

113 S1094 RS: Strengthening America's Schools Act of 2013
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 218113th CONGRESS1st SessionS. 1094[Report No. 113–113]IN THE SENATE OF THE UNITED STATESJune 4, 2013Mr. Harkin (for himself,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Sanders, Mr. Casey,
			 Mrs. Hagan, Mr.
			 Franken, Mr. Bennet,
			 Mr. Whitehouse, Ms. Baldwin, Mr.
			 Murphy, and Ms. Warren)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and PensionsOctober 11, 2013Reported by Mr. Harkin,
			 with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo amend the Elementary and Secondary Education Act of
		  1965, and for other purposes.1.Short titleThis Act may be cited as the
			 Strengthening America's Schools Act of
			 2013.2.Table of contentsThe table of contents for this Act is as
			 follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.Sec. 4. Transition.Sec. 5. Effective dates.Sec. 6. Table of contents of the
				Elementary and Secondary Education Act of 1965.Sec. 7. Authorization of
				appropriations.TITLE I—College and career readiness for
				all studentsSec. 1001. Purpose.Sec. 1002. State
				reservations.Part A—Improving the academic
				achievement of the disadvantagedSec. 1111. State and local
				requirements.Sec. 1112. Local educational agency
				plans.Sec. 1113. Eligible school attendance
				areas.Sec. 1114. Schoolwide
				programs.Sec. 1115. Targeted assistance
				schools.Sec. 1116. School
				performance.Sec. 1117. Qualifications for teachers
				and paraprofessionals.Sec. 1118. Parent and family
				engagement.Sec. 1119. Technical correction
				regarding complaint process for section 1119.Sec. 1120. Comparability of
				services.Sec. 1121. Coordination
				requirements.Sec. 1122. Grants for the outlying areas
				and the Secretary of the Interior.Sec. 1123. Allocations to
				States.Sec. 1124. Education finance incentive
				grant program.Sec. 1125. Blue ribbon schools; centers
				for excellence in early childhood.Sec. 1126. Grants for State assessments
				and related activities. Part B—Pathways to collegeSec. 1201. Improving secondary
				schools.Part C—Education of migratory
				childrenSec. 1301. Program purpose.Sec. 1302. Program
				authorized.Sec. 1303. State
				allocations.Sec. 1304. State applications;
				services.Sec. 1305. Secretarial approval; peer
				review.Sec. 1306. Comprehensive needs
				assessment and service-delivery plan; authorized activities.Sec. 1307. Bypass.Sec. 1308. National
				activities.Sec. 1309. Performance data; evaluations
				and study; State assistance.Sec. 1310. Definitions.Part D—Prevention and intervention
				programs for children and youth who are neglected, delinquent, or
				at-RiskSec. 1401. Purpose and program
				authorization.Sec. 1402. Allocation of
				funds.Sec. 1403. State plan and State agency
				applications.Sec. 1404. Use of funds.Sec. 1405. Institution-wide
				projects.Sec. 1406. Transition
				services.Sec. 1407. Program
				evaluation.Sec. 1408. Purpose of local agency
				programs.Sec. 1409. Programs operated by local
				educational agencies.Sec. 1410. Local educational agency
				applications.Sec. 1411. Uses of funds.Sec. 1412. Program requirements for
				correctional facilities receiving funds under this section.Sec. 1413. Accountability.Sec. 1414. Program
				evaluations.Sec. 1415. Definitions.Part E—Educational stability of children
				in foster careSec. 1501. Educational stability of
				children in foster care.Part F—General provisionsSec. 1601. Reorganization.TITLE II—Supporting teacher and
				principal excellenceSec. 2101. Supporting teacher and
				principal excellence.TITLE III—Language and academic content
				instruction for English learners and immigrant studentsSec. 3001. Language and academic content
				instruction for English learners and immigrant students.TITLE IV—Supporting successful,
				well-rounded studentsSec. 4101. Redesignations.Sec. 4102. Improving literacy
				instruction and student achievement.Sec. 4103. Improving science,
				technology, engineering, and math instruction and student
				achievement.Sec. 4104. Increasing access to a
				well-rounded education.Sec. 4105. Successful, safe, and healthy
				students.Sec. 4106. Student
				non-discrimination.Sec. 4107. 21st Century Community
				Learning Centers.Sec. 4108. Promise
				neighborhoods.Sec. 4109. Parent and family information
				and resource centers.Sec. 4110. Programs of national
				significance.Sec. 4111. Competency-based assessment
				and accountability demonstration authority.TITLE V—Promoting innovationSec. 5001. Promoting
				innovation.Part A—Race to the TopSec. 5101. Race to the Top.Part B—Investing in
				innovationSec. 5201. Investing in
				innovation.Part C—Magnet schools
				assistanceSec. 5301. Findings and
				purpose.Sec. 5302. Program
				authorized.Sec. 5303. Applications and
				requirements.Sec. 5304. Priority.Sec. 5305. Use of funds.Sec. 5306. Limitations.Sec. 5307. Evaluations.Sec. 5308. Availability of funds for
				grants to agencies not previously assisted.Part D—Public charter
				schoolsSec. 5401. Public charter
				schools.Part E—Voluntary public school
				choiceSec. 5501. Voluntary public school
				choice.TITLE VI—Promoting flexibility; rural
				educationSec. 6101. Promoting
				flexibility.Sec. 6102. Rural education.Sec. 6103. General
				provisions.TITLE VII—Indian, Native Hawaiian, and
				Alaska Native educationPart A—Indian educationSec. 7101. Purpose.SUBPART 1—Formula grants to local
				educational agenciesSec. 7111. Formula grant
				purpose.Sec. 7112. Grants to local educational
				agencies, tribes, and Indian organizations.Sec. 7113. Amount of grants.Sec. 7114. Applications.Sec. 7115. Authorized services and
				activities.Sec. 7116. Integration of services
				authorized.Sec. 7117. Student eligibility
				forms.SUBPART 2—Special programs and projects
				to improve educational opportunities for Indian children and youthSec. 7121. Special programs and projects
				to improve educational opportunities for Indian children and youth.Sec. 7122. Improvement of educational
				opportunities for Indian children and youth.Sec. 7123. Professional development for
				teachers and education professionals.SUBPART 3—National
				activitiesSec. 7131. National
				activities.Sec. 7132. Grants to tribes for
				education administrative planning and development.SUBPART 4—Federal
				AdministrationSec. 7141. National Advisory Council on
				Indian Education.SUBPART 5—Definitions; authorization of
				appropriationsSec. 7151. Definitions; authorization of
				appropriations.Part B—Native Hawaiian education; Alaska
				Native educationSec. 7201. Native Hawaiian education and
				Alaska Native education.SUBPART 1—Native Hawaiian
				educationSec. 7202. Findings.Sec. 7203. Purposes.Sec. 7204. Native Hawaiian Education
				Council.Sec. 7205. Program
				authorized.Sec. 7206. Administrative
				provisions.Sec. 7207. Definitions.SUBPART 2—Alaska Native
				EducationSec. 7301. Alaska Native
				education.TITLE VIII—Impact aidSec. 8001. Purpose.Sec. 8002. Payments relating to Federal
				acquisition of real property.Sec. 8003. Payments for eligible
				federally connected children.Sec. 8004. Construction.Sec. 8005. Facilities.Sec. 8006. Federal
				administration.Sec. 8007. Definitions.Sec. 8008. Conforming
				amendment.Sec. 8009. Eligibility for impact aid
				payment.Sec. 8010. Repeal of sunset under the
				NDAA amendments to Impact Aid.TITLE IX—General provisionsSec. 9101. Definitions.Sec. 9102. Unsafe school choice
				option.Sec. 9103. Evaluation
				authority.Sec. 9104. Conforming
				amendments.TITLE X—Commission on Effective
				Regulation and Assessment Systems for Public SchoolsSec. 10011. Short title.Sec. 10012. Definitions.Sec. 10013. Establishment of Commission
				on Effective Regulation and Assessment Systems for Public Schools.Sec. 10014. Powers of the
				Commission.Sec. 10015. Duties of the
				Commission.Sec. 10016. Commission personnel
				matters.TITLE XI—Amendments to other laws;
				miscellaneous provisionsPart A—Amendments to other
				lawsSUBPART 1—McKinney-Vento Homeless
				Assistance ActSec. 11011. Short title.Sec. 11012. Education for homeless
				children and youth.SUBPART 2—Advanced Research Projects
				Agency-EducationSec. 11021. Advanced Research Projects
				Agency-Education.Part B—Miscellaneous
				provisionsSec. 11211. Technical and conforming
				amendments.3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).4.Transition(a)Multi-Year awardsExcept as otherwise provided in this Act,
			 the recipient of a multi-year award under the Elementary and Secondary
			 Education Act of 1965, as that Act was in effect prior to the date of enactment
			 of this Act, shall continue to receive funds in accordance with the terms of
			 that award, except that no additional funds may be awarded after September 30,
			 2014. In the case of a State that received a flexibility waiver from the
			 Secretary of Education under the authority of section 9401 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7861), as such section was in
			 effect on the day before the date of enactment of this Act, such waiver shall
			 no longer apply, and no additional funds associated with such waiver shall be
			 awarded, after the completion of the original waiver period.(b)Planning and transitionNotwithstanding any other provision of law,
			 a recipient of funds under the Elementary and Secondary Education Act of 1965,
			 as that Act was in effect prior to the date of enactment of this Act, may use
			 funds available to the recipient under that predecessor authority to carry out
			 necessary and reasonable planning and transition activities in order to ensure
			 an orderly implementation of programs authorized by this Act, and the
			 amendments made by this Act.(c)Orderly TransitionThe Secretary shall take such steps as are
			 necessary to provide for the orderly transition to, and implementation of,
			 programs authorized by this Act, and by the amendments made by this Act, from
			 programs authorized by the Elementary and Secondary Education Act of 1965, as
			 that Act was in effect prior to the date of enactment of this Act except in
			 such cases where this Act requires specific transition steps to take
			 place.5.Effective dates(a)In generalExcept as otherwise provided in this Act,
			 this Act, and the amendments made by this Act, shall be effective upon the date
			 of enactment of this Act.(b)Noncompetitive programsWith respect to noncompetitive programs
			 under which any funds are allotted by the Secretary of Education to recipients
			 on the basis of a formula, this Act, and the amendments made by this Act, shall
			 take effect on July 1, 2013.(c)Competitive programsWith respect to programs that are conducted
			 by the Secretary on a competitive basis, this Act, and the amendments made by
			 this Act, shall take effect with respect to appropriations for use under those
			 programs for fiscal year 2014.(d)Impact AidWith respect to title VIII (Impact Aid),
			 this Act, and the amendments made by this Act, shall take effect with respect
			 to appropriations for use under that title for fiscal year 2014.6.Table of contents of the Elementary and
			 Secondary Education Act of 1965Section 2 is amended to read as
			 follows:2.Table of contentsThe table of contents for this Act is as
				follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Authorization of
				  appropriations.TITLE I—IMPROVING THE ACADEMIC
				  ACHIEVEMENT OF THE DISADVANTAGEDSec. 1001. Purpose.Sec. 1002. State administration and
				  State accountability and support.Part
				  A—Improving Basic Programs Operated by Local Educational AgenciesSubpart 1—Basic Program
				  RequirementsSec. 1111. State and local
				  requirements.Sec. 1112. Local educational agency
				  plans.Sec. 1113. Eligible school attendance
				  areas.Sec. 1114. Schoolwide
				  programs.Sec. 1115. Targeted assistance
				  schools.Sec. 1116. School
				  performance.Sec. 1117. Qualifications for teachers
				  and paraprofessionals.Sec. 1118. Parent and family
				  engagement.Sec. 1119. Participation of children
				  enrolled in private schools.Sec. 1120. Fiscal
				  requirements.Sec. 1120A. Coordination
				  requirements.Subpart 2—AllocationsSec. 1121. Grants for the outlying areas
				  and the Secretary of the Interior.Sec. 1122. Allocations to
				  States.Sec. 1124. Basic grants to local
				  educational agencies.Sec. 1124A. Concentration grants to
				  local educational agencies.Sec. 1125. Targeted grants to local
				  educational agencies.Sec. 1125AA. Adequacy of funding of
				  targeted grants to local educational agencies in fiscal years after fiscal year
				  2001.Sec. 1125A. Education finance incentive
				  grant program.Sec. 1126. Special allocation
				  procedures.Subpart 3—Blue ribbon schools; centers
				  of excellence in early childhood; green ribbon schools.Sec. 1131. Blue ribbon
				  schools.Sec. 1132. Centers of excellence in
				  early childhood.Sec. 1133. Green ribbon
				  schools.Subpart 4—Grants for State assessments
				  and related activities.Sec. 1141. Grants for State assessments
				  and related activities.Part
				  B—Pathways to collegeSubpart 1—Improving Secondary
				  SchoolsSec. 1201. Secondary school
				  reform.Subpart 2—Accelerated
				  LearningSec. 1221. Purposes.Sec. 1222. Funding distribution
				  rule.Sec. 1223. Advanced Placement and
				  International Baccalaureate examination fee program.Sec. 1224. Advanced Placement and
				  International Baccalaureate incentive program grants.Sec. 1225. Supplement, not
				  supplant.Sec. 1226. Definitions.Part
				  C—Education of Migratory ChildrenSec. 1301. Program purpose.Sec. 1302. Program
				  authorized.Sec. 1303. State
				  allocations.Sec. 1304. State applications;
				  services.Sec. 1305. Secretarial approval; peer
				  review.Sec. 1306. Comprehensive needs
				  assessment and service-delivery plan; authorized activities.Sec. 1307. Bypass.Sec. 1308. National
				  activities.Sec. 1309. Performance data.Sec. 1310. Evaluation and
				  study.Sec. 1311. State assistance in
				  determining number of migratory children.Sec. 1312. Definitions.Part
				  D—Prevention and Intervention Programs for Children and Youth who are
				  Neglected, Delinquent, or At-RiskSec. 1401. Purpose and program
				  authorization.Sec. 1402. Payments for programs under
				  this part.Subpart 1—State Agency
				  ProgramsSec. 1411. Eligibility.Sec. 1412. Allocation of
				  funds.Sec. 1413. State reallocation of
				  funds.Sec. 1414. State plan and State agency
				  applications.Sec. 1415. Use of funds.Sec. 1416. Institution-wide
				  projects.Sec. 1417. Three-year programs or
				  projects.Sec. 1418. Transition
				  services.Sec. 1419. Program
				  evaluation.Subpart 2—Local Agency
				  ProgramsSec. 1421. Purpose.Sec. 1422. Programs operated by local
				  educational agencies.Sec. 1423. Local educational agency
				  applications.Sec. 1424. Uses of funds.Sec. 1425. Program requirements for
				  correctional facilities receiving funds under this section.Sec. 1426. Accountability.Subpart 3—General ProvisionsSec. 1431. Program
				  evaluations.Sec. 1432. Definitions.Part
				  E—Educational stability of children in foster careSec. 1501. Educational stability of
				  children in foster care.Sec. 1502. Definitions.Part
				  F—General ProvisionsSec. 1601. Federal
				  regulations.Sec. 1602. Agreements and
				  records.Sec. 1603. State
				  administration.Sec. 1604. Local educational agency
				  spending audits.Sec. 1605. Prohibition against Federal
				  mandates, direction, or control.Sec. 1606. Rule of construction on
				  equalized spending.Sec. 1607. State report on dropout
				  data.Sec. 1608. Regulations for sections 1111
				  and 1116.TITLE II—SUPPORTING TEACHER AND
				  PRINCIPAL EXCELLENCE Part
				  A—Continuous Improvement and Support for Teachers and PrincipalsSec. 2101. Purpose.Sec. 2102. Definitions.Subpart 1—Grants to StatesSec. 2111. Allotments to
				  States.Sec. 2112. State
				  applications.Sec. 2113. State use of
				  funds.Subpart 2—Subgrants to Local Educational
				  AgenciesSec. 2121. Allocations to local
				  educational agencies.Sec. 2122. Local applications and needs
				  assessment.Sec. 2123. Local use of
				  funds.Subpart 3—National leadership
				  activitiesSec. 2131. National leadership
				  activities.Sec. 2132. Gifted and talented
				  students.Subpart 4—AccountabilitySec. 2141. Accountability.Subpart 5—Principal Recruitment and
				  TrainingSec. 2151. Principal recruitment and
				  training grant program.Part
				  B—Teacher Pathways to the ClassroomSec. 2201. Teacher Pathways.Part
				  C—Teacher Incentive Fund ProgramSec. 2301. Purposes;
				  definitions.Sec. 2302. Teacher incentive fund
				  grants.Part
				  D—Achievement through Technology and InnovationSec. 2401. Short title.Sec. 2402. Purposes and
				  goals.Sec. 2403. Definitions.Sec. 2404. Allocation of funds;
				  limitation.Sec. 2405. E-rate
				  restriction.Sec. 2406. Rule of construction
				  regarding purchasing.Subpart 1—State and Local
				  GrantsSec. 2411. Allotment and
				  reallotment.Sec. 2412. Use of allotment by
				  State.Sec. 2413. State
				  applications.Sec. 2414. State activities.Sec. 2415. Local
				  applications.Sec. 2416. Local activities.Sec. 2417. Reporting.Subpart 2—Internet SafetySec. 2421. Internet safety.TITLE III—LANGUAGE AND ACADEMIC CONTENT
				  INSTRUCTION FOR ENGLISH LEARNERS AND IMMIGRANT STUDENTSPart
				  A—English Language Acquisition, Language Enhancement, and Academic Achievement
				  ActSec. 3101. Short title.Sec. 3102. Purposes.Subpart 1—Grants and Subgrants for
				  English Language Acquisition and Language EnhancementSec. 3111. Formula grants to
				  States.Sec. 3112. Native American and Alaska
				  Native children in school.Sec. 3113. State educational agency
				  plans.Sec. 3114. Within-State
				  allocations.Sec. 3115. Subgrants to eligible
				  entities.Sec. 3116. Local plans.Subpart 2—Accountability and
				  AdministrationSec. 3121. Local evaluation and
				  accountability.Sec. 3122. State
				  accountability.Sec. 3123. Reporting
				  requirements.Sec. 3124. Coordination with related
				  programs.Sec. 3125. Rules of
				  construction.Sec. 3126. Legal authority under State
				  law.Sec. 3127. Civil rights.Sec. 3128. Programs for Native Americans
				  and Puerto Rico.Sec. 3129. Prohibition.Subpart 3—National
				  ActivitiesSec. 3131. Professional development
				  grants.Sec. 3132. Commission on Assessment of
				  English Learners.Sec. 3133. English language acquisition
				  technology innovation grants.Part
				  B—General ProvisionsSec. 3201. Definitions.Sec. 3202. Parental
				  notification.Sec. 3203. National
				  Clearinghouse.Sec. 3204. Regulations.TITLE IV—SUPPORTING SUCCESSFUL,
				  WELL-ROUNDED STUDENTSPart
				  A—Improving literacy instruction and student achievementSubpart 1—Improving literacy
				  instructionSec. 4101. Short title.Sec. 4102. Purposes.Sec. 4103. Definitions.Sec. 4104. Program
				  authorized.Sec. 4105. State planning
				  grants.Sec. 4106. State implementation
				  grants.Sec. 4107. State activities.Sec. 4108. Subgrants to eligible
				  entities in support of birth through kindergarten entry literacy.Sec. 4109. Subgrants to eligible
				  entities in support of kindergarten through grade 12 literacy.Sec. 4110. National evaluation,
				  information dissemination, and technical assistance.Sec. 4111. Rules of
				  construction.Subpart 2—Improving literacy and college
				  and career readiness through effective school library programsSec. 4113. Purpose.Sec. 4114. Definitions.Sec. 4115. Improving literacy and
				  college and career readiness through effective school library program
				  grants.Part
				  B—Improving science, technology, engineering, and mathematics instruction and
				  student achievementSubpart 1—Improving STEM instruction and
				  student achievementSec. 4201. Purpose.Sec. 4202. Definitions.Sec. 4203. Grants;
				  allotments.Sec. 4204. Applications.Sec. 4205. Authorized
				  activities.Sec. 4206. Performance metrics;
				  report.Sec. 4207. Evaluation.Sec. 4208. Supplement not
				  supplant.Sec. 4209. Maintenance of
				  effort.Subpart 2—STEM Master Teacher Corps
				  program4221. Purpose.4222. Definitions.4223. STEM Master Teacher Corps
				  program.4224. Application.4225. Required use of funds.4226. Performance metrics;
				  reports.4227. Supplement not
				  supplant.4228. Evaluation.Part
				  C—Increasing access to a well-Rounded education and financial
				  literacySubpart 1—Increasing access to a
				  well-rounded educationSec. 4301. Purpose.Sec. 4302. Definitions.Sec. 4303. Grant program.Subpart 2—Financial literacy
				  educationSec. 4311. Short title.Sec. 4312. Statewide incentive grants
				  for financial literacy education.Part
				  D—Successful, safe, and healthy studentsSec. 4401. Purpose.Sec. 4402. Definitions.Sec. 4403. Allocation of
				  funds.Sec. 4404. Successful, safe, and healthy
				  students State grants.Sec. 4405. Technical
				  assistance.Sec. 4406. Prohibited uses of
				  funds.Sec. 4407. Federal and State
				  nondiscrimination laws.Part
				  E—Student non-discriminationSec. 4501. Short title.Sec. 4502. Findings and
				  purposes.Sec. 4503. Definitions and
				  rule.Sec. 4504. Prohibition against
				  discrimination.Sec. 4505. Federal administrative
				  enforcement; report to congressional committees.Sec. 4506. Private cause of
				  action.Sec. 4507. Cause of action by the
				  Attorney General.Sec. 4508. State immunity.Sec. 4509. Attorney's fees.Sec. 4510. Effect on other
				  laws.Sec. 4511. Severability.Sec. 4512. Effective date.Part
				  F—21st Century Community Learning CentersSec. 4601. Purpose;
				  definitions.Sec. 4602. Allotments to
				  States.Sec. 4603. State
				  application.Sec. 4604. Local competitive grant
				  program.Sec. 4605. Local activities.Part
				  G—Promise NeighborhoodsSec. 4701. Short title.Sec. 4702. Purpose.Sec. 4703. Definitions.Subpart 1—Promise Neighborhood
				  Partnership GrantsSec. 4711. Program
				  authorized.Sec. 4712. Eligible
				  entities.Sec. 4713. Application
				  requirements.Sec. 4714. Use of funds.Sec. 4715. Report and publicly available
				  data.Sec. 4716. Accountability.Subpart 2—Promise School
				  GrantsSec. 4721. Program
				  authorized.Sec. 4722. Definition of eligible
				  entity.Sec. 4723. Application requirements;
				  priority.Sec. 4724. Use of funds.Sec. 4725. Report and publicly available
				  data.Sec. 4726. Performance accountability
				  and evaluation.Subpart 3—General ProvisionsSec. 4731. National
				  activities.Part
				  H—Parent and family information and resource centersSec. 4801. Purpose.Sec. 4802. Definition of eligible
				  entity.Sec. 4803. Grants
				  authorized.Sec. 4804. Applications.Sec. 4805. Uses of funds.Sec. 4806. Administrative
				  provisions.Part
				  I—Ready-to-LearnSec. 4901. Ready-to-Learn.Part
				  J—Programs of National Significance Sec. 4905. Programs
				  authorized.Sec. 4906. Applications.Sec. 4907. Program
				  requirements.Part
				  K—Competency-based assessment and accountability demonstration
				  authoritySec. 4909. Competency-based assessment
				  and accountability demonstration authority.TITLE V—PROMOTING INNOVATIONPart
				  A—Race to the TopSec. 5101. Purposes.Sec. 5102. Reservation of
				  funds.Sec. 5103. Race to the Top
				  program.Sec. 5104. Application
				  process.Sec. 5105. Performance
				  measures.Sec. 5106. Uses of funds.Sec. 5107. Reporting.Part
				  B—Investing in InnovationSec. 5201. Purposes.Sec. 5202. Reservations.Sec. 5203. Program authorized; length of
				  grants; priorities.Sec. 5204. Applications.Sec. 5205. Uses of funds.Sec. 5206. Performance
				  measures.Sec. 5207. Reporting.Part
				  C—Magnet Schools AssistanceSec. 5301. Findings and
				  purpose.Sec. 5302. Definition.Sec. 5303. Program
				  authorized.Sec. 5304. Eligibility.Sec. 5305. Applications and
				  requirements.Sec. 5306. Priority.Sec. 5307. Use of funds.Sec. 5308. Prohibition.Sec. 5309. Limitations.Sec. 5310. Evaluations.Sec. 5311. Availability of funds for
				  grants to agencies not previously assisted.Part
				  D—Public Charter SchoolsSec. 5401. Purpose.Sec. 5402. Distribution of
				  funds.Subpart 1—Successful Charter Schools
				  ProgramSec. 5411. Definitions.Sec. 5412. Program
				  authorized.Sec. 5413. Applications.Sec. 5414. Selection criteria;
				  priority.Sec. 5415. Uses of funds.Sec. 5416. Subgrants.Sec. 5417. Performance measures;
				  reports.Sec. 5418. Federal formula allocation
				  during first year and for successive enrollment expansions.Sec. 5419. Records transfer.Sec. 5420. National
				  activities.Subpart 2—Charter School Facility
				  Acquisition, Construction, and RenovationSec. 5431. Purpose.Sec. 5432. Definitions.Sec. 5433. Grants to eligible
				  entities.Sec. 5434. Charter school
				  objectives.Sec. 5435. Applications; selection
				  criteria.Sec. 5436. Reserve account.Sec. 5437. Limitation on administrative
				  costs.Sec. 5438. Audits and
				  reports.Sec. 5439. No full faith and credit for
				  grantee obligations.Sec. 5440. Recovery of
				  funds.Part
				  E—Voluntary Public School Choice ProgramsSec. 5501. Grants.Sec. 5502. Uses of funds.Sec. 5503. Applications.Sec. 5504. Priorities.Sec. 5505. Requirements and voluntary
				  participation.Sec. 5506. Evaluations.Sec. 5507. Definitions.TITLE VI—PROMOTING FLEXIBILITY; RURAL
				  EDUCATIONPart
				  A—TransferabilitySec. 6101. Transferability of
				  funds.Part
				  B—Rural Education InitiativeSec. 6201. Short title.Sec. 6202. Purpose.Subpart 1—Small, Rural School
				  Achievement ProgramSec. 6211. Program
				  authorized.Sec. 6212. Academic achievement
				  assessments.Subpart 2—Rural and Low-Income School
				  ProgramSec. 6221. Program
				  authorized.Sec. 6222. Uses of funds.Sec. 6223. Applications.Sec. 6224. Accountability.Subpart 3—General ProvisionsSec. 6231. Choice of
				  participation.Sec. 6232. Annual average daily
				  attendance determination.Sec. 6233. Supplement, not
				  supplant.Sec. 6234. Rule of
				  construction.TITLE VII—INDIAN, NATIVE HAWAIIAN, AND
				  ALASKA NATIVE EDUCATIONPart
				  A—Indian EducationSec. 7101. Statement of
				  policy.Sec. 7102. Purpose.Subpart 1—Formula Grants to Local
				  Educational AgenciesSec. 7111. Purpose.Sec. 7112. Grants to local educational
				  agencies and tribes.Sec. 7113. Amount of grants.Sec. 7114. Applications.Sec. 7115. Authorized services and
				  activities.Sec. 7116. Integration of services
				  authorized.Sec. 7117. Student eligibility
				  forms.Sec. 7118. Payments.Sec. 7119. State educational agency
				  review.Subpart 2—Special Programs and Projects
				  To Improve Educational Opportunities for Indian Children and YouthSec. 7121. Improvement of educational
				  opportunities for Indian children and youth.Sec. 7122. Professional development for
				  teachers and education professionals.Subpart 3—National
				  ActivitiesSec. 7131. National research
				  activities.Sec. 7132. Improvement of academic
				  success for students through Native American language.Sec. 7133. Improving State and tribal
				  educational agency collaboration.Subpart 4—Federal
				  AdministrationSec. 7141. National Advisory Council on
				  Indian Education.Sec. 7142. Peer review.Sec. 7143. Preference for Indian
				  applicants.Sec. 7144. Minimum grant
				  criteria.Subpart 5—DefinitionsSec. 7151. Definitions.Part
				  B—Native Hawaiian Education; Alaska Native Education Subpart 1—Native Hawaiian
				  EducationSec. 7201. Short title.Sec. 7202. Findings.Sec. 7203. Purposes.Sec. 7204. Native Hawaiian Education
				  Council.Sec. 7205. Program
				  authorized.Sec. 7206. Administrative
				  provisions.Sec. 7207. Definitions.Subpart 2—Alaska Native
				  EducationSec. 7301. Short title.Sec. 7302. Findings.Sec. 7303. Purposes.Sec. 7304. Program
				  authorized.Sec. 7305. Administrative
				  provisions.Sec. 7306. Definitions.TITLE VIII—IMPACT AIDSec. 8001. Purpose.Sec. 8002. Payments relating to Federal
				  acquisition of real property.Sec. 8003. Payments for eligible
				  federally connected children.Sec. 8004. Policies and procedures
				  relating to children residing on Indian lands.Sec. 8005. Application for payments
				  under sections 8002 and 8003.Sec. 8007. Construction.Sec. 8008. Facilities.Sec. 8009. State consideration of
				  payments in providing State aid.Sec. 8010. Federal
				  administration.Sec. 8011. Administrative hearings and
				  judicial review.Sec. 8012. Forgiveness of
				  overpayments.Sec. 8013. Definitions.TITLE IX—GENERAL PROVISIONSPart
				  A—DefinitionsSec. 9101. Definitions.Sec. 9102. Applicability of
				  title.Sec. 9103. Applicability to Bureau of
				  Indian Affairs operated schools.Part
				  B—Flexibility in the use of Administrative and Other FundsSec. 9201. Consolidation of State
				  administrative funds for elementary and secondary education
				  programs.Sec. 9202. Single local educational
				  agency States.Sec. 9203. Consolidation of funds for
				  local administration.Sec. 9204. Consolidated set-aside for
				  Department of the Interior funds.Part
				  C—Coordination of Programs; Consolidated State and Local Plans and
				  ApplicationsSec. 9301. Purposes.Sec. 9302. Optional consolidated State
				  plans or applications.Sec. 9303. Consolidated
				  reporting.Sec. 9304. General applicability of
				  State educational agency assurances.Sec. 9305. Consolidated local plans or
				  applications.Sec. 9306. Other general
				  assurances.Part
				  D—WaiversSec. 9401. Waivers of statutory and
				  regulatory requirements.Part
				  E—Uniform ProvisionsSubpart 1—Private Schools Sec. 9501. Participation by private
				  school children and teachers.Sec. 9502. Standards for
				  by-pass.Sec. 9503. Complaint process for
				  participation of private school children.Sec. 9504. By-pass determination
				  process.Sec. 9505. Prohibition against funds for
				  religious worship or instruction.Sec. 9506. Private, religious, and home
				  schools.Subpart 2—Other ProvisionsSec. 9521. Maintenance of
				  effort.Sec. 9522. Prohibition regarding State
				  aid.Sec. 9523. Privacy of assessment
				  results.Sec. 9524. School prayer.Sec. 9525. Equal access to public school
				  facilities.Sec. 9526. General
				  prohibitions.Sec. 9527. Prohibitions on Federal
				  Government and use of Federal funds.Sec. 9528. Armed Forces recruiter access
				  to students and student recruiting information.Sec. 9529. Prohibition on federally
				  sponsored testing.Sec. 9530. Limitations on national
				  testing or certification for teachers.Sec. 9531. Prohibition on nationwide
				  database.Sec. 9532. Unsafe school choice
				  option.Sec. 9533. Prohibition on
				  discrimination.Sec. 9534. Civil rights.Sec. 9535. Rulemaking.Sec. 9536. Severability.Sec. 9537. Geographic
				  diversity.Subpart 3—Teacher Liability
				  ProtectionSec. 9541. Short title.Sec. 9542. Purpose.Sec. 9543. Definitions.Sec. 9544. Applicability.Sec. 9545. Preemption and election of
				  State nonapplicability.Sec. 9546. Limitation on liability for
				  teachers.Sec. 9547. Allocation of responsibility
				  for noneconomic loss.Sec. 9548. Effective date.Part
				  F—EvaluationsSec. 9601. Evaluation
				  authority.Part
				  G—Miscellaneous ProvisionsSubpart 1—Gun PossessionSec. 9701. Gun-free
				  requirements.Subpart 2—Environmental Tobacco
				  SmokeSec. 9721. Short title.Sec. 9722. Definitions.Sec. 9723. Nonsmoking policy for
				  children's services.Sec. 9724. Preemption..7.Authorization of
			 appropriationsThe Act (20
			 U.S.C. 6301 et seq.) is amended by inserting after section 2 the
			 following:3.Authorization of appropriations(a)Local educational agency grants(1)In generalThere are authorized to be appropriated to
				carry out part A of title I (except for sections 1116(g), 1125A, 1132, and
				subpart 4 of part A of such title) such sums as may be necessary for fiscal
				year 2014 and each of the 4 succeeding fiscal years.(2)School improvement grants, national
				activities, and evaluation(A)In generalThere are authorized to be appropriated to
				carry out section 1116(g) such sums as may be necessary for fiscal year 2014
				and each of the 4 succeeding fiscal years.(B)Reservation for national
				activitiesOf the amounts
				appropriated under subparagraph (A) for a fiscal year, the Secretary shall
				reserve not more than 2 percent for the national activities described in
				section 1116(f)(6).(3)Education finance incentive grant
				programThere are authorized
				to be appropriated to carry out section 1125A such sums as may be necessary for
				fiscal year 2014 and each of the 4 succeeding fiscal years.(4)Centers of
				excellence in early childhoodThere are authorized to be
				appropriated to carry out section 1132 such sums as may be necessary for fiscal
				year 2014 and each of the 4 succeeding fiscal years.(b)Grants for State assessments and the
				national assessment of educational progress(1)National assessment of educational
				progressFor the purpose of
				administering the State assessments under the National Assessment of
				Educational Progress, there are authorized to be appropriated such sums as may
				be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(2)State assessments and related
				activitiesFor the purpose of
				carrying out assessment and related activities under subpart 4 of part A of
				title I, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2014 and each of the 4 succeeding fiscal years.(c)Pathways to collegeFor the purposes of carrying out part B of
				title I, Pathways to College, there are authorized to be appropriated such sums
				as may be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(d)Education of migratory
				childrenFor the purposes of
				carrying out part C of title I, Education of Migratory Children, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(e)Neglected and delinquentFor the purposes of carrying out part D of
				title I, Prevention and Intervention Programs for Children and Youth Who Are
				Neglected, Delinquent, or At-Risk, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(f)Continuous improvement and support for
				teachers and principals(1)In generalFor the purposes of carrying out subparts
				1, 2, 3, and 4 of part A of title II, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(2)Principal recruitment and
				trainingFor the purposes of
				carrying out subpart 5 of part A of title II, Principal Recruitment and
				Training, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2014 and each of the 4 succeeding fiscal years.(g)Teacher Pathways to the
				ClassroomFor the purposes of
				carrying out part B of title II, Teacher Pathways to the Classroom, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(h)Teacher incentive fundFor the purposes of carrying out part C of
				title II, Teacher Incentive Fund, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(i)Achievement through Technology and
				InnovationFor the purposes
				of carrying out part D of title II, Achievement through Technology and
				Innovation, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(j)English Learners and Immigrant
				StudentsFor the purposes of
				carrying out title III, Language and Academic Content Instruction for English
				Learners and Immigrant Students, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(k)Improving
				Literacy and Student Achievement(1)Improving
				literacyFor the purposes of carrying out subpart 1 of part A of
				title IV, Improving Literacy Instruction, there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2014 and each of the
				4 succeeding fiscal years.(2)Effective school
				library programsFor the purposes of carrying out subpart 2 of
				part A of title IV, Improving Literacy and College and Career Readiness Through
				Effective School Library Programs, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(l)Improving Science, Technology, Engineering,
				and Mathematics Instruction and Student AchievementFor the purposes of carrying out part B of
				title IV, Improving Science, Technology, Engineering, and Mathematics
				Instruction and Student Achievement, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(m)Increasing Access to a Well-Rounded
				Education and Financial LiteracyFor the purposes of carrying out part C of
				title IV, Increasing Access to a Well-Rounded Education and Financial Literacy,
				there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2014 and each of the 4 succeeding fiscal years.(n)Successful, Safe, and Healthy
				StudentsFor the purposes of
				carrying out part D of title IV, Successful, Safe, and Healthy Students, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(o)21st Century Community Learning
				CentersFor the purposes of
				carrying out part F of title IV, 21st Century Community Learning Centers, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(p)Promise NeighborhoodsFor the purposes of carrying out part G of
				title IV, Promise Neighborhoods, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(q)Parent and Family Information and Resource
				CentersFor the purposes of
				carrying out part H of title IV, Parent and Family Information and Resource
				Centers, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2014 and each of the 4 succeeding fiscal years.(r)Ready-to-LearnFor the purposes of carrying out part I of
				title IV, Ready-to-Learn, there are authorized to be appropriated such sums as
				may be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(s)Programs of national
				significanceFor the purposes
				of carrying out part I of title IV, Programs of National Significance, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(t)Race to the TopFor the purposes of carrying out part A of
				title V, Race to the Top, there are authorized to be appropriated such sums as
				may be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(u)Investing in InnovationFor the purposes of carrying out part B of
				title V, Investing in Innovation, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(v)Magnet Schools AssistanceFor the purposes of carrying out part C of
				title V, Magnet Schools Assistance, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(w)Public charter schoolsFor the purposes of carrying out part D of
				title V, Public Charter Schools, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(x)Voluntary public school
				choiceFor the purposes of
				carrying out part E of title V, Voluntary Public School Choice, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(y)Rural education achievement
				programFor the purposes of
				carrying out part B of title VI, Rural Education Achievement Program, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(z)Indian, native hawaiian, and Alaska native
				education(1)Indian education and Native Hawaiian
				educationFor the purposes of
				carrying out part A and subpart 1 of part B of title VII, Indian Education and
				Native Hawaiian Education, there are authorized to be appropriated such sums as
				may be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(2)Alaska Native educationThere are authorized to be appropriated to
				carry out subpart 2 of part B of title VII, Alaska Native Education, such sums
				as may be necessary for fiscal year 2014 and each of the 5 succeeding fiscal
				years.(aa)Impact aidFor the purposes of carrying out title
				VIII, Impact Aid, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal years, in
				accordance with the following:(1)Payments for Federal acquisition of real
				propertyFor the purpose of
				making payments under section 8002, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(2)Basic payments; payments for heavily
				impacted local educational agenciesFor the purpose of making payments under
				section 8003(b), there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(3)Payments for children with
				disabilitiesFor the purpose
				of making payments under section 8003(d), there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2014 and each of the
				4 succeeding fiscal years.(4)ConstructionFor the purpose of carrying out section
				8007, there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2014 and each of the 4 succeeding fiscal years.(5)Facilities maintenanceFor the purpose of carrying out section
				8008, there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2014 and each of the 4 succeeding fiscal
				years..ICollege and career readiness for all
			 students1001.PurposeSection 1001 (20 U.S.C. 6301) is amended to
			 read as follows:1001.PurposeThe purpose of this title is to ensure every
				child has a fair, equal, and significant opportunity to obtain a high-quality
				education and graduate from high school ready for college, career, and
				citizenship. This purpose can be accomplished by—(1)setting high
				expectations for children to develop deep content knowledge and the ability to
				use knowledge to think critically, solve problems, communicate effectively, and
				collaborate with others, in order to graduate, from high school, college and
				career ready;(2)supporting
				high-quality teaching to continuously improve instruction and encourage new
				models of teaching and learning;(3)focusing on
				increasing student achievement and closing achievement gaps;(4)providing
				additional resources and supports to meet the needs of disadvantaged students,
				including children from low-income families and those attending high-poverty
				schools, English learners, migratory children, children with disabilities,
				Indian children, and neglected or delinquent children;(5)providing young
				children with greater access to high-quality early learning experiences to
				ensure they enter school ready to learn;(6)removing barriers
				to, and encouraging State and local innovation and leadership in, education
				based on the evaluation of success and continuous improvement;(7)removing barriers and promoting integration
				across all levels of education, and across Federal education programs;(8)streamlining Federal requirements to reduce
				burdens on States, local educational agencies, schools, and educators;
				and(9)strengthening parental engagement and
				coordination of student, family, and community supports to promote student
				success..1002.State reservationsTitle I (20 U.S.C. 6301 et seq.) is
			 amended—(1)by striking sections 1002 and 1003;(2)by redesignating section 1004 as section
			 1002; and(3)in section 1002 (as redesignated by
			 paragraph (2))—(A)in the section heading, by inserting
			 and State accountability and
			 support before the period at the end;(B)by redesignating paragraphs (1) and (2) of
			 subsection (a) as subparagraphs (A) and (B), respectively, and by aligning the
			 margins of such subparagraphs with the margins of subparagraph (A) of section
			 1111(a)(1);(C)by redesignating subsection (b) as
			 paragraph (2) of subsection (a), and by aligning the margins of such paragraph
			 with the margins of paragraph (1) of section 1111(a);(D)by striking In general.—Except as provided
			 in subsection (b) and inserting the
			 following:State administration.—(1)In generalExcept as provided in paragraph
				(2); (E)in subsection (a)(2), as redesignated by
			 subparagraph (C), by striking subsection (a)(1) and inserting
			 paragraph (1)(A); and(F)by adding at the end the following:(b)Accountability and support(1)In generalEach State may reserve not more than 6
				percent of the amount the State receives under subpart 2 of part A to carry out
				paragraph (2) and to carry out the State and local educational agency
				responsibilities under section 1116, which may include carrying out a statewide
				system of technical assistance and support for local educational agencies and
				identifying and disseminating evidence-based practices.(2)UsesOf the amount reserved under paragraph (1)
				for any fiscal year, the State educational agency—(A)shall use not less than 90 percent of that
				amount by allocating such sums directly to local educational agencies for
				activities required under section 1116; or(B)may, with the approval of the local
				educational agency, directly provide for such activities or arrange for their
				provision through other entities such as educational service agencies and
				external providers with expertise in using strategies based on scientifically
				valid research to improve teaching, learning, and schools.(3)PriorityThe State educational agency, in allocating
				funds to local educational agencies under this subsection, shall give priority
				to local educational agencies that—(A)serve the lowest-performing schools,
				including schools identified as focus schools and priority schools under
				subsections (c) and (d) of section 1116;(B)demonstrate the greatest need for such
				funds; and(C)demonstrate the strongest commitment to use
				the funds to enable the lowest-achieving schools to improve student achievement
				and outcomes through the use of evidence-based practices that are consistent
				with the evidence standards described in section 5203(e).(4)Unused fundsIf, after consultation with local
				educational agencies, the State educational agency determines the amount of
				funds reserved to carry out this subsection is greater than the amount needed
				to provide the assistance described in this subsection, the State educational
				agency shall allocate the excess amount to local educational agencies in
				accordance with—(A)the relative allocations the State
				educational agency made to those agencies for that fiscal year under subpart 2
				of part A; or(B)section 1126(c).(5)Special ruleNotwithstanding any other provision of this
				subsection, the amount of funds reserved by the State educational agency under
				this subsection in any fiscal year shall not decrease the amount of funds each
				local educational agency receives under subpart 2 of part A below the amount
				received by such local educational agency under such subpart for the preceding
				fiscal year.(6)ReportingEach State educational agency shall make
				publicly available a list of those schools that have received funds or services
				pursuant to this subsection and the percentage of students from each such
				school from families with incomes below the poverty
				line..AImproving the academic achievement of the
			 disadvantaged1111.State and local requirementsSection 1111 (20 U.S.C. 6301) is amended to
			 read as follows:1111.State and local requirements(a)Academic standards, academic assessments,
				and accountability requirements(1)Requirements for college and career ready
				State standardsIn order to
				receive a grant under this part, each State shall demonstrate the State meets
				the following requirements:(A)College and career ready aligned standards
				for reading or language arts and mathematics(i)In generalThe State shall—(I)not later than December 31, 2014, adopt
				college and career ready academic content standards in reading or language arts
				and mathematics that meet the requirements of clauses (ii) and (iii);
				and(II)not later than the beginning of the
				2015–2016 school year, adopt college and career ready student academic
				achievement standards in reading or language arts and mathematics that meet the
				requirements of clauses (ii) and (iv).(ii)Alignment of college and career ready
				standardsEach State plan
				shall demonstrate the State has adopted college and career ready academic
				content standards and college and career ready student academic achievement
				standards aligned with—(I)credit-bearing academic coursework, without
				the need for remediation, at public institutions of higher education in the
				State; and(II)relevant State career and technical
				education standards and the State performance measures identified in the State
				plan under section 113(b) of the Carl D. Perkins Career and Technical Education
				Act of 2006; and(III)(aa)appropriate career skills; or(bb)standards that
				are State-developed and voluntarily adopted by a significant number of
				States.(iii)Requirements for academic content
				standardsCollege and career
				ready academic content standards shall—(I)be used by the State, and by local
				educational agencies, public elementary schools, and public secondary schools
				in the State, to carry out the requirements of this part;(II)be the same standards that the State
				applies to all public elementary and secondary schools and students in the
				State;(III)include the same knowledge, skills, and
				levels of achievement expected of all elementary and secondary school students
				in the State; and(IV)be evidence-based and include rigorous
				content and skills, such as critical thinking, problem solving, and
				communication skills.(iv)Requirements for student academic
				achievement standardsCollege
				and career ready student academic achievement standards for a subject
				shall—(I)be aligned with the State's academic
				content standards described in clause (iii); and(II)establish the level of performance expected
				for each grade level that demonstrates the student has mastered the material in
				the State academic content standards for that grade.(B)Science
				standardsA State—(i)shall demonstrate
				that the State has adopted, by not later than December 31, 2014, statewide
				academic content standards and student academic achievement standards in
				science that are aligned with the knowledge and skills needed to be college and
				career ready, as described in subparagraph (A)(ii); and(ii)may choose to use
				such standards as part of the State’s accountability system under paragraph
				(3), if such standards meet the requirements of clauses (ii) through (iv) of
				subparagraph (A).(C)Standards for other subjectsIf a State adopts high-quality academic
				content standards and student academic achievement standards in subjects other
				than reading or language arts, mathematics, and science, such State may choose
				to use such standards as part of the State's accountability system, consistent
				with section 1116.(D)Alternate academic achievement standards
				for students with the most significant cognitive disabilities(i)In
				generalThe State may,
				through a documented and validated standards-setting process, adopt alternate
				academic achievement standards in any subject included in the State's
				accountability system under paragraph (3) for students with the most
				significant cognitive disabilities, if—(I)the determination about whether the
				achievement of an individual student should be measured against such standards
				is made separately for each student in each subject being assessed;(II)all students who use such alternate
				academic achievement standards in a subject are assessed using the alternate
				assessments for such subject described in paragraph (2)(E); and(III)such alternate academic achievement
				standards—(aa)are aligned with
				the State college and career ready academic content standards;(bb)provide access to
				the general curriculum and the student academic achievement standards;
				and(cc)reflect professional judgment as to the
				highest possible standards achievable by such student.(ii)Prohibition on
				any other alternate or modified standardsA State shall not
				develop, or implement for use, under this part any alternate or modified
				academic achievement standards for students who are children with disabilities
				that are not alternate academic achievement standards that meet the
				requirements of clause (i).(E)English language proficiency
				standardsA State shall, not
				later than December 31, 2015, adopt high-quality English language proficiency
				standards that—(i)are aligned with the State’s academic
				content standards in reading or language arts under subparagraph (A) so that
				achieving English language proficiency, as measured by the State's English
				language proficiency standards, indicates a sufficient knowledge of English to
				allow the State to validly and reliably measure the student’s achievement on
				the State’s reading or language arts student academic achievement standards
				with no interventions designed to support English learners specifically;(ii)ensure proficiency in English for each of
				the domains of speaking, listening, reading, and writing;(iii)identify not
				less than 4 levels of English proficiency;(iv)address the
				different proficiency levels of English learners and set high expectations
				regarding academic achievement and linguistic proficiency for English learners
				at all levels of proficiency;(v)are updated, not later than 1 year after
				the State adopts any new academic content standards in reading or language arts
				under this paragraph, in order to align the English language proficiency
				standards with the new content standards; and(vi)support teachers
				as teachers enhance instruction to support English learners.(F)Early learning
				guidelines and early grade standardsA State that uses funds
				provided under this part to support early childhood education shall provide an
				assurance that, not later than December 31, 2015, the State will establish, or
				certify the existence of, early learning guidelines and early grade standards
				in accordance with the following:(i)Early learning
				guidelinesIn consultation with the State Advisory Council on
				Early Childhood Education and Care, the lead agency designated under section
				658D of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858
				et seq.), and the State educational agency, the State shall complete a review,
				and revise or create, as necessary, the State’s early learning guidelines for
				young children in order to promote developmentally appropriate, high-quality
				programs. Such guidelines shall—(I)address each of
				the age groups of infants, toddlers, and preschool-aged children;(II)be developed, as
				appropriate, in all domains of child development and learning (including
				language, literacy, mathematics, creative arts, science, social studies, social
				and emotional development, approaches to learning, and physical and health
				development) for each age group;(III)reflect research
				and evidence-based developmental and learning expectations, including the
				foundation for and progression in how children develop and learn the requisite
				skills and content from one stage into the next, including what young children
				should know and be able to do;(IV)address the
				cultural and linguistic diversity and the diverse abilities of young children,
				including infants, toddlers, and preschoolers with disabilities;(V)inform teaching
				practices, improve professional development, and support high-quality services
				in early childhood education programs;(VI)be made publicly
				available, including through electronic means; and(VII)for pre-school
				age children, appropriately assist in the transition of such children to
				kindergarten.(ii)Early grade
				standardsIn consultation with the State Advisory Council on
				Early Childhood Education and Care, the lead agency designated under section
				658D of the Child Care and Development Block Grant of 1990 (42 U.S.C. 9858 et
				seq.), and the State educational agency, the State shall establish or review
				and revise, as needed, standards for kindergarten through grade 3 aligned with
				the college and career ready academic content and student academic achievement
				standards described in subsection (a)(1)(A) to ensure that such
				standards—(I)are developed in
				all domains of child development and learning (including cognitive, language,
				literacy, mathematics, creative arts, science, social studies, social and
				emotional development, physical development and health, and approaches to
				learning);(II)reflect research
				and evidence-based development and learning expectations for each level and
				address cultural, linguistic, and ability-level diversity; and(III)across grade
				levels, reflect progression in how children develop and learn the requisite
				skills and content from earlier grades forward, including preschool.(G)Existing standardsNothing in this part shall prohibit a State
				from revising, consistent with this section, any standard adopted under this
				part before, on, or after the date of enactment of the
				Strengthening America's Schools Act of
				2013.(H)ConstructionNothing
				in this section shall be construed to authorize the Secretary or other officer
				or employee of the Federal Government to mandate, direct, or control a State’s
				college and career ready academic content or student academic achievement
				standards under subsection (a).(2)Academic assessments(A)State assessmentsThe State shall, beginning not later than
				the beginning of the 2015–2016 school year, adopt and implement statewide
				assessments that—(i)include statewide assessments in reading or
				language arts, and mathematics, annually for grades 3 through 8 and not less
				frequently than once during grades 10 through 12, that—(I)are aligned with the State’s academic
				content standards in such subjects under paragraph (1)(A);(II)are administered to all public elementary
				and secondary school students in the State;(III)measure the individual academic achievement
				of a student;(IV)assess the student's academic achievement
				based on the State's student academic achievement standards in the subject in
				order to measure—(aa)whether the student is performing at the
				student's grade level; and(bb)the specific grade level at which the
				student is performing in the subject;(V)measure individual student academic growth,
				including a measurement of the number of years of academic growth each student
				attains each year; and(VI)may, at the State's choosing—(aa)be administered through a single summative
				assessment each year; or(bb)be administered through multiple statewide
				assessments during the course of the year if the State can demonstrate to the
				Secretary’s satisfaction the results of these multiple assessments, taken in
				their totality, provide a summative score that provides valid and reliable
				information on individual student academic growth, as described in subclause
				(V);(ii)include statewide assessments in science,
				not less than once during each of the grade spans of grades 3 through 5, 6
				through 9, and 10 through 12, that—(I)assess the student's academic achievement
				based on the State's student academic achievement standards in science in order
				to measure—(aa)whether the student is performing at the
				student's grade level; and(bb)the specific grade level at which the
				student is performing in the subject;(II)measure individual student academic growth,
				including a measurement of the number of years of academic growth each student
				attains each year; and(iii)include the English language proficiency
				assessments and any alternate assessments described in subparagraphs (D) and
				(E), respectively; and(iv)at the discretion of the State, measure the
				proficiency of students in the other academic subjects for which the State has
				adopted academic content standards and student academic achievement standards
				under paragraph (1)(C).(B)Requirements for assessmentsThe assessments administered under this
				paragraph shall—(i)be the same academic assessments used to
				measure the achievement of all students, although the individual assessment
				items administered to a student in order to determine the specific grade level
				at which a student is performing may vary;(ii)be used only for purposes for which such
				assessments are valid and reliable, and be consistent with relevant, nationally
				recognized professional and technical standards;(iii)be used only if the State educational
				agency provides to the Secretary evidence that the assessments used are of
				adequate technical quality for each purpose required under this Act and are
				consistent with the requirements of this section, which evidence the Secretary
				may make public;(iv)involve multiple up-to-date measures of
				student academic achievement, including measures that—(I)assess the full
				range of academic content and student academic achievement standards under
				section 1111(a)(1) that students are expected to master;(II)measure students’
				mastery of content knowledge and their ability to use knowledge to think
				critically and solve problems, and to communicate effectively; and(III)may be partially
				delivered in the form of portfolios, projects, or extended performance
				tasks;(v)provide for—(I)the participation in such assessments of
				all students;(II)the inclusion of English learners, who
				shall be assessed in a valid and reliable manner and provided reasonable
				accommodations on assessments administered to such students under this
				paragraph, including, to the extent practicable, assessments in the language
				and form most likely to yield accurate data on what such students know and can
				do in academic content areas, until such students have achieved English
				language proficiency as determined under subparagraph (D), except that the
				State may exempt any English learner at the lowest levels of English language
				proficiency from the reading or language arts assessment for not more than 2
				years following the date of the student being identified as an English
				learner;(vi)shall—(I)incorporate the
				principles of universal design, as defined in section 3(a) of the Assistive
				Technology Act of 1998 (29 U.S.C. 3002(a)), to allow for the greatest possible
				access for all students;(II)provide for the reasonable adaptations for
				children with disabilities necessary to measure the academic achievement of
				such children in a subject, relative to the State academic content standards
				and State student academic achievement standards under paragraph (1) for such
				subject;(III)provide for the valid and reliable
				accommodations for children with disabilities necessary to measure the academic
				achievement of such children in a subject, relative to the State academic
				content standards and State student academic achievement standards under
				paragraph (1) for such subject; and(IV)assess children
				with disabilities using the same, unmodified academic content standards used to
				measure children without disabilities in the same grade level, except in the
				case of alternate assessments administered in accordance with subparagraph
				(E);(vii)notwithstanding clause (v)(II), include the
				academic assessment (using tests written in English) of reading or language
				arts of any student who has attended school in the United States (not including
				Puerto Rico) for 3 or more consecutive school years, except that, if the local
				educational agency determines, on a case-by-case individual basis, that
				academic assessments in another language or form would likely yield more
				accurate and reliable information on what such student knows and can do, the
				local educational agency may make a determination to assess such student in the
				appropriate language other than English for a period that does not exceed 2
				additional consecutive years, if such student has not yet reached a level of
				English language proficiency sufficient to yield valid and reliable information
				on what such student knows and can do on tests (written in English) of reading
				or language arts;(viii)include students who have attended schools
				in a local educational agency for a full academic year but have not attended a
				single school for a full academic year, except the performance of students who
				have attended more than 1 school in the local educational agency in any
				academic year shall be used only in determining the progress of the local
				educational agency;(ix)produce individual student interpretive,
				descriptive, and diagnostic reports that—(I)allow parents, teachers, and principals to
				understand and address the specific academic needs of students and include
				information regarding achievement on the academic assessments aligned with
				State academic achievement standards; and(II)are provided to parents, teachers, and
				principals as soon as is practicably possible after the assessment is given, in
				an understandable and uniform format, and to the extent practicable, in a
				language that parents can understand;(x)enable results to be disaggregated within
				the State, local educational agency, and school by gender, each major racial
				and ethnic group, English proficiency status, migrant status, status as a
				student with a disability, and economically disadvantaged status, except that
				disaggregation shall not be required for any subgroup that would include 15 or
				less students, so as to not reveal personally identifiable information about an
				individual student;(xi)be consistent with widely accepted
				professional testing standards and objectively measure academic achievement,
				knowledge, and skills;(xii)enable itemized score analyses to be
				produced and reported, consistent with clause (ii), to local educational
				agencies and schools, so that parents, teachers, principals, and administrators
				can interpret and address the specific academic needs of students as indicated
				by the students' achievement on assessment items;(xiii)produce student achievement and other
				student data that can be used to inform determinations of individual principal
				and teacher effectiveness for purposes of evaluation and for determining the
				needs of principals and teachers for professional development and
				support;(xiv)be administered to not less than 95 percent
				of all students, and not less than 95 percent of each subgroup of students
				described in clause (x), who are enrolled in the school; and(xv)in the case of
				digital assessments or any digital assessment content that is adopted,
				procured, purchased, or developed for the assessments, incorporate the
				principles of universal design, as defined in section 3(a) of the Assistive
				Technology Act of 1998 (29 U.S.C. 3002(a)) and be interoperable and accessible
				for all students, including students who are children with disabilities.(C)Languages of assessmentsThe State shall identify the languages
				other than English that are present in the participating student population in
				the State and indicate, in the State's plan under subsection (b), the languages
				for which yearly student academic assessments included in the State's
				accountability system under paragraph (3) are not available and are needed. The
				State shall make every effort to develop assessments in such languages and may
				request assistance from the Secretary if linguistically accessible academic
				assessments are needed. Upon request, the Secretary shall assist with the
				identification of appropriate academic assessments in such languages, but shall
				not mandate a specific academic assessment or mode of instruction.(D)Assessments of English language
				proficiency(i)In generalEach State plan shall demonstrate that
				local educational agencies in the State will, not later than the beginning of
				the 2015–2016 school year, provide for the annual assessment of English
				language proficiency of all English learners in the schools served by the State
				educational agency.(ii)RequirementsThe English language proficiency assessment
				described in clause (i) shall—(I)be aligned with the State’s English
				language proficiency standards under paragraph (1)(E);(II)be designed to measure, in a valid and
				reliable manner, student progress toward, and attainment of, English language
				proficiency;(III)reflect the academic language that is
				required for success on the State’s academic assessments, consistent with
				paragraph (1)(E)(iv); and(IV)measure each
				student's progress in achieving the levels of English proficiency established
				under the State English language proficiency standards, as described in
				paragraph (1)(D)(iii).(E)Alternate assessments for students with the
				most significant cognitive disabilitiesA State may provide alternate assessments
				that are aligned with alternate academic achievement standards described in
				paragraph (1)(D) for students with the most significant cognitive disabilities,
				if the State—(i)ensures that for
				each subject, the total number of students in each grade level assessed in such
				subject using the alternate assessments does not exceed 1 percent of the total
				number of all students in such grade level in the State who are assessed in
				such subject;(ii)establishes and monitors implementation of
				clear and appropriate guidelines for individualized education program teams (as
				defined in section 614(d)(1)(B) of the Individuals with Disabilities Education
				Act) to apply in determining, on a subject-by-subject basis, when a child’s
				significant cognitive disability justifies assessment based on alternate
				academic achievement standards;(iii)ensures that parents of the students whom
				the State plans to assess using alternate assessments are involved in the
				decision that their child’s academic achievement will be measured against
				alternate academic achievement standards, consistent with section
				614(d)(1)(A)(i)(VI)(bb) of the Individuals with Disabilities Education Act, and
				are informed whether participation in such assessment may preclude the student
				from completing the requirements for a regular secondary school diploma, as
				determined by the State;(iv)provides evidence that students with the
				most significant cognitive disabilities are, to the maximum extent practicable,
				included in the general curriculum and in assessments aligned with such
				curriculum, as described in section 601(c)(5)(A) of the Individuals with
				Disabilities Education Act;(v)certifies, consistent with section
				612(a)(16)(A) of the Individuals with Disabilities Education Act, the State’s
				regular academic assessments described in subparagraphs (A), (C), and (D) are
				universally designed to be accessible to students, including students with
				sensory, physical, and intellectual disabilities, through the provision of
				reasonable adaptations and valid and reliable accommodations that produce valid
				results;(vi)develops, disseminates information about,
				makes available, and promotes the use of reasonable adaptations and valid and
				reliable accommodations to increase the number of students with the most
				significant cognitive disabilities participating in grade-level academic
				instruction and assessments aligned with grade-level academic standards, and
				promotes the use of appropriate accommodations to increase the number of
				students with the most significant cognitive disabilities who are tested
				against grade-level academic achievement standards;(vii)takes steps to ensure regular and special
				education teachers and other appropriate staff know how to administer
				assessments, including how to make appropriate use of reasonable adaptations
				and valid and reliable accommodations for such assessments, for students with
				the most significant cognitive disabilities; and(viii)requires separate determinations about
				whether a student should be assessed using an alternate assessment for each
				subject assessed.(F)Computer
				adaptive assessmentA State may develop and administer computer
				adaptive assessments as the assessments required under subparagraph (A). If a
				State develops and administers a computer adaptive assessment for such
				purposes, the assessment shall meet the requirements of this paragraph.(G)Reducing duplicative
				assessmentThe State
				shall—(i)include, in the State plan under subsection
				(b), a description of how the State will regularly analyze assessment and
				accommodations practice and use, and reduce duplicative assessment where
				appropriate; and(ii)ensure that the local educational agencies
				report, as required in subsection (d), regarding the assessments required by
				Federal, State, and local laws, regulations, or policies.(3)State-designed accountability
				systems(A)Accountability systemEach State shall, not later than the
				beginning of the 2014–2015 school year, demonstrate the State educational
				agency has developed and is implementing a single, statewide accountability
				system that—(i)annually measures and reports on the
				achievement and academic growth of students in all public elementary schools
				and secondary schools and local educational agencies in the State, in
				accordance with subparagraph (B);(ii)differentiates
				all local educational agencies and all schools in the State according to
				academic achievement and student academic growth, English language proficiency
				and growth for English learners, and, for high schools, graduation rates, for
				all students and for each subgroup described in paragraph (2)(B)(x);(iii)expects the
				continuous improvement of all public schools in the State in the academic
				achievement and academic growth of all students, including the subgroups of
				students described in subparagraph (D), and establishes ambitious and
				achievable annual performance targets in accordance with subparagraph
				(C);(iv)annually identifies schools that need
				supports and interventions to prepare college and career ready students;(v)provides for the improvement, through
				supports and interventions that address student needs, of all local educational
				agencies with schools not identified under section 1116(d) that are not meeting
				performance targets for subgroups described in subparagraph (D);(vi)develops the capacity of local educational
				agencies and schools to effectively educate their students and continuously
				improve;(vii)recognizes, and encourages other local
				educational agencies to replicate, the practices of local educational agencies
				and schools that are successful in effecting significant student achievement or
				student academic growth; and(viii)meets the requirements of section
				1116.(B)Measurement of
				achievement and academic growth(i)In
				generalThe State
				accountability system shall measure student achievement and academic growth
				toward the college and career ready academic content and student academic
				achievement standards under paragraph (1) by annually measuring and reporting
				on, in the aggregate and for each subgroup described in subparagraph
				(D)—(I)the number and percentage of students who
				are in each category described in clause (ii), for each grade and subject
				covered by an academic assessment included in the accountability system, based
				on the State academic assessments for the subject; and(II)for each such
				category of students—(aa)the number and
				percentage of students for each grade and subject who are meeting or exceeding
				the State student academic achievement standards or are achieving sufficient
				academic growth, as described in clause (iii); and(bb)the number and
				percentage of students for each grade and subject who have not achieved
				sufficient academic growth, as described in such clause.(ii)Categories of
				studentsThe State educational agency shall establish not less
				than 3 categories of students, which shall include the following:(I)A category
				consisting of students who are meeting or exceeding the State student academic
				achievement standards under paragraph (1) in a subject for the students' grade
				level, as determined based on the State academic assessments under paragraph
				(2).(II)A category
				consisting of students whose proficiency in a subject is below grade level and
				who are achieving sufficient academic growth, as described in clause
				(iii).(III)A category of
				students whose proficiency in a subject is below grade level and who are not
				achieving sufficient academic growth, as described in clause (iii).(iii)Sufficient
				academic growthFor purposes of this section, sufficient academic
				growth for a student means—(I)a rate of academic
				growth, based on a comparison of the student’s performance on the most recent
				State academic assessment with the preceding State academic assessment or
				combination of preceding State academic assessments, is such that the student
				will be performing at or above grade level within 3 years;(II)a rate of
				academic growth, based on a comparison of the student’s performance on the most
				recent State academic assessment with the preceding State academic assessment
				or combination of preceding State academic assessments, is such that the
				student will be performing at or above grade level by the end of the grade span
				of which, for purposes of this section, shall be the grade spans of grades 3
				through 5, 6 through 8, and 9 through 12; or(III)another
				aggressive academic growth model approved by the Secretary that supports the
				State educational agency performance targets under subparagraph (C).(C)Performance
				targets(i)In
				generalEach State shall establish, after requesting and
				receiving input from the local educational agencies of the State, ambitious and
				achievable annual performance targets for the State, for local educational
				agencies in the State, and for public elementary schools and secondary schools,
				for each subject and grade level assessed under paragraph (2), that—(I)are adopted from
				the waiver agreement entered into with the Secretary through the authority
				under section 9401 before the date of enactment of the
				Strengthening America's Schools Act of
				2013;(II)subject to
				approval by the Secretary—(aa)sets a goal for
				every public school to meet the achievement level of the highest-performing 10
				percent of schools in the State as of the date of the application submission,
				based on the percentage of students meeting or exceeding the State academic
				content and student academic achievement standards;(bb)requires annual
				progress toward that goal for all students, including all subgroups of students
				consistent with section 1111(a)(3)(D), within a specified reasonable time
				period; and(cc)ensures
				accelerated progress for the subgroups of students that start with the lowest
				levels of student achievement; or(III)are equally
				ambitious to the performance targets described in subclauses (I) and (II) and
				are approved by the Secretary.(ii)Performance
				areasThe performance targets required under this subparagraph
				shall include targets for—(I)student
				proficiency, as described in subparagraph (B)(ii)(I);(II)student academic
				growth, as determined in accordance with subparagraph (B);(III)English language
				proficiency for English learners, as measured by the number of students who are
				on track to achieving English proficiency, as described in paragraph (1)(D)
				(i), by not later than 5 years after being identified as English learners;
				and(IV)for high schools,
				high school graduation rates.(iii)BaselinesEach
				State shall use student performance on the State's academic assessments used
				for purposes of receiving funds under this subpart and subpart 2 for the
				2014–2015 school year as the baseline for the performance targets, subject to
				paragraph (5)(B)(iv) and subsection (b)(3)(C).(iv)Additional
				measures and performance targetsA State may develop other
				measures and performance targets to provide school personnel, parents, and
				community members with information about the effectiveness of schools in
				closing performance gaps among subgroups and bringing all students to
				proficiency, except that any such measure shall not classify individuals who
				have not attained a high school diploma but have earned a recognized equivalent
				of such diploma as graduating from high school.(D)Subgroups of
				studentsThe subgroups described in this subparagraph shall be
				obtained by disaggregating students enrolled in a school by each major racial
				and ethnic group, English proficiency status, status as a child with a
				disability, and economically disadvantaged status, except that a school shall
				not be required to disaggregate for any subgroup that includes 15 or less
				students if such disaggregation would result in the disclosure of personally
				identifiable information.(E)Subjects coveredThe State shall include in the
				accountability system the subjects of reading or language arts and mathematics,
				and may include science and any other subject that the State chooses through
				its State plan, if the State has adopted academic content standards and student
				academic achievement standards under paragraph (1)(C) and assessments under
				paragraph (2)(B) for the subject.(F)Accountability for charter
				schoolsThe accountability
				provisions under this Act shall be overseen for public charter schools in
				accordance with State charter school law.(G)Students with the most significant
				cognitive disabilitiesIn
				determining the percentage of students who are meeting or exceeding the State
				student academic achievement standards or are achieving sufficient academic
				growth as described in subparagraph (B)(iii), for a subject for any purpose
				under this section or section 1116 or 1131, a State educational agency may
				include, for all schools in the State, the performance of the State's students
				with the most significant cognitive disabilities on alternate assessments as
				described in paragraph (2)(E) in the subjects included in the State’s
				accountability system, consistent with the 1 percent limitation of subsection
				(a)(2)(E)(i).(4)Voluntary partnershipsA State may enter into a voluntary
				partnership with another State to develop and implement the academic
				assessments, academic content standards, and student academic achievement
				standards required under this section.(5)Transition provisions(A)In
				generalThe Secretary shall
				take such steps as are necessary to provide for the orderly transition between
				the accountability systems required under subsection (b)(2), as such section
				was in effect on the day before the date of enactment of the
				Strengthening America's Schools Act of
				2013, and the new accountability systems required under this
				subsection, including the transition steps described in subparagraph
				(B).(B)Transition
				stepsTo enable the successful transition to the provisions of
				this part, as amended by the Strengthening
				America's Schools Act of 2013, each State educational agency
				receiving funds under this part shall—(i)beginning upon the
				date of enactment of the Strengthening
				America's Schools Act of 2013—(I)administer
				assessments, as required under paragraph (2), as amended by such Act, that
				measure and assess the college and career ready academic content standards and
				student academic achievement standards described in paragraph (1), as amended
				by such Act; and(II)with respect to
				any reporting provision under this part that requires the disaggregation of
				students, carry out such requirement unless the number of students in such
				subgroup is less than 15;(ii)during the
				transition period, continue all interventions, services, and activities
				required under section 1116(b), as in effect on the day before the date of
				enactment of such Act, for schools identified for corrective action under such
				section 1116(b)(7);(iii)after 2 years of
				using the assessments described in clause (i)(I), establish a new baseline, as
				described in paragraph (3)(C), using the new assessment data; and(iv)implement
				sections 1111 and 1116, as amended by such Act, except that the State shall not
				be required to identify proficiency gaps, focus schools, or priority schools
				under subsection(b), (c), or (d) of section 1116 until 2 full school years
				after the date of enactment of such Act.(C)End of
				transitionThe transition to
				the requirements of this part, as amended by the
				Strengthening America's Schools Act of
				2013, shall be completed by not later than 2 years after the date
				of enactment of such Act.(b)State plans(1)In generalFor any State desiring to receive a grant
				under this part, the State educational agency shall submit to the Secretary a
				plan, developed by the State educational agency in consultation with local
				educational agencies, teachers, principals, specialized instructional support
				personnel, administrators, other staff, representatives of Indian tribes
				located in the State, and parents, that—(A)demonstrates the State's compliance with
				this section;(B)is coordinated with the State plans
				required by other programs under this Act, the Individuals with Disabilities
				Education Act, the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Carl
				D. Perkins Career and Technical Education Act of 2006, the Head Start Act, the
				Child Care and Development Block Grant Act of 1990, and the Adult Education and
				Family Literacy Act, and activities under title IX of the Educational
				Amendments of 1972;(C)provides an assurance the State will
				continue to administer the academic assessments required under paragraphs
				(3)(A) and (7) of this subsection, as such paragraphs were in effect on the day
				before the date of enactment of the Strengthening America's Schools Act of 2013,
				and to include the results of such assessments in the State's accountability
				system, until the State has implemented the assessments required under
				subsection (a)(2);(D)provides an assurance the State will
				participate in the biennial State academic assessments of grade 4 and grade 8
				reading and mathematics under the National Assessment of Educational Progress
				carried out under section 303(b)(2) of the National Assessment of Educational
				Progress Authorization Act if the Secretary pays the costs of administering
				such assessments;(E)describes the State accountability system
				under subsection (a)(3) and the State's plan for blue ribbon schools under
				section 1131 (if the State chooses to carry out such section);(F)describes the process the State will
				utilize to review local educational agency plans submitted pursuant to section
				1112, including the parent and family engagement plan described in section 1118
				and other provisions related to parent and family engagement;(G)describes the support the State will
				provide to local educational agencies for the education of homeless children
				and youths, and how the State will comply with the requirements of subtitle B
				of title VII of the McKinney-Vento Homeless Assistance Act;(H)describes how the State educational agency
				has involved the committee of practitioners established under section 1603(b)
				in developing the plan and monitoring its implementation;(I)describes how the State educational agency
				will coordinate with the State Advisory Council on Early Childhood Education
				and Care, as appropriate;(J)(i)if the State funds
				full-day kindergarten programs but does not provide access to such programs for
				all children eligible to attend kindergarten in the State, describes how the
				State plans to increase the number of students in the State who are enrolled in
				full-day kindergarten and a strategy to implement such a plan; and(ii)if the State
				provides funding for kindergarten programs but does not fund full-day
				kindergarten programs, describes how the State plans to establish such programs
				to extend and strengthen the educational continuum for children entering
				elementary school;(K)provides an
				assurance that the State—(i)has established a
				longitudinal data system that includes all elements described in section
				6401(e)(2)(D) of the America COMPETES Act (20 U.S.C. 9871), by the date
				required under the terms for the allocation received by the State through the
				State Fiscal Stabilization Fund under section 14001 of the American Recovery
				and Reinvestment Act of 2009 (Public Law 111–5, 123 Stat. 279); or(ii)if the State was
				not subject to any such requirement, that the State will establish such a
				system by a date approved the Secretary;(L)describes how the State and State
				educational agency will comply with the requirements of section 1501, and the
				State's plan to ensure such compliance;(M)in the case of a
				State that proposes to use funds under this part to support positive behavioral
				interventions and supports, describes how the State educational agency
				will—(i)assist local
				educational agencies in implementing positive behavioral interventions and
				supports in schools served by the local educational agency throughout the whole
				school;(ii)provide technical
				assistance and training to local educational agencies to improve and support
				the development, implementation, and coordination of comprehensive positive
				behavioral interventions and supports carried out under this Act with
				activities carried out under the Individuals with Disabilities Education
				Act;(iii)in coordination
				with local educational agencies and schools, implement positive, preventative
				approaches to school discipline to promote a positive school climate for all
				students and reduce recidivism of re-entering youth offenders and disconnected
				youth; and(iv)evaluate the
				effects of providing positive behavioral interventions and supports for all
				students, including improvement of the learning environment, academic
				achievement, disciplinary problems such as incidents of suspensions,
				expulsions, referrals to law enforcement, and other actions that remove
				students from instruction, and any other effects the State chooses to
				evaluate;(N)in the case of a
				State that proposes to use funds under this part to support early intervening
				services, describes how the State educational agency will—(i)assist local
				educational agencies in implementing early intervening services in schools
				served by the local educational agency to reduce the need to label children as
				children with disabilities in order to address the learning and behavioral
				needs of such children;(ii)provide technical
				assistance and training to local educational agencies to improve coordination
				of early intervening services provided under this Act with early intervening
				services carried out under the Individuals with Disabilities Education Act;
				and(iii)evaluate the
				effects of providing early intervening services;(O)describes how the
				State will assist local educational agencies in identifying gifted and talented
				students, including high-ability students who have not previously been formally
				identified for gifted education services, and implement educational approaches
				at the elementary school and secondary school levels to support the learning
				needs of gifted and talented students to ensure that such students make
				appropriate learning gains, such as early entrance to kindergarten, enrichment,
				acceleration, curriculum compacting, and dual enrollment in secondary school
				and postsecondary education;(P)describes how the
				State educational agency will—(i)reduce
				suspensions, expulsions, referrals to law enforcement, and other disciplinary
				actions that remove students from instruction;(ii)facilitate, to
				the extent practicable, the re-entry of juvenile offenders and disconnected
				youth into their local educational agencies;(iii)in coordination
				with the State department of corrections or similar agency, ensure re-entering
				juvenile offenders receive referrals to a local educational agency and provide
				that, for any juvenile who commits an offense subject to school expulsion and
				is subsequently committed to a detention center, secure facility, or any other
				residential placement within the juvenile or adult criminal justice system for
				such offense, the period of expulsion shall run concurrently with the period of
				commitment to the detention center, secure facility, or other residential
				placement; and(iv)in coordination
				with local educational agencies and schools, provide annual and public
				reporting on, in the aggregate, in-school suspensions, out-of-school
				suspensions, expulsions, referrals to law enforcement, school-based arrests,
				and disciplinary transfers (including placements in alternative schools) in the
				State;(Q)describe how the
				State educational agency will plan for pregnant and parenting students to be
				enrolled, attend, and succeed in school;(R)describes how—(i)for the first year
				following the date of enactment of the Strengthening America's Schools Act of 2013,
				the State educational agency will provide for the equitable distribution of
				elementary school teachers, and secondary school teachers, within local
				educational agencies and the State using data on the percentage and
				distribution of the categories of teachers described in subparagraph (S) as
				transitional measures of teacher quality;(ii)for each school
				year following the first year after such date of enactment, the State
				educational agency will provide for the equitable distribution of teachers
				within local educational agencies and the State so that low-income and minority
				children are not taught at higher rates than other children by teachers with
				the lowest ratings in the State professional growth and improvement system;
				and(iii)beginning not later than 1 year after such
				date of enactment, and for each subsequent year, the State will report to the
				Secretary the percentage and distribution of teachers in the State, based on
				the measures used in the State, for each quartile of schools based on school
				poverty level, for high-minority schools, and for low-minority schools;
				and(S)describes how the State will annually
				submit to the Secretary, for each quartile of schools in the State based on
				school poverty level and for high-minority schools and low-minority schools in
				the State, data regarding the percentage and distribution of the following
				categories of teachers:(i)Teachers who are not classified as highly
				qualified teachers.(ii)Teachers who are new.(iii)Teachers who have not completed a teacher
				preparation program.(iv)Teachers who are not teaching in the
				subject or field for which the teacher is certified or licensed.(v)Beginning in any
				year for which data are available from a professional growth and improvement
				system, and not later than the 2015–2016 school year, teachers with the highest
				or lowest ratings in the professional growth and improvement system, as data
				from such system become available, and in no case later than the 2015–2016
				school year.(2)Comprehensive planA State plan submitted under paragraph (1)
				may be submitted as part of the comprehensive plan under section 9302.(3)Duration of the plan(A)In generalEach State plan shall—(i)remain in effect
				for the duration of the State’s participation under this part or 4 years,
				whichever is shorter; and(ii)be periodically reviewed and revised as
				necessary by the State educational agency to reflect changes in the State's
				strategies and programs under this part.(B)Additional information(i)Revised
				plansIf a State makes significant changes to its plan, such as
				adopting new State academic content standards, new State student achievement
				standards, new academic assessments, or improved performance targets under
				subsection (a), the State shall submit a revised plan to the Secretary.(ii)Review of revised plansThe Secretary shall review the information
				submitted under clause (i) and may, notwithstanding paragraph (4), approve or
				disapprove changes to the State plan without undertaking the peer-review or
				hearing process described in such paragraph.(C)RenewalA
				State educational agency that desires to continue participating in the program
				under this part shall submit a renewed plan every 4 years with improved
				performance targets.(4)Peer review and secretarial
				approval(A)Secretarial dutiesThe Secretary shall—(i)establish a peer-review process that
				maximizes collaboration with each State to assist in the review of State
				plans;(ii)appoint expert individuals to the
				peer-review process who—(I)represent a regionally diverse
				cross-section of States;(II)are representative of parents, teachers,
				State educational agencies, and local educational agencies; and(III)are familiar with educational standards,
				assessments, accountability, the needs of focus and priority schools as
				described in subsections (c) and (d) of section 1116 and the needs of
				disadvantaged students, students who are children with disabilities, and other
				educational needs of students;(iii)ensure the peer-review process provides
				timely feedback from the peer-review panel to the States, and that such
				feedback shall be made publicly available, including through electronic
				means;(iv)not decline approval of a State plan
				before—(I)offering the State an opportunity to revise
				the State plan;(II)providing technical assistance to the State
				to meet the requirements of this subsection and subsections (a) and (c);
				and(III)upon the request of a State, providing a
				hearing;(v)have the authority to disapprove a State
				plan for not meeting the requirements of this part, and may deny approval to a
				State plan under this subsection that was recommended by the peer-review panel
				by making available written findings of the cause for such disapproval;(vi)approve a State plan not later than 120
				days after its submission unless the Secretary determines that the plan does
				not meet the requirements of this section;(vii)if the Secretary determines that the State
				plan does not meet the requirements of this subsection and subsection (c),
				immediately notify the State in writing of such determination and the reasons
				for such determination; and(viii)not have the authority to require a State,
				as a condition of approval of the State plan, to include in, or delete from,
				such plan 1 or more specific elements of the State's academic content standards
				or to use specific academic assessment instruments or items.(B)State revisionsA State plan shall be revised by the State
				educational agency if necessary to satisfy the requirements of this
				section.(c)Parent and family engagementEach State plan shall include a description
				of how the State will strengthen engagement of the parents and families in
				education (referred to in this subsection as the parent and family
				engagement plan) in accordance with the following:(1)Statewide parent and family engagement
				strategyThe parent and
				family engagement plan shall demonstrate how the State plans to increase and
				enhance the engagement of parents and family members in education throughout
				the State, through the implementation and replication of evidence-based or
				promising practices, in order to—(A)increase student
				academic growth and achievement, and college and career readiness;(B)provide parents
				and family members with the skills and opportunities necessary to become full
				partners in their child’s education;(C)improve child
				development;(D)strengthen
				relationships and partnerships among school personnel and parents and family
				members, to support student academic growth and achievement, and college and
				career readiness;(E)improve the ability of local educational
				agencies and schools to increase the participation of parents and family
				members in school improvement strategies, create opportunities for co-location
				and provision of services for parents and family members, and foster conditions
				for learning; and(F)focus the activities described in
				subparagraphs (A) through (E) in high-need local educational agencies and
				high-need schools.(2)Coordination; collection;
				disseminationThe parent and
				family engagement plan shall describe how the State will—(A)ensure maximum coordination and minimum
				duplication of efforts (which may include the designation of a parent and
				family engagement coordinator) among, at a minimum—(i)Federal, State, and local programs;(ii)the State Advisory Councils on Early
				Childhood Education and Care;(iii)the parent and family information and
				resource centers established under part H of title IV; and(iv)appropriate non-Federal entities (including
				community-based and philanthropic organizations and court-appointed special
				advocates);(B)collect and disseminate best practices and
				research on parent and family engagement strategies to—(i)local educational agencies, including
				high-need local educational agencies, and high-need schools in the State, such
				as through parent and family engagement academies and other leadership
				development strategies; and(ii)institutions of higher education and other
				organizations with a demonstrated record of success in increasing the
				engagement of parents and family members in education; and(C)ensure that the
				process for reviewing local educational agency plans pursuant to section 1112
				includes an assessment and response to each local educational agency regarding
				the extent to which such plans incorporate the best practices identified in
				subparagraph (B).(3)Technical assistance, training, and
				capacity-buildingThe State
				parent and family engagement plan shall describe the evidence-based technical
				assistance, professional development, or other capacity-building strategies
				that the State will provide to, at a minimum, high-need local educational
				agencies and high-need schools, which—(A)shall include the provision of technical
				assistance to local educational agencies that serve schools identified as focus
				or priority schools under subsection (c) or (d) of section 1116;(B)shall include partnering with the
				appropriate parent and family information and resource centers;(C)may include assistance in developing,
				revising, or implementing the local educational agency plans submitted pursuant
				to section 1112 as such plans relate to supporting parent and family
				engagement, in conjunction with paragraph (2)(C);(D)may include
				assistance related to implementing evidence-based parent and family engagement
				strategies to providers of early care and education; and(E)may include
				assistance related to implementing evidence-based parent and family engagement
				strategies for English learner families, such as those described in section
				3115(c)(5).(4)Leveraging resourcesEach State plan shall include a description
				of how the State will leverage resources of employers, business leaders,
				philanthropic and non-profit organizations, and other community members to
				increase and strengthen parent and family engagement.(d)Annual State report cards(1)In generalA State that receives a grant under this
				part shall prepare and disseminate an annual report card for each public
				elementary school and secondary school in the State, each local educational
				agency in the State, and the State as a whole.(2)Requirements for all report
				cardsThe State shall ensure
				the school, local educational agency, and State report cards required under
				this subsection are—(A)uniform across the State;(B)concise;(C)presented in a format that is easily
				understandable and, to the extent practicable, provided in a language that
				parents can understand; and(D)accessible to the public, which shall
				include—(i)making the State report card and all local
				educational agency and school report cards available on a single webpage of the
				State's website; and(ii)providing a copy of a school's report card
				to the parents of each student enrolled in the school each year.(3)Required student information for school
				report cardsEach school
				report card required under paragraph (1) shall include the following:(A)A clear and concise description of the
				State’s accountability system under subsection (a)(3), including a description
				of the criteria by which the State evaluates school performance, and the
				criteria that the State has established to determine the status of
				schools.(B)Information on each of the following for
				the school, in the aggregate and disaggregated and cross-tabulated by the
				subgroups described in subsection (a)(2)(B)(x) (except that such disaggregation
				or cross-tabulation shall not be required in a case in which the results would
				reveal personally identifiable information about an individual student):(i)Student achievement at each performance
				level on the State academic assessments that are included in the State's
				accountability system under subsection (a)(3).(ii)The percentage of students who do not take
				the State academic assessments.(iii)The most recent 3-year trend in student
				achievement in each subject area, and for each grade level, for such
				assessments.(iv)A comparison of the school's student
				academic assessment data to the State average for each tested subject.(v)(I)the number and percentage of students who
				are meeting or exceeding the State student academic achievement standards or
				are achieving sufficient academic growth, as determined in accordance with
				subsection (a)(3)(B)(iii), for each subject area and grade level; and(II)The most recent 3-year trend in student
				academic growth in each subject area, and for each grade level, for the State
				academic assessments.(vi)The number and percentage of students with
				the most significant cognitive disabilities who take an alternate assessment
				under subsection (a)(2)(E), by grade and subject.(vii)The number of students who are English
				learners, and the performance of such students, on the State’s English language
				proficiency assessments under sub (a)(2)(D), including the students' attainment
				of, and progress toward, higher levels of English language proficiency.(viii)For each high school—(I)student graduation rates, including—(aa)the 4-year adjusted cohort graduation rate,
				as defined in section 9101(30)(A); and(bb)the cumulative graduation rate, as defined
				in section 9101(30)(B);(II)not later than the beginning of the
				2013–2014 school year, the rate at which students who graduated from the high
				school in the preceding year enrolled in institutions of higher education by
				the beginning of the next school year; and(III)not later than the beginning of the
				2014–2015 school year, the rate of student remediation, in the aggregate, for
				high school graduates who enroll in public institutions of higher education in
				the State or in other institutions of higher education (to the extent obtaining
				the data regarding remediation from other institutions is practicable).(ix)Beginning not
				later than the 2015–2016 school year, the evaluation results of teachers and
				principals as measured by the State's professional growth and improvement
				system, except that such information shall not provide individually
				identifiable information on individual teachers and principals.(x)Discipline data
				with respect to all students in the school for the disciplinary exclusionary
				categories described in subparagraphs (A)(v), (D), and (E) of section 618(a)(1)
				of the Individuals with Disabilities Education Act.(xi)The percentage of
				students passing examinations related to coursework acceptable for
				postsecondary credit at institutions of higher education, such as Advanced
				Placement or International Baccalaureate examinations;(xii)Data regarding
				pregnant and parenting students in the State, including—(I)the number of
				pregnant and parenting students enrolled in secondary schools;(II)rates, and data
				regarding participation, of pregnant and parenting students in mainstream
				schools or in the schools in which the students originated;(III)rates, and data
				regarding participation, of pregnant and parenting students in alternative
				programs;(IV)the number and
				percentage of pregnant and parenting students who have achieved proficiency, as
				determined for purposes of subsection (a)(3)(B)(ii) in each grade and subject
				assessed; and(V)graduation rates
				for pregnant and parenting students.(xiii)The incidence
				of school violence, bullying, drug abuse, alcohol abuse, in-school student
				suspensions, out-of-school student suspensions, expulsions, referrals to law
				enforcement, school-based arrests, disciplinary transfers (including placements
				in alternative schools), and student detentions, for each category.(C)The average class
				size, by grade.(D)The school’s categorization, if applicable,
				in the State school accountability and improvement system under section
				1116.(E)The most recently available academic
				achievement results in grades 4 and 8 of the State’s students on the National
				Assessment of Educational Progress in reading and mathematics, including the
				percentage of students at each achievement level in the aggregate and by the
				groups described in section 303(b)(2)(G) of the National Assessment of
				Educational Progress Authorization Act (20 U.S.C. 9622(b)(2)(G)).(F)The number of
				local educational agencies in the State that implement positive behavioral
				interventions and supports.(G)The number of
				students—(i)who are served
				through the use of early intervening services; and(ii)who, in the
				preceding 2-year period, received early intervening services and who, after
				receiving such services, have been identified as eligible for, and receive,
				special education and related services under part B of the Individuals with
				Disabilities Education Act.(H)The number of
				local educational agencies in the State that implement school-based mental
				health programs.(4)Optional informationA State may include in each school report
				card such other information as the State believes will best provide parents,
				students, and other members of the public with information regarding the
				progress of each of the State's public elementary and secondary schools. Such
				information may include—(A)interscholastic
				athletic program indicators by gender, including number of participants,
				expenditures, number of coaches, and number of competitive events;(B)indicators of school climate;(C)student attendance; and(D)school readiness of students in
				kindergarten.(5)Local educational agency and state report
				cardsEach local educational
				agency report card and State report card required under paragraph (1)—(A)shall include the data described in clauses
				(i) through (xiv) of paragraph (3)(B) for the local educational agency or
				State, respectively, as a whole and disaggregated by the subgroups described in
				subsection (a)(2)(B)(x);(B)in the case of a State report card, shall
				include the data described in paragraph (3)(B)(viii) disaggregated by status as
				a child in foster care, except that such disaggregation shall not be required
				in a case in which the number of students in the category would reveal
				personally identifiable information about an individual student;(C)in the case of a
				local educational agency report card, shall include information regarding the
				assessments administered annually, by grade level and subject, and, for each
				assessment, whether the assessment is required by Federal, State, or local
				statute, regulation, or policy; and(D)may include any optional information
				described in paragraph (4) for the local educational agency or State,
				respectively.(6)DataA State shall only include in a school
				report card or local educational agency report card, data that do not reveal
				personally identifiable information about an individual student or
				teacher.(7)Preexisting report cardsA State educational agency or local
				educational agency that was providing public report cards on the performance of
				students, schools, local educational agencies, or the State prior to the date
				of enactment of the Strengthening America's
				Schools Act of 2013, may use those report cards for the purpose
				of this subsection as long as any such report card is modified, as may be
				needed, to contain the information required by this subsection.(8)Cost
				reductionEach State
				educational agency and local educational agency receiving assistance under this
				part shall, wherever possible, take steps to reduce data collection costs and
				duplication of effort by obtaining the information required under this
				subsection through existing data collection efforts.(9)Cross-tabulated data not used for
				accountabilityGroups of
				students obtained by cross-tabulating data under this subsection shall not be
				considered to be subgroups under section 1116. Such cross-tabulated data shall
				not be used to determine whether a school is a focus or priority school under
				subsection (c) or (d) of section 1116.(e)Reporting(1)Annual State reportEach State educational agency that receives
				assistance under this part shall report annually to the Secretary, and make
				widely available within the State—(A)information on the State's progress in
				developing and implementing the academic assessments described in subsection
				(a)(2);(B)information on the achievement and academic
				growth of students, including results disaggregated (except in a case in which
				the number of students in a category is insufficient to yield statistically
				reliable information or the results would reveal personally identifiable
				information about an individual student) by the subgroups described in
				subsection (a)(2)(B)(x) and by status as a child in foster care;(C)information on any
				changes in status for all public schools in the State, in accordance with the
				State's system of differentiation described in subsection (a)(3)(A)(ii) and the
				categories required under section 1116;(D)in any year before the State begins to
				provide the information described in subparagraph (B), information on the
				results of student academic assessments (including results disaggregated by the
				subgroups described in subsection (a)(2)(B)(x)) required under this
				section;(E)information on the acquisition of English
				language proficiency by students who are English learners;(F)the number of schools, and the name of each
				school, identified as a focus or priority school under subsection (c) or (d) of
				section 1116; and(G)the number of schools identified as blue
				ribbon schools under section 1131 and the name of each such school.(2)Secretary's report card and biennial
				evaluation report(A)Secretary's report cardNot later than July 1, 2014, and annually
				thereafter, the Secretary shall prepare and submit to the authorizing
				committees a national report card on the status of elementary and secondary
				education in the United States. Such report shall—(i)analyze existing data from State reports
				required under this Act, the Individuals with Disabilities Education Act, and
				the Carl D. Perkins Career and Technical Education Act of 2006, and summarize
				major findings from such reports;(ii)analyze data from the National Assessment
				of Educational Progress and international assessments, including the Third
				International Mathematics and Science Survey;(iii)identify trends in student achievement,
				student academic growth, student performance, and high school graduation rates,
				by analyzing and reporting on the status and performance of subgroups of
				students, including subgroups based on race, ethnicity, and socioeconomic
				status and the subgroups of children with disabilities and English
				learners;(iv)compare the performance of students,
				including the subgroups described in clause (iii), across States and local
				educational agencies across the United States;(v)identify and report on promising practices,
				areas of greatest improvement in student achievement and educational
				attainment, and other examples worthy of national attention;(vi)identify and report on areas of educational
				concern that warrant national attention; and(vii)(I)analyze existing data, as of the time of
				the report, on Federal, State, and local expenditures on education, including
				per pupil spending, teacher salaries and pension obligations, school level
				spending, and other financial data publicly available; and(II)report on current trends and major findings
				resulting from the analysis.(B)Special ruleThe information used to prepare the report
				described in subparagraph (A) shall be derived from existing State and local
				reporting requirements and data sources. Nothing in this paragraph shall be
				construed as authorizing, requiring, or allowing any additional reporting
				requirements, data elements, or information to be reported to the Secretary not
				otherwise explicitly authorized by any other Federal law.(C)Biennial reportThe Secretary shall transmit biennially to
				the authorizing committees a report that provides national and State-level data
				on the information collected under paragraph (1).(f)PenaltiesIf a State that receives a grant under this
				part fails to meet any requirement of this part, the Secretary may withhold
				funds for State administration under this part until the Secretary determines
				that the State has fulfilled those requirements.(g)Parents' right-to-Know(1)QualificationsAt the beginning of each school year, a
				local educational agency that receives funds under this part shall notify the
				parents of each student attending any school receiving funds under this part
				that the parents may request, and the agency will provide the parents on
				request (and in a timely manner), information regarding the professional
				qualifications of the student's classroom teachers, including, at a minimum,
				the following:(A)Whether the teacher has met State
				qualification and licensing criteria for the grade levels and subject areas in
				which the teacher provides instruction.(B)Whether the teacher is teaching under
				emergency or other provisional status through which State qualification or
				licensing criteria have been waived.(C)The baccalaureate degree major of the
				teacher and any other graduate certification or degree held by the teacher, and
				the field of discipline of the certification or degree.(D)Whether the student is provided services by
				paraprofessionals and, if so, their qualifications.(2)Equity report
				cardA local educational agency that receives funds under this
				part shall make available to parents, separately or as a clearly identified
				part of the school report card, and through easily accessible means, including
				electronic means, the following information for each school:(A)student
				achievement data at each performance level, for each category of students
				described in subsection (a)(3)(B)(ii), on the State academic assessments
				included in the State accountability system under subsection (a)(3),
				disaggregated by the subgroups described in subsection (a)(2)(B)(x);(B)Individual school
				funding by source, including Federal, State, and local funding and
				grants;(C)For each high
				school, the 4-year adjusted cohort graduation rate, as described in section
				9101(32)(A), and the rate at which students graduating from the high school in
				the preceding year enrolled in institutions of higher education by the
				beginning of the next school year;(D)Data regarding
				educational opportunity participation, which data—(i)shall include, at
				a minimum, prekindergarten and full-day kindergarten opportunities for children
				and opportunities for Advanced Placement or International Baccalaureate course
				work; and(ii)may include such
				opportunities as dual enrollment, gifted programming, and other educational
				programming.(E)Information
				regarding each school’s school climate, including student survey results and
				school discipline data, which may include information such as the incidence of
				school violence, bullying, in-school student suspensions, out-of-school student
				suspensions, expulsions, referrals to law enforcement, school-based arrests,
				disciplinary transfers (including placements in alternative schools), and
				student detentions.(F)Other data that,
				in conjunction with the local educational agency report card described in
				subsection (d), is determined, by the State or local educational agency in
				consultation with parents, families, and educators, to be necessary to allow
				parents, families, and community members to understand, and compare with other
				schools in the local educational agency and across the State, the resources
				available to the school that influence the outcomes for students.(3)Additional informationIn addition to the information that parents
				of students may request under paragraph (1), a school that receives funds under
				this part shall provide to each individual parent, with respect to the
				student—(A)information on the
				level of achievement and academic growth of the student on each of the State
				academic assessments as required under this part; and(B)timely notice that
				the student has been assigned, or has been taught for 4 or more consecutive
				weeks by, a teacher who does not hold a State qualification or license to teach
				at the grade level and subject area in which the teacher has been
				assigned.(4)FormatThe notice and information provided to
				parents under this subsection shall be in an understandable and uniform format
				and, to the extent practicable, provided in a language that the parents can
				understand.(h)PrivacyInformation collected under this section
				shall be collected and disseminated in a manner that protects the privacy of
				individuals.(i)Technical assistanceThe Secretary shall provide a State
				educational agency, at the State educational agency's request, with technical
				assistance in meeting the requirements of this section.(j)ConstructionNothing in this part shall be construed to
				prescribe the use of the academic assessments described in this part for
				student promotion or graduation purposes.(k)Special rule with respect to bureau-funded
				schoolsIn determining the
				assessments to be used by each school operated or funded by the Bureau of
				Indian Education of the Department of Interior that receives funds under this
				part, the following shall apply:(1)State accredited schoolsEach such school accredited by the State in
				which it is operating shall use the assessments the State has developed and
				implemented to meet the requirements of this section, or such other appropriate
				assessment as approved by the Secretary of the Interior.(2)Regionally accredited schoolsEach such school accredited by a regional
				accrediting organization shall adopt appropriate assessments, in consultation
				with and with the approval of, the Secretary of the Interior and consistent
				with assessments adopted by other schools in the same State or region, that
				meets the requirements of this section.(3)Tribally accredited schoolsEach such school accredited by a tribal
				accrediting agency or tribal division of education shall use assessments
				developed by such agency or division, except that the Secretary of the Interior
				shall ensure that such assessments meet the requirements of this
				section..1112.Local educational agency
			 plansSection 1112 (20 U.S.C.
			 6312) is amended to read as follows:1112.Local educational agency plans(a)Plans required(1)SubgrantsA local educational agency may receive a
				subgrant under this part for any fiscal year only if such agency has on file
				with the State educational agency a plan, approved by the State educational
				agency, that is coordinated with other programs under this Act, the Individuals
				with Disabilities Education Act, the Carl D. Perkins Career and Technical
				Education Act of 2006, the McKinney-Vento Homeless Assistance Act, and other
				Acts, as appropriate, and activities under title IX of the Education Amendments
				of 1972.(2)Consolidated applicationThe plan may be submitted as part of a
				consolidated application under section 9305.(b)Plan development and duration(1)ConsultationEach local educational agency plan shall be
				developed in consultation with—(A)teachers, principals, administrators, and
				other appropriate school personnel;(B)representatives of early childhood
				education programs in the geographic area served by the local educational
				agency, as appropriate; and(C)parents and family members of children in
				schools served under this part.(2)DurationEach local educational agency plan shall be
				submitted pursuant to this section for the first year for which this part is in
				effect following the date of enactment of the Strengthening America's Schools Act of 2013,
				and such plan shall remain in effect until the date of renewal as determined
				under paragraph (4) by the State.(3)ReviewEach local educational agency shall
				periodically review and, as necessary, revise its plan to reflect changes in
				the local educational agency’s strategies and programs under this part, and
				changes in the State performance targets under section 1111(a)(3).(4)RenewalA
				local educational agency that desires to continue participating in the program
				under this part shall submit a renewed plan on a periodic basis, as determined
				by the State.(c)State approval(1)In generalEach local educational agency plan shall be
				filed according to a schedule established by the State educational
				agency.(2)ApprovalThe State educational agency shall approve
				a local educational agency’s plan only if the State educational agency
				determines that the local educational agency’s plan—(A)enables schools served under this part to
				substantially help children served under this part meet the academic content
				and student academic achievement standards expected of all children described
				in section 1111(a)(1) and the performance targets described in section
				1111(a)(3)(C); and(B)meets the requirements of this part.(d)Plan provisionsIn order to help low-achieving children
				meet college and career ready student academic achievement standards, and to
				close the achievement gap between high- and low-achieving children each local
				educational agency plan shall describe each of the following:(1)How the local educational agency will work
				with each of the schools served by the agency to—(A)develop and implement a comprehensive
				program of instruction to meet the academic needs of all students;(B)identify quickly and effectively students
				who may be at risk for academic failure;(C)provide additional educational assistance
				to individual students assessed as needing help in meeting the State’s college
				and career ready student academic achievement standards;(D)identify significant gaps in student
				achievement among subgroups of students identified under section
				1111(a)(2)(B)(x) and develop strategies to reduce such gaps in achievement;
				and(E)identify and implement effective methods
				and instructional strategies that are based on scientifically valid research
				intended to strengthen the core academic programs of the schools, including
				using multi-tiered systems of support, universal design for learning, and
				positive behavioral interventions and supports.(2)How the local educational agency will
				monitor and evaluate the effectiveness of school programs in improving student
				academic achievement and academic growth, especially for students described in
				section 1111(a)(3)(B)(ii)(II).(3)The strategy the local educational agency
				will use to implement effective parent and family engagement under section
				1118.(4)How the local educational agency will
				coordinate and integrate services provided under this part with other
				high-quality early childhood education programs at the local educational agency
				or individual school level (including programs under section 619 of the
				Individuals with Disabilities Education Act) that include plans for the
				transition of participants in such programs to local elementary school programs
				and, if appropriate, a description of how the local educational agency will use
				funds under this part to support preschool programs for children, particularly
				children participating in a Head Start program, which may be provided directly
				by the local educational agency or through a subcontract with the Head Start
				agency designated by the Secretary of Health and Human Services under section
				641 of the Head Start Act, or another comparable public early childhood
				education program.(5)How activities under this part will be
				coordinated and integrated with Federal, State, and local services and
				programs, including programs supported under this Act, the Carl D. Perkins
				Career and Technical Education Act of 2006, the Individuals with Disabilities
				Education Act, the Rehabilitation Act of 1973, the Head Start Act, the Child
				Care and Development Block Grant Act of 1990, and the Workforce Investment Act
				of 1998, violence prevention programs, nutrition programs, and housing
				programs.(6)How the local educational agency will
				coordinate and integrate services provided under this part with local workforce
				development programs that serve disadvantaged or out-of-school youth, such as
				those providing workforce investment activities under chapter 4 of subtitle B
				of title I of the Workforce Investment Act of 1998, including a description of
				how the local educational agency will use funds under this part to support such
				activities.(7)The poverty criteria that will be used to
				select school attendance areas under section 1113.(8)How teachers, in consultation with parents
				and family members, administrators, and specialized instructional support
				personnel, in targeted assistance schools under section 1115, will identify the
				eligible children most in need of services under this part.(9)How the local educational agency will
				identify and address any disparities in the equitable distribution of teachers,
				consistent with the requirements of section 1111(b)(1)(L).(10)How the local
				educational agency will provide for the equitable distribution of elementary
				school teachers, and of secondary school teachers, within local educational
				agencies and the State using data on the percentage and distribution of the
				categories of teachers described in subsection (e)(13).(11)A general description of the nature of the
				programs to be conducted by such agency's schools under sections 1114 and 1115
				and, where appropriate, educational services outside such schools for children
				living in local institutions for neglected or delinquent children, and for
				neglected and delinquent children in community day school programs.(12)A description of—(A)how the local educational agency will
				provide opportunities for the enrollment, attendance, and success of homeless
				children and youths; and(B)the services the local educational agency
				will provide homeless children and youths, including services provided with
				funds reserved under section 1113(c)(3), and how those services may differ from
				those provided in prior years.(13)A description of the support the local
				educational agency will provide for homeless children and youths, consistent
				with the requirements of the McKinney-Vento Homeless Assistance Act.(14)For each quartile
				of schools in the local educational agency based on school poverty level and
				for high-minority schools and low-minority schools in the local educational
				agency, data regarding access at the high school level to rigorous coursework,
				including—(A)access to
				opportunities to earn postsecondary credit while in high school, such as
				through Advanced Placement and International Baccalaureate courses and
				examinations, and dual enrollment; and(B)student
				performance on Advanced Placement and International Baccalaureate course
				examinations.(15)How the local
				educational agency will identify and address any disparity within the student
				subgroups described in section 1111(a)(3)(D) in equitable access to rigorous
				coursework, including access to opportunities described in paragraph
				(14)(A).(16)How the local
				educational agency will engage in timely, on-going, and meaningful consultation
				with representatives of Indian tribes in the area served by such local
				educational agency to improve the coordination of activities under this Act and
				to meet the unique cultural, language, and academic needs of Indian and Native
				Hawaiian students.(17)How the local
				educational agency will implement strategies to facilitate effective
				transitions for students from middle school to high school and from high school
				to postsecondary education.(18)If the local
				educational agency proposes to use subgrant funds under this part for positive
				behavioral interventions and supports, a description of the actions the local
				educational agency will take to provide positive behavioral interventions and
				supports and coordinate those activities with activities carried out under the
				Individuals with Disabilities Education Act.(19)If the local
				educational agency proposes to use subgrant funds under this part for early
				intervening services, a description of the actions the local educational agency
				will take to provide early intervening services and coordinate those services
				with early intervening services carried out under the Individuals with
				Disabilities Education Act.(20)If the local
				educational agency proposes to use subgrant funds under this part for
				school-based mental health programs, a description of the actions the local
				educational agency will take to provide school-based mental health programs and
				coordinate those activities with activities carried out under the Individuals
				with Disabilities Education Act.(21)If the local
				educational agency proposes to use subgrant funds under this part for
				periodically updating the crisis management plan of the local educational
				agency, as described in section 4202(d)(5)(B)(iv), a description of the actions
				the local educational agency will take to develop and implement an updated
				crisis management plan.(22)A description of
				how the local educational agency will plan for pregnant and parenting students
				to be enrolled, attend, and succeed in school.(e)AssurancesEach local educational agency plan shall
				provide assurances that the local educational agency will—(1)use the results of the academic assessments
				required under section 1111(a)(2), and other measures or indicators available
				to the agency, to review annually the progress of each school served by the
				agency and receiving funds under this part to determine whether all of the
				schools are making the progress necessary to ensure all students will be
				performing at or above grade level on the State academic assessments required
				under such section, in accordance with the ambitious targets described in the
				State plan under section 1111(a)(3)(C);(2)provide to parents and teachers the results
				from the academic assessments required under section 1111(a)(2) as soon as is
				practicably possible after the test is taken in an understandable and uniform
				format and, to the extent possible, provided in a language that the parents
				and, to the greatest extent practicable, family members, can understand;(3)participate, if selected, in State academic
				assessments of student achievement in reading and mathematics in grades 4 and 8
				carried out under section 303(b)(3) of the National Assessment of Educational
				Progress Authorization Act;(4)fulfill such agency’s school improvement
				responsibilities under section 1116;(5)ensure that
				migratory children who are eligible to receive services under this part are
				selected to receive such services on the same basis as other children who are
				selected to receive services under this part;(6)engage in timely
				and meaningful consultation with representatives of Indian tribes located in
				the area served by the local educational agency;(7)provide services to eligible children
				attending private elementary schools and secondary schools in accordance with
				section 1120, and timely and meaningful consultation with private school
				officials regarding such services;(8)inform eligible schools of the local
				educational agency's authority to obtain waivers on the school’s behalf under
				applicable Federal flexibility provisions;(9)in the case of a local educational agency
				that chooses to use funds under this part to provide early childhood education
				services to low-income children below the age of compulsory school attendance,
				ensure that such services comply with the education performance standards in
				effect under section 641A(a)(1)(B) of the Head Start Act;(10)comply with the requirements of section
				1501 that relate to the local educational agency and describe the local
				educational agency's plan to ensure such compliance;(11)comply with the
				requirements of subtitle B of title VII of the McKinney-Vento Homeless
				Assistance Act that relate to the local educational agency;(12)annually submit
				to the State educational agency the information contained in each school equity
				report card described in section 1111(g)(2); and(13)annually submit to the State educational
				agency, for each quartile of schools in the local educational agency based on
				school poverty level and for high-minority schools and low-minority schools in
				the local educational agency, data regarding the percentage and distribution of
				the following categories of teachers:(A)Teachers who are new.(B)Teachers who have not completed a teacher
				preparation program.(C)Teachers who are not teaching in the
				subject or field for which the teacher is certified or licensed.(D)Where applicable, teachers who have the
				highest or lowest ratings in a professional growth and improvement
				system.(f)Parental notification regarding language
				instruction programs(1)In generalEach local educational agency using funds
				under this part to provide a language instruction educational program as
				determined under part C of title III shall, not later than 30 days after the
				beginning of the school year, inform a parent or parents of an English learner
				identified for participation or participating in, such a program of—(A)the reasons for the identification of their
				child as an English learner and in need of placement in a language instruction
				educational program;(B)the child’s level of English proficiency,
				how such level was assessed, and the status of the child’s academic
				achievement;(C)the methods of instruction used in the
				program in which their child is, or will be, participating, and the methods of
				instruction used in other available programs, including how such programs
				differ in content, instructional goals, and the use of English and a native
				language in instruction;(D)how the program in which their child is, or
				will be, participating, will meet the educational strengths and needs of their
				child;(E)how such program will specifically help
				their child learn English, and meet age-appropriate academic achievement
				standards for grade promotion and graduation;(F)the specific exit requirements for the
				program, including the expected rate of transition from such program into
				classrooms that are not tailored for English learners, and the expected rate of
				graduation from secondary school for such program if funds under this part are
				used for children in secondary schools;(G)in the case of a child with a disability,
				how such program meets the objectives of the individualized education program
				of the child; and(H)information pertaining to parental rights
				that includes written guidance—(i)detailing—(I)the right that parents have to have their
				child immediately removed from such program upon their request; and(II)the options that parents have to decline to
				enroll their child in such program or to choose another program or method of
				instruction, if available; and(ii)assisting parents in selecting among
				various programs and methods of instruction, if more than 1 program or method
				is offered by the eligible entity.(2)NoticeThe notice and information provided in
				paragraph (1) to a parent or parents of a child identified for participation in
				a language instruction educational program for English learners shall be in an
				understandable and uniform format and, to the extent practicable, provided in a
				language that the parents can understand.(3)Special rule applicable during the school
				yearFor those children who
				have not been identified as English learners prior to the beginning of the
				school year and who are subsequently so identified, the local educational
				agency shall notify the parents of such children within the first 2 weeks of
				the child being placed in a language instruction educational program consistent
				with paragraphs (1) and (2).(4)Parental participationEach local educational agency receiving
				funds under this part shall implement an effective means of outreach to parents
				and, to the extent practicable, family members, of English learner students to
				inform the parents and family members regarding how the parents and family
				members can be involved in the education of their children, and be active
				participants in assisting their children to attain English proficiency, achieve
				at high levels in core academic subjects, and meet college and career ready
				State student academic achievement standards and State academic content
				standards expected of all students, including holding, and sending notice of
				opportunities for, regular meetings for the purpose of formulating and
				responding to recommendations from parents and family members of students
				assisted under this part.(5)Basis for admission or
				exclusionA student shall not
				be admitted to, or excluded from, any federally assisted education program on
				the basis of a surname or language-minority
				status..1113.Eligible school attendance
			 areasSection 1113 (20 U.S.C.
			 6313) is amended—(1)in subsection (a)—(A)by striking paragraph (3) and inserting the
			 following:(3)Ranking order(A)In generalExcept as provided in subparagraph (B), if
				funds allocated in accordance with subsection (c) are insufficient to serve all
				eligible school attendance areas, a local educational agency shall—(i)annually rank, without regard to grade
				spans, such agency's eligible school attendance areas in which the
				concentration of children from low-income families exceeds 75 percent, or
				exceeds 50 percent in the case of the high schools served by such agency, from
				highest to lowest according to the percentage of children from low-income
				families; and(ii)serve such eligible school attendance areas
				in rank order.(B)ApplicabilityA local educational agency shall not be
				required to reduce, in order to comply with subparagraph (A), the amount of
				funding provided under this part to elementary schools and middle schools from
				the amount of funding provided under this part to such schools for the fiscal
				year preceding the data of enactment of the Strengthening America's Schools Act of 2013
				in order to provide funding under this part to high schools pursuant to
				subparagraph (A).;
				(B)by striking paragraph (5) and inserting the
			 following:(5)Measures(A)In generalExcept as provided in subparagraph (B), the
				local educational agency shall use the same measure of poverty, which measure
				shall be the number of children ages 5 through 17 in poverty counted in the
				most recent census data approved by the Secretary, the number of children
				eligible for free and reduced priced lunches under the Richard B. Russell
				National School Lunch Act, the number of children in families receiving
				assistance under the State program funded under part A of title IV of the
				Social Security Act, or the number of children eligible to receive medical
				assistance under the Medicaid program, or a composite of such indicators, with
				respect to all school attendance areas in the local educational agency—(i)to identify eligible school attendance
				areas;(ii)to determine the ranking of each area;
				and(iii)to determine allocations under subsection
				(c).(B)Low-income families in secondary
				schoolsFor measuring the
				number of students in low-income families in secondary schools, the local
				educational agency shall use the same measure of poverty, which shall be the
				calculation producing the greater of the results from among the following 2
				calculations:(i)The calculation described under
				subparagraph (A).(ii)A feeder pattern described in subparagraph
				(C).(C)Feeder
				patternIn this part, the
				term feeder pattern means an accurate estimate of the number of
				students in low-income families in a secondary school that is calculated by
				applying the average percentage of students in low-income families of the
				elementary school attendance areas as calculated under subparagraph (A) that
				feed into the secondary school to the number of students enrolled in such
				school.;
				and(C)by adding at the end the following:(8)Reservation for early childhood
				educationA local educational
				agency may reserve funds made available to carry out this section for early
				childhood education in eligible school attendance areas before making
				allocations to high schools in eligible school attendance areas pursuant to
				this section.;
				and(2)in subsection (c)—(A)by striking paragraph (3) and inserting the
			 following:(3)Reservation for homeless children and youth
				and other at-risk children(A)Funds for homeless children and youth and
				other at-risk childrenA
				local educational agency shall reserve such funds as are necessary under this
				part to serve—(i)homeless children
				who are attending any public school served by the local educational agency,
				including providing educationally related support services to children in
				shelters and other locations where children may live;(ii)children in local institutions for
				neglected children;(iii)if appropriate, children in local
				institutions for delinquent children, and neglected or delinquent children in
				community day programs; and(iv)children in foster care (as defined in
				section 1502), including providing points of contact (as described in section
				1501(d)) in local educational agencies for child welfare agencies and children
				in foster care.(B)Reservation of fundsNotwithstanding the requirements of
				subsections (b) and (c) of section 1120A, funds reserved under subparagraph (A)
				may be used to provide homeless children and youths with services not
				ordinarily provided to other students under this part, including—(i)providing funding for the liaison
				designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act;(ii)providing transportation pursuant to
				section 722(g)(1)(J)(iii) of such Act;(iii)providing services to preschool-aged
				homeless children and homeless secondary school students;(iv)providing support services to homeless
				children and youths in shelters and other locations where they may live;
				and(v)removing barriers to homeless children and
				youths’ enrollment, attendance, retention, and success in school.(C)Amount reservedThe amount of funds reserved in accordance
				with subparagraph (A)(i) shall be determined by an assessment of the needs of
				homeless children and youths in the local educational agency. Such needs
				assessment shall include the following:(i)Information related to child, youth, and
				family homelessness in the local educational agency obtained through the
				coordination and collaboration required under subsections (f)(4) and (g)(5) of
				section 722 of the McKinney-Vento Homeless Assistance Act.(ii)The number of homeless children and youths
				reported by the local educational agency to the State educational agency under
				section 722(f)(3) of the McKinney-Vento Homeless Assistance Act for the
				previous school year.;
				and(B)in paragraph (4), by striking
			 eligible under this section and identified for school improvement,
			 corrective action, and restructuring under section 1116(b) and
			 inserting identified as a priority school under section
			 1116(d).1114.Schoolwide programsSection 1114 (20 U.S.C. 6314) is
			 amended—(1)in subsection (a)—(A)in paragraph (1), by adding at the end the
			 following: Funds under this part may be used to support evidence-based
			 activities that address needs identified through the comprehensive needs
			 assessment under subsection (b)(1)(A) and consistent with the schoolwide
			 program.;(B)in paragraph (2)—(i)in subparagraph (A)(ii), by striking
			 provide and all that follows through the period and inserting
			 identify particular services as supplemental.; and(ii)by striking subparagraph (B) and inserting
			 the following:(B)Supplemental funds(i)In generalA local educational agency serving a school
				participating in a schoolwide program shall use funds available to carry out
				this section only to supplement the aggregate amount of funds that would, in
				the absence of funds under this part, be made available from State and local
				sources for the school, including funds needed to provide services that are
				required by law for children with disabilities and children who are English
				learners.(ii)ComplianceTo demonstrate compliance with clause (i),
				a local educational agency shall demonstrate that the methodology it uses to
				allocate State and local funds to each school receiving funds under this part
				ensures the school receives all of the State and local funds the school would
				otherwise receive if it were not receiving funds under this part.(iii)NonapplicabilitySection 1120A(b) shall not apply to schools
				operating schoolwide programs under this
				section.;
				(C)in paragraph (3)(B)—(i)by inserting or after
			 civil rights,; and(ii)by striking , services to private
			 school children, maintenance of effort, comparability of services, uses of
			 Federal funds to supplement, not supplant non-Federal funds, or the
			 distribution of funds to State educational agencies or local educational
			 agencies; and(D)by striking paragraph (4) and inserting the
			 following:(4)External
				providersA school may carry out a schoolwide program under this
				subsection through an external provider if the school demonstrates, in the plan
				required under subsection (b)(2), that the external provider has expertise in
				using strategies and programs that are based on scientifically valid research
				to improve teaching, learning, and
				schools.;(2)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)by striking section 1309(2)
			 and inserting section 1312; and(II)by striking section
			 1111(b)(1) and inserting section 1111(a)(1); and(ii)in subparagraph (B)—(I)in clause (i), by striking to meet
			 the State's proficient and advanced levels of student academic achievement
			 described in section 1111(b)(1)(D) and inserting to be
			 proficient or advanced students, as described in section
			 1111(a)(3)(B)(ii)(I);(II)in clause (ii), by striking
			 scientifically based research and inserting
			 scientifically valid research; and(III)in clause (iii)—(aa)in subclause (I)—(AA)in item (aa), by striking pupil
			 services and inserting specialized instructional support
			 services;(BB)in item (bb), by
			 striking and after the semicolon;(CC)in item (cc), by striking vocational
			 and technical education programs; and and inserting career and
			 technical education programs;; and(DD)by adding at the
			 end the following:(dd)implementation of
				schoolwide positive behavioral interventions and supports, including through
				coordination with activities carried out under the Individuals with
				Disabilities Education Act, in order to improve academic outcomes for students
				and reduce the need for suspensions, expulsions, and other actions that remove
				students from instruction; and(ee)implementation of
				early intervening services, including through coordination with early
				intervening services carried out under the Individuals with Disabilities
				Education Act;;
				and(bb)in subclause
			 (II), by striking and after the semicolon; and(cc)by adding at the end the following:(III)a multi-tier system of supports and
				positive behavioral interventions and supports; and(IV)support for
				programs, activities, courses, and professional development in the core
				academic subjects that are targeted toward assisting children described in
				subclause (I) in meeting the academic content and student academic achievement
				standards described in section 1111(a)(1);
				and;(iii)in subparagraph (C), by inserting
			 and highly rated after qualified;(iv)by striking subparagraphs (D) and
			 (F);(v)by redesignating subparagraphs (E), (G),
			 (H), (I), and (J), as subparagraphs (D), (E), (F), (G), and (H),
			 respectively;(vi)in subparagraph (D), as redesignated by
			 clause (v), by inserting and highly rated after
			 qualified;(vii)in subparagraph (E), as redesignated by
			 clause (v), by striking , Even Start, Early Reading First, and
			 inserting , programs under part A of title IV,;(viii)in subparagraph (F), as redesignated by
			 clause (v), by striking section 1111(b)(3) and inserting
			 section 1111(a)(2); and(ix)in subparagraph (G), as redesignated by
			 clause (v), by striking proficient or advanced levels of academic
			 achievement standards required by section 1111(b)(1) and inserting
			 proficient and advanced levels of academic achievement standards
			 described in section 1111(a)(1)(A)(iv); and(B)in paragraph (2)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by
			 striking No Child Left Behind Act of 2001), in consultation with the
			 local educational agency and its school support team or other technical
			 assistance provider under section 1117, and inserting
			 Strengthening America's Schools Act of
			 2013), in consultation with the local educational
			 agency,; and(II)in clause (iv), by striking section
			 1111(b)(3) and inserting section 1111(a)(2); and(ii)in subparagraph (B)—(I)in clause (i)—(aa)in subclause (I), by striking ,
			 after considering the recommendation of the technical assistance providers
			 under section 1117,; and(bb)in subclause (II), by striking the
			 No Child Left Behind Act of 2001 and inserting the
			 Strengthening America's Schools Act of
			 2013;(II)in clause (ii), by striking pupil
			 services personnel and inserting specialized instructional
			 support personnel; and(III)in clause (v), by striking Reading
			 First, Early Reading First, Even Start, and inserting part A of
			 title IV,; and(3)in subsection (c), by striking Even
			 Start programs or Early Reading First programs and inserting
			 programs under part A of title IV.1115.Targeted assistance schoolsSection 1115 (20 U.S.C. 6315) is
			 amended—(1)in subsection (b)—(A)in paragraph (1)(B)—(i)by striking challenging and
			 inserting college and career ready; and(ii)by striking except that and
			 all that follows through the period at the end and inserting including
			 children who are at risk of failing to be ready for elementary school.;
			 and(B)in paragraph (2)—(i)in subparagraph (A), by striking or
			 limited English proficient children and inserting , or English
			 learners; and(ii)by striking subparagraph (B) and inserting
			 the following:(B)Head Start or literacy
				programsA child who, at any
				time in the 2 years preceding the year for which the determination is made,
				participated in a Head Start program, a program under part A of title IV, or in
				preschool services under this title, is eligible for services under this
				part.; (2)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A),
			 by striking challenging and inserting college and career
			 ready;(ii)in subparagraph (A), by striking
			 challenging and inserting college and career
			 ready;(iii)in subparagraph (C)—(I)in the matter preceding clause (i), by
			 striking scientifically based research and inserting
			 scientifically valid research;(II)in clause (ii), by striking
			 and after the semicolon; and(III)by adding at the end the following:(iv)may include a multi-tier system of supports
				and positive behavioral supports; and(v)may include
				support for programs, activities, courses, and professional development in the
				core academic subjects that are targeted toward children described in subclause
				(I) to enable such children to meet the academic content and student academic
				achievement standards described in section
				1111;;(iv)in subparagraph (D), by striking
			 Even Start, Early Reading First and inserting programs
			 under part A of title IV,;(v)in subparagraph (E), by inserting
			 and highly rated after qualified; and(vi)in subparagraph (F)—(I)by striking subsection (e)(3)
			 and; and(II)by striking pupil services
			 personnel and inserting specialized instructional support
			 personnel; and(B)in paragraph (2)—(i)in the matter preceding subparagraph (A),
			 by striking proficient and advanced and inserting
			 on-track and advanced; and(ii)in subparagraph (B), by striking
			 challenging and inserting college and career
			 ready; and(3)in subsection (e)(2)(B)(iii), by striking
			 pupil services personnel and inserting specialized
			 instructional support personnel.1116.School performanceSection 1116 (20 U.S.C. 6316) is amended to
			 read as follows:1116.School performance(a)School accountability and improvement
				system(1)In generalEach State receiving a grant under this
				part shall establish a school accountability and improvement system
				that—(A)is part of the accountability system
				required under section 1111(a)(3) and implements the requirements of such
				system;(B)supports schools
				that are not meeting the State's performance targets under section
				1111(a)(3)(C) for all students; and(C)identifies the public elementary schools
				and secondary schools in the State that will need local interventions under
				subsection (b), that are focus schools under subsection (c), and that are
				priority schools under subsection (d), and the processes to be used to improve
				schools in each category, in accordance with this section and section
				2123(b).(2)Review and approvalThe State shall include information
				describing the school accountability and improvement system in the State plan
				under section 1111(b), which shall be subject to peer review and approval by
				the Secretary as part of the State plan, in accordance with such
				section.(b)Local
				interventions; reporting(1)Local
				interventionsBeginning in the 2015–2016 school year, each local
				educational agency receiving a subgrant under this part shall—(A)identify each
				school that, after 2 consecutive years, has not met the same performance target
				described in section 1111(a)(3)(C) for the same subgroup described in section
				1111(a)(3)(D); and(B)ensure that such
				school, in collaboration with the local educational agency, develops and
				implements a locally designed intervention to improve student achievement in
				each such subgroup.(2)ReportingEach
				local educational agency that implements locally designed interventions under
				paragraph (1) to support schools that have not met performance targets for a
				subgroup will report to the State educational agency regarding the resources
				and interventions used to address the achievement of students in the subgroup,
				and the outcomes of those efforts. The State educational agency shall annually
				select the interventions with exemplary outcomes, share such interventions and
				outcomes with the public, and communicate such interventions and outcomes to
				the Secretary.(3)Lack of
				improvementEach school served under this part that has been
				identified as a school that has not met the same subgroup performance target,
				as described in paragraph (1), for the preceding 3 consecutive years shall work
				with the State educational agency to implement a State-approved intervention
				based on established best practices within State.(c)Focus
				schools(1)IdentificationBeginning
				in the 2015–2016 school year, a State shall identify as a focus school, for the
				3-year period following the school's identification period (except as provided
				in paragraph (2))—(A)each public school
				in the State that—(i)is not identified
				as a priority school under subsection (d); and(ii)is in the 10
				percent of such schools with the greatest achievement gaps among the subgroups
				described in section 1111(a)(3)(D) as compared to the statewide average, as
				determined by the State academic assessments under section 1111(a)(2);
				and(B)each public high
				school in the State that—(i)is not identified
				as a priority school under subsection (d); and(ii)is in the 10
				percent of such schools with the greatest graduation rate gaps among such
				subgroups as compared to the statewide averages.(2)Improvement
				strategiesFor each focus school identified under paragraph (1),
				the local educational agency serving the school shall, in accordance with the
				State accountability system described in section 1111(a)(3), develop and
				implement a measurable and data-driven correction plan to improve the
				performance of low-achieving subgroups in the school in order to close
				achievement gaps. A correction plan under this paragraph shall be developed
				with input from teachers, parents, community members, and other
				stakeholders.(3)State waiverIf a State determines that all schools that
				would otherwise be considered to be the lowest-achieving 10 percent of schools
				with the greatest achievement gap, or graduation rate gap, under paragraph (1),
				are actually performing at a satisfactory level of performance, the State may
				apply to the Secretary to waive the requirements of this subsection with
				respect to such schools.(4)ImprovementThe State educational agency shall no
				longer identify a school that has been identified as a focus school for any
				remainder of the school's 3-year identification period if—(A)at any time during the 3-year period for
				which a school is so identified, the school has met all of its performance
				targets as described in section 1111(a)(3)(C) for the school year; or(B)after 2 years of the 3-year period, the
				State determines, based on the most current data, that the school's rate of
				improvement is sufficient to enable the school to meet all of the school's
				performance targets by the end of the 3-year period.(d)Priority schools(1)Identification(A)In
				generalBeginning in the 2015–2016 school year, a State shall
				identify as a priority school, for the 3-year period following the school's
				identification (except as provided in paragraph (5))—(i)each school served
				under this part in the State that is in the lowest-achieving 5 percent of
				elementary schools;(ii)each school
				served under this part in the State that is in the lowest-achieving 5 percent
				of secondary schools;(iii)each public high
				school in the State with a graduation rate of less than 60 percent; and(iv)each school
				served under this part that has been identified as a focus school under
				subsection (c) for the 6 preceding consecutive years.(B)State waiverIf a State determines that all schools that
				would otherwise be considered to be the lowest-achieving 5 percent of schools
				under clause (i), are actually performing at a satisfactory level of
				performance based on the measures used by the State to identify priority
				schools, the State may apply to the Secretary to waive the requirements of this
				subparagraph, and paragraphs (2) through (5), for such schools.(2)Needs
				analysisEach local
				educational agency receiving assistance under this part shall conduct a
				data-driven needs analysis, which may involve an external partner with
				expertise in conducting such needs analysis, of each school identified as a
				priority school, as the case may be, to determine the most appropriate school
				improvement strategies to improve student performance. Such needs analysis
				shall include—(A)a diagnostic review of data related to
				students and instructional staff;(B)an analysis of the school governance,
				curriculum, instruction, student supports, conditions for learning, and parent
				and family engagement practices relative to the needs of the student
				population; and(C)the resources, which may include
				community-based supports and early childhood education, available at the
				school, local educational agency, and community levels to meet student needs
				and support improved student achievement and outcomes and the implementation of
				any school improvement strategy.(3)State and local responsibilities for
				identified schools(A)State responsibilitiesEach State receiving a grant under this
				part shall ensure that a local educational agency receiving assistance under
				this part carries out the requirements of subparagraph (B) for each school
				identified as a priority school under paragraph (1) in the State.(B)Local educational agency
				responsibilitiesEach local
				educational agency receiving assistance under this part shall, consistent with
				the State's accountability system under section 1111(a)(3)—(i)establish a process for selecting an
				appropriate school improvement strategy for each school described in
				subparagraph (A) that is served by the local educational agency;(ii)select the school improvement strategy to
				be used in each such school and the timeline for implementing the selected
				school improvement strategy in such school;(iii)develop a detailed budget covering the
				3-year identification period, including planned expenditures at the school
				level for activities supporting full and effective implementation of the
				selected school improvement strategy;(iv)implement a school improvement strategy at
				the school in accordance with the requirements of paragraph (4);(v)use appropriate measures to monitor the
				effectiveness of the implementation;(vi)review and select turnaround partners to
				assist in implementing school improvement strategies;(vii)align other Federal, State, and local
				resources with the school improvement strategy;(viii)provide the school with the operational
				flexibility, including autonomy over staffing, time, and budget, needed to
				enable full and effective implementation of the selected strategy, including
				through the modification of practices or policies, if necessary;(ix)collect and use data on an ongoing basis to
				adjust implementation of the school improvement strategy to improve student
				achievement;(x)provide an assurance that the
				implementation of the selected school improvement strategy addresses the needs
				of all the subgroups of students described in section 1111(a)(3)(D) in the
				school;(xi)take steps to sustain successful reforms
				and practices after the school is no longer identified as a priority
				school;(xii)provide technical assistance and other
				support to ensure students graduate from high school college- and career-ready,
				as determined by the State's academic content standards under section
				1111(a)(1), through the effective implementation of the school improvement
				strategy in the school, which—(I)may include assistance in—(aa)data collection and analysis;(bb)recruiting and retaining staff;(cc)teacher and principal evaluation;(dd)professional development;(ee)parent and family engagement;(ff)coordination of services with high-quality
				early childhood education providers;(gg)coordination of services to address
				students’ social, emotional, and health needs; and(hh)monitoring the implementation of the school
				improvement strategy selected under paragraph (4); and(II)shall include
				assistance in the implementation of schoolwide positive behavior supports,
				school-based mental health programs, and other approaches with evidence of
				effectiveness, for improving the learning environment in the school and
				reducing the need for suspensions, expulsions, and other actions that remove
				students from instruction, including effective strategies for improving
				coordination of community resources;(xiii)establish
				partnerships with employers, institutions of higher education, service
				providers, and others to assist in implementing school improvement strategies
				described in paragraph (4); and(xiv)review school
				discipline and climate data, disaggregated by each subgroup described in
				section 1111(a)(3)(D), in assessing the needs of the school and, if
				low-achieving subgroups receive a disproportionate amount of suspensions,
				expulsions, or other forms of exclusionary discipline, incorporate
				evidence-based strategies to reduce out-of-classroom punishment and promote
				student engagement in the school’s improvement plan.(C)State as local
				educational agencyIf a school identified as a priority school
				under this subsection for a 3-year identification period is re-identified as a
				priority school for the subsequent 3-year period, the State may take over the
				school and act as the local educational agency for purposes of this subsection,
				if permitted under State law.(4)School improvement strategies(A)Required activities for all school
				improvement strategiesA
				local educational agency implementing any strategies under this paragraph for a
				school shall—(i)provide staff at the school with ongoing
				professional development, consistent with the needs analysis described in
				paragraph (2);(ii)conduct regular evaluations for the
				teachers and principals at the school that provide specific feedback on areas
				of strength and in need of improvement;(iii)provide time for collaboration among
				instructional staff at the school to improve student achievement;(iv)provide instructional staff at the school
				with timely access to student data to inform instruction and meet the academic
				needs of individual students, which may include, in elementary school, school
				readiness data;(v)collaborate with parents and families, the
				community, teachers, other school personnel at the school, and representatives
				of Indian tribes located in the area served by the local educational agency, on
				the selection and implementation of the strategy;(vi)use data to identify and implement a
				research-based instructional program that—(I)analyzes student progress and performance
				and develops appropriate interventions for students who are not making adequate
				progress; and(II)provides differentiated instruction and
				related instructional supports;(III)meets the unique
				cultural, language, and educational needs of all students served by such
				school;(vii)in the case of an elementary school with
				kindergarten entry—(I)examine factors that contribute to school
				readiness as part of the needs analysis conducted under paragraph (2);(II)coordinate with appropriate high-quality
				early childhood programs, such as programs under the Child Care Development and
				Block Grant Act of 1990, the Head Start Act, prekindergarten programs, and
				other similar Federal, State, and local programs, in order to align instruction
				to better prepare students for elementary school; and(III)develop a plan to improve or expand
				high-quality early childhood options which may include the use of funds under
				this part for such purposes;(viii)provide ongoing mechanisms for parent and
				family engagement;(ix)provide appropriate services and
				evidence-based, integrated supports for students as identified in the school’s
				needs analysis;(x)describe, in a
				report to the State educational agency and made available to the public upon
				request, how the local educational agency or school will adopt and implement
				policies or practices to develop, implement, improve, or expand positive
				behavioral interventions and supports, early intervening services, and
				school-based mental health programs in accordance with the requirements of
				clauses (xi) through (xiv);(xi)(I)review and analyze the
				school's efforts to address behavioral or disciplinary problems; and(II)assist the school
				in developing, expanding, or improving the use of schoolwide positive
				behavioral interventions and supports that are aligned with activities carried
				out under the Individuals with Disabilities Education Act; and(xii)review and
				analyze the school's efforts to identify and assist students with poor academic
				achievement and students who are children with disabilities, and assist the
				school in developing, implementing, or improving early intervening services
				that are coordinated with activities carried out under the Individuals with
				Disabilities Education Act;(xiii)review the
				number of discipline incidents in the school and use that information to assist
				the school to implement schoolwide positive behavioral interventions and
				supports or other early intervening services, or both; and(xiv)review and
				analyze the school's efforts to address mental health needs among students and
				assist the school in developing or improving school-based mental health
				programs that are coordinated with activities carried out under the Individuals
				with Disabilities Education Act.(B)StrategiesA local educational agency shall identify a
				school improvement strategy for a school identified as a priority school under
				paragraph (1) from among the following strategies:(i)Transformation strategyA local educational agency implementing a
				transformation strategy in a school shall—(I)replace the principal, if the principal has
				served in that role at the school for more than 2 years, with a principal who
				has a demonstrated record of success in increasing student achievement
				and—(aa)training or experience in raising student
				achievement; or(bb)training or experience in turning around
				low-performing schools;(II)require existing instructional staff and
				school leadership to reapply for their positions; and(III)require that all instructional staff and
				school leadership hiring be done at the school through mutual consent.(ii)Turnaround strategyA local educational agency implementing a
				turnaround model as a strategy for a school shall—(I)replace the principal, if the principal has
				served in that role at the school for more than 2 years, with a principal who
				has the demonstrated record of success, training, or experience described in
				clause (i)(I); and(II)screen all teachers in the school and
				retain not more than 65 percent of them.(iii)Whole school reform strategyA local educational agency implementing a
				whole school reform strategy for a school shall implement an evidence-based
				strategy that ensures whole school reform. The strategy shall be undertaken in
				partnership with an external provider offering a school reform program that is
				based on at least a moderate level of evidence that the program will have a
				statistically significant effect on student outcomes, including more than 1
				well-designed or well-implemented experimental or quasi-experimental
				study.(iv)Restart strategyA local educational agency implementing a
				restart strategy in a school shall carry out the following:(I)(aa)Convert the school into a public charter
				school, or close and reopen the school as a public charter school in
				partnership with a nonprofit charter school operator, a nonprofit charter
				management organization, or a nonprofit education management organization, that
				has a demonstrated record of improving student achievement for students similar
				to those served by the school; or(bb)convert the school to a magnet school or
				create a new, innovative school, as defined by the State.(II)Ensure that the new school—(aa)serves the grade levels as the original
				school for which the strategy is being implemented; and(bb)enrolls any former student of the original
				school who requests to attend the school and then, after all such students are
				enrolled, admits additional students, using a random lottery system if more
				students apply for admission than can be accommodated.(v)School closure strategyA local educational agency implementing a
				school closure strategy for a school—(I)shall close the school and enroll the
				students who attended the school in other schools, including charter schools,
				served by the local educational agency that are within reasonable proximity to
				the closed school, as determined by the local educational agency, and that are
				higher-performing than the school that is being closed;(II)shall provide transportation, or shall pay
				for the provision of transportation, for each such student to the student's new
				school, consistent with State law and local educational agency policy;(III)shall provide information about
				high-quality educational options, as well as transition and support services to
				students, who attended the closed school and the students' parents; and(IV)may use school improvement funds provided
				under subsection (f) to pay for the expenses of—(aa)transitioning students from the school that
				is being closed to the new school;(bb)supporting the new school; and(cc)expanding and offering student supports and
				services within the new school, which may include high-quality prekindergarten
				programs and services.(C)Flexibility(i)Flexibility for certain local educational
				agenciesNotwithstanding any
				other provision of this paragraph—(I)a local educational agency that is eligible
				for services under subpart 1 or 2 of part B of title VI, as determined by the
				Secretary, may modify not more than 1 of the elements or activities required
				under subparagraph (A) of a school improvement strategy selected for a school
				identified under paragraph (4) in order to better meet the needs of students in
				such school; and(II)a State educational agency may apply to the
				Secretary for a waiver of clauses (i)(I) and (ii)(I) of subparagraph
				(B).(ii)State flexibilityNotwithstanding any other provision of this
				paragraph, a State educational agency may, with the approval of the Secretary,
				establish an alternative State-determined, evidence-based, school improvement
				strategy that may be used by local educational agencies in the State in
				addition to the strategies described in subparagraph (B), except that funds
				provided under this title shall not be used for school vouchers.(D)Public school choice(i)In generalIn addition to the requirements of
				subparagraph (A) and the school improvement strategy determined under
				subparagraph (B) or (C)(ii), a local educational agency shall, not later than 3
				months before the first day of the school year following identification as a
				priority school under paragraph (1), provide all students enrolled in the
				identified school with the option to transfer to another public school served
				by the local educational agency that has not been identified under such
				paragraph, unless such an option is prohibited by State law.(ii)PriorityIn providing students the option to
				transfer to another public school, the local educational agency shall give
				priority to the lowest-achieving children from low-income families, as
				determined by the local educational agency for the purposes of allocating funds
				to schools under section 1113(a)(3).(iii)TreatmentStudents who use the option to transfer to
				another public school shall be enrolled in classes and other activities in the
				public school to which the students transfer in the same manner as all other
				children at the public school.(iv)Special ruleA local educational agency shall permit a
				child who transfers to another public school under this subparagraph to remain
				in that school until the child has completed the highest grade in such
				school.(5)Improvement(A)In
				generalThe State educational
				agency shall no longer identify a school that has been identified as a priority
				school for any remainder of the school's 3-year identification period
				if—(i)after 2 years of the 3-year period for
				which a school is identified as a priority school under paragraph (1), the
				school has met all of the school's performance targets as described in section
				1111(a)(3)(A); or(ii)after 2 years of the 3-year period, the
				State determines, based on the most current data, that the school's rate of
				improvement is sufficient to enable the school to meet all of the school's
				performance targets by the end of the 3-year period.(B)Continued
				eligibility for school improvement fundsIf an eligible entity, as defined in
				subsection (f )(1), was receiving school improvement funds under subsection (f)
				for a school that improves as described in subparagraph (A), the eligible
				entity shall continue to receive such grant funds, and use such funds to carry
				out the grant activities in such school, for the full period of such
				grant.(6)Repeated classification as a priority
				school(A)In
				generalFor each public
				school that is identified as a priority school under paragraph (1) for any
				portion of a 3-year period and is re-identified under such paragraph for the
				subsequent time period, the local educational agency shall carry out the
				requirements of this subsection for such subsequent period by implementing,
				with respect to such school, the restart strategy or school closure strategy
				under clause (iv) or (v) of paragraph (4)(B).(B)Special
				ruleNotwithstanding
				subparagraph (A), a local educational agency serving a school described in such
				paragraph, may, in coordination with the State educational agency and based on
				a community needs assessment, apply to the Secretary for a waiver to implement
				another school improvement model not previously used by the local educational
				agency for the school.(e)Report on
				professional development funds for priority schoolsEach local
				educational agency that receives subgrant funds under this part shall prepare
				and submit a report to the State educational agency, at the end of each school
				year, regarding—(1)the local
				educational agency's use of funds for professional development, as required
				under section 2123(b), in schools identified as priority schools under
				subsection (d) that did not receive funds under subsection (f); and(2)any changes in, or
				effects on, student performance at such schools during such school year.(f)School improvement funds(1)DefinitionsIn this subsection:(A)Eligible entitythe term eligible entity
				means—(i)a State educational agency;(ii)a local educational agency that receives
				funds under this part and serves at least 1 eligible school;(iii)a consortium of such local educational
				agencies; or(iv)an educational service agency that serves
				at least 1 local educational agency described in clause (ii).(B)Eligible schoolThe term eligible school means
				a school identified as a priority school under subsection (d).(2)Allotments to states(A)In generalFrom the funds made available to carry out
				this subsection under section 3(a)(2) for a fiscal year, the Secretary shall
				provide States that submit an application described in paragraph (3) with
				school improvement funds through an allotment, as determined under subparagraph
				(B) and in addition to the amounts made available to States under subpart 2, to
				enable the States to award subgrants and carry out the activities described in
				this subsection to assist eligible schools.(B)Allotments to StatesFrom the funds made available to carry out
				this subsection under section 3(a)(2) for a fiscal year, the Secretary shall
				allot to each State with an approved application an amount that bears the same
				relation to such funds as the amount that the State received under subpart 2
				for the preceding fiscal year bears to the amount that all States receive under
				such subpart for such fiscal year.(3)State applicationA State that desires to receive school
				improvement funds under this subsection shall submit an application to the
				Secretary at such time, in such manner, and accompanied by such information as
				the Secretary may require. Each application shall include a description
				of—(A)the process and the criteria that the State
				will use to award subgrants under paragraph (5)(A)(i);(B)the process and the criteria the State will
				use to determine whether the eligible entity's proposal for each eligible
				school meets the requirements of paragraphs (2) and (4), and subparagraphs (A)
				and (B) of paragraph (3), of subsection (d);(C)how the State will ensure geographic
				diversity in making subgrants;(D)how the State will set priorities in
				awarding subgrants to eligible entities;(E)how the State will monitor and evaluate the
				implementation of school improvement strategies by eligible entities, including
				how the State will use the results of the evaluation to improve State
				strategies for supporting schools identified under subsection (d); and(F)how the State will reduce barriers for
				schools in the implementation of school improvement strategies, including
				operational flexibility that would enable complete implementation of the
				selected school improvement strategy.(4)State administration and technical
				assistanceA State that
				receives an allotment under this subsection may reserve not more than a total
				of 5 percent of such allotment for the administration of this subsection, which
				may include activities aimed at building State capacity to support the local
				educational agency and school improvement, such as providing technical
				assistance and other support (including regular site visits to monitor
				implementation of selected school improvement strategies to eligible entities
				serving eligible schools), either directly or through educational service
				agencies or other public or private organizations.(5)School improvement activities(A)In generalA State that receives school improvement
				funds under this subsection shall use not less than 95 percent of such
				allotment to carry out school improvement activities for eligible schools
				by—(i)awarding subgrants, on a competitive basis,
				to eligible entities to enable the eligible entities to carry out the
				activities described in subparagraph (C) for eligible schools; or(ii)if the State chooses and the local
				educational agency serving an eligible school agrees, directly providing the
				activities described in subparagraph (C)(ii) to the eligible school and the
				local educational agency, or arranging for other entities, such as school
				support teams or educational service agencies, to provide such activities to
				the school.(B)Subgrants(i)ApplicationsAn eligible entity that desires a subgrant
				under this paragraph shall submit an application to the State at such time, in
				such manner, and including such information as the State shall require. The
				application shall include a description of how the eligible entity will carry
				out the requirements of paragraphs (2) and (4), and subparagraphs (A) and (B)
				of paragraph (3), of subsection (d) for each eligible school to be served by
				the grant.(ii)Demonstration of additional
				responsibilitiesEach
				eligible entity that desires a subgrant under this paragraph shall demonstrate
				in its application that the eligible entity has—(I)adopted human resource policies that
				prioritize the recruitment, retention, and placement of effective staff in
				eligible schools;(II)ensured that eligible schools have access
				to resources to implement the school improvement strategies described in
				subsection (d)(4), such as facilities, professional development, and
				technology;(III)identified opportunities to reduce
				duplication, increase efficiency, and assist eligible schools in complying with
				reporting requirements of State and Federal programs;(IV)developed an early warning indicator system
				that monitors school-level data, and alerts the eligible school when a student
				indicates slowed progress toward high school graduation, so that the school can
				provide appropriate student interventions; and(V)facilitated alignment and coordination
				between high-quality early childhood education programs and services serving
				students who will attend eligible schools that are elementary schools, and
				teachers and principals of such eligible schools.(iii)Subgrant sizeA State shall award subgrants under this
				paragraph of sufficient size to enable subgrant recipients to fully and
				effectively implement the selected school improvement strategies.(iv)Subgrant periodEach subgrant awarded under this paragraph
				shall be for a 5-year period.(v)Withholding final fundingIn order for a State to award subgrant
				funds to an eligible entity for the final 2 years of the subgrant cycle, the
				eligible entity shall demonstrate that the schools receiving funds under this
				paragraph have made significant progress on the leading indicators.(C)Use of subgrant fundsAn eligible entity that receives a subgrant
				under this paragraph shall use the subgrant funds to—(i)carry out the requirements of subparagraphs
				(A) and (B) of paragraph (3), and paragraphs (2) and (4), of subsection (d) in
				an eligible school that has been identified under such subsection as of the
				date of the grant award, which may include a maximum 1-year planning period;
				and(ii)carry out activities at the local
				educational agency level that directly support such implementation, such
				as—(I)assistance in data collection and
				analysis;(II)recruiting and retaining staff;(III)teacher and principal evaluation;(IV)professional development;(V)coordination of services to address
				students’ social, emotional, and health needs; and(VI)progress monitoring.(D)Supplement, not supplantAn eligible entity or State shall use
				Federal funds received under this subsection only to supplement the funds that
				would, in the absence of such Federal funds, be made available from non-Federal
				sources for the education of pupils participating in programs funded under this
				subsection.(E)Intervention by StateIn the case of a State educational agency
				that has taken over a school or local educational agency, the State may use an
				amount of funds under this subsection similar to the amount that the school or
				local educational agency would receive, under this subsection, in order to
				carry out the activities described in subparagraph (C) for the school and local
				educational agency, either directly or through an eligible entity designated by
				the State educational agency.(6)National activitiesFrom amounts appropriated and reserved for
				this paragraph under section 3(a)(2)(B), the Secretary shall carry out the
				following national activities:(A)Activities focused on building State and
				local educational agency capacity to turn around eligible schools and schools
				in rural areas through activities such as—(i)identifying and disseminating effective
				school improvement strategies, including in rural areas;(ii)making available targeted technical
				assistance, including planning and implementation tools; and(iii)expanding the availability of turnaround
				partners capable of assisting in turning around eligible schools, including in
				rural areas.(B)Activities focused on building capacity to
				turn around eligible schools, including in rural areas.(C)The use of data, research, and evaluation
				to—(i)identify schools that are implementing
				school improvement strategies effectively;(ii)identify effective school improvement
				strategies; and(iii)collect and disseminate that information to
				States and local educational agencies in a manner that facilitates replication
				of effective practices.(D)Other activities designed to support State
				and local efforts to improve eligible schools.(7)EvaluationThe Director of the Institute of Education
				Sciences shall conduct an evaluation of the programs carried out under this
				subsection.(g)ConstructionNothing in this section shall be construed
				to alter or otherwise affect the rights, remedies, and procedures afforded
				school or school district employees under Federal, State, or local laws
				(including applicable regulations or court orders) or under the terms of
				collective bargaining agreements, memoranda of understanding, or other
				agreements between such employees and their
				employers..1117.Qualifications for teachers and
			 paraprofessionalsSubpart 1 of
			 part A of title I (20 U.S.C. 6311 et seq.) is amended—(1)by striking
			 section 1117;(2)by redesignating section 1119 as section
			 1117, and moving it so as to precede section 1118;(3)by redesignating sections 1120, 1120A, and
			 1120B as sections 1119, 1120, and 1120A, respectively; and(4)in section 1117,
			 as redesignated by paragraph (2)—(A)by striking subsections (a) and (b) and
			 inserting the following:(a)Teacher qualifications(1)In generalExcept as provided in paragraph (2), each
				local educational agency receiving assistance under this part shall ensure that
				all teachers teaching a core academic subject in a program supported with funds
				under this part are highly qualified teachers and are certified in the subject
				area in which the teachers are assigned to teach.(2)ExceptionEach local educational agency located in a
				State in which the State has fully implemented a professional growth and
				improvement system shall only be required to comply with the requirements under
				paragraph (1) as they relate to new teachers.(3)Special rule for small, rural, or remote
				schoolsIn the case of a
				local educational agency that is unable to provide a highly qualified teacher
				to serve as an on-site classroom teacher for a core academic subject in a
				small, rural, or remote school, the local educational agency may meet the
				requirements of this section by using distance learning to provide such
				instruction by a teacher who is a highly qualified teacher for purposes of the
				core academic subject, as long as—(A)the teacher who is a highly qualified
				teacher in the core academic subject—(i)is responsible for providing at least 50
				percent of the direct instruction in the core academic subject through distance
				learning;(ii)is responsible for monitoring student
				progress; and(iii)is the teacher who assigns the students
				their grades; and(B)an on-site teacher who is a highly
				qualified teacher for a subject other the core academic subject taught through
				distance learning is present in the classroom throughout the period of distance
				learning and provides supporting instruction and assistance to the
				students.(b)Qualifications for American Indian, Alaska
				Native, or Native Hawaiian language, culture, or history teachers(1)Language or culture(A)In generalNotwithstanding any other provision of law,
				the requirements of subsection (a) on local educational agencies with respect
				to highly qualified teachers shall not apply to a teacher of American Indian,
				Alaska Native, or Native Hawaiian language or culture, whether the teacher is
				teaching on a permanent, part-time, or occasional basis.(B)CompetencyA State may require that a local tribe or
				tribal organization, as defined in section 4 of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b), verify the competency of a
				public school teacher of American Indian, Alaska Native, or Native Hawaiian
				language or culture to teach such subject, to the chief administrative officer
				of the local educational agency or the chief State school officer.(2)History(A)In generalNotwithstanding any other provision of law,
				the requirements of subsection (a) on local educational agencies with respect
				to highly qualified teachers, shall not apply to a teacher who is a Native
				elder or other authority on American Indian, Alaska Native, or Native Hawaiian
				history and who provides instruction in such subject, whether on a part-time or
				occasional basis.(B)CompetencyA State may require that a local tribe or
				tribal organization, as defined in section 4 of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b), verify the competency of the
				instructor described in subparagraph (A) of American Indian, Alaska Native, or
				Native Hawaiian history to teach such subject, to the chief administrative
				officer of the local educational agency or the chief State school
				officer.;(B)in subsection (c)(1), by striking
			 hired after the date of enactment of the No Child Left Behind Act of
			 2001 and;(C)by striking subsections (d) and (l);(D)by redesignating subsections (e), (f), (g),
			 (h), (i), (j), and (k), as subsections (d), (e), (f), (g), (h), (i), and (j),
			 respectively;(E)in subsection (d), as redesignated by
			 subparagraph (D), by striking Subsections (c) and (d) and
			 inserting Subsection (c); and(F)by striking subsection (i), as redesignated
			 by subparagraph (D), and inserting the following:(i)Special ruleA State educational agency may not require
				a school or a local educational agency to expend a specific amount of funds for
				professional development activities under this
				part..1118.Parent and family engagementSection 1118 (20 U.S.C. 6318) is amended to
			 read as follows:1118.Parent and family engagement(a)Local educational agency parent and family
				engagement assessment and plan(1)In generalIn order to increase student academic
				achievement and improve child development, a local educational agency may
				receive funds under this part only if such agency develops and implements a
				strategic, evidence-based plan to support meaningful engagement of parents and
				family members in education (referred to in this section as the parent
				and family engagement plan). Such plan shall be—(A)based on a needs assessment of parents and
				family members, school instructional and leadership personnel, and community
				leaders, conducted to inform the development of the plan; and(B)be developed and implemented through
				meaningful consultation with—(i)parents and family members of participating
				children;(ii)youth who have
				graduated from schools that are part of the local educational agency;(iii)as applicable,
				employers, business leaders, and philanthropic organizations;(iv)other members of
				the community who are committed to increasing student academic achievement and
				improving child development;(v)to the greatest extent practicable,
				individuals with expertise in effectively engaging parents and family members
				in education; and(vi)organizations that have a demonstrated
				record of effectiveness in assisting students in becoming college and career
				ready, as determined in accordance with the State academic content standards
				under section 1111(a)(1).(2)Annual
				surveyA local educational agency described in paragraph (1)
				shall, on an annual basis, conduct a survey, through electronic means to the
				extent practicable, including delivery through mobile devices, of all parents,
				family members, and all school instructional and leadership personnel,
				to—(A)determine the
				needs of parents and family members, in order to assist with the learning of
				their children and engage with school personnel, including all teachers of
				their children;(B)identify
				strategies to support school-family interactions, including identifying and
				addressing the barriers to effective parental involvement in a manner
				responsive to the cultural and language needs of such parents;(C)determine the
				level of parent and family engagement in each respondent’s respective school
				and the level of engagement of school leaders with parent and family
				members;(D)identify perceived
				and actual barriers to the activities described in subparagraph (A); and(E)determine the
				perceptions about the school's conditions for learning.(3)Parent and
				family engagement plan(A)DevelopmentBased
				on the results of the survey described in paragraph (2), each local educational
				agency receiving funds under this part shall develop and implement an annual
				parent and family engagement plan jointly with the parents and family members
				of participating children and, where applicable, with a parent advisory
				committee that represents the entire school district. Such plan shall—(i)be designed to
				foster the engagement of parents and other family members and school
				instructional and leadership personnel;(ii)be designed to
				integrate such engagement into the practice of all the local educational
				agency's schools that are served under this part;(iii)establish parent
				engagement goals for the local educational agency and such schools; and(iv)establish annual
				quantifiable performance benchmarks for such goals, which shall require
				continual progress toward the achievement of such goals.(B)Additional
				elementsThe parent and family engagement plan shall—(i)establish the
				school’s expectations for, and commitment to support, meaningful,
				evidence-based, parent and family engagement strategies;(ii)describe the
				process through which the school will equip parents and family members, with
				particular attention to economically disadvantaged parents and family members,
				to—(I)act in partnership
				with local educational agency and school personnel to improve the academic
				achievement and development of their children; and(II)participate in
				school improvement strategies;(iii)describe how the
				local educational agency will provide the coordination, technical assistance,
				and other support and conditions necessary to assist participating schools in
				planning and implementing effective parent and family engagement strategies,
				such as—(I)making facilities
				of the local educational agency available, as appropriate;(II)making
				compensatory time available for educators to conduct home visits;(III)establishing
				co-location with public assistance programs;(IV)encouraging the
				implementation of community school models and related activities; and(V)utilizing the
				expertise of, and developing strategies with, organizations that have a
				demonstrated track record of success in supporting parent and family
				engagement;(iv)provide for not
				less than 1 school-wide meeting during each academic year, at a convenient
				time, to which parents and family members of participating children shall be
				invited and encouraged to attend, in order to—(I)review the parent
				and family engagement plan;(II)inform parents
				and family members of opportunities for engagement in their child's education;
				and(III)explain to
				parents and family members the right of the parents and family members to be
				involved, and the benefits of meaningful engagement;(v)provide parents
				with an opportunity to develop the knowledge and skills to engage in full
				partnerships with school instructional and leadership staff of the school in
				the education of their children;(vi)provide for
				professional development and other evidence-based support to school
				instructional and leadership personnel regarding effective parent and family
				engagement;(vii)to the extent
				feasible and appropriate, coordinate and integrate parent and family engagement
				programs and strategies with other Federal, State, and local programs;(viii)provide
				information to school personnel, students, and parents about the school's use
				of positive behavioral interventions and supports, school-based mental health
				programs, and the expectations of school personnel, students, and parents in
				supporting a safe learning environment for all students; and(ix)describe how the
				local educational agency will coordinate with parent and family information and
				resource centers established under part H of title IV.(b)Annual review of
				performance benchmarksEach year, each local educational agency
				described in subsection (a), each school served under this part, and the parent
				advisory board established under subsection (g) shall collaboratively review
				the benchmarks for each of the goals established under subsection (a)(3)(A).
				Based on the review—(1)if a local
				educational agency has met or made continual progress toward meeting, its
				annual benchmarks in such year, the local educational agency will continue to
				implement the parent and family engagement plan;(2)if the local
				educational agency has not met or made continual progress toward meeting its
				annual benchmarks in such year, the local educational agency and parent
				advisory board shall jointly determine the cause after taking into the account
				the results of the end-of-the-year survey described in subsection (c);
				and(3)the local
				educational agency shall publicly report on whether the agency has met or made
				continual progress toward meeting such benchmarks, and the degree to which the
				benchmarks were met.(c)End-of-the-year
				surveyAs part of the review described in subsection (b), a local
				educational agency shall conduct an end-of-the-year survey of parents and
				school instructional and leadership personnel, including parents and personnel
				who participated in the survey described in subsection (a)(2), to determine
				whether the needs of parents and personnel were met through the implementation
				of the plan.(d)Revision of
				planThe local educational agency and the parent advisory board
				established under subsection (g) shall address the causes described in
				subsection (b)(2) and the results of the survey in subsection (c) in the
				development or revision of the parent and family engagement plan.(e)Reservation and
				use of funds(1)In
				generalEach local educational agency shall reserve not less than
				2 percent of such agency's allocation under subpart 2 to assist schools in
				carrying out the activities described in this section, subject to paragraph
				(2).(2)ExceptionThe
				reservation requirement under paragraph (1) shall not apply if 1 percent of the
				local educational agency's allocation under subpart 2 for the fiscal year for
				which the determination is made is equal to or less than $5,000.(3)Distribution of
				funds(A)In
				generalA local educational agency shall—(i)distribute not
				less than 75 percent of funds reserved under paragraph (1) to schools served
				under this part; and(ii)use not more than
				20 percent of such funds for parent and family engagement activities at the
				local educational agency level.(B)PriorityIn
				allocating the funds described in subparagraph (A), each local educational
				agency shall give priority to high-need schools.(4)Use of
				fundsFunds reserved under paragraph (1) may be used to carry out
				activities and strategies consistent with the parent and family engagement plan
				described in subsection (a), including not less than 1 of the following:(A)Designating or
				establishing a dedicated office or dedicated personnel for parent and family
				engagement.(B)Providing
				professional development for local educational agency and school personnel
				regarding parent and family engagement strategies, which may be provided
				jointly to teachers, school leaders, early childhood educators, and parents and
				family members.(C)Providing adult
				education and literacy activities, as defined in section 203 of the Adult
				Education and Family Literacy Act.(D)Supporting home
				visitation programs.(E)Engaging in other
				evidence-based or promising strategies for improving and increasing parent and
				family engagement, which may include family and student supports, as defined in
				section 4703.(F)Disseminating
				information on best practices (such as implementation, replication, impact
				studies, and evaluations) focused on parent and family engagement, especially
				best practices for increasing the engagement of economically disadvantaged
				parents and family members.(G)Contracting with
				experienced parent organizations to assist with training and other activities
				under this section.(H)Collaborating, or
				providing subgrants to schools to enable the schools to collaborate, with
				community-based organizations, or employers, with a demonstrated track record
				of success in improving and increasing student academic achievement and parent
				and family engagement to—(i)enhance student
				achievement and development through greater engagement with children, such as
				experiential learning opportunities and internships;(ii)increase
				opportunities for such organizations and employers to support family engagement
				activities, including by offering family engagement training and supporting
				adult education and family literacy programs; and(iii)expand the role
				of the school as a community resource, such as by using facilities for
				community events, meetings, career or health fairs, or adult education and
				family literacy activities.(f)AccessibilityIn
				carrying out the parent and family engagement requirements of this part, local
				educational agencies and schools, to the greatest extent practicable, shall
				provide opportunities for the full and informed participation of parents and
				family members (including parents and family members with disabilities),
				including providing information and school reports in a format and, to the
				greatest extent practicable, in a language such parents can understand.(g)Parent advisory
				boardEach local educational agency described in subsection (a)
				shall establish a parent advisory board for the purposes of developing,
				revising, and reviewing the parent and family engagement plan. Such board
				shall—(1)consist of a
				sufficient number of parents of children attending the local educational
				agency's schools served under this part to adequately represent the interests
				and needs of parents at the local educational agency;(2)meet multiple
				times throughout the school year; and(3)be representative
				of the population served by the local educational
				agency..1119.Technical correction regarding complaint
			 process for section 1119Section 1119(c)(2) (20 U.S.C. 6320(c)(2)),
			 as redesignated by section 1117(3), is amended by striking 9505
			 and inserting 9503.1120.Comparability of servicesSection 1120 (20 U.S.C. 6321), as
			 redesignated by section 1117(3), is amended—(1)in subsection (a), by striking “involved”;
			 and(2)by striking subsection (c) and inserting
			 the following:(c)Comparability(1)In General(A)ComparabilityBeginning for the 2015–2016 school year, a
				local educational agency may receive funds under this part only if the local
				educational agency demonstrates to the State educational agency that the
				combined State and local per-pupil expenditures (including actual personnel and
				actual non-personnel expenditures) in each school served under this part, in
				the most recent year for which such data were available, are not less than the
				average combined State and local per-pupil expenditures for those schools that
				are not served under this part.(B)Alternative comparabilityIf the local educational agency is serving
				all of the schools under its jurisdiction under this part, the agency shall
				demonstrate to the State educational agency that the average combined State and
				local per-pupil expenditures (including actual personnel and actual
				non-personnel expenditures) for its high-poverty schools, in the most recent
				year for which such data are available, were not less than the average combined
				State and local per-pupil expenditures for its low-poverty schools.(C)BasisA local educational agency may meet the
				requirements of subparagraphs (A) and (B) on a local educational agency-wide
				basis or a grade-span by grade-span basis.(D)Exclusion of funds(i)In generalFor the purpose of complying with this
				paragraph, a local educational agency shall exclude any State or local funds
				expended in any school for—(I)excess costs of providing services to
				English learners;(II)excess costs of providing services to
				children with disabilities;(III)capital expenditures; and(IV)such other expenditures as the Secretary
				determines appropriate.(ii)Changes after the beginning of the school
				yearA local educational
				agency need not include unpredictable changes in student enrollment or
				personnel assignments that occur after the beginning of a school year in
				determining compliance under this subsection.(2)DocumentationA local educational agency shall
				demonstrate that it is meeting the requirements of paragraph (1) by submitting
				to the State educational agency the per-pupil expenditures, personnel
				expenditures, non-personnel expenditures, and total expenditures for each
				school served by the local educational agency.(3)InapplicabilityThis subsection shall not apply to a local
				educational agency that does not have more than 1 building for each grade
				span.(4)Process and procedures(A)Local educational agency
				responsibilitiesEach local
				educational agency assisted under this part shall, by October 31, 2016, report
				to the State educational agency on its compliance with the requirements of this
				subsection for the preceding school year, including a listing, by school, of
				actual combined per-pupil State and local personnel and non-personnel
				expenditures.(B)State educational agency
				responsibilitiesEach State
				educational agency assisted under this part shall ensure that such information
				is made publicly available by the State or the local educational agency,
				including the school by school listing described in subparagraph (A).(C)PlanA local educational agency that does not
				meet the requirements of this subsection in any year shall develop and
				implement a plan to ensure compliance for the subsequent school year and may be
				required by the State educational agency to report on its progress in
				implementing such plan.(5)Transition provisions(A)School years preceding the 2015–2016 school
				yearFor school years
				preceding the 2015–2016 school year, a local educational agency may receive
				funds under this part only if the local educational agency demonstrates to the
				State educational agency that the local educational agency meets the
				requirements of this subsection, as in effect on the day before the date of
				enactment of the Strengthening America's
				Schools Act of 2013.(B)Transition between
				requirementsThe Secretary
				shall take such steps as are necessary to provide for the orderly transition
				between the requirements under this section, as in effect on the day before the
				date of enactment of the Strengthening
				America's Schools Act of 2013, and the new requirements under
				this section, as amended by such Act.(6)Rule of constructionNothing in this subsection shall be
				construed to require a local educational agency to transfer school personnel in
				order to comply with this subsection.(7)Comparable
				requirementsIn the case of a State, State educational agency, or
				local educational agency that has, before the date of enactment of the
				Strengthening America's Schools Act of
				2013, enacted requirements relating to the comparability of
				educational expenditures that differ from the requirements of this subsection,
				the Secretary shall allow the local educational agency to demonstrate
				comparability of educational expenditures for purposes of this subsection
				through the enacted requirements if the Secretary determines that the enacted
				requirements provide the same, or a higher, standard of comparability for
				schools served under this part as required by this
				subsection..1121.Coordination requirementsSection 1120A (20 U.S.C. 6322), as
			 redesignated by section 1117(3), is amended to read as follows:1120A.Coordination requirements(a)In generalEach local educational agency receiving
				assistance under this part shall carry out the activities described in
				subsection (b) with Head Start agencies (consistent with section 642(e)(5) of
				the Head Start Act (42 U.S.C. 9801(e)(5)), providers of services under part C
				of the Individuals with Disabilities Education Act, programs carried out under
				section 619 of such Act, and, if feasible, other entities carrying out
				high-quality early childhood education programs and services.(b)ActivitiesThe activities and services referred to in
				subsection (a) include—(1)developing and implementing a systematic
				procedure for transferring, with parental consent, early childhood program
				records for each participating child to the school in which such child will
				enroll;(2)establishing ongoing communication between
				early childhood program staff and their counterparts in the schools (including
				teachers, principals, social workers, local educational agency liaisons
				designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act, and health staff) to facilitate the coordination and alignment
				of programs;(3)establishing ongoing communications between
				the early childhood program and the local educational agency for developing
				continuity of developmentally appropriate instructional programs and shared
				expectations for children’s learning and development as children transition to
				school;(4)organizing and participating in joint
				training, including transition-related training for school staff and early
				childhood programs;(5)establishing comprehensive transition
				policies and procedures that support the school readiness of children
				transitioning to school;(6)conducting outreach to parents, families,
				and elementary school teachers to discuss the educational, developmental, and
				other needs of children entering school;(7)helping parents of children who are English
				learners understand—(A)the instructional and other services
				provided by the school in which such child will enroll after participation in a
				Head Start program or other Federal early childhood care and education program;
				and(B)as appropriate, the information provided to
				parents of English learners under section 3202;(8)helping parents understand the
				instructional and other services provided by the school in which their child
				will enroll after participation in a Head Start program or other Federal early
				childhood care and education program; and(9)developing and implementing a system to
				increase program participation of underserved populations of eligible children,
				especially children eligible for a free or reduced price lunch under the
				Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), parents
				of children who are English learners, and parents of children with
				disabilities..1122.Grants for the outlying areas and the
			 Secretary of the InteriorSection 1121 (20 U.S.C. 6331) is
			 amended—(1)in subsection (a), by striking
			 section 1002(a) and 1125A(f) and inserting paragraphs (1)
			 and (3) of section 3(a);(2)in subsection (b)(3)—(A)in subparagraph (A), by striking and
			 freely associated States; and(B)in subparagraph (C)(ii), by striking
			 challenging State academic content standards and inserting
			 college and career ready State academic content standards under section
			 1111(a)(1); and(3)by striking subsection (c) and inserting
			 the following:(c)Definition of outlying areaAs used in subsections (a) and (b), the
				term outlying area has the meaning given that term in
				subparagraphs (A) and (B) of section
				9101(42)..1123.Allocations to StatesSection 1122(a) (20 U.S.C. 6332(a)) is
			 amended by striking section 1002(a) to carry out this part for each of
			 fiscal years 2002–2007 and inserting section 3(a)(1) to carry
			 out this part for each of fiscal years 2014 through 2019.1124.Education finance incentive grant
			 programSection 1125A (20
			 U.S.C. 6337) is amended—(1)in subsection (a), by striking
			 subsection (f) and inserting section
			 3(a)(3),;(2)in subsection (b)(1)(A), by striking
			 subsection (f) and inserting section
			 3(a)(3);(3)by striking subsection (f); and(4)by redesignating subsection (g) as
			 subsection (f).1125.Blue ribbon
			 schools; centers for excellence in early childhoodPart
			 A of title I (20 U.S.C. 6301 et seq.) is amended by adding at the end the
			 following:3Blue
				ribbon schools; centers for excellence in early childhood1131.Blue ribbon schools(a)Program purposeIt is the purpose of this section to assist
				States and local educational agencies in identifying and rewarding
				high-performing public schools.(b)Blue ribbon schools(1)Identification of blue ribbon
				schoolsEach State receiving
				a grant under subpart 2 may—(A)define the category of blue ribbon schools,
				consistent with paragraph (2), for the State as part of its State plan in
				section 1111(b); and(B)identify, for each school year, the schools
				in the State that are blue ribbon schools for such year.(2)Blue ribbon school criteria(A)In generalIf a State elects to carry out this
				subsection, the State’s blue ribbon schools shall consist of the highest 5
				percent of the State's public elementary schools and secondary schools, as
				designated by the State based on—(i)the percentage of proficient or advanced
				students, as determined under section 1111(a)(3)(B)(ii), in English or language
				arts, and mathematics;(ii)in the case of high schools, the school’s
				graduation rates;(iii)the performance of each category of
				students described in section 1111(a)(3)(D);(iv)the percentage of students who are meeting
				or exceeding the State student academic achievement standards or are achieving
				sufficient academic growth as described in section 1111(a)(3)(B)(iii);
				and(v)school gains.(B)Noneligibility for blue ribbon
				statusA school identified
				under subsection (c) or (d) of section 1116 for a year shall not be eligible
				for blue ribbon school status for the same year.(c)Rewards(1)In generalEach State that defines and identifies blue
				ribbon schools under subsection (b)(1) for a school year may—(A)provide each blue ribbon school in the
				State with increased autonomy over the school’s budget, staffing, and
				time;(B)allow each blue ribbon school to have
				flexibility in the use of any funds provided to the school under this Act for
				any purpose allowed under this Act (notwithstanding any other provision of this
				Act), as long as such use is consistent with the Civil Rights Act of 1964,
				title IX of the Education Amendments of 1972, section 504 of the Rehabilitation
				Act of 1973, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101), and
				part B of the Individuals with Disabilities Education Act; and(C)reserve not more than .5 percent of the
				funds allotted to the State under subpart 2 and use such reserved amounts to
				distribute rewards, on a competitive basis, to local educational agencies that
				serve 1 or more blue ribbon schools identified under subsection (b) that
				receive funds under subpart 2 to enable the local educational agencies to
				provide awards to such blue ribbon schools that receive funds under such
				subpart.(2)Use
				of rewardsAs a condition of
				receiving an award from a local educational agency under this subsection, a
				blue ribbon school shall agree to use the award funds to—(A)improve student achievement; and(B)provide technical assistance to the
				lowest-achieving schools in the closest geographic region of the State to the
				blue ribbon school, in accordance with the State plan under section
				1111(b)(1)(F).1132.Centers of
				excellence in early childhood(a)Definition of
				eligible early childhood education programIn this section, the
				term eligible early childhood education program means an early
				childhood education program, as defined in section 103 of the Higher Education
				Act of 1965, that—(1)serves young
				children from households that would be eligible to receive a free or reduced
				price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C.
				1751 et seq.);(2)is nominated, by
				the Governor of the State in which the program is located and through a
				competitive selection process, to be a center of excellence in early childhood
				under this section.(b)Program
				authorized(1)In
				generalThe Secretary of Education, acting jointly with the
				Secretary of Health and Human Services as provided in paragraph (2), shall,
				subject to the availability of funds under section 3(b)(4), establish a program
				under which the Secretary shall—(A)designate
				exemplary eligible early childhood education programs as centers of excellence
				in early childhood for the purposes of sharing best practices among early
				childhood education programs and to support or recognize the centers of
				excellence to improve the quality of care in programs in their local region;
				and(B)award bonus grants
				to each center of excellence in early childhood, to enable the center to carry
				out the activities described in subsection (e).(2)Federal
				administration(A)In
				generalWith respect to this section, the Secretary shall bear
				responsibility for obligating and disbursing funds and ensuring compliance with
				applicable laws and administrative requirements, subject to subparagraph
				(B).(B)Interagency
				agreementThe Secretary of Education and the Secretary of Health
				and Human Services shall jointly administer activities supported under this
				subsection on such terms as such secretaries shall set forth in an interagency
				agreement.(c)Application(1)In
				generalIn order to be eligible to be designated as a center of
				excellence in early childhood under subsection (b), an eligible early childhood
				education program shall submit an application to the Secretary at such time, in
				such manner, and containing such information as the Secretary may
				require.(2)ContentsAt
				a minimum, the application shall include—(A)evidence that the
				eligible early childhood education program has significantly improved the
				school readiness, as determined by the Secretaries, of young children who have
				participated in the program;(B)evidence that the
				eligible early childhood education program demonstrates improved child outcomes
				across all the essential domains of school readiness;(C)evidence that the
				eligible early childhood education program has high staff qualifications that
				are designed to promote the social, emotional, physical, and cognitive
				development of children;(D)an assurance that
				the eligible early childhood education program will develop a collaborative
				partnership with other providers of early childhood education in the local
				community involved to conduct activities under subsection (e);(E)a nomination
				letter, from the Governor of the State in which the eligible early childhood
				education program is located, demonstrating the eligible early childhood
				education program's ability to—(i)provide the
				coordination, transition, and training services of the activities proposed to
				be carried out under the bonus grant, including the coordination of such
				activities with State and local agencies that provide early childhood education
				and development to young children and families in the community served by the
				eligible early childhood education program; and(ii)carry out the
				activities described in subsection (e)(1); and(F)a description of
				how the early childhood program, in order to expand accessibility and
				continuity of quality early childhood education and development services and
				programs, will coordinate activities under subsection (e) with—(i)programs serving
				children assisted under the Child Care and Development Block Grant Act of 1990
				(42 U.S.C. 9858 et seq.);(ii)the temporary
				assistance for needy families program funded under part A of title IV of the
				Social Security Act (42 U.S.C. 601 et seq.);(iii)the block grants
				to State for social services program funded under subtitle A of title XX of the
				Social Security Act (42 U.S.C. 1397 et seq.);(iv)child care
				programs supported directly through the Community Services Block Grant;(v)the Head Start and
				Early Head Start programs carried out under Head Start Act;(vi)programs
				supported by grants under part I of title IV;(vii)other preschool
				programs supported under this title;(viii)programs
				carried out under section 619 and part C of the Individuals with Disabilities
				Education Act;(ix)State
				prekindergarten programs;(x)programs that
				support parent and family engagement, including programs funded under section
				1118 or, if applicable, grantees supported through parent and family
				information and resource center grants under part H of title IV; and(xi)other programs of
				early childhood education and development; and(G)a description of
				how the early childhood education program, if selected as a center for
				excellence in early childhood, will work with the local educational agency of
				the area in which the program is located, to—(i)provide for
				effective transitions between the program and elementary schools; and(ii)to facilitate
				ongoing communication between the program and elementary school teachers
				concerning young children participating in the program to improve the teachers'
				ability to work effectively with low-income, at-risk young children and their
				families.(d)Designation and
				bonus grants(1)In
				generalFor each 5-year term described in paragraph (2), the
				Secretary shall—(A)select and
				designate, as centers of excellence in early childhood, not less than 1 early
				childhood education program from each of the several States of the United
				States, the District of Columbia, Commonwealth of Puerto Rico, and each of the
				outlying areas from which the Secretary has received applications; and(B)award each center
				of excellence in early childhood a bonus grant for the 5-year term, subject to
				paragraph (2)(B).(2)Term of
				designation(A)In
				generalSubject to subparagraph (B), the Secretary shall
				designate each early childhood education program as a center of excellence in
				early childhood under paragraph (1) for a 5-year term. During the period of
				that designation, the program shall receive a bonus grant under subsection
				(b).(B)RevocationThe
				Secretary may revoke a program’s grant and designation under subparagraph (A)
				if the Secretary determines that the program has not made substantial progress
				in meeting the goals and objectives of the grant.(3)Bonus grant
				amount(A)Minimum amount
				of bonus grantSubject to the availability of appropriations,
				each bonus grant awarded under this subsection shall be in an amount of not
				less than $200,000 per year.(B)Priority for
				increased bonus grant fundingIn determining the amount of the
				bonus grant for a center of excellence in early childhood under this section,
				and subject to the requirements of subparagraph (A), the Secretary—(i)shall give
				priority to centers that, through their applications, demonstrate that their
				programs are of exceptional quality and would serve as exemplary models for
				programs in the same geographic region; and(ii)may give
				consideration to—(I)the populations
				served by the centers, such as centers that serve large proportions of young
				children who are English learners, children who are infants or toddlers with
				disabilities, as defined in 632 of the Individuals with Disabilities Education
				Act, children with disabilities who are eligible for services under section 619
				of such Act, homeless children, foster children, or children who receive child
				protective services, or young children of other underserved populations;
				and(II)centers that do
				an exceptional job meeting the needs of young children in such
				populations.(e)Use of bonus
				grant fundsA center of excellence in early childhood that
				receives a bonus grant under this subsection shall—(1)use not less than
				15 percent of the funds made available through the grant to disseminate to
				other early childhood education programs in the State involved (including to
				early childhood education programs who serve young children who live on tribal
				lands or come from families who engage in seasonal or migrant work), best
				practices for achieving early academic success, including—(A)best practices for
				achieving school readiness, including developing early literacy and mathematics
				skills;(B)best practices for
				achieving the acquisition of the English language for English learners, if
				appropriate to the population served;(C)best practices for
				providing high-quality comprehensive services, if applicable, for participating
				young children and their families; and(D)best practices for
				facilitating the social and emotional development of children and young
				children; and(2)use the remainder
				of such funds for not less than 2 of the following activities:(A)In the case of a
				center of excellence that is a Head Start program, providing Head Start
				services to additional eligible young children.(B)Extending the
				services of the center of excellence to provide full-day, full-week, or
				full-year care to young children served by the program, if appropriate to
				better meet the needs of working families in the community served by the
				center.(C)Further
				coordinating early childhood education programs and services and social
				services available in the community served by the center for at-risk young
				children, their families, and pregnant women.(D)Providing
				professional development for program instructional and support staff, including
				joint training for with child care providers, public preschool and elementary
				school teachers and school leaders, and other providers of early childhood
				education and development programs.(E)Developing or
				maintaining partnerships with institutions of higher education and nonprofit
				organizations, including community-based organizations, that recruit, train,
				place, and support postsecondary education students to serve as mentors and
				reading partners to preschool children in centers that serve such
				children.(F)Carrying out other
				activities determined by the center to improve the overall quality of the
				center's early childhood education program and for which there is evidence that
				the activities will lead to improved safety, development, well-being, or school
				readiness of the young children served by the program.(G)Sharing best
				practices concerning the transition of children into elementary school.(f)Reports to the
				SecretaryEach center of excellence in early childhood that
				receives bonus grant funds under this section shall submit an annual report to
				the Secretary, at such time and in such manner as the Secretary may require,
				that contains a description of the activities the center carried out with funds
				received under this section, including a description of how such funds improved
				services for young children and families.(g)Research and
				technical assistanceFrom the funds made available to carry out
				this section, the Secretary may reserve not more than 1 percent of such funds
				to carry out the following activities:(1)Supporting a
				research collaborative among the Institute of Education Sciences, the National
				Institute of Child Health and Human Development, the Office of Planning,
				Research, and Evaluation within the Administration for Children and Families of
				the Department of Health and Human Services, and, as appropriate, other Federal
				entities, to support research on early learning that can inform improved State
				and other standards and licensing requirements and improved outcomes for young
				children, which collaborative shall—(A)biennially prepare
				and publish for public comment a detailed research plan;(B)support early
				learning research activities that could include determining—(i)the
				characteristics of early learning programs that produce positive developmental
				outcomes for young children;(ii)the effects of
				program quality standards on child outcomes;(iii)the
				relationships between specific interventions and types of child and family
				outcomes;(iv)the effectiveness
				of early learning provider training in raising program quality and improving
				child outcomes;(v)the effectiveness
				of professional development strategies in raising program quality and improving
				child outcomes; and(vi)how to improve
				the school readiness outcomes of young children who are English learners,
				children with special needs, and homeless children, including evaluation of
				professional development programs for working with such children; and(C)disseminate
				relevant research findings and best practices.(2)Evaluating
				barriers to improving the quality of early learning programs serving low-income
				young children, including evaluating barriers to successful interagency
				collaboration and coordination, by conducting a review of the statewide
				strategic reports developed by State Advisory Councils on Early Childhood
				Education and Care and other relevant reports, reporting the findings of such
				review to Congress, and disseminating relevant research findings and best
				practices.1133.Green ribbon
				schoolsThe Secretary is
				authorized to identify and recognize exemplary schools, programs, and
				individuals. Such recognitions may include—(1)a Green Ribbon
				Schools program, such as the Green Ribbons School program carried out by the
				Secretary under section 5411(b)(5) as of the day before the date of enactment
				of the Strengthening America's Schools Act of
				2013, that recognizes excellence in reducing environmental
				impact, increasing health and wellness, and providing sustainability education;
				and(2)an award program
				recognizing excellence exhibited by classified school employees in the public
				school
				system..1126.Grants for State assessments and related
			 activitiesPart A of title I
			 (20 U.S.C. 6301 et seq.), as amended by section 1125, is further amended by
			 adding at the end the following:4Grants for State assessments and related
				activities1141.Grants for State assessments and related
				activities(a)Grants for State assessmentsFrom amounts made available under
				subsection (c)(1) to carry out this subsection, the Secretary shall make grants
				to States—(1)to enable States to pay the costs of
				developing, improving, or administering State assessments and standards
				consistent with section 1111(a), which may include the cost of working in
				voluntary partnerships with other States, at the sole discretion of each such
				State; and(2)in the case of States that have developed
				the assessments and standards consistent with the requirements of section
				1111(a), to enable each such State—(A)to administer such assessments; or(B)to carry out other activities described in
				this section, which may include—(i)developing college and career ready State
				academic content and student academic achievement standards and aligned
				assessments in academic subjects for which standards and assessments are not
				required under section 1111(a);(ii)developing or improving assessments of
				English language proficiency necessary to comply with section
				1111(a)(2)(D);(iii)developing multiple measures of student
				academic achievement, including measures that assess higher-order thinking
				skills and understanding, and elicit complex student demonstrations or
				applications of knowledge and skills to increase the reliability and validity
				of State assessment systems;(iv)developing, enhancing, or administering, in
				publicly funded early childhood education programs and elementary schools,
				early learning assessments (including accommodations to provide access for
				young children with disabilities) to improve instruction for young
				children;(v)strengthening the capacity of local
				educational agencies and schools to provide all students with the opportunity
				to increase educational achievement, including carrying out professional
				development activities aligned with State student academic achievement
				standards and assessments;(vi)expanding the range, and improving the
				quality, of accommodations available to English learners and students with
				disabilities to improve the use of such accommodations, including professional
				development activities;(vii)improving the dissemination of information
				about student achievement and school performance to parents and families,
				including the development of information and reporting systems designed
				to—(I)identify best educational practices based
				on scientifically valid research; or(II)assist in linking records of student
				achievement, length of enrollment, and graduation over time;(viii)providing instructional supports, which may
				include formative assessments;(ix)developing computer adaptive assessments
				that meet the requirements of section 1111(a);(x)developing alternate assessments, as
				described in section 1111(a)(2)(E), aligned to alternate achievement standards;
				and(xi)providing
				professional development to local educational agency staff to transition
				between assessment systems, including technology for that purpose.(b)Grants for enhanced assessment
				systems(1)Grant program authorizedFrom amounts made available under
				subsection (c)(2) to carry out this subsection, the Secretary shall award, on a
				competitive basis, grants to State educational agencies to enable the State
				educational agencies to carry out the activities described in paragraph
				(3).(2)ApplicationEach State educational agency desiring to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and accompanied by such information as the
				Secretary may require.(3)Authorized activitiesEach State educational agency that receives
				a grant under this section shall use the grant funds to—(A)enable States, or a consortia of States, to
				collaborate with institutions of higher education or other organizations or
				agencies to improve the quality, validity, and reliability of State academic
				assessments beyond the requirements for such assessments described in section
				1111(a)(2);(B)measure student academic achievement using
				multiple measures of student academic achievement from multiple sources,
				including measures that assess higher-order thinking skills and
				understanding;(C)chart student progress over time; or(D)evaluate student academic achievement
				through the development of comprehensive academic assessment
				instruments.(c)Allotment of appropriated funds(1)In generalExcept as provided in paragraph (2), for
				each fiscal year, the Secretary shall use the amount of funds made available
				for this section for such year or $400,000,000 of such funds, whichever is
				less, to—(A)reserve one-half of 1 percent for the
				Bureau of Indian Education;(B)reserve one-half of 1 percent for the
				outlying areas; and(C)from the amounts remaining after the
				application of subparagraphs (A) and (B), allocate to each State, for the
				purposes of carrying out the activities under subsection (a), an amount equal
				to—(i)$3,000,000; and(ii)with respect to any amounts remaining after
				the allocation is made under clause (i), an amount that bears the same
				relationship to such total remaining amounts as the number of students ages 5
				through 17 in the State (as determined by the Secretary on the basis of the
				most recent satisfactory data) bears to the total number of such students in
				all States.(2)Special rule for
				fiscal year 2014For fiscal year 2014, the Secretary shall use
				not less than $800,000,000 or, if a lesser amount is made available for this
				section for such year, such entire lesser amount, to carry out the requirements
				of paragraph (1).(3)RemainderAny amounts remaining for a fiscal year
				after the Secretary carries out paragraph (1) shall be made available to award
				funds under subsection (b) to States according to the quality, needs, and scope
				of the State application under this section. In determining the grant amount,
				the Secretary shall ensure that a State's grant shall include an amount that
				bears the same relationship to the total funds available under this paragraph
				for the fiscal year as the number of students ages 5 through 17 in the State
				(as determined by the Secretary on the basis of the most recent satisfactory
				data) bears to the total number of such students in all States.(4)Definition of StateIn this section, the term
				State means each of the 50 States, the District of Columbia, and
				the Commonwealth of Puerto
				Rico..BPathways to college1201.Improving
			 secondary schoolsPart B of
			 title I (20 U.S.C. 6361 et seq.) is amended to read as follows:BPathways to
				college1Improving
				secondary schools1201.Secondary
				school reform(a)PurposesThe
				purposes of this section are to ensure students graduate from secondary school
				college and career ready and to increase graduation rates by providing grants
				to eligible entities to provide schools with the necessary resources to
				implement innovative and effective secondary school reform strategies.(b)DefinitionsIn
				this section:(1)Applied
				learningThe term applied learning means a strategy
				that—(A)engages students
				in opportunities to apply rigorous academic content aligned with college-level
				expectations to real world experience, through such means as work experience,
				work-based learning, problem-based learning, or service-learning; and(B)develops students’
				cognitive competencies and pertinent employability skills.(2)Chronic
				absenteeismThe term chronic absenteeism means a
				student misses—(A)10 percent of the
				school days per school year; or(B)not less than 20
				school days per school year.(3)Competency-based
				learning modelThe term competency-based learning
				model means an education model in which educators use explicit
				measurable learning objectives to assist students to advance upon mastery of
				objectives as determined through relevant assessments.(4)Effective
				secondary school reform strategiesThe term effective
				secondary school reform strategies means a set of programs,
				interventions, and activities with demonstrated effectiveness in improving the
				academic achievement of struggling students or dropouts.(5)Eligible
				entityThe term eligible entity means a high-need
				local educational agency, or a consortia of such local educational agencies, in
				partnership with—(A)1 or more
				institutions of higher education;(B)1 or more
				employers or industry-related organizations; and(C)1 or more external
				partners or qualified intermediaries.(6)Eligible
				secondary schoolThe term eligible secondary school
				means a high school that—(A)is eligible for
				funds under part A;(B)has a graduation
				rate below 75 percent;(C)does not receive
				grant funds under section 1116(d); and(D)is identified as
				low performing based on the State’s accountability system.(7)External
				partnerThe term external partner means a public or
				private nonprofit organization or a nonprofit charter management organization,
				with a demonstrated record of successful secondary school reform.(8)Feeder middle
				schoolThe term feeder middle school means an
				elementary school or secondary school from which a majority of students go on
				to attend an eligible secondary school.(9)Qualified
				intermediaryThe term qualified intermediary means
				an entity that has demonstrated expertise to build and sustain partnerships
				with entities such as employers, schools, community-based organizations,
				postsecondary educational institutions, social service agencies, economic
				development organizations, and workforce investment systems, to broker
				services, resources, and supports for youth and the organizations and systems
				designed to serve them.(10)Struggling
				studentThe term struggling student means a student
				who—(A)is at an increased
				risk for low academic achievement and is unlikely to graduate secondary school
				within 4 years; or(B)a student who has
				dropped out of school.(c)Grants
				authorized(1)In
				general(A)ReservationFrom
				the total amount of funds appropriated to carry out this section for a fiscal
				year, the Secretary shall reserve—(i)not more than 2.5
				percent for national activities, which the Secretary shall use for technical
				assistance, data collection and dissemination, and evaluation and reporting
				activities; and(ii)not less than one
				half of 1 percent for the Bureau of Indian Education for activities consistent
				with the purposes of this section.(B)GrantsFrom
				the total amount of funds appropriated to carry out this section for a fiscal
				year and not reserved under subparagraph (A), the Secretary shall award grants,
				on a competitive basis, to eligible entities, based on the quality of the
				applications submitted, of which—(i)not more than 25
				percent of grant funds shall be used for activities described in subsection
				(e)(1); and(ii)not less than 75
				percent of grant funds shall be used for activities described in paragraphs (2)
				and (3) of subsection (e) and subsection (f).(2)Grant
				durationGrants awarded under this section shall be for a period
				of 5 years, conditional after 3 years on satisfactory progress on the
				performance indicators described in subsection (d)(2)(G), as determined by the
				Secretary.(3)Grant
				considerationsIn awarding grants under this section, the
				Secretary shall give special consideration to applications from eligible
				entities—(A)serving high-need
				areas, such as high-poverty or rural local educational agencies; or(B)that demonstrate
				partnerships with employers to provide students at participating schools with
				career-related experience or assistance in attaining career-related
				credentials.(4)Annual
				reportEach eligible entity that receives a grant under this
				section shall submit to the Secretary an annual report including data on the
				entity’s progress on the performance indicators described in subsection
				(d)(2)(G).(d)Application(1)In
				generalAn eligible entity that desires a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may reasonably
				require.(2)ContentsEach
				application submitted under paragraph (1) shall include, at a minimum, a
				description of the following:(A)How the eligible
				entity will use funds awarded under this section to carry out the activities
				described in subsection (e)(1).(B)The role of each
				entity that comprises the eligible entity in meeting the purposes of this
				section, including the external partner’s capacity and record of success in
				secondary school reform.(C)How the eligible
				entity will sustain the activities proposed, including the availability of
				funds from non-Federal sources and coordination with other Federal, State, and
				local funds.(D)How the eligible
				entity conducted a comprehensive needs analysis and capacity assessment of the
				eligible secondary schools served by the eligible entity to identify secondary
				schools proposed to be served by the grant. The needs analysis and capacity
				assessment shall include the following:(i)An examination of
				each secondary school’s data in the aggregate, and disaggregated by each of the
				subgroups of students described in section 1111(a)(2)(B)(x), on the
				following:(I)Graduation rates
				and characteristics of those students who are not graduating, including such
				students’ attendance, behavior, expulsion rates, suspension rates, course
				performance, and credit accumulation rates.(II)Rates of dropout
				recovery (re-entry).(III)Rates of
				enrollment and remediation in institutions of higher education, in accordance
				with section 1111(d)(3)(B)(viii).(IV)The percentage of
				students who are 2 or more years over-aged or under-credited for their grade
				level.(ii)An examination of
				each eligible secondary school and feeder middle school’s data in the
				aggregate, and disaggregated by each of the subgroups of students described in
				section 1111(a)(2)(B)(x), as applicable, on the following:(I)Student academic
				achievement, including the percentage of students who have on-time credit
				accumulation at the end of each grade and the percentage of students failing a
				core, credit-bearing, reading or language arts, science, or mathematics course,
				or failing 2 or more of any courses.(II)The percentage of
				students who have an attendance rate lower than 90 percent.(III)Annual rates of
				expulsions, suspensions, school violence, harassment, and bullying, as defined
				under State or local laws or policies.(IV)Annual, average
				credit accumulation.(V)Annual, average
				attendance rates.(VI)Annual rates of
				students who move in and out of the school within a school year.(VII)Annual, average
				rates of enrollment in and completion of advanced coursework, including
				opportunities to earn postsecondary credit while in high school, such as
				Advanced Placement and International Baccalaureate courses and exams, dual
				enrollment, and early college.(VIII)Curriculum
				alignment with college and career ready standards across all grade
				levels.(IX)The non-academic
				barriers that impact student achievement and the available support services to
				address such barriers.(X)The number and
				percentage of students who do not transition from grade 8 to grade 9 and who
				have not transferred to and enrolled in a school outside of the local
				educational agency within the State or out of the State.(iii)An examination,
				including a description, of each eligible secondary school’s capacity to
				implement the school reform activities described under subsection (e)(3),
				including—(I)the capacity and
				experience levels of administrative, instructional, and noninstructional
				staff;(II)the budget,
				including how Federal, State, and local funds are being spent (as of the time
				of the assessment) and can be better spent; and(III)the technical
				assistance, additional resources, and staff necessary to implement the
				activities identified in subsection (e)(3).(iv)An assessment of
				the capacity of the eligible entity to provide technical assistance and
				resources to implement the activities described in subsection (e).(E)The rationale for
				the strategies chosen to be implemented under subsection (e), including how
				such strategies will address the needs identified through the needs
				analysis.(F)How the eligible
				entity will incorporate students with disabilities, English learners, and
				struggling students into the activities under subsection (e).(G)The performance
				indicators and targets the eligible entity will use to assess the effectiveness
				of the activities implemented under this section including—(i)graduation
				rates;(ii)dropout recovery
				(re-entry) rates;(iii)percentage of
				students with less than a 90 percent attendance rate;(iv)percentage of
				students who have on-time credit accumulation at the end of each grade and the
				percentage of students failing a core subject course;(v)rates of
				expulsions, suspensions, school violence, harassment, and bullying, as defined
				under State or local laws or policies;(vi)annual, average
				attendance rates;(vii)annual rates of
				student mobility;(viii)annual rates of
				student transfers;(ix)college
				remediation, enrollment, persistence, and completion rates; and(x)percentage of
				students successfully—(I)completing
				Advanced Placement or International Baccalaureate courses;(II)completing
				rigorous postsecondary education courses while attending a secondary school;
				or(III)enrolling in and
				completing, career and technical education, as defined in section 3 of the Carl
				D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) or a
				program that leads to an apprenticeship registered under the Act of August 16,
				1937 (commonly known as the National Apprenticeship Act; 50
				Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(e)Required uses of
				funds(1)In
				generalAn eligible entity that receives a grant under this
				section shall use the grant funds to—(A)implement an early
				warning indicator system to help high schools and feeder middle schools, served
				by the eligible entity’s local educational agency, to identify struggling
				students and create a system of evidence-based interventions, by—(i)identifying and
				analyzing the academic and non-academic risk factors that most reliably predict
				dropouts by using longitudinal data of past cohorts of students;(ii)identifying
				specific indicators of student progress and performance, such as attendance and
				chronic absenteeism, academic performance in core courses, and credit
				accumulation, to guide decisionmaking;(iii)identifying or
				developing a mechanism for regularly collecting and analyzing data about the
				impact of interventions on the indicators of student progress and
				performance;(iv)analyzing
				academic indicators to determine whether students are making sufficient
				academic growth to graduate secondary school in the standard numbers of years;
				and(v)identifying and
				implementing strategies for pairing academic support with integrated student
				services and case-management interventions for students requiring intensive
				supports, which may include partnerships with other external partners;(B)provide support
				and credit recovery opportunities for struggling students, including those who
				are over-aged and under-credited, at secondary schools served by the eligible
				entity by offering activities, such as—(i)a flexible school
				schedule;(ii)competency-based
				learning models and performance-based assessments; and(iii)the provision of
				support services;(C)provide dropout
				recovery or re-entry programs to secondary schools that are designed to
				encourage and support dropouts returning to an educational system, program, or
				institution following an extended absence in order to graduate college and
				career ready;(D)provide
				evidence-based grade and school transition programs and supports, including
				through curricula alignment; and(E)provide school
				leaders, instructional staff, noninstructional staff, students, and families
				with high-quality, easily accessible and timely information about—(i)secondary school
				graduation requirements;(ii)postsecondary
				education application processes;(iii)postsecondary
				admissions processes and requirements, including public financial aid and other
				available private scholarship and grant aid opportunities; and(iv)other programs
				and services for increasing rates of college access and success for students
				from low-income families.(2)Required use of
				funds in feeder middle schoolsAn eligible entity that receives a
				grant under this section shall use the grant funds in feeder middle schools to
				improve the academic achievement of students and prepare students to graduate
				college and career ready by—(A)using early
				warning indicator and intervention systems described in paragraph
				(1)(A);(B)creating a
				personalized learning environment;(C)implementing a
				transition strategy to support the successful transition of students between
				grades, including encouraging collaboration among elementary, middle, and
				secondary school grades;(D)providing
				high-quality professional development opportunities to school leaders,
				teachers, and other school staff to prepare staff to—(i)address the
				academic challenges of students in middle grades;(ii)understand the
				developmental needs of students in the middle grades and how to address those
				needs in an educational setting;(iii)implement
				data-driven interventions; and(iv)provide academic
				guidance to students so that students can graduate on college and career ready;
				and(E)implementing
				organizational practices and school schedules that allow for collaborative
				staff participation, team teaching, and common instructional planning
				time.(3)Required use of
				funds in eligible secondary schoolsAn eligible entity that
				receives a grant under this section shall use the grant funds in eligible
				secondary schools to implement a comprehensive approach that will—(A)personalize the
				school experience by taking steps such as—(i)creating
				opportunities for struggling students to receive personalized instruction,
				including providing a personalized sequence of instructional content and skills
				development, and opportunities for credit recovery;(ii)implementing
				competency-based learning models; and(iii)providing
				ongoing evaluation of student academic achievement and the necessary supports
				so that students graduate college and career ready;(B)increase student
				engagement by providing applied learning opportunities;(C)provide school
				leaders with autonomy through a flexible budget and staffing authority;(D)implement
				high-quality, evidence-based professional development for teachers and school
				leaders, provide increased opportunities for teachers to work collaboratively,
				and improve instruction;(E)improve curriculum
				and instruction, by—(i)redesigning
				academic content and instructional practices to align with high academic
				standards for all students, the criteria associated with admission to and
				success in postsecondary education, and the skills necessary to be successful
				in the workplace;(ii)increasing rigor
				by providing opportunities to earn postsecondary credit while in high school,
				including through Advanced Placement or International Baccalaureate courses,
				dual enrollment, and early college; and(iii)implementing
				competency-based learning models;(F)strengthen the
				transition between high school and postsecondary education through activities
				such as—(i)providing academic
				and career counseling in student-to-counselor ratios that allow students to
				make informed decisions about academic and career options;(ii)provide
				high-quality college and career exploration opportunities including college
				campus visits;(iii)coordinating
				secondary and postsecondary support services, and academic calendars, to allow
				students to visit and take courses at institutions of higher education;
				and(iv)providing
				academic and support services, including financial aid counseling for
				postsecondary education; and(G)implement not less
				than 1 of the following effective secondary school reform strategies to prepare
				students for college and a career, and to improve graduation rates:(i)Graduation Promise
				Academies, which include—(I)9th grade
				academies taught by teams of teachers who work with small groups of
				students;(II)career academies
				for upper grades;(III)extended
				learning periods, such as block scheduling, to reduce the number of students
				for whom teachers are responsible and the number of courses students are taking
				at any one time;(IV)an after-hours
				credit recovery program;(V)curriculum coaches
				who provide high-quality professional development and support;(VI)partnerships
				among parents, teachers, administrators, community-based organizations, and
				community members focused on improving student achievement; and(VII)a college-going
				culture, including student supports and guidance.(ii)Career academies,
				which implement a college and career ready curriculum that integrates rigorous
				academics, career and technical education, and experiential learning for high
				school students in high-skill, high-demand industries, in collaboration with
				local and regional employers.(iii)Dual enrollment
				programs that provide dual enrollment opportunities with college credit-bearing
				courses, including accelerated certificate programs with community colleges or
				other recognized postsecondary credentials.(iv)Early college
				high schools that design curricula and sequences of courses in collaboration
				with teachers from the eligible secondary school and faculty from the partner
				institution of higher education so that students may simultaneously earn
				credits towards a high school diploma and either an associate degree or
				transferable postsecondary education credits toward a postsecondary degree at
				no cost to students or their families.(f)Allowable uses
				of fundsAn eligible entity that receives a grant under this
				section may use grant funds to—(1)improve parent and
				family engagement in the educational attainment and achievement of struggling
				students and dropouts to be college and career ready by—(A)leveraging
				community-based services and opportunities; and(B)providing parents
				and families with the necessary information, including data on their child’s
				academic achievement and how to navigate the public school system;(2)provide extended
				learning opportunities, by extending the school day, week, or year to increase
				the total number of school hours to include additional time for instruction in
				academic subjects and enrichment activities that contribute to a well-rounded
				education;(3)increase student
				supports through activities such as student advisories, school counseling
				opportunities, and one-to-one mentoring; and(4)create smaller
				learning communities.(g)Matching
				funds(1)In
				generalAn eligible entity that receives a grant under this
				section shall provide matching funds, from non-Federal sources, in an amount
				equal to not less than 20 percent of the amount of grant funds awarded in the
				first 3 years of the grant, not less than 50 percent of the amount awarded in
				the fourth year of the grant, and not less than 75 percent of the amount
				awarded in the fifth year of the grant, as applicable.(2)WaiverThe
				Secretary may waive all or part of the matching requirement described in
				paragraph (1) for a fiscal year for an eligible entity, on a case-by-case
				basis, if the Secretary determines that applying the matching requirement to
				such eligible entity would result in serious hardship or an inability to carry
				out the authorized activities described in subsection (e).(h)Supplement not
				supplantAn eligible entity shall use Federal funds received
				under this section only to supplement the funds that would, in the absence of
				such Federal funds, be made available from other Federal and non-Federal
				sources for the activities described in this section, and not to supplant such
				funds.2Accelerated learning1221.PurposesThe purposes of this subpart are—(1)to raise student academic achievement
				by—(A)increasing the number of teachers serving
				high-need schools who are qualified to teach Advanced Placement or
				International Baccalaureate courses; and(B)increasing the number of students attending
				high-need schools who—(i)enroll and succeed in Advanced Placement or
				International Baccalaureate courses; and(ii)take Advanced Placement or International
				Baccalaureate examinations;(2)to increase, and to support statewide and,
				as applicable, districtwide, efforts to increase the availability of, and
				enrollment in, Advanced Placement or International Baccalaureate courses, and
				pre-Advanced Placement or pre-International Baccalaureate courses, in high-need
				schools; and(3)to provide high-quality professional
				development for teachers of Advanced Placement or International Baccalaureate
				courses, and pre-Advanced Placement or pre-International Baccalaureate courses,
				in high-need schools.1222.Funding distribution ruleFrom amounts appropriated to carry out this
				subpart for a fiscal year, the Secretary shall give priority to funding
				activities under section 1223 and shall distribute any remaining funds under
				section 1224.1223.Advanced Placement and International
				Baccalaureate examination fee program(a)Grants authorizedFrom amounts made available to carry out
				this subpart for a fiscal year, the Secretary shall award grants to State
				educational agencies having applications approved under this section to enable
				the State educational agencies to pay, on behalf of low-income students, part
				or all of the costs of Advanced Placement or International Baccalaureate
				examination fees, if the low-income students—(1)are enrolled in an Advanced Placement or
				International Baccalaureate course; and(2)plan to take an Advanced Placement or
				International Baccalaureate examination.(b)Award basisIn determining the amount of the grant
				awarded to a State educational agency under this section for a fiscal year, the
				Secretary shall consider the number of children eligible to be counted under
				section 1124(c) in the State in relation to the number of such children so
				counted in all States.(c)Information disseminationA State educational agency that is awarded
				a grant under this section shall make publicly available information regarding
				the availability of Advanced Placement or International Baccalaureate
				examination fee payments under this section, and shall disseminate such
				information to eligible secondary school students and parents, including
				through secondary school teachers and counselors.(d)ApplicationsEach State educational agency desiring to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and accompanied by such information as the
				Secretary may require. At a minimum, each State educational agency application
				shall—(1)describe the Advanced Placement or
				International Baccalaureate examination fees the State educational agency will
				pay on behalf of low-income students in the State from grant funds awarded
				under this section;(2)provide an assurance that any grant funds
				awarded under this section shall be used only to pay for Advanced Placement or
				International Baccalaureate examination fees; and(3)contain such information as the Secretary
				may require to demonstrate that the State educational agency will ensure that a
				student is eligible for payments authorized under this section, including
				ensuring that the student is a low-income student.(e)RegulationsThe Secretary shall prescribe such
				regulations as are necessary to carry out this section.(f)Report(1)In generalEach State educational agency awarded a
				grant under this section shall, with respect to each Advanced Placement or
				International Baccalaureate course subject, annually report to the Secretary
				the following data for the preceding year:(A)The number of students in the State who are
				taking an Advanced Placement or International Baccalaureate course in such
				subject.(B)The number of Advanced Placement or
				International Baccalaureate examinations taken by students in the State who
				have taken an Advanced Placement or International Baccalaureate course in such
				subject.(C)The number of students in the State scoring
				at each level on Advanced Placement or International Baccalaureate examinations
				in such subject, disaggregated by each of the subgroups of students described
				in section 1111(a)(2)(B)(x).(D)Demographic information regarding students
				in the State taking Advanced Placement or International Baccalaureate courses
				and Advanced Placement or International Baccalaureate examinations in that
				subject, disaggregated by race, ethnicity, sex, English proficiency status, and
				socioeconomic status.(2)Report to congressThe Secretary shall annually compile the
				information received from each State educational agency under paragraph (1) and
				report to the authorizing committees regarding the information.(g)Bureau of Indian Affairs as State
				educational agencyFor
				purposes of this section, the Bureau of Indian Affairs shall be treated as a
				State educational agency.1224.Advanced Placement and International
				Baccalaureate incentive program grants(a)Grants authorized(1)In generalFrom amounts made available to carry out
				this subpart for a fiscal year, the Secretary shall award grants, on a
				competitive basis, to eligible entities to enable such entities to carry out
				the authorized activities described in subsection (e).(2)Duration, Renewal, and payments(A)DurationThe Secretary shall award a grant under
				this section for a period of not more than 3 years.(B)RenewalThe Secretary may renew a grant awarded
				under this section for an additional period of not more than 2 years, if an
				eligible entity—(i)is achieving the objectives of the grant;
				and(ii)has shown improvement against baseline data
				on the performance measures described in subparagraphs (A) through (E) of
				subsection (g)(1).(C)PaymentsThe Secretary shall make grant payments
				under this section on an annual basis.(b)Definition of eligible entityIn this section, the term eligible
				entity means—(1)a State educational agency;(2)a high-need local educational agency;
				or(3)a partnership consisting of—(A)a national, regional, or statewide public
				or nonprofit organization with expertise and experience in providing Advanced
				Placement or International Baccalaureate course services; and(B)a State educational agency or a high-need
				local educational agency.(c)Application(1)In generalEach eligible entity desiring a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.(2)ContentsThe application shall, at a minimum,
				include a description of—(A)the goals and objectives for the project
				supported by the grant under this section, including—(i)increasing the number of teachers serving
				high-need schools who are qualified to teach Advanced Placement or
				International Baccalaureate courses;(ii)increasing the number of Advanced Placement
				or International Baccalaureate courses that are offered at high-need schools;
				and(iii)increasing the number of students attending
				a high-need school, particularly low-income students, who succeed in—(I)Advanced Placement or International
				Baccalaureate courses; and(II)if offered by the school, pre-Advanced
				Placement or pre-International Baccalaureate courses;(B)how the eligible entity will ensure that
				students have access to courses, including pre-Advanced Placement or
				pre-International Baccalaureate courses, that will prepare students to enroll
				and succeed in Advanced Placement or International Baccalaureate
				courses;(C)how the eligible entity will provide
				professional development for teachers that will further the goals and
				objectives of the grant project;(D)how the eligible entity will ensure that
				teachers serving high-need schools are qualified to teach Advanced Placement or
				International Baccalaureate courses;(E)how the eligible entity will provide for
				the involvement of business and community organizations and other entities,
				including institutions of higher education, in carrying out the activities
				described in subsection (e);(F)how the eligible entity will use funds
				received under this section; and(G)how the eligible entity will evaluate the
				outcome of the grant project.(d)PriorityIn awarding grants under this section, the
				Secretary shall give priority to applications from eligible entities
				that—(1)are part of a statewide or districtwide
				strategy, as applicable, for increasing the availability of Advanced Placement
				or International Baccalaureate courses, and pre-Advanced Placement or
				pre-International Baccalaureate courses, in high-need schools;(2)demonstrate a focus on increasing the
				availability of Advanced Placement or International Baccalaureate courses in
				core academic subjects; and(3)propose to carry out activities that target
				high-need schools.(e)Authorized activities(1)In generalEach eligible entity that receives a grant
				under this section shall use the grant funds to carry out activities designed
				to increase—(A)the number of teachers serving high-need
				schools who are qualified to teach Advanced Placement or International
				Baccalaureate courses; and(B)the number of students attending high-need
				schools who succeed in the examinations for such courses, including through
				reimbursing low-income students attending high-need schools for part or all of
				the cost of Advanced Placement or International Baccalaureate examination
				fees.(2)Allowable activitiesIn addition to the activities described in
				paragraph (1), an eligible entity that receives a grant under this section may
				use grant funds for—(A)high-quality teacher professional
				development, in order to expand the pool of teachers in the participating
				State, high-need local educational agency, or high-need school who are
				qualified to teach Advanced Placement or International Baccalaureate courses,
				including through innovative models, such as online academies and training
				institutes;(B)pre-Advanced Placement or pre-International
				Baccalaureate teacher and counselor high-quality professional development in
				secondary school to prepare students for success in Advanced Placement or
				International Baccalaureate courses and in institutions of higher
				education;(C)coordination and articulation between grade
				levels to prepare students to succeed in Advanced Placement or International
				Baccalaureate courses;(D)purchase of instructional materials for
				Advanced Placement or International Baccalaureate courses;(E)activities to increase the availability of,
				and participation in, online Advanced Placement or International Baccalaureate
				courses;(F)carrying out the requirements of subsection
				(g); and(G)in the case of an eligible entity described
				in subsection (b)(1), awarding subgrants to high-need local educational
				agencies to enable the high-need local educational agencies to carry out
				authorized activities described in subparagraphs (A) through (F).(f)ContractsAn eligible entity that is awarded a grant
				to provide online Advanced Placement or International Baccalaureate courses
				under this subpart may enter into a contract with an organization to provide
				the online Advanced Placement or International Baccalaureate courses, including
				contracting for necessary support services.(g)Collecting and reporting
				requirements(1)ReportEach eligible entity receiving a grant
				under this section shall collect and report to the Secretary annually such data
				regarding the results of the grant as the Secretary may reasonably require,
				including—(A)the number of students served by the
				eligible entity enrolling in Advanced Placement or International Baccalaureate
				courses, and pre-Advanced Placement or pre-International Baccalaureate courses,
				disaggregated by grade level of the student, and the grades received by such
				students in the courses;(B)the number of students taking an Advanced
				Placement or International Baccalaureate examination and the distribution of
				scores on those examinations, disaggregated by the grade level of the student
				at the time of examination;(C)the number of teachers who are currently,
				as of the date of the report, receiving training to teach Advanced Placement or
				International Baccalaureate courses and will teach such courses in the next
				school year;(D)the number of teachers becoming qualified
				to teach Advanced Placement or International Baccalaureate courses; and(E)the number of qualified teachers who are
				teaching Advanced Placement or International Baccalaureate courses in high-need
				schools served by the eligible entity.(2)Reporting of dataEach eligible entity receiving a grant
				under this section shall report the data required under paragraph (1)—(A)disaggregated by subject area;(B)in the case of student data, disaggregated
				in the same manner as information is disaggregated under section
				1111(a)(2)(B)(x); and(C)in a manner that allows for an assessment
				of the effectiveness of the grant program.(h)EvaluationFrom the amount appropriated for this
				subpart and reserved for evaluation activities in accordance with section
				9601(a), the Secretary, acting through the Director of the Institute of
				Education Sciences, shall, in consultation with the relevant program office at
				the Department, evaluate the implementation and impact of the activities
				supported under this section, consistent with section 9601, including progress
				as measured by the performance measures established under subparagraphs (A)
				through (E) of subsection (g)(1).(i)Matching requirement(1)In generalSubject to paragraph (3), each eligible
				entity that receives a grant under this section shall provide toward the cost
				of the activities assisted under the grant, from non-Federal sources, an amount
				equal to 100 percent of the amount of the grant, except that an eligible entity
				that is a high-need local educational agency shall provide an amount equal to
				not more than 50 percent of the amount of the grant.(2)Matching
				FundsThe eligible entity may
				provide the matching funds described in paragraph (1) in cash or in-kind,
				fairly evaluated, but may not provide more than 50 percent of the matching
				funds in-kind. The eligible entity may provide the matching funds from State,
				local, or private sources.(3)WaiverThe Secretary may waive all or part of the
				matching requirement described in paragraph (1) for any fiscal year for an
				eligible entity described in paragraph (1) or (2) of subsection (b), if the
				Secretary determines that applying the matching requirement to such eligible
				entity would result in serious hardship or an inability to carry out the
				authorized activities described in subsection (e).1225.Supplement, not supplantGrant funds provided under this subpart
				shall supplement, and not supplant, other non-Federal funds that are available
				to assist low-income students to pay for the cost of Advanced Placement or
				International Baccalaureate examination fees or to expand access to Advanced
				Placement or International Baccalaureate courses, and pre-Advanced Placement or
				pre-International Baccalaureate courses.1226.DefinitionsIn this subpart:(1)High-need schoolThe term high-need school
				means a secondary school—(A)with a demonstrated need for Advanced
				Placement or International Baccalaureate courses; and(B)that—(i)has a high concentration of low-income
				students; or(ii)is designated with a school locale code of
				33, 41, 42, or 43, as determined by the Secretary.(2)Low-income studentThe term low-income student
				means a student who is eligible for free or reduced-price lunch under the
				Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.)..CEducation of migratory children1301.Program purposeSection 1301 (20 U.S.C. 6391) is amended to
			 read as follows:1301.Program purposeIt is the purpose of this part to assist
				States in providing high-quality and comprehensive educational programs
				(including, as appropriate, instructional and educationally related support
				services), during the regular school year and summer or intersession periods,
				that address the unique educational needs of migratory children arising from
				their migratory lifestyle, in order to help such children—(1)succeed in school;(2)meet the same State college and career
				ready academic content and student academic achievement standards under section
				1111(a)(1) that all children are expected to meet;(3)graduate high school ready for
				postsecondary education and careers; and(4)overcome educational disruption, cultural
				and language barriers, social isolation, various health-related problems, and
				other factors that inhibit the ability of such children to succeed in
				school..1302.Program authorizedSection 1302 (20 U.S.C. 6392) is
			 amended—(1)by striking In order to carry out
			 the purpose of this part and inserting From the amounts made
			 available under section 3(d) for a fiscal year to carry out this
			 part;(2)by striking combinations and
			 inserting consortia; and(3)by striking to establish and
			 inserting to enable such agencies or consortia to
			 establish.1303.State allocationsSection 1303 (20 U.S.C. 6393) is
			 amended—(1)by striking subsection (a) and inserting
			 the following:(a)State allocationsExcept as provided in subsection (b), the
				amount awarded to each State (other than the Commonwealth of Puerto Rico) under
				this part for each fiscal year shall be an amount equal to the product
				of—(1)the sum of—(A)the average number of identified eligible
				migratory children aged 3 through 21, residing in the State, based on data for
				the preceding 3 years; and(B)the number of identified eligible migratory
				children, aged 3 through 21, who received services under this part in summer or
				intersession programs provided by the State during the previous year;
				multiplied by(2)40 percent of the average per-pupil
				expenditure in the State, except that the amount calculated under this
				paragraph shall not be less than 32 percent, or more than 48 percent, of the
				average per-pupil expenditure in the United
				States.;(2)by redesignating subsections (b) through
			 (e) as subsections (c) through (f), respectively;(3)by inserting after subsection (a) the
			 following:(b)Hold harmlessNotwithstanding subsection (a), for each of
				fiscal years 2011 through 2013, no State receiving an allocation under this
				section shall receive less than 90 percent of the State's allocation under this
				section for the previous
				year.;(4)in subsection (c), as redesignated by
			 paragraph (2)—(A)by striking paragraphs (2) and (3);(B)by striking Puerto Rico.— and all
			 that follows through For each and inserting the following:
			 Puerto
			 Rico.—For each;(C)by redesignating subparagraphs (A) and (B)
			 as paragraphs (1) and (2), respectively, and by aligning such paragraphs with
			 the margins of paragraph (1) of subsection (e), as redesignated by paragraph
			 (2);(D)in the matter preceding paragraph (1), as
			 redesignated by subparagraph (C)—(i)by striking which and
			 inserting that; and(ii)by striking subsection
			 (a)(1)(A) and inserting subsection (g); and(E)in paragraph (1), as redesignated by
			 subparagraph (C)—(i)by striking which and
			 inserting that; and(ii)by inserting , except that the
			 percentage calculated under this paragraph shall not be less than 85
			 percent before the semicolon at the end; and(5)in subsection (d), as redesignated by
			 paragraph (2)—(A)in paragraph (1)—(i)by striking In general.—(A) If, and
			 all that follows through this part and inserting the
			 following:In general.—(A)Ratable reductionsIf the amount available for allocations to
				States under this part;
				and(ii)in subparagraph (B), by striking If
			 additional and inserting Reallocation.—If additional;(B)in paragraph (2)—(i)by striking Special rule.—(A) The
			 and inserting the following:Special
			 rule.—(A)Further reductionsThe;
				(ii)in subparagraph (A), by striking
			 required under section 1304 and inserting needed to carry
			 out the approved activities in the application under section
			 1304;(iii)in subparagraph (B), by striking The
			 Secretary shall and inserting Reallocation.—The Secretary
			 shall; and(iv)by adding at the end the following:(C)Additional requirementsThe Secretary—(i)shall—(I)develop and implement a procedure for
				monitoring the accuracy of the information described in subparagraph (A);
				and(II)issue, through regulations or guidance,
				criteria for a system of State quality control for the accuracy of State counts
				of eligible migratory children; and(ii)may not reduce the amount of a State
				allocation under this paragraph on the basis of unintentional errors in such
				counts for States implementing a system of State quality control that meets the
				criteria described in clause (i)(II), if the discrepancy between the initial
				State count and any subsequent revisions is
				minimal.;(6)in subsection (f), as redesignated by
			 paragraph (2)—(A)in the matter preceding paragraph (1), by
			 inserting best serve migratory children under this part and
			 after In order to;(B)in paragraph (1), by striking such
			 information as the Secretary finds and inserting the most recent
			 information that;(C)by redesignating paragraphs (2) through (4)
			 as paragraphs (3) through (5), respectively;(D)by inserting after paragraph (1) the
			 following:(2)develop and implement a procedure for
				monitoring the accuracy of such information, if such a procedure does not
				create barriers to the families of migratory children who are eligible for
				services under this
				part;;(E)in paragraph (3), as redesignated by
			 subparagraph (C), by striking develop and implement a procedure for more
			 accurately reflecting and inserting update such procedure, and
			 implement the updated procedure, to more accurately reflect the;(F)in paragraph (4)(A), as redesignated by
			 subparagraph (C), by inserting of high-quality, sustained, and intensive
			 education services after special programs; and(G)in paragraph (5), as redesignated by
			 subparagraph (C), by striking the child whose education has been
			 interrupted and inserting migratory children; and(7)by adding at the end the following:(g)Nonparticipating StatesIn the case of a State desiring to receive
				an allocation under this part for a fiscal year that did not receive an
				allocation for the previous fiscal year or that has been participating for less
				than 3 consecutive years, the Secretary shall calculate the State’s number of
				identified migratory children aged 3 through 21 for purposes of subsection
				(a)(1)(A) by using the most recent data available that identifies the migratory
				children residing in the State until data is available to calculate the 3-year
				average number of such children in accordance with such
				subsection..1304.State applications; servicesSection 1304 (20 U.S.C. 6394) is
			 amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in the matter preceding subparagraph
			 (A)—(I)by striking special and
			 inserting unique; and(II)by inserting and out of school
			 migratory children after preschool migratory children;
			 and(ii)in subparagraph (B)—(I)by striking migrant and
			 inserting migratory; and(II)by striking part A or B of title
			 III and inserting part A of title III;(B)in paragraph (2)—(i)by striking migratory
			 students and inserting migratory children; and(ii)by striking same challenging
			 and all that follows through standards that and inserting
			 same State college and career ready academic content and student
			 academic achievement standards adopted under section 1111(a)(1)
			 that;(C)by striking paragraph (6);(D)by redesignating paragraphs (3) through (5)
			 as paragraphs (4) through (6), respectively;(E)by inserting after paragraph (2) the
			 following:(3)a description of how the State will meet
				the requirements of section 1308(b) for the timely electronic transfer of
				student records and how the State will use such records transfer to meet the
				unique educational needs of migratory students and remove barriers to the
				proper enrollment and retention of migratory children in
				schools;;(F)in paragraph (4), as redesignated by
			 subparagraph (D)—(i)by striking require, the
			 State and inserting require and using the linkage system
			 described in section 1308(b), the State and each of its local operating
			 agencies;(ii)by striking another and
			 inserting another or from 1 school district to another;
			 and(iii)by striking such move and
			 inserting such a move;(G)in paragraph (7)—(i)by striking family literacy
			 services and inserting family literacy
			 activities;(ii)by striking program or project
			 serves and inserting programs and projects serve;(iii)by striking who have parents
			 who and inserting whose parents; and(iv)by striking the period at the end and
			 inserting ; and; and(H)by adding at the end the following:(8)such budgetary and other information as the
				Secretary may
				require.;(2)in subsection (c)—(A)in paragraph (2), by striking part
			 I and inserting part F;(B)by striking paragraph (3) and inserting the
			 following:(3)in the planning and operation of programs
				and projects at both the State and local agency operating levels, there is
				consultation with parent advisory councils for programs of not less than 1
				school year in duration, and that all such programs and projects are—(A)conducted in a manner that provides for the
				same parental involvement as is required for programs and projects under
				section 1118, including, to the extent practicable, descriptions required for
				parental involvement under section 1118(a)(3)(A), unless extraordinary
				circumstances make such provision impractical; and(B)are developed in a format and language
				understandable to the
				parents;;(C)in paragraph (4), by inserting and
			 migratory children who are not attending school before the semicolon at
			 the end;(D)in paragraph (6), by striking subparagraph
			 (C) and inserting the following:(C)family literacy programs that are
				determined to be high quality;;
				and(E)by striking paragraph (7) and inserting the
			 following:(7)the State has procedures in place to verify
				the accuracy and completeness of any data regarding the counting of migratory
				children that is submitted to the Secretary under this
				part.;
				and(3)in subsection (d)—(A)by striking who are failing
			 and all that follows through the period and inserting the
			 following:who have made a move within the
			 previous 1-year period and who—(1)are failing, or most at risk of failing, to
				meet the State college and career ready academic content standards and student
				academic achievement standards adopted under section 1111(a)(1); or(2)have dropped out of
				school.;
				and(B)in subsection (e)—(i)in paragraph (2), by striking
			 1 and inserting one; and(ii)in paragraph (3), by striking
			 secondary school students and inserting
			 students.1305.Secretarial approval; peer
			 reviewSection 1305(b) (20
			 U.S.C. 6395(b)) is amended by striking may and inserting
			 shall, to the extent practicable,.1306.Comprehensive needs assessment and
			 service-delivery plan; authorized activitiesSection 1306 (20 U.S.C. 6396) is
			 amended—(1)in subsection (a)(1)—(A)in the matter preceding subparagraph
			 (A)—(i)by striking special and
			 inserting unique; and(ii)by inserting , consistent with the
			 purposes of this part, after migratory children;(B)by striking subparagraph (B);(C)by redesignating subparagraphs (C) through
			 (G) as subparagraphs (E) through (I), respectively;(D)by inserting after subparagraph (A) the
			 following:(B)addresses the unique educational needs of
				migratory children;(C)is developed in collaboration with parents
				of migratory children;(D)is not used to supplant State efforts
				regarding, or administrative funding for, this
				part;;(E)in subparagraph (E), as redesignated by
			 subparagraph (C), by striking same challenging and all that
			 follows through standards that and inserting same State
			 college and career ready academic content and student academic achievement
			 standards adopted under section 1111(a)(1) that; and(F)in subparagraph (H), as redesignated by
			 subparagraph (C)—(i)by striking early childhood
			 programs, and inserting early childhood education
			 programs,; and(ii)by striking part A or B of title
			 III and inserting part A of title III;(2)in subsection (b)—(A)in paragraph (1), by striking local
			 educational and inserting local operating;(B)by striking paragraph (2) and inserting the
			 following:(2)Unmet needsFunds provided under this part shall be
				used to meet the needs of migratory children that are not met by services
				available from other Federal or non-Federal programs, except that migratory
				children who are eligible to receive services under part A may receive those
				services through funds provided under that part or through funds under this
				part that remain after the agency meets the needs described in paragraph
				(1).;
				and(C)in paragraph (4), by striking
			 special educational and inserting unique
			 educational.1307.BypassSection 1307 (20 U.S.C. 6397) is amended, in
			 the matter preceding paragraph (1), by striking make arrangements
			 with and inserting award grants to, or enter into contracts
			 with,.1308.National activitiesSection 1308 (20 U.S.C. 6398) is
			 amended—(1)by striking the section heading and
			 inserting National
			 activities.;(2)in subsection (a)—(A)in paragraph (1)—(i)by striking nonprofit entities to
			 improve and inserting the
			 following:entities
			 to—(A)improve;(ii)by inserting through before
			 the establishment;(iii)by striking the period at the end and
			 inserting ; and; and(iv)by adding at the end the following:(B)improve the coordination between State
				educational agencies, local operating agencies, and their counterparts in other
				nations in educating migratory children who move between the United States and
				such nations.;
				and(B)in paragraph (2), by inserting or
			 contracts after Grants;(3)in subsection (b)—(A)by striking paragraph (1) and inserting the
			 following:(1)AssistanceIn order to determine the number of
				migratory children in each State, the Secretary shall assist each State in
				maintaining an effective system for the electronic transfer of student
				records.;(B)in paragraph (2)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by
			 striking The Secretary, in consultation and all that follows
			 through may include— and inserting the following: The
			 Secretary, in consultation with the States, shall continue to ensure the
			 linkage of migratory child record systems for the purpose of electronically
			 exchanging, within and among the States, health and educational information
			 regarding all migratory children eligible under this part. The Secretary shall
			 ensure such linkage occurs in a cost-effective manner, utilizing systems used
			 by the State prior to, or developed after, the date of enactment of the
			 Strengthening America’s Schools Act of
			 2013. The Secretary shall determine the minimum data elements
			 that each State receiving funds under this part shall collect, maintain, and
			 exchange, and the requirements of the linkage system that States shall meet for
			 the timely submission of access to such information. Such minimum data elements
			 may include—; and(II)in clause (ii), by striking section
			 1111(b) and inserting section 1111(a)(2); and(ii)by striking subparagraph (B) and inserting
			 the following:(B)ConsultationThe Secretary shall maintain ongoing
				consultation with the States, local educational agencies, and other migratory
				student service providers on—(i)the effectiveness of the system of
				electronic records transfer described in subparagraph (A); and(ii)the ongoing improvement of such
				system.;
				and(C)in paragraph (4)—(i)in subparagraph (A)—(I)by striking 2003 and
			 inserting 2012, and every 2 years thereafter,; and(II)by striking the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Education and
			 the Workforce of the House of Representatives and inserting the
			 authorizing committees; and(ii)in subparagraph (B)—(I)in clause (ii), by striking the
			 development and linkage of and inserting maintaining;
			 and(II)in clause (iii), by striking
			 measures that may be taken to ensure and inserting
			 improving;(4)by redesignating subsection (c) as
			 subsection (f), and transferring such subsection so as to follow subsection
			 (e);(5)by inserting after subsection (b) the
			 following:(c)Technical assistanceThe Secretary may provide technical
				assistance designed to support State efforts to meet the needs of migratory
				children, which may include supporting the attendance of State and local
				operating agency staff, and other appropriate individuals, at special meetings
				convened by the Secretary in order to carry out activities consistent with this
				section.;(6)in subsection (d)—(A)by striking , pursuant to criteria
			 that the Secretary shall establish,; and(B)by striking whose education is
			 interrupted and inserting described in section 1304(d);
			 and(7)by striking subsection (e) and inserting
			 the following:(e)Improvements and coordinationFrom any funds made available under this
				section and remaining after carrying out the requirements under subsections (b)
				and (d), the Secretary, in consultation with the States, may make grants to, or
				enter into contracts with, State educational agencies, local educational
				agencies, institutions of higher education, and other public and private
				nonprofit entities to improve the interstate and intrastate coordination among
				such agencies’ and entities’ programs available to migratory students
				consistent with this section, including the establishment or improvement of
				programs for academic credit accrual and
				exchange..1309.Performance data; evaluations and study;
			 State assistancePart C of
			 title I (20 U.S.C. 6391 et seq.) is further amended—(1)by redesignating section 1309 as section
			 1312; and(2)by inserting after section 1308 the
			 following:1309.Performance dataConsistent with section 1111(d)(3)(B), and
				in a manner prescribed by the Secretary, each State that receives a grant under
				this part shall annually submit to the Secretary, and make public, data
				on—(1)the academic achievement of migratory
				students, as measured by the State assessments required under section
				1111(a)(2);(2)such students' high school graduation rates
				and rates of enrollment and persistence in, and completion of a program of
				study at, institutions of higher education; and(3)the results of such other performance
				measures and targets as the Secretary may prescribe.1310.Evaluation and study(a)Program evaluationFrom the amount reserved for evaluation
				activities in accordance with section 9601(a), the Secretary, acting through
				the Director of the Institute of Education Sciences, shall, in consultation
				with the relevant program office at the Department, evaluate the implementation
				and impact of the activities supported under this part, consistent with section
				9601.(b)StudyThe Secretary shall conduct a pilot study,
				funded as part of the 2012 National Assessment of Educational Progress, on the
				feasibility of using the National Assessment of Educational Progress for
				assessing and reporting on the academic achievement of migratory children in
				grades 4 and 8 in reading and mathematics.1311.State assistance in determining number of
				migratory childrenEach State
				that desires to receive assistance under this part shall assist the Secretary
				in determining the number of migratory children in such State under paragraphs
				(1) and (2) of subsection (a), and subsection (g), of section 1303 through such
				procedures as the Secretary may require, except that the Secretary shall not
				require additional information that is not directly related to determining the
				migratory status of the child or the administration of this
				part..1310.DefinitionsSection 1312 (20 U.S.C. 6399), as
			 redesignated by section 1309(1), is amended—(1)by redesignating paragraphs (1) and (2) as
			 paragraphs (3) and (5), respectively;(2)by inserting before paragraph (3), as
			 redesignated by paragraph (1), the following:(1)Food
				processorThe term food
				processor means a position working with a raw agricultural, dairy, or
				fishing product and transforming the product into a more refined product up to
				the point of an initial commercial sale.(2)Initial commercial saleThe term initial commercial
				sale means the first point of sale of an agricultural, dairy, or fishing
				product—(A)for refining to the next-stage
				processor;(B)to the wholesaler;(C)to the retailer; or(D)directly to the
				consumer.;(3)by inserting after paragraph (3), as
			 redesignated by paragraph (1), the following:(4)Migratory agricultural workerThe term migratory agricultural
				worker means an individual who—(A)made a qualifying move in the preceding
				36-month period; and(B)after making such move, sought or engaged
				in employment in agricultural work, which may be dairy work or the initial
				processing of raw agricultural
				products.;
				and(4)by striking paragraph (5), as redesignated
			 by paragraph (1), and inserting the following:(5)Migratory childThe term migratory child means
				a child who—(A)is, or whose parent or spouse is, a
				migratory agricultural worker or migratory fisher who is currently engaged in,
				or seeking to obtain, temporary or seasonal employment, usually for not longer
				than 15 months, in agricultural or fishing work until the point of the initial
				commercial sale (including employment as a migratory dairy worker, a food
				processor, or a migratory fisher); and(B)in the preceding 36 months—(i)has moved from 1 school district to
				another;(ii)in a State that is comprised of a single
				school district, has moved from 1 administrative area to another within such
				district; or(iii)resides in a school district of more than
				15,000 square miles, and migrates a distance of 20 miles or more to a temporary
				residence to engage in, or to accompany a parent or spouse engaging in, a
				fishing activity.(6)Migratory fisherThe term migratory fisher
				means an individual who made a qualifying move in the preceding 36 months and,
				after doing so, sought or engaged in employment in fishing work.(7)Qualifying moveThe term qualifying
				move—(A)means—(i)a move from 1 school district to another,
				or from 1 administrative area to another within a State that is comprised of a
				single school district; and(ii)in the case of a migratory fisher who
				resides in a school district of more than 15,000 square miles, includes
				migrating a distance of 20 miles or more to a temporary residence; and(B)with respect to a qualifying move for a
				parent or spouse of a migratory child, means a move described in subparagraph
				(A) that is separated by not more than 1 year from the move or migration
				described in paragraph (5)(B) of the migratory
				child..DPrevention and intervention programs for
			 children and youth who are neglected, delinquent, or at-risk1401.Purpose and program
			 authorizationSection 1401 (20
			 U.S.C. 6421) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking
			 challenging State academic content standards and challenging State
			 student academic achievement standards and inserting college and
			 career ready academic content standards and student academic achievement
			 standards under section 1111(a)(1); and(B)in paragraph (3), by striking to
			 prevent at-risk youth from dropping out of school, and; and(2)in subsection (b), by striking
			 1002(d) and inserting 3(e).1402.Allocation of funds(a)Section 1402 (20
			 U.S.C. 6422) is amended by inserting after subsection (b) the following:(c)Reservation for
				the Secretary of the interiorFrom the amount appropriated for
				this part in any fiscal year, the Secretary shall reserve 0.5 percent to
				provide assistance to the Secretary of the Interior to provide educational
				services for at-risk Indian children, including Indian youth in correctional
				facilities operated by the Secretary of the Interior or by an Indian
				tribe..(b)Section 1412(b) (20 U.S.C. 6432(b)) is
			 amended by striking paragraph (2) and inserting the following:(2)Minimum percentageThe percentage in paragraph (1)(A) shall
				not be less than 85
				percent..1403.State plan and State agency
			 applicationsSection 1414 (20
			 U.S.C. 6434) is amended—(1)in subsection (a)—(A)in paragraph (1)(B)—(i)by striking from and
			 inserting between; and(ii)by striking to and inserting
			 and;(B)in paragraph (2)—(i)in subparagraph (A), by striking
			 academic, vocational, and technical skills and inserting
			 college and career readiness (as determined based on the State college
			 and career ready academic content and student academic achievement standards
			 under section 1111(a)(1)); and(ii)in subparagraph (B), by striking
			 and after the semicolon;(C)in subparagraph (C)(iv), by striking the
			 period at the end and inserting ; and; and(D)by adding at the end the following:(D)provide assurances that the State
				educational agency has established—(i)procedures to ensure that each student who
				has been placed in the juvenile justice system is promptly re-enrolled in
				secondary school or placed in a re-entry program that best meets the
				educational and social needs of the student;(ii)procedures for facilitating the transfer of
				credits that such students earned during placement; and(iii)opportunities for such students to
				participate in higher education or career
				pathways.;
				and(2)in subsection (c)—(A)in paragraph (1)—(i)by inserting and respond to
			 after assess; and(ii)by inserting , including an
			 assessment upon entry into a correctional facility before the semicolon
			 at the end;(B)in paragraph (8), by striking
			 vocational and inserting career;(C)in paragraph (9)—(i)by striking encourage and
			 insert require, to the extent practicable,;(ii)by inserting and after after
			 prior to; and(iii)by inserting and that transition
			 plans are in place before the semicolon at the end;(D)in paragraph (11)—(i)by inserting such after
			 transition of;(ii)by striking from and
			 inserting between; and(iii)by striking institution to locally
			 operated and inserting institution and locally operated
			 education;(E)in paragraph (16)—(i)by inserting and obtain a secondary
			 school diploma after reenter school; and(ii)by inserting that leads to economic
			 self-sufficiency after employment; and(F)in paragraph (17), by inserting
			 certified or licensed before teachers.1404.Use of fundsSection 1415(a) (20 U.S.C. 6435(a)) is
			 amended—(1)in paragraph (1)(B), by striking
			 vocational and inserting career; and(2)in paragraph (2)—(A)in subparagraph (B)—(i)in clause (i), by striking
			 challenging academic content standards and student academic achievement
			 standards and inserting college and career ready academic
			 content standards and student academic achievement standards under section
			 1111(a)(1); and(ii)in clause (iii), by striking
			 challenging and inserting such;(B)in subparagraph (C)—(i)by striking part I and
			 inserting part F; and(ii)by striking and after the
			 semicolon;(C)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and(D)by adding at the end the following:(E)may include the costs of testing for such
				children and youth for a recognized equivalent of a secondary school
				diploma..1405.Institution-wide projectsSection 1416 (20 U.S.C. 6436) is
			 amended—(1)in paragraph (3), by striking
			 challenging State academic content standards and student academic
			 achievement standards and inserting college and career ready
			 academic content standards and student academic achievement standards under
			 section 1111(a)(1);(2)in paragraph (4)—(A)by striking pupil services
			 and inserting specialized instructional support services;
			 and(B)by inserting and the development and
			 implementation of transition plans before the semicolon; and(3)in paragraph (6), by inserting and
			 improve after assess.1406.Transition servicesSection 1418(a) (20 U.S.C. 6438(a)) is
			 amended—(1)by striking
			 paragraph (1) and inserting the following:(1)projects that
				facilitate the transition of children and youth between State-operated
				institutions, or institutions in the State operated by the Secretary of the
				Interior or Indian tribes, and schools served by local educational agencies or
				schools funded by the Bureau of Indian Education;
				or; and(2)in paragraph (2), by striking
			 vocational each place the term appears and inserting
			 career.1407.Program evaluationSection 1419 is amended to read as
			 follows:1419.Program evaluationFrom the amount reserved for evaluation
				activities in accordance with section 9601(a), the Secretary, acting through
				the Director of the Institute for Education Sciences, shall, in consultation
				with the relevant program office of the Department, evaluate the implementation
				and impact of the activities supported under this part, consistent with section
				9601..1408.Purpose of local agency
			 programsSection 1421 (20
			 U.S.C. 6451) is amended—(1)in the matter
			 preceding paragraph (1), by inserting , including correctional
			 facilities in the State operated by the Secretary of the Interior and Indian
			 tribes after facilities;(2)in paragraph (1),
			 by striking , training, employment, or further education and
			 inserting and college and career readiness (as determined based on the
			 State college and career ready academic content and student academic
			 achievement standards under section 1111(a)(1)); and(3)in paragraph (3),
			 by inserting , including schools funded by the Bureau of Indian
			 Education, after schools.1409.Programs operated by local educational
			 agenciesSection 1422 (20
			 U.S.C. 6452) is amended—(1)in subsection (a),
			 by inserting , and including facilities in the State operated by the
			 Secretary of the Interior and Indian tribes. after day
			 programs);(2)in subsection
			 (d)—(A)by striking
			 meet the transitional and inserting meet the transitional
			 needs (including the social and emotional needs);(B)by striking
			 meeting the transitional and inserting meeting such
			 transitional; and(C)by inserting
			 , schools funded by the Bureau of Indian Education, after
			 returning to local educational agencies.1410.Local educational agency
			 applicationsSection 1423 (20
			 U.S.C. 6453) is amended—(1)in paragraph
			 (2)—(A)in subparagraph
			 (A), by inserting or, as appropriate, an Indian tribe in the
			 State after agency;(B)in subparagraph
			 (B), by inserting , including such facilities operated by the Secretary
			 of the Interior and Indian tribes after system;(2)by redesignating
			 paragraphs (4) through (13) as paragraphs (5) through (14),
			 respectively;(3)by inserting after
			 paragraph (3) the following:(4)a description of
				the process of consultation and coordination with Indian tribes in the State
				regarding services provided under the program to children and youth who are
				Indian;;(4)in paragraph (7),
			 as redesignated by paragraph (2), by striking , at-risk children or
			 youth, and other participating children or youth, and inserting
			 and at-risk children or youth,;(5)in paragraph (9),
			 as redesignated by paragraph (2), by inserting and family
			 members after parents;(6)in paragraph (10),
			 as redesignated by paragraph (2), by striking vocational and
			 inserting career;(7)in paragraph (13),
			 as redesignated by paragraph (2), by striking and after the semicolon;(8)in paragraph (14),
			 as redesignated by paragraph (2), by striking the period at the end and
			 inserting ; and; and(9)by inserting after
			 paragraph (14), as redesignated by (2), the following:(15)a description of
				the demographics of the children and youth served and an assurance that the
				activities under this subpart meet the cultural, language, and academic needs
				of such children and
				youth..1411.Uses of fundsSection 1424 (20 U.S.C. 6454) is
			 amended—(1)in paragraph (2), by striking ,
			 including and all that follows through gang
			 members;(2)in paragraph (4)—(A)by striking vocational and technical
			 education and inserting career and technical education, costs
			 associated with testing for a recognized equivalent of a secondary school
			 diploma; and(B)by striking
			 and after the semicolon;(3)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and(4)by adding at the
			 end the following:(6)programs for
				at-risk Indian children and youth, including such children and youth in
				correctional facilities in the area served by the local educational agency that
				are operated by the Secretary of the Interior or Indian
				tribes..1412.Program requirements for correctional
			 facilities receiving funds under this sectionSection 1425 (20 U.S.C. 6455) is
			 amended—(1)in paragraph (9), by striking
			 vocational and inserting career;(2)in paragraph (10), by striking
			 and after the semicolon;(3)in paragraph (11), by striking the period
			 at the end and inserting a semicolon; and(4)by adding at the end the following:(12)develop an initial educational services and
				transition plan for each child or youth served under this subpart upon entry
				into the correctional facility, in partnership with the child or youth's family
				members and the local educational agency that most recently provided services
				to the child or youth (if applicable), consistent with section 1414(a)(1);
				and(13)consult with the local educational agency
				for a period jointly determined necessary by the correctional facility and
				local educational agency upon discharge from that facility, to coordinate
				educational services so as to minimize disruption to the child’s or youth’s
				achievement..
				1413.AccountabilitySection 1426 (20 U.S.C. 6456) is amended to
			 read as follows:1426.AccountabilityThe State educational agency—(1)shall require correctional facilities or
				institutions for delinquent children and youth to annually report on the number
				of children and youth released from the correctional facility or institution
				who returned or did not return to school, the number of children and youth
				obtaining a secondary school diploma or its recognized equivalent, and the
				number of children and youth obtaining employment; and(2)may require correctional facilities or
				institutions for delinquent children and youth to demonstrate, after receiving
				assistance under this subpart for 3 years, that there has been an increase in
				the number of children and youth returning to school, obtaining a secondary
				school diploma or its recognized equivalent, or obtaining employment after such
				children and youth are
				released..1414.Program evaluationsSection 1431 (20 U.S.C. 6471) is
			 amended—(1)in the matter preceding subsection (a), by
			 striking State agency or local educational agency and inserting
			 State agency, local educational agency, or Indian tribe;(2)in subsection (a)—(A)in paragraph (1), by inserting ,
			 including the ability to become college and career ready, as determined under
			 the State academic content and student academic achievement standards under
			 section 1111(a)(1), and to graduate high school in the standard number of
			 years before the semicolon at the end; and(B)in paragraph (3),
			 by inserting or school funded by the Bureau of Indian Education
			 after local educational agency;(3)in subsection (c),
			 by striking a State agency or local educational agency and
			 inserting a State agency, local educational agency, or Indian
			 tribe; and(4)by striking
			 subsection (d) and inserting the following:(d)Evaluation
				results(1)In
				GeneralEach State agency, local educational agency, and Indian
				tribe shall—(A)submit evaluation
				results to the State educational agency and the Secretary; and(B)use the results of
				evaluations under this section to plan and improve subsequent programs for
				participating children and youth.(2)Results to the
				Secretary of the InteriorEach Indian tribe shall also submit
				evaluation results to the Secretary of the
				Interior..1415.DefinitionsSection 1432(2) (20 U.S.C. 6472(2)) is
			 amended to read as follows:(1)in subsection
			 (a)—(A)by striking
			 or before local and by inserting or Indian
			 tribe after “agency; and(B)in paragraph (3),
			 by inserting  or school funded by the Bureau of Indian
			 Education;(2)in subsection (c),
			 by inserting or Indian tribe after agency; and(3)by striking
			 subsection (d) and inserting the following:(d)Evaluation
				results(1)Each State agency,
				local educational agency, and Indian tribe shall—(A)submit evaluation
				results to the State educational agency and the Secretary; and(B)use the results of
				evaluation sunder this section to plan and improve subsequent programs for
				participating children and youth.(2)Each Indian tribe
				shall also submit evaluation results to the Secretary of the
				Interior..EEducational stability of children in foster
			 care1501.Educational stability of children in foster
			 care(a)In generalPart E of title I (20 U.S.C. 6491 et seq.)
			 is amended to read as follows:EEducational stability of children in foster
				care1501.Educational stability of children in foster
				care(a)Obligations To collaborate with child
				welfare agencies(1)In generalEach State educational agency receiving
				assistance under part A shall collaborate with the State agency responsible for
				administering the State plans under parts B and E of title IV of the Social
				Security Act (42 U.S.C. 621 et seq., 670 et seq.) to develop and implement a
				plan to ensure that the following occurs, for each child in the State, when the
				child moves to a new school attendance area as a result of being placed in
				foster care (as described in section 1502(1)), changing foster care placements,
				or leaving foster care:(A)Attendance at a school of origin(i)In generalThe child enrolls or remains in the child’s
				school of origin, unless a determination is made that it is in the child’s best
				interest to attend a different school.(ii)LimitationA child who leaves foster care shall only
				be entitled to remain in the child's school of origin for the remainder of the
				school year.(B)Immediate enrollmentWhen a determination is made regarding the
				school that it is in the best interest of a child in foster care to attend, the
				child shall be immediately enrolled in such school, even if the child is unable
				to produce records normally required for enrollment, such as previous academic
				records, immunization and medical records, a birth certificate, guardianship
				records, proof of residency, or other documentation.(C)Records transferAny records ordinarily kept by a school,
				including records of immunizations, health screenings, and other required
				health records, academic records, birth certificates, evaluations for special
				services or programs, and any individualized education programs (as defined in
				section 602 of the Individuals with Disabilities Education Act (20 U.S.C.
				1401)), regarding a child in foster care shall be—(i)maintained so that the records involved are
				available, in a timely fashion, when a child in foster care enters a new
				school; and(ii)immediately transferred to the enrolling
				school, even if the child owes fees or fines or was not withdrawn from previous
				schools in conformance with local withdrawal procedures.(2)ImplementationEach State educational agency receiving
				assistance under part A shall ensure that the plan described in paragraph (1)
				is implemented by the local educational agencies in the State.(b)Credit transfer and diplomasEach State that receives assistance under
				part A shall have policies for ensuring that—(1)a child in foster care who is changing
				schools can transfer school credits and receive partial credits for coursework
				satisfactorily completed while attending a prior school or educational
				program;(2)a child in foster care is afforded
				opportunities to recover school credits lost due to placement instability while
				in foster care; and(3)a child in foster care who has changed
				secondary schools can receive a secondary school diploma either from one of the
				schools in which the child was enrolled or through a State-issued secondary
				school diploma system, consistent with State graduation requirements.(c)TransportationNot later than 1 year after the date of
				enactment of the Strengthening America’s
				Schools Act of 2013, the State educational agency shall enter
				into an agreement with the State agency responsible for administering the State
				plans under parts B and E of title IV of the Social Security Act to ensure that
				children in foster care, and children leaving foster care, who are attending
				their schools of origin receive transportation to and from those schools, in
				accordance with subsection (a)(1) and with section 475(1)(G) of the Social
				Security Act (42 U.S.C. 675(1)(G)). The agreement shall include a description
				of the following:(1)How foster care maintenance payments will
				be used to help fund the transportation of children in foster care to their
				schools of origin.(2)How children who leave foster care will
				receive transportation to maintain their enrollment in their schools of origin
				for the remainder of the academic year, if remaining in their schools of origin
				is in their best interests.(d)Points of contact(1)Local educational agenciesA State that receives assistance under part
				A shall ensure that each local educational agency in the State designates an
				individual employed by the agency to serve as a point of contact for the child
				welfare agencies responsible for children in foster care enrolled in the local
				educational agency and to oversee the implementation of the local educational
				agency requirements under this section. A local educational agency's point of
				contact shall not be the individual designated as its local educational agency
				liaison under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act, unless such individual has the capacity, resources, and time to
				perform both roles.(2)State educational agenciesEach State educational agency receiving
				assistance under part A shall designate an individual to serve as a point of
				contact for child welfare agencies and to oversee the implementation of the
				State educational agency requirements under this section. A State educational
				agency's point of contact shall not be the individual designated as the State's
				Coordinator for Education of Homeless Children and Youths under section
				722(d)(3) of the McKinney-Vento Homeless Assistance Act, unless such individual
				has the capacity, resources, and time to perform both roles.1502.DefinitionsIn this part:(1)Child in foster careThe term child in foster care
				means a child whose care and placement is the responsibility of the agency that
				administers a State plan under part B or E of title IV of the Social Security
				Act (42 U.S.C. 621 et seq., 670 et seq.), without regard to whether foster care
				maintenance payments are made under section 472 of the Social Security Act (42
				U.S.C. 672) on behalf of the child.(2)School attendance areaThe term school attendance
				area has the meaning given the term in section 1113(a)(2).(3)School of originThe term school of origin
				means, with respect to a child in foster care, any of the following:(A)The public school in which the child was
				enrolled prior to entry into foster care.(B)The public school in which the child is
				enrolled when a change in foster care placement occurs.(C)The public school the child attended when
				last permanently housed, as such term is used in section 722(g)(3)(G) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(3)(G)), if such
				child was eligible for assistance under such Act before the child became a
				child in foster
				care..(b)GuidanceNot later than 90 days after the date of
			 enactment of this Act, the Secretary, in collaboration with the Secretary of
			 Health and Human Services, is directed to issue guidance on the implementation
			 of part E of title I of the Elementary and Secondary Education Act of 1965,
			 including how State and local agencies will work together to ensure that
			 transportation for children in foster care is provided to the school of
			 origin.FGeneral provisions1601.Reorganization(a)In generalTitle I (20 U.S.C. 6301 et seq.) is further
			 amended—(1)by striking parts F through H;(2)by redesignating part I as part F;
			 and(3)by redesignating sections 1901 through 1908
			 as sections 1601 through 1608, respectively.(b)Technical and conforming
			 amendmentsPart F of title I,
			 as redesignated by subsection (a)(2), is further amended—(1)in section 1601(b)(4)(A) (20 U.S.C.
			 6571(b)(4)(A)), as redesignated by subsection (a)(3), by striking No
			 Child Left Behind Act of 2001 and inserting Strengthening America’s Schools Act of
			 2013;(2)in section 1602(a) (20 U.S.C. 6572(a)), as
			 redesignated by subsection (a)(3), by striking 1901 and
			 inserting 1601;(3)in section 1603(b)(2)(G) (20 U.S.C.
			 6573(b)(2)(G)), as redesignated by subsection (a)(3), by striking pupil
			 services personnel and inserting specialized instructional
			 support personnel; and(4)in section 1608 (20 U.S.C. 6578), as
			 redesignated by subsection (a)(3), by striking No Child Left Behind Act
			 of 2001 and inserting Strengthening America’s Schools Act of
			 2013.IISupporting
			 teacher and principal excellence2101.Supporting
			 teacher and principal excellence(a)Technical
			 amendmentsThe Act (20 U.S.C.
			 6301 et seq.) is amended—(1)in title II, by striking the title heading
			 and inserting Supporting
			 Teacher and Principal Excellence;(2)by redesignating
			 subpart 3 of part D of title II as part I of title IV, and transferring such
			 part I so as to follow part H of title IV, as added by section 4108 of this
			 Act;(3)in part I of title
			 IV, as redesignated by paragraph (2), by striking the part heading and
			 inserting the following: Ready-to-Learn;(4)by redesignating
			 section 2431 as section 4901;(5)in section 4901,
			 as redesignated by paragraph (4)—(A)by striking the
			 section heading and inserting the following: Ready-to-Learn;(B)in subsection
			 (a)—(i)in paragraph
			 (1)(E)(ii)—(I)by striking
			 Even Start providers,; and(II)by striking
			 family literacy services and inserting family literacy
			 activities;(ii)in paragraph
			 (2)—(I)by striking
			 Even Start providers,; and(II)by striking
			 family literacy services and inserting family literacy
			 activities;(iii)in paragraph
			 (4)(B), by striking Even Start, and;(C)in subsection
			 (c)(2), by striking relevant committees of Congress  and
			 inserting authorizing committees; and(D)by striking
			 subsection (e) and inserting the following:(e)Funding
				ruleNot less than 60 percent of the amount appropriated to carry
				out this section for each fiscal year shall be used to carry out activities
				under subparagraphs (B) through (D) of subsection
				(a)(1).;(6)by redesignating
			 subpart 5 of part C of title II as subpart 3 of part E of title IX, and
			 transferring such subpart 3 so as to follow subpart 2 of part E of title
			 IX;(7)by redesignating
			 sections 2361, 2362, 2363, 2364, 2365, 2366, 2367, and 2368, as sections 9541,
			 9542, 9543, 9544, 9545, 9546, 9547, and 9548, respectively; and(8)in section
			 9546(b), as redesignated by paragraph (7), by striking the matter following
			 paragraph (2) and inserting the following:(3)A State law that
				makes a limitation of liability inapplicable if the civil action was brought by
				an officer of a State or local government pursuant to State or local
				law..(b)Supporting
			 teacher and principal excellenceTitle II (20 U.S.C. 6601 et
			 seq.), as amended by subsection (a), is further amended by striking parts A, B,
			 C, and D, and inserting the following:AContinuous Improvement and Support for Teachers and
				Principals 2101.PurposeThe purpose of this part is to provide
				grants to State educational agencies and subgrants to local educational
				agencies to enable such agencies to improve academic achievement for all
				students, including students with disabilities and English learners, by—(1)providing
				professional development that is based on the result of a rigorous,
				transparent, and fair evaluation and is designed to improve instruction and
				student achievement; and(2)increasing the
				number and improving the equitable distribution of teachers and principals in
				accordance with section 1111(b)(1)(R).2102.DefinitionsIn this part:(1)Induction
				programThe term induction program has the meaning
				given the term in section 200 of the Higher Education Act of 1965 (20 U.S.C.
				1021).(2)MentoringThe
				term mentoring means supporting teachers or principals to increase
				the effectiveness and retention of such teachers or principals through a
				program that—(A)includes clear
				criteria for the selection of mentors that takes into account the
				mentor’s—(i)record of
				increasing student achievement; and(ii)ability to
				facilitate professional development activities;(B)provides
				high-quality training for mentors in how to support teachers or
				principals;(C)provides regularly
				scheduled time for collaboration, examination of student work and achievement
				data, and observation of teaching, and identifies and addresses areas for
				improvement; and(D)matches mentees
				with mentors in the same field, grade, grade span, or subject area.(3)StateThe
				term State means each of the several States of the United States,
				the Commonwealth of Puerto Rico, and the District of Columbia.1Grants
				to States2111.Allotments to
				States(a)In
				generalThe Secretary shall make grants to States with
				applications approved under section 2112 to enable the States to carry out the
				activities specified in section 2113. Each grant shall consist of the allotment
				determined for a State under subsection (b).(b)Determination of
				allotments(1)Reservation of
				fundsFrom the total amount appropriated to carry out this
				subpart for a fiscal year, the Secretary shall reserve—(A)one-half of 1
				percent for allotments for the United States Virgin Islands, Guam, American
				Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed
				among those outlying areas on the basis of their relative need, as determined
				by the Secretary, in accordance with the purpose of this part; and(B)one-half of 1
				percent for the Secretary of the Interior for programs under this part in
				schools operated or funded by the Bureau of Indian Education.(2)State
				allotments(A)In
				generalSubject to subparagraph (B), from the funds appropriated
				to carry out this subpart and not reserved under paragraph (1), the Secretary
				shall allot to each State the sum of—(i)an amount that
				bears the same relationship to 35 percent of the remaining amount as the number
				of individuals ages 5 through 17 in the State, as determined by the Secretary
				on the basis of the most recent satisfactory data, bears to the number of those
				individuals in all such States, as so determined; and(ii)an amount that
				bears the same relationship to 65 percent of the remaining amount as the number
				of individuals, ages 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all such
				States, as so determined.(B)ExceptionNo
				State receiving an allotment under subparagraph (A) may receive less than
				one-half of 1 percent of the total amount allotted under such
				subparagraph.(3)ReallotmentIf
				any State does not receive an allotment under this subsection for any fiscal
				year, the Secretary shall reallot the amount of the allotment to the remaining
				States in accordance with this subsection.2112.State
				applications(a)In
				generalFor a State to be eligible to receive a grant under this
				subpart, the State educational agency shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may reasonably require.(b)ContentsEach
				application submitted under this section shall include—(1)a description of
				how the State educational agency will—(A)ensure that each
				local educational agency receiving a subgrant under subpart 2 will comply with
				the requirements of such subgrant, including implementing a professional growth
				and improvement system;(B)provide technical
				assistance to support such implementation; and(C)ensure that the
				State educational agency regularly assesses implementation and results across
				local educational agencies’ professional growth and improvement systems to
				ensure comparability across the State in implementation of such systems in
				differentiating teacher and principal performance levels;(2)a description of
				how the State will use funds reserved under section 2113(a);(3)a description of
				how the activities to be carried out by the State educational agency under this
				subpart will be evidence-based and an explanation of why the activities are
				expected to improve student achievement;(4)a description of
				how activities under this subpart are aligned with State academic content and
				student academic achievement standards and State assessments, which include, as
				appropriate, State early learning standards for children younger than
				kindergarten;(5)a description of
				how the State educational agency, working with local educational agencies, will
				provide data on each teacher’s student achievement and growth for the State
				assessments required under section 1111(a)(2) to teachers and local educational
				agencies, in a timely and useful manner;(6)a description of
				how the State educational agency will hold local educational agencies
				accountable for meeting the requirements of section 1117;(7)an assurance that
				the State educational agency will comply with section 9501 (regarding
				participation by private school children and teachers);(8)a description of
				the activities funded under this subpart, including how such activities will be
				coordinated with the State agency responsible for early childhood education
				programs and the State Advisory Council on Early Childhood Education and Care
				established under section 642B of the Head Start Act, that are designed to
				improve and strengthen the knowledge and skills of teachers and principals
				responsible for educating children in preschool, where applicable, through
				grade 3;(9)a description of
				how the State educational agency will provide for the equitable distribution of
				teachers in accordance with section 1111(b)(1)(K); and(10)an assurance that
				the State educational agency is encouraging collaboration between higher
				education-based educator preparation programs, the State, and local educational
				agencies to promote the readiness of new educators entering the profession
				through clinical experience and interaction, as well as other
				activities.(c)Deemed
				approvalAn application submitted by a State educational agency
				pursuant to subsection (a) shall be deemed to be approved by the Secretary
				unless the Secretary makes a written determination, prior to the expiration of
				the 120-day period beginning on the date on which the Secretary received the
				application, that the application is not in compliance with this
				subpart.(d)DisapprovalThe
				Secretary shall not finally disapprove the application, except after giving the
				State educational agency notice and an opportunity for a hearing.(e)NotificationIf
				the Secretary finds that the application is not in compliance, in whole or in
				part, with this subpart, the Secretary shall—(1)give the State
				educational agency notice and an opportunity for a hearing; and(2)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—(A)cite the specific
				provisions in the application that are not in compliance; and(B)request additional
				information, only as to the noncompliant provisions, needed to make the
				application compliant.(f)ResponseIf
				the State educational agency responds to the Secretary’s notification described
				in subsection (e)(2) during the 45-day period beginning on the date on which
				the agency received the notification, and resubmits the application with the
				requested information described in subsection (e)(2)(B), the Secretary shall
				approve or disapprove such application prior to the later of—(1)the expiration of
				the 45-day period beginning on the date on which the application is
				resubmitted; or(2)the expiration of
				the 120-day period described in subsection (c).(g)Failure To
				respondIf the State educational agency does not respond to the
				Secretary’s notification described in subsection (e)(2) during the 45-day
				period beginning on the date on which the agency received the notification,
				such application shall be deemed to be disapproved.2113.State use of
				funds(a)In
				generalA State that receives a grant under section 2111—(1)shall reserve 95
				percent of the funds made available through the grant to make subgrants to
				local educational agencies as described in subpart 2;(2)shall use not less
				than 2 percent but not more than 5 percent of funds made available through the
				grant to support local educational agencies in—(A)improving the
				performance and equitable distribution of principals and, at the State’s
				discretion, other school leaders, including through—(i)activities
				designed to recruit, prepare, place, assist, support, and retain highly rated
				principals for high-need schools and low-performing schools, including through
				compensation or incentives; and(ii)providing
				training and support to principals and school leadership teams in high-need
				schools and low-performing schools on improving instruction and closing
				achievement gaps; and(B)providing
				technical assistance to local educational agencies to support the design and
				implementation of professional growth and improvement systems,
				including—(i)developing and
				disseminating research-based models and designing high-quality evaluation
				tools, such as classroom observation rubrics;(ii)developing and
				providing training for principals and other evaluators on how to evaluate
				teachers in order to differentiate teacher performance accurately, provide
				useful feedback, and use evaluation results to inform decisionmaking about
				professional development, improvement strategies, and personnel
				decisions;(iii)developing
				methods, including training and auditing, for ensuring inter-rater reliability
				of evaluation results;(iv)providing
				information on the appropriate collection, reporting, analysis, and use of
				evaluation data; and(v)developing a
				system for auditing the quality of professional growth and improvement systems,
				including the correlation with student achievement and continuous improvement,
				and improving such systems based on data and feedback; and(3)shall use funds
				remaining after making the reservations under paragraphs (1) and (2) to—(A)plan and
				administer State activities under this part, including awarding, monitoring,
				and enforcing the requirements of subgrants awarded under subpart 2;(B)assist local
				educational agencies in recruiting, preparing, placing, developing, and
				retaining highly rated teachers for high-need schools and low-performing
				schools;(C)provide technical
				assistance, as necessary, to local educational agencies that receive subgrants
				under subpart 2, to improve performance on the measures described in section
				2141(b), as applicable;(D)develop and
				disseminate the State Report described in subpart 4, and use the information in
				the State Report to guide efforts under this part; and(E)provide technical
				assistance and support to local educational agencies in the development and
				implementation of programs and policies that support young children’s
				transition from early childhood education programs into elementary schools,
				improve school readiness, and improve the academic achievement of young
				children.(b)Optional
				uses(1)In
				generalA State that receives a grant under section 2111 may,
				from the funds available for the uses described in subsection (a)(2), use an
				amount equal to not more than 1 percent of the funds made available through the
				grant to establish, expand, or implement 1 or more teacher or principal
				preparation academies and to provide for a State authorizer, if—(A)the State does not
				have in place legal, statutory, or regulatory barriers to the creation or
				operation of teacher or principal preparation academies;(B)the State enables
				candidates attending a teacher or principal preparation academy to be eligible
				for State financial aid to the same extent as participants in other
				State-approved teacher or principal preparation programs, including alternative
				certification, licensure, or credential programs;(C)the State enables
				teachers or principals who are teaching or working while on alternative
				certificates, licenses, or credentials to teach or work in the State while
				enrolled in a teacher or principal preparation academy; and(D)the State will
				recognize a certificate of completion (from any teacher or principal
				preparation academy that is not, or is unaffiliated with, an institution of
				higher education), as at least the equivalent of a master’s degree in education
				for the purposes of hiring, retention, compensation, and promotion in the
				State.(2)DefinitionsIn
				this subsection:(A)Teacher or
				principal preparation academyThe term teacher or principal
				preparation academy means a public or other nonprofit institution that
				will prepare teachers or principals, or both, to serve in high-need schools and
				that—(i)enters into an
				agreement with a State authorizer that specifies the goals expected of the
				institution, including—(I)a requirement
				that—(aa)teacher or
				principal candidates, or teachers teaching or principals serving on alternative
				certificates, licenses, or credentials, who are enrolled in the academy receive
				a significant part of their training through clinical preparation that partners
				candidates with mentor teachers or principals with a demonstrated track record
				of success in improving student growth, including (where applicable) children
				with disabilities, children living in poverty, and English learners; and(bb)the academy will
				provide instruction to teacher candidates that links to the clinical
				preparation experience;(II)the number of
				teachers or principals the academy will produce and the minimum number and
				percentage of teachers or principals who will demonstrate success in improving
				student performance based on multiple measures (including student
				growth);(III)a requirement
				that the teacher preparation component of the academy will only award a
				certificate of completion (or degree, if the academy is, or is affiliated with,
				an institution of higher education) after the graduate demonstrates a track
				record of success in improving student performance based on multiple measures
				(including student growth), either as a student teacher or teacher-of-record on
				an alternative certificate, license, or credential;(IV)a requirement
				that the principal preparation component of the academy will only award a
				certificate of completion (or degree, if the academy is, or is affiliated with,
				an institution of higher education) after the graduate demonstrates a track
				record of success in improving student performance for some or all of a
				school’s students; and(V)timelines for
				producing cohorts of graduates and conferring certificates of completion (or
				degrees, if the academy is, or is affiliated with, an institution of higher
				education) from the academy;(ii)shall not have
				unnecessary restrictions placed on the methods the academy will use to train
				teacher or principal candidates (or teachers or principals that are teaching or
				working while on alternative certificates, licenses, or credentials), including
				restrictions or requirements—(I)obligating the
				faculty of the academy to hold advanced degrees, or prohibiting the faculty of
				the academy from holding advanced degrees;(II)obligating such
				faculty to conduct academic research;(III)related to the
				physical infrastructure of the academy;(IV)related to the
				number of course credits required as part of the program of study;(V)related to the
				undergraduate coursework completed by teachers teaching on alternative
				certificates, licenses, or credentials, as long as such teachers have
				successfully passed all relevant State-approved content area examinations;
				or(VI)related to
				obtaining additional accreditation from a national accrediting body; and(iii)limits admission
				to its program to candidates who demonstrate strong potential to improve
				student achievement, based on a rigorous selection process that reviews a
				candidate’s prior academic achievement or record of professional
				accomplishment.(B)State
				authorizerThe term State authorizer means an entity
				designated by the Governor of a State to recognize teacher or principal
				preparation academies within the State that—(i)enters into an
				agreement with a teacher or principal preparation academy that specifies the
				goals expected of the academy, as described in subparagraph (A)(i);(ii)may be a
				nonprofit organization, State educational agency, or other public entity, or
				consortium of such entities (including a consortium of States); and(iii)does not
				reauthorize a teacher or principal preparation academy if the academy fails to
				produce the minimum number or percentage of effective teachers or principals,
				respectively, identified in the academy’s authorizing agreement.(c)Supplement, not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, non-Federal funds
				that would otherwise be used for activities authorized under this
				subpart.2Subgrants to local educational agencies2121.Allocations to
				local educational agencies(a)In
				generalThe Secretary may make a grant to a State under subpart 1
				only if the State educational agency agrees to distribute the funds described
				in this section as subgrants to local educational agencies under this
				subpart.(b)Allocations(1)In
				generalFrom the total amount reserved by a State under section
				2113(a)(1) for a fiscal year, the State educational agency shall allocate to
				each of the eligible local educational agencies in the State for such fiscal
				year the sum of—(A)an amount that
				bears the same relationship to 20 percent of the total amount reserved as the
				number of individuals age 5 through 17 in the geographic area served by the
				agency, as determined by the Secretary on the basis of the most recent
				satisfactory data, bears to the number of those individuals in the geographic
				areas served by all the local educational agencies in the State, as so
				determined; and(B)an amount that
				bears the same relationship to 80 percent of the total amount reserved as the
				number of individuals age 5 through 17 from families with incomes below the
				poverty line in the geographic area served by the agency, as determined by the
				Secretary on the basis of the most recent satisfactory data, bears to the
				number of those individuals in the geographic areas served by all the local
				educational agencies in the State, as so determined.(2)Hold
				harmless(A)In
				generalNotwithstanding paragraph (1), the State educational
				agency shall allocate to each of the eligible local educational agencies in the
				State an amount that is not less than 90 percent of the allocation the eligible
				local educational agency received for the previous fiscal year under this
				part.(B)Ratable
				reductionIf insufficient funds are appropriated to allocate the
				amounts that all eligible local educational agencies in the State are eligible
				to receive under subparagraph (A) for a fiscal year, the Secretary shall
				ratably reduce those amounts for the fiscal year.2122.Local
				applications and needs assessment(a)In
				generalTo be eligible to receive a subgrant under this subpart,
				a local educational agency shall—(1)submit an
				application to the State educational agency at such time, in such manner, and
				containing such information as the State educational agency may reasonably
				require; and(2)conduct, with the
				involvement of school staff and other stakeholders, as applicable, an
				assessment of the human capital needs of the local educational agency,
				including in the areas set forth under section 2141(b), as applicable.(b)ContentsEach
				application submitted under this section shall include the following:(1)Needs
				assessmentA description of the results of the needs assessment
				conducted under subsection (a)(2) and how the local educational agency will
				align uses of funds with such assessment.(2)Performance
				measuresA description of the performance measures and activities
				the local educational agency will use to address the needs identified in such
				assessment.(3)Professional
				growth and improvement systemAn assurance that the local
				educational agency will create, or improve, and implement a professional growth
				and improvement system as by a date identified by the local educational agency
				and approved by the State educational agency that shall not be later than the
				2015–2016 school year.(4)Professional
				developmentA description of the professional development
				activities that will be made available to teachers and principals under this
				subpart and how the local educational agency will ensure that the professional
				development needs of teachers and principals, as identified by the professional
				growth and improvement system, will be met using funds under this
				subpart.(5)Encouraging
				collaboration to promote educator readinessAn assurance that the
				local educational agency is encouraging collaboration with higher
				education-based educator preparation programs to promote the readiness of new
				educators entering the profession through clinical experience and interaction,
				as well as other activities.(6)Integration of
				technology into curricula and instructionA description of how
				the local educational agency will integrate funds under this subpart with funds
				received under part D that are used for professional development to train
				teachers to integrate technology into curricula and instruction to improve
				teaching, learning, and technology literacy.(7)Evidence-based
				activitiesA description of how the activities to be carried out
				by the State educational agency under this subpart will be evidence-based and
				an explanation of why the activities are expected to improve student
				achievement.2123.Local use of
				funds(a)In
				generalA local educational agency that receives a subgrant under
				section 2121 shall use subgrant funds to address the achievement of students in
				schools designated as focus schools under section 1116(c) and priority schools
				under section 1116(d) and schools not meeting their performance targets, as
				described in section 1116(b).(b)Professional
				development(1)In
				GeneralA local educational
				agency that receives a subgrant under section 2121 shall use subgrant funds to
				develop and carry out professional development, which may include joint
				professional development for teachers, principals, and other relevant school
				staff with early childhood education program staff.(2)Priority
				Schools; Focus schoolsNot
				less than 20 percent of subgrant funds—(A)shall be used to provide professional
				development for teachers serving students in schools identified as priority
				schools under section 1116(d) and not receiving school improvement funds as
				described in section 1116(f); and(B)if a local educational agency has excess
				funds after meeting the needs of teachers serving students in priority schools,
				as required under subparagraph (A), may be used to provide professional
				development for teachers serving students in schools identified as focus
				schools under section 1116(c).(c)Permissible uses
				of fundsA local educational
				agency that receives a subgrant under section 2121 may use subgrant funds to
				implement strategies that lead to increased student achievement for all
				students, including English learners and students with disabilities, by
				carrying out 1 or more of the following activities:(1)Developing,
				implementing and improving an induction program or a mentoring program.(2)Improving
				within-district equity in the distribution of teachers consistent with the
				requirements of section 1111(b)(1)(R).(3)Developing and
				implementing a professional growth and improvement system.(4)Carrying out
				in-service training for school personnel in—(A)the techniques and
				supports needed for early identification of children with trauma histories, and
				children with, or at risk of, mental illness;(B)the use of
				referral mechanisms that effectively link such children to appropriate
				treatment and intervention services in the school and in the community, where
				appropriate; and(C)forming
				partnerships between school-based mental health programs and public or private
				mental health organizations.(5)Increasing teacher
				capacity to evaluate student work and use student achievement data and creating
				career ladders to provide opportunities for highly rated teachers or
				paraprofessionals to advance or take on additional roles and
				responsibilities.(6)Recruiting,
				preparing, placing, supporting, developing, rewarding, and retaining highly
				rated teachers and principals in high-need schools and low-performing
				schools.(7)Reducing class
				size for prekindergarten through grade 3, by an amount and to a level
				consistent with what scientifically valid research has found to improve student
				achievement.(d)Supplement, not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, non-Federal funds
				that would otherwise be used for activities authorized under this
				subpart.3National leadership activities2131.National
				leadership activitiesFrom the
				funds made available to carry out this part for a fiscal year, the Secretary is
				authorized to set aside not more than 1 percent to carry out the following
				activities related to the purpose of this part:(1)Research and
				development.(2)Technical
				assistance.(3)Outreach and
				dissemination activities directly or through grants, contracts, or cooperative
				agreements.(4)Activities
				relating to gifted and talented students, as described in section 2132.2132.Gifted and
				Talented StudentsThe
				Secretary shall—(1)acting through the
				Director of the Institute of Education Sciences, continue research and
				development activities related to the education of gifted and talented
				students, particularly research and development activities related to such
				students who reside in rural communities or have been underrepresented as
				gifted and talented;(2)support a National
				Research Center on the Gifted and Talented that conducts research and serves as
				a national clearinghouse for evidence-based best practices to improve the
				identification and instruction of gifted and talented students; and(3)administer
				demonstration grants, in consultation with the Director of the Institute of
				Education Sciences, to programs that build and enhance the ability of
				elementary school and secondary school personnel to support gifted and talented
				students.4Accountability2141.Accountability(a)In
				general(1)State
				reportEach State that receives a grant under subpart 1 shall
				annually submit to the Secretary, in a manner prescribed by the Secretary, and
				make public, a State Report on program performance and results under such
				grant. Such State Report shall provide the information required under
				subsection (b).(2)Local
				educational agency reportEach local educational agency that
				receives a subgrant under subpart 2 shall annually submit to the State, in a
				manner prescribed by the State, and make public, a Local Educational Agency
				Report on program performance and results under such subgrant. Such Local
				Educational Agency Report shall provide the information required under
				subsection (b).(3)FERPA
				complianceEach State and local educational agency that submits a
				report in compliance with this subsection shall collect, report, and
				disseminate information contained in such report in compliance with section 444
				of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the
				Family Educational Rights and Privacy Act of 1974).(4)Teacher and
				principal privacyNo State or local educational agency shall
				publicly report information in compliance with this subsection in a case in
				which the results would reveal personally identifiable information about an
				individual teacher or principal.(b)InformationEach
				State Report and Local Educational Agency Report shall contain, as
				appropriate—(1)a description of
				how funds have been used, including how funds have been used to address the
				needs of teachers serving students in schools not meeting performance targets,
				as described in section 1116(b), and schools identified as focus schools and
				priority schools under subsections (c) and (d) of section 1116 and the results
				of the use of those funds;(2)the number of
				highly rated teachers in the local educational agency teaching in schools
				identified as focus schools and priority schools under subsections (c) and (d)
				of section 1116;(3)student
				achievement data, by teacher preparation program within the State, for students
				taught by such program’s graduates;(4)a description of
				the professional growth and improvement system required under section
				2122;(5)a description of
				how chosen professional development activities improved teacher and principal
				performance using the professional growth and improvement system; and(6)how funds have
				been used to contribute to the equitable distribution of teachers.5Principal
				recruitment and training2151.Principal
				recruitment and training grant program(a)DefinitionsIn
				this section:(1)Aspiring
				principalThe term aspiring principal means an
				individual who is enrolled in a principal preparation program’s preservice
				residency that provides training in instructional leadership, organizational
				management, and the development of teachers.(2)Current
				principalThe term current principal means an
				individual who, as of the date of the determination of participation in a
				program under this section, is employed as a principal or has been employed as
				a principal.(3)Eligible
				entityThe term eligible entity means—(A)a local
				educational agency or educational service agency that serves an eligible school
				or a consortium of such agencies;(B)a State
				educational agency or a consortium of such agencies;(C)a State
				educational agency in partnership with 1 or more local educational agencies or
				educational service agencies that serve an eligible school;(D)an entity
				described in subparagraph (A), (B), or (C) in partnership with 1 or more
				nonprofit organizations or institutions of higher education; or(E)an institution of
				higher education or a nonprofit organization, if the institution or nonprofit
				organization can demonstrate a record of—(i)preparing
				principals who have been able to improve student achievement substantially;
				and(ii)placing a
				significant percentage of such principals in eligible schools.(4)Eligible
				schoolThe term eligible school means a public
				school, including a public charter school, that meets 1 or more of the
				following criteria:(A)Is a high-need
				school.(B)Is identified as a
				priority school under section 1116(d).(C)Is identified as a
				focus school under section 1116(c).(D)In the case of a
				public school containing middle grades, feeds into a public high school that
				has less than a 60 percent graduation rate.(E)Is a rural school
				served by a local educational agency that is eligible to receive assistance
				under part B of title VI.(5)High-need
				school(A)In
				generalThe term high-need school means—(i)an elementary
				school or middle school in which not less than 50 percent of the enrolled
				students are children from low-income families; or(ii)a high school in
				which not less than 40 percent of the enrolled students are children from
				low-income families, which may be calculated using comparable data from feeder
				schools.(B)Low-income
				familyFor purposes of subparagraph (A), the term
				low-income family means a family—(i)in which the
				children are eligible for a free or reduced price lunch under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(ii)receiving
				assistance under a State program funded under part A of title IV of the Social
				Security Act (42 U.S.C. 601 et seq.); or(iii)in which the
				children are eligible to receive medical assistance under the Medicaid
				program.(6)Mentor
				principalThe term mentor principal means an
				individual with the following characteristics:(A)Strong
				instructional leadership skills in an elementary school or secondary school
				setting.(B)Strong verbal and
				written communication skills, which may be demonstrated by performance on
				appropriate assessments.(C)Knowledge, skills,
				and attitudes to—(i)establish and
				maintain a professional learning community that effectively extracts
				information from data to improve the school culture and personalize instruction
				for all students to result in improved student achievement;(ii)create and
				maintain a learning culture within the school that provides a climate conducive
				to the development of all members of the school community, including one of
				continuous learning for adults tied to student learning and other school
				goals;(iii)engage in
				continuous professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship, and
				internship;(iv)understand youth
				development appropriate to the age level served by the school and from this
				knowledge set high expectations and standards for the academic, social,
				emotional, and physical development of all students; and(v)actively engage
				the community to create shared responsibility for student academic performance
				and successful development.(7)Middle
				gradeThe term middle grade means any of grades 5
				through 8.(8)School-level
				student outcomesThe term school-level student
				outcomes means, at the whole school level and for each subgroup of
				students described in section 1111(a)(3)(D) who are served by the
				school—(A)student academic
				achievement and student growth; and(B)additional
				outcomes, including, at the high school level, graduation rates and the
				percentage of students taking college-level coursework.(b)Program
				authorized(1)Principal
				recruitment and training grant programThe Secretary shall award
				grants to eligible entities to enable such entities to recruit, prepare, place,
				and support principals in eligible schools.(2)Duration(A)In
				general(i)Not more than 5
				year durationA grant awarded under this section shall be not
				more than 5 years in duration.(ii)RenewalThe
				Secretary may—(I)renew a grant
				awarded under this section based on performance; and(II)in renewing a
				grant under subclause (I), award the grantee increased funding to scale up or
				replicate the grantee's program.(B)PerformanceIn
				evaluating performance for purposes of subparagraph (A)(ii)(I)—(i)the Secretary's
				primary consideration shall be the extent to which the principals recruited,
				prepared, placed, or supported by the grantee have improved school-level
				student outcomes in eligible schools; and(ii)the Secretary
				shall also consider the percentage of program graduates—(I)who become
				principals in eligible schools;(II)who remain
				principals in eligible schools for multiple years; and(III)who are highly
				rated principals, as determined by the State educational agency.(c)Application and
				selection criteria(1)ApplicationAn
				eligible entity that desires a grant under this section shall submit to the
				Secretary an application at such time, in such manner, and accompanied by such
				information as the Secretary may require.(2)Selection
				criteriaIn awarding grants under this section, the Secretary
				shall consider—(A)the extent to
				which the entity has the capacity to implement the activities described in
				subsection (e) that the entity proposes to implement;(B)the extent to
				which the entity has a demonstrated record of effectively preparing
				high-quality principals or an evidenced-based plan for preparing principals to
				improve school-level student outcomes in eligible schools;(C)the extent to
				which the entity has a demonstrated record of effectiveness or an
				evidence-based plan for providing principals trained by the entity with the
				guidance, support, and tools they need to improve school-level student outcomes
				in eligible schools, including providing principals with resources, such as
				funding to ensure supports for quality teaching, access to best practices, and
				decisionmaking authority over areas such as personnel, budget, curriculum, or
				scheduling;(D)the likelihood of
				the entity sustaining the project with funds other than funds provided under
				this section, which other funds may include funds provided under this title
				other than this section, once the grant is no longer available to the entity;
				and(E)the extent to
				which the proposed project will serve rural areas or high-poverty areas.(d)Awarding
				grants(1)PriorityIn
				awarding grants under this section, the Secretary shall give priority to an
				eligible entity with a record of preparing or developing principals who—(A)have improved
				school-level student outcomes;(B)have become
				principals in eligible schools; and(C)remain principals
				in eligible schools for multiple years.(2)Grants for rural
				schools and lowest performing schoolsIn awarding grants under
				this section, the Secretary shall, consistent with the quality of
				applications—(A)award not less
				than 1 grant to an eligible entity that intends to establish a program that
				focuses on training or supporting principals and other school leaders for rural
				schools; and(B)award not less
				than 1 grant to an eligible entity that intends to establish a program to train
				and support principals and other school leaders to lead reform efforts in
				persistently low-achieving schools in a State or more than 1 State.(3)Reform
				effortsAn eligible entity that receives a grant under this
				section to carry out a program described in paragraph (2)(B)—(A)during the first
				year of the grant, shall use grant funds—(i)to bring together
				experts and stakeholders who are committed to dramatic and effective reform of
				persistently low-achieving schools who can provide input about what the
				evidence base shows regarding effective school leadership in such
				schools;(ii)to collect and
				develop, in consultation with experts and stakeholders, a core body of
				knowledge regarding effective school reform leadership in persistently
				low-achieving schools, which is evidence-based;(iii)to develop,
				drawing on the core body of knowledge developed in clause (ii), a leadership
				training program for principals, mentors, and other school leaders, to prepare
				and support the principals, mentors, and leaders to lead effective school
				reform efforts in persistently low-achieving schools; and(B)during each year
				of the grant after the first year, shall use grant funds—(i)to carry out the
				leadership training program described in subparagraph (A)(iii);(ii)to ensure that
				the leadership training program described in subparagraph (A)(iii) is informed,
				on an ongoing basis, by consultation with experts and stakeholders, and by the
				program’s tracking of the performance of its graduates in leading school reform
				efforts in persistently low-achieving schools;(iii)to select
				cohorts of trained or experienced principals to lead school reform efforts in
				persistently low-achieving schools;(iv)to provide
				support for, and encourage interaction among, cohorts of principals after
				completion of the leadership training program described in subparagraph
				(A)(iii); and(v)to disseminate
				information to principals, mentors, and other school leaders engaging in reform
				efforts in persistently low-achieving schools.(e)ActivitiesEach
				eligible entity that receives a grant under this section shall use grant funds
				to carry out the following:(1)To recruit and
				select, using rigorous, competency-based, selection criteria, and train and
				support a diverse group of aspiring principals or current principals, or both,
				for work in eligible schools.(2)Tracking
				participants to determine if such individuals are attaining, or have attained,
				the competencies needed to complete the training and enter into an effective
				leadership role, and provide counseling and, if appropriate, separation, to
				participants who the entity determines will not attain, or have not attained,
				those competencies.(3)If the eligible
				entity provides a program for aspiring principals—(A)candidates shall
				demonstrate awareness of and have experience with the knowledge, skills, and
				attitudes to—(i)establish and
				maintain a professional learning community that effectively extracts
				information from data to improve the school culture and personalize instruction
				for all students to result in improved student achievement;(ii)create and
				maintain a learning culture within the school that provides a climate conducive
				to the development of all members of the school community, including one of
				continuous learning for adults tied to student learning and other school
				goals;(iii)engage in
				continuous professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship, and
				internship;(iv)understand youth
				development appropriate to the age level served by the school and from this
				knowledge set high expectations and standards for the academic, social,
				emotional, and physical development of all students; and(v)actively engage
				the community to create shared responsibility for student academic performance
				and successful development; and(B)the program shall provide aspiring
				principals with—(i)a preservice
				residency that is not less than 1 year in length, and that includes coaching
				from a mentor principal, and instructional leadership and organizational
				management experience;(ii)focused
				coursework on instructional leadership, organizational management, and the use
				of a variety of data for purposes of—(I)instruction;(II)evaluation and
				development of teachers; and(III)development of
				highly effective school organizations; and(iii)ongoing support,
				mentoring, and professional development for not less than 2 years after the
				aspiring principals complete the residency and commence work as assistant
				principals and principals.(4)To train mentors
				for principals who are serving or who wish to serve in eligible schools or for
				aspiring principals who wish to serve in such eligible schools, or for
				both.(5)Providing
				differentiated training to participants in competencies that evidence shows are
				critical to improving school-level student outcomes in eligible schools, such
				as—(A)recruiting,
				training, supervising, supporting, and evaluating teachers and other
				staff;(B)developing teams
				of effective school staff, and distributing among members of such teams
				responsibilities for leading and improving their schools;(C)establishing
				learning communities where principals and teachers—(i)share a school
				mission and goals with an explicit vision of quality teaching and learning that
				guides all instructional decisions;(ii)commit to
				improving student outcomes and performances;(iii)set a continuous
				cycle of collective inquiry and improvement;(iv)foster a culture
				of collaboration where teachers and principals work together on a regular basis
				to analyze and improve teaching and learning; and(v)support and share
				leadership;(D)where applicable
				for participants serving elementary schools, offering high-quality early
				childhood education to the students such participants are serving and
				facilitating the transition of children from early learning settings to
				elementary school;(E)setting high
				expectations for student achievement;(F)addressing the
				unique needs of specific student populations served, such as students with
				disabilities, students who are English learners, and students who are homeless
				or in foster care;(G)managing budget
				resources and school time to support high-quality instruction and improvements
				in student achievement, such as by extending the school day and year and
				providing common planning time to teachers and staff;(H)working
				effectively with students’ parents and other members of the community;(I)using technology
				and multiple sources of data to personalize instruction;(J)monitoring and
				improving the alignment and effectiveness of curriculum, instruction, and
				assessment, using a variety of data providing evidence of student and school
				outcomes; and(K)developing and
				maintaining a positive school culture where students, teachers and other staff
				are motivated to collaborate and work together to achieve goals.(6)Delivering
				high-quality, differentiated, school-level support services and training to
				current principals of eligible schools, if the eligible entity provides a
				program for current principals, or during the period described in paragraph
				(3)(C) to individuals who have completed the aspiring principal residency, if
				the eligible entity provides a program for aspiring principals, to help meet
				the specific needs of the eligible schools they serve, which may
				include—(A)training and
				support for the design of school-wide improvement plans based on the diagnosis
				of school conditions and needs informed by data and analysis of classroom and
				school practices; and(B)support in
				organizing and training the teams described in paragraph (5)(B).(7)Making available
				any training materials funded under the grant, such as syllabi, assignments, or
				selection rubrics, to the Department for public dissemination.(8)Tracking the
				effectiveness of the program based on, at a minimum—(A)school-level
				student outcomes at the schools where program graduates have served as
				principals;(B)the percentage of
				program graduates who become principals in eligible schools; and(C)the percentage of
				program graduates who remain principals in eligible schools for multiple
				years.(9)Using the data on
				the effectiveness of the program for, among other purposes, the continuous
				improvement of the program.(f)Annual
				reportAn eligible entity that receives a grant under this
				section shall submit an annual report, beginning in the third year of the
				grant, to the Secretary regarding—(1)school-level
				student outcomes resulting from implementation of the grant activities;
				and(2)data on—(A)the percentage of
				program graduates who become principals in eligible schools;(B)the percentage of
				graduates who remain principals in eligible schools for multiple years;
				and(C)the percentage of
				program graduates who are highly rated, as determined by the State educational
				agency.(g)Matching
				requirement(1)Matching
				requirement(A)In
				generalAn eligible entity that receives a grant under this
				section shall contribute annually to the activities assisted under such grant
				matching funds in an amount equal to not less than 20 percent of the amount of
				the grant from non-Federal sources.(B)Matching
				fundsThe matching funds requirement under subparagraph (A) may
				be met by—(i)contributions that
				are in cash or in kind, fairly evaluated; and(ii)payments of a
				salary or stipend to an aspiring principal during the aspiring principal’s
				residency year.(2)WaiverThe
				Secretary may waive or reduce the matching requirement under paragraph (1) if
				the eligible entity demonstrates a need for such waiver or reduction due to
				financial hardship.(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, and not supplant, any other Federal, State, or local funds
				otherwise available to carry out the activities described in this
				section.BTeacher Pathways
				to the Classroom2201.Teacher
				Pathways(a)PurposeIt
				is the purpose of this section to support the recruitment, selection,
				preparation, placement, retention, and support of teachers in high-need
				subjects or fields who will improve student academic achievement and student
				outcomes at high-needs schools.(b)DefinitionsIn
				this section:(1)Eligible
				entityThe term eligible entity means—(A)a partnership
				of—(i)1 or more
				institutions of higher education or nonprofit organizations; and(ii)a high-need local
				educational agency and 1 or more other local educational agencies or State
				educational agencies; or(B)an institution of
				higher education or a nonprofit organization that can demonstrate a record
				of—(i)preparing teachers
				who are successful in improving student achievement; and(ii)placing a
				significant percentage of those teachers in high-need schools.(2)Teacher in a
				high-need subject or fieldThe term teacher in a high-need
				subject or field means a teacher of—(A)students with
				disabilities;(B)English learners;
				or(C)science,
				technology, engineering, or mathematics.(c)Authorization of
				grant awardsThe Secretary shall award grants to eligible
				entities to pay for the Federal share of the cost of carrying out the
				activities described in this section.(d)ApplicationsAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.(e)ConsiderationsIn
				awarding grants under this section, the Secretary shall consider the geographic
				diversity of the eligible entities, including the distribution of grants among
				urban, suburban, and rural areas.(f)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants that demonstrate a record of—(1)recruiting college
				undergraduates, recent college graduates, graduate students, and professionals
				with a demonstrated history of significant academic achievement to become
				teachers;(2)recruiting and
				selecting candidates who are members of groups underrepresented in the teaching
				profession; and(3)preparing teachers
				who consistently improve student academic achievement at high-need
				schools.(g)Required use of
				fundsAn eligible entity that receives a grant under this section
				shall use the grant funds for the following:(1)To recruit,
				select, prepare, place, retain, and support teachers for high-need schools and
				teachers in high-need subjects or fields.(2)To prepare all
				teachers to teach students with disabilities and English learners.(3)To prepare
				teachers in classroom management, instructional planning and delivery, learning
				theory and cognitive development, literacy development, and student
				assessment.(4)To provide
				school-based, clinical experience at a high-need school that includes
				observation of and feedback on teacher candidates' teaching.(5)To provide ongoing
				mentoring and support, which may include coursework, for participants for at
				least 1 school year.(h)Permissible use
				of grant fundsAn eligible entity that receives a grant under
				this section may use the grant funds to provide financial stipends for teacher
				candidates who are not the teacher of record.(i)Performance and
				grant renewal(1)Tracking
				performanceAn eligible entity that receives a grant under this
				section shall—(A)track the
				placement rate, retention rate, and performance in improving student academic
				achievement of teachers recruited and prepared by programs funded by the grant;
				and(B)submit data on
				such performance to the Secretary.(2)Conditions for
				grant renewalThe Secretary shall evaluate the information
				submitted under paragraph (1) and renew a grant awarded under this section only
				if the data indicate the teachers are successful in improving student academic
				achievement.(j)Fiscal
				agentThe fiscal agent for an eligible entity that receives a
				grant under this section may be a local educational agency, State educational
				agency, institution of higher education, or nonprofit organization that is a
				partner in the eligible entity.(k)Matching
				requirements(1)Federal
				shareExcept as provided in paragraph (2)(B), the Federal share
				for this section shall be a percentage of the cost of the activities assisted
				under the grant as determined by the Secretary.(2)Non-Federal
				share(A)In
				generalThe non-Federal share provided by an eligible entity
				receiving a grant under this section shall be a percentage of the cost of the
				activities assisted under the grant as determined by the Secretary. The
				non-Federal share may include in-kind contributions.(B)Special
				ruleThe Secretary may waive or reduce the amount of the
				non-Federal share described in subparagraph (A) for any fiscal year if the
				eligible entity demonstrates to the Secretary that the funds needed to carry
				out that subparagraph are unavailable due to economic hardship, as determined
				by the Secretary.(l)EvaluationFrom
				the amount appropriated for this subpart and reserved for evaluation activities
				in accordance with section 9601(a), the Secretary, acting through the Director
				of the Institute of Education Sciences, shall, in consultation with the
				relevant program office at the Department—(1)evaluate the
				implementation and impact of the program under this section;(2)identify best
				practices for recruiting, selecting, preparing, placing, retaining, and
				supporting teachers in high-need subjects or fields for high-need schools;
				and(3)disseminate
				research on best practices.CTeacher Incentive
				Fund Program2301.Purposes;
				definitions(a)PurposesThe
				purposes of this part are to assist States, local educational agencies, and
				nonprofit organizations to develop, implement, improve, or expand strategies to
				ensure that the most effective teachers and principals are serving in the
				lowest-performing schools.(b)DefinitionsExcept
				as otherwise provided, in this part:(1)Eligible
				entityThe term eligible entity means—(A)a local
				educational agency or a consortium of local educational agencies, which may
				include a charter school that is a local educational agency;(B)a State
				educational agency, or other State agency designated by the chief executive of
				a State to participate under this subpart; or(C)an institution of
				higher education or nonprofit organization, in partnership with an entity
				described in subparagraph (A) or (B).(2)Highly effective
				teacher or principalThe term highly effective teacher or
				principal means a teacher or principal who has not less than 3 years
				of—(A)receiving the
				highest ratings in a professional growth and improvement system; or(B)if a professional
				growth and improvement system has not yet been implemented, receiving the
				highest rating category of an existing local educational agency teacher or
				principal evaluation system.(3)Human capital
				systemThe term human capital system means an
				evidence-based and data-driven system for—(A)identifying,
				recruiting, training, hiring, placing, and retaining those individuals who are
				or are most likely to be highly effective teachers and principals;(B)attracting highly
				effective teachers and principals to high-need schools, including by providing
				highly effective teachers and principals in such schools with support and
				development opportunities focused on increasing student achievement; and(C)retaining highly
				effective teachers and principals in high-need schools over time by creating
				school environments that enable excellent teaching, including through
				strategies such as personalized learning, project-based learning, blended
				learning, distributed leadership, career pathways, and time for collaboration
				and use of student data in professional learning communities.2302.Teacher
				incentive fund grants(a)In
				generalFrom the amounts appropriated to carry out this part, the
				Secretary is authorized to award grants, on a competitive basis, to eligible
				entities to enable the eligible entities to develop, implement, improve, or
				expand strategies, including incentives and human capital systems to increase
				the number of highly effective teachers and principals serving in high-need
				schools.(b)PriorityIn
				awarding a grant under this part, the Secretary shall give priority to an
				eligible entity that concentrates the proposed activities in high-need schools
				designated as priority schools, as described in section 1116(d), and then to an
				eligible entity that concentrates the proposed activities in a State or local
				educational agency that has already developed a professional growth and
				improvement system required under section 2122.(c)ApplicationsTo be eligible to receive a grant under
				this part, an eligible entity shall submit an application to the Secretary, at
				such time and in such manner as the Secretary may reasonably require. The
				application shall include, as applicable—(1)a description of
				the strategy that the eligible entity proposes to develop, implement, improve,
				or expand;(2)a description and
				evidence of the support and commitment of teachers and principals in the school
				to be served by the project, the community, including community-based
				organizations, and the local educational agencies, including a demonstration of
				consultation with teachers and principals in the design and development of the
				proposal;(3)a description of
				the local educational agency or school to be served by the project, including
				such student academic achievement, demographic, and socioeconomic information
				as the Secretary may request;(4)a description of
				the quality of teachers and principals in the local educational agency and the
				schools to be served by the project and how the project will increase the
				quality of teachers and principals in a high-need school;(5)a description of
				how the eligible entity will use grant funds under this part in each year of
				the grant to continuously increase the number of highly effective teachers and
				principals in the highest-need schools;(6)a description of
				how the eligible entity will continue funding and carrying out the project
				after the grant period ends;(7)a description of
				the State, local, or other public or private funds that will be used to
				supplement the grant and sustain the activities assisted under the grant at the
				end of the grant period; and(8)a description of
				the rationale and evidence base for the proposed activities and of any prior
				experience of the eligible entity in developing and implementing such
				activities.(d)Use of
				fundsAn eligible entity that receives a grant under this part
				shall use the grant funds to carry out activities that are designed to develop,
				implement, improve, or expand strategies to increase the number of highly
				effective teachers or principals serving in high-need schools, consistent with
				this part, which may include—(1)paying bonuses and
				increased salaries, if the eligible entity uses an increasing share of
				non-Federal funds to pay the bonuses and increased salaries each year of the
				grant, to highly effective teachers or principals who work in high-need
				schools;(2)improving a
				professional growth and improvement system required under section 2122;(3)reforming the
				local educational agency’s system of compensating teachers and principals;
				and(4)developing and
				implementing a human capital system.(e)Duration of
				grants(1)In
				generalThe Secretary may award a grant under this part for a
				period of not more than 5 years.(2)LimitationA
				local educational agency may receive (whether individually or as part of a
				consortium or partnership) a grant under this part only twice. A second grant
				may be awarded only if the Secretary determines that the eligible entity has
				demonstrated sufficient progress and demonstrates the sustainability of the
				grant project after the expiration of the grant period.(f)Equitable
				geographic distributionTo
				the extent practicable, the Secretary shall ensure an equitable geographic
				distribution of grants under this part, including the distribution between
				rural and urban areas.(g)Supplement, not
				supplantGrant funds provided
				under this part shall be used to supplement, not supplant, other Federal,
				State, or local funds available to carry out the activities described in this
				part.DAchievement
				through technology and innovation2401.Short
				titleThis part may be cited
				as the Achievement Through Technology
				and Innovation Act of 2013 or the ATTAIN
				Act.2402.Purposes and
				goalsThe purposes and goals
				of this part are—(1)to ensure that
				through effective and innovative uses of technology every student has access to
				personalized, rigorous, and relevant learning to meet the goals of this part to
				raise student achievement, close the achievement gap, and ensure highly
				effective teaching, and to prepare all students to be technology literate and
				make sufficient academic growth to succeed in the 21st century digital
				economy;(2)to evaluate, build
				upon, and increase the use of evidence-based and innovative systemic education
				transformations that center on the use of technology that leads to school
				improvement, improved productivity, and increased student achievement;(3)to ensure that all
				educators are connected in an ongoing manner to technology-based and online
				resources and supports, including through enhanced ongoing, meaningful
				professional development to ensure that—(A)all educators are
				technology literate and effectively use technology to improve instruction;
				and(B)education
				administrators possess the capacity to—(i)provide leadership
				in the use of technology for systemic education transformation; and(ii)improve
				educational productivity;(4)to improve student
				engagement, opportunity, attendance, graduation rates, and technology access
				through enhanced or redesigned curriculum or instruction;(5)to more
				effectively collect and use student performance and other data in a timely
				manner to inform instruction, address individualized student needs, support
				school decisionmaking, and support school improvement and increased student
				achievement, including through delivery of computer-based and online
				assessments;(6)to enhance the use
				of technology, online learning, and blended learning for systemic education
				transformation, including curricula redesign and new instructional strategies
				to personalize learning; and(7)to increase
				education productivity and reduce costs through the use of technology, blended
				learning, and online learning, including for the delivery of online
				assessments.2403.DefinitionsIn this part:(1)Blended
				learningThe term blended learning means the
				combination of online learning and traditional in-person classroom instruction,
				or technology-based learning, in a supervised classroom setting with some
				element of student control over time, place, path or pace.(2)Digital
				learningThe term digital learning means any
				instructional practice that effectively uses technology to strengthen a
				student’s learning experience and encompasses a wide spectrum of tools and
				practices, including—(A)interactive
				learning resources that engage students in academic content;(B)access to online
				databases and other primary source documents;(C)the use of data to
				personalize learning and provide targeted supplementary instruction;(D)student
				collaboration with content experts and peers;(E)online and
				computer-based assessments;(F)digital content,
				adaptive, and simulation software or courseware,(G)online courses,
				online instruction, or digital learning platforms;(H)mobile and
				wireless technologies for learning in school and at home;(I)learning
				environments that allow for rich collaboration and communication;(J)authentic
				audiences for learning in a relevant, real world experience; and(K)teacher
				participation in virtual professional communities of practice.(3)Eligible
				technologyThe term eligible technology means modern
				information, computer, and communication technology hardware, software,
				services, or tools, including computer or mobile hardware devices and other
				computer and communications hardware, software applications, systems and
				platforms, and digital and online content, courseware, and online instruction
				and other online services and supports.(4)E-rate
				programThe term E-rate program means the Schools
				and Libraries Universal Service Support Mechanism under section 254(h)(1)(B) of
				the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)).(5)Student
				technology literacyThe term student technology
				literacy means student knowledge and skills in using contemporary
				information, communication, and learning technologies in a manner necessary for
				successful employment, lifelong learning, and citizenship in the
				knowledge-based, digital, and global 21st century, including, at a minimum, the
				ability to—(A)effectively
				communicate and collaborate;(B)analyze and solve
				problems;(C)access, evaluate,
				manage, and create information and otherwise gain information literacy;(D)demonstrate
				creative thinking, construct knowledge, and develop innovative products and
				processes; and(E)carry out the
				activities described in subparagraphs (A) through (D) in a safe and ethical
				manner.(6)Technology
				readiness surveyThe term technology readiness
				survey means a survey completed by a local educational agency that
				provides standardized information comparable to the information collected
				through the technology readiness survey administered under the Race to the Top
				Assessment program under section 14006 of division A of the American Recovery
				and Reinvestment Act of 2009 (Public Law 111–5) on the quantity and types of
				technology infrastructure and access available to the students served by the
				local educational agency, including computer devices, Internet connectivity,
				operating systems, related network infrastructure, data systems, and—(A)requiring—(i)an internal review
				of the degree to which instruction, additional student support, and
				professional development is delivered in digital formats, media, and platforms
				and is available to students and educators at any time;(ii)an internal
				review of the ability of educators to use assessments and other student data to
				personalize and strengthen instruction and identify professional development
				needs and priorities; and(iii)any other
				information required by the State educational agency serving the local
				educational agency; and(B)may include an
				assessment of local community needs to ensure students have adequate online
				access and access to devices for school-related work during out-of-school
				time.2404.Allocation of
				funds; limitation(a)Allocation of
				Funds Between State and Local InitiativesThe funds made
				available to carry out this part shall be available to carry out subpart
				1.(b)Limitation(1)Local
				administrative costsOf the funds made available to a local
				educational agency under this part for a fiscal year, not more than 3 percent
				may be used by the local educational agency for administrative costs.(2)State
				administrative costsOf the funds made available to a State
				educational agency under section 2412(a)(1)(A), not more than 60 percent may be
				used by the State educational agency for administrative costs.2405.E-rate
				restrictionFunds awarded
				under this part may be used to address the networking needs of a recipient of
				such funds under the E-rate program, except that such funds may not be
				duplicative of support received by the recipient under the E-rate
				program.2406.Rule of
				construction regarding purchasingNothing in this part shall be construed to
				permit a recipient of funds under this part to purchase goods or services using
				such funds without ensuring that the purchase is free of any conflict of
				interest between such recipient, or any partner of such recipient, and the
				person or entity from whom such goods or services are purchased.1State and Local
				Grants2411.Allotment and
				reallotment(a)Reservations and
				AllotmentFrom the amount made available to carry out this
				subpart for a fiscal year—(1)the Secretary
				shall reserve—(A)three-quarters of
				1 percent for the Secretary of the Interior for programs under this subpart for
				schools operated or funded by the Bureau of Indian Education; and(B)1 percent to
				provide assistance under this subpart to the outlying areas; and(2)subject to
				subsection (b), the Secretary shall use the remainder to award grants by
				allotting to each State educational agency an amount that bears the same
				relationship to such remainder for such year as the amount received under part
				A of title I for such year by such State educational agency bears to the amount
				received under such part for such year by all State educational
				agencies.(b)Minimum
				AllotmentThe amount of any State educational agency's allotment
				under subsection (a)(2) for any fiscal year shall not be less than one-half of
				1 percent of the amount made available for allotments to State educational
				agencies under this subpart for such year.(c)Reallotment of
				Unused FundsThe Secretary shall reallot any unused amount of a
				State educational agency's allotment to the remaining State educational
				agencies that use their entire allotments under this subpart in accordance with
				this section.(d)Matching
				funds(1)In
				generalA State educational agency that receives a grant under
				subsection (a)(2) shall provide matching funds, from non-Federal sources, in an
				amount equal to 20 percent of the amount of grant funds provided to the State
				educational agency to carry out the activities supported by the grant. Such
				matching funds may be provided in cash or in-kind except that any such in-kind
				contributions shall be provided for the purpose of supporting the State
				educational agency’s activities under section 2414.(2)WaiverThe
				Secretary may waive the matching requirement under paragraph (1) for a State
				educational agency that demonstrates that such requirement imposes an undue
				financial hardship on the State educational agency.2412.Use of
				allotment by State(a)In
				General(1)In
				generalOf the amount provided to a State educational agency
				under section 2411(a)(2) for a fiscal year—(A)the State
				educational agency may use not more than 10 percent of such amount or $100,000,
				whichever amount is greater, to carry out activities under section 2414;
				and(B)the State
				educational agency shall distribute the remainder in accordance with paragraphs
				(2) and (3).(2)Distribution of
				remainderThe State educational agency shall—(A)(i)use 80 percent of the
				remainder to award Improving Teaching and Learning through Technology subgrants
				to local educational agencies having applications approved under section
				2415(c) for the activities described in section 2416(b); and(ii)allot to each
				such local educational agency an amount that bears the same relationship to 80
				percent of the remainder for such year as the amount received under part A of
				title I for such year by such local educational agency bears to the amount
				received under such part for such year by all local educational agencies within
				the State, subject to subsection (b)(2); and(B)use 20 percent of
				the remainder to award Systemic Education Transformation through Technology
				Integration subgrants, through a State-determined competitive process, to local
				educational agencies having applications approved under section 2415(b) for the
				activities described in section 2416(a).(3)Option in years
				with insufficient amounts appropriatedIf the amount provided to
				a State educational agency under section 2411(a)(2) for a fiscal year is not
				large enough to provide every local educational agency with a minimum subgrant
				under subsection (b)(3), the State educational agency may distribute 100
				percent of the remainder described in paragraph (1)(B) as either formula grants
				under paragraph (2)(A) or competitive grants under paragraph (2)(B).(b)Sufficient
				amounts(1)Special
				ruleIn awarding subgrants under subsection (a)(2)(B), the State
				educational agency shall—(A)ensure the
				subgrants are of sufficient size and scope to be effective, consistent with the
				purposes of this part;(B)ensure subgrants
				are of sufficient duration to be effective, consistent with the purposes of
				this part, including by awarding subgrants for a period of not less than 2
				years that may be renewed for not more than an additional 1 year;(C)give preference in
				the awarding of subgrants, and the providing of all technical assistance, to
				local educational agencies that serve schools identified as priority schools or
				focus schools under subsection (c) or (d) of section 1116, including those
				schools with high populations of—(i)English
				learners;(ii)students with
				disabilities; or(iii)other subgroups
				of students who have not met the State's student academic achievement
				standards; and(D)ensure an
				equitable distribution among urban and rural areas of the State, according to
				the demonstrated need for assistance under this subpart of the local
				educational agencies serving the areas.(2)Additional
				reservationA State educational agency that forms a State
				purchasing consortium under subsection 2414(c) may reserve an additional 1
				percent to carry out the activities described in subsection 2414 (c)(1) if such
				State educational agency receives direct approval from the local educational
				agencies receiving subgrants under subsection (a)(2).(3)Minimum
				formula-based subgrantThe amount of any local educational
				agency's subgrant under subsection (a)(2)(A) for any fiscal year shall be not
				less than $3,000.(c)Reallotment of
				Unused FundsIf any local educational agency does not apply for a
				subgrant under subsection (a) for a fiscal year, or does not use the local
				educational agency's entire allotment under this subpart for such fiscal year,
				the State shall reallot any unused funds to the remaining local educational
				agencies.2413.State
				applications(a)In
				GeneralTo be eligible to receive a grant under this subpart, a
				State educational agency shall submit to the Secretary, at such time and in
				such manner as the Secretary may specify, an application containing the
				information described in subsection (b) and such other information as the
				Secretary may reasonably require.(b)ContentsEach
				State educational agency application submitted under subsection (a) shall
				include each of the following:(1)A description of
				how the State educational agency will support local educational agencies that
				receive subgrants under this subpart in meeting the purposes and goals of this
				part and the requirements of this subpart, including through technical
				assistance in using technology to redesign curriculum and instruction, improve
				educational productivity, and deliver computer-based and online
				assessment.(2)A description of
				the State educational agency's long-term goals and strategies for improving
				student academic achievement, including student technology literacy, through
				the effective use of technology.(3)A description of
				the priority area upon which the State educational agency will focus its
				assistance under this subpart, which shall be identified from among the core
				academic subjects, grade levels, and student subgroup populations with the
				largest achievement gaps in the State.(4)A description of
				how the State educational agency will support local educational agencies to
				implement professional development programs pursuant to section
				2416(b)(1)(A).(5)A description of
				how the State educational agency will ensure that teachers, paraprofessionals,
				school librarians, and administrators possess the knowledge and skills to use
				technology—(A)for curriculum
				redesign to change teaching and learning and improve student
				achievement;(B)for assessment,
				data analysis, and to personalize learning;(C)to improve student
				technology literacy; and(D)for their own
				ongoing professional development and for access to teaching resources and
				tools.(6)A description of
				the process, activities, and performance measures that the State educational
				agency will use to evaluate the impact and effectiveness of activities
				described in section 2414.(7)Identification of
				the State college and career ready academic content standards and college and
				career ready student academic achievement standards that the State educational
				agency will use to ensure that each student is technologically literate,
				consistent with the definition of student technology literacy, and a
				description of how the State educational agency will assess student performance
				in gaining technology literacy, only for the purpose of tracking progress
				towards achieving the 8th grade technology literacy goal and not for
				accountability purposes as described in section 1111(a)(3), including through
				embedding such assessment items in other State tests or performance-based
				assessment portfolios, or through other valid and reliable means. Nothing in
				this subpart shall be construed to require States to develop a separate test to
				assess student technology literacy.(8)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, State and local funds.(9)A description of
				how the State educational agency consulted with local educational agencies in
				the development of the State application.(10)An assurance that
				the State educational agency will provide matching funds as required under
				section 2411(d).(11)A description of
				how the State educational agency will ensure that funds received under this
				part do not duplicate support received under the E-rate program.(12)An assurance that
				the State educational agency will protect the privacy and safety of students
				and teachers, consistent with the requirements of section 444 of the General
				Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family
				Educational Rights and Privacy Act of 1974).(13)A description of
				how the State educational agency will, in providing technical and other
				assistance to local educational agencies, give priority to schools identified
				as priority schools or focus schools under subsection (c) or (d) of section
				1116, including those schools with high populations of—(A)English
				learners;(B)students with
				disabilities; or(C)other subgroups of
				students who have not met the State’s student academic achievement
				standards;(14)A description of
				how the State educational agency will ensure that the State educational
				agency’s data systems and eligible technology are interoperable.(15)A description
				of—(A)the State’s
				process for the adoption, acquisition, distribution, and use of content;(B)how the State will
				ensure integrity of such processes;(C)how such processes
				support the goals of this part or how a State will change such processes to
				support such goals; and(D)how the State will
				ensure content quality.(16)A description of
				the technology readiness in the State, as determined by local educational
				agency responses to the technology readiness survey, including—(A)an assurance that
				not less than 90 percent of the local educational agencies served by the State
				educational agency have completed and submitted the technology readiness survey
				to the State educational agency; and(B)an assurance that
				the results of the technology readiness survey for each such local educational
				agency are made available to the Secretary and the public through the website
				of the local educational agency.2414.State
				activities(a)Mandatory
				activitiesFrom funds made available under section 2412(a)(1)(A),
				a State educational agency shall carry out each of the following
				activities:(1)Identify the State
				college and career ready academic content standards and college and career
				ready student academic achievement standards that the State educational agency
				will use to ensure that each student is technologically literate consistent
				with the definition of student technology literacy.(2)Assess student
				performance in gaining technology literacy consistent with paragraph (1),
				including through embedding such assessment items in other State tests,
				performance-based assessments, or portfolios, or through other means, except
				that such assessments shall be used only to track student technology literacy
				and shall not be used for accountability purposes as described in section
				1111(a)(3), and widely disseminate such results.(3)Providing
				guidance, technical assistance, and other assistance, including in the priority
				area identified by the State pursuant to section 2413(b)(3), to local
				educational agencies to—(A)identify and
				address technology readiness needs;(B)redesign
				curriculum and instruction, improve educational productivity, and deliver
				computer-based and online assessment;(C)use technology,
				consistent with the principles of universal design for learning, to support the
				learning needs of all students, including students with disabilities and
				English learners;(D)support principals
				so that principals have the expertise to evaluate teachers’ proficiency in
				implementing digital tools for teaching and learning;(4)Developing or
				utilizing research-based or innovative strategies for the delivery of
				specialized or rigorous academic courses and curricula through the use of
				technology, including digital learning technologies and assistive
				technology.(5)Integrating and
				coordinating activities under this part with other educational resources and
				programs across the State.(6)Disseminating
				information, including making publicly available on the website of the State
				educational agency, promising practices to improve technology instruction, and
				acquiring and implementing technology tools and applications.(7)Coordinating with
				teacher and principal preparation programs to align digital learning teaching
				standards.(8)Providing, or
				supporting local educational agencies in providing, sustained and intensive,
				high-quality professional development pursuant to section 2416(b)(1)(A).(b)Permissive
				activitiesFrom funds made available under section 2412(a)(1)(A),
				a State educational agency may carry out 1 or more of the following activities
				that assist local educational agencies:(1)State leadership
				activities and technical assistance that support achieving the purposes and
				goals of this part.(2)Developing or
				utilizing research-based or innovative strategies for the delivery of
				specialized or rigorous academic courses and curricula through the use of
				technology, including distance learning technologies.(3)Assessing student
				performance in gaining technology literacy consistent with subsection (a)(2),
				including through embedding such assessment items in other State tests,
				performance-based assessments, or portfolios, or through other means.(c)Purchasing
				consortia(1)In
				generalFrom funds made available under section 2412(a)(1)(A), a
				State educational agency receiving a grant under this subpart may—(A)form a State
				purchasing consortium with 1 or more State educational agencies receiving such
				a grant to carry out the State activities described in subsections (a) and (b),
				including purchasing eligible technology;(B)encourage local
				educational agencies to form local purchasing consortia under section 2415;
				and(C)promote pricing
				opportunities to local educational agencies for the purchase of eligible
				technology that are—(i)negotiated by the
				State educational agency or the State purchasing consortium of the State
				educational agency; and(ii)available to such
				local educational agencies.(2)RestrictionsA
				State educational agency receiving a grant under section 2412(a)(1)(A) shall
				not—(A)except for
				promoting the pricing opportunities described in paragraph (1)(C), make
				recommendations to local educational agencies for, or require, use of any
				specific commercial products and services by local educational agencies;(B)require local
				educational agencies to participate in a State purchasing consortia or local
				purchasing consortia; or(C)use more than the
				amount reserved under subsection 2412(a)(1)(A) to carry out the activities
				described in paragraph (1) unless the State educational agency receives
				approval in accordance with section 2412(b)(2).2415.Local
				applications(a)In
				GeneralEach local educational agency desiring a subgrant under
				this subpart shall submit to the State educational agency an application
				containing a new or updated local long-range strategic educational technology
				plan, and such other information as the State educational agency may reasonably
				require, and shall include each of the following:(1)A description of
				how the local educational agency will align and coordinate the local
				educational agency's use of funds under this subpart with—(A)the local
				educational agency’s efforts to boost student achievement and close achievement
				gaps;(B)the local
				educational agency's technology plan;(C)the local
				educational agency's plans and activities for improving student achievement,
				including plans and activities under sections 1111, 1112, 1116, and 2123, as
				applicable; and(D)funds available
				from other Federal, State, and local sources.(2)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, other funds available to carry out activities assisted under this
				subpart.(3)A description of
				the process used to assess and, as needed, update technologies throughout the
				local educational agency.(4)A description of
				how the local educational agency will—(A)enable schools
				served by the local educational agency to build the technological capacity and
				infrastructure (including through local purchasing of eligible technology),
				necessary for the full implementation of online assessments for all students
				(including students with disabilities and English learners); and(B)ensure the
				interoperability of data systems and eligible technology.(5)A description of
				the results of the technology readiness survey completed by the local
				educational agency.(6)A description of
				the local educational agency’s student technology literacy standards, the
				agency’s goals for the technology skills for teachers and administrators, and
				an assurance that the student technology literacy standards meet the
				requirements of section 2403.(7)A description of
				how the local educational agency will evaluate teachers’ proficiency and
				progress in implementing technology for teaching and learning.(8)A description of
				how the local educational agency will ensure that principals have the expertise
				to evaluate teachers’ proficiency and progress in implementing technology for
				teaching and learning and the interoperability of data systems and eligible
				technology.(9)A description
				of—(A)the local
				educational agency’s procurement process and process for the creation,
				acquisition, distribution, and use of content;(B)how the local
				educational agency will ensure the integrity of such processes;(C)how such processes
				support the goals described in paragraph (1) or how a local educational agency
				will change such processes to support such goals; and(D)how the local
				educational agency will ensure content quality.(10)An assurance that
				the local educational agency will protect the privacy and safety of students
				and teachers, consistent with requirements section 444 of the General Education
				Provisions Act (20 U.S.C. 1232g) (commonly known as the Family
				Educational Rights and Privacy Act of 1974).(11)A description of
				how the local educational agency will ensure that the subgrant received under
				subsection (a) is not duplicative of support received under the E-rate
				program.(12)Such other
				information as the State educational agency may reasonably require.(b)Competitive
				Grants; Systemic Education Transformation Through Technology
				IntegrationIn addition to the information described in
				subsection (a), a local educational agency submitting an application for a
				Systemic Education Transformation Through Technology Integration subgrant shall
				submit to the State educational agency an application containing each of the
				following:(1)A description of
				how the local educational agency will use the subgrant funds to implement
				systemic education transformation, which is a comprehensive set of programs,
				practices, and technologies to improve student achievement and close
				achievement gaps that—(A)collectively lead
				to school or school district change and improvement, including in the use of
				technology; and(B)incorporate all of
				the following elements:(i)Reform or redesign
				of curriculum, instruction, assessment, use of data, or other practices through
				the use of technology in order to increase student learning opportunity, and
				engagement in learning.(ii)Improvement of
				educator quality, knowledge and skills, and effectiveness through ongoing,
				sustainable, timely, and contextual professional development described in
				section 2416(b)(1)(A).(iii)Ongoing use of
				formative and other assessments and other timely data sources and data systems
				to more effectively identify individual student learning needs and personalize
				learning.(iv)Engagement of
				school district leaders, school leaders, and classroom educators.(v)Programs,
				practices, and technologies that are based on scientific research.(2)An assurance that
				the local educational agency will use not less than 25 percent of the subgrant
				funds to implement a program of professional development described in section
				2416(b)(1)(A).(3)A description of
				how the local educational agency will evaluate the impact of 1 or more programs
				or activities carried out under this subpart.(c)Formula Grants;
				Improving Teaching and Learning Through TechnologyIn addition to
				the information described in subsection (a), a local educational agency
				submitting an application for an Improving Teaching and Learning Through
				Technology subgrant shall submit to the State educational agency an application
				containing each of the following:(1)An assurance that
				the local educational agency will use not less than 40 percent of the subgrant
				funds for ensuring educators, including teachers and administrators, are
				technology literate, prepared to use technology to improve the curriculum and
				instruction, and are connected online to supports and resources,
				including—(A)for professional
				development described in section 2416(b)(1)(A); and(B)to provide
				educators with ongoing access to technology tools, applications, supports and
				other resources, including those related specifically to such professional
				development activities.(2)A description of
				the local educational agency's program of professional development described in
				section 2416(b)(1)(A).(3)A description of
				the use of technology tools, applications, and other resources to improve
				student learning and achievement in the area of priority identified under
				paragraph (4).(4)A description of
				the priority area subgrant funds will target, identified from among the core
				academic subjects, grade levels, and student subgroup populations in which the
				most number of students served by the local educational agency are not
				proficient.(5)A description of
				how funds will be used to integrate technology to redesign the curriculum or
				instruction, implement computer-based and online assessments, improve use of
				data to personalize learning, or improve education productivity.(d)Combined
				ApplicationsA local educational agency that submits an
				application under subsection (b), may, upon notice to the State educational
				agency, submit a single application that will also be considered as an
				application for subgrant funds awarded under subsection (c), if the application
				addresses each application requirement under subsections (a), (b), and
				(c).2416.Local
				activities(a)Competitive
				Grants; Systemic Education Transformation Through Technology
				IntegrationA local educational agency that receives funds
				through a subgrant under section 2412(a)(2)(B), shall carry out activities to
				improve student learning, technology literacy, and achievement, as
				follows:(1)Use not less than
				5 percent of such funds to evaluate the impact of 1 or more programs or
				activities carried out under the subgrant as identified in the local
				educational agency's application and approved by the State educational
				agency.(2)Use funds
				remaining after carrying out paragraph (1) to implement a plan for systemic
				education transformation in 1 or more schools, in accordance with section
				2415(b)(1), including each of the following:(A)Using not less
				than 25 percent of subgrant funds to ensure educators, including teachers and
				administrators, are technology literate, prepared to use technology to improve
				the curriculum and instruction, and are connected online to supports and
				resources, including through the following:(i)Professional
				development activities, as described in subsection (b)(1)(A).(ii)The acquisition
				and implementation of technology tools, applications, and other resources to
				provide educators with ongoing access and support, including for use in the
				professional development activities described in clause (i).(B)Acquiring and
				effectively implementing technology tools, applications, and other resources in
				conjunction with enhancing or redesigning the curriculum or instruction in
				order to—(i)increase student
				learning opportunity or access, student engagement in learning, or student
				attendance or graduation rates;(ii)improve student
				achievement in 1 or more of the core academic subjects; and(iii)improve student
				technology literacy.(C)Acquiring and
				effectively implementing eligible technology, tools, applications, and other
				resources to—(i)conduct ongoing
				formative and other assessments and use other timely data sources and data
				systems to more effectively identify and address individual student learning
				needs;(ii)support
				personalized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors otherwise not
				available except through technology and online learning;(iii)conduct other
				activities consistent with research-based or innovative systemic education
				transformation, including activities that increase parental involvement;
				and(iv)address readiness
				shortfalls identified under the technology readiness survey completed by the
				local educational agency.(b)Formula Grants;
				Improving Teaching and Learning Through TechnologyA local
				educational agency that receives funds through a subgrant under section
				2412(a)(2)(A), shall carry out activities to improve student learning,
				technology literacy, and achievement in the area of priority identified under
				section 2415(c)(4), as follows:(1)Use not less than
				40 percent of such funds for professional development activities that are
				aligned with activities supported under section 2123 to improve educator
				effectiveness and quality through support for the following:(A)Training of school
				personnel, which—(i)shall include the
				development, acquisition, or delivery of—(I)training that is
				ongoing, sustainable, timely, and directly related to up-to-date teaching
				content areas;(II)training in
				strategies and pedagogy in the core academic subjects that involve use of
				technology and curriculum redesign as key components of changing teaching and
				learning and improving student achievement and technology literacy;(III)training in the
				use of computer-based and online assessments, and in the use of student
				performance and other data for individualized instruction;(IV)training that
				includes ongoing communication and follow-up with instructors, facilitators,
				and peers; and(ii)may
				include—(I)the use of, and
				training of, instructional technology specialists, mentors, master teachers, or
				coaches to serve as experts and train other teachers in the effective use of
				technology; and(II)the use of
				technology, such as distance learning and online virtual educator-to-educator
				peer communities, as a means for delivering professional development.(B)The acquisition
				and implementation of eligible technology, tools, applications, and other
				resources to be employed in the professional development activities described
				in subparagraph (A).(2)Use funds
				remaining after carrying out paragraph (1) to acquire or implement technology
				tools, applications, and other resources to improve student learning,
				technology literacy, and achievement in the area of priority identified by the
				local educational agency, including through 1 or more of the following:(A)Conducting ongoing
				formative assessment and using other timely data sources and data systems to
				more effectively identify and address individual student learning needs.(B)Supporting
				personalized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors not otherwise
				available except through technology such as online learning.(C)Increasing
				parental involvement through improved communication with teachers and access to
				student assignments and grades.(D)Enhancing
				accountability, instruction, and data-driven decisionmaking through data
				systems that allow for management, analysis, and disaggregating of student,
				teacher, and school data.(E)Such other
				activities as are appropriate and consistent with the goals and purposes of
				this part.(c)Multiple
				GrantsA local educational agency that receives subgrants under
				both subparagraph (A) and subparagraph (B) of section 2412(a)(2) may use all
				such subgrant funds for activities authorized under subsection (a).(d)Modification of
				funding allocationsA State educational agency may authorize a
				local educational agency to modify the percentage of the local educational
				agency’s subgrant funds required to carry out the activities described in
				subsections (a) or (b) if the local educational agency demonstrates that such
				modification will assist the local educational agency in more effectively
				carrying out such activities.(e)Purchasing
				consortiaLocal educational agencies receiving subgrants under
				subsection (a) or (b) may—(1)form a local
				purchasing consortia with other such local educational agencies to carry out
				the activities described in subsection (a) or (b), including purchasing
				eligible technology; and(2)use such funds for
				purchasing eligible technology through a State purchasing consortia under
				section 2414(c).2417.Reporting(a)Local
				educational agenciesEach local educational agency receiving a
				subgrant under this part shall submit to the State educational agency that
				awarded such subgrant an annual report that meets the requirements of
				subsection (c).(b)State
				educational agenciesEach State educational agency receiving a
				grant under this subpart shall submit to the Secretary an annual report that
				meets the requirements of subsection (c).(c)Report
				requirementsA report submitted under subsection (a) or (b) shall
				include, at a minimum, a description of—(1)the status of the
				State educational agency’s plan described in section 2413(b)(1) or the local
				educational agency’s technology plan under section 2415(a)(1)(B), as
				applicable;(2)the categories of
				eligible technology acquired with funds under this subpart and how such
				technology is being used;(3)the professional
				development activities funded under this subpart, including types of activities
				and entities involved in providing such professional development to classroom
				teachers and other staff, such as school librarians;(4)the instruction,
				strategies, activities, and curricula used in the programs funded under this
				subpart; and(5)the types of
				programs funded under this subpart.2Internet
				Safety2421.Internet safety(a)In
				generalNo funds made available under this part to a local
				educational agency for an elementary school or secondary school that does not
				receive services at discount rates under section 254(h)(5) of the
				Communications Act of 1934 (47 U.S.C. 254(h)(5)) may be used to purchase
				computers used to access the Internet, or to pay for direct costs associated
				with accessing the Internet, for such school unless the school, school board,
				local educational agency, or other authority with responsibility for
				administration of such school both—(1)(A)has in place a policy
				of Internet safety for minors that includes the operation of a technology
				protection measure with respect to any of its computers with Internet access
				that protects against access through such computers to visual depictions that
				are—(i)obscene;(ii)child
				pornography; or(iii)harmful to
				minors; and(B)is enforcing the
				operation of such technology protection measure during any use of such
				computers by minors; and(2)(A)has in place a policy
				of Internet safety that includes the operation of a technology protection
				measure with respect to any of its computers with Internet access that protects
				against access through such computers to visual depictions that are—(i)obscene; or(ii)child
				pornography; and(B)is enforcing the
				operation of such technology protection measure during any use of such
				computers.(b)Timing and
				applicability of implementation(1)In
				generalThe local educational agency with responsibility for a
				school covered by subsection (a) shall certify the compliance of such school
				with the requirements of subsection (a) as part of the application process for
				each program funding year.(2)Process(A)Schools with
				internet safety policies and technology protection measures in
				placeA local educational agency with responsibility for a school
				covered by subsection (a) that has in place an Internet safety policy meeting
				the requirements of subsection (a) shall certify its compliance with subsection
				(a) during each annual program application cycle under this part.(B)Schools without
				internet safety policies and technology protection measures in place(i)CertificationA
				local educational agency with responsibility for a school covered by subsection
				(a) that does not have in place an Internet safety policy meeting the
				requirements of subsection (a) for each year in which the local educational
				agency is applying for funds for such school under this part, shall certify
				that it is undertaking such actions, including any necessary procurement
				procedures, to put in place an Internet safety policy that meets such
				requirements.(ii)IneligibilityAny
				school covered by subsection (a) for which the local educational agency
				concerned is unable to certify compliance with such requirements for a year
				shall be ineligible for all funding under this part for such year and all
				subsequent years until such time as such school comes into compliance with such
				requirements.(c)Disabling during
				certain useAn administrator, supervisor, or person authorized by
				the responsible authority under subsection (a) may disable the technology
				protection measure concerned to enable access for bona fide research or other
				lawful purposes.(d)Noncompliance(1)Use of general
				education provisions act remediesWhenever the Secretary has
				reason to believe that any recipient of funds under this part is failing to
				comply substantially with the requirements of this section, the Secretary
				may—(A)withhold further
				payments to the recipient under this part;(B)issue a complaint
				to compel compliance of the recipient through a cease and desist order;
				or(C)enter into a
				compliance agreement with a recipient to bring it into compliance with such
				requirements,in same manner as the Secretary is
				authorized to take such actions under sections 455, 456, and 457, respectively,
				of the General Education Provisions Act.(2)Recovery of
				funds prohibitedThe actions authorized by paragraph (1) are the
				exclusive remedies available with respect to the failure of a school to comply
				substantially with a provision of this section, and the Secretary shall not
				seek a recovery of funds from the recipient for such failure.(3)Recommencement
				of paymentsWhenever the Secretary determines (whether by
				certification or other appropriate evidence) that a recipient of funds who is
				subject to the withholding of payments under paragraph (1)(A) has cured the
				failure providing the basis for the withholding of payments, the Secretary
				shall cease the withholding of payments to the recipient under that
				paragraph.(e)DefinitionsIn
				this subpart:(1)Access to
				internetA computer shall be considered to have access to the
				Internet if such computer is equipped with a modem or is connected to a
				computer network that has access to the Internet.(2)Acquisition or
				operationAn elementary school or secondary school shall be
				considered to have received funds under this part for the acquisition or
				operation of any computer if such funds are used in any manner, directly or
				indirectly—(A)to purchase,
				lease, or otherwise acquire or obtain the use of such computer; or(B)to obtain
				services, supplies, software, or other actions or materials to support, or in
				connection with, the operation of such computer.(3)Child
				pornographyThe term child pornography has the
				meaning given that term in section 2256 of title 18, United States Code.(4)ComputerThe
				term computer includes any hardware, software, or other technology
				attached or connected to, installed in, or otherwise used in connection with a
				computer.(5)Harmful to
				minorsThe term harmful to minors means any picture,
				image, graphic image file, or other visual depiction that—(A)taken as a whole
				and with respect to minors, appeals to a prurient interest in nudity, sex, or
				excretion;(B)depicts,
				describes, or represents, in a patently offensive way with respect to what is
				suitable for minors, an actual or simulated sexual act or sexual contact,
				actual or simulated normal or perverted sexual acts, or a lewd exhibition of
				the genitals; and(C)taken as a whole,
				lacks serious literary, artistic, political, or scientific value as to
				minors.(6)MinorThe
				term minor means an individual who has not attained the age of
				17.(7)ObsceneThe
				term obscene has the meaning applicable to that term under section
				1460 of title 18, United States Code.(8)Sexual act and
				sexual contactThe terms sexual act and
				sexual contact have the meanings given those terms in section
				2246 of title 18, United States Code.(f)SeverabilityIf any provision of this section is held
				invalid, the remainder of this section shall not be affected
				thereby..IIILanguage and
			 academic content instruction for English learners and immigrant
			 students3001.Language and
			 academic content instruction for English learners and immigrant
			 studentsTitle III (20 U.S.C.
			 6801 et seq.) is amended to read as follows:IIILanguage and
				academic content instruction for English learners and immigrant
				studentsAEnglish Language
				Acquisition, Language Enhancement, and Academic Achievement Act3101.Short
				titleThis part may be cited
				as the English Language Acquisition, Language Enhancement, and Academic
				Achievement Act.3102.PurposesThe purposes of this part are—(1)to ensure that
				English learners, including immigrant children and youth, achieve English
				proficiency;(2)to supplement the
				other services under this Act and related programs designed to ensure that
				English learners develop high levels of academic attainment and meet the
				college and career ready standards under section 1111(a)(1);(3)to support States
				as they—(A)adopt English
				language proficiency standards that include not less than 4 levels of English
				proficiency;(B)establish
				statewide frameworks for identifying and supporting English learners;
				and(C)adopt valid and
				reliable assessments of English proficiency aligned to—(i)English language
				proficiency standards;(ii)the statewide
				criteria for identifying English learners,;(iii)entering and
				exiting criteria; and(iv)a statewide
				system for supporting English learners; and(4)to support the
				efforts of early childhood educators, teachers, school leaders, State
				educational agencies, and local educational agencies to develop and enhance the
				capacity and flexibility needed to—(A)provide
				evidence-based, linguistically and culturally appropriate services to assist
				English learners supported under this part in—(i)attaining English
				language proficiency;(ii)meeting college
				and career ready academic content standards under section 1111(a)(1);
				and(iii)achieving school
				readiness before kindergarten entry;(B)implement such
				services effectively;(C)evaluate the
				impact of such services on school readiness, English language proficiency, and
				academic content knowledge;(D)modify such
				services as appropriate to meet the needs of students; and(E)create the
				conditions for learning necessary to meet the needs of English learners so
				English learners can access rigorous academic content; and(5)to promote family
				and community participation in language instruction educational programs in
				communities for parents of English learners.1Grants and
				subgrants for English language acquisition and language enhancement3111.Formula grants
				to States(a)In
				generalIn the case of each State educational agency having a
				plan approved by the Secretary for a fiscal year under section 3113, the
				Secretary shall make a grant for the year to the agency for the purposes
				specified in subsection (b). The grant shall consist of the allotment
				determined for the State educational agency under subsection (c).(b)Use of
				funds(1)Subgrants to
				eligible entitiesThe Secretary may make a grant under subsection
				(a) only if the State educational agency involved agrees to expend not less
				than 95 percent of the State educational agency’s allotment under subsection
				(c) for a fiscal year—(A)to award
				subgrants, from allocations under section 3114, to eligible entities to carry
				out the activities described in section 3115 (other than subsection (e) of that
				section); and(B)to award subgrants
				under section 3114(d)(1) to eligible entities that are described in that
				subsection to carry out the activities described in section 3115(d).(2)State
				activities(A)In
				generalSubject to subparagraph (B), each State educational
				agency receiving a grant under subsection (a) may reserve not more than 10
				percent of the agency’s allotment under subsection (c) for the purpose of
				carrying out 1 or more of the following activities:(i)Establishing and
				implementing a framework for identifying English learners that includes not
				less than 4 levels of English proficiency that—(I)can reasonably be
				measured;(II)are based on
				actual student performance; and(III)shall be used
				for identification, placement in English language instruction, reporting, and
				accountability purposes.(ii)Establishing and
				implementing standardized, statewide evidence-based entrance and exit
				procedures, including a requirement that all students who may be English
				learners are assessed for such status within 30 days of enrollment in a school
				in the State.(iii)Establishing and
				implementing policies to support local educational agencies as local
				educational agencies ensure the continuity of English-learner identification
				and English proficiency level for students who transfer between local
				educational agencies.(iv)Adopting and
				implementing high-quality, evidence-based English language proficiency
				standards and matching assessments that identify not less than 4 levels of
				English proficiency and that are aligned with the college and career ready
				standards under section 1111(a)(1) adopted by the State for each grade level
				that—(I)set high
				expectations regarding academic achievement and linguistic proficiency for
				English learners at all levels of proficiency; and(II)support teachers
				as teachers enhance instruction to support English learners.(v)Establishing and
				implementing systems and policies to encourage and facilitate the sharing of
				highly effective practices for serving English learners among local educational
				agencies.(vi)Developing, in
				States where 20 percent of the English learner population has the same native
				language and a minimum of 10,000 students speak that language, native-language
				content assessments for students of that language group who cannot yet access
				the content in English, and incorporating the results of those assessments into
				the accountability system established under section 1111(a)(3) and 1116.(vii)Providing
				technical assistance to local educational agencies regarding professional
				development and family and community outreach and engagement.(viii)As appropriate,
				providing competitive grants to support improved outreach and school readiness
				in early education settings.(ix)As appropriate,
				developing curricula appropriate for dual-language instructional
				environments.(x)Planning,
				administration, and interagency coordination.(B)LimitationA
				State may use not more than one-third of the amount reserved under subparagraph
				(A) or $175,000, whichever is greater, for the activities described in
				subparagraph (A)(x).(c)Reservations and
				allotments(1)ReservationsFrom
				the amount appropriated under section 3(j) for each fiscal year, the Secretary
				shall reserve—(A)0.5 percent or
				$5,000,000 of such amount, whichever is greater, for payments to eligible
				entities that are defined under section 3112(a) for activities, approved by the
				Secretary, consistent with this subpart;(B)0.5 percent of
				such amount for payments to outlying areas, to be allotted in accordance with
				their respective needs for assistance under this subpart (as determined by the
				Secretary) for activities that are approved by the Secretary and consistent
				with the purposes of this subpart;(C)3.5 percent of
				such amount for national activities under subpart 3, except that not more than
				0.5 percent of such amount shall be reserved for evaluation activities
				conducted by the Secretary and not more than $2,000,000 of such amount may be
				reserved for the National Clearinghouse for English Learner Support and
				Educational Programs described in section 3203; and(D)3 percent of such
				amount for technical assistance provided to States under section
				3122(c).(2)State
				allotments(A)In
				generalExcept as provided in subparagraph (B), from the amount
				appropriated under section 3(j) for each fiscal year that remains after making
				the reservations under paragraph (1), the Secretary shall allot to each State
				educational agency having a plan approved under section 3113(c)—(i)an amount that
				bears the same relationship to 80 percent of the remainder as the number of
				English learners in the State bears to the number of such children in all
				States , as determined by using data in accordance with paragraph (3);
				and(ii)an amount that
				bears the same relationship to 20 percent of the remainder as the number of
				immigrant children and youth in the State bears to the number of such children
				and youth in all States, as determined based only on data available from the
				American Community Survey conducted by the Department of Commerce.(B)Minimum
				allotmentsNo State educational agency shall receive an allotment
				under this paragraph that is less than $500,000.(C)ReallotmentIf
				any State educational agency described in subparagraph (A) does not submit a
				plan to the Secretary for a fiscal year, or submits a plan (or any amendment to
				a plan) that the Secretary, after reasonable notice and opportunity for a
				hearing, determines does not satisfy the requirements of this subpart, the
				Secretary shall reallot any portion of such allotment to the remaining State
				educational agencies in accordance with subparagraph (A).(D)Special rule for
				puerto ricoThe total amount allotted to Puerto Rico for any
				fiscal year under subparagraph (A) shall not exceed 0.5 percent of the total
				amount allotted to all States for that fiscal year.(3)Use of data for
				determinationsIn making State allotments under paragraph
				(2)(A)(i), for each fiscal year, the Secretary shall determine the number of
				English learners in a State and in all States, for each fiscal year, using the
				most accurate, up-to-date data, which may be—(A)data available
				from the American Community Survey conducted by the Department of Commerce,
				which may be multiyear estimates;(B)the number of
				students assessed as not having attained English language proficiency, based on
				the State's English language proficiency assessment under section
				1111(a)(2)(D), which may be multi-year estimates;(C)a combination of
				data available under subparagraphs (A) and (B); or(D)the most reliable
				source of data available to the Secretary for determining the number of
				immigrant children and youth in a State and in all States.3112.Native
				American and Alaska Native children in school(a)Eligible
				entitiesFor the purpose of carrying out programs under this part
				for individuals served by elementary schools, secondary schools, and
				postsecondary schools operated predominately for Native American children
				(including Alaska Native children), the following shall be considered to be an
				eligible entity:(1)An Indian
				tribe.(2)A tribally
				sanctioned educational authority.(3)A Native Hawaiian
				or Native American Pacific Islander native language educational
				organization.(4)An elementary
				school or secondary school that is operated or funded by the Bureau of Indian
				Education of the Department of the Interior, or a consortium of such
				schools.(5)An elementary
				school or secondary school operated under a contract with or grant from the
				Bureau of Indian Education of the Department of the Interior, in consortium
				with another such school or a tribal or community organization.(6)An elementary
				school or secondary school operated by the Bureau of Indian Education of the
				Department of the Interior and an institution of higher education, in
				consortium with an elementary school or secondary school operated under a
				contract with or grant from the Bureau of Indian Education of the Department of
				the Interior or a tribal or community organization.(b)Submission of
				applications for assistanceNotwithstanding any other provision
				of this part, an entity that is considered to be an eligible entity under
				subsection (a) that desires to receive Federal financial assistance under this
				subpart, shall submit an application to the Secretary.(c)Special
				rules(1)Ineligibility
				for multiple awards for same periodAn eligible entity described
				in subsection (a) that receives a grant under this section shall not be
				eligible to receive a subgrant under section 3114 for the same period.(2)Native american
				language programsAn eligible entity described in subsection (a)
				that receives a grant under this section may, in addition to other activities
				supported under this subpart, use the grant funds to support Native American
				language immersion programs and Native American language restoration programs,
				which may be taught by traditional or tribal leaders.3113.State
				educational agency plans(a)Plan
				requiredEach State educational agency desiring a grant under
				this subpart shall submit a plan to the Secretary at such time, in such manner,
				and containing such information as the Secretary may require.(b)ContentsEach
				plan submitted under subsection (a) shall—(1)describe the
				process that the agency will use in awarding subgrants to eligible entities
				under this subpart;(2)include
				high-quality, evidence-based English language proficiency standards aligned
				with the college and career ready standards adopted by the State and described
				in section 1111(a)(1) for each grade level that—(A)set high
				expectations regarding academic achievement and linguistic proficiency for
				English learners at all levels of proficiency; and(B)support teachers
				as teachers enhance curriculum and instruction to support English
				learners;(3)include a
				statewide framework for identifying, supporting, and exiting English learners
				that—(A)is aligned with
				the English language proficiency standards described in paragraph (2);
				and(B)includes not less
				than 4 levels of proficiency;(4)describe the
				statewide framework adopted under paragraph (3), including a justification for
				the number of levels of proficiency, the defining characteristics of each
				level, and a description of the extent to which students can use the English
				language to access rigorous academic content at each level of English language
				proficiency;(5)include a State
				English language proficiency assessment system that—(A)is valid,
				reliable, and aligned to the English language proficiency standards described
				in paragraph (2) and the statewide framework described in paragraph (3);
				and(B)provides relevant
				information to educators to better meet the needs of the English learners being
				served;(6)describe how the
				State will ensure that—(A)each student is
				proficient in academic English not more than 5 years after being identified as
				an English learner; and(B)in the case of a
				student who is an English learner who will graduate from secondary school in
				less than 5 years of being identified as an English learner—(i)such English
				learner student will receive not less than 5 years of services to help the
				student attain English proficiency;(ii)such English
				learner student will continue to receive services to gain English proficiency
				after graduation from secondary school, through a memorandum of understanding
				between the local educational agency and a local institution of higher
				education; and(iii)if such English
				learner student does not attain English proficiency not more than 5 years after
				being identified as an English learner, the student will not be counted as a
				graduating student in the State or local educational agency's calculation of
				the graduation rate;(7)provide an
				assurance the State will include English language proficiency assessment
				results as a representative and significant portion of the State-designed
				professional growth and improvement system, and a description of the process
				for doing so;(8)provide an
				assurance the State will include English language proficiency assessment
				results as a significant portion of the State-designed professional growth and
				improvement system for all teachers of English learners, and a description of
				the process for doing so;(9)describe how the
				State educational agency will support local educational agencies in assisting
				English learners in acquiring proficiency in each of the 4 language domains of
				reading, writing, speaking, and listening, as measured by the State’s English
				language proficiency assessment;(10)describe how the
				State educational agency will encourage and facilitate the sharing of
				highly-effective practices for serving English learners among local educational
				agencies, and, to the extent practicable, early childhood education
				programs;(11)describe how the
				State educational agency will coordinate programs and activities carried out
				under this subpart with the other programs and activities that such agency
				carries out under this Act, the Individuals with Disabilities Education Act,
				the Carl D. Perkins Career and Technical Education Act of 2006, the Head Start
				Act, the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et
				seq.), the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), and the
				McKinney-Vento Homeless Assistance Act;(12)describe how the
				agency will assist eligible entities in increasing the extent to which English
				learners acquire English language proficiency within the time frame described
				in paragraph (6), as informed by evidence-based practices;(13)provide an
				assurance eligible entities in the State will be given the flexibility to teach
				English learners using a language instruction curriculum that has been
				demonstrated to be effective;(14)describe how the
				agency will manage subgrants awarded under this subpart, including—(A)how the agency
				will ensure subgrant funds are expended to support the provision of services to
				help English learners achieve English language proficiency and meet the State’s
				college and career ready academic content standards, which may include using a
				evidence-based language instruction curriculum;(B)how the agency
				will monitor eligible entities receiving a subgrant under this part to ensure
				compliance with applicable Federal fiscal requirements, while also assisting
				such entities in building their capacity to offer high-quality services;
				and(C)how the agency
				will, in awarding subgrants under section 3114, address the needs of local
				educational agencies of all sizes and in all geographic areas, including local
				educational agencies that serve rural and urban schools;(15)identify the
				lowest performing local educational agencies in the State (regarding the
				activities described in this title) and describe how the State will ensure that
				those local educational agencies improve; and(16)provide an
				assurance the plan has been developed in consultation with local educational
				agencies, teachers, administrators of programs described under this part,
				parents, family members, community partners, and other relevant
				stakeholders.(c)Approval(1)In
				GeneralThe Secretary, after using a peer review process, shall
				approve a plan submitted under subsection (a) if the plan meets the
				requirements of this section.(2)Frequency and
				durationThe State shall resubmit the plan submitted under
				subsection (a) every 4 years, and such resubmissions shall coincide with the
				years that the State submits a State plan under title I.(3)Additional
				information(A)AmendmentsIf
				a State educational agency amends the plan approved under this subsection, the
				agency shall submit the amendment to the Secretary.(B)ApprovalThe
				Secretary shall approve an amendment to an approved plan, unless the Secretary
				determines that the amendment will result in the agency not meeting the
				requirements, or fulfilling the purposes, of this part.(d)Consolidated
				planA plan submitted under subsection (a) may be submitted as
				part of a State consolidated plan.(e)Secretary
				assistanceThe Secretary shall provide technical assistance, if
				requested, in the development of English language proficiency standards,
				performance targets, and assessments.3114.Within-State
				allocations(a)In
				generalAfter making the reservation required under subsection
				(d)(1), each State educational agency receiving a grant under section
				3111(c)(2) shall award subgrants for a fiscal year by allocating, in a timely
				manner, to each eligible entity in the State having a plan approved under
				section 3116, an amount that bears the same relationship to the amount received
				under the grant and remaining after making such reservation as the population
				of English learners in public and nonpublic schools served by the eligible
				entity bears to the population of English learners in public and nonpublic
				schools served by all eligible entities in the State.(b)LimitationA
				State educational agency shall not award a subgrant from an allocation made
				under subsection (a) if the amount of such subgrant would be less than
				$10,000.(c)ReallocationWhenever
				a State educational agency determines that an amount from an allocation made to
				an eligible entity under subsection (a) for a fiscal year will not be used by
				the entity for the purpose for which the allocation was made, the agency shall,
				in accordance with such rules as the agency determines to be appropriate,
				reallocate such amount, consistent with such subsection, to other eligible
				entities in the State that the agency determines will use the amount to carry
				out that purpose.(d)Required
				reservationA State educational agency receiving a grant under
				this subpart for a fiscal year—(1)may reserve not
				more than 15 percent of the agency’s allotment under section 3111(c)(2) to
				award subgrants to eligible entities in the State that have experienced a
				significant increase, as compared to the average of the 2 preceding fiscal
				years, in the percentage or number of immigrant children and youth, including
				students with interrupted formal education, who have enrolled, during the
				fiscal year preceding the fiscal year for which the subgrant is made, in public
				and nonpublic elementary schools and secondary schools in the geographic areas
				under the jurisdiction of, or served by, such entities; and(2)in awarding
				subgrants under paragraph (1)—(A)shall consider
				eligible entities that satisfy the requirement of such paragraph but have
				limited or no experience in serving immigrant children and youth, including
				students with interrupted formal education,;(B)shall consider
				eligible entities that experience a significant increase in the percentage of
				immigrant children and youth served, including students with interrupted formal
				education, and eligible entities that experience a significant increase in the
				number of immigrant children and youth served, including students with
				interrupted formal education; and(C)shall consider the
				quality of each local plan under section 3116 and ensure that each subgrant is
				of sufficient size and scope to meet the purposes of this part.3115.Subgrants to
				eligible entities(a)Purposes of
				subgrantsA State educational agency may make a subgrant to an
				eligible entity from funds received by the agency under this subpart only if
				the entity agrees to expend the funds to supplement the education of English
				learners by helping English learners learn English and meet the State college
				and career ready academic content and student academic achievement standards.
				The eligible subgrantee shall carry out activities with such funds, using
				evidence-based approaches and methodologies that have been demonstrated to be
				effective for teaching English learners and immigrant children and youth, for
				the following purposes:(1)Developing and
				implementing new language instruction educational programs and academic content
				instruction programs for English learners and immigrant children and youth,
				including early childhood education programs, elementary school programs, and
				secondary school programs.(2)Carrying out
				highly focused, innovative, locally designed, evidence-based activities to
				expand or enhance existing language instruction educational programs and
				academic content instruction programs for English learners and immigrant
				children and youth.(3)Implementing,
				within an individual school, whole school programs for restructuring,
				reforming, and upgrading all relevant programs, activities, and operations
				relating to language instruction educational programs and academic content
				instruction for English learners and immigrant children and youth.(4)Implementing,
				within the entire jurisdiction of a local educational agency, agencywide
				programs for restructuring, reforming, and upgrading all relevant programs,
				activities, and operations relating to language instruction educational
				programs and academic content instruction for English learners and immigrant
				children and youth.(b)Administrative
				expensesEach eligible entity receiving funds under section
				3114(a) for a fiscal year may use not more than 2 percent of such funds for the
				cost of administering this subpart.(c)Allowable
				activitiesAn eligible agency that receives a subgrant under
				section 3114 may use subgrant funds to meet the academic and language needs of
				English learners, in order to meet the performance targets described under
				section 3121, by carrying out the following activities:(1)(A)Developing an
				individual performance target for each English learner that is not less than
				the rate of growth in English proficiency necessary for the student to achieve
				proficiency not more than 5 years after being identified as an English learner;
				and(B)in the case of a
				student who will graduate from secondary school in less than 5 years, ensuring
				that—(i)such student will
				receive not less than 4 years of services to help the student attain English
				proficiency;(ii)the student will
				continue to receive services to gain English proficiency after graduation from
				secondary school, through a partnership between the local educational agency
				and a local institution of higher education; and(iii)if a student
				described in this subparagraph does not attain English proficiency not more
				than 5 years after being identified as an English learner, the student will not
				be counted as a graduating student in the local educational agency's
				calculation of the graduation rate.(2)Developing and
				carrying out sustained, long term, job-embedded, data driven professional
				development for educators that includes—(A)specific knowledge
				and skills school leaders need to—(i)implement
				evidence-based strategies to create positive conditions for learning;(ii)create conditions
				for learning;(iii)support
				effective, evidence-based instructional programs;(iv)design
				comprehensive professional growth plans for educators who serve English
				learners;(v)develop the
				capacity of content-area teachers to meet the unique cultural, language, and
				academic needs of English learners; and(vi)meet the unique
				needs, cultural and otherwise, of families of English learners;(B)specific knowledge
				and skills teachers of English learners need to—(i)implement
				evidence-based instructional strategies for improving English learner
				acquisition of academic language;(ii)meet the academic
				and language needs of English learners of different ages; and(iii)meet the unique
				needs, cultural and otherwise, of families of English learners; and(C)specific knowledge
				and skills content-area teachers need to—(i)adapt,
				accommodate, and enhance academic content curricula and assessments, to the
				greatest extent practicable, to ensure that English learners can access
				academic content while maintaining the high expectations necessary to meet the
				performance targets described under section 3121 and the college and career
				ready standards described in section 1111(a)(1);(ii)execute
				evidence-based instructional strategies for improving English learner
				acquisition of content-specific language and concepts;(iii)execute
				evidence-based instructional practices for improving English learner
				acquisition of academic language; and(iv)meet the unique
				needs, cultural and otherwise, of families of English learners.(3)Implementing and
				carrying out opportunities for teachers of English learners and content-area
				teachers to plan collaboratively during contract hours.(4)Implementing or
				enhancing schoolwide data analysis and intervention teams to improve the
				achievement of English learners.(5)Developing,
				implementing, and carrying out not less than 1 of the following family
				engagement strategies:(A)Implementing
				community school models and related activities, such as opening school
				facilities to community-based organizations, establishing parent institutes,
				operating or supporting co-location with family literacy programs, and
				establishing co-location with public assistance programs.(B)Providing
				compensatory time to allow teachers to conduct home visits, or establishing a
				home visiting program in collaboration with a community-based
				organization.(C)Establishing
				native-language family outreach call centers.(D)Other
				evidence-based outreach strategies.(6)As necessary,
				acquiring evidence-based curricular and instructional materials designed to
				meet the needs of English learners.(d)Activities by
				agencies experiencing substantial increases in immigrant children and
				youth(1)In
				generalAn eligible entity receiving funds under section
				3114(d)(1) shall use the funds to pay for activities that provide enhanced
				instructional opportunities for immigrant children and youth, including
				students with interrupted formal education, which may include—(A)family literacy,
				parent and family outreach, and leadership development activities designed to
				assist parents and family members in becoming engaged participants in the
				education and development of their children;(B)recruitment of,
				and support for, personnel, including early childhood educators, teachers, and
				paraprofessionals who have been specifically trained, or are being trained, to
				provide services to immigrant children and youth;(C)the provision of
				tutorials, mentoring, and academic or career counseling for immigrant children
				and youth;(D)identification,
				development, and acquisition of curricular materials, educational software, and
				technologies to be used in the program carried out with funds awarded under
				section 3114(a);(E)basic
				instructional services that are directly attributable to the presence in the
				local educational agency involved of immigrant children and youth, including
				the payment of costs of providing additional classroom supplies and costs of
				transportation;(F)such other costs
				that are directly attributable to such additional basic instructional services
				or that are designed to assist immigrant children and youth to achieve in
				elementary schools and secondary schools in the United States, such as programs
				of introduction to the educational system and civics education; and(G)activities,
				coordinated with community-based organizations (including community-based
				organizations providing early childhood education programs), institutions of
				higher education, private sector entities, or other entities with expertise in
				working with immigrants, to assist parents of immigrant children and youth by
				offering comprehensive community services.(2)Duration of
				subgrantsThe duration of a subgrant made by a State educational
				agency under section 3114(d)(1) shall be determined by the agency in the
				agency's discretion.(e)Selection of
				method of instruction(1)In
				generalAn eligible entity receiving a subgrant from a State
				educational agency under this subpart shall select 1 or more methods or forms
				of evidence-based instruction to be used in the programs and activities
				undertaken by the entity in assisting English learners in attaining English
				language proficiency and meeting State college and career ready academic
				content standards and student academic achievement standards under section
				1111(a)(1) in order to be college and career ready.(2)ConsistencyThe
				selection of methods or forms of instruction, as described under paragraph (1),
				shall be consistent with sections 3125 through 3128.(f)Supplement, Not
				SupplantFederal funds made available under this subpart shall be
				used so as to supplement the level of Federal, State, and local public funds
				that, in the absence of such availability, would have been expended for
				programs for English learners and immigrant children and youth and in no case
				to supplant such Federal, State, and local public funds.3116.Local
				plans(a)Plan
				requiredEach eligible entity desiring a subgrant from a State
				educational agency under section 3114 shall submit a plan to the State
				educational agency at such time, in such manner, and containing such
				information as the State educational agency may require.(b)ContentsEach
				plan submitted under subsection (a) for a subgrant under section 3114(a) shall,
				at a minimum—(1)describe the
				evidence-based programs and activities proposed to be developed, implemented,
				and administered under the subgrant, including how such programs and activities
				will enable children to speak, read, write, and comprehend the English
				language, meet State college and career ready academic content standards and
				student academic achievement standards under section 1111(a)(1), and be college
				and career ready;(2)describe how the
				eligible entity will hold elementary schools and secondary schools receiving
				funds under this subpart accountable for—(A)assessing
				annually, in accordance with section 1111(a)(2)(D), the English language
				proficiency of all English learners participating in programs funded under this
				subpart; and(B)meeting timelines,
				progress criteria, and performance targets for English learners in order to
				ensure that students served by programs carried out under this part—(i)achieve English
				proficiency; and(ii)meet the State’s
				college and career ready academic content standards under section
				1111(a)(1);(3)describe how the
				eligible entity will engage family and community members and involve them in
				activities carried out using subgrant funds;(4)describe how the
				eligible entity will consult with teachers, researchers, school administrators,
				parents, family and community members, and, if appropriate, with
				education-related community groups and nonprofit organizations, and
				institutions of higher education, in developing and implementing such
				plan;(5)describe how
				language instruction and academic content instruction carried out under the
				subgrant will ensure that English learners being served by the programs develop
				English language proficiency and demonstrate such proficiency through academic
				content mastery;(6)describe how the
				eligible entity will, if applicable, coordinate activities under the plan with
				local Head Start and Early Head Start agencies, including migrant and seasonal
				Head Start agencies, and other early childhood education providers; and(7)contain an
				assurance that—(A)the eligible
				entity is not in violation of State law, including State constitutional law,
				regarding the education of English learners, consistent with sections 3124
				through 3128;(B)each local
				educational agency that is included in the eligible entity complies with
				section 3202 prior to, and throughout, each school year; and(C)in developing the
				plan, the eligible entity considered how best to target funds to schools with
				high concentrations of English learners and to support continuous improvement
				in the services offered to English learners in the area served by the eligible
				entity.(c)Teacher english
				fluencyEach eligible entity receiving a subgrant under this
				subpart shall include in the plan a certification that all teachers in any
				language instruction educational program for English learners that is, or will
				be, funded under this part are fluent in the language used for instruction,
				including having written and oral communications skills.2Accountability and
				administration3121.Local
				evaluation and accountability(a)Evaluation(1)In
				GeneralEach eligible entity that receives a subgrant from a
				State educational agency under subpart 1 shall provide such agency, at the
				conclusion of every second fiscal year during which the subgrant is received,
				with an evaluation, in a form prescribed by the agency, that includes—(A)a description of
				the programs and activities conducted by the entity with funds received under
				subpart 1 during the 2 immediately preceding fiscal years;(B)a description of
				the progress made by children in learning the English language as measured by
				the State English language proficiency assessment described in section
				3113(b)(5) and meeting college and career ready academic content standards and
				student academic achievement standards under section 1111(a)(1);(C)the number and
				percentage of children in the programs and activities who meet the target
				established under section 3113(b)(6)(A);(D)a description of
				the progress made by children in meeting college and career ready academic
				content standards and student academic achievement standards under section
				1111(a)(1) for each of the 2 years after such children are no longer receiving
				services under this part; and(E)a description of
				the progress made by former English learners in meeting college and career
				ready academic content standards and student achievement standards under
				section 1111(a)(1).(2)Use of
				EvaluationAn evaluation provided by an eligible entity under
				subsection (a) shall be used by the entity and the State educational
				agency—(A)for improvement of
				programs and activities;(B)to determine the
				effectiveness of programs and activities in assisting children who are English
				learners to attain English proficiency, as measured in a way that is consistent
				with paragraph (4), and meet college and career ready academic content
				standards and student academic achievement standards under section 1111(a)(1);
				and(C)in determining
				whether or not to continue funding for specific programs or activities.(3)Evaluation
				ComponentsAn evaluation provided by an eligible entity under
				subsection (a) shall—(A)provide an
				evaluation of children enrolled in a program or activity conducted by the
				entity using funds under subpart 1 (including the percentage of children)
				who—(i)are making
				progress in attaining English proficiency, including the percentage of children
				who have achieved English proficiency;(ii)have transitioned
				into classrooms not tailored to English learners, and have a sufficient level
				of English proficiency to permit them to achieve in English and transition into
				classrooms not tailored to limited English learners;(iii)are meeting the
				college and career ready standards under section 1111(a)(1); and(iv)are not exempted
				from the State reading or language arts academic assessment in accordance with
				section 1111(a)(2)(B)(v)(II); and(B)include such other
				information as the State educational agency may require.(4)Evaluation
				MeasuresA State shall approve evaluation measures for use under
				paragraph (3) that are designed to assess—(A)the progress of
				children in attaining English proficiency, including a child's level of
				comprehension, speaking, listening, reading, and writing skills in
				English;(B)student attainment
				of college and career ready student academic achievement standards under
				section 1111(a)(1) on assessments described in section 1111(a)(2); and(C)progress in
				meeting the annual State performance targets described in section 3122.(b)Accountability(1)In
				generalEach eligible entity that receives a subgrant from a
				State educational agency under this title shall annually reach an agreement
				with the State educational agency on a local English proficiency performance
				target for the percentage of English learners served by the eligible entity
				under this title who are making progress in achieving English proficiency not
				more than 5 years after being identified as an English learner. For purposes of
				this paragraph, English proficiency shall be measured using the English
				language proficiency assessment described in section 3113(b)(5).(2)Students who
				will graduate in less than 5 yearsIn the case of a student who
				will graduate from secondary school in less than 5 years, if such does not
				attain English proficiency not more than 5 years after being identified as an
				English learner, the student shall not be counted as a graduating student in
				the local educational agency's calculation of the graduation rate.(3)Technical
				assistanceDuring the development of the improvement plan
				described in paragraph (4), and throughout the implementation of such plan, the
				State educational agency shall—(A)provide technical
				assistance to the eligible entity;(B)provide technical
				assistance, if applicable, to schools served by the eligible entity under
				subpart 1 that need assistance to enable the schools to meet the eligible
				entity's local performance target described in paragraph (1);(C)assist the
				eligible entity in improving the professional development described in section
				3115(c)(2) that such eligible entity is providing to educators; and(D)develop, in
				consultation with the eligible entity, a plan to incorporate evidence-based
				strategies and methodologies to improve the specific program or method of
				instruction provided to English learners.(4)Accountability(A)2-Year
				AccountabilityIf an eligible entity fails to meet the local
				performance target described in paragraph (1) for 2 consecutive years, the
				State educational agency shall—(i)identify such
				eligible entity as being in need of improvement; and(ii)require the
				eligible entity to develop and implement an improvement plan.(B)Entities in need
				of improvementIf an eligible entity fails to meet the local
				performance targets described in paragraph (1) a year after being identified as
				being in need of improvement, as described in subparagraph (A)(i), the State
				educational agency shall—(i)identify such
				eligible entity as being in need of State support;(ii)require such
				eligible entity to develop and implement a plan to modify the entity’s
				curriculum, program, and method of instruction; and(iii)submit such plan
				to the State educational agency for approval.(C)Entities in need
				of State supportIf an eligible entity fails to meet the local
				performance targets described in paragraph (1) a year after being identified as
				being in need of State support, as described in subparagraph (B)(i), the State
				educational agency shall—(i)identify such
				eligible entity as being in need of State action;(ii)manage the
				subgrant funds and the eligible entity's subgrant programs for 4 years, or
				until the local performance target is reached if such target is reached in less
				than 4 years; and(iii)after 4 years,
				or after the local performance target is reached if such target is reached in
				less than 4 years, institute a 2 year probationary period, during which the
				State educational agency shall once again manage the subgrant funds and
				programs if the eligible entity fails to meet the local performance target at
				any time during the probationary period.3122.State
				accountability(a)In
				generalEach State educational agency, with input from
				subgrantees, shall establish in the State plan submitted under section 3113, a
				State performance target for the percentage of English learners served by the
				State under this title who are making progress in achieving English proficiency
				not more than 5 years after being identified as an English learner. The State
				performance target established under this subsection shall be subject to
				approval by the Secretary. Each State educational agency shall ensure that the
				local performance targets described in section 3121(b)(1) result, in the
				aggregate, in the State achieving the State’s performance target for English
				learners.(b)Improvement
				planIf a State educational agency has failed to meet the State's
				performance target for 2 consecutive years, the Secretary shall require the
				State educational agency to develop an improvement plan that will ensure that
				the State educational agency meets the State performance target. The
				improvement plan shall specifically address the factors that prevented the
				agency from meeting such performance target.(c)Technical
				assistanceDuring the development of the improvement plan
				described in subsection (b), and throughout the implementation of such plan,
				the Secretary shall—(1)provide technical
				assistance to the State educational agency using the funds described in section
				3111(c)(1)(D);(2)assist the State
				educational agency in developing a plan to improve and disseminate the
				professional development described in section 3115(c)(2); and(3)develop, in
				consultation with the State educational agency, a plan to incorporate
				evidence-based strategies and methodologies to improve the specific programs
				and method of instruction in use in such State.(d)Accountability(1)In
				GeneralIf a State educational agency fails to meet its
				performance target for 4 consecutive years, the Secretary shall—(A)require such State
				educational agency to modify its State plan and the methods of instruction in
				use in the State; or(B)require such State
				educational agency to—(i)identify
				low-performing local educational agencies in the State;(ii)develop and
				implement a plan to partner such low-performing local educational agencies with
				high-performing local educational agencies in the State that have met the local
				performance targets for the previous 3 years; and(iii)reallocate any
				grant funding under this title that would have otherwise been distributed to an
				identified low-performing local educational agency to such agency's
				high-performing partner local educational agency, as described in clause (ii),
				to enable the high-performing partner agency to provide technical
				assistance.(2)Students who
				will graduate in less than 5 yearsIn the case of a student who
				will graduate from secondary school in less than 5 years, if such student does
				not attain English proficiency not more than 5 years after being identified as
				an English learner, the student shall not be counted as a graduating student in
				the State educational agency's calculation of the graduation rate.3123.Reporting
				requirements(a)StatesEach
				State educational agency that receives assistance under this part shall provide
				annually to the Secretary, and make widely available within the State, a report
				containing information about—(1)the State’s
				progress in developing and implementing the English language proficiency
				standards described in section 3111(b)(2)(A)(iv);(2)the achievement,
				academic growth, and acquisition of English language proficiency of students
				served under this title;(3)programs and
				activities carried out by the State educational agency under this part;
				and(4)the effectiveness
				of such programs and activities in improving the education provided to English
				learners.(b)SecretaryEvery
				second year, the Secretary shall prepare and submit to the authorizing
				committees of Congress a report containing—(1)information about
				programs and activities carried out to serve English learners under this part,
				and the effectiveness of such programs and activities in improving the academic
				achievement and English proficiency of English learners;(2)information about
				the types of language instruction educational programs used by eligible
				entities receiving funding under this part to teach English learners;(3)a critical
				synthesis of data reported by eligible entities to States under section
				3121(a)(3);(4)a description of
				technical assistance and other assistance provided by State educational
				agencies under section 3111(b)(2)(A);(5)an estimate of the
				number of certified or licensed teachers working in language instruction
				educational programs and educating English learners, and an estimate of the
				number of such teachers that will be needed for the succeeding 5 fiscal
				years;(6)the major findings
				of scientifically based research carried out under this title;(7)the number of
				programs or activities, if any, that were subject to accountability measures
				described in section 3121(b)(4) due to a failure to meet local performance
				targets;(8)the number of
				English learners served by eligible entities receiving funding under this part
				who were transitioned out of language instruction educational programs funded
				under this part into classrooms where instruction is not tailored for English
				learners; and(9)other information
				gathered from other reports submitted to the Secretary under this title, as
				applicable.3124.Coordination
				with related programsIn order
				to maximize Federal efforts aimed at serving the educational needs of English
				learners, the Secretary shall coordinate and ensure close cooperation with
				other entities carrying out programs serving language-minority and English
				learners that are administered by the Department and other agencies.3125.Rules of
				constructionNothing in this
				part shall be construed—(1)to prohibit a
				local educational agency from serving English learners simultaneously with
				children with similar educational needs, in the same educational settings where
				appropriate;(2)to require a State
				or a local educational agency to establish, continue, or eliminate any
				particular type of instructional program for English learners;(3)to limit the
				preservation or use of Native American languages;(4)to prohibit the
				use of dual language programs to serve the needs of English learners and
				children with similar educational needs, in the same educational setting as
				appropriate.3126.Legal
				authority under State lawNothing in this part shall be construed to
				negate or supersede State law, or the legal authority under State law of any
				State agency, State entity, or State public official, over programs that are
				under the jurisdiction of the State agency, entity, or official.3127.Civil
				rightsNothing in this part
				shall be construed in a manner inconsistent with any Federal law guaranteeing a
				civil right.3128.Programs for
				Native Americans and Puerto RicoNotwithstanding any other provision of this
				part, programs authorized under this part that serve Native American (including
				Native American Pacific Islander) children and children in the Commonwealth of
				Puerto Rico may include programs of instruction, teacher training, curriculum
				development, evaluation, and assessment designed for Native American children
				learning and studying Native American languages and children of limited Spanish
				proficiency, except that an outcome of programs serving such children shall be
				increased English proficiency among such children.3129.ProhibitionIn carrying out this part, the Secretary
				shall neither mandate nor preclude the use of a particular curricular or
				pedagogical approach to educating English learners.3National
				activities3131.Professional
				Development Grants(a)Grants
				AuthorizedThe Secretary
				shall use funds made available under section 3111(c)(1)(C) to award grants, on
				a competitive basis and for a period of not more than 5 years, to institutions
				of higher education or nonprofit institutions with relevant experience or
				expertise and capacity (in consortia with State educational agencies or local
				educational agencies) in order to enable such consortia to—(1)provide for professional development
				activities that will improve classroom instruction for English learners;(2)assist educational personnel working with
				English learners to meet high professional standards, including standards for
				certification and licensure as teachers who work in language instruction
				educational programs and academic content instruction programs or serve English
				learners.(b)Uses of
				fundsGrants awarded under this section may be used to—(1)support
				partnerships between State or local educational agencies and institutions of
				higher education to support the work of individuals who are completing
				baccalaureate and masters programs (such as programs in the areas of teacher
				training, program administration, policy, research, evaluation, assessment, and
				curriculum development) and to improve educational services and programs for
				English learners, provided that recipients of fellowships or assistance are
				required, on completion of their studies, to—(A)assist in the
				education of English learners through work in a school, local educational
				agency, or other educational agency or organization for a period of time
				equivalent to the period of time during which the individual receives
				assistance under this section; or(B)repay all or a
				prorated part of the financial assistance received under this section;(2)support research
				on promising instructional strategies or programs that have practical
				applications for teachers, counselors, parents and family members, school
				leaders, and others responsible for educating or improving the education of
				English learners and their families;(3)support strategies
				that promote school readiness for English learners and the transition from
				early childhood education programs, such as Head Start or State preschool
				programs, to elementary school programs;(4)support strategies
				that promote high school graduation for English learners;(5)support strategies
				that strengthen and increase family and community member engagement in
				education;(6)support the
				development of curricula that are appropriate to the needs of the participating
				consortium; and(7)support the
				dissemination of information gathered in accordance with paragraphs (1) through
				(5), particularly evidence-based best practices and the provision of technical
				assistance.3132.Commission on
				assessment of English learners(a)Commission on
				assessment of english learners(1)In
				generalThe Secretary shall establish an independent commission
				on the assessment and advancement of English learners (referred to in this
				section as the commission) to carry out the activities described
				in subsection (c).(2)Date of
				appointmentThe members of the commission shall be appointed not
				later than 6 months after the date of enactment of the
				Strengthening America’s Schools Act of
				2013.(b)Composition(1)In
				generalThe commission shall be comprised of individuals with
				experience and expertise in the educational advancement and development of
				English learners, including individuals with expertise in—(A)the practice of
				teaching English to speakers of other languages;(B)measurement and
				educational assessment systems; and(C)educational
				assessment and accountability practices.(2)Expertise of
				membersThe Secretary shall ensure that the individuals selected
				in accordance with paragraph (1) are experts who are competent, by virtue of
				their training, expertise, or experience, to evaluate instruction, assessments,
				and models for English learners.(c)Duties of the
				commissionThe commission shall provide the Secretary with advice
				and recommendations about the following issues:(1)The development
				and approval of standards pertaining to English learners, in order to assist
				the Secretary in the review and approval of statewide accountability systems
				that are required under section 3113(b)(5) and section 1111(a)(3).(2)The provision of
				regulations and guidance pertaining to the inclusion of English learners in
				assessment and accountability systems, including recommendations about
				appropriate accommodations and appropriate weights for assessments involving
				English learners, including the English language proficiency assessments
				described in section 3113(b)(5).(3)Ensuring that
				State English language proficiency standards under section 3113(b)(2) and
				section 1111(a)(1)(D) are properly aligned with college and career ready
				academic content standards under section 1111(a)(1).(4)The formation of
				peer review panels, under section 1111(b)(4), with regard to—(A)the inclusion on
				the panels of experts about English learners; and(B)processes to
				ensure that the work of the peer review panel is consistent with the standards
				and guidance developed by the commission.(5)Identifying ways
				to support local capacity-building efforts to assist local educational agencies
				and schools in properly supporting English learners.(6)Ensuring that the
				research, development, and dissemination activities of the Department address
				identified gaps in knowledge for effectively including English learners in
				assessment and accountability practices.(7)Ways to address
				the needs of English learners in all program planning at the Department,
				including inter- and intra-agency coordination.(8)The development of
				improved early learning assessment strategies and instruments that take into
				account the development of English learners across all of the essential domains
				of school readiness.(d)Independently
				commissioned researchThe commission may independently commission
				research that is directly relevant to the implementation of accountability
				provisions under this Act for English learners.(e)Annual
				reportThe commission shall, beginning not later than 1 year
				after the date on which all members of the commission have been appointed,
				submit an annual report to the Secretary and the authorizing committees of
				Congress containing the recommendations described in subsection (c).3133.English
				language acquisition technology innovation grants(a)PurposesThe
				Secretary shall use funds made available under section 3111(c)(1)(C) to provide
				English language acquisition technology innovation grants for purposes of
				pursuing breakthrough research and development in educational technology and
				providing the effective use of that technology to improve English proficiency
				and academic achievement for English learners, by—(1)identifying and
				promoting advances in fundamental and applied sciences and engineering that
				could be translated into new language learning or instruction
				technologies;(2)developing novel
				language learning or instruction technologies, and the enabling processes and
				contexts for effective use of those technologies;(3)developing,
				testing, and evaluating the impact and efficacy of those technologies;(4)accelerating
				technological advances in areas in which the private sector, by itself, is not
				likely to accelerate such advances because of difficulties in implementation or
				adoption, or technical and market uncertainty;(5)coordinating
				activities with nongovernmental entities to demonstrate technologies and
				research applications to facilitate technology transfer; and(6)encouraging
				educational research on English language acquisition using new technologies and
				the data produced by those technologies.(b)Authorities of
				SecretaryThe Secretary is authorized to—(1)establish
				processes for the development and execution of English language acquisition
				technology innovation grant projects and the solicitation of entities to carry
				out the projects in a manner that is—(A)tailored to the
				purposes of the English language acquisition technology innovation grants and
				not constrained by other Department-wide administrative requirements that could
				detract from achieving program results;(B)designed to
				heighten transparency; and(C)designed to
				heighten public- and private-sector involvement to ensure that investments are
				made in the most promising areas;(2)award grants,
				contracts, cooperative agreements, and cash prizes, and enter into other
				transactions (in accordance with such regulations as the Secretary may
				establish regarding other transactions);(3)obtain
				independent, periodic, rigorous evaluations, as appropriate, of—(A)the effectiveness
				of the processes being used to award and evaluate the effectiveness of the
				English language acquisition technology innovation grants in achieving the
				stated purposes; and(B)the effectiveness
				of individual projects assisted by English language acquisition technology
				innovation grants, using evidence standards developed in consultation with the
				Institute of Education Sciences, and the suitability of ongoing projects
				assisted by such grants for further investment or increased scale;(4)disseminate,
				through the comprehensive centers established under section 203 of the
				Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), the regional
				educational laboratories system established under section 174 of the Education
				Sciences Reform Act of 2002 (20 U.S.C. 9564), or such other means as the
				Secretary determines to be appropriate, information on effective practices and
				technologies developed with the support of English language acquisition
				technology innovation grants; and(5)collect, analyze,
				synthesize, and disseminate, through the comprehensive centers established
				under section 203 of the Educational Technical Assistance Act of 2002 (20
				U.S.C. 9602), the regional educational laboratories system established under
				section 174 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9564), or
				such other means as the Secretary determines to be appropriate, information and
				educational research and processes related to the education of English
				learners.(c)Evaluation
				fundsThe Secretary may use funds made available for English
				language acquisition technology innovation grants to pay the cost of the
				evaluations under subsection (b)(3).(d)NonduplicationTo
				the maximum extent practicable, the Secretary shall ensure that grants,
				contracts, cooperative agreements, cash prizes, or other assistance or
				arrangements awarded or entered into pursuant to this section that are designed
				to carry out the purposes of the English language acquisition technology
				innovation grants do not duplicate activities under programs carried out under
				Federal law other than this section by the Department or other Federal
				agencies.BGeneral
				provisions3201.DefinitionsExcept as otherwise provided, in this
				title:(1)ChildThe
				term child means any individual aged 3 through 21.(2)Community-based
				organizationThe term community-based organization
				means a private nonprofit organization of demonstrated effectiveness, Indian
				tribe, or tribally sanctioned educational authority, that is representative of
				a community or significant segments of a community and that provides
				educational or related services to individuals in the community. Such term
				includes a Native Hawaiian or Native American Pacific Islander native language
				educational organization.(3)Eligible
				entityThe term eligible entity means—(A)1 or more local
				educational agencies; or(B)1 or more local
				educational agencies, in collaboration with an institution of higher education,
				community-based organization, or State educational agency.(4)Immigrant
				children and youthThe term immigrant children and
				youth means individuals who—(A)are aged 3 through
				21;(B)were not born in
				any State; and(C)have not been
				attending one or more schools in any one or more States or operated by the
				Department of Defense Education Authority for more than 3 full academic
				years.(5)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).(6)Language
				instruction educational programThe term language
				instruction educational program means an instruction course—(A)in which an
				English learner is placed for the purpose of developing and attaining English
				proficiency, while meeting college and career ready academic content standards
				and student academic achievement standards under section 1111(a)(1); and(B)that may make
				instructional use of both English and a child’s native language to enable the
				child to develop and attain English proficiency, and may include the
				participation of English proficient children if such course is designed to
				enable all participating children to become proficient in English and a second
				language.(7)Native american
				and native american languageThe terms Native
				American and Native American language shall have the
				meanings given such terms in section 103 of the Native American Languages Act
				(25 U.S.C. 2902).(8)Native hawaiian
				or native american pacific islander native language educational
				organizationThe term Native Hawaiian or Native American
				Pacific Islander native language educational organization means a
				nonprofit organization with—(A)a majority of its
				governing board and employees consisting of fluent speakers of the traditional
				Native American languages used in the organization’s educational programs;
				and(B)not less than 5
				years successful experience in providing educational services in traditional
				Native American languages.(9)Native
				languageThe term native language, when used with
				reference to an English learner, means—(A)the language
				normally used by such individual; or(B)in the case of a
				child or youth, the language normally used by the parents of the child or
				youth.(10)ParaprofessionalThe
				term paraprofessional means an individual who is employed in a
				preschool, elementary school, or secondary school under the supervision of a
				certified or licensed teacher, including individuals employed in language
				instruction educational programs, special education, and migrant
				education.(11)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.(12)Tribally
				sanctioned educational authorityThe term tribally
				sanctioned educational authority means—(A)any department or
				division of education operating within the administrative structure of the duly
				constituted governing body of an Indian tribe; and(B)any nonprofit
				institution or organization that is—(i)chartered by the
				governing body of an Indian tribe to operate a school described in section
				3112(a) or otherwise to oversee the delivery of educational services to members
				of the tribe; and(ii)approved by the
				Secretary for the purpose of carrying out programs under subpart 1 of part A
				for individuals served by a school described in section 3112(a).3202.Parental
				notification(a)In
				generalEach eligible entity receiving funds under this title to
				provide a language instruction educational program and academic content
				instruction program shall, not later than 30 days after the beginning of the
				school year, inform a parent or the parents of an English learner identified
				for participation in, or participating in, such program of—(1)the reasons for
				the identification of their child as an English learner and in need of
				placement in a language instruction educational program and academic content
				instruction program;(2)the child’s level
				of English language proficiency, how that level was assessed, whether the child
				is on track to achieve English proficiency not later than 5 years after being
				identified as an English learner, and the status of the child’s academic
				achievement;(3)the method of
				instruction used in the program in which their child is, or will be,
				participating, and the methods of instruction used in other available programs,
				including how such programs differ in content, instructional goals, and use of
				English and a native language in instruction;(4)how the program in
				which their child is, or will be participating, will appropriately respond to
				the educational strengths and needs of the child;(5)how the program
				will specifically help their child learn English and reflect age appropriate
				academic achievement standards for grade promotion and graduation;(6)the specific exit
				requirements for the program, the expected rate of transition from the program
				into classrooms that are not tailored for English learners, and the expected
				rate of graduation from secondary school for English learners in the program if
				the child is in secondary school;(7)in the case of a
				child with a disability, how the program meets the objectives of the child’s
				individualized education program; and(8)information
				pertaining to parental rights that includes written guidance—(A)detailing—(i)the parent’s right
				to have the parent’s child immediately removed from the program upon the
				parent’s request; and(ii)the options that
				parents have to decline to enroll their child in such program or to choose
				another program or method of instruction, if available; and(B)assisting parents
				in selecting among various programs and methods of instruction, if more than 1
				program or method is offered by the eligible entity.(b)Separate
				notificationIn addition to providing the information required to
				be provided under subsection (a), each eligible entity that is using funds
				provided under this title to provide a language instruction educational
				program, and that has failed to make progress on the local performance targets
				described in section 3122 for any fiscal year for which part A is in effect,
				shall separately inform a parent or the parents of a child identified for
				participation in such program, or participating in such program, of such
				failure not later than 30 days after the eligible entity receives notification
				of such failure from the State.(c)Receipt of
				informationThe information described in subsection (a) shall be
				provided in an understandable and uniform format and, to the extent
				practicable, in a language that the parent can understand.(d)Special rule
				applicable during school yearFor a child who has not been
				identified for participation in a language instruction educational program and
				academic content instruction program prior to the beginning of the school year,
				the eligible entity shall carry out subsections (a) and (b) with respect to the
				parents of the child not later than 2 weeks after the child is placed in such
				program.(e)Parent and
				family engagement(1)In
				generalEach eligible entity using funds provided under this
				title to provide a language instruction educational program and academic
				content instruction program shall implement an effective means of outreach to
				parents and family members of English learners to inform such parents and
				family members of how they can—(A)be full partners
				in the education of their children, including ensuring that immigrant parents
				and family members are well informed about the elements of the educational
				system in the United States; and(B)be active
				participants in assisting their children—(i)to learn
				English;(ii)to achieve at
				high levels in core academic subjects;(iii)to meet the same
				college and career ready academic content standards and student academic
				achievement standards under section 1111(a)(1) as all children are expected to
				meet to become college and career ready; and(iv)to understand
				expectations for college readiness and career success.(2)Receipt of
				recommendationsThe outreach described in paragraph (1) shall
				include holding, and sending notice of opportunities for, regular meetings for
				the purpose of formulating and responding to recommendations from parents
				described in such paragraph.(f)Basis for
				admission or exclusionA child shall not be admitted to, or
				excluded from, any Federally assisted education program on the basis of a
				surname or language-minority status.3203.National
				ClearinghouseThe Secretary
				shall establish and support the operation of a National Clearinghouse for
				English Learner Support and Educational Programs, which shall collect, analyze,
				synthesize, and disseminate information about programs that support the
				academic achievement of English learners, and related programs. The National
				Clearinghouse shall—(1)be administered as
				an adjunct clearinghouse of the Educational Resources Information Center
				Clearinghouses system supported by the Office of Educational Research and
				Improvement;(2)coordinate
				activities with Federal data and information clearinghouses and entities
				operating Federal dissemination networks and systems;(3)develop a system
				for improving the operation and effectiveness of programs that receive Federal
				funding that serve English learners;(4)collect and
				disseminate information on—(A)educational
				research and processes related to the education of English learners;(B)accountability
				systems that monitor the academic progress of English learners in language
				instruction educational programs, including information on academic content and
				English proficiency assessments for language instruction educational
				programs;(C)effective
				practices for meeting the academic and cultural needs of English learners;
				and(D)effective
				practices for engaging the families and caretakers of English learners;
				and(5)publish, on an
				annual basis, a list of grant recipients under this title.3204.RegulationsIn developing regulations under this title,
				the Secretary shall consult with State educational agencies and local
				educational agencies, organizations representing English learners, and
				organizations representing teachers and other personnel involved in the
				education of English
				learners..IVSupporting
			 successful, well-rounded students4101.RedesignationsTitle IV (20 U.S.C. 7101 et seq.) is
			 amended—(1)by striking the title heading and inserting
			 the following: Supporting
			 Successful, Well-Rounded Students;(2)by redesignating
			 subpart 3 of part A as subpart 1 of part G of title IX, as added by section
			 9104(a) of this Act, and transferring such subpart 1 so as to follow the part
			 heading of such part G as added by section 9104(a) of this Act;(3)by redesignating
			 section 4141 as section 9701;(4)by redesignating
			 part C as subpart 2 of part G of title IX, as added by section 9104(a) of this
			 Act, and transferring such subpart 2 so as to follow subpart 1 of part G of
			 title IX, as redesignated by paragraph (2);(5)by redesignating
			 sections 4301, 4302, 4303, and 4304, as sections 9721, 9722, 9723, and 9724,
			 respectively;(6)in section 9721,
			 as redesignated by paragraph (5), by striking part and inserting
			 subpart;(7)in section 9722,
			 as redesignated by paragraph (5)—(A)in the matter
			 preceding paragraph (1), by striking part and inserting
			 subpart; and(B)in paragraph
			 (2)(B), by striking part and inserting
			 subpart;(8)in section
			 9723(e)(3), by striking the matter following subparagraph (B) and inserting the
			 following:(C)such other matters
				as justice may require.;
				and(9)in section 9724,
			 as redesignated by paragraph (5), by striking part both places
			 the term appears and inserting subpart.4102.Improving
			 literacy instruction and student achievementPart A of title IV (20 U.S.C. 7101 et seq.)
			 is amended to read as follows:AImproving literacy
				instruction and student achievement 1Improving literacy
				instruction4101.Short
				titleThis part may be cited
				as the Improving Literacy Instruction and Student Achievement
				Act.4102.PurposesThe purposes of this part are—(1)to improve student academic achievement in
				reading and writing by providing Federal support to State educational agencies
				to develop, improve, coordinate, and implement comprehensive literacy plans
				that ensure high-quality instruction and effective strategies in reading and
				writing from birth through grade 12; and(2)to assist State
				educational agencies in achieving the purpose described in paragraph (1)
				by—(A)supporting the
				development and implementation of comprehensive early learning through grade 12
				literacy programs in every State that are based on scientifically valid
				research, to ensure that every child can read and write at grade level or
				above;(B)providing children
				with learning opportunities in high-quality, language rich, literature rich,
				informational text rich, culturally relevant, and developmentally appropriate
				environments so that the children develop the fundamental knowledge and skills
				necessary for literacy engagement, development, and achievement in
				pre-kindergarten through grade 12;(C)educating parents
				in the ways the parents can support their child’s communication and literacy
				development;(D)supporting efforts
				to link and align standards and research-based instruction and teaching
				practices in early learning programs;(E)supporting
				high-quality and effective strategies for children to develop oral language,
				reading, and writing abilities through high-quality research-based instruction
				and teaching practices;(F)improving academic
				achievement by establishing adolescent literacy initiatives that provide
				explicit and systematic instruction in oral language, reading, and writing
				development across the curriculum;(G)identifying and
				supporting children reading and writing significantly below grade level by
				providing evidence-based, intensive interventions, including interventions
				conducted during extended learning time, to help the children acquire the
				language and literacy skills the children need to stay on track for
				graduation;(H)providing
				assistance to local educational agencies in order to provide educators with
				ongoing, job-embedded professional development, and other support, that focuses
				on—(i)effective literacy
				instruction; and(ii)the special
				knowledge and skills necessary to teach and support literacy development
				effectively across the developmental and age span;(I)supporting State
				educational agencies and local educational agencies in improving reading,
				writing, and literacy-based academic achievement for children, especially
				children who are low-income individuals, are English learners, are migratory,
				are children with disabilities, are Indian or Alaskan Native, are neglected or
				delinquent, are homeless, are in the custody of the child welfare system, or
				have dropped out of school;(J)supporting State
				educational agencies and local educational agencies in using age appropriate
				and developmentally and linguistically appropriate instructional materials and
				strategies that assist teachers as the teachers work with children to develop
				reading and writing competencies appropriate to the children’s grade and skill
				levels;(K)strengthening
				coordination among schools, early literacy programs, family literacy programs,
				juvenile justice programs, public libraries, and outside-of-school programs
				that provide children with strategies, curricula, interventions, and
				assessments designed to advance early and continuing language and literacy
				development in ways appropriate for each context;(L)supporting
				professional development for educators based on scientific approaches to adult
				learning; and(M)evaluating whether
				the professional development activities and approaches are effective in
				building knowledge and skills of educators and their use of appropriate and
				effective practices.4103.DefinitionsIn this part:(1)ChildThe
				term child means an individual from the age of birth through the
				final year for which the State provides free public education.(2)Classroom-based
				instructional assessmentThe term classroom-based
				instructional assessment means an assessment for children from birth
				through grade 3 that—(A)is valid and
				reliable for the age and population of children served in the program;(B)is used to
				evaluate children’s developmental progress and learning and includes systematic
				observations by teachers of children performing tasks, including academic and
				literacy tasks, that are part of the children's daily classroom experience;
				and(C)is used to improve
				classroom instruction.(3)Comprehensive
				literacy instructionThe term comprehensive literacy
				instruction means instruction that—(A)incorporates
				effective literacy instruction; and(B)is designed to
				support—(i)developmentally
				appropriate, contextually explicit, systematic instruction, and frequent
				practice, in reading across content areas; and(ii)developmentally
				appropriate and contextually explicit instruction, and frequent practice, in
				writing across content areas.(4)Developmental
				delayThe term developmental delay has the meaning
				given the term in section 632 of the Individuals with Disabilities Education
				Act (20 U.S.C. 1432).(5)Early learning
				programThe term early learning program means a
				program serving children between the ages of birth and kindergarten
				entry.(6)Effective-literacy
				instruction(A)In
				generalThe term effective literacy instruction
				means literacy instruction that—(i)includes
				age-appropriate, explicit, systematic, and intentional instruction in
				phonological awareness, phonic decoding, vocabulary, language structure,
				reading fluency, and reading comprehension;(ii)includes
				age-appropriate, explicit instruction in writing, including opportunities for
				children to write with clear purposes, with critical reasoning appropriate to
				the topic and purpose, and with specific instruction and feedback from
				instructional staff;(iii)makes available
				and uses diverse, high-quality print materials that reflect the reading and
				development levels, and interests, of children;(iv)uses
				differentiated instructional approaches, including individual and small group
				instruction and discussion;(v)provides
				opportunities for children to use language with peers and adults in order to
				develop language skills, including developing vocabulary;(vi)includes frequent
				practice of reading and writing strategies;(vii)uses
				age-appropriate, valid, and reliable screening assessments, diagnostic
				assessments, formative assessments, and summative assessments to identify a
				child's learning needs, to inform instruction, and to monitor the child's
				progress and the effects of instruction;(viii)uses strategies
				to enhance children’s motivation to read and write and children’s engagement in
				self-directed learning;(ix)incorporates the
				principles of universal design for learning;(x)depends on
				teachers’ collaboration in planning, instruction, and assessing a child's
				progress and on continuous professional learning; and(xi)links literacy
				instruction to the State college and career ready academic content standards
				under section 1111(a)(1), including the ability to navigate, understand, and
				write about, complex print and digital subject matter.(B)Birth through
				kindergartenWhen used with respect to instruction for children
				from birth to kindergarten entry, the term effective literacy
				instruction also includes—(i)developing such
				children's alphabet knowledge, reading aloud to children, discussing reading
				and writing with children, and modeling age and developmentally appropriate
				reading and writing strategies; and(ii)encouraging
				children’s early attempts at oral communication, reading, and writing.(C)Kindergarten
				through grade 12When used with respect to the instruction of
				children in kindergarten through grade 12, the term effective literacy
				instruction also includes—(i)providing
				systematic and intensive interventions, which can be provided inside or outside
				the classroom as well as before, during, or after regular school hours, to
				supplement regular instruction for children reading below grade level;(ii)providing reading
				and writing opportunities that build academic vocabulary and knowledge of
				different text structures in core academic subjects;(iii)enabling
				children to write, communicate, and create knowledge, in ways that fit purpose,
				audience, occasion, discipline, and format, including practice in—(I)adhering to
				language conventions, including spelling, punctuation, and grammar;(II)planning and
				revising to improve clarity, coherence, logical development, and language
				usage; and(III)writing
				individually and collaboratively with feedback from instructors and peers;
				and(iv)cultivating
				shared responsibility for children's literacy learning by coordinating writing
				tasks, instructional practices, and criteria for feedback across academic
				content areas.(7)Eligible
				entityThe term eligible entity means an
				entity—(A)that serves
				high-need children; and(B)(i)when used with respect
				to a subgrant under section 4108, that consists of—(I)1 or more local
				educational agencies providing early learning programs that have a demonstrated
				record of providing comprehensive literacy instruction for the age group such
				agencies or programs propose to serve;(II)1 or more public
				or private early learning programs, such as a Head Start program, a child care
				program, a State-funded prekindergarten program, a public library program, or a
				family literacy program, that have a demonstrated record of providing
				comprehensive literacy instruction for the age group such programs propose to
				serve; or(III)1 or more local
				educational agencies providing early learning programs, or 1 or more public or
				private early learning programs, such as a Head Start program, a child care
				program, a State-funded prekindergarten program, a public library program, or a
				family literacy program, in partnership with 1 or more public or private
				nonprofit organizations or agencies that have a demonstrated record of
				effectiveness—(aa)in improving the
				early literacy development of children from birth through kindergarten entry;
				and(bb)in providing
				professional development aligned with the activities described in section
				4108(e)(1); or(ii)when used with
				respect to a subgrant under section 4109—(I)that is—(aa)a local
				educational agency;(bb)a consortium of
				local educational agencies; or(cc)a local
				educational agency or consortium of local educational agencies acting in
				partnership with 1 or more public or private nonprofit organizations or
				agencies that have a demonstrated record of effectiveness in—(AA)improving
				literacy achievement of children consistent with the purposes of their
				participation from kindergarten through grade 12; and(BB)providing
				professional development aligned with the activities described in subsection
				(b) and (c) of section 4109; and(II)(aa)has the highest
				numbers or proportion of children who are counted under section 1124(c), in
				comparison to other local educational agencies in the State;(bb)is among or
				consists of the local educational agencies in the State with the highest
				numbers or percentages of children reading or writing below grade level, based
				on the most currently available State academic assessment data under section
				1111(a)(2); or(cc)has jurisdiction
				over a significant number or percentage of schools that are identified as
				persistently low-achieving under section 1116(c)(2).(8)English language
				acquisition(A)In
				generalThe term English language acquisition means
				the process by which a non-native English speaker acquires proficiency in
				speaking, listening, reading, and writing the English language.(B)Inclusions for
				English learners in schoolFor an English learner in school, such
				term includes not only the social language proficiency needed to participate in
				the school environment, but also the academic language proficiency needed to
				acquire literacy and academic content and demonstrate the child's
				learning.(9)Family literacy
				servicesThe term family literacy services means
				literacy services provided to participants on a voluntary basis that are of
				sufficient intensity and quality, that better enable parents to support their
				children’s learning needs, and that integrate—(A)interactive
				literacy activities between or among family members who are primary caregivers
				and their children, including family literacy education to improve literacy of
				parents; and(B)training for
				family members who are primary caregivers regarding how to be the primary
				teacher for their children and full partners in the education of their
				children.(10)Formative
				assessmentThe term formative assessment means an
				assessment that—(A)is
				teacher-generated or selected by teachers or instructional leaders for use
				during learning;(B)is embedded within
				the learning activity and linked directly to the intended outcomes of the
				current unit of instruction; and(C)provides feedback
				to help adjust ongoing teaching and learning to improve children's achievement
				of intended instructional outcomes.(11)High-quality
				professional developmentThe term high-quality professional
				development means professional development that—(A)is job-embedded,
				ongoing, and based on scientifically valid research;(B)is sustained,
				intensive, and classroom-focused, and is not limited in scope to a 1-day or
				short-term workshop or conference;(C)is designed to
				increase the knowledge and expertise of teachers, early childhood educators and
				administrators, principals, other instructional leaders, and other program
				staff in applying—(i)effective literacy
				instruction; and(ii)instructional
				strategies and practices that are appropriate to the age, development, and
				needs of children and improve learning, including strategies and practices
				consistent with the principles of universal design for learning;(D)includes and
				supports teachers in effectively administering age and developmentally
				appropriate assessments, and analyzing the results of these assessments for the
				purposes of planning, monitoring, adapting, and improving effective classroom
				instruction or teaching strategies to improve child literacy;(E)includes
				instructional strategies utilizing one-to-one, small group, and classroom-based
				instructional materials and approaches based on scientifically valid research
				on literacy;(F)provides ongoing
				instructional literacy coaching—(i)to ensure
				high-quality implementation of comprehensive literacy instruction that
				is—(I)content
				centered;(II)integrated across
				the curriculum;(III)collaborative;
				and(IV)school, setting,
				and classroom embedded; and(ii)that uses student
				data to improve instruction;(G)includes and
				supports teachers in setting high reading and writing achievement goals for all
				children and provides the teachers with the instructional tools and skills to
				help children reach such goals;(H)for educators
				serving children in kindergarten through grade 12—(i)supports effective
				literacy instruction through core academic subjects, and through career and
				technical education subjects where such career and technical education subjects
				provide for the integration of core academic subjects; and(ii)includes explicit
				instruction in discipline-specific thinking and how to read and interpret
				discipline-specific text structures and features;(I)is differentiated
				for educators working with children from birth through kindergarten entry,
				children in kindergarten through grade 3, and children in grades 4 through 12,
				and, as appropriate, based on the grade or needs of the children; and(J)supports family
				literacy experiences and practices, and educating parents, teachers, and other
				caregivers about literacy development and child literacy development.(12)Instructional
				leaderThe term instructional leader means an
				individual who—(A)is an employee or
				officer of a school; and(B)is responsible
				for—(i)the school’s
				performance; and(ii)the daily
				instructional and managerial operations of the school.(13)Literacy
				coachThe term literacy coach means a
				professional—(A)who has—(i)previous teaching
				experience;(ii)demonstrated
				abilities in working with adult learners; and(iii)(I)a master’s degree with
				a concentration in reading and writing education or demonstrated proficiency in
				teaching reading or writing in a core academic subject consistent with
				effective literacy instruction; or(II)in the case of a
				literacy coach for children from birth through kindergarten entry, a
				concentration, credential, or significant experience in child development and
				early literacy development;(B)who supports
				teachers to—(i)apply research on
				how children become successful readers, writers, and communicators;(ii)apply multiple
				forms of assessment to guide instructional decisionmaking and use data to
				improve literacy instruction;(iii)improve
				children's writing and reading in and across content areas such as mathematics,
				science, social studies, and language arts;(iv)develop and
				implement differentiated instruction and teaching approaches to serve the needs
				of the full range of learners, including English learners and children with
				disabilities;(v)apply principles
				of universal design for learning;(vi)employ best
				practices in engaging principals, early learning program educators and
				administrators, teachers, and other relevant professionals to create school
				cultures that encourage and support literacy development and achievement;
				and(vii)set for children
				birth through kindergarten developmentally appropriate expectations for
				language and literacy development, and high reading and writing achievement
				goals for all children and select, acquire, and use instructional tools and
				skills to help children reach such goals; and(C)whose role with
				teachers and professionals supporting literacy instruction is—(i)to provide
				high-quality professional development, consistent with the definition of
				comprehensive literacy instruction;(ii)to work
				cooperatively and collaboratively with principals, teachers, and other
				professionals in employing strategies to help teachers identify and support
				child literacy and language development needs and teach literacy across the
				content areas and developmental domains; and(iii)to work
				cooperatively and collaboratively with other professionals in employing
				strategies to help teachers teach literacy across the content areas so that the
				teachers can meet the needs of all children, including children with
				disabilities, English learners, and children who are reading at or above grade
				level.(14)Local
				educational agencyThe term local educational
				agency—(A)has the meaning
				given the term in section 9101; and(B)includes any
				public charter school that constitutes a local educational agency under State
				law.(15)ReadingThe
				term reading means a complex system of deriving meaning from print
				that is developmentally appropriate, that requires all of the following:(A)The skills and
				knowledge to understand how phonemes, or speech sounds, are connected to
				print.(B)The ability to
				read with comprehension.(C)The ability to
				decode unfamiliar words with fluency.(D)The use of
				background knowledge and vocabulary to make meaning from a text.(E)The development
				and use of appropriate active strategies to interpret and construct meaning
				from print.(F)The development
				and maintenance of a motivation to read.(16)Scientifically
				valid researchThe term scientifically valid
				research has the meaning given the term in section 200 of the Higher
				Education Act of 1965 (20 U.S.C. 1021).(17)Screening
				assessmentThe term screening assessment means an
				assessment that is—(A)valid, reliable,
				and based on scientifically based reading research; and(B)a brief procedure
				designed as a first step in identifying children who may be at high risk for
				delayed development or academic failure and in need of further diagnosis of
				their need for special services or additional reading instruction.(18)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.(19)State literacy
				leadership team(A)In
				generalThe term State literacy leadership team
				means a team that—(i)is appointed and
				coordinated by the State educational agency;(ii)assumes the
				responsibility to guide the improvement or development and implementation of a
				statewide, comprehensive literacy plan;(iii)shall include,
				at a minimum—(I)a school principal
				with literacy expertise;(II)a teacher with
				literacy expertise;(III)a teacher or
				administrator with expertise in special education;(IV)a teacher or
				administrator with expertise in teaching the English language to English
				learners;(V)a representative
				from the State educational agency who oversees literacy initiatives; and(VI)a representative
				from higher education who is actively involved in research, development, or
				teacher preparation in comprehensive literacy instruction and intervention
				based on scientifically valid research;(iv)may
				include—(I)a literacy
				specialist serving in a school district within the State;(II)a literacy
				coach;(III)a
				librarian;(IV)a representative
				with family literacy expertise;(V)a representative
				from a State child-serving agency with expertise in comprehensive language and
				literacy instruction and strategies;(VI)a school
				counselor;(VII)a teacher of a
				core academic subject;(VIII)a special
				education administrator;(IX)a professor from
				a 4-year institution of higher education;(X)a parent;(XI)a business
				leader;(XII)the Governor or
				a delegated representative of the Governor;(XIII)a
				representative from the State board of education;(XIV)a representative
				from the State legislature;(XV)a representative
				of a nonprofit and community-based organization providing comprehensive
				literacy instruction and support; and(XVI)a representative
				from a school district superintendent's office; and(v)shall include,
				among the individuals selected to be members of the council pursuant to clauses
				(iii) and (iv), not less than 5 individuals who have literacy expertise in 1 of
				each of the areas of—(I)birth through
				kindergarten entry, such as the State Head Start collaboration director;(II)kindergarten
				entry through grade 3;(III)grades 4 through
				12;(IV)English learners;
				and(V)special
				education.(B)Inclusion of a
				preexisting partnershipIf, before the date of enactment of the
				Strengthening America’s Schools Act of 2013, a State educational agency
				established a consortium, partnership, or any other similar body that was
				considered a literacy partnership for purposes of subpart 1 or 2 of part B of
				title I (as such title was in effect on such date) and that includes the
				individuals required under clauses (iii) and (v) of subparagraph (A), such
				consortium, partnership, or body may be considered a State literacy leadership
				team for purposes of subparagraph (A).(20)Summative
				assessmentThe term summative assessment means an
				assessment that—(A)is valid,
				reliable, and based on scientifically valid research on literacy and English
				language acquisition; and(B)for children from
				birth through kindergarten entry, measures how young children have progressed
				over time relative to developmental norms, and for children in kindergarten
				through grade 12, measures what children have learned over time, relative to
				academic content standards.(21)WritingThe
				term writing means—(A)composing meaning
				in print or through other media, including technologies, to communicate and to
				create new knowledge in ways appropriate to the context of the writing and the
				literacy development stage of the writer;(B)composing ideas
				individually and collaboratively in ways that are appropriate for a variety of
				purposes, audiences, and occasions;(C)choosing
				vocabulary, tone, genre, and conventions, such as spelling and punctuation,
				suitable to the purpose, audience, and occasion; and(D)revising
				compositions for clarity of ideas, coherence, logical development, and
				precision of language use.4104.Program
				authorized(a)Reservations and
				awards to State educational agencies(1)In
				generalFrom the amounts appropriated to carry out this part for
				a fiscal year, the Secretary shall—(A)reserve not more
				than a total of 4 percent of such amounts for dissemination of information and
				technical assistance under section 4110;(B)reserve not more
				than 5 percent of such amounts to award planning grants, on a competitive
				basis, to State educational agencies serving States, in accordance with section
				4105;(C)in the case of a
				fiscal year for which the amounts to carry out this part are less than
				$500,000,000, use the amount not reserved under subparagraphs (A) and (B) to
				make awards, on a competitive basis, to State educational agencies serving
				States that have applications approved under section 4106 to enable the State
				educational agencies to carry out the activities described in section 4106(a);
				and(D)in the case of a
				fiscal year for which the amounts appropriated to carry out this part are equal
				to or exceeding $500,000,000—(i)reserve a total of
				1 percent of such amount for—(I)allotments for the
				United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
				Northern Mariana Islands, to be distributed among such outlying areas on the
				basis of their relative need, as determined by the Secretary in accordance with
				the purposes of this part; and(II)the Secretary of
				the Interior for programs under sections 4105 through 4109 in schools operated
				or funded by the Bureau of Indian Education; and(ii)use the amount
				not reserved under clause (i) and subparagraphs (A) and (B) to make awards, as
				described in paragraph (2), to State educational agencies serving States that
				have applications approved under section 4106 to enable the State educational
				agencies to carry out the activities described in section 4106(a).(2)Special rules
				for years with funds equal or exceeding $500,000,000(A)Proportional
				divisionIn each fiscal year described in paragraph (1)(D), the
				amount reserved under paragraph (1)(D)(i) shall be divided between the uses
				described in subclauses (I) and (II) of such paragraph in the same proportion
				as the amount reserved under section 1121(a) is divided between the uses
				described in paragraphs (1) and (2) of such section for such fiscal
				year.(B)ConsultationA
				State educational agency that receives an allotment under paragraph (1)(D)(ii)
				shall engage in timely and meaningful consultation with representatives of
				Indian tribes located in the State in order to improve the coordination and
				quality of activities designed to develop effective approaches to achieve the
				purposes of this part consistent with the cultural, language, and educational
				needs of Indian children.(C)State allotment
				formulaThe Secretary shall allot the amount made available under
				paragraph (1)(D)(ii) for a fiscal year among the States in proportion to the
				number of children, from birth through age 17, who reside within the State and
				are from families with incomes below the poverty line for the most recent
				fiscal year for which satisfactory data are available, compared to the number
				of such children who reside in all States for that fiscal year.(3)Minimum award
				amountNo State educational agency receiving an award under this
				section for a fiscal year may receive less than one-fourth of 1 percent of the
				total amount appropriated to carry out this part for the fiscal year.(4)Puerto
				RicoThe amount allotted under paragraph (1)(C) to the
				Commonwealth of Puerto Rico for a fiscal year may not exceed one-fourth of 1
				percent of the total amount appropriated to carry out this part for such fiscal
				year.(b)Peer
				review(1)In
				generalThe Secretary shall convene a peer review panel to
				evaluate the applications to carry out section 4105 or 4106 using the
				evaluation criteria described in paragraph (2).(2)Development of
				evaluation criteriaThe Secretary shall report to the authorizing
				committees regarding the peer review process and evaluation criteria that shall
				be used to evaluate the grant applications to carry out sections 4105 and
				4106.(3)Membership(A)CompositionA
				peer review panel convened under paragraph (1) shall be composed of not less
				than 9 members, of whom—(i)3 shall be
				appointed by the Secretary;(ii)3 shall be
				appointed by the Secretary from among individuals—(I)recommended by the
				Chairman of the National Research Council of the National Academy of Sciences;
				and(II)with expertise in
				comprehensive language and literacy instruction and strategies; and(iii)3 shall be
				appointed by the Secretary from among individuals—(I)recommended by the
				Director of the National Institute of Child Health and Human Development;
				and(II)with expertise
				concerning literacy development in children from birth through grade 12.(B)Competency and
				expertiseThe peer review panel convened under paragraph (1) may
				include—(i)classroom teachers
				with expertise in literacy, and literacy coaches, including—(I)special education
				teachers;(II)teachers of
				children who are English learners; and(III)early childhood
				educators;(ii)experts who
				provide high-quality professional development to teachers and other
				instructional staff to support children’s literacy development;(iii)experts in the
				screening assessment, diagnostic assessment, and other assessment of children’s
				literacy development; and(iv)experts in
				comprehensive literacy instruction and strategies in reading and writing,
				language development, and English language acquisition, as appropriate,
				including reading and writing in core academic subjects.(4)Distribution of
				recommendationsNot later than 120 days after a peer review panel
				submits to the Secretary the panel's recommendation regarding an application by
				a State educational agency for a grant under section 4105 or 4106, the
				Secretary shall notify the State educational agency that the application has
				been approved or disapproved and shall provide to such State educational agency
				a copy of the peer review panel's recommendation.(c)Conflicts of
				interest(1)Peer review
				panelsThe Secretary shall ensure that each member of a peer
				review panel described in subsection (b) does not stand to benefit financially
				from a grant or subgrant awarded under this part.(2)State literacy
				leadership teamsEach State educational agency that receives
				funding under this part shall ensure that each member of a State literacy
				leadership team participating in a program or activity assisted under this part
				does not stand to benefit financially from a grant or subgrant awarded under
				this part.(d)Supplement not
				supplantAward funds provided under this part shall supplement,
				and not supplant, non-Federal funds that would, in the absence of such award
				funds, be made available for literacy instruction and support of children
				participating in programs assisted under this part.(e)Maintenance of
				effortEach State educational agency that receives a grant or
				allotment under this section, and each eligible entity that receives a subgrant
				under section 4108 or 4109, shall maintain for the fiscal year for which the
				grant or subgrant is received and for each subsequent fiscal year the
				expenditures of the State educational agency or eligible entity, respectively,
				for literacy instruction at a level not less than the level of such
				expenditures maintained by the State educational agency or eligible entity,
				respectively, for the fiscal year preceding such fiscal year for which the
				grant or subgrant is received.4105.State planning
				grants(a)Planning grants
				authorized(1)In
				generalFrom amounts made available under section 4104(a)(1)(B),
				the Secretary may award planning grants to State educational agencies to enable
				the State educational agencies to complete comprehensive planning to carry out
				activities that improve literacy for children from birth through grade
				12.(2)Grant
				periodA planning grant awarded under this section shall be for a
				period of not more than 1 year.(3)NonrenewabilityThe
				Secretary shall not award a State educational agency more than 1 planning grant
				under this section.(b)Application(1)In
				generalEach State educational agency desiring a planning grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and accompanied by such information as the Secretary may
				require.(2)ContentsEach
				application submitted under this subsection shall, at a minimum, include a
				description of how the State educational agency will develop a plan for
				improving State efforts to develop, coordinate, implement, and assess
				comprehensive literacy activities that ensure high-quality instruction and
				effective strategies in reading and writing for all children in early learning
				programs and kindergarten through grade 12 programs. Such plan shall—(A)describe the
				activities for which assistance under this section is sought, demonstrating a
				particular focus on children who are reading or writing below grade level and
				children whose early literacy skills are below the appropriate age or
				developmental level;(B)provide a budget
				for the use of the planning grant funds to complete the required activities
				described in subsection (c);(C)include an
				analysis of data on child literacy and language and student academic
				achievement in reading to identify and establish baseline and benchmark levels
				against which to monitor child progress and improvement in literacy; and(D)provide an
				assurance that all State agencies responsible for administering early learning
				programs and services (including the State Head Start Collaboration Office and
				the State agency responsible for administering child care) and the State
				Advisory Council on Early Childhood Education and Care collaborated with the
				State educational agency to write the early learning portion of the grant
				application submitted under this subsection.(3)Approval of
				applicationsThe Secretary shall evaluate applications under this
				subsection based on the quality of the response of the applications to the
				requirements under this subsection.(c)Required
				activitiesA State educational agency receiving planning grant
				funds under this section shall carry out each of the following
				activities:(1)Reviewing reading,
				writing, or other language and literacy resources and programs, such as school
				library programs, and data across the State to identify any literacy needs and
				gaps in the State.(2)Forming or
				designating a State literacy leadership team which shall execute the following
				functions:(A)Creating a
				comprehensive State literacy plan that—(i)is designed to
				improve language development, reading, writing, and academic achievement for
				children, especially children reading below grade level and children whose
				literacy skills are below the appropriate age or developmental level;(ii)includes—(I)a needs assessment
				and an implementation plan, including an analysis of data on child literacy and
				student academic achievement in reading to identify baseline and benchmark
				levels of literacy and early literacy skills in order to monitor progress and
				improvement; and(II)a plan to improve
				reading achievement among all children;(iii)ensures
				high-quality instruction, consistent with the characteristics of effective
				literacy instruction and strategies, in early learning programs and
				kindergarten through grade 12 programs; and(iv)provides for
				activities designed to improve literacy achievement for children who read or
				write below grade level, including such children who—(I)attend schools
				that are identified under section 1116(c)(2); or(II)are counted under
				section 1124(c);(B)Providing
				recommendations to guide the State educational agency in the State educational
				agency's process of strengthening State literacy standards and embedding State
				literacy standards with the State’s college and career ready academic content
				standards and college and career ready student academic achievement standards,
				and early learning and development standards.(C)Providing
				recommendations to guide the State educational agency in the State educational
				agency's process of measuring, assessing, and monitoring progress in literacy
				at the school, local educational agency, and State levels.(D)Identifying
				criteria for high-quality professional development providers, which providers
				may include qualified teachers within the State, for the State educational
				agency and local educational agencies.(E)Advising the State
				educational agency on how to help ensure that local educational agencies and
				schools provide timely and appropriate data to teachers to inform and improve
				instruction.(F)Providing
				recommendations to guide the State educational agency in the State educational
				agency's planning process of building educators’ capacity to provide
				high-quality comprehensive literacy instruction.4106.State
				implementation grants(a)Implementation
				grants authorized(1)In
				generalFrom amounts made available under subparagraphs (C) or
				(D)(ii) of section 4104(a)(1) (as applicable), the Secretary shall award
				implementation grants to State educational agencies to enable the State
				educational agencies—(A)to implement the
				comprehensive literacy plan that meets the criteria in section 4105(c)(2)(A)
				for early learning programs and kindergarten through grade 12 programs;(B)to carry out State
				activities under section 4107; and(C)to award subgrants
				under sections 4108 and 4109.(2)LimitationThe
				Secretary shall not award an implementation grant under this section to a State
				for any year for which the State has received a planning grant under section
				4105.(3)Duration of
				grantsAn implementation grant under this section shall be
				awarded for a period of not more than 5 years.(4)Renewals(A)In
				generalThe Secretary may renew a grant under this section for a
				period of not more than 2 years.(B)ConditionsIn
				order to be eligible to have an implementation grant renewed under this
				paragraph, the State educational agency shall demonstrate to the satisfaction
				of the Secretary that, during the project period—(i)with respect to
				children from birth through kindergarten entry, the State educational agency
				has collaborated with the State agencies that oversee child care and other
				early learning programs, and has collaborated with the State Advisory Council
				on Early Childhood Education and Care, to comply with the terms of the grant,
				including using the funds—(I)to increase access
				to high-quality professional development;(II)for
				developmentally appropriate curricula and teaching materials; and(III)for
				developmentally appropriate classroom-based instructional assessments and
				developmentally appropriate screening assessments and diagnostic assessments;
				and(ii)with respect to
				children in kindergarten through grade 12, demonstrates that there has been
				significant progress in student academic achievement, as measured by
				appropriate assessments, including the assessments included in the State
				accountability system under section 1111(a)(3)(A).(b)State
				applications(1)In
				generalA State educational agency that desires to receive an
				implementation grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require. The State educational agency shall collaborate with the
				State agency responsible for administering early learning programs and the
				State agency responsible for administering child care programs in the State in
				writing and implementing the early learning portion of the grant application
				under this subsection.(2)ContentsAn
				application described in paragraph (1) shall include the following:(A)A description of
				the members of the State literacy leadership team and a description of how the
				State educational agency has developed a comprehensive State literacy plan,
				consistent with the requirements of section 4105(c)(2)(A).(B)An implementation
				plan that includes a description of how the State educational agency
				will—(i)carry out the
				State activities described in section 4107;(ii)assist eligible
				entities with—(I)providing
				strategic and intensive comprehensive literacy instruction based on
				scientifically valid research for children who are reading and writing below
				grade level, including through—(aa)the use of
				multitiered systems of support; and(bb)addressing the
				literacy needs of children with disabilities or developmental delays and
				English learners in programs serving children from birth through grade
				12;(II)providing
				training to parents, as appropriate, so that the parents can participate in the
				literacy related activities described in sections 4108 and 4109 to assist in
				the language and literacy development of their children;(III)selecting and
				using reading and writing assessments;(IV)providing
				classroom-based instruction that is supported by one-to-one and small group
				work;(V)using curricular
				materials and instructional tools, which may include technology, to improve
				instruction and literacy achievement;(VI)providing for
				high-quality professional development; and(VII)using the
				principles of universal design for learning;(iii)ensure that
				local educational agencies in the State have leveraged and are effectively
				leveraging the resources needed to implement effective comprehensive literacy
				instruction, and have the capacity to implement literacy initiatives
				effectively; and(iv)continually
				coordinate and align the activities assisted under this part with reading,
				writing, and other literacy resources and programs across the State and locally
				that serve children and their families and promote comprehensive literacy
				instruction and learning, including strengthening partnerships among schools,
				libraries, local youth-serving agencies, and programs, in order to improve
				literacy for all children.(C)A description of
				the key data metrics, and the performance targets for such metrics, that will
				be used and reported annually under section 4111(b)(1), which shall
				include—(i)metrics
				established consistent with section 1111(a)(3)(A), for children in grades 3
				through 12; and(ii)the relevant
				program metrics and performance targets that the State shall use to monitor the
				implementation of its plan under section 4111.(D)An assurance that
				the State educational agency, and any eligible entity receiving a subgrant from
				the State educational agency under section 4108 or 4109, will, if requested,
				participate in the national evaluation under section 4110.(E)An assurance that
				the State educational agency will use implementation grant funds for literacy
				programs as follows:(i)Not less than 10
				percent of such grant funds shall be used for State and local programs and
				activities pertaining to children from birth through kindergarten entry.(ii)Not less than 30
				percent of such grant funds shall be used for State and local programs and
				activities, allocated equitably among the grades of kindergarten through grade
				5.(iii)Not less than 30
				percent of such grant funds shall be used for State and local programs and
				activities, allocated equitably among grades 6 through 12.(iv)Not more than 10
				percent of such implementation grant funds shall be used for the State
				activities described in section 4107.(F)An assurance that
				the State educational agency shall give priority to awarding a subgrant to an
				eligible entity—(i)under section 4108
				based on the number or percentage of children younger than the age of
				kindergarten entry who are—(I)served by the
				eligible entity; and(II)from families
				with income levels below the poverty line; and(ii)under section
				4109 based on—(I)the number or
				percentage of children from birth through age 17 who are—(aa)served by the
				eligible entity; and(bb)from families
				with income levels below the poverty line; and(II)the number or
				percentage of children in kindergarten through grade 12 served by the eligible
				entity who are reading and writing below grade level according to State
				assessments.(c)Approval of
				applications(1)In
				generalThe Secretary shall evaluate State educational agency
				applications under subsection (b) based on the quality of the response of the
				applications to the application requirements under such subsection.(2)Peer
				reviewThe Secretary shall convene a peer review panel in
				accordance with section 4104(b) to evaluate applications for each
				implementation grant awarded to a State educational agency under this
				section.(3)Early
				learningIn order for a State educational agency’s application
				under this section to be approved by the Secretary, the application shall
				contain an assurance that the State agencies responsible for administering
				early learning programs and services, including the State agency responsible
				for administering child care programs, including, as applicable, the State
				Advisory Council on Early Childhood Education and Care, approve of and will be
				extensively consulted in the implementation of activities consistent with
				section 4108, with respect to the early learning portion of the
				application.4107.State
				activities(a)Required
				activitiesA State educational agency shall use the
				implementation grant funds described in section 4106(b)(2)(E)(iv) to carry out
				the activities proposed in a State's implementation plan under section
				4106(b)(2)(B), including the following activities:(1)In consultation
				with the State literacy leadership team, providing technical assistance, or
				engaging qualified providers to provide technical assistance, to eligible
				entities to enable the eligible entities to design and implement literacy
				programs under section 4108 or 4109.(2)Consulting with
				the State literacy leadership team and coordinating with institutions of higher
				education in the State—(A)in order to
				provide recommendations to strengthen and enhance preservice courses for
				students preparing, at institutions of higher education in the State, to teach
				children from birth through grade 12 in explicit, systematic, and intensive
				instruction in evidence-based literacy methods; and(B)by following up on
				reviews completed by the State literacy leadership team with recommendations to
				ensure that such institutions offer courses that meet the highest
				standards.(3)Reviewing and
				updating, in collaboration with teachers, statewide educational and
				professional organizations representing teachers, and statewide educational and
				professional organizations representing institutions of higher education, State
				licensure or certification standards in the area of literacy instruction in
				early education through grade 12.(4)Making publicly
				available, including on the State educational agency's website, information on
				promising instructional practices to improve child literacy achievement.(b)Permissive
				activitiesAfter carrying out the activities described in
				subsection (a), a State educational agency may use remaining implementation
				grant funds described in section 4106(b)(2)(E)(iv) to carry out 1 or more of
				the following activities:(1)Training the
				personnel of eligible entities to use data systems to improve child literacy
				learning.(2)Developing
				literacy coach training programs and training literacy coaches.(3)Building public
				support among local educational agency personnel, early learning programs, and
				the community for comprehensive literacy instruction for children from birth
				through grade 12.(4)Administration and
				evaluation of activities carried out under this part.4108.Subgrants to
				eligible entities in support of birth through kindergarten entry
				literacy(a)Subgrants(1)In
				generalA State educational agency, in consultation with the
				State agencies responsible for administering early learning programs and
				services, including the State agency responsible for administering child care
				programs, including, as applicable, the State Advisory Council on Early
				Childhood Education and Care, shall use a portion of implementation grant funds
				provided under subparagraph (C) or (D)(ii) of section 4104(a)(1) to award
				subgrants, on a competitive basis, to eligible entities to enable the eligible
				entities to support high-quality early literacy initiatives for children from
				birth through kindergarten entry.(2)DurationThe
				term of a subgrant under this section shall be determined by the State
				educational agency awarding the subgrant.(b)Sufficient size
				and scopeEach subgrant awarded under this section shall be of
				sufficient size and scope to allow the eligible entity to carry out
				high-quality early literacy initiatives for children from birth through
				kindergarten entry.(c)Local
				applicationsAn eligible entity desiring to receive a subgrant
				under this section shall submit an application to the State educational agency,
				at such time, in such manner, and containing such information as the State
				educational agency may require. Such application shall include a description
				of—(1)how the subgrant
				funds will be used to enhance the language and literacy development and school
				readiness of children, from birth through kindergarten entry, in early learning
				programs, which shall include an analysis of data that support the proposed use
				of subgrant funds;(2)the programs that
				the eligible entity proposes to assist under the subgrant, including
				demographic and socioeconomic information on the children enrolled in the
				programs;(3)a budget for the
				eligible entity that projects the cost of developing and implementing literacy
				initiatives to carry out the activities described in subsection (e);(4)how, if the
				eligible entity is requesting a planning period, which shall not exceed 1 year,
				the eligible entity will use that planning period to prepare for successful
				implementation of a plan to support the development of learning and literacy
				consistent with the purposes of this part;(5)the literacy
				initiatives, if any, in place and how these initiatives will be coordinated and
				integrated with activities supported under this section;(6)how the subgrant
				funds will be used to prepare and provide ongoing assistance to staff in the
				programs, through high-quality professional development;(7)how the subgrant
				funds will be used to provide services, incorporate activities, and select and
				use literacy instructional materials that—(A)meet the diverse
				developmental and linguistic needs of children, including English learners and
				children with disabilities and developmental delays; and(B)are based on
				scientifically valid research on child development and learning for children
				from birth through kindergarten entry;(8)how the subgrant
				funds will be used to provide screening assessments, diagnostic assessments,
				and classroom-based instructional assessments and assessments of developmental
				progress;(9)how families and
				caregivers will be involved, as appropriate, in supporting their child’s
				literacy development, instruction, and assessment;(10)how the subgrant
				funds will be used to help children, particularly children experiencing
				difficulty with spoken and written language, to make the transition from early
				childhood education programs to formal classroom instruction;(11)how the
				activities assisted under the subgrant will be coordinated with comprehensive
				literacy instruction at the kindergarten through grade 12 levels;(12)how the subgrant
				funds will be used—(A)to evaluate the
				success of the activities assisted under the subgrant in enhancing the early
				language and literacy development of children from birth through kindergarten
				entry; and(B)to evaluate data
				for program improvement; and(13)such other
				information as the State educational agency may require.(d)Approval of
				local applicationsThe State educational agency, in consultation
				with the State agencies responsible for administering early learning programs,
				including the State agency responsible for administering child care programs
				and the State Advisory Council on Early Childhood Education and Care,
				shall—(1)select
				applications for funding under this section based on the quality of the
				applications submitted, including the relationship between literacy activities
				proposed and the research base or data supporting such investments, as
				appropriate, and the recommendations of—(A)the State literacy
				leadership team; and(B)other experts in
				the area of early literacy; and(2)place priority for
				funding programs based on the criteria in section 4106(b)(2)(F).(e)Local uses of
				funds(1)In
				generalAn eligible entity that receives a subgrant under this
				section shall use the subgrant funds, consistent with the entity's approved
				application under subsection (c), to—(A)enhance and
				improve early learning programs to ensure that children in such programs are
				provided with high-quality oral language and literature- and print-rich
				environments in which to develop early literacy skills;(B)carry out
				high-quality professional development opportunities for early childhood
				educators, teachers, and instructional leaders;(C)acquire, provide
				training for, and implement screening assessments, diagnostic assessments, and
				classroom-based instructional assessments;(D)select, develop,
				and implement a multitier system of support;(E)integrate
				research-based instructional materials, activities, tools, and measures into
				the programs offered by the eligible entity to improve development of early
				learning language and literacy skills;(F)train providers
				and personnel to support, develop, and administer high-quality early learning
				literacy initiatives that—(i)utilize
				data—(I)to inform
				instructional design; and(II)to assess
				literacy needs; and(ii)provide time and
				support for personnel to meet to plan comprehensive literacy
				instruction;(G)provide family
				literacy services, as appropriate, and educate parents, teachers, and other
				caregivers about child literacy development;(H)annually collect,
				summarize, and report to the State educational agency data—(i)to document child
				progress in early literacy and language skills development as a result of
				activities carried out under this section;(ii)to stimulate and
				accelerate improvement by identifying the programs served by the eligible
				entity that produce significant gains in skills development; and(iii)for all
				subgroups of children and categories of children, including children in the
				subgroups described in section 1111(a)(2)(B)(x), in a manner that—(I)utilizes a variety
				of measures of child literacy and language skills development; and(II)is consistent
				across the State; and(I)coordinate the
				involvement of families, early learning program staff, principals, other
				instructional leaders, and teachers in literacy development of children served
				under this part.(2)Curricula and
				assessment materials limitationEach eligible entity that
				receives a subgrant under this section shall not use more than 20 percent of
				the subgrant funds in the first year of subgrant funding, and not more than 10
				percent of the subgrant funds in each year thereafter, to purchase curricula
				and assessment materials.(f)ProhibitionThe
				use of assessment items and data on any assessment authorized under this
				section to provide rewards or sanctions for individual children, early learning
				program providers, teachers, program directors, or principals is
				prohibited.4109.Subgrants to
				eligible entities in support of kindergarten through grade 12 literacy(a)Subgrants to
				local educational agencies(1)SubgrantsA
				State educational agency shall use a portion of the implementation grant funds
				provided under subparagraph (C) or (D)(ii) of section 4104(a)(1) to award
				subgrants, on a competitive basis, to eligible entities to enable the eligible
				entities to carry out the authorized activities described in subsections (b)
				and (c).(2)Sufficient size
				and scopeA State educational agency shall award subgrants under
				this section of sufficient size and scope to allow the eligible entities to
				carry out high-quality literacy initiatives in each grade level for which the
				subgrant funds are provided.(3)Local
				applicationsAn eligible entity desiring to receive a subgrant
				under this section shall submit an application to the State educational agency
				at such time, in such manner, and containing such information as the State
				educational agency may require. Such application shall include, for each school
				that the eligible entity identifies as participating in a subgrant program
				under this section, the following information:(A)A description of
				the eligible entity’s capacity to identify how subgrant funds will be used to
				inform and improve comprehensive literacy instruction at the school.(B)How the school,
				local educational agency, or a provider of high-quality professional
				development will provide ongoing high-quality professional development to all
				teachers, including early childhood educators, principals, and other
				instructional leaders served by the school, including early learning program
				administrators.(C)How the school
				will identify children in need of literacy interventions or other support
				services and provide appropriate scientifically valid instructional
				interventions or other support services which may include extended learning
				time for struggling children.(D)A budget for the
				school that projects the cost of developing and implementing literacy
				initiatives to carry out the activities described in subsections (b) and (c) as
				applicable.(E)An explanation of
				how the school will integrate comprehensive literacy instruction into core
				academic subjects.(F)A description of
				how the school will coordinate comprehensive literacy instruction with early
				learning and before- and after-school programs and activities in the area
				served by the local educational agency, such as school library programs.(G)A description of
				the assessments that will be used in an assessment system to improve
				comprehensive literacy instruction and track child literacy progress.(H)A description of
				how families and caregivers will be involved in supporting their children’s
				literacy instruction and assessment.(I)A description of
				how, if an eligible entity is requesting a planning period, the eligible entity
				will use that planning period to prepare for successful implementation of a
				plan to support the development of learning and literacy consistent with the
				purposes of this part.(J)A description of
				the literacy initiatives, if any, in place and how these initiatives will be
				coordinated and integrated with activities supported under this section.(K)An assurance that
				the eligible entity will, if requested, participate in the national evaluation
				described in section 4110.(b)Local uses of
				funds for kindergarten through grade 5An eligible entity that
				receives a subgrant under this section shall use the subgrant funds to carry
				out the following activities pertaining to children in kindergarten through
				grade 5:(1)Developing and
				implementing a literacy plan across content areas that—(A)serves the needs
				of all children, including children with disabilities and English learners,
				especially children who are reading or writing below grade level;(B)provides
				intensive, supplemental, accelerated, and explicit intervention and support in
				reading and writing for children whose literacy skills are below grade level;
				and(C)supports
				activities that are provided primarily during the regular school day but which
				may be augmented by after-school and out-of-school time instruction.(2)Acquiring,
				providing training for, selecting, and administering assessments, and managing,
				monitoring, and planning instruction based on the assessment data.(3)Providing
				high-quality professional development opportunities for teachers, literacy
				coaches, literacy specialists, English as a second language specialists (as
				appropriate), principals, and other program staff.(4)Training
				principals, specialized instructional support personnel, and other school
				district personnel to support, develop, administer, and evaluate high-quality
				kindergarten through grade 5 literacy initiatives that—(A)utilize
				data—(i)to inform
				instructional decisions; and(ii)to assess
				professional development needs; and(B)provide time and
				support for teachers and other instructional staff to meet to plan
				comprehensive literacy instruction.(5)Coordinating the
				involvement of early learning program staff, principals, other instructional
				leaders, teachers, teacher literacy teams, English as a second language
				specialists (as appropriate), special educators, and school librarians in the
				literacy development of children served under this part.(6)Engaging families
				and encouraging family literacy experiences and practices to support literacy
				development.(7)Annually
				collecting, summarizing, and reporting to the State educational agency
				data—(A)to document and
				monitor for the purpose of improving practice, improvements, or increases in
				children’s reading and writing pursuant to activities carried out under this
				section;(B)to stimulate and
				accelerate improvement by identifying the schools that produce significant
				gains in literacy achievement; and(C)for all children
				and categories of children, including the subgroups of children described in
				section 1111(a)(2)(B)(x), in a manner that utilizes a variety of measures and
				that is consistent across the State.(c)Local uses of
				funds for grades 6 through 12An eligible entity that receives a
				subgrant under this section shall use subgrant funds to carry out the following
				activities pertaining to children in grades 6 through 12:(1)Developing and
				implementing a literacy plan described in paragraphs (1), (2), (3), (6), and
				(7) of subsection (b) for children in grades 6 through 12.(2)Training
				principals, specialized instructional support personnel, and other
				instructional leaders to support, develop, administer, and evaluate
				high-quality adolescent literacy initiatives that—(A)utilize
				data—(i)to inform
				instructional decisions and allow for personalization of instruction based on a
				child's need; and(ii)to assess
				professional development needs;(B)assess the quality
				of adolescent comprehensive literacy instruction in core academic subjects, and
				career and technical education subjects where such career and technical
				education subjects provide for the integration of core academic
				subjects;(C)provide time for
				teachers to meet to plan research-based adolescent comprehensive literacy
				instruction in core academic subjects, and career and technical education
				subjects where such career and technical education subjects provide for the
				integration of core academic subjects; and(D)include explicit
				instruction in discipline-specific thinking and how to read and interpret
				discipline-specific text structures and features.(3)Coordinating the
				involvement of principals, other instructional leaders, teachers, teacher
				literacy teams, English as a second language specialists (as appropriate),
				special educators, and school librarians in the literacy development of
				children served under this part.(d)Allowable
				usesAn eligible entity that receives a subgrant under this
				section may, in addition to carrying out the activities described in
				subsections (b) and (c), use subgrant funds to carry out the following
				activities pertaining to children in kindergarten through grade 12:(1)Providing a
				planning period of not more than 1 year for eligible entities to establish the
				elements necessary for successful implementation of a literacy program for
				kindergarten through grade 12.(2)Recruiting,
				placing, training, and compensating literacy coaches.(3)Connecting
				out-of-school learning opportunities to in-school learning in order to improve
				the literacy achievement of the children.(4)Training families
				and caregivers to support the improvement of adolescent literacy.(5)Providing for a
				multitier system of support.(6)Forming a school
				literacy leadership team to help implement, assess, and identify necessary
				changes to the literacy initiatives in 1 or more schools to ensure
				success.(7)Providing
				high-quality, literacy-rich environments that engage children with materials
				and experiences at the children's reading and writing levels.(8)Providing time for
				teachers (and other literacy staff, as appropriate, such as school librarians)
				to meet to plan comprehensive literacy instruction.(e)Limitation of
				use to certain schoolsAn eligible entity receiving a subgrant
				under this section shall, in distributing the subgrant funds, provide the
				subgrant funds only to schools, including public charter schools, that have the
				highest percentages or numbers of children counted under section
				1124(c).4110.National
				evaluation, information dissemination, and technical assistance(a)National
				evaluation(1)In
				generalFrom the amount reserved in accordance with section 9601,
				the Secretary shall enter into a contract with an organization independent of
				the Department for a 5-year national evaluation of the grant and subgrant
				programs assisted under this part. Such evaluation shall include scientifically
				valid research that applies rigorous and systematic procedures to obtain valid
				knowledge relevant to the implementation and effect of the programs.(2)Contents of
				evaluationThe evaluation described in this subsection shall
				include an analysis of each of the following:(A)The impact of the
				implementation of literacy initiatives and practices supported under this part
				on—(i)increasing
				academic outcomes, including child literacy development in reading and writing,
				and speaking (as appropriate), grade promotion, and graduation to the extent
				predictable;(ii)promoting the
				appropriate early literacy development of young children; and(iii)strengthening
				the literacy skills of English learners and children with disabilities.(B)The fidelity of
				implementation of core program features, such as coherence of the program
				across grades, quality of technical assistance, State and local educational
				agency leadership, professional development for teachers and administrators,
				use of quality materials and pedagogy, and use of assessment.(C)The relationship
				between implementation of core features and children's academic
				outcomes.(D)Other inquiries as
				designated by the Secretary, such as—(i)the core functions
				of literacy initiatives that have demonstrated the greatest impact on child
				literacy achievement, especially among children reading below grade
				level;(ii)effective
				strategies to integrate State and local standards, curricula, assessments,
				instruction, materials, and interventions to improve literacy;(iii)the types of
				literacy activities and professional development that most effectively improve
				the early reading, writing, and language skills of children from birth through
				kindergarten entry;(iv)the impact of
				adolescent literacy initiatives on adolescent motivation, engagement, and
				participation in adolescent literacy activities;(v)the relationship
				between children’s literacy achievement and secondary school success, including
				improving graduation rates; and(vi)effective
				strategies to integrate school and public library programs to improve
				literacy.(3)Program
				improvementThe Secretary shall—(A)provide the
				findings of the evaluation conducted under this section to State educational
				agencies and subgrant recipients for use in program improvement;(B)make such findings
				publicly available, including on the Department's website; and(C)submit such
				findings to the authorizing committees.(b)Information
				dissemination and technical assistance(1)In
				generalFrom amounts reserved under section 4104(a)(1)(A), the
				Secretary, in collaboration with the regional educational laboratories
				established under section 174 of the Education Sciences Reform Act of 2002, the
				comprehensive centers established under section 203 of the Educational
				Technical Assistance Act of 2002, and the Director of the National Institute of
				Child Health and Human Development, shall—(A)distribute
				information on—(i)comprehensive
				literacy instruction, including best practices and model programs identified in
				the evaluation;(ii)other inquiries
				designated by the Secretary under subsection (a)(2)(D); or(iii)other relevant
				Federal studies of literacy activities; and(B)provide technical
				assistance in order to assist States and local educational agencies in
				improving comprehensive literacy instruction and learning.(2)Dissemination
				and coordinationThe Secretary shall disseminate the information
				described in paragraph (1)(A) to—(A)recipients of
				Federal financial assistance under this part, the Head Start Act, the
				Individuals with Disabilities Education Act, and the Adult Education and Family
				Literacy Act; and(B)each Bureau-funded
				school (as defined in section 1141 of the Education Amendments of 1978 (25
				U.S.C. 2021)).(3)Use of
				networksIn carrying out this subsection, the Secretary shall, to
				the extent practicable, use information and dissemination networks developed
				and maintained through other public and private entities.4111.Rules of
				construction(a)Child
				eligibilityNothing in this part shall be construed to prohibit
				children eligible for assistance under title I or III or children eligible for
				assistance under part B or C of the Individuals with Disabilities Education Act
				from receiving literacy instruction and intervention under this part.(b)IDEA
				evaluationThe screening assessments, diagnostic assessments, and
				formative assessments of reading and writing authorized under this part shall
				not be construed to constitute an evaluation required under part B or C of the
				Individuals with Disabilities Education Act, except that assessments
				administered under this Act may be used in conjunction with other assessments
				as part of an evaluation under part B or C of the Individuals with Disabilities
				Education Act, provided that the respective evaluation requirements under part
				B or C of such Act are met.2Improving literacy and college and career readiness
				through effective school library programs4113.PurposeThe purpose of this subpart is to improve
				students' literacy skills and readiness for higher education and careers, by
				providing students with effective school library programs.4114.DefinitionsIn this subpart:(1)Effective school
				library programThe term effective school library
				program means a school library program that—(A)is staffed by a
				State certified or licensed school librarian;(B)has up-to-date
				books, materials, equipment, and technology (including broadband);(C)includes regular
				collaboration between classroom teachers and school librarians to assist with
				development and implementation of the curriculum and other school reform
				efforts; and(D)supports the
				development of digital literacy skills.(2)Eligible
				entityThe term eligible entity means—(A)a local
				educational agency in which not less than 20 percent of the students served by
				the local educational agency are from families with incomes below the poverty
				line;(B)a local
				educational agency that has a percentage of low-income children that is in the
				highest quartile among all local educational agencies in the State; or(C)a consortia of
				local educational agencies described in subparagraph (A) or (B).4115.Improving
				literacy and college and career readiness through effective school library
				program grants(a)Grants to local
				educational agencies(1)In
				generalFrom amounts appropriated under section 3(k) for this
				subpart, the Secretary shall award grants, on a competitive basis, to eligible
				entities to enable such entities to carry out the authorized activities
				described in subsection (b).(2)Sufficient size
				and scopeThe Secretary shall award grants under this section of
				sufficient size and scope to allow the eligible entities to carry out effective
				school library programs for which the grant funds are provided.(3)DistributionThe
				Secretary shall ensure that grants under this section are equitably distributed
				among the different geographic regions of the United States, and among eligible
				entities serving urban and rural areas.(4)DurationA
				grant awarded under this section shall be for a period of 3 years.(5)Local
				applicationsAn eligible entity desiring to receive a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require. Such
				application shall include, for each school that the eligible entity identifies
				as participating in a grant program under this section, the following
				information:(A)a needs assessment
				relating to the need for literacy improvement at all grade levels and the need
				for effective school library programs, based on the age and condition of school
				library resources, including—(i)book
				collections;(ii)access to
				advanced technology;(iii)the availability
				of well-trained, State-certified or licensed school librarians; and(iv)the current level
				of coordination and shared planning time among school librarians and classroom
				teachers;(B)a description of
				which grade spans will be served, and an assurance that funding will be
				distributed to serve students in elementary, middle, and high schools;(C)how the eligible
				entity will extensively involve school librarians, teachers, administrators,
				and parents in the activities assisted under this section, and the manner in
				which the eligible entity will carry out the activities described in subsection
				(b) using programs and materials that are grounded in scientifically valid
				research;(D)the manner in
				which the eligible entity will effectively coordinate the funds and activities
				provided under this section with Federal, State, and local funds and activities
				under this subpart and other literacy, library, technology, and professional
				development funds and activities, including those funded through the Institute
				of Museum and Library Services; and(E)the manner in
				which the eligible entity will collect and analyze data on the quality and
				impact of activities carried out under this section by schools served by the
				eligible entity.(b)Local
				activitiesFunds under this section may be used to develop and
				enhance effective school library programs, which may include activities
				to—(1)acquire up-to-date
				school library resources, including books and reading materials that—(A)are appropriate
				for students in all grade levels to be served and for students with special
				learning needs, including students who are English learners; and(B)engage the
				interest of readers at all reading levels;(2)acquire and use
				advanced technology, incorporated into the curricula of the school, to develop
				and enhance the digital literacy skills of students;(3)facilitate
				Internet links and other resource-sharing networks among schools and school
				libraries, and public and academic libraries, where possible;(4)provide—(A)professional
				development in the acquisition of digital literacy skills and literacy
				instruction that is appropriate for all grades, including the assessment of
				student literacy needs, the coordination of reading and writing instruction
				across content areas, and training in literacy strategies in all content areas
				for school librarians; and(B)activities that
				foster increased collaboration among school librarians, teachers, and
				administrators; and(5)provide students
				with access to school libraries during nonschool hours, including the hours
				before and after school, during weekends, and during summer vacation
				periods.(c)Supplement not
				supplantFunds made available under this section shall be used to
				supplement, and not supplant, other Federal, State, and local funds expended to
				carry out activities relating to library, technology, or professional
				development activities.(d)Accountability and reportingEach eligible entity that receives funds
				under this section for a fiscal year shall prepare and submit a report to the
				Secretary regarding how the funding was used and the extent to which the
				availability of, the access to, and the use of, up-to-date school library
				resources in the elementary schools and secondary schools served by the
				eligible entity was
				increased..4103.Improving
			 science, technology, engineering, and math instruction and student
			 achievement(a)RedesignationTitle
			 IV (20 U.S.C. 7101 et seq.) is amended—(1)by redesignating
			 part B as part F, and transferring such part F so as to follow part E, as added
			 by section 4106;(2)by striking
			 section 4206; and(3)by redesignating
			 sections 4201, 4202, 4203, 4204, and 4205, as sections 4601, 4602, 4603, 4604,
			 and 4605, respectively.(b)Improving
			 science, technology, engineering, and math instruction and student
			 achievementTitle IV (20 U.S.C. 7101 et seq.) is amended by
			 inserting after part A the following:BImproving science,
				technology, engineering, and mathematics instruction and student
				achievement1Improving STEM
				instruction and student achievement4201.PurposeThe purpose of this subpart is to improve
				student academic achievement in science, technology, engineering, and
				mathematics, including computer science, by—(1)improving instruction in such subjects
				through grade 12;(2)improving student engagement in, and
				increasing student access to, such subjects;(3)improving the
				quality and effectiveness of classroom instruction by recruiting, training, and
				supporting highly rated teachers and providing robust tools and supports for
				students and teachers in such subjects; and(4)closing student
				achievement gaps, and preparing more students to be college and career ready in
				such subjects.4202.DefinitionsIn this subpart:(1)Eligible
				entityThe term eligible entity means—(A)a State
				educational agency; or(B)a State
				educational agency in partnership with 1 or more State educational
				agencies.(2)Eligible
				subgranteeThe term eligible subgrantee
				means—(A)a high-need local
				educational agency;(B)an educational
				service agency serving more than 1 high-need local educational agency;(C)a consortium of
				high-need local educational agencies; or(D)an entity
				described in subparagraph (A) or (C) of paragraph (3) that has signed a
				memorandum of agreement with an entity described in subparagraph (A), (B), or
				(C) of this paragraph to implement the requirements of this subpart in
				partnership with such entity.(3)Outside
				PartnerThe term outside partner means an entity
				that has expertise and a demonstrated record of success in improving student
				learning and engagement in the identified subjects described in section
				4204(b)(2), including any of the following:(A)A nonprofit or
				community-based organization, which may include a cultural organization, such
				as a museum or learning center.(B)A business.(C)An institution of
				higher education.(D)An educational
				service agency.(4)StateThe
				term State means—(A)any of the 50
				States;(B)the District of
				Columbia;(C)the Bureau of
				Indian Education; or(D)the Commonwealth
				of Puerto Rico.4203.Grants;
				allotments(a)Reservations(1)In
				GeneralFrom the amounts appropriated for this part for a fiscal
				year, the Secretary shall reserve—(A)not more than 2
				percent to provide technical assistance to States under this subpart;(B)not more than 5
				percent for State capacity-building grants under this subpart, if the Secretary
				is awarding such grants in accordance with paragraph (2); and(C)10 percent for the
				STEM Master Teacher Corps program under subpart 2.(2)Capacity-building
				grants(A)In
				GeneralIn any year for which funding is distributed
				competitively, as described in subsection (b)(1), the Secretary may award 1
				capacity-building grant to each State that does not receive a grant under
				subsection (b), on a competitive basis, to enable such State to become more
				competitive in future years.(B)DurationGrants
				awarded under subparagraph (A) shall be for a period of 1 year.(b)Competitive
				Grants(1)In
				GeneralFor each fiscal year for which the amount appropriated to
				carry out this part, and not reserved under subsection (a)(1), is less than
				$500,000,000, the Secretary shall award grants, on a competitive basis, to
				eligible entities to enable such eligible entities to carry out the activities
				described in this subpart.(2)DurationGrants
				awarded under this subsection shall be for a period of not more than 3
				years.(3)Renewal(A)In
				GeneralIf an eligible entity demonstrates progress, as measured
				by the metrics described in section 4206(a), the Secretary may renew a grant
				for an additional 2-year period.(B)Reduced
				FundingGrant funds awarded under subparagraph (A) shall be
				awarded at a reduced amount.(c)Formula
				Grants(1)In
				GeneralFor each fiscal year for which the amount appropriated to
				carry out this part, and not reserved under subsection (a)(1), is equal to or
				more than $500,000,000, the Secretary shall award grants to States, based on
				the formula described in paragraph (2).(2)Distribution of
				FundsThe Secretary shall allot to each State—(A)an amount that
				bears the same relationship to 35 percent of the excess amount described in
				paragraph (1) as the number of individuals ages 5 through 17 in the State, as
				determined by the Secretary on the basis of the most recent satisfactory data,
				bears to the number of those individuals in all such States, as so determined;
				and(B)an amount that
				bears the same relationship to 65 percent of the excess amount as the number of
				individuals ages 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all such
				States, as so determined.(3)Funding
				MinimumNo State receiving an allotment under this subsection may
				receive less than one-half of 1 percent of the total amount allotted under
				paragraph (1) for a fiscal year.(4)Puerto
				RicoThe amount allotted under paragraph (2) to the Commonwealth
				of Puerto Rico for a fiscal year may not exceed one-half of 1 percent of the
				total amount allotted under paragraph (1) for such fiscal year.(5)Reallotment of
				unused fundsIf a State does not successfully apply, the
				Secretary shall reallot the amount of the State's allotment to the remaining
				States in accordance with this subsection.4204.Applications(a)In
				GeneralEach eligible entity or State desiring a grant under this
				subpart, whether through a competitive grant under section 4203(b) or through
				an allotment under section 4203(c), shall submit an application to the
				Secretary at such time, in such manner, and accompanied by such information as
				the Secretary may require.(b)ContentsAt
				a minimum, an application submitted under subsection (a) shall include the
				following:(1)A description of
				the needs, including assets, identified by the State or eligible entity, based
				on a State analysis, which—(A)may include
				results from a relevant pre-existing analysis of science, technology,
				engineering, and mathematics education quality and outcomes in the State or
				States served by the eligible entity;(B)shall include data
				for elementary school and secondary school grades, as applicable, to the extent
				that such data are available, on—(i)student
				achievement in science and mathematics, including such data collected in
				accordance with the requirements of section 1111(a)(3)(A), and student
				achievement in technology and engineering;(ii)science,
				technology, engineering, and mathematics teacher evaluations;(iii)student access
				to mathematics and science courses needed to enroll in credit-bearing
				coursework at institutions of higher education in the State or States served by
				the eligible entity;(iv)access to
				science, technology, engineering, and mathematics courses for students through
				grade 12 who—(I)are eligible to
				receive a free or reduced priced lunch under the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1751 et seq.); or(II)come from
				families with an income that is below the poverty line;(v)student
				achievement gaps in science, technology, engineering, and mathematics
				subjects;(vi)the percentage of
				students who successfully—(I)complete Advanced
				Placement or International Baccalaureate courses in science, technology,
				engineering, and mathematics subjects; or(II)complete
				rigorous, credit-bearing postsecondary education courses in science,
				technology, engineering, and mathematics subjects;(vii)the information
				collected under section 1111(d)(3)(B)(viii)(III);(viii)available
				instructional systems and supports, such as curricula, instructional materials,
				professional development, teacher evaluation systems, and assessments;(ix)science,
				technology, engineering, and mathematics teacher qualifications; and(x)teacher shortages
				and teacher distribution among local educational agencies and schools in
				science, technology, engineering, and mathematics subjects;(C)shall include
				labor market information regarding the industry and business workforce needs
				within the eligible entity;(D)shall include an
				analysis of the quality of pre-service preparation at all public institutions
				of higher education (including alternative pathways to teacher licensure or
				certification) for individuals preparing to teach science, technology,
				engineering, and mathematics subjects in a preschool, elementary school, or
				secondary school in the State; and(E)shall include an
				analysis of the implementation of any multi-tiered systems of support that have
				been employed in the State or States served by the eligible entity to address
				the learning needs of students in any science, technology, engineering, and
				mathematics subjects.(2)An identification
				of the specific science, technology, engineering, and mathematics subjects that
				the State or eligible entity will address through the activities described in
				section 4205, consistent with the needs identified under paragraph (1)
				(referred to in this subpart as identified subjects).(3)A description, in
				a manner that addresses any needs identified under paragraph (1), of—(A)how grant funds
				will be used by the State or eligible entity to improve instruction in
				identified subjects using evidence-based programs of instruction that are
				aligned with the college and career ready standards and academic assessments
				under paragraphs (1) and (2) of section 1111(a);(B)how grant funds
				will be used to support subgrantees and other high-need local educational
				agencies in the employment of multi-tiered systems of support to provide early
				intervening services, as described in section 613(a)(4)(A)(ii) of the
				Individuals with Disabilities Education Act, and to increase student
				achievement in identified subjects;(C)the process that
				the State or eligible entity will use for awarding subgrants, including how
				relevant stakeholders will be involved;(D)how the State’s or
				eligible entity’s activities and subgrants will be coordinated with other
				Federal, State, and local programs and activities, including career and
				technical education programs authorized under the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);(E)the technical
				assistance that the State or eligible entity will provide to subgrantees to
				support the activities undertaken by the subgrantees;(F)how the State or
				eligible entity will evaluate the activities funded, both at the State and
				subgrantee level, with funds provided under this subpart, and in a manner
				consistent with any evaluation activities carried out by the Institute of
				Education Sciences under section 4207, or the National Science
				Foundation;(G)how the State or
				eligible entity will allocate funds in a manner that will provide services to
				both elementary schools and secondary schools;(H)how the State or
				eligible entity will provide targeted support to improve instruction in
				high-need local educational agencies and high-need schools;(I)how the State or
				eligible entity’s proposed project will ensure an increase in access for
				students who are members of groups underrepresented in science, technology,
				engineering, and mathematics subject fields to high-quality courses in 1 or
				more of the identified subjects; and(J)how the State or
				eligible entity will continue to involve stakeholders in education reform
				efforts related to science, technology, engineering, and mathematics
				instruction.(4)Assurances that
				the State or eligible entity will monitor implementation of approved subgrantee
				plans.(c)Additional
				FundingA State or eligible entity that submits a request to use
				the additional State activities reservation described in section 4205(d)(2),
				shall provide, in a manner that addresses the needs identified under subsection
				(b)(1), a description of the activities that the eligible entity will carry out
				with such funds, consistent with section 4205.4205.Authorized
				activities(a)Required
				activitiesEach State or eligible entity that receives a grant
				under this subpart shall use the grant funds to carry out each of the following
				activities:(1)Increasing access
				for students through grade 12 who are members of groups underrepresented in
				science, technology, engineering, and mathematics subject fields to
				high-quality courses in the identified subjects.(2)Implementing
				evidence-based programs of instruction based on high-quality standards and
				assessments in the identified subjects.(3)Providing
				professional development and other comprehensive systems of support for
				teachers and school leaders to promote high-quality instruction and
				instructional leadership in the identified subjects.(4)Providing
				technical assistance to subgrantees and other high-need schools and local
				educational agencies in order to improve student achievement and narrow
				achievement gaps in identified subjects, including through—(A)the development
				and implementation of multi-tiered systems of support; and(B)the development of
				curriculum or instructional materials consistent with the principals of
				universal design for learning, as defined in section 103 of the Higher
				Education Act of 1965.(b)Permissible
				activitiesEach State or eligible entity that receives a grant
				under this subpart may use the grant funds to carry out 1 or more of the
				following activities:(1)Recruiting
				qualified teachers and instructional leaders who are trained in identified
				subjects, including teachers who have transitioned into the teaching profession
				from a career in science, technology, engineering, and mathematics
				fields.(2)Providing
				induction and mentoring services to new teachers in identified subjects.(3)Developing
				instructional supports, such as curricula and assessments, which shall be
				evidence-based and aligned with State college and career ready academic content
				standards under section 1111(a)(1), and may include Internet-based curricula
				and Internet-based instructional supports.(4)Implementing an
				interdisciplinary approach, by integrating instruction in 1 or more science,
				technology, engineering, and mathematics subjects with reading, English
				language arts, or instruction in other core academic subjects and noncore
				academic subjects.(c)Subgrants(1)In
				GeneralEach State or eligible entity that receives a grant under
				this section shall award subgrants, on a competitive basis, to eligible
				subgrantees.(2)Minimum
				SubgrantA State or eligible entity shall award subgrants under
				this subsection that are of sufficient size and scope to support high-quality,
				evidence-based, effective programs that are consistent with the purpose of this
				subpart.(3)Subgrantee
				Application(A)In
				GeneralEach eligible subgrantee desiring a subgrant under this
				subsection shall submit an application to the State or eligible entity at such
				time, in such manner, and accompanied by such information as the State or
				eligible entity may require.(B)Contents of
				Subgrantee ApplicationAt a minimum, the application described in
				subparagraph (A) shall include the following:(i)A description of
				the activities that the eligible subgrantee will carry out, and how such
				activities will improve teaching and student academic achievement in the
				identified subjects, in a manner consistent with scientifically valid
				research.(ii)A description of
				how the eligible subgrantee will use funds provided under this subsection to
				serve students and teachers in high-need schools.(iii)A description of
				how funds provided under this subsection will be coordinated with other
				Federal, State, and local programs and activities, including career and
				technical education programs authorized under the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).(iv)If the eligible
				subgrantee is working with outside partners, a description of how such outside
				partners will be involved in improving instruction and increasing access to
				high-quality learning experiences in the identified subjects.(4)Subgrantee Use
				of Funds(A)Required Use of
				FundsEach subgrantee under this subsection shall use the
				subgrant funds to carry out activities for students through grade 12,
				consistent with the activities described in the subgrantee's application, which
				shall include—(i)high-quality
				teacher and instructional leader recruitment, support, and evaluation in the
				identified subjects;(ii)professional
				development, which may include development and support for instructional
				coaches, to enable teachers and instructional leaders to increase student
				achievement in identified subjects, through—(I)implementation of
				classroom assessments; and(II)differentiation
				of instruction in identified subjects for all students, including for students
				who are children with disabilities and students who are English
				learners;(iii)activities
				to—(I)improve the
				content knowledge of teachers; and(II)facilitate
				professional collaboration, which may include providing time for such
				collaborations;(iv)the development,
				adoption, and improvement of high-quality curricula and instructional supports
				that—(I)are aligned with
				State college and career ready academic content standards under section
				1111(a)(1); and(II)the eligible
				subgrantee will use to improve student academic achievement in identified
				subjects;(v)the development or
				improvement, and implementation, of multi-tiered systems of support to provide
				early intervening services and to increase student achievement in 1 or more of
				the identified subjects; and(vi)integrating
				instruction in the identified subjects with instruction in reading, English
				language arts, or other core and noncore academic subjects.(B)Allowable Use of
				FundsIn addition to the required activities described in
				subparagraph (A), each eligible subgrantee that receives a subgrant under this
				subsection, may also use the subgrant funds to—(i)support the
				participation of low-income students in nonprofit competitions related to
				science, technology, engineering, and mathematics subjects (such as robotics,
				science research, invention, mathematics, computer science, and technology
				competitions); and(ii)broaden secondary
				school students' access to, and interest in, careers that require academic
				preparation in 1 or more identified subjects.(C)LimitationEach
				subgrantee that receives a subgrant under this subsection shall not expend more
				than 15 percent of the subgrant funds on the activities described in
				subparagraph (B).(D)Matching
				fundsA State or eligible entity shall require an eligible
				subgrantee receiving a subgrant under this subsection to demonstrate that such
				subgrantee has obtained a commitment from 1 or more outside partners to match,
				using non-Federal funds or in-kind contributions, not less than 15 percent of
				the amount of subgrant funds. In the case of significant financial hardship, an
				eligible subgrantee may apply to the State or eligible entity for, and the
				State or eligible entity may grant, a waiver of a portion of the minimum
				matching funds requirement.(d)State
				Activities(1)In
				GeneralEach State or eligible entity that receives a grant under
				this subpart may use not more than 5 percent of grant funds for—(A)administrative
				costs;(B)monitoring the
				implementation of subgrants;(C)providing
				technical assistance to subgrantees; and(D)evaluating
				subgrants in coordination with the evaluation described in section 4207.(2)ReservationEach
				State or eligible entity that receives a grant under this subpart may submit a
				request to the Secretary to reserve not more than 15 percent of grant funds,
				inclusive of the amount described in paragraph (1), for additional State
				activities, consistent with subsections (a) and (b).4206.Performance
				metrics; report(a)Establishment of
				Performance MetricsThe Secretary, acting through the Director of
				the Institute of Education Sciences, shall establish performance metrics to
				evaluate the effectiveness of the activities carried out under this
				subpart.(b)Annual
				ReportEach State or eligible entity that receives a grant under
				this subpart shall prepare and submit an annual report to the Secretary, which
				shall include information relevant to the performance metrics described in
				subsection (a).4207.EvaluationFrom the amount reserved in accordance with
				section 9601, the Secretary shall—(1)acting through the
				Director of the Institute of Education Sciences, and in consultation with the
				Director of the National Science Foundation—(A)evaluate the
				implementation and impact of the activities supported under this subpart,
				including progress measured by the metrics established under section 4206(a);
				and(B)identify best
				practices to improve instruction in science, technology, engineering, and
				mathematics subjects; and(2)disseminate, in
				consultation with the National Science Foundation, research on best practices
				to improve instruction in science, technology, engineering, and mathematics
				subjects.4208.Supplement not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, funds that would
				otherwise be used for activities authorized under this subpart.4209.Maintenance of
				effortA State that receives
				funds under this subpart for a fiscal year shall maintain the fiscal effort
				provided by the State for the subjects supported by the funds under this part
				at a level equal to or greater than the level of such fiscal effort for the
				preceding fiscal year.2STEM Master
				Teacher Corps Program4221.PurposeThe purpose of this subpart is to establish
				a STEM Master Teacher Corps program that—(1)elevates the
				status of the STEM teaching profession by recognizing and rewarding outstanding
				STEM teachers;(2)attracts and
				retains effective STEM teachers, particularly in high-need schools, by offering
				them additional compensation, instructional resources, and instructional
				leadership roles; and(3)creates a network
				of outstanding STEM teacher-leaders who will—(A)share best
				practices and resources;(B)take on leadership
				responsibilities in their schools, districts, States (if part of the
				participating area), or consortia with the authority to provide professional
				support to their STEM colleagues not participating in the STEM Master Teacher
				Corps;(C)aid in the
				development and retention of beginning teachers by serving as their role models
				and providing them with instructional support; and(D)inform the
				development of STEM education policy.4222.DefinitionsIn this subpart:(1)Eligible
				entityThe term eligible entity means a consortium
				of high-need local educational agencies or 1 or more State educational
				agencies, acting in partnership with 1 or more—(A)institutions of
				higher education; or(B)nonprofit
				organizations with a demonstrated record of success in preparing or improving
				the effectiveness of STEM teachers.(2)Participating
				areaThe term participating area means—(A)in the case of an
				eligible entity that includes a State educational agency or consortium of State
				educational agencies, the State or States; or(B)in the case of an
				eligible entity that includes a consortium of local educational agencies, the
				area served by such agencies.(3)Rural
				schoolThe term rural school means a public
				school—(A)designated with a
				school locale code of Distant Town, Remote Town, Fringe Rural, Distant Rural,
				or Remote Rural; and(B)served by a local
				educational agency in which not less than two-thirds of the students served by
				the agency attend a school designated with 1 of the school locale codes listed
				in subparagraph (A).(4)STEMThe
				term STEM means science, technology, engineering, and mathematics,
				including computer science.4223.STEM Master
				Teacher Corps Program(a)In
				general(1)Grants
				authorizedFrom the amount reserved under section 4203(a)(1)(C),
				the Secretary, in consultation with the Director of the National Science
				Foundation and the heads of other appropriate Federal agencies, as determined
				by the Secretary, shall establish a STEM Master Teacher Corps program by
				awarding, on a competitive basis, 1 or more grants of not less than $15,000,000
				each to eligible entities to enable the eligible entities to establish the
				program, in accordance with section 4225.(2)Planning
				grantsThe Secretary may award planning grants to eligible
				entities to enable the entities to make plans to establish the program, in
				accordance with section 4225.(b)Duration of
				grant(1)In
				generalA grant awarded under this subpart shall be for a period
				of not more than 5 years.(2)ReviewThe
				Secretary shall—(A)review, 3 years
				after an eligible entity is awarded a grant under this subpart, the performance
				of the entity during the 3-year period; and(B)fund the remaining
				grant period for such entity if the Secretary determines, based on such review,
				that the entity is achieving satisfactory results.(c)Matching
				requirement(1)In
				generalExcept as provided in paragraph (2), an eligible entity
				that receives a grant under this subpart shall provide, from non-Federal
				sources, an amount equal to not less than 50 percent of the amount of the
				grant, which may be provided in cash or in-kind, to carry out the activities
				supported by the grant.(2)Exception(A)In
				generalThe Secretary may waive the 50 percent matching
				requirement under paragraph (1) for an eligible entity that the Secretary
				determines is unable to meet such requirement. The Secretary shall set a
				matching requirement for such eligible entities according to the sliding scale
				described in subparagraph (B).(B)Sliding
				scaleThe amount of a match under subparagraph (A) shall be
				established based on a sliding fee scale that takes into account—(i)the relative
				poverty of the population to be targeted by the eligible entity; and(ii)the ability of
				the eligible entity to obtain such matching funds.(3)ConsiderationThe
				Secretary shall not consider an eligible entity's ability to match funds when
				determining which eligible entities will receive grant awards under this
				subpart.4224.Application(a)In
				generalAn eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.(b)ContentsAn
				application submitted under this section shall include—(1)a description of
				the STEM Master Teacher Corps program that the eligible entity intends to carry
				out, including the number of Corps members the entity intends to select, the
				intended distribution of subjects and grade levels taught, the geographic and
				economic characteristics of the local educational agencies that are part of the
				participating area, such as the rural-urban continuum codes and proportion of
				high-need schools served, and the type of activities proposed for recruitment
				of Corps members;(2)a description of
				the roles and responsibilities that each participating local educational
				agency, State, institution of higher education, or nonprofit organization, as
				applicable, will have;(3)a demonstration
				that the entity has sufficient capacity to carry out the activities described
				in section 4225;(4)a description of
				the member selection process and criteria that the applicant will use to select
				members of the STEM Master Teacher Corps, in accordance with section
				4225(b);(5)a description of
				how the eligible entity intends to facilitate networking and sharing of best
				practices and educational resources relating to STEM education among Corps
				members, particularly at rural schools, if applicable, and make a selection of
				these best practices and resources more widely available to other teachers and
				the STEM educational community, including through electronic means;(6)a demonstration
				that the entity has a clear plan for—(A)offering
				research-based professional development to Corps members, including training on
				instructional leadership, mentoring, engaging and effectively teaching
				historically underachieving or underrepresented groups in STEM fields, such as
				girls, minorities, low-income students, English learners, and students with
				disabilities, and effective STEM teaching methods, such as incorporating
				hands-on STEM projects into their lesson plans; and(B)tracking the
				effectiveness of such professional development;(7)a demonstration
				that the entity has a clear plan for evaluating the impact of the professional
				support provided by STEM Master Teacher Corps members to other teachers in
				their school, district, State (if part of the participating area), or
				consortium;(8)a description of
				how the local educational agencies and schools served by the eligible entity
				intend to align STEM Master Teacher Corps members’ duties with school systems
				and activities already in place, if applicable, such as professional
				development and mentoring;(9)an explanation of
				how STEM Master Teacher Corps members will be afforded the time, authority, and
				resources to fulfill requirements under the program, and how other teachers
				will be afforded the time to receive professional support from Corps
				members;(10)a demonstration
				that the entity has a clear plan for oversight to ensure that STEM Master
				Teacher Corps members carry out the responsibilities described in section
				4225(c) to the fullest extent practicable, and a description of the actions to
				be taken if a member does not carry out such responsibilities; and(11)a description of
				how the grant funds will be financially managed.(c)Criteria for
				awarding grants(1)In
				generalThe Secretary shall award grants under this subpart on
				the basis of merit considering, at a minimum, the following:(A)The extent to
				which the local educational agencies that are part of the eligible entity are
				committed to integrating the program into existing school structures, policies,
				operations, and budgets, such as by enabling STEM Master Teacher Corps members
				to take on leadership roles in their schools, districts, States, if part of the
				participating area, or consortia, in addition to their classroom duties,
				including assisting in the development and implementation of professional
				development activities and driving the instructional program of the
				school.(B)The quality of the
				proposed professional development, teacher leadership and mentorship
				activities, and networking opportunities.(C)Demonstration that
				the local educational agencies and schools they serve have removed barriers to
				full participation in the program, including affording Corps members and the
				teachers they mentor the time to participate in activities required by the
				program.(D)The number and
				quality of the individuals that will be served by the program.(E)The capacity of
				the eligible entity to effectively carry out the program.(2)PriorityIn
				awarding grants under this subpart, the Secretary shall give priority
				to—(A)eligible entities
				that intend to include large numbers of teachers in the STEM Master Teacher
				Corps; and(B)eligible entities
				that intend to include rural schools, particularly high-need rural schools, in
				the participating area to be served.4225.Required use
				of funds(a)In
				generalAn eligible entity receiving a grant under this subpart
				shall use grant funds to—(1)administer the
				selection of teachers for membership in the STEM Master Teacher Corps, in
				accordance with the requirements of subsection (b);(2)provide
				compensation to each public school teacher who is selected and serves as a
				member of the STEM Master Teacher Corps, in recognition of the teacher's
				teaching accomplishments, leadership, and increased responsibilities, which
				amount shall—(A)supplement, and
				not supplant, the teacher's base salary; and(B)be equal
				to—(i)in the case of a
				teacher who teaches at a high-need public school, including a high-need charter
				school, $15,000 per year for each year the teacher serves as a member of the
				Corps; and(ii)in the case of a
				teacher who teaches at a public school, including a charter school, that is not
				a high-need school, $5,000 per year for each year the teacher serves as a
				member of the Corps;(3)provide
				research-based professional development activities for members of the STEM
				Master Teacher Corps, as described in section 4224(b)(6), and track the
				effectiveness of such professional development in order to determine whether to
				alter professional development activities;(4)provide
				discretionary resources for STEM Master Teacher Corps members at high-need
				public schools to use in their classrooms and schools, including for after
				school activities to enrich STEM education and for equipment and technology to
				facilitate long distance networking, mentoring, and sharing of best
				practices;(5)assist in
				coordinating instructional leadership roles for STEM Master Teacher Corps
				members and mentoring relationships between STEM Master Teacher Corps members
				and other teachers in the same school, school district, State, if part of the
				participating area, or consortium in which the Corps members serve as
				instructional leaders;(6)facilitate efforts
				by STEM Master Teacher Corps members to inform STEM education policy at the
				national, State, and local levels;(7)help defray costs
				associated with affording STEM Master Teacher Corps members the time to fulfill
				their duties as Corps members; and(8)support other
				activities that advance the purpose of this subpart.(b)Selecting
				Members of the STEM Master Teacher Corps(1)Selection
				criteria for corps membersThe eligible entity shall select, as
				members of the STEM Master Teacher Corps, exemplary STEM teachers at the
				elementary school and secondary school levels who teach in the participating
				area, which may also include special education teachers and teachers of English
				learners who teach a STEM subject. In selecting the members, the eligible
				entity shall—(A)make decisions
				based on the teacher's—(i)ability to improve
				student academic achievement in the STEM fields, as demonstrated by, if
				applicable, student academic growth in such fields;(ii)ability to
				enhance student engagement in such fields;(iii)record of
				leadership in the teacher’s school and involvement in professional and outreach
				activities;(iv)record of
				teaching students not on grade level or not making sufficient growth to
				graduate college and career ready; and(v)demonstrated
				ability to facilitate student academic achievement growth with the students
				described in clause (iv), where such measures are available; and(B)evaluate the
				teacher’s ability and record based on multiple measures, such as—(i)teacher
				evaluations of pedagogical skills;(ii)an assessment of
				content knowledge;(iii)the performance
				and improvement of the teacher’s students on tests;(iv)demonstration of
				practical professional experience in the teacher’s discipline, such as having
				worked in industry or research;(v)involvement in
				STEM discipline professional societies;(vi)STEM outreach and
				community involvement; and(vii)certification by
				the National Board for Professional Teaching Standards, or other equivalently
				rigorous, performance-based, peer-reviewed certification, as a high-performing
				teacher.(2)Overall corps
				membership requirementsAn eligible entity receiving a grant
				under this subpart shall ensure that—(A)not more than 5
				percent of the STEM teachers who teach in the participating area are members of
				the Corps;(B)not less than 75
				percent of the STEM Master Teacher Corps members are teachers at high-need
				schools;(C)the proportion of
				STEM Master Teacher Corps members in the participating area who teach at rural
				high-need schools is not less than the proportion of all teachers who teach at
				rural high-need schools in the participating area;(D)there are multiple
				cohorts of STEM Master Teacher Corps members; and(E)the STEM Master
				Teacher Corps includes teachers from each of science, technology, engineering,
				and mathematics, if teachers from each of these disciplines meeting the
				standards of Corps membership are available in the participating area and may
				include teachers of career and technical education.(3)Participation of
				private school teachersAn eligible entity may select STEM
				teachers who teach at private schools in the participating area to be members
				of the STEM Master Teacher Corps, except that—(A)not more than 5
				percent of teachers selected as STEM Master Teacher Corps members shall be
				teachers at private schools; and(B)private school
				teachers shall not be eligible for compensation described in subsection (a)(2),
				discretionary resource funds described in subsection (a)(4), or for defrayment
				funds described in subsection (a)(7).(c)Corps member
				requirementsEach teacher selected to be a member of the STEM
				Master Teacher Corps who wishes to join the Corps shall enter into an agreement
				with the eligible entity, under which the teacher shall, as a condition of
				receiving the compensation described in subsection (a)(2) and the discretionary
				resources described in subsection (a)(4), agree to carry out the
				responsibilities of a master teacher as required by the eligible entity,
				including—(1)participating in
				professional development activities offered by the program;(2)networking and
				sharing best practices and educational resources with other members of the STEM
				Master Teacher Corps; and(3)contributing to
				the professional development of the teacher's colleagues, which may include
				providing school-based professional support to other STEM teachers through
				regular weekly professional development sessions and individual coaching, where
				possible, leading professional learning communities, and taking on other
				instructional leadership roles in the teacher's school, district, State, if
				part of the participating area, or consortium.(d)Collection for
				Noncompliance(1)Monitoring
				complianceEach eligible entity that receives a grant under this
				subpart shall monitor whether each teacher the entity selects to be a member of
				the STEM Master Teacher Corps is in compliance with the Corps member
				requirements described in subsection (c).(2)Collection of
				repayment(A)In
				generalA teacher selected to be a member of the STEM Master
				Teacher Corps shall repay the additional compensation provided for a school
				year described in subsection (a)(2) to the eligible entity if—(i)the entity finds
				the teacher not in compliance with the Corps member requirements described in
				subsection (c) and the entity determines the teacher should no longer be a
				member of the Corps for such year; or(ii)the teacher
				withdraws during such year from membership in the Corps without an accepted
				excuse, as determined by the eligible entity.(B)Compensation
				returned to the Treasury(i)In
				generalExcept as provided in clause (ii), an eligible entity
				that receives repaid compensation under subparagraph (A) shall return such
				compensation to the United States Treasury.(ii)Administrative
				costsAn eligible entity that receives repaid compensation under
				subparagraph (A) may retain a percentage, determined by the Secretary, of such
				repayment to defray administrative costs associated with the collection.4226.Performance
				metrics; report(a)Establishment of
				performance metricsThe Secretary, acting through the Director of
				the Institute of Education Sciences, shall establish performance metrics to
				evaluate the effectiveness of the activities carried out under this
				subpart.(b)Annual
				reportEach eligible entity that receives a grant under this
				subpart shall prepare and submit an annual report to the Secretary, which shall
				include information relevant to the performance metrics described in subsection
				(a).4227.Supplement not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, funds that would
				otherwise be used for activities authorized under this subpart.4228.EvaluationFrom the amount reserved in accordance with
				section 9601, the Secretary shall—(1)acting through the
				Director of the Institute of Education Sciences, and in consultation with the
				Director of the National Science Foundation—(A)evaluate the
				implementation and impact of the activities supported under this subpart, with
				regard to the program's success in achieving the purpose described in section
				4221;(B)identify optimal
				strategies for the design, implementation, and continuing development of the
				STEM Master Teacher Corps program; and(C)identify best
				practices for developing, supporting, and retaining STEM teachers based on
				lessons learned from the STEM Master Teacher Corps program; and(2)disseminate
				findings from the evaluation conducted under paragraph (1) to the STEM
				education field and make the findings publicly
				available..4104.Increasing
			 access to a well-rounded educationTitle IV (20 U.S.C. 7101 et seq.) is amended
			 by inserting after part B, as added by section 4103 of this Act, the
			 following:CIncreasing access
				to a well-rounded education and financial literacy1Increasing access to a well-rounded
				education4301.PurposeThe purpose of this subpart is to improve
				the academic achievement of low-income students by giving students increased
				access to high-quality instruction for a well-rounded education.4302.DefinitionsIn this subpart:(1)Covered
				subjectsThe term covered subjects means any of the
				following academic subjects:(A)Arts.(B)Civics and
				government.(C)Economics.(D)Environmental
				education.(E)Financial
				literacy.(F)Foreign
				languages.(G)Geography.(H)Health
				education.(I)History.(J)Music.(K)Physical
				education.(L)Social
				studies.(2)Eligible
				entityThe term eligible entity means a State
				educational agency in partnership with—(A)a nonprofit
				organization with a demonstrated record of success in improving student
				achievement in 1 or more covered subjects;(B)an institution of
				higher education;(C)a local
				educational agency;(D)an educational
				service agency; or(E)1 or more other
				State educational agencies.(3)Eligible
				subgranteeThe term eligible subgrantee
				means—(A)a high-need local
				educational agency;(B)an educational
				service agency serving more than 1 high-need local educational agency;
				or(C)a consortium of
				high-need local educational agencies.(4)Low-income
				studentThe term low-income student means a
				student—(A)from a family with
				an income below the poverty line; or(B)who is eligible
				for free or reduced-price lunch under the Richard B. Russell National School
				Lunch Act (42 U.S.C. 1751 et seq.).4303.Grant
				program(a)Grants to
				eligible entitiesFrom amounts appropriated to carry out this
				subpart for a fiscal year, and not reserved in accordance with section 9601,
				the Secretary shall make grants to eligible entities to enable the eligible
				entities to carry out the activities described in subsection (e).(b)DurationA
				grant under this section shall be for a period of not more than 5 years.(c)Payments(1)Contingent
				PaymentsAfter the third year of a grant under this section, the
				Secretary shall make continued funding under the grant contingent upon the
				eligible entity's progress toward reaching the goals established under the
				metrics described in subsection (h)(1).(2)Formula(A)Distribution
				Trigger(i)Amount to
				Trigger FormulaIf the amount of funds appropriated to carry out
				this subpart for a fiscal year equals or exceeds $500,000,000, then the
				Secretary shall award grants to eligible entities based on the formula
				described under subparagraph (B).(ii)Amount to
				Trigger Competitive Grant ProcessIf the funds appropriated to
				carry out this subpart for a fiscal year are less than $500,000,000, then the
				Secretary shall award grants to eligible entities on a competitive
				basis.(B)FormulaFrom
				funds made available to carry out this subpart for a fiscal year, and not
				reserved in accordance with section 9601, the Secretary shall allot to each
				eligible entity having an application approved under subparagraph (C)—(i)an amount that
				bears the same relationship to 80 percent of the remainder as the number of
				individuals ages 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all
				States that have an application approved under such subparagraph; and(ii)an amount that
				bears the same relationship to 20 percent of the remainder as the number of
				individuals ages 5 to 17 in the State, as determined by the Secretary on the
				basis of the most recent satisfactory data, bears to the number of those
				individuals in all States that have an application approved under such
				subparagraph.(C)Exceptions(i)Minimum Grant
				AmountSubject to clause (ii), no State receiving an allotment
				under subparagraph (B) may receive less than 1 percent of the total amount
				allotted under such subparagraph.(ii)Puerto
				RicoThe percentage of the amount allotted under subparagraph (B)
				that is allotted to the Commonwealth of Puerto Rico for a fiscal year may not
				exceed the amount under clause (i).(D)Peer Review
				RequirementsThe Secretary shall establish a peer review process
				to ensure that applications submitted for formula funding, as described in
				subparagraph (B), are of high quality and meet the requirements and purposes of
				this subpart.(d)Application(1)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				accompanied by such information as the Secretary may require.(2)ContentsThe
				application shall, at a minimum—(A)describe the needs
				identified by the eligible entity, based on the eligible entity's analysis
				of—(i)student access to,
				and quality of instruction in, covered subjects, including a comparison of such
				access and quality between low-income and non-low-income students in the State
				served by the eligible entity;(ii)the capacity of
				high-need local educational agencies in such State to deliver high-quality
				instruction in covered subjects, including an analysis of instructional
				supports, curricula, professional growth and improvement systems, and teacher
				qualifications, effectiveness, knowledge, and skills;(iii)the capacity of
				the eligible entity to provide local educational agencies with the support,
				including professional development and technical assistance, needed to deliver
				high-quality instruction and develop curricula in covered subjects; and(iv)standards,
				assessments, curricula, accommodations, and other supports used in such State
				in covered subjects;(B)identify the
				covered subjects that the eligible entity will address through the activities
				described in subsection (e), consistent with the needs identified in
				subparagraph (A);(C)describe, in a
				manner that addresses the needs identified in subparagraph (A)—(i)how access to
				high-quality courses in the subjects identified in subparagraph (B) will be
				increased for low-income students in such State;(ii)how the knowledge
				and skills of teachers will be evaluated and improved so that such teachers
				will deliver high-quality instruction in such subjects;(iii)how the eligible
				entity will provide assistance to high-need local educational agencies to
				improve student access to, and achievement in, the subjects identified in
				subparagraph (B), including through principal training; and(iv)how the eligible
				entity will ensure that all activities funded through a grant awarded under
				this section are evidence-based;(D)describe how
				activities funded through a grant awarded under this section will be aligned
				with other Federal, State, and local funding, programs, and strategies, as
				appropriate; and(E)if applicable,
				describe the eligible entity's plan for disbursing funds to eligible
				subgrantees to implement the activities described in subsection (e).(3)Competitive
				priorityIf grants are awarded competitively, consistent with
				subsection (c)(2)(A)(ii), the Secretary shall give priority to applications
				from eligible entities that—(A)include in the
				application a plan to implement an interdisciplinary approach, by integrating
				instruction in 1 or more covered subjects with reading, English, language arts,
				science, or mathematics instruction; and(B)include in the
				application a plan to provide expanded learning time in the schools served by
				eligible subgrantees, in order to increase access to covered subjects.(e)Authorized
				Activities(1)In
				GeneralEach eligible entity that receives a grant under this
				section shall use the grant funds to increase access for low-income students,
				including students who are English learners and students who are children with
				disabilities, to high-quality instruction in at least 1 of the covered subjects
				by carrying out 1 or more of the following activities:(A)Improving the
				knowledge and skills of teachers through professional growth and improvement
				systems, and other instructional supports.(B)Building local
				capacity to develop and implement, high-quality curricula, instructional
				supports, and assessments that are aligned with the State college and career
				ready academic content and achievement standards, consistent with section
				1111(a)(1), in such subjects.(2)Special
				RuleEach eligible entity that receives a grant under this
				section shall use grant funds to meet the needs identified in subsection
				(d)(2)(A) and the Secretary shall not require any eligible entity to address a
				specific subject or to address all covered subjects.(3)State
				AdministrationEach eligible entity that receives a grant under
				this section may reserve not more than 4 percent of grant funds for
				administration costs of the grant.(f)Subgrants(1)In
				GeneralEach eligible entity that receives a grant under this
				section may, in accordance with paragraph (2), award subgrants, on a
				competitive basis, to eligible subgrantees to enable such eligible subgrantees
				to carry out the activities described in subsection (e).(2)Minimum
				GrantEach subgrant under this subsection shall be of sufficient
				size and scope to support a high-quality, effective program that is consistent
				with the purpose of this subpart.(g)EvaluationFrom
				the amount reserved in accordance with section 9601, the Secretary
				shall—(1)acting through the
				Director of the Institute of Education Sciences—(A)evaluate, in
				consultation with the relevant program office at the Department of Education,
				the implementation and impact of the activities supported under this section,
				including progress as measured by the metrics established under subsection
				(h)(1); and(B)identify best
				practices to improve instruction in covered subjects; and(2)disseminate
				research on best practices to improve instruction in covered subjects.(h)Accountability(1)Performance
				metricsThe Secretary, acting through the Director of the
				Institute of Education Sciences, shall, in consultation with the relevant
				program office at the Department, establish performance metrics to evaluate the
				outcomes of grant projects that are assisted under this subpart.(2)Annual
				ReportsEach eligible entity that receives a grant under this
				section shall prepare and submit an annual report to the Secretary, which shall
				include information about the performance metrics described in paragraph
				(1).(i)Supplement not
				SupplantAn eligible entity shall use Federal funds received
				under this section only to supplement the funds that would, in the absence of
				such Federal funds, be made available from other Federal and non-Federal
				sources for the activities described in this section, and not to supplement
				such funds.(j)Maintenance of EffortA State that receives assistance under this
				subpart shall maintain the fiscal effort provided by the State for the subjects
				supported by a grant under this subpart at a level equal to or greater than the
				level of such fiscal effort for the preceding fiscal year.2Financial literacy
				education4311.Short
				titleThis subpart may be
				cited as the Financial Literacy for
				Students Act.4312.Statewide
				incentive grants for financial literacy education(a)Grants
				AuthorizedFrom amounts made available under this subpart, the
				Secretary may award grants to State educational agencies to enable State
				educational agencies, on a statewide basis—(1)to integrate
				financial literacy education into each public elementary school and public
				secondary school within the State that is eligible to receive funds under title
				I; and(2)to provide
				professional development regarding the teaching of financial literacy in core
				academic subjects to each secondary school teacher of financial literacy or
				entrepreneurship within the State.(b)Permissible uses
				of fundsIn carrying out the grant activities described in
				subsection (a), the State educational agency may use grant funds to—(1)implement
				school-based financial literacy activities, including after school
				activities;(2)enhance student
				understanding and experiential learning with consumer, economic,
				entrepreneurship, and personal finance concepts; and(3)promote
				partnerships with community-based organizations, financial institutions, local
				businesses, entrepreneurs, or other organizations providing financial literacy
				activities.(c)Limitation on
				uses of fundsA State educational agency receiving grant funds
				under this section shall not use more than 20 percent of such grant funds to
				carry out the following:(1)Teacher
				professional development programs to embed financial literacy or personal
				finance or entrepreneurship education into core academic subjects.(2)Curriculum
				development.(3)An evaluation of
				the impact of financial literacy or personal finance education on students'
				understanding of financial literacy concepts.(d)Matching
				fundsA State educational agency that receives a grant under this
				section shall provide matching funds, from non-Federal sources, in an amount
				equal to 25 percent of the amount of grant funds provided to the State to carry
				out the activities supported by the
				grant..4105.Successful,
			 safe, and healthy studentsTitle IV (20 U.S.C. 7101 et seq.) is amended
			 by inserting after part C, as added by section 4104 of this Act, the
			 following:DSuccessful, safe,
				and healthy students4401.PurposeThe purpose of this part is to assist States
				and local educational agencies in developing and implementing comprehensive
				programs and strategies to foster positive conditions for learning in public
				schools, in order to increase academic achievement for all students through the
				provision of Federal assistance to States for the—(1)promotion of
				student physical health and well-being, nutrition, and fitness;(2)promotion of
				student mental health and well-being;(3)prevention of
				school violence, harassment, and substance abuse among students; and(4)promotion of safe
				and supportive schools.4402.DefinitionsIn this part:(1)Child and
				adolescent psychiatristThe term child and adolescent
				psychiatrist means an individual who—(A)possesses State
				medical licensure; and(B)has completed
				residency training programs in both general psychiatry and child and adolescent
				psychiatry.(2)Conditions for
				learningThe term conditions for learning means
				conditions that—(A)advance student
				achievement and positive child and youth development by proactively supporting
				schools;(B)are applied in and
				around the school building, on pathways to and from the school and students'
				homes, at school-sponsored activities, and through electronic and social media
				involving students or school personnel;(C)promote physical,
				mental, and emotional health;(D)ensure physical
				and emotional safety for students and staff;(E)promote social,
				emotional, and character development; and(F)have the following
				attributes:(i)Provide
				opportunities for physical activity, good nutrition, and healthy living.(ii)Prevent the use
				and abuse of drugs.(iii)ensure that the
				school environments described in subparagraph (B) are—(I)free of weapons;
				and(II)free of
				harassment, abuse, dating violence, and all other forms of interpersonal
				aggression or violence.(iv)Do not condone or
				tolerate unhealthy or harmful behaviors, including discrimination of any
				kind.(v)Help staff and
				students to model positive social and emotional skills, including tolerance and
				respect for others.(vi)Promote concern
				for the well-being of students, including through the presence of caring
				adults.(vii)Ensure that the
				adults employed by the school—(I)have high
				expectations for student conduct, character, and academic achievement and the
				capacity to establish supportive relationships with students; and(II)are provided
				specialized training specific to the students’ stages of development.(viii)Engage families
				and community members with the school in meaningful and sustained ways, such as
				through case management services, to promote positive student academic
				achievement, developmental, and social growth, including non-cognitive skill
				development.(ix)To the extent
				practicable, provide access to school nurses, school counselors, and school
				social workers for the promotion of student physical health, mental health, and
				well-being.(3)Controlled
				substanceThe term controlled substance means a drug
				or other substance identified under Schedule I, II, III, IV, or V of section
				202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).(4)DrugThe
				term drug includes—(A)a controlled
				substance;(B)with respect to
				alcohol and tobacco, the illegal use of such substances; and(C)with respect to
				inhalants and anabolic steroids, the harmful, abusive, or addictive use of such
				substances.(5)Drug and
				violence preventionThe term drug and violence
				prevention means—(A)with respect to
				drugs, prevention, early intervention, rehabilitation referral, or education
				related to the abuse and illegal use of drugs, in order to—(i)raise awareness
				about the costs and consequences of drug use and abuse;(ii)change attitudes,
				perceptions, and social norms about the dangers and acceptability of alcohol,
				tobacco, and drugs; and(iii)reduce access to
				and use of alcohol, tobacco, and drugs; and(B)with respect to
				violence, the promotion of school safety in and around the school building, on
				pathways to and from the school and students' homes, at school-sponsored
				activities, and through electronic and social media involving students or
				school personnel, through the creation and maintenance of a school environment
				that—(i)is free of—(I)weapons;(II)violent and
				disruptive acts;(III)harassment;(IV)sexual
				harassment, dating violence, and abuse; and(V)victimization
				associated with prejudice and intolerance;(ii)fosters
				individual responsibility and respect for the rights and dignity of
				others;(iii)employs
				positive, preventative approaches to school discipline, such as schoolwide
				positive behavior supports and interventions and restorative justice, that
				improve student engagement while minimizing students’ removal from instruction
				and reducing the frequency of discipline infractions and disparities among the
				subgroups of students described in section 1116(b)(1)(B); and(iv)demonstrates
				preparedness and readiness to respond to, and recover from, incidents of school
				violence.(6)Eligible local
				applicantThe term eligible local applicant
				means—(A)a local
				educational agency;(B)a consortium of
				local educational agencies; or(C)a nonprofit
				organization that has a track record of success in implementing the activities
				proposed in the grant application and has signed a memorandum of understanding
				with a local educational agency or consortium of local educational agencies
				that the organization will, upon receipt of a subgrant under this part—(i)implement
				school-based activities and programs described in section 4404(i)(1)(A)(iii) in
				1 or more schools served by the local educational agency or consortium;
				and(ii)conduct
				school-level measurement of conditions for learning that are consistent with
				the State's conditions for learning measurement system under section
				4404(h).(7)HarassmentThe
				term harassment means conduct, including bullying, that—(A)is sufficiently
				severe, persistent, or pervasive to limit or interfere with a student's ability
				to participate in or benefit from a program or activity of a public school or
				educational agency, including acts of verbal, nonverbal, or physical
				aggression, intimidation, or hostility, and communications made available
				through electronic means; and(B)is based
				on—(i)a student's actual
				or perceived race, color, national origin, sex, disability, sexual orientation,
				gender identity, or religion;(ii)the actual or
				perceived race, color, national origin, sex, disability, sexual orientation,
				gender identity, or religion of a person with whom a student associates or has
				associated; or(iii)any other
				distinguishing characteristics that may be enumerated by a State or local
				educational agency.(8)Other qualified
				psychologistThe term other qualified psychologist
				means an individual who has demonstrated competence in counseling children in a
				school setting and who—(A)is licensed in
				psychology by the State in which the individual works; and(B)practices in the
				scope of the individual's education, training, and experience with children in
				school settings.(9)Physical
				education indicatorsThe term physical education
				indicators means a set of measures for instruction on physical activity,
				health-related fitness, physical competence, and cognitive understanding about
				physical activity. Such indicators shall include—(A)for the State, for
				each local educational agency in the State, and for each elementary school and
				secondary school in the State, the average number of minutes per week (averaged
				over the school year) that all students spend in required physical education,
				and the average number of minutes per week (averaged over the school year) that
				all students engage in moderate to vigorous physical activity, as measured
				against established recommended guidelines of the Centers for Disease Control
				and Prevention and the Department of Health and Human Services;(B)for the State, the
				percentage of local educational agencies that have a required, age-appropriate
				physical education curriculum that adheres to Centers for Disease Control and
				Prevention guidelines and State standards;(C)for the State, for
				each local educational agency in the State, and for each elementary school and
				secondary school in the State, the percentage of elementary school and
				secondary school physical education teachers who are licensed or certified in
				the State to teach physical education;(D)for the State, and
				for each local educational agency in the State, the percentage of elementary
				schools and secondary schools that have a physical education teacher who is
				certified or licensed to teach physical education and adapted physical
				education in the State;(E)for each school in
				the State, the number of indoor square feet and the number of outdoor square
				feet used primarily for physical education; and(F)for the State, the
				percentage of local educational agencies that have a school wellness council
				that—(i)includes members
				appointed by the local educational agency superintendent;(ii)may include
				parents, students, representatives of the school food authority,
				representatives of the school board, school administrators, school nurses, and
				members of the public; and(iii)meets regularly
				to promote a healthy school environment.(10)Prescription
				drugThe term prescription drug means a drug (as
				defined in section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 321(g)(1)) that is described in section 503(b)(1) of such Act (21 U.S.C.
				353(b)(1))).(11)Programs to
				promote mental healthThe term programs to promote mental
				health means programs that—(A)develop students’
				social and emotional competencies;(B)link students with
				local mental health systems by—(i)enhancing,
				improving, or developing collaborative efforts between school-based service
				systems and mental health service systems to provide, enhance, or improve
				prevention, diagnosis, and treatment services to students, and to improve
				student social and emotional competencies;(ii)enhancing the
				availability of—(I)crisis
				intervention services;(II)appropriate
				referrals for students potentially in need of mental health services, including
				suicide prevention; and(III)ongoing mental
				health services; and(iii)providing
				services that establish or expand school counseling and mental health programs
				that—(I)are comprehensive
				in addressing the counseling, social, emotional, behavioral, mental health, and
				educational needs of all students;(II)use a
				developmental, preventive approach to counseling and mental health
				services;(III)are
				linguistically appropriate and culturally responsive;(IV)increase the
				range, availability, quantity, and quality of counseling and mental health
				services in the elementary schools and secondary schools of the local
				educational agency;(V)expand counseling
				and mental health services through—(aa)school
				counselors, school social workers, school psychologists, other qualified
				psychologists, child and adolescent psychiatrists, or other qualified health or
				mental health professionals, such as school nurses; and(bb)school-based
				mental health services partnership programs;(VI)use innovative
				approaches to—(aa)increase
				children's understanding of peer and family relationships, work and self,
				decisionmaking, or academic and career planning; or(bb)improve peer
				interaction;(VII)provide
				counseling and mental health services in settings that meet the range of
				student needs;(VIII)include
				professional development appropriate to the activities covered in this
				paragraph for teachers, school leaders, instructional staff, and appropriate
				school personnel, including training in appropriate identification and early
				intervention techniques by school counselors, school social workers, school
				psychologists, other qualified psychologists, child and adolescent
				psychiatrists, or other qualified health professionals, such as school
				nurses;(IX)ensure a team
				approach to school counseling and mental health services in the schools served
				by the local educational agency;(X)demonstrate that
				the local educational agency is working toward—(aa)a 1:250 ratio of
				school counselors to students, as recommended by the American School Counselor
				Association;(bb)a 1:250 ratio of
				school social workers to students, as recommended by the School Social Work
				Association of America;(cc)a 1:700 ratio of
				school psychologists to students, as recommended by the National Association of
				School Psychologists; and(dd)a 1:750 ratio of
				school nurses to students in the general population, a 1:225 ratio for students
				requiring daily professional school nursing services, and a 1:125 ratio for
				students with complex needs, as recommended by the National Association of
				School Nurses; and(XI)ensure that
				school counselors, school psychologists, other qualified psychologists, school
				social workers, or child and adolescent psychiatrists paid from funds made
				available under the programs spend a majority of their time counseling or
				providing mental health services to students or in other activities directly
				related to counseling or providing such services;(C)provide training
				for the school personnel, health professionals (such as school nurses), and
				mental health professionals who will participate in the programs; and(D)provide technical
				assistance and consultation to school systems, mental health agencies, and
				families participating in the programs.(12)Programs to
				promote physical activity, education, and fitness, and
				nutritionThe term programs to promote physical activity,
				education, and fitness, and nutrition means programs that—(A)increase and
				enable active student participation in physical well-being activities and
				provide teacher and school leader professional development to encourage and
				increase such participation;(B)are comprehensive
				in nature;(C)include
				opportunities for professional development for teachers of physical education
				to stay abreast of the latest research, issues, and trends in the field of
				physical education; and(D)include 1 or more
				of the following activities:(i)Fitness education
				and assessment to help students understand, improve, or maintain their physical
				well-being.(ii)Instruction in a
				variety of motor skills and physical activities designed to enhance the
				physical, mental, social, and emotional development of every student.(iii)Development of,
				and instruction in, cognitive concepts about motor skill and physical fitness
				that support a lifelong healthy lifestyle.(iv)Opportunities to
				develop positive social and cooperative skills through physical
				activity.(v)Instruction in
				healthy eating habits and good nutrition.(13)School-based
				mental health services partnership programThe term
				school-based mental health services partnership program means a
				program that—(A)includes a public
				or private mental health entity or health care entity and may include a child
				welfare agency, family-based mental health entity, family organization, trauma
				network, or other community-based entity;(B)provides
				comprehensive school-based mental health services and supports;(C)provides
				comprehensive staff development for school and community service personnel
				working in the school;(D)includes the early
				identification of social, emotional, or behavioral problems, or substance use
				disorders, and the provision of early intervening services;(E)provides for the
				treatment or referral for treatment of students with social, emotional, or
				behavioral health problems, or substance use disorders;(F)includes the
				development and implementation of programs to assist children in dealing with
				trauma and violence;(G)includes the
				development of mechanisms, based on best practices, for children to report
				incidents of violence or plans by other children or adults to commit
				violence;(H)is based on
				trauma-informed and evidence-based practices;(I)is coordinated,
				where appropriate, with early intervening services carried out under the
				Individuals with Disabilities Education Act; and(J)is provided by
				qualified mental and behavioral health professionals who are certified or
				licensed by the State involved and practicing within their area of
				expertise.(14)School
				counselorThe term school counselor means an
				individual who has documented competence in counseling children and adolescents
				in a school setting and who—(A)is licensed by the
				State or certified by an independent professional regulatory authority;(B)in the absence of
				such State licensure or certification, possesses national certification in
				school counseling or a specialty of counseling granted by an independent
				professional organization; or(C)holds a minimum of
				a master's degree in school counseling from a program accredited by the Council
				for Accreditation of Counseling and Related Educational Programs or the
				equivalent.(15)School health
				indicatorsThe term school health indicators means a
				set of measurements for determining the number of students seen in the school
				health office with, or for, social and emotional disturbances, abuse and
				neglect, substance use disorders, acute and chronic illness, and oral and
				visual health issues, (to the extent the school health office has applicable
				information), and the number of student deaths on school property, if
				any.(16)School
				nurseThe term school nurse means a graduate of an
				accredited school of nursing program who is licensed by the State as a
				registered nurse.(17)School
				psychologistThe term school psychologist means an
				individual who—(A)has completed a
				minimum of 60 graduate semester hours in school psychology from an institution
				of higher education and has completed 1,200 clock hours in a supervised school
				psychology internship, of which 600 hours are in the school setting;(B)is licensed or
				certified in school psychology by the State in which the individual works;
				or(C)in the absence of
				such State licensure or certification, possesses national certification by the
				National School Psychology Certification Board.(18)School social
				workerThe term school social worker means an
				individual who—(A)holds a master's
				degree in social work from a program accredited by the Council on Social Work
				Education; and(B)(i)is licensed or
				certified by the State in which services are provided; or(ii)in the absence of
				such State licensure or certification, possesses a national credential or
				certification as a school social work specialist granted by an independent
				professional organization.4403.Allocation of
				fundsFrom amounts made
				available to carry out this part, the Secretary shall allocate—(1)in each year for
				which funding is made available to carry out this part, not more than 2 percent
				of such amounts for technical assistance and evaluation;(2)for the first 3
				years for which funding is made available to carry out this part—(A)except as provided
				in subparagraph (B)—(i)not more than 30
				percent of such amounts or $30,000,000, whichever amount is more, for State
				conditions for learning measurement systems grants, distributed to every State
				(by an application process consistent with section 4404(d)) in an amount
				proportional to each State’s share of funding under part A of title I, to
				develop or improve the State’s conditions for learning measurement system
				described in section 4404(h), and to conduct a needs analysis to meet the
				requirements of section 4404(d)(2)(D); and(ii)not more than 68
				percent of such amounts for Successful, Safe, and Healthy Students State Grants
				under section 4404; and(B)for any fiscal
				year for which the amount remaining available after funds are reserved under
				paragraph (1) is less than $30,000,000, all of such remainder for the State
				conditions for learning measurement systems grants described in subparagraph
				(A)(i); and(3)for the fourth
				year and each subsequent year for which funding is made available to carry out
				this part, not less than 98 percent of such amounts for Successful, Safe, and
				Healthy Students State Grants under section 4404.4404.Successful,
				safe, and healthy students State grants(a)PurposeThe
				purpose of this section is to provide funding to eligible States to implement
				comprehensive programs that—(1)address conditions
				for learning in schools in the State; and(2)are based
				on—(A)scientifically
				valid research; and(B)an analysis of
				need that considers, at a minimum, the indicators in the State's conditions for
				learning measurement system described in subsection (h).(b)State
				grants(1)In
				generalFrom amounts allocated under section 4403 for Successful,
				Safe, and Healthy Students State Grants, the Secretary shall award grants to
				eligible States to carry out the purpose of this section.(2)Awards to
				States(A)Formula
				grantsExcept as provided in subparagraph (B), if the total
				amount allocated under section 4403 for Successful, Safe, and Healthy Students
				State Grants for a fiscal year is $500,000,000 or greater, the Secretary shall
				allot to each State that meets the eligibility requirements of subsection (c)
				with an approved application an amount that bears the same relationship to such
				total amount as the amount received under part A of title I by such eligible
				State for the preceding fiscal year bears to the amount received under such
				part for the preceding fiscal year by all eligible States.(B)Minimum State
				allotment(i)In
				generalNo State receiving an allotment under subparagraph (A)
				may receive less than one-half of 1 percent of the total amount allotted under
				such subparagraph.(ii)Puerto
				RicoThe amount allotted under subparagraph (A) to the
				Commonwealth of Puerto Rico for a fiscal year may not exceed one-half of 1
				percent of the total amount allotted under such subparagraph for such fiscal
				year.(C)Competitive
				grants(i)In
				generalIf the total amount allocated under section 4403 for
				Successful, Safe, and Healthy Students State Grants for a fiscal year is less
				than $500,000,000, the Secretary shall award grants under this section to
				States that meet the eligibility requirements of subsection (c) on a
				competitive basis.(ii)Sufficient size
				and scopeIn awarding grants on a competitive basis pursuant to
				clause (i), the Secretary shall ensure that grant awards are of sufficient size
				and scope to carry out required and approved activities under this
				section.(c)EligibilityTo
				be eligible to receive a grant under this section, a State shall demonstrate to
				the Secretary that the State has—(1)established a
				statewide physical education requirement that is consistent with widely
				recognized standards; and(2)required all local
				educational agencies in the State to—(A)establish policies
				that prevent and prohibit harassment in schools; and(B)provide—(i)annual notice to
				parents, students, and educational professionals describing the full range of
				prohibited conduct contained in such local educational agency's discipline
				policies; and(ii)grievance
				procedures for students or parents to register complaints regarding the
				prohibited conduct contained in such local educational agency's discipline
				policies, including—(I)the name of the
				local educational agency official who is designated as responsible for
				receiving such complaints; and(II)timelines that
				the local educational agency will follow in the resolution of such
				complaints.(d)Applications(1)In
				generalA State that desires to receive a grant under this
				section shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require.(2)Content of
				applicationAt a minimum, the application shall include—(A)documentation of
				the State’s eligibility to receive a grant under this section, as described in
				subsection (c);(B)an assurance that
				the policies used to prohibit harassment in schools that are required under
				subsection (c)(2)(A) emphasize alternatives to school suspension that minimize
				students’ removal from grade-level instruction, promote mental health, and only
				allow out-of-school punishments in severe or persistent cases;(C)a plan for
				improving conditions for learning in schools in the State in a manner
				consistent with the requirements of this part that may be a part of a broader
				statewide child and youth plan, if such a plan exists and is consistent with
				the requirements of this part;(D)a needs analysis
				of the conditions for learning in schools in the State, which—(i)shall include a
				description of, and data measuring, the State's conditions for learning;
				and(ii)may be a part of
				a broader statewide child and youth needs analysis, if such an analysis exists
				and is consistent with the requirements of this part;(E)a description of
				how the activities the State proposes to implement with grant funds are
				responsive to the results of the needs analysis described in subparagraph (D);
				and(F)a description of
				how the State will—(i)develop, adopt,
				adapt, or improve and implement the State’s conditions for learning measurement
				system and how the State will ensure that all local educational agencies and
				schools in the State participate in such system;(ii)ensure the
				quality and validity of the State’s conditions for learning data collection,
				including the State’s plan for survey administration as required under
				subsection (h)(2)(A) and for ensuring the reliability and validity of survey
				instruments;(iii)coordinate the
				proposed activities with other Federal and State programs, including programs
				funded under this part, which may include programs to expand learning time and
				for before- and after-school programming in order to provide sufficient time to
				carry out activities described in this part;(iv)assist local
				educational agencies to align activities with funds the agencies receive under
				the program with other funding sources in order to support a coherent and
				nonduplicative program;(v)solicit and
				approve subgrant applications, including how the State will—(I)allocate funds for
				statewide activities and subgrants for each year of the grant, consistent with
				allocation requirements under subsection (i)(2); and(II)consider the
				results of the needs analysis described in subparagraph (D) in the State’s
				distribution of subgrants;(vi)address the needs
				of diverse geographic areas in the State, including rural and urban
				communities;(vii)provide
				assistance to local educational agencies and schools in their efforts to
				prevent and appropriately respond to incidents of harassment, including
				building the capacity of such agencies and schools to educate family and
				community members regarding the agencies’ and schools’ respective roles in
				preventing and responding to such incidents; and(viii)provide
				assistance to local educational agencies and schools in their efforts to
				implement positive, preventative approaches to school discipline, such as
				schoolwide positive behavior supports and interventions and restorative
				justice, that improve student engagement while minimizing students’ removal
				from instruction and reducing the frequency of discipline infractions and
				disciplinary disparities among the subgroups of students described in section
				1116(b)(2)(B);(ix)provide
				assistance to local educational agencies and schools in their efforts to
				increase the provision of physical activity and physical education
				opportunities during the school day and implement programs to promote physical
				activity, education, and fitness, and nutrition; and(x)provide assistance
				to local educational agencies and schools in their efforts to improve access to
				State-licensed or State-certified school counselors, school psychologists, and
				school social workers or other State-licensed or State–certified mental health
				professional qualified under State law to provide mental health services to
				students in schools.(3)Review
				processThe Secretary shall establish a peer review process to
				review applications submitted under this subsection.(e)Duration(1)In
				generalA State that receives a grant under this section may
				receive funding for not more than 5 years in accordance with this
				subsection.(2)Initial
				periodThe Secretary shall award grants under this section for an
				initial period of not more than 3 years.(3)Grant
				extensionThe Secretary may extend a grant awarded to a State
				under this section for not more than an additional 2 years if the State shows
				sufficient improvement, as determined by the Secretary, against baseline data
				for the performance metrics established under subsection (j).(f)Reservation and
				use of fundsA State that receives a grant under this section
				shall—(1)reserve not more
				than 10 percent of the grant funds for administration of the program, technical
				assistance, and the development, improvement, and implementation of the State’s
				conditions for learning measurement system, as described in subsection (h);
				and(2)use the remainder
				of grant funds after making the reservation under paragraph (1) to award
				subgrants, on a competitive basis, to eligible local applicants.(g)Required State
				activitiesA State that receives a grant under this section
				shall—(1)not later than 1
				year after receipt of the grant, develop, adapt, improve, or adopt and
				implement the statewide conditions for learning measurement system described in
				subsection (h) (unless the State can demonstrate, to the satisfaction of the
				Secretary, that an appropriate system has already been implemented) that
				annually measures the State’s progress in the conditions for learning for every
				public school in the State;(2)collect
				information in each year of the grant on the conditions for learning at the
				school-building level through comprehensive needs assessments of student,
				school staff, and family perceptions, experiences, and behaviors;(3)collect annual
				incident data at the school-building level that are accurate and
				complete;(4)publicly report,
				at the local educational agency and school level, the data collected in the
				State’s conditions for learning measurement system, described in subsection
				(h), each year in a timely and highly accessible manner, and in a manner that
				does not reveal personally identifiable information;(5)use, on a
				continuous basis, the results of the data collected in the State's conditions
				for learning measurement system to—(A)identify and
				address conditions for learning statewide;(B)help subgrantees
				identify and address school and student needs; and(C)provide
				individualized assistance to low-performing schools identified under section
				1116 and schools with significant conditions for learning weaknesses;(6)encourage local
				educational agencies to—(A)integrate physical
				activity, education, and fitness into a range of subjects throughout the school
				day and locations within schools;(B)encourage
				consultation with a variety of stakeholders, including families, students,
				school officials, and other organizations with wellness and physical activity,
				education, and fitness expertise; and(C)regularly monitor
				schools’ efforts in improving wellness and physical activity, education, and
				fitness understanding and habits among students;(7)encourage local
				educational agencies to—(A)integrate healthy
				eating and nutrition education into various times of the school day and
				locations within schools to encourage consultation with a variety of
				stakeholders, including families, students, school officials, and other
				organizations with nutrition education expertise; and(B)regularly monitor
				schools’ efforts in improving nutrition understanding and healthy eating among
				students;(8)encourage local
				educational agencies to implement programs that expand student access to
				State-licensed or State-certified school counselors, school psychologists, and
				school social workers or other State-licensed or State-certified mental health
				professional that are qualified under State law to provide mental health
				services to students in schools;(9)award subgrants,
				consistent with subsection (i), to eligible local applicants; and(10)monitor subgrants
				and provide technical assistance to subgrantees on the implementation of grant
				activities.(h)Conditions for
				learning measurement system(1)In
				generalEach State that receives a grant under this part shall
				establish a State reporting and information system that measures conditions for
				learning in the State and is part of the State’s system for reporting the data
				required under section 1111 and part of any State longitudinal data system that
				links statewide elementary and secondary data systems with early childhood,
				postsecondary, and workforce data systems.(2)System
				activitiesThe State reporting and information system described
				in paragraph (1) shall—(A)contain, at a
				minimum, data from valid and reliable surveys of students and staff and the
				indicators in subparagraph (B) that allow staff at the State, local educational
				agencies, and schools to examine and improve school-level conditions for
				learning;(B)collect
				school-level data on—(i)physical education
				indicators, as applicable;(ii)individual
				student attendance and truancy;(iii)in-school
				suspensions, out-of-school suspensions, expulsions, referrals to law
				enforcement, school-based arrests, and disciplinary transfers (including
				placements in alternative schools) by student;(iv)the frequency,
				seriousness, and incidence of violence and drug-related offenses resulting in
				disciplinary action in elementary schools and secondary schools in the
				State;(v)the incidence and
				prevalence, age of onset, perception of and actual health risk, and perception
				of social disapproval of drug use and violence, including harassment, by youth
				and school personnel in schools and communities;(vi)school health
				indicators, including acute and chronic physical, mental, and emotional health
				care needs; and(vii)student access
				to State-licensed or State-certified school counselors, school psychologists,
				and school social workers or other State-licensed or State-certified mental
				health professional qualified under State law to provide such services to
				students in schools, including staff-to-student ratios;(C)collect and report
				data, including, at a minimum, the data described in clauses (ii), (iii), and
				(v) of subparagraph (B), in the aggregate and disaggregated by the categories
				of race, ethnicity, gender, disability status, migrant status, English
				proficiency, and status as economically disadvantaged, and cross-tabulated
				across all of such categories by gender and by disability;(D)protect student
				privacy, consistent with applicable data privacy laws and regulations,
				including section 444 of the General Education Provisions Act (20 U.S.C. 1232g,
				commonly known as the Family Educational Rights and Privacy Act of
				1974); and(E)to the extent
				practicable, utilize a web-based reporting system.(3)Compiling
				statisticsIn compiling the statistics required to measure
				conditions for learning in the State—(A)the offenses
				described in paragraph (2)(B)(iv) shall be defined pursuant to the State’s
				criminal code, and aligned to the extent practicable, with the Federal Bureau
				of Investigation’s Uniform Crime Reports categories, but shall not identify
				victims of crimes or persons accused of crimes; and the collected data shall
				include incident reports by school officials, anonymous student surveys, and
				anonymous teacher surveys;(B)the performance
				metrics that are established under subsection (j) shall be collected and the
				performance on such metrics shall be defined and reported uniformly
				statewide;(C)the State shall
				collect, analyze, and use the data under subparagraph (2)(B) at least annually;
				and(D)grant recipients
				and subgrant recipients shall use the data for planning and continuous
				improvement of activities implemented under this part, and may collect data for
				indicators that are locally defined, and that are not reported to the State, to
				meet local needs (so long as such indicators are aligned with the conditions
				for learning).(i)Subgrants(1)In
				general(A)Awarding of
				subgrantsA State that receives a grant under this section shall
				award subgrants, on a competitive basis, to eligible local applicants—(i)based on need as
				identified by—(I)the State's
				conditions for learning measurement system described in subsection (h);
				or(II)in the case of a
				State for which the learning measurement system described in subsection (h) is
				not yet implemented, other data determined appropriate by the State;(ii)that are of
				sufficient size and scope to enable the eligible local applicants to carry out
				approved activities; and(iii)to implement
				programs that—(I)are comprehensive
				in nature;(II)are based on
				scientifically valid research;(III)are consistent
				with achieving the conditions for learning for the State; and(IV)address 1 or more
				of the uses described in clauses (i) through (iii) of paragraph (2)(A).(B)AssistanceA
				State that receives a grant under this section shall provide assistance to
				subgrant applicants and recipients in the selection of scientifically valid
				programs and interventions.(C)Partnerships
				allowedAn eligible local applicant may apply for a subgrant
				under this subsection in partnership with 1 or more community-based
				organizations.(2)Allocation(A)In
				generalIn awarding subgrants under this section, each State
				shall ensure that, for the aggregate of all subgrants awarded by the
				State—(i)not less than 20
				percent of subgrant funds are used to carry out drug and violence
				prevention;(ii)not less than 20
				percent of subgrant funds are used to carry out programs to promote mental
				health; and(iii)not less than 20
				percent of subgrant funds are used to carry out programs to promote physical
				activity, education, and fitness, and nutrition.(B)Rule of
				constructionNothing in this paragraph shall be construed to
				require States, in making subgrants to eligible local applicants, to require
				the eligible local applicants to use 20 percent of subgrant funds for each of
				the uses described in clauses (i) through (iii) of subparagraph (A).(3)ApplicationsAn
				eligible local applicant that desires to receive a subgrant under this
				subsection shall submit to the State an application at such time, in such
				manner, and containing such information as the State may require.(4)PriorityIn
				awarding subgrants under this subsection, a State shall give priority to
				applications that—(A)demonstrate the
				greatest need, according to the results of the State’s conditions for learning
				surveys described in subsection (h)(2); and(B)propose to serve
				schools with the highest concentrations of poverty, based on the percentage of
				students receiving or are eligible to receive a free or reduced price lunch
				under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).(5)Activities of
				subgrant recipientsEach recipient of a subgrant under this
				subsection shall, for the duration of the subgrant—(A)carry out
				activities—(i)the need for which
				has been identified—(I)at a minimum,
				through the State's conditions for learning measurement system described in
				subsection (h); or(II)in the case of a
				State that has not yet implemented the learning measurement system described in
				subsection (h), through the State's needs analysis described in subsection
				(d)(2)(D); and(ii)that are part of
				a comprehensive strategy or framework to address such need; and(iii)that include 1
				or more of the following:(I)Drug and violence
				prevention.(II)Programs to
				promote mental health.(III)Programs to
				promote physical activity, education, and fitness, and nutrition;(B)ensure that each
				framework, intervention, or program selected be based on scientifically valid
				research and be used for the purpose for which such framework, intervention, or
				program was found to be effective;(C)use school-level
				data from the State's conditions for learning measurement system described in
				subsection (h), to inform the implementation and continuous improvement of
				activities carried out under this part;(D)use data from the
				statewide conditions for learning measurement system to identify challenges
				outside of school or off school grounds (including the need for safe passages
				for students to and from school), and collaborate with 1 or more
				community-based organization to address such challenges;(E)collect, and
				report to the State educational agency, data for schools served by the subgrant
				recipient, in a manner consistent with the State’s conditions for learning
				measurement system described in subsection (h);(F)establish policies
				to expand access to quality physical activity opportunities, including local
				school wellness policies;(G)if the local
				educational agency to be served through the grant does not have an active
				school wellness council consistent with the requirements of the Child Nutrition
				Act of 1966 (42 U.S.C. 1771 et seq.), establish such a school wellness council,
				which may be part of an existing school council that has the capacity and
				willingness to address school wellness;(H)engage family
				members and community-based organizations in the development of conditions for
				learning surveys, and in the planning, implementation, and review of the
				subgrant recipient’s efforts under this part;(I)consider and
				accommodate the unique needs of students with disabilities and English learners
				in implementing activities; and(J)establish policies
				to expand access to quality counseling and mental health programs and
				services.(j)Accountability(1)Establishment of
				performance metricsThe Secretary, acting through the Director of
				the Institute of Education Sciences, shall establish program performance
				metrics to measure the effectiveness of the activities carried out under this
				part.(2)Annual
				reportEach State that receives a grant under this part shall
				prepare and submit an annual report to the Secretary, which shall include
				information relevant to the conditions for learning, including progress toward
				meeting outcomes for the metrics established under paragraph (1).(k)EvaluationFrom
				the amount reserved in accordance with section 9601, the Secretary, acting
				through the Director of the Institute of Education Sciences, shall conduct an
				evaluation of the impact of the practices funded or disseminated under this
				section.4405.Technical
				assistanceFrom the amount
				allocated under section 4403(3), the Secretary shall provide technical
				assistance to applicants, recipients, and subgrant recipients of the programs
				funded under this part.4406.Prohibited
				uses of fundsNo funds
				appropriated under this part may be used to pay for—(1)school resource officer or other security
				personnel salaries, metal detectors, security cameras, or other
				security-related salaries, equipment, or expenses;(2)drug testing
				programs; or(3)the development,
				establishment, implementation, or enforcement of zero-tolerance discipline
				policies, other than those expressly required under the Gun-Free Schools Act
				(20 U.S.C. 7151 et seq.).4407.Federal and
				State nondiscrimination lawsNothing in this part shall be construed to
				invalidate or limit nondiscrimination principles or rights, remedies,
				procedures, or legal standards available to victims of discrimination under any
				other Federal law or law of a State or political subdivision of a State,
				including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.),
				title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section
				504 or 505 of the Rehabilitation Act of 1973 (29 U.S.C. 794 and 794a), or the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The
				obligations imposed by this part are in addition to those imposed by title VI
				of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the
				Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans with Disabilities
				Act of 1990 (42 U.S.C. 12101 et
				seq.)..4106.Student
			 non-discriminationTitle IV
			 (20 U.S.C. 7101 et seq.) is amended by inserting after part D, as added by
			 section 4105 of this Act, the following:EStudent
				Non-Discrimination4501.Short
				titleThis part may be cited
				as the Student Non-Discrimination Act
				of 2013.4502.Findings and
				purposes(a)FindingsThe Congress finds the following:(1)Public school
				students who are lesbian, gay, bisexual, or transgender (referred to in this
				part as LGBT), or are perceived to be LGBT, or who associate with
				LGBT people, have been and are subjected to pervasive discrimination, including
				harassment, bullying, intimidation, and violence, and have been deprived of
				equal educational opportunities, in schools in every part of the Nation.(2)While
				discrimination of any kind is harmful to students and to the education system,
				actions that target students based on sexual orientation or gender identity
				represent a distinct and severe problem that remains inadequately addressed by
				current Federal law.(3)Numerous social
				science studies demonstrate that discrimination at school has contributed to
				high rates of absenteeism, academic underachievement, dropping out, and adverse
				physical and mental health consequences among LGBT youth.(4)When left
				unchecked, discrimination in schools based on sexual orientation or gender
				identity can lead, and has led, to life-threatening violence and to
				suicide.(5)Public school
				students enjoy a variety of constitutional rights, including rights to equal
				protection, privacy, and free expression, which are infringed when school
				officials engage in or fail to take prompt and effective action to stop
				discrimination on the basis of sexual orientation or gender identity.(6)Provisions of
				Federal statutory law expressly prohibit discrimination on the basis of race,
				color, sex, religion, disability, and national origin. The Department of
				Education and the Department of Justice, as well as numerous courts, have
				correctly interpreted the prohibitions on sex discrimination to include
				discrimination based on sex stereotypes and gender identity, even when that
				sex-based discrimination coincides or overlaps with discrimination based on
				sexual orientation. However, the absence of express Federal law prohibitions on
				discrimination on the basis of sexual orientation and gender identity has
				created unnecessary uncertainty that risks limiting access to legal remedies
				under Federal law for LGBT students and their parents.(b)PurposesThe
				purposes of this part are—(1)to ensure that all students have access to
				public education in a safe environment free from discrimination, including
				harassment, bullying, intimidation, and violence, on the basis of sexual
				orientation or gender identity;(2)to provide a
				comprehensive Federal prohibition of discrimination in public schools based on
				actual or perceived sexual orientation or gender identity;(3)to provide
				meaningful and effective remedies for discrimination in public schools based on
				actual or perceived sexual orientation or gender identity;(4)to invoke congressional powers, including
				the power to enforce the 14th Amendment to the Constitution and to provide for
				the general welfare pursuant to section 8 of article I of the Constitution and
				the power to make all laws necessary and proper for the execution of the
				foregoing powers pursuant to section 8 of article I of the Constitution, in
				order to prohibit discrimination in public schools on the basis of sexual
				orientation or gender identity; and(5)to allow the
				Department of Education and the Department of Justice to effectively combat
				discrimination based on sexual orientation and gender identity in public
				schools, through regulation and enforcement, as the Departments have issued
				regulations under and enforced title IX of the Education Amendments of 1972 and
				other nondiscrimination laws in a manner that effectively addresses
				discrimination.4503.Definitions
				and rule(a)DefinitionsFor purposes of this part:(1)Educational
				agencyThe term educational agency means a local
				educational agency, an educational service agency, and a State educational
				agency, as those terms are defined in section 9101.(2)Gender
				identityThe term gender identity means the
				gender-related identity, appearance, or mannerisms or other gender-related
				characteristics of an individual, with or without regard to the individual’s
				designated sex at birth.(3)HarassmentThe term harassment means
				conduct, including bullying, that is sufficiently severe, persistent, or
				pervasive to limit or interfere with a student's ability to participate in or
				benefit from a program or activity of a public school or educational agency,
				including acts of verbal, nonverbal, or physical aggression, intimidation, or
				hostility, and communications made available through electronic means, if such
				conduct is based on—(A)a student’s actual
				or perceived sexual orientation or gender identity; or(B)the actual or perceived sexual orientation
				or gender identity of a person with whom a student associates or has
				associated.(4)Program or
				activityThe terms program or activity and
				program have the same meanings given such terms as applied under
				section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a) to the
				operations of public entities under paragraph (2)(B) of such section.(5)Public
				schoolThe term public school means an elementary
				school (as the term is defined in section 9101) that is a public institution,
				and a secondary school (as so defined) that is a public institution.(6)Sexual
				orientationThe term sexual orientation means
				homosexuality, heterosexuality, or bisexuality.(7)StudentThe term student means an
				individual within the age limits for which the State provides free public
				education who is enrolled in a public school or who, regardless of official
				enrollment status, attends classes or participates in the programs or
				activities of a public school or local educational agency.(b)RuleConsistent with Federal law, in this part
				the term includes means includes but is not limited
				to.4504.Prohibition
				against discrimination(a)In
				generalNo student shall, on the basis of actual or perceived
				sexual orientation or gender identity of such individual or of a person with
				whom the student associates or has associated, be excluded from participation
				in, be denied the benefits of, or be subjected to discrimination under any
				program or activity if any part of the program or activity receives Federal
				financial assistance.(b)HarassmentFor
				purposes of this part, discrimination includes harassment of a student on the
				basis of actual or perceived sexual orientation or gender identity of such
				student or of a person with whom the student associates or has
				associated.(c)Retaliation
				prohibited(1)ProhibitionNo
				person shall be excluded from participation in, be denied the benefits of, or
				be subjected to discrimination, retaliation, or reprisal under any program or
				activity receiving Federal financial assistance based on the person's
				opposition to conduct made unlawful by this part.(2)DefinitionFor
				purposes of this subsection, opposition to conduct made unlawful by this
				part includes—(A)opposition to
				conduct believed to be made unlawful by this part or conduct that could be
				believed to become unlawful under this part if allowed to continue;(B)any formal or
				informal report, whether oral or written, to any governmental entity, including
				public schools and educational agencies and employees of the public schools or
				educational agencies, regarding conduct made unlawful by this part, conduct
				believed to be made unlawful by this part, or conduct that could be believed to
				become unlawful under this part if allowed to continue;(C)participation in
				any investigation, proceeding, or hearing related to conduct made unlawful by
				this part, conduct believed to be made unlawful by this part, or conduct that
				could be believed to become unlawful under this part if allowed to continue;
				and(D)assistance or
				encouragement provided to any other person in the exercise or enjoyment of any
				right granted or protected by this part,if in the course of that
				opposition to conduct made unlawful by this part, the person involved does not
				purposefully provide information known to be materially false to any public
				school or educational agency or other governmental entity regarding conduct
				made unlawful by this part, or conduct believed to be made unlawful by this
				part, or conduct that could be believed to become unlawful under this part if
				allowed to continue.4505.Federal
				administrative enforcement; report to congressional committees(a)RequirementsEach Federal department and agency which is
				empowered to extend Federal financial assistance to any education program or
				activity, by way of grant, loan, or contract other than a contract of insurance
				or guaranty, is authorized and directed to effectuate the provisions of section
				4504 with respect to such program or activity by issuing rules, regulations, or
				orders of general applicability which shall be consistent with achievement of
				the objectives of the statute authorizing the financial assistance in
				connection with which the action is taken. No such rule, regulation, or order
				shall become effective unless and until approved by the President.(b)EnforcementCompliance with any requirement adopted
				pursuant to this section may be effected—(1)by the termination
				of or refusal to grant or to continue assistance under such program or activity
				to any recipient as to whom there has been an express finding on the record,
				after opportunity for hearing, of a failure to comply with such requirement,
				but such termination or refusal shall be limited to the particular political
				entity, or part thereof, or other recipient as to whom such a finding has been
				made, and shall be limited in its effect to the particular program, or part
				thereof, in which such noncompliance has been so found; or(2)by any other means
				authorized by law,except that no such action shall
				be taken until the department or agency concerned has advised the appropriate
				person or persons of the failure to comply with the requirement and has
				determined that compliance cannot be secured by voluntary means.(c)ReportsIn
				the case of any action terminating, or refusing to grant or continue,
				assistance because of failure to comply with a requirement imposed pursuant to
				this section, the head of the Federal department or agency shall file with the
				committees of the House of Representatives and Senate having legislative
				jurisdiction over the program or activity involved a full written report of the
				circumstances and the grounds for such action. No such action shall become
				effective until 30 days have elapsed after the filing of such report.4506.Private cause
				of action(a)Private cause of
				actionSubject to subsection (c), and consistent with the cause
				of action recognized under title VI of the Civil Rights Act of 1964 (42 U.S.C.
				2000d et seq.) and title IX of the Education Amendments of 1972 (20 U.S.C. 1681
				et seq.), and their implementing regulations, an aggrieved person may bring an
				action in a court of competent jurisdiction, asserting a violation of this part
				or the requirements adopted to effectuate this part. Aggrieved persons may be
				awarded all appropriate relief, including equitable relief, compensatory
				damages, and costs of the action.(b)Rule of
				constructionThis section shall not be construed to preclude an
				aggrieved person from obtaining remedies under any other provision of law or to
				require such person to exhaust any administrative complaint process or notice
				of claim requirement before seeking redress under this section.(c)Statute of
				limitationsFor actions brought pursuant to this section, the
				statute of limitations period shall be determined in accordance with section
				1658(a) of title 28, United States Code. The tolling of any such limitations
				period shall be determined in accordance with the law governing actions under
				section 1979 of the Revised Statutes (42 U.S.C. 1983) in the State in which the
				action is brought.4507.Cause of
				action by the attorney generalThe Attorney General is authorized to
				institute for or in the name of the United States a civil action for a
				violation of this part or the requirements adopted to effectuate this part in
				any appropriate district court of the United States against such parties and
				for such relief as may be appropriate, including equitable relief and
				compensatory damages. Whenever a civil action is instituted for a violation of
				this part, or the requirements adopted to effectuate this part, the Attorney
				General may intervene in such action upon timely application and shall be
				entitled to the same relief as if the Attorney General had instituted the
				action. Nothing in this part shall adversely affect the right of any person to
				sue or obtain relief in any court for any activity that violates this part,
				including requirements adopted to effectuate this part.4508.State
				immunity(a)State
				immunityA State shall not be immune under the 11th Amendment to
				the Constitution from suit in Federal court for a violation of this part or the
				requirements adopted to effectuate this part.(b)WaiverAn
				educational agency’s, including a State educational agency’s, receipt or use of
				Federal financial assistance shall constitute a waiver of sovereign immunity,
				under the 11th Amendment or otherwise, to a suit brought by an aggrieved person
				for a violation of section 4504 or the requirements adopted to effectuate
				section 4504.(c)RemediesIn
				a suit against a State for a violation of this part, remedies (including
				remedies both at law and in equity) are available for such a violation to the
				same extent as such remedies are available for such a violation in the suit
				against any public or private entity other than a State.4509.Attorney’s
				feesSection 722(b) of the
				Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting the Student
				Non-Discrimination Act of 2013, after Religious Land Use and
				Institutionalized Persons Act of 2000,.4510.Effect on
				other laws(a)Federal and
				State nondiscrimination lawsNothing in this part or the requirements
				adopted to effectuate this part shall be construed to preempt, invalidate, or
				limit rights, remedies, procedures, or legal standards available to victims of
				discrimination or retaliation, under any other Federal law or law of a State or
				political subdivision of a State, including titles IV and VI of the Civil
				Rights Act of 1964 (42 U.S.C. 2000c et seq., 2000d et seq.), title IX of the
				Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act
				of 1990 (42 U.S.C. 12101 et seq.), or section 1979 of the Revised Statutes (42
				U.S.C. 1983). The obligations imposed by this part are in addition to those
				imposed by titles IV and VI of the Civil Rights Act of 1964 (42 U.S.C. 2000c et
				seq., 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C.
				1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794),
				the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and
				section 1979 of the Revised Statutes (42 U.S.C. 1983).(b)Free speech and
				expression laws and religious student groupsNothing in this part shall be construed to
				alter legal standards regarding, or affect the rights available to individuals
				or groups under, other Federal laws that establish protections for freedom of
				speech and expression, such as legal standards and rights available to
				religious and other student groups under the First Amendment and the Equal
				Access Act (20 U.S.C. 4071 et seq.).4511.
				SeverabilityIf any provision
				of this part, or any application of such provision to any person or
				circumstance, is held to be unconstitutional, the remainder of this part, and
				the application of the provision to any other person or circumstance shall not
				be impacted.4512.Effective
				dateThis part shall take
				effect 60 days after the date of enactment of the Student Non-Discrimination
				Act of 2013 and shall not apply to conduct occurring before the effective date
				of this
				part..4107.21st Century
			 Community Learning CentersPart F of title IV, as redesignated by
			 section 4103(a) of this Act, is amended—(1)in section 4601, as redesignated by section
			 4103(a) of this Act—(A)in subsection (a)—(i)in the matter preceding paragraph
			 (1)—(I)by striking to provide and
			 inserting to assist States in providing; and(II)by striking
			 communities and inserting eligible
			 entities;(ii)in paragraph
			 (1)—(I)by inserting
			 students with before school, after school, or summer learning
			 after provide;(II)by striking
			 , particularly students; and(III)by striking the
			 comma after low-performing schools;(iii)in paragraph
			 (2)—(I)by inserting
			 who attend low-performing schools after offer
			 students; and(II)by striking
			 and after the semicolon; and(iv)by striking
			 paragraph (3) and inserting the following:(3)significantly
				increase the number of hours in a regular school day, week, or year in order to
				provide students with additional time for academic work and for additional
				subjects and enrichment activities that increase student achievement and
				engagement; and(4)comprehensively
				redesign and implement an expanded school day, expanded school week, or
				expanded school year schedule for all students in a high-need school, to
				provide additional time for—(A)instruction in
				core academic subjects;(B)instruction in
				additional subjects and enrichment activities; and(C)teachers and staff
				to collaborate, plan, and engage in professional development within and across
				grades and subjects.;
				and(B)in subsection
			 (b)—(i)in paragraph
			 (1)—(I)in the matter
			 preceding subparagraph (A), by striking that— and inserting
			 that provides 1 or more of the following:;(II)in subparagraph
			 (A)—(aa)by striking
			 assists and inserting Before school, after school, or
			 summer learning programs that assist;(bb)by striking
			 (such as before and after school or during summer recess) after
			 not in session; and(cc)by striking
			 ; and and inserting a period; and(III)by striking
			 subparagraph (B) and inserting the following:(B)Expanded learning
				time programs that significantly increase the total number of hours in a
				regular school day, week, or year, in order to provide students with the
				greatest academic needs with—(i)additional time to
				participate in academic activities that—(I)are aligned with
				the instruction that such students receive during the regular school day;
				and(II)are targeted to
				the academic needs of such students; and(ii)time to engage in
				enrichment and other activities that complement the academic program and
				contribute to a well-rounded education, which may include music and the arts,
				physical education, and experiential and work-based learning
				opportunities.(C)Expanded learning
				time initiatives that use an expanded school day, expanded school week, or
				expanded school year schedule to increase the total number of school hours for
				the school year at a high-need school by not less than 300 hours and redesign
				the school's program in a manner that includes additional time—(i)for academic work,
				and to support innovation in teaching, in order to improve the proficiency of
				participating students, particularly struggling students, in core academic
				subjects;(ii)to advance
				student learning for all students in all grades;(iii)for additional
				subjects and enrichment activities that contribute to a well-rounded education,
				which may include music and the arts, physical education, and experiential and
				work-based learning opportunities; and(iv)for teachers to
				engage in collaboration and professional planning, within and across grades and
				subjects.;(ii)by striking
			 paragraphs (2) and (3) and inserting the following:(2)Eligible
				Entity(A)In
				GeneralThe term eligible entity means a partnership
				of—(i)1 or more
				high-need local educational agencies in partnership with 1 or more public
				entities or nonprofit organizations with a demonstrated record of success in
				designing and implementing before school, after school, summer learning, or
				expanded learning time activities; or(ii)1 or more public
				entities or nonprofit organizations with a demonstrated record of success in
				designing and implementing before school, after school, summer learning, or
				expanded learning time activities, in partnership with 1 or more high-need
				local educational agencies.(B)Special
				RuleA State educational agency shall deem a rural local
				educational agency applying for a grant under section 4604 without a partnering
				public or nonprofit entity to be an eligible entity if the rural local
				educational agency demonstrates that such agency is unable to partner with a
				public or nonprofit organization in reasonable geographic proximity or of
				sufficient quality to meet the requirements of this
				part.;
				and(iii)by redesignating
			 paragraph (4) as paragraph (3);(2)in section 4602,
			 as redesignated by section 4103(a) of this Act—(A)in subsection
			 (a)—(i)by striking
			 under section 4206 and inserting to carry out this
			 part;(ii)by striking
			 paragraph (1);(iii)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and(iv)in paragraph (2),
			 as redesignated by clause (iii), by striking Bureau of Indian
			 Affairs and inserting Bureau of Indian Education;(B)in subsection
			 (b)(1), by striking under section 4206 and inserting to
			 carry out this part; and(C)in subsection
			 (c)—(i)in paragraph (1),
			 by striking 4204 and inserting 4604;(ii)in paragraph
			 (2)—(I)in subparagraph
			 (B)—(aa)by striking
			 responsible for administering youth development programs and adult
			 learning activities and inserting as applicable;
			 and(bb)by striking
			 4204(b) and inserting 4604(b); and(II)by striking the
			 undesignated matter following subparagraph (B) and inserting the
			 following:(C)supervising the
				awarding of funds to eligible entities (in consultation with the Governor and
				other State agencies responsible for administering youth development programs
				and adult learning activities).;
				and(iii)in paragraph
			 (3)—(I)in subparagraph
			 (A)—(aa)by inserting
			 comprehensive after Monitoring and; and(bb)by inserting
			 (directly, or through a grant or contract) of the effectiveness
			 after evaluation;(II)by striking
			 subparagraph (B) and inserting the following:(B)Providing capacity
				building, training, professional development, and technical assistance under
				this part to eligible entities, relating to activities such as—(i)coordinating
				activities carried out under this part with other Federal, State, and local
				programs so as to implement high-quality programs; and(ii)aligning
				activities carried out under this part with State academic content
				standards.;
				and(III)by striking
			 subparagraphs (C) and (D);(3)in section
			 4603(a), as redesignated by section 4103(a) of this Act—(A)in the matter
			 preceding paragraph (1), by striking 4202 and inserting
			 4602;(B)in paragraph (3), by striking
			 serve— through subparagraph (A) and inserting
			 serve students who primarily attend high-need schools and schools that
			 are identified through a State's accountability and improvement system under
			 subsection (b) or (c)(2) of section 1116;(C)in paragraph
			 (4)—(i)by inserting
			 the State's rigorous, high-quality competition for grants under section
			 4204, including after describes; and(ii)by striking
			 , which shall include through standards;(D)by striking
			 paragraph (5) and inserting the following:(5)describes how the State educational agency
				will ensure that awards made under this part are of sufficient size and scope
				to support high-quality, effective programs that are consistent with the
				purpose of this
				part;;(E)by striking
			 paragraph (7) and inserting the following:(7)describes how the
				State educational agency will assist eligible entities in coordinating funds
				received through the grant with other funding streams, in order to support a
				coherent and sustainable approach to funding and implementing programs and
				activities under this part and other programs under this
				Act;;(F)in paragraph
			 (8)(A), by striking not less than 3 years and not more than 5
			 years and inserting not more than 3 years, and may extend a
			 grant for an additional period of not more than 2 years if the eligible entity
			 is achieving the intended outcomes of the grant;(G)in paragraph
			 (10)—(i)by inserting
			 , if any, after transportation needs; and(ii)by striking
			 4204(b) and inserting 4604(b);(H)in paragraph (11),
			 by striking before and after school (or summer school) programs, the
			 heads of the State health and mental health agencies or their
			 designees, and inserting before school, after school, summer
			 learning, and expanded learning time programs and initiatives,;(I)in paragraph (12),
			 by striking before and after school and inserting before
			 school, after school, summer learning, and expanded learning
			 time;(J)in paragraph
			 (13)—(i)in the matter
			 preceding subparagraph (A), by inserting , on a regular basis, and not
			 less than every 3 years after the receipt of the grant after
			 will evaluate;(ii)by striking
			 subparagraph (A) and inserting the following:(A)a description of
				the benchmarks and performance goals that will be used to hold eligible
				entities accountable and to determine whether to provide eligible entities
				receiving a grant under section 4604 with an additional 2-year period of grant
				funding after the initial 3-year grant;
				and;
				and(iii)in subparagraph
			 (B), by striking and after the semicolon;(K)in paragraph (14),
			 by striking the period at the end and inserting ; and;
			 and(L)by adding at the
			 end the following:(15)contains an
				assurance that each eligible entity that applies for an award under section
				4604 shall have the flexibility to apply for funds to carry out programs
				described in subparagraph (A), (B), or (C) of section
				4601(b)(1).;(4)in section 4604,
			 as redesignated by section 4103(a) of this Act—(A)in subsection (a),
			 by striking 4202(c)(1) and inserting
			 4602(c)(1);(B)in subsection
			 (b)(2)—(i)by striking
			 subparagraph (A) and inserting the following:(A)a description of
				the before school, after school, summer learning, or expanded learning time
				activities to be funded, including—(i)evidence that
				research-based strategies for student achievement and engagement will be
				utilized in the program;(ii)as applicable, an
				explanation of how the program will offer students—(I)academic
				instruction that is aligned with the academic needs of the students, including
				English learners and students with disabilities; and(II)engaging
				enrichment activities that are aligned with the developmental needs and
				interests of the students, and that contribute to a well-rounded
				education;(iii)an assurance
				that the program will take place in a safe learning environment and an easily
				accessible facility;(iv)if applicable, a
				description of how students participating in the program will travel safely to
				and from home; and(v)a description of
				how the eligible entity will disseminate information about the program to the
				community in a manner that is understandable and
				accessible;;(ii)in subparagraph
			 (B)—(I)by striking
			 activity and inserting program; and(II)by adding at the
			 end and help keep students on a path to make sufficient academic
			 growth;(iii)by striking
			 subparagraphs (L) and (M);(iv)by striking
			 subparagraph (E) and inserting the following:(E)as applicable, an
				explanation of how the program will offer students—(i)academic
				instruction that is aligned with the academic needs of the students; and(ii)engaging
				enrichment activities that are aligned with the developmental needs and
				interests of the students, and that contribute to a well-rounded
				education;;(v)in subparagraph
			 (F), by striking schools eligible and all that follows through
			 such students and inserting high-need schools and schools
			 that are identified through a State's accountability and improvement system
			 under subsections (b) or (c)(2) of section 1116;(vi)by striking
			 subparagraph (H) and inserting the following:(H)a description of
				the capacity of the eligible entity partners described in section
				4601(b)(2)(A)(ii) to successfully implement the program, including the quality
				and experience of the management team of such
				partners;;(vii)in subparagraph
			 (I)—(I)by striking
			 in the center; and(II)by striking
			 (including the needs of working families);(viii)by striking
			 subparagraph (J) and inserting the following:(J)a description of
				the education and training activities that program staff and teachers, as
				applicable, have received or will receive to effectively administer the
				proposed program;;
				and(ix)by redesignating
			 subparagraph (N) as subparagraph (L);(C)by striking
			 subsections (d) and (h) and redesignating subsections (e) through (g) and (i)
			 as subsections (d) through (f) and (g), respectively;(D)in subsection (f),
			 as redesignated by subparagraph (C), by striking not less than 3 years
			 and not more than 5 years and inserting not more than 3 years,
			 and may be extended for an additional period of not more than 2 years, if an
			 eligible entity is achieving the intended outcomes of the grant;(E)by striking
			 subsection (g), as redesignated by subparagraph (C), and inserting the
			 following:(g)Priority(1)In
				GeneralIn awarding grants under this part, a State educational
				agency shall give priority to high-quality applications that—(A)are based on
				strong research evidence for improving student learning, as measured by student
				achievement and other measures of student learning and development that are
				appropriate for, and aligned to, the program’s goals and design;(B)propose to serve
				the highest percentage of students from low-income families;(C)include a
				partnership agreement, signed by each partner of the eligible entity,
				that—(i)shows that the
				staff of each partner are committed to work collaboratively to implement the
				proposed activities, including through coordinated planning, collaborative
				implementation, and joint professional development and training
				opportunities;(ii)sets clear
				expectations, including measurable goals for each partner;(iii)requires the
				collection and reporting of data about the outcomes of programs funded under
				this part, in order to monitor progress toward achieving such goals and inform
				implementation; and(iv)specifies how
				student information will be shared to advance the goals of the proposed program
				and activities, including student academic achievement and engagement data, as
				appropriate and in accordance with Federal, State, and local laws; and(D)are submitted by
				eligible entities that will provide matching funds to carry out the activities
				supported by the grant, as described in paragraph (2).(2)Matching
				Funds(A)Amount of
				Matching FundsIn awarding grants under this section, a State
				educational agency shall give priority to applications from eligible entities
				that, in addition to meeting the requirements of paragraph (1), provide
				matching funds in an amount not less than—(i)for the first year
				of an initial grant under this section, 10 percent of the cost of the
				activities;(ii)for the second
				year of such grant, 20 percent of the cost of the activities;(iii)for the third
				year of such grant, and for the first year of a subsequent grant under this
				section, 30 percent of the cost of the activities; and(iv)for the second or
				any succeeding year of such subsequent grant, 40 percent of the cost of the
				activities.(B)Cash or
				in-kindThe eligible entity may provide the matching funds
				described in subparagraph (A) in cash or in-kind, fairly evaluated, including
				plant, equipment, or services, but may not provide more than 50 percent of the
				matching funds in-kind.(C)WaiverA
				State educational agency may waive all or part of the matching requirement for
				priority described in this paragraph, on a case-by-case basis, upon a showing
				of serious financial hardship.;
				and(F)by adding at the
			 end the following:(h)Special
				ruleIn implementing 21st Century Community Learning Centers, the
				Department shall not give priority to, show preference for, or provide
				direction about whether communities use 21st Century Community Learning Centers
				funds for eligible entities described in subparagraph (A), (B), or (C) of
				section
				4601(b)(1).;(5)in section 4605,
			 as redesignated by section 4103(a) of this Act—(A)in subsection
			 (a)—(i)in the matter
			 preceding paragraph (1), by striking before and after school activities
			 (including during summer recess periods) and inserting before
			 school, after school, summer learning, or expanded learning time
			 activities;(ii)by redesignating
			 paragraphs (1) through (12) as paragraphs (2) through (13),
			 respectively;(iii)by inserting
			 before paragraph (2), as redesignated by clause (ii), the following:(1)high-quality
				expanded learning time programs or
				initiatives;;
				(iv)in paragraph (6),
			 as redesignated by clause (ii), by striking (including those provided by
			 senior citizen volunteers); and(v)in paragraph (7),
			 as redesignated by clause (ii), by striking limited English proficient
			 students and inserting English learners; and(B)by striking
			 subsection (b) and inserting the following:(b)Performance
				IndicatorsEach State educational agency that receives a grant
				under this part shall collect, and annually report to the Secretary,
				information on the following performance indicators, disaggregated, as
				appropriate, by the subgroups described in section 1111(a)(2)(B)(x):(1)The average time
				added to the school day, school week, or school year, if applicable.(2)Student
				participation and attendance rates for the programs funded under this
				part.(3)Student
				achievement in core academic subjects and high school graduation rates, as
				applicable, for students who participate in such
				programs..4108.Promise
			 neighborhoodsTitle IV (20
			 U.S.C. 7101 et seq.) is amended by inserting after part F, as redesignated by
			 section 4103(a) of this Act, the following:GPromise
				neighborhoods4701.Short
				titleThis part may be cited
				as the Promise Neighborhoods Act of 2013.4702.PurposeThe purpose of this part is to significantly
				improve the academic and developmental outcomes of children living in our
				Nation’s most distressed communities from birth through college and career
				entry, including ensuring school readiness, high school graduation, and college
				and career readiness for such children, through the use of data-driven
				decisionmaking and access to a community-based continuum of high-quality
				services, beginning at birth.4703.DefinitionsIn this part:(1)ChildThe
				term child means an individual from birth through age 21.(2)College and
				career readinessThe term college and career
				readiness means the level of preparation a student needs in order to
				meet the State academic content and achievement standards under section
				1111(a)(1).(3)Community of
				practiceThe term community of practice means a
				group of entities that interact regularly to share best practices to address 1
				or more persistent problems, or improve practice with respect to such problems,
				in 1 or more neighborhoods.(4)Comprehensive
				school readiness assessmentThe term comprehensive school
				readiness assessment means an objective tool that—(A)screens for school
				readiness across domains, including language, cognitive, physical, motor,
				sensory, and social-emotional domains, and through a developmental screening.;
				and(B)may also include
				other sources of information, such as child observations by parents and others,
				verbal and written reports, child work samples (for children aged 3 to 5), and
				health and developmental histories.(5)Developmental
				screeningThe term developmental screening means the
				use of a standardized tool to identify a child who may be at risk of a
				developmental delay or disorder.(6)Expanded
				learning timeThe term expanded learning time means
				the activities and programs described in subparagraphs (A), (B), and (C) of
				section 4601(b)(1).(7)Family and
				community engagementThe term family and community
				engagement means the process of engaging family and community members in
				education meaningfully and at all stages of the planning, implementation, and
				school and neighborhood improvement process, including, at a minimum—(A)disseminating a
				clear definition of the neighborhood to the members of the neighborhood;(B)ensuring
				representative participation by the members of such neighborhood in the
				planning and implementation of the activities of each grant awarded under this
				part;(C)regular engagement
				by the eligible entity and the partners of the eligible entity with family
				members and community partners;(D)the provision of
				strategies and practices to assist family and community members in actively
				supporting student achievement and child development; and(E)collaboration with
				institutions of higher education, workforce development centers, and employers
				to align expectations and programming with college and career readiness.(8)Family and
				student supportsThe term family and student
				supports includes—(A)health programs
				(including both mental health and physical health services);(B)school, public,
				and child-safety programs;(C)programs that
				improve family stability;(D)workforce
				development programs (including those that meet local business needs, such as
				internships and externships);(E)social service
				programs;(F)legal aid
				programs;(G)financial literacy
				education programs;(H)adult education
				and family literacy programs;(I)parent, family,
				and community engagement programs; and(J)programs that
				increase access to learning technology and enhance the digital literacy skills
				of students.(9)Family
				memberThe term family member means a parent,
				relative, or other adult who is responsible for the education, care, and
				well-being of a child.(10)Integrated
				student supportsThe term integrated student
				supports means wraparound services, supports, and community resources,
				which shall be offered through a site coordinator for at-risk students, that
				have been shown by evidence-based research—(A)to increase
				academic achievement and engagement;(B)to support
				positive child development; and(C)to increase
				student preparedness for success in college and the workforce.(11)NeighborhoodThe
				term neighborhood means a defined geographical area in which there
				are multiple signs of distress, demonstrated by indicators of need, including
				poverty, childhood obesity rates, academic failure, and rates of juvenile
				delinquency, adjudication, or incarceration.(12)Pipeline
				servicesThe term pipeline services means a
				continuum of supports and services for children from birth through college
				entry, college success, and career attainment, including, at a minimum,
				strategies to address through services or programs (including integrated
				student supports) the following:(A)Prenatal education
				and support for expectant parents.(B)High-quality early
				learning opportunities.(C)High-quality
				schools and out-of-school-time programs and strategies.(D)Support for a
				child’s transition to elementary school, including the administration of a
				comprehensive school readiness assessment.(E)Support for a
				child’s transition from elementary school to middle school, from middle school
				to high school, and from high school into and through college and into the
				workforce.(F)Family and
				community engagement.(G)Family and student
				supports.(H)Activities that
				support college and career readiness, including coordination between such
				activities, such as—(i)assistance with
				college admissions, financial aid, and scholarship applications, especially for
				low-income and low-achieving students; and(ii)career
				preparation services and supports.(I)Neighborhood-based
				support for college-age students who have attended the schools in the pipeline,
				or students who are members of the community, facilitating their continued
				connection to the community and success in college and the workforce.1Promise
				neighborhood partnership grants4711.Program
				authorized(a)In
				general(1)Program
				authorizedFrom amounts appropriated to carry out this subpart,
				the Secretary shall award grants, on a competitive basis, to eligible entities
				to implement a comprehensive, evidence-based continuum of coordinated services
				and supports that engages community partners to improve academic achievement,
				student development, and college and career readiness, measured by common
				outcomes, by carrying out the activities described in section 4714 in
				neighborhoods with high concentrations of low-income individuals and
				persistently low-achieving schools or schools with an achievement gap.(2)Sufficient size
				and scopeEach grant awarded under this subpart shall be of
				sufficient size and scope to allow the eligible entity to carry out the purpose
				of this part.(b)DurationA
				grant awarded under this subpart—(1)shall be for a
				period of not more than 5 years; and(2)may be renewed for
				not more than 1 additional grant period, if the eligible entity demonstrates
				significant improvement in relation to the performance metrics established
				under section 4716(a).(c)Continued
				fundingContinued funding of a grant under this subpart,
				including a grant renewed under subsection (b)(2), after the third year of the
				grant period shall be contingent on the eligible entity’s progress toward
				meeting the performance metrics described in section 4716(a).(d)Matching
				requirement(1)In
				generalEach eligible entity receiving a grant under this subpart
				shall contribute matching funds in an amount equal to not less than 100 percent
				of the amount of the grant. Such matching funds shall come from Federal, State,
				local, and private sources.(2)Private
				sourcesThe Secretary—(A)shall require that
				a portion of the matching funds come from private sources; and(B)may allow the use
				of in-kind donations to satisfy the matching funds requirement.(3)AdjustmentThe
				Secretary may adjust the matching funds requirement for applicants that
				demonstrate high need, including applicants from rural areas or applicant that
				wish to provide services on tribal lands.(e)Financial
				hardship waiver(1)In
				GeneralThe Secretary may waive or reduce, on a case-by-case
				basis, the matching requirement described in subsection (d), for a period of 1
				year at a time, if the eligible entity demonstrates significant financial
				hardship.(2)Private sources
				waiverThe Secretary may waive or reduce, on a case-by-case
				basis, the requirement described in subsection (d) that a portion of matching
				funds come from private sources if the eligible entity demonstrates an
				inability to access such funds in the State.4712.Eligible
				entitiesIn this subpart, the
				term eligible entity means not less than 1 nonprofit entity
				working in coordination with not less than 1 of the following entities:(1)A high-need local
				educational agency.(2)A charter school
				funded by the Bureau of Indian Education that is not a local educational
				agency, except that such school shall not be the fiscal agent for the eligible
				entity partnership.(3)An institution of
				higher education, as defined in section 102 of the Higher Education Act of
				1965.(4)The office of a
				chief elected official of a unit of local government.(5)An Indian tribe or
				tribal organization, as defined under section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b).4713.Application
				requirements(a)In
				generalAn eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.(b)Contents of
				applicationAt a minimum, an application described in subsection
				(a) shall include the following:(1)A plan to
				significantly improve the academic outcomes of children living in a
				neighborhood that is served by the eligible entity, by providing pipeline
				services that address the needs of children in the neighborhood, as identified
				by the needs analysis described in paragraph (4) and supported by
				evidence-based practices.(2)A description of
				the neighborhood that the eligible entity will serve.(3)Measurable annual
				goals for the outcomes of the grant, including—(A)performance goals,
				in accordance with the metrics described in section 4716(a), for each year of
				the grant; and(B)projected
				participation rates and any plans to expand the number of children served or
				the neighborhood proposed to be served by the grant program.(4)An analysis of the
				needs and assets of the neighborhood identified in paragraph (2),
				including—(A)a description of
				the process through which the needs analysis was produced, including a
				description of how parents, family, and community members were engaged in such
				analysis;(B)an analysis of
				community assets, including programs already provided from Federal and
				non-Federal sources, within, or accessible to, the neighborhood, including, at
				a minimum—(i)early learning
				programs, including high-quality child care, Early Head Start programs, Head
				Start programs, and prekindergarten programs;(ii)the availability
				of healthy food options and opportunities for physical activity;(iii)existing family
				and student supports;(iv)locally owned
				businesses and employers; and(v)institutions of
				higher education;(C)evidence of
				successful collaboration within the neighborhood;(D)the steps that the
				eligible entity is taking, at the time of the application, to address the needs
				identified in the needs analysis; and(E)any barriers the
				eligible entity, public agencies, and other community-based organizations have
				faced in meeting such needs.(5)A description of
				the data used to identify the pipeline services to be provided, including data
				regarding—(A)school
				readiness;(B)academic
				achievement and college and career readiness;(C)graduation
				rates;(D)health
				indicators;(E)rates of
				enrollment, remediation, persistence, and completion at institutions of higher
				education, as available; and(F)conditions for
				learning, including school climate surveys, discipline rates, and student
				attendance and incident data.(6)A description of
				the process used to develop the application, including the involvement of
				family and community members.(7)An estimate
				of—(A)the number of
				children, by age, who will be served by each pipeline service; and(B)for each age
				group, the percentage of children (of such age group), within the neighborhood,
				who the eligible entity proposes to serve, disaggregated by each service, and
				the goals for increasing such percentage over time.(8)A description of
				how the pipeline services will facilitate the coordination of the following
				activities:(A)Providing
				high-quality early learning opportunities for children, beginning prenatally
				and extending through grade 3, by—(i)supporting
				high-quality early learning opportunities that provide children with access to
				programs that support the cognitive and developmental skills, including social
				and emotional skills, needed for success in elementary school;(ii)providing for
				opportunities, through parenting classes, baby academies, home visits, family
				and community engagement, or other evidence-based strategies, for families and
				expectant parents to—(I)acquire the skills
				to promote early learning, development, and health and safety, including
				learning about child development and positive discipline strategies (such as
				through the use of technology and public media programming);(II)learn about the
				role of families and expectant parents in their child’s education; and(III)become informed
				about educational opportunities for their children, including differences in
				quality among early learning opportunities;(iii)ensuring
				successful transitions between early learning programs and elementary school,
				including through the establishment of memoranda of understanding between early
				learning providers and local educational agencies serving young children and
				families;(iv)ensuring
				appropriate screening, diagnostic assessments, and referrals for children with
				disabilities, developmental delays, or other special needs, consistent with the
				Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), where
				applicable;(v)improving the
				early learning workforce in the community, including through—(I)investments in the
				recruitment, retention, distribution, and support of high-quality
				professionals, especially those with certification and experience in child
				development;(II)the provision of
				high-quality teacher preparation and professional development; or(III)the use of joint
				professional development for early learning providers and elementary school
				teachers and administrators; and(vi)enhancing data
				systems and data sharing among the eligible entity, partners, early learning
				providers, schools, and local educational agencies operating in the
				neighborhood.(B)Supporting,
				enhancing, operating, or expanding rigorous and comprehensive education reforms
				designed to significantly improve educational outcomes for children in early
				learning programs through grade 12, which may include—(i)operating schools
				or working in close collaboration with local schools to provide high-quality
				academic programs, curricula, and integrated student supports;(ii)providing
				expanded learning time, which may include the integration and use of arts
				education in such learning time; and(iii)providing
				programs and activities that ensure that students—(I)are prepared for
				the college admissions, scholarship, and financial aid application processes;
				and(II)graduate college
				and career ready.(C)Supporting access
				to a healthy lifestyle, which may include—(i)the provision of
				high-quality and nutritious meals;(ii)access to
				programs that promote physical activity, physical education, and fitness;
				and(iii)education to
				promote a healthy lifestyle and positive body image.(D)Providing social,
				health, and mental health services and supports, including referrals for
				essential care and preventative screenings, for children, family, and community
				members, which may include—(i)dental
				services;(ii)vision care;
				and(iii)speech,
				language, and auditory screenings and referrals.(E)Supporting
				students and family members as the students transition from early learning
				programs into elementary school, from elementary school to middle school, from
				middle school to high school, from high school into and through college and
				into the workforce, including through evidence-based strategies to address
				challenges that students may face as they transition, such as the
				following:(i)Early college high
				schools.(ii)Dual enrollment
				programs.(iii)Career
				academies.(iv)Counseling and
				support services.(v)Dropout prevention
				and recovery strategies.(vi)Collaboration
				with the juvenile justice system and reentry counseling for adjudicated
				youth.(vii)Advanced
				Placement or International Baccalaureate courses.(viii)Teen parent
				classrooms.(ix)Graduation and
				career coaches.(9)A description of
				the strategies that will be used to provide pipeline services (including a
				description of the process used to identify such strategies and the outcomes
				expected and a description of which programs and services will be provided to
				children, family members, community members, and children not attending schools
				or programs operated by the eligible entity or its partner providers) to
				support the purpose of this part.(10)An explanation of
				the process the eligible entity will use to establish and maintain family and
				community engagement.(11)An explanation of
				how the eligible entity will continuously evaluate and improve the continuum of
				high-quality pipeline services, including—(A)a description of
				the metrics, consistent with section 4716(a), that will be used to inform each
				component of the pipeline; and(B)the processes for
				using data to improve instruction, optimize integrated student supports,
				provide for continuous program improvement, and hold staff and partner
				organizations accountable.(12)An identification
				of the fiscal agent, which may be any entity described in section 4712 (not
				including paragraph (2) of such section).(13)A list of the
				non-Federal sources of funding that the eligible entity will secure to comply
				with the matching funds requirement described in section 4711(d), in addition
				to other programs from which the eligible entity has already secured funding,
				including programs funded by the Department or programs of the Department of
				Health and Human Services, the Department of Housing and Urban Development, the
				Department of Justice, or the Department of Labor.(c)Memorandum of
				understandingAn eligible entity, as part of the application
				described in this section, shall submit a preliminary memorandum of
				understanding, signed by each partner entity or agency. The preliminary
				memorandum of understanding shall describe, at a minimum—(1)each partner’s
				financial and programmatic commitment with respect to the strategies described
				in the application, including an identification of the fiscal agent;(2)each partner’s
				long-term commitment to providing pipeline services that, at a minimum,
				accounts for the cost of supporting the continuum of supports and services
				(including a plan for how to support services and activities after grant funds
				are no longer available) and potential changes in local government;(3)each partner’s
				mission and the plan that will govern the work that the partners do
				together;(4)each partner’s
				long-term commitment to supporting the continuum of supports and services
				through data collection, monitoring, reporting, and sharing; and(5)each partner’s
				commitment to ensure sound fiscal management and controls, including evidence
				of a system of supports and personnel.4714.Use of
				funds(a)In
				generalEach eligible entity that receives a grant under this
				subpart shall use the grant funds to—(1)implement the
				pipeline services, as described in the application under section 4713;
				and(2)continuously
				evaluate the success of the program and improve the program based on data and
				outcomes.(b)Special
				rules(1)Funds for
				pipeline servicesEach eligible entity that receives a grant
				under this subpart shall, following the second year of the grant and each
				subsequent year, including each year of a renewal grant, use not less than 80
				percent of grant funds to carry out the activities described in subsection
				(a)(1).(2)Operational
				flexibilityEach eligible entity that operates a school in a
				neighborhood served by a grant program under this subpart shall provide such
				school with the operational flexibility, including autonomy over staff, time,
				and budget, needed to effectively carry out the activities described in the
				application under section 4713.(3)Limitation on
				use of funds for early childhood education programsFunds under
				this subpart that are used to improve early childhood education programs shall
				not be used to carry out any of the following activities:(A)Assessments that
				provide rewards or sanctions for individual children or teachers.(B)A single
				assessment that is used as the primary or sole method for assessing program
				effectiveness.(C)Evaluating
				children, other than for the purposes of improving instruction, classroom
				environment, professional development, or parent and family engagement, or
				program improvement.4715.Report and
				publicly available data(a)ReportEach
				eligible entity that receives a grant under this subpart shall prepare and
				submit an annual report to the Secretary, which shall include—(1)information about
				the number and percentage of children in the neighborhood who are served by the
				grant program, including a description of the number and percentage of children
				accessing each support or service offered as part of the pipeline
				services;(2)information
				relating to the performance metrics described in section 4716(a); and(3)other indicators
				that may be required by the Secretary, in consultation with the Director of the
				Institute of Education Sciences.(b)Publicly
				available dataEach eligible entity that receives a grant under
				this subpart shall make publicly available, including through electronic means,
				the information described in subsection (a). To the extent practicable, such
				information shall be provided in a form and language accessible to parents and
				families in the neighborhood, and such information shall be a part of statewide
				longitudinal data systems.4716.Performance
				accountability and evaluation(a)Performance
				metricsEach eligible entity that receives a grant under this
				subpart shall collect data on performance indicators of pipeline services and
				family and student supports and report the results to the Secretary, who shall
				use the results as a consideration in continuing grants after the third year
				and in awarding grant renewals. The indicators shall, at a minimum, include the
				following:(1)Evidence of
				increasing qualifications for staff in early care and education programs
				attended by children in the neighborhood.(2)With respect to
				the children served by the grant—(A)the percentage of
				children who are ready for kindergarten, as measured by a comprehensive
				developmental screening instrument;(B)the percentage of
				school-age children proficient in core academic subjects;(C)evidence of
				narrowing student achievement gaps among the categories described in section
				1111(a)(2)(B)(x);(D)the percentage of
				children who are reading at grade level by the end of grade 3;(E)the percentage of
				children who successfully transition from grade 8 to grade 9;(F)for each school
				year during the grant period, the percentage of students in prekindergarten,
				elementary school, and secondary school who miss more than 10 percent of school
				days for any reason, excused or unexcused, and the number and percentage of
				students who are suspended or expelled for any reason, starting in
				prekindergarten;(G)the percentage of
				children who graduate with a high school diploma;(H)the percentage of
				children who enter postsecondary education and remain after 1 year;(I)the percentage of
				children who are healthy, as measured by a child-health index that includes
				cognitive, nutritional, physical, social, mental-health, and emotional
				domains;(J)the percentage of
				children who feel safe, as measured by a school climate survey;(K)rates of student
				mobility and homelessness;(L)opportunities for
				family members of children to receive education and job training; and(M)the percentage of
				children who have digital literacy skills and access to broadband internet and
				a connected computing device at home and at school.(b)EvaluationThe
				Secretary shall evaluate the implementation and impact of the activities funded
				under this subpart, in accordance with section 9601.2Promise school
				grants4721.Program
				authorized(a)In
				general(1)Program
				authorizedFrom amounts appropriated to carry out this subpart,
				the Secretary shall award grants, on a competitive basis, to eligible entities
				to implement school-centered, evidence-based strategies and integrated student
				supports that leverage community partnerships to improve student achievement
				and child development by carrying out the activities described in section 4724
				in schools with high concentrations of low-income children.(2)Sufficient size
				and scopeEach grant awarded under this subpart shall be of
				sufficient size and scope to allow the eligible entity to carry out the purpose
				of this part.(b)General
				provisionsThe requirements of subsections (b), (c), (d), and (e)
				of section 4711 and section 4714(b) shall apply to a grant under this subpart
				in the same manner as such subsections apply to a grant under subpart 1, except
				that the performance metrics used for section 4711(c) shall be the metrics
				under section 4726(a).4722.Definition of
				eligible entityIn this
				subpart, the term eligible entity means—(1)not less than 1
				high-need local educational agency (including a charter school that is a local
				educational agency) in partnership with 1 or more nonprofit entities or
				institutions of higher education; or(2)a school funded by
				the Bureau of Indian Education that falls under the definition of a local
				educational agency in partnership with 1 or more nonprofit entities or
				institutions of higher education.4723.Application
				requirements; priority(a)In
				generalAn eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.(b)Contents of
				applicationAt a minimum, the application described in subsection
				(a) shall include the following:(1)A description of
				the local educational agency, schools, and students that will be served by the
				grant program.(2)A description of
				the steps that the eligible entity is taking—(A)to meet the needs
				identified in the analysis described in paragraph (4); and(B)to remove any
				barriers that the eligible entity has identified in meeting such needs.(3)The designation of
				a site coordinator, with appropriate qualifications and appropriate time,
				autonomy, and support to provide—(A)leadership in
				building relationships and establishing and sustaining partnerships that
				support school improvement, school turnaround efforts in accordance with
				section 1116(c), increases in student achievement, positive child development,
				and parent, family, and community engagement; and(B)effective
				coordination of student services at all stages of the continuum of high-quality
				pipeline services.(4)An analysis of the
				needs and assets of the schools and communities that will be assisted under the
				grant. Such analysis shall include—(A)student data,
				including information about—(i)kindergarten
				readiness, as measured by a comprehensive developmental screening
				instrument;(ii)academic
				achievement;(iii)credit
				accumulation;(iv)grade-to-grade
				promotion;(v)graduation;(vi)attendance;
				and(vii)discipline;
				and(B)information about
				the assets described in section 4713(b)(4)(B) with respect to such schools and
				communities.(5)An explanation of
				how the eligible entity and its program partners will use evidence-based
				practice, data, research, and partnerships to provide pipeline services
				that—(A)address the needs
				identified in paragraph (4);(B)conduct family and
				community engagement;(C)enable teachers
				and administrators, including early learning providers, to complement and
				enrich efforts to help children—(i)achieve learning
				gains;(ii)prepare for
				graduation; and(iii)plan for the
				future, including preparing for college and careers; and(D)coordinate and
				leverage other programs that serve children, the schools served by the grant,
				and the neighborhood.(6)An explanation of
				the extent to which the eligible entity and its program partners will serve or
				involve children residing in the neighborhood regardless of whether such
				children attend a school served by the grant, including by carrying out the
				activities described in section 4713(b)(8).(7)A description of
				the capacity of the eligible entity for measuring student outcomes and
				school-specific outcomes.(8)A description of
				how the strategies supported with funds under this subpart will be—(A)coordinated with
				other programs and strategies carried out by the local educational agency;
				and(B)to the greatest
				extent practicable, coordinated with other agencies, such as agencies that
				provide reentry services to adjudicated youth.(9)A description of
				the strategy the eligible entity will use to—(A)conduct family and
				community engagement; and(B)make schools the
				centers of their respective communities.(10)A list of the
				non-Federal sources of funding that the eligible entity will secure to comply
				with the matching funds requirement pursuant to sections 4711(d) and 4721, in
				addition to other programs the eligible entity has already secured funding
				from, including programs funded by the Department, or programs of the
				Department of Health and Human Services, the Department of Housing and Urban
				Development, the Department of Justice, or the Department of Labor.(c)Memorandum of
				understandingAn eligible entity, as part of the application
				described in this section, shall submit a preliminary memorandum of
				understanding that meets the requirements of section 4713(c).(d)PriorityIn
				awarding grants under this subpart, the Secretary shall give priority to
				applicants that—(1)propose to include
				significant investments, as determined by the Secretary, in high-quality early
				learning programs, consistent with section 4713(b)(8)(A); and(2)provide schools
				served by the grant with the operational flexibility, including autonomy over
				staff, time, and budget, needed to effectively carry out the activities
				described in the application under this section.4724.Use of
				funds(a)In
				generalEach eligible entity
				that receives a grant under this subpart shall use the grant funds to—(1)implement the
				activities described in the application under section 4723; and(2)continuously
				evaluate the success of the grant program and improve the grant program based
				on data and outcomes.(b)Special
				rule(1)Limitation on
				use of funds for early childhood education programsFunds under
				this subpart that are used to improve early childhood education programs shall
				not be used to carry out any of the following activities:(A)Assessments that
				provide rewards or sanctions for individual children or teachers.(B)A single
				assessment that is used as the primary or sole method for assessing program
				effectiveness.(C)Evaluating
				children, other than for the purposes of improving instruction, classroom
				environment, professional development, or parent and family engagement, or
				program improvement.4725.Report and
				publicly available data(a)ReportEach
				eligible entity that receives a grant under this subpart shall prepare and
				submit an annual report to the Secretary, which shall include—(1)information about
				the number and percentage of children served by the grant program,
				disaggregated the subgroups described in section 1111(a)(2)(B)(x);(2)information
				relating to the performance metrics described in section 4726(a); and(3)other indicators
				that may be required by the Secretary, in consultation with the Director of the
				Institute of Education Sciences.(b)Publicly
				available dataEach eligible entity that receives a grant under
				this subpart shall make publicly available, including through electronic means,
				the information described in subsection (a). To the extent practicable, such
				information shall be provided in a form and language accessible to parents and
				families in the neighborhood.4726.Performance
				accountability and evaluation(a)Performance
				metricsEach eligible entity receiving a grant under this subpart
				shall collect data on performance indicators of pipeline services and family
				and student supports and report the results to the Secretary, who shall use the
				results as a consideration in continuing grants after the third year and
				awarding grant renewals. The indicators shall, at a minimum, include the
				indicators described in paragraphs (1) and (2) of section 4716(a).(b)EvaluationThe
				Secretary shall evaluate the implementation and impact of the activities funded
				under this subpart, in accordance with section 9601.3General
				provisions4731.National
				activitiesFrom the amounts
				appropriated to carry out this part for a fiscal year, in addition to the
				amounts that may be reserved in accordance with section 9601, the Secretary may
				reserve not more than 8 percent for national activities, which may
				include—(1)research on the
				activities carried out under subparts 1 and 2;(2)identification and
				dissemination of best practices, including through support for a community of
				practice;(3)technical
				assistance, including assistance relating to family and community engagement
				and outreach to potential partner organizations;(4)professional
				development, including development of materials related to professional
				development; and(5)other activities
				consistent with the purpose of this
				part..4109.Parent and
			 family information and resource centersTitle IV (20 U.S.C. 7101 et seq.) is amended
			 by inserting after part G, as added by section 4108 of this Act, the
			 following:HParent and family
				information and resource centers4801.PurposeThe purpose of this part is to increase and
				enhance parent and family engagement in education by—(1)providing support
				and technical assistance to State educational agencies;(2)supporting a
				community of practice related to effective parent and family engagement
				strategies and practices; and(3)as appropriate,
				providing information and training to local educational agencies, schools,
				parents and families, and community members.4802.Definition of
				eligible entityIn this part,
				the term eligible entity means—(1)a nonprofit
				organization (including a statewide nonprofit organization); or(2)a consortium
				consisting of a nonprofit organization (including a statewide nonprofit
				organization) and a State educational agency or local educational
				agency.4803.Grants
				authorized(a)Parent and
				family information and resource centersThe Secretary is
				authorized to award grants, on a competitive basis, to eligible entities to
				enable such eligible entities to operate State parent and family information
				and resource centers that—(1)assist the State
				educational agency in identifying, implementing, and replicating effective,
				evidence-based parent, family, and community engagement strategies, including
				assisting the State educational agency in carrying out parent and family
				engagement strategies that are funded under section 1118 and other provisions
				of this Act;(2)provide technical
				assistance, training, information, and support regarding parent and family
				engagement, as appropriate (including support in turning around schools), to,
				at a minimum, high-need schools, schools that are served by high-need local
				educational agencies, and early care and education providers that primarily
				serve low-income parents and families; and(3)strengthen
				partnerships among parents, family members, community-based organizations
				(including faith-based organizations), early care and education providers,
				schools, local educational agencies, employers, and other appropriate community
				members who are committed to improving and enhancing parent, family, and
				community engagement in order to improve student achievement and support
				positive child development.(b)DurationGrants
				awarded under this part shall be for a period of 5 years.(c)Geographic
				distributionIn awarding grants under this part, the Secretary
				shall ensure that not less than 1 grant is awarded to an eligible entity in
				each State, except that competitions conducted pursuant to section
				4806(b)(2)(B), or for which no eligible entity from a State applies, shall be
				open to all eligible entities.(d)PriorityIn
				awarding grants under this part, the Secretary shall give priority to
				applications from eligible entities that have a demonstrated record of
				effectiveness in increasing and enhancing the engagement of parents and
				families whose children attend a high-need school or a school that is served by
				a high-need local educational agency.4804.Applications(a)SubmissionEach
				eligible entity that desires a grant under this part shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require.(b)AssurancesEach
				application submitted under subsection (a) shall include, at a minimum, an
				assurance that the eligible entity will—(1)(A)be governed by a board
				of directors, of which not less than 50 percent is comprised of members who
				are—(i)parents or family
				members of school-aged children in the State that the eligible entity serves,
				including educationally and economically disadvantaged parents; and(ii)community
				stakeholders who are committed to improving schools and increasing parent and
				family engagement; or(B)be an organization
				or consortium that represents the interests of parents and family members of
				school-aged children;(2)use not less than
				60 percent of the funds received under this part for each fiscal year to
				support parent and family engagement in high-need local educational
				areas;(3)reserve not less
				than 30 percent of the funds received under this part for each fiscal year to
				support parent and family engagement of low-income parents and family members
				whose children attend early childhood education programs;(4)operate a parent
				and family information and resource center of sufficient size, scope, and
				quality to effectively carry out the purpose of this part;(5)ensure that
				parents and family members, including economically disadvantaged parents and
				family members with children who attend high-need schools or schools that are
				served by high-need local educational agencies, have access to leadership
				development training and other evidence-based strategies that provide the
				skills and resources parents and family members need to support school
				improvement, increase student achievement, and promote positive student
				development; and(6)demonstrate to the
				Secretary that a portion of the services provided by the eligible entity under
				the grant is supported through non-Federal contributions, which contributions
				may be in cash or in-kind.(c)ContentsIn
				addition to the requirements described in subsection (b), each application
				submitted under subsection (a) shall, at a minimum—(1)describe how the
				eligible entity will serve both urban and rural areas throughout the State that
				is served by the eligible entity;(2)demonstrate the
				eligible entity’s record of effectiveness in carrying out parent and family
				engagement activities, including the provision of high-quality technical
				assistance to State educational agencies and local educational agencies;(3)describe the
				process through which the eligible entity will—(A)leverage
				relationships with, and collect and exchange information among, partners;
				and(B)disseminate
				information about evidence-based best practices to support parent and family
				engagement strategies;(4)describe the
				eligible entity’s strategy for serving parents and family members of children
				in the area served by the eligible entity, including parents and family members
				of students who are served by high-need local educational agencies;(5)describe how the
				eligible entity will assist the State educational agency in effectively
				supporting high-need local educational agencies in—(A)increasing parent
				and family member understanding of, and opportunities to develop, the knowledge
				and skills to engage as full partners in supporting academic achievement, child
				development, and school improvement; and(B)employing
				evidence-based strategies to—(i)increase the
				participation of economically disadvantaged and English learner parents and
				family members, and low-income parents and family members of children with
				disabilities, in school activities; and(ii)improve parent
				and family engagement strategies in low-performing schools served by high-need
				local educational agencies; and(6)describe how the
				eligible entity will coordinate its activities with the parent training and
				information centers assisted under section 671 of the Individuals with
				Disabilities Education Act;(7)identify the
				Federal, State, and local services and programs that prepare children to be
				ready for institutions of higher education and careers with which the eligible
				entity will coordinate, including—(A)programs supported
				under this Act;(B)violence
				prevention programs;(C)programs that
				serve at-risk or out-of-school youth;(D)nutrition
				programs;(E)housing
				programs;(F)Head Start and
				other early childhood education programs;(G)adult education
				and literacy activities (as defined in section 203 of the Adult Education and
				Family Literacy Act); and(H)workforce
				development programs.4805.Uses of
				funds(a)Required
				activitiesEach eligible entity that receives a grant under this
				part shall use such grant funds to provide services to parents, family members,
				educators, and community members and to assist State educational agencies,
				local educational agencies, and, where applicable, districtwide parent advisory
				committees in supporting parent and family engagement in education by carrying
				out the following activities:(1)Providing
				technical assistance to State educational agencies in—(A)reviewing and
				responding to local parent and family engagement plans described in section
				1118(a) (including, at a minimum, such plans submitted by high-need local
				educational agencies) in order to support evidence-based strategies and best
				practices in parent and family engagement;(B)the implementation
				of Federal and State laws, regulations, and guidance relating to parent and
				family engagement;(C)the implementation
				or replication of statewide, evidence-based programs and strategies, such as
				professional development for educators related to parent and family engagement,
				especially that impact parents and family members who are educationally and
				economically disadvantaged;(D)ensuring that
				schools and classrooms are welcoming of family and community members;
				and(E)applicable
				evaluation, reporting, and accountability processes.(2)Obtaining and
				disseminating information about the range of options, programs, services, and
				resources (including curricula) that are available at the national level, the
				State level, and the local level to assist school and local educational agency
				personnel in implementing evidence-based parent and family engagement
				strategies.(3)Coordinating
				parent and family engagement strategies with relevant Federal, State, and local
				services and programs.(4)Working with
				individuals and organizations with expertise in identifying and implementing
				evidence-based practices to improve parent and family engagement.(5)Coordinating and
				integrating early care and education programs with school-age programs,
				especially those programs focusing on supporting the transition of young
				children into kindergarten through grade 3, such as by increasing awareness of
				school readiness expectations among family and community members.(6)Implementing
				parent institutes or other leadership development strategies to ensure that
				parents and family members have the skills and resources needed to understand
				student and school data in order to make decisions, effectively communicate
				with school officials and educators, support school improvement, and increase
				student achievement.(b)Permissive
				activitiesIn addition to the activities required under
				subsection (a), each eligible entity that receives a grant under this part may
				use such grant funds to carry out the following activities:(1)Developing and
				disseminating templates for schools and local educational agencies to use to
				provide information about curricula, academic expectations, academic
				assessments, and the results of academic assessments to family members in a
				manner and a language that such family members can understand.(2)Providing
				training, information, and support to organizations that support partnerships
				among schools, parents, family members, and districtwide parent advisory
				committees, as applicable.(3)Providing
				professional development to, and supporting a community of practice among,
				school and local educational agency staff (which may be provided jointly to
				educators and family members) to assist school and agency staff in developing
				and implementing strategies to increase and strengthen ongoing communication
				with parents and family members, including professional development
				opportunities that prepare teachers to have more focused, goal-oriented, and
				reciprocal parent-teacher conferences.4806.Administrative
				provisions(a)Matching funds
				for grant renewalFor each fiscal year after the first fiscal
				year for which an eligible entity receives assistance under this part, the
				eligible entity shall demonstrate that a portion of the services provided by
				the eligible entity is supported through non-Federal contributions, which
				contributions may be in cash or in-kind.(b)Performance
				accountability(1)Performance
				indicatorsEach eligible entity receiving a grant under this part
				shall submit to the Secretary an annual report regarding the parent and family
				information and resource centers assisted under this part. Such report shall be
				made publicly available, including through electronic means, and shall include,
				at a minimum, a description of how each parent and family information and
				resource center has performed with respect to the following indicators:(A)The number of
				local educational agencies or other entities that received assistance or
				support in the previous academic year.(B)The number of
				parents and family members whose children participated in the previous academic
				year in programs, activities, or strategies supported by the parent and family
				information and resource center, and—(i)the number of such
				parents whose children are eligible to be counted under section
				1124(c)(1)(A);(ii)the number of
				such parents whose children are English learners; and(iii)the number of
				such parents who are parents of children with disabilities.(C)The outcomes
				directly attributable to the provision of assistance or support provided by the
				parent and family information and resource center, such as increased parent and
				family member participation in school planning activities, parent-teacher
				conferences, or the local educational agency budgeting process.(D)Other
				evidence-based indicators that the Secretary may reasonably require.(2)Performance
				goals(A)In
				generalEach eligible entity that is awarded a grant under this
				part shall establish, in consultation with the Secretary, annual performance
				goals for each of the indicators described in paragraph (1). Such performance
				goals shall be made publicly available, including through electronic
				means.(B)Consequences for
				poor performanceIf an eligible entity receiving grant funds
				under this part does not meet the performance goals established under this
				paragraph for 2 consecutive years, after the provision of technical assistance
				in the second consecutive year, the Secretary shall terminate the grant and
				conduct a new competition for the grant.(C)Loss of
				eligibilityIf an eligible entity has received a grant under this
				part and such grant has been terminated in accordance with subparagraph (B),
				the eligible entity shall not be eligible to participate in future grant
				competitions, or receive grant funds, under this part.(3)Technical
				assistanceThe Secretary shall provide technical assistance to
				each eligible entity receiving a grant under this part that does not meet the
				performance goals established under paragraph (2).(c)Report to
				congressThe Secretary shall prepare and submit an annual report
				to the authorizing committees, which shall—(1)include the
				information that each eligible entity submits to the Secretary in accordance
				with subsection (b)(1);(2)summarize and
				synthesize the best practices collected by the parent and family information
				and resource centers for increasing and improving parent, family, and community
				engagement; and(3)be made available
				to the public (including through electronic means).(d)Rule of
				constructionNothing in this part shall be construed to prohibit
				a parent and family information and resource center from—(1)allowing its
				employees or agents to meet with family members at a site that is not on school
				grounds; or(2)working with
				another public or nonprofit agency that serves children.(e)Parental
				rightsNotwithstanding any other provision of this part—(1)no individual
				(including a parent who educates a child at home, parent of a public school
				student, or parent of a private school student) shall be required to
				participate in any program of parent or family education or developmental
				screening under this part; and(2)a program or
				center assisted under this part shall not take any action that infringes in any
				manner on the right of a parent to direct the education of such parent’s
				child..4110.Programs of
			 national significanceThe Act
			 (20 U.S.C. 6301 et seq.) is amended—(1)by redesignating
			 subpart 1 of part D of title V as part J of title IV, and transferring such
			 part J so as to follow part I of title IV, as redesignated by section 2101(a)
			 of this Act;(2)in part J of title
			 IV, as redesignated under paragraph (1), by striking the heading and inserting
			 the following: programs of
			 national significance;(3)by striking
			 section 5414;(4)by redesignating
			 sections 5411, 5412, and 5413, as sections 4905, 4906, and 4907,
			 respectively;(5)in section 4905,
			 as redesignated under paragraph (4)—(A)in subsection
			 (a)—(i)by striking
			 challenging State academic content and student academic achievement
			 standards and inserting college and career ready academic
			 content and student academic achievement standards under section
			 1111(a)(1); and(ii)by inserting
			 nonprofit before private; and(B)by striking
			 subsection (b), and inserting the following:(b)Uses of
				fundsA nonprofit entity receiving a grant under subsection (a)
				shall use the grant funds to carry out 1 of the following activities:(1)Providing funding
				for economically disadvantaged students, including students from military
				families and recent immigrants, and their teachers, to participate in programs
				based in Washington, DC, that increase civic responsibility and understanding
				of the Federal Government among young people.(2)Developing,
				implementing, evaluating, and disseminating innovative, research-based
				approaches to civic learning, which may include hands-on civic engagement
				activities, for low-income elementary school and secondary school students that
				demonstrate innovation, scalability, accountability, and a focus on underserved
				populations.(3)Supporting a
				national principal and teacher certification process that provides a framework
				for measuring and improving teaching and instructional leadership with a focus
				on educators working in schools that are eligible for funding under part A of
				title I, including comprehensive rigorous teaching standards, leadership
				standards, and high-quality metrics designed to reward educator effectiveness
				and inform and deliver high-quality professional development for all
				educators.(4)Creating a
				national teacher corps of outstanding college graduates to teach in underserved
				communities in order to—(A)increase the
				supply of effective teachers in low-income communities; and(B)provide and
				support the retention of teachers for high-need fields.(5)Supporting a
				national network of providers of high-quality, evidence-based professional
				development in writing instruction for teachers across all academic subjects
				and grades.(6)Encouraging
				parents and caregivers to read aloud to their children by supporting programs
				through which, during pediatric exams, doctors and nurses train parents and
				caregivers who may not be skilled readers.(7)Supporting the
				research and implementation of highly effective, evidence-based strategies,
				instructional and other wise, and the expansion of programs designed to engage
				and support students who are recent immigrant and students with interrupted
				formal education, and families of such students, in order to improve the
				language acquisition and academic achievement of such students.(8)Researching and
				promoting the use of instructional technology and strategies across all content
				areas that will drastically accelerate the language acquisition in English
				learners and will support English learners as they access rigorous academic
				content.(9)Preparing young
				children from low-income families for reading success by the third grade
				by—(A)distributing
				inexpensive books;(B)training
				volunteers to serve at-risk children;(C)developing
				motivational literacy activities for at-risk children; and(D)providing
				information on literacy resources, such as those provided by local libraries
				and other community-based organizations.(10)Supporting model
				projects and programs that encourage involvement in the performing and visual
				arts, for—(A)persons with
				disabilities, by—(i)increasing access
				to all forms of the arts for all persons, including those living with
				intellectual, physical, and sensory disabilities; and(ii)fostering a
				greater awareness of the need for arts programs for individuals with
				disabilities; and(B)children, youth,
				and educators.(11)Implementing a
				coordinated program of scientifically based research, demonstration projects,
				innovative strategies, and professional development for teachers and other
				instructional leaders working in high-poverty schools to—(A)enhance the
				ability of educators to meet the special educational needs of gifted and
				talented students, including high-ability students who have not been formally
				identified as gifted; and(B)prioritize
				students who have been underrepresented in gifted education programs, including
				students who are economically disadvantaged, of minority backgrounds, English
				learners, students with disabilities, and students in rural communities.(12)Supporting the
				research and implementation of highly effective, evidence-based strategies and
				the expansion of programs designed to engage and support students who
				experience homelessness, or are at risk of homelessness, and families of such
				students, in order to improve social and emotional well-being, health outcomes,
				and academic achievement of such students.(13)Providing social,
				emotional, and academic support to students from military families, and
				families of such students, by—(A)developing,
				implementing, evaluating, and disseminating innovative, research-based
				approaches to providing early intervening services that mitigate the effect of
				deployment of family members;(B)providing training
				to teachers and volunteers on the unique needs of such students; and(C)supporting model
				projects and programs for tutoring and counseling.(14)Developing,
				implementing, evaluating, and disseminating innovative, research-based
				approaches to teaching financial literacy, which may include curriculum and
				hands-on activities, for low-income elementary school and secondary school
				students that demonstrate innovation, scalability, accountability, and a focus
				on underserved populations.(15)Promoting gender
				equity in education by supporting educational agencies and institutions in
				meeting the requirements of title IX of the Education Amendments of 1972 (20
				U.S.C. 1681 et seq.).(16)Other
				high-quality, nationally significant programs that meet the purposes of this
				Act.;(6)in section
			 4906(c), as redesignated under paragraph (4), by striking and in
			 recognizing States, local educational agencies, and schools under section
			 5411(b)(3), only if funds are used for such recognition
			 programs;(7)in section 4907,
			 as redesignated under paragraph (4)—(A)in subsection
			 (a)(1), by striking 5412 and inserting 4906;
			 and(B)by striking
			 subsection (d); and(8)in each of
			 sections 4905, 4906, and 4907, as redesignated under paragraph (4), by striking
			 subpart each place the term appears and inserting
			 part.4111.Competency-based
			 assessment and accountability demonstration authorityTitle IV (20 U.S.C. 7101 et seq.) is amended
			 by inserting after part J, as redesignated under section 4110(1), the
			 following:KCompetency-based
				assessment and accountability demonstration authority4909.Competency-based
				assessment and accountability demonstration(a)DefinitionsIn
				this part:(1)College and
				career ready standardsThe term college and career ready
				standards means the academic content and student academic achievement
				standards adopted by a State under section 1111(a)(1).(2)CompetencyThe
				term competency means a target for student learning representing
				key content-specific concepts and higher order skills, such as critical
				thinking, problem solving, and self-directed learning that is—(A)applied within or
				across content domains; and(B)aligned with
				college and career ready standards.(3)Core
				indicatorsThe term core indicators means—(A)State academic
				assessments that meet the requirements of section 1111(a)(2)(B) and that
				provide data that can be compared with data regarding the State academic
				assessments required under section 1111(a)(2); and(B)State graduation
				rates.(4)Eligible
				entityThe term eligible entity means a State
				educational agency or consortium of State educational agencies.(5)MasteryThe
				term mastery means a level of knowledge or skill development
				demonstrated by a student signifying that the student has met a standard and is
				prepared to progress to a subsequent standard.(6)Performance
				assessmentThe term performance assessment means a
				multi-step assessment that—(A)includes complex
				activities with clear criteria, expectations, and processes that enable
				students to interact with meaningful content; and(B)measures the depth
				at which students learn content and apply complex skills to create or refine an
				original product or solution.(7)Universal
				designThe term universal design has the meaning
				given the term in section 3(a) of the Assistive Technology Act of 1998 (29
				U.S.C. 3002(a)).(b)Demonstration
				authority(1)In
				generalThe Secretary may provide eligible entities, in
				accordance with paragraph (3), with the authority to incorporate
				competency-based accountability into the State accountability system required
				under section 1111(a)(3) in accordance with an application approved under
				subsection (c).(2)Demonstration
				periodEach award of demonstration authority under this part
				shall be for a period of 3 years.(3)Initial
				demonstration authority; expansion; renewal(A)Initial
				limitDuring the initial 3-year period of demonstration authority
				under this section, the Secretary may not provide more than 3 eligible entities
				with the authority described in paragraph (1).(B)Expansion of
				demonstration authorityAfter the end of the initial
				demonstration period described in subparagraph (A), the Secretary may provide
				additional eligible entities with demonstration authority described in
				paragraph (1), subject to each of the requirements of this part as applicable,
				if the Secretary determines that the demonstration authority provided under
				this part during the initial demonstration period has effectively supported
				student progress on core indicators among students served by the eligible
				entities, including subgroups of students described in section
				1111(a)(3)(D).(C)Renewal
				requirementsThe Secretary may renew an award of demonstration
				authority under this part for additional 2-year periods if the eligible entity
				demonstrates progress on core indicators.(c)ApplicationsTo
				be eligible to participate in the demonstration under this part, an eligible
				entity shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require, that
				describes the competency-based accountability system that will be used by the
				eligible entity, including—(1)an assurance that
				the competency-based accountability system will only utilize summative
				assessments for accountability purposes that—(A)are determined by
				the Secretary to provide comparable data across the eligible entity,
				demonstrate inter-rater reliability, and meet the requirements for assessments
				described in section 1111(a)(2)(B);(B)have been
				field-tested;(C)are aligned to
				college and career ready standards and State-approved competencies;(D)have been
				developed in collaboration with stakeholders representing the interests of
				students with disabilities, English learners, and civil rights organizations in
				the State, as demonstrated through modifications made to the assessments
				resulting from such collaboration; and(E)incorporate the
				principles of universal design;(2)how the
				competency-based accountability system will—(A)incorporate a
				system of formative, interim, and summative assessments, including the use of
				performance assessments and other sources of evidence of student learning that
				determine mastery of State-approved competencies aligned to college and career
				ready standards and competencies;(B)allow students to
				demonstrate progress toward mastery of such standards and State-approved
				competencies;(C)assess mastery of
				State-approved competencies when students are ready to demonstrate mastery of
				such standards and competencies;(D)provide students
				with multiple opportunities to demonstrate mastery of such standards and
				competencies;(E)ensure that
				summative assessments comply with the requirements for academic assessments, as
				described in section 1111(a)(2)(B), while engaging and supporting teachers in
				scoring assessments, including the use of high quality professional
				development, standardized and calibrated scoring rubrics, and other strategies
				to ensure inter-rater reliability and comparability of determinations of
				mastery across the State;(F)provide educators,
				students, and parents with real-time data to inform instructional practice and
				continuously improve student performance;(G)be used in
				conjunction with the accountability requirements described in section
				1111(a)(3) and section 1116 to improve the academic outcomes of focus schools
				identified under section 1116(c), priority schools identified under section
				1116(d), and all other schools that fail to meet the school performance
				targets, established in accordance with section 1111(a)(3)(C), for any subgroup
				described in section 1111(a)(3)(D);(H)require not less
				than 1 year of academic growth within a school year for each student and assure
				instructional support and targeted intervention are in place for those students
				performing below their peers; and(I)only utilize a
				student's individualized education program, as defined in section 602 of the
				Individuals with Disabilities Education Act, for purposes specifically allowed
				under such Act;(3)the eligible
				entity’s plan to—(A)ensure that all
				students, including each student subgroup described in section
				1111(a)(3)(D)—(i)are held to the
				same high standard;(ii)demonstrate
				annually, at a minimum, at least 1 year of academic growth consistent with the
				requirement in section 1111(a)(3)(B); and(iii)receive the
				instructional support needed to attain mastery of college and career ready
				standards and State-approved competencies;(B)train local
				educational agency and school staff to implement the assessments described in
				paragraph (2)(A);(C)acclimate students
				to the new assessment and accountability systems; and(D)ensure that each
				local educational agency has the technological infrastructure to operate the
				competency-based accountability system described in this section; and(4)a description of
				how instruction and professional development will be enhanced within the
				competency-based system to personalize the educational experience for each
				student to ensure all students graduate college and career ready, as determined
				in accordance with State academic achievement standards under section
				1111(a)(1).(d)Peer
				reviewThe Secretary shall—(1)implement a peer
				review process, which shall include a review team comprised of practitioners
				and experts who are knowledgeable about competency-based learning systems, to
				inform the awarding of the demonstration authority under this part; and(2)make publicly
				available the applications submitted under subsection (c) and the peer comments
				and recommendations on such applications.(e)Demonstration
				authority withdrawnThe Secretary may withdraw the demonstration
				authority provided to an eligible entity under this part if—(1)at any point after
				the first 2 years of the 3-year demonstration period described in subsection
				(b)(2), the Secretary determines that student performance for all students
				served by the eligible entity or any student subgroup described under section
				1111(a)(3)(D) has declined on core indicators; or(2)after providing a
				State with a renewal of demonstration authority under subsection (b)(3), the
				Secretary makes a determination that student performance has declined on core
				indicators for 2 consecutive years during the State's participation in the
				demonstration under this part.(f)Dissemination of
				best practicesThe Secretary shall disseminate best practices on
				the implementation of competency-based accountability systems, including
				on—(1)the effective use
				of formative, interim, and summative assessments to inform instruction;(2)the development of
				summative assessments that meet the requirements of section 1111(a)(2)(B), can
				be compared with the State assessments required under section 1111(a)(2), and
				include assessment tasks that determine mastery of State-approved competencies
				aligned to college and career ready standards; and(3)the development of
				standardized and calibrated scoring rubrics, and other strategies to ensure
				inter-rater reliability and comparability of determinations of mastery across
				the
				State..VPromoting
			 innovation5001.Promoting
			 innovationTitle V (20 U.S.C.
			 7201 et seq.) is amended by striking the title heading and inserting the
			 following:VPromoting
				Innovation.ARace to the
			 Top5101.Race to the
			 TopPart A of title V (20
			 U.S.C. 7201 et seq.) is amended to read as follows:ARace to
				the Top5101.PurposesThe purposes of this part are to provide
				incentives for States and high-need local educational agencies to implement
				comprehensive reforms and innovative strategies that are designed to lead
				to—(1)significant
				improvements in outcomes for all students, including improvements in student
				readiness, student academic achievement, high school graduation rates, and
				rates of student enrollment, persistence, and completion in institutions of
				higher education; and(2)significant
				reductions in achievement gaps between the groups of students described in
				section 1111(a)(2)(B)(x).5102.Reservation of
				fundsFrom amounts made
				available to carry out this part for a fiscal year, the Secretary may reserve
				not more than 5 percent to carry out activities in accordance with this part
				related to technical assistance, evaluation, outreach, and
				dissemination.5103.Race to the
				Top program(a)Program
				authorized(1)In
				generalFor each fiscal year for which funds are appropriated
				under this part and from such funds that are not reserved under section 5102,
				the Secretary shall, in accordance with paragraph (2), determine the
				educational goals that are the greatest priority for the United States and
				award grants, through a grant competition, to eligible entities to enable such
				eligible entities to carry out comprehensive reforms and innovative strategies
				in furtherance of such goals.(2)Selection of
				goals and categories of entities(A)In
				generalThe Secretary shall determine the priorities for grants
				awarded through a grant competition under this part by selecting in advance of
				the application period—(i)1 or more
				categories of entities described in paragraph (3) that may apply for and
				receive the grants through such grant competition; and(ii)1 or more goals
				described in paragraph (4) to be supported under the grants.(B)AnnouncementThe
				Secretary shall ensure that information regarding the selections of goals and
				categories of entities for the grants under this part for an upcoming grant
				competition is made widely available to eligible entities and that the eligible
				entities will have sufficient time to prepare a grant application based on the
				Secretary's decisions for the upcoming grant competition.(3)Eligible
				entitiesThe categories of entities that may be selected for
				grants under this part are the following:(A)A State.(B)A high-need local
				educational agency.(C)A consortium of
				States.(D)A consortium of
				high-need local educational agencies.(4)Educational
				goalsThe goals that the Secretary shall select to support
				through grants under this part are 1 or more of the following:(A)Increasing the
				access of children from low-income families to highly rated teachers and school
				leaders, including by—(i)developing and
				implementing a professional growth and improvement system;(ii)improving the
				effectiveness of teachers (including early childhood education educators) and
				school leaders, including through high-quality preparation, recruitment,
				professional development, evaluation, and other personnel policies; and(iii)ensuring that
				all teachers are prepared to effectively serve the needs of students who are
				children with disabilities or English learners, particularly through the
				general education curriculum.(B)Strengthening the
				availability and use of high-quality and timely data to improve instructional
				practices, policies, and student outcomes.(C)Implementing—(i)elementary and
				secondary school academic standards that prepare students to be college and
				career ready, in accordance with section 1111(a)(1); and(ii)strategies that
				translate such standards into classroom practice, including in the areas of
				assessment, instructional materials, and professional development.(D)Turning around the
				schools served by the eligible entity that are identified through a State's
				accountability and improvement system under subsection (c) or (d) of section
				1116.(E)Creating
				successful conditions for the creation, expansion, and replication of
				high-performing public charter schools and the creation of new, innovative, and
				highly autonomous public schools that will enroll a large percentage of
				students from low-income families.(F)Providing more
				equitable State and local resources to high-poverty schools.(G)Improving school
				readiness by—(i)increasing the
				number and percentage of children from low-income families, in each age group
				of infants, toddlers, and preschoolers, who are enrolled in high-quality early
				childhood education programs; and(ii)designing and
				implementing an integrated system of high-quality early childhood education
				programs and services that strengthens the coordination and collaboration among
				Federal, State, and local early childhood education programs.(b)Duration of
				grants(1)In
				generalEach grant awarded under this part shall be for a period
				of not more than 4 years.(2)Requirements for
				additional fundingBefore receiving funding under any grant under
				this part for the second or any subsequent year of the grant, the eligible
				entity receiving the grant shall demonstrate to the Secretary that the eligible
				entity is—(A)making progress in
				implementing the plan under section 5104(a)(3) at a rate that the Secretary
				determines will result in full implementation of the plan during the remainder
				of the grant period; and(B)making progress,
				as measured by the annual performance measures and targets established by the
				eligible entity under section 5105, at a rate that the Secretary determines
				will result in reaching the targets and achieving the objectives of the grant,
				during the remainder of the grant period.(c)Interagency
				AgreementThe Secretary shall establish an interagency agreement
				with the Secretary of Health and Human Services to jointly administer any grant
				competition for the goal of improving early childhood education, as described
				in subsection (a)(4)(G), and any grants issued under such grant
				competition.5104.Application
				process(a)In
				generalEach eligible entity
				that desires to receive a grant under this part shall submit an application to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary may reasonably require. At a minimum, each such application shall
				include the following:(1)Documentation of
				the eligible entity’s record, as applicable, in the areas to be measured by the
				performance measures identified by the Secretary under section 5105(2).(2)Evidence of
				conditions of innovation and reform that the eligible entity has established
				and the eligible entity's plan for implementing additional conditions for
				innovation and reform, including—(A)a description of
				how the eligible entity has identified and eliminated ineffective practices in
				the past, and its plan for doing so in the future;(B)a description of
				how the eligible entity has identified and promoted effective practices in the
				past, and its plan for doing so in the future; and(C)steps the eligible
				entity has taken and will take to eliminate statutory, regulatory, procedural,
				or other barriers to facilitate the full implementation of its proposed plan
				under paragraph (3).(3)A comprehensive
				and coherent plan for using funds under this part, and other Federal, State,
				and local funds, to improve the eligible entity's performance on the
				performance measures identified under section 5105(2), including how the
				applicant will implement reforms and innovative strategies to achieve the goals
				selected by the Secretary under section 5103(a)(2).(4)In the case of an
				eligible entity that is described in subparagraph (A) or (C) of section
				5103(a)(3), evidence of collaboration among the eligible entity, local
				educational agencies in the State (including the local educational agencies
				participating in carrying out the plan under paragraph (3)), schools that are
				expected to benefit from the activities under the plan, parents, teachers, and
				other stakeholders, in developing and implementing the plan, including evidence
				of the commitment and capacity to implement such plan.(5)In the case of an
				eligible entity described in subparagraph (B) or (D) of section 5103(a)(3),
				evidence of the eligible entity's collaboration with its school leaders,
				teachers, parents, and other stakeholders in developing the plan under
				paragraph (3), including evidence of the commitment and capacity to implement
				that plan.(6)The eligible
				entity’s annual performance measures and targets, in accordance with the
				requirements of section 5105.(b)Criteria for
				evaluating applications(1)In
				generalThe Secretary shall award grants under this part on a
				competitive basis, based on the quality of the applications submitted by
				eligible entities.(2)Publication of
				explanationThe Secretary shall publish an explanation of how the
				application review process will ensure an equitable, transparent, and objective
				evaluation.(c)PriorityIn
				awarding grants under this part, the Secretary shall—(1)give priority to
				any eligible entity described in subparagraph (B) or (D) of section 5103(a)(3)
				that serves a school designated with a school locale code of 33, 41, 42, or 43,
				as determined by the Secretary; and(2)for any grant
				competition under this part for the goal of improving early childhood
				education, as described in section 5103(a)(4)(G), give priority to any eligible
				entity that provides a full-day kindergarten program to all kindergarten
				students, or to all kindergarten students from low-income families, served by
				the eligible entity.5105.Performance
				measuresEach eligible entity
				receiving a grant under this part shall establish, subject to approval by the
				Secretary, annual performance measures and targets for the programs and
				activities carried out under this part. Such performance measures and targets
				shall, at a minimum, track the eligible entity's progress in—(1)implementing the
				plan described in section 5104(a)(3); and(2)making progress on
				any other performance measure identified by the Secretary.5106.Uses of
				funds(a)Use of State
				grant funds(1)In
				generalEach eligible entity
				described in subparagraph (A) or (C) of section 5103(a)(3) that receives a
				grant under this part shall—(A)except as provided in paragraph (3), use
				not less than 50 percent of the grant funds to award subgrants under paragraph
				(2) to the local educational agencies that will participate in the plan for any
				purpose included in the eligible entity's plan described in section 5104(a)(3);
				and(B)use any amount of
				the grant not distributed under subparagraph (A) for any purpose included in
				the eligible entity's plan.(2)Amount of
				subgrantsFor a fiscal year,
				the amount of a subgrant under paragraph (1)(A) for a local educational agency
				that will participate in the eligible entity's plan shall bear the same
				relation to the amount available for all such subgrants by the eligible entity
				for such year, as the amount made available to the local educational agency
				under part A of title I for the most recent year for which such data are
				available bears to the total amount made available for such year to all local
				educational agencies selected to participate in the eligible entity's
				plan.(3)ExceptionAn
				eligible entity described in subparagraph (A) or (C) of section 5103(a)(3) that
				receives a grant under this part for the goal of improving early childhood
				education, as described in section 5103(a)(4)(G)—(A)shall not be
				subject to the requirements of paragraph (1)(A); and(B)may use grant
				funds to award subgrants to public or private nonprofit agencies and
				organizations for activities consistent with any purpose included in the
				eligible entity's plan described in section 5104(a)(3).(b)Use of subgrant
				fundsEach local educational agency or public or private
				nonprofit agency or organization that receives a subgrant under paragraph
				(1)(A) or (3)(B) of subsection (a) from an eligible entity shall use subgrant
				funds for any purpose included in the eligible entity's plan described in
				section 5104(a)(3), subject to any requirements of the eligible entity.(c)Use of high-Need
				local educational agency grant fundsEach eligible entity
				described in subparagraph (B) or (D) of section 5103(a)(3) that receives a
				grant under this part shall use such funds for any purpose included in the
				eligible entity's plan described in section 5104(a)(3).(d)Special
				rule(1)Limitation on
				use of FundsNotwithstanding any other provision of this section,
				grant or subgrant funds under this part shall only be used to fund a program or
				activity that is an allowable use of funds under another section of this Act
				(excluding this part and section 8007, as amended by section 8004 of the
				Strengthening America’s Schools Act of
				2013), the Individuals with Disabilities Education Act, the Adult
				Education and Family Literacy Act, or the Carl D. Perkins Career and Technical
				Education Act of 2006, except that grant or subgrant funds for the goal of
				improving early childhood education, as described in section 5103(a)(4)(G), may
				also be used to fund a program or activity that is an allowable use of funds
				under the Head Start Act or the Child Care and Development Block Grant Act of
				1990.(2)Limitation of
				Use of Funds for Early Childhood Education ProgramsGrant or
				subgrant funds under this part that are used to improve early childhood
				education programs shall not be used to carry out any of the following
				activities:(A)Assessments that
				provide rewards or sanctions for individual children or teachers.(B)A single
				assessment that is used as the primary or sole method for assessing program
				effectiveness.(C)Evaluating
				children, other than for the purposes of improving instruction, classroom
				environment, professional development, or parent and family engagement, or
				program improvement.5107.Reporting(a)Annual
				reportAn eligible entity
				that receives a grant under this part shall submit to the Secretary, at such
				time and in such manner as the Secretary may require, an annual report
				including, at a minimum—(1)data on the
				eligible entity’s progress in achieving the targets for the annual performance
				measures and targets established under section 5105; and(2)a description of
				the challenges the eligible entity has faced in implementing its program under
				this part, and how the eligible entity has addressed, or plans to address, such
				challenges.(b)Local
				reportEach local educational agency and each public or private
				nonprofit agency or organization that receives a subgrant from an eligible
				entity under section 5106(a) shall submit to the eligible entity such
				information as the eligible entity may require to complete the annual report
				required by subsection
				(a)..BInvesting in innovation5201.Investing in
			 innovationPart B of title V
			 (20 U.S.C. 7221 et seq.) is amended to read as follows:BInvesting in innovation5201.PurposesThe purposes of this part are to—(1)fund the
				identification, development, evaluation, and expansion of innovative, research-
				and evidence-based practices, programs, and strategies in order to
				significantly—(A)increase student
				academic achievement and close achievement gaps;(B)increase high
				school graduation rates;(C)increase college
				enrollment readiness and rates of college enrollment;(D)improve teacher
				and school leader effectiveness; and(E)improve school
				readiness and strengthen collaboration and coordination among elementary
				schools and early childhood care and education; and(2)support the rapid
				development, expansion, adoption, and implementation of tools and resources
				that improve the efficiency, effectiveness, or pace of adoption of such
				educational practices, programs, and strategies.5202.Reservations(a)ARPA-EDThe
				Secretary may reserve not more than 30 percent of the funds appropriated under
				section 3(u) for each fiscal year to carry out the activities of the Advanced
				Research Projects Agency-Education established under section 221 of the
				Department of Education Organization Act, except that the amount so reserved
				for any fiscal year shall not exceed $100,000,000.(b)National
				activitiesThe Secretary may reserve not more than 5 percent of
				the funds appropriated under section 3(u) for any fiscal year to carry out
				activities of national significance. Such activities may include—(1)capacity-building;(2)technical
				assistance;(3)dissemination of
				best practices developed with grant funds provided under this part; and(4)carrying out prize
				awards consistent with section 24 of the Stevenson-Wydler Technology Innovation
				Act of 1980 (15 U.S.C. 3719).(c)Availability of
				fundsFunds for the activities described in subsection (a), and
				for prize awards under subsection (b)(4), shall be available until
				expended.5203.Program
				authorized; length of grants; priorities(a)Program
				authorization(1)In
				generalFrom amounts made
				available to carry out this part and not reserved under section 5202 for a
				fiscal year, the Secretary shall award grants, on a competitive basis, to
				eligible entities.(2)Eligible
				entityIn this part, the term
				eligible entity means—(A)a local
				educational agency or a consortium of local educational agencies; or(B)a partnership
				between a nonprofit organization or an educational service agency and—(i)1 or more local
				educational agencies; or(ii)a consortium of
				public schools.(b)Duration of
				grantsThe Secretary—(1)shall award grants
				under this part for a period of not more than 3 years; and(2)may extend such
				grants for an additional 2-year period if the grantee demonstrates to the
				Secretary that it is making significant progress on the program performance
				measures identified in section 5206.(c)Rural
				set-AsideThe Secretary shall ensure that not less than 22
				percent of the funds awarded under subsection (a) for any fiscal year are for
				projects that meet both of the following requirements, except that the
				Secretary shall not be required to make such awards unless a sufficient number
				of otherwise eligible high quality applications are received:(1)The eligible
				entity includes—(A)a local
				educational agency with an urban-centric district locale code of 32, 33, 41,
				42, or 43, as determined by the Secretary;(B)a consortium of
				such local educational agencies; or(C)if the applicant
				is a partnership, an educational service agency or a nonprofit organization
				with demonstrated expertise in serving students from rural areas.(2)A majority of the
				schools to be served by the project are designated with a school locale code of
				41, 42, or 43, or a combination of such codes, as determined by the Secretary,
				and—(A)are served by a
				local educational agency in which 20 percent or more of the children ages 5
				through 17 years old are from families with incomes below the poverty
				line;(B)are served by a
				local educational agency in which the total number of students in average daily
				attendance at all of the schools served by the local educational agency is
				fewer than 600; or(C)are served by a
				local educational agency located in a county that has a total population
				density of fewer than 10 persons per square mile.(d)PrioritiesIn
				awarding grants under this part, the Secretary shall give priority to an
				eligible entity that includes, in its application under section 5204, a plan
				to—(1)address the needs
				of high-need local educational agencies;(2)improve school
				readiness; or(3)address the unique
				learning needs of students who are children with disabilities or English
				learners.(e)Standards of
				evidenceThe Secretary shall set standards for the quality of
				evidence that an applicant shall provide in order to demonstrate that the
				activities it proposes to carry out with funds under this part are likely to
				succeed in improving student outcomes, including, where applicable, academic
				achievement and graduation rates. These standards shall include the
				following:(1)Strong evidence
				that the activities proposed by the applicant will have a statistically
				significant effect on student outcomes.(2)Moderate evidence
				that the activities proposed by the applicant will improve outcomes.(3)A rationale based
				on research findings or a reasonable hypothesis that the activities proposed by
				the applicant will improve student outcomes.(f)Support for new
				practices, strategies, or programs(1)In
				generalThe Secretary shall ensure that not less than one-half of
				the funds awarded under subsection (a) for any fiscal year are for projects
				that—(A)meet an evidence
				standard described in paragraph (2) or (3) of subsection (e); and(B)do not meet the
				evidence standard described in paragraph (1) of such subsection.(2)ExceptionThe
				Secretary shall not be required to make the awards described in paragraph (1)
				unless a sufficient number of otherwise eligible high-quality applications are
				received.5204.ApplicationsEach eligible entity that desires to receive
				a grant under this part shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require. At a minimum, each application shall—(1)describe the
				project for which the applicant is seeking a grant and how the evidence
				supporting that project meets the standards of evidence established by the
				Secretary under section 5203(e);(2)describe how the
				applicant will address at least 1 of the areas described in section
				5205(a)(1);(3)provide an
				estimate of the number of children that the applicant plans to serve under the
				proposed project, including the percentage of those children who are from
				low-income families;(4)demonstrate that
				the applicant has established 1 or more partnerships with public or private
				organizations and that the partner or partners will provide matching funds,
				except that the Secretary may waive the matching funds requirement on a
				case-by-case basis, upon a showing of exceptional circumstances;(5)describe the
				applicant’s plan for continuing the proposed project after funding under this
				part ends;(6)if the applicant
				is a local educational agency—(A)document the local
				educational agency’s record during the previous 3 years in—(i)increasing student
				achievement, including achievement for each subgroup of students described in
				section 1111(a)(2)(B)(x); and(ii)closing
				achievement gaps; and(B)demonstrate how
				the local educational agency has made significant improvements in other
				outcomes, as applicable, on the performance measures described in section
				5206;(7)if the applicant
				is a partnership that includes a nonprofit organization or educational service
				agency, provide evidence that the nonprofit organization or educational service
				agency has helped at least 1 school or local educational agency, during the
				previous 3 years, significantly—(A)increase student
				achievement, including achievement for each subgroup of students described in
				section 1111(a)(2)(B)(x); and(B)close achievement
				gaps;(8)provide a
				description of the applicant’s plan for independently evaluating the
				effectiveness of activities carried out with funds under this part;(9)provide an
				assurance that the applicant will—(A)cooperate with
				evaluations, as requested by the Secretary;(B)make data
				available to third parties for validation and further study; and(C)participate in
				communities of practice; and(10)if the applicant
				is a partnership that includes a nonprofit organization or educational service
				agency that intends to make subgrants, consistent with section 5205(b), provide
				an assurance that the applicant will apply paragraphs (1) through (9), as
				appropriate, in its selection of subgrantees and in its oversight of those
				subgrants.5205.Uses of
				funds(a)Uses of
				funds(1)Mandatory
				usesEach eligible entity
				that receives a grant under this part shall carry out the following:(A)Use the grant
				funds to carry out, at a minimum, 1 of the following activities:(i)Improving the
				effectiveness of teachers and school leaders and increasing equity in the
				distribution of effective teachers and school leaders.(ii)Strengthening the
				use of data to improve teaching and learning.(iii)Providing
				high-quality instruction based on college and career ready standards and
				measuring students’ mastery of standards using high-quality assessments aligned
				with those standards.(iv)Turning around
				the lowest-performing schools.(v)Improving school
				readiness for students who are low-income, English learners, or children with
				disabilities.(vi)Other areas
				relating to school improvement consistent with the purposes of this part, as
				determined by the Secretary.(B)Use the grant
				funds to develop or expand strategies to improve the performance of high-need
				students on the applicable performance measures described in section
				5206.(2)Permissive use
				of fundsEach eligible entity that receives a grant under this
				part may use the grant funds for an independent evaluation, as required under
				section 5204(a)(8), of the innovative practice carried out with the
				grant.(b)Authority To
				subgrant(1)In
				generalIf an eligible entity that receives a grant under this
				part includes a nonprofit organization or educational service agency, such
				nonprofit organization or educational service agency may use the grant funds to
				award subgrants to other entities to provide support to 1 or more schools or
				local educational agencies.(2)Compliance with
				requirements of granteesEach entity awarded a subgrant under
				paragraph (1) shall comply with the requirements of this part relating to
				grantees, as appropriate.5206.Performance
				measuresThe Secretary shall
				establish performance measures for the programs and activities carried out
				under this part. These measures, at a minimum, shall track the grantee’s
				progress in improving outcomes for each subgroup of students described in
				section 1111(a)(2)(B)(x) that is served by the grantee, including, as
				applicable, by—(1)increasing student
				achievement and decreasing achievement gaps;(2)increasing high
				school graduation rates;(3)increasing college
				readiness and rates of college enrollment;(4)improving teacher
				and school leader effectiveness;(5)improving school
				readiness; and(6)any other
				indicator as the Secretary or grantee may determine.5207.ReportingAn eligible entity that receives a grant
				under this part shall submit to the Secretary, at such time and in such manner
				as the Secretary may require, an annual report that includes, among other
				things, information on the entity's progress on the performance measures
				established under section 5206, and the data supporting that
				progress..CMagnet
			 schools assistance5301.Findings and
			 purposeSection 5301 (20
			 U.S.C. 7231) is amended—(1)in subsection (a)—(A)by striking paragraph (2) and inserting the
			 following:(2)The use of magnet
				schools has increased dramatically since the inception of the magnet schools
				assistance program under this Act, with more than 1,500,000 students nationwide
				attending such schools.;
				and(B)in paragraph (4),
			 by striking subparagraph (B) and inserting the following:(B)to ensure that all
				students have equitable access to a high-quality public education that will
				prepare them to succeed in a highly competitive economy comprised of people
				from many different racial and ethnic backgrounds;
				and;
				and(2)in subsection
			 (b)—(A)in paragraph
			 (2)—(i)by inserting
			 , particularly whole-school programs, after magnet school
			 programs; and(ii)by striking
			 challenging State academic content standards and student academic
			 achievement standards and inserting college and career ready
			 State academic content standards and student academic achievement standards
			 under section 1111(a)(1); and(B)by striking
			 paragraphs (3) and (4) and inserting the following:(3)the development
				and design of evidence-based educational methods and practices that promote
				diversity and increase high-quality public educational options;(4)courses of
				instruction within magnet schools that will substantially increase the college
				and career readiness of students attending such
				schools;.5302.Program
			 authorizedSection 5303 (20
			 U.S.C. 7231b) is amended, in the matter preceding paragraph (1), by inserting
			 competitive after to award.5303.Applications
			 and requirementsSection 5305
			 (20 U.S.C. 7231d) is amended—(1)by striking subsection (b) and inserting
			 the following:(b)Information and
				assurancesEach application submitted under subsection (a) shall
				include—(1)a description
				of—(A)how a grant
				awarded under this part will be used to—(i)improve student
				academic achievement for all students and subgroups of students described in
				section 1111(a)(2)(B)(x) attending the magnet school program; and(ii)promote
				desegregation, including how the proposed magnet school program will increase
				interaction among students of different social, economic, ethnic, and racial
				backgrounds, including the policies, programs, and activities aimed at
				increasing interaction among such students;(B)(i)a description of the
				evidence that the magnet school program that the applicant proposes to
				implement would improve student academic achievement and reduce minority group
				isolation; or(ii)if such evidence
				is not available, a rationale, based on current research findings, for how the
				program would improve student academic achievement and reduce minority group
				isolation;(C)how the applicant
				will continue the magnet school program after assistance under this part is no
				longer available, and, if applicable, an explanation of why magnet schools
				established or supported by the applicant with grant funds under this part
				cannot be continued without the use of grant funds under this part;(D)how grant funds
				under this part will be used—(i)to improve student
				academic achievement for all students attending the magnet school programs;
				and(ii)to implement
				services and activities that are consistent with other programs under this Act,
				and other Acts, as appropriate;(E)the student
				application process, and selection criteria, if any, to be used by the proposed
				magnet school program;(F)how the applicant
				will conduct outreach and disseminate information about the proposed magnet
				school program, including the application and selection process, in a timely,
				clear, and accessible manner to all students and their parents and families
				and, to the extent practicable, in a language they can understand; and(G)how the applicant
				will assess, monitor, and evaluate the impact of the activities funded under
				this part on student academic achievement and integration; and(2)assurances that
				the applicant will—(A)use grant funds
				under this part for the purpose specified in section 5301(b);(B)employ highly
				rated school leaders and teachers in the courses of instruction assisted under
				this part;(C)not engage in
				discrimination based on race, religion, color, national origin, sex, or
				disability in—(i)the hiring,
				promotion, or assignment of employees of the applicant or other personnel for
				whom the applicant has any administrative responsibility;(ii)the assignment of
				students to schools, or to courses of instruction within the schools, of such
				applicant, except to carry out the approved plan; and(iii)designing or
				operating extracurricular activities for students;(D)carry out a
				high-quality education program that will result in greater parent and family
				decisionmaking and engagement; and(E)give students
				residing in the local attendance area of the proposed magnet school program
				equitable consideration for placement in the program, consistent with
				desegregation guidelines and the capacity of the applicant to accommodate the
				students.; and
				(2)in subsection (c),
			 by striking will be met and inserting are being
			 met.5304.PrioritySection 5306 (20 U.S.C. 7231e) is amended by
			 striking paragraphs (1), (2), and (3), and inserting the following:(1)have the highest
				quality applications and demonstrate the greatest need for assistance, based on
				the expense or difficulty of effectively carrying out approved desegregation
				plans and the magnet school program for which the grant is sought;(2)propose to carry
				out new magnet school programs, significantly revise existing magnet school
				programs, or significantly expand magnet school programs, in a manner
				that—(A)is aligned with
				other programs that have demonstrated a record of success in increasing student
				academic achievement and reducing minority group isolation; or(B)has a strong
				research basis for improving student academic achievement and reducing minority
				group isolation;(3)select, or propose
				to select, students to attend magnet school programs solely or primarily by
				lottery, rather than through academic examination or other selective enrollment
				methods; and(4)propose to serve
				the entire student population of a
				school..5305.Use of
			 fundsSection 5307 (20 U.S.C.
			 7231f) is amended—(1)in subsection (a), by striking paragraphs
			 (1) through (7) and inserting the following:(1)for planning,
				outreach, and promotional activities directly related to the development,
				expansion, continuation, or enhancement of academic programs and services
				offered at magnet schools;(2)for the
				acquisition of books, educational technology, materials, and equipment
				necessary to conduct programs in magnet schools;(3)for—(A)the compensation,
				or subsidization of the compensation, of elementary school and secondary school
				teachers, leaders, and other instructional staff who are highly rated;
				and(B)high-quality
				professional development and staff capacity-building activities, including
				those designed to recruit, prepare, support, and retain highly rated school
				teachers, leaders, and other instructional staff;(4)with respect to a
				magnet school program offered to less than the entire student population of a
				school, for instructional activities that are designed to make available the
				special curriculum that is offered by the magnet school program to students who
				are enrolled in the school but who are not enrolled in the magnet school
				program;(5)for activities,
				which may include the formation of partnerships with public or nonprofit
				organizations, to help enhance the program or promote parent and family
				decisionmaking and engagement that will build the recipient's capacity to
				operate magnet school programs once the grant period has ended;(6)to enable the
				local educational agency, or consortium of such agencies, to have more
				flexibility in designing magnet schools for students in all grades; and(7)for other
				operational costs that cannot be met with other State or local
				sources.;
				and(2)in subsection (b),
			 by striking based on the State's challenging academic content standards
			 and student academic achievement standards or directly related to improving
			 student reading skills or knowledge of mathematics, science, history,
			 geography, English, foreign languages, art, or music, or to improving
			 vocational, technological, and professional skills and inserting
			 and making sufficient academic growth.5306.LimitationsSection 5309 (20 U.S.C. 7231h) is
			 amended—(1)in subsection (a), by striking a
			 period that shall not exceed 3 fiscal years and inserting an
			 initial period of not more than 3 fiscal years, and may be renewed for not more
			 than an additional 2 years if the Secretary finds that the grantee is achieving
			 the intended outcomes of the grant and shows improvement in increasing student
			 academic achievement and reducing minority-group isolation, and other
			 indicators of success established by the Secretary; and(2)in subsection
			 (b)—(A)by striking
			 50 and inserting 40; and(B)by striking
			 15 and inserting 10.5307.EvaluationsSection 5310 (20 U.S.C. 7231i) is amended to
			 read as follows:5310.Evaluations(a)Impact of
				activitiesFrom the amount
				reserved for evaluation activities in accordance with section 9601(a), the
				Secretary, acting through the Director of the Institute of Education Sciences,
				shall, in consultation with the relevant program office at the Department,
				evaluate the implementation and impact of the activities supported under this
				part, consistent with section 9601, including—(1)how, and the extent to which, magnet school
				programs lead to educational quality and improvement;(2)the extent to which magnet school programs
				enhance student access to a high quality education;(3)the extent to which magnet school programs
				lead to the elimination, reduction, or prevention of minority group isolation
				in elementary schools and secondary schools with substantial proportions of
				minority students; and(4)the extent to which magnet school programs
				differ from other school programs in terms of the organizational
				characteristics and resource allocations of such magnet school programs.(b)DisseminationThe Secretary shall collect and disseminate
				to the general public information on successful magnet school
				programs..5308.Availability
			 of funds for grants to agencies not previously assistedSection 5311 (20 U.S.C. 7231j) is amended to
			 read as follows:5311.Availability
				of funds for grants to agencies not previously assistedFor any fiscal year for which the amount
				appropriated pursuant to section 3(v) exceeds $75,000,000, the Secretary shall
				give priority in using such amounts in excess of $75,000,000 to awarding grants
				to local educational agencies or consortia of such agencies that did not
				receive a grant under this part for the preceding fiscal
				year..DPublic
			 charter schools5401.Public charter
			 schoolsPart D of title V (20
			 U.S.C. 7241 et seq.) is amended to read as follows:DPublic
				charter schools5401.PurposeThe purpose of this part is to support the
				creation, expansion, and replication of high-performing charter schools that
				serve the needs and increase the academic achievement of all students.5402.Distribution
				of fundsFrom the funds
				appropriated to carry out this part for a fiscal year—(1)85 percent shall be available to carry out
				subpart 1; and(2)15 percent shall be available to carry out
				subpart 2.1Successful charter
				schools program 5411.DefinitionsIn this subpart:(1)Charter
				SchoolThe term charter school means a public school
				that—(A)is governed by a
				separate and independent board that exercises authority over 1 or more schools,
				including authority in the areas of governance, personnel, budget, schedule,
				and instructional program;(B)has ongoing,
				significant autonomy in the areas of—(i)the hiring,
				replacement, and salaries of the school staff;(ii)the school
				budget;(iii)scheduling
				formats for the school day and school year;(iv)the instructional
				programs of the school, including instructional models and curricula;
				and(v)the management and
				daily operation of the school;(C)in accordance with
				a specific State statute authorizing the granting of charters to schools, is
				exempt from significant State or local rules that inhibit the flexible
				operation and management of public schools, but not from any rules relating to
				the other requirements of this paragraph;(D)is created by a
				developer as a public school, or is adapted by a developer from an existing
				public school, and is operated under public supervision and direction;(E)operates in
				pursuit of a specific set of educational objectives determined by the school’s
				developer and agreed to by the charter school authorizer;(F)provides 1 or more
				programs of elementary education, secondary education, or both, including early
				childhood education, and may also provide adult education, in accordance with
				State law;(G)is nonsectarian in
				its programs, admissions policies, employment practices, and all other
				operations, and is not affiliated with a sectarian school or religious
				institution;(H)does not charge
				tuition;(I)complies with the
				Age Discrimination Act of 1975, title VI of the Civil Rights Act of 1964, title
				IX of the Education Amendments of 1972, section 504 of the Rehabilitation Act
				of 1973, title II of the Americans with Disabilities Act of 1990, and part B of
				the Individuals with Disabilities Education Act;(J)is a school to
				which parents choose to send their children, and that admits students on the
				basis of a lottery if more students apply for admission than can be
				accommodated, except as modified by the Secretary by regulation in accordance
				with clause (iv) or (v) of section 1116(d)(4)(B);(K)complies with the
				same Federal and State audit requirements as do other elementary schools,
				secondary schools, and early childhood education and adult education programs,
				as applicable, in the State, unless such requirements are specifically waived
				for the purpose of this program;(L)meets all
				applicable Federal, State, and local health and safety requirements;(M)operates in
				accordance with State law; and(N)has a written
				performance contract with a charter school authorizer that includes—(i)a description of
				how student performance will be measured on the basis of—(I)State assessments
				that are required of other public schools; and(II)any other
				assessments that are mutually agreeable to the charter school authorizer and
				the charter school;(ii)a requirement
				that student academic achievement and growth, consistent with section 1111, for
				the students enrolled at the school as a whole and for each subgroup described
				in section 1111(a)(3)(D) will be used as a primary factor in decisions about
				the renewal or revocation of the charter, in addition to other criteria, as
				appropriate;(iii)the student
				academic achievement and growth, consistent with section 1111, and student
				retention goals, and, in the case of a high school, graduation rate goals for
				the students enrolled at the school as a whole and for each subgroup described
				in section 1111(a)(3)(D), and any other goals to be achieved by the end of the
				contract period;(iv)the obligations
				and responsibilities of the charter school and the charter school authorizer;
				and(v)a description of
				the autonomy that will be granted to the charter school in each area described
				under subparagraph (B).(2)Charter School
				AuthorizerThe term charter school authorizer means
				any public or nonprofit entity that has the authority under State law, and is
				approved by the Secretary, to authorize or approve a public charter
				school.(3)DeveloperThe
				term developer means any individual, group of individuals, or
				public nonprofit organization that—(A)has applied for,
				or been granted, a charter for a charter school; or(B)has received
				authorization to start a charter school.(4)Eligible
				EntityThe term eligible entity means—(A)a State
				educational agency;(B)a local
				educational agency, except a charter school that is considered a local
				educational agency under State law;(C)a charter school
				authorizer; or(D)a charter
				management organization.(5)ExpandThe
				term expand means to increase the student enrollment of an
				existing high-performing charter school by more than 50 percent or through the
				addition of not less than 2 grades to such existing charter school over the
				course of a grant or subgrant under this part.(6)High-performing
				charter schoolThe term high-performing charter
				school means—(A)in the case of a
				charter school that was not open or did not enroll students in the preceding
				school year, a charter school that has a written performance contract with a
				charter school authorizer that includes, for the students enrolled at the
				school as a whole and for each subgroup described in section 1111(a)(3)(D) for
				the most recent year for which such data are available—(i)student academic
				achievement and growth goals (as measured, in the case of a charter school that
				is an elementary school or secondary school, by performance on the statewide
				academic assessments required under section 1111(a)(2) and individual academic
				growth, consistent with section 1111(a)) that are higher than the average
				student academic achievement and growth results, consistent with section 1111,
				in demographically similar schools in the State;(ii)student retention
				goals that are similar to, or greater than, the average student retention rates
				in demographically similar schools in the State; and(iii)if the charter
				school is a high school, goals for graduation rates, rates of student
				enrollment at institutions of higher education, and rates of student
				persistence at institutions of higher education that are higher than such
				average rates in demographically similar schools in the State; or(B)in the case of a
				charter school that was open and enrolled students for the preceding school
				year, a charter school that has, for the students enrolled at the school as a
				whole and for each subgroup described in section 1111(a)(3)(D) for the most
				recent year for which such data are available—(i)student academic
				achievement and growth results (as measured, in the case of a charter school
				that is an elementary school or secondary school, by performance on the
				statewide academic assessments required under section 1111(a)(2) and individual
				academic growth, consistent with section 1111) that are significantly higher
				than the average student academic achievement and growth results, consistent
				with section 1111, in demographically similar schools in the State;(ii)student retention
				rates that are similar to or higher than the average student retention rates in
				demographically similar schools in the State; and(iii)if the school is
				a high school, higher graduation rates, rates of student enrollment at
				institutions of higher education, and rates of student persistence at
				institutions of higher education than such average rates in demographically
				similar schools in the State.(7)ReplicateThe
				term replicate means to open 1 or more new campuses of, or schools
				based on, an existing high-performing charter school under a new or existing
				charter, or both, over the course of a grant or subgrant under this
				part.5412.Program
				authorized(a)In
				generalFrom the amount available to carry out this subpart, the
				Secretary shall award grants, on a competitive basis, to eligible entities to
				enable such eligible entities to award subgrants to developers to create,
				expand, or replicate 1 or more high-performing charter schools, including
				through conversion of an existing public school into a charter school.(b)AllocationsThe
				Secretary shall use not less than 25 percent of funds to award grants to
				eligible entities described in 5411(4)(A).(c)ConsiderationsIn
				awarding grants under this subpart, the Secretary shall consider—(1)the geographic
				diversity of the eligible entities, including the distribution of grants among
				urban, suburban, and rural areas; and(2)the number of
				eligible entities in a State that are receiving grants under this subpart in
				any fiscal year.(d)Grant
				amount(1)In determining the
				amount of each grant to be awarded under subsection (a), the Secretary shall
				consider—(A)the number of
				operating charter schools under the jurisdiction or in the service area of the
				eligible entity;(B)to the extent
				practicable, the number of students, including students on charter school
				waiting lists, that will be served by high-performing charter schools that
				receive funds under this subpart; and(C)the amount of
				funds that is needed to implement the activities described in the approved
				application.(e)Duration(1)In
				generalEach grant awarded under this subpart shall be for an
				initial period of not more than 3 years.(2)RenewalThe
				Secretary may renew a grant awarded under this subpart for an additional period
				of not more than 2 years, if the eligible entity is achieving the objectives of
				the grant and has shown improvement on the performance measures and targets
				described in section 5417(a).(f)Limitations(1)GrantsAn
				eligible entity described under subparagraph (A) of section 5411(4) may not
				receive more than 1 grant at a time under this section.(2)SubgrantsA
				developer may not receive more than 1 grant or subgrant at a time under this
				section.(g)Reservations(1)Administrative
				ExpensesAn eligible entity that receives a grant under this
				subpart may use not more than a total of 5 percent of grant funds for
				administrative expenses associated with the grant, including for improvement of
				the eligible entity’s oversight or management of charter schools.(2)Improving
				authorizer qualityAn eligible entity described in subparagraph
				(A), (B), or (C) of section 5411(4) shall use 5 percent of grant funds for
				improving authorizer quality, including charter school oversight and monitoring
				systems and procedures for revoking or not renewing charters.(h)WaiverThe
				Secretary may waive a statutory or regulatory requirement over which the
				Secretary exercises administrative authority, except a requirement described in
				section 5411(1), if—(1)the waiver is
				requested in an approved application under this subpart; and(2)the Secretary
				determines that granting the waiver will promote the purpose of this
				subpart.5413.Applications(a)In
				generalEach eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information and assurances as the Secretary may require.(b)Contents(1)Eligible
				entitiesAt a minimum, the application described in subsection
				(a) shall include a description of —(A)how the eligible
				entity will use grant funds to create, expand, or replicate 1 or more
				high-performing charter schools;(B)the need for the
				high-performing charter schools that the eligible entity seeks to support,
				including information that demonstrates the interest of parents and communities
				in increasing charter school enrollment capacity, such as the number of
				students who are on waiting lists for charter schools under the jurisdiction of
				the eligible entity;(C)the performance
				measures the eligible entity will use to measure outcomes;(D)how the eligible
				entity will provide information and support to parents, families, and students
				regarding the available charter school options in a simple, clear, and easily
				accessible format and, to the extent practicable, in a language that such
				parents, families, and students can understand;(E)how the eligible
				entity will coordinate the grant funds received under this subpart with other
				Federal, State, and local funds;(F)how the eligible
				entity will ensure that each charter school within such eligible entity's
				jurisdiction or service area—(i)meets the
				requirements of section 5411(1); and(ii)provides
				equitable access and effectively serves the needs of all students, including
				children with disabilities and English learners, and implements outreach and
				recruitment practices that include families of such students;(G)how the eligible
				entity will award subgrants to developers, on a competitive basis and through a
				high-quality review process, including a description of the subgrant
				application;(H)how the eligible
				entity will target subgrants to high-performing charter schools that plan to
				serve students who attend schools that have been identified through the State
				accountability and improvement system described in section 1116;(I)the eligible
				entity's record, if applicable, of success in creating, expanding, replicating,
				managing, and overseeing high-performing charter schools, and closing
				unsuccessful schools;(J)how the eligible
				entity will hold charter schools within such eligible entity's jurisdiction
				accountable if such schools do not meet the objectives specified in the
				performance contract described in section 5411(1)(N), including by closing
				unsuccessful schools; and(K)how charter school
				authorizers are approved, monitored, held accountable for establishing rigorous
				standards, periodically reviewed, and re-approved in the State in which the
				eligible entity operates, based on the performance of the charter schools that
				such charter school authorizers authorize, including in the areas of student
				safety, financial management, and compliance with all applicable statutes and
				regulations.(2)State
				educational agenciesEach eligible entity described in section
				5411(4)(A) shall include in the application described in paragraph (1) (in
				addition to the requirements of such paragraph), the following:(A)A description of
				the State’s laws, policies, or procedures, if applicable, that address—(i)how decisions are
				made to close unsuccessful charter schools, and how student academic
				achievement and growth, consistent with section 1111, for all students and for
				each subgroup of students described in section 1111(a)(3)(D), is a primary
				factor in such decisions;(ii)how charter
				schools are monitored and held accountable for—(I)meeting the
				requirements described in section 5411(1); and(II)providing
				equitable access and effectively serving the needs of all students, including
				students with disabilities and English learners; and(iii)how a charter
				school that is considered a local educational agency under State law, or a
				local educational agency in which a charter school is located, will comply with
				subsections (a)(5) and (e)(1)(B) of section 613 of the Individuals with
				Disabilities Education Act.(B)Information about
				the eligible entity’s record of funding charter schools, including funding
				charter school facilities.(C)Information about
				the number of charter schools in the State that—(i)have been closed
				or have had charters revoked or not renewed in the preceding 5-year period, and
				the reasons for such closures, revocations, or nonrenewals;(ii)have been
				identified, through the State accountability and improvement system, as focus
				schools or priority schools under subsection (c) or (d) of section 1116 in the
				preceding 5-year period;(iii)have met
				objectives specified in the performance contract described in section
				5411(1)(N); and(iv)the charter
				school authorizer has authorized that are high-performing charter schools, and
				the percentage of such charter schools as compared to the total number of
				charter schools that the charter school authorizer has authorized.(3)Local
				educational agenciesEach eligible entity described in section
				5411(4)(B) shall include in the application described in paragraph (1) (in
				addition to the requirements described in such paragraph), a description of the
				eligible entity’s policies and procedures for—(A)ensuring that
				charter schools under the jurisdiction of such eligible entity have equitable
				access to school facilities and school facilities financing;(B)complying with
				subsections (a)(5) and (e)(1)(B) of section 613 of the Individuals with
				Disabilities Education Act; and(C)supporting public
				school choice.(4)Charter school
				authorizersEach eligible entity described in section 5411(4)(C)
				shall include in the application described in paragraph (1) (in addition to the
				requirements of such paragraph), the following:(A)A demonstration
				that the eligible entity has explicit and clear policies and procedures in
				place for the approval, monitoring, renewal, and closure of charter schools,
				and an assurance that such policies and procedures make student academic
				achievement and growth, consistent with section 1111, for all students and for
				each subgroup of students described in section 1111(a)(3)(D), a primary factor
				in such decisions.(B)A description of
				how the eligible entity will make publicly available (in a clear and uniform
				format, a timely manner, and a form that is easily accessible, and, to the
				extent practicable, in a language that families and students can
				understand)—(i)information about
				the criteria and procedures for granting, denying, revoking, and renewing
				charters for charter schools; and(ii)the results of
				decisions relating to the granting, denial, revocation, and renewal of charters
				for charter schools, including performance data and other relevant information
				on which each decision is based.(C)Information about
				the number of charter schools that the charter school authorizer has authorized
				in each of the following categories:(i)Charter schools
				that have been closed or have had charters revoked or not renewed by the
				eligible entity in the preceding 5-year period, and the reasons for such
				closures, revocations, or nonrenewals.(ii)Charter schools
				that have been identified as focus schools or priority schools under subsection
				(c) or (d) of section 1116 through the State accountability and improvement
				system.(iii)Charter schools
				that have met objectives specified in the performance contract described in
				section 5411(1)(N).(iv)Charter schools
				that are high-performing charter schools, and the percentage of such charter
				schools as compared to the total number of charter schools that the charter
				school authorizer has authorized.(5)Charter
				management organizationsEach eligible entity described in
				section 5411(4)(D) shall include in the application described in paragraph (1)
				(in addition to the requirements of such paragraph), a description of—(A)the qualifications
				of such eligible entity's management team; and(B)a multi-year
				financial and operating model for each of the high-performing charter schools
				that such eligible entity will create, expand, or replicate under the
				grant.(6)Special
				ruleIn the case of a developer that plans to open a charter
				school in a jurisdiction or service area where no eligible entity will be
				awarding subgrants under this subpart for the fiscal year for which the
				developer applies, the Secretary may award a grant to such developer if such
				developer has an approved application that includes the requirements described
				in subparagraphs (A) through (F) of paragraph (1) and paragraph (5). The
				requirements of subsections (b) and (c) of section 5416 and section 5417(c)
				shall apply to a developer receiving a grant under this paragraph in the same
				manner as such sections apply to a developer receiving a subgrant under section
				5416, except that the developer shall submit the data under section 5417(c)
				directly to the Secretary.5414.Selection
				criteria; priority(a)Selection
				Criteria(1)In
				GeneralIn awarding grants to eligible entities under this
				subpart, the Secretary shall consider—(A)the quality of the
				eligible entity's application;(B)the eligible
				entity’s record, if applicable, of success in creating, expanding, replicating,
				managing, and overseeing high-performing charter schools;(C)the eligible
				entity’s record of discontinuing funding or closing low-performing charter
				schools, including, as applicable, by revoking or not renewing the charters of
				such charter schools, and the eligible entity’s commitment to discontinuing
				funding or closing low-performing charter schools in the future;(D)the extent to
				which the eligible entity demonstrates that such eligible entity will award
				subgrants targeted to serving students who attend schools that have been
				identified as focus schools or priority schools under subsection (c) or (d) of
				section 1116 through the State accountability and improvement system;(E)the quality of the
				eligible entity’s plan for supporting subgrant recipients, through such
				activities as technical assistance, directly or through grants, contracts, or
				cooperative agreements, in order to—(i)improve student
				academic achievement and growth, consistent with section 1111, for all students
				and for each subgroup of students described in section 1111(a)(3)(D);
				and(ii)promote effective
				outreach to, and recruitment of, students who are children with disabilities
				and students who are English learners, and the parents and families of such
				students; and(F)the extent to
				which the State in which the eligible entity operates provides for and enforces
				high-quality standards for charter school authorizers, including by
				establishing standards for rigorous and periodic reviews.(2)State
				Educational AgenciesIn the case of an applicant that is an
				eligible entity described in section 5411(4)(A), in addition to the elements
				described in paragraph (1), the Secretary shall also consider the extent to
				which such eligible entity—(A)ensures that
				charter schools receive equitable funding compared to other public schools in
				the State, and a commensurate share of Federal, State, and local revenues
				compared to public schools in the State, including equitable State funding to
				support early childhood education programs operated by charter schools in the
				State, in accordance with State law; and(B)provides charter
				schools with equitable access to funds for facilities (which may include funds
				for leasing or purchasing facilities or for making tenant improvements),
				assistance for facilities acquisition, access to public facilities, the ability
				to share in the proceeds of bonds and levies, or other support related to
				facilities.(3)Local
				educational agenciesIn the case of an applicant that is an
				eligible entity described in section 5411(4)(B) (except for a charter school
				that is considered a local educational agency under State law), in addition to
				the elements described in paragraph (1), the Secretary shall also
				consider—(A)if charter schools
				are operating within the area served by such eligible entity, the extent to
				which the eligible entity has policies and procedures in place to ensure
				that—(i)charter schools
				have equitable access to school facilities; or(ii)charter schools
				are not denied access to available public school facilities; and(B)the extent to
				which the eligible entity demonstrates support for public school choice.(4)Charter School
				AuthorizersIn the case of an applicant that is an eligible
				entity described in section 5411(4)(C), in addition to the elements described
				in paragraph (1), the Secretary shall also consider the eligible entity’s
				record of success in authorizing and supporting high-performing charter
				schools.(5)Charter
				management organizationsIn the case of an applicant that is an
				eligible entity described in section 5411(4)(D), in addition to the elements
				described in paragraph (1), as applicable, the Secretary shall also
				consider—(A)the quality of the
				eligible entity’s management team; and(B)the quality and
				sustainability of the eligible entity’s multi-year financial and operating
				model.(b)Priority(1)Students from
				low-income familiesIn awarding grants under this subpart, the
				Secretary shall give priority to eligible entities that propose to create,
				expand, or replicate high-performing charter schools that plan to enroll a
				large percentage of students from low-income families.(2)DiversityIn
				awarding grants under this subpart, the Secretary may give priority to eligible
				entities that propose to create, expand, or replicate a high-performing charter
				school that will have a diverse student population.(3)State
				educational agenciesIn the case of an applicant that is an
				eligible entity described in section 5411(4)(A), the Secretary shall give
				priority to such eligible entities—(A)from States that
				do not have a law that prohibits, or effectively inhibits, increasing the
				number of high-performing charter schools in the State;(B)from States
				that—(i)provide for, and
				adequately support, 2 or more charter school authorizers, of which not less
				than 1 is a statewide charter school authorizer; or(ii)in the case of a
				State in which local educational agencies are the only charter school
				authorizers—(I)allow for an
				appeals process through which developers have an opportunity to appeal a denial
				to another authorizer that will issue a final determination regarding whether
				or not to grant the developer a charter; and(II)require charter
				school authorizers to indicate an affirmative interest in serving as charter
				school authorizers; and(C)that have a policy
				or procedure in place that ensures that—(i)charter schools
				are reauthorized or have their charter renewed not less than once every 5
				years; and(ii)charter schools
				submit independently audited financial statements to the authorizer.5415.Uses of
				funds(a)Required uses of
				fundsEach eligible entity receiving a grant under section
				5412(a) shall—(1)use not less than
				95 percent of the remaining grant funds, after the reservations made under
				section 5412(g), to award subgrants to 1 or more developers, as described in
				section 5416, to enable such developers to create, expand, or replicate 1 or
				more high-performing charter schools (which may include opening new schools or
				converting existing schools into charter schools) in the area served by the
				eligible entity or under the jurisdiction of the eligible entity;(2)in awarding
				subgrants, give priority to developers that propose to create, expand, or
				replicate a high-performing charter school in which a large percentage of the
				students enrolled are from low-income families;(3)provide developers
				who are receiving a subgrant with support and technical assistance in—(A)improving student
				academic achievement and growth, consistent with section 1111;(B)effectively
				serving the needs of all students, including students who are children with
				disabilities and students who are English learners; and(C)implementing
				outreach and recruitment practices that includes families of students who are
				children with disabilities and English learners;(4)directly, or
				through a partnership with a nonprofit organization (such as a community-based
				organization), develop and implement parent, family, and student information,
				outreach, and recruitment programs to provide information and support to
				parents, families, and students about the public school choice options
				available to them, including students who are children with disabilities and
				students who are English learners, in a simple, clear, and easily accessible
				format and, to the extent practicable, in a language that such parents,
				families, and students can understand.(b)Permissible use
				of fundsEach eligible entity receiving a grant under section
				5412(a) may use not more than 2.5 percent of grant funds to disseminate
				information to public schools in the eligible entity's jurisdiction or service
				area about lessons learned through the grant activities, in order to—(1)successfully
				address the education needs of all students, including students who are
				children with disabilities and students who are English learners; and(2)replicate
				high-performing charter school models.5416.Subgrants(a)ApplicationsEach
				developer that desires to receive a subgrant under this subpart shall submit an
				application to the appropriate eligible entity at such time, in such form, and
				including such information and assurances as the eligible entity may reasonably
				require, which shall include the information required under subparagraphs (A)
				through (F) of paragraph (1) and paragraph (5) of section 5413(b).(b)Use of
				fundsA developer that receives a subgrant under this subpart
				shall use such subgrant funds to create, expand, or replicate 1 or more
				high-performing charter schools, which may include carrying out the following
				activities:(1)If necessary,
				carrying out not more than 12 months of planning and program design, unless
				such developer demonstrates the need for an additional planning period of not
				more than 3 months.(2)Recruiting and
				providing preparation, induction, and professional development for teachers,
				school leaders, and other staff who will work in a charter school that is
				supported by the developer.(3)Acquiring
				necessary equipment, supplies, and educational materials, including curricula,
				assessments, and instructional materials.(4)Professional
				development and implementation of systems for the delivery of appropriate
				services for students who are children with disabilities and students who are
				English learners, including through centralizing, purchasing, or sharing the
				provision of such services with other organizations.(5)Develop
				transportation systems to provide transportation to students to and from the
				school.(6)Paying operational
				costs for a charter school that cannot be met through State or local funding
				sources.(7)Directly, or
				through a partnership with a nonprofit organization (including a
				community-based organization), developing and implementing parent, family, and
				student information and outreach programs to provide information and support to
				parents, families, and students about each charter school, in a simple, clear,
				and easily accessible format and, to the extent practicable, in a language that
				the parents, families, and students can understand.(8)Developing and
				implementing effective outreach and recruitment strategies to inform families
				of students who are children with disabilities and students who are English
				learners about the charter school, the charter school admissions process, and
				the charter school's plan to effectively provide appropriate educational and
				related services to such students.(9)Evaluating and
				disseminating information, including through technical assistance, about the
				effectiveness of the activities supported by the subgrant.(c)LimitationsNot
				more than 1 percent of subgrant funds may be used to carry out the activities
				described in subsection (b)(9).5417.Performance
				measures; reports(a)Performance
				Measures and TargetsEach eligible entity receiving a grant under
				this subpart shall establish performance measures and annual targets, approved
				by the Secretary, for the charter schools that are created, expanded, or
				replicated with funds provided through a grant or subgrant under this subpart.
				Such measures and targets shall include, at a minimum, in the aggregate and
				disaggregated by each subgroup of students described in section
				1111(a)(3)(D)—(1)the number of
				students enrolled in each charter school;(2)the number of
				students enrolled in each high-performing charter school;(3)the number of
				students enrolled in each high-performing charter school who were formerly
				attending a school that has been identified as a focus school or priority
				school under subsection (c) or (d) of section 1116 through the State
				accountability and improvement system;(4)student academic
				achievement and growth, consistent with section 1111, including, if applicable,
				performance on the State academic assessments required under section
				1111(a)(2), and student growth consistent with section 1111;(5)student retention
				rates;(6)in the case of a
				public charter school that is a secondary school, student graduation rates, and
				student rates of enrollment and persistence in institutions of higher
				education; and(7)other measures
				required by the Secretary.(b)ReportsEach
				eligible entity receiving a grant under this subpart shall annually prepare and
				submit a report to the Secretary containing the information described under
				subsection (a).(c)DevelopersEach
				developer receiving a subgrant under this subpart from an eligible entity shall
				provide the eligible entity with the data necessary to comply with the
				requirements of this section.5418.Federal
				formula allocation during first year and for successive enrollment
				expansions(a)In
				generalFor purposes of the allocation to schools by the States
				or their agencies of funds under part A of title I, and any other Federal funds
				which the Secretary allocates to States on a formula basis, the Secretary and
				each State educational agency shall take such measures as are necessary to
				ensure that every charter school receives the Federal funding for which the
				charter school is eligible not later than 5 months after the charter school
				first opens, notwithstanding the fact that the identity and characteristics of
				the students enrolling in that charter school are not fully and completely
				determined until that charter school actually opens. The measures similarly
				shall ensure that every charter school expanding its enrollment in any
				subsequent year of operation receives the Federal funding for which the charter
				school is eligible not later than 5 months after such expansion.(b)Adjustment and
				late openings(1)In
				generalThe measures described in subsection (a) shall include
				provision for appropriate adjustments, through recovery of funds or reduction
				of payments for the succeeding year, in cases where payments made to a charter
				school on the basis of estimated or projected enrollment data exceed the
				amounts that the school is eligible to receive on the basis of actual or final
				enrollment data.(2)RuleFor
				charter schools that first open after November 1 of any academic year, the
				State, in accordance with guidance provided by the Secretary and applicable
				Federal statutes and regulations, shall ensure that such charter schools that
				are eligible for the funds described in subsection (a) for such academic year
				have a full and fair opportunity to receive those funds during the charter
				schools' first year of operation.5419.Records
				transferState educational
				agencies and local educational agencies receiving funds under part A of title I
				or any other Federal funds from the Secretary, shall, in the most timely manner
				possible and to the extent practicable, ensure that a student's records and, if
				applicable, a student's individualized education program as defined in section
				602 of the Individuals with Disabilities Education Act, are transferred to a
				charter school upon the transfer of the student to the charter school, and to
				another public school upon the transfer of the student from a charter school to
				another public school, in accordance with applicable State law.5420.National
				activitiesFrom funds made
				available under this subpart for each fiscal year, the Secretary may reserve
				not more than 5 percent for national activities to carry out (directly or
				through grants, contracts that use a competitive bidding process, or
				cooperative agreements) research, development, data collection, technical
				assistance, outreach, and dissemination activities, including—(1)research,
				technical assistance, and other activities to assist eligible entities
				receiving a grant under this subpart, and other eligible entities in improving
				the entity's capacity to—(A)create, expand,
				replicate, operate, or support high-performing charter schools that meet the
				needs of, and improve the outcomes for, all students, including students who
				are children with disabilities and students who are English learners;(B)support charter
				school authorizers to improve quality through the adoption of research-based
				policies and procedures and increased capacity; and(C)work to turn
				around schools that have been identified as focus schools or priority schools
				under subsection (c) or (d) of section 1116 through the State accountability
				and improvement system;(2)providing for the
				research and dissemination of information about specific charter school models
				and program characteristics for which there is strong evidence of a significant
				impact on improving student academic achievement and growth, consistent with
				section 1111, for all students, including students who are children with
				disabilities and English learners;(3)developing and
				implementing activities that help parents, families, students, and the
				community identify and access high-performing charter schools;(4)providing for the
				collection of information regarding the financial resources available to
				charter schools (including access to private capital) and widely disseminating
				to charter schools any such relevant information and model descriptions of
				successful programs; and(5)carrying out other
				related activities.2Charter school
				facility acquisition, construction, and renovation5431.PurposeThe purpose of this subpart is to provide
				grants to eligible entities to improve access to facilities and facilities
				financing for high-performing charter schools and assist such schools to
				address the cost of acquiring, constructing, and renovating facilities.5432.DefinitionsIn this subpart:(1)Eligible
				entityThe term eligible entity means—(A)a State
				educational agency;(B)a local
				educational agency, except a charter school that is considered a local
				educational agency under State law;(C)a nonprofit
				entity;(D)a State financing
				authority; or(E)a consortium of
				entities described in any of subparagraphs (A) through (D).(2)High-performing
				charter schoolThe term high-performing charter
				school has the meaning given such term in section 5411.(3)Per-Pupil
				Facilities Aid ProgramThe term per-pupil facilities aid
				program means a program—(A)that is specified
				in State law;(B)that provides
				annual financing, on a per-pupil basis, for charter school facilities;
				and(C)in which a State
				makes payments, on a per-pupil basis, to charter schools to provide such
				schools with financing—(i)that is dedicated
				solely for funding charter school facilities; or(ii)a portion of
				which is dedicated for funding charter school facilities.5433.Grants to
				eligible entities(a)Credit
				enhancement grantsThe Secretary shall use not less than 65
				percent of the amount available to carry out this subpart to award grants on a
				competitive basis to eligible entities to enable such eligible entities to
				demonstrate innovative credit enhancement methods of assisting high-performing
				charter schools to access private sector capital to address the cost of
				acquiring, constructing, and renovating facilities by enhancing the
				availability of loans or bond financing.(b)Other facilities
				grantsThe Secretary shall use the remainder of the amount
				available to carry out this subpart to award grants on a competitive basis to
				eligible entities to—(1)improve access to
				facilities and facilities financing for high-performing charter schools,
				through methods that may include—(A)leveraging State
				and local facilities funds, including the cost of implementing school bond
				programs that include high-performing charter schools;(B)implementing
				open-facilities-access programs or making available renovated or adapted space
				for high-performing charter schools; and(C)assisting with
				constructing or improving, at low cost, facilities for high-performing charter
				schools through innovative methods; and(2)support an
				eligible entity described in section 5432(1)(A) in the establishment,
				enhancement, and administration of a per-pupil facilities aid program through
				Federal payments that shall be not more than—(A)90 percent of the
				cost, for the first fiscal year for which the program receives assistance under
				this subsection;(B)80 percent in the
				second such year;(C)60 percent in the
				third such year;(D)40 percent in the
				fourth such year; and(E)20 percent in the
				fifth such year.(c)State Share of
				Per-Pupil Facilities Aid ProgramA State receiving a grant under
				subsection (b)(2) may partner with 1 or more organizations to provide not more
				than 50 percent of the State share of the cost of establishing, enhancing, or
				administering the per-pupil facilities aid program.(d)Grant
				amountIn determining the amount of each grant to be awarded
				under this subpart, the Secretary shall consider—(1)the quality of the
				application submitted under section 5435;(2)the number of
				students that are served or may be served by high-performing charter schools
				that would receive assistance under the grant program; and(3)the amount of
				funds that is needed to implement the activities described in the approved
				application.(e)Supplement not
				supplantFunds made available under this section shall be used to
				supplement, and not supplant, State and local public funds expended to provide
				programs for charter schools.5434.Charter school
				objectivesAn eligible entity
				receiving a grant under this subpart shall use the funds to assist 1 or more
				high-performing charter schools to accomplish 1 or both of the following
				objectives:(1)The acquisition (by purchase, lease,
				donation, or otherwise) of an interest (including an interest held by a third
				party for the benefit of a charter school) in improved or unimproved real
				property that is necessary to commence or continue the operation of a charter
				school.(2)The construction of new facilities, or the
				renovation, repair, or alteration of existing facilities, necessary to commence
				or continue the operation of a charter school.5435.Applications;
				selection criteria(a)In
				generalEach eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information and assurances as the Secretary may require.(b)ContentsAn
				application submitted under subsection (a) shall include—(1)a description of
				the activities that the eligible entity proposes to carry out using funds
				received under this subpart;(2)a demonstration
				that the eligible entity will consider the quality of a charter school when
				determining—(A)which charter
				schools will receive assistance under this subpart;(B)how much grant
				assistance will be provided to each charter school; and(C)the type of
				assistance that each charter school will receive;(3)a description of
				the eligible entity’s record of successfully carrying out the activities that
				such eligible entity proposes to carry out;(4)if applicable, the
				eligible entity’s record of leveraging private-sector funding and a description
				of how the proposed activities will leverage the maximum amount of
				private-sector financing capital relative to the amount of government
				funding;(5)an explanation of
				how the eligible entity possesses sufficient expertise in education to evaluate
				the likelihood of success of a charter school for which facilities financing is
				sought;(6)in the case of an
				application submitted by an eligible entity that includes 1 or more State or
				local educational agencies, a description of the agency's policies and
				procedures for ensuring that charter schools have equitable access to school
				facilities; and(7)such other
				information as the Secretary may reasonably require.(c)Selection
				CriteriaIn awarding grants under this subpart, the Secretary
				shall consider—(1)the quality of the
				eligible entity's application;(2)the extent to
				which the eligible entity proposes to support high-performing charter schools
				that plan to enroll a large percentage of students from low-income
				families;(3)the extent to
				which the eligible entity proposes to support high-performing charter schools
				that plan to enroll a large percentage of students who attend schools that have
				been identified as focus schools or priority schools under subsection (c) or
				(d) of section 1116 through the State accountability and improvement
				system;(4)the geographic
				diversity of the eligible entities, including the distribution of grants
				between urban and rural areas; and(5)the number of
				eligible entities in a State that are receiving grants under this subpart in
				any fiscal year.5436.Reserve
				account(a)Use of
				fundsTo assist charter schools with addressing the cost of
				acquiring, constructing, and renovating facilities and accessing facilities and
				facilities financing, an eligible entity receiving a grant under section
				5433(a) shall, in accordance with State and local law, directly or indirectly,
				alone or in collaboration with others, deposit the funds received under this
				subpart (other than funds used for administrative costs in accordance with
				section 5437) in a reserve account established and maintained by the eligible
				entity for this purpose. Amounts deposited in such account shall be used by the
				eligible entity for 1 or more of the following purposes:(1)Guaranteeing,
				insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests
				therein, the proceeds of which are used for an objective described in section
				5434.(2)Guaranteeing and
				insuring leases of personal and real property for an objective described in
				section 5434.(3)Facilitating
				financing by identifying potential lending sources, encouraging private
				lending, and other similar activities that directly promote lending to, or for
				the benefit of, charter schools.(4)Facilitating the
				issuance of bonds by charter schools, or by other public entities for the
				benefit of charter schools, by providing technical, administrative, and other
				appropriate assistance (including the recruitment of bond counsel,
				underwriters, and potential investors and the consolidation of multiple charter
				school projects within a single bond issue).(b)InvestmentFunds
				received under this subpart and deposited in the reserve account established
				under subsection (a) shall be invested in obligations issued or guaranteed by
				the United States or a State, or in other similarly low-risk securities.(c)Reinvestment of
				earningsAny earnings on funds received under this subpart shall
				be deposited in the reserve account established under subsection (a) and used
				in accordance with such subsection.5437.Limitation on
				administrative costsAn
				eligible entity may use not more than 2.5 percent of the funds received under
				this subpart for the administrative costs of carrying out its responsibilities
				under this subpart.5438.Audits and
				reports(a)Financial record
				maintenance and auditThe financial records of each eligible
				entity receiving a grant under this subpart shall be maintained in accordance
				with generally accepted accounting principles and shall be subject to an annual
				audit by an independent public accountant.(b)Reports(1)Grantee annual
				reportsEach eligible entity receiving a grant under this subpart
				annually shall submit to the Secretary a report of its operations and
				activities under this subpart.(2)ContentsEach
				annual report submitted under paragraph (1) shall include—(A)a copy of the most
				recent financial statements, and any accompanying opinion on such statements,
				prepared by the independent public accountant reviewing the financial records
				of the eligible entity;(B)a copy of any
				report made on an audit of the financial records of the eligible entity that
				was conducted under subsection (a) during the reporting period;(C)if applicable, an
				evaluation by the eligible entity of the effectiveness of its use of the
				Federal funds provided under this subpart in leveraging private funds;(D)a listing and
				description of the charter schools served during the reporting period and the
				performance of such charter schools in increasing student achievement and
				growth, consistent with section 1111;(E)a description of
				the activities carried out by the eligible entity to assist charter schools in
				meeting the objectives set forth in section 5434; and(F)a description of
				the characteristics of lenders and other financial institutions participating
				in the activities undertaken by the eligible entity under this subpart during
				the reporting period, if applicable.(3)Secretarial
				reportThe Secretary shall review the reports submitted under
				paragraph (1) and shall provide a comprehensive annual report to Congress on
				the activities conducted under this subpart.5439.No full faith
				and credit for grantee obligationsNo financial obligation of an eligible
				entity entered into pursuant to this subpart (such as an obligation under a
				guarantee, bond, note, evidence of debt, or loan) shall be an obligation of, or
				guaranteed in any respect by, the United States. The full faith and credit of
				the United States is not pledged to the payment of funds which may be required
				to be paid under any obligation made by an eligible entity pursuant to any
				provision of this subpart.5440.Recovery of
				funds(a)In
				generalThe Secretary, in accordance with chapter 37 of title 31,
				United States Code, shall collect—(1)all of the funds
				in a reserve account established by an eligible entity under section 5436(a) if
				the Secretary determines, not earlier than 2 years after the date on which the
				eligible entity first received funds under this subpart, that the eligible
				entity has failed to make substantial progress in carrying out the purposes
				described in such section; or(2)all or a portion
				of the funds in a reserve account established by an eligible entity under
				section 5436(a) if the Secretary determines that the eligible entity has
				permanently ceased to use all or a portion of the funds in such account to
				accomplish any purpose described in such section.(b)Exercise of
				authorityThe Secretary shall not exercise the authority provided
				in subsection (a) to collect from any eligible entity any funds that are being
				properly used to achieve 1 or more of the purposes described in section
				5436(a).(c)ProceduresThe
				provisions of sections 451, 452, and 458 of the General Education Provisions
				Act shall apply to the recovery of funds under subsection (a).(d)ConstructionThis
				section shall not be construed to impair or affect the authority of the
				Secretary to recover funds under part D of the General Education Provisions
				Act..EVoluntary public school choice5501.Voluntary
			 public school choiceTitle V
			 (20 U.S.C. 7201 et seq.) is further amended by adding at the end the
			 following:EVoluntary public school choice programs5501.Grants(a)AuthorizationFrom
				funds made available to carry out this part, the Secretary shall award grants,
				on a competitive basis, to eligible entities to enable the entities to
				establish or expand a program of public school choice (referred to in this part
				as a program) in accordance with this part in order to increase
				student academic achievement and student growth by increasing the educational
				options available to students who are served by high-need local educational
				agencies.(b)DurationGrants
				awarded under subsection (a) may be awarded for a period of 3 years and may be
				renewed for not more than an additional 2 years if the Secretary finds that the
				grantee is achieving the objectives of the grant.5502.Uses of
				funds(a)Required use of
				fundsAn eligible entity that receives a grant under this part
				shall use the grant funds to establish or expand inter- or intra-district
				public school choice programs for students attending the lowest-performing
				schools that enable those students to attend high-quality public elementary
				schools and secondary schools, including charter schools.(b)Permissible uses
				of fundsAn eligible entity that receives a grant under this part
				may use the grant funds for—(1)planning or
				designing a program (for not more than 1 year);(2)transportation
				services to and from high-quality schools for participating students;(3)improving public
				school finance systems to allow school funding to follow students, including
				tuition transfer payments to high-quality public elementary schools or
				secondary schools to which students transfer under the program;(4)capacity-enhancing
				activities that enable high-quality public elementary schools or secondary
				schools to accommodate transfer requests under the program;(5)public education
				and recruitment campaigns to inform students attending the lowest-performing
				schools and their parents about the program and to facilitate their
				participation; and(6)other costs
				reasonably necessary to implement the program, such as the development of
				lottery systems.(c)Nonpermissible
				uses of fundsAn eligible entity that receives a grant under this
				part may not use the grant funds for school construction.(d)Administrative
				expensesThe eligible entity may use not more than 5 percent of
				the funds made available through a grant under this part for any fiscal year
				for administrative expenses.5503.Applications(a)SubmissionAn
				eligible entity that desires a grant under this part shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.(b)ContentsAn
				application submitted under subsection (a) shall include a comprehensive plan
				that describes—(1)the activities to
				be carried out;(2)how the
				activities—(A)will increase
				access to high-quality schools for students attending the lowest-performing
				schools;(B)will increase the
				student academic achievement and student growth of students participating in
				the grant activities, including English learners and students with
				disabilities; and(C)if applicable,
				will increase diversity within a school or local educational agency;(3)how students will
				be selected to participate in grant activities, including the design and
				implementation of a lottery system if the program is oversubscribed, and how
				students and parents will be informed of their opportunity to
				participate;(4)how the program
				will be coordinated with and leverage other related Federal and non-Federal
				funding and programs;(5)how the applicant
				will continue to implement the plan after the period of the grant has
				expired;(6)if the activities
				required under section 5505(a)(2) are to be carried out in partnership with a
				public or other nonprofit organization, a description of the organization’s
				experience, capacity, responsibilities, and how the eligible entity will
				monitor the public or other nonprofit organization’s effectiveness in carrying
				our such activities; and(7)such other
				information as the Secretary may require.(c)Selection
				criteriaIn selecting grantees under this part, the Secretary
				shall consider—(1)the quality of the
				applicant’s comprehensive plan;(2)the extent to
				which the applicant can demonstrate that its grant activities will increase
				student academic achievement and student growth for students participating in
				the grant activities, including English learners and students with
				disabilities; and(3)the extent to
				which the applicant can demonstrate that its grant activities will ensure that
				parents and students are informed of the program, in a clear and uniform format
				and, to the extent practicable, in a language that the parents and students can
				understand, to increase the likelihood that parents will have their children
				participate in the grantee's program.5504.PrioritiesIn awarding grants under this part, the
				Secretary shall give priority to an eligible entity that proposes to—(1)establish or
				expand an inter-district choice program that serves a large percentage of
				students from low-income families; and(2)establish or
				expand a program that will increase diversity.5505.Requirements
				and voluntary participation(a)Parent and
				community involvement and noticeIn carrying out a program under
				this part, an eligible entity shall carry out the following:(1)Develop the
				program with—(A)the involvement of
				parents and other education stakeholders in the community to be served;
				and(B)individuals who
				will carry out the program, including administrators, teachers, principals, and
				other staff.(2)Develop and carry
				out the following activities, alone or in partnership with a public or other
				nonprofit organization that has a record of success in implementing such
				activities:(A)Disseminating
				timely and accurate information about the program to parents of students
				attending the lowest-performing schools, in a clear and uniform format and, to
				the extent practicable, in a language that they can understand, including
				through the use of a variety of effective and innovative outreach approaches,
				such as by sending customized letters to each family about available
				programs.(B)Providing
				education and training to parents of students attending the lowest-performing
				schools to enable the parents to use the information provided under
				subparagraph (A) in their decisions about their children’s education.(b)Selection of
				studentsAn eligible entity that receives a grant under this part
				shall select students to participate in a program on the basis of a lottery, if
				more students apply for admission to the program than can be
				accommodated.(c)Voluntary
				participationStudent participation in a program funded under
				this part shall be voluntary.(d)Performance
				measures(1)In
				generalEach eligible entity awarded a grant under this part
				shall establish performance measures and targets that—(A)are approved by
				the Secretary;(B)are implemented
				for each program established or expanded with funds provided under this part;
				and(C)at a minimum,
				track—(i)the number of
				students participating;(ii)the participating
				students’ academic achievement and student growth;(iii)in the case of
				participating high school students, their graduation rates;(iv)the extent to
				which students in schools participating in the programs or schools funded under
				this part are being educated in diverse schools and classrooms; and(v)any other measure
				required by the Secretary.(2)ReportsEach
				eligible entity awarded a grant under this part shall annually report to the
				Secretary on its performance on the measures and targets established under
				paragraph (1), and shall provide that information both in the aggregate and
				disaggregated for each subgroup of students described in section
				1111(a)(2)(B)(x).5506.EvaluationsFrom the amount reserved for evaluation
				activities in accordance with section 9601(a), the Secretary, acting through
				the Director of the Institute of Education Sciences, shall, in consultation
				with the relevant program office at the Department, evaluate the implementation
				and impact of the activities supported under this part, consistent with section
				9601, including—(1)how, and the
				extent to which, the programs promote educational equity and excellence;(2)the
				characteristics of the students participating in the programs; and(3)the effect of the
				programs on the academic achievement and student growth of students
				participating in the programs both in the aggregate and disaggregated for each
				subgroup of students described in section 1111(a)(2)(B)(x).5507.DefinitionsIn this part:(1)Charter
				schoolThe term charter school has the meaning given
				such term in section 5411.(2)Eligible
				entityThe term eligible entity means—(A)1 or more
				high-need local educational agencies applying with 1 or more other local
				educational agencies; or(B)a State
				educational agency applying with 1 or more high-need local educational
				agencies.(3)Lowest-performing
				schoolThe term lowest-performing school means a
				public elementary school or secondary school that has been identified as a
				focus school under section 1116(c) or a priority school under section
				1116(d)..VIPromoting
			 flexibility; rural education6101.Promoting
			 flexibilityTitle VI (20
			 U.S.C. 7301 et seq.) is amended—(1)by striking the title heading and inserting
			 the following: Promoting
			 Flexibility; Rural Education; and(2)by striking part A
			 and inserting the following:ATransferability6101.Transferability
				of funds(a)Transfers by
				states(1)Authority to
				transferExcept as provided in paragraph (2), in accordance with
				this part, a State may transfer up to 100 percent of the State funds allotted
				to the State for a fiscal year for use for State-level activities described in
				this Act that are carried out as part of a grant program in which funds for the
				grant are distributed by a formula to 1 or more other State formula grant
				programs under this Act for such fiscal year.(2)Prohibition
				against transferring funds out certain titlesA State may not
				transfer, pursuant to paragraph (1), any funds that originate in title I or III
				out of such respective title.(b)Transfers by
				local educational agencies(1)Authority to
				transferExcept as provided in paragraph (2), in accordance with
				this part, a local educational agency may transfer 100 percent of the funds
				allocated to it for a fiscal year for use for local-level activities described
				in this Act that are carried out as part of a grant program in which funds for
				the grant are distributed by a formula to 1 or more other local educational
				agency formula grant programs under this Act for such fiscal year.(2)Prohibition
				against transferring funds out of certain titlesA local
				educational agency may not transfer, pursuant to paragraph (1), any funds that
				originate in title I, III, part A of title VII, or VIII out of such respective
				title.(3)Special rule
				with respect to rural districtsExcept as provided in paragraph
				(2), a local educational agency that is eligible to receive assistance under
				part B may transfer 100 percent of the funds allocated to it for a fiscal year
				for use for local-level activities described in this Act that are carried out
				as part of a grant program in which funds for the grant are distributed by a
				formula to 1 or more other local educational agency formula grant programs
				under this Act for such fiscal year or to carry out activities under a grant
				program in which funds for the grant are distributed by formula to
				States.(c)Applicable
				rules(1)In
				generalExcept as otherwise provided in this part, funds
				transferred pursuant to this section are subject to each of the rules and
				requirements applicable to the funds under the provision to which the
				transferred funds are transferred.(2)ConsultationEach
				State educational agency or local educational agency that transfers funds under
				this section shall conduct consultations in accordance with section 9501, if
				such transfer transfers funds from a program that provides for the
				participation of students, teachers, or other educational personnel, from
				private schools..
				6102.Rural
			 educationPart B of title VI
			 (20 U.S.C. 7341 et seq.) is amended—(1)by striking
			 section 6211;(2)by redesignating
			 sections 6212 and 6213 as sections 6211 and 6212, respectively;(3)in section 6211,
			 as redesignated by paragraph (2)—(A)in the section
			 heading, by striking Grant;(B)in subsection (a),
			 by striking activities authorized and all that follows through
			 the period at the end of paragraph (5) and inserting activities
			 consistent with section 6101(b).;(C)in subsection
			 (b)—(i)in paragraph
			 (1)—(I)by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (4);(II)by striking
			 section 6211(b) and inserting subsection (d);
			 and(III)by striking
			 section 6211(c) and inserting subpart 2 of part A of
			 title II; and(ii)by striking
			 paragraph (2) and inserting the following:(2)Determination of
				initial amount(A)In
				GeneralThe initial amount referred to in paragraph (1) is equal
				to $100 multiplied by the total number of students in excess of 50 students, in
				average daily attendance at the schools served by the local educational agency,
				plus $20,000, except that the initial amount may not exceed $60,000.(B)Appropriation
				more than $211,723,832Notwithstanding subparagraph (A), if the
				appropriation for this part is more than $211,723,832, a grant under this part
				shall not be less than $25,000, and the initial amount may not exceed
				$80,000.;
				and(iii)by inserting
			 after paragraph (3) the following:(4)Coalitions of
				like school districts(A)In
				GeneralNotwithstanding paragraph (1) and subject to subparagraph
				(B), in the case of a local educational agency that is eligible under
				subsection (d) and is comprised of 3 or more like school districts, the
				Secretary shall award a grant under subsection (a) to such a local educational
				agency for a fiscal year in an amount equal to the difference between—(i)the initial amount
				determined under paragraph (2) for the fiscal year; and(ii)the quotient that
				is obtained by dividing—(I)the total amount
				received by the agency under the provisions of law described in subpart 2 of
				part A of title II for the preceding fiscal year; by(II)the sum
				of—(aa)the number of
				constituent districts that comprise such local educational agency; plus(bb)the product
				of—(BB)the number of
				constituent school districts within such local educational agency; and(CC)4,000.(B)LimitationNotwithstanding
				subparagraph (A), no local educational agency shall receive more than $60,000
				under this
				paragraph..(D)by redesignating
			 subsection (d) as subsection (e);(E)by inserting after
			 subsection (c) the following:(d)Eligibility(1)In
				generalA local educational agency shall be eligible for a grant
				under this section if—(A)(i)(I)the total number of
				students in average daily attendance at all of the schools served by the local
				educational agency is fewer than 600;(II)in the case of a
				local educational agency described in paragraph (4) of subsection (b), the
				total number of students in average daily attendance at all schools served by
				the local educational agency is fewer than the product of—(aa)600; and(bb)the number of
				constituent school districts within the local educational agency; or(III)each county or
				locale in which a school served by the local educational agency is located has
				a total population density of fewer than 10 persons per square mile; and(ii)each of the
				schools served by the local educational agency is designated with a school
				locale code of 32, 33, 41, 42, or 43, as determined by the Secretary; or(B)the agency meets
				at least 1 of the criteria established in subparagraph (A)(i) and the
				Secretary, in accordance with paragraph (2), grants the State educational
				agency’s request to waive the criterion described in subparagraph
				(A)(ii).(2)CertificationThe
				Secretary shall determine whether to waive the criterion described in paragraph
				(1)(A)(ii) based on a demonstration by the local educational agency, and with
				the concurrence of the State educational agency, that the local educational
				agency is located in an area defined as rural by a governmental agency of the
				State.;
				and(F)by striking
			 subsection (e), as redesignated by subparagraph (D), and inserting the
			 following:(e)Special
				Eligibility RuleA local educational agency may receive grant
				funding under subpart 1 or subpart 2, but may not receive grant funding under
				both such
				subparts.;(4)by striking
			 section 6212, as redesignated by paragraph (2), and inserting the
			 following:6212.Academic
				achievement assessmentsEach
				local educational agency that uses or receives funds under this subpart for a
				fiscal year shall administer assessments that are consistent with section
				1111(a)(2).;(5)in section
			 6221—(A)in subsection
			 (a)(1), by striking under section 6234 for and inserting
			 to carry out;(B)in subsection
			 (b)(1)(B), by striking 6, 7, or 8, and inserting 33, 41,
			 42, or 43,; and(C)in subsection
			 (c)—(i)in the matter
			 preceding paragraph (1), by striking under section 6234 for and
			 inserting to carry out; and(ii)in paragraph (1),
			 by striking Bureau of Indian Affairs and inserting Bureau
			 of Indian Education;(6)in section 6222,
			 by striking subsection (a) and inserting the following:(a)Local
				AwardsGrant funds awarded to local educational agencies under
				this subpart shall be used to carry out local-level activities consistent with
				section
				6101(b).;(7)in section
			 6224—(A)in subsection
			 (c)—(i)in the matter
			 preceding paragraph (1), by striking “the Committee on Education and the
			 Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate” and inserting “the authorizing
			 committees”; and(ii)by striking
			 local educational agencies and schools and inserting the
			 following:(2)how local
				educational agencies and
				schools;(B)in subsection
			 (d)—(i)in the subsection
			 heading, by striking “Assessment” and inserting “Assessments”; and(ii)by striking
			 an assessment that is consistent with section 1111(b)(3) and
			 inserting assessments that are consistent with section
			 1111(a)(2); and(C)by striking
			 subsection (e);(8)by striking
			 section 6234;(9)by redesignating
			 sections 6231 through 6233 as sections 6232 through 6234, respectively;(10)by inserting before section 6232, as
			 redesignated by paragraph (9), the following:6231.Choice of
				participationIf a local
				educational agency is eligible for funding under subpart 1 and subpart 2 of
				this part, such local educational agency may choose to participate in either
				subpart 1 or subpart 2.;
				(11)in section 6232, as redesignated by
			 paragraph (9)—(A)in subsection (a),
			 by striking 6212 and inserting 6211; and(B)in subsection
			 (b)—(i)by striking
			 under section 6212 or subpart 2 each place the term appears and
			 inserting under this part; and(ii)by striking
			 under this section and inserting under this part;
			 and(12)in section 6233,
			 as redesignated by paragraph (9), by striking subpart 1 or subpart
			 2 and inserting this part.6103.General
			 provisionsTitle VI (20 U.S.C.
			 7301 et seq.) is amended by striking part C.VIIIndian, Native Hawaiian, and Alaska Native
			 educationAIndian
			 education7101.PurposeSection 7102 (20 U.S.C. 7402) is amended to
			 read as follows:7102.PurposeIt is the purpose of this part to support
				the efforts of local educational agencies, Indian tribes and organizations,
				postsecondary institutions, and other entities—(1)to ensure the
				academic achievement of American Indian and Alaska Native students by meeting
				their unique cultural, language, and educational needs, consistent with section
				1111(a);(2)to ensure that
				Indian and Alaska Native students gain knowledge and understanding of Native
				communities, languages, tribal histories, traditions, and cultures; and(3)to ensure that
				principals, teachers, and other staff who serve Indian and Alaska Native
				students have the ability to provide culturally appropriate and effective
				instruction to such
				students..1Formula
			 grants to local educational agencies7111.Formula grant
			 purposeSection 7111 (20
			 U.S.C. 7421) is amended to read as follows:7111.Purpose(a)PurposeIt
				is the purpose of this subpart to support the efforts of local educational
				agencies, Indian tribes and organizations, postsecondary institutions, and
				other entities to improve the academic achievement of American Indian and
				Alaska Native students by meeting their unique cultural, language, and
				educational needs.(b)ProgramsThis
				subpart carries out the purpose described in subsection (a) by authorizing
				programs of direct assistance for—(1)meeting the unique
				educational and culturally related academic needs of Indians and Alaska
				Natives, including gaining knowledge of Native American languages, history,
				traditions, and cultures;(2)the education of
				Indian children and adults;(3)the training of
				Indian persons as educators and counselors, and in other professions serving
				Indian people; and(4)research,
				evaluation, data collection, and technical
				assistance..7112.Grants to
			 local educational agencies, tribes, and Indian organizationsSection 7112 (20 U.S.C. 7422) is
			 amended—(1)in subsection (a),
			 by striking and Indian tribes and inserting , Indian
			 tribes, and Indian organizations;(2)in subsection
			 (b)(2), by striking a reservation and inserting an Indian
			 reservation; and(3)by striking
			 subsection (c) and inserting the following:(c)Indian tribes
				and Indian organizations(1)In
				generalIf a local educational agency that is otherwise eligible
				for a grant under this subpart does not establish a committee under section
				7114(c)(5) for such grant, an Indian tribe, an Indian organization, or a
				consortium of such entities, that represents more than one-half of the eligible
				Indian children who are served by such local educational agency may apply for
				such grant.(2)Unaffiliated
				Indian tribesAn Indian tribe that operates a school and is not
				affiliated with either the local educational agency or the Bureau of Indian
				Education shall be eligible to apply for a grant under this subpart.(3)Special
				rule(A)In
				generalThe Secretary shall treat each Indian tribe, Indian
				organization, or consortium of such entities applying for a grant pursuant to
				paragraph (1) or (2) as if such tribe, Indian organization, or consortium were
				a local educational agency for purposes of this subpart .(B)ExceptionsNotwithstanding
				subparagraph (A), such Indian tribe, Indian organization, or consortium shall
				not be subject to the requirements of subsections (b)(7) or (c)(5) of section
				7114 or section 7118(c) or 7119.(4)Assurance to
				serve all Indian childrenAn Indian tribe, Indian organization,
				or consortium of such entities that is eligible to apply for a grant under
				paragraph (1) shall include, in the application required under section 7114, an
				assurance that the entity will use the grant funds to provide services to all
				Indian students served by the local educational agency.(d)Indian
				community-Based organization(1)In
				generalIf no local educational agency pursuant to subsection
				(b), and no Indian tribe, Indian organization, or consortium pursuant to
				subsection (c), applies for a grant under this subpart, an Indian
				community-based organization serving the community of the local educational
				agency may apply for such grant.(2)Applicability of
				special ruleThe Secretary shall apply the special rule in
				subsection (c)(3) to a community-based organization applying or receiving a
				grant under paragraph (1) in the same manner as such rule applies to an Indian
				tribe, Indian organization, or consortium.(3)Definition of
				Indian community-based organizationIn this subsection, the term
				Indian community-based organization means any organization
				that—(A)is composed
				primarily of Indian parents and community members, tribal government education
				officials, and tribal members from a specific community;(B)assists in the
				social, cultural, and educational development of Indians in such
				community;(C)meets the unique
				cultural, language, and academic needs of Indian students; and(D)demonstrates
				organizational capacity to manage the grant.(e)Consortia(1)In
				generalA local educational agency, Indian tribe, or Indian
				organization that meets the eligibility requirements under this section may
				form a consortium with other eligible local educational agencies, Indian
				tribes, or Indian organizations for the purpose of obtaining grants and
				operating programs under this subpart.(2)Requirements for
				local educational agencies in consortiaIn any case where 2 or
				more local educational agencies that are eligible under subsection (b) form or
				participate in a consortium to obtain a grant, or operate a program, under this
				subpart, each local educational agency participating in such a consortium
				shall—(A)provide, in the
				application submitted under section 7114, an assurance that the eligible Indian
				children served by such local educational agency will receive the services of
				the programs funded under this subpart; and(B)agree to be
				subject to all requirements, assurances, and obligations applicable to a local
				educational agency receiving a grant under this
				subpart..7113.Amount of
			 grantsSection 7113 (20 U.S.C.
			 7423) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking Bureau of Indian
			 Affairs and inserting Bureau of Indian Education;
			 and(ii)by striking
			 $3,000 and inserting $10,000; and(B)in paragraph (3),
			 by striking $4,000 and inserting $15,000;(2)in subsection
			 (d)—(A)in the subsection
			 heading, by striking Bureau of Indian Affairs and inserting
			 Bureau of Indian
			 Education;(B)in paragraph
			 (1)(A)(i), by striking the Bureau of Indian Affairs and
			 inserting the Bureau of Indian Education; and(C)in paragraph (2),
			 by striking section 7114(c)(4) and inserting section
			 7114(c)(5); and(3)in subsection (e),
			 by striking under section 7152(a) and inserting to carry
			 out this subpart.7114.Applications(a)In
			 generalSection 7114 (20
			 U.S.C. 7424) is amended—(1)in subsection (b)—(A)in paragraph
			 (2)—(i)in subparagraph
			 (A)—(I)by striking
			 is consistent with and inserting supports;
			 and(II)by inserting
			 , tribal, after State; and(ii)in subparagraph (B), by striking
			 such goals and all that follows through the semicolon at the end
			 and inserting such goals, to ensure such students meet the same college
			 and career ready State academic achievement standards under section 1111(a)(1)
			 for all children;;(B)by striking
			 paragraph (3) and inserting the following:(3)explains how the local educational agency
				will use the funds made available under this subpart to supplement other
				Federal, State, and local programs that meet the needs of such
				students;;(C)in paragraph
			 (5)—(i)in subparagraph
			 (A), by striking and after the semicolon; and(ii)by adding at the
			 end the following:(C)the parents of
				Indian children, and representatives of Indian tribes, on the committee
				described in subsection (c)(5) will participate in the planning of the
				professional development
				materials;;(D)in paragraph
			 (6)—(i)in subparagraph
			 (B)—(I)in clause (i), by
			 striking subsection (c)(4); and and inserting subsection
			 (c)(5);; and(II)by adding at the
			 end the following:(iii)the Indian
				tribes whose children are served by the local educational agency;
				and;
				and(ii)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and(E)by adding at the
			 end the following:(7)describes—(A)the formal process
				the local educational agency used to collaborate with Indian tribes located in
				the community in the development of the comprehensive programs; and(B)the actions taken
				as a result of the collaboration.;
				(2)in subsection
			 (c)—(A)in paragraph (1),
			 by striking the education of Indian children, and not to supplant such
			 funds and inserting services and activities consistent with
			 those described in this subpart, and not to supplant such funds;(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;(C)by inserting after
			 paragraph (1) the following:(2)the local
				educational agency will use funds received under this subpart only for
				activities described and authorized under this
				subpart;;(D)in paragraph (3),
			 as redesignated by subparagraph (B)—(i)in subparagraph
			 (A), by striking and after the semicolon;(ii)in subparagraph
			 (B)—(I)by inserting
			 , as measured by the State academic assessments required under section
			 1111(a)(2), high school graduation rates, and other academic outcomes as
			 appropriate, after effective; and(II)by inserting
			 and after the semicolon; and(iii)by adding at the
			 end the following:(C)determine the
				extent to which such activities address the unique cultural, language, and
				educational needs of Indian
				students;;(E)in paragraph
			 (4)(C), as redesignated by subparagraph (B)—(i)by inserting
			 representatives of Indian tribes with reservations located within 50
			 miles of any of the schools that have Indian children in any such
			 school, after Indian children and teachers; and(ii)by striking
			 and after the semicolon; and(F)in paragraph (5),
			 as redesignated by subparagraph (B)—(i)by inserting
			 and family members after parents each place the
			 term appears;(ii)in subparagraph
			 (A)—(I)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and(II)by inserting
			 after clause (i) the following:(ii)representatives
				of Indian tribes with reservations located within 50 miles of any of the
				schools that have children in any such
				school;;(iii)in subparagraph
			 (B), by adding or representatives of Indian tribes described in
			 subparagraph (A)(ii) after children;(iv)in subparagraph
			 (D)—(I)in clause (i), by
			 striking and after the semicolon; and(II)by adding at the
			 end the following:(iii)determined that
				the program will directly enhance the educational experience of Indian and
				Alaska Native
				students;;(v)in subparagraph
			 (E), by striking the period at the end and inserting a semicolon; and(vi)by adding at the
			 end the following:(F)that shall
				determine the extent to which the activities of the local educational agency
				will address the unique cultural, language, and education needs of Indian
				students; and(G)that shall
				determine the extent to which grant funds will directly enhance the educational
				experiences of American Indian
				students;;
				and(G)by adding at the
			 end the following:(6)the local
				educational agency will coordinate activities under this title with other
				Federal programs supporting educational and related services administered by
				such agency; and(7)the local
				educational agency conducted outreach to parents and family members to meet the
				requirements under subsection (c)(5).;
				and(3)by adding at the
			 end the following:(d)OutreachThe
				Secretary shall monitor the applications for grants under this subpart to
				identify eligible local educational agencies and schools operated by the Bureau
				of Indian Education that have not applied for such grants, and shall undertake
				appropriate outreach activities to encourage and assist eligible entities to
				submit applications for such grants.(e)Technical
				assistanceThe Secretary shall, directly or by contract, provide
				technical assistance to a local educational agency upon request (in addition to
				any technical assistance available under other provisions of this Act or
				available through the Institute of Education Sciences) to support the services
				and activities provided under this subpart, including technical assistance
				for—(1)the development of
				applications under this subpart;(2)improvement in the
				quality of implementation, content, and evaluation of activities supported
				under this subpart; and(3)integration of
				activities under this subpart with other educational activities carried out by
				the local educational
				agency..7115.Authorized
			 services and activitiesSection 7115 (20 U.S.C. 7425) is
			 amended—(1)in subsection (a)—(A)by adjusting the margin of paragraph (1) to
			 align with paragraphs (2) and (3); and(B)in paragraph (1),
			 by inserting solely for the services and activities described in such
			 application after section 7114(a);(2)in subsection
			 (b)—(A)by redesignating
			 paragraphs (1) through (11) as paragraphs (2) through (12),
			 respectively;(B)by inserting
			 before paragraph (2), as redesignated by subparagraph (A), the
			 following:(1)activities that
				support Native American language immersion programs and Native American
				language restoration programs, which may be taught by traditional
				leaders;;(C)in paragraph (3),
			 as redesignated by subparagraph (A), by striking early childhood
			 and inserting high-quality early education;(D)in paragraph (4),
			 as redesignated by subparagraph (A), by striking challenging State
			 academic content and student academic achievement standards and
			 inserting college and career ready State academic content and student
			 academic achievement standards under section 1111(a);(E)by striking
			 paragraph (5), as redesignated by subparagraph (A), and inserting the
			 following:(5)integrated
				educational services in combination with other programs to meet the unique
				needs of Indian children and their families, including programs that promote
				parental involvement—(A)in school
				activities; and(B)to increase
				student
				achievement;;(F)by striking
			 paragraph (7), as redesignated by subparagraph (A), and inserting the
			 following:(7)activities to
				educate individuals so as to prevent violence, suicide, and substance
				abuse;;(G)by striking
			 paragraphs (10) and (11), as redesignated by subparagraph (A), and inserting
			 the following:(10)activities that
				incorporate culturally and linguistically relevant curriculum content into
				classroom instruction that is responsive to the unique learning styles of
				Indian and Alaska Native children to ensure that such children are better able
				to meet the student academic achievement standards, consistent with section
				1111(a);(11)family literacy
				activities;;(H)in paragraph (12),
			 as redesignated by subparagraph (A), by striking children and
			 all that follows through the period and inserting children; and;
			 and(I)by adding at the
			 end the following:(13)dropout
				prevention strategies and strategies—(A)to meet the
				educational needs of at-risk Indian students in correctional facilities;
				and(B)to support Indian
				students who are transitioning from such facilities to schools served by local
				educational
				agencies.;(3)in subsection
			 (c)—(A)in paragraph
			 (1)—(i)by striking
			 section 7114(c)(4) and inserting section
			 7114(c)(5); and(ii)by striking
			 ; and and inserting a semicolon;(B)in paragraph (2),
			 by striking the period and inserting ; and; and(C)by adding at the
			 end the following:(3)the local
				educational agency identifies in its application how the use of such funds in a
				schoolwide program will produce benefits to the Indian students that would not
				be achieved if the funds were not used in a schoolwide
				program.;
				and(4)by adding at the
			 end the following:(e)Limitation on
				use of fundsFunds provided to a grantee under this subpart may
				not be used for long-distance travel expenses for training activities available
				locally or regionally..
				7116.Integration of
			 services authorizedSection
			 7116 (20 U.S.C. 7426) is amended—(1)in subsection
			 (d)(9), by striking section 7114(c)(4) and inserting
			 section 7114(c)(5);(2)in subsection (g), in the matter preceding
			 paragraph (1)—(A)by striking the No Child Left Behind
			 Act of 2001 and inserting the Strengthening America's Schools
			 Act of 2013;(B)by inserting the Secretary of Health
			 and Human Services, after the Secretary of the
			 Interior,; and(C)by inserting and
			 coordination after providing for the
			 implementation;(3)by striking subsection (o) and inserting
			 the following:(o)Report on
				statutory obstacles to, and best practices for, program integration(1)In
				GeneralNot later than 3 years after the date of enactment of the
				Strengthening America's Schools Act of 2013, the Secretary of Education shall
				submit a report to the authorizing committees, the Committee on Indian Affairs
				of the Senate, and the Committee on Natural Resources of the House of
				Representatives on the results of the implementation of the demonstration
				projects authorized under this section.(2)ContentsSuch
				report shall identify—(A)statutory barriers
				to the ability of participants to integrate more effectively their education
				and related services to Indian students in a manner consistent with the
				objectives of this section; and(B)the best practices
				for program integration that result in increased student proficiency,
				graduation rates, and other relevant academic outcomes for Indian and Alaska
				Native
				students..7117.Student
			 eligibility formsSection 7117
			 (20 U.S.C. 7427) is amended—(1)in subsection (b)(1)—(A)in subparagraph (A)(ii), by inserting
			 or membership after enrollment; and(B)in subparagraph
			 (B), by inserting or membership after
			 enrollment;(2)by striking
			 subsections (d) and (e) and inserting the following:(d)Documentation
				and types of proof(1)Types of
				proofFor purposes of determining whether a child is eligible to
				be counted for the purpose of computing the amount of a grant award under
				section 7113, the membership of the child, or any parent or grandparent, of the
				child, in a tribe or band of Indians (as so defined) may be established by
				proof other than an enrollment number, notwithstanding the availability of an
				enrollment number for a member of such tribe or band. Nothing in subsection (b)
				shall be construed to require the furnishing of an enrollment number.(2)No new or
				duplicate determinationsOnce a child is determined to be an
				Indian eligible to be counted for such grant award, the local educational
				agency shall maintain a record of such determination and shall not require a
				new or duplicate determination to be made for such child for a subsequent
				application for a grant under this subpart.(3)Previously filed
				formsAn Indian student eligibility form that was on file as
				required by this section on the day before the date of enactment of the
				Strengthening America's Schools Act of 2013 and that met the requirements of
				this section, as this section was in effect on the day before the date of
				enactment of such Act, shall remain valid for such Indian
				student.;(3)by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively;(4)in subsection (f),
			 as redesignated by paragraph (3), by striking the Bureau of Indian
			 Affairs and inserting the Bureau of Indian Education;
			 and(5)by inserting after
			 subsection (f), as redesignated by paragraph (3), the following:(g)Technical
				assistanceThe Secretary shall, directly or through contract,
				provide technical assistance to a local educational agency upon request, in
				addition to any technical assistance available under section 1116 or available
				through the Institute of Education Sciences, to support the services and
				activities described under this section, including for the—(1)development of
				applications under this section;(2)improvement in the
				quality of implementation, content of activities, and evaluation of activities
				supported under this subpart;(3)integration of
				activities under this title with other educational activities established by
				the local educational agency; and(4)coordination of
				activities under this title with programs administered by each Federal agency
				providing grants for the provision of educational and related
				services..2Special
			 programs and projects to improve educational opportunities for Indian children
			 and youth7121.Special
			 programs and projects to improve educational opportunities for Indian children
			 and youthSubpart 2 of part A
			 of title VII is amended by inserting and youth after children in the subpart
			 heading.7122.Improvement of
			 educational opportunities for Indian children and youthSection 7121 (20 U.S.C. 7441) is
			 amended—(1)in the heading, by adding
			 and
			 youth after children;(2)in subsection (a),
			 by inserting and youth after children both places
			 the term appears;(3)in subsection
			 (c)—(A)by inserting
			 and youth after children each place the term
			 appears; and(B)in paragraph
			 (1)—(i)in subparagraph
			 (D), by inserting emotional, after
			 social,;(ii)by striking
			 subparagraph (G) and inserting the following:(G)high-quality early
				childhood education programs that are effective in preparing young children to
				be making sufficient academic growth by the end of grade 3, including
				kindergarten and prekindergarten programs, family-based preschool programs that
				emphasize school readiness, screening and referral, and the provision of
				services to Indian children and youth with
				disabilities;;(iii)in subparagraph
			 (K), by striking family literacy services and inserting
			 family literacy activities;(iv)in subparagraph
			 (L), by striking qualified tribal elders and seniors; or and
			 inserting traditional leaders;;(v)in subparagraph
			 (M), by striking the period at the end and inserting ; or;
			 and(vi)by adding at the
			 end the following:(N)other services
				that meet the purpose described in this
				section.;(C)in paragraph (2),
			 by striking Professional development of and inserting
			 High-quality professional development of;(4)in subsection
			 (d)—(A)in paragraph
			 (1)(C), by striking make a grant payment for a grant described in this
			 paragraph to an eligible entity after the initial year of the multi-year grant
			 only if the Secretary determines and inserting award grants for
			 an initial period of not more than 3 years and may renew such grants for not
			 more than an additional 2 years if the Secretary determines; and(B)in paragraph
			 (3)(B)—(i)in clause (i), by
			 striking parents of Indian children and representatives of Indian
			 tribes and inserting family members of Indian children and youth
			 and official representatives designated by the Indian tribes;
			 and(ii)in clause
			 (iii)—(I)by striking
			 information and inserting evidence; and(II)by striking
			 scientifically based and inserting
			 evidence-based; and(5)by adding at the end the following:(f)ContinuationNotwithstanding
				any other provision of this section, a grantee that is carrying out activities
				pursuant to a grant awarded under this section prior to the date of enactment
				of the Strengthening America's Schools Act of 2013 may continue to carry out
				such activities under such grant in accordance with the terms of that grant
				award..7123.Professional
			 development for teachers and education professionalsSection 7122 (20 U.S.C. 7442) is
			 amended—(1)in subsection (a),
			 by striking paragraphs (1) and (2) and inserting the following:(1)to increase the
				number of qualified Indian teachers and administrators serving Indian
				students;(2)to provide
				training to qualified Indian individuals to become educators;
				and;(2)in subsection (d),
			 by adding at the end the following:(3)ContinuationNotwithstanding
				any other provision of this section, a grantee that is carrying out activities
				pursuant to a grant awarded under this section prior to the date of enactment
				of the Strengthening America's Schools Act of 2013 may continue to carry out
				such activities under such grant in accordance with the terms of that
				award.;(3)by striking
			 subsection (e) and inserting the following:(e)ApplicationEach
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and accompanied by such
				information, as the Secretary may reasonably require. At a minimum, an
				application under this section shall describe how the eligible entity
				will—(1)recruit qualified
				Indian individuals, such as students who may not be of traditional college age,
				to become teachers or principals;(2)use funds made
				available under the grant to support the recruitment, preparation, and
				professional development of Indian teachers or principals in local educational
				agencies that serve a high proportion of Indian students; and(3)assist
				participants in meeting the requirements under subsection
				(h).; (4)by striking
			 subsection (g) and inserting the following:(g)Grant
				periodThe Secretary shall award grants under this section for an
				initial period of not more than 3 years, and may renew such grants for not more
				than an additional 2 years if the Secretary finds that the grantee is achieving
				the objectives of the grant.;
				and(5)in subsection
			 (h)(1)(A), by striking clause (ii) and inserting the following:(ii)in a local
				educational agency that serves a high proportion of Indian students;
				or.3National activities7131.National
			 activitiesSubpart 3 of part A
			 of title VII (20 U.S.C. 7451 et seq.) is amended—(1)in section 7131—(A)in subsection (a)—(i)in the matter preceding paragraph (1), by
			 striking under section 7152(b) and inserting to carry out
			 this subpart;(ii)in paragraph (1), by striking the
			 education and inserting improving the academic achievement and
			 development;(iii)by striking
			 paragraph (2);(iv)by redesignating
			 paragraph (3) as paragraph (2);(v)in paragraph (2),
			 as redesignated by clause (iv), by striking Indians; and and
			 inserting Indian students;; and(vi)by inserting
			 after paragraph (2), as redesignated by clause (iv), the following:(3)provide technical
				assistance and logistical support to grantees under this subpart;
				and;
				and(B)by striking
			 subsection (c) and inserting the following:(c)CoordinationResearch
				activities supported under this section—(1)shall be
				coordinated with appropriate offices within the Department; and(2)may include
				collaborative research activities that are jointly funded and carried out by
				the Bureau of Indian Education and the Institute of Education
				Sciences.;
				(2)by striking
			 sections 7132, 7133, 7134, 7135, and 7136; and(3)by adding at the
			 end the following:7132.Improvement of
				academic success for students through Native American language(a)PurposeIt is the purpose of this section to
				improve educational opportunities and academic achievement of Indian and Alaska
				Native students through Native American language programs and to foster the
				acquisition of Native American language.(b)Definition of
				eligible entityIn this section, the term eligible
				entity means a State educational agency, local educational agency,
				Indian tribe, Indian organization, federally supported elementary school or
				secondary school for Indian students, Indian institution (including an Indian
				institution of higher education), or a consortium of such entities.(c)Grants
				authorizedThe Secretary shall award grants to eligible entities
				to enable such entities to carry out the following activities:(1)Native American
				language programs that—(A)provide
				instruction through the use of a Native American language for not less than 10
				children for an average of not less than 500 hours per year per student;(B)provide for the
				involvement of parents, caregivers, and families of students enrolled in the
				program;(C)utilize, and may
				include the development of, instructional courses and materials for learning
				Native American languages and for instruction through the use of Native
				American languages;(D)provide support
				for professional development activities; and(E)include a goal of
				all students achieving—(i)fluency in a
				Native American language; and(ii)academic
				proficiency in mathematics, English, reading or language arts, and
				science.(2)Native American
				language restoration programs that—(A)provide
				instruction in not less than 1 Native American language;(B)provide support
				for professional development activities for teachers of Native American
				languages;(C)develop
				instructional materials for the programs; and(D)include the goal
				of increasing proficiency and fluency in not less than 1 Native American
				language.(d)Application(1)In
				generalAn eligible entity that desires to receive a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.(2)CertificationAn
				eligible entity that submits an application for a grant to carry out the
				activity specified in subsection (c)(1), shall include in such application a
				certification that assures that such entity has experience and a demonstrated
				record of effectiveness in operating and administering a Native American
				language program or any other educational program in which instruction is
				conducted in a Native American language.(e)Grant
				durationThe Secretary shall make grants under this section only
				on a multi-year basis. Each such grant shall be for a period not to exceed 5
				years.(f)DefinitionIn
				this section, the term average means the aggregate number of hours
				of instruction through the use of a Native American language to all students
				enrolled in a Native American language program during a school year divided by
				the total number of students enrolled in the program.(g)Administrative
				costs(1)In
				generalExcept as provided in paragraph (2), not more than 5
				percent of the funds provided to a grantee under this section for any fiscal
				year may be used for administrative purposes.(2)ExceptionAn
				elementary school or secondary school for Indian students that receives funds
				from a recipient of a grant under subsection (c) for any fiscal year may use
				not more than 10 percent of the funds for administrative purposes.7133.Improving
				State and tribal education agency collaborationThe Secretary, in consultation with the
				Director of the Bureau of Indian Education, shall conduct a study of the
				relationship among State educational agencies, local educational agencies, and
				other relevant State and local agencies, and tribes or tribal representatives
				to—(1)identify examples
				of best practices in collaboration among those entities that result in the
				provision of better services to Indian students; and(2)provide
				recommendations on—(A)State educational
				agency functions that tribal educational agencies could perform;(B)areas and agency
				functions in which greater State educational agency and tribal education agency
				collaboration is needed; and(C)other steps to
				reducing barriers to serving Indian students, especially such students who are
				at risk of academic
				failure..4Federal
			 administration7141.National
			 Advisory Council on Indian EducationSection 7141(b)(1) (20 U.S.C. 7471(b)(1)) is
			 amended by inserting and the Secretary of the Interior after
			 advise the Secretary.5Definitions; authorization of
			 appropriations7151.Definitions;
			 authorization of appropriationsSubpart 5 of part A of title VII (20 U.S.C.
			 7491 et seq.) is amended—(1)in the subpart
			 heading, by striking ;
			 Authorizations of Appropriations;(2)by striking
			 section 7152; and(3)in section 7151—(A)by striking paragraph (2);(B)by redesignating
			 paragraph (3) as paragraph (2); and(C)by adding at the
			 end the following:(3)Traditional
				leadersThe term traditional leaders has the meaning
				given the term in the Native American Languages Act of 1990 (25 U.S.C.
				2902)..BNative
			 Hawaiian education; Alaska Native education7201.Native
			 Hawaiian education and Alaska Native educationTitle VII (20 U.S.C. 7401 et seq.) is
			 amended—(1)in part B, by striking the part heading and
			 inserting the following: Native
			 Hawaiian education; Alaska Native education;(2)by inserting before section 7201 the
			 following:1Native
				Hawaiian
				education;(3)in section 7201,
			 by striking part and inserting subpart;(4)by redesignating
			 part C as subpart 2 of part B; and(5)in subpart 2 of
			 part B, as redesignated by paragraph (4), by striking the heading and inserting
			 Alaska Native
			 education.1Native
			 Hawaiian education7202.FindingsSection 7202 (20 U.S.C. 7512) is amended to
			 read as follows:7202.FindingsCongress finds the following:(1)Native Hawaiians
				are a distinct and unique indigenous people with a historical continuity to the
				original inhabitants of the Hawaiian archipelago, whose society was organized
				as a nation and internationally recognized as a nation by the United States,
				and many other countries.(2)Native Hawaiians
				have a cultural, historic, and land-based link to the indigenous people who
				exercised sovereignty over the Hawaiian Islands.(3)The political
				relationship between the United States and the Native Hawaiian people has been
				recognized and reaffirmed by the United States, as evidenced by the inclusion
				of Native Hawaiians in many Federal statutes.(4)In 1993, 2005, and
				2009, the Kamehameha Schools Bishop Estate released the findings of the Native
				Hawaiian Educational Assessment Project, which found that despite the successes
				of the programs established under title IV of the Augustus F. Hawkins-Robert T.
				Stafford Elementary and Secondary School Improvement Amendments of 1988, many
				of the same educational needs still existed for Native Hawaiians.(5)The percentage of
				Native Hawaiian students served by the State of Hawaii Department of Education
				rose 30 percent from 1980 to 2008, and there are and will continue to be
				geographically rural, isolated areas with a high Native Hawaiian population
				density.(6)The Native
				Hawaiian people are determined to preserve, develop, and transmit to future
				generations their ancestral territory and their cultural identity in accordance
				with their own spiritual and traditional beliefs, customs, practices, language,
				and social institutions.(7)The State of
				Hawaii, in the constitution and statutes of the State of Hawaii—(A)reaffirms and
				protects the unique right of the Native Hawaiian people to practice and
				perpetuate their culture and religious customs, beliefs, practices, and
				language;(B)recognizes the
				traditional language of the Native Hawaiian people as an official language of
				the State of Hawaii, which may be used as the language of instruction for all
				subjects and grades in the public school system; and(C)promotes the study
				of the Hawaiian culture, language, and history by providing a Hawaiian
				education program and using community expertise as a suitable and essential
				means to further the
				program..7203.PurposesSection 7203 (20 U.S.C. 7513) is amended to
			 read as follows:7203.PurposesThe purposes of this subpart are to—(1)develop,
				implement, assess, expand, and evaluate innovative educational programs, Native
				Hawaiian language medium programs, Native Hawaiian culture-based education
				programs, and other education programs to improve the academic achievement of
				Native Hawaiian students by meeting their unique cultural and language needs to
				help such students meet college and career ready State academic content and
				student academic achievement standards adopted under section 1111(a)(1);(2)provide guidance
				to appropriate Federal, State, and local agencies to more effectively and
				efficiently focus resources, including resources made available under this
				subpart, on the development and implementation of—(A)innovative
				educational programs for Native Hawaiian students;(B)rigorous and
				substantive Native Hawaiian language programs; and(C)Native Hawaiian
				culture-based educational programs; and(3)create a system by
				which information from programs funded under this subpart will be collected,
				analyzed, evaluated, reported, and used in decision making activities with
				respect to the types of grants awarded under this
				subpart..7204.Native
			 Hawaiian Education CouncilSection 7204 (20 U.S.C. 7514) is amended to
			 read as follows:7204.Native
				Hawaiian Education Council(a)Grant
				authorized(1)In
				generalIn order to better effectuate the purposes of this
				subpart through the coordination of educational and related services and
				programs available to Native Hawaiian students, including those programs
				receiving funding under this subpart, the Secretary shall award a grant to an
				education council, as described in subsection (b).(2)Duration of
				grantA grant under this section shall be for a period of 5
				years.(3)FundingFor each fiscal year, the Secretary shall
				use the amount described in section 7205(h)(1) to make a payment under the
				grant. Funds made available through the grant shall remain available until
				expended.(b)Composition(1)EligibilityTo
				be eligible to receive the grant under subsection (a), the council shall be an
				education council (referred to in this section as the Education
				Council) that meets the requirements of this subsection.(2)In
				generalThe Education Council shall consist of 15 members, of
				whom—(A)1 shall be the
				President of the University of Hawaii (or a designee);(B)1 shall be the
				Governor of the State of Hawaii (or a designee);(C)1 shall be the
				Superintendent of the State of Hawaii Department of Education (or a
				designee);(D)1 shall be the
				chairperson of the Office of Hawaiian Affairs (or a designee);(E)1 shall be the
				executive director of Hawaii's Charter School Network (or a designee);(F)1 shall be the
				chief executive officer of the Kamehameha Schools (or a designee);(G)1 shall be the
				chairperson of the Queen Liliuokalani Trust (or a designee);(H)1 shall be a
				member, selected by the other members of the Education Council, who represents
				a private grant making entity (or a designee);(I)1 shall be the
				mayor of the County of Hawaii (or a designee);(J)1 shall be the
				Mayor of Maui County (or a designee from the Island of Maui);(K)1 shall be the
				Mayor of the County of Kauai (or a designee);(L)1 shall be
				appointed by the Mayor of Maui County from the Island of either Molokai or
				Lanai;(M)1 shall be the
				Mayor of the City and County of Honolulu (or a designee);(N)1 shall be the
				Chairperson of the Hawaiian Homes Commission (or a designee); and(O)1 shall be the
				Chairperson of the Hawaii Workforce Development Council (or a designee
				representing the private sector).(3)RequirementsAny
				designee serving on the Council shall demonstrate, as determined by the
				individual who appointed such designee with input from the Native Hawaiian
				community, not less than 5 years of experience as a consumer or provider of
				Native Hawaiian education or cultural activities, with traditional cultural
				experience given due consideration.(4)LimitationA
				member of the Education Council, including a designee, may not receive, as an
				individual, grant funds awarded under this subpart while serving on the
				Education Council.(5)No
				compensationNone of the funds made available through the grant
				may be used to provide compensation to any member of the Education Council or
				member of a working group established by the Education Council, for functions
				described in this section.(6)Administrative
				provisions relating to education councilThe Education Council
				shall meet at the call of the Chair of the Council, or upon request by a
				majority of the members of the Education Council, but in any event not less
				often than every 120 days.(7)Chair, Vice
				chair(A)SelectionThe
				Education Council shall select a Chair and Vice Chair from among the members of
				the Education Council.(B)ServiceThe
				Chair and Vice Chair selected under subparagraph (A) shall each serve for one
				2-year term.(c)Use of funds for
				technical assistance and assessmentThe Education Council shall
				use funds made available through the grant under this section to carry out,
				directly or through subgrant or contract, the following activities:(1)Providing
				technical assistance to Native Hawaiian organizations that are grantees or
				potential grantees under this subpart.(2)Obtaining from
				such grantees information and data regarding grants awarded under this subpart,
				including information and data about—(A)the effectiveness
				of such grantees in meeting the educational priorities recommended by the
				Education Council under subsection (e)(1)(B), using metrics consistent with
				such priorities; and(B)the effectiveness
				of such grantees in carrying out any of the activities described in section
				7205(c) that are related to the specific goals and purposes of each grantee’s
				grant project, using metrics consistent with such goals and purposes.(3)Assessing and
				defining the educational needs of Native Hawaiians.(4)Assessing the
				programs and services available to address the educational needs of Native
				Hawaiians.(5)Assessing and
				evaluating the individual and aggregate impact achieved by grantees under this
				subpart in improving Native Hawaiian educational performance and meeting the
				goals of this subpart.(6)Providing
				direction and guidance, through the issuance of reports and recommendations, to
				appropriate Federal, State, and local agencies in order to focus and improve
				the use of resources, including resources made available under this subpart,
				relating to Native Hawaiian student education, and serve, where appropriate, in
				an advisory capacity.(7)Hiring an
				executive director to enable the Commission to carry out the activities
				described in this subsection.(d)Use of funds for
				community consultationsThe Education Council shall use funds
				made available through the grant under this section to hold not less than 1
				community consultation each year on each of the Islands of Hawaii, Maui,
				Molokai, Lanai, Oahu, and Kauai, at which—(1)not less than 3
				members of the Education Council shall be in attendance;(2)the Education
				Council shall gather community input regarding—(A)entities that are,
				at the time of the community consultation, receiving a grant under this
				subpart;(B)priorities and
				needs; and(C)other Native
				Hawaiian educational issues; and(3)the Education
				Council shall report to the community on the outcomes of the grants awarded
				under this subpart.(e)Reports(1)Annual education
				council reportThe Education Council shall use funds made
				available through the grant under this section to prepare and submit to the
				Secretary, before the end of each calendar year, annual reports that
				contain—(A)a description of
				the activities of the Education Council during the preceding calendar
				year;(B)recommendations of
				the Education Council, if any, regarding priorities to be established under
				section 7205(b);(C)significant
				barriers to achieving the goals under this subpart;(D)a summary of each
				community consultation session, as described in subsection (d); and(E)recommendations to
				establish funding priorities based on an assessment of—(i)the educational
				needs of Native Hawaiians;(ii)programs and
				services currently available to address such needs, including the effectiveness
				of such programs in improving educational performance of Native Hawaiians;
				and(iii)priorities for
				funding in specific geographic communities.(2)Report by the
				SecretaryNot later than 2 years after the date of enactment of
				the Strengthening America's Schools Act of 2013, the Secretary shall prepare
				and submit to the Committee on Indian Affairs of the Senate and the authorizing
				committees a report that—(A)summarizes the
				annual reports of the Education Council;(B)describes the
				allocation and use of funds under this subpart and the information gathered
				since the first annual report submitted by the Education Council to the
				Secretary under this section; and(C)contains
				recommendations for changes in Federal, State, and local policy to advance the
				purposes of this
				subpart..7205.Program
			 authorizedSection 7205 (20
			 U.S.C. 7515) is amended to read as follows:7205.Program
				authorized(a)Grants and
				contractsIn order to carry out programs that meet the purposes
				of this subpart, the Secretary is authorized to award grants to, or enter into
				contracts with—(1)Native Hawaiian
				educational organizations;(2)Native Hawaiian
				community-based organizations;(3)public and private
				nonprofit organizations, agencies, and institutions with experience in
				successfully developing or operating Native Hawaiian education and workforce
				development programs or programs of instruction in the Native Hawaiian
				language;(4)charter schools;
				and(5)consortia of the
				organizations, agencies, institutions, and schools described in paragraphs (1)
				through (4).(b)PriorityIn
				awarding grants and entering into contracts under this subpart, the Secretary
				shall give priority to—(1)programs that meet
				the educational priorities recommended by the Education Council under section
				7204(e)(1)(B);(2)programs designed
				to improve the academic achievement of Native Hawaiian students by meeting
				their unique cultural and linguistic needs in order to help such students meet
				college and career ready academic standards adopted under section 1111(a)(1);
				and(3)programs in which
				a State educational agency, local educational agency, institution of higher
				education, or a State educational agency or local educational agency in
				partnership with an institution of higher education apply for a grant or
				contract under this subpart as part of a partnership or consortium.(c)Authorized
				activitiesActivities provided through programs carried out under
				this subpart may include—(1)the development
				and maintenance of a statewide Native Hawaiian early childhood education system
				to provide a continuum of high-quality services for Native Hawaiian children
				from the prenatal period through the age of kindergarten entry;(2)the operation of
				family-based education centers that provide such services as—(A)programs for
				Native Hawaiian parents and their infants from the prenatal period of infancy
				through age 3;(B)preschool programs
				for Native Hawaiian children; and(C)research on, and
				development and assessment of, family-based early childhood education programs
				for Native Hawaiians;(3)activities that
				enhance beginning reading and literacy in either the Hawaiian or the English
				language among Native Hawaiian students in kindergarten through grade 3 and
				assistance in addressing the distinct features of combined English and Hawaiian
				literacy for Hawaiian speakers in grades 5 and 6;(4)activities to meet
				the special needs of Native Hawaiian students with disabilities,
				including—(A)the identification
				of such students and their needs;(B)the provision of
				support services to the families of those students; and(C)other activities
				consistent with the requirements of the Individuals with Disabilities Education
				Act;(5)activities that
				address the special needs of Native Hawaiian students who are gifted and
				talented, including—(A)educational,
				psychological, social, emotional, and developmental activities designed to
				assist in the educational progress of such students; and(B)activities that
				involve the parents of such students in a manner designed to assist in the
				students’ educational progress;(6)the development of
				academic and career and technical curricula to address the needs of Native
				Hawaiian children, youth, and adults, including curricula materials in the
				Hawaiian language and mathematics, science, engineering, and technology
				curricula that incorporate Native Hawaiian tradition and culture;(7)professional
				development activities for educators, including—(A)the development of
				programs to prepare prospective teachers to address the unique needs of Native
				Hawaiian students within the context of Native Hawaiian culture, language, and
				traditions;(B)in-service
				programs to improve the ability of teachers who teach in schools with
				concentrations of Native Hawaiian students to meet those students’ unique
				needs; and(C)the recruitment
				and preparation of Native Hawaiian individuals, and other individuals who live
				in communities with a high concentration of Native Hawaiians, to become
				teachers or leaders;(8)the operation of
				community-based learning centers that address the needs of Native Hawaiian
				families and communities through the coordination of public and private
				programs and services, including—(A)early childhood
				education programs, including preschool programs;(B)before- and
				after-school programs and weekend academies;(C)career and
				technical and adult education programs; and(D)programs that
				recognize and support the unique cultural and educational needs of Native
				Hawaiian children and youth and incorporate appropriately qualified Native
				Hawaiian elders and seniors;(9)activities,
				including program co-location, to enable Native Hawaiian individuals to enter
				and complete programs of postsecondary education, including—(A)the provision of
				full or partial scholarships for undergraduate or graduate study that are
				awarded to students based on their academic promise and financial need, with a
				priority, at the graduate level, given to Native Hawaiian students entering
				professions in which Native Hawaiians are underrepresented;(B)family literacy
				activities;(C)counseling and
				support services for students receiving scholarship assistance;(D)counseling and
				guidance for Native Hawaiian secondary school students who have the potential
				to receive scholarships;(E)assistance with
				completing the higher education admissions and financial aid application
				process; and(F)faculty
				development activities designed to promote the matriculation of Native Hawaiian
				students;(10)activities that
				recognize and support the unique needs of Native Hawaiian youth regarding the
				completion of quality workforce preparation and training programs and
				activities, including apprenticeship programs;(11)research and data
				collection activities to determine the educational status and needs of Native
				Hawaiian children and youth;(12)other research
				and evaluation activities related to programs carried out under this subpart;
				and(13)other activities,
				consistent with the purposes of this subpart, to meet the educational needs of
				Native Hawaiian children and youth.(d)Additional
				activitiesFrom funds made available to carry out this subpart,
				the Secretary shall support the following:(1)The development of
				a body of Native Hawaiian law.(2)The repair and
				renovation of public schools that serve high concentrations of Native Hawaiian
				students.(3)Informal education
				programs that present traditional Hawaiian knowledge, science, astronomy, and
				the environment through State museums or learning centers.(4)Public charter
				schools serving high concentrations of Native Hawaiian students.(5)The perpetuation
				of, and expansion of access to, Hawaiian culture and history through digital
				archives.(e)Special rule and
				conditions(1)Institutions
				outside hawaiiThe Secretary may not establish a policy under
				this section that prevents a Native Hawaiian student enrolled at a 2- or 4-year
				degree-granting institution of higher education outside of the State of Hawaii
				from receiving a scholarship pursuant to subsection (c)(9)(A).(2)Scholarship
				conditionsThe Secretary shall establish conditions for receipt
				of a scholarship awarded under subsection (c)(9)(A). The conditions shall
				require that an individual seeking such a scholarship enter into a contract to
				provide professional services, either during the scholarship period or upon
				completion of a program of postsecondary education, to the Native Hawaiian
				community.(f)Treatment of
				funds(1)In
				generalExcept as provided in paragraph (2), funds made available
				under this subpart shall be used to supplement, and not supplant, any State or
				local funds used to achieve the purposes of this subpart.(2)ExceptionParagraph
				(1) shall not apply to any nonprofit entity or Native Hawaiian community-based
				organization that receives a grant or other funds under this subpart.(g)Administrative
				costs(1)In
				generalExcept as provided in paragraph (2), not more than 5
				percent of funds provided to a recipient of a grant or contract under
				subsection (a) for any fiscal year may be used for administrative
				purposes.(2)ExceptionNot
				more than 10 percent of funds provided under subsection (a) for any fiscal year
				to a nonprofit entity serving the Native Hawaiian community may be used for
				administrative purposes.(h)Reservation;
				Availability of Funds(1)ReservationFrom
				the funds made available to carry out this subpart, the Secretary shall
				reserve, for each of fiscal years 2012 through 2017, not less than $500,000 for
				the Education Council.(2)AvailabilityFunds
				made available to carry out this subpart and funds reserved under this
				subsection shall remain available until
				expended..7206.Administrative
			 provisionsSection 7206 (20
			 U.S.C. 7516) is amended to read as follows:7206.Administrative
				provisions(a)Application
				required(1)In
				generalNo grant may be made under this subpart, and no contract
				may be entered into under this subpart, unless the entity seeking the grant or
				contract submits an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may determine to be necessary
				to carry out the provisions of this subpart.(2)Academic
				projectsApplications submitted under this subpart to carry out
				projects and activities that are academic in nature shall describe—(A)the criteria that
				will be used to ensure that such projects and activities use evidence-based
				strategies and methods; and(B)the process
				through which the applicant will monitor and report such activities, including
				the achievement of identified objectives.(b)Applications to
				Education CouncilThe Secretary shall provide to the Education
				Council a copy of each grant or contract application submitted under this
				subpart.(c)Annual
				report(1)In
				generalEach entity that receives a grant under this subpart
				(except for section 7204) shall submit to the Secretary an annual report, in
				such form and containing such information as the Secretary may require, that
				determines the extent to which activities carried out with funds provided under
				this subpart are effective in improving the educational achievement of Native
				Hawaiian students served by such funds.(2)ContentAs
				a part of the information reported under paragraph (1), each entity that
				receives a grant under this subpart shall provide data, using information from
				the most recent year for which data are available, on—(A)the academic
				achievement of the Native Hawaiian students the entity serves, as measured by
				the State assessments required under section 1111(a)(2) and the high school
				graduation rates and institution of higher education attendance rates of those
				students; and(B)such other
				measures as the Secretary may
				prescribe..7207.DefinitionsSection 7207 (20 U.S.C. 7517) is
			 amended—(1)in the matter preceding paragraph (1), by
			 striking part and inserting subpart;(2)by redesignating paragraphs (1) through (6)
			 as paragraphs (2) through (7), respectively; and(3)by inserting
			 before paragraph (2), as redesignated by paragraph (2), the following:(1)Community
				consultationThe term community consultation means a
				public gathering—(A)to discuss Native
				Hawaiian education concerns; and(B)about which the
				public has been given not less than 30 days
				notice..2Alaska
			 Native Education7301.Alaska Native
			 educationSubpart 2 of part B
			 of title VII (20 U.S.C. 7541 et seq.), as amended by section 7201, is further
			 amended by striking sections 7301 through 7306 and inserting the
			 following:7301.Short
				titleThis subpart may be
				cited as the Alaska Native Educational Equity, Support, and Assistance
				Act.7302.FindingsCongress finds the following:(1)The attainment of
				educational success is critical to the betterment of the conditions, long-term
				well-being, and preservation of the culture and languages of Alaska
				Natives.(2)It is the policy
				of the Federal Government to encourage the maximum participation by Alaska
				Natives in the planning and the management of Alaska Native education programs
				and to support efforts developed by and undertaken within the Alaska Native
				community to improve educational opportunity for all students.(3)Alaska Native
				children enter and exit school with serious educational handicaps.(4)The educational
				achievement of Alaska Native children is far below national norms. Alaska
				Native performance on standardized tests is low, Alaska Native student dropout
				rates are high, Natives are significantly underrepresented among holders of
				baccalaureate degrees in the State of Alaska, and Alaska Natives are more
				likely than other Alaskans to be without access to employment. As a result,
				Alaska Native students are being denied their opportunity to become full
				participants in society and an entire generation is being condemned to an
				underclass status and a life of limited choices.(5)The programs and
				activities authorized under this subpart are essential if educational handicaps
				are to be overcome.(6)The sheer
				magnitude of the geographic and other barriers to be overcome in delivering
				educational services in rural Alaska and Alaska villages should be addressed
				through the development and implementation of innovative, model programs in a
				variety of areas.(7)Alaska Native
				children should be afforded the opportunity to begin their formal education on
				a par with their non-Native peers. The Federal Government should lend support
				to efforts developed by and undertaken within the Alaska Native community to
				improve educational opportunity for all students.(8)In 1983, pursuant
				to Public Law 98–63 (97 Stat. 326), Alaska ceased to receive educational
				funding from the Bureau of Indian Affairs.7303.PurposesThe purposes of this subpart are as
				follows:(1)To address the
				critical need to meet the unique educational needs of Alaska Natives.(2)To authorize the
				development and expansion of effective supplemental educational programs to
				benefit Alaska Natives.(3)To supplement
				existing programs and authorities in the area of education to further the
				purposes of this subpart.(4)To provide
				direction and guidance to appropriate Federal, State, and local agencies to
				focus resources, including resources made available under this subpart, on
				meeting the educational needs of Alaska Natives.(5)To ensure the
				maximum participation by Alaska Natives in the planning and management of
				programs designed to serve Alaska Natives.7304.Program
				authorized(a)General
				authority(1)Grants and
				contractsThe Secretary is authorized to make grants to, or enter
				into contracts with, the following entities in order to enable such entities to
				carry out programs that meet the purposes of this subpart:(A)Alaska Native
				organizations.(B)Educational
				entities with experience in developing or operating Alaska Native programs or
				programs of instruction conducted in Alaska Native languages.(C)Cultural and
				community-based organizations with experience in developing or operating
				programs to benefit the educational needs of Alaska Natives.(D)Consortia of
				organizations and entities described in this paragraph.(2)Permissible
				activitiesActivities provided through programs carried out under
				this subpart may include the following:(A)The development
				and implementation of plans, methods, and strategies to improve the education
				of Alaska Natives.(B)The development of
				curricula and programs that address the educational needs of Alaska Native
				students, including the following:(i)Curricula
				materials that reflect the cultural diversity, languages, history, or the
				contributions of Alaska Natives.(ii)Instructional
				programs that make use of Alaska Native languages and cultures.(iii)Networks that
				develop, test, and disseminate best practices and introduce successful
				programs, materials, and techniques to meet the educational needs of Alaska
				Native students in urban and rural schools.(C)Training and
				professional development activities for educators, including the
				following:(i)Pre-service and
				in-service training and professional development programs to prepare teachers
				to develop appreciation for and understanding of Alaska Native cultures,
				values, and ways of knowing and learning in order to effectively address the
				cultural diversity and unique needs of Alaska Native students.(ii)The recruitment
				and preparation of teachers who are Alaska Native.(iii)Programs that
				will lead to the certification and licensing of Alaska Native teachers,
				principals, and superintendents.(D)The development
				and operation of home instruction programs for Alaska Native preschool
				children, to ensure the active involvement of parents in their children's
				education from the earliest ages.(E)Family literacy
				activities.(F)The development
				and operation of student enrichment programs, including such programs in
				science, technology, engineering, and mathematics that—(i)are designed to
				prepare Alaska Native students to excel in such subjects;(ii)provide
				appropriate support services to the families of such students that are needed
				to enable such students to benefit from the programs; and(iii)include
				activities that recognize and support the unique cultural and educational needs
				of Alaska Native children, and incorporate appropriately qualified Alaska
				Native elders and other tradition bearers.(G)Research and data
				collection activities to determine the educational status and needs of Alaska
				Native children and adults.(H)Other research and
				evaluation activities related to programs carried out under this
				subpart.(I)Remedial and
				enrichment programs to assist Alaska Native students to be college or career
				ready upon graduation from high school.(J)Parenting
				education for parents and caregivers of Alaska Native children to improve
				parenting and caregiving skills (including skills relating to discipline and
				cognitive development), including parenting education provided through in-home
				visitation of new mothers.(K)Culturally based
				education programs designed and provided by an entity with demonstrated
				experience in—(i)providing programs
				of study, both on site and in local schools, to share the rich and diverse
				cultures of Alaska Native peoples among youth, elders, teachers, and the larger
				community;(ii)instructing
				Alaska Native youth in leadership, communication, Native culture, arts, and
				languages;(iii)increasing the
				high school graduation rate of the Alaska Native students who are
				served;(iv)providing
				instruction in Alaska Native history and ways of living to students and
				teachers in the local school district;(v)providing
				intergenerational learning and internship opportunities to Alaska Native youth
				and young adults; and(vi)providing
				cultural immersion activities aimed at Alaska Native cultural
				preservation.(L)A statewide
				on-site exchange program, for both students and teachers, involving schools and
				culture camps that demonstrates effectiveness in facilitating cultural
				relationships between urban and rural Alaskans to build mutual respect and
				understanding, and foster a statewide sense of common identity through host
				family, school, and community cross-cultural immersion. Such a program should
				be competitively awarded.(M)Activities carried
				out through Head Start programs carried out under the Head Start Act, including
				the training of teachers for such programs.(N)Other early
				childhood education programs.(O)Education programs
				for at-risk urban Alaska Native students in kindergarten through grade 12 that
				are operated by tribes or tribal organizations that have demonstrated
				experience in increasing graduation rates among such students and that—(i)include a
				culturally informed curriculum intended to preserve and promote Alaska Native
				culture;(ii)partner
				effectively with the local educational agency by providing a school-within-a
				school program model;(iii)provide
				high-quality academic instruction, small classroom sizes, and social-emotional
				support for students from elementary school through high school;(iv)work with parents
				to increase parental involvement in their students’ education;(v)have a proven
				track record of improving academic proficiency and increasing graduation
				rates;(vi)provide college
				preparation and career planning; and(vii)incorporate a
				strong data collection and continuous evaluation component at all levels of the
				program.(P)A statewide
				program that has demonstrated effectiveness in providing technical assistance
				and support to schools and communities in order to engage adults in promoting
				the academic progress and overall well-being of young people through
				strengths-based approaches to child and youth development, positive youth-adult
				relationships, improved conditions for learning (such as school climate and
				student connection to school and community), and increased connections between
				schools and families.(Q)Career preparation
				activities to enable Alaska Native children and adults to prepare for
				meaningful employment, including programs providing career and technical
				preparation, mentoring, training, and apprenticeship activities.(R)The provision of
				operational support and the purchase of equipment to develop regional career
				and technical schools in rural areas of Alaska, including boarding schools, for
				Alaska Native students in grades 9 through 12, or at higher levels of
				education, to provide the students with necessary resources to prepare for
				skilled employment opportunities.(S)Other activities,
				consistent with the purposes of this subpart, to meet the educational needs of
				Alaska Native children and adults.(T)Regional
				leadership academies that demonstrate effectiveness in building respect and
				understanding and fostering a sense of Alaska Native identity to promote Alaska
				Native students pursuit of, and success in, completing higher education or
				career training.(3)Home instruction
				programsHome instruction programs for Alaska Native preschool
				children carried out under paragraph (2)(D) may include the following:(A)Programs for
				parents and their infants, from the prenatal period of the infant through age
				3.(B)Preschool
				programs.(C)Training,
				education, and support for parents in such areas as reading readiness,
				observation, story telling, and critical thinking.(b)Limitation on
				administrative costsNot more than 5 percent of funds provided to
				a grantee under this section for any fiscal year may be used for administrative
				purposes.(c)PrioritiesIn
				awarding grants or contracts to carry out activities described in this subpart,
				the Secretary shall give priority to applications from Alaska Native regional
				nonprofit organizations, Alaska Native organizations, or consortia that include
				not less than 1 Alaska Native regional nonprofit organization.7305.Administrative
				provisions(a)Application
				requiredNo grant may be made under this subpart, and no contract
				may be entered into under this subpart, unless the entity seeking the grant or
				contract submits an application to the Secretary in such form, in such manner,
				and containing such information as the Secretary may determine necessary to
				carry out the provisions of this subpart.(b)ApplicationsA
				State educational agency or local educational agency may apply for an award
				under this subpart only as part of a consortium involving an Alaska Native
				organization. The consortium may include other eligible applicants.(c)Consultation
				requiredEach applicant for an award under this subpart shall
				provide for ongoing advice from and consultation with representatives of the
				Alaska Native community.(d)Local
				educational agency coordinationEach entity that applies for an
				award under this subpart shall inform each local educational agency that serves
				students who would participate in the program that such entity plans to carry
				out under the grant or contract about the application described in subsection
				(a).7306.DefinitionsIn this subpart:(1)Alaska
				nativeThe term Alaska Native has the same meaning
				as the term Native has in section 3(b) of the Alaska Native Claims
				Settlement Act (43 U.S.C. 1602(b)).(2)Alaska native
				organizationThe term Alaska Native organization
				means a federally recognized tribe, a consortium of tribes, a regional
				nonprofit Alaska Native association, or another organization, that—(A)has or commits to
				acquire expertise in the education of Alaska Natives; and(B)has Alaska Natives
				in substantive and policymaking positions within the tribe, consortium,
				association, or
				organization..VIIIImpact
			 aid8001.PurposeSection 8001 (20 U.S.C. 7701) is amended, in
			 the matter preceding paragraph (1), by striking challenging State
			 standards and inserting college and career ready State academic
			 content and student academic achievement standards under section
			 1111(a)(1).8002.Payments
			 relating to Federal acquisition of real property(a)AmendmentsSection 8002 (20 U.S.C. 7702) is
			 amended—(1)in subsection
			 (b)(1)(B), by striking 8014(a) and inserting
			 3(aa)(1);(2)in subsection
			 (f)—(A)by aligning the
			 margins of paragraphs (2) and (3) with the margins of paragraph (1); and(B)by striking
			 paragraphs (4) and (5);(3)by striking
			 subsection (g) and inserting the following:(g)Former
				districts(1)ConsolidationsFor
				fiscal year 2006 and all succeeding fiscal years, if a local educational agency
				described in paragraph (2) is formed at any time after 1938 by the
				consolidation of 2 or more former school districts, the local educational
				agency may elect to have the Secretary determine its eligibility and any amount
				for which the local educational agency is eligible under this section for any
				fiscal year on the basis of 1 or more of those former districts, as designated
				by the local educational agency.(2)Eligible local
				educational agenciesA local educational agency referred to in
				paragraph (1) is—(A)any local
				educational agency that, for fiscal year 1994 or any preceding fiscal year,
				applied, and was determined to be eligible under section 2(c) of the Act of
				September 30, 1950 (Public Law 874, 81st Congress) as the section was in effect
				for that fiscal year; or(B)a local
				educational agency formed by the consolidation of 2 or more districts, at least
				1 of which was eligible for assistance under this section for the fiscal year
				preceding the year of consolidation, if—(i)for fiscal years
				2006 through 2013, the local educational agency had notified the Secretary of
				the designation not later than 30 days after the date of enactment of the
				Strengthening America's Schools Act of 2013; and(ii)for fiscal year
				2014, and any subsequent fiscal year, the local educational agency includes the
				designation in its application under section 8005 or any timely amendment to
				such application.(3)Availability of
				fundsNotwithstanding any other provision of law limiting the
				period during which the Secretary may obligate funds appropriated for any
				fiscal year after 2005, the Secretary may obligate funds remaining after final
				payments have been made from any of such fiscal years to carry out this
				subsection.;(4)in subsection
			 (h)—(A)in the matter
			 preceding paragraph (1), by striking 8014(a) and inserting
			 3(aa)(1);(B)in paragraph
			 (1)(C), by striking 8014(a) and inserting
			 3(aa)(1); and(C)in paragraph
			 (2)—(i)in subparagraph
			 (C)(ii), by striking 8014(a) and inserting
			 3(aa)(1); and(ii)in subparagraph
			 (D), by striking 8014(a) of this title and inserting
			 3(aa)(1);(5)by striking
			 paragraph (1) of subsection (i) and inserting the following:(1)In
				generalThe calculation of the foundation payment under
				subsection (h)(1)(B) for a local educational agency described in paragraph (2)
				of this subsection shall be equal to 90 percent of the payment received in
				fiscal year 2005, for fiscal year 2009 and each succeeding fiscal
				year.;(6)by striking
			 subsections (k) and (m);(7)by redesignating
			 subsections (l) and (n) as subsections (j) and (k), respectively;(8)in subsection (j)
			 (as redesignated by paragraph (7)), in the matter preceding paragraph (1), by
			 striking (h)(4)(B) and inserting (h)(3);
			 and(9)by adding at the
			 end the following:(l)RecordsThe
				Secretary may base a determination of eligibility under subsection (a)(1) on
				original records (including facsimiles or other reproductions of those records)
				documenting the assessed value of real property, prepared by a legally
				authorized official as of the time of the Federal acquisition, or other records
				that the Secretary determines to be appropriate and reliable, including Federal
				agency records or local historical
				records..(b)Effective
			 dateNotwithstanding section 5(d), this section, and the
			 amendments made by this section, shall take effect with respect to applications
			 submitted under section 8002 of the Elementary and Secondary Education Act of
			 1965 on or after the date of enactment of this Act.8003.Payments for
			 eligible federally connected childrenSection 8003 (20 U.S.C. 7703) is
			 amended—(1)in subsection
			 (a)—(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting after of such
			 agency the following: (including those children enrolled in a
			 State that has a State open enrollment policy but not including children
			 enrolled in a distance learning program who are not residing within the
			 geographic boundaries of the agency); and(B)in paragraph
			 (5)(A), by inserting after 1984, the following: or under
			 lease of off-base property under subchapter IV of chapter 169 of title 10,
			 United States Code (10 U.S.C. 2871 et seq.), to be children described in
			 paragraph (1)(B) if the property described is within the fenced security
			 perimeter of the military facility or is attached to, and under any type of
			 force protection agreement with, the military installation where such housing
			 is situated,;(2)in subsection
			 (b)—(A)in each of
			 paragraphs (1)(A) and (2)(A)(i), by striking 8014(b) and
			 inserting 3(aa)(2);(B)in paragraph
			 (2)—(i)in subparagraph
			 (B)—(I)in the
			 subparagraph heading, by striking continuing;(II)by striking
			 clauses (i) and (ii) and inserting the following:(i)In
				generalA heavily impacted local educational agency is eligible
				to receive a basic support payment under subparagraph (A) with respect to a
				number of children determined under subsection (a)(1) if the agency—(I)is a local
				educational agency whose boundaries are the same as a Federal military
				installation, or whose boundaries are the same as island property designated by
				the Secretary of the Interior to be property that is held in trust by the
				Federal Government, and that has no taxing authority;(II)is a local
				educational agency that—(aa)has an enrollment
				of children described in subsection (a)(1) that constitutes a percentage of the
				total student enrollment of the agency that is not less than 45 percent;(bb)has a per-pupil
				expenditure that is less than—(AA)for an agency
				that has a total student enrollment of 500 or more students, 125 percent of the
				average per-pupil expenditure of the State in which the agency is located;
				or(BB)for an agency
				that has a total student enrollment of less than 500 students, 150 percent of
				the average per-pupil expenditure of the State in which the agency is located,
				or the average per-pupil expenditure of 3 or more comparable local educational
				agencies in the State in which the agency is located; and(cc)is an agency
				that—(AA)has a tax rate
				for general fund purposes that is not less than 95 percent of the average tax
				rate for general fund purposes of comparable local educational agencies in the
				State; or(BB)was eligible to
				receive a payment under this subsection for fiscal year 2012 and is located in
				a State that by State law has eliminated ad valorem tax as a revenue source for
				local educational agencies;(III)is a local educational agency that has an
				enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency which is not less than
				30 percent, and has a tax rate for general fund purposes which is not less than
				125 percent of the average tax rate for general fund purposes for comparable
				local educational agencies in the State; or(IV)is a local
				educational agency that has a total student enrollment of not less than 25,000
				students, of which not less than 50 percent are children described in
				subsection (a)(1) and not less than 5,500 of such children are children
				described in subparagraphs (A) and (B) of subsection (a)(1).(ii)Loss of
				eligibility(I)In
				generalA heavily impacted local educational agency that met the
				requirements of clause (i) for a fiscal year shall be ineligible to receive a
				basic support payment under subparagraph (A) if the agency fails to meet the
				requirements of such clause for the subsequent fiscal year, except that such
				agency shall continue to receive a basic support payment under this paragraph
				for the fiscal year for which the ineligibility determination is made.(II)ExceptionNotwithstanding
				subclause (I) and clause (i), a local educational agency that obtains
				eligibility for a basic support payment under subparagraph (A) by meeting the
				requirements of clause (i)(II) for a fiscal year and, for the subsequent fiscal
				year, meets all of the requirements of such clause except for the requirement
				of item (cc) of such clause, shall be eligible to receive a basic support
				payment under subparagraph (A). If, for the next subsequent fiscal year, such
				local educational agency again fails to meet the requirement of such item (cc),
				the local educational agency shall be ineligible to receive a basic support
				payment under subparagraph (A), except that such agency shall continue to
				receive a basic support payment under this paragraph for the fiscal year for
				which the ineligibility determination is
				made.;
				and(III)by adding at the
			 end the following:(iv)Special
				ruleNotwithstanding clause (i)(II)(aa), a local educational
				agency shall be considered eligible to receive a basic support payment under
				subparagraph (A) with respect to the number of children determined under
				subsection (a)(1) for a fiscal year if the agency—(I)has an enrollment
				of children described in subsection (a)(1), including, for purposes of
				determining eligibility, those children described in subparagraphs (F) and (G)
				of such subsection, that constitutes a percentage of the total student
				enrollment of the agency that is not less than 35 percent;(II)was eligible to
				receive assistance under this paragraph for fiscal year 2001; and(III)meets the
				requirements of items (bb) and (cc) of clause (i)(II) for the fiscal year for
				which the determination is being made.(v)ApplicationWith respect to the first fiscal year for
				which a heavily impacted local educational agency described in clause (i)
				applies for a basic support payment under subparagraph (A), or with respect to
				the first fiscal year for which a heavily impacted local educational agency
				applies for a basic support payment under subparagraph (A) after becoming
				ineligible under clause (i) for 1 or more preceding fiscal years, the agency
				shall apply for such payment at least 1 year prior to the start of that first
				fiscal
				year.;(ii)by striking
			 subparagraphs (C) and (D) and inserting the following:(C)Maximum amount
				for heavily impacted local educational agencies(i)In
				generalExcept as provided for in subparagraph (D), the maximum
				amount that a heavily impacted local educational agency is eligible to receive
				under this paragraph for any fiscal year is the sum of the total weighted
				student units, as computed under subsection (a)(2) and subject to clause (ii),
				multiplied by the greater of—(I)four-fifths of the
				average per-pupil expenditure of the State in which the local educational
				agency is located for the third fiscal year preceding the fiscal year for which
				the determination is made; or(II)four-fifths of
				the average per-pupil expenditure of all of the States for the third fiscal
				year preceding the fiscal year for which the determination is made.(ii)Special
				rules(I)Calculations for
				local educational agencies with large numbers of certain eligible
				children(aa)In
				generalIn the case of a local educational agency with respect to
				which 35 percent or more of the total student enrollment of the schools of the
				agency are children described in subparagraph (D) or (E) of subsection (a)(1),
				and that has an enrollment of children described in subparagraph (A), (B), or
				(C) of such subsection equal to at least 10 percent of the agency's total
				enrollment, the Secretary shall calculate the weighted student units of the
				children described in subparagraph (D) or (E) of such subsection by multiplying
				the number of such children by a factor of 0.55.(bb)ExceptionNotwithstanding
				subclause (I), any local educational agency that received a payment under this
				clause for fiscal year 2006, shall not be required to have an enrollment of
				children described in subparagraph (A), (B), or (C) of subsection (a)(1) equal
				to at least 10 percent of the agency's total enrollment for purposes of
				subclause (I).(II)Calculations
				for local educational agencies with small numbers of eligible
				childrenFor a local educational agency that has an enrollment of
				100 or fewer children described in subsection (a)(1), the Secretary shall
				calculate the total number of weighted student units for purposes of subsection
				(a)(2) by multiplying the number of such children by a factor of 1.75.(III)Calculations
				for certain other local educational agenciesFor a local
				educational agency that does not qualify under paragraph (2)(B)(i)(I) and has
				an enrollment of more than 100 but not more than 1,000 children described in
				subsection (a)(1), the Secretary shall calculate the total number of weighted
				student units for purposes of subsection (a)(2) by multiplying the number of
				such children by a factor of 1.25.(D)Maximum amount
				for large heavily impacted local educational agencies(i)Applicable
				formula(I)In
				generalSubject to clause (ii), the maximum amount that a heavily
				impacted local educational agency described in subclause (II) is eligible to
				receive under this paragraph for any fiscal year shall be determined in
				accordance with the formula described in paragraph (1)(C).(II)Large heavily
				impacted local educational agenciesA heavily impacted local
				educational agency described in this subclause is a local educational agency
				that has a total student enrollment of not less than 25,000 students, of which
				not less than 50 percent are children described in subsection (a)(1) and not
				less than 5,500 of such children are children described in subparagraphs (A)
				and (B) of subsection (a)(1).(ii)FactorFor
				purposes of calculating the maximum amount described in clause (i), the factor
				used in determining the weighted student units under subsection (a)(2) with
				respect to children described in subparagraphs (A) and (B) of subsection (a)(1)
				shall be
				1.35.;(iii)by striking
			 subparagraph (E);(iv)by redesignating
			 subparagraphs (F) through (H) as subparagraph (E) through (G),
			 respectively;(v)in subparagraph
			 (E) (as redesignated by clause (iv))—(I)by striking clause
			 (ii);(II)by striking
			 ; and at the end of clause (i) and inserting a period;
			 and(III)by striking
			 the Secretary and all that follows through shall
			 use and inserting the Secretary shall use;(vi)in subparagraph
			 (F) (as redesignated by clause (iv)), in the matter preceding clause (i), by
			 striking (C)(i)(II)(bb) and inserting
			 (B)(i)(II)(bb);(vii)in subparagraph
			 (G) (as redesignated by clause (iv))—(I)in clause
			 (i)—(aa)by striking
			 (B), (C), (D), or (E),, and inserting (B), (C), or
			 (D),;(bb)by striking
			 by reason of and inserting due to;(cc)by inserting
			 after clause (iii) the following: or as the direct result
			 of base realignment and closure or modularization as determined by the
			 Secretary of Defense, force structure change, or force relocation,;
			 and(dd)by inserting
			 before the period at the end the following: or during such time as
			 activities associated with base realignment and closure, modularization, force
			 structure change, or force relocation are ongoing; and(II)in clause (ii),
			 by striking (D) or (E) in both places such term appears and
			 inserting (C) or (D); and(viii)by adding at
			 the end the following:(H)Special
				ruleThe Secretary shall—(i)deem each local
				educational agency that received a fiscal year 2009 basic support payment for
				heavily impacted local educational agencies under this paragraph as eligible to
				receive a basic support payment for heavily impacted local educational agencies
				under this paragraph for each of fiscal years 2011, 2012, 2013, and 2014;
				and(ii)make a payment to
				such local educational agency under such section for each of fiscal years 2011,
				2012, 2013, and 2014.(I)Continued
				eligibility for a heavily impacted local educational agency entering into an
				intergovernmental cooperative agreement with a State educational
				agencyFor any fiscal year, a heavily impacted local educational
				agency that received a basic support payment under this paragraph for the
				fiscal year prior to the fiscal year for which such local educational agency
				entered into an intergovernmental cooperative agreement with a State
				educational agency shall remain eligible to receive a basic support payment
				under this paragraph for the duration of the intergovernmental cooperative
				agreement, but in no case for more than 5
				years.;
				and(C)in paragraph
			 (3)—(i)in subparagraph
			 (A), by striking 8014(b) and inserting
			 3(aa)(2);(ii)in subparagraph
			 (B)—(I)by redesignating
			 clause (iv) as clause (v); and(II)by inserting
			 after clause (iii) the following:(iv)In the case of a
				local educational agency that is providing a program of distance learning to
				children not residing within the geographic boundaries of the agency, the
				Secretary shall disregard such children from such agency's total enrollment
				when calculating the percentage under clause (i)(I) and shall disregard any
				funds received for such children when calculating the total current
				expenditures attributed to the operation of such agency when calculating the
				percentage under clause
				(i)(II).;(iii)in subparagraph
			 (C), by striking subparagraph (D) or (E) of paragraph (2), as the case
			 may be and inserting paragraph (2)(D); and(iv)by striking
			 subparagraph (D) and inserting the following:(D)Ratable
				distribution(i)In
				generalFor each fiscal year described in subparagraph (A) for
				which the sums appropriated under section 3(aa)(2) exceed the amount required
				to pay each local educational agency 100 percent of the local educational
				agency’s threshold payment under subparagraph (B) or (C), the Secretary shall
				distribute such excess sums to each eligible local educational agency that has
				not received the agency’s maximum payment amount computed under paragraph (1)
				or (2) (as the case may be) by multiplying—(I)a percentage, the
				denominator of which is the difference between the maximum payment amount
				computed under paragraph (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment (as calculated
				under subparagraphs (B) and (C)) of all local educational agencies, and the
				numerator of which is the aggregate amount of funds appropriated under section
				3(aa)(2) that exceeds the amount of such threshold payments for all local
				educational agencies; by(II)the difference
				between the maximum payment amount computed under paragraph (1) or (2) (as the
				case may be) for the agency and the amount of the threshold payment as
				calculated under subparagraphs (B) and (C) for the agency.(ii)Insufficient
				paymentsFor each fiscal year described in subparagraph (A) for
				which the sums appropriated under section 3(aa)(2) are insufficient to pay each
				local educational agency all of the local educational agency’s threshold
				payment described in clause (i), the Secretary shall ratably reduce the payment
				to each local educational agency under this paragraph.(iii)IncreasesIf
				the sums appropriated under section 3(aa)(2) are sufficient to increase the
				threshold payment above the 100 percent threshold payment described in clause
				(i), then the Secretary shall increase payments on the same basis as such
				payments were reduced, except no local educational agency may receive a payment
				amount greater than 100 percent of the maximum payment calculated under this
				subsection.;
				(3)in subsection (c),
			 by amending paragraph (2) to read as follows:(2)ExceptionCalculation
				of payments for a local educational agency shall be based on data from the
				fiscal year for which the agency is making an application for payment if such
				agency—(A)is newly
				established by a State, for the first year of operation of such agency
				only;(B)was eligible to
				receive a payment under this section for the previous fiscal year and has had
				an overall increase in enrollment (as determined by the Secretary in
				consultation with the Secretary of Defense, the Secretary of Interior, or the
				heads of other Federal agencies)—(i)of not less than
				10 percent, or 100 students, of children described in—(I)subparagraph (A),
				(B), (C), or (D) of subsection (a)(1); or(II)subparagraph (F)
				or (G) of subsection (a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense or the Department of the
				Interior; and(ii)that is the
				direct result of closure or realignment of military installations under the
				base closure process or the relocation of members of the Armed Forces and
				civilian employees of the Department of Defense as part of force structure
				changes or movements of units or personnel between military installations or
				because of actions initiated by the Secretary of Interior or the head of
				another Federal agency; or(C)was eligible to
				receive a payment under this section for the previous fiscal year and has had
				an overall increase in enrollment (as determined by the Secretary)—(i)of not less than
				10 percent of children described in subsection (a)(1), or not less than 100 of
				such children; and(ii)that is the
				direct result of the closure of a local educational agency that received a
				payment under paragraph (1) or (2) of subsection (b) in the previous fiscal
				year.;(4)in subsection
			 (d)(1), by striking 8014(c) and inserting
			 3(aa)(3);(5)in subsection
			 (e)—(A)by striking
			 paragraphs (1) and (2) and inserting the following:(1)In
				generalSubject to paragraph (2), the total amount the Secretary
				shall pay a local educational agency under subsection (b)—(A)for fiscal year
				2014, shall not be less than 90 percent of the total amount that the local
				educational agency received under paragraphs (1) and (2) of subsection (b) for
				fiscal year 2013;(B)for fiscal year
				2015, shall not be less than 85 percent of the total amount that the local
				educational agency received under paragraphs (1) and (2) of subsection (b) for
				fiscal year 2013; and(C)for fiscal year
				2016, shall not be less than 80 percent of the total amount that the local
				educational agency received under paragraphs (1) and (2) of subsection (b) for
				fiscal year 2013.;
				and(B)by redesignating
			 paragraph (3) as paragraph (2); and(6)by striking
			 subsection (g).8004.ConstructionSection 8007 (20 U.S.C. 7707) is
			 amended—(1)by striking 8014(e) each
			 place the term appears and inserting 3(aa)(4); and(2)in subsection
			 (a)(2), by adding at the end the following:(C)The agency is
				eligible under section 8003(b)(2) or is receiving a basic support payment under
				circumstances described in section
				8003(b)(2)(B)(ii)..8005.FacilitiesSection 8008(a) (20 U.S.C. 7708(a)) is
			 amended by striking 8014(f) and inserting
			 3(aa)(5).8006.Federal
			 administrationSection 8010
			 (20 U.S.C. 7710) is amended—(1)in subsection (c)(2)(E), by striking
			 under section 8003(b) and all that follows through the period at
			 the end and inserting under this title.; and(2)in subsection (d)(2), by striking
			 section 8014 and inserting section 3(aa).8007.DefinitionsSection 8013 (20 U.S.C. 7713) is
			 amended—(1)in paragraph (1), by striking and
			 Marine Corps and inserting Marine Corps, and Coast
			 Guard; and(2)in paragraph
			 (5)(A)(iii)(II), by striking Stewart B. McKinney Homeless Assistance
			 Act and inserting McKinney-Vento Homeless Assistance
			 Act.8008.Conforming
			 amendmentTitle VIII (20
			 U.S.C. 7701 et seq.) is amended by striking section 8014.8009.Eligibility
			 for impact aid payment(a)Local
			 educational agenciesNotwithstanding section 8013(9) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)), North
			 Chicago Community Unit School District 187, North Shore District 112, and
			 Township High School District 113 in Lake County, Illinois, and Glenview Public
			 School District 34 and Glenbrook High School District 225 in Cook County,
			 Illinois, shall be considered local educational agencies as such term is used
			 in, and for purposes of, title VIII of such Act.(b)ComputationNotwithstanding
			 any other provision of law, federally connected children (as determined under
			 section 8003(a) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7703(a))) who are in attendance in the North Shore District 112,
			 Township High School District 113, Glenview Public School District 34, and
			 Glenbrook High School District 225 described in subsection (a), shall be
			 considered to be in attendance in the North Chicago Community Unit School
			 District 187 described in subsection (a) for purposes of computing the amount
			 that the North Chicago Community Unit School District 187 is eligible to
			 receive under subsection (b) or (d) of section 8003 of such Act if—(1)such school
			 districts have entered into an agreement for such students to be so considered
			 and for the equitable apportionment among all such school districts of any
			 amount received by the North Chicago Community Unit School District 187 under
			 such section; and(2)any amount
			 apportioned among all such school districts pursuant to paragraph (1) is used
			 by such school districts only for the direct provision of educational
			 services.8010.Repeal of
			 sunset under the NDAA amendments to Impact AidSection 563(c) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239) is amended—(1)in the heading, by
			 striking ,
			 implementation, and repeal and inserting
			 and
			 implementation;(2)in paragraph (1),
			 by striking for a 2-year period; and(3)by striking
			 paragraph (4).IXGeneral
			 provisions9101.Definitions(a)In
			 generalSection 9101 (20 U.S.C. 7801) is amended to read as
			 follows:9101.DefinitionsExcept as otherwise provided, in this
				Act:(1)Adjusted cohort;
				entering cohort; transferred into; transferred out(A)Adjusted
				cohortSubject to clauses (ii) and (iii) of subparagraph (D) and
				subparagraphs (E) through (G), the term adjusted cohort means the
				difference of—(i)the sum of—(I)the entering
				cohort; plus(II)any students that
				transferred into the cohort in any of grades 9 through 12; minus(ii)any students that
				are removed from the cohort as described in subparagraph (E).(B)Entering
				cohortThe term entering cohort, when used with
				respect to a secondary school, means the number of first-time students in grade
				9 enrolled in the secondary school 1 month after the start of the secondary
				school’s academic year.(C)Transferred
				intoThe term transferred into, when used with
				respect to a secondary school student, means a student who—(i)was a first-time
				student in grade 9 during the same school year as the entering cohort;
				and(ii)enrolls after the
				entering cohort is calculated as described in subparagraph (B).(D)Transferred
				out(i)In
				generalThe term transferred out when used with
				respect to a secondary school student, means a student who the secondary school
				or local educational agency has confirmed has transferred—(I)to another school
				from which the student is expected to receive a regular secondary school
				diploma; or(II)to another
				educational program from which the student is expected to receive a regular
				secondary school diploma.(ii)Confirmation
				requirements(I)Documentation
				requiredThe confirmation of a student’s transfer to another
				school or educational program described in clause (i) requires documentation
				from the receiving school or program that the student enrolled in the receiving
				school or program.(II)Lack of
				confirmationA student who was enrolled, but for whom there is no
				confirmation of the student having transferred out, shall remain in the cohort
				as a nongraduate for reporting and accountability purposes under this
				Act.(iii)Programs not
				providing creditA student enrolled in a GED or other alternative
				educational program that does not issue or provide credit toward the issuance
				of a regular secondary school diploma shall not be considered transferred out
				and shall remain in the adjusted cohort.(E)Cohort
				removalTo remove a student from a cohort, a school or local
				educational agency shall require documentation to confirm that the student has
				transferred out, emigrated to another country, or is deceased.(F)Treatment of
				other departures and withdrawalsA student who was retained in a
				grade, enrolled in a GED program or other program that provides a recognized
				equivalent of a secondary school diploma, aged out of a secondary school or
				secondary school program, or left secondary school for any other reason,
				including expulsion, shall not be considered transferred out, and shall remain
				in the adjusted cohort.(G)Special
				ruleFor secondary schools that start after grade 9, the entering
				cohort shall be calculated 1 month after the start of the secondary school’s
				academic year in the earliest secondary school grade at the secondary
				school.(2)Advanced
				Placement or International Baccalaureate courseThe term
				Advanced Placement or International Baccalaureate course
				means—(A)a course of
				postsecondary-level instruction provided to middle school or secondary school
				students, terminating in an Advanced Placement or International Baccalaureate
				examination; or(B)another highly
				rigorous, evidence-based, postsecondary preparatory program terminating
				in—(i)an examination or
				courses that are widely accepted for credit at institutions of higher
				education; or(ii)another
				examination or courses approved by the Secretary.(3)Advanced
				Placement or International Baccalaureate examinationThe term
				Advanced Placement or International Baccalaureate examination
				means an Advanced Placement examination administered by the College Board, an
				International Baccalaureate examination administered by the International
				Baccalaureate Organization, or another such examination approved by the
				Secretary.(4)Authorizing
				committeesThe term authorizing committees means the
				Committee on Education and the Workforce of the House of Representatives and
				the Committee on Health, Education, Labor, and Pensions of the Senate.(5)Average daily
				attendance(A)In
				generalExcept as provided otherwise by State law or this
				paragraph, the term average daily attendance means—(i)the aggregate
				number of days of attendance of all students during a school year; divided
				by(ii)the number of
				days school is in session during that year.(B)ConversionThe
				Secretary shall permit the conversion of average daily membership (or other
				similar data) to average daily attendance for local educational agencies in
				States that provide State aid to local educational agencies on the basis of
				average daily membership (or other similar data).(C)Special
				ruleIf the local educational agency in which a child resides
				makes a tuition or other payment for the free public education of the child in
				a school served by another local educational agency, the Secretary shall, for
				the purpose of this Act—(i)consider the child
				to be in attendance at a school of the agency making the payment; and(ii)not consider the
				child to be in attendance at a school of the agency receiving the
				payment.(6)Average
				per-pupil expenditureThe term average per-pupil
				expenditure means, in the case of a State or of the United
				States—(A)without regard to
				the source of funds—(i)the aggregate
				current expenditures, during the most recent fiscal year for which satisfactory
				data are available, of all local educational agencies in the State or, in the
				case of the United States, for all States (which, for the purpose of this
				paragraph, means the 50 States and the District of Columbia); plus(ii)any direct
				current expenditures by the State for the operation of those agencies; divided
				by(B)the aggregate
				number of children in average daily attendance to whom those agencies provided
				free public education during that year.(7)Charter
				management organizationThe term charter management
				organization means a nonprofit organization that operates, manages, or
				oversees multiple charter schools by centralizing or sharing certain functions
				and resources among such schools.(8)ChildThe
				term child means any person within the age limits for which the
				State provides free public education.(9)Child with a
				disabilityThe term child with a disability has the
				same meaning given that term in section 602 of the Individuals with
				Disabilities Education Act.(10)Conditions for
				learningThe term conditions for learning means
				conditions that advance student achievement and positive child and youth
				development by supporting schools that—(A)promote physical,
				mental, and emotional health;(B)ensure the safety
				of students and staff;(C)promote social,
				emotional, and character development; and(D)have the following
				attributes:(i)Provide
				opportunities for physical activity and good nutrition.(ii)Are free of
				violence, harassment, and weapons.(iii)Prevent use and
				abuse of drugs and controlled substances.(iv)Help staff and
				students to model positive social and emotional skills.(v)Employ adults who
				have high expectations for student conduct, character, and academic
				achievement.(vi)Engage parents
				and family members in meaningful and sustained ways to promote positive student
				academic achievement and developmental outcomes.(11)Consolidated
				local applicationThe term consolidated local
				application means an application submitted by a local educational agency
				pursuant to section 9305.(12)Consolidated
				local planThe term consolidated local plan means a
				plan submitted by a local educational agency pursuant to section 9305.(13)Consolidated
				State applicationThe term consolidated State
				application means an application submitted by a State educational agency
				pursuant to section 9302.(14)Consolidated
				State planThe term consolidated State plan means a
				plan submitted by a State educational agency pursuant to section 9302.(15)Core academic
				subjectsThe term core academic subjects means
				English, reading or language arts, mathematics, science, foreign languages,
				civics and government, economics, arts, history, and geography.(16)Covered
				programThe term covered program means each of the
				programs authorized by—(A)part A of title
				I;(B)part C of title
				I;(C)part D of title
				I;(D)part A of title
				II;(E)part A of title
				III;(F)part B of title
				IV; and(G)subpart 2 of part
				B of title VI.(17)Current
				expendituresThe term current expenditures means
				expenditures for free public education—(A)including
				expenditures for administration, instruction, attendance and health services,
				pupil transportation services, operation and maintenance of plant, fixed
				charges, and net expenditures to cover deficits for food services and student
				body activities; but(B)not including
				expenditures for community services, capital outlay, and debt service, or any
				expenditures made from funds received under title I.(18)DepartmentThe
				term Department means the Department of Education.(19)Developmental
				delayThe term developmental delay has the meaning
				given the term in section 632 of the Individuals with Disabilities Education
				Act (20 U.S.C. 1432).(20)Distance
				learningThe term distance learning means the
				transmission of educational or instructional programming to geographically
				dispersed individuals and groups via telecommunications.(21)Early childhood
				education programThe term early childhood education
				program has the meaning given the term in section 103 of the Higher
				Education Act of 1965 (20 U.S.C. 1003).(22)Educational
				service agencyThe term educational service agency
				means a regional public multiservice agency authorized by State statute to
				develop, manage, and provide services or programs to local educational
				agencies.(23)Elementary
				schoolThe term elementary school means a nonprofit
				institutional day or residential school, including a public elementary charter
				school, that provides elementary education, as determined under State
				law.(24)English
				learnerThe term English learner means an
				individual—(A)who is aged 3
				through 21;(B)who is enrolled or
				preparing to enroll in an elementary school or secondary school;(C)(i)who was not born in the
				United States or whose native language is a language other than English;(ii)(I)who is a Native
				American or Alaska Native, or a native resident of the outlying areas;
				and(II)who comes from an
				environment where a language other than English has had a significant impact on
				the individual’s level of English language proficiency; or(iii)who is
				migratory, whose native language is a language other than English, and who
				comes from an environment where a language other than English is dominant;
				and(D)whose difficulties
				in speaking, reading, writing, or understanding the English language may be
				sufficient to deny the individual—(i)the ability to
				meet or exceed the State student academic achievement standards under section
				1111(a)(1) in a subject for the individual's grade level, as determined based
				on the State academic assessments described in section 1111(a)(2);(ii)the ability to
				successfully achieve in classrooms where the language of instruction is
				English; or(iii)the opportunity
				to participate fully in society.(25)Evidence-basedThe
				term evidence-based, when used with respect to a program,
				practice, or policy, means—(A)based on a
				comprehensive, unbiased review and weighing of 1 or more evaluation studies
				that—(i)have been carried
				out consistent with the principles of scientific research;(ii)have strong
				internal and external validity; and(iii)support the
				direct attribution of 1 or more outcomes to the program, practice, or policy;
				or(B)in the absence of
				any study described in subparagraph (A), based on a comprehensive, unbiased
				review and weighing of data analysis, research, or 1 or more evaluation studies
				of relevant programs, practices, or policies, that—(i)were carried out
				consistent with the principles of scientifically based research; and(ii)are accompanied
				by strategies to generate more robust evidence over time through research,
				evaluation, and data analysis, including—(I)the measurement of
				performance with reliable process and outcome indicators; and(II)the
				implementation of evaluations with strong internal and external validity where
				feasible and appropriate.(26)Expanded
				learning timeThe term expanded learning time means
				using a longer school day, week, or year schedule to significantly increase the
				total number of school hours, in order to include additional time for—(A)instruction in
				core academic subjects;(B)instruction in
				other subjects and enrichment and other activities that contribute to a
				well-rounded education, including music and the arts, physical education, and
				experiential and work-based learning; and(C)instructional and
				support staff to collaborate, plan, and engage in professional development,
				including on family and community engagement, within and across grades and
				subjects.(27)Family literacy
				activitiesThe term family literacy activities means
				activities that—(A)are of sufficient
				intensity in terms of hours, and of sufficient duration, to make sustainable
				improvements in the literacy rates of a family;(B)better enable
				parents to support their children’s learning needs; and(C)integrate all of
				the following activities:(i)Parent adult
				education and literacy activities that lead to readiness for postsecondary
				education or training, career advancement, and economic
				self-sufficiency.(ii)Interactive
				literacy activities between parents and their children.(iii)Training for
				parents regarding how to be the primary teacher for their children and full
				partners in the education of their children.(iv)Age-appropriate
				education to prepare children for success in school and life
				experiences.(28)Family
				memberThe term family member means a parent,
				relative, or other adult who is responsible for the care and well-being of a
				child.(29)Former english
				learnerThe term former English learner means a
				student who is proficient in English, as determined by the State assessment of
				English language proficiency under section 1111(a)(2)(D), but previously was an
				English learner, as defined in this section.(30)Free public
				educationThe term free public education means
				education that is provided—(A)at public expense,
				under public supervision and direction, and without tuition charge; and(B)as elementary or
				secondary education, as determined under State law, except that,
				notwithstanding State law, such term—(i)includes preschool
				education; and(ii)does not include
				any education provided beyond grade 12.(31)Gifted and
				talentedThe term gifted and talented, when used
				with respect to students, children, or youth, means students, children, or
				youth who give evidence of high achievement capability in areas such as
				intellectual, creative, artistic, or leadership capacity, or in specific
				academic fields, and who need services or activities not ordinarily provided by
				the school in order to fully develop those capabilities.(32)Graduation
				ratesThe term graduation rates shall, at a minimum,
				include both of the following:(A)A 4-year adjusted
				cohort graduation rate for a school year, defined as the percent obtained by
				calculating the product of—(i)the result
				of—(I)the number of
				students who—(aa)formed the
				adjusted cohort 4 years earlier; and(bb)graduate in 4
				years or less with a regular secondary school diploma; divided by(II)the number of
				students who formed the adjusted cohort for that year’s graduating class 4
				years earlier; multiplied by(ii)100.(B)A cumulative
				graduation rate for a school year, defined as the percent obtained by
				calculating the product of—(i)the result
				of—(I)the sum of—(aa)the number of
				students who—(AA)form the adjusted
				cohort for that year's graduating class; and(BB)graduate in 4
				years or less with a regular secondary school diploma; plus(bb)the number of
				additional students from previous cohorts who graduate with a regular secondary
				school diploma by the end of the school year in—(AA)more than 4 years
				but not more than 6 years; or(BB)before exceeding
				the age for eligibility for a free appropriate public education (as defined in
				section 602 of the Individuals with Disabilities Education Act) under State
				law; divided by(II)the sum
				of—(aa)the number of
				students who form the adjusted cohort for that year’s graduating class;
				plus(bb)the number of
				additional student graduates described in subclause (I)(bb); multiplied
				by(ii)100.(33)High
				schoolThe term high school means a secondary school
				that—(A)grants a diploma,
				as defined by the State; and(B)includes, at
				least, grade 12.(34)Highly
				qualified teacher(A)In
				generalThe term highly qualified teacher
				means—(i)with respect to
				any public elementary school, middle school, or high school teacher teaching in
				a State, a teacher who—(I)(aa)has obtained State
				certification as a teacher (including certification obtained through
				alternative routes to certification) or passed the State teacher licensing
				examination, and holds a license to teach in the State, except that when used
				with respect to any teacher teaching in a charter school, the term means that
				the teacher meets the requirements set forth in the State’s charter school law;
				or(bb)has passed a
				rigorous State test for subject matter knowledge and is making satisfactory
				progress towards obtaining full certification or licensure within 3 years
				through participation in a high-quality, State-approved alternative
				certification program; and(II)has not had
				certification or licensure requirements waived on an emergency, temporary, or
				provisional basis;(ii)with respect
				to—(I)an elementary
				school teacher who is new to the profession, that the teacher holds at least a
				bachelor’s degree and—(aa)if teaching more
				than a single subject, has demonstrated, by receiving a passing score on a
				rigorous State test, subject knowledge and teaching skills in reading, writing,
				mathematics, and other areas of the basic elementary school curriculum (which
				may consist of passing a State-required certification or licensing test or
				tests in reading, writing, mathematics, and other areas of the basic elementary
				school curriculum); or(bb)if teaching a
				single subject, meets either the requirement in item (aa) or (bb) of subclause
				(II); and(II)a middle school
				or high school teacher who is new to the profession, that the teacher holds at
				least a bachelor’s degree and has demonstrated a high level of competency in
				each of the academic subjects in which the teacher teaches by—(aa)receiving a
				passing score on a rigorous State academic subject test in each of the academic
				subjects in which the teacher teaches (which may consist of a passing level of
				performance on a State-required certification or licensing test or tests in
				each of the academic subjects the teacher teaches); or(bb)successful
				completion, in each of the academic subjects in which the teacher teaches, of
				an academic major, a graduate degree, coursework equivalent to an undergraduate
				academic major, or advanced certification or credentialing; and(iii)with respect to
				an elementary school, middle school, or high school teacher who is not new to
				the profession, that the teacher holds at least a bachelor’s degree and—(I)has met the
				applicable standard in subclause (I) or (II) of clause (ii), which includes an
				option for a test; or(II)demonstrates
				competence in all the academic subjects in which the teacher teaches based on a
				high objective uniform State standard of evaluation, which may include multiple
				subjects, that—(aa)is set by the
				State for both grade-appropriate academic subject-matter knowledge and teaching
				skills;(bb)is aligned with
				State academic content and student academic achievement standards under section
				1111(a)(1) and developed in consultation with core content specialists,
				teachers, principals, and school administrators;(cc)provides
				objective, coherent information about the teacher’s attainment of core content
				knowledge in the academic subjects in which a teacher teaches;(dd)is applied
				uniformly to all teachers in the same academic subject and the same grade level
				throughout the State;(ee)takes into
				consideration, but is not based primarily on, the time the teacher has been
				teaching in the academic subject;(ff)is made available
				to the public on request; and(gg)may involve
				multiple, objective measures of teacher competency.(B)Special
				ruleNotwithstanding the requirements of subparagraph (A), a
				State may deem a teacher to be a highly qualified teacher for purposes of this
				Act, if the teacher is—(i)a teacher with a
				bachelor’s degree who has received and maintained, for the State in which the
				teacher teaches, a rating in the highest categories of a professional growth
				and improvement system;(ii)a teacher in a
				rural local educational agency, as described in section 6211(d), who teaches
				multiple subjects, if the teacher is a highly qualified teacher in 1 of the
				core academic subjects that the teacher teaches and becomes highly qualified in
				the additional subjects in not more than 3 years by meeting the requirements of
				clause (ii) or (iii) of subparagraph (A);(iii)a science
				teacher who holds a broad field science or individual science certification or
				licensure and whom the State determines is highly qualified for purposes of
				this paragraph;(iv)a teacher who has
				been determined to be highly qualified by the State as of the day before the
				date of enactment of the Strengthening America's Schools Act of 2013; or(v)a teacher who is a
				participant in an exchange visitor program and whom the State determines is
				highly qualified for the purposes of this paragraph.(C)Special
				education teachersThe definition of the term highly
				qualified teacher shall also include a special education teacher who is
				highly qualified as determined under section 602(10) of the Individuals with
				Disabilities Education Act.(35)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency—(A)that serves not
				fewer than 10,000 children from families with incomes below the poverty
				line;(B)for which not less
				than 20 percent of the children served by the agency are from families with
				incomes below the poverty line; or(C)that is in the
				highest quartile of local educational agencies in the State, based on student
				poverty.(36)High-need
				school(A)In
				generalThe term high-need school means—(i)an elementary
				school or middle school in which not less than 50 percent of the enrolled
				students are children from low-income families; or(ii)a high school in
				which not less than 40 percent of the enrolled students are children from
				low-income families, which may be calculated using comparable data from feeder
				schools.(B)Low-income
				familyFor purposes of subparagraph (A), the term
				low-income family means a family—(i)in which the
				children are eligible for a free or reduced price lunch under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(ii)receiving
				assistance under a State program funded under part A of title IV of the Social
				Security Act (42 U.S.C. 601 et seq.); or(iii)in which the
				children are eligible to receive medical assistance under the Medicaid
				program.(37)Institution of
				higher educationThe term institution of higher
				education has the meaning given that term in section 101(a) of the
				Higher Education Act of 1965.(38)Leading
				indicatorsThe term leading indicators means areas
				in which a priority school is expected to demonstrate improvement, such
				as—(A)average student
				attendance rates;(B)teacher attendance
				rates;(C)on-time grade
				promotion;(D)credit
				accumulation rates;(E)expulsion,
				suspension, violence, and harassment rates;(F)teacher retention
				and turnover rates;(G)percentage of
				students failing a core, credit-bearing course; and(H)entrance and
				placement examinations, and preparation courses, for postsecondary
				education.(39)Local
				educational agency(A)In
				generalThe term local educational agency means a
				public board of education or other public authority legally constituted within
				a State for either administrative control or direction of, or to perform a
				service function for, public elementary schools or secondary schools in a city,
				county, township, school district, or other political subdivision of a State,
				or of or for a combination of school districts or counties that is recognized
				in a State as an administrative agency for its public elementary schools or
				secondary schools.(B)Administrative
				control and directionThe term includes any other public
				institution or agency having administrative control and direction of a public
				elementary school or secondary school.(C)Bie
				schoolsThe term includes an elementary school or secondary
				school funded by the Bureau of Indian Education but only to the extent that
				including the school makes the school eligible for programs for which specific
				eligibility is not provided to the school in another provision of law and the
				school does not have a student population that is smaller than the student
				population of the local educational agency receiving assistance under this Act
				with the smallest student population, except that the school shall not be
				subject to the jurisdiction of any State educational agency other than the
				Bureau of Indian Affairs.(D)Educational
				service agenciesThe term includes educational service agencies
				and consortia of those agencies.(E)State
				educational agencyThe term includes the State educational agency
				in a State in which the State educational agency is the sole educational agency
				for all public schools.(40)Magnet
				schoolThe term magnet school means a public
				elementary school, public secondary school, public elementary education center,
				or public secondary education center, that offers a special curriculum capable
				of attracting substantial numbers of students of different racial
				backgrounds.(41)Multi-tier
				system of supportsThe term multi-tier system of
				supports means a comprehensive system of differentiated supports that
				includes evidence-based instruction, universal screening, progress monitoring,
				formative assessments, research-based interventions matched to students' needs,
				and educational decision-making using student outcome data.(42)Mutual
				consentThe term mutual consent means a process
				through which—(A)the principal or
				hiring team and the teacher agree to the placement at a school;(B)the principal or
				hiring team selects teachers for the school from an unrestricted pool of
				internal and external candidates based on an assessment of the qualifications
				of the individual candidates; and(C)the local
				educational agency ensures that other schools served by the local educational
				agency are not being forced to accept teachers displaced from persistently
				low-achieving schools.(43)Native american
				and native american languageThe terms Native
				American and Native American language have the same meaning
				given those terms in section 103 of the Native American Languages Act of 1990
				(25 U.S.C. 2902).(44)Outlying
				areaThe term outlying area—(A)means American
				Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United
				States Virgin Islands;(B)means the Republic
				of Palau, to the extent permitted under section 105(f)(1)(B)(ix) of the Compact
				of Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2751)
				and until an agreement for the extension of United States education assistance
				under the Compact of Free Association becomes effective for the Republic of
				Palau; and(C)for the purpose of
				any discretionary grant program under this Act, includes the Republic of the
				Marshall Islands and the Federated States of Micronesia, to the extent
				permitted under section 105(f)(1)(B)(viii) of the Compact of Free Association
				Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2751).(45)ParentThe
				term parent includes a legal guardian or other person standing in
				loco parentis (such as a grandparent or stepparent with whom the child lives,
				or a person who is legally responsible for the child's welfare).(46)Positive
				behavioral interventions and supportsThe term positive
				behavioral interventions and supports means a management system and set
				of activities establishing the social culture of a school and the use of
				evidence-based behavioral practices needed for schools to prevent problem
				behaviors and provide effective learning environments for all students.(47)Poverty
				lineThe term poverty line means the poverty line
				(as defined by the Office of Management and Budget and revised annually in
				accordance with section 673(2) of the Community Services Block Grant Act (42
				U.S.C. 9902(2)) applicable to a family of the size involved.(48)Professional
				developmentThe term professional development means
				activities based on scientifically valid research that are coordinated and
				aligned to increase the effectiveness of educators (including teachers,
				principals, other school leaders, specialized instructional support personnel,
				paraprofessionals, and, as applicable, early childhood educators) and are
				regularly assessed to determine the activities’ effectiveness, and that—(A)are designed and
				implemented to improve student achievement and classroom practice;(B)are aligned
				with—(i)State academic
				content standards and student academic achievement standards developed under
				section 1111(a)(1);(ii)related academic
				and school improvement goals of the school, local educational agency, and, as
				appropriate, statewide and local curricula; and(iii)rigorous
				teaching standards;(C)increase
				educators’—(i)knowledge and
				understanding about how students learn;(ii)academic content
				knowledge;(iii)ability to
				analyze student work and achievement data from multiple sources, including how
				to adjust instructional strategies, assessments, and materials based on such
				analysis; and(iv)ability to
				instruct students with disabilities and English learners so that they are able
				to meet the State academic content standards and student academic achievement
				standards;(D)are informed by,
				and aligned with, such educators’ evaluations under the applicable professional
				growth and improvement system;(E)are job-embedded,
				ongoing, collaborative, data-driven, and classroom-focused; and(F)are, as
				appropriate—(i)designed to
				provide educators with the knowledge and skills to work more effectively with
				parents and families; and(ii)provided jointly
				for school staff and other early childhood education program providers, where
				applicable, to address the transition to elementary school, including issues
				related to school readiness across all major domains of early learning.(49)Professional
				growth and improvement system(A)In
				generalThe term professional growth and improvement
				system means a rigorous, transparent, and fair system of evaluation and
				support based on research and best practices for teachers and principals
				that—(i)provides
				meaningful feedback to teachers and principals on the results of their
				evaluation;(ii)establishes
				multiple categories of teacher and principal performance to ensure that the
				evaluation provides meaningful differentiation and is aligned with student
				academic achievement results;(iii)evaluates
				teachers and principals regularly consistent with research and best practices,
				including by using multiple measures;(iv)is directly
				aligned with professional development activities;(v)is developed and
				implemented with teacher and principal involvement;(vi)provides training
				for the evaluators who are responsible for conducting classroom and school
				level observations;(vii)for
				principals—(I)is based in
				significant part on evidence of improved student academic achievement and
				growth and student outcomes, including the English language proficiency of
				English learner students, and evidence of providing strong instructional
				leadership and support to teachers and other staff; and(II)may include other
				measures of principal performance such as parent and family engagement;
				and(viii)for teachers,
				is based in significant part on each of the following:(I)Evidence of
				improved student academic achievement and growth that is limited to
				evidence-based or externally validated measures.(II)Observations of
				classroom teaching.(III)Other measures
				that inform teacher performance, which may include student perception
				surveys.(B)Rules of
				constructionNothing in this paragraph shall be construed
				to—(i)require a State or
				local educational agency to change the components of a teacher and principal
				evaluation system that has been approved by the Secretary pursuant to the
				Secretary's waiver authority under section 9401 on the day before the date of
				enactment of the Strengthening America's Schools Act of 2013; and(ii)alter or
				otherwise affect the rights, remedies, and procedures afforded school or school
				district employees under Federal, State, or local laws (including applicable
				regulations or court orders) or under the terms of collective bargaining
				agreements, memoranda of understanding, or other agreements between such
				employees and their employers.(50)Regular
				secondary school diploma(A)In
				generalThe term regular secondary school diploma
				means the standard secondary school diploma awarded to the preponderance of
				students in the State that is fully aligned with State standards, or a higher
				diploma. Such term shall not include a GED or other recognized equivalent of a
				diploma, a certificate of attendance, or any lesser diploma award.(B)Exception for
				students with significant cognitive disabilitiesFor a student
				who has a significant cognitive disability and is assessed using an alternate
				assessment aligned to alternate academic achievement standards under section
				1111(a)(1)(C), receipt of a regular secondary school diploma or a State-defined
				alternate diploma aligned with completion of the student's right to a free
				appropriate public education under the Individuals with Disabilities Education
				Act shall be counted as graduating with a regular secondary school diploma for
				the purposes of this Act, except that not more than 1 percent of students
				served by a State or a local educational agency, as appropriate, shall be
				counted as graduates with a regular secondary school diploma under this
				subparagraph.(51)Scientifically
				based researchThe term scientifically based
				research—(A)means research
				that involves the application of rigorous, systematic, and objective procedures
				to obtain reliable and valid knowledge relevant to education activities and
				programs; and(B)includes research
				that—(i)employs
				systematic, empirical methods that draw on observation or experiment;(ii)involves rigorous
				data analyses that are adequate to test the stated hypotheses and justify the
				general conclusions drawn;(iii)relies on
				measurements or observational methods that provide reliable and valid data
				across evaluators and observers, across multiple measurements and observations,
				and across studies by the same or different investigators;(iv)is evaluated
				using experimental or quasi-experimental designs in which individuals,
				entities, programs, or activities are assigned to different conditions and with
				appropriate controls to evaluate the effects of the condition of interest, with
				a preference for random-assignment experiments, or other designs to the extent
				that those designs contain within-condition or across-condition
				controls;(v)ensures that
				experimental studies are presented in sufficient detail and clarity to allow
				for replication or, at a minimum, offer the opportunity to build systematically
				on their findings; and(vi)has been accepted
				by a peer-reviewed journal or approved by a panel of independent experts
				through a comparably rigorous, objective, and scientific review.(52)Scientifically
				valid researchThe term scientifically valid
				research includes applied research, basic research, and field-initiated
				research in which the rationale, design, and interpretation are soundly
				developed in accordance with principles of scientific research.(53)Secondary
				schoolThe term secondary school means a nonprofit
				institutional day or residential school, including a public secondary charter
				school, that provides secondary education, as determined under State law,
				except that the term does not include any education beyond grade 12.(54)SecretaryThe
				term Secretary means the Secretary of Education.(55)Specialized
				instructional support personnel; specialized instructional support
				services(A)Specialized
				instructional support personnelThe term specialized
				instructional support personnel means school counselors, school social
				workers, school psychologists, school nurses, and other qualified professional
				personnel involved in providing assessment, diagnosis, counseling, educational,
				therapeutic, and other necessary services (including related services as that
				term is defined in section 602 of the Individuals with Disabilities Education
				Act) as part of a comprehensive program to meet student needs.(B)Specialized
				instructional support servicesThe term specialized
				instructional support services means the services provided by
				specialized instructional support personnel.(56)StateThe
				term State means each of the 50 States, the District of Columbia,
				the Commonwealth of Puerto Rico, and each of the outlying areas.(57)State advisory
				council on early childhood education and careThe term
				State Advisory Council on Early Childhood Education and Care means
				the State Advisory Council on Early Childhood Education and Care designated or
				established under section 642B(b)(1)(A) of the Head Start Act (42 U.S.C.
				9837b(b)(1)(A)).(58)State
				educational agencyThe term State educational agency
				means the agency primarily responsible for the State supervision of public
				elementary schools and secondary schools.(59)Student with
				interrupted formal educationThe term student with
				interrupted formal education means a student identified as an English
				learner who—(A)enrolled in a
				United States school after grade 2;(B)has completed
				successfully 2 or more years less of schooling than students of the same
				age;(C)performs 2 years
				or more below grade level, as measured by State college and career ready
				student academic achievement standards; and(D)is preliterate in
				such student’s first language.(60)Teacher
				mentoringThe term teacher mentoring means
				supporting teachers or principals to increase the effectiveness and retention
				of such teachers or principals through a program that—(A)includes clear
				criteria for the selection of mentors that takes into account the
				mentor’s—(i)effectiveness;
				and(ii)ability to
				facilitate adult learning;(B)provides
				high-quality training for mentors in how to support teachers or principals
				effectively;(C)provides regularly
				scheduled time for collaboration, examination of student work and achievement
				data, and ongoing opportunities for mentors and mentees to observe each other’s
				teaching or leading, and identify and address areas for improvement; and(D)matches mentees
				with mentors in the same field, grade, grade span, or subject area.(61)Teacher of
				english learnersThe term teacher of English
				learners means a teacher who—(A)teaches students
				who are identified as English learners;(B)has as a primary
				role to support English learners with English language acquisition; and(C)is responsible for
				tracking the progress toward English proficiency of English learners.(62)Turnaround
				partnerThe term turnaround partner means a public
				or private nonprofit organization, institution of higher education, or charter
				management organization, with a demonstrated record of successful school
				improvement.(63)Universal
				design for learningThe term universal design for
				learning has the meaning given the term in section 103 of the Higher
				Education Act of 1965.(64)Young
				childThe term young child means an individual who
				has not reached the age at which the State in which the child resides requires
				mandatory school
				attendance..(b)Conforming
			 amendmentsThe Act (20 U.S.C. 6301 et seq.) is amended—(1)in section 1604(b)
			 (20 U.S.C. 6574(b)), as redesignated by section 1601(a)(3) of this Act, by
			 striking the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor and Pensions of
			 the Senate and inserting the authorizing
			 committees;(2)in section 3122(b)
			 (20 U.S.C. 6843(b)), as redesignated by section 3001(3) of this Act, by
			 striking the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate and inserting the authorizing committees;
			 and(3)in section
			 9401(e)(4) (20 U.S.C. 7861(e)(4)), by striking the Committee on
			 Education and the Workforce of the House of Representatives and the Committee
			 on Health, Education, Labor, and Pensions of the Senate and inserting
			 the authorizing committees.9102.Unsafe school
			 choice optionSection 9532(a)
			 (20 U.S.C. 7912(a)) is amended by striking attending and all
			 that follows through victim of and inserting who is
			 threatened with, or becomes a victim of,.9103.Geographic
			 diversitySubpart 2 of part E
			 of title IX (20 U.S.C. ) is amended by adding at the end the following:9537.Geographic
				diversityWhen awarding grants
				on a competitive basis under this Act, the Secretary shall ensure geographic
				diversity..9104.Evaluation
			 authoritySection 9601 (20
			 U.S.C. 7941) is amended to read as follows:9601.Evaluation
				authority(a)Reservation of
				fundsExcept as provided in subsection (b), the Secretary may
				reserve not less than 1 percent and not more than 3 percent of the amount
				appropriated to carry out each categorical program and demonstration project
				authorized under this Act. The reserved amounts shall be used by the Secretary,
				acting through the Director of the Institute of Education Sciences, to—(1)conduct—(A)comprehensive,
				high-quality evaluations of the program or project that—(i)provide
				information to inform policy-making and to support continuous program
				improvement; and(ii)use methods
				appropriate for the questions being asked; and(B)impact evaluations
				that employ experimental or quasi-experimental designs, where practicable and
				appropriate, and other rigorous methodologies that permit the strongest
				possible causal inferences;(2)provide technical
				assistance to grant recipients on—(A)the conduct of the
				evaluation activities that the grantees carry out under this Act; and(B)the collection and
				reporting of performance data relating to the program or project;(3)evaluate the
				aggregate short- and long-term effects and cost efficiencies across Federal
				programs assisted or authorized under this Act and related Federal preschool,
				elementary, and secondary programs under any other Federal law;(4)increase the
				usefulness of evaluations of grant recipients in order to ensure the continuous
				progress of the program or project by improving the quality, timeliness,
				efficiency, dissemination, and use of information relating to performance under
				the program or project; and(5)identify and
				disseminate research and best practices related to the programs and projects
				authorized under this Act to build the evidence base for the programs and
				projects that effectively meet the goals of this Act.(b)Title
				IThe Secretary shall reserve
				under subsection (a) 1 percent of the funds appropriated to carry out title
				I.(c)Evaluation
				planBeginning not later than 1 year after the date of enactment
				of the Strengthening America's Schools Act of 2013, the Secretary shall
				annually develop and submit to Congress a plan that—(1)describes the
				timeline for evaluation of the programs and projects authorized under this Act;
				and(2)describes the
				specific evaluation activities that the Secretary intends to carry out for such
				programs and projects during the next year.(d)Evaluation
				activities authorized elsewhereIf, under any other provision of
				this Act (other than title I), funds are authorized to be reserved or used for
				evaluation activities with respect to a program or project, the Secretary may
				not reserve additional funds under this section for the evaluation of that
				program or project.(e)Special rule
				regarding allocation for impact evaluationsThe Secretary shall
				use not less than 30 percent of the funds reserved under this section for each
				of the fiscal years 2014 through 2019, in the aggregate for each year, for
				impact evaluations that meet the requirements of subsection
				(a)(1)..9105.Conforming
			 amendments(a)ReorganizationTitle IX (20 U.S.C. 7801 et seq.) is
			 amended by adding at the end the following:GMiscellaneous
				provisions.(b)Conforming
			 amendmentsTitle IX (20
			 U.S.C. 7801 et seq.) is amended—(1)in section 9401 (20 U.S.C. 7861)—(A)in subsection (b)(1)(C), by striking
			 , in accordance with section 1111(b),; and(B)in subsection (c), by striking
			 subpart 1 of part B of title V and inserting subpart 1 of
			 part D of title V;(2)by striking
			 paragraph (1) of section 9501(b) (20 U.S.C. 7881(b)) and inserting the
			 following:(1)In generalThis section applies to programs
				under—(A)part C of title I;(B)part A of title
				II, to the extent provided in paragraph (3);(C)part A of title III;(D)part A of title IV;(E)part B of title IV;(F)part D of title IV; and(G)part E of title
				IV.;
				and(3)in section 9534(b)
			 (20 U.S.C. 7914(b)), by striking part B of title V each place
			 the term appears and inserting part D of title V.XCommission on
			 Effective Regulation and Assessment Systems for Public Schools10011.Short
			 titleThis title may be cited
			 as the Commission on Effective
			 Regulation and Assessment Systems for Public Schools
			 Act.10012.DefinitionsIn this title:(1)ChairpersonThe
			 term Chairperson means the Chairperson of the Commission.(2)CommissionThe
			 term Commission means the Commission on Effective Regulation and
			 Assessment Systems for Public Schools.10013.Establishment
			 of Commission on Effective Regulation and Assessment Systems for Public
			 Schools(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall establish a commission to be known as the
			 Commission on Effective Regulation and Assessment Systems for Public
			 Schools.(b)PurposeThe
			 Commission shall—(1)examine Federal,
			 State, and local regulatory requirements on elementary and secondary
			 education;(2)make
			 recommendations on how to align and improve such Federal, State, and local
			 requirements to improve performance and innovation;(3)examine the
			 quality and purpose of current Federal, State, and local assessment
			 requirements; and(4)make
			 recommendations to improve and align assessment systems to provide quality and
			 meaningful information for parents, teachers, and students to improve student
			 achievement, teacher performance, and innovation.(c)Membership(1)CompositionThe
			 Commission shall be composed of—(A)4
			 Governors;(B)6 State
			 legislators;(C)2 Chief State
			 school officers;(D)2 State officials
			 responsible for administering Federal education programs;(E)4
			 superintendents;(F)2
			 principals;(G)2 teachers;(H)2 assessment
			 experts; and(I)2 teacher and
			 principal effectiveness experts.(2)RecommendationsThe
			 Secretary shall solicit input and nominations for appointing members of the
			 Commission from—(A)Governors;(B)members of
			 Congress;(C)State
			 legislators;(D)superintendents,
			 principals, teachers, and other members of the education community; and(E)parents, students,
			 and other members of the general public.(3)DeterminationThe
			 Secretary shall determine the membership of the Commission after considering
			 recommendations submitted under paragraph (2).(d)ChairpersonThe
			 Secretary shall designate a Governor as the Chairperson of the
			 Commission.(e)MeetingsThe
			 Commission shall hold, at the call of the Chairperson, not less than 1 meeting
			 every 6 months. All such meetings shall be open to the public. The Commission
			 may hold, at the call of the Chairperson, such other meetings as the
			 Chairperson sees fit to carry out this title.(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.(g)Initial
			 meetingThe Commission shall hold its first meeting not later
			 than 60 days after the date of enactment of this Act.10014.Powers of the
			 Commission(a)Hearings(1)In
			 generalThe Commission shall hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Commission determines appropriate to carry out this title.(2)ParticipationIn
			 hearings held under this subsection, the Commission shall consider inviting
			 witnesses from, among other groups—(A)teachers;(B)parents;(C)principals;(D)superintendents;(E)Federal, State,
			 and local educational agency personnel;(F)researchers and
			 other experts; and(G)any other
			 individuals determined appropriate by the Commission.(b)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this title. Upon request of the Chairperson, the head of
			 such department or agency shall furnish such information to the
			 Commission.10015.Duties of the
			 Commission(a)Duties(1)In
			 generalThe Commission shall take such actions as it determines
			 necessary to gain a full understanding of the issues of effective regulation
			 and assessment systems for public schools.(2)Areas of
			 emphasisThe Commission shall
			 focus—(A)in examining the
			 over-regulation of public schools, on—(i)examining Federal,
			 State, and local regulations governing public schools;(ii)differentiating
			 between financial, programmatic, general education, special education, and
			 civil rights requirements;(iii)identifying
			 which government entity requires each regulation;(iv)measuring the
			 cost of compliance in terms of funds spent on compliance and time in hours and
			 personnel;(v)identifying
			 duplicative, redundant, or unnecessary regulations at each governmental level;
			 and(vi)investigating how
			 Federal, State, and local interpretations of laws and regulations create an
			 additional or unnecessary burden and are used as a rationale for imposing
			 requirements that are not actually mandated by law; and(B)in examining the
			 effective testing of public schools, on—(i)examining Federal,
			 State, and local testing and standardized assessment requirements for public
			 elementary schools, middle schools, and high schools;(ii)determining the
			 purpose and intent of each such test or assessment, including whether it is
			 intended to measure student achievement and growth, teacher and principal
			 effectiveness, or system accountability;(iii)determining the
			 frequency, length, and scheduling of such tests and assessments, and measuring,
			 in hours and days, the student and teacher time spent on testing;(iv)examining
			 standardized assessments required by Federal, State, or local requirements,
			 excluding teacher-created tests and quizzes and formative assessments;(v)reporting on the
			 quality of standardized assessments;(vi)examining
			 reporting practices of test results and the degree to which such results are
			 returned in a timely manner with sufficient quality to be useful to parents,
			 teachers and principals, and students to inform and improve their work,
			 including targeting instruction to student needs, grading student work, and
			 evaluating teacher and principal effectiveness;(vii)analyzing the
			 ability of quality assessments to measure whether a student is prepared to
			 graduate from high school and pursue college or a career without the need for
			 academic remediation;(viii)examining what
			 factors most contribute to quality assessments and the extent to which
			 high-quality assessments can advance student learning;(ix)determining the
			 technology infrastructure required for next generation assessments; and(x)identifying
			 opportunities to improve assessment practices to better promote parent, teacher
			 and principal, and student understanding of progress toward college and career
			 readiness and public understanding of school performance and educational
			 productivity.(3)SamplesIn
			 conducting its work under this title, the Commission may rely on samples of
			 States and local educational agencies for examples of regulations and testing
			 requirements.(b)Reports(1)In
			 generalSubject to paragraph (2), the Commission shall provide
			 regular reports in a manner and form of the Commission's choosing to—(A)the Secretary;
			 and(B)the members of the
			 authorizing committees.(2)Annual
			 reportNot later than 1 year after the date of the first meeting
			 of the Commission, and annually thereafter, the Commission shall issue a report
			 to—(A)the Secretary;
			 and(B)the members of the
			 authorizing committees.(3)Public
			 reportThe Commission shall—(A)prepare a
			 report—(i)analyzing findings
			 of the Commission; and(ii)making
			 recommendations for Federal, State, and local policy makers; and(B)broadly
			 disseminate such report to the general public.(c)TestimonyThe
			 Chairperson shall annually provide testimony to the authorizing
			 committees.10016.Commission
			 personnel matters(a)Compensation of
			 membersEach member of the Commission shall serve without
			 compensation in addition to any such compensation received for the member's
			 service as an officer or employee of the United States, if applicable.(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter 1 of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.(c)Assistance(1)In
			 generalThe Assistant Secretary of Elementary and Secondary
			 Education shall provide assistance to the Commission, upon request of the
			 Commission, without reimbursement.(2)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.XIAmendments to
			 other laws; miscellaneous provisionsAAmendments to other laws1McKinney-Vento Homeless Assistance Act11011.Short
			 titleThis subpart may be
			 cited as the McKinney-Vento Homeless Education Reauthorization Act of
			 2013.11012.Education for
			 homeless children and youthSubtitle B of title VII of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) is amended to
			 read as follows:BEducation for
				homeless children and youth721.Statement of
				policyThe following is the
				policy of Congress:(1)Each State shall
				ensure that each homeless child and youth has access to the same free
				appropriate public education, including a public preschool education, as is
				provided to other children and youth.(2)In any State where
				compulsory residency requirements or other requirements of laws, regulations,
				practices, or policies may act as a barrier to the identification, enrollment,
				attendance, or success in school of homeless children and youth, the State
				shall review and revise such laws, regulations, practices, or policies to
				ensure that homeless children and youth are afforded the same free appropriate
				public education as is provided to other children and youth.(3)Homelessness is
				not a sufficient reason to separate students from the mainstream school
				environment.(4)Homeless children
				and youth shall have access to the education and other services that such
				children and youth need to ensure that such children and youth have an
				opportunity to meet the same college and career ready State student academic
				achievement standards to which all students are held.722.Grants for
				State and local activities for the education of homeless children and
				youth(a)General
				authorityThe Secretary is authorized to make grants to States
				from allotments made under subsection (c) and in accordance with this section
				to enable such States to carry out the activities described in subsections (d)
				through (g).(b)ApplicationIn
				order for a State to be eligible to receive a grant under this section, the
				State educational agency, in consultation with other relevant State agencies,
				shall submit an application to the Secretary at such time, in such manner, and
				containing or accompanied by such information as the Secretary may reasonably
				require.(c)Allocation and
				reservations(1)Allocation(A)In
				generalSubject to subparagraph (C), the Secretary is authorized
				to allot to each State an amount that bears the same ratio to the amount
				appropriated for such year under section 727 that remains after the Secretary
				reserves funds under paragraph (2) and uses funds to carry out section 724 (d)
				and (h), as the amount allocated under section 1122 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6332) to the State for that year
				bears to the total amount allocated under section 1122 of such Act to all
				States for that year, except as provided in subparagraph (B).(B)Minimum
				allotmentsNo State shall receive for a fiscal year less under
				this paragraph than the greater of—(i)$300,000;
				or(ii)an amount that
				bears the same ratio to the amount appropriated for such year under section 727
				that remains after the Secretary reserves funds under paragraph (2) and uses
				funds to carry out section 724 (d) and (h), as the amount the State received
				under this paragraph for the preceding fiscal year bears to the total amount
				received by all States under this paragraph for the preceding fiscal
				year.(C)Reduction for
				insufficient fundsIf there are insufficient funds in a fiscal
				year to allot to each State the minimum amount under subparagraph (B), the
				Secretary shall ratably reduce the allotments to all States based on the
				proportionate share that each State received under this subsection for the
				preceding fiscal year.(2)Reservations(A)Students in
				territoriesThe Secretary is authorized to reserve 0.1 percent of
				the amount appropriated for each fiscal year under section 727 to be allocated
				by the Secretary among the United States Virgin Islands, Guam, American Samoa,
				and the Commonwealth of the Northern Mariana Islands, according to their
				respective need for assistance under this subtitle, as determined by the
				Secretary. Funds allocated under this subparagraph shall be used for programs
				that are consistent with the purposes of the programs described in this
				subtitle.(B)Indian
				students(i)TransferThe
				Secretary shall transfer 1 percent of the amount appropriated for each fiscal
				year under section 727 to the Department of the Interior for programs that are
				for Indian students served by schools funded by the Secretary of the Interior,
				as determined under the Indian Self-Determination and Education Assistance Act
				(25 U.S.C. 450 et seq.), and that are consistent with the purposes of the
				programs described in this subtitle.(ii)AgreementThe
				Secretary of Education and the Secretary of the Interior shall enter into an
				agreement, consistent with the requirements of this subtitle, for the
				distribution and use of the funds described in clause (i) under terms that the
				Secretary of Education determines best meet the purposes of the programs
				described in this subtitle. Such agreement shall set forth the plans of the
				Secretary of the Interior for the use of the funds transferred, including
				appropriate goals, objectives, and milestones for that use.(d)State
				activitiesGrant funds from a grant made to a State under this
				section shall be used for the following:(1)To provide
				activities for and services to improve the identification of homeless children
				and youth and enable such children and youth to enroll in, attend, and succeed
				in school, including in early childhood education programs.(2)To establish or
				designate an Office of the Coordinator for Education of Homeless Children and
				Youth in the State educational agency in accordance with subsection (f) that
				has sufficient knowledge, authority, and time to carry out the duties described
				in this subtitle.(3)To prepare and
				carry out the State plan described in subsection (g).(4)To develop and
				implement professional development activities for liaisons designated under
				subsection (g)(1)(J)(ii), other local educational agency and school personnel,
				and community agencies—(A)to improve their
				identification of homeless children and youth; and(B)to improve their
				awareness of, and capacity to respond to, specific needs in the education of
				homeless children and youth.(e)State and local
				subgrants(1)Minimum
				disbursements by StatesFrom the grant funds made available each
				year to a State under subsection (a) to carry out this subtitle, the State
				educational agency shall distribute not less than 75 percent by making
				subgrants under section 723 to local educational agencies for the purposes of
				carrying out section 723.(2)Use by State
				educational agencyA State educational agency may use any grant
				funds remaining after making subgrants under section 723 to conduct activities
				under subsection (f) directly or through making grants or entering into
				contracts.(3)Prohibition on segregating homeless
				studentsIn providing a free public education to a homeless child
				or youth, no State receiving funds under this subtitle shall segregate such
				child or youth in a separate school, or in a separate program within a school,
				based on such child's or youth's status as homeless.(f)Functions of the
				Office of the CoordinatorThe Coordinator for Education of
				Homeless Children and Youth established in each State shall—(1)gather and make
				publicly available reliable, valid, and comprehensive information on—(A)the nature and
				extent of the problems homeless children and youth have in gaining access to
				public preschool programs, and to public elementary schools and secondary
				schools;(B)the difficulties
				in identifying the special needs and barriers to participation and achievement
				of such children and youth;(C)any progress made
				by the State educational agency and local educational agencies in the State in
				addressing such problems and difficulties; and(D)the success of the
				programs under this subtitle in identifying homeless children and youth and
				allowing homeless children and youth to enroll in, attend, and succeed in,
				school; and(2)develop and carry
				out the State plan described in subsection (g);(3)collect data for
				and transmit to the Secretary, at such time and in such manner as the Secretary
				may require, reports containing such information as the Secretary determines is
				necessary to assess the educational needs of homeless children and youth within
				the State, including data requested pursuant to section 724(h);(4)improve the
				provision of comprehensive education and related support services to homeless
				children and youth and their families, and to minimize educational disruption,
				through coordination of activities, and collaboration with—(A)educators,
				including teachers, administrators, special education personnel, and child
				development and preschool program personnel;(B)providers of
				services to homeless children and youth and homeless families, public and
				private child welfare and social services agencies, law enforcement agencies,
				juvenile and family courts, agencies providing mental health services, domestic
				violence agencies, child care providers, runaway and homeless youth centers,
				and providers of services and programs funded under the Runaway and Homeless
				Youth Act (42 U.S.C. 5701 et seq.);(C)providers of
				emergency, transitional, and permanent housing to homeless children and youth,
				and their families, including public housing agencies, shelter operators,
				operators of transitional housing facilities, and providers of transitional
				living programs for homeless youth;(D)local educational
				agency liaisons designated under subsection (g)(1)(J)(ii) for homeless children
				and youth; and(E)community
				organizations and groups representing homeless children and youth and their
				families;(5)provide
				professional development and technical assistance to and conduct monitoring of
				local educational agencies, in coordination with local educational agency
				liaisons designated under subsection (g)(1)(J)(ii), to ensure that local
				educational agencies comply with the requirements of paragraphs (3) through (8)
				of subsection (g), and subsection (e)(3); and(6)make opportunities
				available for teachers and local educational agency liaisons designated under
				subsection (g)(1)(J)(ii) to participate in ongoing and relevant professional
				development programs and activities.(g)State
				plan(1)In
				generalEach State shall submit to the Secretary and implement a
				plan to provide for the education of all homeless children and youth within the
				State. Such plan shall include the following:(A)A description of
				how such children and youth are (or will be) given the opportunity—(i)to meet the same
				college and career ready State student academic achievement standards as all
				students are expected to meet; and(ii)to become college
				and career ready.(B)A description of
				the procedures the State educational agency will use, in coordination with
				local educational agencies, to identify such children and youth in the State
				and to assess their needs.(C)A description of
				procedures for the prompt resolution of disputes arising under this subtitle,
				which shall—(i)be developed in
				coordination and collaboration with the liaisons designated under subparagraph
				(J)(ii);(ii)be readily
				available and provided in a written format and, to the extent practicable, in a
				manner and form understandable to the parents and guardians of homeless
				children and youth;(iii)take into
				account the educational best interest of the homeless child or youth, or
				unaccompanied youth, involved; and(iv)ensure that
				parents and guardians of homeless children and youth, and unaccompanied youth,
				who have exhausted the procedures available under this paragraph are able to
				appeal to the State educational agency, and are enrolled in school pursuant to
				paragraph (4)(C) and receive transportation pursuant to subparagraph (J)(iii)
				pending final resolution of the dispute.(D)A description of
				programs for school personnel (including the liaisons, principals, attendance
				officers, teachers, enrollment personnel, and specialized instructional support
				personnel) to increase the awareness of such personnel of the specific needs of
				homeless adolescents, including runaway and homeless youth.(E)A description of
				procedures that ensure that homeless children and youth are able to participate
				in Federal, State, or local nutrition programs.(F)A description of
				procedures that ensure that—(i)homeless children
				have access to public preschool programs, administered by the State educational
				agency or local educational agency, including through the policies and
				practices required under paragraph (3);(ii)homeless youth,
				including youth separated from public schools, are identified and accorded
				equal access to appropriate and available secondary education and support
				services, including receiving appropriate credit for full or partial coursework
				satisfactorily completed while attending a prior school, and for work completed
				after their enrollment in a new school, consistent with State graduation
				requirements and accreditation standards; and(iii)homeless
				children and youth who meet the relevant eligibility criteria are able to
				participate in Federal, State, or local before- and after-school care, magnet
				schools, summer schools, career and technical education, advanced placement,
				online learning opportunities, charter school programs, and relevant workforce
				investment programs.(G)Strategies to
				address problems identified in the reports provided to the Secretary under
				subsection (f)(3).(H)Strategies to
				address other problems with respect to the education of homeless children and
				youth, including enrollment problems related to—(i)immunization and
				other required health records and screenings;(ii)residency
				requirements;(iii)lack of birth
				certificates, school records, or other documentation;(iv)guardianship
				issues; or(v)uniform or dress
				code requirements.(I)A demonstration
				that the State educational agency, and local educational agencies and schools
				in the State, have developed and shall regularly review and revise their
				policies and practices to remove barriers to the identification, enrollment,
				attendance, retention, and success of homeless children and youth in schools,
				including early childhood education programs, in the State.(J)Assurances that
				the following will be carried out:(i)The State
				educational agency and local educational agencies in the State will adopt
				policies and practices to ensure that homeless children and youth are not
				stigmatized or segregated on the basis of their status as homeless.(ii)Local educational
				agencies will designate an appropriate staff person as the local educational
				agency liaison for homeless children and youth, who shall have sufficient
				training and time to carry out the duties described in paragraph (7)(A), and
				who may also be a coordinator for other Federal programs.(iii)The State and
				local educational agencies in the State will adopt policies and practices to
				ensure that transportation is provided at the request of the parent or guardian
				involved (or in the case of an unaccompanied youth, the liaison), to and from
				the school of origin, for as long as the student has the right to attend the
				school of origin as determined in paragraph (4)(A), in accordance with the
				following, as applicable:(I)If the child or
				youth continues to live in the area served by the local educational agency for
				the school of origin, the child’s or youth’s transportation to and from the
				school of origin shall be provided or arranged by the local educational agency
				for the school of origin.(II)If the child’s or
				youth’s living arrangements in the area served by the local educational agency
				of origin terminate and the child or youth, though continuing the child’s or
				youth’s education in the school of origin, begins living in an area served by
				another local educational agency, the local educational agency of origin and
				the local educational agency for the area in which the child or youth is living
				shall agree upon a method to apportion the responsibility and cost for
				providing transportation to and from the school of origin. If the local
				educational agencies are unable to agree upon such method, the responsibility
				and costs for transportation shall be shared equally between the
				agencies.(iv)The State
				educational agency and local educational agencies will adopt policies and
				practices to promote school success for homeless children and youth, including
				access to full participation in academic and extracurricular activities that
				are made available to non-homeless students.(2)Compliance(A)In
				generalEach plan adopted under this subsection shall also
				describe how the State will ensure that local educational agencies in the State
				will comply with the requirements of paragraphs (3) through (8).(B)CoordinationSuch
				plan shall indicate what technical assistance the State will furnish to local
				educational agencies and how compliance efforts will be coordinated with the
				local educational agency liaisons designated under paragraph (1)(J)(ii).(3)School readiness
				for homeless childrenEach State plan adopted under this
				subsection shall ensure that entities carrying out preschool programs funded,
				administered, or overseen by the agency involved—(A)identify and
				prioritize homeless children for enrollment and increase their enrollment and
				attendance in early childhood education programs, including through policies
				such as—(i)reserving spaces
				in preschool programs for homeless children;(ii)conducting
				targeted outreach to homeless children and their families;(iii)waiving
				application deadlines;(iv)providing ongoing
				professional development for staff regarding the needs of homeless children and
				their families and strategies to serve the children and families; and(v)developing the
				capacity to serve all identified homeless children; and(B)review the
				educational and related needs of homeless children and their families in such
				agency’s service area, in coordination with the liaison designated under
				paragraph (1)(J)(ii).(4)Local
				educational agency requirements(A)In
				generalThe local educational agency serving each child or youth
				to be assisted under this subtitle shall, according to the child's or youth's
				best interest—(i)continue the
				child's or youth's education in the school of origin for the duration of
				homelessness—(I)in any case in
				which the child or youth becomes a homeless child or youth between academic
				years or during an academic year; and(II)for the remainder
				of the academic year, if the child or youth becomes permanently housed during
				an academic year; or(ii)enroll the child
				or youth in any public school that nonhomeless students who live in the
				attendance area in which the child or youth is actually living are eligible to
				attend.(B)Best interest in
				school stabilityIn determining the best interest of the child or
				youth under subparagraph (A), the local educational agency shall—(i)presume that
				keeping a homeless child or youth in the school of origin is in the child’s or
				youth’s best interest, except when doing so is contrary to the wishes of the
				child’s or youth’s parent or guardian;(ii)consider
				student-centered factors related to the child’s or youth’s best interest,
				including factors related to the impact of mobility on achievement, education,
				health, and safety of homeless children and youth, giving priority to the
				wishes of the homeless child’s or youth’s parent or guardian or the
				unaccompanied youth involved;(iii)if, after
				conducting the best interest determination described in clause (ii), the local
				educational agency determines that it is not in the child’s or youth’s best
				interest to attend the school of origin or the school requested by the parent,
				guardian, or unaccompanied youth, provide, in coordination with the local
				education agency liaison, the homeless child's or youth’s parent or guardian or
				the unaccompanied youth, with a written explanation in a manner or form
				understandable to such parent, guardian, or youth, to the extent practicable,
				including a statement regarding the right to appeal under subparagraph
				(E);(iv)in the case of an
				unaccompanied youth, ensure that the local educational agency liaison assists
				in placement or enrollment decisions under this subparagraph, gives priority to
				the views of such unaccompanied youth, and provides notice to such youth of the
				right to appeal under subparagraph (E); and(v)provide
				transportation pursuant to paragraphs (1)(J)(iii) and (5).(C)Enrollment(i)EnrollmentThe
				school selected in accordance with this paragraph shall immediately enroll the
				homeless child or youth, even if the child or youth—(I)is unable to
				produce records traditionally required for enrollment, including previous
				academic records, health records, proof of residency or guardianship, or other
				documentation;(II)has unpaid fines
				or fees from prior schools or is unable to pay fees in the school selected;
				or(III)has missed
				application or enrollment deadlines during any period of homelessness.(ii)Contacting
				school last attendedThe enrolling school shall immediately
				contact the school last attended by the child or youth to obtain relevant
				academic and other records.(iii)Relevant
				health recordsIf the child or youth needs to obtain
				immunizations or other required health records, the enrolling school shall
				immediately enroll the child or youth and immediately refer the parent or
				guardian of the child or youth, or the unaccompanied youth, to the local
				educational agency liaison designated under paragraph (1)(J)(ii), who shall
				assist in obtaining necessary immunizations or screenings, or immunization or
				other required health records in accordance with subparagraph (D).(iv)No
				liabilityWhenever the school selected enrolls an unaccompanied
				youth in accordance with this paragraph, no liability shall be imposed upon the
				school by reason of enrolling the youth without parent or guardian
				consent.(D)RecordsAny
				record ordinarily kept by the school, including immunizations or medical
				records, academic records, birth certificates, guardianship records, and
				evaluations for special services or programs, regarding each homeless child or
				youth shall be maintained—(i)so that the
				records involved are available when a homeless child or youth enters a new
				school or school district, even if the child or youth owes fees or fines or did
				not withdraw from the previous school in conformance with local withdrawal
				procedures; and(ii)in a manner
				consistent with section 444 of the General Education Provisions Act (20 U.S.C.
				1232g).(E)DisputesIf
				a dispute arises over eligibility, enrollment, school selection, or service in
				a public school or public preschool, or any other issue relating to services
				under this subtitle—(i)in the case of a
				dispute relating to eligibility for enrollment or school selection, the child
				or youth shall be immediately enrolled in the school in which enrollment is
				sought, pending final resolution of the dispute including all available
				appeals;(ii)the parent or
				guardian of the child or youth shall be provided with a written explanation of
				the school’s decision regarding eligibility for enrollment, school selection,
				or services, made by the school or the local educational agency, which shall
				include information about the right to appeal the decision;(iii)the child,
				youth, parent, or guardian shall be referred to the local educational agency
				liaison designated under paragraph (1)(J)(ii), who shall carry out the dispute
				resolution process as described in paragraph (1)(C) as expeditiously as
				possible after receiving notice of such dispute; and(iv)in the case of an
				unaccompanied youth, the liaison shall ensure that the youth is immediately
				enrolled in the school in which the youth seeks enrollment, pending resolution
				of such dispute.(F)Placement
				choiceThe choice regarding placement shall be made regardless of
				whether the child or youth involved lives with the homeless parents or has been
				temporarily placed elsewhere.(G)School of origin
				defined(i)In
				generalIn this paragraph, the term school of origin
				means the school that a child or youth attended when permanently housed or the
				school in which the child or youth was last enrolled.(ii)Receiving
				schoolWhen a child or youth completes the final grade level
				served by the school of origin, as described in clause (i), the term
				school of origin shall include the designated receiving school
				at the next grade level for the feeder school that the child or youth
				attended.(H)Contact
				InformationNothing in this subtitle shall prohibit a local
				educational agency from requiring a parent or guardian of a homeless child to
				submit contact information.(I)PrivacyInformation
				about a homeless child's or youth's living situation shall be treated as a
				student education record under section 444 of the General Education Provisions
				Act (20 U.S.C. 1232g) and shall not be released to housing providers,
				employers, law enforcement personnel, or other persons or agencies not
				authorized to have such information under section 99.31 of title 34, Code of
				Federal Regulations, paying particular attention to preventing disruption of
				the living situation of the child or youth and to supporting the safety of such
				children and youth who are survivors of domestic violence and unaccompanied
				youth.(J)Academic
				achievementThe school selected in accordance with this paragraph
				shall ensure that homeless children and youth have opportunities to meet the
				same college and career ready State student academic achievement standards to
				which other students are held, including implementing the policies and
				practices required by paragraph (1)(J)(iv).(K)School readiness
				for homeless childrenEach local educational agency shall ensure
				school readiness for homeless children as described in paragraph (3).(5)Comparable
				servicesIn addition to receiving services provided for homeless
				children and youth under this subtitle or other Federal, State, or local laws,
				regulations, policies, or practices, each homeless child or youth to be
				assisted under this subtitle also shall be provided services comparable to
				services offered to other students in the school selected under paragraph (4),
				including the following:(A)Transportation
				services.(B)Educational
				services for which the child or youth meets the eligibility criteria, including
				services provided under title I of the Elementary and Secondary Education Act
				of 1965 (20 U.S.C. 6301 et seq.), similar State or local programs, charter
				schools, magnet schools, educational programs for children with disabilities,
				and educational programs for students with limited English proficiency.(C)Programs in career
				and technical education.(D)Programs for
				gifted and talented students.(E)School nutrition
				programs.(F)Health and
				counseling services, as appropriate.(6)Coordination(A)In
				generalEach local educational agency shall coordinate—(i)the provision of
				services under this subtitle with the services of local social services
				agencies and other agencies or entities providing services to homeless children
				and youth and their families, including services and programs funded under the
				Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.); and(ii)transportation,
				transfer of school records, and other interdistrict activities, with other
				local educational agencies.(B)Housing
				assistanceEach State educational agency and local educational
				agency that receives assistance under this subtitle shall coordinate, if
				applicable, with State and local housing agencies responsible for developing a
				comprehensive housing affordability strategy described in section 105 of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) to minimize
				education disruption for children and youth who become homeless.(C)Coordination
				purposeThe coordination required under subparagraphs (A) and (B)
				shall be designed to—(i)ensure that all
				homeless children and youth are identified within a reasonable time
				frame;(ii)ensure that
				homeless children and youth have access to and are in reasonable proximity to
				available education and related support services; and(iii)raise the
				awareness of school personnel and service providers of the effects of
				short-term stays in a shelter and other challenges associated with
				homelessness.(D)Homeless
				children and youths with disabilitiesFor children and youth who
				are to be assisted both under this subtitle, and under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.) or section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794), each local educational agency shall
				coordinate the provision of services under this subtitle with the provision of
				programs for children with disabilities served by such local educational agency
				and other involved local educational agencies.(7)Local
				educational agency liaison(A)DutiesEach
				local educational agency liaison for homeless children and youth, designated
				under paragraph (1)(J)(ii), shall ensure that—(i)all homeless
				children and youth are identified by school personnel and through outreach and
				coordination activities with other entities and agencies;(ii)homeless children
				and youth are enrolled in, and have a full and equal opportunity to succeed in,
				schools of that local educational agency;(iii)homeless
				families, and homeless children and youth, have access to educational services
				for which such families, children, and youth are eligible, including services
				through Head Start, Early Head Start, early intervention, and Even Start
				programs, and preschool programs described in paragraph (3);(iv)homeless
				families, and homeless children and youth, receive referrals to health care
				services, dental services, mental health and substance abuse services, housing
				services, and other appropriate services;(v)homeless children
				and youth are certified as eligible for free meals offered under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), without further
				application;(vi)the parents or
				guardians of homeless children and youth are informed of the educational and
				related opportunities available to their children, including early learning
				opportunities, and are provided with meaningful opportunities to participate in
				the education of their children;(vii)public notice of
				the educational rights of homeless children and youth is incorporated into
				documents related to residency requirements or enrollment, provided upon school
				enrollment and withdrawal, posted on the local educational agency’s website,
				and disseminated in locations frequented by parents or guardians of such
				children and youth, and unaccompanied youth, including schools, shelters,
				public libraries, and soup kitchens, in a manner and form understandable to
				parents and guardians of homeless children and youth and unaccompanied
				youth;(viii)disputes are
				resolved in accordance with paragraph (4)(E);(ix)the parent or
				guardian of a homeless child or youth, and any unaccompanied youth, is fully
				informed of all transportation services, including transportation to the school
				of origin, as described in paragraph (1)(J)(iii), and is assisted in accessing
				transportation to the school that is selected under paragraph (4)(A);(x)school personnel
				are adequately prepared to implement this subtitle and receive professional
				development, resource materials, technical assistance, and other support;
				and(xi)unaccompanied
				youth—(I)are enrolled in
				school;(II)have
				opportunities to meet the same college and career ready State student academic
				achievement standards to which other students are held, including through
				implementation of the policies and practices required by subparagraphs (F)(ii)
				and (J)(iv) of paragraph (1); and(III)are informed of
				their status as independent students under section 480 of the Higher Education
				Act of 1965 (20 U.S.C. 1087vv), including through school counselors that have
				received professional development about unaccompanied youth, and receive
				verification of such status for purposes of the Free Application for Federal
				Student Aid described in section 483 of such Act (20 U.S.C. 1090).(B)NoticeState
				Coordinators appointed under subsection (d)(2) and local educational agencies
				shall inform school personnel, service providers, and advocates working with
				homeless families and homeless children and youth of the contact information
				and duties of the local educational agency liaisons, including publishing an
				annually updated list of the liaisons on the State educational agency’s
				website.(C)Local and State
				coordinationThe local educational agency liaisons shall, as a
				part of their duties, coordinate and collaborate with the State Coordinators
				and community and school personnel responsible for the provision of education
				and related support services to homeless children and youth. Such coordination
				shall include collecting and providing to the State Coordinator the reliable,
				valid, and comprehensive data needed to meet the requirements of paragraphs (1)
				and (3) of subsection (f).(D)Professional
				developmentThe local educational agency liaisons shall
				participate in the professional development and other technical assistance
				activities provided by the State Coordinator pursuant to subsection
				(f)(5).(8)School readiness
				for homeless childrenThe State educational agency, and the local
				educational agencies in the State, shall ensure that the programs serving
				public preschool children comply with the requirements of this subtitle.(h)Emergency
				disaster grants(1)In
				generalThe Secretary shall make emergency disaster grants to
				eligible local educational agencies and eligible States described in paragraph
				(2), in order to increase the capacity for such local educational agencies and
				States to respond to major disasters.(2)Eligibility;
				application(A)Eligibility(i)Local
				educational agency eligibilityA local educational agency shall
				be eligible to receive an emergency disaster grant under this subsection, based
				on demonstrated need, if such local educational agency’s enrollment of homeless
				children and youth has increased as a result of a hurricane, flood, or other
				natural disaster for which the President declared a major disaster under title
				IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
				U.S.C. 5170 et seq.).(ii)State
				eligibilityA State, through the Office of the Coordinator for
				Education of Homeless Children and Youths in the State educational agency,
				shall be eligible to receive an emergency disaster grant under this subsection
				if there are 1 or more eligible local educational agencies, as described in
				clause (i), located within the State.(B)ApplicationIn
				order for an eligible State or an eligible local educational agency to receive
				a grant under this subsection, the State educational agency, in consultation
				with other relevant State agencies, or local educational agency shall submit an
				application to the Secretary at such time, in such manner, and containing or
				accompanied by such information as the Secretary may reasonably require.(3)Distribution of
				grantsThe Secretary shall distribute emergency disaster grant
				funds—(A)based on
				demonstrated need, to State educational agencies or local educational agencies
				for local educational agencies whose enrollment of homeless children and youths
				has increased as a result of a hurricane, flood, or other natural disaster for
				which the President has declared a major disaster under title IV of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et
				seq.);(B)expeditiously, and
				in no case later than 75 days after such funds are appropriated to the
				Secretary; and(C)in a manner that
				enables local educational agencies to use such funds for the immediate needs of
				disaster response and ongoing disaster recovery.(4)Amount of
				grantsThe Secretary shall distribute grants under this
				subsection in amounts determined by the Secretary and related to the increase
				in enrollment of homeless children and youths as a result of such major
				disaster.(5)Uses of
				fundsA local educational agency or State educational agency that
				receives an emergency disaster grant under this subsection shall use the grant
				funds to carry out the activities described in section 723(d).(6)RestrictionThe
				Secretary—(A)shall determine
				the amount (if any) by which the funds appropriated under section 727 for
				fiscal year 2009 exceed $70,000,000; and(B)may only use funds
				from that amount to carry out this subsection.723.Local
				educational agency subgrants for the education of homeless children and
				youth(a)General
				authority(1)In
				generalThe State educational agency shall, in accordance with
				section 722(e), and from amounts made available to such agency under section
				727, make subgrants to local educational agencies for the purpose of
				facilitating the identification, enrollment, attendance, and success in school
				of homeless children and youth.(2)Services(A)In
				generalServices under paragraph (1)—(i)may be provided
				through programs on school grounds or at other facilities; and(ii)shall, to the
				maximum extent practicable, be provided through existing programs and
				mechanisms that integrate homeless children and youth with nonhomeless children
				and youth.(B)Services on
				school groundsIf services under paragraph (1) are provided to
				homeless children and youth on school grounds, the school involved may use
				funds under this subtitle to provide the same services to other children and
				youth who are determined by the local educational agency serving the school to
				be at risk of failing in, or dropping out of, school.(3)RequirementServices
				provided under this section shall not replace the regular academic program and
				shall be designed to expand upon or improve services provided as part of the
				school's regular academic program.(4)Duration of
				grantsSubgrants awarded under this section shall be for terms of
				not to exceed 3 years.(b)ApplicationA
				local educational agency that desires to receive a subgrant under this section
				shall submit an application to the State educational agency at such time, in
				such manner, and containing or accompanied by such information as the State
				educational agency may reasonably require. Such application shall include the
				following:(1)An assessment of
				the educational and related needs of homeless children and youth in the area
				served by the local educational agency (which may be undertaken as part of a
				needs assessment for another disadvantaged group).(2)A description of
				the services and programs for which assistance is sought to address the needs
				identified in paragraph (1).(3)An assurance that
				the local educational agency's combined fiscal effort per student, or the
				aggregate expenditures of that agency and the State with respect to the
				provision of free public education by such agency for the fiscal year preceding
				the fiscal year for which the subgrant determination is made, was not less than
				90 percent of such combined fiscal effort or aggregate expenditures for the
				second fiscal year preceding the fiscal year for which the determination is
				made.(4)An assurance that
				the applicant complies with, or will use requested funds to comply with,
				paragraphs (3) through (7) of section 722(g).(5)A description of
				policies and procedures that the agency will implement to ensure that
				activities carried out by the agency will not isolate or stigmatize homeless
				children and youth.(6)An assurance that
				the local educational agency will collect and promptly provide data requested
				by the State Coordinator pursuant to paragraphs (1) and (3) of section
				722(f).(7)An assurance that
				the local educational agency has removed the policies and practices that have
				created barriers to the identification, enrollment, attendance, retention, and
				success in school of all homeless children and youth.(c)Awards(1)In
				generalThe State educational agency shall, in accordance with
				the requirements of this subtitle and from amounts made available to it under
				section 722(a), make subgrants on a competitive basis to local educational
				agencies that submit applications under subsection (b). Such subgrants shall be
				awarded on the basis of the need of such agencies for assistance under this
				subtitle and the quality of the applications submitted.(2)Need(A)In
				generalIn determining need under paragraph (1), the State
				educational agency may consider the number of homeless children and youth
				enrolled in preschool, elementary schools, and secondary schools within the
				area served by the local educational agency, and shall consider the needs of
				such children and youth and the ability of the local educational agency to meet
				such needs.(B)Other
				considerationsThe State educational agency may also consider the
				following:(i)The extent to
				which the proposed use of funds will facilitate the identification, enrollment,
				attendance, retention, and educational success of homeless children and
				youth.(ii)The extent to
				which the application reflects coordination with other local and State agencies
				that serve homeless children and youth.(iii)The extent to
				which the applicant exhibits in the application and in current practice (as of
				the date of submission of the application) a commitment to education for all
				homeless children and youth.(iv)Such other
				criteria as the State agency determines to be appropriate.(3)QualityIn
				determining the quality of applications under paragraph (1), the State
				educational agency shall consider each of the following:(A)The applicant's
				needs assessment under subsection (b)(1) and the likelihood that the program
				presented in the application will meet such needs.(B)The types,
				intensity, and coordination of services to be provided under the
				program.(C)The extent to
				which the applicant will promote meaningful involvement of parents or guardians
				of homeless children or youth in the education of their children.(D)The extent to
				which homeless children and youth will be integrated into the regular education
				program involved.(E)The quality of the
				applicant's evaluation plan for the program.(F)The extent to
				which services provided under this subtitle will be coordinated with other
				services available to homeless children and youth and their families, including
				housing and social services and services provided under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.), title I of the Elementary
				and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and similar State
				and local programs.(G)The extent to
				which the local educational agency will use the subgrant to leverage resources,
				including by maximizing nonsubgrant funding for the position of the liaison
				described in section 722(g)(1)(J)(ii) and the provision of
				transportation.(H)The local
				educational agency’s use of funds to serve homeless children and youth under
				section 1113(c)(3) of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6313(c)(3)).(I)The extent to
				which the applicant's program meets such other measures as the State
				educational agency considers to be indicative of a high-quality program,
				including the extent to which the local educational agency will provide
				services to unaccompanied youth and preschool-aged children.(J)The extent to
				which the application describes how the applicant will meet the requirements of
				section 722(g)(4).(d)Authorized
				activitiesA local educational agency may use funds awarded under
				this section for activities that carry out the purpose of this subtitle,
				including the following:(1)The provision of
				tutoring, supplemental instruction, and enriched educational services that are
				linked to the achievement of the same college and career ready State academic
				content standards and college and career ready State student academic
				achievement standards as the State establishes for other children and
				youth.(2)The provision of
				expedited evaluations of the strengths, needs, and eligibility of homeless
				children and youth, including needs and eligibility for programs and services
				(including educational programs for gifted and talented students, children with
				disabilities, and students with limited English proficiency, charter school
				programs, magnet school programs, programs in career and technical education,
				and school nutrition programs).(3)Professional
				development and other activities for educators and specialized instructional
				support personnel that are designed to heighten the understanding and
				sensitivity of such educators and personnel to the needs of homeless children
				and youth, the rights of such children and youth under this subtitle, and the
				specific educational needs of runaway and homeless youth.(4)The provision of
				referral services to homeless children and youth for medical, dental, mental,
				and other health services.(5)The provision of
				assistance to defray the cost of transportation under paragraphs (1)(J)(iii)
				and (5)(A) of section 722(g), not otherwise provided through Federal, State, or
				local funding.(6)The provision of
				developmentally appropriate early childhood education programs, not otherwise
				provided through Federal, State, or local funding.(7)The provision of
				services and assistance to attract, engage, and retain homeless children and
				youth, particularly homeless children and youth who are not enrolled in school,
				in public school programs and services provided to nonhomeless children and
				youth.(8)The provision for
				homeless children and youth of before- and after-school, mentoring, and summer
				programs in which a teacher or other qualified individual provides tutoring,
				homework assistance, and supervision of educational activities.(9)If necessary, the
				payment of fees and other costs associated with tracking, obtaining, and
				transferring records necessary to facilitate the appropriate placement of
				homeless children and youth in school, including birth certificates,
				immunization or other required health records, academic records, guardianship
				records, and evaluations for special programs or services.(10)The provision of
				education and training to the parents of homeless children and youth about the
				rights of, and resources available to, such children and youth, and other
				activities designed to increase the meaningful involvement of families of
				homeless children or youth in the education of their children.(11)The development
				of coordination of activities between schools and agencies providing services
				to homeless children and youth, as described in section 722(g)(6).(12)The provision of
				specialized instructional support services (including counseling) and referrals
				for such services.(13)Activities to
				address the particular needs of homeless children and youth that may arise from
				domestic violence and parental mental health or substance abuse
				problems.(14)The adaptation of
				space and purchase of supplies for any nonschool facilities made available
				under subsection (a)(2) to provide services under this subsection.(15)The provision of
				school supplies, including supplies to be distributed at shelters or temporary
				housing facilities, or other appropriate locations.(16)The provision of
				assistance to defray the cost of the position of liaison designated pursuant to
				section 722(g)(1)(J)(ii), not otherwise provided through Federal, State, or
				local funding.(17)The provision of
				other extraordinary or emergency assistance needed to enable homeless children
				and youth to enroll, attend, and succeed in school, including in early
				childhood education programs.724.Secretarial
				responsibilities(a)Review of State
				plansIn reviewing the State plan submitted by a State
				educational agency under section 722(g), the Secretary shall use a peer review
				process and shall evaluate whether State laws, policies, and practices
				described in such plan adequately address the problems of all homeless children
				and youth relating to access to education and placement as described in such
				plan.(b)Technical
				AssistanceThe Secretary shall—(1)provide support
				and technical assistance to State educational agencies to assist such agencies
				in carrying out their responsibilities under this subtitle; and(2)establish or
				designate a Federal Office of the Coordinator for Education of Homeless
				Children and Youths that has sufficient capacity, resources, and support to
				carry out the responsibilities described in this subtitle.(c)Notice(1)In
				generalThe Secretary shall, before the next school year that
				begins after the date of enactment of the McKinney-Vento Homeless Education
				Reauthorization Act of 2013, develop and disseminate a public notice of the
				educational rights of homeless children and youth. The notice shall include
				information regarding the definition of homeless children and youth in section
				726.(2)DisseminationThe
				Secretary shall disseminate the notice nationally. The Secretary also shall
				disseminate such notice to heads of other Department of Education offices,
				including those responsible for special education programs, higher education,
				and programs under parts A, B, C, D, G, and H of title I, title III, title IV,
				and part B of title V of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6311 et seq., 6361 et seq., 6391 et seq., 6421 et seq., 6531 et seq.,
				6551 et seq., 6801 et seq., 7102 et seq., and 7221 et seq.). The Secretary
				shall also disseminate such notice to heads of other Federal agencies, and
				grant recipients and other entities carrying out federally funded programs,
				including Head Start programs, grant recipients under the Health Care for the
				Homeless program of the Health Resources and Services Administration of the
				Department of Health and Human Services, grant recipients under the Emergency
				Food and Shelter National Board Program of the Federal Emergency Management
				Agency, grant recipients under the Runaway and Homeless Youth Act (42 U.S.C.
				5701 et seq.), grant recipients under the John H. Chafee Foster Care
				Independence program, grant recipients under homeless assistance programs
				administered by the Department of Housing and Urban Development, and recipients
				of Federal funding for programs carried out by the Administration on Children,
				Youth and Families of the Department of Health and Human Services.(d)Evaluation and
				disseminationThe Secretary shall conduct evaluation,
				dissemination, and technical assistance activities for programs that are
				designed to meet the educational needs of homeless preschool, elementary
				school, and secondary school students, and may use funds appropriated under
				section 727 to conduct such activities.(e)Submission and
				distributionThe Secretary shall require applications for grants
				under section 722 to be submitted to the Secretary not later than the
				expiration of the 120-day period beginning on the date that funds are available
				for purposes of making such grants and shall make such grants not later than
				the expiration of the 180-day period beginning on such date.(f)Determination by
				SecretaryThe Secretary, based on the information received from
				the States and information gathered by the Secretary under subsection (h),
				shall determine the extent to which State educational agencies are ensuring
				that each homeless child or youth has access to a free appropriate public
				education, as described in section 721(1). The Secretary shall provide support
				and technical assistance to State educational agencies in areas in which
				barriers to a free appropriate public education persist.(g)PublicationThe
				Secretary shall develop, issue, and publish in the Federal Register, not later
				than 90 days after the date of enactment of the McKinney-Vento Homeless
				Education Reauthorization Act of 2013, a summary of the changes enacted by that
				Act and related strategies, which summary shall include—(1)strategies by
				which a State can assist local educational agencies to implement the provisions
				amended by the Act;(2)strategies by
				which a State can review and revise State policies and procedures that may
				present barriers to the identification, enrollment, attendance, and success of
				homeless children and youth in school; and(3)strategies by
				which entities carrying out preschool programs can implement requirements of
				section 722(g)(3).(h)Information(1)In
				generalFrom funds appropriated under section 727, the Secretary
				shall, directly or through grants, contracts, or cooperative agreements,
				periodically but not less frequently than every 2 years, collect and
				disseminate publicly data and information regarding—(A)the number of
				homeless children and youth;(B)the education and
				related support services such children and youth receive;(C)the extent to
				which the needs of homeless children and youth are being met;(D)the academic
				progress being made by homeless children and youth, including the percent or
				number of homeless children and youth participating in State assessments;
				and(E)such other data
				and information as the Secretary determines to be necessary and relevant to
				carry out this subtitle.(2)CoordinationThe
				Secretary shall coordinate such collection and dissemination with other
				agencies and entities that receive assistance and administer programs under
				this subtitle.(i)ReportNot
				later than 4 years after the date of enactment of the McKinney-Vento Homeless
				Education Reauthorization Act of 2013, the Secretary shall prepare and submit
				to the President and the Committee on Education and the Workforce of the House
				of Representatives and the Committee on Health, Education, Labor, and Pensions
				of the Senate a report on the status of the provision of education and related
				support services to homeless children and youth, which shall include
				information on—(1)the education of
				homeless children and youth; and(2)the actions of the
				Secretary and the effectiveness of the programs supported under this
				subtitle.725.Rule of
				constructionNothing in this
				subtitle shall be construed to diminish the rights of parents or guardians of
				homeless children or youth, or unaccompanied youth, otherwise provided under
				State law, policy, or practice, including laws or policies that authorize the
				best interest determination in section 722(g)(3) to be made solely by the
				parent, guardian, or youth involved.726.DefinitionsIn this subtitle:(1)Enroll;
				enrollmentThe terms enroll and
				enrollment include attending classes and participating fully in
				school activities.(2)Homeless
				children and youthThe term homeless children and
				youth—(A)means individuals
				who lack a fixed, regular, and adequate nighttime residence (within the meaning
				of section 103(a)(1)); and(B)includes—(i)children and youth
				who—(I)are sharing the
				housing of other persons due to loss of housing, economic hardship, or a
				similar reason;(II)are living in
				motels, hotels, trailer parks, or camping grounds due to the lack of
				alternative adequate accommodations;(III)are living in
				emergency or transitional shelters; and(IV)are abandoned in
				hospitals;(ii)children and
				youth who have a primary nighttime residence that is a public or private place
				not designed for or ordinarily used as a regular sleeping accommodation for
				human beings (within the meaning of section 103(a)(2)(C));(iii)children and
				youth who are living in cars, parks, public spaces, abandoned buildings,
				substandard housing, bus or train stations, or similar settings; and(iv)migratory
				children (as such term is defined in section 1312 of the Elementary and
				Secondary Education Act of 1965) who qualify as homeless for the purposes of
				this subtitle because the children are living in circumstances described in
				clauses (i) through (iii).(3)Local
				educational agency; state educational agencyThe terms
				local educational agency and State educational agency
				have the meanings given such terms in section 9101 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801).(4)SchoolThe
				term school includes charter schools, virtual schools, distance
				learning programs, and other public education programs administered by a State
				or local educational agency.(5)SecretaryThe
				term Secretary means the Secretary of Education.(6)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.(7)Unaccompanied
				youthThe term unaccompanied youth means a homeless
				child or youth not in the physical custody of a parent or legal
				guardian.727.Authorization
				of appropriationsFor the purpose of carrying out
				this subtitle, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2014 and each of the 6 succeeding fiscal
				years..2Advanced Research
			 Projects Agency-Education11021.Advanced
			 Research Projects Agency-EducationThe Department of Education Organization Act
			 (20 U.S.C. 3401 et seq.) is amended by inserting after section 220 the
			 following new section:221.Advanced
				research projects agency-education(a)EstablishmentThere
				shall be in the Department an Advanced Research Projects Agency-Education
				(referred to in this section as ARPA-ED).(b)PurposesARPA-ED
				is established under this section for the purposes of pursuing breakthrough
				research and development in educational technology and providing the effective
				use of the technology to improve achievement for all students, by—(1)identifying and
				promoting revolutionary advances in fundamental and applied sciences and
				engineering that could be translated into new learning technologies;(2)developing novel
				learning technologies, and the enabling processes and contexts for effective
				use of those technologies;(3)developing,
				testing, and evaluating the impact and efficacy of those technologies;(4)accelerating
				transformational technological advances in areas in which the private sector,
				by itself, is not likely to accelerate such advances because of difficulties in
				implementation or adoption, or technical and market uncertainty;(5)coordinating
				activities with nongovernmental entities to demonstrate technologies and
				research applications to facilitate technology transfer; and(6)encouraging
				educational research using new technologies and the data produced by the
				technologies.(c)Authorities of
				SecretaryThe Secretary is authorized to—(1)appoint a
				Director, who shall be responsible for carrying out the purposes of ARPA-ED, as
				described in subsection (b), and such additional functions as the Secretary may
				prescribe;(2)establish
				processes for the development and execution of projects and the solicitation of
				entities to carry out the projects in a manner that is—(A)tailored to the
				purposes of ARPA-ED and not constrained by other Department-wide administrative
				requirements that could detract from achieving program results; and(B)designed to
				heighten transparency, and public- and private-sector involvement, to ensure
				that investments are made in the most promising areas;(3)award grants,
				contracts, cooperative agreements, and cash prizes, and enter into other
				transactions (in accordance with such regulations as the Secretary may
				establish regarding other transactions);(4)make appointments
				of up to 20 scientific, engineering, professional, and other mission-related
				employees, for periods of up to 4 years (which appointments may not be renewed)
				without regard to the provisions of title 5, United States Code, governing
				appointments in the competitive service;(5)(A)prescribe the rates of
				basic pay for the personnel described in paragraph (4) at rates not in excess
				of the maximum rate of basic pay authorized for senior-level positions under
				section 5376 of title 5, United States Code, notwithstanding any provision of
				that title governing the rates of basic pay or classification of employees in
				the executive branch, but those personnel shall not receive any payment for
				service (such as an award, premium payment, incentive payment or bonus,
				allowance, or other similar payment) under any other provision of that title;
				and(B)pay any employee
				appointed pursuant to paragraph (4) payments in addition to that basic pay,
				except that the total amount of those payments for any calendar year shall not
				exceed the lesser of—(i)$25,000; or(ii)the difference
				between the employee’s annual rate of basic pay under paragraph (4) and the
				annual rate for level I of the Executive Schedule under section 5312 of title
				5, United States Code, based on the rates in effect at the end of the
				applicable calendar year (or, if the employee separated during that year, on
				the date of separation);(6)obtain
				independent, periodic, rigorous evaluations, as appropriate, of—(A)the effectiveness
				of the processes ARPA-ED is using to achieve its purposes; and(B)the effectiveness
				of individual projects assisted by ARPA-ED, using evidence standards developed
				in consultation with the Institute of Education Sciences, and the suitability
				of ongoing projects assisted by ARPA-ED for further investment or increased
				scale; and(7)disseminate,
				through the comprehensive centers established under section 203 of the
				Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), the regional
				educational laboratories system established under section 174 of the Education
				Sciences Reform Act of 2002 (20 U.S.C. 9564), or such other means as the
				Secretary determines to be appropriate, information on effective practices and
				technologies developed with ARPA-ED support.(d)Evaluation
				fundsThe Secretary may use funds made available for ARPA-ED to
				pay the cost of the evaluations under subsection (c)(6).(e)Federal advisory
				committee ActNotwithstanding any other provision of law, any
				advisory committee convened by the Secretary to provide advice with respect to
				this section shall be exempt from the requirements of the Federal Advisory
				Committee Act (5 U.S.C. App.) and the definition of employee in
				section 2105 of title 5, United States Code, shall not be considered to include
				any appointee to such a committee.(f)NonduplicationTo
				the maximum extent practicable, the Secretary shall ensure that grants,
				contracts, cooperative agreements, cash prizes, or other assistance or
				arrangements awarded or entered into pursuant to this section that are designed
				to carry out the purposes of ARPA-ED do not duplicate activities under programs
				carried out under Federal law other than this section by the Department or
				other Federal
				agencies..BMiscellaneous provisions11211.Technical and
			 conforming amendments(a)Higher Education
			 Act of 1965The Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.) is amended as follows:(1)Section 103(24)(B)
			 (20 U.S.C. 1003(24)(B)) is amended by striking students who are limited
			 English proficient and inserting English
			 learners.(2)Section 200 (20
			 U.S.C. 1021) is amended—(A)in paragraph
			 (6)(B)(x) by striking section 5210 and inserting section
			 5411;(B)by striking
			 paragraph (8);(C)by redesignating
			 paragraphs (9) through (23) as paragraphs (8) through (22),
			 respectively;(D)by striking
			 paragraph (12), as redesignated by subparagraph (C), and inserting the
			 following:(12)Highly
				Qualified TeacherThe term highly qualified teacher
				has the meaning given such term in section 9101 of the Elementary and Secondary
				Education Act of
				1965.;(E)by striking
			 paragraph (14), as redesignated by subparagraph (C), and inserting the
			 following:(14)English
				LearnerThe term English learner has the meaning
				given the term in section 9101 of the Elementary and Secondary Education Act of
				1965.;(F)in paragraph
			 (16)(B)(ii), as redesignated by subparagraph (C), by striking to become
			 highly qualified and inserting to become a highly qualified
			 teacher;(G)in paragraph
			 (21)(D)(i), as redesignated by subparagraph (C), by striking becomes
			 highly qualified and inserting becomes a highly qualified
			 teacher; and(H)in paragraph
			 (22)(D)(iii), as redesignated by subparagraph (C), by striking students
			 who are limited English proficient and inserting English
			 learners.(3)Section 202 (20
			 U.S.C. 1022a) is amended—(A)in subsection
			 (b)(6)—(i)in subparagraph
			 (E)(ii), by striking student academic achievement standards and academic
			 content standards under section 1111(b)(1) and inserting college
			 and career ready State academic content standards and student academic
			 achievement standards under section 1111(a)(1); and(ii)in subparagraph
			 (G), by striking students who are limited English proficient and
			 inserting English learners; and(B)in subsection
			 (d)—(i)in paragraph
			 (1)—(I)in subparagraph
			 (A)(i)(I)—(aa)by inserting
			 teachers after highly qualified; and(bb)by striking
			 students who are limited English proficient and inserting
			 English learners; and(II)in subparagraph
			 (B)—(aa)in clause
			 (ii)(IV)(aa), by striking students who are limited English
			 proficient and inserting English learners; and(bb)in clause (iii),
			 by inserting teachers after highly qualified;
			 and(ii)in paragraph
			 (5)(B), by striking limited English proficient students and
			 inserting English learners.(4)Section
			 204(a)(4)(D) (20 U.S.C. 1022c(a)(4)(D)) is amended by striking limited
			 English proficient students and inserting English
			 learners.(5)Section 205 (20
			 U.S.C. 1022d) is amended—(A)in subsection
			 (a)(1)(G), by striking students who are limited English
			 proficient and inserting English learners; and(B)in subsection
			 (b)(1)—(i)in subparagraph
			 (C), by striking State's challenging academic content standards required
			 under section 1111(b)(1) and inserting college and career ready
			 State academic content standards required under section 1111(a)(1);
			 and(ii)in subparagraph
			 (L), by striking students who are limited English proficient and
			 inserting English learners.(6)Section 206 (20
			 U.S.C. 1022e) is amended—(A)in subsection (a),
			 by striking limited English proficient students and inserting
			 English learners; and(B)in subsection
			 (b)(4), by striking limited English proficient students and
			 inserting English learners.(7)Section 208(b) (20
			 U.S.C. 1022g(b)) is amended—(A)by inserting
			 teachers after are highly qualified; and(B)by striking
			 is highly qualified and inserting is a highly qualified
			 teacher.(8)Section 242(b) (20
			 U.S.C. 1033a(b)) is amended—(A)in the matter
			 preceding paragraph (1), by inserting teachers after
			 highly qualified; and(B)in paragraph (1),
			 by inserting teachers after highly
			 qualified.(9)Section
			 251(b)(1)(A)(iii) (20 U.S.C. 1034(b)(1)(A)(iii)) is amended by inserting
			 teachers after highly qualified.(10)Section 255(k)
			 (20 U.S.C. 1035(k)) is amended—(A)in paragraph (1),
			 by striking section 9101(23)(B)(ii) and inserting section
			 9101(32)(A)(ii)(II); and(B)in paragraph (3),
			 by striking section 9101(23) and inserting section
			 9101(32).(11)Section 258(d)
			 (20 U.S.C. 1036(d)) is amended—(A)in paragraph
			 (1)—(i)by striking
			 limited English proficient students and inserting English
			 learners; and(ii)by inserting
			 teachers who will be after highly qualified;
			 and(B)in paragraph
			 (2)(C), by striking limited English proficient students and
			 inserting English learners.(12)Section
			 402B(c)(7) (20 U.S.C. 1070a–12(c)(7)) is amended by striking students
			 who are limited English proficient and inserting English
			 learners.(13)Section
			 402C(d)(7) (20 U.S.C. 1070a–13(d)(7)) is amended by striking students
			 who are limited English proficient and inserting English
			 learners.(14)Section 402D (20
			 U.S.C. 1070a–14) is amended—(A)in subsection
			 (a)(3), by striking students who are limited English proficient
			 and inserting English learners; and(B)in subsection
			 (c)(6), by striking students who are limited English proficient
			 and inserting English learners.(15)Section
			 402F(b)(11) (20 U.S.C. 1070a–16(b)(11)) is amended by striking students
			 who are limited English proficient and inserting English
			 learners.(16)Section 404D (20
			 U.S.C. 1070a–24) is amended—(A)in subsection
			 (b)(10)(K), by striking students who are limited English
			 proficient and inserting English learners; and(B)in subsection
			 (c)(6)(B)(ii), by striking students who are limited English
			 proficient and inserting English learners.(17)Section
			 428J(b)(1)(B) (20 U.S.C. 1078–10(b)(1)(B)) is amended by striking is
			 highly qualified and inserting is a highly qualified
			 teacher.(18)Section
			 428K(b)(5) (20 U.S.C. 1078–11(b)(5)) is amended—(A)in the heading, by
			 striking students who are
			 limited english proficient and inserting
			 English
			 learners;(B)in subparagraph
			 (A), by striking is highly qualified and inserting is a
			 highly qualified teacher; and(C)in subparagraph
			 (B)(i), by striking students who are limited English proficient
			 and inserting English learners.(19)Section
			 460(b)(1)(B) (20 U.S.C. 1087j(b)(1)(B)) is amended by striking is highly
			 qualified and inserting is a highly qualified
			 teacher.(20)Section
			 741(a)(10) (20 U.S.C. 1138(a)(10)) is amended by striking limited
			 English proficient students and inserting English
			 learners each place the term appears.(21)Section 806(a)(2)
			 (20 U.S.C. 1161f(a)(2)) is amended to read as follows:(2)Highly qualified
				teacherThe term highly qualified teacher has the
				meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of
				1965..(b)Individuals with
			 Disabilities Education ActThe Individuals with Disabilities Education
			 Act (20 U.S.C. 1400 et seq.) is amended as follows:(1)Section 602 (20
			 U.S.C. 1401) is amended—(A)in paragraph
			 (10)—(i)in subparagraph
			 (A)—(I)in the matter
			 preceding clause (i), by striking has the meaning given the term in
			 section 9101 and inserting means that the teacher is a highly
			 qualified teacher in accordance with subparagraphs (A) and (B) of section
			 9101(32); and(II)in clause (ii),
			 by striking requirements of section 9101 and inserting
			 requirements for a highly qualified teacher as defined in section
			 9101(32)(A);(ii)in subparagraph
			 (C)—(I)in the matter
			 preceding clause (i), by striking section 1111(b)(1) and
			 inserting section 1111(a)(1);(II)clause (i), by
			 striking requirements of section 9101 and inserting
			 requirements for a highly qualified teacher, as defined in section
			 9101; and(III)in clause (ii),
			 by striking subparagraph (B) or (C) of section 9101(23) and
			 inserting clause (ii) or (iii) of section 9101(32)(A);(iii)in subparagraph
			 (D)—(I)in clause (i), by
			 striking applicable requirements of section 9101 and inserting
			 applicable requirements to be a highly qualified teacher as defined in
			 section 9101; and(II)in each of
			 clauses (ii) and (iii), by striking section 9101(23)(C)(ii) and
			 inserting section 9101(32)(A)(iii)(II); and(iv)in subparagraph
			 (F), by striking highly qualified for purposes of and inserting
			 to be a highly qualified teacher for purposes of; and(B)in paragraph (18),
			 by striking has the meaning given the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 and inserting
			 when used in reference to an individual, means an individual who meets
			 the requirements described in subparagraphs (C) and (D) of section 9101(23) of
			 the Elementary and Secondary Education Act of 1965.(2)Section
			 611(e)(2)(C) (20 U.S.C. 1411(e)(2)(C)) is amended—(A)in clause (x), by
			 striking sections 1111(b) and 6111 and inserting sections
			 1111 and 1131; and(B)in clause
			 (xi)—(i)by striking
			 , including supplemental educational services as defined in 1116(e) of
			 the Elementary and Secondary Education Act of 1965; and(ii)by striking
			 objectives established by the State under section 1111(b)(2)(G)
			 and inserting targets established by the State under section
			 1111(a)(3)(C) of.(3)Section 612(a) (20
			 U.S.C. 1412(a))—(A)in paragraph
			 (15)—(i)by striking clause
			 (ii) of subparagraph (A);(ii)by redesignating
			 clauses (iii) and (iv) of subparagraph (A) as clauses (ii) and (iii),
			 respectively;(iii)in subparagraph
			 (B), by striking , including measurable annual objectives for progress
			 by children with disabilities under section 1111(b)(2)(C)(v)(II)(cc) of the
			 Elementary and Secondary Education Act of 1965; and(iv)in subparagraph
			 (C), by striking section 1111(h) and inserting section
			 1111(e);(B)in paragraph
			 (16)(C)(ii)(II), by striking section 1111(b)(1) and inserting
			 section 1111(a);(4)Section
			 654(a)(1)(B) (20 U.S.C. 1454(a)(1)(B)) is amended by striking
			 challenging State student academic achievement and functional standards
			 and with the requirements for professional development, as defined in section
			 9101 and inserting college and career ready State academic
			 achievement and functional standards and with the requirements for professional
			 development, as defined in section 9101.(5)Section 663(b)(2)
			 (20 U.S.C. 1463(b)(2)) is amended by striking for assessing adequate
			 yearly progress, as described under section 1111(b)(2)(B) and inserting
			 as described in section 1111(a)(2).(c)Carl D. Perkins
			 Career and Technical Education Act of 2006The Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended as follows:(1)Section 3(8) (20
			 U.S.C. 2302(8)) is amended by striking section 5210 and
			 inserting section 5411.(2)Section 8(e) (20
			 U.S.C. 2306a(e)) is amended by striking section 1111(b)(1)(D)
			 and inserting section 1111(a)(1).(3)Section 113 (20
			 U.S.C. 2323) is amended—(A)in subsection
			 (b)—(i)in paragraph
			 (2)(A)—(I)in clause (i), by
			 striking challenging academic content standards and student academic
			 achievement standards, as adopted by a State in accordance with section
			 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and measured
			 by the State determined proficient levels on the academic assessments described
			 in section 1111(b)(3) of such Act and inserting college and
			 career ready State academic content and student academic achievement standards,
			 as adopted by a State in accordance with section 1111(a)(1) of the Elementary
			 and Secondary Education Act of 1965 and measured by the State-determined
			 proficient levels on the academic assessments described in section 1111(a)(2)
			 of such Act; and(II)in clause (iv),
			 by striking Student graduation rates (as described in section
			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of
			 1965) and inserting Student graduation rates (as described in
			 section 9101 of the Elementary and Secondary Education Act of 1965);
			 and(ii)in paragraph
			 (4)(C)(ii)(I), by striking categories of students described in section
			 1111(h)(1)(C)(i) and inserting categories of students described
			 in section 1111(a)(2)(B)(x); and(B)in subsection
			 (c)(2)(A), by striking categories of students described in section
			 1111(h)(1)(C)(i) and inserting categories of students described
			 in section 1111(a)(2)(B)(x).(4)Section
			 114(d)(4)(A)(iii)(I)(aa) (20 U.S.C. 2324(d)(4)(A)(iii)(I)(aa)) is amended by
			 striking academic content standards and student academic achievement
			 standards, as adopted by States under section 1111(b)(1) and inserting
			 college and career ready State academic content and student academic
			 achievement standards, as adopted by a State in accordance with section
			 1111(a)(1).(5)Section
			 122(c)(1)(I)(i) (20 U.S.C. 2342(c)(1)(I)(i)) is amended by striking
			 rigorous and challenging academic content standards and student academic
			 achievement standards adopted by the State under section 1111(b)(1) and
			 inserting college and career ready State academic content and student
			 academic achievement standards, as adopted by a State in accordance with
			 section 1111(a)(1).(d)National and
			 Community Service Act of 1990The National and Community Service Act of
			 1990 (42 U.S.C. 12501 et seq.) is amended as follows:(1)Section
			 112(a)(1)(F) (42 U.S.C. 12523(a)(1)(F)) is amended by striking attention
			 to schools not making adequate yearly progress for two or more consecutive
			 years under section 1111 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6301 et seq.) and inserting attention to schools that
			 are identified as focus schools or priority schools under subsection (c) or (d)
			 of section 1116 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316).(2)Section
			 119(a)(2)(A)(ii)(II) (42 U.S.C. 12563(a)(2)(A)(ii)(II)) is amended by striking
			 the graduation rate (as defined in section 1111(b)(2)(C)(vi) and
			 inserting the graduation rates (as defined in section
			 9101.(3)Section
			 120(a)(2)(C) (42 U.S.C. 12565(a)(2)(C)) is amended by striking improved
			 graduation rates, as defined in section 1111(b)(2)(C)(vi) and inserting
			 improved graduation rates, as defined in section 9101.(4)Section 122 (42
			 U.S.C. 12572) is amended—(A)in subsection
			 (a)(1)(C)(iii), by striking secondary school graduation rates as defined
			 in section 1111(b)(2)(C)(vi) and inserting secondary school
			 graduation rates as defined in section 9101; and(B)in subsection
			 (i)(1), by inserting college and career ready after
			 State.(e)Title VI of the
			 America COMPETES ActThe
			 America COMPETES Act (Public Law 110–69) is amended as follows:(1)Section 6112 (20
			 U.S.C. 9812) is amended—(A)in paragraph
			 (3)(B)(i), by inserting teachers after highly
			 qualified; and(B)by striking
			 paragraph (4) and inserting the following:(4)Highly qualified
				teacherThe term highly qualified teacher has the
				meaning given such term in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C.
				7801)..(2)Section
			 6113(d)(2)(G)(i) (20 U.S.C. 9813(d)(2)(G)(i)) is amended—(A)by inserting
			 teachers of after highly qualified; and(B)by striking
			 teachers after foreign language.(3)Section 6114(b)(3)
			 (20 U.S.C. 9814(b)(3)) is amended—(A)by inserting
			 teachers of after highly qualified; and(B)by striking
			 teachers after foreign language.(4)Section 6122 (20
			 U.S.C. 9832) is amended—(A)in paragraph (3),
			 by striking has the meaning given the term low-income
			 individual in section 1707(3) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6537(3)) and inserting means a student
			 who is from a low-income family, as defined in section 9101(36)(B) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(36)(B));(B)in paragraph (4),
			 by striking has the meaning and all that follows through the
			 period and inserting , used with respect to a school, means a school
			 that serves a student population 40 percent or more of whom are low-income
			 students.; and(C)in paragraph (5),
			 by striking means a local educational agency or educational service
			 agency described in 6112(3)(A) and inserting means a high-need
			 local educational agency, as defined under section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).(5)Section
			 6123(j)(2)(B) (20 U.S.C. 9833(j)(2)(B)) is amended by striking
			 disaggregated under section 1111(h)(1)(C)(i) and inserting
			 disaggregated under section 1111(a)(2)(B)(x).(6)Section
			 6201(e)(2)(D)(ii)(I) (20 U.S.C. 9871(e)(2)(D)(ii)(I)) is amended by striking
			 assessments under section 1111(b) and inserting
			 assessments under section 1111(a).(f)The Education of
			 the Deaf Act of 1986Section
			 104(b)(5) of the Education of the Deaf Act of 1986 (20 U.S.C. 4304(b)(5)) is
			 amended—(1)in subparagraph
			 (A)—(A)in clause (i), by
			 striking challenging academic content standards, challenging student
			 academic achievement standards, and academic assessments of a State, adopted
			 and implemented, as appropriate, pursuant to paragraphs (1) and (3) of section
			 1111(b) and inserting college and career ready State academic
			 content and student academic achievement standards and assessments of a State,
			 adopted and implemented, as appropriate, pursuant to section 1111(a);
			 and(B)in clause (ii), by
			 adding and after the semicolon;(2)by striking
			 subparagraph (B);(3)by redesignating
			 subparagraph (C) as subparagraph (B); and(4)in subparagraph
			 (B), as redesignated by paragraph (3), by striking , and whether the
			 programs at the Clerc Center are making adequate yearly progress, as determined
			 under subparagraph (B).(g)The Education
			 Sciences Reform Act of 2002The Education Sciences Reform Act of 2002
			 (20 U.S.C. 9501 et seq.) is amended as follows:(1)Section
			 153(a)(1)(F)(ii) (20 U.S.C. 9543(a)(1)(F)(ii)) is amended by striking
			 the percentage of teachers who are highly qualified and
			 inserting the percentage of teachers who are highly qualified
			 teachers.(2)Section 177(a)(5)
			 (20 U.S.C. 9567b(a)(5)) is amended by striking section 1111(b)
			 and inserting section 1111(a).(h)The Educational
			 Technical Assistance Act of 2002Section 203 of the Educational
			 Technical Assistance Act of 2002 (20 U.S.C. 9602) is amended—(1)in subsection
			 (a)(2)(B), by striking schools identified for school improvement (as
			 described in section 1116(b) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b)) and inserting schools identified as
			 priority schools (as described in section 1116(d) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(c)(2)));(2)in subsection (e),
			 by striking paragraph (3) and inserting the following:(3)schools in the
				region identified by the State's accountability system under section 1116 of
				the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6316).;
				and(3)in subsection
			 (f)(1)(B), by striking 1116(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6316(b)) and inserting 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316).(i)National Science
			 Foundation Authorization Act of 2002Section 9 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n) is amended—(1)in subsection
			 (a)(10)(A)(iii)(I), by striking are considered highly qualified
			 and inserting are considered highly qualified teachers;
			 and(2)in subsection
			 (b)(3)(A), by striking or a high-need local educational agency in which
			 at least one school does not make adequate yearly progress, as determined
			 pursuant to part A of title I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.).(j)Richard B.
			 Russell National School Lunch ActSection 9 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758) is amended—(1)in subsection
			 (b)—(A)in paragraph
			 (5)(D), by striking section 1309 and inserting section
			 1312; and(B)in paragraph
			 (12)(A)(vi), by striking section 1309 and inserting
			 section 1312; and(2)in subsection
			 (d)(2)(E), by striking section 1309 and inserting section
			 1312.(k)America COMPETES
			 Reauthorization Act of 2010Section 553(d)(6) of the America COMPETES
			 Reauthorization Act of 2010 (20 U.S.C. 9903(d)(6)) is amended by striking
			 the requirements under section 9101(23) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(23)) for highly qualified
			 teachers and inserting the requirements for a highly qualified
			 teacher as defined in section 9101 of the Elementary and Secondary Education
			 Act of 1965.(l)Violence Against
			 Women Act of 1994Section
			 41403(6)(B)(iii) of the Violence Against Women Act of 1994 (42 U.S.C.
			 14043e–2(6)(B)(iii)) is amended by striking section 1309 and
			 inserting section 1312.1.Short titleThis Act may be cited as the
			 Strengthening America's Schools Act of
			 2013.2.Table of
			 contentsThe table of contents
			 for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.Sec. 4. Transition.Sec. 5. Effective dates.Sec. 6. Table of contents of the Elementary and
				Secondary Education Act of 1965.Sec. 7. Authorization of
				appropriations.TITLE I—College and career readiness for all
				studentsSec. 1001. Purpose.Sec. 1002. State reservations.PART A—Improving the academic achievement of
				the disadvantagedSec. 1111. State and local
				requirements.Sec. 1112. Local educational agency
				plans.Sec. 1113. Eligible school attendance
				areas.Sec. 1114. Schoolwide programs.Sec. 1115. Targeted assistance
				schools.Sec. 1116. School performance.Sec. 1117. Qualifications for teachers and
				paraprofessionals.Sec. 1118. Parent and family
				engagement.Sec. 1119. Technical corrections regarding
				section 1119.Sec. 1120. Comparability of
				services.Sec. 1121. Coordination
				requirements.Sec. 1122. Grants for the outlying areas and
				the Secretary of the Interior.Sec. 1123. Allocations to States.Sec. 1124. Education finance incentive grant
				program.Sec. 1125. Blue ribbon schools; centers of
				excellence in early childhood; green ribbon schools.Sec. 1126. Grants for State assessments and
				related activities.Sec. 1127. Voluntary participation.PART B—Pathways to collegeSec. 1201. Improving secondary
				schools.PART C—Education of migratory
				childrenSec. 1301. Program purpose.Sec. 1302. Program authorized.Sec. 1303. State allocations.Sec. 1304. State applications;
				services.Sec. 1305. Secretarial approval; peer
				review.Sec. 1306. Comprehensive needs assessment and
				service-delivery plan; authorized activities.Sec. 1307. Bypass.Sec. 1308. National activities.Sec. 1309. Performance data; evaluations and
				study; State assistance.Sec. 1310. Definitions.PART D—Prevention and intervention programs for
				children and youth who are neglected, delinquent, or at-riskSec. 1401. Purpose and program
				authorization.Sec. 1402. Allocation of funds.Sec. 1403. State plan and State agency
				applications.Sec. 1404. Use of funds.Sec. 1405. Institution-wide
				projects.Sec. 1406. Transition services.Sec. 1407. Program evaluation.Sec. 1408. Purpose of local agency
				programs.Sec. 1409. Programs operated by local
				educational agencies.Sec. 1410. Local educational agency
				applications.Sec. 1411. Uses of funds.Sec. 1412. Program requirements for
				correctional facilities receiving funds under this section.Sec. 1413. Accountability.Sec. 1414. Program evaluations.Sec. 1415. Definitions.PART E—Educational stability of children in
				foster careSec. 1501. Educational stability of children in
				foster care.PART F—General provisionsSec. 1601. Reorganization.TITLE II—Supporting teacher and principal
				excellenceSec. 2101. Supporting teacher and principal
				excellence.TITLE III—Language and academic content
				instruction for English learners and immigrant studentsSec. 3001. Language and academic content
				instruction for English learners and immigrant students.TITLE IV—Supporting successful, well-rounded
				studentsSec. 4101. Redesignations.Sec. 4102. Improving literacy instruction and
				student achievement.Sec. 4103. Improving science, technology,
				engineering, and mathematics instruction and student achievement.Sec. 4104. Increasing access to a well-rounded
				education.Sec. 4105. Successful, safe, and healthy
				students.Sec. 4106. Student
				non-discrimination.Sec. 4107. 21st Century Community Learning
				Centers.Sec. 4108. Promise neighborhoods.Sec. 4109. Parent and family information and
				resource centers.Sec. 4110. Programs of national
				significance.Sec. 4111. Competency-based assessment and
				accountability demonstration authority.TITLE V—Promoting innovationSec. 5001. Promoting innovation.PART A—Race to the TopSec. 5101. Race to the Top.PART B—Investing in innovationSec. 5201. Investing in innovation.PART C—Magnet schools assistanceSec. 5301. Findings and purpose.Sec. 5302. Program authorized.Sec. 5303. Applications and
				requirements.Sec. 5304. Priority.Sec. 5305. Use of funds.Sec. 5306. Limitations.Sec. 5307. Evaluations.Sec. 5308. Availability of funds for grants to
				agencies not previously assisted.PART D—Public charter schoolsSec. 5401. Public charter schools.PART E—Voluntary public school
				choiceSec. 5501. Voluntary public school
				choice.PART F—College Information Demonstration
				ProgramSec. 5601. College Information Demonstration
				Program.TITLE VI—Promoting flexibility; rural
				educationSec. 6101. Promoting flexibility.Sec. 6102. Rural education.Sec. 6103. General provisions.TITLE VII—Indian, Native Hawaiian, and Alaska
				Native educationPART A—Indian educationSec. 7101. Purpose.SUBPART 1—Formula grants to local educational
				agenciesSec. 7111. Formula grant purpose.Sec. 7112. Grants to local educational
				agencies, tribes, and Indian organizations.Sec. 7113. Amount of grants.Sec. 7114. Applications.Sec. 7115. Authorized services and
				activities.Sec. 7116. Integration of services
				authorized.Sec. 7117. Student eligibility
				forms.SUBPART 2—Special programs and projects to
				improve educational opportunities for Indian children and youthSec. 7121. Special programs and projects to
				improve educational opportunities for Indian children and youth.Sec. 7122. Improvement of educational
				opportunities for Indian children and youth.Sec. 7123. Professional development for
				teachers and education professionals.SUBPART 3—National activitiesSec. 7131. National activities.SUBPART 4—Federal administrationSec. 7141. National Advisory Council on Indian
				Education.SUBPART 5—Definitions; authorization of
				appropriationsSec. 7151. Definitions; authorization of
				appropriations.PART B—Native Hawaiian education; Alaska Native
				educationSec. 7201. Native Hawaiian education and Alaska
				Native education.SUBPART 1—Native Hawaiian educationSec. 7202. Findings.Sec. 7203. Purposes.Sec. 7204. Native Hawaiian Education
				Council.Sec. 7205. Program authorized.Sec. 7206. Administrative
				provisions.Sec. 7207. Definitions.SUBPART 2—Alaska Native EducationSec. 7301. Alaska Native education.TITLE VIII—Impact aidSec. 8001. Purpose.Sec. 8002. Payments relating to Federal
				acquisition of real property.Sec. 8003. Payments for eligible federally
				connected children.Sec. 8004. Construction.Sec. 8005. Facilities.Sec. 8006. Federal administration.Sec. 8007. Definitions.Sec. 8008. Conforming amendment.Sec. 8009. Eligibility for impact aid
				payment.Sec. 8010. Repeal of sunset under the NDAA
				amendments to Impact Aid.TITLE IX—General provisionsSec. 9101. Definitions.Sec. 9102. Unsafe school choice
				option.Sec. 9103. Geographic diversity.Sec. 9104. Evaluation authority.Sec. 9105. Conforming amendments.TITLE X—Commission on Effective Regulation and
				Assessment Systems for Public SchoolsSec. 10011. Short title.Sec. 10012. Definitions.Sec. 10013. Establishment of Commission on
				Effective Regulation and Assessment Systems for Public Schools.Sec. 10014. Powers of the
				Commission.Sec. 10015. Duties of the
				Commission.Sec. 10016. Commission personnel
				matters.TITLE XI—Amendments to other laws;
				miscellaneous provisionsPART A—Amendments to other lawsSUBPART 1—McKinney-Vento Homeless Assistance
				ActSec. 11011. Short title.Sec. 11012. Education for homeless children and
				youth.SUBPART 2—Advanced Research Projects
				Agency-EducationSec. 11021. Advanced Research Projects
				Agency-Education.PART B—Miscellaneous provisionsSec. 11211. Technical and conforming
				amendments.3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).4.Transition(a)Multi-year awardsExcept as otherwise provided in this Act,
			 the recipient of a multi-year award under the Elementary and Secondary
			 Education Act of 1965, as that Act was in effect prior to the date of enactment
			 of this Act, shall continue to receive funds in accordance with the terms of
			 that award, except that no additional funds may be awarded after September 30,
			 2014.(b)Flexibility
			 waiversIn the case of a
			 State that received a flexibility waiver from the Secretary of Education under
			 the authority of section 9401 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7861), as such section was in effect on the day before the date
			 of enactment of this Act, such waiver shall no longer apply, and no additional
			 funds associated with such waiver shall be awarded, after the completion of the
			 original waiver period.(c)Planning and transitionNotwithstanding any other provision of law,
			 a recipient of funds under the Elementary and Secondary Education Act of 1965,
			 as that Act was in effect prior to the date of enactment of this Act, may use
			 funds available to the recipient under that predecessor authority to carry out
			 necessary and reasonable planning and transition activities in order to ensure
			 an orderly implementation of programs authorized by this Act, and the
			 amendments made by this Act.(d)Orderly TransitionThe Secretary shall take such steps as are
			 necessary to provide for the orderly transition to, and implementation of,
			 programs authorized by this Act, and by the amendments made by this Act, from
			 programs authorized by the Elementary and Secondary Education Act of 1965, as
			 that Act was in effect prior to the date of enactment of this Act except in
			 such cases where this Act requires specific transition steps to take
			 place.5.Effective dates(a)In generalExcept as otherwise provided in this Act,
			 this Act, and the amendments made by this Act, shall be effective upon the date
			 of enactment of this Act.(b)Noncompetitive programsWith respect to noncompetitive programs
			 under which any funds are allotted by the Secretary of Education to recipients
			 on the basis of a formula, this Act, and the amendments made by this Act, shall
			 take effect on July 1, 2013.(c)Competitive programsWith respect to programs that are conducted
			 by the Secretary on a competitive basis, this Act, and the amendments made by
			 this Act, shall take effect with respect to appropriations for use under those
			 programs for fiscal year 2014.(d)Impact AidWith respect to title VIII (Impact Aid),
			 this Act, and the amendments made by this Act, shall take effect with respect
			 to appropriations for use under that title for fiscal year 2014.6.Table of contents of the Elementary and
			 Secondary Education Act of 1965Section 2 is amended to read as
			 follows:2.Table of contentsThe table of contents for this Act is as
				follows:Sec. 1. Short
				  title.Sec. 2. Table of
				  contents.Sec. 3. Authorization of
				  appropriations.TITLE I—IMPROVING THE ACADEMIC
				  ACHIEVEMENT OF THE DISADVANTAGEDSec. 1001. Purpose.Sec. 1002. State administration
				  and State accountability and support.Part A—Improving Basic Programs
				  Operated by Local Educational AgenciesSubpart 1—Basic Program
				  RequirementsSec. 1111. State and local
				  requirements.Sec. 1112. Local educational
				  agency plans.Sec. 1113. Eligible school
				  attendance areas.Sec. 1114. Schoolwide
				  programs.Sec. 1115. Targeted assistance
				  schools.Sec. 1116. School
				  performance.Sec. 1117. Qualifications for
				  teachers and paraprofessionals.Sec. 1118. Parent and family
				  engagement.Sec. 1119. Participation of
				  children enrolled in private schools.Sec. 1120. Fiscal
				  requirements.Sec. 1120A. Coordination
				  requirements.Subpart
				  2—AllocationsSec. 1121. Grants for the
				  outlying areas and the Secretary of the Interior.Sec. 1122. Allocations to
				  States.Sec. 1124. Basic grants to
				  local educational agencies.Sec. 1124A. Concentration
				  grants to local educational agencies.Sec. 1125. Targeted grants to
				  local educational agencies.Sec. 1125AA. Adequacy of
				  funding of targeted grants to local educational agencies in fiscal years after
				  fiscal year 2001.Sec. 1125A. Education finance
				  incentive grant program.Sec. 1126. Special allocation
				  procedures.Subpart 3—Blue ribbon schools;
				  centers of excellence in early childhood; green ribbon schoolsSec. 1131. Blue ribbon
				  schools.Sec. 1132. Centers of
				  excellence in early childhood.Sec. 1133. Green ribbon
				  schools.Subpart 4—Grants for State
				  assessments and related activitiesSec. 1141. Grants for State
				  assessments and related activities.Part B—Pathways to
				  collegeSubpart 1—Improving Secondary
				  SchoolsSec. 1201. Secondary school
				  reform.Subpart 2—Accelerated
				  LearningSec. 1221.
				  Purposes.Sec. 1222. Funding distribution
				  rule.Sec. 1223. Advanced Placement
				  and International Baccalaureate examination fee program.Sec. 1224. Advanced Placement
				  and International Baccalaureate incentive program grants.Sec. 1225. Supplement, not
				  supplant.Sec. 1226.
				  Definitions.Part C—Education of Migratory
				  ChildrenSec. 1301. Program
				  purpose.Sec. 1302. Program
				  authorized.Sec. 1303. State
				  allocations.Sec. 1304. State applications;
				  services.Sec. 1305. Secretarial
				  approval; peer review.Sec. 1306. Comprehensive needs
				  assessment and service-delivery plan; authorized activities.Sec. 1307. Bypass.Sec. 1308. National
				  activities.Sec. 1309. Performance
				  data.Sec. 1310. Evaluation and
				  study.Sec. 1311. State assistance in
				  determining number of migratory children.Sec. 1312.
				  Definitions.Part D—Prevention and Intervention
				  Programs for Children and Youth who are Neglected, Delinquent, or
				  At-riskSec. 1401. Purpose and program
				  authorization.Sec. 1402. Payments for
				  programs under this part.Subpart 1—State Agency
				  ProgramsSec. 1411.
				  Eligibility.Sec. 1412. Allocation of
				  funds.Sec. 1413. State reallocation
				  of funds.Sec. 1414. State plan and State
				  agency applications.Sec. 1415. Use of
				  funds.Sec. 1416. Institution-wide
				  projects.Sec. 1417. Three-year programs
				  or projects.Sec. 1418. Transition
				  services.Sec. 1419. Program
				  evaluation.Subpart 2—Local Agency
				  ProgramsSec. 1421. Purpose.Sec. 1422. Programs operated by
				  local educational agencies.Sec. 1423. Local educational
				  agency applications.Sec. 1424. Uses of
				  funds.Sec. 1425. Program requirements
				  for correctional facilities receiving funds under this section.Sec. 1426.
				  Accountability.Subpart 3—General
				  ProvisionsSec. 1431. Program
				  evaluations.Sec. 1432.
				  Definitions.Part E—Educational stability of
				  children in foster careSec. 1501. Educational
				  stability of children in foster care.Sec. 1502.
				  Definitions.Part F—General
				  ProvisionsSec. 1601. Federal
				  regulations.Sec. 1602. Agreements and
				  records.Sec. 1603. State
				  administration.Sec. 1604. Local educational
				  agency spending audits.Sec. 1605. Prohibition against
				  Federal mandates, direction, or control.Sec. 1606. Rule of construction
				  on equalized spending.Sec. 1607. State report on
				  dropout data.Sec. 1608. Regulations for
				  sections 1111 and 1116.TITLE II—SUPPORTING TEACHER AND
				  PRINCIPAL EXCELLENCE Part A—Continuous Improvement and
				  Support for Teachers and PrincipalsSec. 2101. Purpose.Sec. 2102.
				  Definitions.Subpart 1—Grants to
				  StatesSec. 2111. Allotments to
				  States.Sec. 2112. State
				  applications.Sec. 2113. State use of
				  funds.Subpart 2—Subgrants to Local
				  Educational AgenciesSec. 2121. Allocations to local
				  educational agencies.Sec. 2122. Local applications
				  and needs assessment.Sec. 2123. Local use of
				  funds.Subpart 3—National leadership
				  activitiesSec. 2131. National leadership
				  activities.Sec. 2132. Gifted and talented
				  students.Subpart
				  4—AccountabilitySec. 2141.
				  Accountability.Subpart 5—Principal Recruitment
				  and TrainingSec. 2151. Principal
				  recruitment and training grant program.Part B—Teacher Pathways to the
				  ClassroomSec. 2201. Teacher
				  Pathways.Part C—Teacher Incentive Fund
				  ProgramSec. 2301. Purposes;
				  definitions.Sec. 2302. Teacher incentive
				  fund grants.Part D—Achievement through
				  Technology and InnovationSec. 2401. Short
				  title.Sec. 2402. Purposes and
				  goals.Sec. 2403.
				  Definitions.Sec. 2404. Allocation of funds;
				  limitation.Sec. 2405. E-rate
				  restriction.Sec. 2406. Rule of construction
				  regarding purchasing.Subpart 1—State and Local
				  GrantsSec. 2411. Allotment and
				  reallotment.Sec. 2412. Use of allotment by
				  State.Sec. 2413. State
				  applications.Sec. 2414. State
				  activities.Sec. 2415. Local
				  applications.Sec. 2416. Local
				  activities.Sec. 2417.
				  Reporting.Subpart 2—Internet
				  SafetySec. 2421. Internet
				  safety.TITLE III—LANGUAGE AND ACADEMIC
				  CONTENT INSTRUCTION FOR ENGLISH LEARNERS AND IMMIGRANT STUDENTSPart A—English Language
				  Acquisition, Language Enhancement, and Academic Achievement ActSec. 3101. Short
				  title.Sec. 3102.
				  Purposes.Subpart 1—Grants and Subgrants
				  for English Language Acquisition and Language EnhancementSec. 3111. Formula grants to
				  States.Sec. 3112. Native American and
				  Alaska Native children in school.Sec. 3113. State educational
				  agency plans.Sec. 3114. Within-State
				  allocations.Sec. 3115. Subgrants to
				  eligible entities.Sec. 3116. Local
				  plans.Subpart 2—Accountability and
				  AdministrationSec. 3121. Local evaluation and
				  accountability.Sec. 3122. State
				  accountability.Sec. 3123. Reporting
				  requirements.Sec. 3124. Coordination with
				  related programs.Sec. 3125. Rules of
				  construction.Sec. 3126. Legal authority
				  under State law.Sec. 3127. Civil
				  rights.Sec. 3128. Programs for Native
				  Americans and Puerto Rico.Sec. 3129.
				  Prohibition.Subpart 3—National
				  ActivitiesSec. 3131. Professional
				  development grants.Sec. 3132. Commission on the
				  Assessment and Advancement of English Learners.Sec. 3133. English language
				  acquisition technology innovation grants.Part B—General
				  ProvisionsSec. 3201.
				  Definitions.Sec. 3202. Parental
				  notification.Sec. 3203. National
				  Clearinghouse.Sec. 3204.
				  Regulations.TITLE IV—SUPPORTING SUCCESSFUL,
				  WELL-ROUNDED STUDENTSPart A—Improving literacy
				  instruction and student achievementSubpart 1—Improving literacy
				  instructionSec. 4101. Short
				  title.Sec. 4102.
				  Purposes.Sec. 4103.
				  Definitions.Sec. 4104. Program
				  authorized.Sec. 4105. State planning
				  grants.Sec. 4106. State implementation
				  grants.Sec. 4107. State
				  activities.Sec. 4108. Subgrants to
				  eligible entities in support of birth through kindergarten entry
				  literacy.Sec. 4109. Subgrants to
				  eligible entities in support of kindergarten through grade 12
				  literacy.Sec. 4110. National evaluation,
				  information dissemination, and technical assistance.Sec. 4111. Rules of
				  construction.Subpart 2—Improving literacy
				  and college and career readiness through effective school library
				  programsSec. 4113. Purpose.Sec. 4114.
				  Definitions.Sec. 4115. Improving literacy
				  and college and career readiness through effective school library program
				  grants.Part B—Improving science,
				  technology, engineering, and mathematics instruction and student
				  achievementSubpart 1—Improving STEM
				  instruction and student achievementSec. 4201. Purpose.Sec. 4202.
				  Definitions.Sec. 4203. Grants;
				  allotments.Sec. 4204.
				  Applications.Sec. 4205. Authorized
				  activities.Sec. 4206. Performance metrics;
				  report.Sec. 4207.
				  Evaluation.Sec. 4208. Supplement not
				  supplant.Sec. 4209. Maintenance of
				  effort.Subpart 2—STEM Master Teacher
				  Corps program4221. Purpose.4222. Definitions.4223. STEM Master Teacher Corps
				  program.4224. Application.4225. Required use of
				  funds.4226. Performance metrics;
				  reports.4227. Supplement not
				  supplant.4228. Evaluation.Part C—Increasing access to a
				  well-rounded education and financial literacySubpart 1—Increasing access to
				  a well-rounded educationSec. 4301. Purpose.Sec. 4302.
				  Definitions.Sec. 4303. Grant
				  program.Subpart 2—Financial literacy
				  educationSec. 4311. Short
				  title.Sec. 4312. Statewide incentive
				  grants for financial literacy education.Part D—Successful, safe, and
				  healthy studentsSec. 4401. Purpose.Sec. 4402.
				  Definitions.Sec. 4403. Allocation of
				  funds.Sec. 4404. Successful, safe,
				  and healthy students State grants.Sec. 4405. Technical
				  assistance.Sec. 4406. School construction
				  after a violent or traumatic crisis.Sec. 4407. Prohibited uses of
				  funds.Sec. 4408. Federal and State
				  nondiscrimination laws.Part E—Student
				  non-discriminationSec. 4501. Short
				  title.Sec. 4502. Findings and
				  purposes.Sec. 4503. Definitions and
				  rule.Sec. 4504. Prohibition against
				  discrimination.Sec. 4505. Federal
				  administrative enforcement; report to congressional committees.Sec. 4506. Private cause of
				  action.Sec. 4507. Cause of action by
				  the Attorney General.Sec. 4508. State
				  immunity.Sec. 4509. Attorney's
				  fees.Sec. 4510. Effect on other
				  laws.Sec. 4511.
				  Severability.Sec. 4512. Effective
				  date.Part F—21st Century Community
				  Learning CentersSec. 4601. Purpose;
				  definitions.Sec. 4602. Allotments to
				  States.Sec. 4603. State
				  application.Sec. 4604. Local competitive
				  grant program.Sec. 4605. Local
				  activities.Part G—Promise
				  NeighborhoodsSec. 4701. Short
				  title.Sec. 4702. Purpose.Sec. 4703.
				  Definitions.Subpart 1—Promise Neighborhood
				  Partnership GrantsSec. 4711. Program
				  authorized.Sec. 4712. Eligible
				  entities.Sec. 4713. Application
				  requirements.Sec. 4714. Use of
				  funds.Sec. 4715. Report and publicly
				  available data.Sec. 4716. Performance
				  accountability and evaluation.Subpart 2—Promise School
				  GrantsSec. 4721. Program
				  authorized.Sec. 4722. Definition of
				  eligible entity.Sec. 4723. Application
				  requirements; priority.Sec. 4724. Use of
				  funds.Sec. 4725. Report and publicly
				  available data.Sec. 4726. Performance
				  accountability and evaluation.Subpart 3—General
				  ProvisionsSec. 4731. National
				  activities.Part H—Parent and family
				  information and resource centersSec. 4801. Purpose.Sec. 4802. Definition of
				  eligible entity.Sec. 4803. Grants
				  authorized.Sec. 4804.
				  Applications.Sec. 4805. Uses of
				  funds.Sec. 4806. Administrative
				  provisions.Part I—Ready To LearnSec. 4901. Ready To
				  Learn.Part J—Programs of National
				  Significance Sec. 4905. Programs
				  authorized.Sec. 4906.
				  Applications.Sec. 4907. Program
				  requirements.Part K—Competency-based assessment
				  and accountability demonstration authoritySec. 4909. Competency-based
				  assessment and accountability demonstration.TITLE V—PROMOTING
				  INNOVATIONPart A—Race to the TopSec. 5101.
				  Purposes.Sec. 5102. Reservation of
				  funds.Sec. 5103. Race to the Top
				  program.Sec. 5104. Application
				  process.Sec. 5105. Performance
				  measures.Sec. 5106. Uses of
				  funds.Sec. 5107.
				  Reporting.Part B—Investing in
				  InnovationSec. 5201.
				  Purposes.Sec. 5202.
				  Reservations.Sec. 5203. Program authorized;
				  length of grants; priorities.Sec. 5204.
				  Applications.Sec. 5205. Uses of
				  funds.Sec. 5206. Performance
				  measures.Sec. 5207.
				  Reporting.Part C—Magnet Schools
				  AssistanceSec. 5301. Findings and
				  purpose.Sec. 5302.
				  Definition.Sec. 5303. Program
				  authorized.Sec. 5304.
				  Eligibility.Sec. 5305. Applications and
				  requirements.Sec. 5306.
				  Priority.Sec. 5307. Use of
				  funds.Sec. 5308.
				  Prohibition.Sec. 5309.
				  Limitations.Sec. 5310.
				  Evaluations.Sec. 5311. Availability of
				  funds for grants to agencies not previously assisted.Part D—Public Charter
				  SchoolsSec. 5401. Purpose.Sec. 5402. Distribution of
				  funds.Subpart 1—Successful Charter
				  Schools ProgramSec. 5411.
				  Definitions.Sec. 5412. Program
				  authorized.Sec. 5413.
				  Applications.Sec. 5414. Selection criteria;
				  priority.Sec. 5415. Uses of
				  funds.Sec. 5416.
				  Subgrants.Sec. 5417. Performance
				  measures; reports.Sec. 5418. Federal formula
				  allocation during first year and for successive enrollment
				  expansions.Sec. 5419. Records
				  transfer.Sec. 5420. National
				  activities.Subpart 2—Charter School
				  Facility Acquisition, Construction, and RenovationSec. 5431. Purpose.Sec. 5432.
				  Definitions.Sec. 5433. Grants to eligible
				  entities.Sec. 5434. Charter school
				  objectives.Sec. 5435. Applications;
				  selection criteria.Sec. 5436. Reserve
				  account.Sec. 5437. Limitation on
				  administrative costs.Sec. 5438. Audits and
				  reports.Sec. 5439. No full faith and
				  credit for grantee obligations.Sec. 5440. Recovery of
				  funds.Part E—Voluntary Public School
				  Choice ProgramsSec. 5501. Grants.Sec. 5502. Uses of
				  funds.Sec. 5503.
				  Applications.Sec. 5504.
				  Priorities.Sec. 5505. Requirements and
				  voluntary participation.Sec. 5506.
				  Evaluations.Sec. 5507.
				  Definitions.Part F—College Information
				  Demonstration ProgramSec. 5601. College information
				  demonstration program.TITLE VI—PROMOTING FLEXIBILITY;
				  RURAL EDUCATIONPart A—TransferabilitySec. 6101. Transferability of
				  funds.Part B—Rural Education
				  InitiativeSec. 6201. Short
				  title.Sec. 6202. Purpose.Subpart 1—Small, Rural School
				  Achievement ProgramSec. 6211. Program
				  authorized.Sec. 6212. Academic achievement
				  assessments.Subpart 2—Rural and Low-Income
				  School ProgramSec. 6221. Program
				  authorized.Sec. 6222. Uses of
				  funds.Sec. 6223.
				  Applications.Sec. 6224.
				  Accountability.Subpart 3—General
				  ProvisionsSec. 6231. Choice of
				  participation.Sec. 6232. Annual average daily
				  attendance determination.Sec. 6233. Supplement, not
				  supplant.Sec. 6234. Rule of
				  construction.TITLE VII—INDIAN, NATIVE
				  HAWAIIAN, AND ALASKA NATIVE EDUCATIONPart A—Indian
				  EducationSec. 7101. Statement of
				  policy.Sec. 7102. Purpose.Subpart 1—Formula Grants to
				  Local Educational AgenciesSec. 7111. Purpose.Sec. 7112. Grants to local
				  educational agencies and tribes.Sec. 7113. Amount of
				  grants.Sec. 7114.
				  Applications.Sec. 7115. Authorized services
				  and activities.Sec. 7116. Integration of
				  services authorized.Sec. 7117. Student eligibility
				  forms.Sec. 7118.
				  Payments.Sec. 7119. State educational
				  agency review.Subpart 2—Special Programs and
				  Projects To Improve Educational Opportunities for Indian Children and
				  YouthSec. 7121. Improvement of
				  educational opportunities for Indian children and youth.Sec. 7122. Professional
				  development for teachers and education professionals.Subpart 3—National
				  ActivitiesSec. 7131. National research
				  activities.Sec. 7132. Improvement of
				  academic success for students through Native American language.Sec. 7133. Improving State and
				  tribal educational agency collaboration.Subpart 4—Federal
				  AdministrationSec. 7141. National Advisory
				  Council on Indian Education.Sec. 7142. Peer
				  review.Sec. 7143. Preference for
				  Indian applicants.Sec. 7144. Minimum grant
				  criteria.Subpart
				  5—DefinitionsSec. 7151.
				  Definitions.Part B—Native Hawaiian Education;
				  Alaska Native Education Subpart 1—Native Hawaiian
				  EducationSec. 7201. Short
				  title.Sec. 7202.
				  Findings.Sec. 7203.
				  Purposes.Sec. 7204. Native Hawaiian
				  Education Council.Sec. 7205. Program
				  authorized.Sec. 7206. Administrative
				  provisions.Sec. 7207.
				  Definitions.Subpart 2—Alaska Native
				  EducationSec. 7301. Short
				  title.Sec. 7302.
				  Findings.Sec. 7303.
				  Purposes.Sec. 7304. Program
				  authorized.Sec. 7305. Administrative
				  provisions.Sec. 7306.
				  Definitions.TITLE VIII—IMPACT AIDSec. 8001. Purpose.Sec. 8002. Payments relating to
				  Federal acquisition of real property.Sec. 8003. Payments for
				  eligible federally connected children.Sec. 8004. Policies and
				  procedures relating to children residing on Indian lands.Sec. 8005. Application for
				  payments under sections 8002 and 8003.Sec. 8007.
				  Construction.Sec. 8008.
				  Facilities.Sec. 8009. State consideration
				  of payments in providing State aid.Sec. 8010. Federal
				  administration.Sec. 8011. Administrative
				  hearings and judicial review.Sec. 8012. Forgiveness of
				  overpayments.Sec. 8013.
				  Definitions.TITLE IX—GENERAL
				  PROVISIONSPart A—DefinitionsSec. 9101.
				  Definitions.Sec. 9102. Applicability of
				  title.Sec. 9103. Applicability to
				  Bureau of Indian Affairs operated schools.Part B—Flexibility in the use of
				  Administrative and Other FundsSec. 9201. Consolidation of
				  State administrative funds for elementary and secondary education
				  programs.Sec. 9202. Single local
				  educational agency States.Sec. 9203. Consolidation of
				  funds for local administration.Sec. 9204. Consolidated
				  set-aside for Department of the Interior funds.Part C—Coordination of Programs;
				  Consolidated State and Local Plans and ApplicationsSec. 9301.
				  Purposes.Sec. 9302. Optional
				  consolidated State plans or applications.Sec. 9303. Consolidated
				  reporting.Sec. 9304. General
				  applicability of State educational agency assurances.Sec. 9305. Consolidated local
				  plans or applications.Sec. 9306. Other general
				  assurances.Part D—WaiversSec. 9401. Waivers of statutory
				  and regulatory requirements.Part E—Uniform
				  ProvisionsSubpart 1—Private Schools
				  Sec. 9501. Participation by
				  private school children and teachers.Sec. 9502. Standards for
				  by-pass.Sec. 9503. Complaint process
				  for participation of private school children.Sec. 9504. By-pass
				  determination process.Sec. 9505. Prohibition against
				  funds for religious worship or instruction.Sec. 9506. Private, religious,
				  and home schools.Subpart 2—Other
				  ProvisionsSec. 9521. Maintenance of
				  effort.Sec. 9522. Prohibition
				  regarding State aid.Sec. 9523. Privacy of
				  assessment results.Sec. 9524. School
				  prayer.Sec. 9525. Equal access to
				  public school facilities.Sec. 9526. General
				  prohibitions.Sec. 9527. Prohibitions on
				  Federal Government and use of Federal funds.Sec. 9528. Armed Forces
				  recruiter access to students and student recruiting information.Sec. 9529. Prohibition on
				  federally sponsored testing.Sec. 9530. Limitations on
				  national testing or certification for teachers.Sec. 9531. Prohibition on
				  nationwide database.Sec. 9532. Unsafe school choice
				  option.Sec. 9533. Prohibition on
				  discrimination.Sec. 9534. Civil
				  rights.Sec. 9535.
				  Rulemaking.Sec. 9536.
				  Severability.Sec. 9537. Geographic
				  diversity.Subpart 3—Teacher Liability
				  ProtectionSec. 9541. Short
				  title.Sec. 9542. Purpose.Sec. 9543.
				  Definitions.Sec. 9544.
				  Applicability.Sec. 9545. Preemption and
				  election of State nonapplicability.Sec. 9546. Limitation on
				  liability for teachers.Sec. 9547. Allocation of
				  responsibility for noneconomic loss.Sec. 9548. Effective
				  date.Part F—EvaluationsSec. 9601. Evaluation
				  authority.Part G—Miscellaneous
				  ProvisionsSubpart 1—Gun
				  PossessionSec. 9701. Gun-free
				  requirements.Subpart 2—Environmental Tobacco
				  SmokeSec. 9721. Short
				  title.Sec. 9722.
				  Definitions.Sec. 9723. Nonsmoking policy
				  for children's services.Sec. 9724.
				  Preemption..7.Authorization of
			 appropriationsThe Act (20
			 U.S.C. 6301 et seq.) is amended by inserting after section 2 the
			 following:3.Authorization of appropriations(a)Local educational agency grants(1)In generalThere are authorized to be appropriated to
				carry out part A of title I (except for sections 1116(f), 1125A, and 1132, and
				subpart 4 of part A of such title) such sums as may be necessary for fiscal
				year 2014 and each of the 4 succeeding fiscal years.(2)School improvement grants, national
				activities, and evaluation(A)In generalThere are authorized to be appropriated to
				carry out section 1116(f) such sums as may be necessary for fiscal year 2014
				and each of the 4 succeeding fiscal years.(B)Reservation for national
				activitiesOf the amounts
				appropriated under subparagraph (A) for a fiscal year, the Secretary shall
				reserve not more than 2 percent for the national activities described in
				section 1116(f)(6).(3)Education finance incentive grant
				programThere are authorized
				to be appropriated to carry out section 1125A such sums as may be necessary for
				fiscal year 2014 and each of the 4 succeeding fiscal years.(4)Centers of excellence
				in early childhoodThere are authorized to be appropriated to
				carry out section 1132 such sums as may be necessary for fiscal year 2014 and
				each of the 4 succeeding fiscal years.(b)Grants for State assessments and the
				national assessment of educational progress(1)National assessment of educational
				progressFor the purpose of
				administering the State assessments under the National Assessment of
				Educational Progress, there are authorized to be appropriated such sums as may
				be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(2)State assessments and related
				activitiesFor the purpose of
				carrying out assessment and related activities under subpart 4 of part A of
				title I, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2014 and each of the 4 succeeding fiscal years.(c)Pathways to collegeFor the purposes of carrying out part B of
				title I, Pathways to College, there are authorized to be appropriated such sums
				as may be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(d)Education of migratory
				childrenFor the purposes of
				carrying out part C of title I, Education of Migratory Children, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(e)Neglected and delinquentFor the purposes of carrying out part D of
				title I, Prevention and Intervention Programs for Children and Youth Who Are
				Neglected, Delinquent, or At-Risk, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(f)Continuous improvement and support for
				teachers and principals(1)In generalFor the purposes of carrying out subparts
				1, 2, 3, and 4 of part A of title II, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(2)Principal recruitment and
				trainingFor the purposes of
				carrying out subpart 5 of part A of title II, Principal Recruitment and
				Training, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2014 and each of the 4 succeeding fiscal years.(g)Teacher Pathways to the
				ClassroomFor the purposes of
				carrying out part B of title II, Teacher Pathways to the Classroom, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(h)Teacher incentive fundFor the purposes of carrying out part C of
				title II, Teacher Incentive Fund, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(i)Achievement through Technology and
				InnovationFor the purposes
				of carrying out part D of title II, Achievement through Technology and
				Innovation, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(j)English Learners and Immigrant
				StudentsFor the purposes of
				carrying out title III, Language and Academic Content Instruction for English
				Learners and Immigrant Students, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(k)Improving Literacy and
				Student Achievement(1)Improving
				literacyFor the purposes of carrying out subpart 1 of part A of
				title IV, Improving Literacy Instruction, there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2014 and each of the
				4 succeeding fiscal years.(2)Effective school
				library programsFor the purposes of carrying out subpart 2 of
				part A of title IV, Improving Literacy and College and Career Readiness Through
				Effective School Library Programs, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(l)Improving Science, Technology, Engineering,
				and Mathematics Instruction and Student AchievementFor the purposes of carrying out part B of
				title IV, Improving Science, Technology, Engineering, and Mathematics
				Instruction and Student Achievement, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(m)Increasing Access to a Well-Rounded
				Education and Financial LiteracyFor the purposes of carrying out part C of
				title IV, Increasing Access to a Well-Rounded Education and Financial Literacy,
				there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2014 and each of the 4 succeeding fiscal years.(n)Successful, Safe, and Healthy
				Students(1)In
				generalFor the purposes of
				carrying out part D of title IV (except for section 4406), Successful, Safe,
				and Healthy Students, there are authorized to be appropriated such sums as may
				be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(2)School construction
				after a violent or traumatic crisisFor purposes of carrying out
				section 4406, School Construction After a Violent or Traumatic Crisis, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years. Funds made available under this
				paragraph shall remain available until expended.(o)21st Century Community Learning
				CentersFor the purposes of
				carrying out part F of title IV, 21st Century Community Learning Centers, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(p)Promise NeighborhoodsFor the purposes of carrying out part G of
				title IV, Promise Neighborhoods, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(q)Parent and Family Information and Resource
				CentersFor the purposes of
				carrying out part H of title IV, Parent and Family Information and Resource
				Centers, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2014 and each of the 4 succeeding fiscal years.(r)Ready
				To LearnFor the purposes of
				carrying out part I of title IV, Ready To Learn, there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2014 and each of the
				4 succeeding fiscal years.(s)Programs of national
				significanceFor the purposes
				of carrying out part I of title IV, Programs of National Significance, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(t)Race to the TopFor the purposes of carrying out part A of
				title V, Race to the Top, there are authorized to be appropriated such sums as
				may be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(u)Investing in InnovationFor the purposes of carrying out part B of
				title V, Investing in Innovation, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(v)Magnet Schools AssistanceFor the purposes of carrying out part C of
				title V, Magnet Schools Assistance, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(w)Public charter schoolsFor the purposes of carrying out part D of
				title V, Public Charter Schools, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(x)Voluntary public school
				choiceFor the purposes of
				carrying out part E of title V, Voluntary Public School Choice, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(y)College Information
				Demonstration ProgramFor the purposes of carrying out part F of
				title V, College Information Demonstration Program, there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2014 and each of the
				4 succeeding fiscal years.(z)Rural education achievement
				programFor the purposes of
				carrying out part B of title VI, Rural Education Achievement Program, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2014 and each of the 4 succeeding fiscal years.(aa)Indian, native hawaiian, and Alaska native
				education(1)Indian education and Native Hawaiian
				educationFor the purposes of
				carrying out part A and subpart 1 of part B of title VII, Indian Education and
				Native Hawaiian Education, there are authorized to be appropriated such sums as
				may be necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(2)Alaska Native educationThere are authorized to be appropriated to
				carry out subpart 2 of part B of title VII, Alaska Native Education, such sums
				as may be necessary for fiscal year 2014 and each of the 5 succeeding fiscal
				years.(bb)Impact aidFor the purposes of carrying out title
				VIII, Impact Aid, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal years, in
				accordance with the following:(1)Payments for Federal acquisition of real
				propertyFor the purpose of
				making payments under section 8002, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2014 and each of the 4 succeeding
				fiscal years.(2)Basic payments; payments for heavily
				impacted local educational agenciesFor the purpose of making payments under
				section 8003(b), there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.(3)Payments for children with
				disabilitiesFor the purpose
				of making payments under section 8003(d), there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2014 and each of the
				4 succeeding fiscal years.(4)ConstructionFor the purpose of carrying out section
				8007, there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2014 and each of the 4 succeeding fiscal years.(5)Facilities maintenanceFor the purpose of carrying out section
				8008, there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2014 and each of the 4 succeeding fiscal
				years..ICollege and career readiness for all
			 students1001.PurposeSection 1001 (20 U.S.C. 6301) is amended to
			 read as follows:1001.PurposeThe purpose of this title is to ensure every
				child has a fair, equal, and significant opportunity to obtain a high-quality
				education and graduate from high school ready for college, career, and
				citizenship. This purpose can be accomplished by—(1)setting high expectations
				for children to develop deep content knowledge and the ability to use knowledge
				to think critically, solve problems, communicate effectively, and collaborate
				with others, in order to graduate, from high school, college and career
				ready;(2)supporting high-quality
				teaching to continuously improve instruction and encourage new models of
				teaching and learning;(3)focusing on increasing
				student achievement and closing achievement gaps;(4)providing additional
				resources and supports to meet the needs of disadvantaged students, including
				children from low-income families and those attending high-poverty schools,
				English learners, migratory children, children with disabilities, Indian
				children, and neglected or delinquent children;(5)providing young children
				with greater access to high-quality early learning experiences to ensure they
				enter school ready to learn;(6)removing barriers to, and
				encouraging State and local innovation and leadership in, education based on
				the evaluation of success and continuous improvement;(7)removing barriers and promoting integration
				across all levels of education, and across Federal education programs;(8)streamlining Federal requirements to reduce
				burdens on States, local educational agencies, schools, and educators;
				and(9)strengthening parental engagement and
				coordination of student, family, and community supports to promote student
				success..1002.State reservationsTitle I (20 U.S.C. 6301 et seq.) is
			 amended—(1)by striking sections 1002 and 1003;(2)by redesignating section 1004 as section
			 1002; and(3)in section 1002 (as redesignated by
			 paragraph (2))—(A)in the section heading, by inserting
			 and State accountability and
			 support before the period at the end;(B)by redesignating paragraphs (1) and (2) of
			 subsection (a) as subparagraphs (A) and (B), respectively, and by aligning the
			 margins of such subparagraphs with the margins of subparagraph (C) of section
			 1111(a)(1);(C)by redesignating subsection (b) as
			 paragraph (2) of subsection (a), and by aligning the margins of such paragraph
			 with the margins of paragraph (1) of section 1111(a);(D)by striking In general.—Except as provided
			 in subsection (b) and inserting the
			 following:State administration.—(1)In generalExcept as provided in paragraph
				(2); (E)in subsection (a)(2), as redesignated by
			 subparagraph (C), by striking subsection (a)(1) and inserting
			 paragraph (1)(A); and(F)by adding at the end the following:(b)Accountability and support(1)In generalEach State may reserve not more than 6
				percent of the amount the State receives under subpart 2 of part A to carry out
				paragraph (2) and to carry out the State and local educational agency
				responsibilities under section 1116, which may include carrying out a statewide
				system of technical assistance and support for local educational agencies and
				identifying and disseminating evidence-based practices.(2)Uses(A)In
				generalOf the amount
				reserved under paragraph (1) for any fiscal year, the State educational agency
				shall use not less than 90 percent of that amount by allocating such sums
				directly to local educational agencies for activities required under section
				1116.(B)OptionNotwithstanding
				subparagraph (A), the State educational agency may, with the approval of the
				local educational agency, directly provide for the activities required under
				section 1116 or arrange for their provision through other entities such as
				educational service agencies and external providers with expertise in using
				strategies based on scientifically valid research to improve teaching,
				learning, and schools.(3)PriorityThe State educational agency, in allocating
				funds to local educational agencies under this subsection, shall give priority
				to local educational agencies that—(A)serve the lowest-performing schools,
				including schools identified as focus schools or priority schools under
				subsection (c) or (d) of section 1116;(B)demonstrate the greatest need for such
				funds; and(C)demonstrate the strongest commitment to use
				the funds to enable the lowest-achieving schools to improve student achievement
				and outcomes through the use of evidence-based practices that are consistent
				with the evidence standards described in section 5203(e).(4)Unused fundsIf, after consultation with local
				educational agencies, the State educational agency determines the amount of
				funds reserved to carry out this subsection is greater than the amount needed
				to provide the assistance described in this subsection, the State educational
				agency shall allocate the excess amount to local educational agencies in
				accordance with—(A)the relative allocations the State
				educational agency made to those agencies for that fiscal year under subpart 2
				of part A; or(B)section 1126(c).(5)Special ruleNotwithstanding any other provision of this
				subsection, the amount of funds reserved by the State educational agency under
				this subsection in any fiscal year shall not decrease the amount of funds each
				local educational agency receives under subpart 2 of part A below the amount
				received by such local educational agency under such subpart for the preceding
				fiscal year.(6)ReportingEach State educational agency shall make
				publicly available a list of those schools that have received funds or services
				pursuant to this subsection and the percentage of students from each such
				school from families with incomes below the poverty
				line..AImproving the
			 academic achievement of the disadvantaged1111.State and local requirementsSection 1111 (20 U.S.C. 6301) is amended to
			 read as follows:1111.State and local requirements(a)Academic standards, academic assessments,
				and accountability requirements(1)Requirements for college and career ready
				State standardsIn order to
				receive a grant for the program under this subpart and subpart 2, each State
				shall demonstrate the State meets the following requirements:(A)College and career ready aligned standards
				for reading or language arts and mathematics(i)In generalThe State shall—(I)not later than December 31, 2014, adopt
				college and career ready academic content standards in reading or language arts
				and mathematics that meet the requirements of clauses (ii) and (iii);
				and(II)not later than the beginning of the
				2015–2016 school year, adopt college and career ready student academic
				achievement standards in reading or language arts and mathematics that meet the
				requirements of clauses (ii) and (iv).(ii)Alignment of college and career ready
				standardsEach State plan
				shall demonstrate the State has adopted college and career ready academic
				content standards and college and career ready student academic achievement
				standards aligned with—(I)(aa)credit-bearing academic coursework, without
				the need for remediation, at public institutions of higher education in the
				State;(bb)relevant State career and technical
				education standards and the State performance measures identified in the State
				plan under section 113(b) of the Carl D. Perkins Career and Technical Education
				Act of 2006; and(cc)appropriate career skills; or(II)standards that are
				State-developed and voluntarily adopted by a significant number of
				States.(iii)Requirements for academic content
				standardsCollege and career
				ready academic content standards shall—(I)be used by the State, and by local
				educational agencies, public elementary schools, and public secondary schools
				in the State, to carry out the requirements of this part;(II)be the same standards that the State
				applies to all public elementary and secondary schools and students in the
				State;(III)include the same knowledge, skills, and
				levels of achievement expected of all elementary and secondary school students
				in the State; and(IV)be evidence-based and include rigorous
				content and skills, such as critical thinking, problem solving, and
				communication skills.(iv)Requirements for student academic
				achievement standardsCollege
				and career ready student academic achievement standards for a subject
				shall—(I)be aligned with the State's academic
				content standards described in clause (iii); and(II)establish the level of performance expected
				for each grade level that demonstrates the student has mastered the material in
				the State academic content standards for that grade.(B)Science
				standardsA State—(i)shall demonstrate that
				the State has adopted, by not later than December 31, 2014, statewide academic
				content standards and student academic achievement standards in science that
				are aligned with the knowledge and skills needed to be college and career
				ready, as described in subparagraph (A)(ii); and(ii)may choose to use such
				standards as part of the State’s accountability system under paragraph (3), if
				such standards meet the requirements of clauses (ii) through (iv) of
				subparagraph (A).(C)Standards for other subjectsIf a State adopts high-quality academic
				content standards and student academic achievement standards in subjects other
				than reading or language arts, mathematics, and science, such State may choose
				to use such standards as part of the State's accountability system, consistent
				with section 1116.(D)Alternate academic achievement standards
				for students with the most significant cognitive disabilities(i)In
				generalThe State may,
				through a documented and validated standards-setting process, adopt alternate
				academic achievement standards in any subject included in the State's
				accountability system under paragraph (3) for students with the most
				significant cognitive disabilities, if—(I)the determination about whether the
				achievement of an individual student should be measured against such standards
				is made separately for each student in each subject being assessed;(II)all students who use such alternate
				academic achievement standards in a subject are assessed using the alternate
				assessments for such subject described in paragraph (2)(E); and(III)such alternate academic achievement
				standards—(aa)are aligned with the
				State college and career ready academic content standards;(bb)provide access to the
				general curriculum and the student academic achievement standards; and(cc)reflect professional judgment as to the
				highest possible standards achievable by such student.(ii)Prohibition on any
				other alternate or modified standardsA State shall not develop,
				or implement for use, under this part any alternate or modified academic
				achievement standards for students who are children with disabilities that are
				not alternate academic achievement standards that meet the requirements of
				clause (i).(E)English language proficiency
				standardsA State shall, not
				later than December 31, 2015, adopt high-quality English language proficiency
				standards that—(i)are aligned with the State’s academic
				content standards in reading or language arts under subparagraph (A) so that
				achieving English language proficiency, as measured by the State's English
				language proficiency standards, indicates a sufficient knowledge of English to
				allow the State to validly and reliably measure the student’s achievement on
				the State’s reading or language arts student academic achievement standards
				with no interventions designed to support English learners specifically;(ii)ensure proficiency in English for each of
				the domains of speaking, listening, reading, and writing;(iii)identify not less than
				4 levels of English proficiency;(iv)address the different
				proficiency levels of English learners and set high expectations regarding
				academic achievement and linguistic proficiency for English learners at all
				levels of proficiency;(v)are updated, not later than 1 year after
				the State adopts any new academic content standards in reading or language arts
				under this paragraph, in order to align the English language proficiency
				standards with the new content standards; and(vi)support teachers as
				teachers enhance instruction to support English learners.(F)Early learning
				guidelines and early grade standardsA State that uses funds
				provided under this subpart or subpart 2 to support early childhood education
				shall provide an assurance that, not later than December 31, 2015, the State
				will establish, or certify the existence of, early learning guidelines and
				early grade standards in accordance with the following:(i)Early learning
				guidelinesIn consultation with the State Advisory Council on
				Early Childhood Education and Care, the lead agency designated under section
				658D of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858
				et seq.), and the State educational agency, the State shall complete a review,
				and revise or create, as necessary, the State’s early learning guidelines for
				young children in order to promote developmentally appropriate, high-quality
				programs. Such guidelines shall—(I)address each of the age
				groups of infants, toddlers, and preschool-aged children;(II)be developed, as
				appropriate, in all domains of child development and learning (including
				language, literacy, mathematics, creative arts, science, social studies, social
				and emotional development, approaches to learning, and physical and health
				development) for each age group;(III)reflect research and
				evidence-based developmental and learning expectations, including the
				foundation for and progression in how children develop and learn the requisite
				skills and content from one stage into the next, including what young children
				should know and be able to do;(IV)address the cultural and
				linguistic diversity and the diverse abilities of young children, including
				infants, toddlers, and preschoolers with disabilities;(V)inform teaching
				practices, improve professional development, and support high-quality services
				in early childhood education programs;(VI)be made publicly
				available, including through electronic means; and(VII)for pre-school age
				children, appropriately assist in the transition of such children to
				kindergarten.(ii)Early grade
				standardsIn consultation with the State Advisory Council on
				Early Childhood Education and Care, the lead agency designated under section
				658D of the Child Care and Development Block Grant of 1990 (42 U.S.C. 9858 et
				seq.), and the State educational agency, the State shall establish or review
				and revise, as needed, standards for kindergarten through grade 3 aligned with
				the college and career ready academic content and student academic achievement
				standards described in subsection (a)(1)(A) to ensure that such
				standards—(I)are developed in all
				domains of child development and learning (including cognitive, language,
				literacy, mathematics, creative arts, science, social studies, social and
				emotional development, physical development and health, and approaches to
				learning);(II)reflect research and
				evidence-based development and learning expectations for each level and address
				cultural, linguistic, and ability-level diversity; and(III)across grade levels,
				reflect progression in how children develop and learn the requisite skills and
				content from earlier grades forward, including preschool.(G)Existing standardsNothing in this part shall prohibit a State
				from revising, consistent with this section, any standard adopted under this
				part before, on, or after the date of enactment of the
				Strengthening America's Schools Act of
				2013.(H)ConstructionNothing
				in this section shall be construed to authorize the Secretary or other officer
				or employee of the Federal Government to mandate, direct, or control a State’s
				college and career ready academic content or student academic achievement
				standards under this paragraph.(2)Academic assessments(A)State assessmentsThe State shall, beginning not later than
				the beginning of the 2015–2016 school year, adopt and implement a set of
				statewide assessments that—(i)includes statewide assessments in reading
				or language arts, and mathematics, annually for grades 3 through 8 and not less
				frequently than once during grades 10 through 12, that—(I)are aligned with the State’s academic
				content standards in such subjects under paragraph (1)(A);(II)are administered to all public elementary
				and secondary school students in the State;(III)measure the individual academic achievement
				of a student;(IV)assess the student's academic achievement
				based on the State's student academic achievement standards in the subject in
				order to measure—(aa)whether the student is performing at the
				student's grade level; and(bb)the specific grade level at which the
				student is performing in the subject;(V)measure individual student academic growth,
				including a measurement of the number of years of academic growth each student
				attains each year; and(VI)may, at the State's choosing—(aa)be administered through a single summative
				assessment each year; or(bb)be administered through multiple statewide
				assessments during the course of the year if the State can demonstrate to the
				Secretary’s satisfaction the results of these multiple assessments, taken in
				their totality, provide a summative score that provides valid and reliable
				information on individual student academic growth, as described in subclause
				(V);(ii)includes statewide assessments in science,
				not less than once during each of the grade spans of grades 3 through 5, 6
				through 9, and 10 through 12, that—(I)assess the student's academic achievement
				based on the State's student academic achievement standards in science in order
				to measure—(aa)whether the student is performing at the
				student's grade level; and(bb)the specific grade level at which the
				student is performing in the subject; and(II)measure individual student academic growth,
				including a measurement of the number of years of academic growth each student
				attains each year;(iii)includes the English language proficiency
				assessments described in subparagraph (D) and any alternate assessment
				described in subparagraph (E); and(iv)at the discretion of the State, measure the
				proficiency of students in the other academic subjects for which the State has
				adopted academic content standards and student academic achievement standards
				under paragraph (1)(C).(B)Requirements for assessmentsThe assessments administered under this
				paragraph shall—(i)be the same academic assessments used to
				measure the achievement of all students, although the individual assessment
				items administered to a student in order to determine the specific grade level
				at which a student is performing may vary;(ii)be used only for purposes for which such
				assessments are valid and reliable, and be consistent with relevant, nationally
				recognized professional and technical standards;(iii)be used only if the State educational
				agency provides to the Secretary evidence that the assessments used are of
				adequate technical quality for each purpose required under this Act and are
				consistent with the requirements of this section, which evidence the Secretary
				may make public;(iv)involve multiple up-to-date measures of
				student academic achievement, including measures that—(I)assess the full range of
				academic content and student academic achievement standards under subsection
				(a)(1) that students are expected to master;(II)measure students’
				mastery of content knowledge and their ability to use knowledge to think
				critically and solve problems, and to communicate effectively; and(III)may be partially
				delivered in the form of portfolios, projects, or extended performance
				tasks;(v)provide for—(I)the participation in such assessments of
				all students; and(II)the inclusion of English learners, who
				shall be assessed in a valid and reliable manner and provided reasonable
				accommodations on assessments administered to such students under this
				paragraph, including, to the extent practicable, assessments in the language
				and form most likely to yield accurate data on what such students know and can
				do in academic content areas, until such students have achieved English
				language proficiency as determined under subparagraph (D), except that the
				State may exempt any English learner at the lowest levels of English language
				proficiency from the reading or language arts assessment for not more than 2
				years following the date of the student being identified as an English
				learner;(vi)(I)incorporate the
				principles of universal design, as defined in section 3 of the Assistive
				Technology Act of 1998 (29 U.S.C. 3002), to allow for the greatest possible
				access for all students;(II)provide for the reasonable adaptations for
				children with disabilities necessary to measure the academic achievement of
				such children in a subject, relative to the State academic content standards
				and State student academic achievement standards under paragraph (1) for such
				subject;(III)provide for the valid and reliable
				accommodations for children with disabilities necessary to measure the academic
				achievement of such children in a subject, relative to the State academic
				content standards and State student academic achievement standards under
				paragraph (1) for such subject; and(IV)assess
				children with disabilities using the same, unmodified academic content
				standards used to measure children without disabilities in the same grade
				level, except in the case of alternate assessments administered in accordance
				with subparagraph (E);(vii)notwithstanding clause (v)(II), include the
				academic assessment (using tests written in English) of reading or language
				arts of any student who has attended school in the United States (not including
				Puerto Rico) for 3 or more consecutive school years, except that, if the local
				educational agency determines, on a case-by-case individual basis, that
				academic assessments in another language or form would likely yield more
				accurate and reliable information on what such student knows and can do, the
				local educational agency may make a determination to assess such student in the
				appropriate language other than English for a period that does not exceed 2
				additional consecutive years, if such student has not yet reached a level of
				English language proficiency sufficient to yield valid and reliable information
				on what such student knows and can do on tests (written in English) of reading
				or language arts;(viii)include students who have attended schools
				in a local educational agency for a full academic year but have not attended a
				single school for a full academic year, except the performance of students who
				have attended more than 1 school in the local educational agency in any
				academic year shall be used only in determining the progress of the local
				educational agency;(ix)produce individual student interpretive,
				descriptive, and diagnostic reports that—(I)allow parents, teachers, and principals to
				understand and address the specific academic needs of students and include
				information regarding achievement on the academic assessments aligned with
				State academic achievement standards; and(II)are provided to parents, teachers, and
				principals as soon as is practicably possible after the assessment is given, in
				an understandable and uniform format, and to the extent practicable, in a
				language that parents can understand;(x)enable results to be disaggregated within
				the State, local educational agency, and school by gender, each major racial
				and ethnic group, English proficiency status, migrant status, status as a
				student with a disability, and economically disadvantaged status, except that
				disaggregation shall not be required for any subgroup that would include 15 or
				less students, so as to not reveal personally identifiable information about an
				individual student;(xi)be consistent with widely accepted
				professional testing standards and objectively measure academic achievement,
				knowledge, and skills;(xii)enable itemized score analyses to be
				produced and reported, consistent with clause (ii), to local educational
				agencies and schools, so that parents, teachers, principals, and administrators
				can interpret and address the specific academic needs of students as indicated
				by the students' achievement on assessment items;(xiii)produce student achievement and other
				student data that can be used to inform determinations of individual principal
				and teacher effectiveness for purposes of evaluation and for determining the
				needs of principals and teachers for professional development and
				support;(xiv)be administered to not less than 95 percent
				of all students, and not less than 95 percent of each subgroup of students
				described in clause (x), who are enrolled in the school; and(xv)in the case of digital
				assessments or any digital assessment content that is adopted, procured,
				purchased, or developed for the assessments, incorporate the principles of
				universal design, as defined in section 3 of the Assistive Technology Act of
				1998 (29 U.S.C. 3002) and be interoperable and accessible for all students,
				including students who are children with disabilities.(C)Languages of assessmentsThe State shall identify the languages
				other than English that are present in the participating student population in
				the State and indicate, in the State's plan under subsection (b), the languages
				for which yearly student academic assessments included in the State's
				accountability system under paragraph (3) are not available and are needed. The
				State shall make every effort to develop assessments in such languages and may
				request assistance from the Secretary if linguistically accessible academic
				assessments are needed. Upon request, the Secretary shall assist with the
				identification of appropriate academic assessments in such languages, but shall
				not mandate a specific academic assessment or mode of instruction.(D)Assessments of English language
				proficiency(i)In generalEach State plan shall demonstrate that
				local educational agencies in the State will, not later than the beginning of
				the 2015–2016 school year, provide for the annual assessment of English
				language proficiency of all English learners in the schools served by the State
				educational agency.(ii)RequirementsThe English language proficiency assessment
				described in clause (i) shall—(I)be aligned with the State’s English
				language proficiency standards under paragraph (1)(E);(II)be designed to measure, in a valid and
				reliable manner, student progress toward, and attainment of, English language
				proficiency;(III)reflect the academic language that is
				required for success on the State’s academic assessments, consistent with
				paragraph (1)(E)(v); and(IV)measure each student's
				progress in achieving the levels of English proficiency established under the
				State English language proficiency standards, as described in paragraph
				(1)(E)(iii).(E)Alternate assessments for students with the
				most significant cognitive disabilitiesA State may provide alternate assessments
				that are aligned with alternate academic achievement standards described in
				paragraph (1)(D) for students with the most significant cognitive disabilities,
				if the State—(i)ensures that for each
				subject, the total number of students in each grade level assessed in such
				subject using the alternate assessments does not exceed 1 percent of the total
				number of all students in such grade level in the State who are assessed in
				such subject;(ii)establishes and monitors implementation of
				clear and appropriate guidelines for individualized education program teams (as
				defined in section 614(d)(1)(B) of the Individuals with Disabilities Education
				Act) to apply in determining, on a subject-by-subject basis, when a child’s
				significant cognitive disability justifies assessment based on alternate
				academic achievement standards;(iii)ensures that parents of the students whom
				the State plans to assess using alternate assessments are involved in the
				decision that their child’s academic achievement will be measured against
				alternate academic achievement standards, consistent with section
				614(d)(1)(A)(i)(VI)(bb) of the Individuals with Disabilities Education Act, and
				are informed whether participation in such assessment may preclude the student
				from completing the requirements for a regular secondary school diploma, as
				determined by the State;(iv)provides evidence that students with the
				most significant cognitive disabilities are, to the maximum extent practicable,
				included in the general curriculum and in assessments aligned with such
				curriculum, as described in section 601(c)(5)(A) of the Individuals with
				Disabilities Education Act;(v)certifies, consistent with section
				612(a)(16)(A) of such Act, the State’s regular academic assessments described
				in subparagraphs (A), (C), and (D) are universally designed to be accessible to
				students, including students with sensory, physical, and intellectual
				disabilities, through the provision of reasonable adaptations and valid and
				reliable accommodations that produce valid results;(vi)develops, disseminates information about,
				makes available, and promotes the use of reasonable adaptations and valid and
				reliable accommodations to increase the number of students with the most
				significant cognitive disabilities participating in grade-level academic
				instruction and assessments aligned with grade-level academic standards, and
				promotes the use of appropriate accommodations to increase the number of
				students with the most significant cognitive disabilities who are tested
				against grade-level academic achievement standards;(vii)takes steps to ensure regular and special
				education teachers and other appropriate staff know how to administer
				assessments, including how to make appropriate use of reasonable adaptations
				and valid and reliable accommodations for such assessments, for students with
				the most significant cognitive disabilities; and(viii)requires separate determinations about
				whether a student should be assessed using an alternate assessment for each
				subject assessed.(F)Computer adaptive
				assessmentA State may develop and administer computer adaptive
				assessments as the assessments required under subparagraph (A). If a State
				develops and administers a computer adaptive assessment for such purposes, the
				assessment shall meet the requirements of this paragraph.(G)Reducing duplicative
				assessmentThe State
				shall—(i)include, in the State plan under subsection
				(b), a description of how the State will regularly analyze assessment and
				accommodations practice and use, and reduce duplicative assessment where
				appropriate; and(ii)ensure that the local educational agencies
				report, as required under subsection (d)(5)(C), regarding all assessments
				required by Federal, State, or local laws, regulations, or policies.(3)State-designed accountability
				systems(A)Accountability systemEach State shall, not later than the
				beginning of the 2014–2015 school year, demonstrate the State educational
				agency has developed and is implementing a single, statewide accountability
				system that—(i)annually measures and reports on the
				achievement and academic growth of students in all public elementary schools
				and secondary schools and local educational agencies in the State, in
				accordance with subparagraph (B);(ii)differentiates all local
				educational agencies and all schools in the State according to academic
				achievement and student academic growth, English language proficiency and
				growth for English learners, and, for high schools, graduation rates, for all
				students and for each subgroup described in paragraph (2)(B)(x);(iii)expects the continuous
				improvement of all public schools in the State in the academic achievement and
				academic growth of all students, including the subgroups of students described
				in subparagraph (D), and establishes ambitious and achievable annual
				performance targets in accordance with subparagraph (C);(iv)annually identifies schools that need
				supports and interventions to prepare college and career ready students;(v)provides for the improvement, through
				supports and interventions that address student needs, of all local educational
				agencies with schools not identified under section 1116(d) that are not meeting
				performance targets for subgroups described in subparagraph (D);(vi)develops the capacity of local educational
				agencies and schools to effectively educate their students and continuously
				improve;(vii)recognizes, and encourages other local
				educational agencies to replicate, the practices of local educational agencies
				and schools that are successful in effecting significant student achievement or
				student academic growth; and(viii)meets the requirements of section
				1116.(B)Measurement of
				achievement and academic growth(i)In
				generalThe State
				accountability system shall measure student achievement and academic growth
				toward the college and career ready academic content and student academic
				achievement standards under paragraph (1) by annually measuring and reporting
				on, in the aggregate and for each subgroup described in subparagraph
				(D)—(I)the number and percentage of students who
				are in each category described in clause (ii), for each grade and subject
				covered by an academic assessment included in the accountability system, based
				on the State academic assessments for the subject; and(II)for each such category
				of students—(aa)the number and
				percentage of students for each grade and subject who are meeting or exceeding
				the State student academic achievement standards or are achieving sufficient
				academic growth, as described in clause (iii); and(bb)the number and
				percentage of students for each grade and subject who have not achieved
				sufficient academic growth, as described in such clause.(ii)Categories of
				studentsThe State educational agency shall establish not less
				than 3 categories of students, which shall include the following:(I)A category consisting of
				students who are meeting or exceeding the State student academic achievement
				standards under paragraph (1) in a subject for the students' grade level, as
				determined based on the State academic assessments under paragraph (2).(II)A category consisting of
				students whose proficiency in a subject is below grade level and who are
				achieving sufficient academic growth, as described in clause (iii).(III)A category consisting
				of students whose proficiency in a subject is below grade level and who are not
				achieving sufficient academic growth, as described in clause (iii).(iii)Sufficient academic
				growthFor purposes of this section, sufficient academic growth
				for a student means—(I)a rate of academic
				growth, based on a comparison of the student’s performance on the most recent
				State academic assessment with the preceding State academic assessment or
				combination of preceding State academic assessments, is such that the student
				will be performing at or above grade level within 3 years;(II)a rate of academic
				growth, based on a comparison of the student’s performance on the most recent
				State academic assessment with the preceding State academic assessment or
				combination of preceding State academic assessments, is such that the student
				will be performing at or above grade level by the end of the grade span of
				which, for purposes of this section, shall be the grade spans of grades 3
				through 5, 6 through 8, and 9 through 12; or(III)another aggressive
				academic growth model approved by the Secretary that supports the State
				performance targets under subparagraph (C).(C)Performance
				targets(i)In
				generalEach State shall establish, after requesting and
				receiving input from the local educational agencies of the State, ambitious and
				achievable annual performance targets for the State, for local educational
				agencies in the State, and for public elementary schools and secondary schools,
				for each subject and grade level assessed under paragraph (2), that—(I)are adopted from the
				waiver agreement entered into with the Secretary through the authority under
				section 9401 before the date of enactment of the
				Strengthening America's Schools Act of
				2013;(II)subject to approval by
				the Secretary—(aa)set a goal for every
				public school to meet the achievement level of the highest-performing 10
				percent of schools in the State as of the date of the application submission,
				based on the percentage of students meeting or exceeding the State academic
				content and student academic achievement standards;(bb)require annual progress
				toward that goal for all students, including all subgroups of students
				consistent with subparagraph (D), within a specified reasonable time period;
				and(cc)ensure accelerated
				progress for the subgroups of students described in item (bb) that start with
				the lowest levels of student achievement; or(III)are equally ambitious
				to the performance targets described in subclauses (I) and (II) and are
				approved by the Secretary.(ii)Performance
				areasThe performance targets required under this subparagraph
				shall include targets for—(I)student proficiency, as
				described in subparagraph (B)(ii)(I);(II)student academic growth,
				as determined in accordance with subparagraph (B);(III)English language
				proficiency for English learners, as measured by the number of students who are
				on track to achieving English proficiency, as described in paragraph (1)(E)(i),
				by not later than 5 years after being identified as English learners;
				and(IV)for high schools,
				graduation rates.(iii)BaselinesEach
				State shall use student performance on the State's academic assessments used
				for purposes of receiving funds under the program under this subpart and
				subpart 2 for the 2014–2015 school year as the baseline for the performance
				targets, subject to paragraph (5)(B)(iv) and subsection (b)(3)(C).(iv)Additional measures
				and performance targetsA State may develop other measures and
				performance targets to provide school personnel, parents, and community members
				with information about the effectiveness of schools in closing performance gaps
				among subgroups and bringing all students to proficiency, except that any such
				measure shall not classify individuals who have not attained a high school
				diploma but have earned a recognized equivalent of such diploma as graduating
				from high school.(D)Subgroups of
				studentsThe subgroups described in this subparagraph shall be
				obtained by disaggregating students enrolled in a school by each major racial
				and ethnic group, English proficiency status, status as a child with a
				disability, and economically disadvantaged status, except that a school shall
				not be required to disaggregate for any subgroup that includes 15 or less
				students if such disaggregation would result in the disclosure of personally
				identifiable information.(E)Subjects coveredThe State shall include in the
				accountability system the subjects of reading or language arts and mathematics,
				and may include science and any other subject that the State chooses through
				its State plan, if the State has adopted academic content standards and student
				academic achievement standards under paragraph (1)(C) and assessments under
				subparagraphs (A)(iv) and (B) of paragraph (2) for the subject.(F)Accountability for charter
				schoolsThe accountability
				provisions under this Act shall be overseen for public charter schools in
				accordance with State charter school law.(G)Students with the most significant
				cognitive disabilitiesIn
				determining the percentage of students who are meeting or exceeding the State
				student academic achievement standards or are achieving sufficient academic
				growth as described in subparagraph (B)(iii), for a subject for any purpose
				under this section or section 1116 or 1131, a State educational agency may
				include, for all schools in the State, the performance of the State's students
				with the most significant cognitive disabilities on alternate assessments as
				described in paragraph (2)(E) in the subjects included in the State’s
				accountability system, consistent with the 1 percent limitation of paragraph
				(2)(E)(i).(4)Voluntary partnershipsA State may enter into a voluntary
				partnership with another State to develop and implement the academic
				assessments, academic content standards, and student academic achievement
				standards required under this section.(5)Transition provisions(A)In
				generalThe Secretary shall
				take such steps as are necessary to provide for the orderly transition between
				the accountability systems required under subsection (b)(2), as such section
				was in effect on the day before the date of enactment of the
				Strengthening America's Schools Act of
				2013, and the new accountability systems required under this
				subsection, including the transition steps described in subparagraph
				(B).(B)Transition
				stepsTo enable the successful transition to the provisions of
				this part, as amended by the Strengthening
				America's Schools Act of 2013, each State educational agency
				receiving funds under this part shall—(i)beginning on the date of
				enactment of the Strengthening America's
				Schools Act of 2013—(I)administer assessments,
				as required under paragraph (2), as amended by such Act, that measure and
				assess the college and career ready academic content standards and student
				academic achievement standards described in paragraph (1), as amended by such
				Act; and(II)with respect to any
				reporting provision under this part that requires the disaggregation of
				students, carry out such requirement unless the number of students in such
				subgroup is less than 15;(ii)during the transition
				period, continue all interventions, services, and activities required under
				section 1116(b), as in effect on the day before the date of enactment of such
				Act, for schools identified for corrective action under such section
				1116(b)(7);(iii)after 2 years of using
				the assessments described in clause (i)(I), establish a new baseline, as
				described in paragraph (3)(C)(iii), using the new assessment data; and(iv)implement this section
				and section 1116, as amended by such Act, except that the State shall not be
				required to identify focus schools or priority schools under subsection (c) or
				(d) of section 1116 until 2 full school years after the date of enactment of
				such Act.(C)End of
				transitionThe transition to
				the requirements of this part, as amended by the
				Strengthening America's Schools Act of
				2013, shall be completed by not later than 2 years after the date
				of enactment of such Act.(b)State plans(1)In generalFor any State desiring to receive a grant
				under the program under this subpart and subpart 2, the State educational
				agency shall submit to the Secretary a plan, developed by the State educational
				agency in consultation with local educational agencies, teachers, principals,
				specialized instructional support personnel, administrators, other staff,
				representatives of Indian tribes located in the State, and parents,
				that—(A)demonstrates the State's compliance with
				this section;(B)is coordinated with the State plans
				required by other programs under this Act, the Individuals with Disabilities
				Education Act, the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Carl
				D. Perkins Career and Technical Education Act of 2006, the Head Start Act, the
				Child Care and Development Block Grant Act of 1990, and the Adult Education and
				Family Literacy Act, and activities under title IX of the Educational
				Amendments of 1972;(C)provides an assurance the State will
				continue to administer the academic assessments required under paragraphs
				(3)(A) and (7) of this subsection, as such paragraphs were in effect on the day
				before the date of enactment of the Strengthening America's Schools Act of 2013,
				and to include the results of such assessments in the State's accountability
				system, until the State has implemented the assessments required under
				subsection (a)(2);(D)provides an assurance the State will
				participate in the biennial State academic assessments of grade 4 and grade 8
				reading and mathematics under the National Assessment of Educational Progress
				carried out under section 303(b)(2) of the National Assessment of Educational
				Progress Authorization Act (20 U.S.C. 9622(b)(2)) if the Secretary pays the
				costs of administering such assessments;(E)describes the State accountability system
				under subsection (a)(3) and the State's plan for blue ribbon schools under
				section 1131 (if the State chooses to carry out such section), including how
				the plan will promote postsecondary and career readiness;(F)describes the process the State will
				utilize to review local educational agency plans submitted pursuant to section
				1112, including the parent and family engagement plan described in section 1118
				and other provisions related to parent and family engagement;(G)describes the support the State will
				provide to local educational agencies for the education of homeless children
				and youths, and how the State will comply with the requirements of subtitle B
				of title VII of the McKinney-Vento Homeless Assistance Act;(H)describes how the State educational agency
				has involved the committee of practitioners established under section 1603(b)
				in developing the plan and monitoring its implementation;(I)describes how the State educational agency
				will coordinate with the State Advisory Council on Early Childhood Education
				and Care, as appropriate;(J)(i)if the State funds
				full-day kindergarten programs but does not provide access to such programs for
				all children eligible to attend kindergarten in the State, describes how the
				State plans to increase the number of students in the State who are enrolled in
				full-day kindergarten and a strategy to implement such a plan; and(ii)if the State provides
				funding for kindergarten programs but does not fund full-day kindergarten
				programs, describes how the State plans to establish such programs to extend
				and strengthen the educational continuum for children entering elementary
				school;(K)provides an assurance
				that the State—(i)has established a
				longitudinal data system that includes all elements described in section
				6401(e)(2)(D) of the America COMPETES Act (20 U.S.C. 9871 (e)(2)(D)), by the
				date required under the terms for the allocation received by the State through
				the State Fiscal Stabilization Fund under section 14001 of the American
				Recovery and Reinvestment Act of 2009 (Public Law 111–5, 123 Stat. 279);
				or(ii)if the State was not
				subject to any such requirement, will establish such a system by a date
				approved the Secretary;(L)describes how the State and State
				educational agency will comply with the requirements of section 1501, and the
				State's plan to ensure such compliance;(M)in the case of a State
				that proposes to use funds under this subpart or subpart 2 to support positive
				behavioral interventions and supports, describes how the State educational
				agency will—(i)assist local educational
				agencies in implementing positive behavioral interventions and supports in
				schools served by the local educational agency throughout the whole
				school;(ii)provide technical
				assistance and training to local educational agencies to improve and support
				the development, implementation, and coordination of comprehensive positive
				behavioral interventions and supports carried out under this Act with
				activities carried out under the Individuals with Disabilities Education
				Act;(iii)in coordination with
				local educational agencies and schools, implement positive, preventative
				approaches to school discipline to promote a positive school climate for all
				students and reduce recidivism of re-entering youth offenders and disconnected
				youth; and(iv)evaluate the effects of
				providing positive behavioral interventions and supports for all students,
				including improvement of the learning environment, academic achievement,
				disciplinary problems such as incidents of suspensions, expulsions, referrals
				to law enforcement, and other actions that remove students from instruction,
				and any other effects the State chooses to evaluate;(N)in the case of a State
				that proposes to use funds under this subpart or subpart 2 to support early
				intervening services, describes how the State educational agency will—(i)assist local educational
				agencies in implementing early intervening services in schools served by the
				local educational agency to reduce the need to label children as children with
				disabilities in order to address the learning and behavioral needs of such
				children;(ii)provide technical
				assistance and training to local educational agencies to improve coordination
				of early intervening services provided under this Act with early intervening
				services carried out under the Individuals with Disabilities Education Act;
				and(iii)evaluate the effects of
				providing early intervening services;(O)describes how the State
				will assist local educational agencies in identifying gifted and talented
				students, including high-ability students who have not previously been formally
				identified for gifted education services, and implement educational approaches
				at the elementary school and secondary school levels to support the learning
				needs of gifted and talented students to ensure that such students make
				appropriate learning gains, such as early entrance to kindergarten, enrichment,
				acceleration, curriculum compacting, and dual enrollment in secondary school
				and postsecondary education;(P)describes how the State
				educational agency will—(i)reduce suspensions,
				expulsions, referrals to law enforcement, and other disciplinary actions that
				remove students from instruction;(ii)facilitate, to the
				extent practicable, the re-entry of juvenile offenders and disconnected youth
				into their local educational agencies;(iii)in coordination with
				the State department of corrections or similar agency, ensure re-entering
				juvenile offenders receive referrals to a local educational agency and provide
				that, for any juvenile who commits an offense subject to school expulsion and
				is subsequently committed to a detention center, secure facility, or any other
				residential placement within the juvenile or adult criminal justice system for
				such offense, the period of expulsion shall run concurrently with the period of
				commitment to the detention center, secure facility, or other residential
				placement; and(iv)in coordination with
				local educational agencies and schools, provide annual and public reporting on,
				in the aggregate, in-school suspensions, out-of-school suspensions, expulsions,
				referrals to law enforcement, school-based arrests, and disciplinary transfers
				(including placements in alternative schools) in the State;(Q)describes how the State
				educational agency will plan for pregnant and parenting students to be
				enrolled, attend, and succeed in school;(R)describes how—(i)for the first year
				following the date of enactment of the Strengthening America's Schools Act of 2013,
				the State educational agency will provide for the equitable distribution of
				elementary school teachers, and secondary school teachers, within local
				educational agencies and the State using data on the percentage and
				distribution of the categories of teachers described in subparagraph (S) as
				transitional measures of teacher quality;(ii)for each school year
				following the first year after such date of enactment, the State educational
				agency will provide for the equitable distribution of teachers within local
				educational agencies and the State so that low-income and minority children are
				not taught at higher rates than other children by teachers with the lowest
				ratings in the State professional growth and improvement system; and(iii)beginning not later than 1 year after such
				date of enactment, and for each subsequent year, the State will report to the
				Secretary the percentage and distribution of teachers in the State, based on
				the measures used in the State, for each quartile of schools based on school
				poverty level, for high-minority schools, and for low-minority schools;
				and(S)describes how the State will annually
				submit to the Secretary, for each quartile of schools in the State based on
				school poverty level and for high-minority schools and low-minority schools in
				the State, data regarding the percentage and distribution of the following
				categories of teachers:(i)Teachers who are not classified as highly
				qualified teachers.(ii)Teachers who are new.(iii)Teachers who have not completed a teacher
				preparation program.(iv)Teachers who are not teaching in the
				subject or field for which the teacher is certified or licensed.(v)Beginning in any year for
				which data are available from a professional growth and improvement system, and
				not later than the 2015–2016 school year, teachers with the highest or lowest
				ratings in the professional growth and improvement system, as data from such
				system become available, and in no case later than the 2015–2016 school
				year.(2)Comprehensive planA State plan submitted under paragraph (1)
				may be submitted as part of the comprehensive plan under section 9302.(3)Duration of the plan(A)In generalEach State plan shall—(i)remain in effect for the
				duration of the State’s participation under this part or 4 years, whichever is
				shorter; and(ii)be periodically reviewed and revised as
				necessary by the State educational agency to reflect changes in the State's
				strategies and programs under this part.(B)Additional information(i)Revised
				plansIf a State makes significant changes to its plan, such as
				adopting new State academic content standards, new State student achievement
				standards, new academic assessments, or improved performance targets under
				subsection (a), the State shall submit a revised plan to the Secretary.(ii)Review of revised plansThe Secretary shall review the information
				submitted under clause (i) and may, notwithstanding paragraph (4), approve or
				disapprove changes to the State plan without undertaking the peer-review or
				hearing process described in such paragraph.(C)RenewalA
				State educational agency that desires to continue participating in the program
				under this subpart and subpart 2 shall submit a renewed plan every 4 years with
				improved performance targets.(4)Peer review and secretarial
				approval(A)Secretarial dutiesThe Secretary shall—(i)establish a peer-review process that
				maximizes collaboration with each State to assist in the review of State
				plans;(ii)appoint expert individuals to the
				peer-review process who—(I)represent a regionally diverse
				cross-section of States;(II)are representative of parents, teachers,
				State educational agencies, and local educational agencies; and(III)are familiar with educational standards,
				assessments, accountability, the needs of focus and priority schools as
				described in subsections (c) and (d) of section 1116 and the needs of
				disadvantaged students, students who are children with disabilities, and other
				educational needs of students;(iii)ensure the peer-review process provides
				timely feedback from the peer-review panel to the States, and that such
				feedback shall be made publicly available, including through electronic
				means;(iv)not decline approval of a State plan
				before—(I)offering the State an opportunity to revise
				the State plan;(II)providing technical assistance to the State
				to meet the requirements of this subsection and subsections (a) and (c);
				and(III)upon the request of a State, providing a
				hearing;(v)have the authority to disapprove a State
				plan for not meeting the requirements of this subpart or subpart 2, and may
				deny approval to a State plan under this subsection that was recommended by the
				peer-review panel by making available written findings of the cause for such
				disapproval;(vi)approve a State plan not later than 120
				days after its submission unless the Secretary determines that the plan does
				not meet the requirements of this section;(vii)if the Secretary determines that the State
				plan does not meet the requirements of this subsection and subsection (c),
				immediately notify the State in writing of such determination and the reasons
				for such determination; and(viii)not have the authority to require a State,
				as a condition of approval of the State plan, to include in, or delete from,
				such plan 1 or more specific elements of the State's academic content standards
				or to use specific academic assessment instruments or items.(B)State revisionsA State plan shall be revised by the State
				educational agency if necessary to satisfy the requirements of this
				section.(c)Parent and family engagementEach State plan shall include a description
				of how the State will strengthen engagement of the parents and families in
				education (referred to in this subsection as the parent and family
				engagement plan) in accordance with the following:(1)Statewide parent and family engagement
				strategyThe parent and
				family engagement plan shall demonstrate how the State plans to increase and
				enhance the engagement of parents and family members in education throughout
				the State, through the implementation and replication of evidence-based or
				promising practices, in order to—(A)increase student academic
				growth and achievement, and college and career readiness;(B)provide parents and
				family members with the skills and opportunities necessary to become full
				partners in their child’s education;(C)improve child
				development;(D)strengthen relationships
				and partnerships among school personnel and parents and family members, to
				support student academic growth and achievement, and college and career
				readiness;(E)improve the ability of local educational
				agencies and schools to increase the participation of parents and family
				members in school improvement strategies, create opportunities for co-location
				and provision of services for parents and family members, and foster conditions
				for learning; and(F)focus the activities described in
				subparagraphs (A) through (E) in high-need local educational agencies and
				high-need schools.(2)Coordination; collection;
				disseminationThe parent and
				family engagement plan shall describe how the State will—(A)ensure maximum coordination and minimum
				duplication of efforts (which may include the designation of a parent and
				family engagement coordinator) among, at a minimum—(i)Federal, State, and local programs;(ii)the State Advisory Councils on Early
				Childhood Education and Care;(iii)the parent and family information and
				resource centers established under part H of title IV; and(iv)appropriate non-Federal entities (including
				community-based and philanthropic organizations and court-appointed special
				advocates);(B)collect and disseminate best practices and
				research on parent and family engagement strategies to—(i)local educational agencies, including
				high-need local educational agencies, and high-need schools in the State, such
				as through parent and family engagement academies and other leadership
				development strategies; and(ii)institutions of higher education and other
				organizations with a demonstrated record of success in increasing the
				engagement of parents and family members in education; and(C)ensure that the process
				for reviewing local educational agency plans pursuant to section 1112 includes
				an assessment and response to each local educational agency regarding the
				extent to which such plans incorporate the best practices identified in
				subparagraph (B).(3)Technical assistance, training, and
				capacity-buildingThe State
				parent and family engagement plan shall describe the evidence-based technical
				assistance, professional development, or other capacity-building strategies
				that the State will provide to, at a minimum, high-need local educational
				agencies and high-need schools, which—(A)shall include the provision of technical
				assistance to local educational agencies that serve schools identified as focus
				or priority schools under subsection (c) or (d) of section 1116;(B)shall include partnering with the
				appropriate parent and family information and resource centers;(C)may include assistance in developing,
				revising, or implementing the local educational agency plans submitted pursuant
				to section 1112 as such plans relate to supporting parent and family
				engagement, in conjunction with paragraph (2)(C);(D)may include assistance
				related to implementing evidence-based parent and family engagement strategies
				to providers of early care and education; and(E)may include assistance
				related to implementing evidence-based parent and family engagement strategies
				for English learner families, such as those described in section
				3115(c)(5).(4)Leveraging resourcesEach State plan shall include a description
				of how the State will leverage resources of employers, business leaders,
				philanthropic and nonprofit organizations, and other community members to
				increase and strengthen parent and family engagement.(d)Annual State report cards(1)In generalA State that receives a grant for the
				program under this subpart and subpart 2 shall prepare and disseminate an
				annual report card for each public elementary school and secondary school in
				the State, each local educational agency in the State, and the State as a
				whole.(2)Requirements for all report
				cardsThe State shall ensure
				the school, local educational agency, and State report cards required under
				this subsection are—(A)uniform across the State;(B)concise;(C)presented in a format that is easily
				understandable and, to the extent practicable, provided in a language that
				parents can understand; and(D)accessible to the public, which shall
				include—(i)making the State report card and all local
				educational agency and school report cards available on a single webpage of the
				State's website; and(ii)providing a copy of a school's report card
				to the parents of each student enrolled in the school each year.(3)Required student information for school
				report cardsEach school
				report card required under paragraph (1) shall include the following:(A)A clear and concise description of the
				State’s accountability system under subsection (a)(3), including a description
				of the criteria by which the State evaluates school performance, and the
				criteria that the State has established to determine the status of
				schools.(B)Information on each of the following for
				the school, in the aggregate and disaggregated and cross-tabulated by the
				subgroups described in subsection (a)(2)(B)(x) (except that such disaggregation
				or cross-tabulation shall not be required in a case in which the results would
				reveal personally identifiable information about an individual student):(i)Student achievement at each performance
				level on the State academic assessments that are included in the State's
				accountability system under subsection (a)(3).(ii)The percentage of students who do not take
				the State academic assessments.(iii)The most recent 3-year trend in student
				achievement in each subject area, and for each grade level, for such
				assessments.(iv)A comparison of the school's student
				academic assessment data to the State average for each tested subject.(v)(I)The number and percentage of students who
				are meeting or exceeding the State student academic achievement standards or
				are achieving sufficient academic growth, as determined in accordance with
				subsection (a)(3)(B)(iii), for each subject area and grade level.(II)The most recent 3-year trend in student
				academic growth in each subject area, and for each grade level, for the State
				academic assessments.(vi)The number and percentage of students with
				the most significant cognitive disabilities who take an alternate assessment
				under subsection (a)(2)(E), by grade and subject.(vii)The number of students who are English
				learners, and the performance of such students, on the State’s English language
				proficiency assessments under subsection (a)(2)(D), including the students'
				attainment of, and progress toward, higher levels of English language
				proficiency.(viii)For each high school—(I)student graduation rates, including—(aa)the 4-year adjusted cohort graduation rate,
				as defined in section 9101(32)(A); and(bb)the cumulative graduation rate, as defined
				in section 9101(32)(B);(II)the number of students
				attaining career and technical proficiencies, as defined by section
				113(b)(2)(A) of the Carl D. Perkins Career and Technical Education Act of 2006,
				and reported by States only in a manner consistent with section 113(c) of such
				Act;(III)not later than the beginning of the
				2013–2014 school year, the rate at which students who graduated from the high
				school in the preceding year enrolled in institutions of higher education by
				the beginning of the next school year; and(IV)not later than the beginning of the
				2014–2015 school year, the rate of student remediation, in the aggregate, for
				high school graduates who enroll in public institutions of higher education in
				the State or in other institutions of higher education (to the extent obtaining
				the data regarding remediation from other institutions is practicable).(ix)Beginning not later than
				the 2015–2016 school year, the evaluation results of teachers and principals as
				measured by the State's professional growth and improvement system, except that
				such information shall not provide individually identifiable information on
				individual teachers and principals.(x)Discipline data with
				respect to all students in the school for the disciplinary exclusionary
				categories described in subparagraphs (A)(v), (D), and (E) of section 618(a)(1)
				of the Individuals with Disabilities Education Act.(xi)(I)The percentage of
				students passing examinations related to coursework acceptable for
				postsecondary credit at institutions of higher education, such as Advanced
				Placement or International Baccalaureate examinations, or technical
				assessments, as defined by section 113(b)(2)(A)(ii) of Carl D. Perkins Career
				and Technical Education Act of 2006 and reported by States only in a manner
				consistent with section 113(c) of such Act.(II)The percentage of
				students participating in early college high schools and dual enrollment
				programs.(xii)Data regarding pregnant
				and parenting students in the State, including—(I)the number of pregnant
				and parenting students enrolled in secondary schools;(II)rates, and data
				regarding participation, of pregnant and parenting students in mainstream
				schools or in the schools in which the students originated;(III)rates, and data
				regarding participation, of pregnant and parenting students in alternative
				programs;(IV)the number and
				percentage of pregnant and parenting students who have achieved proficiency, as
				determined for purposes of subsection (a)(3)(B)(ii), in each grade and subject
				assessed; and(V)graduation rates for
				pregnant and parenting students.(xiii)The incidence of
				school violence, bullying, drug abuse, alcohol abuse, in-school student
				suspensions, out-of-school student suspensions, expulsions, referrals to law
				enforcement, school-based arrests, disciplinary transfers (including placements
				in alternative schools), and student detentions, for each category.(C)The average class size,
				by grade.(D)The school’s categorization, if applicable,
				in the State school accountability and improvement system under section
				1116.(E)In the case of a
				coeducational school that receives assistance under this subpart—(i)a listing of the school’s
				interscholastic sports teams that participated in athletic competition;(ii)for each such
				team—(I)the total number of male
				and female participants, disaggregated and cross-tabulated by gender and
				race;(II)the season in which the
				team competed, whether the team participated in postseason competition, and the
				total number of competitive events scheduled;(III)the total expenditures
				from all sources, including expenditures for travel, uniforms, facilities, and
				publicity for competitions; and(IV)the total number of
				coaches, trainers, and medical personnel, and for each such individual an
				identification of such individual’s gender, employment status, and duties other
				than providing coaching, training, or medical services; and(iii)the average annual
				salary of the head coaches of boys' interscholastic sports teams, across all
				offered sports, and the average annual salary of the head coaches of girls'
				interscholastic sports teams, across all offered sports.(F)The number of
				students—(i)who are served through
				the use of early intervening services; and(ii)who, in the preceding
				2-year period, received early intervening services and who, after receiving
				such services, have been identified as eligible for, and receive, special
				education and related services under part B of the Individuals with
				Disabilities Education Act.(4)Optional informationA State may include in each school report
				card such other information as the State believes will best provide parents,
				students, and other members of the public with information regarding the
				progress of each of the State's public elementary and secondary schools. Such
				information may include—(A)indicators of school climate;(B)student attendance;(C)school readiness of students in
				kindergarten; and(D)measures of career
				readiness focused on the attainment of technical or employability
				skills.(5)Local educational agency and state report
				cardsEach local educational
				agency report card and State report card required under paragraph (1)—(A)shall include the data described in clauses
				(i) through (xiii) of paragraph (3)(B) for the local educational agency or
				State, respectively, as a whole and disaggregated by the subgroups described in
				subsection (a)(2)(B)(x);(B)in the case of a State report card, shall
				include—(i)the data described in paragraph
				(3)(B)(viii) disaggregated by status as a child in foster care, except that
				such disaggregation shall not be required in a case in which the number of
				students in the category would reveal personally identifiable information about
				an individual student;(ii)the most recently available academic
				achievement results in grades 4 and 8 of the State’s students on the National
				Assessment of Educational Progress in reading and mathematics, including the
				percentage of students at each achievement level in the aggregate and by the
				groups described in section 303(b)(2)(G) of the National Assessment of
				Educational Progress Authorization Act (20 U.S.C. 9622(b)(2)(G));(iii)the number of local
				educational agencies in the State that implement positive behavioral
				interventions and supports; and(iv)the number of local
				educational agencies in the State that implement school-based mental health
				programs;(C)in the case of a local
				educational agency report card, shall include information regarding the
				assessments administered annually, by grade level and subject, and, for each
				assessment, whether the assessment is required by Federal, State, or local
				statute, regulation, or policy;(D)shall include information
				regarding the number of military-connected students which, for the purposes of
				this subparagraph, shall mean students with parents who serve in the Armed
				Forces, including the National Guard and Reserve Forces, for each local
				educational agency or State, respectively, and information regarding academic
				achievement for such students, except that such information shall not be used
				for school or local educational agency accountability purposes under section
				1116; and(E)may include any optional information
				described in paragraph (4) for the local educational agency or State,
				respectively.(6)DataA State shall only include in a school
				report card or local educational agency report card, data that do not reveal
				personally identifiable information about an individual student or
				teacher.(7)Preexisting report cardsA State educational agency or local
				educational agency that was providing public report cards on the performance of
				students, schools, local educational agencies, or the State prior to the date
				of enactment of the Strengthening America's
				Schools Act of 2013, may use those report cards for the purpose
				of this subsection as long as any such report card is modified, as may be
				needed, to contain the information required by this subsection.(8)Cost
				reductionEach State
				educational agency and local educational agency receiving assistance under the
				program under this subpart and subpart 2 shall, wherever possible, take steps
				to reduce data collection costs and duplication of effort by obtaining the
				information required under this subsection through existing data collection
				efforts.(9)Cross-tabulated data not used for
				accountabilityGroups of
				students obtained by cross-tabulating data under this subsection shall not be
				considered to be subgroups under section 1116. Such cross-tabulated data shall
				not be used to determine whether a school is a focus or priority school under
				subsection (c) or (d) of section 1116.(e)Reporting(1)Annual State reportEach State educational agency that receives
				assistance under the program under this subpart and subpart 2 shall report
				annually to the Secretary, and make widely available within the State—(A)information on the State's progress in
				developing and implementing the academic assessments described in subsection
				(a)(2);(B)information on the achievement and academic
				growth of students, including results disaggregated (except in a case in which
				the number of students in a category is insufficient to yield statistically
				reliable information or the results would reveal personally identifiable
				information about an individual student) by the subgroups described in
				subsection (a)(2)(B)(x) and by status as a child in foster care;(C)information on any
				changes in status for all public schools in the State, in accordance with the
				State's system of differentiation described in subsection (a)(3)(A)(ii) and the
				categories required under section 1116;(D)in any year before the State begins to
				provide the information described in subparagraph (B), information on the
				results of student academic assessments (including results disaggregated by the
				subgroups described in subsection (a)(2)(B)(x)) required under this
				section;(E)information on the acquisition of English
				language proficiency by students who are English learners;(F)the number of schools, and the name of each
				school, identified as a focus or priority school under subsection (c) or (d) of
				section 1116; and(G)the number of schools identified as blue
				ribbon schools under section 1131 and the name of each such school.(2)Secretary's report card and biennial
				evaluation report(A)Secretary's report cardNot later than July 1, 2014, and annually
				thereafter, the Secretary shall prepare and submit to the authorizing
				committees a national report card on the status of elementary and secondary
				education in the United States. Such report shall—(i)analyze existing data from State reports
				required under this Act, the Individuals with Disabilities Education Act, and
				the Carl D. Perkins Career and Technical Education Act of 2006, and summarize
				major findings from such reports;(ii)analyze data from the National Assessment
				of Educational Progress and international assessments, including the Third
				International Mathematics and Science Survey;(iii)identify trends in student achievement,
				student academic growth, student performance, and high school graduation rates,
				by analyzing and reporting on the status and performance of subgroups of
				students, including subgroups based on race, ethnicity, and socioeconomic
				status and the subgroups of children with disabilities and English
				learners;(iv)compare the performance of students,
				including the subgroups described in clause (iii), across States and local
				educational agencies across the United States;(v)identify and report on promising practices,
				areas of greatest improvement in student achievement and educational
				attainment, and other examples worthy of national attention;(vi)identify and report on areas of educational
				concern that warrant national attention; and(vii)(I)analyze existing data, as of the time of
				the report, on Federal, State, and local expenditures on education, including
				per pupil spending, teacher salaries and pension obligations, school level
				spending, and other financial data publicly available; and(II)report on current trends and major findings
				resulting from the analysis.(B)Special ruleThe information used to prepare the report
				described in subparagraph (A) shall be derived from existing State and local
				reporting requirements and data sources. Nothing in this paragraph shall be
				construed as authorizing, requiring, or allowing any additional reporting
				requirements, data elements, or information to be reported to the Secretary not
				otherwise explicitly authorized by any other Federal law.(C)Biennial reportThe Secretary shall transmit biennially to
				the authorizing committees a report that provides national and State-level data
				on the information collected under paragraph (1).(f)PenaltiesIf a State that receives a grant under the
				program under this subpart and subpart 2 fails to meet any requirement of such
				subparts, the Secretary may withhold funds for State administration under this
				part until the Secretary determines that the State has fulfilled those
				requirements.(g)Parents' right-To-Know(1)QualificationsAt the beginning of each school year, a
				local educational agency that receives funds under the program under this
				subpart and subpart 2 shall notify the parents of each student attending any
				school receiving such funds that the parents may request, and the agency will
				provide the parents on request (and in a timely manner), information regarding
				the professional qualifications of the student's classroom teachers, including,
				at a minimum, the following:(A)Whether the teacher has met State
				qualification and licensing criteria for the grade levels and subject areas in
				which the teacher provides instruction.(B)Whether the teacher is teaching under
				emergency or other provisional status through which State qualification or
				licensing criteria have been waived.(C)The baccalaureate degree major of the
				teacher and any other graduate certification or degree held by the teacher, and
				the field of discipline of the certification or degree.(D)Whether the student is provided services by
				paraprofessionals and, if so, their qualifications.(2)Equity report
				cardA local educational agency that receives funds under the
				program under this subpart and subpart 2 shall make available to parents,
				separately or as a clearly identified part of the school report card, and
				through easily accessible means, including electronic means, the following
				information for each school:(A)Student achievement data
				at each performance level, for each category of students described in
				subsection (a)(3)(B)(ii), on the State academic assessments included in the
				State accountability system under subsection (a)(3), disaggregated by the
				subgroups described in subsection (a)(2)(B)(x).(B)Individual school funding
				by source, including Federal, State, and local funding and grants.(C)For each high school, the
				4-year adjusted cohort graduation rate, as described in section 9101(32)(A),
				and the rate at which students graduating from the high school in the preceding
				year enrolled in institutions of higher education by the beginning of the next
				school year.(D)Data regarding
				educational opportunity participation, which data—(i)shall include, at a
				minimum, prekindergarten and full-day kindergarten opportunities for children
				and opportunities for Advanced Placement or International Baccalaureate course
				work; and(ii)may include such
				opportunities as—(I)dual enrollment and early
				college high schools;(II)gifted
				programming;(III)other educational
				programming; and(IV)opportunities to
				complete career and technical education programs of study, reported in a manner
				consistent with section 122(c)(1) of the Carl D. Perkins Career and Technical
				Education Act of 2006.(E)Information regarding
				each school’s school climate, including student survey results and school
				discipline data, which may include information such as the incidence of school
				violence, bullying, in-school student suspensions, out-of-school student
				suspensions, expulsions, referrals to law enforcement, school-based arrests,
				disciplinary transfers (including placements in alternative schools), and
				student detentions.(F)Other data that, in
				conjunction with the local educational agency report card described in
				subsection (d), is determined, by the State or local educational agency in
				consultation with parents, families, and educators, to be necessary to allow
				parents, families, and community members to understand, and compare with other
				schools in the local educational agency and across the State, the resources
				available to the school that influence the outcomes for students.(3)Additional informationIn addition to the information that parents
				of students may request under paragraph (1), a school that receives funds under
				this subpart shall provide to each individual parent, with respect to the
				student—(A)information on the level
				of achievement and academic growth of the student on each of the State academic
				assessments as required under this subpart; and(B)timely notice that the
				student has been assigned, or has been taught for 4 or more consecutive weeks
				by, a teacher who does not hold a State qualification or license to teach at
				the grade level and subject area in which the teacher has been assigned.(4)FormatThe notice and information provided to
				parents under this subsection shall be in an understandable and uniform format
				and, to the extent practicable, provided in a language that the parents can
				understand.(h)PrivacyInformation collected under this section
				shall be collected and disseminated in a manner that protects the privacy of
				individuals.(i)Technical assistanceThe Secretary shall provide a State
				educational agency, at the State educational agency's request, with technical
				assistance in meeting the requirements of this section.(j)ConstructionNothing in this part shall be construed to
				prescribe the use of the academic assessments described in this part for
				student promotion or graduation purposes.(k)Special rule with respect to bureau-Funded
				schoolsIn determining the
				assessments to be used by each school operated or funded by the Bureau of
				Indian Education of the Department of Interior that receives funds under this
				part, the following shall apply:(1)State accredited schoolsEach such school accredited by the State in
				which it is operating shall use the assessments the State has developed and
				implemented to meet the requirements of this section, or such other appropriate
				assessment as approved by the Secretary of the Interior.(2)Regionally accredited schoolsEach such school accredited by a regional
				accrediting organization shall adopt appropriate assessments, in consultation
				with and with the approval of, the Secretary of the Interior and consistent
				with assessments adopted by other schools in the same State or region, that
				meets the requirements of this section.(3)Tribally accredited schoolsEach such school accredited by a tribal
				accrediting agency or tribal division of education shall use assessments
				developed by such agency or division, except that the Secretary of the Interior
				shall ensure that such assessments meet the requirements of this
				section..1112.Local educational agency
			 plansSection 1112 (20 U.S.C.
			 6312) is amended to read as follows:1112.Local educational agency plans(a)Plans required(1)SubgrantsA local educational agency may receive a
				subgrant under the program under this subpart and subpart 2 for any fiscal year
				only if such agency has on file with the State educational agency a plan,
				approved by the State educational agency, that is coordinated with other
				programs under this Act, the Individuals with Disabilities Education Act, the
				Carl D. Perkins Career and Technical Education Act of 2006, the McKinney-Vento
				Homeless Assistance Act, and other Acts, as appropriate, and activities under
				title IX of the Education Amendments of 1972.(2)Consolidated applicationThe plan may be submitted as part of a
				consolidated application under section 9305.(b)Plan development and duration(1)ConsultationEach local educational agency plan shall be
				developed in consultation with—(A)teachers, principals, administrators, and
				other appropriate school personnel;(B)representatives of early childhood
				education programs in the geographic area served by the local educational
				agency, as appropriate; and(C)parents and family members of children in
				schools served under this subpart.(2)DurationEach local educational agency plan shall be
				submitted pursuant to this section for the first year for which this part is in
				effect following the date of enactment of the Strengthening America's Schools Act of 2013,
				and such plan shall remain in effect until the date of renewal as determined
				under paragraph (4) by the State.(3)ReviewEach local educational agency shall
				periodically review and, as necessary, revise its plan to reflect changes in
				the local educational agency’s strategies and programs under this part, and
				changes in the State performance targets under section 1111(a)(3)(C).(4)RenewalA
				local educational agency that desires to continue participating in the program
				under this subpart and subpart 2 shall submit a renewed plan on a periodic
				basis, as determined by the State.(c)State approval(1)In generalEach local educational agency plan shall be
				filed according to a schedule established by the State educational
				agency.(2)ApprovalThe State educational agency shall approve
				a local educational agency’s plan only if the State educational agency
				determines that the local educational agency’s plan—(A)enables schools served under this subpart
				to substantially help children served under this part meet the academic content
				and student academic achievement standards expected of all children described
				in section 1111(a)(1) and the performance targets described in section
				1111(a)(3)(C); and(B)meets the requirements of this part.(d)Plan provisionsIn order to help low-achieving children
				meet college and career ready student academic achievement standards, and to
				close the achievement gap between high- and low-achieving children each local
				educational agency plan shall describe each of the following:(1)How the local educational agency will work
				with each of the schools served by the agency to—(A)develop and implement a comprehensive
				program of instruction to meet the academic needs of all students;(B)identify quickly and effectively students
				who may be at risk for academic failure;(C)provide additional educational assistance
				to individual students assessed as needing help in meeting the State’s college
				and career ready student academic achievement standards;(D)identify significant gaps in student
				achievement among subgroups of students identified under section
				1111(a)(2)(B)(x) and develop strategies to reduce such gaps in achievement;
				and(E)identify and implement effective methods
				and instructional strategies that are based on scientifically valid research
				intended to strengthen the core academic programs of the schools, including
				using multi-tiered systems of support, universal design for learning, and
				positive behavioral interventions and supports.(2)How the local educational agency will
				monitor and evaluate the effectiveness of school programs in improving student
				academic achievement and academic growth, especially for students described in
				section 1111(a)(3)(B)(ii)(III).(3)The strategy the local educational agency
				will use to implement effective parent and family engagement under section
				1118.(4)How the local educational agency will
				coordinate and integrate services provided under this part with other
				high-quality early childhood education programs at the local educational agency
				or individual school level (including programs under section 619 of the
				Individuals with Disabilities Education Act) that include plans for the
				transition of participants in such programs to local elementary school programs
				and, if appropriate, a description of how the local educational agency will use
				funds provided under this subpart and subpart 2 to support preschool programs
				for children, particularly children participating in a Head Start program,
				which may be provided directly by the local educational agency or through a
				subcontract with the Head Start agency designated by the Secretary of Health
				and Human Services under section 641 of the Head Start Act, or another
				comparable public early childhood education program.(5)How activities under this part will be
				coordinated and integrated with Federal, State, and local services and
				programs, including programs supported under this Act, the Carl D. Perkins
				Career and Technical Education Act of 2006, the Individuals with Disabilities
				Education Act, the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Head
				Start Act (42 U.S.C. 9831 et seq.), the Child Care and Development Block Grant
				Act of 1990 (42 U.S.C. 9858 et seq.), and the Workforce Investment Act of 1998
				(29 U.S.C. 2801 et seq.), violence prevention programs, nutrition programs, and
				housing programs.(6)How the local educational agency will
				coordinate and integrate services provided under the program under this subpart
				and subpart 2 with local workforce development programs that serve
				disadvantaged or out-of-school youth, such as those providing workforce
				investment activities under chapter 4 of subtitle B of title I of the Workforce
				Investment Act of 1998 (29 U.S.C. 2851 et seq.), including a description of how
				the local educational agency will use funds provided under this subpart and
				subpart 2 to support such activities.(7)The poverty criteria that will be used to
				select school attendance areas under section 1113.(8)How teachers, in consultation with parents
				and family members, administrators, and specialized instructional support
				personnel, in targeted assistance schools under section 1115, will identify the
				eligible children most in need of services under this part.(9)How the local educational agency will
				identify and address any disparities in the equitable distribution of teachers,
				consistent with the requirements of section 1111(b)(1)(R).(10)How the local
				educational agency will provide for the equitable distribution of elementary
				school teachers, and of secondary school teachers, within local educational
				agencies and the State using data on the percentage and distribution of the
				categories of teachers described in subsection (e)(13).(11)A general description of the nature of the
				programs to be conducted by such agency's schools under sections 1114 and 1115
				and, where appropriate, educational services outside such schools for children
				living in local institutions for neglected or delinquent children, and for
				neglected and delinquent children in community day school programs.(12)A description of—(A)how the local educational agency will
				provide opportunities for the enrollment, attendance, and success of homeless
				children and youths; and(B)the services the local educational agency
				will provide homeless children and youths, including services provided with
				funds reserved under section 1113(c)(3), and how those services may differ from
				those provided in prior years.(13)A description of the support the local
				educational agency will provide for homeless children and youths, consistent
				with the requirements of the McKinney-Vento Homeless Assistance Act.(14)For each quartile of
				schools in the local educational agency based on school poverty level and for
				high-minority schools and low-minority schools in the local educational agency,
				data regarding access at the high school level to rigorous coursework,
				including—(A)access to opportunities
				to earn postsecondary credit while in high school, such as through Advanced
				Placement and International Baccalaureate courses and examinations, dual
				enrollment, and early college high schools; and(B)student performance on
				Advanced Placement and International Baccalaureate course examinations.(15)How the local
				educational agency will identify and address any disparity within the student
				subgroups described in section 1111(a)(3)(D) in equitable access to rigorous
				coursework, including access to opportunities described in paragraph
				(14)(A).(16)How the local
				educational agency will engage in timely, on-going, and meaningful consultation
				with representatives of Indian tribes in the area served by such local
				educational agency to improve the coordination of activities under this Act and
				to meet the unique cultural, language, and academic needs of Indian and Native
				Hawaiian students.(17)How the local
				educational agency will implement strategies to facilitate effective
				transitions for students from middle school to high school and from high school
				to postsecondary education, including access to dual enrollment and early
				college high schools.(18)If the local educational
				agency proposes to use subgrant funds under the program under this subpart and
				subpart 2 for positive behavioral interventions and supports, a description of
				the actions the local educational agency will take to provide positive
				behavioral interventions and supports and coordinate those activities with
				activities carried out under the Individuals with Disabilities Education
				Act.(19)If the local educational
				agency proposes to use such subgrant funds for early intervening services, a
				description of the actions the local educational agency will take to provide
				early intervening services and coordinate those services with early intervening
				services carried out under the Individuals with Disabilities Education
				Act.(20)If the local educational
				agency proposes to use such subgrant funds for school-based mental health
				programs, a description of the actions the local educational agency will take
				to provide school-based mental health programs and coordinate those activities
				with activities carried out under the Individuals with Disabilities Education
				Act.(21)If the local educational
				agency proposes to use such subgrant funds for periodically updating the crisis
				management plan of the local educational agency, as described in section
				4202(5)(B)(iv), a description of the actions the local educational agency will
				take to develop and implement an updated crisis management plan.(22)A description of how the
				local educational agency will plan for pregnant and parenting students to be
				enrolled, attend, and succeed in school.(e)AssurancesEach local educational agency plan shall
				provide assurances that the local educational agency will—(1)use the results of the academic assessments
				required under section 1111(a)(2), and other measures or indicators available
				to the agency, to review annually the progress of each school served by the
				agency and receiving funds under the program under this subpart and subpart 2
				to determine whether all of the schools are making the progress necessary to
				ensure all students will be performing at or above grade level on the State
				academic assessments required under such section, in accordance with the
				ambitious targets described in the State plan under section
				1111(a)(3)(C);(2)provide to parents and teachers the results
				from the academic assessments required under section 1111(a)(2) as soon as is
				practicably possible after the test is taken in an understandable and uniform
				format and, to the extent possible, provided in a language that the parents
				and, to the greatest extent practicable, family members, can understand;(3)participate, if selected, in State academic
				assessments of student achievement in reading and mathematics in grades 4 and 8
				carried out under section 303(b)(3) of the National Assessment of Educational
				Progress Authorization Act;(4)fulfill such agency’s school improvement
				responsibilities under section 1116;(5)ensure that migratory
				children who are eligible to receive services under this part are selected to
				receive such services on the same basis as other children who are selected to
				receive services under this part;(6)engage in timely and
				meaningful consultation with representatives of Indian tribes located in the
				area served by the local educational agency;(7)provide services to eligible children
				attending private elementary schools and secondary schools in accordance with
				section 1119, and timely and meaningful consultation with private school
				officials regarding such services;(8)inform eligible schools of the local
				educational agency's authority to obtain waivers on the school’s behalf under
				applicable Federal flexibility provisions;(9)in the case of a local educational agency
				that chooses to use funds under the program under this subpart and subpart 2 to
				provide early childhood education services to low-income children below the age
				of compulsory school attendance, ensure that such services comply with the
				education performance standards in effect under section 641A(a)(1)(B) of the
				Head Start Act (42 U.S.C. 9836a(a)(1)(B));(10)comply with the requirements of section
				1501 that relate to the local educational agency and describe the local
				educational agency's plan to ensure such compliance;(11)comply with the
				requirements of subtitle B of title VII of the McKinney-Vento Homeless
				Assistance Act that relate to the local educational agency;(12)annually submit to the
				State educational agency the information contained in each school equity report
				card described in section 1111(g)(2); and(13)annually submit to the State educational
				agency, for each quartile of schools in the local educational agency based on
				school poverty level and for high-minority schools and low-minority schools in
				the local educational agency, data regarding the percentage and distribution of
				the following categories of teachers:(A)Teachers who are new.(B)Teachers who have not completed a teacher
				preparation program.(C)Teachers who are not teaching in the
				subject or field for which the teacher is certified or licensed.(D)Where applicable, teachers who have the
				highest or lowest ratings in a professional growth and improvement
				system.(f)Parental notification regarding language
				instruction programs(1)In generalEach local educational agency using funds
				under the program under this subpart and subpart 2 to provide a language
				instruction educational program as defined in section 3201 shall, not later
				than 30 days after the beginning of the school year, inform a parent or parents
				of an English learner identified for participation or participating in, such a
				program of—(A)the reasons for the identification of their
				child as an English learner and in need of placement in a language instruction
				educational program;(B)the child’s level of English proficiency,
				how such level was assessed, and the status of the child’s academic
				achievement;(C)the methods of instruction used in the
				program in which their child is, or will be, participating, and the methods of
				instruction used in other available programs, including how such programs
				differ in content, instructional goals, and the use of English and a native
				language in instruction;(D)how the program in which their child is, or
				will be, participating, will meet the educational strengths and needs of their
				child;(E)how such program will specifically help
				their child learn English, and meet age-appropriate academic achievement
				standards for grade promotion and graduation;(F)the specific exit requirements for the
				program, including the expected rate of transition from such program into
				classrooms that are not tailored for English learners, and the expected rate of
				graduation from secondary school for such program if funds provided under this
				subpart or subpart 2 are used for children in secondary schools;(G)in the case of a child with a disability,
				how such program meets the objectives of the individualized education program
				of the child; and(H)information pertaining to parental rights
				that includes written guidance—(i)detailing—(I)the right that parents have to have their
				child immediately removed from such program upon their request; and(II)the options that parents have to decline to
				enroll their child in such program or to choose another program or method of
				instruction, if available; and(ii)assisting parents in selecting among
				various programs and methods of instruction, if more than 1 program or method
				is offered by the eligible entity.(2)NoticeThe notice and information provided in
				paragraph (1) to a parent or parents of a child identified for participation in
				a language instruction educational program for English learners shall be in an
				understandable and uniform format and, to the extent practicable, provided in a
				language that the parents can understand.(3)Special rule applicable during the school
				yearFor those children who
				have not been identified as English learners prior to the beginning of the
				school year and who are subsequently so identified, the local educational
				agency shall notify the parents of such children within the first 2 weeks of
				the child being placed in a language instruction educational program consistent
				with paragraphs (1) and (2).(4)Parental participationEach local educational agency receiving
				funds under the program under this subpart and subpart 2 shall implement an
				effective means of outreach to parents and, to the extent practicable, family
				members, of English learner students to inform the parents and family members
				regarding how the parents and family members can be involved in the education
				of their children, and be active participants in assisting their children to
				attain English proficiency, achieve at high levels in core academic subjects,
				and meet college and career ready State student academic achievement standards
				and State academic content standards expected of all students, including
				holding, and sending notice of opportunities for, regular meetings for the
				purpose of formulating and responding to recommendations from parents and
				family members of students assisted under this subpart or subpart 2.(5)Basis for admission or
				exclusionA student shall not
				be admitted to, or excluded from, any federally assisted education program on
				the basis of a surname or language-minority
				status..1113.Eligible school attendance
			 areasSection 1113 (20 U.S.C.
			 6313) is amended—(1)in subsection (a)—(A)by striking paragraph (3) and inserting the
			 following:(3)Ranking order(A)In generalExcept as provided in subparagraph (B), if
				funds allocated in accordance with subsection (c) are insufficient to serve all
				eligible school attendance areas, a local educational agency shall—(i)annually rank, without regard to grade
				spans, such agency's eligible school attendance areas in which the
				concentration of children from low-income families exceeds 75 percent, or
				exceeds 50 percent in the case of the high schools served by such agency, from
				highest to lowest according to the percentage of children from low-income
				families; and(ii)serve such eligible school attendance areas
				in rank order.(B)ApplicabilityA local educational agency shall not be
				required to reduce, in order to comply with subparagraph (A), the amount of
				funding provided under the program under this subpart and subpart 2 to
				elementary schools and middle schools from the amount of funding provided under
				this part to such schools for the fiscal year preceding the date of enactment
				of the Strengthening America's Schools Act of
				2013 in order to provide funding under such subparts to high
				schools pursuant to subparagraph (A).;
				(B)by striking paragraph (5) and inserting the
			 following:(5)Measures(A)In generalExcept as provided in subparagraph (B), the
				local educational agency shall use the same measure of poverty, which measure
				shall be the number of children ages 5 through 17 in poverty counted in the
				most recent census data approved by the Secretary, the number of children
				eligible for free and reduced priced lunches under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.), the number of children in
				families receiving assistance under the State program funded under part A of
				title IV of the Social Security Act (42 U.S.C. 601 et seq.), or the number of
				children eligible to receive medical assistance under the Medicaid program, or
				a composite of such indicators, with respect to all school attendance areas in
				the local educational agency—(i)to identify eligible school attendance
				areas;(ii)to determine the ranking of each area;
				and(iii)to determine allocations under subsection
				(c).(B)Low-income families in secondary
				schoolsFor measuring the
				number of students in low-income families in secondary schools, the local
				educational agency shall use the same measure of poverty, which shall be the
				calculation producing the greater of the results from among the following 2
				calculations:(i)The calculation described under
				subparagraph (A).(ii)A feeder pattern described in subparagraph
				(C).(C)Feeder
				patternIn this paragraph,
				the term feeder pattern means an accurate estimate of the number
				of students in low-income families in a secondary school that is calculated by
				applying the average percentage of students in low-income families of the
				elementary school attendance areas as calculated under subparagraph (A) that
				feed into the secondary school to the number of students enrolled in such
				school.;
				and(C)by adding at the end the following:(8)Reservation for early childhood
				educationA local educational
				agency may reserve funds made available to carry out this section for early
				childhood education in eligible school attendance areas before making
				allocations to high schools in eligible school attendance areas pursuant to
				this
				section.;(2)in subsection
			 (b)(1)(D)(i), by striking section 1120A(c) and inserting
			 section 1120(c); and(3)in subsection (c)—(A)by striking paragraph (3) and inserting the
			 following:(3)Reservation for homeless children and youth
				and other at-risk children(A)Funds for homeless children and youth and
				other at-risk childrenA
				local educational agency shall reserve such funds as are necessary under the
				program under this subpart and subpart 2 to serve—(i)homeless children who are
				attending any public school served by the local educational agency, including
				providing educationally related support services to children in shelters and
				other locations where children may live;(ii)children in local institutions for
				neglected children;(iii)if appropriate, children in local
				institutions for delinquent children, and neglected or delinquent children in
				community day programs; and(iv)children in foster care (as defined in
				section 1502), including providing points of contact (as described in section
				1501(d)) in local educational agencies for child welfare agencies and children
				in foster care.(B)Reservation of fundsNotwithstanding the requirements of
				subsections (b) and (c) of section 1120, funds reserved under subparagraph (A)
				may be used to provide homeless children and youths with services not
				ordinarily provided to other students under this part, including—(i)providing funding for the liaison
				designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act;(ii)providing transportation pursuant to
				section 722(g)(1)(J)(iii) of such Act;(iii)providing services to preschool-aged
				homeless children and homeless secondary school students;(iv)providing support services to homeless
				children and youths in shelters and other locations where they may live;
				and(v)removing barriers to homeless children and
				youths’ enrollment, attendance, retention, and success in school.(C)Amount reservedThe amount of funds reserved in accordance
				with subparagraph (A)(i) shall be determined by an assessment of the needs of
				homeless children and youths in the local educational agency. Such needs
				assessment shall include the following:(i)Information related to child, youth, and
				family homelessness in the local educational agency obtained through the
				coordination and collaboration required under subsections (f)(4) and (g)(6) of
				section 722 of the McKinney-Vento Homeless Assistance Act.(ii)The number of homeless children and youths
				reported by the local educational agency to the State educational agency under
				section 722(f)(3) of the McKinney-Vento Homeless Assistance Act for the
				previous school year.;
				and(B)in paragraph (4), by striking
			 eligible under this section and identified for school improvement,
			 corrective action, and restructuring under section 1116(b) and
			 inserting identified as a priority school under section
			 1116(d).1114.Schoolwide programsSection 1114 (20 U.S.C. 6314) is
			 amended—(1)in subsection (a)—(A)in paragraph (1), by adding at the end the
			 following: Funds provided under the program under this subpart and
			 subpart 2 may be used to support evidence-based activities that address needs
			 identified through the comprehensive needs assessment under subsection
			 (b)(1)(A) and consistent with the schoolwide program.;(B)in paragraph (2)—(i)in subparagraph (A)(ii), by striking
			 provide and all that follows through the period and inserting
			 identify particular services as supplemental.; and(ii)by striking subparagraph (B) and inserting
			 the following:(B)Supplemental funds(i)In generalA local educational agency serving a school
				participating in a schoolwide program shall use funds available to carry out
				this section only to supplement the aggregate amount of funds that would, in
				the absence of funds provided under the program under this subpart and subpart
				2, be made available from State and local sources for the school, including
				funds needed to provide services that are required by law for children with
				disabilities and children who are English learners.(ii)ComplianceTo demonstrate compliance with clause (i),
				a local educational agency shall demonstrate that the methodology it uses to
				allocate State and local funds to each school receiving funds under the program
				under this subpart and subpart 2 ensures the school receives all of the State
				and local funds the school would otherwise receive if it were not receiving
				funds under this part.(iii)NonapplicabilitySection 1120(b) shall not apply to schools
				operating schoolwide programs under this
				section.;
				(C)in paragraph (3)(B)—(i)by inserting or after
			 civil rights,; and(ii)by striking , services to private
			 school children, maintenance of effort, comparability of services, uses of
			 Federal funds to supplement, not supplant non-Federal funds, or the
			 distribution of funds to State educational agencies or local educational
			 agencies; and(D)by striking paragraph (4) and inserting the
			 following:(4)External
				providersA school may carry out a schoolwide program under this
				subsection through an external provider if the school demonstrates, in the plan
				required under subsection (b)(2), that the external provider has expertise in
				using strategies and programs that are based on scientifically valid research
				to improve teaching, learning, and
				schools.;(2)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)by striking section 1309(2)
			 and inserting section 1312; and(II)by striking section
			 1111(b)(1) and inserting section 1111(a)(1); and(ii)in subparagraph (B)—(I)in clause (i), by striking to meet
			 the State's proficient and advanced levels of student academic achievement
			 described in section 1111(b)(1)(D) and inserting to be
			 proficient or advanced students, as described in section
			 1111(a)(3)(B)(ii)(I);(II)in clause (ii), by striking
			 scientifically based research and inserting
			 scientifically valid research; and(III)in clause (iii)—(aa)in subclause (I)—(AA)in item (aa), by striking pupil
			 services and inserting specialized instructional support
			 services;(BB)in item (bb), by
			 striking and after the semicolon;(CC)in item (cc), by striking vocational
			 and technical education programs; and and inserting career and
			 technical education programs;; and(DD)by adding at the end the
			 following:(dd)implementation of
				schoolwide positive behavioral interventions and supports, including through
				coordination with activities carried out under the Individuals with
				Disabilities Education Act, in order to improve academic outcomes for students
				and reduce the need for suspensions, expulsions, and other actions that remove
				students from instruction; and(ee)implementation of early
				intervening services, including through coordination with early intervening
				services carried out under the Individuals with Disabilities Education
				Act;;
				and(bb)in subclause (II), by
			 striking and after the semicolon; and(cc)by adding at the end the following:(III)provide a multi-tier system of supports and
				positive behavioral interventions and supports; and(IV)provide programs,
				activities, courses, and professional development in the core academic subjects
				that are targeted toward assisting children described in subclause (I) in
				meeting the academic content and student academic achievement standards
				described in section 1111(a)(1);
				and;(iii)in subparagraph (C), by inserting
			 and highly rated after qualified;(iv)by striking subparagraphs (D) and
			 (F);(v)by redesignating subparagraphs (E), (G),
			 (H), (I), and (J) as subparagraphs (D), (E), (F), (G), and (H),
			 respectively;(vi)in subparagraph (D), as redesignated by
			 clause (v), by inserting and highly rated after
			 qualified;(vii)in subparagraph (E), as redesignated by
			 clause (v), by striking , Even Start, Early Reading First, and
			 inserting , programs under part A of title IV,;(viii)in subparagraph (F), as redesignated by
			 clause (v), by striking section 1111(b)(3) and inserting
			 section 1111(a)(2); and(ix)in subparagraph (G), as redesignated by
			 clause (v), by striking students who experience difficulty mastering the
			 proficient or advanced levels of academic achievement standards required by
			 section 1111(b)(1) and inserting students described in subclause
			 (II) or (III) of section 1111(a)(3)(B)(ii); and(B)in paragraph (2)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by
			 striking No Child Left Behind Act of 2001), in consultation with the
			 local educational agency and its school support team or other technical
			 assistance provider under section 1117, and inserting
			 Strengthening America's Schools Act of
			 2013), in consultation with the local educational
			 agency,; and(II)in clause (iv), by striking section
			 1111(b)(3) and inserting section 1111(a)(2); and(ii)in subparagraph (B)—(I)in clause (i)—(aa)in subclause (I), by striking ,
			 after considering the recommendation of the technical assistance providers
			 under section 1117,; and(bb)in subclause (II), by striking the
			 No Child Left Behind Act of 2001 and inserting the
			 Strengthening America's Schools Act of
			 2013;(II)in clause (ii), by striking pupil
			 services personnel and inserting specialized instructional
			 support personnel; and(III)in clause (v), by striking Reading
			 First, Early Reading First, Even Start, and inserting part A of
			 title IV,; and(3)in subsection (c), by striking Even
			 Start programs or Early Reading First programs and inserting
			 programs under part A of title IV.1115.Targeted assistance schoolsSection 1115 (20 U.S.C. 6315) is
			 amended—(1)in subsection (b)—(A)in paragraph (1)(B)—(i)by striking challenging and
			 inserting college and career ready; and(ii)by striking except that and
			 all that follows through the period at the end and inserting including
			 children who are at risk of failing to be ready for elementary school.;
			 and(B)in paragraph (2)—(i)in subparagraph (A), by striking or
			 limited English proficient children and inserting , or English
			 learners; and(ii)by striking subparagraph (B) and inserting
			 the following:(B)Head Start or literacy
				programsA child who, at any
				time in the 2 years preceding the year for which the determination is made,
				participated in a Head Start program, a program under part A of title IV, or in
				preschool services under this title, is eligible for services under this
				part.; (2)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A),
			 by striking challenging and inserting college and career
			 ready;(ii)in subparagraph (A), by striking
			 challenging and inserting college and career
			 ready;(iii)in subparagraph (C)—(I)in the matter preceding clause (i), by
			 striking scientifically based research and inserting
			 scientifically valid research;(II)in clause (ii), by striking
			 and after the semicolon; and(III)by adding at the end the following:(iv)may include a multi-tier system of supports
				and positive behavioral interventions and supports; and(v)may include support for
				programs, activities, courses, and professional development in the core
				academic subjects that are targeted toward participating children selected in
				accordance with subsection (b) to enable such children to meet the academic
				content and student academic achievement standards described in section
				1111(a);;(iv)in subparagraph (D), by striking
			 Even Start, Early Reading First and inserting programs
			 under part A of title IV,;(v)in subparagraph (E), by inserting
			 and highly rated after qualified; and(vi)in subparagraph (F)—(I)by striking subsection (e)(3) and
			 section 1119 and inserting section 1117; and(II)by striking pupil services
			 personnel and inserting specialized instructional support
			 personnel; and(B)in paragraph (2)—(i)in the matter preceding subparagraph (A),
			 by striking meet the State's proficient and advanced levels of
			 achievement and inserting be proficient or advanced students, as
			 determined under section 1111(a)(3)(B)(ii)(I); and(ii)in subparagraph (B), by striking
			 challenging and inserting college and career
			 ready; and(3)in subsection (e)—(A)in paragraph (2)(B)(iii), by striking
			 pupil services personnel and inserting specialized
			 instructional support personnel; and(B)in paragraph (3), by
			 striking section 1119 and inserting section
			 1117.1116.School performanceSection 1116 (20 U.S.C. 6316) is amended to
			 read as follows:1116.School performance(a)School accountability and improvement
				system(1)In generalEach State receiving a grant under the
				program under this subpart and subpart 2 shall establish a school
				accountability and improvement system that—(A)is part of the accountability system
				required under section 1111(a)(3) and implements the requirements of such
				system;(B)supports schools that are
				not meeting the State's performance targets under section 1111(a)(3)(C) for all
				students; and(C)identifies the public elementary schools
				and secondary schools in the State that will need local interventions under
				subsection (b), that are focus schools under subsection (c), and that are
				priority schools under subsection (d), and the processes to be used to improve
				schools in each category, in accordance with this section and section
				2123(b)(2).(2)Review and approvalThe State shall include information
				describing the school accountability and improvement system in the State plan
				under section 1111(b), which shall be subject to peer review and approval by
				the Secretary as part of the State plan, in accordance with such
				section.(b)Local interventions;
				reporting(1)Local
				interventionsBeginning in the 2015–2016 school year, each local
				educational agency receiving a subgrant under the program under this subpart
				and subpart 2 shall—(A)identify each school
				that, after 2 consecutive years, has not met the same performance target
				described in section 1111(a)(3)(C) for the same subgroup described in section
				1111(a)(3)(D); and(B)ensure that such school,
				in collaboration with the local educational agency, develops and implements a
				locally designed intervention to improve student achievement in each such
				subgroup.(2)ReportingEach
				local educational agency that implements locally designed interventions under
				paragraph (1) to support schools that have not met performance targets for a
				subgroup will report to the State educational agency regarding the resources
				and interventions used to address the achievement of students in the subgroup,
				and the outcomes of those efforts. The State educational agency shall annually
				select the interventions with exemplary outcomes, share such interventions and
				outcomes with the public, and communicate such interventions and outcomes to
				the Secretary.(3)Lack of
				improvementEach school served under the program under this
				subpart that has been identified as a school that has not met the same subgroup
				performance target, as described in paragraph (1), for the preceding 3
				consecutive years shall work with the State educational agency to implement a
				State-approved intervention based on established best practices within
				State.(c)Focus schools(1)IdentificationBeginning
				in the 2015–2016 school year, a State shall identify as a focus school, for the
				3-year period following the school's identification period (except as provided
				in paragraph (4))—(A)each public school in the
				State that—(i)is not identified as a
				priority school under subsection (d); and(ii)is in the 10 percent of
				all public schools in the State with the greatest achievement gaps among the
				subgroups described in section 1111(a)(3)(D) as compared to the statewide
				average, as determined by the State academic assessments under section
				1111(a)(2); and(B)each public high school
				in the State that—(i)is not identified as a
				priority school under subsection (d); and(ii)is in the 10 percent of
				such schools with the greatest graduation rate gaps among such subgroups as
				compared to the statewide averages.(2)Improvement
				strategiesFor each focus school identified under paragraph (1),
				the local educational agency serving the school shall, in accordance with the
				State accountability system described in section 1111(a)(3), develop and
				implement a measurable and data-driven correction plan to improve the
				performance of low-achieving subgroups in the school in order to close
				achievement gaps. A correction plan under this paragraph shall be developed
				with input from teachers, parents, community members, and other
				stakeholders.(3)State waiverIf a State determines that all schools that
				would otherwise be considered to be the lowest-achieving 10 percent of schools
				with the greatest achievement gap, or graduation rate gap, under paragraph (1),
				are actually performing at a satisfactory level of performance, the State may
				apply to the Secretary to waive the requirements of this subsection with
				respect to such schools.(4)ImprovementThe State educational agency shall no
				longer identify a school that has been identified as a focus school for any
				remainder of the school's 3-year identification period if—(A)at any time during the 3-year period for
				which a school is so identified, the school has met all of its performance
				targets as described in section 1111(a)(3)(C) for the school year; or(B)after 2 years of the 3-year period, the
				State determines, based on the most current data, that the school's rate of
				improvement is sufficient to enable the school to meet all of the school's
				performance targets by the end of the 3-year period.(d)Priority schools(1)Identification(A)In
				generalBeginning in the 2015–2016 school year, a State shall
				identify as a priority school, for the 3-year period following the school's
				identification (except as provided in paragraph (5))—(i)each school served under
				this subpart in the State that is in the lowest-achieving 5 percent of
				elementary schools;(ii)each school served under
				this subpart in the State that is in the lowest-achieving 5 percent of
				secondary schools;(iii)each public high school
				in the State with a graduation rate of less than 60 percent; and(iv)each school served under
				this subpart that has been identified as a focus school under subsection (c)
				for the 6 preceding consecutive years.(B)State waiverIf a State determines that all schools that
				would otherwise be considered to be the lowest-achieving 5 percent of schools
				under clause (i) or (ii) of subparagraph (A), are actually performing at a
				satisfactory level of performance based on the measures used by the State to
				identify priority schools, the State may apply to the Secretary to waive the
				requirements of this paragraph, and paragraphs (2) through (5), for such
				schools.(2)Needs
				analysisEach local
				educational agency receiving assistance under the program under this subpart
				and subpart 2 shall conduct a data-driven needs analysis, which may involve an
				external partner with expertise in conducting such needs analysis, of each
				school identified as a priority school, as the case may be, to determine the
				most appropriate school improvement strategies to improve student performance.
				Such needs analysis shall include—(A)a diagnostic review of data related to
				students and instructional staff;(B)an analysis of the school governance,
				curriculum, instruction, student supports, conditions for learning, and parent
				and family engagement practices relative to the needs of the student
				population;(C)the resources, which may include
				community-based supports and early childhood education, available at the
				school, local educational agency, and community levels to meet student needs
				and support improved student achievement and outcomes and the implementation of
				any school improvement strategy; and(D)an analysis of the
				school’s current use of time and an assessment of how much student, teacher,
				principal, and staff time will be required to meet student needs and support
				improved student achievement and outcomes and the implementation of any school
				improvement strategy, including consideration of whether increased learning
				time is necessary to ensure successful implementation.(3)State and local responsibilities for
				identified schools(A)State responsibilitiesEach State receiving a grant under the
				program under this subpart and subpart 2 shall ensure that a local educational
				agency receiving assistance under such program carries out the requirements of
				subparagraph (B) for each school identified as a priority school under
				paragraph (1) in the State.(B)Local educational agency
				responsibilitiesEach local
				educational agency receiving assistance under the program under this subpart
				and subpart 2 shall, consistent with the State's accountability system under
				section 1111(a)(3)—(i)establish a process for selecting an
				appropriate school improvement strategy for each school described in
				subparagraph (A) that is served by the local educational agency;(ii)select the school improvement strategy to
				be used in each such school and the timeline for implementing the selected
				school improvement strategy in such school;(iii)develop a detailed budget covering the
				3-year identification period, including planned expenditures at the school
				level for activities supporting full and effective implementation of the
				selected school improvement strategy;(iv)implement a school improvement strategy at
				the school in accordance with the requirements of paragraph (4);(v)use appropriate measures to monitor the
				effectiveness of the implementation;(vi)review and select turnaround partners to
				assist in implementing school improvement strategies;(vii)align other Federal, State, and local
				resources with the school improvement strategy;(viii)provide the school with the operational
				flexibility, including autonomy over staffing, time, and budget, needed to
				enable full and effective implementation of the selected strategy, including
				through the modification of practices or policies, if necessary;(ix)collect and use data on an ongoing basis to
				adjust implementation of the school improvement strategy to improve student
				achievement;(x)provide an assurance that the
				implementation of the selected school improvement strategy addresses the needs
				of all the subgroups of students described in section 1111(a)(3)(D) in the
				school;(xi)take steps to sustain successful reforms
				and practices after the school is no longer identified as a priority
				school;(xii)provide technical assistance and other
				support to ensure students graduate from high school college and career ready,
				as determined by the State's academic content standards under section
				1111(a)(1), through the effective implementation of the school improvement
				strategy in the school, which—(I)may include assistance in—(aa)data collection and analysis;(bb)recruiting and retaining staff;(cc)teacher and principal evaluation;(dd)professional development;(ee)parent and family engagement;(ff)coordination of services with high-quality
				early childhood education providers;(gg)coordination of services to address
				students’ social, emotional, and health needs;(hh)increasing learning time;(ii)coordination of services
				with institutions of higher education to facilitate the implementation of dual
				enrollment programs and early college high schools; and(jj)monitoring the implementation of the school
				improvement strategy selected under paragraph (4); and(II)shall include assistance
				in the implementation of schoolwide positive behavior supports, school-based
				mental health programs, and other approaches with evidence of effectiveness,
				for improving the learning environment in the school and reducing the need for
				suspensions, expulsions, and other actions that remove students from
				instruction, including effective strategies for improving coordination of
				community resources;(xiii)establish partnerships
				with employers, institutions of higher education, service providers, and others
				to assist in implementing school improvement strategies described in paragraph
				(4); and(xiv)review school
				discipline and climate data, disaggregated by each subgroup described in
				section 1111(a)(3)(D), in assessing the needs of the school and, if
				low-achieving subgroups receive a disproportionate amount of suspensions,
				expulsions, or other forms of exclusionary discipline, incorporate
				evidence-based strategies to reduce out-of-classroom punishment and promote
				student engagement in the school’s improvement plan.(C)State as local
				educational agencyIf a school identified as a priority school
				under this subsection for a 3-year identification period is re-identified as a
				priority school for the subsequent 3-year period, the State may take over the
				school and act as the local educational agency for purposes of this subsection,
				if permitted under State law.(4)School improvement strategies(A)Required activities for all school
				improvement strategiesA
				local educational agency implementing any strategies under this paragraph for a
				school shall—(i)provide staff at the school with ongoing
				professional development, consistent with the needs analysis described in
				paragraph (2);(ii)conduct regular evaluations for the
				teachers and principals at the school that provide specific feedback on areas
				of strength and in need of improvement;(iii)provide time for collaboration among
				instructional staff at the school to improve student achievement;(iv)provide instructional staff at the school
				with timely access to student data to inform instruction and meet the academic
				needs of individual students, which may include, in elementary school, school
				readiness data;(v)collaborate with parents and families, the
				community, teachers, other school personnel at the school, and representatives
				of Indian tribes located in the area served by the local educational agency, on
				the selection and implementation of the strategy;(vi)use data to identify and implement a
				research-based instructional program that—(I)analyzes student progress and performance
				and develops appropriate interventions for students who are not making adequate
				progress;(II)provides differentiated instruction and
				related instructional supports; and(III)meets the unique
				cultural, language, and educational needs of all students served by such
				school;(vii)in the case of an elementary school with
				kindergarten entry—(I)examine factors that contribute to school
				readiness as part of the needs analysis conducted under paragraph (2);(II)coordinate with appropriate high-quality
				early childhood programs, such as programs under the Child Care Development and
				Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), the Head Start Act (42 U.S.C.
				9801 et seq.), prekindergarten programs, and other similar Federal, State, and
				local programs, in order to align instruction to better prepare students for
				elementary school; and(III)develop a plan to improve or expand
				high-quality early childhood options which may include the use of funds under
				the program under this subpart and subpart 2 for such purposes;(viii)provide ongoing mechanisms for parent and
				family engagement;(ix)provide appropriate services and
				evidence-based, integrated supports for students as identified in the school’s
				needs analysis;(x)describe, in a report to
				the State educational agency and made available to the public upon request, how
				the local educational agency or school will adopt and implement policies or
				practices to develop, implement, improve, or expand positive behavioral
				interventions and supports, early intervening services, and school-based mental
				health programs in accordance with the requirements of clauses (xi) through
				(xiv);(xi)(I)review and analyze
				the school's efforts to address behavioral or disciplinary problems; and(II)assist the school in
				developing, expanding, or improving the use of schoolwide positive behavioral
				interventions and supports that are aligned with activities carried out under
				the Individuals with Disabilities Education Act;(xii)review and analyze the
				school's efforts to identify and assist students with poor academic achievement
				and students who are children with disabilities, and assist the school in
				developing, implementing, or improving early intervening services that are
				coordinated with activities carried out under the Individuals with Disabilities
				Education Act;(xiii)review the number of
				discipline incidents in the school and use that information to assist the
				school to implement schoolwide positive behavioral interventions and supports
				or other early intervening services, or both; and(xiv)review and analyze the
				school's efforts to address mental health needs among students and assist the
				school in developing or improving school-based mental health programs that are
				coordinated with activities carried out under the Individuals with Disabilities
				Education Act.(B)StrategiesA local educational agency shall identify a
				school improvement strategy for a school identified as a priority school under
				paragraph (1) from among the following strategies:(i)Transformation strategyA local educational agency implementing a
				transformation strategy in a school shall—(I)replace the principal, if the principal has
				served in that role at the school for more than 2 years, with a principal who
				has a demonstrated record of success in increasing student achievement
				and—(aa)training or experience in raising student
				achievement; or(bb)training or experience in turning around
				low-performing schools;(II)require existing instructional staff and
				school leadership to reapply for their positions;(III)require that all instructional staff and
				school leadership hiring be done at the school through mutual consent;
				and(IV)establish schedules and implement
				strategies that provide increased learning time.(ii)Turnaround strategyA local educational agency implementing a
				turnaround model as a strategy for a school shall—(I)replace the principal, if the principal has
				served in that role at the school for more than 2 years, with a principal who
				has the demonstrated record of success and the training or experience described
				in item (aa) or (bb) of clause (i)(I);(II)screen all teachers in the school and
				retain not more than 65 percent of them; and(III)establish schedules and implement
				strategies that provide increased learning time.(iii)Whole school reform strategyA local educational agency implementing a
				whole school reform strategy for a school shall implement an evidence-based
				strategy that ensures whole school reform. The strategy shall be undertaken in
				partnership with an external provider offering a school reform program that is
				based on at least a moderate level of evidence that the program will have a
				statistically significant effect on student outcomes, including more than 1
				well-designed or well-implemented experimental or quasi-experimental
				study.(iv)Restart strategyA local educational agency implementing a
				restart strategy in a school shall carry out the following:(I)(aa)Convert the school into a public charter
				school, or close and reopen the school as a public charter school in
				partnership with a nonprofit charter school operator, a nonprofit charter
				management organization, or a nonprofit education management organization, that
				has a demonstrated record of improving student achievement for students similar
				to those served by the school; or(bb)convert the school to a magnet school or
				create a new, innovative school, as defined by the State.(II)Ensure that the new school—(aa)serves the grade levels as the original
				school for which the strategy is being implemented; and(bb)enrolls any former student of the original
				school who requests to attend the school and then, after all such students are
				enrolled, admits additional students, using a random lottery system if more
				students apply for admission than can be accommodated.(v)School closure strategyA local educational agency implementing a
				school closure strategy for a school—(I)shall close the school and enroll the
				students who attended the school in other schools, including charter schools,
				served by the local educational agency that are within reasonable proximity to
				the closed school, as determined by the local educational agency, and that are
				higher-performing than the school that is being closed;(II)shall provide transportation, or shall pay
				for the provision of transportation, for each such student to the student's new
				school, consistent with State law and local educational agency policy;(III)shall provide information about
				high-quality educational options, as well as transition and support services to
				students, who attended the closed school and the students' parents; and(IV)may use school improvement funds provided
				under subsection (f) to pay for the expenses of—(aa)transitioning students from the school that
				is being closed to the new school;(bb)supporting the new school; and(cc)expanding and offering student supports and
				services within the new school, which may include high-quality prekindergarten
				programs and services.(C)Flexibility(i)Flexibility for certain local educational
				agenciesNotwithstanding any
				other provision of this paragraph—(I)a local educational agency that is eligible
				for services under subpart 1 or 2 of part B of title VI, as determined by the
				Secretary, may modify not more than 1 of the elements or activities required
				under subparagraph (A) of a school improvement strategy selected for a school
				identified under paragraph (4) in order to better meet the needs of students in
				such school; and(II)a State educational agency may apply to the
				Secretary for a waiver of clauses (i)(I) and (ii)(I) of subparagraph
				(B).(ii)State flexibilityNotwithstanding any other provision of this
				paragraph, a State educational agency may, with the approval of the Secretary,
				establish an alternative State-determined, evidence-based, school improvement
				strategy that may be used by local educational agencies in the State in
				addition to the strategies described in subparagraph (B), except that funds
				provided under this title shall not be used for school vouchers.(D)Public school choice(i)In generalIn addition to the requirements of
				subparagraph (A) and the school improvement strategy determined under
				subparagraph (B) or (C)(ii), a local educational agency shall, not later than 3
				months before the first day of the school year following identification as a
				priority school under paragraph (1), provide all students enrolled in the
				identified school with the option to transfer to another public school served
				by the local educational agency that has not been identified under such
				paragraph, unless such an option is prohibited by State law.(ii)PriorityIn providing students the option to
				transfer to another public school, the local educational agency shall give
				priority to the lowest-achieving children from low-income families, as
				determined by the local educational agency for the purposes of allocating funds
				to schools under section 1113(a)(3).(iii)TreatmentStudents who use the option to transfer to
				another public school shall be enrolled in classes and other activities in the
				public school to which the students transfer in the same manner as all other
				children at the public school.(iv)Special ruleA local educational agency shall permit a
				child who transfers to another public school under this subparagraph to remain
				in that school until the child has completed the highest grade in such
				school.(5)Improvement(A)In
				generalThe State educational
				agency shall no longer identify a school that has been identified as a priority
				school for any remainder of the school's 3-year identification period
				if—(i)after 2 years of the 3-year period for
				which a school is identified as a priority school under paragraph (1), the
				school has met all of the school's performance targets as described in section
				1111(a)(3)(C); or(ii)after 2 years of the 3-year period, the
				State determines, based on the most current data, that the school's rate of
				improvement is sufficient to enable the school to meet all of the school's
				performance targets by the end of the 3-year period.(B)Continued eligibility
				for school improvement fundsIf an eligible entity, as defined in
				subsection (f)(1), was receiving school improvement funds under subsection (f)
				for a school that improves as described in subparagraph (A), the eligible
				entity shall continue to receive such grant funds, and use such funds to carry
				out the grant activities in such school, for the full period of such
				grant.(6)Repeated classification as a priority
				school(A)In
				generalFor each public
				school that is identified as a priority school under paragraph (1) for any
				portion of a 3-year period and is re-identified under such paragraph for the
				subsequent time period, the local educational agency shall carry out the
				requirements of this subsection for such subsequent period by implementing,
				with respect to such school, the restart strategy or school closure strategy
				under clause (iv) or (v) of paragraph (4)(B).(B)Special
				ruleNotwithstanding
				subparagraph (A), a local educational agency serving a school described in such
				paragraph may, in coordination with the State educational agency and based on a
				community needs assessment, apply to the Secretary for a waiver to implement
				another school improvement model not previously used by the local educational
				agency for the school.(e)Report on professional
				development funds for priority schoolsEach local educational
				agency that receives subgrant funds under the program under this subpart and
				subpart 2 shall prepare and submit a report to the State educational agency, at
				the end of each school year, regarding—(1)the local educational
				agency's use of funds for professional development, as required under section
				2123(b)(2), in schools identified as priority schools under subsection (d) that
				did not receive funds under subsection (f); and(2)any changes in, or
				effects on, student performance at such schools during such school year.(f)School improvement funds(1)DefinitionsIn this subsection:(A)Eligible entitythe term eligible entity
				means—(i)a State educational agency that is
				operating a statewide recovery school district;(ii)a local educational agency that receives
				funds under the program under this subpart and subpart 2 and serves at least 1
				eligible school;(iii)a consortium of such local educational
				agencies; or(iv)an educational service agency that serves
				at least 1 local educational agency described in clause (ii).(B)Eligible schoolThe term eligible school means
				a school identified as a priority school under subsection (d).(2)Allotments to states(A)In generalFrom the funds made available to carry out
				this subsection under section 3(a)(2) for a fiscal year, the Secretary shall
				provide States that submit an application described in paragraph (3) with
				school improvement funds through an allotment, as determined under subparagraph
				(B) and in addition to the amounts made available to States under subpart 2, to
				enable the States to award subgrants and carry out the activities described in
				this subsection to assist eligible schools.(B)Allotments to StatesFrom the funds made available to carry out
				this subsection under section 3(a)(2) for a fiscal year, the Secretary shall
				allot to each State with an approved application an amount that bears the same
				relation to such funds as the amount that the State received under subpart 2
				for the preceding fiscal year bears to the amount that all States receive under
				such subpart for such fiscal year.(3)State applicationA State that desires to receive school
				improvement funds under this subsection shall submit an application to the
				Secretary at such time, in such manner, and accompanied by such information as
				the Secretary may require. Each application shall include a description
				of—(A)the process and the criteria that the State
				will use to award subgrants under paragraph (5)(A)(i);(B)the process and the criteria the State will
				use to determine whether the eligible entity's proposal for each eligible
				school meets the requirements of paragraphs (2) and (4), and subparagraphs (A)
				and (B) of paragraph (3), of subsection (d);(C)how the State will ensure geographic
				diversity in making subgrants;(D)how the State will set priorities in
				awarding subgrants to eligible entities;(E)how the State will monitor and evaluate the
				implementation of school improvement strategies by eligible entities, including
				how the State will use the results of the evaluation to improve State
				strategies for supporting schools identified under subsection (d); and(F)how the State will reduce barriers for
				schools in the implementation of school improvement strategies, including
				operational flexibility that would enable complete implementation of the
				selected school improvement strategy.(4)State administration and technical
				assistanceA State that
				receives an allotment under this subsection may reserve not more than a total
				of 5 percent of such allotment for the administration of this subsection, which
				may include activities aimed at building State capacity to support the local
				educational agency and school improvement, such as providing technical
				assistance and other support (including regular site visits to monitor
				implementation of selected school improvement strategies to eligible entities
				serving eligible schools), either directly or through educational service
				agencies or other public or private organizations.(5)School improvement activities(A)In generalA State that receives school improvement
				funds under this subsection shall use not less than 95 percent of such
				allotment to carry out school improvement activities for eligible schools
				by—(i)awarding subgrants, on a competitive basis,
				to eligible entities to enable the eligible entities to carry out the
				activities described in subparagraph (C) for eligible schools; or(ii)if the State chooses and the local
				educational agency serving an eligible school agrees, directly providing the
				activities described in subparagraph (C)(ii) to the eligible school and the
				local educational agency, or arranging for other entities, such as school
				support teams or educational service agencies, to provide such activities to
				the school.(B)Subgrants(i)ApplicationsAn eligible entity that desires a subgrant
				under this paragraph shall submit an application to the State at such time, in
				such manner, and including such information as the State shall require. The
				application shall include a description of how the eligible entity will carry
				out the requirements of paragraphs (2) and (4), and subparagraphs (A) and (B)
				of paragraph (3), of subsection (d) for each eligible school to be served by
				the grant.(ii)Demonstration of additional
				responsibilitiesEach
				eligible entity that desires a subgrant under this paragraph shall demonstrate
				in its application that the eligible entity has—(I)adopted human resource policies that
				prioritize the recruitment, retention, and placement of effective staff in
				eligible schools;(II)ensured that eligible schools have access
				to resources to implement the school improvement strategies described in
				subsection (d)(4), such as facilities, professional development, and
				technology;(III)identified opportunities to reduce
				duplication, increase efficiency, and assist eligible schools in complying with
				reporting requirements of State and Federal programs;(IV)developed an early warning indicator system
				that monitors school-level data, and alerts the eligible school when a student
				indicates slowed progress toward high school graduation, so that the school can
				provide appropriate student interventions; and(V)facilitated alignment and coordination
				between high-quality early childhood education programs and services serving
				students who will attend eligible schools that are elementary schools, and
				teachers and principals of such eligible schools.(iii)Subgrant sizeA State shall award subgrants under this
				paragraph of sufficient size to enable subgrant recipients to fully and
				effectively implement the selected school improvement strategies.(iv)Subgrant periodEach subgrant awarded under this paragraph
				shall be for a 5-year period.(v)Withholding final fundingIn order for a State to award subgrant
				funds to an eligible entity for the final 2 years of the subgrant cycle, the
				eligible entity shall demonstrate that the schools receiving funds under this
				paragraph have made significant progress on the leading indicators.(C)Use of subgrant fundsAn eligible entity that receives a subgrant
				under this paragraph shall use the subgrant funds to—(i)carry out the requirements of subparagraphs
				(A) and (B) of paragraph (3), and paragraphs (2) and (4), of subsection (d) in
				an eligible school that has been identified under such subsection as of the
				date of the grant award, which may include a maximum 1-year planning period;
				and(ii)carry out activities at the local
				educational agency level that directly support such implementation, such
				as—(I)assistance in data collection and
				analysis;(II)recruiting and retaining staff;(III)teacher and principal evaluation;(IV)professional development;(V)coordination of services to address
				students’ social, emotional, and health needs; and(VI)progress monitoring.(D)Supplement, not supplantAn eligible entity or State shall use
				Federal funds received under this subsection only to supplement the funds that
				would, in the absence of such Federal funds, be made available from non-Federal
				sources for the education of pupils participating in programs funded under this
				subsection.(E)Intervention by StateIn the case of a State educational agency
				that has taken over a school or local educational agency, the State may use an
				amount of funds under this subsection similar to the amount that the school or
				local educational agency would receive, under this subsection, in order to
				carry out the activities described in subparagraph (C) for the school and local
				educational agency, either directly or through an eligible entity designated by
				the State educational agency.(6)National activitiesFrom amounts appropriated and reserved for
				this paragraph under section 3(a)(2)(B), the Secretary shall carry out the
				following national activities:(A)Activities focused on building State and
				local educational agency capacity to turn around eligible schools and schools
				in rural areas through activities such as—(i)identifying and disseminating effective
				school improvement strategies, including in rural areas;(ii)making available targeted technical
				assistance, including planning and implementation tools; and(iii)expanding the availability of turnaround
				partners capable of assisting in turning around eligible schools, including in
				rural areas.(B)Activities focused on building capacity to
				turn around eligible schools, including in rural areas.(C)The use of data, research, and evaluation
				to—(i)identify schools that are implementing
				school improvement strategies effectively;(ii)identify effective school improvement
				strategies; and(iii)collect and disseminate that information to
				States and local educational agencies in a manner that facilitates replication
				of effective practices.(D)Other activities designed to support State
				and local efforts to improve eligible schools.(7)EvaluationThe Director of the Institute of Education
				Sciences shall conduct an evaluation of the programs carried out under this
				subsection.(g)ConstructionNothing in this section shall be construed
				to alter or otherwise affect the rights, remedies, and procedures afforded
				school or school district employees under Federal, State, or local laws
				(including applicable regulations or court orders) or under the terms of
				collective bargaining agreements, memoranda of understanding, or other
				agreements between such employees and their
				employers..1117.Qualifications for teachers and
			 paraprofessionalsSubpart 1 of
			 part A of title I (20 U.S.C. 6311 et seq.) is amended—(1)by striking section
			 1117;(2)by redesignating section 1119 as section
			 1117, and moving it so as to precede section 1118;(3)by redesignating sections 1120, 1120A, and
			 1120B as sections 1119, 1120, and 1120A, respectively; and(4)in section 1117, as
			 redesignated by paragraph (2)—(A)by striking subsections (a) and (b) and
			 inserting the following:(a)Teacher qualifications(1)In generalExcept as provided in paragraph (2), each
				local educational agency receiving assistance under the program under this
				subpart and subpart 2 shall ensure that all teachers teaching a core academic
				subject in a program supported with funds under such subparts are highly
				qualified teachers and are certified in the subject area in which the teachers
				are assigned to teach.(2)ExceptionEach local educational agency located in a
				State in which the State has fully implemented a professional growth and
				improvement system shall only be required to comply with the requirements under
				paragraph (1) as they relate to new teachers.(3)Special rule for small, rural, or remote
				schoolsIn the case of a
				local educational agency that is unable to provide a highly qualified teacher
				to serve as an on-site classroom teacher for a core academic subject in a
				small, rural, or remote school, the local educational agency may meet the
				requirements of this section by using distance learning to provide such
				instruction by a teacher who is a highly qualified teacher for purposes of the
				core academic subject, as long as—(A)the teacher who is a highly qualified
				teacher in the core academic subject—(i)is responsible for providing at least 50
				percent of the direct instruction in the core academic subject through distance
				learning;(ii)is responsible for monitoring student
				progress; and(iii)is the teacher who assigns the students
				their grades; and(B)an on-site teacher who is a highly
				qualified teacher for a subject other the core academic subject taught through
				distance learning is present in the classroom throughout the period of distance
				learning and provides supporting instruction and assistance to the
				students.(b)Qualifications for American Indian, Alaska
				Native, or Native Hawaiian language, culture, or history teachers(1)Language or culture(A)In generalNotwithstanding any other provision of law,
				the requirements of subsection (a) on local educational agencies with respect
				to highly qualified teachers shall not apply to a teacher of American Indian,
				Alaska Native, or Native Hawaiian language or culture, whether the teacher is
				teaching on a permanent, part-time, or occasional basis.(B)CompetencyA State may require that a local tribe or
				tribal organization, as defined in section 4 of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b), verify the competency of a
				public school teacher of American Indian, Alaska Native, or Native Hawaiian
				language or culture to teach such subject, to the chief administrative officer
				of the local educational agency or the chief State school officer.(2)History(A)In generalNotwithstanding any other provision of law,
				the requirements of subsection (a) on local educational agencies with respect
				to highly qualified teachers, shall not apply to a teacher who is a Native
				elder or other authority on American Indian, Alaska Native, or Native Hawaiian
				history and who provides instruction in such subject, whether on a part-time or
				occasional basis.(B)CompetencyA State may require that a local tribe or
				tribal organization, as defined in section 4 of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b), verify the competency of the
				instructor described in subparagraph (A) of American Indian, Alaska Native, or
				Native Hawaiian history to teach such subject, to the chief administrative
				officer of the local educational agency or the chief State school
				officer.;(B)in subsection (c)(1), by striking
			 hired after the date of enactment of the No Child Left Behind Act of
			 2001 and;(C)by striking subsections (d) and (l);(D)by redesignating subsections (e), (f), (g),
			 (h), (i), (j), and (k), as subsections (d), (e), (f), (g), (h), (i), and (j),
			 respectively;(E)in subsection (d), as redesignated by
			 subparagraph (D), by striking Subsections (c) and (d) and
			 inserting Subsection (c); and(F)by striking subsection (i), as redesignated
			 by subparagraph (D), and inserting the following:(i)Special ruleA State educational agency may not require
				a school or a local educational agency to expend a specific amount of funds for
				professional development activities under the program under this subpart and
				subpart
				2..1118.Parent and family engagementSection 1118 (20 U.S.C. 6318) is amended to
			 read as follows:1118.Parent and family engagement(a)Local educational agency parent and family
				engagement assessment and plan(1)In generalIn order to increase student academic
				achievement and improve child development, a local educational agency may
				receive funds under the program under this subpart and subpart 2 only if such
				agency develops and implements a strategic, evidence-based plan to support
				meaningful engagement of parents and family members in education (referred to
				in this section as the parent and family engagement plan). Such
				plan shall be—(A)based on a needs assessment of parents and
				family members, school instructional and leadership personnel, and community
				leaders, conducted to inform the development of the plan; and(B)developed and implemented through
				meaningful consultation with—(i)parents and family members of participating
				children;(ii)youth who have graduated
				from schools that are part of the local educational agency;(iii)as applicable,
				employers, business leaders, and philanthropic organizations;(iv)other members of the
				community who are committed to increasing student academic achievement and
				improving child development;(v)to the greatest extent practicable,
				individuals with expertise in effectively engaging parents and family members
				in education; and(vi)organizations that have a demonstrated
				record of effectiveness in assisting students in becoming college and career
				ready, as determined in accordance with the State academic content standards
				under section 1111(a)(1).(2)Annual
				surveyA local educational agency described in paragraph (1)
				shall, on an annual basis, conduct a survey, through electronic means to the
				extent practicable, including delivery through mobile devices, of all parents,
				family members, and all school instructional and leadership personnel,
				to—(A)determine the needs of
				parents and family members, in order to assist with the learning of their
				children and engage with school personnel, including all teachers of their
				children;(B)identify strategies to
				support school-family interactions, including identifying and addressing the
				barriers to effective parental involvement in a manner responsive to the
				cultural and language needs of such parents;(C)determine the level of
				parent and family engagement in each respondent’s respective school and the
				level of engagement of school leaders with parent and family members;(D)identify perceived and
				actual barriers to the activities described in subparagraph (A); and(E)determine the perceptions
				about the school's conditions for learning.(3)Parent and family
				engagement plan(A)DevelopmentBased
				on the results of the survey described in paragraph (2), each local educational
				agency receiving funds under the program under this subpart and subpart 2 shall
				develop and implement an annual parent and family engagement plan jointly with
				the parents and family members of participating children and, where applicable,
				with a parent advisory committee that represents the entire school district.
				Such plan shall—(i)be designed to foster the
				engagement of parents and other family members and school instructional and
				leadership personnel;(ii)be designed to integrate
				such engagement into the practice of all the local educational agency's schools
				that are served under the program under this subpart and subpart 2;(iii)establish parent
				engagement goals for the local educational agency and such schools; and(iv)establish annual
				quantifiable performance benchmarks for such goals, which shall require
				continual progress toward the achievement of such goals.(B)Additional
				elementsThe parent and family engagement plan shall—(i)establish the school’s
				expectations for, and commitment to support, meaningful, evidence-based, parent
				and family engagement strategies;(ii)describe the process
				through which the school will equip parents and family members, with particular
				attention to economically disadvantaged parents and family members, to—(I)act in partnership with
				local educational agency and school personnel to improve the academic
				achievement and development of their children; and(II)participate in school
				improvement strategies;(iii)describe how the local
				educational agency will provide the coordination, technical assistance, and
				other support and conditions necessary to assist participating schools in
				planning and implementing effective parent and family engagement strategies,
				such as—(I)making facilities of the
				local educational agency available, as appropriate;(II)making compensatory time
				available for educators to conduct home visits;(III)establishing
				co-location with public assistance programs;(IV)encouraging the
				implementation of community school models and related activities; and(V)utilizing the expertise
				of, and developing strategies with, organizations that have a demonstrated
				track record of success in supporting parent and family engagement;(iv)provide for not less
				than 1 schoolwide meeting during each academic year, at a convenient time, to
				which parents and family members of participating children shall be invited and
				encouraged to attend, in order to—(I)review the parent and
				family engagement plan;(II)inform parents and
				family members of opportunities for engagement in their child's education;
				and(III)explain to parents and
				family members the right of the parents and family members to be involved, and
				the benefits of meaningful engagement;(v)provide parents with an
				opportunity to develop the knowledge and skills to engage in full partnerships
				with school instructional and leadership staff of the school in the education
				of their children;(vi)provide for professional
				development and other evidence-based support to school instructional and
				leadership personnel regarding effective parent and family engagement;(vii)to the extent feasible
				and appropriate, coordinate and integrate parent and family engagement programs
				and strategies with other Federal, State, and local programs;(viii)provide information to
				school personnel, students, and parents about the school's use of positive
				behavioral interventions and supports, school-based mental health programs, and
				the expectations of school personnel, students, and parents in supporting a
				safe learning environment for all students; and(ix)describe how the local
				educational agency will coordinate with parent and family information and
				resource centers established under part H of title IV.(b)Annual review of
				performance benchmarksEach year, each local educational agency
				described in subsection (a), each school served under the program under this
				subpart, and the parent advisory board established under subsection (g) shall
				collaboratively review the benchmarks for each of the goals established under
				subsection (a)(3)(A)(iii). Based on the review—(1)if a local educational
				agency has met or made continual progress toward meeting, its annual benchmarks
				in such year, the local educational agency will continue to implement the
				parent and family engagement plan;(2)if the local educational
				agency has not met or made continual progress toward meeting its annual
				benchmarks in such year, the local educational agency and parent advisory board
				shall jointly determine the cause after taking into the account the results of
				the end-of-the-year survey described in subsection (c); and(3)the local educational
				agency shall publicly report on whether the agency has met or made continual
				progress toward meeting such benchmarks, and the degree to which the benchmarks
				were met.(c)End-of-the-year
				surveyAs part of the review described in subsection (b), a local
				educational agency shall conduct an end-of-the-year survey of parents and
				school instructional and leadership personnel, including parents and personnel
				who participated in the survey described in subsection (a)(2), to determine
				whether the needs of parents and personnel were met through the implementation
				of the plan.(d)Revision of
				planThe local educational agency and the parent advisory board
				established under subsection (g) shall address the causes described in
				subsection (b)(2) and the results of the survey in subsection (c) in the
				development or revision of the parent and family engagement plan.(e)Reservation and use of
				funds(1)In
				generalEach local educational agency shall reserve not less than
				2 percent of such agency's allocation under subpart 2 to assist schools in
				carrying out the activities described in this section, subject to paragraph
				(2).(2)ExceptionThe
				reservation requirement under paragraph (1) shall not apply if 1 percent of the
				local educational agency's allocation under subpart 2 for the fiscal year for
				which the determination is made is equal to or less than $5,000.(3)Distribution of
				funds(A)In
				generalA local educational agency shall—(i)distribute not less than
				75 percent of funds reserved under paragraph (1) to schools served under this
				subpart; and(ii)use not more than 20
				percent of such funds for parent and family engagement activities at the local
				educational agency level.(B)PriorityIn
				allocating the funds described in subparagraph (A), each local educational
				agency shall give priority to high-need schools.(4)Use of
				fundsFunds reserved under paragraph (1) may be used to carry out
				activities and strategies consistent with the parent and family engagement plan
				described in subsection (a), including not less than 1 of the following:(A)Designating or
				establishing a dedicated office or dedicated personnel for parent and family
				engagement.(B)Providing professional
				development for local educational agency and school personnel regarding parent
				and family engagement strategies, which may be provided jointly to teachers,
				school leaders, early childhood educators, and parents and family
				members.(C)Providing adult education
				and literacy activities, as defined in section 203 of the Adult Education and
				Family Literacy Act (20 U.S.C. 9201 et seq.).(D)Supporting home
				visitation programs.(E)Engaging in other
				evidence-based or promising strategies for improving and increasing parent and
				family engagement, which may include family and student supports, as defined in
				section 4703.(F)Disseminating information
				on best practices (such as implementation, replication, impact studies, and
				evaluations) focused on parent and family engagement, especially best practices
				for increasing the engagement of economically disadvantaged parents and family
				members.(G)Contracting with
				experienced parent organizations to assist with training and other activities
				under this section.(H)Collaborating, or
				providing subgrants to schools to enable the schools to collaborate, with
				community-based organizations, or employers, with a demonstrated track record
				of success in improving and increasing student academic achievement and parent
				and family engagement to—(i)enhance student
				achievement and development through greater engagement with children, such as
				experiential learning opportunities and internships;(ii)increase opportunities
				for such organizations and employers to support family engagement activities,
				including by offering family engagement training and supporting adult education
				and family literacy programs; and(iii)expand the role of the
				school as a community resource, such as by using facilities for community
				events, meetings, career or health fairs, or adult education and family
				literacy activities.(f)AccessibilityIn
				carrying out the parent and family engagement requirements of this subpart,
				local educational agencies and schools, to the greatest extent practicable,
				shall provide opportunities for the full and informed participation of parents
				and family members (including parents and family members with disabilities),
				including providing information and school reports in a format and, to the
				greatest extent practicable, in a language such parents can understand.(g)Parent advisory
				boardEach local educational agency described in subsection (a)
				shall establish a parent advisory board for the purposes of developing,
				revising, and reviewing the parent and family engagement plan. Such board
				shall—(1)consist of a sufficient
				number of parents of children attending the local educational agency's schools
				served under this subpart to adequately represent the interests and needs of
				parents at the local educational agency;(2)meet multiple times
				throughout the school year; and(3)be representative of the
				population served by the local educational
				agency..1119.Technical corrections regarding section
			 1119Section 1119 (20 U.S.C.
			 6320), as redesignated by section 1117(3), is amended—(1)in subsection (a)(1), by
			 striking sections 1118 and 1119 and inserting sections
			 1117 and 1118; and(2)in subsection (c)(2), by striking
			 9505 and inserting 9503.1120.Comparability of servicesSection 1120 (20 U.S.C. 6321), as
			 redesignated by section 1117(3), is amended—(1)in subsection (a), by striking “involved”;
			 and(2)by striking subsection (c) and inserting
			 the following:(c)Comparability(1)In General(A)ComparabilityBeginning for the 2015–2016 school year, a
				local educational agency may receive funds under the program under this subpart
				and subpart 2 only if the local educational agency demonstrates to the State
				educational agency that the combined State and local per-pupil expenditures
				(including actual personnel and actual nonpersonnel expenditures) in each
				school served under this subpart, in the most recent year for which such data
				were available, are not less than the average combined State and local
				per-pupil expenditures for those schools that are not served under this
				subpart.(B)Alternative comparabilityIf the local educational agency is serving
				all of the schools under its jurisdiction under this subpart, the agency shall
				demonstrate to the State educational agency that the average combined State and
				local per-pupil expenditures (including actual personnel and actual
				nonpersonnel expenditures) for its high-poverty schools, in the most recent
				year for which such data are available, were not less than the average combined
				State and local per-pupil expenditures for its low-poverty schools.(C)BasisA local educational agency may meet the
				requirements of subparagraphs (A) and (B) on a local educational agency-wide
				basis or a grade-span by grade-span basis.(D)Exclusion of funds(i)In generalFor the purpose of complying with this
				paragraph, a local educational agency shall exclude any State or local funds
				expended in any school for—(I)excess costs of providing services to
				English learners;(II)excess costs of providing services to
				children with disabilities;(III)capital expenditures; and(IV)such other expenditures as the Secretary
				determines appropriate.(ii)Changes after the beginning of the school
				yearA local educational
				agency need not include unpredictable changes in student enrollment or
				personnel assignments that occur after the beginning of a school year in
				determining compliance under this subsection.(2)DocumentationA local educational agency shall
				demonstrate that it is meeting the requirements of paragraph (1) by submitting
				to the State educational agency the per-pupil expenditures, personnel
				expenditures, nonpersonnel expenditures, and total expenditures for each school
				served by the local educational agency.(3)InapplicabilityThis subsection shall not apply to a local
				educational agency that does not have more than 1 building for each grade
				span.(4)Process and procedures(A)Local educational agency
				responsibilitiesEach local
				educational agency assisted under the program under this subpart and subpart 2
				shall, by October 31, 2016, report to the State educational agency on its
				compliance with the requirements of this subsection for the preceding school
				year, including a listing, by school, of actual combined per-pupil State and
				local personnel and nonpersonnel expenditures.(B)State educational agency
				responsibilitiesEach State
				educational agency assisted under the program under this subpart and subpart 2
				shall ensure that such information is made publicly available by the State or
				the local educational agency, including the school-by-school listing described
				in subparagraph (A).(C)PlanA local educational agency that does not
				meet the requirements of this subsection in any year shall develop and
				implement a plan to ensure compliance for the subsequent school year and may be
				required by the State educational agency to report on its progress in
				implementing such plan.(5)Transition provisions(A)School years preceding the 2015–2016 school
				yearFor school years
				preceding the 2015–2016 school year, a local educational agency may receive
				funds under the program under this subpart and subpart 2 only if the local
				educational agency demonstrates to the State educational agency that the local
				educational agency meets the requirements of section 1120A, as in effect on the
				day before the date of enactment of the Strengthening America's Schools Act of
				2013.(B)Transition between
				requirementsThe Secretary
				shall take such steps as are necessary to provide for the orderly transition
				between the requirements under section 1120A, as in effect on the day before
				the date of enactment of the Strengthening
				America's Schools Act of 2013, and the new requirements under
				this section, as amended by such Act.(6)Rule of constructionNothing in this subsection shall be
				construed to require a local educational agency to transfer school personnel in
				order to comply with this subsection.(7)Comparable
				requirementsIn the case of a State, State educational agency, or
				local educational agency that has, before the date of enactment of the
				Strengthening America's Schools Act of
				2013, enacted requirements relating to the comparability of
				educational expenditures that differ from the requirements of this subsection,
				the Secretary shall allow the local educational agency to demonstrate
				comparability of educational expenditures for purposes of this subsection
				through the enacted requirements if the Secretary determines that the enacted
				requirements provide the same, or a higher, standard of comparability for
				schools served under this subpart as required by this
				subsection..1121.Coordination requirementsSection 1120A (20 U.S.C. 6322), as
			 redesignated by section 1117(3), is amended to read as follows:1120A.Coordination requirements(a)In generalEach local educational agency receiving
				assistance under the program under this subpart and subpart 2 shall carry out
				the activities described in subsection (b) with Head Start agencies (consistent
				with section 642(e)(5) of the Head Start Act (42 U.S.C. 9837(e)(5)), providers
				of services under part C of the Individuals with Disabilities Education Act,
				programs carried out under section 619 of such Act, and, if feasible, other
				entities carrying out high-quality early childhood education programs and
				services.(b)ActivitiesThe activities and services referred to in
				subsection (a) include—(1)developing and implementing a systematic
				procedure for transferring, with parental consent, early childhood program
				records for each participating child to the school in which such child will
				enroll;(2)establishing ongoing communication between
				early childhood program staff and their counterparts in the schools (including
				teachers, principals, social workers, local educational agency liaisons
				designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act, and health staff) to facilitate the coordination and alignment
				of programs;(3)establishing ongoing communications between
				the early childhood program and the local educational agency for developing
				continuity of developmentally appropriate instructional programs and shared
				expectations for children’s learning and development as children transition to
				school;(4)organizing and participating in joint
				training, including transition-related training for school staff and early
				childhood programs;(5)establishing comprehensive transition
				policies and procedures that support the school readiness of children
				transitioning to school;(6)conducting outreach to parents, families,
				and elementary school teachers to discuss the educational, developmental, and
				other needs of children entering school;(7)helping parents of children who are English
				learners understand—(A)the instructional and other services
				provided by the school in which such child will enroll after participation in a
				Head Start program or other Federal early childhood care and education program;
				and(B)as appropriate, the information provided to
				parents of English learners under section 3202;(8)helping parents understand the
				instructional and other services provided by the school in which their child
				will enroll after participation in a Head Start program or other Federal early
				childhood care and education program; and(9)developing and implementing a system to
				increase program participation of underserved populations of eligible children,
				especially children eligible for a free or reduced price lunch under the
				Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), parents
				of children who are English learners, and parents of children with
				disabilities..1122.Grants for the outlying areas and the
			 Secretary of the InteriorSection 1121 (20 U.S.C. 6331) is
			 amended—(1)in subsection (a), by striking
			 section 1002(a) and 1125A(f) and inserting paragraphs (1)
			 and (3) of section 3(a);(2)in subsection (b)(3)—(A)in subparagraph (A), by striking and
			 freely associated States; and(B)in subparagraph (C)(ii), by striking
			 challenging State academic content standards and inserting
			 college and career ready State academic content standards under section
			 1111(a)(1); and(3)by striking subsection (c) and inserting
			 the following:(c)Definition of outlying areaAs used in subsections (a) and (b), the
				term outlying area has the meaning given that term in
				subparagraphs (A) and (B) of section
				9101(44)..1123.Allocations to StatesSection 1122(a) (20 U.S.C. 6332(a)) is
			 amended by striking section 1002(a) to carry out this part for each of
			 fiscal years 2002–2007 and inserting section 3(a)(1) to carry
			 out this part for each of fiscal years 2014 through 2019.1124.Education finance incentive grant
			 programSection 1125A (20
			 U.S.C. 6337) is amended—(1)in subsection (a), by striking
			 subsection (f) and inserting section
			 3(a)(3),;(2)in subsection (b)(1)(A), by striking
			 subsection (f) and inserting section
			 3(a)(3);(3)by striking subsection (f); and(4)by redesignating subsection (g) as
			 subsection (f).1125.Blue ribbon schools;
			 centers of excellence in early childhood; green ribbon schoolsPart A of title I (20 U.S.C. 6311 et seq.)
			 is amended by adding at the end the following:3Blue ribbon
				schools; centers of excellence in early childhood; green ribbon
				schools1131.Blue ribbon schools(a)Program purposeIt is the purpose of this section to assist
				States and local educational agencies in identifying and rewarding
				high-performing public schools.(b)Blue ribbon schools(1)Identification of blue ribbon
				schoolsEach State receiving
				a grant under the program under subpart 1 and subpart 2 may—(A)define the category of blue ribbon schools,
				consistent with paragraph (2), for the State as part of its State plan in
				section 1111(b); and(B)identify, for each school year, the schools
				in the State that are blue ribbon schools for such year.(2)Blue ribbon school criteria(A)In generalIf a State elects to carry out this
				subsection, the State’s blue ribbon schools shall consist of the highest 5
				percent of the State's public elementary schools and secondary schools, as
				designated by the State based on—(i)the percentage of proficient or advanced
				students, as determined under section 1111(a)(3)(B)(ii)(I), in English or
				language arts, and mathematics;(ii)in the case of high schools, the school’s
				graduation rates;(iii)the performance of each category of
				students described in section 1111(a)(3)(D);(iv)the percentage of students who are meeting
				or exceeding the State student academic achievement standards or are achieving
				sufficient academic growth as described in section 1111(a)(3)(B)(iii);
				and(v)school gains.(B)Noneligibility for blue ribbon
				statusA school identified
				under subsection (c) or (d) of section 1116 for a year shall not be eligible
				for blue ribbon school status for the same year.(c)Rewards(1)In generalEach State that defines and identifies blue
				ribbon schools under subsection (b)(1) for a school year may—(A)provide each blue ribbon school in the
				State with increased autonomy over the school’s budget, staffing, and
				time;(B)allow each blue ribbon school to have
				flexibility in the use of any funds provided to the school under this Act for
				any purpose allowed under this Act (notwithstanding any other provision of this
				Act), as long as such use is consistent with the Civil Rights Act of 1964 (42
				U.S.C. 2000a et seq.), title IX of the Education Amendments of 1972 (20 U.S.C.
				1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794),
				the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and part
				B of the Individuals with Disabilities Education Act; and(C)reserve not more than .5 percent of the
				funds allotted to the State under subpart 2 and use such reserved amounts to
				distribute rewards, on a competitive basis, to local educational agencies that
				serve 1 or more blue ribbon schools identified under subsection (b) that
				receive funds under subpart 2 to enable the local educational agencies to
				provide awards to such blue ribbon schools that receive funds under such
				subpart.(2)Use
				of rewardsAs a condition of
				receiving an award from a local educational agency under this subsection, a
				blue ribbon school shall agree to use the award funds to—(A)improve student achievement; and(B)provide technical assistance to the
				lowest-achieving schools in the closest geographic region of the State to the
				blue ribbon school, in accordance with the State plan under section
				1111(b)(1)(E).1132.Centers of excellence
				in early childhood(a)Definition of eligible
				early childhood education programIn this section, the term
				eligible early childhood education program means an early
				childhood education program that—(1)serves young children
				from households that would be eligible to receive a free or reduced price lunch
				under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.); and(2)is nominated, by the
				Governor of the State in which the program is located and through a competitive
				selection process, to be a center of excellence in early childhood under this
				section.(b)Program
				authorized(1)In
				generalThe Secretary of Education, acting jointly with the
				Secretary of Health and Human Services as provided in paragraph (2), shall,
				subject to the availability of funds under section 3(a)(4), establish a program
				under which the Secretary shall—(A)designate exemplary
				eligible early childhood education programs as centers of excellence in early
				childhood for the purposes of sharing best practices among early childhood
				education programs and to support or recognize the centers of excellence to
				improve the quality of care in programs in their local region; and(B)award bonus grants to
				each center of excellence in early childhood, to enable the center to carry out
				the activities described in subsection (e).(2)Federal
				administration(A)In
				generalWith respect to this section, the Secretary shall bear
				responsibility for obligating and disbursing funds and ensuring compliance with
				applicable laws and administrative requirements, subject to subparagraph
				(B).(B)Interagency
				agreementThe Secretary of Education and the Secretary of Health
				and Human Services shall jointly administer activities supported under this
				section on such terms as the Secretaries shall set forth in an interagency
				agreement.(c)Application(1)In
				generalIn order to be eligible to be designated as a center of
				excellence in early childhood under subsection (b), an eligible early childhood
				education program shall submit an application to the Secretary at such time, in
				such manner, and containing such information as the Secretary may
				require.(2)ContentsAt
				a minimum, the application shall include—(A)evidence that the
				eligible early childhood education program has significantly improved the
				school readiness, as determined by the Secretaries, of young children who have
				participated in the program;(B)evidence that the
				eligible early childhood education program demonstrates improved child outcomes
				across all the essential domains of school readiness;(C)evidence that the
				eligible early childhood education program has high staff qualifications that
				are designed to promote the social, emotional, physical, and cognitive
				development of children;(D)an assurance that the
				eligible early childhood education program will develop a collaborative
				partnership with other providers of early childhood education in the local
				community involved to conduct activities under subsection (e);(E)a nomination letter, from
				the Governor of the State in which the eligible early childhood education
				program is located, demonstrating the eligible early childhood education
				program's ability to—(i)provide the coordination,
				transition, and training services of the activities proposed to be carried out
				under the bonus grant, including the coordination of such activities with State
				and local agencies that provide early childhood education and development to
				young children and families in the community served by the eligible early
				childhood education program; and(ii)carry out the activities
				described in subsection (e)(1); and(F)a description of how the
				early childhood program, in order to expand accessibility and continuity of
				quality early childhood education and development services and programs, will
				coordinate activities under subsection (e) with—(i)programs serving children
				assisted under the Child Care and Development Block Grant Act of 1990 (42
				U.S.C. 9858 et seq.);(ii)the temporary assistance
				for needy families program funded under part A of title IV of the Social
				Security Act (42 U.S.C. 601 et seq.);(iii)the block grants to
				States for social services program funded under subtitle A of title XX of the
				Social Security Act (42 U.S.C. 1397 et seq.);(iv)child care programs
				supported directly through the Community Services Block Grant;(v)the Head Start and Early
				Head Start programs carried out under the Head Start Act;(vi)programs supported by
				grants under part I of title IV;(vii)other preschool
				programs supported under this title;(viii)programs carried out
				under section 619 and part C of the Individuals with Disabilities Education
				Act;(ix)State prekindergarten
				programs;(x)programs that support
				parent and family engagement, including programs funded under section 1118 or,
				if applicable, grantees supported through parent and family information and
				resource center grants under part H of title IV; and(xi)other programs of early
				childhood education and development; and(G)a description of how the
				early childhood education program, if selected as a center for excellence in
				early childhood, will work with the local educational agency of the area in
				which the program is located, to—(i)provide for effective
				transitions between the program and elementary schools; and(ii)facilitate ongoing
				communication between the program and elementary school teachers concerning
				young children participating in the program to improve the teachers' ability to
				work effectively with low-income, at-risk young children and their
				families.(d)Designation and bonus
				grants(1)In
				generalFor each 5-year term described in paragraph (2), the
				Secretary shall—(A)select and designate, as
				centers of excellence in early childhood, not less than 1 early childhood
				education program from each of the several States of the United States, the
				District of Columbia, Commonwealth of Puerto Rico, and each of the outlying
				areas from which the Secretary has received applications; and(B)award each center of
				excellence in early childhood a bonus grant for the 5-year term, subject to
				paragraph (2)(B).(2)Term of
				designation(A)In
				generalSubject to subparagraph (B), the Secretary shall
				designate each early childhood education program as a center of excellence in
				early childhood under paragraph (1) for a 5-year term. During the period of
				that designation, the program shall receive a bonus grant under this
				subsection.(B)RevocationThe
				Secretary may revoke a program’s grant and designation under subparagraph (A)
				if the Secretary determines that the program has not made substantial progress
				in meeting the goals and objectives of the grant.(3)Bonus grant
				amount(A)Minimum amount of bonus
				grantSubject to the availability of appropriations, each bonus
				grant awarded under this subsection shall be in an amount of not less than
				$200,000 per year.(B)Priority for increased
				bonus grant fundingIn determining the amount of the bonus grant
				for a center of excellence in early childhood under this section, and subject
				to the requirements of subparagraph (A), the Secretary—(i)shall give priority to
				centers that, through their applications, demonstrate that their programs are
				of exceptional quality and would serve as exemplary models for programs in the
				same geographic region; and(ii)may give consideration
				to—(I)the populations served by
				the centers, such as centers that serve large proportions of young children who
				are English learners, children who are infants or toddlers with disabilities,
				as defined in section 632 of the Individuals with Disabilities Education Act,
				children with disabilities who are eligible for services under section 619 of
				such Act, homeless children, foster children, or children who receive child
				protective services, or young children of other underserved populations;
				and(II)centers that do an
				exceptional job meeting the needs of young children in such populations.(e)Use of bonus grant
				fundsA center of excellence in early childhood that receives a
				bonus grant under subsection (d) shall—(1)use not less than 15
				percent of the funds made available through the grant to disseminate to other
				early childhood education programs in the State involved (including to early
				childhood education programs who serve young children who live on tribal lands
				or come from families who engage in seasonal or migrant work), best practices
				for achieving early academic success, including best practices for—(A)achieving school
				readiness, including developing early literacy and mathematics skills;(B)achieving the acquisition
				of the English language for English learners, if appropriate to the population
				served;(C)providing high-quality
				comprehensive services, if applicable, for participating young children and
				their families; and(D)facilitating the social
				and emotional development of children and young children; and(2)use the remainder of such
				funds for not less than 2 of the following activities:(A)In the case of a center
				of excellence that is a Head Start program, providing Head Start services to
				additional eligible young children.(B)Extending the services of
				the center of excellence to provide full-day, full-week, or full-year care to
				young children served by the program, if appropriate to better meet the needs
				of working families in the community served by the center.(C)Further coordinating
				early childhood education programs and services and social services available
				in the community served by the center for at-risk young children, their
				families, and pregnant women.(D)Providing professional
				development for program instructional and support staff, including joint
				training for with child care providers, public preschool and elementary school
				teachers and school leaders, and other providers of early childhood education
				and development programs.(E)Developing or maintaining
				partnerships with institutions of higher education and nonprofit organizations,
				including community-based organizations, that recruit, train, place, and
				support postsecondary education students to serve as mentors and reading
				partners to preschool children in centers that serve such children.(F)Carrying out other
				activities determined by the center to improve the overall quality of the
				center's early childhood education program and for which there is evidence that
				the activities will lead to improved safety, development, well-being, or school
				readiness of the young children served by the program.(G)Sharing best practices
				concerning the transition of children into elementary school.(f)Reports to the
				SecretaryEach center of excellence in early childhood that
				receives bonus grant funds under this section shall submit an annual report to
				the Secretary, at such time and in such manner as the Secretary may require,
				that contains a description of the activities the center carried out with funds
				received under this section, including a description of how such funds improved
				services for young children and families.(g)Research and technical
				assistanceFrom the funds made available to carry out this
				section, the Secretary may reserve not more than 1 percent of such funds to
				carry out the following activities:(1)Supporting a research
				collaborative among the Institute of Education Sciences, the National Institute
				of Child Health and Human Development, the Office of Planning, Research, and
				Evaluation within the Administration for Children and Families of the
				Department of Health and Human Services, and, as appropriate, other Federal
				entities, to support research on early learning that can inform improved State
				and other standards and licensing requirements and improved outcomes for young
				children, which collaborative shall—(A)biennially prepare and
				publish for public comment a detailed research plan;(B)support early learning
				research activities that could include determining—(i)the characteristics of
				early learning programs that produce positive developmental outcomes for young
				children;(ii)the effects of program
				quality standards on child outcomes;(iii)the relationships
				between specific interventions and types of child and family outcomes;(iv)the effectiveness of
				early learning provider training in raising program quality and improving child
				outcomes;(v)the effectiveness of
				professional development strategies in raising program quality and improving
				child outcomes; and(vi)how to improve the
				school readiness outcomes of young children who are English learners, children
				with special needs, and homeless children, including evaluation of professional
				development programs for working with such children; and(C)disseminate relevant
				research findings and best practices.(2)Evaluating barriers to
				improving the quality of early learning programs serving low-income young
				children, including evaluating barriers to successful interagency collaboration
				and coordination, by conducting a review of the statewide strategic reports
				developed by State Advisory Councils on Early Childhood Education and Care and
				other relevant reports, reporting the findings of such review to Congress, and
				disseminating relevant research findings and best practices.1133.Green ribbon
				schoolsThe Secretary is
				authorized to identify and recognize exemplary schools, programs, and
				individuals. Such recognitions may include—(1)a Green Ribbon Schools
				program, such as the Green Ribbons School program carried out by the Secretary
				under section 5411(b)(5) as of the day before the date of enactment of the
				Strengthening America's Schools Act of
				2013, that recognizes excellence in reducing environmental
				impact, increasing health and wellness, and providing sustainability education;
				and(2)an award program
				recognizing excellence exhibited by classified school employees in the public
				school
				system..1126.Grants for State assessments and related
			 activitiesPart A of title I
			 (20 U.S.C. 6311 et seq.), as amended by section 1125, is further amended by
			 adding at the end the following:4Grants for State
				assessments and related activities1141.Grants for State assessments and related
				activities(a)Grants for State assessmentsFrom amounts made available under
				subsection (c)(1) to carry out this subsection, the Secretary shall make grants
				to States—(1)to enable States to pay the costs of
				developing, improving, or administering State assessments and standards
				consistent with section 1111(a), which may include the cost of working in
				voluntary partnerships with other States, at the sole discretion of each such
				State; and(2)in the case of States that have developed
				the assessments and standards consistent with the requirements of section
				1111(a), to enable each such State—(A)to administer such assessments; or(B)to carry out other activities described in
				this section, which may include—(i)developing college and career ready State
				academic content and student academic achievement standards and aligned
				assessments in academic subjects for which standards and assessments are not
				required under section 1111(a);(ii)developing or improving assessments of
				English language proficiency necessary to comply with section
				1111(a)(2)(D);(iii)developing multiple measures of student
				academic achievement, including measures that assess higher-order thinking
				skills and understanding, and elicit complex student demonstrations or
				applications of knowledge and skills to increase the reliability and validity
				of State assessment systems;(iv)developing, enhancing, or administering, in
				publicly funded early childhood education programs and elementary schools,
				early learning assessments (including accommodations to provide access for
				young children with disabilities) to improve instruction for young
				children;(v)strengthening the capacity of local
				educational agencies and schools to provide all students with the opportunity
				to increase educational achievement, including carrying out professional
				development activities aligned with State student academic achievement
				standards and assessments;(vi)expanding the range, and improving the
				quality, of accommodations available to English learners and students with
				disabilities to improve the use of such accommodations, including professional
				development activities;(vii)improving the dissemination of information
				about student achievement and school performance to parents and families,
				including the development of information and reporting systems designed
				to—(I)identify best educational practices based
				on scientifically valid research; or(II)assist in linking records of student
				achievement, length of enrollment, and graduation over time;(viii)providing instructional supports, which may
				include formative assessments;(ix)developing computer adaptive assessments
				that meet the requirements of section 1111(a);(x)developing alternate assessments, as
				described in section 1111(a)(2)(E), aligned to alternate achievement standards;
				and(xi)providing professional
				development to local educational agency staff to transition between assessment
				systems, including technology for that purpose.(b)Grants for enhanced assessment
				systems(1)Grant program authorizedFrom amounts made available under
				subsection (c)(3) to carry out this subsection, the Secretary shall award, on a
				competitive basis, grants to State educational agencies to enable the State
				educational agencies to carry out the activities described in paragraph
				(3).(2)ApplicationEach State educational agency desiring to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and accompanied by such information as the
				Secretary may require.(3)Authorized activitiesEach State educational agency that receives
				a grant under this section shall use the grant funds to—(A)enable States, or a consortia of States, to
				collaborate with institutions of higher education or other organizations or
				agencies to improve the quality, validity, and reliability of State academic
				assessments beyond the requirements for such assessments described in section
				1111(a)(2);(B)measure student academic achievement using
				multiple measures of student academic achievement from multiple sources,
				including measures that assess higher-order thinking skills and
				understanding;(C)chart student progress over time; or(D)evaluate student academic achievement
				through the development of comprehensive academic assessment
				instruments.(c)Allotment of appropriated funds(1)In generalExcept as provided in paragraph (2), for
				each fiscal year, the Secretary shall use the amount of funds made available
				for this section for such year or $400,000,000 of such funds, whichever is
				less, to—(A)reserve one-half of 1 percent for the
				Bureau of Indian Education;(B)reserve one-half of 1 percent for the
				outlying areas; and(C)from the amounts remaining after the
				application of subparagraphs (A) and (B), allocate to each State, for the
				purposes of carrying out the activities under subsection (a), an amount equal
				to—(i)$3,000,000; and(ii)with respect to any amounts remaining after
				the allocation is made under clause (i), an amount that bears the same
				relationship to such total remaining amounts as the number of students ages 5
				through 17 in the State (as determined by the Secretary on the basis of the
				most recent satisfactory data) bears to the total number of such students in
				all States.(2)Special rule for fiscal
				year 2014For fiscal year 2014, the Secretary shall use not less
				than $800,000,000 or, if a lesser amount is made available for this section for
				such year, such entire lesser amount, to carry out the requirements of
				paragraph (1).(3)RemainderAny amounts remaining for a fiscal year
				after the Secretary carries out paragraph (1) shall be made available to award
				funds to States under subsection (b) according to the quality, needs, and scope
				of the State application under this section. In determining the grant amount,
				the Secretary shall ensure that a State's grant shall include an amount that
				bears the same relationship to the total funds available under this paragraph
				for the fiscal year as the number of students ages 5 through 17 in the State
				(as determined by the Secretary on the basis of the most recent satisfactory
				data) bears to the total number of such students in all States.(4)Definition of StateIn this section, the term
				State means each of the 50 States, the District of Columbia, and
				the Commonwealth of Puerto
				Rico..1127.Voluntary
			 participationA State is free
			 from all Federal requirements under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) if the State chooses
			 to not receive funding under such part.BPathways to
			 college1201.Improving secondary
			 schoolsPart B of title I (20
			 U.S.C. 6361 et seq.) is amended to read as follows:BPathways to
				college1Improving
				secondary schools1201.Secondary school
				reform(a)PurposesThe
				purposes of this section are to ensure students graduate from secondary school
				college and career ready and to increase graduation rates by providing grants
				to eligible entities to provide schools with the necessary resources to
				implement innovative and effective secondary school reform strategies.(b)DefinitionsIn
				this section:(1)Applied
				learningThe term applied learning means a strategy
				that—(A)engages students in
				opportunities to apply rigorous academic content aligned with college-level
				expectations to real world experience, through such means as work experience,
				work-based learning, problem-based learning, or service-learning; and(B)develops students’
				cognitive competencies and pertinent employability skills.(2)Chronic
				absenteeismThe term chronic absenteeism means a
				student misses—(A)10 percent of the school
				days per school year; or(B)not less than 20 school
				days per school year.(3)Competency-based
				learning modelThe term competency-based learning
				model means an education model in which educators use explicit
				measurable learning objectives to assist students to advance upon mastery of
				objectives as determined through relevant assessments.(4)Effective secondary
				school reform strategiesThe term effective secondary
				school reform strategies means a set of programs, interventions, and
				activities with demonstrated effectiveness in improving the academic
				achievement of struggling students or dropouts.(5)Eligible
				entityThe term eligible entity means a high-need
				local educational agency, or a consortium of such local educational agencies,
				in partnership with—(A)1 or more institutions of
				higher education;(B)1 or more employers or
				industry-related organizations; and(C)1 or more external
				partners or qualified intermediaries.(6)Eligible secondary
				schoolThe term eligible secondary school means a
				high school that—(A)is eligible for funds
				under part A;(B)has a graduation rate
				below 75 percent;(C)does not receive grant
				funds under section 1116(d); and(D)is identified as low
				performing based on the State’s accountability system.(7)External
				partnerThe term external partner means a public or
				private nonprofit organization or a nonprofit charter management organization,
				with a demonstrated record of successful secondary school reform.(8)Feeder middle
				schoolThe term feeder middle school means an
				elementary school or secondary school from which a majority of students go on
				to attend an eligible secondary school.(9)Qualified
				intermediaryThe term qualified intermediary means
				an entity that has demonstrated expertise to build and sustain partnerships
				with entities such as employers, schools, community-based organizations,
				postsecondary educational institutions, social service agencies, economic
				development organizations, and workforce investment systems, to broker
				services, resources, and supports for youth and the organizations and systems
				designed to serve them.(10)Struggling
				studentThe term struggling student means a student
				who—(A)is at an increased risk
				for low academic achievement and is unlikely to graduate high school within 4
				years; or(B)has dropped out of
				school.(c)Grants
				authorized(1)In general(A)ReservationFrom
				the total amount of funds appropriated to carry out this section for a fiscal
				year, the Secretary shall reserve—(i)not more than 2.5 percent
				for national activities, which the Secretary shall use for technical
				assistance, data collection and dissemination, and evaluation and reporting
				activities; and(ii)not less than one-half
				of 1 percent for the Bureau of Indian Education for activities consistent with
				the purposes of this section.(B)GrantsFrom
				the total amount of funds appropriated to carry out this section for a fiscal
				year and not reserved under subparagraph (A), the Secretary shall award grants,
				on a competitive basis, to eligible entities, based on the quality of the
				applications submitted, of which—(i)not more than 25 percent
				of grant funds shall be used for activities described in subsection (e)(1);
				and(ii)not less than 75 percent
				of grant funds shall be used for activities described in paragraphs (2) and (3)
				of subsection (e) and subsection (f).(2)Grant
				durationGrants awarded under this section shall be for a period
				of 5 years, conditional after 3 years on satisfactory progress on the
				performance indicators described in subsection (d)(2)(G), as determined by the
				Secretary.(3)Grant
				considerationsIn awarding grants under this section, the
				Secretary shall give special consideration to applications from eligible
				entities—(A)serving high-need areas,
				such as high-poverty or rural local educational agencies; or(B)that demonstrate
				partnerships with employers to provide students at participating schools with
				career-related experience or assistance in attaining career-related
				credentials.(4)Annual
				reportEach eligible entity that receives a grant under this
				section shall submit to the Secretary an annual report including data on the
				entity’s progress on the performance indicators described in subsection
				(d)(2)(G).(d)Application(1)In
				generalAn eligible entity that desires a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may reasonably
				require.(2)ContentsEach
				application submitted under paragraph (1) shall include, at a minimum, a
				description of the following:(A)How the eligible entity
				will use funds awarded under this section to carry out the activities described
				in subsection (e)(1).(B)The role of each entity
				that comprises the eligible entity in meeting the purposes of this section,
				including the external partner’s capacity and record of success in secondary
				school reform.(C)How the eligible entity
				will sustain the activities proposed, including the availability of funds from
				non-Federal sources and coordination with other Federal, State, and local
				funds.(D)How the eligible entity
				conducted a comprehensive needs analysis and capacity assessment of the
				eligible secondary schools served by the eligible entity to identify secondary
				schools proposed to be served by the grant. The needs analysis and capacity
				assessment shall include the following:(i)An examination of each
				secondary school’s data in the aggregate, and disaggregated by each of the
				subgroups of students described in section 1111(a)(2)(B)(x), on the
				following:(I)Graduation rates and
				characteristics of those students who are not graduating, including such
				students’ attendance, behavior, expulsion rates, suspension rates, course
				performance, and credit accumulation rates.(II)Rates of dropout
				recovery (re-entry).(III)Rates of enrollment and
				remediation in institutions of higher education, in accordance with section
				1111(d)(3)(B)(viii).(IV)The percentage of
				students who are 2 or more years over-aged or under-credited for their grade
				level.(ii)An examination of each
				eligible secondary school and feeder middle school’s data in the aggregate, and
				disaggregated by each of the subgroups of students described in section
				1111(a)(2)(B)(x), as applicable, on the following:(I)Student academic
				achievement, including the percentage of students who have on-time credit
				accumulation at the end of each grade and the percentage of students failing a
				core, credit-bearing, reading or language arts, science, or mathematics course,
				or failing 2 or more of any courses.(II)The percentage of
				students who have an attendance rate lower than 90 percent.(III)Annual rates of
				expulsions, suspensions, school violence, harassment, and bullying, as defined
				under State or local laws or policies.(IV)Annual, average credit
				accumulation.(V)Annual, average
				attendance rates.(VI)Annual rates of students
				who move in and out of the school within a school year.(VII)Annual, average rates
				of enrollment in and completion of advanced coursework, including opportunities
				to earn postsecondary credit while in high school, such as Advanced Placement
				and International Baccalaureate courses and exams, dual enrollment, and early
				college.(VIII)Curriculum alignment
				with college and career ready standards across all grade levels.(IX)The nonacademic barriers
				that impact student achievement and the available support services to address
				such barriers.(X)The number and percentage
				of students who do not transition from grade 8 to grade 9 and who have not
				transferred to and enrolled in a school outside of the local educational agency
				within the State or out of the State.(iii)An examination,
				including a description, of each eligible secondary school’s capacity to
				implement the school reform activities described under subsection (e)(3),
				including—(I)the capacity and
				experience levels of administrative, instructional, and noninstructional
				staff;(II)the budget, including
				how Federal, State, and local funds are being spent (as of the time of the
				assessment) and can be better spent; and(III)the technical
				assistance, additional resources, and staff necessary to implement the
				activities identified in subsection (e)(3).(iv)An assessment of the
				capacity of the eligible entity to provide technical assistance and resources
				to implement the activities described in subsection (e).(E)The rationale for the
				strategies chosen to be implemented under subsection (e), including how such
				strategies will address the needs identified through the needs analysis.(F)How the eligible entity
				will incorporate students with disabilities, English learners, and struggling
				students into the activities under subsection (e).(G)The performance
				indicators and targets the eligible entity will use to assess the effectiveness
				of the activities implemented under this section including—(i)graduation rates;(ii)dropout recovery
				(re-entry) rates;(iii)percentage of students
				with less than a 90 percent attendance rate;(iv)percentage of students
				who have on-time credit accumulation at the end of each grade and the
				percentage of students failing a core subject course;(v)rates of expulsions,
				suspensions, school violence, harassment, and bullying, as defined under State
				or local laws or policies;(vi)annual, average
				attendance rates;(vii)annual rates of student
				mobility;(viii)annual rates of
				student transfers;(ix)college remediation,
				enrollment, persistence, and completion rates; and(x)percentage of students
				successfully—(I)completing Advanced
				Placement or International Baccalaureate courses;(II)completing rigorous
				postsecondary education courses while attending a secondary school; or(III)enrolling in and
				completing, career and technical education, as defined in section 3 of the Carl
				D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) or a
				program that leads to an apprenticeship registered under the Act of August 16,
				1937 (commonly known as the National Apprenticeship Act; 50
				Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(e)Required uses of
				funds(1)In
				generalAn eligible entity that receives a grant under this
				section shall use the grant funds to—(A)implement an early
				warning indicator system to help high schools and feeder middle schools, served
				by the eligible entity’s local educational agency, to identify struggling
				students and create a system of evidence-based interventions, by—(i)identifying and analyzing
				the academic and non-academic risk factors that most reliably predict dropouts
				by using longitudinal data of past cohorts of students;(ii)identifying specific
				indicators of student progress and performance, such as attendance and chronic
				absenteeism, academic performance in core courses, and credit accumulation, to
				guide decisionmaking;(iii)identifying or
				developing a mechanism for regularly collecting and analyzing data about the
				impact of interventions on the indicators of student progress and
				performance;(iv)analyzing academic
				indicators to determine whether students are making sufficient academic growth
				to graduate secondary school in the standard numbers of years; and(v)identifying and
				implementing strategies for pairing academic support with integrated student
				services and case-management interventions for students requiring intensive
				supports, which may include partnerships with other external partners;(B)provide support and
				credit recovery opportunities for struggling students, including those who are
				over-aged and under-credited, at secondary schools served by the eligible
				entity by offering activities, such as—(i)a flexible school
				schedule;(ii)competency-based
				learning models and performance-based assessments; and(iii)the provision of
				support services;(C)provide dropout recovery
				or re-entry programs to secondary schools that are designed to encourage and
				support dropouts returning to an educational system, program, or institution
				following an extended absence in order to graduate college and career
				ready;(D)provide evidence-based
				grade and school transition programs and supports, including through curricula
				alignment; and(E)provide school leaders,
				instructional staff, noninstructional staff, students, and families with
				high-quality, easily accessible and timely information about—(i)secondary school
				graduation requirements;(ii)postsecondary education
				application processes;(iii)postsecondary
				admissions processes and requirements, including public financial aid and other
				available private scholarship and grant aid opportunities;(iv)current regional labor market information
				on high-demand and projected-growth industry areas and occupations; and(v)other programs and
				services for increasing rates of college access and success for students from
				low-income families.(2)Required use of funds
				in feeder middle schoolsAn eligible entity that receives a grant
				under this section shall use the grant funds in feeder middle schools to
				improve the academic achievement of students and prepare students to graduate
				college and career ready by—(A)using early warning
				indicator and intervention systems described in paragraph (1)(A);(B)creating a personalized
				learning environment;(C)implementing a transition
				strategy to support the successful transition of students between grades,
				including encouraging collaboration among elementary, middle, and secondary
				school grades;(D)providing high-quality
				professional development opportunities to school leaders, teachers, and other
				school staff to prepare staff to—(i)address the academic
				challenges of students in middle grades;(ii)understand the
				developmental needs of students in the middle grades and how to address those
				needs in an educational setting;(iii)implement data-driven
				interventions; and(iv)provide academic
				guidance to students so that students can graduate college and career ready;
				and(E)implementing
				organizational practices and school schedules that allow for collaborative
				staff participation, team teaching, and common instructional planning
				time.(3)Required use of funds
				in eligible secondary schoolsAn eligible entity that receives a
				grant under this section shall use the grant funds in eligible secondary
				schools to implement a comprehensive approach that will—(A)personalize the school
				experience by taking steps such as—(i)creating opportunities
				for struggling students to receive personalized instruction, including
				providing a personalized sequence of instructional content and skills
				development, and opportunities for credit recovery;(ii)implementing
				competency-based learning models; and(iii)providing ongoing
				evaluation of student academic achievement and the necessary supports so that
				students graduate college and career ready;(B)increase student
				engagement by providing applied learning opportunities;(C)provide school leaders
				with autonomy through a flexible budget and staffing authority;(D)implement high-quality,
				evidence-based professional development for teachers and school leaders,
				provide increased opportunities for teachers to work collaboratively, and
				improve instruction;(E)improve curriculum and
				instruction, by—(i)redesigning academic
				content and instructional practices to align with high academic standards for
				all students, the criteria associated with admission to and success in
				postsecondary education, and the skills necessary to be successful in the
				workplace;(ii)increasing rigor by
				providing opportunities to earn postsecondary credit while in high school,
				including through Advanced Placement or International Baccalaureate courses,
				dual enrollment, and early college; and(iii)implementing
				competency-based learning models;(F)strengthen the transition
				between high school and postsecondary education through activities such
				as—(i)providing academic and
				career counseling in student-to-counselor ratios that allow students to make
				informed decisions about academic and career options;(ii)providing high-quality
				college and career exploration opportunities including college campus
				visits;(iii)coordinating secondary
				and postsecondary support services, and academic calendars, to allow students
				to visit and take courses at institutions of higher education; and(iv)providing academic and
				support services, including financial aid counseling for postsecondary
				education; and(G)implement not less than 1
				of the following effective secondary school reform strategies to prepare
				students for college and a career, and to improve graduation rates:(i)Graduation Promise
				Academies, which include—(I)grade 9 academies taught
				by teams of teachers who work with small groups of students;(II)career academies for
				upper grades;(III)extended learning
				periods, such as block scheduling, to reduce the number of students for whom
				teachers are responsible and the number of courses students are taking at any
				one time;(IV)an after-hours credit
				recovery program;(V)curriculum coaches who
				provide high-quality professional development and support;(VI)partnerships among
				parents, teachers, administrators, community-based organizations, and community
				members focused on improving student achievement; and(VII)a college-going
				culture, including student supports and guidance.(ii)Career academies, which
				implement a college and career ready curriculum that integrates rigorous
				academics, career and technical education, and experiential learning for high
				school students in high-skill, high-demand industries, in collaboration with
				local and regional employers.(iii)Dual enrollment
				programs that provide dual enrollment opportunities with college credit-bearing
				courses, including accelerated certificate programs with community colleges or
				other recognized postsecondary credentials.(iv)Early college high
				schools that design curricula and sequences of courses in collaboration with
				teachers from the eligible secondary school and faculty from the partner
				institution of higher education so that students may simultaneously earn
				credits towards a high school diploma and either an associate's degree or not
				less than 12 transferable postsecondary education credits toward a
				postsecondary degree at no cost to students or their families.(f)Allowable uses of
				fundsAn eligible entity that receives a grant under this section
				may use grant funds to—(1)improve parent and family
				engagement in the educational attainment and achievement of struggling students
				and dropouts to be college and career ready by—(A)leveraging
				community-based services and opportunities; and(B)providing parents and
				families with the necessary information, including data on their child’s
				academic achievement and how to navigate the public school system;(2)provide extended learning
				opportunities, by extending the school day, week, or year to increase the total
				number of school hours to include additional time for instruction in academic
				subjects and enrichment activities that contribute to a well-rounded
				education;(3)increase student supports
				through activities such as student advisories, school counseling opportunities,
				and one-to-one mentoring; and(4)create smaller learning
				communities.(g)Matching funds(1)In
				generalAn eligible entity that receives a grant under this
				section shall provide matching funds, from non-Federal sources, in an amount
				equal to not less than 20 percent of the amount of grant funds awarded in the
				first 3 years of the grant, not less than 50 percent of the amount awarded in
				the fourth year of the grant, and not less than 75 percent of the amount
				awarded in the fifth year of the grant, as applicable.(2)WaiverThe
				Secretary may waive all or part of the matching requirement described in
				paragraph (1) for a fiscal year for an eligible entity, on a case-by-case
				basis, if the Secretary determines that applying the matching requirement to
				such eligible entity would result in serious hardship or an inability to carry
				out the authorized activities described in subsection (e).(h)Supplement not
				supplantAn eligible entity shall use Federal funds received
				under this section only to supplement the funds that would, in the absence of
				such Federal funds, be made available from other Federal and non-Federal
				sources for the activities described in this section, and not to supplant such
				funds.2Accelerated
				learning1221.PurposesThe purposes of this subpart are—(1)to raise student academic achievement
				by—(A)increasing the number of teachers serving
				high-need schools who are qualified to teach Advanced Placement or
				International Baccalaureate courses; and(B)increasing the number of students attending
				high-need schools who—(i)enroll and succeed in Advanced Placement or
				International Baccalaureate courses; and(ii)take Advanced Placement or International
				Baccalaureate examinations;(2)to increase, and to support statewide and,
				as applicable, districtwide, efforts to increase the availability of, and
				enrollment in, Advanced Placement or International Baccalaureate courses, and
				pre-Advanced Placement or pre-International Baccalaureate courses, in high-need
				schools; and(3)to provide high-quality professional
				development for teachers of Advanced Placement or International Baccalaureate
				courses, and pre-Advanced Placement or pre-International Baccalaureate courses,
				in high-need schools.1222.Funding distribution ruleFrom amounts appropriated to carry out this
				subpart for a fiscal year, the Secretary shall give priority to funding
				activities under section 1223 and shall distribute any remaining funds under
				section 1224.1223.Advanced Placement and International
				Baccalaureate examination fee program(a)Grants authorizedFrom amounts made available to carry out
				this subpart for a fiscal year, the Secretary shall award grants to State
				educational agencies having applications approved under this section to enable
				the State educational agencies to pay, on behalf of low-income students, part
				or all of the costs of Advanced Placement or International Baccalaureate
				examination fees, if the low-income students—(1)are enrolled in an Advanced Placement or
				International Baccalaureate course; and(2)plan to take an Advanced Placement or
				International Baccalaureate examination.(b)Award basisIn determining the amount of the grant
				awarded to a State educational agency under this section for a fiscal year, the
				Secretary shall consider the number of children eligible to be counted under
				section 1124(c) in the State in relation to the number of such children so
				counted in all States.(c)Information disseminationA State educational agency that is awarded
				a grant under this section shall make publicly available information regarding
				the availability of Advanced Placement or International Baccalaureate
				examination fee payments under this section, and shall disseminate such
				information to eligible secondary school students and parents, including
				through secondary school teachers and counselors.(d)ApplicationsEach State educational agency desiring to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and accompanied by such information as the
				Secretary may require. At a minimum, each State educational agency application
				shall—(1)describe the Advanced Placement or
				International Baccalaureate examination fees the State educational agency will
				pay on behalf of low-income students in the State from grant funds awarded
				under this section;(2)provide an assurance that any grant funds
				awarded under this section shall be used only to pay for Advanced Placement or
				International Baccalaureate examination fees; and(3)contain such information as the Secretary
				may require to demonstrate that the State educational agency will ensure that a
				student is eligible for payments authorized under this section, including
				ensuring that the student is a low-income student.(e)RegulationsThe Secretary shall prescribe such
				regulations as are necessary to carry out this section.(f)Report(1)In generalEach State educational agency awarded a
				grant under this section shall, with respect to each Advanced Placement or
				International Baccalaureate course subject, annually report to the Secretary
				the following data for the preceding year:(A)The number of students in the State who are
				taking an Advanced Placement or International Baccalaureate course in such
				subject.(B)The number of Advanced Placement or
				International Baccalaureate examinations taken by students in the State who
				have taken an Advanced Placement or International Baccalaureate course in such
				subject.(C)The number of students in the State scoring
				at each level on Advanced Placement or International Baccalaureate examinations
				in such subject, disaggregated by each of the subgroups of students described
				in section 1111(a)(2)(B)(x).(D)Demographic information regarding students
				in the State taking Advanced Placement or International Baccalaureate courses
				and Advanced Placement or International Baccalaureate examinations in that
				subject, disaggregated by race, ethnicity, sex, English proficiency status, and
				socioeconomic status.(2)Report to congressThe Secretary shall annually compile the
				information received from each State educational agency under paragraph (1) and
				report to the authorizing committees regarding the information.(g)Bureau of Indian Affairs as State
				educational agencyFor
				purposes of this section, the Bureau of Indian Affairs shall be treated as a
				State educational agency.1224.Advanced Placement and International
				Baccalaureate incentive program grants(a)Grants authorized(1)In generalFrom amounts made available to carry out
				this subpart for a fiscal year, the Secretary shall award grants, on a
				competitive basis, to eligible entities to enable such entities to carry out
				the authorized activities described in subsection (e).(2)Duration, Renewal, and payments(A)DurationThe Secretary shall award a grant under
				this section for a period of not more than 3 years.(B)RenewalThe Secretary may renew a grant awarded
				under this section for an additional period of not more than 2 years, if an
				eligible entity—(i)is achieving the objectives of the grant;
				and(ii)has shown improvement against baseline data
				on the performance measures described in subparagraphs (A) through (E) of
				subsection (g)(1).(C)PaymentsThe Secretary shall make grant payments
				under this section on an annual basis.(b)Definition of eligible entityIn this section, the term eligible
				entity means—(1)a State educational agency;(2)a high-need local educational agency;
				or(3)a partnership consisting of—(A)a national, regional, or statewide public
				or nonprofit organization with expertise and experience in providing Advanced
				Placement or International Baccalaureate course services; and(B)a State educational agency or a high-need
				local educational agency.(c)Application(1)In generalEach eligible entity desiring a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.(2)ContentsThe application shall, at a minimum,
				include a description of—(A)the goals and objectives for the project
				supported by the grant under this section, including—(i)increasing the number of teachers serving
				high-need schools who are qualified to teach Advanced Placement or
				International Baccalaureate courses;(ii)increasing the number of Advanced Placement
				or International Baccalaureate courses that are offered at high-need schools;
				and(iii)increasing the number of students attending
				a high-need school, particularly low-income students, who succeed in—(I)Advanced Placement or International
				Baccalaureate courses; and(II)if offered by the school, pre-Advanced
				Placement or pre-International Baccalaureate courses;(B)how the eligible entity will ensure that
				students have access to courses, including pre-Advanced Placement or
				pre-International Baccalaureate courses, that will prepare students to enroll
				and succeed in Advanced Placement or International Baccalaureate
				courses;(C)how the eligible entity will provide
				professional development for teachers that will further the goals and
				objectives of the grant project;(D)how the eligible entity will ensure that
				teachers serving high-need schools are qualified to teach Advanced Placement or
				International Baccalaureate courses;(E)how the eligible entity will provide for
				the involvement of business and community organizations and other entities,
				including institutions of higher education, in carrying out the activities
				described in subsection (e);(F)how the eligible entity will use funds
				received under this section; and(G)how the eligible entity will evaluate the
				outcome of the grant project.(d)PriorityIn awarding grants under this section, the
				Secretary shall give priority to applications from eligible entities
				that—(1)are part of a statewide or districtwide
				strategy, as applicable, for increasing the availability of Advanced Placement
				or International Baccalaureate courses, and pre-Advanced Placement or
				pre-International Baccalaureate courses, in high-need schools;(2)demonstrate a focus on increasing the
				availability of Advanced Placement or International Baccalaureate courses in
				core academic subjects; and(3)propose to carry out activities that target
				high-need schools.(e)Authorized activities(1)In generalEach eligible entity that receives a grant
				under this section shall use the grant funds to carry out activities designed
				to increase—(A)the number of teachers serving high-need
				schools who are qualified to teach Advanced Placement or International
				Baccalaureate courses; and(B)the number of students attending high-need
				schools who succeed in the examinations for such courses, including through
				reimbursing low-income students attending high-need schools for part or all of
				the cost of Advanced Placement or International Baccalaureate examination
				fees.(2)Allowable activitiesIn addition to the activities described in
				paragraph (1), an eligible entity that receives a grant under this section may
				use grant funds for—(A)high-quality teacher professional
				development, in order to expand the pool of teachers in the participating
				State, high-need local educational agency, or high-need school who are
				qualified to teach Advanced Placement or International Baccalaureate courses,
				including through innovative models, such as online academies and training
				institutes;(B)pre-Advanced Placement or pre-International
				Baccalaureate teacher and counselor high-quality professional development in
				secondary school to prepare students for success in Advanced Placement or
				International Baccalaureate courses and in institutions of higher
				education;(C)coordination and articulation between grade
				levels to prepare students to succeed in Advanced Placement or International
				Baccalaureate courses;(D)purchase of instructional materials for
				Advanced Placement or International Baccalaureate courses;(E)activities to increase the availability of,
				and participation in, online Advanced Placement or International Baccalaureate
				courses;(F)carrying out the requirements of subsection
				(g); and(G)in the case of an eligible entity described
				in subsection (b)(1), awarding subgrants to high-need local educational
				agencies to enable the high-need local educational agencies to carry out
				authorized activities described in subparagraphs (A) through (F).(f)ContractsAn eligible entity that is awarded a grant
				to provide online Advanced Placement or International Baccalaureate courses
				under this subpart may enter into a contract with an organization to provide
				the online Advanced Placement or International Baccalaureate courses, including
				contracting for necessary support services.(g)Collecting and reporting
				requirements(1)ReportEach eligible entity receiving a grant
				under this section shall collect and report to the Secretary annually such data
				regarding the results of the grant as the Secretary may reasonably require,
				including—(A)the number of students served by the
				eligible entity enrolling in Advanced Placement or International Baccalaureate
				courses, and pre-Advanced Placement or pre-International Baccalaureate courses,
				disaggregated by grade level of the student, and the grades received by such
				students in the courses;(B)the number of students taking an Advanced
				Placement or International Baccalaureate examination and the distribution of
				scores on those examinations, disaggregated by the grade level of the student
				at the time of examination;(C)the number of teachers who are currently,
				as of the date of the report, receiving training to teach Advanced Placement or
				International Baccalaureate courses and will teach such courses in the next
				school year;(D)the number of teachers becoming qualified
				to teach Advanced Placement or International Baccalaureate courses; and(E)the number of qualified teachers who are
				teaching Advanced Placement or International Baccalaureate courses in high-need
				schools served by the eligible entity.(2)Reporting of dataEach eligible entity receiving a grant
				under this section shall report the data required under paragraph (1)—(A)disaggregated by subject area;(B)in the case of student data, disaggregated
				in the same manner as information is disaggregated under section
				1111(a)(2)(B)(x); and(C)in a manner that allows for an assessment
				of the effectiveness of the grant program.(h)EvaluationFrom the amount appropriated for this
				subpart and reserved for evaluation activities in accordance with section
				9601(a), the Secretary, acting through the Director of the Institute of
				Education Sciences, shall, in consultation with the relevant program office at
				the Department, evaluate the implementation and impact of the activities
				supported under this section, consistent with section 9601, including progress
				as measured by the performance measures established under subparagraphs (A)
				through (E) of subsection (g)(1).(i)Matching requirement(1)In generalSubject to paragraph (3), each eligible
				entity that receives a grant under this section shall provide toward the cost
				of the activities assisted under the grant, from non-Federal sources, an amount
				equal to 100 percent of the amount of the grant, except that an eligible entity
				that is a high-need local educational agency shall provide an amount equal to
				not more than 50 percent of the amount of the grant.(2)Matching
				FundsThe eligible entity may
				provide the matching funds described in paragraph (1) in cash or in-kind,
				fairly evaluated, but may not provide more than 50 percent of the matching
				funds in-kind. The eligible entity may provide the matching funds from State,
				local, or private sources.(3)WaiverThe Secretary may waive all or part of the
				matching requirement described in paragraph (1) for any fiscal year for an
				eligible entity described in paragraph (1) or (2) of subsection (b), if the
				Secretary determines that applying the matching requirement to such eligible
				entity would result in serious hardship or an inability to carry out the
				authorized activities described in subsection (e).1225.Supplement, not supplantGrant funds provided under this subpart
				shall supplement, and not supplant, other non-Federal funds that are available
				to assist low-income students to pay for the cost of Advanced Placement or
				International Baccalaureate examination fees or to expand access to Advanced
				Placement or International Baccalaureate courses, and pre-Advanced Placement or
				pre-International Baccalaureate courses.1226.DefinitionsIn this subpart:(1)High-need schoolThe term high-need school
				means a secondary school—(A)with a demonstrated need for Advanced
				Placement or International Baccalaureate courses; and(B)that—(i)has a high concentration of low-income
				students; or(ii)is designated with a school locale code of
				33, 41, 42, or 43, as determined by the Secretary.(2)Low-income studentThe term low-income student
				means a student who is eligible for free or reduced-price lunch under the
				Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.)..CEducation of
			 migratory children1301.Program purposeSection 1301 (20 U.S.C. 6391) is amended to
			 read as follows:1301.Program purposeIt is the purpose of this part to assist
				States in providing high-quality and comprehensive educational programs
				(including, as appropriate, instructional and educationally related support
				services), during the regular school year and summer or intersession periods,
				that address the unique educational needs of migratory children arising from
				their migratory lifestyle, in order to help such children—(1)succeed in school;(2)meet the same State college and career
				ready academic content and student academic achievement standards under section
				1111(a)(1) that all children are expected to meet;(3)graduate high school ready for
				postsecondary education and careers; and(4)overcome educational disruption, cultural
				and language barriers, social isolation, various health-related problems, and
				other factors that inhibit the ability of such children to succeed in
				school..1302.Program authorizedSection 1302 (20 U.S.C. 6392) is
			 amended—(1)by striking In order to carry out
			 the purpose of this part and inserting From the amounts made
			 available under section 3(d) for a fiscal year to carry out this
			 part;(2)by striking combinations and
			 inserting consortia; and(3)by striking to establish and
			 inserting to enable such agencies or consortia to
			 establish.1303.State allocationsSection 1303 (20 U.S.C. 6393) is
			 amended—(1)by striking subsection (a) and inserting
			 the following:(a)State allocationsExcept as provided in subsection (b), the
				amount awarded to each State (other than the Commonwealth of Puerto Rico) under
				this part for each fiscal year shall be an amount equal to the product
				of—(1)the sum of—(A)the average number of identified eligible
				migratory children aged 3 through 21, residing in the State, based on data for
				the preceding 3 years; and(B)the number of identified eligible migratory
				children, aged 3 through 21, who received services under this part in summer or
				intersession programs provided by the State during the previous year;
				multiplied by(2)40 percent of the average per-pupil
				expenditure in the State, except that the amount calculated under this
				paragraph shall not be less than 32 percent, or more than 48 percent, of the
				average per-pupil expenditure in the United
				States.;(2)by redesignating subsections (b) through
			 (e) as subsections (c) through (f), respectively;(3)by inserting after subsection (a) the
			 following:(b)Hold harmlessNotwithstanding subsection (a), for each of
				fiscal years 2011 through 2013, no State receiving an allocation under this
				section shall receive less than 90 percent of the State's allocation under this
				section for the previous
				year.;(4)in subsection (c), as redesignated by
			 paragraph (2)—(A)by striking paragraphs (2) and (3);(B)by striking Puerto Rico.— and all
			 that follows through For each and inserting the following:
			 Puerto
			 Rico.—For each;(C)by redesignating subparagraphs (A) and (B)
			 as paragraphs (1) and (2), respectively, and by aligning such paragraphs with
			 the margins of paragraph (1) of subsection (e), as redesignated by paragraph
			 (2);(D)in the matter preceding paragraph (1), as
			 redesignated by subparagraph (C)—(i)by striking which and
			 inserting that; and(ii)by striking subsection
			 (a)(1)(A) and inserting subsection (g); and(E)in paragraph (1), as redesignated by
			 subparagraph (C)—(i)by striking which and
			 inserting that; and(ii)by inserting , except that the
			 percentage calculated under this paragraph shall not be less than 85
			 percent before the semicolon at the end; and(5)in subsection (d), as redesignated by
			 paragraph (2)—(A)in paragraph (1)—(i)by striking In general.—(A) If, and
			 all that follows through this part and inserting the
			 following:In general.—(A)Ratable reductionsIf the amount available for allocations to
				States under this part;
				and(ii)in subparagraph (B), by striking (B) If
			 additional and inserting the following:(B)Reallocation.—If additional;(B)in paragraph (2)—(i)by striking Special rule.—(A) The
			 and inserting the following:Special
			 rule.—(A)Further reductionsThe;
				(ii)in subparagraph (A), by striking
			 required under section 1304 and inserting needed to carry
			 out the approved activities in the application under section
			 1304;(iii)in subparagraph (B), by striking (B) The
			 Secretary shall and inserting the following:(B)Reallocation.—The Secretary
			 shall; and(iv)by adding at the end the following:(C)Additional requirementsThe Secretary—(i)shall—(I)develop and implement a procedure for
				monitoring the accuracy of the information described in subparagraph (A);
				and(II)issue, through regulations or guidance,
				criteria for a system of State quality control for the accuracy of State counts
				of eligible migratory children; and(ii)may not reduce the amount of a State
				allocation under this paragraph on the basis of unintentional errors in such
				counts for States implementing a system of State quality control that meets the
				criteria described in clause (i)(II), if the discrepancy between the initial
				State count and any subsequent revisions is
				minimal.;(6)in subsection (f), as redesignated by
			 paragraph (2)—(A)in the matter preceding paragraph (1), by
			 inserting best serve migratory children under this part and
			 after In order to;(B)in paragraph (1), by striking such
			 information as the Secretary finds and inserting the most recent
			 information that;(C)by redesignating paragraphs (2) through (4)
			 as paragraphs (3) through (5), respectively;(D)by inserting after paragraph (1) the
			 following:(2)develop and implement a procedure for
				monitoring the accuracy of such information, if such a procedure does not
				create barriers to the families of migratory children who are eligible for
				services under this
				part;;(E)in paragraph (3), as redesignated by
			 subparagraph (C), by striking develop and implement a procedure for more
			 accurately reflecting and inserting update such procedure, and
			 implement the updated procedure, to more accurately reflect the;(F)in paragraph (4)(A), as redesignated by
			 subparagraph (C), by inserting of high-quality, sustained, and intensive
			 education services after special programs; and(G)in paragraph (5), as redesignated by
			 subparagraph (C), by striking the child whose education has been
			 interrupted and inserting migratory children; and(7)by adding at the end the following:(g)Nonparticipating StatesIn the case of a State desiring to receive
				an allocation under this part for a fiscal year that did not receive an
				allocation for the previous fiscal year or that has been participating for less
				than 3 consecutive years, the Secretary shall calculate the State’s number of
				identified migratory children aged 3 through 21 for purposes of subsection
				(a)(1)(A) by using the most recent data available that identifies the migratory
				children residing in the State until data is available to calculate the 3-year
				average number of such children in accordance with such
				subsection..1304.State applications; servicesSection 1304 (20 U.S.C. 6394) is
			 amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in the matter preceding subparagraph
			 (A)—(I)by striking special and
			 inserting unique; and(II)by inserting and out of school
			 migratory children after preschool migratory children;
			 and(ii)in subparagraph (B)—(I)by striking migrant and
			 inserting migratory; and(II)by striking part A or B of title
			 III and inserting part A of title III;(B)in paragraph (2)—(i)by striking migratory
			 students and inserting migratory children; and(ii)by striking same challenging
			 and all that follows through standards that and inserting
			 same State college and career ready academic content and student
			 academic achievement standards adopted under section 1111(a)(1)
			 that;(C)by striking paragraph (6);(D)by redesignating paragraphs (3) through (5)
			 as paragraphs (4) through (6), respectively;(E)by inserting after paragraph (2) the
			 following:(3)a description of how the State will meet
				the requirements of section 1308(b) for the timely electronic transfer of
				student records and how the State will use such records transfer to meet the
				unique educational needs of migratory students and remove barriers to the
				proper enrollment and retention of migratory children in
				schools;;(F)in paragraph (4), as redesignated by
			 subparagraph (D)—(i)by striking require, the
			 State and inserting require and using the linkage system
			 described in section 1308(b), the State and each of its local operating
			 agencies;(ii)by striking another and
			 inserting another or from one school district to another;
			 and(iii)by striking such move and
			 inserting such a move;(G)in paragraph (7)—(i)by striking family literacy
			 services and inserting family literacy
			 activities;(ii)by striking program or project
			 serves and inserting programs and projects serve;(iii)by striking who have parents
			 who and inserting whose parents; and(iv)by striking the period at the end and
			 inserting ; and; and(H)by adding at the end the following:(8)such budgetary and other information as the
				Secretary may
				require.;(2)in subsection (c)—(A)in paragraph (2), by striking part
			 I and inserting part F;(B)by striking paragraph (3) and inserting the
			 following:(3)in the planning and operation of programs
				and projects at both the State and local agency operating levels, there is
				consultation with parent advisory councils for programs of not less than 1
				school year in duration, and that all such programs and projects are—(A)conducted in a manner that provides for the
				same parental involvement as is required for programs and projects under
				section 1118, including, to the extent practicable, descriptions required for
				parental involvement under section 1118(a)(3)(A), unless extraordinary
				circumstances make such provision impractical; and(B)developed in a format and language
				understandable to the
				parents;;(C)in paragraph (4), by inserting and
			 migratory children who are not attending school before the semicolon at
			 the end;(D)in paragraph (6), by striking subparagraph
			 (C) and inserting the following:(C)family literacy programs that are
				determined to be high quality;;
				and(E)by striking paragraph (7) and inserting the
			 following:(7)the State has procedures in place to verify
				the accuracy and completeness of any data regarding the counting of migratory
				children that is submitted to the Secretary under this
				part.;
				and(3)in subsection (d)—(A)by striking who are failing
			 and all that follows through the period and inserting the
			 following:who have made a move within the
			 previous 1-year period and who—(1)are failing, or most at risk of failing, to
				meet the State college and career ready academic content standards and student
				academic achievement standards adopted under section 1111(a)(1); or(2)have dropped out of
				school.;
				and(B)in subsection (e)—(i)in paragraph (2), by striking
			 1 and inserting one; and(ii)in paragraph (3), by striking
			 secondary school students and inserting
			 students.1305.Secretarial approval; peer
			 reviewSection 1305(b) (20
			 U.S.C. 6395(b)) is amended by striking may and inserting
			 shall, to the extent practicable,.1306.Comprehensive needs assessment and
			 service-delivery plan; authorized activitiesSection 1306 (20 U.S.C. 6396) is
			 amended—(1)in subsection (a)(1)—(A)in the matter preceding subparagraph
			 (A)—(i)by striking special and
			 inserting unique; and(ii)by inserting , consistent with the
			 purposes of this part, after migratory children;(B)by striking subparagraph (B);(C)by redesignating subparagraphs (C) through
			 (G) as subparagraphs (E) through (I), respectively;(D)by inserting after subparagraph (A) the
			 following:(B)addresses the unique educational needs of
				migratory children;(C)is developed in collaboration with parents
				of migratory children;(D)is not used to supplant State efforts
				regarding, or administrative funding for, this
				part;;(E)in subparagraph (E), as redesignated by
			 subparagraph (C), by striking same challenging and all that
			 follows through standards that and inserting same State
			 college and career ready academic content and student academic achievement
			 standards adopted under section 1111(a)(1) that; and(F)in subparagraph (H), as redesignated by
			 subparagraph (C)—(i)by striking early childhood
			 programs, and inserting early childhood education
			 programs,; and(ii)by striking part A or B of title
			 III and inserting part A of title III;(2)in subsection (b)—(A)in paragraph (1), by striking local
			 educational and inserting local operating;(B)by striking paragraph (2) and inserting the
			 following:(2)Unmet needsFunds provided under this part shall be
				used to meet the needs of migratory children that are not met by services
				available from other Federal or non-Federal programs, except that migratory
				children who are eligible to receive services under part A may receive those
				services through funds provided under that part or through funds under this
				part that remain after the agency meets the needs described in paragraph
				(1).;
				and(C)in paragraph (4), by striking
			 special educational and inserting unique
			 educational.1307.BypassSection 1307 (20 U.S.C. 6397) is amended, in
			 the matter preceding paragraph (1), by striking make arrangements
			 with and inserting award grants to, or enter into contracts
			 with,.1308.National activitiesSection 1308 (20 U.S.C. 6398) is
			 amended—(1)by striking the section heading and
			 inserting National
			 activities.;(2)in subsection (a)—(A)in paragraph (1)—(i)by striking nonprofit entities to
			 improve and inserting the
			 following:entities
			 to—(A)improve;(ii)by inserting through before
			 the establishment;(iii)by striking the period at the end and
			 inserting ; and; and(iv)by adding at the end the following:(B)improve the coordination between State
				educational agencies, local operating agencies, and their counterparts in other
				nations in educating migratory children who move between the United States and
				such nations.;
				and(B)in paragraph (2), by inserting or
			 contracts after Grants;(3)in subsection (b)—(A)by striking paragraph (1) and inserting the
			 following:(1)AssistanceIn order to determine the number of
				migratory children in each State, the Secretary shall assist each State in
				maintaining an effective system for the electronic transfer of student
				records.;(B)in paragraph (2)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by
			 striking The Secretary, in consultation and all that follows
			 through may include— and inserting the following: The
			 Secretary, in consultation with the States, shall continue to ensure the
			 linkage of migratory child record systems for the purpose of electronically
			 exchanging, within and among the States, health and educational information
			 regarding all migratory children eligible under this part. The Secretary shall
			 ensure such linkage occurs in a cost-effective manner, utilizing systems used
			 by the State prior to, or developed after, the date of enactment of the
			 Strengthening America’s Schools Act of
			 2013. The Secretary shall determine the minimum data elements
			 that each State receiving funds under this part shall collect, maintain, and
			 exchange, and the requirements of the linkage system that States shall meet for
			 the timely submission of access to such information. Such minimum data elements
			 may include—; and(II)in clause (ii), by striking section
			 1111(b) and inserting section 1111(a)(2); and(ii)by striking subparagraph (B) and inserting
			 the following:(B)ConsultationThe Secretary shall maintain ongoing
				consultation with the States, local educational agencies, and other migratory
				student service providers on—(i)the effectiveness of the system of
				electronic records transfer described in subparagraph (A); and(ii)the ongoing improvement of such
				system.;
				and(C)in paragraph (4)—(i)in subparagraph (A)—(I)by striking 2003, and
			 inserting 2014, and every 2 years thereafter,; and(II)by striking the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Education and
			 the Workforce of the House of Representatives and inserting the
			 authorizing committees; and(ii)in subparagraph (B)—(I)in clause (ii), by striking the
			 development and linkage of and inserting maintaining;
			 and(II)in clause (iii), by striking
			 measures that may be taken to ensure and inserting
			 improving;(4)by redesignating subsection (c) as
			 subsection (f), and transferring such subsection so as to follow subsection
			 (e);(5)by inserting after subsection (b) the
			 following:(c)Technical assistanceThe Secretary may provide technical
				assistance designed to support State efforts to meet the needs of migratory
				children, which may include supporting the attendance of State and local
				operating agency staff, and other appropriate individuals, at special meetings
				convened by the Secretary in order to carry out activities consistent with this
				section.;(6)in subsection (d)—(A)by striking , pursuant to criteria
			 that the Secretary shall establish,; and(B)by striking whose education is
			 interrupted and inserting described in section 1304(d);
			 and(7)by striking subsection (e) and inserting
			 the following:(e)Improvements and coordinationFrom any funds made available under this
				section and remaining after carrying out the requirements under subsections (b)
				and (d), the Secretary, in consultation with the States, may make grants to, or
				enter into contracts with, State educational agencies, local educational
				agencies, institutions of higher education, and other public and private
				nonprofit entities to improve the interstate and intrastate coordination among
				such agencies’ and entities’ programs available to migratory students
				consistent with this section, including the establishment or improvement of
				programs for academic credit accrual and
				exchange..1309.Performance data; evaluations and study;
			 State assistancePart C of
			 title I (20 U.S.C. 6391 et seq.) is further amended—(1)by redesignating section 1309 as section
			 1312; and(2)by inserting after section 1308 the
			 following:1309.Performance dataConsistent with section 1111(d)(3)(B), and
				in a manner prescribed by the Secretary, each State that receives a grant under
				this part shall annually submit to the Secretary, and make public, data
				on—(1)the academic achievement of migratory
				students, as measured by the State assessments required under section
				1111(a)(2);(2)such students' high school graduation rates
				and rates of enrollment and persistence in, and completion of a program of
				study at, institutions of higher education; and(3)the results of such other performance
				measures and targets as the Secretary may prescribe.1310.Evaluation and study(a)Program evaluationFrom the amount reserved for evaluation
				activities in accordance with section 9601(a), the Secretary, acting through
				the Director of the Institute of Education Sciences, shall, in consultation
				with the relevant program office at the Department, evaluate the implementation
				and impact of the activities supported under this part, consistent with section
				9601.(b)StudyThe Secretary shall conduct a pilot study,
				funded as part of the 2014 National Assessment of Educational Progress, on the
				feasibility of using the National Assessment of Educational Progress for
				assessing and reporting on the academic achievement of migratory children in
				grades 4 and 8 in reading and mathematics.1311.State assistance in determining number of
				migratory childrenEach State
				that desires to receive assistance under this part shall assist the Secretary
				in determining the number of migratory children in such State under paragraphs
				(1) and (2) of subsection (a), and subsection (g), of section 1303 through such
				procedures as the Secretary may require, except that the Secretary shall not
				require additional information that is not directly related to determining the
				migratory status of the child or the administration of this
				part..1310.DefinitionsSection 1312 (20 U.S.C. 6399), as
			 redesignated by section 1309(1), is amended—(1)by redesignating paragraphs (1) and (2) as
			 paragraphs (3) and (5), respectively;(2)by inserting before paragraph (3), as
			 redesignated by paragraph (1), the following:(1)Food
				processorThe term food
				processor means a position working with a raw agricultural, dairy, or
				fishing product and transforming the product into a more refined product up to
				the point of an initial commercial sale.(2)Initial commercial saleThe term initial commercial
				sale means the first point of sale of an agricultural, dairy, or fishing
				product—(A)for refining to the next-stage
				processor;(B)to the wholesaler;(C)to the retailer; or(D)directly to the
				consumer.;(3)by inserting after paragraph (3), as
			 redesignated by paragraph (1), the following:(4)Migratory agricultural workerThe term migratory agricultural
				worker means an individual who—(A)made a qualifying move in the preceding
				36-month period; and(B)after making such move, sought or engaged
				in employment in agricultural work, which may be dairy work or the initial
				processing of raw agricultural
				products.;
				and(4)by striking paragraph (5), as redesignated
			 by paragraph (1), and inserting the following:(5)Migratory childThe term migratory child means
				a child who—(A)is, or whose parent or spouse is, a
				migratory agricultural worker or migratory fisher who is currently engaged in,
				or seeking to obtain, temporary or seasonal employment, usually for not longer
				than 15 months, in agricultural or fishing work until the point of the initial
				commercial sale (including employment as a migratory dairy worker, a food
				processor, or a migratory fisher); and(B)in the preceding 36 months—(i)has moved from 1 school district to
				another;(ii)in a State that is comprised of a single
				school district, has moved from 1 administrative area to another within such
				district; or(iii)resides in a school district of more than
				15,000 square miles, and migrates a distance of 20 miles or more to a temporary
				residence to engage in, or to accompany a parent or spouse engaging in, a
				fishing activity.(6)Migratory fisherThe term migratory fisher
				means an individual who made a qualifying move in the preceding 36 months and,
				after doing so, sought or engaged in employment in fishing work.(7)Qualifying moveThe term qualifying
				move—(A)means—(i)a move from 1 school district to another,
				or from 1 administrative area to another within a State that is comprised of a
				single school district; and(ii)in the case of a migratory fisher who
				resides in a school district of more than 15,000 square miles, includes
				migrating a distance of 20 miles or more to a temporary residence; and(B)with respect to a qualifying move for a
				parent or spouse of a migratory child, means a move described in subparagraph
				(A) that is separated by not more than 1 year from the move or migration
				described in paragraph (5)(B) of the migratory
				child..DPrevention and
			 intervention programs for children and youth who are neglected, delinquent, or
			 at-risk1401.Purpose and program
			 authorizationSection 1401 (20
			 U.S.C. 6421) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking
			 challenging State academic content standards and challenging State
			 student academic achievement standards and inserting college and
			 career ready academic content standards and student academic achievement
			 standards under section 1111(a)(1); and(B)in paragraph (3), by striking to
			 prevent at-risk youth from dropping out of school, and; and(2)in subsection (b), by striking
			 1002(d) and inserting 3(e).1402.Allocation of funds(a)Payments for programs
			 under this partSection 1402 (20 U.S.C. 6422) is amended by
			 inserting after subsection (b) the following:(c)Reservation for the
				Secretary of the interiorFrom the amount appropriated for this
				part in any fiscal year, the Secretary shall reserve 0.5 percent to provide
				assistance to the Secretary of the Interior to provide educational services for
				at-risk Indian children, including Indian youth in correctional facilities
				operated by the Secretary of the Interior or by an Indian
				tribe..(b)Allocation of
			 fundsSection 1412(b) (20
			 U.S.C. 6432(b)) is amended by striking paragraph (2) and inserting the
			 following:(2)Minimum percentageThe percentage in paragraph (1)(A) shall
				not be less than 85
				percent..1403.State plan and State agency
			 applicationsSection 1414 (20
			 U.S.C. 6434) is amended—(1)in subsection (a)—(A)in paragraph (1)(B)—(i)by striking from and
			 inserting between; and(ii)by striking to and inserting
			 and;(B)in paragraph (2)—(i)in subparagraph (A), by striking
			 academic, vocational, and technical skills and inserting
			 college and career readiness (as determined based on the State college
			 and career ready academic content and student academic achievement standards
			 under section 1111(a)(1)); and(ii)in subparagraph (B), by striking
			 and after the semicolon;(C)in subparagraph (C)(iv), by striking the
			 period at the end and inserting ; and; and(D)by adding at the end the following:(D)provide assurances that the State
				educational agency has established—(i)procedures to ensure that each student who
				has been placed in the juvenile justice system is promptly re-enrolled in
				secondary school or placed in a re-entry program that best meets the
				educational and social needs of the student;(ii)procedures for facilitating the transfer of
				credits that such students earned during placement; and(iii)opportunities for such students to
				participate in higher education or career
				pathways.;
				and(2)in subsection (c)—(A)in paragraph (1)—(i)by inserting and respond to
			 after assess; and(ii)by inserting , including an
			 assessment upon entry into a correctional facility before the semicolon
			 at the end;(B)in paragraph (8), by striking
			 vocational and inserting career;(C)in paragraph (9)—(i)by striking encourage and
			 inserting require, to the extent practicable,;(ii)by inserting and after after
			 prior to; and(iii)by inserting and that transition
			 plans are in place before the semicolon at the end;(D)in paragraph (11)—(i)by inserting such after
			 transition of;(ii)by striking from and
			 inserting between; and(iii)by striking institution to locally
			 operated and inserting institution and locally operated
			 education;(E)in paragraph (16)—(i)by inserting and obtain a secondary
			 school diploma after reenter school; and(ii)by inserting that leads to economic
			 self-sufficiency after employment; and(F)in paragraph (17), by inserting
			 certified or licensed before teachers.1404.Use of fundsSection 1415(a) (20 U.S.C. 6435(a)) is
			 amended—(1)in paragraph (1)(B), by striking
			 vocational and inserting career; and(2)in paragraph (2)—(A)in subparagraph (B)—(i)in clause (i), by striking
			 challenging academic content standards and student academic achievement
			 standards and inserting college and career ready academic
			 content standards and student academic achievement standards under section
			 1111(a)(1); and(ii)in clause (iii), by striking
			 challenging and inserting such;(B)in subparagraph (C)—(i)by striking part I and
			 inserting part F; and(ii)by striking and after the
			 semicolon;(C)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and(D)by adding at the end the following:(E)may include the costs of testing for such
				children and youth for a recognized equivalent of a secondary school
				diploma..1405.Institution-wide projectsSection 1416 (20 U.S.C. 6436) is
			 amended—(1)in paragraph (3), by striking
			 challenging State academic content standards and student academic
			 achievement standards and inserting college and career ready
			 academic content standards and student academic achievement standards under
			 section 1111(a)(1);(2)in paragraph (4)—(A)by striking pupil services
			 and inserting specialized instructional support services;
			 and(B)by inserting and the development and
			 implementation of transition plans before the semicolon; and(3)in paragraph (6), by inserting and
			 improve after assess.1406.Transition servicesSection 1418(a) (20 U.S.C. 6438(a)) is
			 amended—(1)by striking paragraph (1)
			 and inserting the following:(1)projects that facilitate
				the transition of children and youth between State-operated institutions, or
				institutions in the State operated by the Secretary of the Interior or Indian
				tribes, and schools served by local educational agencies or schools funded by
				the Bureau of Indian Education; or;
				and(2)in paragraph (2), by striking
			 vocational each place the term appears and inserting
			 career.1407.Program evaluationSection 1419 is amended to read as
			 follows:1419.Program evaluationFrom the amount reserved for evaluation
				activities in accordance with section 9601(a), the Secretary, acting through
				the Director of the Institute for Education Sciences, shall, in consultation
				with the relevant program office of the Department, evaluate the implementation
				and impact of the activities supported under this part, consistent with section
				9601..1408.Purpose of local agency
			 programsSection 1421 (20
			 U.S.C. 6451) is amended—(1)in the matter preceding
			 paragraph (1), by inserting , including correctional facilities in the
			 State operated by the Secretary of the Interior and Indian tribes after
			 facilities;(2)in paragraph (1), by
			 striking , training, employment, or further education and
			 inserting and college and career readiness (as determined based on the
			 State college and career ready academic content and student academic
			 achievement standards under section 1111(a)(1)); and(3)in paragraph (3), by
			 inserting , including schools funded by the Bureau of Indian
			 Education, after schools.1409.Programs operated by local educational
			 agenciesSection 1422 (20
			 U.S.C. 6452) is amended—(1)in subsection (a), by
			 inserting , and including facilities in the State operated by the
			 Secretary of the Interior and Indian tribes after day
			 programs);(2)in subsection (d)—(A)by striking meet
			 the transitional and inserting meet the transitional needs
			 (including the social and emotional needs);(B)by striking
			 meeting the transitional and inserting meeting such
			 transitional; and(C)by inserting ,
			 schools funded by the Bureau of Indian Education, after
			 returning to local educational agencies.1410.Local educational agency
			 applicationsSection 1423 (20
			 U.S.C. 6453) is amended—(1)in paragraph (2)—(A)in subparagraph (A), by
			 inserting or, as appropriate, an Indian tribe in the State after
			 agency; and(B)in subparagraph (B), by
			 inserting , including such facilities operated by the Secretary of the
			 Interior and Indian tribes after system;(2)by redesignating
			 paragraphs (4) through (13) as paragraphs (5) through (14),
			 respectively;(3)by inserting after
			 paragraph (3) the following:(4)a description of the
				process of consultation and coordination with Indian tribes in the State
				regarding services provided under the program to children and youth who are
				Indian;;(4)in paragraph (7), as
			 redesignated by paragraph (2), by striking , at-risk children or youth,
			 and other participating children or youth, and inserting and
			 at-risk children or youth,;(5)in paragraph (9), as
			 redesignated by paragraph (2), by inserting and family members
			 after parents;(6)in paragraph (10), as
			 redesignated by paragraph (2), by striking vocational and
			 inserting career;(7)in paragraph (13), as
			 redesignated by paragraph (2), by striking and after the
			 semicolon;(8)in paragraph (14), as
			 redesignated by paragraph (2), by striking the period at the end and inserting
			 ; and; and(9)by inserting after
			 paragraph (14), as redesignated by paragraph (2), the following:(15)a description of the
				demographics of the children and youth served and an assurance that the
				activities under this subpart meet the cultural, language, and academic needs
				of such children and
				youth..1411.Uses of fundsSection 1424 (20 U.S.C. 6454) is
			 amended—(1)in paragraph (2), by striking ,
			 including and all that follows through gang
			 members;(2)in paragraph (4)—(A)by striking vocational and technical
			 education and inserting career and technical education, costs
			 associated with testing for a recognized equivalent of a secondary school
			 diploma; and(B)by striking
			 and after the semicolon;(3)in paragraph (5), by
			 striking the period at the end and inserting ; and; and(4)by adding at the end the
			 following:(6)programs for at-risk
				Indian children and youth, including such children and youth in correctional
				facilities in the area served by the local educational agency that are operated
				by the Secretary of the Interior or Indian
				tribes..1412.Program requirements for correctional
			 facilities receiving funds under this sectionSection 1425 (20 U.S.C. 6455) is
			 amended—(1)in paragraph (9), by striking
			 vocational and inserting career;(2)in paragraph (10), by striking
			 and after the semicolon;(3)in paragraph (11), by striking the period
			 at the end and inserting a semicolon; and(4)by adding at the end the following:(12)develop an initial educational services and
				transition plan for each child or youth served under this subpart upon entry
				into the correctional facility, in partnership with the child's or youth's
				family members and the local educational agency that most recently provided
				services to the child or youth (if applicable), consistent with section
				1414(a)(1); and(13)consult with the local educational agency
				for a period jointly determined necessary by the correctional facility and
				local educational agency upon discharge from that facility, to coordinate
				educational services so as to minimize disruption to the child’s or youth’s
				achievement..
				1413.AccountabilitySection 1426 (20 U.S.C. 6456) is amended to
			 read as follows:1426.AccountabilityThe State educational agency—(1)shall require correctional facilities or
				institutions for delinquent children and youth to annually report on the number
				of children and youth released from the correctional facility or institution
				who returned or did not return to school, the number of children and youth
				obtaining a secondary school diploma or its recognized equivalent, and the
				number of children and youth obtaining employment; and(2)may require correctional facilities or
				institutions for delinquent children and youth to demonstrate, after receiving
				assistance under this subpart for 3 years, that there has been an increase in
				the number of children and youth returning to school, obtaining a secondary
				school diploma or its recognized equivalent, or obtaining employment after such
				children and youth are
				released..1414.Program evaluationsSection 1431 (20 U.S.C. 6471) is
			 amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by
			 striking State agency or local educational agency and inserting
			 State agency, local educational agency, or Indian tribe;(B)in paragraph (1), by inserting ,
			 including the ability to become college and career ready, as determined under
			 the State academic content and student academic achievement standards under
			 section 1111(a)(1), and to graduate high school in the standard number of
			 years before the semicolon at the end; and(C)in paragraph (3), by
			 inserting or school funded by the Bureau of Indian Education
			 after local educational agency;(2)in subsection (c), by
			 striking a State agency or local educational agency and
			 inserting a State agency, local educational agency, or Indian
			 tribe; and(3)by striking subsection
			 (d) and inserting the following:(d)Evaluation
				results(1)In
				GeneralEach State agency, local educational agency, and Indian
				tribe shall—(A)submit evaluation results
				to the State educational agency and the Secretary; and(B)use the results of
				evaluations under this section to plan and improve subsequent programs for
				participating children and youth.(2)Results to the
				Secretary of the InteriorEach Indian tribe shall also submit
				evaluation results to the Secretary of the
				Interior..1415.DefinitionsSection 1432(2) (20 U.S.C. 6472(2)) is
			 amended to read as follows:(2)At-riskThe term ‘at-risk’, when used with respect
				to a child, youth, or student, means a school-aged individual who—(A)is at risk of academic failure; and(B)has a drug or alcohol problem, is pregnant
				or is a parent, has come into contact with the juvenile justice system or has
				been determined to be neglected in the past, is a gang member, or has dropped
				out of school in the
				past..EEducational
			 stability of children in foster care1501.Educational stability of children in foster
			 care(a)In generalPart E of title I (20 U.S.C. 6491 et seq.)
			 is amended to read as follows:EEducational
				stability of children in foster care1501.Educational stability of children in foster
				care(a)Obligations To collaborate with child
				welfare agencies(1)In generalEach State educational agency receiving
				assistance under part A shall collaborate with the State agency responsible for
				administering the State plans under parts B and E of title IV of the Social
				Security Act (42 U.S.C. 621 et seq., 670 et seq.) to develop and implement a
				plan to ensure that the following occurs, for each child in the State, when the
				child moves to a new school attendance area as a result of being placed in
				foster care (as described in section 1502(1)), changing foster care placements,
				or leaving foster care:(A)Attendance at a school of origin(i)In generalThe child enrolls or remains in the child’s
				school of origin, unless a determination is made that it is in the child’s best
				interest to attend a different school.(ii)LimitationA child who leaves foster care shall only
				be entitled to remain in the child's school of origin for the remainder of the
				school year.(B)Immediate enrollmentWhen a determination is made regarding the
				school that it is in the best interest of a child in foster care to attend, the
				child shall be immediately enrolled in such school, even if the child is unable
				to produce records normally required for enrollment, such as previous academic
				records, immunization and medical records, a birth certificate, guardianship
				records, proof of residency, or other documentation.(C)Records transferAny records ordinarily kept by a school,
				including records of immunizations, health screenings, and other required
				health records, academic records, birth certificates, evaluations for special
				services or programs, and any individualized education programs (as defined in
				section 602 of the Individuals with Disabilities Education Act (20 U.S.C.
				1401)), regarding a child in foster care shall be—(i)maintained so that the records involved are
				available, in a timely fashion, when a child in foster care enters a new
				school; and(ii)immediately transferred to the enrolling
				school, even if the child owes fees or fines or was not withdrawn from previous
				schools in conformance with local withdrawal procedures.(2)ImplementationEach State educational agency receiving
				assistance under part A shall ensure that the plan described in paragraph (1)
				is implemented by the local educational agencies in the State.(b)Credit transfer and diplomasEach State that receives assistance under
				part A shall have policies for ensuring that—(1)a child in foster care who is changing
				schools can transfer school credits and receive partial credits for coursework
				satisfactorily completed while attending a prior school or educational
				program;(2)a child in foster care is afforded
				opportunities to recover school credits lost due to placement instability while
				in foster care; and(3)a child in foster care who has changed
				secondary schools can receive a secondary school diploma either from one of the
				schools in which the child was enrolled or through a State-issued secondary
				school diploma system, consistent with State graduation requirements.(c)TransportationNot later than 1 year after the date of
				enactment of the Strengthening America’s
				Schools Act of 2013, the State educational agency shall enter
				into an agreement with the State agency responsible for administering the State
				plans under parts B and E of title IV of the Social Security Act to ensure that
				children in foster care, and children leaving foster care, who are attending
				their schools of origin receive transportation to and from those schools, in
				accordance with subsection (a)(1) and with section 475(1)(G) of the Social
				Security Act (42 U.S.C. 675(1)(G)). The agreement shall include a description
				of the following:(1)How foster care maintenance payments will
				be used to help fund the transportation of children in foster care to their
				schools of origin.(2)How children who leave foster care will
				receive transportation to maintain their enrollment in their schools of origin
				for the remainder of the academic year, if remaining in their schools of origin
				is in their best interests.(d)Points of contact(1)Local educational agenciesA State that receives assistance under part
				A shall ensure that each local educational agency in the State designates an
				individual employed by the agency to serve as a point of contact for the child
				welfare agencies responsible for children in foster care enrolled in the local
				educational agency and to oversee the implementation of the local educational
				agency requirements under this section. A local educational agency's point of
				contact shall not be the individual designated as its local educational agency
				liaison under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act, unless such individual has the capacity, resources, and time to
				perform both roles.(2)State educational agenciesEach State educational agency receiving
				assistance under part A shall designate an individual to serve as a point of
				contact for child welfare agencies and to oversee the implementation of the
				State educational agency requirements under this section. A State educational
				agency's point of contact shall not be the individual designated as the State's
				Coordinator for Education of Homeless Children and Youths under section
				722(d)(3) of the McKinney-Vento Homeless Assistance Act, unless such individual
				has the capacity, resources, and time to perform both roles.1502.DefinitionsIn this part:(1)Child in foster careThe term child in foster care
				means a child whose care and placement is the responsibility of the agency that
				administers a State plan under part B or E of title IV of the Social Security
				Act (42 U.S.C. 621 et seq., 670 et seq.), without regard to whether foster care
				maintenance payments are made under section 472 of the Social Security Act (42
				U.S.C. 672) on behalf of the child.(2)School attendance areaThe term school attendance
				area has the meaning given the term in section 1113(a)(2).(3)School of originThe term school of origin
				means, with respect to a child in foster care, any of the following:(A)The public school in which the child was
				enrolled prior to entry into foster care.(B)The public school in which the child is
				enrolled when a change in foster care placement occurs.(C)The public school the child attended when
				last permanently housed, as such term is used in section 722(g)(3)(G) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(3)(G)), if such
				child was eligible for assistance under such Act before the child became a
				child in foster
				care..(b)GuidanceNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Education, in collaboration with the
			 Secretary of Health and Human Services, shall issue guidance on the
			 implementation of part E of title I of the Elementary and Secondary Education
			 Act of 1965, including how State and local agencies will work together to
			 ensure that transportation for children in foster care is provided to the
			 school of origin.FGeneral
			 provisions1601.Reorganization(a)In generalTitle I (20 U.S.C. 6301 et seq.) is further
			 amended—(1)by striking parts F through H;(2)by redesignating part I as part F;
			 and(3)by redesignating sections 1901 through 1908
			 as sections 1601 through 1608, respectively.(b)Technical and conforming
			 amendmentsPart F of title I,
			 as redesignated by subsection (a)(2), is further amended—(1)in section 1601(b)(4)(A) (20 U.S.C.
			 6571(b)(4)(A)), as redesignated by subsection (a)(3), by striking No
			 Child Left Behind Act of 2001 and inserting Strengthening America’s Schools Act of
			 2013;(2)in section 1602(a) (20 U.S.C. 6572(a)), as
			 redesignated by subsection (a)(3), by striking 1901 and
			 inserting 1601;(3)in section 1603(b)(2)(G) (20 U.S.C.
			 6573(b)(2)(G)), as redesignated by subsection (a)(3), by striking pupil
			 services personnel and inserting specialized instructional
			 support personnel; and(4)in section 1608 (20 U.S.C. 6578), as
			 redesignated by subsection (a)(3), by striking No Child Left Behind Act
			 of 2001 and inserting Strengthening America’s Schools Act of
			 2013.IISupporting teacher and
			 principal excellence2101.Supporting teacher
			 and principal excellence(a)Technical
			 amendmentsThe Act (20 U.S.C.
			 6301 et seq.) is amended—(1)in title II, by striking the title heading
			 and inserting Supporting
			 Teacher and Principal Excellence;(2)by redesignating subpart
			 3 of part D of title II as part I of title IV, and transferring such part I so
			 as to follow part H of title IV, as added by section 4108 of this Act;(3)in part I of title IV, as
			 redesignated by paragraph (2), by striking the part heading and inserting the
			 following: Ready-to-Learn;(4)by redesignating section
			 2431 as section 4901;(5)in section 4901, as
			 redesignated by paragraph (4)—(A)by striking the section
			 heading and inserting the following: Ready-to-Learn;(B)in subsection (a)—(i)in paragraph
			 (1)(E)(ii)—(I)by striking Even
			 Start providers,; and(II)by striking
			 family literacy services and inserting family literacy
			 activities;(ii)in paragraph (2)—(I)by striking Even
			 Start providers,; and(II)by striking
			 family literacy services and inserting family literacy
			 activities; and(iii)in paragraph (4)(B), by
			 striking Even Start, and;(C)in subsection (c)(2), by
			 striking relevant committees of Congress and inserting
			 authorizing committees; and(D)by striking subsection
			 (e) and inserting the following:(e)Funding
				ruleNot less than 60 percent of the amount appropriated to carry
				out this section for each fiscal year shall be used to carry out activities
				under subparagraphs (B) through (D) of subsection
				(a)(1).;(6)by redesignating subpart
			 5 of part C of title II as subpart 3 of part E of title IX, and transferring
			 such subpart 3 so as to follow subpart 2 of part E of title IX;(7)by redesignating sections
			 2361, 2362, 2363, 2364, 2365, 2366, 2367, and 2368, as sections 9541, 9542,
			 9543, 9544, 9545, 9546, 9547, and 9548, respectively; and(8)in section 9546(b), as
			 redesignated by paragraph (7), by striking the matter following paragraph (2)
			 and inserting the following:(3)A State law that makes a
				limitation of liability inapplicable if the civil action was brought by an
				officer of a State or local government pursuant to State or local
				law..(b)Supporting teacher and
			 principal excellenceTitle II (20 U.S.C. 6601 et seq.), as
			 amended by subsection (a), is further amended by striking parts A, B, C, and D,
			 and inserting the following:AContinuous
				Improvement and Support for Teachers and Principals 2101.PurposeThe purpose of this part is to provide
				grants to State educational agencies and subgrants to local educational
				agencies to enable such agencies to improve academic achievement for all
				students, including students with disabilities and English learners, by—(1)providing professional
				development that is based on the result of a rigorous, transparent, and fair
				evaluation and is designed to improve instruction and student achievement;
				and(2)increasing the number and
				improving the equitable distribution of teachers and principals in accordance
				with section 1111(b)(1)(R).2102.DefinitionsIn this part:(1)Induction
				programThe term induction program has the meaning
				given the term in section 200 of the Higher Education Act of 1965 (20 U.S.C.
				1021).(2)MentoringThe
				term mentoring means supporting teachers or principals to increase
				the effectiveness and retention of such teachers or principals through a
				program that—(A)includes clear criteria
				for the selection of mentors that takes into account the mentor’s—(i)record of increasing
				student achievement; and(ii)ability to facilitate
				professional development activities;(B)provides high-quality
				training for mentors in how to support teachers or principals;(C)provides regularly
				scheduled time for collaboration, examination of student work and achievement
				data, and observation of teaching, and identifies and addresses areas for
				improvement; and(D)matches mentees with
				mentors in the same field, grade, grade span, or subject area.(3)StateThe
				term State means each of the 50 States of the United States, the
				Commonwealth of Puerto Rico, and the District of Columbia.1Grants to
				States2111.Allotments to
				States(a)In
				generalThe Secretary shall make grants to States with
				applications approved under section 2112 to enable the States to carry out the
				activities specified in section 2113. Each grant shall consist of the allotment
				determined for a State under subsection (b).(b)Determination of
				allotments(1)Reservation of
				fundsFrom the total amount appropriated to carry out this
				subpart for a fiscal year, the Secretary shall reserve—(A)one-half of 1 percent for
				allotments for the United States Virgin Islands, Guam, American Samoa, and the
				Commonwealth of the Northern Mariana Islands, to be distributed among those
				outlying areas on the basis of their relative need, as determined by the
				Secretary, in accordance with the purpose of this part; and(B)one-half of 1 percent for
				the Secretary of the Interior for programs under this part in schools operated
				or funded by the Bureau of Indian Education.(2)State
				allotments(A)In
				generalSubject to subparagraph (B), from the funds appropriated
				to carry out this subpart and not reserved under paragraph (1), the Secretary
				shall allot to each State the sum of—(i)an amount that bears the
				same relationship to 35 percent of the remaining amount as the number of
				individuals ages 5 through 17 in the State, as determined by the Secretary on
				the basis of the most recent satisfactory data, bears to the number of those
				individuals in all such States, as so determined; and(ii)an amount that bears the
				same relationship to 65 percent of the remaining amount as the number of
				individuals, ages 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all such
				States, as so determined.(B)ExceptionNo
				State receiving an allotment under subparagraph (A) may receive less than
				one-half of 1 percent of the total amount allotted under such
				subparagraph.(3)ReallotmentIf
				any State does not receive an allotment under this subsection for any fiscal
				year, the Secretary shall reallot the amount of the allotment to the remaining
				States in accordance with this subsection.2112.State
				applications(a)In
				generalFor a State to be eligible to receive a grant under this
				subpart, the State educational agency shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may reasonably require.(b)ContentsEach
				application submitted under this section shall include—(1)a description of how the
				State educational agency will—(A)ensure that each local
				educational agency receiving a subgrant under subpart 2 will comply with the
				requirements of such subgrant, including implementing a professional growth and
				improvement system;(B)provide technical
				assistance to support such implementation; and(C)ensure that the State
				educational agency regularly assesses implementation and results across local
				educational agencies’ professional growth and improvement systems to ensure
				comparability across the State in implementation of such systems in
				differentiating teacher and principal performance levels;(2)a description of how the
				State will use funds pursuant to section 2113(a);(3)a description of how the
				activities to be carried out by the State educational agency under this subpart
				will be evidence-based and an explanation of why the activities are expected to
				improve student achievement;(4)a description of how
				activities under this subpart are aligned with State academic content and
				student academic achievement standards and State assessments, which include, as
				appropriate, State early learning standards for children younger than
				kindergarten;(5)a description of how the
				State educational agency, working with local educational agencies, will provide
				data on each teacher’s student achievement and growth for the State assessments
				required under section 1111(a)(2) to teachers and local educational agencies,
				in a timely and useful manner;(6)a description of how the
				State educational agency will hold local educational agencies accountable for
				meeting the requirements of section 1117;(7)an assurance that the
				State educational agency will comply with section 9501 (regarding participation
				by private school children and teachers);(8)a description of the
				activities funded under this subpart, including how such activities will be
				coordinated with the State agency responsible for early childhood education
				programs and the State Advisory Council on Early Childhood Education and Care
				established under section 642B of the Head Start Act, that are designed to
				improve and strengthen the knowledge and skills of teachers and principals
				responsible for educating children in preschool, where applicable, through
				grade 3;(9)a description of how the
				State educational agency will provide for the equitable distribution of
				teachers in accordance with section 1111(b)(1)(R); and(10)an assurance that the
				State educational agency is encouraging collaboration between higher
				education-based educator preparation programs, the State, and local educational
				agencies to promote the readiness of new educators entering the profession
				through clinical experience and interaction, as well as other
				activities.(c)Deemed
				approvalAn application submitted by a State educational agency
				pursuant to subsection (a) shall be deemed to be approved by the Secretary
				unless the Secretary makes a written determination, prior to the expiration of
				the 120-day period beginning on the date on which the Secretary received the
				application, that the application is not in compliance with this
				subpart.(d)DisapprovalThe
				Secretary shall not finally disapprove the application, except after giving the
				State educational agency notice and an opportunity for a hearing.(e)NotificationIf
				the Secretary finds that the application is not in compliance, in whole or in
				part, with this subpart, the Secretary shall—(1)give the State
				educational agency notice and an opportunity for a hearing; and(2)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—(A)cite the specific
				provisions in the application that are not in compliance; and(B)request additional
				information, only as to the noncompliant provisions, needed to make the
				application compliant.(f)ResponseIf
				the State educational agency responds to the Secretary’s notification described
				in subsection (e)(2) during the 45-day period beginning on the date on which
				the agency received the notification, and resubmits the application with the
				requested information described in subsection (e)(2)(B), the Secretary shall
				approve or disapprove such application prior to the later of—(1)the expiration of the
				45-day period beginning on the date on which the application is resubmitted;
				or(2)the expiration of the
				120-day period described in subsection (c).(g)Failure To
				RespondIf the State educational agency does not respond to the
				Secretary’s notification described in subsection (e)(2) during the 45-day
				period beginning on the date on which the agency received the notification,
				such application shall be deemed to be disapproved.2113.State use of
				funds(a)In
				generalA State that receives a grant under section 2111—(1)shall reserve 95 percent
				of the funds made available through the grant to make subgrants to local
				educational agencies as described in subpart 2;(2)shall use not less than 2
				percent but not more than 5 percent of funds made available through the grant
				to support local educational agencies in—(A)improving the performance
				and equitable distribution of principals and, at the State’s discretion, other
				school leaders, including through—(i)activities designed to
				recruit, prepare, place, assist, support, and retain highly rated principals
				for high-need schools and low-performing schools, including through
				compensation or incentives; and(ii)providing training and
				support to principals and school leadership teams in high-need schools and
				low-performing schools on improving instruction and closing achievement gaps;
				and(B)providing technical
				assistance to local educational agencies to support the design and
				implementation of professional growth and improvement systems,
				including—(i)developing and
				disseminating research-based models and designing high-quality evaluation
				tools, such as classroom observation rubrics;(ii)developing and providing
				training for principals and other evaluators on how to evaluate teachers in
				order to differentiate teacher performance accurately, provide useful feedback,
				and use evaluation results to inform decisionmaking about professional
				development, improvement strategies, and personnel decisions;(iii)developing methods,
				including training and auditing, for ensuring inter-rater reliability of
				evaluation results;(iv)providing information on
				the appropriate collection, reporting, analysis, and use of evaluation data;
				and(v)developing a system for
				auditing the quality of professional growth and improvement systems, including
				the correlation with student achievement and continuous improvement, and
				improving such systems based on data and feedback; and(3)shall use funds remaining
				after making the reservations under paragraphs (1) and (2) to—(A)plan and administer State
				activities under this part, including awarding, monitoring, and enforcing the
				requirements of subgrants awarded under subpart 2;(B)assist local educational
				agencies in recruiting, preparing, placing, developing, and retaining highly
				rated teachers for high-need schools and low-performing schools;(C)provide technical
				assistance, as necessary, to local educational agencies that receive subgrants
				under subpart 2, to improve performance on the measures described in section
				2141(b), as applicable;(D)develop and disseminate
				the State Report described in subpart 4, and use the information in the State
				Report to guide efforts under this part; and(E)provide technical
				assistance and support to local educational agencies in the development and
				implementation of programs and policies that support young children’s
				transition from early childhood education programs into elementary schools,
				improve school readiness, and improve the academic achievement of young
				children.(b)Optional uses(1)In
				generalA State that receives a grant under section 2111 may,
				from the funds reserved pursuant to subsection (a)(2), use an amount equal to
				not more than 1 percent of the funds made available through the grant to
				establish, expand, or implement 1 or more teacher or principal preparation
				academies and to provide for a State authorizer, if—(A)the State does not have
				in place legal, statutory, or regulatory barriers to the creation or operation
				of teacher or principal preparation academies;(B)the State enables
				candidates attending a teacher or principal preparation academy to be eligible
				for State financial aid to the same extent as participants in other
				State-approved teacher or principal preparation programs, including alternative
				certification, licensure, or credential programs;(C)the State enables
				teachers or principals who are teaching or working while on alternative
				certificates, licenses, or credentials to teach or work in the State while
				enrolled in a teacher or principal preparation academy; and(D)the State will recognize
				a certificate of completion (from any teacher or principal preparation academy
				that is not, or is unaffiliated with, an institution of higher education), as
				at least the equivalent of a master’s degree in education for the purposes of
				hiring, retention, compensation, and promotion in the State.(2)DefinitionsIn
				this subsection:(A)Teacher or principal
				preparation academyThe term teacher or principal
				preparation academy means a public or other nonprofit institution that
				will prepare teachers or principals, or both, to serve in high-need schools and
				that—(i)enters into an agreement
				with a State authorizer that specifies the goals expected of the institution,
				including—(I)a requirement
				that—(aa)teacher or principal
				candidates, or teachers teaching or principals serving on alternative
				certificates, licenses, or credentials, who are enrolled in the academy receive
				a significant part of their training through clinical preparation that partners
				candidates with mentor teachers or principals with a demonstrated track record
				of success in improving student growth, including (where applicable) children
				with disabilities, children living in poverty, and English learners; and(bb)the academy will provide
				instruction to teacher candidates that links to the clinical preparation
				experience;(II)the number of teachers
				or principals the academy will produce and the minimum number and percentage of
				teachers or principals who will demonstrate success in improving student
				performance based on multiple measures (including student growth);(III)a requirement that the
				teacher preparation component of the academy will only award a certificate of
				completion (or degree, if the academy is, or is affiliated with, an institution
				of higher education) after the graduate demonstrates a track record of success
				in improving student performance based on multiple measures (including student
				growth), either as a student teacher or teacher-of-record on an alternative
				certificate, license, or credential;(IV)a requirement that the
				principal preparation component of the academy will only award a certificate of
				completion (or degree, if the academy is, or is affiliated with, an institution
				of higher education) after the graduate demonstrates a track record of success
				in improving student performance for some or all of a school’s students;
				and(V)timelines for producing
				cohorts of graduates and conferring certificates of completion (or degrees, if
				the academy is, or is affiliated with, an institution of higher education) from
				the academy;(ii)shall not have
				unnecessary restrictions placed on the methods the academy will use to train
				teacher or principal candidates (or teachers or principals that are teaching or
				working while on alternative certificates, licenses, or credentials), including
				restrictions or requirements—(I)obligating the faculty of
				the academy to hold advanced degrees, or prohibiting the faculty of the academy
				from holding advanced degrees;(II)obligating such faculty
				to conduct academic research;(III)related to the physical
				infrastructure of the academy;(IV)related to the number of
				course credits required as part of the program of study;(V)related to the
				undergraduate coursework completed by teachers teaching on alternative
				certificates, licenses, or credentials, as long as such teachers have
				successfully passed all relevant State-approved content area examinations;
				or(VI)related to obtaining
				additional accreditation from a national accrediting body; and(iii)limits admission to its
				program to candidates who demonstrate strong potential to improve student
				achievement, based on a rigorous selection process that reviews a candidate’s
				prior academic achievement or record of professional accomplishment.(B)State
				authorizerThe term State authorizer means an entity
				designated by the Governor of a State to recognize teacher or principal
				preparation academies within the State that—(i)enters into an agreement
				with a teacher or principal preparation academy that specifies the goals
				expected of the academy, as described in subparagraph (A)(i);(ii)may be a nonprofit
				organization, State educational agency, or other public entity, or consortium
				of such entities (including a consortium of States); and(iii)does not reauthorize a
				teacher or principal preparation academy if the academy fails to produce the
				minimum number or percentage of effective teachers or principals, respectively,
				identified in the academy’s authorizing agreement.(c)Supplement, not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, non-Federal funds
				that would otherwise be used for activities authorized under this
				subpart.2Subgrants to
				local educational agencies2121.Allocations to local
				educational agencies(a)In
				generalThe Secretary may make a grant to a State under subpart 1
				only if the State educational agency agrees to distribute the funds described
				in this section as subgrants to local educational agencies under this
				subpart.(b)Allocations(1)In
				generalFrom the total amount reserved by a State under section
				2113(a)(1) for a fiscal year, the State educational agency shall allocate to
				each of the eligible local educational agencies in the State for such fiscal
				year the sum of—(A)an amount that bears the
				same relationship to 20 percent of the total amount reserved as the number of
				individuals age 5 through 17 in the geographic area served by the agency, as
				determined by the Secretary on the basis of the most recent satisfactory data,
				bears to the number of those individuals in the geographic areas served by all
				the local educational agencies in the State, as so determined; and(B)an amount that bears the
				same relationship to 80 percent of the total amount reserved as the number of
				individuals age 5 through 17 from families with incomes below the poverty line
				in the geographic area served by the agency, as determined by the Secretary on
				the basis of the most recent satisfactory data, bears to the number of those
				individuals in the geographic areas served by all the local educational
				agencies in the State, as so determined.(2)Hold harmless(A)In
				generalNotwithstanding paragraph (1), the State educational
				agency shall allocate to each of the eligible local educational agencies in the
				State an amount that is not less than 90 percent of the allocation the eligible
				local educational agency received for the previous fiscal year under this
				part.(B)Ratable
				reductionIf insufficient funds are appropriated to allocate the
				amounts that all eligible local educational agencies in the State are eligible
				to receive under subparagraph (A) for a fiscal year, the Secretary shall
				ratably reduce those amounts for the fiscal year.2122.Local applications
				and needs assessment(a)In
				generalTo be eligible to receive a subgrant under this subpart,
				a local educational agency shall—(1)submit an application to
				the State educational agency at such time, in such manner, and containing such
				information as the State educational agency may reasonably require; and(2)conduct, with the
				involvement of school staff and other stakeholders, as applicable, an
				assessment of the human capital needs of the local educational agency,
				including in the areas set forth under section 2141(b), as applicable.(b)ContentsEach
				application submitted under this section shall include the following:(1)Needs
				assessmentA description of the results of the needs assessment
				conducted under subsection (a)(2) and how the local educational agency will
				align use of funds with such assessment.(2)Performance
				measuresA description of the performance measures and activities
				the local educational agency will use to address the needs identified in such
				assessment.(3)Professional growth and
				improvement systemAn assurance that the local educational agency
				will create, or improve, and implement a professional growth and improvement
				system by a date identified by the local educational agency and approved by the
				State educational agency that shall not be later than the 2015–2016 school
				year.(4)Professional
				developmentA description of the professional development
				activities that will be made available to teachers and principals under this
				subpart and how the local educational agency will ensure that the professional
				development needs of teachers and principals, as identified by the professional
				growth and improvement system, will be met using funds under this
				subpart.(5)Encouraging
				collaboration to promote educator readinessAn assurance that the
				local educational agency is encouraging collaboration with higher
				education-based educator preparation programs to promote the readiness of new
				educators entering the profession through clinical experience and interaction,
				as well as other activities.(6)Integration of
				technology into curricula and instructionA description of how
				the local educational agency will integrate funds under this subpart with funds
				received under part D that are used for professional development to train
				teachers to integrate technology into curricula and instruction to improve
				teaching, learning, and technology literacy.(7)Evidence-based
				activitiesA description of how the activities to be carried out
				by the State educational agency under this subpart will be evidence-based and
				an explanation of why the activities are expected to improve student
				achievement.2123.Local use of
				funds(a)In
				generalA local educational agency that receives a subgrant under
				section 2121 shall use subgrant funds to address the achievement of students in
				schools designated as focus schools under section 1116(c) and priority schools
				under section 1116(d) and schools not meeting their performance targets, as
				described in section 1116(b).(b)Professional
				development(1)In
				GeneralA local educational
				agency that receives a subgrant under section 2121 shall use subgrant funds to
				develop and carry out professional development, which may include joint
				professional development for teachers, principals, and other relevant school
				staff with early childhood education program staff.(2)Priority Schools; Focus
				schoolsNot less than 20
				percent of subgrant funds—(A)shall be used to provide professional
				development for teachers serving students in schools identified as priority
				schools under section 1116(d) and not receiving school improvement funds as
				described in section 1116(f); and(B)if a local educational agency has excess
				funds after meeting the needs of teachers serving students in priority schools,
				as required under subparagraph (A), may be used to provide professional
				development for teachers serving students in schools identified as focus
				schools under section 1116(c).(c)Permissible uses of
				fundsA local educational
				agency that receives a subgrant under section 2121 may use subgrant funds to
				implement strategies that lead to increased student achievement for all
				students, including English learners and students with disabilities, by
				carrying out 1 or more of the following activities:(1)Developing, implementing
				and improving an induction program or a mentoring program.(2)Improving within-district
				equity in the distribution of teachers consistent with the requirements of
				section 1111(b)(1)(R).(3)Developing and
				implementing a professional growth and improvement system.(4)Carrying out in-service
				training for school personnel in—(A)the techniques and
				supports needed for early identification of children with trauma histories, and
				children with, or at risk of, mental illness;(B)the use of referral
				mechanisms that effectively link such children to appropriate treatment and
				intervention services in the school and in the community, where appropriate;
				and(C)forming partnerships
				between school-based mental health programs and public or private mental health
				organizations.(5)Increasing teacher
				capacity to evaluate student work and use student achievement data and creating
				career ladders to provide opportunities for highly rated teachers or
				paraprofessionals to advance or take on additional roles and
				responsibilities.(6)Recruiting, preparing,
				placing, supporting, developing, rewarding, and retaining highly rated teachers
				and principals in high-need schools and low-performing schools.(7)Reducing class size for
				prekindergarten through grade 3, by an amount and to a level consistent with
				what scientifically valid research has found to improve student
				achievement.(d)Supplement, not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, non-Federal funds
				that would otherwise be used for activities authorized under this
				subpart.3National
				leadership activities2131.National leadership
				activitiesFrom the funds made
				available to carry out this part for a fiscal year, the Secretary is authorized
				to set aside not more than 1 percent for the following activities related to
				the purpose of this part:(1)Research and
				development.(2)Technical
				assistance.(3)Outreach and
				dissemination activities directly or through grants, contracts, or cooperative
				agreements.(4)Activities relating to
				gifted and talented students, as described in section 2132.2132.Gifted and Talented
				StudentsThe Secretary
				shall—(1)acting through the
				Director of the Institute of Education Sciences, continue research and
				development activities related to the education of gifted and talented
				students, particularly research and development activities related to such
				students who reside in rural communities or have been underrepresented as
				gifted and talented;(2)support a National
				Research Center on the Gifted and Talented that conducts research and serves as
				a national clearinghouse for evidence-based best practices to improve the
				identification and instruction of gifted and talented students; and(3)administer demonstration
				grants, in consultation with the Director of the Institute of Education
				Sciences, to programs that build and enhance the ability of elementary school
				and secondary school personnel to support gifted and talented students.4Accountability2141.Accountability(a)In general(1)State
				reportEach State that receives a grant under subpart 1 shall
				annually submit to the Secretary, in a manner prescribed by the Secretary, and
				make public, a State Report on program performance and results under such
				grant. Such State Report shall provide the information required under
				subsection (b).(2)Local educational
				agency reportEach local educational agency that receives a
				subgrant under subpart 2 shall annually submit to the State, in a manner
				prescribed by the State, and make public, a Local Educational Agency Report on
				program performance and results under such subgrant. Such Local Educational
				Agency Report shall provide the information required under subsection
				(b).(3)FERPA
				complianceEach State and local educational agency that submits a
				report in compliance with this subsection shall collect, report, and
				disseminate information contained in such report in compliance with section 444
				of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the
				Family Educational Rights and Privacy Act of 1974).(4)Teacher and principal
				privacyNo State or local educational agency shall publicly
				report information in compliance with this subsection in a case in which the
				results would reveal personally identifiable information about an individual
				teacher or principal.(b)InformationEach
				State Report and Local Educational Agency Report shall contain, as
				appropriate—(1)a description of how
				funds have been used, including how funds have been used to address the needs
				of teachers serving students in schools not meeting performance targets, as
				described in section 1116(b), and schools identified as focus schools and
				priority schools under subsections (c) and (d) of section 1116 and the results
				of the use of those funds;(2)the number of highly
				rated teachers in the local educational agency teaching in schools identified
				as focus schools and priority schools under subsections (c) and (d) of section
				1116;(3)student achievement data,
				by teacher preparation program within the State, for students taught by such
				program’s graduates;(4)a description of the
				professional growth and improvement system required under section 2122;(5)a description of how
				chosen professional development activities improved teacher and principal
				performance using the professional growth and improvement system; and(6)how funds have been used
				to contribute to the equitable distribution of teachers.5Principal
				recruitment and training2151.Principal recruitment
				and training grant program(a)DefinitionsIn
				this section:(1)Aspiring
				principalThe term aspiring principal means an
				individual who is enrolled in a principal preparation program’s preservice
				residency that provides training in instructional leadership, organizational
				management, and the development of teachers.(2)Current
				principalThe term current principal means an
				individual who, as of the date of the determination of participation in a
				program under this section, is employed as a principal or has been employed as
				a principal.(3)Eligible
				entityThe term eligible entity means—(A)a local educational
				agency or educational service agency that serves an eligible school or a
				consortium of such agencies;(B)a State educational
				agency or a consortium of such agencies;(C)a State educational
				agency in partnership with 1 or more local educational agencies or educational
				service agencies that serve an eligible school;(D)an entity described in
				subparagraph (A), (B), or (C) in partnership with 1 or more nonprofit
				organizations or institutions of higher education; or(E)an institution of higher
				education or a nonprofit organization, if the institution or nonprofit
				organization can demonstrate a record of—(i)preparing principals who
				have been able to improve student achievement substantially; and(ii)placing a significant
				percentage of such principals in eligible schools.(4)Eligible
				schoolThe term eligible school means a public
				school, including a public charter school, that meets 1 or more of the
				following criteria:(A)Is a high-need
				school.(B)Is identified as a
				priority school under section 1116(d).(C)Is identified as a focus
				school under section 1116(c).(D)In the case of a public
				school containing middle grades, feeds into a public high school that has less
				than a 60 percent graduation rate.(E)Is a rural school served
				by a local educational agency that is eligible to receive assistance under part
				B of title VI.(5)High-need
				school(A)In
				generalThe term high-need school means—(i)an elementary school or
				middle school in which not less than 50 percent of the enrolled students are
				children from low-income families; or(ii)a high school in which
				not less than 40 percent of the enrolled students are children from low-income
				families, which may be calculated using comparable data from feeder
				schools.(B)Low-income
				familyFor purposes of subparagraph (A), the term
				low-income family means a family—(i)in which the children are
				eligible for a free or reduced price lunch under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.);(ii)receiving assistance
				under a State program funded under part A of title IV of the Social Security
				Act (42 U.S.C. 601 et seq.); or(iii)in which the children
				are eligible to receive medical assistance under the Medicaid program.(6)Mentor
				principalThe term mentor principal means an
				individual with the following characteristics:(A)Strong instructional
				leadership skills in an elementary school or secondary school setting.(B)Strong verbal and written
				communication skills, which may be demonstrated by performance on appropriate
				assessments.(C)Knowledge, skills, and
				attitudes to—(i)establish and maintain a
				professional learning community that effectively extracts information from data
				to improve the school culture and personalize instruction for all students to
				result in improved student achievement;(ii)create and maintain a
				learning culture within the school that provides a climate conducive to the
				development of all members of the school community, including one of continuous
				learning for adults tied to student learning and other school goals;(iii)engage in continuous
				professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship, and
				internship;(iv)understand youth
				development appropriate to the age level served by the school and from this
				knowledge set high expectations and standards for the academic, social,
				emotional, and physical development of all students; and(v)actively engage the
				community to create shared responsibility for student academic performance and
				successful development.(7)Middle
				gradeThe term middle grade means any of grades 5
				through 8.(8)School-level student
				outcomesThe term school-level student outcomes
				means, at the whole school level and for each subgroup of students described in
				section 1111(a)(3)(D) who are served by the school—(A)student academic
				achievement and student growth; and(B)additional outcomes,
				including, at the high school level, graduation rates and the percentage of
				students taking college-level coursework.(b)Program
				authorized(1)Principal recruitment
				and training grant programThe Secretary shall award grants to
				eligible entities to enable such entities to recruit, prepare, place, and
				support principals in eligible schools.(2)Duration(A)In general(i)Not more than 5 year
				durationA grant awarded under this section shall be not more
				than 5 years in duration.(ii)RenewalThe
				Secretary may—(I)renew a grant awarded
				under this section based on performance; and(II)in renewing a grant
				under subclause (I), award the grantee increased funding to scale up or
				replicate the grantee's program.(B)PerformanceIn
				evaluating performance for purposes of subparagraph (A)(ii)(I)—(i)the Secretary's primary
				consideration shall be the extent to which the principals recruited, prepared,
				placed, or supported by the grantee have improved school-level student outcomes
				in eligible schools; and(ii)the Secretary shall also
				consider the percentage of program graduates—(I)who become principals in
				eligible schools;(II)who remain principals in
				eligible schools for multiple years; and(III)who are highly rated
				principals, as determined by the State educational agency.(c)Application and
				selection criteria(1)ApplicationAn
				eligible entity that desires a grant under this section shall submit to the
				Secretary an application at such time, in such manner, and accompanied by such
				information as the Secretary may require.(2)Selection
				criteriaIn awarding grants under this section, the Secretary
				shall consider—(A)the extent to which the
				entity has the capacity to implement the activities described in subsection (e)
				that the entity proposes to implement;(B)the extent to which the
				entity has a demonstrated record of effectively preparing high-quality
				principals or an evidenced-based plan for preparing principals to improve
				school-level student outcomes in eligible schools;(C)the extent to which the
				entity has a demonstrated record of effectiveness or an evidence-based plan for
				providing principals trained by the entity with the guidance, support, and
				tools they need to improve school-level student outcomes in eligible schools,
				including providing principals with resources, such as funding to ensure
				supports for quality teaching, access to best practices, and decisionmaking
				authority over areas such as personnel, budget, curriculum, or
				scheduling;(D)the likelihood of the
				entity sustaining the project with funds other than funds provided under this
				section, which other funds may include funds provided under this title other
				than this section, once the grant is no longer available to the entity;
				and(E)the extent to which the
				proposed project will serve rural areas or high-poverty areas.(d)Awarding
				grants(1)PriorityIn
				awarding grants under this section, the Secretary shall give priority to an
				eligible entity with a record of preparing or developing principals who—(A)have improved
				school-level student outcomes, and in the case of high school principals,
				postsecondary enrollment and persistence rates;(B)have become principals in
				eligible schools; and(C)remain principals in
				eligible schools for multiple years.(2)Grants for rural
				schools and lowest performing schoolsIn awarding grants under
				this section, the Secretary shall, consistent with the quality of
				applications—(A)award not less than 1
				grant to an eligible entity that intends to establish a program that focuses on
				training or supporting principals and other school leaders for rural schools;
				and(B)award not less than 1
				grant to an eligible entity that intends to establish a program to train and
				support principals and other school leaders to lead reform efforts in priority
				schools identified under section 1116(d) in a State or more than 1
				State.(3)Reform
				effortsAn eligible entity that receives a grant under this
				section to carry out a program described in paragraph (2)(B)—(A)during the first year of
				the grant, shall use grant funds to—(i)bring together experts
				and stakeholders who are committed to dramatic and effective reform of priority
				schools identified under section 1116(d) who can provide input about what the
				evidence base shows regarding effective school leadership in such
				schools;(ii)collect and develop, in
				consultation with experts and stakeholders, a core body of knowledge regarding
				effective school reform leadership in priority schools identified under section
				1116(d), which is evidence-based; and(iii)develop, drawing on the
				core body of knowledge developed in clause (ii), a leadership training program
				for principals, mentors, and other school leaders, to prepare and support the
				principals, mentors, and leaders to lead effective school reform efforts in
				priority schools identified under section 1116(d); and(B)during each year of the
				grant after the first year, shall use grant funds—(i)to carry out the
				leadership training program described in subparagraph (A)(iii);(ii)to ensure that the
				leadership training program described in subparagraph (A)(iii) is informed, on
				an ongoing basis, by consultation with experts and stakeholders, and by the
				program’s tracking of the performance of its graduates in leading school reform
				efforts in priority schools identified under section 1116(d);(iii)to select cohorts of
				trained or experienced principals to lead school reform efforts in priority
				schools identified under section 1116(d);(iv)to provide support for,
				and encourage interaction among, cohorts of principals after completion of the
				leadership training program described in subparagraph (A)(iii); and(v)to disseminate
				information to principals, mentors, and other school leaders engaging in reform
				efforts in priority schools identified under section 1116(d).(e)ActivitiesEach
				eligible entity that receives a grant under this section shall use grant funds
				to carry out the following:(1)Recruiting and selecting,
				using rigorous, competency-based, selection criteria, and training and
				supporting a diverse group of aspiring principals or current principals, or
				both, for work in eligible schools.(2)Tracking participants to
				determine if such individuals are attaining, or have attained, the competencies
				needed to complete the training to enter into an effective leadership role, and
				providing counseling or, if appropriate, separation, to participants who the
				entity determines will not attain, or have not attained, those
				competencies.(3)If the eligible entity
				provides a program for aspiring principals—(A)requiring that candidates
				demonstrate awareness of and have experience with the knowledge, skills, and
				attitudes to—(i)establish and maintain a
				professional learning community that effectively extracts information from data
				to improve the school culture and personalize instruction for all students to
				result in improved student achievement;(ii)create and maintain a
				learning culture within the school that provides a climate conducive to the
				development of all members of the school community, including one of continuous
				learning for adults tied to student learning and other school goals;(iii)engage in continuous
				professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship, and
				internship;(iv)understand youth
				development appropriate to the age level served by the school and from this
				knowledge set high expectations and standards for the academic, social,
				emotional, and physical development of all students; and(v)actively engage the
				community to create shared responsibility for student academic performance and
				successful development; and(B)ensuring that the program shall provide
				aspiring principals with—(i)a preservice residency
				that is not less than 1 year in length, and that includes coaching from a
				mentor principal, and instructional leadership and organizational management
				experience;(ii)focused coursework on
				instructional leadership, organizational management, and the use of a variety
				of data for purposes of—(I)instruction;(II)evaluation and
				development of teachers; and(III)development of highly
				effective school organizations; and(iii)ongoing support,
				mentoring, and professional development for not less than 2 years after the
				aspiring principals complete the residency and commence work as assistant
				principals and principals.(4)Training mentors for
				principals who are serving or who wish to serve in eligible schools or for
				aspiring principals who wish to serve in such eligible schools, or for
				both.(5)Providing differentiated
				training to participants in competencies that evidence shows are critical to
				improving school-level student outcomes in eligible schools, such as—(A)recruiting, training,
				supervising, supporting, and evaluating teachers and other staff;(B)developing teams of
				effective school staff, and distributing among members of such teams
				responsibilities for leading and improving their schools;(C)establishing learning
				communities where principals and teachers—(i)share a school mission
				and goals with an explicit vision of quality teaching and learning that guides
				all instructional decisions;(ii)commit to improving
				student outcomes and performances;(iii)set a continuous cycle
				of collective inquiry and improvement;(iv)foster a culture of
				collaboration where teachers and principals work together on a regular basis to
				analyze and improve teaching and learning; and(v)support and share
				leadership;(D)where applicable for
				participants serving elementary schools, offering high-quality early childhood
				education to the students such participants are serving and facilitating the
				transition of children from early learning settings to elementary
				school;(E)where applicable for
				participants serving high schools, facilitating postsecondary level coursework
				for students through access to Advanced Placement and International
				Baccalaureate courses, dual enrollment programs, and early college high
				schools, as well as support services to help students transition to
				postsecondary education;(F)setting high expectations
				for student achievement;(G)addressing the unique
				needs of specific student populations served, such as students with
				disabilities, students who are English learners, and students who are homeless
				or in foster care;(H)managing budget resources
				and school time to support high-quality instruction and improvements in student
				achievement, such as by extending the school day and year and providing common
				planning time to teachers and staff;(I)working effectively with
				students’ parents and other members of the community;(J)using technology and
				multiple sources of data to personalize instruction;(K)monitoring and improving
				the alignment and effectiveness of curriculum, instruction, and assessment,
				using a variety of data providing evidence of student and school outcomes;
				and(L)developing and
				maintaining a positive school culture where students, teachers, and other staff
				are motivated to collaborate and work together to achieve goals.(6)Delivering high-quality,
				differentiated, school-level support services and training to current
				principals of eligible schools, if the eligible entity provides a program for
				current principals, or during the period described in paragraph (3)(B)(iii) to
				individuals who have completed the aspiring principal residency, if the
				eligible entity provides a program for aspiring principals, to help meet the
				specific needs of the eligible schools they serve, which may include—(A)training and support for
				the design of schoolwide improvement plans based on the diagnosis of school
				conditions and needs informed by data and analysis of classroom and school
				practices; and(B)support in organizing and
				training the teams described in paragraph (5)(B).(7)Making available any
				training materials funded under the grant, such as syllabi, assignments, or
				selection rubrics, to the Department for public dissemination.(8)Tracking the
				effectiveness of the program based on, at a minimum—(A)school-level student
				outcomes at the schools where program graduates have served as
				principals;(B)the percentage of program
				graduates who become principals in eligible schools; and(C)the percentage of program
				graduates who remain principals in eligible schools for multiple years.(9)Using the data on the
				effectiveness of the program for, among other purposes, the continuous
				improvement of the program.(f)Annual
				reportAn eligible entity that receives a grant under this
				section shall submit an annual report, beginning in the third year of the
				grant, to the Secretary regarding—(1)school-level student
				outcomes resulting from implementation of the grant activities; and(2)data on—(A)the percentage of program
				graduates who become principals in eligible schools;(B)the percentage of
				graduates who remain principals in eligible schools for multiple years;
				and(C)the percentage of program
				graduates who are highly rated, as determined by the State educational
				agency.(g)Matching
				requirement(1)Matching
				requirement(A)In
				generalAn eligible entity that receives a grant under this
				section shall contribute annually to the activities assisted under such grant
				matching funds in an amount equal to not less than 20 percent of the amount of
				the grant from non-Federal sources.(B)Matching
				fundsThe matching funds requirement under subparagraph (A) may
				be met by—(i)contributions that are in
				cash or in-kind, fairly evaluated; and(ii)payments of a salary or
				stipend to an aspiring principal during the aspiring principal’s residency
				year.(2)WaiverThe
				Secretary may waive or reduce the matching requirement under paragraph (1) if
				the eligible entity demonstrates a need for such waiver or reduction due to
				financial hardship.(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, and not supplant, any other Federal, State, or local funds
				otherwise available to carry out the activities described in this
				section.BTeacher
				Pathways to the Classroom2201.Teacher
				Pathways(a)PurposeIt
				is the purpose of this section to support the recruitment, selection,
				preparation, placement, retention, and support of teachers in high-need
				subjects or fields who will improve student academic achievement and student
				outcomes at high-needs schools.(b)DefinitionsIn
				this section:(1)Eligible
				entityThe term eligible entity means—(A)a partnership of—(i)1 or more institutions of
				higher education or nonprofit organizations; and(ii)a high-need local
				educational agency and 1 or more other local educational agencies or State
				educational agencies; or(B)an institution of higher
				education or a nonprofit organization that can demonstrate a record of—(i)preparing teachers who
				are successful in improving student achievement; and(ii)placing a significant
				percentage of those teachers in high-need schools.(2)Teacher in a high-need
				subject or fieldThe term teacher in a high-need subject or
				field means a teacher of—(A)students with
				disabilities;(B)English learners;
				or(C)science, technology,
				engineering, or mathematics.(c)Authorization of grant
				awardsThe Secretary shall award grants to eligible entities to
				pay for the Federal share of the cost of carrying out the activities described
				in this section.(d)ApplicationsAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.(e)ConsiderationsIn
				awarding grants under this section, the Secretary shall consider the geographic
				diversity of the eligible entities, including the distribution of grants among
				urban, suburban, and rural areas.(f)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants that demonstrate a record of—(1)recruiting college
				undergraduates, recent college graduates, graduate students, and professionals
				with a demonstrated history of significant academic achievement to become
				teachers;(2)recruiting and selecting
				candidates who are members of groups underrepresented in the teaching
				profession; and(3)preparing teachers who
				consistently improve student academic achievement at high-need schools.(g)Required use of
				fundsAn eligible entity that receives a grant under this section
				shall use the grant funds for the following:(1)To recruit, select,
				prepare, place, retain, and support teachers for high-need schools and teachers
				in high-need subjects or fields.(2)To prepare all teachers
				to teach students with disabilities and English learners.(3)To prepare teachers in
				classroom management, instructional planning and delivery, learning theory and
				cognitive development, literacy development, and student assessment.(4)To provide school-based,
				clinical experience at a high-need school that includes observation of and
				feedback on teacher candidates' teaching.(5)To provide ongoing
				mentoring and support, which may include coursework, for participants for at
				least 1 school year.(h)Permissible use of
				grant fundsAn eligible entity that receives a grant under this
				section may use the grant funds to provide financial stipends for teacher
				candidates who are not the teacher of record.(i)Performance and grant
				renewal(1)Tracking
				performanceAn eligible entity that receives a grant under this
				section shall—(A)track the placement rate,
				retention rate, and performance in improving student academic achievement of
				teachers recruited and prepared by programs funded by the grant; and(B)submit data on such
				performance to the Secretary.(2)Conditions for grant
				renewalThe Secretary shall evaluate the information submitted
				under paragraph (1) and renew a grant awarded under this section only if the
				data indicate the teachers are successful in improving student academic
				achievement.(j)Fiscal
				agentThe fiscal agent for an eligible entity that receives a
				grant under this section may be a local educational agency, State educational
				agency, institution of higher education, or nonprofit organization that is a
				partner in the eligible entity.(k)Matching
				requirements(1)Federal
				shareExcept as provided in paragraph (2)(B), the Federal share
				for this section shall be a percentage of the cost of the activities assisted
				under the grant as determined by the Secretary.(2)Non-Federal
				share(A)In
				generalThe non-Federal share provided by an eligible entity
				receiving a grant under this section shall be a percentage of the cost of the
				activities assisted under the grant as determined by the Secretary. The
				non-Federal share may include in-kind contributions.(B)Special
				ruleThe Secretary may waive or reduce the amount of the
				non-Federal share described in subparagraph (A) for any fiscal year if the
				eligible entity demonstrates to the Secretary that the funds needed to carry
				out that subparagraph are unavailable due to economic hardship, as determined
				by the Secretary.(l)EvaluationFrom
				the amount appropriated for this part and reserved for evaluation activities in
				accordance with section 9601(a), the Secretary, acting through the Director of
				the Institute of Education Sciences, shall, in consultation with the relevant
				program office at the Department—(1)evaluate the
				implementation and impact of the program under this section;(2)identify best practices
				for recruiting, selecting, preparing, placing, retaining, and supporting
				teachers in high-need subjects or fields for high-need schools; and(3)disseminate research on
				best practices.CTeacher
				Incentive Fund Program2301.Purposes;
				definitions(a)PurposesThe
				purposes of this part are to assist States, local educational agencies, and
				nonprofit organizations to develop, implement, improve, or expand strategies to
				ensure that the most effective teachers and principals are serving in the
				lowest-performing schools.(b)DefinitionsExcept
				as otherwise provided, in this part:(1)Eligible
				entityThe term eligible entity means—(A)a local educational
				agency or a consortium of local educational agencies, which may include a
				charter school that is a local educational agency;(B)a State educational
				agency, or other State agency designated by the chief executive of a State to
				participate under this part; or(C)an institution of higher
				education or nonprofit organization, in partnership with an entity described in
				subparagraph (A) or (B).(2)Highly effective
				teacher or principalThe term highly effective teacher or
				principal means a teacher or principal who has not less than 3 years
				of—(A)receiving the highest
				ratings in a professional growth and improvement system; or(B)if a professional growth
				and improvement system has not yet been implemented, receiving the highest
				rating category of an existing local educational agency teacher or principal
				evaluation system.(3)Human capital
				systemThe term human capital system means an
				evidence-based and data-driven system for—(A)identifying, recruiting,
				training, hiring, placing, and retaining those individuals who are or are most
				likely to be highly effective teachers and principals;(B)attracting highly
				effective teachers and principals to high-need schools, including by providing
				highly effective teachers and principals in such schools with support and
				development opportunities focused on increasing student achievement; and(C)retaining highly
				effective teachers and principals in high-need schools over time by creating
				school environments that enable excellent teaching, including through
				strategies such as personalized learning, project-based learning, blended
				learning, distributed leadership, career pathways, and time for collaboration
				and use of student data in professional learning communities.2302.Teacher incentive
				fund grants(a)In
				generalFrom the amounts appropriated to carry out this part, the
				Secretary is authorized to award grants, on a competitive basis, to eligible
				entities to enable the eligible entities to develop, implement, improve, or
				expand strategies, including incentives and human capital systems to increase
				the number of highly effective teachers and principals serving in high-need
				schools.(b)PriorityIn
				awarding a grant under this part, the Secretary shall give priority to an
				eligible entity that concentrates the proposed activities in high-need schools
				designated as priority schools, as described in section 1116(d), and then to an
				eligible entity that concentrates the proposed activities in a State or local
				educational agency that has already developed a professional growth and
				improvement system required under section 2122.(c)ApplicationsTo be eligible to receive a grant under
				this part, an eligible entity shall submit an application to the Secretary, at
				such time and in such manner as the Secretary may reasonably require. The
				application shall include, as applicable—(1)a description of the
				strategy that the eligible entity proposes to develop, implement, improve, or
				expand;(2)a description and
				evidence of the support and commitment of teachers and principals in the school
				to be served by the project, the community, including community-based
				organizations, and the local educational agencies, including a demonstration of
				consultation with teachers and principals in the design and development of the
				proposal;(3)a description of the
				local educational agency or school to be served by the project, including such
				student academic achievement, demographic, and socioeconomic information as the
				Secretary may request;(4)a description of the
				quality of teachers and principals in the local educational agency and the
				schools to be served by the project and how the project will increase the
				quality of teachers and principals in a high-need school;(5)a description of how the
				eligible entity will use grant funds under this part in each year of the grant
				to continuously increase the number of highly effective teachers and principals
				in the highest-need schools;(6)a description of how the
				eligible entity will continue funding and carrying out the project after the
				grant period ends;(7)a description of the
				State, local, or other public or private funds that will be used to supplement
				the grant and sustain the activities assisted under the grant at the end of the
				grant period; and(8)a description of the
				rationale and evidence base for the proposed activities and of any prior
				experience of the eligible entity in developing and implementing such
				activities.(d)Use of
				fundsAn eligible entity that receives a grant under this part
				shall use the grant funds to carry out activities that are designed to develop,
				implement, improve, or expand strategies to increase the number of highly
				effective teachers or principals serving in high-need schools, consistent with
				this part, which may include—(1)paying bonuses and
				increased salaries, if the eligible entity uses an increasing share of
				non-Federal funds to pay the bonuses and increased salaries each year of the
				grant, to highly effective teachers or principals who work in high-need
				schools;(2)improving a professional
				growth and improvement system required under section 2122;(3)reforming the local
				educational agency’s system of compensating teachers and principals; and(4)developing and
				implementing a human capital system.(e)Duration of
				grants(1)In
				generalThe Secretary may award a grant under this part for a
				period of not more than 5 years.(2)LimitationA
				local educational agency may receive (whether individually or as part of a
				consortium or partnership) a grant under this part only twice. A second grant
				may be awarded only if the Secretary determines that the eligible entity has
				demonstrated sufficient progress and demonstrates the sustainability of the
				grant project after the expiration of the grant period.(f)Equitable geographic
				distributionTo the extent
				practicable, the Secretary shall ensure an equitable geographic distribution of
				grants under this part, including the distribution between rural and urban
				areas.(g)Supplement, not
				supplantGrant funds provided
				under this part shall be used to supplement, not supplant, other Federal,
				State, or local funds available to carry out the activities described in this
				part.DAchievement
				through technology and innovation2401.Short
				titleThis part may be cited
				as the Achievement Through Technology
				and Innovation Act of 2013 or the ATTAIN
				Act.2402.Purposes and
				goalsThe purposes and goals
				of this part are—(1)to ensure that through
				effective and innovative uses of technology every student has access to
				personalized, rigorous, and relevant learning to meet the goals of this part to
				raise student achievement, close the achievement gap, and ensure highly
				effective teaching, and to prepare all students to be technology literate and
				make sufficient academic growth to succeed in the 21st century digital
				economy;(2)to evaluate, build upon,
				and increase the use of evidence-based and innovative systemic education
				transformations that center on the use of technology that leads to school
				improvement, improved productivity, and increased student achievement;(3)to ensure that all
				educators are connected in an ongoing manner to technology-based and online
				resources and supports, including through enhanced ongoing, meaningful
				professional development to ensure that—(A)all educators are
				technology literate and effectively use technology to improve instruction;
				and(B)education administrators
				possess the capacity to—(i)provide leadership in the
				use of technology for systemic education transformation; and(ii)improve educational
				productivity;(4)to improve student
				engagement, opportunity, attendance, graduation rates, and technology access
				through enhanced or redesigned curriculum or instruction;(5)to more effectively
				collect and use student performance and other data in a timely manner to inform
				instruction, address individualized student needs, support school
				decisionmaking, and support school improvement and increased student
				achievement, including through delivery of computer-based and online
				assessments;(6)to enhance the use of
				technology, online learning, and blended learning for systemic education
				transformation, including curricula redesign and new instructional strategies
				to personalize learning; and(7)to increase education
				productivity and reduce costs through the use of technology, blended learning,
				and online learning, including for the delivery of online assessments.2403.DefinitionsIn this part:(1)Blended
				learningThe term blended learning means the
				combination of online learning and traditional in-person classroom instruction,
				or technology-based learning, in a supervised classroom setting with some
				element of student control over time, place, path, or pace.(2)Digital
				learningThe term digital learning means any
				instructional practice that effectively uses technology to strengthen a
				student’s learning experience and encompasses a wide spectrum of tools and
				practices, including—(A)interactive learning
				resources that engage students in academic content;(B)access to online
				databases and other primary source documents;(C)the use of data to
				personalize learning and provide targeted supplementary instruction;(D)student collaboration
				with content experts and peers;(E)online and computer-based
				assessments;(F)digital content,
				adaptive, and simulation software or courseware;(G)online courses, online
				instruction, or digital learning platforms;(H)mobile and wireless
				technologies for learning in school and at home;(I)learning environments
				that allow for rich collaboration and communication;(J)authentic audiences for
				learning in a relevant, real world experience; and(K)teacher participation in
				virtual professional communities of practice.(3)Eligible
				technologyThe term eligible technology means modern
				information, computer, and communication technology hardware, software,
				services, or tools, including computer or mobile hardware devices and other
				computer and communications hardware, software applications, systems and
				platforms, and digital and online content, courseware, and online instruction
				and other online services and supports.(4)E-rate
				programThe term E-rate program means the Schools
				and Libraries Universal Service Support Mechanism under section 254(h)(1)(B) of
				the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)).(5)Student technology
				literacyThe term student technology literacy means
				student knowledge and skills in using contemporary information, communication,
				and learning technologies in a manner necessary for successful employment,
				lifelong learning, and citizenship in the knowledge-based, digital, and global
				21st century, including, at a minimum, the ability to—(A)effectively communicate
				and collaborate;(B)analyze and solve
				problems;(C)access, evaluate, manage,
				and create information and otherwise gain information literacy;(D)demonstrate creative
				thinking, construct knowledge, and develop innovative products and processes;
				and(E)carry out the activities
				described in subparagraphs (A) through (D) in a safe and ethical manner.(6)Technology readiness
				surveyThe term technology readiness survey means a
				survey completed by a local educational agency that provides standardized
				information comparable to the information collected through the technology
				readiness survey administered under the Race to the Top Assessment program
				under section 14006 of division A of the American Recovery and Reinvestment Act
				of 2009 (Public Law 111–5) on the quantity and types of technology
				infrastructure and access available to the students served by the local
				educational agency, including computer devices, Internet connectivity,
				operating systems, related network infrastructure, and data systems—(A)requiring—(i)an internal review of the
				degree to which instruction, additional student support, and professional
				development is delivered in digital formats, media, and platforms and is
				available to students and educators at any time;(ii)an internal review of
				the ability of educators to use assessments and other student data to
				personalize and strengthen instruction and identify professional development
				needs and priorities; and(iii)any other information
				required by the State educational agency serving the local educational agency;
				and(B)which may include an
				assessment of local community needs to ensure students have adequate online
				access and access to devices for school-related work during out-of-school
				time.2404.Allocation of funds;
				limitation(a)Allocation of Funds
				Between State and Local InitiativesThe funds made available to
				carry out this part shall be available to carry out subpart 1.(b)Limitation(1)Local administrative
				costsOf the funds made available to a local educational agency
				under this part for a fiscal year, not more than 3 percent may be used by the
				local educational agency for administrative costs.(2)State administrative
				costsOf the funds made available to a State educational agency
				under section 2412(a)(1)(A), not more than 60 percent may be used by the State
				educational agency for administrative costs.2405.E-rate
				restrictionFunds awarded
				under this part may be used to address the networking needs of a recipient of
				such funds under the E-rate program, except that such funds may not be
				duplicative of support received by the recipient under the E-rate
				program.2406.Rule of construction
				regarding purchasingNothing
				in this part shall be construed to permit a recipient of funds under this part
				to purchase goods or services using such funds without ensuring that the
				purchase is free of any conflict of interest between such recipient, or any
				partner of such recipient, and the person or entity from whom such goods or
				services are purchased.1State and
				Local Grants2411.Allotment and
				reallotment(a)Reservations and
				AllotmentFrom the amount made available to carry out this
				subpart for a fiscal year—(1)the Secretary shall
				reserve—(A)three-quarters of 1
				percent for the Secretary of the Interior for programs under this subpart for
				schools operated or funded by the Bureau of Indian Education; and(B)1 percent to provide
				assistance under this subpart to the outlying areas; and(2)subject to subsection
				(b), the Secretary shall use the remainder to award grants by allotting to each
				State educational agency an amount that bears the same relationship to such
				remainder for such year as the amount received under part A of title I for such
				year by such State educational agency bears to the amount received under such
				part for such year by all State educational agencies.(b)Minimum
				AllotmentThe amount of any State educational agency's allotment
				under subsection (a)(2) for any fiscal year shall not be less than one-half of
				1 percent of the amount made available for allotments to State educational
				agencies under this subpart for such year.(c)Reallotment of Unused
				FundsThe Secretary shall reallot any unused amount of a State
				educational agency's allotment to the remaining State educational agencies that
				use their entire allotments under this subpart in accordance with this
				section.(d)Matching funds(1)In
				generalA State educational agency that receives a grant under
				subsection (a)(2) shall provide matching funds, from non-Federal sources, in an
				amount equal to 20 percent of the amount of grant funds provided to the State
				educational agency to carry out the activities supported by the grant. Such
				matching funds may be provided in cash or in-kind except that any such in-kind
				contributions shall be provided for the purpose of supporting the State
				educational agency’s activities under section 2414.(2)WaiverThe
				Secretary may waive the matching requirement under paragraph (1) for a State
				educational agency that demonstrates that such requirement imposes an undue
				financial hardship on the State educational agency.2412.Use of allotment by
				State(a)In General(1)In
				generalOf the amount provided to a State educational agency
				under section 2411(a)(2) for a fiscal year—(A)the State educational
				agency may use not more than 10 percent of such amount or $100,000, whichever
				amount is greater, to carry out activities under section 2414; and(B)the State educational
				agency shall distribute the remainder in accordance with paragraphs (2) and
				(3).(2)Distribution of
				remainderThe State educational agency shall—(A)(i)use 80 percent of
				the remainder to award Improving Teaching and Learning through Technology
				subgrants to local educational agencies having applications approved under
				section 2415(c) for the activities described in section 2416(b); and(ii)allot to each such local
				educational agency an amount that bears the same relationship to 80 percent of
				the remainder for such year as the amount received under part A of title I for
				such year by such local educational agency bears to the amount received under
				such part for such year by all local educational agencies within the State,
				subject to subsection (b)(2); and(B)use 20 percent of the
				remainder to award Systemic Education Transformation through Technology
				Integration subgrants, through a State-determined competitive process, to local
				educational agencies having applications approved under section 2415(b) for the
				activities described in section 2416(a).(3)Option in years with
				insufficient amounts appropriatedIf the amount provided to a
				State educational agency under section 2411(a)(2) for a fiscal year is not
				large enough to provide every local educational agency with a minimum subgrant
				under subsection (b)(3), the State educational agency may distribute 100
				percent of the remainder described in paragraph (1)(B) as either formula grants
				under paragraph (2)(A) or competitive grants under paragraph (2)(B).(b)Sufficient
				amounts(1)Special
				ruleIn awarding subgrants under subsection (a)(2)(B), the State
				educational agency shall—(A)ensure the subgrants are
				of sufficient size and scope to be effective, consistent with the purposes of
				this part;(B)ensure subgrants are of
				sufficient duration to be effective, consistent with the purposes of this part,
				including by awarding subgrants for a period of not less than 2 years that may
				be renewed for not more than an additional 1 year;(C)give preference in the
				awarding of subgrants, and the providing of all technical assistance, to local
				educational agencies that serve schools identified as priority schools or focus
				schools under subsection (c) or (d) of section 1116, including those schools
				with high populations of—(i)English learners;(ii)students with
				disabilities; or(iii)other subgroups of
				students who have not met the State's student academic achievement standards;
				and(D)ensure an equitable
				distribution among urban and rural areas of the State, according to the
				demonstrated need for assistance under this subpart of the local educational
				agencies serving the areas.(2)Additional
				reservationA State educational agency that forms a State
				purchasing consortium under subsection 2414(c) may reserve an additional 1
				percent to carry out the activities described in subsection 2414 (c)(1) if such
				State educational agency receives direct approval from the local educational
				agencies receiving subgrants under subsection (a)(2).(3)Minimum formula-based
				subgrantThe amount of any local educational agency's subgrant
				under subsection (a)(2)(A) for any fiscal year shall be not less than
				$3,000.(c)Reallotment of Unused
				FundsIf any local educational agency does not apply for a
				subgrant under subsection (a) for a fiscal year, or does not use the local
				educational agency's entire allotment under this subpart for such fiscal year,
				the State shall reallot any unused funds to the remaining local educational
				agencies.2413.State
				applications(a)In
				GeneralTo be eligible to receive a grant under this subpart, a
				State educational agency shall submit to the Secretary, at such time and in
				such manner as the Secretary may specify, an application containing the
				information described in subsection (b) and such other information as the
				Secretary may reasonably require.(b)ContentsEach
				State educational agency application submitted under subsection (a) shall
				include each of the following:(1)A description of how the
				State educational agency will support local educational agencies that receive
				subgrants under this subpart in meeting the purposes and goals of this part and
				the requirements of this subpart, including through technical assistance in
				using technology to redesign curriculum and instruction, improve educational
				productivity, and deliver computer-based and online assessment.(2)A description of the
				State educational agency's long-term goals and strategies for improving student
				academic achievement, including student technology literacy, through the
				effective use of technology.(3)A description of the
				priority area upon which the State educational agency will focus its assistance
				under this subpart, which shall be identified from among the core academic
				subjects, grade levels, and student subgroup populations with the largest
				achievement gaps in the State.(4)A description of how the
				State educational agency will support local educational agencies to implement
				professional development programs pursuant to section 2416(b)(1)(A).(5)A description of how the
				State educational agency will ensure that teachers, paraprofessionals, school
				librarians, and administrators possess the knowledge and skills to use
				technology—(A)for curriculum redesign
				to change teaching and learning and improve student achievement;(B)for assessment, data
				analysis, and to personalize learning;(C)to improve student
				technology literacy; and(D)for their own ongoing
				professional development and for access to teaching resources and tools.(6)A description of the
				process, activities, and performance measures that the State educational agency
				will use to evaluate the impact and effectiveness of activities described in
				section 2414.(7)Identification of the
				State college and career ready academic content standards and college and
				career ready student academic achievement standards that the State educational
				agency will use to ensure that each student is technologically literate,
				consistent with the definition of student technology literacy, and a
				description of how the State educational agency will assess student performance
				in gaining technology literacy, only for the purpose of tracking progress
				towards achieving the 8th grade technology literacy goal and not for
				accountability purposes as described in section 1111(a)(3), including through
				embedding such assessment items in other State tests or performance-based
				assessment portfolios, or through other valid and reliable means. Nothing in
				this subpart shall be construed to require States to develop a separate test to
				assess student technology literacy.(8)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, State and local funds.(9)A description of how the
				State educational agency consulted with local educational agencies in the
				development of the State application.(10)An assurance that the
				State educational agency will provide matching funds as required under section
				2411(d).(11)A description of how the
				State educational agency will ensure that funds received under this part do not
				duplicate support received under the E-rate program.(12)An assurance that the
				State educational agency will protect the privacy and safety of students and
				teachers, consistent with the requirements of section 444 of the General
				Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family
				Educational Rights and Privacy Act of 1974).(13)A description of how the
				State educational agency will, in providing technical and other assistance to
				local educational agencies, give priority to schools identified as priority
				schools or focus schools under subsection (c) or (d) of section 1116, including
				those schools with high populations of—(A)English learners;(B)students with
				disabilities; or(C)other subgroups of
				students who have not met the State’s student academic achievement
				standards;(14)A description of how the
				State educational agency will ensure that the State educational agency’s data
				systems and eligible technology are interoperable.(15)A description of—(A)the State’s process for
				the adoption, acquisition, distribution, and use of content;(B)how the State will ensure
				integrity of such processes;(C)how such processes
				support the goals of this part or how a State will change such processes to
				support such goals; and(D)how the State will ensure
				content quality.(16)A description of the
				technology readiness in the State, as determined by local educational agency
				responses to the technology readiness survey, including—(A)an assurance that not
				less than 90 percent of the local educational agencies served by the State
				educational agency have completed and submitted the technology readiness survey
				to the State educational agency; and(B)an assurance that the
				results of the technology readiness survey for each such local educational
				agency are made available to the Secretary and the public through the website
				of the local educational agency.2414.State
				activities(a)Mandatory
				activitiesFrom funds made available under section 2412(a)(1)(A),
				a State educational agency shall carry out each of the following
				activities:(1)Identify the State
				college and career ready academic content standards and college and career
				ready student academic achievement standards that the State educational agency
				will use to ensure that each student is technologically literate consistent
				with the definition of student technology literacy.(2)Assess student
				performance in gaining technology literacy consistent with paragraph (1),
				including through embedding such assessment items in other State tests,
				performance-based assessments, or portfolios, or through other means, except
				that such assessments shall be used only to track student technology literacy
				and shall not be used for accountability purposes as described in section
				1111(a)(3), and widely disseminate such results.(3)Providing guidance,
				technical assistance, and other assistance, including in the priority area
				identified by the State pursuant to section 2413(b)(3), to local educational
				agencies to—(A)identify and address
				technology readiness needs;(B)redesign curriculum and
				instruction, improve educational productivity, and deliver computer-based and
				online assessment;(C)use technology,
				consistent with the principles of universal design for learning, to support the
				learning needs of all students, including students with disabilities and
				English learners; and(D)support principals so
				that principals have the expertise to evaluate teachers’ proficiency in
				implementing digital tools for teaching and learning.(4)Developing or utilizing
				research-based or innovative strategies for the delivery of specialized or
				rigorous academic courses and curricula through the use of technology,
				including digital learning technologies and assistive technology.(5)Integrating and
				coordinating activities under this part with other educational resources and
				programs across the State.(6)Disseminating
				information, including making publicly available on the website of the State
				educational agency, promising practices to improve technology instruction, and
				acquiring and implementing technology tools and applications.(7)Coordinating with teacher
				and principal preparation programs to align digital learning teaching
				standards.(8)Providing, or supporting
				local educational agencies in providing, sustained and intensive, high-quality
				professional development pursuant to section 2416(b)(1)(A).(b)Permissive
				activitiesFrom funds made available under section 2412(a)(1)(A),
				a State educational agency may carry out 1 or more of the following activities
				that assist local educational agencies:(1)State leadership
				activities and technical assistance that support achieving the purposes and
				goals of this part.(2)Developing or utilizing
				research-based or innovative strategies for the delivery of specialized or
				rigorous academic courses and curricula through the use of technology,
				including distance learning technologies.(3)Assessing student
				performance in gaining technology literacy consistent with subsection (a)(2),
				including through embedding such assessment items in other State tests,
				performance-based assessments, or portfolios, or through other means.(c)Purchasing
				consortia(1)In
				generalFrom funds made available under section 2412(a)(1)(A), a
				State educational agency receiving a grant under this subpart may—(A)form a State purchasing
				consortium with 1 or more State educational agencies receiving such a grant to
				carry out the State activities described in subsections (a) and (b), including
				purchasing eligible technology;(B)encourage local
				educational agencies to form local purchasing consortia under section 2415;
				and(C)promote pricing
				opportunities to local educational agencies for the purchase of eligible
				technology that are—(i)negotiated by the State
				educational agency or the State purchasing consortium of the State educational
				agency; and(ii)available to such local
				educational agencies.(2)RestrictionsA
				State educational agency receiving a grant under section 2412(a)(1)(A) shall
				not—(A)except for promoting the
				pricing opportunities described in paragraph (1)(C), make recommendations to
				local educational agencies for, or require, use of any specific commercial
				products and services by local educational agencies;(B)require local educational
				agencies to participate in a State purchasing consortia or local purchasing
				consortia; or(C)use more than the amount
				reserved under subsection 2412(a)(1)(A) to carry out the activities described
				in paragraph (1) unless the State educational agency receives approval in
				accordance with section 2412(b)(2).2415.Local
				applications(a)In
				GeneralEach local educational agency desiring a subgrant under
				this subpart shall submit to the State educational agency an application
				containing a new or updated local long-range strategic educational technology
				plan, and such other information as the State educational agency may reasonably
				require, and shall include each of the following:(1)A description of how the
				local educational agency will align and coordinate the local educational
				agency's use of funds under this subpart with—(A)the local educational
				agency’s efforts to boost student achievement and close achievement
				gaps;(B)the local educational
				agency's technology plan;(C)the local educational
				agency's plans and activities for improving student achievement, including
				plans and activities under sections 1111, 1112, 1116, and 2123, as applicable;
				and(D)funds available from
				other Federal, State, and local sources.(2)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, other funds available to carry out activities assisted under this
				subpart.(3)A description of the
				process used to assess and, as needed, update technologies throughout the local
				educational agency.(4)A description of how the
				local educational agency will—(A)enable schools served by
				the local educational agency to build the technological capacity and
				infrastructure (including through local purchasing of eligible technology),
				necessary for the full implementation of online assessments for all students
				(including students with disabilities and English learners); and(B)ensure the
				interoperability of data systems and eligible technology.(5)A description of the
				results of the technology readiness survey completed by the local educational
				agency.(6)A description of the
				local educational agency’s student technology literacy standards, the agency’s
				goals for the technology skills for teachers and administrators, and an
				assurance that the student technology literacy standards meet the requirements
				of section 2403.(7)A description of how the
				local educational agency will evaluate teachers’ proficiency and progress in
				implementing technology for teaching and learning.(8)A description of how the
				local educational agency will ensure that principals have the expertise to
				evaluate teachers’ proficiency and progress in implementing technology for
				teaching and learning and the interoperability of data systems and eligible
				technology.(9)A description of—(A)the local educational
				agency’s procurement process and process for the creation, acquisition,
				distribution, and use of content;(B)how the local educational
				agency will ensure the integrity of such processes;(C)how such processes
				support the goals described in paragraph (1) or how a local educational agency
				will change such processes to support such goals; and(D)how the local educational
				agency will ensure content quality.(10)An assurance that the
				local educational agency will protect the privacy and safety of students and
				teachers, consistent with the requirements in section 444 of the General
				Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family
				Educational Rights and Privacy Act of 1974).(11)A description of how the
				local educational agency will ensure that the subgrant received under this
				subpart is not duplicative of support received under the E-rate program.(12)Such other information
				as the State educational agency may reasonably require.(b)Competitive Grants;
				Systemic Education Transformation Through Technology
				IntegrationIn addition to the information described in
				subsection (a), a local educational agency submitting an application for a
				Systemic Education Transformation Through Technology Integration subgrant shall
				submit to the State educational agency an application containing each of the
				following:(1)A description of how the
				local educational agency will use the subgrant funds to implement systemic
				education transformation, which is a comprehensive set of programs, practices,
				and technologies to improve student achievement and close achievement gaps
				that—(A)collectively leads to
				school or school district change and improvement, including in the use of
				technology; and(B)incorporates all of the
				following elements:(i)Reform or redesign of
				curriculum, instruction, assessment, use of data, or other practices through
				the use of technology in order to increase student learning opportunity, and
				engagement in learning.(ii)Improvement of educator
				quality, knowledge and skills, and effectiveness through ongoing, sustainable,
				timely, and contextual professional development described in section
				2416(b)(1)(A).(iii)Ongoing use of
				formative and other assessments and other timely data sources and data systems
				to more effectively identify individual student learning needs and personalize
				learning.(iv)Engagement of school
				district leaders, school leaders, and classroom educators.(v)Programs, practices, and
				technologies that are based on scientific research.(2)An assurance that the
				local educational agency will use not less than 25 percent of the subgrant
				funds to implement a program of professional development described in section
				2416(b)(1)(A).(3)A description of how the
				local educational agency will evaluate the impact of 1 or more programs or
				activities carried out under this subpart.(c)Formula Grants;
				Improving Teaching and Learning Through TechnologyIn addition to
				the information described in subsection (a), a local educational agency
				submitting an application for an Improving Teaching and Learning Through
				Technology subgrant shall submit to the State educational agency an application
				containing each of the following:(1)An assurance that the
				local educational agency will use not less than 40 percent of the subgrant
				funds for ensuring educators, including teachers and administrators, are
				technology literate, prepared to use technology to improve the curriculum and
				instruction, and are connected online to supports and resources,
				including—(A)for professional
				development described in section 2416(b)(1)(A); and(B)to provide educators with
				ongoing access to technology tools, applications, supports and other resources,
				including those related specifically to such professional development
				activities.(2)A description of the
				local educational agency's program of professional development described in
				section 2416(b)(1)(A).(3)A description of the use
				of technology tools, applications, and other resources to improve student
				learning and achievement in the area of priority identified under paragraph
				(4).(4)A description of the
				priority area subgrant funds will target, identified from among the core
				academic subjects, grade levels, and student subgroup populations in which the
				most number of students served by the local educational agency are not
				proficient.(5)A description of how
				funds will be used to integrate technology to redesign the curriculum or
				instruction, implement computer-based and online assessments, improve use of
				data to personalize learning, or improve education productivity.(d)Combined
				ApplicationsA local educational agency that submits an
				application under subsection (b), may, upon notice to the State educational
				agency, submit a single application that will also be considered as an
				application for subgrant funds awarded under subsection (c), if the application
				addresses each application requirement under subsections (a), (b), and
				(c).2416.Local
				activities(a)Competitive Grants;
				Systemic Education Transformation Through Technology
				IntegrationA local educational agency that receives funds
				through a subgrant under section 2412(a)(2)(B), shall carry out activities to
				improve student learning, technology literacy, and achievement, as
				follows:(1)Use not less than 5
				percent of such funds to evaluate the impact of 1 or more programs or
				activities carried out under the subgrant as identified in the local
				educational agency's application and approved by the State educational
				agency.(2)Use funds remaining after
				carrying out paragraph (1) to implement a plan for systemic education
				transformation in 1 or more schools, in accordance with section 2415(b)(1),
				including each of the following:(A)Using not less than 25
				percent of subgrant funds to ensure educators, including teachers and
				administrators, are technology literate, prepared to use technology to improve
				the curriculum and instruction, and are connected online to supports and
				resources, including through the following:(i)Professional development
				activities, as described in subsection (b)(1)(A).(ii)The acquisition and
				implementation of technology tools, applications, and other resources to
				provide educators with ongoing access and support, including for use in the
				professional development activities described in clause (i).(B)Acquiring and effectively
				implementing technology tools, applications, and other resources in conjunction
				with enhancing or redesigning the curriculum or instruction in order to—(i)increase student learning
				opportunity or access, student engagement in learning, or student attendance or
				graduation rates;(ii)improve student
				achievement in 1 or more of the core academic subjects; and(iii)improve student
				technology literacy.(C)Acquiring and effectively
				implementing eligible technology, tools, applications, and other resources
				to—(i)conduct ongoing formative
				and other assessments and use other timely data sources and data systems to
				more effectively identify and address individual student learning needs;(ii)support personalized
				student learning, including through instructional software and digital content
				that supports the learning needs of each student, or through providing access
				to high-quality courses and instructors otherwise not available except through
				technology and online learning;(iii)conduct other
				activities consistent with research-based or innovative systemic education
				transformation, including activities that increase parental involvement;
				and(iv)address readiness
				shortfalls identified under the technology readiness survey completed by the
				local educational agency.(b)Formula Grants;
				Improving Teaching and Learning Through TechnologyA local
				educational agency that receives funds through a subgrant under section
				2412(a)(2)(A), shall carry out activities to improve student learning,
				technology literacy, and achievement in the area of priority identified under
				section 2415(c)(4), as follows:(1)Use not less than 40
				percent of such funds for professional development activities that are aligned
				with activities supported under section 2123 to improve educator effectiveness
				and quality through support for the following:(A)Training of school
				personnel, which—(i)shall include the
				development, acquisition, or delivery of—(I)training that is ongoing,
				sustainable, timely, and directly related to up-to-date teaching content
				areas;(II)training in strategies
				and pedagogy in the core academic subjects that involve use of technology and
				curriculum redesign as key components of changing teaching and learning and
				improving student achievement and technology literacy;(III)training in the use of
				computer-based and online assessments, and in the use of student performance
				and other data for individualized instruction; and(IV)training that includes
				ongoing communication and follow-up with instructors, facilitators, and peers;
				and(ii)may include—(I)the use of, and training
				of, instructional technology specialists, mentors, master teachers, or coaches
				to serve as experts and train other teachers in the effective use of
				technology; and(II)the use of technology,
				such as distance learning and online virtual educator-to-educator peer
				communities, as a means for delivering professional development.(B)The acquisition and
				implementation of eligible technology, tools, applications, and other resources
				to be employed in the professional development activities described in
				subparagraph (A).(2)Use funds remaining after
				carrying out paragraph (1) to acquire or implement technology tools,
				applications, and other resources to improve student learning, technology
				literacy, and achievement in the area of priority identified by the local
				educational agency, including through 1 or more of the following:(A)Conducting ongoing
				formative assessment and using other timely data sources and data systems to
				more effectively identify and address individual student learning needs.(B)Supporting personalized
				student learning, including through instructional software and digital content
				that supports the learning needs of each student, or through providing access
				to high-quality courses and instructors not otherwise available except through
				technology such as online learning.(C)Increasing parental
				involvement through improved communication with teachers and access to student
				assignments and grades.(D)Enhancing accountability,
				instruction, and data-driven decisionmaking through data systems that allow for
				management, analysis, and disaggregating of student, teacher, and school
				data.(E)Such other activities as
				are appropriate and consistent with the goals and purposes of this part.(c)Multiple
				GrantsA local educational agency that receives subgrants under
				both subparagraph (A) and subparagraph (B) of section 2412(a)(2) may use all
				such subgrant funds for activities authorized under subsection (a).(d)Modification of funding
				allocationsA State educational agency may authorize a local
				educational agency to modify the percentage of the local educational agency’s
				subgrant funds required to carry out the activities described in subsections
				(a) or (b) if the local educational agency demonstrates that such modification
				will assist the local educational agency in more effectively carrying out such
				activities.(e)Purchasing
				consortiaLocal educational agencies receiving subgrants under
				subsection (a) or (b) may—(1)form a local purchasing
				consortia with other such local educational agencies to carry out the
				activities described in subsection (a) or (b), including purchasing eligible
				technology; and(2)use such funds for
				purchasing eligible technology through a State purchasing consortia under
				section 2414(c).2417.Reporting(a)Local educational
				agenciesEach local educational agency receiving a subgrant under
				this part shall submit to the State educational agency that awarded such
				subgrant an annual report that meets the requirements of subsection (c).(b)State educational
				agenciesEach State educational agency receiving a grant under
				this subpart shall submit to the Secretary an annual report that meets the
				requirements of subsection (c).(c)Report
				requirementsA report submitted under subsection (a) or (b) shall
				include, at a minimum, a description of—(1)the status of the State
				educational agency’s plan described in section 2413(b)(1) or the local
				educational agency’s technology plan under section 2415(a)(1)(B), as
				applicable;(2)the categories of
				eligible technology acquired with funds under this subpart and how such
				technology is being used;(3)the professional
				development activities funded under this subpart, including types of activities
				and entities involved in providing such professional development to classroom
				teachers and other staff, such as school librarians;(4)the instruction,
				strategies, activities, and curricula used in the programs funded under this
				subpart; and(5)the types of programs
				funded under this subpart.2Internet
				Safety2421.Internet safety(a)In
				generalNo funds made available under this part to a local
				educational agency for an elementary school or secondary school that does not
				receive services at discount rates under section 254(h)(5) of the
				Communications Act of 1934 (47 U.S.C. 254(h)(5)) may be used to purchase
				computers used to access the Internet, or to pay for direct costs associated
				with accessing the Internet, for such school unless the school, school board,
				local educational agency, or other authority with responsibility for
				administration of such school both—(1)(A)has in place a
				policy of Internet safety for minors that includes the operation of a
				technology protection measure with respect to any of its computers with
				Internet access that protects against access through such computers to visual
				depictions that are—(i)obscene;(ii)child pornography;
				or(iii)harmful to minors;
				and(B)is enforcing the
				operation of such technology protection measure during any use of such
				computers by minors; and(2)(A)has in place a
				policy of Internet safety that includes the operation of a technology
				protection measure with respect to any of its computers with Internet access
				that protects against access through such computers to visual depictions that
				are—(i)obscene; or(ii)child pornography;
				and(B)is enforcing the
				operation of such technology protection measure during any use of such
				computers.(b)Timing and
				applicability of implementation(1)In
				generalThe local educational agency with responsibility for a
				school covered by subsection (a) shall certify the compliance of such school
				with the requirements of subsection (a) as part of the application process for
				each program funding year.(2)Process(A)Schools with internet
				safety policies and technology protection measures in placeA
				local educational agency with responsibility for a school covered by subsection
				(a) that has in place an Internet safety policy meeting the requirements of
				subsection (a) shall certify its compliance with subsection (a) during each
				annual program application cycle under this part.(B)Schools without
				internet safety policies and technology protection measures in place(i)CertificationA
				local educational agency with responsibility for a school covered by subsection
				(a) that does not have in place an Internet safety policy meeting the
				requirements of subsection (a) for each year in which the local educational
				agency is applying for funds for such school under this part, shall certify
				that it is undertaking such actions, including any necessary procurement
				procedures, to put in place an Internet safety policy that meets such
				requirements.(ii)IneligibilityAny
				school covered by subsection (a) for which the local educational agency
				concerned is unable to certify compliance with such requirements for a year
				shall be ineligible for all funding under this part for such year and all
				subsequent years until such time as such school comes into compliance with such
				requirements.(c)Disabling during
				certain useAn administrator, supervisor, or person authorized by
				the responsible authority under subsection (a) may disable the technology
				protection measure concerned to enable access for bona fide research or other
				lawful purposes.(d)Noncompliance(1)Use of general
				education provisions act remediesWhenever the Secretary has
				reason to believe that any recipient of funds under this part is failing to
				comply substantially with the requirements of this section, the Secretary
				may—(A)withhold further payments
				to the recipient under this part;(B)issue a complaint to
				compel compliance of the recipient through a cease and desist order; or(C)enter into a compliance
				agreement with a recipient to bring it into compliance with such
				requirements,in
				same manner as the Secretary is authorized to take such actions under sections
				455, 456, and 457, respectively, of the General Education Provisions
				Act.(2)Recovery of funds
				prohibitedThe actions authorized by paragraph (1) are the
				exclusive remedies available with respect to the failure of a school to comply
				substantially with a provision of this section, and the Secretary shall not
				seek a recovery of funds from the recipient for such failure.(3)Recommencement of
				paymentsWhenever the Secretary determines (whether by
				certification or other appropriate evidence) that a recipient of funds who is
				subject to the withholding of payments under paragraph (1)(A) has cured the
				failure providing the basis for the withholding of payments, the Secretary
				shall cease the withholding of payments to the recipient under that
				paragraph.(4)Acquisition or
				operationAn elementary school or secondary school shall be
				considered to have received funds under this part for the acquisition or
				operation of any computer if such funds are used in any manner, directly or
				indirectly—(A)to purchase, lease, or
				otherwise acquire or obtain the use of such computer; or(B)to obtain services,
				supplies, software, or other actions or materials to support, or in connection
				with, the operation of such computer.(e)DefinitionsIn
				this subpart:(1)Child
				pornographyThe term child pornography has the
				meaning given that term in section 2256 of title 18, United States Code.(2)ComputerThe
				term computer includes any hardware, software, or other technology
				attached or connected to, installed in, or otherwise used in connection with a
				computer.(3)Harmful to
				minorsThe term harmful to minors means any picture,
				image, graphic image file, or other visual depiction that—(A)taken as a whole and with
				respect to minors, appeals to a prurient interest in nudity, sex, or
				excretion;(B)depicts, describes, or
				represents, in a patently offensive way with respect to what is suitable for
				minors, an actual or simulated sexual act or sexual contact, actual or
				simulated normal or perverted sexual acts, or a lewd exhibition of the
				genitals; and(C)taken as a whole, lacks
				serious literary, artistic, political, or scientific value as to minors.(4)MinorThe
				term minor means an individual who has not attained the age of
				17.(5)ObsceneThe
				term obscene has the meaning applicable to that term under section
				1460 of title 18, United States Code.(6)Sexual act and sexual
				contactThe terms sexual act and sexual
				contact have the meanings given those terms in section 2246 of title
				18, United States Code.(f)SeverabilityIf any provision of this section is held
				invalid, the remainder of this section shall not be affected
				thereby..IIILanguage and academic
			 content instruction for English learners and immigrant students3001.Language and academic
			 content instruction for English learners and immigrant studentsTitle III (20 U.S.C. 6801 et seq.) is
			 amended to read as follows:IIILanguage and academic
				content instruction for English learners and immigrant studentsAEnglish
				Language Acquisition, Language Enhancement, and Academic Achievement
				Act3101.Short
				titleThis part may be cited
				as the English Language Acquisition, Language Enhancement, and Academic
				Achievement Act.3102.PurposesThe purposes of this part are—(1)to ensure that English
				learners, including immigrant children and youth, achieve English
				proficiency;(2)to supplement the other
				services under this Act and related programs designed to ensure that English
				learners develop high levels of academic attainment and meet the college and
				career ready standards under section 1111(a)(1);(3)to support States as
				they—(A)adopt English language
				proficiency standards that include not less than 4 levels of English
				proficiency;(B)establish statewide
				frameworks for identifying and supporting English learners; and(C)adopt valid and reliable
				assessments of English proficiency aligned to—(i)English language
				proficiency standards;(ii)the statewide criteria
				for identifying English learners;(iii)entering and exiting
				criteria; and(iv)a statewide system for
				supporting English learners;(4)to support the efforts of
				early childhood educators, teachers, school leaders, State educational
				agencies, and local educational agencies to develop and enhance the capacity
				and flexibility needed to—(A)provide evidence-based,
				linguistically and culturally appropriate services to assist English learners
				supported under this part in—(i)attaining English
				language proficiency;(ii)meeting college and
				career ready academic content standards under section 1111(a)(1); and(iii)achieving school
				readiness before kindergarten entry;(B)implement such services
				effectively;(C)evaluate the impact of
				such services on school readiness, English language proficiency, and academic
				content knowledge;(D)modify such services as
				appropriate to meet the needs of students; and(E)create the conditions for
				learning necessary to meet the needs of English learners so English learners
				can access rigorous academic content; and(5)to promote family and
				community participation in language instruction educational programs in
				communities for parents of English learners.1Grants and
				subgrants for English language acquisition and language enhancement3111.Formula grants to
				States(a)In
				generalIn the case of each State educational agency having a
				plan approved by the Secretary for a fiscal year under section 3113, the
				Secretary shall make a grant for the year to the agency for the purposes
				specified in subsection (b). The grant shall consist of the allotment
				determined for the State educational agency under subsection (c).(b)Use of funds(1)Subgrants to eligible
				entitiesThe Secretary may make a grant under subsection (a) only
				if the State educational agency involved agrees to expend not less than 95
				percent of the State educational agency’s allotment under subsection (c) for a
				fiscal year—(A)to award subgrants, from
				allocations under section 3114, to eligible entities to carry out the
				activities described in section 3115 (other than subsection (d) of that
				section); and(B)to award subgrants under
				section 3114(d)(1) to eligible entities that are described in that subsection
				to carry out the activities described in section 3115(d).(2)State
				activities(A)In
				generalSubject to subparagraph (B), each State educational
				agency receiving a grant under subsection (a) may reserve not more than 5
				percent of the agency’s allotment under subsection (c) for the purpose of
				carrying out 1 or more of the following activities:(i)Establishing and
				implementing a framework for identifying English learners that includes not
				less than 4 levels of English proficiency that—(I)can reasonably be
				measured;(II)are based on actual
				student performance; and(III)shall be used for
				identification, placement in English language instruction, reporting, and
				accountability purposes.(ii)Establishing and
				implementing standardized, statewide evidence-based entrance and exit
				procedures, including a requirement that all students who may be English
				learners are assessed for such status within 30 days of enrollment in a school
				in the State.(iii)Establishing and
				implementing policies to support local educational agencies as local
				educational agencies ensure the continuity of English learner identification
				and English proficiency level for students who transfer between local
				educational agencies.(iv)Adopting and
				implementing high-quality, evidence-based English language proficiency
				standards and matching assessments that identify not less than 4 levels of
				English proficiency, that are aligned with the college and career ready
				standards under section 1111(a)(1) adopted by the State for each grade level,
				and that—(I)set high expectations
				regarding academic achievement and linguistic proficiency for English learners
				at all levels of proficiency; and(II)support teachers as
				teachers enhance instruction to support English learners.(v)Establishing and
				implementing systems and policies to encourage and facilitate the sharing of
				highly effective practices for serving English learners among local educational
				agencies.(vi)Developing, in States
				where 20 percent of the English learner population has the same native language
				and a minimum of 10,000 students speak that language, native-language content
				assessments for students of that language group who cannot yet access the
				content in English, and incorporating the results of those assessments into the
				accountability system established under section 1111(a)(3) and 1116.(vii)Providing technical
				assistance to local educational agencies regarding professional development and
				family and community outreach and engagement.(viii)As appropriate,
				providing competitive grants to support improved outreach and school readiness
				in early education settings.(ix)As appropriate,
				developing curricula appropriate for dual-language instructional
				environments.(x)Planning, administration,
				and interagency coordination.(B)LimitationA
				State may use not more than one-third of the amount reserved under subparagraph
				(A) or $175,000, whichever is greater, for the activities described in
				subparagraph (A)(x).(c)Reservations and
				allotments(1)ReservationsFrom
				the amount appropriated under section 3(j) for each fiscal year, the Secretary
				shall reserve—(A)0.5 percent or $5,000,000
				of such amount, whichever is greater, for payments to eligible entities that
				are defined under section 3112(a) for activities, approved by the Secretary,
				consistent with this subpart;(B)0.5 percent of such
				amount for payments to outlying areas, to be allotted in accordance with their
				respective needs for assistance under this subpart (as determined by the
				Secretary), for activities that are approved by the Secretary and consistent
				with the purposes of this subpart;(C)3.5 percent of such
				amount for national activities under subpart 3, except that not more than 0.5
				percent of such amount shall be reserved for evaluation activities conducted by
				the Secretary and not more than $2,000,000 of such amount may be reserved for
				the National Clearinghouse for English Learner Support and Educational Programs
				described in section 3203; and(D)3 percent of such amount
				for technical assistance provided to States under section 3122(c).(2)State
				allotments(A)In
				generalExcept as provided in subparagraph (B), from the amount
				appropriated under section 3(j) for each fiscal year that remains after making
				the reservations under paragraph (1), the Secretary shall allot to each State
				educational agency having a plan approved under section 3113(c)—(i)an amount that bears the
				same relationship to 80 percent of the remainder as the number of English
				learners in the State bears to the number of English learners in all States, as
				determined by using data in accordance with paragraph (3); and(ii)an amount that bears the
				same relationship to 20 percent of the remainder as the number of immigrant
				children and youth in the State bears to the number of such children and youth
				in all States, as determined based only on data available from the American
				Community Survey conducted by the Department of Commerce.(B)Minimum
				allotmentsNo State educational agency shall receive an allotment
				under this paragraph that is less than $500,000.(C)ReallotmentIf
				any State educational agency described in subparagraph (A) does not submit a
				plan to the Secretary for a fiscal year, or submits a plan (or any amendment to
				a plan) that the Secretary, after reasonable notice and opportunity for a
				hearing, determines does not satisfy the requirements of this subpart, the
				Secretary shall reallot any portion of such allotment to the remaining State
				educational agencies in accordance with subparagraph (A).(D)Special rule for puerto
				ricoThe total amount allotted to Puerto Rico for any fiscal year
				under subparagraph (A) shall not exceed 0.5 percent of the total amount
				allotted to all States for that fiscal year.(3)Use of data for
				determinationsIn making State allotments under paragraph
				(2)(A)(i) for each fiscal year, the Secretary shall determine the number of
				English learners in a State and in all States, for each fiscal year, using the
				most accurate, up-to-date data, which may be—(A)data available from the
				American Community Survey conducted by the Department of Commerce, which may be
				multiyear estimates;(B)the number of students
				assessed as not having attained English language proficiency, based on the
				State's English language proficiency assessment under section 1111(a)(2)(D),
				which may be multi-year estimates; or(C)a combination of data
				available under subparagraphs (A) and (B).3112.Native American and
				Alaska Native children in school(a)Eligible
				entitiesFor the purpose of carrying out programs under this part
				for individuals served by elementary schools, secondary schools, and
				postsecondary schools operated predominately for Native American children
				(including Alaska Native children), the following shall be considered to be an
				eligible entity:(1)An Indian tribe.(2)A tribally sanctioned
				educational authority.(3)A Native Hawaiian or
				Native American Pacific Islander native language educational
				organization.(4)An elementary school or
				secondary school that is operated or funded by the Bureau of Indian Education
				of the Department of the Interior, or a consortium of such schools.(5)An elementary school or
				secondary school operated under a contract with or grant from the Bureau of
				Indian Education of the Department of the Interior, in consortium with another
				such school or a tribal or community organization.(6)An elementary school or
				secondary school operated by the Bureau of Indian Education of the Department
				of the Interior and an institution of higher education, in consortium with an
				elementary school or secondary school operated under a contract with or grant
				from the Bureau of Indian Education of the Department of the Interior or a
				tribal or community organization.(b)Submission of
				applications for assistanceNotwithstanding any other provision
				of this part, an entity that is considered to be an eligible entity under
				subsection (a) that desires to receive Federal financial assistance under this
				subpart, shall submit an application to the Secretary.(c)Special rules(1)Ineligibility for
				multiple awards for same periodAn eligible entity described in
				subsection (a) that receives a grant under this section shall not be eligible
				to receive a subgrant under section 3114 for the same period.(2)Native american
				language programsAn eligible entity described in subsection (a)
				that receives a grant under this section may, in addition to other activities
				supported under this subpart, use the grant funds to support Native American
				language immersion programs and Native American language restoration programs,
				which may be taught by traditional or tribal leaders.3113.State educational
				agency plans(a)Plan
				requiredEach State educational agency desiring a grant under
				this subpart shall submit a plan to the Secretary at such time, in such manner,
				and containing such information as the Secretary may require.(b)ContentsEach
				plan submitted under subsection (a) shall—(1)describe the process that
				the agency will use in awarding subgrants to eligible entities under this
				subpart;(2)include high-quality,
				evidence-based English language proficiency standards aligned with the college
				and career ready standards adopted by the State and described in section
				1111(a)(1) for each grade level that—(A)set high expectations
				regarding academic achievement and linguistic proficiency for English learners
				at all levels of proficiency; and(B)support teachers as
				teachers enhance curriculum and instruction to support English learners;(3)include a statewide
				framework for identifying, supporting, and exiting English learners
				that—(A)is aligned with the
				English language proficiency standards described in paragraph (2); and(B)includes not less than 4
				levels of proficiency;(4)describe the statewide
				framework adopted under paragraph (3), including a justification for the number
				of levels of proficiency, the defining characteristics of each level, and a
				description of the extent to which students can use the English language to
				access rigorous academic content at each level of English language
				proficiency;(5)include a State English
				language proficiency assessment system that—(A)is valid, reliable, and
				aligned to the English language proficiency standards described in paragraph
				(2) and the statewide framework described in paragraph (3); and(B)provides relevant
				information to educators to better meet the needs of the English learners being
				served;(6)describe how the State
				will ensure that—(A)each student is
				proficient in academic English not more than 5 years after being identified as
				an English learner; and(B)in the case of a student
				who is an English learner who will graduate from secondary school in less than
				5 years of being identified as an English learner—(i)such English learner
				student will receive not less than 5 years of services to help the student
				attain English proficiency;(ii)such English learner
				student will continue to receive services to gain English proficiency after
				graduation from secondary school, through a memorandum of understanding between
				the local educational agency and a local institution of higher education;
				and(iii)if such English learner
				student does not attain English proficiency not more than 5 years after being
				identified as an English learner, the student will not be counted as a
				graduating student in the State or local educational agency's calculation of
				the graduation rates;(7)provide an assurance the
				State will include English language proficiency assessment results as a
				representative and significant portion of the State-designed professional
				growth and improvement system, and a description of the process for doing
				so;(8)provide an assurance the
				State will include English language proficiency assessment results as a
				significant portion of the State-designed professional growth and improvement
				system for all teachers of English learners, and a description of the process
				for doing so;(9)describe how the State
				educational agency will support local educational agencies in assisting English
				learners in acquiring proficiency in each of the 4 language domains of reading,
				writing, speaking, and listening, as measured by the State’s English language
				proficiency assessment;(10)describe how the State
				educational agency will encourage and facilitate the sharing of
				highly-effective practices for serving English learners among local educational
				agencies, and, to the extent practicable, early childhood education
				programs;(11)describe how the State
				educational agency will coordinate programs and activities carried out under
				this subpart with the other programs and activities that such agency carries
				out under this Act, the Individuals with Disabilities Education Act, the Carl
				D. Perkins Career and Technical Education Act of 2006, the Head Start Act, the
				Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.),
				the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), and the
				McKinney-Vento Homeless Assistance Act;(12)describe how the agency
				will assist eligible entities in increasing the extent to which English
				learners acquire English language proficiency within the time frame described
				in paragraph (6), as informed by evidence-based practices;(13)provide an assurance
				eligible entities in the State will be given the flexibility to teach English
				learners using a language instruction curriculum that has been demonstrated to
				be effective;(14)describe how the agency
				will manage subgrants awarded under this subpart, including—(A)how the agency will
				ensure subgrant funds are expended to support the provision of services to help
				English learners achieve English language proficiency and meet the State’s
				college and career ready academic content standards, which may include using an
				evidence-based language instruction curriculum;(B)how the agency will
				monitor eligible entities receiving a subgrant under this subpart to ensure
				compliance with applicable Federal fiscal requirements, while also assisting
				such entities in building their capacity to offer high-quality services;
				and(C)how the agency will, in
				awarding subgrants under section 3114, address the needs of local educational
				agencies of all sizes and in all geographic areas, including local educational
				agencies that serve rural and urban schools;(15)identify the lowest
				performing local educational agencies in the State (regarding English
				proficiency) and describe how the State will ensure that those local
				educational agencies improve; and(16)provide an assurance the
				plan has been developed in consultation with local educational agencies,
				teachers, administrators of programs described under this part, parents, family
				members, community partners, and other relevant stakeholders.(c)Approval(1)In
				GeneralThe Secretary, after using a peer review process, shall
				approve a plan submitted under subsection (a) if the plan meets the
				requirements of this section.(2)Frequency and
				durationThe State shall resubmit the plan submitted under
				subsection (a) every 4 years, and such resubmissions shall coincide with the
				years that the State submits a State plan under title I in accordance with
				section 1111(b)(3)(C).(3)Additional
				information(A)AmendmentsIf
				a State educational agency amends the plan approved under this subsection, the
				agency shall submit the amendment to the Secretary.(B)ApprovalThe
				Secretary shall approve an amendment to an approved plan, unless the Secretary
				determines that the amendment will result in the agency not meeting the
				requirements, or fulfilling the purposes, of this part.(d)Consolidated
				planA plan submitted under subsection (a) may be submitted as
				part of a consolidated State plan.(e)Secretary
				assistanceThe Secretary shall provide technical assistance, if
				requested, in the development of English language proficiency standards,
				performance targets, and assessments.3114.Within-State
				allocations(a)In
				generalAfter making the reservation required under subsection
				(d)(1), each State educational agency receiving a grant under section
				3111(c)(2) shall award subgrants for a fiscal year by allocating, in a timely
				manner, to each eligible entity in the State having a plan approved under
				section 3116, an amount that bears the same relationship to the amount received
				under the grant and remaining after making such reservation as the population
				of English learners in public and nonpublic schools served by the eligible
				entity bears to the population of English learners in public and nonpublic
				schools served by all eligible entities in the State.(b)LimitationA
				State educational agency shall not award a subgrant from an allocation made
				under subsection (a) if the amount of such subgrant would be less than
				$10,000.(c)ReallocationWhenever
				a State educational agency determines that an amount from an allocation made to
				an eligible entity under subsection (a) for a fiscal year will not be used by
				the entity for the purpose for which the allocation was made, the agency shall,
				in accordance with such rules as the agency determines to be appropriate,
				reallocate such amount, consistent with such subsection, to other eligible
				entities in the State that the agency determines will use the amount to carry
				out that purpose.(d)Required
				reservationA State educational agency receiving a grant under
				this subpart for a fiscal year—(1)shall reserve not more
				than 15 percent of the agency’s allotment under section 3111(c)(2) to award
				subgrants to eligible entities in the State that have experienced a significant
				increase, as compared to the average of the 2 preceding fiscal years, in the
				percentage or number of immigrant children and youth, including students with
				interrupted formal education, who have enrolled, during the fiscal year
				preceding the fiscal year for which the subgrant is made, in public and
				nonpublic elementary schools and secondary schools in the geographic areas
				under the jurisdiction of, or served by, such entities; and(2)in awarding subgrants
				under paragraph (1)—(A)shall consider eligible
				entities that satisfy the requirement of such paragraph but have limited or no
				experience in serving immigrant children and youth, including students with
				interrupted formal education;(B)shall consider eligible
				entities that experience a significant increase in the percentage of immigrant
				children and youth served, including students with interrupted formal
				education, and eligible entities that experience a significant increase in the
				number of immigrant children and youth served, including students with
				interrupted formal education; and(C)shall consider the
				quality of each local plan under section 3116 and ensure that each subgrant is
				of sufficient size and scope to meet the purposes of this part.3115.Subgrants to eligible
				entities(a)Purposes of
				subgrantsA State educational agency may make a subgrant to an
				eligible entity from funds received by the agency under this subpart only if
				the entity agrees to expend the funds to supplement the education of English
				learners by helping English learners learn English and meet the State college
				and career ready academic content and student academic achievement standards.
				The eligible subgrantee shall carry out activities with such funds, using
				evidence-based approaches and methodologies that have been demonstrated to be
				effective for teaching English learners and immigrant children and youth, for
				the following purposes:(1)Developing and
				implementing new language instruction educational programs and academic content
				instruction programs for English learners and immigrant children and youth,
				including early childhood education programs, elementary school programs, and
				secondary school programs.(2)Carrying out
				highly-focused, innovative, locally designed, evidence-based activities to
				expand or enhance existing language instruction educational programs and
				academic content instruction programs for English learners and immigrant
				children and youth.(3)Implementing, within an
				individual school, whole school programs for restructuring, reforming, and
				upgrading all relevant programs, activities, and operations relating to
				language instruction educational programs and academic content instruction for
				English learners and immigrant children and youth.(4)Implementing, within the
				entire jurisdiction of a local educational agency, agencywide programs for
				restructuring, reforming, and upgrading all relevant programs, activities, and
				operations relating to language instruction educational programs and academic
				content instruction for English learners and immigrant children and
				youth.(b)Administrative
				expensesEach eligible entity receiving funds under section
				3114(a) for a fiscal year may use not more than 2 percent of such funds for the
				cost of administering this subpart.(c)Allowable
				activitiesAn eligible entity that receives a subgrant under
				section 3114 may use subgrant funds to meet the academic and language needs of
				English learners, in order to meet the performance targets described under
				section 3121, by carrying out the following activities:(1)(A)Developing an
				individual performance target for each English learner that is not less than
				the rate of growth in English proficiency necessary for the student to achieve
				proficiency not more than 5 years after being identified as an English learner;
				and(B)in the case of a student
				who will graduate from secondary school in less than 5 years, ensuring
				that—(i)such student will receive
				not less than 4 years of services to help the student attain English
				proficiency;(ii)the student will
				continue to receive services to gain English proficiency after graduation from
				secondary school, through a partnership between the local educational agency
				and a local institution of higher education; and(iii)if a student described
				in this subparagraph does not attain English proficiency not more than 5 years
				after being identified as an English learner, the student will not be counted
				as a graduating student in the local educational agency's calculation of the
				graduation rates.(2)Developing and carrying
				out sustained, long term, job-embedded, data-driven professional development
				for educators that includes—(A)specific knowledge and
				skills school leaders need to—(i)implement evidence-based
				strategies to create positive conditions for learning;(ii)create conditions for
				learning;(iii)support effective,
				evidence-based instructional programs;(iv)design comprehensive
				professional growth plans for educators who serve English learners;(v)develop the capacity of
				content-area teachers to meet the unique cultural, language, and academic needs
				of English learners; and(vi)meet the unique needs,
				cultural and otherwise, of families of English learners;(B)specific knowledge and
				skills teachers of English learners need to—(i)implement evidence-based
				instructional strategies for improving English learner acquisition of academic
				language;(ii)meet the academic and
				language needs of English learners of different ages; and(iii)meet the unique needs,
				cultural and otherwise, of families of English learners; and(C)specific knowledge and
				skills content-area teachers need to—(i)adapt, accommodate, and
				enhance academic content curricula and assessments, to the greatest extent
				practicable, to ensure that English learners can access academic content while
				maintaining the high expectations necessary to meet the performance targets
				described under section 3121 and the college and career ready standards
				described in section 1111(a)(1);(ii)execute evidence-based
				instructional strategies for improving English learner acquisition of
				content-specific language and concepts;(iii)execute evidence-based
				instructional practices for improving English learner acquisition of academic
				language; and(iv)meet the unique needs,
				cultural and otherwise, of families of English learners.(3)Implementing and carrying
				out opportunities for teachers of English learners and content-area teachers to
				plan collaboratively during contract hours.(4)Implementing or enhancing
				schoolwide data analysis and intervention teams to improve the achievement of
				English learners.(5)Developing, implementing,
				and carrying out not less than 1 of the following family engagement
				strategies:(A)Implementing community
				school models and related activities, such as opening school facilities to
				community-based organizations, establishing parent institutes, operating or
				supporting co-location with family literacy programs, and establishing
				co-location with public assistance programs.(B)Providing compensatory
				time to allow teachers to conduct home visits, or establishing a home visiting
				program in collaboration with a community-based organization.(C)Establishing native
				language family outreach call centers.(D)Other evidence-based
				outreach strategies.(6)As necessary, acquiring
				evidence-based curricular and instructional materials designed to meet the
				needs of English learners.(d)Activities by agencies
				experiencing substantial increases in immigrant children and youth(1)In
				generalAn eligible entity receiving funds under section
				3114(d)(1) shall use the funds to pay for activities that provide enhanced
				instructional opportunities for immigrant children and youth, including
				students with interrupted formal education, which may include—(A)family literacy, parent
				and family outreach, and leadership development activities designed to assist
				parents and family members in becoming engaged participants in the education
				and development of their children;(B)recruitment of, and
				support for, personnel, including early childhood educators, teachers, and
				paraprofessionals who have been specifically trained, or are being trained, to
				provide services to immigrant children and youth;(C)the provision of
				tutorials, mentoring, and academic or career counseling for immigrant children
				and youth;(D)identification,
				development, and acquisition of curricular materials, educational software, and
				technologies to be used in the program carried out with funds awarded under
				section 3114(a);(E)basic instructional
				services that are directly attributable to the presence in the local
				educational agency involved of immigrant children and youth, including the
				payment of costs of providing additional classroom supplies and costs of
				transportation;(F)such other costs that are
				directly attributable to such additional basic instructional services or that
				are designed to assist immigrant children and youth to achieve in elementary
				schools and secondary schools in the United States, such as programs of
				introduction to the educational system and civics education; and(G)activities, coordinated
				with community-based organizations (including community-based organizations
				providing early childhood education programs), institutions of higher
				education, private sector entities, or other entities with expertise in working
				with immigrants, to assist parents of immigrant children and youth by offering
				comprehensive community services.(2)Duration of
				subgrantsThe duration of a subgrant made by a State educational
				agency under section 3114(d)(1) shall be determined by the agency in the
				agency's discretion.(e)Selection of method of
				instruction(1)In
				generalAn eligible entity receiving a subgrant from a State
				educational agency under this subpart shall select 1 or more methods or forms
				of evidence-based instruction to be used in the programs and activities
				undertaken by the entity in assisting English learners in attaining English
				language proficiency and meeting State college and career ready academic
				content standards and student academic achievement standards under section
				1111(a)(1) in order to be college and career ready.(2)ConsistencyThe
				selection of methods or forms of instruction, as described under paragraph (1),
				shall be consistent with sections 3125 through 3128.(f)Supplement, Not
				SupplantFederal funds made available under this subpart shall be
				used so as to supplement the level of Federal, State, and local public funds
				that, in the absence of such availability, would have been expended for
				programs for English learners and immigrant children and youth and in no case
				to supplant such Federal, State, and local public funds.3116.Local plans(a)Plan
				requiredEach eligible entity desiring a subgrant from a State
				educational agency under section 3114 shall submit a plan to the State
				educational agency at such time, in such manner, and containing such
				information as the State educational agency may require.(b)ContentsEach
				plan submitted under subsection (a) for a subgrant under section 3114(a) shall,
				at a minimum—(1)describe the
				evidence-based programs and activities proposed to be developed, implemented,
				and administered under the subgrant, including how such programs and activities
				will enable children to speak, read, write, and comprehend the English
				language, meet State college and career ready academic content standards and
				student academic achievement standards under section 1111(a)(1), and be college
				and career ready;(2)describe how the eligible
				entity will hold elementary schools and secondary schools receiving funds under
				this subpart accountable for—(A)assessing annually, in
				accordance with section 1111(a)(2)(D), the English language proficiency of all
				English learners participating in programs funded under this subpart;
				and(B)meeting timelines,
				progress criteria, and performance targets for English learners in order to
				ensure that students served by programs carried out under this part—(i)achieve English
				proficiency; and(ii)meet the State’s college
				and career ready academic content standards under section 1111(a)(1);(3)describe how the eligible
				entity will engage family and community members and involve them in activities
				carried out using subgrant funds;(4)describe how the eligible
				entity will consult with teachers, researchers, school administrators, parents,
				family and community members, and, if appropriate, education-related community
				groups and nonprofit organizations, and institutions of higher education, in
				developing and implementing such plan;(5)describe how language
				instruction and academic content instruction carried out under the subgrant
				will ensure that English learners being served by the programs develop English
				language proficiency and demonstrate such proficiency through academic content
				mastery;(6)describe how the eligible
				entity will, if applicable, coordinate activities under the plan with local
				Head Start and Early Head Start agencies, including migrant and seasonal Head
				Start agencies, and other early childhood education providers; and(7)contain an assurance
				that—(A)the eligible entity is
				not in violation of State law, including State constitutional law, regarding
				the education of English learners, consistent with sections 3124 through
				3128;(B)each local educational
				agency that is included in the eligible entity complies with section 3202 prior
				to, and throughout, each school year; and(C)in developing the plan,
				the eligible entity considered how best to target funds to schools with high
				concentrations of English learners and to support continuous improvement in the
				services offered to English learners in the area served by the eligible
				entity.(c)Teacher english
				fluencyEach eligible entity receiving a subgrant under this
				subpart shall include in the plan a certification that all teachers in any
				language instruction educational program for English learners that is, or will
				be, funded under this part are fluent in the language used for instruction,
				including having written and oral communications skills.2Accountability
				and administration3121.Local evaluation and
				accountability(a)Evaluation(1)In
				GeneralEach eligible entity that receives a subgrant from a
				State educational agency under subpart 1 shall provide such agency, at the
				conclusion of every second fiscal year during which the subgrant is received,
				with an evaluation, in a form prescribed by the agency, that includes—(A)a description of the
				programs and activities conducted by the entity with funds received under
				subpart 1 during the 2 immediately preceding fiscal years;(B)a description of the
				progress made by children in learning the English language as measured by the
				State English language proficiency assessment described in section 3113(b)(5)
				and meeting college and career ready academic content standards and student
				academic achievement standards under section 1111(a)(1);(C)the number and percentage
				of children in the programs and activities who meet the target established
				under section 3113(b)(6)(A); and(D)a description of the
				progress made by children in meeting college and career ready academic content
				standards and student academic achievement standards under section 1111(a)(1)
				for each of the 2 years after such children are no longer receiving services
				under this part; and(E)a description of the
				progress made by former English learners in meeting college and career ready
				academic content standards and student achievement standards under section
				1111(a)(1).(2)Use of
				EvaluationAn evaluation provided by an eligible entity under
				paragraph (1) shall be used by the entity and the State educational
				agency—(A)for improvement of
				programs and activities;(B)to determine the
				effectiveness of programs and activities in assisting children who are English
				learners to attain English proficiency, as measured in a way that is consistent
				with paragraph (4), and meet college and career ready academic content
				standards and student academic achievement standards under section 1111(a)(1);
				and(C)in determining whether or
				not to continue funding for specific programs or activities.(3)Evaluation
				ComponentsAn evaluation provided by an eligible entity under
				paragraph (1) shall—(A)provide an evaluation of
				children enrolled in a program or activity conducted by the entity using funds
				under subpart 1 (including the percentage of children) who—(i)are making progress in
				attaining English proficiency, including the percentage of children who have
				achieved English proficiency;(ii)have transitioned into
				classrooms not tailored to English learners, and have a sufficient level of
				English proficiency to permit them to achieve in English and transition into
				classrooms not tailored to limited English learners;(iii)are meeting the
				academic content and student academic achievement standards described in
				section 1111(a); and(iv)are not exempted from
				the State reading or language arts academic assessment in accordance with
				section 1111(a)(2)(B)(v)(II); and(B)include such other
				information as the State educational agency may require.(4)Evaluation
				MeasuresA State shall approve evaluation measures for use under
				paragraph (3) that are designed to assess—(A)the progress of children
				in attaining English proficiency, including a child's level of comprehension,
				speaking, listening, reading, and writing skills in English;(B)student attainment of
				college and career ready student academic achievement standards under section
				1111(a)(1) on assessments described in section 1111(a)(2); and(C)progress in meeting the
				annual State performance targets described in section 3122.(b)Accountability(1)In
				generalEach eligible entity that receives a subgrant from a
				State educational agency under this part shall annually reach an agreement with
				the State educational agency on a local English proficiency performance target
				for the percentage of English learners served by the eligible entity under this
				part who are making progress in achieving English proficiency not more than 5
				years after being identified as an English learner. For purposes of this
				paragraph, English proficiency shall be measured using the English language
				proficiency assessment described in section 3113(b)(5).(2)Students who will
				graduate in less than 5 yearsIn the case of a student who will
				graduate from secondary school in less than 5 years, if such student does not
				attain English proficiency not more than 5 years after being identified as an
				English learner, the student shall not be counted as a graduating student in
				the local educational agency's calculation of the graduation rates.(3)Technical
				assistanceDuring the development of the improvement plan
				described in paragraph (4), and throughout the implementation of such plan, the
				State educational agency shall—(A)provide technical
				assistance to the eligible entity;(B)provide technical
				assistance, if applicable, to schools served by the eligible entity under
				subpart 1 that need assistance to enable the schools to meet the eligible
				entity's local performance target described in paragraph (1);(C)assist the eligible
				entity in improving the professional development described in section
				3115(c)(2) that such eligible entity is providing to educators; and(D)develop, in consultation
				with the eligible entity, a plan to incorporate evidence-based strategies and
				methodologies to improve the specific program or method of instruction provided
				to English learners.(4)Accountability(A)2-Year
				AccountabilityIf an eligible entity fails to meet the local
				performance target described in paragraph (1) for 2 consecutive years, the
				State educational agency shall—(i)identify such eligible
				entity as being in need of improvement; and(ii)require the eligible
				entity to develop and implement an improvement plan.(B)Entities in need of
				improvementIf an eligible entity fails to meet the local
				performance targets described in paragraph (1) a year after being identified as
				being in need of improvement, as described in subparagraph (A)(i), the State
				educational agency shall—(i)identify such eligible
				entity as being in need of State support;(ii)require such eligible
				entity to develop and implement a plan to modify the entity’s curriculum,
				program, and method of instruction; and(iii)submit such plan to the
				State educational agency for approval.(C)Entities in need of
				State supportIf an eligible entity fails to meet the local
				performance targets described in paragraph (1) a year after being identified as
				being in need of State support, as described in subparagraph (B)(i), the State
				educational agency shall—(i)identify such eligible
				entity as being in need of State action;(ii)manage the subgrant
				funds and the eligible entity's subgrant programs for 4 years, or until the
				local performance target is reached if such target is reached in less than 4
				years; and(iii)after 4 years, or after
				the local performance target is reached if such target is reached in less than
				4 years, institute a 2-year probationary period, during which the State
				educational agency shall once again manage the subgrant funds and programs if
				the eligible entity fails to meet the local performance target at any time
				during the probationary period.3122.State
				accountability(a)In
				generalEach State educational agency, with input from
				subgrantees, shall establish in the State plan submitted under section 3113, a
				State performance target for the percentage of English learners served by the
				State under this part who are making progress in achieving English proficiency
				not more than 5 years after being identified as an English learner. The State
				performance target established under this subsection shall be subject to
				approval by the Secretary. Each State educational agency shall ensure that the
				local performance targets described in section 3121(b)(1) result, in the
				aggregate, in the State achieving the State’s performance target for English
				learners.(b)Improvement
				planIf a State educational agency has failed to meet the State's
				performance target for 2 consecutive years, the Secretary shall require the
				State educational agency to develop an improvement plan that will ensure that
				the State educational agency meets the State performance target. The
				improvement plan shall specifically address the factors that prevented the
				agency from meeting such performance target.(c)Technical
				assistanceDuring the development of the improvement plan
				described in subsection (b), and throughout the implementation of such plan,
				the Secretary shall—(1)provide technical
				assistance to the State educational agency using the funds described in section
				3111(c)(1)(D);(2)assist the State
				educational agency in developing a plan to improve and disseminate the
				professional development described in section 3115(c)(2); and(3)develop, in consultation
				with the State educational agency, a plan to incorporate evidence-based
				strategies and methodologies to improve the specific programs and method of
				instruction in use in such State.(d)Accountability(1)In
				GeneralIf a State educational agency fails to meet its
				performance target for 4 consecutive years, the Secretary shall—(A)require such State
				educational agency to modify its State plan and the methods of instruction in
				use in the State; or(B)require such State
				educational agency to—(i)identify low-performing
				local educational agencies in the State;(ii)develop and implement a
				plan to partner such low-performing local educational agencies with
				high-performing local educational agencies in the State that have met the local
				performance targets for the previous 3 years; and(iii)reallocate any grant
				funding under this part that would have otherwise been distributed to an
				identified low-performing local educational agency to such agency's
				high-performing partner local educational agency, as described in clause (ii),
				to enable the high-performing partner agency to provide technical
				assistance.(2)Students who will
				graduate in less than 5 yearsIn the case of a student who will
				graduate from secondary school in less than 5 years, if such student does not
				attain English proficiency not more than 5 years after being identified as an
				English learner, the student shall not be counted as a graduating student in
				the State educational agency's calculation of the graduation rates.3123.Reporting
				requirements(a)StatesEach
				State educational agency that receives assistance under this part shall provide
				annually to the Secretary, and make widely available within the State, a report
				containing information about—(1)the State’s progress in
				developing and implementing the English language proficiency standards
				described in section 3111(b)(2)(A)(iv);(2)the achievement, academic
				growth, and acquisition of English language proficiency of students served
				under this part;(3)programs and activities
				carried out by the State educational agency under this part; and(4)the effectiveness of such
				programs and activities in improving the education provided to English
				learners.(b)SecretaryEvery
				second year, the Secretary shall prepare and submit to the authorizing
				committees of Congress a report containing—(1)information about
				programs and activities carried out to serve English learners under this part,
				and the effectiveness of such programs and activities in improving the academic
				achievement and English proficiency of English learners;(2)information about the
				types of language instruction educational programs used by eligible entities
				receiving funding under this part to teach English learners;(3)a critical synthesis of
				data reported by eligible entities to States under section 3121(a)(3);(4)a description of
				technical assistance and other assistance provided by State educational
				agencies under section 3111(b)(2)(A);(5)an estimate of the number
				of certified or licensed teachers working in language instruction educational
				programs and educating English learners, and an estimate of the number of such
				teachers that will be needed for the succeeding 5 fiscal years;(6)the major findings of
				scientifically based research carried out under this part;(7)the number of programs or
				activities, if any, that were subject to accountability measures described in
				section 3121(b)(4) due to a failure to meet local performance targets;(8)the number of English
				learners served by eligible entities receiving funding under this part who were
				transitioned out of language instruction educational programs funded under this
				part into classrooms where instruction is not tailored for English learners;
				and(9)other information
				gathered from other reports submitted to the Secretary under this part, as
				applicable.3124.Coordination with
				related programsIn order to
				maximize Federal efforts aimed at serving the educational needs of English
				learners, the Secretary shall coordinate and ensure close cooperation with
				other entities carrying out programs serving language-minority and English
				learners that are administered by the Department and other agencies.3125.Rules of
				constructionNothing in this
				part shall be construed—(1)to prohibit a local
				educational agency from serving English learners simultaneously with children
				with similar educational needs, in the same educational settings where
				appropriate;(2)to require a State or a
				local educational agency to establish, continue, or eliminate any particular
				type of instructional program for English learners;(3)to limit the preservation
				or use of Native American languages; or(4)to prohibit the use of
				dual language programs to serve the needs of English learners and children with
				similar educational needs, in the same educational setting as
				appropriate.3126.Legal authority under
				State lawNothing in this part
				shall be construed to negate or supersede State law, or the legal authority
				under State law of any State agency, State entity, or State public official,
				over programs that are under the jurisdiction of the State agency, entity, or
				official.3127.Civil
				rightsNothing in this part
				shall be construed in a manner inconsistent with any Federal law guaranteeing a
				civil right.3128.Programs for Native
				Americans and Puerto RicoNotwithstanding any other provision of this
				part, programs authorized under this part that serve Native American (including
				Native American Pacific Islander) children and children in the Commonwealth of
				Puerto Rico may include programs of instruction, teacher training, curriculum
				development, evaluation, and assessment designed for Native American children
				learning and studying Native American languages and children of limited Spanish
				proficiency, except that an outcome of programs serving such children shall be
				increased English proficiency among such children.3129.ProhibitionIn carrying out this part, the Secretary
				shall neither mandate nor preclude the use of a particular curricular or
				pedagogical approach to educating English learners.3National
				activities3131.Professional
				Development Grants(a)Grants
				AuthorizedThe Secretary
				shall use funds made available under section 3111(c)(1)(C) to award grants, on
				a competitive basis and for a period of not more than 5 years, to institutions
				of higher education or nonprofit institutions with relevant experience or
				expertise and capacity (in consortia with State educational agencies or local
				educational agencies) in order to enable such consortia to—(1)provide for professional development
				activities that will improve classroom instruction for English learners;(2)assist educational personnel working with
				English learners to meet high professional standards, including standards for
				certification and licensure as teachers who work in language instruction
				educational programs and academic content instruction programs or serve English
				learners.(b)Uses of
				fundsGrants awarded under this section may be used to—(1)support partnerships
				between State or local educational agencies and institutions of higher
				education to support the work of individuals who are completing baccalaureate
				and masters programs (such as programs in the areas of teacher training,
				program administration, policy, research, evaluation, assessment, and
				curriculum development) and to improve educational services and programs for
				English learners, provided that recipients of fellowships or assistance are
				required, on completion of their studies, to—(A)assist in the education
				of English learners through work in a school, local educational agency, or
				other educational agency or organization for a period of time equivalent to the
				period of time during which the individual receives assistance under this
				section; or(B)repay all or a prorated
				part of the financial assistance received under this section;(2)support research on
				promising instructional strategies or programs that have practical applications
				for teachers, counselors, parents and family members, school leaders, and
				others responsible for educating or improving the education of English learners
				and their families;(3)support strategies that
				promote school readiness for English learners and the transition from early
				childhood education programs, such as Head Start or State preschool programs,
				to elementary school programs;(4)support strategies that
				promote high school graduation for English learners;(5)support strategies that
				strengthen and increase family and community member engagement in
				education;(6)support the development
				of curricula that are appropriate to the needs of the participating consortium;
				and(7)support the dissemination
				of information gathered in accordance with paragraphs (1) through (5),
				particularly evidence-based best practices and the provision of technical
				assistance.3132.Commission on the
				assessment and advancement of English learners(a)Commission on
				assessment of english learners(1)In
				generalThe Secretary shall establish an independent commission
				on the assessment and advancement of English learners (referred to in this
				section as the commission) to carry out the activities described
				in subsection (c).(2)Date of
				appointmentThe members of the commission shall be appointed not
				later than 6 months after the date of enactment of the
				Strengthening America’s Schools Act of
				2013.(b)Composition(1)In
				generalThe commission shall be comprised of individuals with
				experience and expertise in the educational advancement and development of
				English learners, including individuals with expertise in—(A)the practice of teaching
				English to speakers of other languages;(B)measurement and
				educational assessment systems; and(C)educational assessment
				and accountability practices.(2)Expertise of
				membersThe Secretary shall ensure that the individuals selected
				in accordance with paragraph (1) are experts who are competent, by virtue of
				their training, expertise, or experience, to evaluate instruction, assessments,
				and models for English learners.(c)Duties of the
				commissionThe commission shall provide the Secretary with advice
				and recommendations about the following issues:(1)The development and
				approval of standards pertaining to English learners, in order to assist the
				Secretary in the review and approval of statewide accountability systems that
				are required under section 3113(b)(5) and section 1111(a)(3).(2)The provision of
				regulations and guidance pertaining to the inclusion of English learners in
				assessment and accountability systems, including recommendations about
				appropriate accommodations and appropriate weights for assessments involving
				English learners, including the English language proficiency assessments
				described in section 3113(b)(5).(3)Ensuring that State
				English language proficiency standards under section 3113(b)(2) and section
				1111(a)(1)(D) are properly aligned with college and career ready academic
				content standards under section 1111(a)(1).(4)The formation of peer
				review panels, under section 1111(b)(4), with regard to—(A)the inclusion on the
				panels of experts about English learners; and(B)processes to ensure that
				the work of the peer review panel is consistent with the standards and guidance
				developed by the commission.(5)Identifying ways to
				support local capacity-building efforts to assist local educational agencies
				and schools in properly supporting English learners.(6)Ensuring that the
				research, development, and dissemination activities of the Department address
				identified gaps in knowledge for effectively including English learners in
				assessment and accountability practices.(7)Ways to address the needs
				of English learners in all program planning at the Department, including inter-
				and intra-agency coordination.(8)The development of
				improved early learning assessment strategies and instruments that take into
				account the development of English learners across all of the essential domains
				of school readiness.(d)Independently
				commissioned researchThe commission may independently commission
				research that is directly relevant to the implementation of accountability
				provisions under this Act for English learners.(e)Annual
				reportThe commission shall, beginning not later than 1 year
				after the date on which all members of the commission have been appointed,
				submit an annual report to the Secretary and the authorizing committees of
				Congress containing the recommendations described in subsection (c).3133.English language
				acquisition technology innovation grants(a)PurposesThe
				Secretary shall use funds made available under section 3111(c)(1)(C) to provide
				English language acquisition technology innovation grants for purposes of
				pursuing breakthrough research and development in educational technology and
				providing the effective use of that technology to improve English proficiency
				and academic achievement for English learners, by—(1)identifying and promoting
				advances in fundamental and applied sciences and engineering that could be
				translated into new language learning or instruction technologies;(2)developing novel language
				learning or instruction technologies, and the enabling processes and contexts
				for effective use of those technologies;(3)developing, testing, and
				evaluating the impact and efficacy of those technologies;(4)accelerating
				technological advances in areas in which the private sector, by itself, is not
				likely to accelerate such advances because of difficulties in implementation or
				adoption, or technical and market uncertainty;(5)coordinating activities
				with nongovernmental entities to demonstrate technologies and research
				applications to facilitate technology transfer; and(6)encouraging educational
				research on English language acquisition using new technologies and the data
				produced by those technologies.(b)Authorities of
				SecretaryThe Secretary is authorized to—(1)establish processes for
				the development and execution of English language acquisition technology
				innovation grant projects and the solicitation of entities to carry out the
				projects in a manner that is—(A)tailored to the purposes
				of the English language acquisition technology innovation grants and not
				constrained by other Department-wide administrative requirements that could
				detract from achieving program results;(B)designed to heighten
				transparency; and(C)designed to heighten
				public and private sector involvement to ensure that investments are made in
				the most promising areas;(2)award grants, contracts,
				cooperative agreements, and cash prizes, and enter into other transactions (in
				accordance with such regulations as the Secretary may establish regarding other
				transactions);(3)obtain independent,
				periodic, rigorous evaluations, as appropriate, of—(A)the effectiveness of the
				processes being used to award and evaluate the effectiveness of the English
				language acquisition technology innovation grants in achieving the stated
				purposes; and(B)the effectiveness of
				individual projects assisted by English language acquisition technology
				innovation grants, using evidence standards developed in consultation with the
				Institute of Education Sciences, and the suitability of ongoing projects
				assisted by such grants for further investment or increased scale;(4)disseminate, through the
				comprehensive centers established under section 203 of the Educational
				Technical Assistance Act of 2002 (20 U.S.C. 9602), the regional educational
				laboratories system established under section 174 of the Education Sciences
				Reform Act of 2002 (20 U.S.C. 9564), or such other means as the Secretary
				determines to be appropriate, information on effective practices and
				technologies developed with the support of English language acquisition
				technology innovation grants; and(5)collect, analyze,
				synthesize, and disseminate, through the comprehensive centers established
				under section 203 of the Educational Technical Assistance Act of 2002 (20
				U.S.C. 9602), the regional educational laboratories system established under
				section 174 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9564), or
				such other means as the Secretary determines to be appropriate, information and
				educational research and processes related to the education of English
				learners.(c)Evaluation
				fundsThe Secretary may use funds made available for English
				language acquisition technology innovation grants to pay the cost of the
				evaluations under subsection (b)(3).(d)NonduplicationTo
				the maximum extent practicable, the Secretary shall ensure that grants,
				contracts, cooperative agreements, cash prizes, or other assistance or
				arrangements awarded or entered into pursuant to this section that are designed
				to carry out the purposes of the English language acquisition technology
				innovation grants do not duplicate activities under programs carried out under
				Federal law other than this section by the Department or other Federal
				agencies.BGeneral
				provisions3201.DefinitionsExcept as otherwise provided, in this
				title:(1)ChildThe
				term child means any individual aged 3 through 21.(2)Community-based
				organizationThe term community-based organization
				means a private nonprofit organization of demonstrated effectiveness, Indian
				tribe, or tribally sanctioned educational authority, that is representative of
				a community or significant segments of a community and that provides
				educational or related services to individuals in the community. Such term
				includes a Native Hawaiian or Native American Pacific Islander native language
				educational organization.(3)Eligible
				entityThe term eligible entity means—(A)1 or more local
				educational agencies; or(B)1 or more local
				educational agencies, in collaboration with an institution of higher education,
				community-based organization, or State educational agency.(4)Immigrant children and
				youthThe term immigrant children and youth means
				individuals who—(A)are aged 3 through
				21;(B)were not born in any
				State; and(C)have not been attending
				one or more schools in any one or more States or operated by the Department of
				Defense Education Authority for more than 3 full academic years.(5)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).(6)Language instruction
				educational programThe term language instruction
				educational program means an instruction course—(A)in which an English
				learner is placed for the purpose of developing and attaining English
				proficiency, while meeting college and career ready academic content standards
				and student academic achievement standards under section 1111(a)(1); and(B)that may make
				instructional use of both English and a child’s native language to enable the
				child to develop and attain English proficiency, and may include the
				participation of English-proficient children if such course is designed to
				enable all participating children to become proficient in English and a second
				language.(7)Native hawaiian or
				native american pacific islander native language educational
				organizationThe term Native Hawaiian or Native American
				Pacific Islander native language educational organization means a
				nonprofit organization with—(A)a majority of its
				governing board and employees consisting of fluent speakers of the traditional
				Native American languages used in the organization’s educational programs;
				and(B)not less than 5 years
				successful experience in providing educational services in traditional Native
				American languages.(8)Native
				languageThe term native language, when used with
				reference to an English learner, means—(A)the language normally
				used by such individual; or(B)in the case of a child or
				youth, the language normally used by the parents of the child or youth.(9)ParaprofessionalThe
				term paraprofessional means an individual who is employed in a
				preschool, elementary school, or secondary school under the supervision of a
				certified or licensed teacher, including individuals employed in language
				instruction educational programs, special education, and migrant
				education.(10)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.(11)Tribally sanctioned
				educational authorityThe term tribally sanctioned
				educational authority means—(A)any department or
				division of education operating within the administrative structure of the duly
				constituted governing body of an Indian tribe; and(B)any nonprofit institution
				or organization that is—(i)chartered by the
				governing body of an Indian tribe to operate a school described in section
				3112(a) or otherwise to oversee the delivery of educational services to members
				of the tribe; and(ii)approved by the
				Secretary for the purpose of carrying out programs under subpart 1 of part A
				for individuals served by a school described in section 3112(a).3202.Parental
				notification(a)In
				generalEach eligible entity receiving funds under this title to
				provide a language instruction educational program and academic content
				instruction program shall, not later than 30 days after the beginning of the
				school year, inform a parent or the parents of an English learner identified
				for participation in, or participating in, such program of—(1)the reasons for the
				identification of their child as an English learner and in need of placement in
				a language instruction educational program and academic content instruction
				program;(2)the child’s level of
				English language proficiency, how that level was assessed, whether the child is
				on track to achieve English proficiency not later than 5 years after being
				identified as an English learner, and the status of the child’s academic
				achievement;(3)the method of instruction
				used in the program in which their child is, or will be, participating, and the
				methods of instruction used in other available programs, including how such
				programs differ in content, instructional goals, and use of English and a
				native language in instruction;(4)how the program in which
				their child is, or will be participating, will appropriately respond to the
				educational strengths and needs of the child;(5)how the program will
				specifically help their child learn English and reflect age appropriate
				academic achievement standards for grade promotion and graduation;(6)the specific exit
				requirements for the program, the expected rate of transition from the program
				into classrooms that are not tailored for English learners, and the expected
				rate of graduation from secondary school for English learners in the program if
				the child is in secondary school;(7)in the case of a child
				with a disability, how the program meets the objectives of the child’s
				individualized education program; and(8)information pertaining to
				parental rights that includes written guidance—(A)detailing—(i)the parent’s right to
				have the parent’s child immediately removed from the program upon the parent’s
				request; and(ii)the options that parents
				have to decline to enroll their child in such program or to choose another
				program or method of instruction, if available; and(B)assisting parents in
				selecting among various programs and methods of instruction, if more than 1
				program or method is offered by the eligible entity.(b)Separate
				notificationIn addition to providing the information required to
				be provided under subsection (a), each eligible entity that is using funds
				provided under this title to provide a language instruction educational
				program, and that has failed to make progress on the local performance targets
				described in section 3121(b) for any fiscal year for which part A is in effect,
				shall separately inform a parent or the parents of a child identified for
				participation in such program, or participating in such program, of such
				failure not later than 30 days after the eligible entity receives notification
				of such failure from the State.(c)Receipt of
				informationThe information described in subsection (a) shall be
				provided in an understandable and uniform format and, to the extent
				practicable, in a language that the parent can understand.(d)Special rule applicable
				during school yearFor a child who has not been identified for
				participation in a language instruction educational program and academic
				content instruction program prior to the beginning of the school year, the
				eligible entity shall carry out subsections (a) and (b) with respect to the
				parents of the child not later than 2 weeks after the child is placed in such
				program.(e)Parent and family
				engagement(1)In
				generalEach eligible entity using funds provided under this
				title to provide a language instruction educational program and academic
				content instruction program shall implement an effective means of outreach to
				parents and family members of English learners to inform such parents and
				family members of how they can—(A)be full partners in the
				education of their children, including ensuring that immigrant parents and
				family members are well informed about the elements of the educational system
				in the United States; and(B)be active participants in
				assisting their children—(i)to learn English;(ii)to achieve at high
				levels in core academic subjects;(iii)to meet the same
				college and career ready academic content standards and student academic
				achievement standards under section 1111(a)(1) as all children are expected to
				meet to become college and career ready; and(iv)to understand
				expectations for college readiness and career success.(2)Receipt of
				recommendationsThe outreach described in paragraph (1) shall
				include holding, and sending notice of opportunities for, regular meetings for
				the purpose of formulating and responding to recommendations from parents
				described in such paragraph.(f)Basis for admission or
				exclusionA child shall not be admitted to, or excluded from, any
				Federally assisted education program on the basis of a surname or
				language-minority status.3203.National
				ClearinghouseThe Secretary
				shall establish and support the operation of a National Clearinghouse for
				English Learner Support and Educational Programs, which shall collect, analyze,
				synthesize, and disseminate information about programs that support the
				academic achievement of English learners, and related programs. The National
				Clearinghouse shall —(1)be administered as an
				adjunct clearinghouse of the Educational Resources Information Center
				clearinghouses system supported by the Institute of Education Sciences;(2)coordinate activities
				with Federal data and information clearinghouses and entities operating Federal
				dissemination networks and systems;(3)develop a system for
				improving the operation and effectiveness of programs that receive Federal
				funding that serve English learners;(4)collect and disseminate
				information on—(A)educational research and
				processes related to the education of English learners;(B)accountability systems
				that monitor the academic progress of English learners in language instruction
				educational programs, including information on academic content and English
				proficiency assessments for language instruction educational programs;(C)effective practices for
				meeting the academic and cultural needs of English learners; and(D)effective practices for
				engaging the families and caretakers of English learners; and(5)publish, on an annual
				basis, a list of grant recipients under this title.3204.RegulationsIn developing regulations under this title,
				the Secretary shall consult with State educational agencies and local
				educational agencies, organizations representing English learners, and
				organizations representing teachers and other personnel involved in the
				education of English
				learners..IVSupporting successful,
			 well-rounded students4101.RedesignationsTitle IV (20 U.S.C. 7101 et seq.) is
			 amended—(1)by striking the title heading and inserting
			 the following: Supporting
			 Successful, Well-Rounded Students;(2)by redesignating subpart
			 3 of part A as subpart 1 of part G of title IX, as added by section 9105(a) of
			 this Act, and transferring such subpart 1 so as to follow the part heading of
			 such part G as added by section 9105(a) of this Act;(3)by redesignating section
			 4141 as section 9701;(4)by redesignating part C
			 as subpart 2 of part G of title IX, as added by section 9105(a) of this Act,
			 and transferring such subpart 2 so as to follow subpart 1 of part G of title
			 IX, as redesignated by paragraph (2);(5)by redesignating sections
			 4301, 4302, 4303, and 4304, as sections 9721, 9722, 9723, and 9724,
			 respectively;(6)in section 9721, as
			 redesignated by paragraph (5), by striking part and inserting
			 subpart;(7)in section 9722, as
			 redesignated by paragraph (5)—(A)in the matter preceding
			 paragraph (1), by striking part and inserting
			 subpart; and(B)in paragraph (2)(B), by
			 striking part and inserting subpart;(8)in section 9723(e)(3), as
			 redesignated by paragraph (5), by striking the matter following subparagraph
			 (B) and inserting the following:(C)such other matters as
				justice may require.;
				and(9)in section 9724, as
			 redesignated by paragraph (5), by striking part both places the
			 term appears and inserting subpart.4102.Improving literacy
			 instruction and student achievementPart A of title IV (20 U.S.C. 7101 et seq.)
			 is amended to read as follows:AImproving
				literacy instruction and student achievement 1Improving
				literacy instruction4101.Short
				titleThis subpart may be
				cited as the Improving Literacy Instruction and Student Achievement
				Act.4102.PurposesThe purposes of this subpart are—(1)to improve student academic achievement in
				reading and writing by providing Federal support to State educational agencies
				to develop, improve, coordinate, and implement comprehensive literacy plans
				that ensure high-quality instruction and effective strategies in reading and
				writing from birth through grade 12; and(2)to assist State
				educational agencies in achieving the purpose described in paragraph (1)
				by—(A)supporting the
				development and implementation of comprehensive early learning through grade 12
				literacy programs in every State that are based on scientifically valid
				research, to ensure that every child can read and write at grade level or
				above;(B)providing children with
				learning opportunities in high-quality, language rich, literature rich,
				informational text rich, culturally relevant, and developmentally appropriate
				environments so that the children develop the fundamental knowledge and skills
				necessary for literacy engagement, development, and achievement in
				prekindergarten through grade 12;(C)educating parents in the
				ways the parents can support their child’s communication and literacy
				development;(D)supporting efforts to
				link and align standards and research-based instruction and teaching practices
				in early learning programs;(E)supporting high-quality
				and effective strategies for children to develop oral language, reading, and
				writing abilities through high-quality research-based instruction and teaching
				practices;(F)improving academic
				achievement by establishing adolescent literacy initiatives that provide
				explicit and systematic instruction in oral language, reading, and writing
				development across the curriculum;(G)identifying and
				supporting children reading and writing significantly below grade level by
				providing evidence-based, intensive interventions, including interventions
				conducted during extended learning time, to help the children acquire the
				language and literacy skills the children need to stay on track for
				graduation;(H)providing assistance to
				local educational agencies in order to provide educators with ongoing,
				job-embedded professional development, and other support, that focuses
				on—(i)effective literacy
				instruction; and(ii)the special knowledge
				and skills necessary to teach and support literacy development effectively
				across the developmental and age span;(I)supporting State
				educational agencies and local educational agencies in improving reading,
				writing, and literacy-based academic achievement for children, especially
				children who are low-income individuals, are English learners, are migratory,
				are children with disabilities, are Indian or Alaskan Native, are neglected or
				delinquent, are homeless, are in the custody of the child welfare system, or
				have dropped out of school;(J)supporting State
				educational agencies and local educational agencies in using age appropriate
				and developmentally and linguistically appropriate instructional materials and
				strategies that assist teachers as the teachers work with children to develop
				reading and writing competencies appropriate to the children’s grade and skill
				levels;(K)strengthening
				coordination among schools, early literacy programs, family literacy programs,
				juvenile justice programs, public libraries, and outside-of-school programs
				that provide children with strategies, curricula, interventions, and
				assessments designed to advance early and continuing language and literacy
				development in ways appropriate for each context;(L)supporting professional
				development for educators based on scientific approaches to adult learning;
				and(M)evaluating whether the
				professional development activities and approaches are effective in building
				knowledge and skills of educators and their use of appropriate and effective
				practices.4103.DefinitionsIn this subpart:(1)ChildThe
				term child means an individual from the age of birth through the
				final year for which the State provides free public education.(2)Classroom-based
				instructional assessmentThe term classroom-based
				instructional assessment means an assessment for children from birth
				through grade 3 that—(A)is valid and reliable for
				the age and population of children served in the program;(B)is used to evaluate
				children’s developmental progress and learning and includes systematic
				observations by teachers of children performing tasks, including academic and
				literacy tasks, that are subpart of the children's daily classroom experience;
				and(C)is used to improve
				classroom instruction.(3)Comprehensive literacy
				instructionThe term comprehensive literacy
				instruction means instruction that—(A)incorporates effective
				literacy instruction; and(B)is designed to
				support—(i)developmentally
				appropriate, contextually explicit, systematic instruction, and frequent
				practice, in reading across content areas; and(ii)developmentally
				appropriate and contextually explicit instruction, and frequent practice, in
				writing across content areas.(4)Developmental
				delayThe term developmental delay has the meaning
				given the term in section 632 of the Individuals with Disabilities Education
				Act (20 U.S.C. 1432).(5)Early learning
				programThe term early learning program means a
				program serving children between the ages of birth and kindergarten
				entry.(6)Effective literacy
				instruction(A)In
				generalThe term effective literacy instruction
				means literacy instruction that—(i)includes age-appropriate,
				explicit, systematic, and intentional instruction in phonological awareness,
				phonic decoding, vocabulary, language structure, reading fluency, and reading
				comprehension;(ii)includes
				age-appropriate, explicit instruction in writing, including opportunities for
				children to write with clear purposes, with critical reasoning appropriate to
				the topic and purpose, and with specific instruction and feedback from
				instructional staff;(iii)makes available and
				uses diverse, high-quality print materials that reflect the reading and
				development levels, and interests, of children;(iv)uses differentiated
				instructional approaches, including individual and small group instruction and
				discussion;(v)provides opportunities
				for children to use language with peers and adults in order to develop language
				skills, including developing vocabulary;(vi)includes frequent
				practice of reading and writing strategies;(vii)uses age-appropriate,
				valid, and reliable screening assessments, diagnostic assessments, formative
				assessments, and summative assessments to identify a child's learning needs, to
				inform instruction, and to monitor the child's progress and the effects of
				instruction;(viii)uses strategies to
				enhance children’s motivation to read and write and children’s engagement in
				self-directed learning;(ix)incorporates the
				principles of universal design for learning;(x)depends on teachers’
				collaboration in planning, instruction, and assessing a child's progress and on
				continuous professional learning; and(xi)links literacy
				instruction to the State college and career ready academic content standards
				under section 1111(a)(1), including the ability to navigate, understand, and
				write about, complex print and digital subject matter.(B)Birth through
				kindergartenWhen used with respect to instruction for children
				from birth to kindergarten entry, the term effective literacy
				instruction also includes—(i)developing such
				children's alphabet knowledge, reading aloud to children, discussing reading
				and writing with children, and modeling age and developmentally appropriate
				reading and writing strategies; and(ii)encouraging children’s
				early attempts at oral communication, reading, and writing.(C)Kindergarten through
				grade 12When used with respect to the instruction of children in
				kindergarten through grade 12, the term effective literacy
				instruction also includes—(i)providing systematic and
				intensive interventions, which can be provided inside or outside the classroom
				as well as before, during, or after regular school hours, to supplement regular
				instruction for children reading below grade level;(ii)providing reading and
				writing opportunities that build academic vocabulary and knowledge of different
				text structures in core academic subjects;(iii)enabling children to
				write, communicate, and create knowledge, in ways that fit purpose, audience,
				occasion, discipline, and format, including practice in—(I)adhering to language
				conventions, including spelling, punctuation, and grammar;(II)planning and revising to
				improve clarity, coherence, logical development, and language usage; and(III)writing individually
				and collaboratively with feedback from instructors and peers; and(iv)cultivating shared
				responsibility for children's literacy learning by coordinating writing tasks,
				instructional practices, and criteria for feedback across academic content
				areas.(7)Eligible
				entityThe term eligible entity means an
				entity—(A)that serves high-need
				children; and(B)(i)when used with
				respect to a subgrant under section 4108, that consists of—(I)1 or more local
				educational agencies providing early learning programs that have a demonstrated
				record of providing comprehensive literacy instruction for the age group such
				agencies or programs propose to serve;(II)1 or more public or
				private early learning programs, such as a Head Start program, a child care
				program, a State-funded prekindergarten program, a public library program, or a
				family literacy program, that have a demonstrated record of providing
				comprehensive literacy instruction for the age group such programs propose to
				serve; or(III)1 or more local
				educational agencies providing early learning programs, or 1 or more public or
				private early learning programs, such as a Head Start program, a child care
				program, a State-funded prekindergarten program, a public library program, or a
				family literacy program, in partnership with 1 or more public or private
				nonprofit organizations or agencies that have a demonstrated record of
				effectiveness—(aa)in improving the early
				literacy development of children from birth through kindergarten entry;
				and(bb)in providing
				professional development aligned with the activities described in section
				4108(e)(1); or(ii)when used with respect
				to a subgrant under section 4109—(I)that is—(aa)a local educational
				agency;(bb)a consortium of local
				educational agencies; or(cc)a local educational
				agency or consortium of local educational agencies acting in partnership with 1
				or more public or private nonprofit organizations or agencies that have a
				demonstrated record of effectiveness in—(AA)improving literacy
				achievement of children consistent with the purposes of their participation
				from kindergarten through grade 12; and(BB)providing professional
				development aligned with the activities described in subsection (b) and (c) of
				section 4109; and(II)(aa)has the highest
				numbers or proportion of children who are counted under section 1124(c), in
				comparison to other local educational agencies in the State;(bb)is among or consists of
				the local educational agencies in the State with the highest numbers or
				percentages of children reading or writing below grade level, based on the most
				currently available State academic assessment data under section 1111(a)(2);
				or(cc)has jurisdiction over a
				significant number or percentage of schools that are identified as priority
				schools under section 1116(d).(8)English language
				acquisition(A)In
				generalThe term English language acquisition means
				the process by which a non-native English speaker acquires proficiency in
				speaking, listening, reading, and writing the English language.(B)Inclusions for English
				learners in schoolFor an English learner in school, such term
				includes not only the social language proficiency needed to participate in the
				school environment, but also the academic language proficiency needed to
				acquire literacy and academic content and demonstrate the child's
				learning.(9)Family literacy
				servicesThe term family literacy services means
				literacy services provided to participants on a voluntary basis that are of
				sufficient intensity and quality, that better enable parents to support their
				children’s learning needs, and that integrate—(A)interactive literacy
				activities between or among family members who are primary caregivers and their
				children, including family literacy education to improve literacy of parents;
				and(B)training for family
				members who are primary caregivers regarding how to be the primary teacher for
				their children and full partners in the education of their children.(10)Formative
				assessmentThe term formative assessment means an
				assessment that—(A)is teacher-generated or
				selected by teachers or instructional leaders for use during learning;(B)is embedded within the
				learning activity and linked directly to the intended outcomes of the current
				unit of instruction; and(C)provides feedback to help
				adjust ongoing teaching and learning to improve children's achievement of
				intended instructional outcomes.(11)High-quality
				professional developmentThe term high-quality professional
				development means professional development that—(A)is job-embedded, ongoing,
				and based on scientifically valid research;(B)is sustained, intensive,
				and classroom-focused, and is not limited in scope to a 1-day or short-term
				workshop or conference;(C)is designed to increase
				the knowledge and expertise of teachers, early childhood educators and
				administrators, principals, other instructional leaders, and other program
				staff in applying—(i)effective literacy
				instruction; and(ii)instructional strategies
				and practices that are appropriate to the age, development, and needs of
				children and improve learning, including strategies and practices consistent
				with the principles of universal design for learning;(D)includes and supports
				teachers in effectively administering age and developmentally appropriate
				assessments, and analyzing the results of these assessments for the purposes of
				planning, monitoring, adapting, and improving effective classroom instruction
				or teaching strategies to improve child literacy;(E)includes instructional
				strategies utilizing one-to-one, small group, and classroom-based instructional
				materials and approaches based on scientifically valid research on
				literacy;(F)provides ongoing
				instructional literacy coaching—(i)to ensure high-quality
				implementation of comprehensive literacy instruction that is—(I)content centered;(II)integrated across the
				curriculum;(III)collaborative;
				and(IV)school, setting, and
				classroom embedded; and(ii)that uses student data
				to improve instruction;(G)includes and supports
				teachers in setting high reading and writing achievement goals for all children
				and provides the teachers with the instructional tools and skills to help
				children reach such goals;(H)for educators serving
				children in kindergarten through grade 12—(i)supports effective
				literacy instruction through core academic subjects, and through career and
				technical education subjects where such career and technical education subjects
				provide for the integration of core academic subjects; and(ii)includes explicit
				instruction in discipline-specific thinking and how to read and interpret
				discipline-specific text structures and features;(I)is differentiated for
				educators working with children from birth through kindergarten entry, children
				in kindergarten through grade 3, and children in grades 4 through 12, and, as
				appropriate, based on the grade or needs of the children; and(J)supports family literacy
				experiences and practices, and educating parents, teachers, and other
				caregivers about literacy development and child literacy development.(12)Instructional
				leaderThe term instructional leader means an
				individual who—(A)is an employee or officer
				of a school; and(B)is responsible
				for—(i)the school’s performance;
				and(ii)the daily instructional
				and managerial operations of the school.(13)Literacy
				coachThe term literacy coach means a
				professional—(A)who has—(i)previous teaching
				experience;(ii)demonstrated abilities
				in working with adult learners; and(iii)(I)a master’s degree
				with a concentration in reading and writing education or demonstrated
				proficiency in teaching reading or writing in a core academic subject
				consistent with effective literacy instruction; or(II)in the case of a
				literacy coach for children from birth through kindergarten entry, a
				concentration, credential, or significant experience in child development and
				early literacy development;(B)who supports teachers
				to—(i)apply research on how
				children become successful readers, writers, and communicators;(ii)apply multiple forms of
				assessment to guide instructional decisionmaking and use data to improve
				literacy instruction;(iii)improve children's
				writing and reading in and across content areas such as mathematics, science,
				social studies, and language arts;(iv)develop and implement
				differentiated instruction and teaching approaches to serve the needs of the
				full range of learners, including English learners and children with
				disabilities;(v)apply principles of
				universal design for learning;(vi)employ best practices in
				engaging principals, early learning program educators and administrators,
				teachers, and other relevant professionals to create school cultures that
				encourage and support literacy development and achievement; and(vii)set, for children from
				birth through kindergarten, developmentally appropriate expectations for
				language and literacy development, and high reading and writing achievement
				goals for all children and select, acquire, and use instructional tools and
				skills to help children reach such goals; and(C)whose role with teachers
				and professionals supporting literacy instruction is—(i)to provide high-quality
				professional development, consistent with the definition of comprehensive
				literacy instruction;(ii)to work cooperatively
				and collaboratively with principals, teachers, and other professionals in
				employing strategies to help teachers identify and support child literacy and
				language development needs and teach literacy across the content areas and
				developmental domains; and(iii)to work cooperatively
				and collaboratively with other professionals in employing strategies to help
				teachers teach literacy across the content areas so that the teachers can meet
				the needs of all children, including children with disabilities, English
				learners, and children who are reading at or above grade level.(14)Local educational
				agencyThe term local educational agency—(A)has the meaning given the
				term in section 9101; and(B)includes any public
				charter school that constitutes a local educational agency under State
				law.(15)ReadingThe
				term reading means a complex system of deriving meaning from print
				that is developmentally appropriate and that requires all of the
				following:(A)The skills and knowledge
				to understand how phonemes, or speech sounds, are connected to print.(B)The ability to read with
				comprehension.(C)The ability to decode
				unfamiliar words with fluency.(D)The use of background
				knowledge and vocabulary to make meaning from a text.(E)The development and use
				of appropriate active strategies to interpret and construct meaning from
				print.(F)The development and
				maintenance of a motivation to read.(16)Scientifically valid
				researchThe term scientifically valid research has
				the meaning given the term in section 200 of the Higher Education Act of 1965
				(20 U.S.C. 1021).(17)Screening
				assessmentThe term screening assessment means an
				assessment that is—(A)valid, reliable, and
				based on scientifically based reading research; and(B)a brief procedure
				designed as a first step in identifying children who may be at high risk for
				delayed development or academic failure and in need of further diagnosis of
				their need for special services or additional reading instruction.(18)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.(19)State literacy
				leadership team(A)In
				generalThe term State literacy leadership team
				means a team that—(i)is appointed and
				coordinated by the State educational agency;(ii)assumes the
				responsibility to guide the improvement or development and implementation of a
				statewide, comprehensive literacy plan;(iii)shall include, at a
				minimum—(I)a school principal with
				literacy expertise;(II)a teacher with literacy
				expertise;(III)a teacher or
				administrator with expertise in special education;(IV)a teacher or
				administrator with expertise in teaching the English language to English
				learners;(V)a representative from the
				State educational agency who oversees literacy initiatives; and(VI)a representative from
				higher education who is actively involved in research, development, or teacher
				preparation in comprehensive literacy instruction and intervention based on
				scientifically valid research;(iv)may include—(I)a literacy specialist
				serving in a school district within the State;(II)a literacy coach;(III)a librarian;(IV)a representative with
				family literacy expertise;(V)a representative from a
				State child-serving agency with expertise in comprehensive language and
				literacy instruction and strategies;(VI)a school
				counselor;(VII)a teacher of a core
				academic subject;(VIII)a special education
				administrator;(IX)a professor from a
				4-year institution of higher education;(X)a parent;(XI)a business
				leader;(XII)the Governor or a
				delegated representative of the Governor;(XIII)a representative from
				the State board of education;(XIV)a representative from
				the State legislature;(XV)a representative of a
				nonprofit and community-based organization providing comprehensive literacy
				instruction and support; and(XVI)a representative from a
				school district superintendent's office; and(v)shall include, among the
				individuals selected to be members of the council pursuant to clauses (iii) and
				(iv), not less than 5 individuals who have literacy expertise in 1 of each of
				the areas of—(I)birth through
				kindergarten entry, such as the State Head Start collaboration director;(II)kindergarten entry
				through grade 3;(III)grades 4 through
				12;(IV)English learners;
				and(V)special education.(B)Inclusion of a
				preexisting partnershipIf, before the date of enactment of the
				Strengthening America’s Schools Act of 2013, a State educational agency
				established a consortium, partnership, or any other similar body that was
				considered a literacy partnership for purposes of subpart 1 or 2 of part B of
				title I (as such title was in effect on such date) and that includes the
				individuals required under clauses (iii) and (v) of subparagraph (A), such
				consortium, partnership, or body may be considered a State literacy leadership
				team for purposes of subparagraph (A).(20)Summative
				assessmentThe term summative assessment means an
				assessment that—(A)is valid, reliable, and
				based on scientifically valid research on literacy and English language
				acquisition; and(B)for children from birth
				through kindergarten entry, measures how young children have progressed over
				time relative to developmental norms, and for children in kindergarten through
				grade 12, measures what children have learned over time, relative to academic
				content standards.(21)WritingThe
				term writing means—(A)composing meaning in
				print or through other media, including technologies, to communicate and to
				create new knowledge in ways appropriate to the context of the writing and the
				literacy development stage of the writer;(B)composing ideas
				individually and collaboratively in ways that are appropriate for a variety of
				purposes, audiences, and occasions;(C)choosing vocabulary,
				tone, genre, and conventions, such as spelling and punctuation, suitable to the
				purpose, audience, and occasion; and(D)revising compositions for
				clarity of ideas, coherence, logical development, and precision of language
				use.4104.Program
				authorized(a)Reservations and awards
				to State educational agencies(1)In
				generalFrom the amounts appropriated to carry out this subpart
				for a fiscal year, the Secretary shall—(A)reserve not more than a
				total of 4 percent of such amounts for dissemination of information and
				technical assistance under section 4110;(B)reserve not more than 5
				percent of such amounts to award planning grants, on a competitive basis, to
				State educational agencies serving States, in accordance with section
				4105;(C)in the case of a fiscal
				year for which the amounts appropriated to carry out this subpart are less than
				$500,000,000, use the amount not reserved under subparagraphs (A) and (B) to
				make awards, on a competitive basis, to State educational agencies serving
				States that have applications approved under section 4106 to enable the State
				educational agencies to carry out the activities described in section
				4106(a)(1); and(D)in the case of a fiscal
				year for which the amounts appropriated to carry out this subpart are equal to
				or exceed $500,000,000—(i)reserve a total of 1
				percent of such amount for—(I)allotments for the United
				States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
				Northern Mariana Islands, to be distributed among such outlying areas on the
				basis of their relative need, as determined by the Secretary in accordance with
				the purposes of this subpart; and(II)the Secretary of the
				Interior for programs under sections 4105 through 4109 in schools operated or
				funded by the Bureau of Indian Education; and(ii)use the amount not
				reserved under clause (i) and subparagraphs (A) and (B) to make awards, as
				described in paragraph (2), to State educational agencies serving States that
				have applications approved under section 4106 to enable the State educational
				agencies to carry out the activities described in section 4106(a).(2)Special rules for years
				with funds equal or exceeding $500,000,000(A)Proportional
				divisionIn each fiscal year described in paragraph (1)(D), the
				amount reserved under paragraph (1)(D)(i) shall be divided between the uses
				described in subclauses (I) and (II) of such paragraph in the same proportion
				as the amount reserved under section 1121(a) is divided between the uses
				described in paragraphs (1) and (2) of such section for such fiscal
				year.(B)ConsultationA
				State educational agency that receives an allotment under paragraph (1)(D)(ii)
				shall engage in timely and meaningful consultation with representatives of
				Indian tribes located in the State in order to improve the coordination and
				quality of activities designed to develop effective approaches to achieve the
				purposes of this subpart consistent with the cultural, language, and
				educational needs of Indian children.(C)State allotment
				formulaThe Secretary shall allot the amount made available under
				paragraph (1)(D)(ii) for a fiscal year among the States in proportion to the
				number of children, from birth through age 17, who reside within the State and
				are from families with incomes below the poverty line for the most recent
				fiscal year for which satisfactory data are available, compared to the number
				of such children who reside in all States for that fiscal year.(3)Minimum award
				amountNo State educational agency receiving an award under this
				section for a fiscal year may receive less than one-fourth of 1 percent of the
				total amount appropriated to carry out this subpart for the fiscal year.(4)Puerto
				RicoThe amount allotted under paragraph (1)(C) to the
				Commonwealth of Puerto Rico for a fiscal year may not exceed one-fourth of 1
				percent of the total amount appropriated to carry out this subpart for such
				fiscal year.(b)Peer review(1)In
				generalThe Secretary shall convene a peer review panel to
				evaluate the applications to carry out section 4105 or 4106 using the
				evaluation criteria described in paragraph (2).(2)Development of
				evaluation criteriaThe Secretary shall report to the authorizing
				committees regarding the peer review process and evaluation criteria that shall
				be used to evaluate the grant applications to carry out sections 4105 and
				4106.(3)Membership(A)CompositionA
				peer review panel convened under paragraph (1) shall be composed of not less
				than 9 members, of whom—(i)3 shall be appointed by
				the Secretary;(ii)3 shall be appointed by
				the Secretary from among individuals—(I)recommended by the
				Chairman of the National Research Council of the National Academy of Sciences;
				and(II)with expertise in
				comprehensive language and literacy instruction and strategies; and(iii)3 shall be appointed by
				the Secretary from among individuals—(I)recommended by the
				Director of the Eunice Kennedy Shriver National Institute of Child Health and
				Human Development; and(II)with expertise
				concerning literacy development in children from birth through grade 12.(B)Competency and
				expertiseThe peer review panel convened under paragraph (1) may
				include—(i)classroom teachers with
				expertise in literacy, and literacy coaches, including—(I)special education
				teachers;(II)teachers of children who
				are English learners; and(III)early childhood
				educators;(ii)experts who provide
				high-quality professional development to teachers and other instructional staff
				to support children’s literacy development;(iii)experts in the
				screening assessment, diagnostic assessment, and other assessment of children’s
				literacy development; and(iv)experts in comprehensive
				literacy instruction and strategies in reading and writing, language
				development, and English language acquisition, as appropriate, including
				reading and writing in core academic subjects.(4)Distribution of
				recommendationsNot later than 120 days after a peer review panel
				submits to the Secretary the panel's recommendation regarding an application by
				a State educational agency for a grant under section 4105 or 4106, the
				Secretary shall notify the State educational agency that the application has
				been approved or disapproved and shall provide to such State educational agency
				a copy of the peer review panel's recommendation.(c)Conflicts of
				interest(1)Peer review
				panelsThe Secretary shall ensure that each member of a peer
				review panel described in subsection (b) does not stand to benefit financially
				from a grant or subgrant awarded under this subpart.(2)State literacy
				leadership teamsEach State educational agency that receives
				funding under this subpart shall ensure that each member of a State literacy
				leadership team participating in a program or activity assisted under this
				subpart does not stand to benefit financially from a grant or subgrant awarded
				under this subpart.(d)Supplement not
				supplantAward funds provided under this subpart shall
				supplement, and not supplant, non-Federal funds that would, in the absence of
				such award funds, be made available for literacy instruction and support of
				children participating in programs assisted under this subpart.(e)Maintenance of
				effortEach State educational agency that receives a grant or
				allotment under this section, and each eligible entity that receives a subgrant
				under section 4108 or 4109, shall maintain for the fiscal year for which the
				grant or subgrant is received and for each subsequent fiscal year the
				expenditures of the State educational agency or eligible entity, respectively,
				for literacy instruction at a level not less than the level of such
				expenditures maintained by the State educational agency or eligible entity,
				respectively, for the fiscal year preceding such fiscal year for which the
				grant or subgrant is received.4105.State planning
				grants(a)Planning grants
				authorized(1)In
				generalFrom amounts made available under section 4104(a)(1)(B),
				the Secretary may award planning grants to State educational agencies to enable
				the State educational agencies to complete comprehensive planning to carry out
				activities that improve literacy for children from birth through grade
				12.(2)Grant
				periodA planning grant awarded under this section shall be for a
				period of not more than 1 year.(3)NonrenewabilityThe
				Secretary shall not award a State educational agency more than 1 planning grant
				under this section.(b)Application(1)In
				generalEach State educational agency desiring a planning grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and accompanied by such information as the Secretary may
				require.(2)ContentsEach
				application submitted under this subsection shall, at a minimum, include a
				description of how the State educational agency will develop a plan for
				improving State efforts to develop, coordinate, implement, and assess
				comprehensive literacy activities that ensure high-quality instruction and
				effective strategies in reading and writing for all children in early learning
				programs and kindergarten through grade 12 programs. Such plan shall—(A)describe the activities
				for which assistance under this section is sought, demonstrating a particular
				focus on children who are reading or writing below grade level and children
				whose early literacy skills are below the appropriate age or developmental
				level;(B)provide a budget for the
				use of the planning grant funds to complete the required activities described
				in subsection (c);(C)include an analysis of
				data on child literacy and language and student academic achievement in reading
				to identify and establish baseline and benchmark levels against which to
				monitor child progress and improvement in literacy; and(D)provide an assurance that
				all State agencies responsible for administering early learning programs and
				services (including the State Head Start Collaboration Office and the State
				agency responsible for administering child care) and the State Advisory Council
				on Early Childhood Education and Care collaborated with the State educational
				agency to write the early learning portion of the grant application submitted
				under this subsection.(3)Approval of
				applicationsThe Secretary shall evaluate applications under this
				subsection based on the quality of the response of the applications to the
				requirements under this subsection.(c)Required
				activitiesA State educational agency receiving planning grant
				funds under this section shall carry out each of the following
				activities:(1)Reviewing reading,
				writing, or other language and literacy resources and programs, such as school
				library programs, and data across the State to identify any literacy needs and
				gaps in the State.(2)Forming or designating a
				State literacy leadership team which shall execute the following
				functions:(A)Creating a comprehensive
				State literacy plan that—(i)is designed to improve
				language development, reading, writing, and academic achievement for children,
				especially children reading below grade level and children whose literacy
				skills are below the appropriate age or developmental level;(ii)includes—(I)a needs assessment and an
				implementation plan, including an analysis of data on child literacy and
				student academic achievement in reading to identify baseline and benchmark
				levels of literacy and early literacy skills in order to monitor progress and
				improvement; and(II)a plan to improve
				reading achievement among all children;(iii)ensures high-quality
				instruction, consistent with the characteristics of effective literacy
				instruction and strategies, in early learning programs and kindergarten through
				grade 12 programs; and(iv)provides for activities
				designed to improve literacy achievement for children who read or write below
				grade level, including such children who—(I)attend schools identified
				as priority schools under section 1116(d); or(II)are counted under
				section 1124(c).(B)Providing recommendations
				to guide the State educational agency in the State educational agency's process
				of strengthening State literacy standards and embedding State literacy
				standards with the State’s college and career ready academic content standards
				and college and career ready student academic achievement standards, and early
				learning and development standards (including, if required under section
				1111(a)(1)(F), the early learning guidelines and early grade standards
				described in such section).(C)Providing recommendations
				to guide the State educational agency in the State educational agency's process
				of measuring, assessing, and monitoring progress in literacy at the school,
				local educational agency, and State levels.(D)Identifying criteria for
				high-quality professional development providers, which providers may include
				qualified teachers within the State, for the State educational agency and local
				educational agencies.(E)Advising the State
				educational agency on how to help ensure that local educational agencies and
				schools provide timely and appropriate data to teachers to inform and improve
				instruction.(F)Providing recommendations
				to guide the State educational agency in the State educational agency's
				planning process of building educators’ capacity to provide high-quality
				comprehensive literacy instruction.4106.State implementation
				grants(a)Implementation grants
				authorized(1)In
				generalFrom amounts made available under subparagraph (C) or
				(D)(ii) of section 4104(a)(1) (as applicable), the Secretary shall award
				implementation grants to State educational agencies to enable the State
				educational agencies—(A)to implement the
				comprehensive literacy plan that meets the criteria in section 4105(c)(2)(A)
				for early learning programs and kindergarten through grade 12 programs;(B)to carry out State
				activities under section 4107; and(C)to award subgrants under
				sections 4108 and 4109.(2)LimitationThe
				Secretary shall not award an implementation grant under this section to a State
				for any year for which the State has received a planning grant under section
				4105.(3)Duration of
				grantsAn implementation grant under this section shall be
				awarded for a period of not more than 5 years.(4)Renewals(A)In
				generalThe Secretary may renew a grant under this section for a
				period of not more than 2 years.(B)ConditionsIn
				order to be eligible to have an implementation grant renewed under this
				paragraph, the State educational agency shall demonstrate to the satisfaction
				of the Secretary that, during the project period—(i)with respect to children
				from birth through kindergarten entry, the State educational agency has
				collaborated with the State agencies that oversee child care and other early
				learning programs, and has collaborated with the State Advisory Council on
				Early Childhood Education and Care, to comply with the terms of the grant,
				including using the funds—(I)to increase access to
				high-quality professional development;(II)for developmentally
				appropriate curricula and teaching materials; and(III)for developmentally
				appropriate classroom-based instructional assessments and developmentally
				appropriate screening assessments and diagnostic assessments; and(ii)with respect to children
				in kindergarten through grade 12, there has been significant progress in
				student academic achievement, as measured by appropriate assessments, including
				the assessments included in the State accountability system under section
				1111(a)(3)(A).(b)State
				applications(1)In
				generalA State educational agency that desires to receive an
				implementation grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require. The State educational agency shall collaborate with the
				State agency responsible for administering early learning programs and the
				State agency responsible for administering child care programs in the State in
				writing and implementing the early learning portion of the grant application
				under this subsection.(2)ContentsAn
				application described in paragraph (1) shall include the following:(A)A description of the
				members of the State literacy leadership team and a description of how the
				State educational agency has developed a comprehensive State literacy plan,
				consistent with the requirements of section 4105(c)(2)(A).(B)An implementation plan
				that includes a description of how the State educational agency will—(i)carry out the State
				activities described in section 4107;(ii)assist eligible entities
				with—(I)providing strategic and
				intensive comprehensive literacy instruction based on scientifically valid
				research for children who are reading and writing below grade level, including
				through—(aa)the use of multi-tier
				systems of support; and(bb)addressing the literacy
				needs of children with disabilities or developmental delays and English
				learners in programs serving children from birth through grade 12;(II)providing training to
				parents, as appropriate, so that the parents can participate in the literacy
				related activities described in sections 4108 and 4109 to assist in the
				language and literacy development of their children;(III)selecting and using
				reading and writing assessments;(IV)providing
				classroom-based instruction that is supported by one-to-one and small group
				work;(V)using curricular
				materials and instructional tools, which may include technology, to improve
				instruction and literacy achievement;(VI)providing for
				high-quality professional development; and(VII)using the principles of
				universal design for learning;(iii)ensure that local
				educational agencies in the State have leveraged and are effectively leveraging
				the resources needed to implement effective comprehensive literacy instruction,
				and have the capacity to implement literacy initiatives effectively; and(iv)continually coordinate
				and align the activities assisted under this subpart with reading, writing, and
				other literacy resources and programs across the State and locally that serve
				children and their families and promote comprehensive literacy instruction and
				learning, including strengthening partnerships among schools, libraries, local
				youth-serving agencies, and programs, in order to improve literacy for all
				children.(C)A description of the key
				data metrics, and the performance targets for such metrics, that will be used
				and reported annually, which shall include—(i)metrics established
				consistent with section 1111(a)(3)(A), for children in grades 3 through 12;
				and(ii)the relevant program
				metrics and performance targets that the State shall use to monitor the
				implementation of the plan described in subparagraph (B).(D)An assurance that the
				State educational agency, and any eligible entity receiving a subgrant from the
				State educational agency under section 4108 or 4109, will, if requested,
				participate in the national evaluation under section 4110.(E)An assurance that the
				State educational agency will use implementation grant funds for literacy
				programs as follows:(i)Not less than 10 percent
				of such grant funds shall be used for State and local programs and activities
				pertaining to children from birth through kindergarten entry.(ii)Not less than 30 percent
				of such grant funds shall be used for State and local programs and activities,
				allocated equitably among the grades of kindergarten through grade 5.(iii)Not less than 30
				percent of such grant funds shall be used for State and local programs and
				activities, allocated equitably among grades 6 through 12.(iv)Not more than 10 percent
				of such implementation grant funds shall be used for the State activities
				described in section 4107.(F)An assurance that the
				State educational agency shall give priority to awarding a subgrant to an
				eligible entity—(i)under section 4108 based
				on the number or percentage of children younger than the age of kindergarten
				entry who are—(I)served by the eligible
				entity; and(II)from families with
				income levels below the poverty line; and(ii)under section 4109 based
				on—(I)the number or percentage
				of children from birth through age 17 who are—(aa)served by the eligible
				entity; and(bb)from families with
				income levels below the poverty line; and(II)the number or percentage
				of children in kindergarten through grade 12 served by the eligible entity who
				are reading and writing below grade level, according to State
				assessments.(c)Approval of
				applications(1)In
				generalThe Secretary shall evaluate State educational agency
				applications under subsection (b) based on the quality of the response of the
				applications to the application requirements under such subsection.(2)Peer
				reviewThe Secretary shall convene a peer review panel in
				accordance with section 4104(b) to evaluate applications for each
				implementation grant awarded to a State educational agency under this
				section.(3)Early
				learningIn order for a State educational agency’s application
				under this section to be approved by the Secretary, the application shall
				contain an assurance that the State agencies responsible for administering
				early learning programs and services, including the State agency responsible
				for administering child care programs, and, as applicable, the State Advisory
				Council on Early Childhood Education and Care, approve of and will be
				extensively consulted in the implementation of activities consistent with
				section 4108, with respect to the early learning portion of the
				application.4107.State
				activities(a)Required
				activitiesA State educational agency shall use the
				implementation grant funds described in section 4106(b)(2)(E)(iv) to carry out
				the activities proposed in a State's implementation plan under section
				4106(b)(2)(B), including the following activities:(1)In consultation with the
				State literacy leadership team, providing technical assistance, or engaging
				qualified providers to provide technical assistance, to eligible entities to
				enable the eligible entities to design and implement literacy programs under
				section 4108 or 4109.(2)Consulting with the State
				literacy leadership team and coordinating with institutions of higher education
				in the State—(A)in order to provide
				recommendations to strengthen and enhance preservice courses for students
				preparing, at institutions of higher education in the State, to teach children
				from birth through grade 12 in explicit, systematic, and intensive instruction
				in evidence-based literacy methods; and(B)by following up on
				reviews completed by the State literacy leadership team with recommendations to
				ensure that such institutions offer courses that meet the highest
				standards.(3)Reviewing and updating,
				in collaboration with teachers, statewide educational and professional
				organizations representing teachers, and statewide educational and professional
				organizations representing institutions of higher education, State licensure or
				certification standards in the area of literacy instruction in early education
				through grade 12.(4)Making publicly
				available, including on the State educational agency's website, information on
				promising instructional practices to improve child literacy achievement.(b)Permissive
				activitiesAfter carrying out the activities described in
				subsection (a), a State educational agency may use remaining implementation
				grant funds described in section 4106(b)(2)(E)(iv) to carry out 1 or more of
				the following activities:(1)Training the personnel of
				eligible entities to use data systems to improve child literacy
				learning.(2)Developing literacy coach
				training programs and training literacy coaches.(3)Building public support
				among local educational agency personnel, early learning programs, and the
				community for comprehensive literacy instruction for children from birth
				through grade 12.(4)Administration and
				evaluation of activities carried out under this subpart.4108.Subgrants to eligible
				entities in support of birth through kindergarten entry literacy(a)Subgrants(1)In
				generalA State educational agency, in consultation with the
				State agencies responsible for administering early learning programs and
				services, including the State agency responsible for administering child care
				programs, and, as applicable, the State Advisory Council on Early Childhood
				Education and Care, shall use a portion of implementation grant funds provided
				under subparagraph (C) or (D)(ii) of section 4104(a)(1) to award subgrants, on
				a competitive basis, to eligible entities to enable the eligible entities to
				support high-quality early literacy initiatives for children from birth through
				kindergarten entry.(2)DurationThe
				term of a subgrant under this section shall be determined by the State
				educational agency awarding the subgrant.(b)Sufficient size and
				scopeEach subgrant awarded under this section shall be of
				sufficient size and scope to allow the eligible entity to carry out
				high-quality early literacy initiatives for children from birth through
				kindergarten entry.(c)Local
				applicationsAn eligible entity desiring to receive a subgrant
				under this section shall submit an application to the State educational agency,
				at such time, in such manner, and containing such information as the State
				educational agency may require. Such application shall include a description
				of—(1)how the subgrant funds
				will be used to enhance the language and literacy development and school
				readiness of children, from birth through kindergarten entry, in early learning
				programs, which shall include an analysis of data that support the proposed use
				of subgrant funds;(2)the programs that the
				eligible entity proposes to assist under the subgrant, including demographic
				and socioeconomic information on the children enrolled in the programs;(3)a budget for the eligible
				entity that projects the cost of developing and implementing literacy
				initiatives to carry out the activities described in subsection (e);(4)how, if the eligible
				entity is requesting a planning period, which shall not exceed 1 year, the
				eligible entity will use that planning period to prepare for successful
				implementation of a plan to support the development of learning and literacy
				consistent with the purposes of this subpart;(5)the literacy initiatives,
				if any, in place and how these initiatives will be coordinated and integrated
				with activities supported under this section;(6)how the subgrant funds
				will be used to prepare and provide ongoing assistance to staff in the
				programs, through high-quality professional development;(7)how the subgrant funds
				will be used to provide services, incorporate activities, and select and use
				literacy instructional materials that—(A)meet the diverse
				developmental and linguistic needs of children, including English learners and
				children with disabilities and developmental delays; and(B)are based on
				scientifically valid research on child development and learning for children
				from birth through kindergarten entry;(8)how the subgrant funds
				will be used to provide screening assessments, diagnostic assessments,
				classroom-based instructional assessments, and assessments of developmental
				progress;(9)how families and
				caregivers will be involved, as appropriate, in supporting their child’s
				literacy development, instruction, and assessment;(10)how the subgrant funds
				will be used to help children, particularly children experiencing difficulty
				with spoken and written language, to make the transition from early learning
				programs to formal classroom instruction;(11)how the activities
				assisted under the subgrant will be coordinated with comprehensive literacy
				instruction at the kindergarten through grade 12 levels;(12)how the subgrant funds
				will be used—(A)to evaluate the success
				of the activities assisted under the subgrant in enhancing the early language
				and literacy development of children from birth through kindergarten entry;
				and(B)to evaluate data for
				program improvement; and(13)such other information
				as the State educational agency may require.(d)Approval of local
				applicationsThe State educational agency, in consultation with
				the State agencies responsible for administering early learning programs,
				including the State agency responsible for administering child care programs
				and the State Advisory Council on Early Childhood Education and Care,
				shall—(1)select applications for
				funding under this section based on the quality of the applications submitted,
				including the relationship between literacy activities proposed and the
				research base or data supporting such investments, as appropriate, and the
				recommendations of—(A)the State literacy
				leadership team; and(B)other experts in the area
				of early literacy; and(2)place priority for
				funding programs based on the criteria in section 4106(b)(2)(F).(e)Local uses of
				funds(1)In
				generalAn eligible entity that receives a subgrant under this
				section shall use the subgrant funds, consistent with the entity's approved
				application under subsection (c), to—(A)enhance and improve early
				learning programs to ensure that children in such programs are provided with
				high-quality oral language and literature- and print-rich environments in which
				to develop early literacy skills;(B)carry out high-quality
				professional development opportunities for early childhood educators, teachers,
				and instructional leaders;(C)acquire, provide training
				for, and implement screening assessments, diagnostic assessments, and
				classroom-based instructional assessments;(D)select, develop, and
				implement a multi-tier system of support;(E)integrate research-based
				instructional materials, activities, tools, and measures into the programs
				offered by the eligible entity to improve development of early learning
				language and literacy skills;(F)train providers and
				personnel to support, develop, and administer high-quality early learning
				literacy initiatives that—(i)utilize data—(I)to inform instructional
				design; and(II)to assess literacy
				needs; and(ii)provide time and support
				for personnel to meet to plan comprehensive literacy instruction;(G)provide family literacy
				services, as appropriate, and educate parents, teachers, and other caregivers
				about child literacy development;(H)annually collect,
				summarize, and report to the State educational agency data—(i)to document child
				progress in early literacy and language skills development as a result of
				activities carried out under this section;(ii)to stimulate and
				accelerate improvement by identifying the programs served by the eligible
				entity that produce significant gains in skills development; and(iii)for all subgroups of
				children and categories of children, including children in the subgroups
				described in section 1111(a)(2)(B)(x), in a manner that—(I)utilizes a variety of
				measures of child literacy and language skills development; and(II)is consistent across the
				State; and(I)coordinate the
				involvement of families, early learning program staff, principals, other
				instructional leaders, and teachers in the literacy development of children
				served under this subpart.(2)Curricula and
				assessment materials limitationEach eligible entity that
				receives a subgrant under this section shall not use more than 20 percent of
				the subgrant funds in the first year of subgrant funding, and not more than 10
				percent of the subgrant funds in each year thereafter, to purchase curricula
				and assessment materials.(f)ProhibitionThe
				use of assessment items and data on any assessment authorized under this
				section to provide rewards or sanctions for individual children, early learning
				program providers, teachers, program directors, or principals is
				prohibited.4109.Subgrants to eligible
				entities in support of kindergarten through grade 12 literacy(a)Subgrants to local
				educational agencies(1)SubgrantsA
				State educational agency shall use a portion of the implementation grant funds
				provided under subparagraph (C) or (D)(ii) of section 4104(a)(1) to award
				subgrants, on a competitive basis, to eligible entities to enable the eligible
				entities to carry out the authorized activities described in subsections (b)
				and (c).(2)Sufficient size and
				scopeA State educational agency shall award subgrants under this
				section of sufficient size and scope to allow the eligible entities to carry
				out high-quality literacy initiatives in each grade level for which the
				subgrant funds are provided.(3)Local
				applicationsAn eligible entity desiring to receive a subgrant
				under this section shall submit an application to the State educational agency
				at such time, in such manner, and containing such information as the State
				educational agency may require. Such application shall include, for each school
				that the eligible entity identifies as participating in a subgrant program
				under this section, the following information:(A)A description of the
				eligible entity’s capacity to identify how subgrant funds will be used to
				inform and improve comprehensive literacy instruction at the school.(B)How the school, local
				educational agency, or a provider of high-quality professional development will
				provide ongoing high-quality professional development to all teachers,
				including early childhood educators, principals, and other instructional
				leaders served by the school, including early learning program
				administrators.(C)How the school will
				identify children in need of literacy interventions or other support services
				and provide appropriate scientifically valid instructional interventions or
				other support services which may include extended learning time for struggling
				children.(D)A budget for the school
				that projects the cost of developing and implementing literacy initiatives to
				carry out the activities described in subsections (b) and (c) as
				applicable.(E)An explanation of how the
				school will integrate comprehensive literacy instruction into core academic
				subjects.(F)A description of how the
				school will coordinate comprehensive literacy instruction with early learning
				and before- and after-school programs and activities in the area served by the
				local educational agency, such as school library programs.(G)A description of the
				assessments that will be used in an assessment system to improve comprehensive
				literacy instruction and track child literacy progress.(H)A description of how
				families and caregivers will be involved in supporting their children’s
				literacy instruction and assessment.(I)A description of how, if
				an eligible entity is requesting a planning period, the eligible entity will
				use that planning period to prepare for successful implementation of a plan to
				support the development of learning and literacy consistent with the purposes
				of this subpart.(J)A description of the
				literacy initiatives, if any, in place and how these initiatives will be
				coordinated and integrated with activities supported under this section.(K)An assurance that the
				eligible entity will, if requested, participate in the national evaluation
				described in section 4110.(b)Local uses of funds for
				kindergarten through grade 5An eligible entity that receives a
				subgrant under this section shall use the subgrant funds to carry out the
				following activities pertaining to children in kindergarten through grade
				5:(1)Developing and
				implementing a literacy plan across content areas that—(A)serves the needs of all
				children, including children with disabilities and English learners, especially
				children who are reading or writing below grade level;(B)provides intensive,
				supplemental, accelerated, and explicit intervention and support in reading and
				writing for children whose literacy skills are below grade level; and(C)supports activities that
				are provided primarily during the regular school day but which may be augmented
				by after-school and out-of-school time instruction.(2)Acquiring, providing
				training for, selecting, and administering assessments, and managing,
				monitoring, and planning instruction based on the assessment data.(3)Providing high-quality
				professional development opportunities for teachers, literacy coaches, literacy
				specialists, English as a second language specialists (as appropriate),
				principals, and other program staff.(4)Training principals,
				specialized instructional support personnel, and other school district
				personnel to support, develop, administer, and evaluate high-quality
				kindergarten through grade 5 literacy initiatives that—(A)utilize data—(i)to inform instructional
				decisions; and(ii)to assess professional
				development needs; and(B)provide time and support
				for teachers and other instructional staff to meet to plan comprehensive
				literacy instruction.(5)Coordinating the
				involvement of early learning program staff, principals, other instructional
				leaders, teachers, teacher literacy teams, English as a second language
				specialists (as appropriate), special educators, and school librarians in the
				literacy development of children served under this subpart.(6)Engaging families and
				encouraging family literacy experiences and practices to support literacy
				development.(7)Annually collecting,
				summarizing, and reporting to the State educational agency data—(A)to document and monitor
				for the purpose of improving practice, improvements, or increases in children’s
				reading and writing pursuant to activities carried out under this
				section;(B)to stimulate and
				accelerate improvement by identifying the schools that produce significant
				gains in literacy achievement; and(C)for all children and
				categories of children, including the subgroups of children described in
				section 1111(a)(2)(B)(x), in a manner that utilizes a variety of measures and
				that is consistent across the State.(c)Local uses of funds for
				grades 6 through 12An eligible entity that receives a subgrant
				under this section shall use subgrant funds to carry out the following
				activities pertaining to children in grades 6 through 12:(1)Developing and
				implementing a literacy plan described in paragraphs (1), (2), (3), (6), and
				(7) of subsection (b) for children in grades 6 through 12.(2)Training principals,
				specialized instructional support personnel, and other instructional leaders to
				support, develop, administer, and evaluate high-quality adolescent literacy
				initiatives that—(A)utilize data—(i)to inform instructional
				decisions and allow for personalization of instruction based on a child's need;
				and(ii)to assess professional
				development needs;(B)assess the quality of
				adolescent comprehensive literacy instruction in core academic subjects, and
				career and technical education subjects where such career and technical
				education subjects provide for the integration of core academic
				subjects;(C)provide time for teachers
				to meet to plan research-based adolescent comprehensive literacy instruction in
				core academic subjects, and career and technical education subjects where such
				career and technical education subjects provide for the integration of core
				academic subjects; and(D)include explicit
				instruction in discipline-specific thinking and how to read and interpret
				discipline-specific text structures and features.(3)Coordinating the
				involvement of principals, other instructional leaders, teachers, teacher
				literacy teams, English as a second language specialists (as appropriate),
				special educators, and school librarians in the literacy development of
				children served under this subpart.(d)Allowable
				usesAn eligible entity that receives a subgrant under this
				section may, in addition to carrying out the activities described in
				subsections (b) and (c), use subgrant funds to carry out the following
				activities pertaining to children in kindergarten through grade 12:(1)Providing a planning
				period of not more than 1 year for eligible entities to establish the elements
				necessary for successful implementation of a literacy program for kindergarten
				through grade 12.(2)Recruiting, placing,
				training, and compensating literacy coaches.(3)Connecting out-of-school
				learning opportunities to in-school learning in order to improve the literacy
				achievement of the children.(4)Training families and
				caregivers to support the improvement of adolescent literacy.(5)Providing for a
				multi-tier system of support.(6)Forming a school literacy
				leadership team to help implement, assess, and identify necessary changes to
				the literacy initiatives in 1 or more schools to ensure success.(7)Providing high-quality,
				literacy-rich environments that engage children with materials and experiences
				at the children's reading and writing levels.(8)Providing time for
				teachers (and other literacy staff, as appropriate, such as school librarians)
				to meet to plan comprehensive literacy instruction.(e)Limitation of use to
				certain schoolsAn eligible entity receiving a subgrant under
				this section shall, in distributing the subgrant funds, provide the subgrant
				funds only to schools, including public charter schools, that have the highest
				percentages or numbers of children counted under section 1124(c).4110.National evaluation,
				information dissemination, and technical assistance(a)National
				evaluation(1)In
				generalFrom the amount reserved in accordance with section 9601,
				the Secretary shall enter into a contract with an organization independent of
				the Department for a 5-year national evaluation of the grant and subgrant
				programs assisted under this subpart. Such evaluation shall include
				scientifically valid research that applies rigorous and systematic procedures
				to obtain valid knowledge relevant to the implementation and effect of the
				programs.(2)Contents of
				evaluationThe evaluation described in this subsection shall
				include an analysis of each of the following:(A)The impact of the
				implementation of literacy initiatives and practices supported under this
				subpart on—(i)increasing academic
				outcomes, including child literacy development in reading and writing, and
				speaking (as appropriate), grade promotion, and graduation to the extent
				predictable;(ii)promoting the
				appropriate early literacy development of young children; and(iii)strengthening the
				literacy skills of English learners and children with disabilities.(B)The fidelity of
				implementation of core program features, such as coherence of the program
				across grades, quality of technical assistance, State and local educational
				agency leadership, professional development for teachers and administrators,
				use of quality materials and pedagogy, and use of assessment.(C)The relationship between
				implementation of core features and children's academic outcomes.(D)Other inquiries as
				designated by the Secretary, such as—(i)the core functions of
				literacy initiatives that have demonstrated the greatest impact on child
				literacy achievement, especially among children reading below grade
				level;(ii)effective strategies to
				integrate State and local standards, curricula, assessments, instruction,
				materials, and interventions to improve literacy;(iii)the types of literacy
				activities and professional development that most effectively improve the early
				reading, writing, and language skills of children from birth through
				kindergarten entry;(iv)the impact of adolescent
				literacy initiatives on adolescent motivation, engagement, and participation in
				adolescent literacy activities;(v)the relationship between
				children’s literacy achievement and secondary school success, including
				improving graduation rates; and(vi)effective strategies to
				integrate school and public library programs to improve literacy.(3)Program
				improvementThe Secretary shall—(A)provide the findings of
				the evaluation conducted under this section to State educational agencies and
				subgrant recipients for use in program improvement;(B)make such findings
				publicly available, including on the Department's website; and(C)submit such findings to
				the authorizing committees.(b)Information
				dissemination and technical assistance(1)In
				generalFrom amounts reserved under section 4104(a)(1)(A), the
				Secretary, in collaboration with the regional educational laboratories
				established under section 174 of the Education Sciences Reform Act of 2002, the
				comprehensive centers established under section 203 of the Educational
				Technical Assistance Act of 2002, and the Director of the Eunice Kennedy
				Shriver National Institute of Child Health and Human Development, shall—(A)distribute information
				on—(i)comprehensive literacy
				instruction, including best practices and model programs identified in the
				evaluation;(ii)other inquiries
				designated by the Secretary under subsection (a)(2)(D); or(iii)other relevant Federal
				studies of literacy activities; and(B)provide technical
				assistance in order to assist States and local educational agencies in
				improving comprehensive literacy instruction and learning.(2)Dissemination and
				coordinationThe Secretary shall disseminate the information
				described in paragraph (1)(A) to—(A)recipients of Federal
				financial assistance under this subpart, the Head Start Act, the Individuals
				with Disabilities Education Act, and the Adult Education and Family Literacy
				Act; and(B)each Bureau-funded school
				(as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C.
				2021)).(3)Use of
				networksIn carrying out this subsection, the Secretary shall, to
				the extent practicable, use information and dissemination networks developed
				and maintained through other public and private entities.4111.Rules of
				construction(a)Child
				eligibilityNothing in this subpart shall be construed to
				prohibit children eligible for assistance under title I or III or children
				eligible for assistance under part B or C of the Individuals with Disabilities
				Education Act from receiving literacy instruction and intervention under this
				subpart.(b)IDEA
				evaluationThe screening assessments, diagnostic assessments, and
				formative assessments of reading and writing authorized under this subpart
				shall not be construed to constitute an evaluation required under part B or C
				of the Individuals with Disabilities Education Act, except that assessments
				administered under this Act may be used in conjunction with other assessments
				as part of an evaluation under part B or C of the Individuals with Disabilities
				Education Act, provided that the respective evaluation requirements under part
				B or C of such Act are met.2Improving
				literacy and college and career readiness through effective school library
				programs4113.PurposeThe purpose of this subpart is to improve
				students' literacy skills and readiness for higher education and careers, by
				providing students with effective school library programs.4114.DefinitionsIn this subpart:(1)Effective school
				library programThe term effective school library
				program means a school library program that—(A)is staffed by a State
				certified or licensed school librarian;(B)has up-to-date books,
				materials, equipment, and technology (including broadband);(C)includes regular
				collaboration between classroom teachers and school librarians to assist with
				development and implementation of the curriculum and other school reform
				efforts; and(D)supports the development
				of digital literacy skills.(2)Eligible
				entityThe term eligible entity means—(A)a local educational
				agency in which not less than 20 percent of the students served by the local
				educational agency are from families with incomes below the poverty
				line;(B)a local educational
				agency that has a percentage of low-income children that is in the highest
				quartile among all local educational agencies in the State; or(C)a consortia of local
				educational agencies described in subparagraph (A) or (B).4115.Improving literacy
				and college and career readiness through effective school library program
				grants(a)Grants to local
				educational agencies(1)In
				generalFrom amounts appropriated under section 3(k) for this
				subpart, the Secretary shall award grants, on a competitive basis, to eligible
				entities to enable such entities to carry out the authorized activities
				described in subsection (b).(2)Sufficient size and
				scopeThe Secretary shall award grants under this section of
				sufficient size and scope to allow the eligible entities to carry out effective
				school library programs for which the grant funds are provided.(3)DistributionThe
				Secretary shall ensure that grants under this section are equitably distributed
				among the different geographic regions of the United States, and among eligible
				entities serving urban and rural areas.(4)DurationA
				grant awarded under this section shall be for a period of 3 years.(5)Local
				applicationsAn eligible entity desiring to receive a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require. Such
				application shall include, for each school that the eligible entity identifies
				as participating in a grant program under this section, the following
				information:(A)a needs assessment
				relating to the need for literacy improvement at all grade levels and the need
				for effective school library programs, based on the age and condition of school
				library resources, including—(i)book collections;(ii)access to advanced
				technology;(iii)the availability of
				well-trained, State-certified or licensed school librarians; and(iv)the current level of
				coordination and shared planning time among school librarians and classroom
				teachers;(B)a description of which
				grade spans will be served, and an assurance that funding will be distributed
				to serve students in elementary, middle, and high schools;(C)how the eligible entity
				will extensively involve school librarians, teachers, administrators, and
				parents in the activities assisted under this section, and the manner in which
				the eligible entity will carry out the activities described in subsection (b)
				using programs and materials that are grounded in scientifically valid
				research;(D)the manner in which the
				eligible entity will effectively coordinate the funds and activities provided
				under this section with Federal, State, and local funds and activities under
				this subpart and other literacy, library, technology, and professional
				development funds and activities, including those funded through the Institute
				of Museum and Library Services; and(E)the manner in which the
				eligible entity will collect and analyze data on the quality and impact of
				activities carried out under this section by schools served by the eligible
				entity.(b)Local
				activitiesFunds under this section may be used to develop and
				enhance effective school library programs, which may include activities
				to—(1)acquire up-to-date school
				library resources, including books and reading materials that—(A)are appropriate for
				students in all grade levels to be served and for students with special
				learning needs, including students who are English learners; and(B)engage the interest of
				readers at all reading levels;(2)acquire and use advanced
				technology, incorporated into the curricula of the school, to develop and
				enhance the digital literacy skills of students;(3)facilitate Internet links
				and other resource-sharing networks among schools and school libraries, and
				public and academic libraries, where possible;(4)provide—(A)professional development
				in the acquisition of digital literacy skills and literacy instruction that is
				appropriate for all grades, including the assessment of student literacy needs,
				the coordination of reading and writing instruction across content areas, and
				training in literacy strategies in all content areas for school librarians;
				and(B)activities that foster
				increased collaboration among school librarians, teachers, and administrators;
				and(5)provide students with
				access to school libraries during nonschool hours, including the hours before
				and after school, during weekends, and during summer vacation periods.(c)Supplement not
				supplantFunds made available under this section shall be used to
				supplement, and not supplant, other Federal, State, and local funds expended to
				carry out activities relating to library, technology, or professional
				development activities.(d)Accountability and reportingEach eligible entity that receives funds
				under this section for a fiscal year shall prepare and submit a report to the
				Secretary regarding how the funding was used and the extent to which the
				availability of, the access to, and the use of, up-to-date school library
				resources in the elementary schools and secondary schools served by the
				eligible entity was
				increased..4103.Improving science,
			 technology, engineering, and mathematics instruction and student
			 achievement(a)RedesignationTitle
			 IV (20 U.S.C. 7101 et seq.) is amended—(1)by redesignating part B
			 as part F, and transferring such part F so as to follow part E, as added by
			 section 4106;(2)by striking section 4206;
			 and(3)by redesignating sections
			 4201, 4202, 4203, 4204, and 4205, as sections 4601, 4602, 4603, 4604, and 4605,
			 respectively.(b)Improving science,
			 technology, engineering, and math instruction and student
			 achievementTitle IV (20 U.S.C. 7101 et seq.) is amended by
			 inserting after part A the following:BImproving
				science, technology, engineering, and mathematics instruction and student
				achievement1Improving STEM
				instruction and student achievement4201.PurposeThe purpose of this subpart is to improve
				student academic achievement in science, technology, engineering, and
				mathematics, including computer science, by—(1)improving instruction in such subjects
				through grade 12;(2)improving student engagement in, and
				increasing student access to, such subjects;(3)improving the quality and
				effectiveness of classroom instruction by recruiting, training, and supporting
				highly rated teachers and providing robust tools and supports for students and
				teachers in such subjects; and(4)closing student
				achievement gaps, and preparing more students to be college and career ready in
				such subjects.4202.DefinitionsIn this subpart:(1)Eligible
				entityThe term eligible entity means—(A)a State educational
				agency; or(B)a State educational
				agency in partnership with 1 or more State educational agencies.(2)Eligible
				subgranteeThe term eligible subgrantee
				means—(A)a high-need local
				educational agency;(B)an educational service
				agency serving more than 1 high-need local educational agency;(C)a consortium of high-need
				local educational agencies; or(D)an entity described in
				subparagraph (A) or (C) of paragraph (3) that has signed a memorandum of
				agreement with an entity described in subparagraph (A), (B), or (C) of this
				paragraph to implement the requirements of this subpart in partnership with
				such entity.(3)Outside
				PartnerThe term outside partner means an entity
				that has expertise and a demonstrated record of success in improving student
				learning and engagement in the identified subjects described in section
				4204(b)(2), including any of the following:(A)A nonprofit or
				community-based organization, which may include a cultural organization, such
				as a museum or learning center.(B)A business.(C)An institution of higher
				education.(D)An educational service
				agency.(4)StateThe
				term State means—(A)any of the 50
				States;(B)the District of
				Columbia;(C)the Bureau of Indian
				Education; or(D)the Commonwealth of
				Puerto Rico.4203.Grants;
				allotments(a)Reservations(1)In
				GeneralFrom the amounts appropriated for this part for a fiscal
				year, the Secretary shall reserve—(A)not more than 2 percent
				to provide technical assistance to States under this subpart;(B)not more than 5 percent
				for State capacity-building grants under this subpart, if the Secretary is
				awarding such grants in accordance with paragraph (2); and(C)10 percent for the STEM
				Master Teacher Corps program under subpart 2.(2)Capacity-building
				grants(A)In
				GeneralIn any year for which funding is distributed
				competitively, as described in subsection (b)(1), the Secretary may award 1
				capacity-building grant to each State that does not receive a grant under
				subsection (b), on a competitive basis, to enable such State to become more
				competitive in future years.(B)DurationGrants
				awarded under subparagraph (A) shall be for a period of 1 year.(b)Competitive
				Grants(1)In
				GeneralFor each fiscal year for which the amount appropriated to
				carry out this part, and not reserved under subsection (a)(1), is less than
				$500,000,000, the Secretary shall award grants, on a competitive basis, to
				eligible entities to enable such eligible entities to carry out the activities
				described in this subpart.(2)DurationGrants
				awarded under this subsection shall be for a period of not more than 3
				years.(3)Renewal(A)In
				GeneralIf an eligible entity demonstrates progress, as measured
				by the metrics described in section 4206(a), the Secretary may renew a grant
				for an additional 2-year period.(B)Reduced
				FundingGrant funds awarded under subparagraph (A) shall be
				awarded at a reduced amount.(c)Formula Grants(1)In
				GeneralFor each fiscal year for which the amount appropriated to
				carry out this part, and not reserved under subsection (a)(1), is equal to or
				more than $500,000,000, the Secretary shall award grants to States, based on
				the formula described in paragraph (2).(2)Distribution of
				FundsThe Secretary shall allot to each State—(A)an amount that bears the
				same relationship to 35 percent of the excess amount described in paragraph (1)
				as the number of individuals ages 5 through 17 in the State, as determined by
				the Secretary on the basis of the most recent satisfactory data, bears to the
				number of those individuals in all such States, as so determined; and(B)an amount that bears the
				same relationship to 65 percent of the excess amount as the number of
				individuals ages 5 through 17 from families with incomes below the poverty line
				in the State, as determined by the Secretary on the basis of the most recent
				satisfactory data, bears to the number of those individuals in all such States,
				as so determined.(3)Funding
				MinimumNo State receiving an allotment under this subsection may
				receive less than one-half of 1 percent of the total amount allotted under
				paragraph (1) for a fiscal year.(4)Puerto
				RicoThe amount allotted under paragraph (2) to the Commonwealth
				of Puerto Rico for a fiscal year may not exceed one-half of 1 percent of the
				total amount allotted under paragraph (1) for such fiscal year.(5)Reallotment of unused
				fundsIf a State does not successfully apply, the Secretary shall
				reallot the amount of the State's allotment to the remaining States in
				accordance with this subsection.4204.Applications(a)In
				GeneralEach eligible entity or State desiring a grant under this
				subpart, whether through a competitive grant under section 4203(b) or through
				an allotment under section 4203(c), shall submit an application to the
				Secretary at such time, in such manner, and accompanied by such information as
				the Secretary may require.(b)ContentsAt
				a minimum, an application submitted under subsection (a) shall include the
				following:(1)A description of the
				needs, including assets, identified by the State or eligible entity, based on a
				State analysis, which—(A)may include results from
				a relevant pre-existing analysis of science, technology, engineering, and
				mathematics education quality and outcomes in the State or States served by the
				eligible entity;(B)shall include data for
				elementary school and secondary school grades, as applicable, to the extent
				that such data are available, on—(i)student achievement in
				mathematics, including such data collected in accordance with the requirements
				of section 1111(a)(3)(A), and student achievement in science, technology, and
				engineering;(ii)science, technology,
				engineering, and mathematics teacher evaluations;(iii)student access to
				mathematics and science courses needed to enroll in credit-bearing coursework
				at institutions of higher education in the State or States served by the
				eligible entity;(iv)access to science,
				technology, engineering, and mathematics courses for students through grade 12
				who—(I)are eligible to receive a
				free or reduced priced lunch under the Richard B. Russell National School Lunch
				Act (42 U.S.C. 1751 et seq.); or(II)come from families with
				an income that is below the poverty line;(v)student achievement gaps
				in science, technology, engineering, and mathematics subjects;(vi)the percentage of
				students who successfully—(I)complete Advanced
				Placement or International Baccalaureate courses in science, technology,
				engineering, and mathematics subjects; or(II)complete rigorous,
				credit-bearing postsecondary education courses in science, technology,
				engineering, and mathematics subjects;(vii)the information
				collected under section 1111(d)(3)(B)(viii)(IV);(viii)available
				instructional systems and supports, such as curricula, instructional materials,
				professional development, teacher evaluation systems, and assessments;(ix)science, technology,
				engineering, and mathematics teacher qualifications; and(x)teacher shortages and
				teacher distribution among local educational agencies and schools in science,
				technology, engineering, and mathematics subjects;(C)shall include labor
				market information regarding the industry and business workforce needs within
				the area served by the eligible entity;(D)shall include an analysis
				of the quality of pre-service preparation at all public institutions of higher
				education (including alternative pathways to teacher licensure or
				certification) for individuals preparing to teach science, technology,
				engineering, and mathematics subjects in a preschool, elementary school, or
				secondary school in the State; and(E)shall include an analysis
				of the implementation of any multi-tier systems of support that have been
				employed in the State or States served by the eligible entity to address the
				learning needs of students in any science, technology, engineering, and
				mathematics subjects.(2)An identification of the
				specific science, technology, engineering, and mathematics subjects that the
				State or eligible entity will address through the activities described in
				section 4205, consistent with the needs identified under paragraph (1)
				(referred to in this subpart as identified subjects).(3)A description, in a
				manner that addresses any needs identified under paragraph (1), of—(A)how grant funds will be
				used by the State or eligible entity to improve instruction in identified
				subjects using evidence-based programs of instruction that are aligned with the
				college and career ready standards and academic assessments under paragraphs
				(1) and (2) of section 1111(a);(B)how grant funds will be
				used to support subgrantees and other high-need local educational agencies in
				the employment of multi-tiered systems of support to provide early intervening
				services, as described in section 613(a)(4)(A)(ii) of the Individuals with
				Disabilities Education Act, and to increase student achievement in identified
				subjects;(C)the process that the
				State or eligible entity will use for awarding subgrants, including how
				relevant stakeholders will be involved;(D)how the State’s or
				eligible entity’s activities and subgrants will be coordinated with other
				Federal, State, and local programs and activities, including career and
				technical education programs authorized under the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);(E)the technical assistance
				that the State or eligible entity will provide to subgrantees to support the
				activities undertaken by the subgrantees;(F)how the State or eligible
				entity will evaluate the activities funded, both at the State and subgrantee
				level, with funds provided under this subpart, and in a manner consistent with
				any evaluation activities carried out by the Institute of Education Sciences
				under section 4207, or the National Science Foundation;(G)how the State or eligible
				entity will allocate funds in a manner that will provide services to both
				elementary schools and secondary schools;(H)how the State or eligible
				entity will provide targeted support to improve instruction in high-need local
				educational agencies and high-need schools;(I)how the State or eligible
				entity’s proposed project will ensure an increase in access for students who
				are members of groups underrepresented in science, technology, engineering, and
				mathematics subject fields to high-quality courses in 1 or more of the
				identified subjects; and(J)how the State or eligible
				entity will continue to involve stakeholders in education reform efforts
				related to science, technology, engineering, and mathematics
				instruction.(4)Assurances that the State
				or eligible entity will monitor implementation of approved subgrantee
				plans.(c)Additional
				FundingA State or eligible entity that submits a request to use
				the additional State activities reservation described in section 4205(d)(2),
				shall provide, in a manner that addresses the needs identified under subsection
				(b)(1), a description of the activities that the eligible entity will carry out
				with such funds, consistent with section 4205.4205.Authorized
				activities(a)Required
				activitiesEach State or eligible entity that receives a grant
				under this subpart shall use the grant funds to carry out each of the following
				activities:(1)Increasing access for
				students through grade 12 who are members of groups underrepresented in
				science, technology, engineering, and mathematics subject fields to
				high-quality courses in the identified subjects.(2)Implementing
				evidence-based programs of instruction based on high-quality standards and
				assessments in the identified subjects.(3)Providing professional
				development and other comprehensive systems of support for teachers and school
				leaders to promote high-quality instruction and instructional leadership in the
				identified subjects.(4)Providing technical
				assistance to subgrantees and other high-need schools and local educational
				agencies in order to improve student achievement and narrow achievement gaps in
				identified subjects, including through—(A)the development and
				implementation of multi-tier systems of support; and(B)the development of
				curriculum or instructional materials consistent with the principals of
				universal design for learning.(b)Permissible
				activitiesEach State or eligible entity that receives a grant
				under this subpart may use the grant funds to carry out 1 or more of the
				following activities:(1)Recruiting qualified
				teachers and instructional leaders who are trained in identified subjects,
				including teachers who have transitioned into the teaching profession from a
				career in science, technology, engineering, and mathematics fields.(2)Recruiting and training
				teachers to teach dual credit and dual enrollment postsecondary-level courses
				to high school students in identified subjects.(3)Providing induction and
				mentoring services to new teachers in identified subjects.(4)Developing instructional
				supports, such as curricula and assessments, which shall be evidence-based and
				aligned with State college and career ready academic content standards under
				section 1111(a)(1), and may include Internet-based curricula and Internet-based
				instructional supports.(5)Implementing an
				interdisciplinary approach, by integrating instruction in 1 or more science,
				technology, engineering, and mathematics subjects with reading, English
				language arts, or instruction in other core academic subjects and noncore
				academic subjects.(c)Subgrants(1)In
				GeneralEach State or eligible entity that receives a grant under
				this section shall award subgrants, on a competitive basis, to eligible
				subgrantees.(2)Minimum
				SubgrantA State or eligible entity shall award subgrants under
				this subsection that are of sufficient size and scope to support high-quality,
				evidence-based, effective programs that are consistent with the purpose of this
				subpart.(3)Subgrantee
				Application(A)In
				GeneralEach eligible subgrantee desiring a subgrant under this
				subsection shall submit an application to the State or eligible entity at such
				time, in such manner, and accompanied by such information as the State or
				eligible entity may require.(B)Contents of Subgrantee
				ApplicationAt a minimum, the application described in
				subparagraph (A) shall include the following:(i)A description of the
				activities that the eligible subgrantee will carry out, and how such activities
				will improve teaching and student academic achievement in the identified
				subjects, in a manner consistent with scientifically valid research.(ii)A description of how the
				eligible subgrantee will use funds provided under this subsection to serve
				students and teachers in high-need schools.(iii)A description of how
				funds provided under this subsection will be coordinated with other Federal,
				State, and local programs and activities, including career and technical
				education programs authorized under the Carl D. Perkins Career and Technical
				Education Act of 2006 (20 U.S.C. 2301 et seq.).(iv)If the eligible
				subgrantee is working with outside partners, a description of how such outside
				partners will be involved in improving instruction and increasing access to
				high-quality learning experiences in the identified subjects.(4)Subgrantee Use of
				Funds(A)Required Use of
				FundsEach subgrantee under this subsection shall use the
				subgrant funds to carry out activities for students through grade 12,
				consistent with the activities described in the subgrantee's application, which
				shall include—(i)high-quality teacher and
				instructional leader recruitment, support, and evaluation in the identified
				subjects;(ii)professional
				development, which may include development and support for instructional
				coaches, to enable teachers and instructional leaders to increase student
				achievement in identified subjects, through—(I)implementation of
				classroom assessments; and(II)differentiation of
				instruction in identified subjects for all students, including for students who
				are children with disabilities and students who are English learners;(iii)activities to—(I)improve the content
				knowledge of teachers; and(II)facilitate professional
				collaboration, which may include providing time for such collaborations;(iv)the development,
				adoption, and improvement of high-quality curricula and instructional supports
				that—(I)are aligned with State
				college and career ready academic content standards under section 1111(a)(1);
				and(II)the eligible subgrantee
				will use to improve student academic achievement in identified subjects;(v)the development or
				improvement, and implementation, of multi-tier systems of support to provide
				early intervening services and to increase student achievement in 1 or more of
				the identified subjects; and(vi)integrating instruction
				in the identified subjects with instruction in reading, English language arts,
				or other core and noncore academic subjects.(B)Allowable Use of
				FundsIn addition to the required activities described in
				subparagraph (A), each eligible subgrantee that receives a subgrant under this
				subsection, may also use the subgrant funds to—(i)support the participation
				of low-income students in nonprofit competitions related to science,
				technology, engineering, and mathematics subjects (such as robotics, science
				research, invention, mathematics, computer science, and technology
				competitions);(ii)broaden secondary school
				students' access to, and interest in, careers that require academic preparation
				in 1 or more identified subjects; and(iii)broaden secondary
				school students' access to early college high schools, dual enrollment, or
				concurrent enrollment courses in science, technology, engineering, and
				mathematics subjects, including providing professional development to teachers
				and leaders related to this work.(C)LimitationEach
				subgrantee that receives a subgrant under this subsection shall not expend more
				than 15 percent of the subgrant funds on the activities described in
				subparagraph (B).(D)Matching
				fundsA State or eligible entity shall require an eligible
				subgrantee receiving a subgrant under this subsection to demonstrate that such
				subgrantee has obtained a commitment from 1 or more outside partners to match,
				using non-Federal funds or in-kind contributions, not less than 15 percent of
				the amount of subgrant funds. In the case of significant financial hardship, an
				eligible subgrantee may apply to the State or eligible entity for, and the
				State or eligible entity may grant, a waiver of a portion of the minimum
				matching funds requirement.(d)State
				Activities(1)In
				GeneralEach State or eligible entity that receives a grant under
				this subpart may use not more than 5 percent of grant funds for—(A)administrative
				costs;(B)monitoring the
				implementation of subgrants;(C)providing technical
				assistance to subgrantees; and(D)evaluating subgrants in
				coordination with the evaluation described in section 4207.(2)ReservationEach
				State or eligible entity that receives a grant under this subpart may submit a
				request to the Secretary to reserve not more than 15 percent of grant funds,
				inclusive of the amount described in paragraph (1), for additional State
				activities, consistent with subsections (a) and (b).4206.Performance metrics;
				report(a)Establishment of
				Performance MetricsThe Secretary, acting through the Director of
				the Institute of Education Sciences, shall establish performance metrics to
				evaluate the effectiveness of the activities carried out under this
				subpart.(b)Annual
				ReportEach State or eligible entity that receives a grant under
				this subpart shall prepare and submit an annual report to the Secretary, which
				shall include information relevant to the performance metrics described in
				subsection (a).4207.EvaluationFrom the amount reserved in accordance with
				section 9601, the Secretary shall—(1)acting through the
				Director of the Institute of Education Sciences, and in consultation with the
				Director of the National Science Foundation—(A)evaluate the
				implementation and impact of the activities supported under this subpart,
				including progress measured by the metrics established under section 4206(a);
				and(B)identify best practices
				to improve instruction in science, technology, engineering, and mathematics
				subjects; and(2)disseminate, in
				consultation with the National Science Foundation, research on best practices
				to improve instruction in science, technology, engineering, and mathematics
				subjects.4208.Supplement not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, funds that would
				otherwise be used for activities authorized under this subpart.4209.Maintenance of
				effortA State that receives
				funds under this subpart for a fiscal year shall maintain the fiscal effort
				provided by the State for the subjects supported by the funds under this part
				at a level equal to or greater than the level of such fiscal effort for the
				preceding fiscal year.2STEM Master
				Teacher Corps Program4221.PurposeThe purpose of this subpart is to establish
				a STEM Master Teacher Corps program that—(1)elevates the status of
				the STEM teaching profession by recognizing and rewarding outstanding STEM
				teachers;(2)attracts and retains
				effective STEM teachers, particularly in high-need schools, by offering them
				additional compensation, instructional resources, and instructional leadership
				roles; and(3)creates a network of
				outstanding STEM teacher-leaders who will—(A)share best practices and
				resources;(B)take on leadership
				responsibilities in their schools, districts, States (if part of the
				participating area), or consortia with the authority to provide professional
				support to their STEM colleagues not participating in the STEM Master Teacher
				Corps;(C)aid in the development
				and retention of beginning teachers by serving as their role models and
				providing them with instructional support; and(D)inform the development of
				STEM education policy.4222.DefinitionsIn this subpart:(1)Eligible
				entityThe term eligible entity means a consortium
				of high-need local educational agencies or 1 or more State educational
				agencies, acting in partnership with 1 or more—(A)institutions of higher
				education; or(B)nonprofit organizations
				with a demonstrated record of success in preparing or improving the
				effectiveness of STEM teachers.(2)Participating
				areaThe term participating area means—(A)in the case of an
				eligible entity that includes a State educational agency or consortium of State
				educational agencies, the State or States; or(B)in the case of an
				eligible entity that includes a consortium of local educational agencies, the
				area served by such agencies.(3)Rural
				schoolThe term rural school means a public
				school—(A)designated with a school
				locale code of Distant Town, Remote Town, Fringe Rural, Distant Rural, or
				Remote Rural; and(B)served by a local
				educational agency in which not less than two-thirds of the students served by
				the agency attend a school designated with 1 of the school locale codes listed
				in subparagraph (A).(4)STEMThe
				term STEM means science, technology, engineering, and mathematics,
				including computer science.4223.STEM Master Teacher
				Corps Program(a)In general(1)Grants
				authorizedFrom the amount reserved under section 4203(a)(1)(C),
				the Secretary, in consultation with the Director of the National Science
				Foundation and the heads of other appropriate Federal agencies, as determined
				by the Secretary, shall establish a STEM Master Teacher Corps program by
				awarding, on a competitive basis, 1 or more grants of not less than $15,000,000
				each to eligible entities to enable the eligible entities to establish the
				program, in accordance with section 4225.(2)Planning
				grantsThe Secretary may award planning grants to eligible
				entities to enable the entities to make plans to establish the program, in
				accordance with section 4225.(b)Duration of
				grant(1)In
				generalA grant awarded under this subpart shall be for a period
				of not more than 5 years.(2)ReviewThe
				Secretary shall—(A)review, 3 years after an
				eligible entity is awarded a grant under this subpart, the performance of the
				entity during the 3-year period; and(B)fund the remaining grant
				period for such entity if the Secretary determines, based on such review, that
				the entity is achieving satisfactory results.(c)Matching
				requirement(1)In
				generalExcept as provided in paragraph (2), an eligible entity
				that receives a grant under this subpart shall provide, from non-Federal
				sources, an amount equal to not less than 50 percent of the amount of the
				grant, which may be provided in cash or in-kind, to carry out the activities
				supported by the grant.(2)Exception(A)In
				generalThe Secretary may waive the 50 percent matching
				requirement under paragraph (1) for an eligible entity that the Secretary
				determines is unable to meet such requirement. The Secretary shall set a
				matching requirement for such eligible entities according to the sliding scale
				described in subparagraph (B).(B)Sliding
				scaleThe amount of a match under subparagraph (A) shall be
				established based on a sliding fee scale that takes into account—(i)the relative poverty of
				the population to be targeted by the eligible entity; and(ii)the ability of the
				eligible entity to obtain such matching funds.(3)ConsiderationThe
				Secretary shall not consider an eligible entity's ability to match funds when
				determining which eligible entities will receive grant awards under this
				subpart.4224.Application(a)In
				generalAn eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.(b)ContentsAn
				application submitted under this section shall include—(1)a description of the STEM
				Master Teacher Corps program that the eligible entity intends to carry out,
				including the number of Corps members the entity intends to select, the
				intended distribution of subjects and grade levels taught, the geographic and
				economic characteristics of the local educational agencies that are part of the
				participating area, such as the rural-urban continuum codes and proportion of
				high-need schools served, and the type of activities proposed for recruitment
				of Corps members;(2)a description of the
				roles and responsibilities that each participating local educational agency,
				State, institution of higher education, or nonprofit organization, as
				applicable, will have;(3)a demonstration that the
				entity has sufficient capacity to carry out the activities described in section
				4225;(4)a description of the
				member selection process and criteria that the applicant will use to select
				members of the STEM Master Teacher Corps, in accordance with section
				4225(b);(5)a description of how the
				eligible entity intends to facilitate networking and sharing of best practices
				and educational resources relating to STEM education among Corps members,
				particularly at rural schools, if applicable, and make a selection of these
				best practices and resources more widely available to other teachers and the
				STEM educational community, including through electronic means;(6)a demonstration that the
				entity has a clear plan for—(A)offering research-based
				professional development to Corps members, including training on instructional
				leadership, mentoring, engaging and effectively teaching historically
				underachieving or underrepresented groups in STEM fields, such as girls,
				minorities, low-income students, English learners, and students who are
				children with disabilities, and effective STEM teaching methods, such as
				incorporating hands-on STEM projects into their lesson plans; and(B)tracking the
				effectiveness of such professional development;(7)a demonstration that the
				entity has a clear plan for evaluating the impact of the professional support
				provided by STEM Master Teacher Corps members to other teachers in their
				school, district, and participating area;(8)a description of how the
				local educational agencies and schools served by the eligible entity intend to
				align STEM Master Teacher Corps members’ duties with school systems and
				activities already in place, if applicable, such as professional development
				and mentoring;(9)an explanation of how
				STEM Master Teacher Corps members will be afforded the time, authority, and
				resources to fulfill requirements under the program, and how other teachers
				will be afforded the time to receive professional support from Corps
				members;(10)a demonstration that the
				entity has a clear plan for oversight to ensure that STEM Master Teacher Corps
				members carry out the responsibilities described in section 4225(c) to the
				fullest extent practicable, and a description of the actions to be taken if a
				member does not carry out such responsibilities; and(11)a description of how the
				grant funds will be financially managed.(c)Criteria for awarding
				grants(1)In
				generalThe Secretary shall award grants under this subpart on
				the basis of merit considering, at a minimum, the following:(A)The extent to which the
				local educational agencies that are part of the eligible entity are committed
				to integrating the program into existing school structures, policies,
				operations, and budgets, such as by enabling STEM Master Teacher Corps members
				to take on leadership roles in their schools, districts, and participating
				area, in addition to their classroom duties, including assisting in the
				development and implementation of professional development activities and
				driving the instructional program of the school.(B)The quality of the
				proposed professional development, teacher leadership and mentorship
				activities, and networking opportunities.(C)Demonstration that the
				local educational agencies and schools they serve have removed barriers to full
				participation in the program, including affording Corps members and the
				teachers they mentor the time to participate in activities required by the
				program.(D)The number and quality of
				the individuals that will be served by the program.(E)The capacity of the
				eligible entity to effectively carry out the program.(2)PriorityIn
				awarding grants under this subpart, the Secretary shall give priority
				to—(A)eligible entities that
				intend to include large numbers of teachers in the STEM Master Teacher Corps;
				and(B)eligible entities that
				intend to include rural schools, particularly high-need rural schools, in the
				participating area to be served.4225.Required use of
				funds(a)In
				generalAn eligible entity receiving a grant under this subpart
				shall use grant funds to—(1)administer the selection
				of teachers for membership in the STEM Master Teacher Corps, in accordance with
				the requirements of subsection (b);(2)provide compensation to
				each public school teacher who is selected and serves as a member of the STEM
				Master Teacher Corps, in recognition of the teacher's teaching accomplishments,
				leadership, and increased responsibilities, which amount shall—(A)supplement, and not
				supplant, the teacher's base salary; and(B)be equal to—(i)in the case of a teacher
				who teaches at a high-need public school, including a high-need charter school,
				$15,000 per year for each year the teacher serves as a member of the Corps;
				and(ii)in the case of a teacher
				who teaches at a public school, including a charter school, that is not a
				high-need school, $5,000 per year for each year the teacher serves as a member
				of the Corps;(3)provide research-based
				professional development activities for members of the STEM Master Teacher
				Corps, as described in section 4224(b)(6), and track the effectiveness of such
				professional development in order to determine whether to alter professional
				development activities;(4)provide discretionary
				resources for STEM Master Teacher Corps members at high-need public schools to
				use in their classrooms and schools, including for after school activities to
				enrich STEM education and for equipment and technology to facilitate long
				distance networking, mentoring, and sharing of best practices;(5)assist in coordinating
				instructional leadership roles for STEM Master Teacher Corps members and
				mentoring relationships between STEM Master Teacher Corps members and other
				teachers in the same school, school district, and participating area in which
				the Corps members serve as instructional leaders;(6)facilitate efforts by
				STEM Master Teacher Corps members to inform STEM education policy at the
				national, State, and local levels;(7)help defray costs
				associated with affording STEM Master Teacher Corps members the time to fulfill
				their duties as Corps members; and(8)support other activities
				that advance the purpose of this subpart.(b)Selecting Members of
				the STEM Master Teacher Corps(1)Selection criteria for
				corps membersThe eligible entity shall select, as members of the
				STEM Master Teacher Corps, exemplary STEM teachers at the elementary school and
				secondary school levels who teach in the participating area, which may also
				include special education teachers and teachers of English learners who teach a
				STEM subject. In selecting the members, the eligible entity shall—(A)make decisions based on
				the teacher's—(i)ability to improve
				student academic achievement in the STEM fields, as demonstrated by, if
				applicable, student academic growth in such fields;(ii)ability to enhance
				student engagement in such fields;(iii)record of leadership in
				the teacher’s school and involvement in professional and outreach
				activities;(iv)record of teaching
				students described in subclause (II) or (III) of section 1111(a)(3)(B)(ii);
				and(v)demonstrated ability to
				facilitate student academic achievement growth with the students described in
				clause (iv), where such measures are available; and(B)evaluate the teacher’s
				ability and record based on multiple measures, such as—(i)teacher evaluations of
				pedagogical skills;(ii)an assessment of content
				knowledge;(iii)the performance and
				improvement of the teacher’s students on tests;(iv)demonstration of
				practical professional experience in the teacher’s discipline, such as having
				worked in industry or research;(v)involvement in STEM
				discipline professional societies;(vi)STEM outreach and
				community involvement; and(vii)certification by the
				National Board for Professional Teaching Standards, or other equivalently
				rigorous, performance-based, peer-reviewed certification, as a high-performing
				teacher.(2)Overall corps
				membership requirementsAn eligible entity receiving a grant
				under this subpart shall ensure that—(A)not more than 5 percent
				of the STEM teachers who teach in the participating area are members of the
				Corps;(B)not less than 75 percent
				of the STEM Master Teacher Corps members are teachers at high-need
				schools;(C)the proportion of STEM
				Master Teacher Corps members in the participating area who teach at rural
				high-need schools is not less than the proportion of all teachers who teach at
				rural high-need schools in the participating area;(D)there are multiple
				cohorts of STEM Master Teacher Corps members; and(E)the STEM Master Teacher
				Corps includes teachers from each of the disciplines of science, technology,
				engineering, and mathematics, if teachers from each of these disciplines
				meeting the standards of Corps membership are available in the participating
				area and may include teachers of career and technical education.(3)Participation of
				private school teachersAn eligible entity may select STEM
				teachers who teach at private schools in the participating area to be members
				of the STEM Master Teacher Corps, except that—(A)not more than 5 percent
				of teachers selected as STEM Master Teacher Corps members shall be teachers at
				private schools; and(B)private school teachers
				shall not be eligible for compensation described in subsection (a)(2),
				discretionary resource funds described in subsection (a)(4), or for defrayment
				funds described in subsection (a)(7).(c)Corps member
				requirementsEach teacher selected to be a member of the STEM
				Master Teacher Corps who wishes to join the Corps shall enter into an agreement
				with the eligible entity, under which the teacher shall, as a condition of
				receiving the compensation described in subsection (a)(2) and the discretionary
				resources described in subsection (a)(4), agree to carry out the
				responsibilities of a master teacher as required by the eligible entity,
				including—(1)participating in
				professional development activities offered by the program;(2)networking and sharing
				best practices and educational resources with other members of the STEM Master
				Teacher Corps; and(3)contributing to the
				professional development of the teacher's colleagues, which may include
				providing school-based professional support to other STEM teachers through
				regular weekly professional development sessions and individual coaching, where
				possible, leading professional learning communities, and taking on other
				instructional leadership roles in the teacher's school, district, State, if
				part of the participating area, or consortium.(d)Collection for
				Noncompliance(1)Monitoring
				complianceEach eligible entity that receives a grant under this
				subpart shall monitor whether each teacher the entity selects to be a member of
				the STEM Master Teacher Corps is in compliance with the Corps member
				requirements described in subsection (c).(2)Collection of
				repayment(A)In
				generalA teacher selected to be a member of the STEM Master
				Teacher Corps shall repay the additional compensation provided for a school
				year described in subsection (a)(2) to the eligible entity if—(i)the entity finds the
				teacher not in compliance with the Corps member requirements described in
				subsection (c) and the entity determines the teacher should no longer be a
				member of the Corps for such year; or(ii)the teacher withdraws
				during such year from membership in the Corps without an accepted excuse, as
				determined by the eligible entity.(B)Compensation returned
				to the Treasury(i)In
				generalExcept as provided in clause (ii), an eligible entity
				that receives repaid compensation under subparagraph (A) shall return such
				compensation to the United States Treasury.(ii)Administrative
				costsAn eligible entity that receives repaid compensation under
				subparagraph (A) may retain a percentage, determined by the Secretary, of such
				repayment to defray administrative costs associated with the collection.4226.Performance metrics;
				report(a)Establishment of
				performance metricsThe Secretary, acting through the Director of
				the Institute of Education Sciences, shall establish performance metrics to
				evaluate the effectiveness of the activities carried out under this
				subpart.(b)Annual
				reportEach eligible entity that receives a grant under this
				subpart shall prepare and submit an annual report to the Secretary, which shall
				include information relevant to the performance metrics described in subsection
				(a).4227.Supplement not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, funds that would
				otherwise be used for activities authorized under this subpart.4228.EvaluationFrom the amount reserved in accordance with
				section 9601, the Secretary shall—(1)acting through the
				Director of the Institute of Education Sciences, and in consultation with the
				Director of the National Science Foundation—(A)evaluate the
				implementation and impact of the activities supported under this subpart, with
				regard to the program's success in achieving the purpose described in section
				4221;(B)identify optimal
				strategies for the design, implementation, and continuing development of the
				STEM Master Teacher Corps program; and(C)identify best practices
				for developing, supporting, and retaining STEM teachers based on lessons
				learned from the STEM Master Teacher Corps program; and(2)disseminate findings from
				the evaluation conducted under paragraph (1) to the STEM education field and
				make the findings publicly
				available..4104.Increasing access to
			 a well-rounded educationTitle
			 IV (20 U.S.C. 7101 et seq.) is amended by inserting after part B, as added by
			 section 4103 of this Act, the following:CIncreasing
				access to a well-rounded education and financial literacy1Increasing
				access to a well-rounded education4301.PurposeThe purpose of this subpart is to improve
				the academic achievement of low-income students by giving students increased
				access to high-quality instruction for a well-rounded education.4302.DefinitionsIn this subpart:(1)Covered
				subjectsThe term covered subjects means any of the
				following academic subjects:(A)Arts.(B)Civics and
				government.(C)Economics.(D)Environmental education,
				including agricultural education programs.(E)Financial
				literacy.(F)Foreign languages.(G)Geography.(H)Health education.(I)History.(J)Music.(K)Physical
				education.(L)Social studies.(2)Eligible
				entityThe term eligible entity means a State
				educational agency in partnership with—(A)a nonprofit organization
				with a demonstrated record of success in improving student achievement in 1 or
				more covered subjects;(B)an institution of higher
				education;(C)a local educational
				agency;(D)an educational service
				agency; or(E)1 or more other State
				educational agencies.(3)Eligible
				subgranteeThe term eligible subgrantee
				means—(A)a high-need local
				educational agency;(B)an educational service
				agency serving more than 1 high-need local educational agency; or(C)a consortium of high-need
				local educational agencies.(4)Low-income
				studentThe term low-income student means a
				student—(A)from a family with an
				income below the poverty line; or(B)who is eligible for free
				or reduced-price lunch under the Richard B. Russell National School Lunch Act
				(42 U.S.C. 1751 et seq.).4303.Grant
				program(a)Grants to eligible
				entitiesFrom amounts appropriated to carry out this subpart for
				a fiscal year, and not reserved in accordance with section 9601, the Secretary
				shall make grants to eligible entities to enable the eligible entities to carry
				out the activities described in subsection (e).(b)DurationA
				grant under this section shall be for a period of not more than 5 years.(c)Payments(1)Contingent
				PaymentsAfter the third year of a grant under this section, the
				Secretary shall make continued funding under the grant contingent upon the
				eligible entity's progress toward reaching the goals established under the
				metrics described in subsection (h)(1).(2)Formula(A)Distribution
				Trigger(i)Amount to Trigger
				FormulaIf the amount of funds appropriated to carry out this
				subpart for a fiscal year equals or exceeds $500,000,000, then the Secretary
				shall award grants to eligible entities based on the formula described under
				subparagraph (B).(ii)Amount to Trigger
				Competitive Grant ProcessIf the funds appropriated to carry out
				this subpart for a fiscal year are less than $500,000,000, then the Secretary
				shall award grants to eligible entities on a competitive basis.(B)FormulaFrom
				funds made available to carry out this subpart for a fiscal year, and not
				reserved in accordance with section 9601, the Secretary shall allot to each
				eligible entity having an application approved under subsection (d)—(i)an amount that bears the
				same relationship to 80 percent of the remainder as the number of individuals
				ages 5 through 17 from families with incomes below the poverty line, in the
				State, as determined by the Secretary on the basis of the most recent
				satisfactory data, bears to the number of those individuals in all States that
				have an application approved under such subparagraph; and(ii)an amount that bears the
				same relationship to 20 percent of the remainder as the number of individuals
				ages 5 through 17 in the State, as determined by the Secretary on the basis of
				the most recent satisfactory data, bears to the number of those individuals in
				all States that have an application approved under such subparagraph.(C)Exceptions(i)Minimum Grant
				AmountSubject to clause (ii), no State receiving an allotment
				under subparagraph (B) may receive less than 1 percent of the total amount
				allotted under such subparagraph.(ii)Puerto
				RicoThe percentage of the amount allotted under subparagraph (B)
				that is allotted to the Commonwealth of Puerto Rico for a fiscal year may not
				exceed the amount under clause (i).(D)Peer-Review
				RequirementsThe Secretary shall establish a peer-review process
				to ensure that applications submitted for formula funding, as described in
				subparagraph (B), are of high quality and meet the requirements and purposes of
				this subpart.(d)Application(1)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				accompanied by such information as the Secretary may require.(2)ContentsThe
				application shall, at a minimum—(A)describe the needs
				identified by the eligible entity, based on the eligible entity's analysis
				of—(i)student access to, and
				quality of instruction in, covered subjects, including a comparison of such
				access and quality between low-income and non-low-income students in the State
				served by the eligible entity;(ii)the capacity of
				high-need local educational agencies in such State to deliver high-quality
				instruction in covered subjects, including an analysis of instructional
				supports, curricula, professional growth and improvement systems, and teacher
				qualifications, effectiveness, knowledge, and skills;(iii)the capacity of the
				eligible entity to provide local educational agencies with the support,
				including professional development and technical assistance, needed to deliver
				high-quality instruction and develop curricula in covered subjects; and(iv)standards, assessments,
				curricula, accommodations, and other supports used in such State in covered
				subjects;(B)identify the covered
				subjects that the eligible entity will address through the activities described
				in subsection (e), consistent with the needs identified in subparagraph
				(A);(C)describe, in a manner
				that addresses the needs identified in subparagraph (A)—(i)how access to
				high-quality courses in the subjects identified in subparagraph (B) will be
				increased for low-income students in such State;(ii)how the knowledge and
				skills of teachers will be evaluated and improved so that such teachers will
				deliver high-quality instruction in such subjects;(iii)how the eligible entity
				will provide assistance to high-need local educational agencies to improve
				student access to, and achievement in, the subjects identified in subparagraph
				(B), including through principal training; and(iv)how the eligible entity
				will ensure that all activities funded through a grant awarded under this
				section are evidence-based;(D)describe how activities
				funded through a grant awarded under this section will be aligned with other
				Federal, State, and local funding, programs, and strategies, as appropriate;
				and(E)if applicable, describe
				the eligible entity's plan for disbursing funds to eligible subgrantees to
				implement the activities described in subsection (e).(3)Competitive
				priorityIf grants are awarded competitively, consistent with
				subsection (c)(2)(A)(ii), the Secretary shall give priority to applications
				from eligible entities that include in the application —(A)a plan to implement an
				interdisciplinary approach, by integrating instruction in 1 or more covered
				subjects with reading, English, language arts, science, or mathematics
				instruction; and(B)a plan to provide
				expanded learning time in the schools served by eligible subgrantees, in order
				to increase access to covered subjects.(e)Authorized
				Activities(1)In
				GeneralEach eligible entity that receives a grant under this
				section shall use the grant funds to increase access for low-income students,
				including students who are English learners and students who are children with
				disabilities, to high-quality instruction in at least 1 of the covered subjects
				by carrying out 1 or more of the following activities:(A)Improving the knowledge
				and skills of teachers through professional growth and improvement systems, and
				other instructional supports.(B)Building local capacity
				to develop and implement high-quality curricula, instructional supports, and
				assessments that are aligned with the State college and career ready academic
				content and achievement standards, consistent with section 1111(a)(1), in such
				subjects.(2)Special
				RuleEach eligible entity that receives a grant under this
				section shall use grant funds to meet the needs identified in subsection
				(d)(2)(A) and the Secretary shall not require any eligible entity to address a
				specific subject or to address all covered subjects.(3)State
				AdministrationEach eligible entity that receives a grant under
				this section may reserve not more than 4 percent of grant funds for
				administration costs of the grant.(f)Subgrants(1)In
				GeneralEach eligible entity that receives a grant under this
				section may, in accordance with paragraph (2), award subgrants, on a
				competitive basis, to eligible subgrantees to enable such eligible subgrantees
				to carry out the activities described in subsection (e).(2)Minimum
				SubgrantEach subgrant under this subsection shall be of
				sufficient size and scope to support a high-quality, effective program that is
				consistent with the purpose of this subpart.(g)EvaluationFrom
				the amount reserved in accordance with section 9601, the Secretary
				shall—(1)acting through the
				Director of the Institute of Education Sciences—(A)evaluate, in consultation
				with the relevant program office at the Department of Education, the
				implementation and impact of the activities supported under this section,
				including progress as measured by the metrics established under subsection
				(h)(1); and(B)identify best practices
				to improve instruction in covered subjects; and(2)disseminate research on
				best practices to improve instruction in covered subjects.(h)Accountability(1)Performance
				metricsThe Secretary, acting through the Director of the
				Institute of Education Sciences, shall, in consultation with the relevant
				program office at the Department, establish performance metrics to evaluate the
				outcomes of grant projects that are assisted under this subpart.(2)Annual
				ReportsEach eligible entity that receives a grant under this
				section shall prepare and submit an annual report to the Secretary, which shall
				include information about the performance metrics described in paragraph
				(1).(i)Supplement not
				SupplantAn eligible entity shall use Federal funds received
				under this section only to supplement the funds that would, in the absence of
				such Federal funds, be made available from other Federal and non-Federal
				sources for the activities described in this section, and not to supplant such
				funds.(j)Maintenance of EffortA State that receives assistance under this
				subpart shall maintain the fiscal effort provided by the State for the subjects
				supported by a grant under this subpart at a level equal to or greater than the
				level of such fiscal effort for the preceding fiscal year.2Financial
				literacy education4311.Short
				titleThis subpart may be
				cited as the Financial Literacy for
				Students Act.4312.Statewide incentive
				grants for financial literacy education(a)Grants
				AuthorizedFrom amounts made available under this subpart, the
				Secretary may award grants to State educational agencies to enable State
				educational agencies, on a statewide basis—(1)to integrate financial
				literacy education into each public elementary school and public secondary
				school within the State that is eligible to receive funds under subpart 1 of
				part A of title I; and(2)to provide professional
				development regarding the teaching of financial literacy in core academic
				subjects to each secondary school teacher of financial literacy or
				entrepreneurship within the State.(b)Permissible uses of
				fundsIn carrying out the grant activities described in
				subsection (a), the State educational agency may use grant funds to—(1)implement school-based
				financial literacy activities, including after school activities;(2)enhance student
				understanding and experiential learning with consumer, economic,
				entrepreneurship, and personal finance concepts; and(3)promote partnerships with
				community-based organizations, financial institutions, local businesses,
				entrepreneurs, or other organizations providing financial literacy
				activities.(c)Limitation on uses of
				fundsA State educational agency receiving grant funds under this
				section shall not use more than 20 percent of such grant funds to carry out the
				following:(1)Teacher professional
				development programs to embed financial literacy or personal finance or
				entrepreneurship education into core academic subjects.(2)Curriculum
				development.(3)An evaluation of the
				impact of financial literacy or personal finance education on students'
				understanding of financial literacy concepts.(d)Matching
				fundsA State educational agency that receives a grant under this
				section shall provide matching funds, from non-Federal sources, in an amount
				equal to 25 percent of the amount of grant funds provided to the State to carry
				out the activities supported by the
				grant..4105.Successful, safe, and
			 healthy studentsTitle IV (20
			 U.S.C. 7101 et seq.) is amended by inserting after part C, as added by section
			 4104 of this Act, the following:DSuccessful,
				safe, and healthy students4401.PurposeThe purpose of this part is to assist States
				and local educational agencies in developing and implementing comprehensive
				programs and strategies to foster positive conditions for learning in public
				schools, in order to increase academic achievement for all students through the
				provision of Federal assistance to States for the—(1)promotion of student
				physical health and well-being, nutrition, and fitness;(2)promotion of student
				mental health and well-being;(3)prevention of school
				violence, harassment, and substance abuse among students; and(4)promotion of safe and
				supportive schools.4402.DefinitionsIn this part:(1)Child and adolescent
				psychiatristThe term child and adolescent
				psychiatrist means an individual who—(A)possesses State medical
				licensure; and(B)has completed residency
				training programs in both general psychiatry and child and adolescent
				psychiatry.(2)Conditions for
				learningThe term conditions for learning means
				conditions that—(A)advance student
				achievement and positive child and youth development by proactively supporting
				schools;(B)are applied in and around
				the school building, on pathways to and from the school and students' homes, at
				school-sponsored activities, and through electronic and social media involving
				students or school personnel;(C)promote physical, mental,
				and emotional health;(D)ensure physical and
				emotional safety for students and staff;(E)promote social,
				emotional, and character development; and(F)have the following
				attributes:(i)Provide opportunities for
				physical activity, good nutrition, and healthy living.(ii)Prevent the use and
				abuse of drugs.(iii)Ensure that the school
				environments described in subparagraph (B) are—(I)free of weapons;
				and(II)free of harassment,
				abuse, dating violence, and all other forms of interpersonal aggression or
				violence.(iv)Do not condone or
				tolerate unhealthy or harmful behaviors, including discrimination of any
				kind.(v)Help staff and students
				to model positive social and emotional skills, including tolerance and respect
				for others.(vi)Promote concern for the
				well-being of students, including through the presence of caring adults.(vii)Ensure that the adults
				employed by the school—(I)have high expectations
				for student conduct, character, and academic achievement and the capacity to
				establish supportive relationships with students; and(II)are provided specialized
				training specific to the students’ stages of development.(viii)Engage families and
				community members with the school in meaningful and sustained ways, such as
				through case management services, to promote positive student academic
				achievement and developmental and social growth, including noncognitive skill
				development.(ix)To the extent
				practicable, provide access to school nurses, school counselors, and school
				social workers for the promotion of student physical health, mental health, and
				well-being.(3)Controlled
				substanceThe term controlled substance means a drug
				or other substance identified under Schedule I, II, III, IV, or V of section
				202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).(4)DrugThe
				term drug includes—(A)a controlled
				substance;(B)with respect to alcohol
				and tobacco, the illegal use of such substances; and(C)with respect to inhalants
				and anabolic steroids, the harmful, abusive, or addictive use of such
				substances.(5)Drug and violence
				preventionThe term drug and violence prevention
				means—(A)with respect to drugs,
				prevention, early intervention, rehabilitation referral, or education related
				to the abuse and illegal use of drugs, in order to—(i)raise awareness about the
				costs and consequences of drug use and abuse;(ii)change attitudes,
				perceptions, and social norms about the dangers and acceptability of alcohol,
				tobacco, and drugs; and(iii)reduce access to and
				use of alcohol, tobacco, and drugs; and(B)with respect to violence,
				the promotion of school safety in and around the school building, on pathways
				to and from the school and students' homes, at school-sponsored activities, and
				through electronic and social media involving students or school personnel,
				through the creation and maintenance of a school environment that—(i)is free of—(I)weapons;(II)violent and disruptive
				acts;(III)harassment;(IV)sexual harassment,
				dating violence, and abuse; and(V)victimization associated
				with prejudice and intolerance;(ii)fosters individual
				responsibility and respect for the rights and dignity of others;(iii)employs positive,
				preventative approaches to school discipline, such as schoolwide positive
				behavioral interventions and supports and restorative justice, that improve
				student engagement while minimizing students’ removal from instruction and
				reducing the frequency of discipline infractions and disparities among the
				subgroups of students described in section 1111(a)(3)(D); and(iv)demonstrates
				preparedness and readiness to respond to, and recover from, incidents of school
				violence.(6)Eligible local
				applicantThe term eligible local applicant
				means—(A)a local educational
				agency;(B)a consortium of local
				educational agencies; or(C)a nonprofit organization
				that has a track record of success in implementing the activities proposed in
				the grant application and has signed a memorandum of understanding with a local
				educational agency or consortium of local educational agencies that the
				organization will, upon receipt of a subgrant under this part—(i)implement school-based
				activities and programs described in section 4404(i)(1)(A)(iii) in 1 or more
				schools served by the local educational agency or consortium; and(ii)conduct school-level
				measurement of conditions for learning that are consistent with the State's
				conditions for learning measurement system under section 4404(h).(7)HarassmentThe
				term harassment means conduct, including bullying, that—(A)is sufficiently severe,
				persistent, or pervasive to limit or interfere with a student's ability to
				participate in or benefit from a program or activity of a public school or
				educational agency, including acts of verbal, nonverbal, or physical
				aggression, intimidation, or hostility, and communications made available
				through electronic means; and(B)is based on—(i)a student's actual or
				perceived race, color, national origin, sex, disability, sexual orientation,
				gender identity, or religion;(ii)the actual or perceived
				race, color, national origin, sex, disability, sexual orientation, gender
				identity, or religion of a person with whom a student associates or has
				associated; or(iii)any other
				distinguishing characteristics that may be enumerated by a State or local
				educational agency.(8)Other qualified
				psychologistThe term other qualified psychologist
				means an individual who has demonstrated competence in counseling children in a
				school setting and who—(A)is licensed in psychology
				by the State in which the individual works; and(B)practices in the scope of
				the individual's education, training, and experience with children in school
				settings.(9)Physical education
				indicatorsThe term physical education indicators
				means a set of measures for instruction on physical activity, health-related
				fitness, physical competence, and cognitive understanding about physical
				activity. Such indicators shall include—(A)for the State, for each
				local educational agency in the State, and for each elementary school and
				secondary school in the State, the average number of minutes per week (averaged
				over the school year) that all students spend in required physical education,
				and the average number of minutes per week (averaged over the school year) that
				all students engage in moderate to vigorous physical activity, as measured
				against established recommended guidelines of the Centers for Disease Control
				and Prevention and the Department of Health and Human Services;(B)for the State, the
				percentage of local educational agencies that have a required, age-appropriate
				physical education curriculum that adheres to Centers for Disease Control and
				Prevention guidelines and State standards;(C)for the State, for each
				local educational agency in the State, and for each elementary school and
				secondary school in the State, the percentage of elementary school and
				secondary school physical education teachers who are licensed or certified in
				the State to teach physical education;(D)for the State, and for
				each local educational agency in the State, the percentage of elementary
				schools and secondary schools that have a physical education teacher who is
				certified or licensed to teach physical education and adapted physical
				education in the State;(E)for each school in the
				State, the number of indoor square feet and the number of outdoor square feet
				used primarily for physical education; and(F)for the State, the
				percentage of local educational agencies that have a school wellness council
				that—(i)includes members
				appointed by the local educational agency superintendent;(ii)may include parents,
				students, representatives of the school food authority, representatives of the
				school board, school administrators, school nurses, and members of the public;
				and(iii)meets regularly to
				promote a healthy school environment.(10)Prescription
				drugThe term prescription drug means a drug (as
				defined in section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 321(g)(1)) that is described in section 503(b)(1) of such Act (21 U.S.C.
				353(b)(1))).(11)Programs to promote
				mental healthThe term programs to promote mental
				health means programs that—(A)develop students’ social
				and emotional competencies;(B)link students with local
				mental health systems by—(i)enhancing, improving, or
				developing collaborative efforts between school-based service systems and
				mental health service systems to provide, enhance, or improve prevention,
				diagnosis, and treatment services to students, and to improve student social
				and emotional competencies;(ii)enhancing the
				availability of—(I)crisis intervention
				services;(II)appropriate referrals
				for students potentially in need of mental health services, including suicide
				prevention; and(III)ongoing mental health
				services; and(iii)providing services that
				establish or expand school counseling and mental health programs that—(I)are comprehensive in
				addressing the counseling, social, emotional, behavioral, mental health, and
				educational needs of all students;(II)use a developmental,
				preventive approach to counseling and mental health services;(III)are linguistically
				appropriate and culturally responsive;(IV)increase the range,
				availability, quantity, and quality of counseling and mental health services in
				the elementary schools and secondary schools of the local educational
				agency;(V)expand counseling and
				mental health services through—(aa)school counselors,
				school social workers, school psychologists, other qualified psychologists,
				child and adolescent psychiatrists, or other qualified health or mental health
				professionals, such as school nurses; and(bb)school-based mental
				health services partnership programs;(VI)use innovative
				approaches to—(aa)increase children's
				understanding of peer and family relationships, work and self, decisionmaking,
				or academic and career planning; or(bb)improve peer
				interaction;(VII)provide counseling and
				mental health services in settings that meet the range of student needs;(VIII)include professional
				development appropriate to the activities covered in this paragraph for
				teachers, school leaders, instructional staff, and appropriate school
				personnel, including training in appropriate identification and early
				intervention techniques by school counselors, school social workers, school
				psychologists, other qualified psychologists, child and adolescent
				psychiatrists, or other qualified health professionals, such as school
				nurses;(IX)ensure a team approach
				to school counseling and mental health services in the schools served by the
				local educational agency;(X)demonstrate that the
				local educational agency is working toward—(aa)a 1:250 ratio of school
				counselors to students, as recommended by the American School Counselor
				Association;(bb)a 1:250 ratio of school
				social workers to students, as recommended by the School Social Work
				Association of America;(cc)a 1:700 ratio of school
				psychologists to students, as recommended by the National Association of School
				Psychologists; and(dd)a 1:750 ratio of school
				nurses to students in the general population, a 1:225 ratio for students
				requiring daily professional school nursing services, and a 1:125 ratio for
				students with complex needs, as recommended by the National Association of
				School Nurses; and(XI)ensure that school
				counselors, school psychologists, other qualified psychologists, school social
				workers, or child and adolescent psychiatrists paid from funds made available
				under the programs spend a majority of their time counseling or providing
				mental health services to students or in other activities directly related to
				counseling or providing such services;(C)provide training for the
				school personnel, health professionals (such as school nurses), and mental
				health professionals who will participate in the programs; and(D)provide technical
				assistance and consultation to school systems, mental health agencies, and
				families participating in the programs.(12)Programs to promote
				physical activity, education, and fitness, and nutritionThe term
				programs to promote physical activity, education, and fitness, and
				nutrition means programs that—(A)increase and enable
				active student participation in physical well-being activities and provide
				teacher and school leader professional development to encourage and increase
				such participation;(B)are comprehensive in
				nature;(C)include opportunities for
				professional development for teachers of physical education to stay abreast of
				the latest research, issues, and trends in the field of physical education;
				and(D)include 1 or more of the
				following activities:(i)Fitness education and
				assessment to help students understand, improve, or maintain their physical
				well-being.(ii)Instruction in a variety
				of motor skills and physical activities designed to enhance the physical,
				mental, social, and emotional development of every student.(iii)Development of, and
				instruction in, cognitive concepts about motor skill and physical fitness that
				support a lifelong healthy lifestyle.(iv)Opportunities to develop
				positive social and cooperative skills through physical activity.(v)Instruction in healthy
				eating habits and good nutrition.(13)School-based mental
				health services partnership programThe term school-based
				mental health services partnership program means a program that—(A)includes a public or
				private mental health entity or healthcare entity and may include a child
				welfare agency, family-based mental health entity, family organization, trauma
				network, or other community-based entity;(B)provides comprehensive
				school-based mental health services and supports;(C)provides comprehensive
				staff development for school and community service personnel working in the
				school;(D)includes the early
				identification of social, emotional, or behavioral problems, or substance use
				disorders, and the provision of early intervening services;(E)provides for the
				treatment or referral for treatment of students with social, emotional, or
				behavioral health problems, or substance use disorders;(F)includes the development
				and implementation of programs to assist children in dealing with trauma and
				violence;(G)includes the development
				of mechanisms, based on best practices, for children to report incidents of
				violence or plans by other children or adults to commit violence;(H)is based on
				trauma-informed and evidence-based practices;(I)is coordinated, where
				appropriate, with early intervening services carried out under the Individuals
				with Disabilities Education Act; and(J)is provided by qualified
				mental and behavioral health professionals who are certified or licensed by the
				State involved and practicing within their area of expertise.(14)School
				counselorThe term school counselor means an
				individual who has documented competence in counseling children and adolescents
				in a school setting and who—(A)is licensed by the State
				or certified by an independent professional regulatory authority;(B)in the absence of such
				State licensure or certification, possesses national certification in school
				counseling or a specialty of counseling granted by an independent professional
				organization; or(C)holds a minimum of a
				master's degree in school counseling from a program accredited by the Council
				for Accreditation of Counseling and Related Educational Programs or the
				equivalent.(15)School health
				indicatorsThe term school health indicators means a
				set of measurements for determining the number of students seen in the school
				health office with, or for, social and emotional disturbances, abuse and
				neglect, substance use disorders, acute and chronic illness, and oral and
				visual health issues, (to the extent the school health office has applicable
				information), and the number of student deaths on school property, if
				any.(16)School
				nurseThe term school nurse means a graduate of an
				accredited school of nursing program who is licensed by the State as a
				registered nurse.(17)School
				psychologistThe term school psychologist means an
				individual who—(A)has completed a minimum
				of 60 graduate semester hours in school psychology from an institution of
				higher education and has completed 1,200 clock hours in a supervised school
				psychology internship, of which 600 hours are in the school setting;(B)is licensed or certified
				in school psychology by the State in which the individual works; or(C)in the absence of such
				State licensure or certification, possesses national certification by the
				National School Psychology Certification Board.(18)School social
				workerThe term school social worker means an
				individual who—(A)holds a master's degree
				in social work from a program accredited by the Council on Social Work
				Education; and(B)(i)is licensed or
				certified by the State in which services are provided; or(ii)in the absence of such
				State licensure or certification, possesses a national credential or
				certification as a school social work specialist granted by an independent
				professional organization.4403.Allocation of
				fundsFrom amounts made
				available to carry out this part, the Secretary shall allocate—(1)for each year for which
				funding is made available to carry out this part, not more than 2 percent of
				such amounts for technical assistance, evaluation, and other activities
				consistent with the purpose of this part;(2)for the first 3 years for
				which funding is made available to carry out this part—(A)except as provided in
				subparagraph (B)—(i)not more than 30 percent
				of such amounts or $30,000,000, whichever amount is more, for State conditions
				for learning measurement systems grants, distributed to every State (by an
				application process consistent with section 4404(d)) in an amount proportional
				to each State’s share of funding under subpart 2 of part A of title I, to
				develop or improve the State’s conditions for learning measurement system
				described in section 4404(h), and to conduct a needs analysis to meet the
				requirements of section 4404(d)(2)(D); and(ii)not more than 68 percent
				of such amounts for Successful, Safe, and Healthy Students State Grants under
				section 4404; and(B)for any fiscal year for
				which the amount remaining available after funds are reserved under paragraph
				(1) is less than $30,000,000, all of such remainder for the State conditions
				for learning measurement systems grants described in subparagraph (A)(i);
				and(3)for the fourth year and
				each subsequent year for which funding is made available to carry out this
				part, not less than 98 percent of such amounts for Successful, Safe, and
				Healthy Students State Grants under section 4404.4404.Successful, safe, and
				healthy students State grants(a)PurposeThe
				purpose of this section is to provide funding to eligible States to implement
				comprehensive programs that—(1)address conditions for
				learning in schools in the State; and(2)are based on—(A)scientifically valid
				research; and(B)an analysis of need that
				considers, at a minimum, the indicators in the State's conditions for learning
				measurement system described in subsection (h).(b)State grants(1)In
				generalFrom amounts allocated under section 4403 for Successful,
				Safe, and Healthy Students State Grants, the Secretary shall award grants to
				eligible States to carry out the purpose of this section.(2)Awards to
				States(A)Formula
				grantsExcept as provided in subparagraph (B), if the total
				amount allocated under section 4403 for Successful, Safe, and Healthy Students
				State Grants for a fiscal year is $500,000,000 or greater, the Secretary shall
				allot to each State that meets the eligibility requirements of subsection (c)
				with an approved application an amount that bears the same relationship to such
				total amount as the amount received under part A of title I by such eligible
				State for the preceding fiscal year bears to the amount received under such
				part for the preceding fiscal year by all eligible States.(B)Minimum State
				allotment(i)In
				generalNo State receiving an allotment under subparagraph (A)
				may receive less than one-half of 1 percent of the total amount allotted under
				such subparagraph.(ii)Puerto
				RicoThe amount allotted under subparagraph (A) to the
				Commonwealth of Puerto Rico for a fiscal year may not exceed one-half of 1
				percent of the total amount allotted under such subparagraph for such fiscal
				year.(C)Competitive
				grants(i)In
				generalIf the total amount allocated under section 4403 for
				Successful, Safe, and Healthy Students State Grants for a fiscal year is less
				than $500,000,000, the Secretary shall award grants under this section to
				States that meet the eligibility requirements of subsection (c) on a
				competitive basis.(ii)Sufficient size and
				scopeIn awarding grants on a competitive basis pursuant to
				clause (i), the Secretary shall ensure that grant awards are of sufficient size
				and scope to carry out required and approved activities under this
				section.(c)EligibilityTo
				be eligible to receive a grant under this section, a State shall demonstrate to
				the Secretary that the State has—(1)established a statewide
				physical education requirement that is consistent with widely recognized
				standards; and(2)required all local
				educational agencies in the State to—(A)establish policies that
				prevent and prohibit harassment in schools; and(B)provide—(i)annual notice to parents,
				students, and educational professionals describing the full range of prohibited
				conduct contained in such local educational agency's discipline policies;
				and(ii)grievance procedures for
				students or parents to register complaints regarding the prohibited conduct
				contained in such local educational agency's discipline policies,
				including—(I)the name of the local
				educational agency official who is designated as responsible for receiving such
				complaints; and(II)timelines that the local
				educational agency will follow in the resolution of such complaints.(d)Applications(1)In
				generalA State that desires to receive a grant under this
				section shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require.(2)Content of
				applicationAt a minimum, the application shall include—(A)documentation of the
				State’s eligibility to receive a grant under this section, as described in
				subsection (c);(B)an assurance that the
				policies used to prohibit harassment in schools that are required under
				subsection (c)(2)(A) emphasize alternatives to school suspension that minimize
				students’ removal from grade-level instruction, promote mental health, and only
				allow out-of-school punishments in severe or persistent cases;(C)a plan for improving
				conditions for learning in schools in the State in a manner consistent with the
				requirements of this part that may be part of a broader statewide child and
				youth plan, if such a plan exists and is consistent with the requirements of
				this part;(D)a needs analysis of the
				conditions for learning in schools in the State, which—(i)shall include a
				description of, and data measuring, the State's conditions for learning;
				and(ii)may be a part of a
				broader statewide child and youth needs analysis, if such an analysis exists
				and is consistent with the requirements of this part;(E)a description of how the
				activities the State proposes to implement with grant funds are responsive to
				the results of the needs analysis described in subparagraph (D); and(F)a description of how the
				State will—(i)develop, adopt, adapt, or
				improve and implement the State’s conditions for learning measurement system
				and how the State will ensure that all local educational agencies and schools
				in the State participate in such system;(ii)ensure the quality and
				validity of the State’s conditions for learning data collection, including the
				State’s plan for survey administration as required under subsection (h)(2)(A)
				and for ensuring the reliability and validity of survey instruments;(iii)coordinate the proposed
				activities with other Federal and State programs, including programs funded
				under this part, which may include programs to expand learning time and for
				before- and after-school programming in order to provide sufficient time to
				carry out activities described in this part;(iv)assist local educational
				agencies to align activities with funds the agencies receive under the program
				with other funding sources in order to support a coherent and nonduplicative
				program;(v)solicit and approve
				subgrant applications, including how the State will—(I)allocate funds for
				statewide activities and subgrants for each year of the grant, consistent with
				the allocation requirements under subsection (i)(2); and(II)consider the results of
				the needs analysis described in subparagraph (D) in the State’s distribution of
				subgrants;(vi)address the needs of
				diverse geographic areas in the State, including rural and urban
				communities;(vii)provide assistance to
				local educational agencies and schools in their efforts to prevent and
				appropriately respond to incidents of harassment, including building the
				capacity of such agencies and schools to educate family and community members
				regarding the agencies’ and schools’ respective roles in preventing and
				responding to such incidents;(viii)provide assistance to
				local educational agencies and schools in their efforts to implement positive,
				preventative approaches to school discipline, such as schoolwide positive
				behavioral interventions and supports and restorative justice, that improve
				student engagement while minimizing students’ removal from instruction and
				reducing the frequency of discipline infractions and disciplinary disparities
				among the subgroups of students described in section 1111(a)(3)(D);(ix)provide assistance to
				local educational agencies and schools in their efforts to increase the
				provision of physical activity and physical education opportunities during the
				school day and implement programs to promote physical activity, education, and
				fitness, and nutrition; and(x)provide assistance to
				local educational agencies and schools in their efforts to improve access to
				State-licensed or State-certified school counselors, school psychologists, and
				school social workers or other State-licensed or State–certified mental health
				professionals qualified under State law to provide mental health services to
				students in schools.(3)Review
				processThe Secretary shall establish a peer-review process to
				review applications submitted under this subsection.(e)Duration(1)In
				generalA State that receives a grant under this section may
				receive funding for not more than 5 years in accordance with this
				subsection.(2)Initial
				periodThe Secretary shall award grants under this section for an
				initial period of not more than 3 years.(3)Grant
				extensionThe Secretary may extend a grant awarded to a State
				under this section for not more than an additional 2 years if the State shows
				sufficient improvement, as determined by the Secretary, against baseline data
				for the performance metrics established under subsection (j).(f)Reservation and use of
				fundsA State that receives a grant under this section
				shall—(1)reserve not more than 10
				percent of the grant funds for administration of the program, technical
				assistance, and the development, improvement, and implementation of the State’s
				conditions for learning measurement system, as described in subsection (h);
				and(2)use the remainder of
				grant funds after making the reservation under paragraph (1) to award
				subgrants, on a competitive basis, to eligible local applicants.(g)Required State
				activitiesA State that receives a grant under this section
				shall—(1)not later than 1 year
				after receipt of the grant, develop, adapt, improve, or adopt and implement the
				statewide conditions for learning measurement system described in subsection
				(h) (unless the State can demonstrate, to the satisfaction of the Secretary,
				that an appropriate system has already been implemented) that annually measures
				the State’s progress in the conditions for learning for every public school in
				the State;(2)collect information in
				each year of the grant on the conditions for learning at the school-building
				level through comprehensive needs assessments of student, school staff, and
				family perceptions, experiences, and behaviors;(3)collect annual incident
				data at the school-building level that are accurate and complete;(4)publicly report, at the
				local educational agency and school level, the data collected in the State’s
				conditions for learning measurement system, described in subsection (h), each
				year in a timely and highly accessible manner, and in a manner that does not
				reveal personally identifiable information;(5)use, on a continuous
				basis, the results of the data collected in the State's conditions for learning
				measurement system to—(A)identify and address
				conditions for learning statewide;(B)help subgrantees identify
				and address school and student needs; and(C)provide individualized
				assistance to low-performing schools identified under section 1116 and schools
				with significant conditions for learning weaknesses;(6)encourage local
				educational agencies to—(A)integrate physical
				activity, education, and fitness into a range of subjects throughout the school
				day and locations within schools;(B)consult with a variety of
				stakeholders, including families, students, school officials, and other
				organizations with wellness and physical activity, education, and fitness
				expertise, on the priorities and strategies for integrating physical activity,
				education, and fitness within schools; and(C)regularly monitor
				schools’ efforts in improving wellness and physical activity, education, and
				fitness understanding and habits among students;(7)encourage local
				educational agencies to—(A)integrate healthy eating
				and nutrition education into various times of the school day and locations
				within schools;(B)consult with a variety of
				stakeholders, including families, students, school officials, and other
				organizations with nutrition education expertise, on integrating healthy eating
				and nutrition education within schools; and(C)regularly monitor
				schools’ efforts in improving nutrition understanding and healthy eating among
				students;(8)encourage local
				educational agencies to implement programs that expand student access to
				State-licensed or State-certified school counselors, school psychologists, and
				school social workers or other State-licensed or State-certified mental health
				professionals who are qualified under State law to provide mental health
				services to students in schools;(9)award subgrants,
				consistent with subsection (i), to eligible local applicants; and(10)monitor subgrants and
				provide technical assistance to subgrantees on the implementation of grant
				activities.(h)Conditions for learning
				measurement system(1)In
				generalEach State that receives a grant under this part shall
				establish a State reporting and information system that measures conditions for
				learning in the State and is part of the State’s system for reporting the data
				required under section 1111 and part of any State longitudinal data system that
				links statewide elementary and secondary data systems with early childhood,
				postsecondary, and workforce data systems.(2)System
				activitiesThe State reporting and information system described
				in paragraph (1) shall—(A)contain, at a minimum,
				data from valid and reliable surveys of students and staff and the indicators
				in subparagraph (B) that allow staff at the State, local educational agencies,
				and schools to examine and improve school-level conditions for learning;(B)collect school-level data
				on—(i)physical education
				indicators, as applicable;(ii)individual student
				attendance and truancy;(iii)in-school suspensions,
				out-of-school suspensions, expulsions, referrals to law enforcement,
				school-based arrests, and disciplinary transfers (including placements in
				alternative schools) by student;(iv)the frequency,
				seriousness, and incidence of violence and drug-related offenses resulting in
				disciplinary action in elementary schools and secondary schools in the
				State;(v)the incidence and
				prevalence, age of onset, perception of and actual health risk, and perception
				of social disapproval of drug use and violence, including harassment, by youth
				and school personnel in schools and communities;(vi)school health
				indicators, including acute and chronic physical, mental, and emotional
				healthcare needs; and(vii)student access to
				State-licensed or State-certified school counselors, school psychologists, and
				school social workers or other State-licensed or State-certified mental health
				professionals qualified under State law to provide such services to students in
				schools, including staff-to-student ratios;(C)collect and report data,
				including, at a minimum, the data described in clauses (ii), (iii), and (v) of
				subparagraph (B), in the aggregate and disaggregated by the categories of race,
				ethnicity, gender, disability status, migrant status, English proficiency, and
				status as economically disadvantaged, and cross-tabulated across all of such
				categories by gender and by disability;(D)protect student privacy,
				consistent with applicable data privacy laws and regulations, including section
				444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as
				the Family Educational Rights and Privacy Act of 1974);
				and(E)to the extent
				practicable, utilize a web-based reporting system.(3)Compiling
				statisticsIn compiling the statistics required to measure
				conditions for learning in the State—(A)the offenses described in
				paragraph (2)(B)(iv) shall be defined pursuant to the State’s criminal code,
				and aligned to the extent practicable, with the Federal Bureau of
				Investigation’s Uniform Crime Reports categories, but shall not identify
				victims of crimes or persons accused of crimes; and the collected data shall
				include incident reports by school officials, anonymous student surveys, and
				anonymous teacher surveys;(B)the performance metrics
				that are established under subsection (j) shall be collected and the
				performance on such metrics shall be defined and reported uniformly
				statewide;(C)the State shall collect,
				analyze, and use the data under paragraph (2)(B) at least annually; and(D)grant recipients and
				subgrant recipients shall use the data for planning and continuous improvement
				of activities implemented under this part, and may collect data for indicators
				that are locally defined, and that are not reported to the State, to meet local
				needs (so long as such indicators are aligned with the conditions for
				learning).(i)Subgrants(1)In general(A)Awarding of
				subgrantsA State that receives a grant under this section shall
				award subgrants, on a competitive basis, to eligible local applicants—(i)based on need as
				identified by—(I)the State's conditions
				for learning measurement system described in subsection (h); or(II)in the case of a State
				for which the learning measurement system described in subsection (h) is not
				yet implemented, other data determined appropriate by the State;(ii)that are of sufficient
				size and scope to enable the eligible local applicants to carry out approved
				activities; and(iii)to implement programs
				that—(I)are comprehensive in
				nature;(II)are based on
				scientifically valid research;(III)are consistent with
				achieving the conditions for learning for the State; and(IV)address 1 or more of the
				uses described in clauses (i) through (iii) of paragraph (2)(A).(B)AssistanceA
				State that receives a grant under this section shall provide assistance to
				subgrant applicants and recipients in the selection of scientifically valid
				programs and interventions.(C)Partnerships
				allowedAn eligible local applicant may apply for a subgrant
				under this subsection in partnership with 1 or more community-based
				organizations.(2)Allocation(A)In
				generalIn awarding subgrants under this section, each State
				shall ensure that, for the aggregate of all subgrants awarded by the
				State—(i)not less than 20 percent
				of subgrant funds are used to carry out drug and violence prevention;(ii)not less than 20 percent
				of subgrant funds are used to carry out programs to promote mental health;
				and(iii)not less than 20
				percent of subgrant funds are used to carry out programs to promote physical
				activity, education, and fitness, and nutrition.(B)Rule of
				constructionNothing in this paragraph shall be construed to
				require States, in making subgrants to eligible local applicants, to require
				the eligible local applicants to use 20 percent of subgrant funds for each of
				the uses described in clauses (i) through (iii) of subparagraph (A).(3)ApplicationsAn
				eligible local applicant that desires to receive a subgrant under this
				subsection shall submit to the State an application at such time, in such
				manner, and containing such information as the State may require.(4)PriorityIn
				awarding subgrants under this subsection, a State shall give priority to
				applications that—(A)demonstrate the greatest
				need, according to the results of the State’s conditions for learning surveys
				described in subsection (h)(2)(A); and(B)propose to serve schools
				with the highest concentrations of poverty, based on the percentage of students
				receiving or who are eligible to receive a free or reduced price lunch under
				the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).(5)Activities of subgrant
				recipientsEach recipient of a subgrant under this subsection
				shall, for the duration of the subgrant—(A)carry out
				activities—(i)the need for which has
				been identified—(I)at a minimum, through the
				State's conditions for learning measurement system described in subsection (h);
				or(II)in the case of a State
				that has not yet implemented the learning measurement system described in
				subsection (h), through the State's needs analysis described in subsection
				(d)(2)(D);(ii)that are part of a
				comprehensive strategy or framework to address such need; and(iii)that include 1 or more
				of the following:(I)Drug and violence
				prevention.(II)Programs to promote
				mental health.(III)Programs to promote
				physical activity, education, and fitness, and nutrition;(B)ensure that each
				framework, intervention, or program selected be based on scientifically valid
				research and be used for the purpose for which such framework, intervention, or
				program was found to be effective;(C)use school-level data
				from the State's conditions for learning measurement system described in
				subsection (h), to inform the implementation and continuous improvement of
				activities carried out under this part;(D)use data from the
				statewide conditions for learning measurement system to identify challenges
				outside of school or off school grounds (including the need for safe passages
				for students to and from school), and collaborate with 1 or more
				community-based organization to address such challenges;(E)collect, and report to
				the State educational agency, data for schools served by the subgrant
				recipient, in a manner consistent with the State’s conditions for learning
				measurement system described in subsection (h);(F)establish policies to
				expand access to quality physical activity opportunities, including local
				school wellness policies;(G)if the local educational
				agency to be served through the grant does not have an active school wellness
				council consistent with the requirements of the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.), establish such a school wellness council, which may be
				part of an existing school council that has the capacity and willingness to
				address school wellness;(H)engage family members and
				community-based organizations in the development of conditions for learning
				surveys, and in the planning, implementation, and review of the subgrant
				recipient’s efforts under this part;(I)consider and accommodate
				the unique needs of students who are children with disabilities and English
				learners in implementing activities; and(J)establish policies to
				expand access to quality counseling and mental health programs and
				services.(j)Accountability(1)Establishment of
				performance metricsThe Secretary, acting through the Director of
				the Institute of Education Sciences, shall establish program performance
				metrics to measure the effectiveness of the activities carried out under this
				part.(2)Annual
				reportEach State that receives a grant under this part shall
				prepare and submit an annual report to the Secretary, which shall include
				information relevant to the conditions for learning, including progress toward
				meeting outcomes for the metrics established under paragraph (1).(k)EvaluationFrom
				the amount reserved in accordance with section 9601, the Secretary, acting
				through the Director of the Institute of Education Sciences, shall conduct an
				evaluation of the impact of the practices funded or disseminated under this
				section.4405.Technical
				assistanceFrom the amount
				allocated under section 4403(1), the Secretary shall provide technical
				assistance to applicants, recipients, and subgrant recipients of the programs
				funded under this part.4406.School construction
				after a violent or traumatic crisis(a)In
				generalFrom the funds appropriated under section 3(n)(2), the
				Secretary may provide financial assistance, as described in subsection (b), for
				a local educational agency that has an application approved by the Secretary
				and serves a school in which the learning environment has been disrupted due to
				a violent or traumatic crisis that took place on the school campus, to enable
				such local educational agency to carry out—(1)the acquisition (by
				purchase, lease, donation, or otherwise) of an interest in improved or
				unimproved real property that the local educational agency deems necessary to
				commence or continue an appropriate learning environment in a public elementary
				or secondary school, in the aftermath of a violent or traumatic crisis;
				and(2)the construction of new
				facilities, or the renovation, repair, or alteration of existing facilities,
				that the local educational agency deems necessary to commence or continue an
				appropriate learning environment in a public elementary or secondary school, in
				the aftermath of a violent or traumatic crisis.(b)Funding
				limitationThe amount of financial assistance provided under
				subsection (a) to a local educational agency shall not exceed 50 percent of the
				costs of the authorized activities in the approved application.(c)NonapplicabilitySections
				4401 through 4405 shall not apply to this section.4407.Prohibited uses of
				fundsNo funds appropriated
				under this part may be used to pay for—(1)school resource officer or other security
				personnel salaries, metal detectors, security cameras, or other
				security-related salaries, equipment, or expenses;(2)drug testing programs;
				or(3)the development,
				establishment, implementation, or enforcement of zero-tolerance discipline
				policies, other than those expressly required under the Gun-Free Schools Act
				(20 U.S.C. 7151 et seq.).4408.Federal and State
				nondiscrimination lawsNothing
				in this part shall be construed to invalidate or limit nondiscrimination
				principles or rights, remedies, procedures, or legal standards available to
				victims of discrimination under any other Federal law or law of a State or
				political subdivision of a State, including title VI of the Civil Rights Act of
				1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972
				(20 U.S.C. 1681 et seq.), section 504 or 505 of the Rehabilitation Act of 1973
				(29 U.S.C. 794 and 794a), or the Americans with Disabilities Act of 1990 (42
				U.S.C. 12101 et seq.). The obligations imposed by this part are in addition to
				those imposed by title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
				seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.),
				section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
				seq.)..4106.Student
			 non-discriminationTitle IV
			 (20 U.S.C. 7101 et seq.) is amended by inserting after part D, as added by
			 section 4105 of this Act, the following:EStudent
				Non-Discrimination4501.Short
				titleThis part may be cited
				as the Student Non-Discrimination Act
				of 2013.4502.Findings and
				purposes(a)FindingsCongress finds the following:(1)Public school students
				who are lesbian, gay, bisexual, or transgender (referred to in this part as
				LGBT), or are perceived to be LGBT, or who associate with LGBT
				people, have been and are subjected to pervasive discrimination, including
				harassment, bullying, intimidation, and violence, and have been deprived of
				equal educational opportunities, in schools in every part of the Nation.(2)While discrimination of
				any kind is harmful to students and to the education system, actions that
				target students based on sexual orientation or gender identity represent a
				distinct and severe problem that remains inadequately addressed by current
				Federal law.(3)Numerous social science
				studies demonstrate that discrimination at school has contributed to high rates
				of absenteeism, academic underachievement, dropping out, and adverse physical
				and mental health consequences among LGBT youth.(4)When left unchecked,
				discrimination in schools based on sexual orientation or gender identity can
				lead, and has led, to life-threatening violence and to suicide.(5)Public school students
				enjoy a variety of constitutional rights, including rights to equal protection,
				privacy, and free expression, which are infringed when school officials engage
				in or fail to take prompt and effective action to stop discrimination on the
				basis of sexual orientation or gender identity.(6)Provisions of Federal
				statutory law expressly prohibit discrimination on the basis of race, color,
				sex, religion, disability, and national origin. The Department of Education and
				the Department of Justice, as well as numerous courts, have correctly
				interpreted the prohibitions on sex discrimination to include discrimination
				based on sex stereotypes and gender identity, even when that sex-based
				discrimination coincides or overlaps with discrimination based on sexual
				orientation. However, the absence of express Federal law prohibitions on
				discrimination on the basis of sexual orientation and gender identity has
				created unnecessary uncertainty that risks limiting access to legal remedies
				under Federal law for LGBT students and their parents.(b)PurposesThe
				purposes of this part are—(1)to ensure that all students have access to
				public education in a safe environment free from discrimination, including
				harassment, bullying, intimidation, and violence, on the basis of sexual
				orientation or gender identity;(2)to provide a
				comprehensive Federal prohibition of discrimination in public schools based on
				actual or perceived sexual orientation or gender identity;(3)to provide meaningful and
				effective remedies for discrimination in public schools based on actual or
				perceived sexual orientation or gender identity;(4)to invoke congressional powers, including
				the power to enforce the 14th Amendment to the Constitution and to provide for
				the general welfare pursuant to section 8 of article I of the Constitution and
				the power to make all laws necessary and proper for the execution of the
				foregoing powers pursuant to section 8 of article I of the Constitution, in
				order to prohibit discrimination in public schools on the basis of sexual
				orientation or gender identity; and(5)to allow the Department
				of Education and the Department of Justice to effectively combat discrimination
				based on sexual orientation and gender identity in public schools, through
				regulation and enforcement, as the Departments have issued regulations under
				and enforced title IX of the Education Amendments of 1972 and other
				nondiscrimination laws in a manner that effectively addresses
				discrimination.4503.Definitions and
				rule(a)DefinitionsFor purposes of this part:(1)Educational
				agencyThe term educational agency means a local
				educational agency, an educational service agency, and a State educational
				agency.(2)Gender
				identityThe term gender identity means the
				gender-related identity, appearance, or mannerisms or other gender-related
				characteristics of an individual, with or without regard to the individual’s
				designated sex at birth.(3)HarassmentThe term harassment means
				conduct, including bullying, that is sufficiently severe, persistent, or
				pervasive to limit or interfere with a student's ability to participate in or
				benefit from a program or activity of a public school or educational agency,
				including acts of verbal, nonverbal, or physical aggression, intimidation, or
				hostility, and communications made available through electronic means, if such
				conduct is based on—(A)a student’s actual or
				perceived sexual orientation or gender identity; or(B)the actual or perceived sexual orientation
				or gender identity of a person with whom a student associates or has
				associated.(4)Program or
				activityThe terms program or activity and
				program have the same meanings given such terms as applied under
				section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a) to the
				operations of public entities under paragraph (2)(B) of such section.(5)Public
				schoolThe term public school means an elementary
				school that is a public institution, and a secondary school that is a public
				institution.(6)Sexual
				orientationThe term sexual orientation means
				homosexuality, heterosexuality, or bisexuality.(7)StudentThe term student means an
				individual within the age limits for which the State provides free public
				education who is enrolled in a public school or who, regardless of official
				enrollment status, attends classes or participates in the programs or
				activities of a public school or local educational agency.(b)RuleConsistent with Federal law, in this part
				the term includes means includes but is not limited
				to.4504.Prohibition against
				discrimination(a)In
				generalNo student shall, on the basis of actual or perceived
				sexual orientation or gender identity of such individual or of a person with
				whom the student associates or has associated, be excluded from participation
				in, be denied the benefits of, or be subjected to discrimination under any
				program or activity if any part of the program or activity receives Federal
				financial assistance.(b)HarassmentFor
				purposes of this part, discrimination includes harassment of a student on the
				basis of actual or perceived sexual orientation or gender identity of such
				student or of a person with whom the student associates or has
				associated.(c)Retaliation
				prohibited(1)ProhibitionNo
				person shall be excluded from participation in, be denied the benefits of, or
				be subjected to discrimination, retaliation, or reprisal under any program or
				activity receiving Federal financial assistance based on the person's
				opposition to conduct made unlawful by this part.(2)DefinitionFor
				purposes of this subsection, opposition to conduct made unlawful by this
				part includes—(A)opposition to conduct
				believed to be made unlawful by this part or conduct that could be believed to
				become unlawful under this part if allowed to continue;(B)any formal or informal
				report, whether oral or written, to any governmental entity, including public
				schools and educational agencies and employees of the public schools or
				educational agencies, regarding conduct made unlawful by this part, conduct
				believed to be made unlawful by this part, or conduct that could be believed to
				become unlawful under this part if allowed to continue;(C)participation in any
				investigation, proceeding, or hearing related to conduct made unlawful by this
				part, conduct believed to be made unlawful by this part, or conduct that could
				be believed to become unlawful under this part if allowed to continue;
				and(D)assistance or
				encouragement provided to any other person in the exercise or enjoyment of any
				right granted or protected by this part,if in
				the course of that opposition to conduct made unlawful by this part, the person
				involved does not purposefully provide information known to be materially false
				to any public school or educational agency or other governmental entity
				regarding conduct made unlawful by this part, or conduct believed to be made
				unlawful by this part, or conduct that could be believed to become unlawful
				under this part if allowed to continue.4505.Federal
				administrative enforcement; report to congressional committees(a)RequirementsEach Federal department and agency which is
				empowered to extend Federal financial assistance to any education program or
				activity, by way of grant, loan, or contract other than a contract of insurance
				or guaranty, is authorized and directed to effectuate the provisions of section
				4504 with respect to such program or activity by issuing rules, regulations, or
				orders of general applicability which shall be consistent with achievement of
				the objectives of the statute authorizing the financial assistance in
				connection with which the action is taken. No such rule, regulation, or order
				shall become effective unless and until approved by the President.(b)EnforcementCompliance with any requirement adopted
				pursuant to this section may be effected—(1)by the termination of or
				refusal to grant or to continue assistance under such program or activity to
				any recipient as to whom there has been an express finding on the record, after
				opportunity for hearing, of a failure to comply with such requirement, but such
				termination or refusal shall be limited to the particular political entity, or
				part thereof, or other recipient as to whom such a finding has been made, and
				shall be limited in its effect to the particular program, or part thereof, in
				which such noncompliance has been so found; or(2)by any other means
				authorized by law,except that no such action shall be taken
				until the department or agency concerned has advised the appropriate person or
				persons of the failure to comply with the requirement and has determined that
				compliance cannot be secured by voluntary means.(c)ReportsIn
				the case of any action terminating, or refusing to grant or continue,
				assistance because of failure to comply with a requirement imposed pursuant to
				this section, the head of the Federal department or agency shall file with the
				committees of the House of Representatives and Senate having legislative
				jurisdiction over the program or activity involved a full written report of the
				circumstances and the grounds for such action. No such action shall become
				effective until 30 days have elapsed after the filing of such report.4506.Private cause of
				action(a)Private cause of
				actionSubject to subsection (c), and consistent with the cause
				of action recognized under title VI of the Civil Rights Act of 1964 (42 U.S.C.
				2000d et seq.) and title IX of the Education Amendments of 1972 (20 U.S.C. 1681
				et seq.), and their implementing regulations, an aggrieved person may bring an
				action in a court of competent jurisdiction, asserting a violation of this part
				or the requirements adopted to effectuate this part. Aggrieved persons may be
				awarded all appropriate relief, including equitable relief, compensatory
				damages, and costs of the action.(b)Rule of
				constructionThis section shall not be construed to preclude an
				aggrieved person from obtaining remedies under any other provision of law or to
				require such person to exhaust any administrative complaint process or notice
				of claim requirement before seeking redress under this section.(c)Statute of
				limitationsFor actions brought pursuant to this section, the
				statute of limitations period shall be determined in accordance with section
				1658(a) of title 28, United States Code. The tolling of any such limitations
				period shall be determined in accordance with the law governing actions under
				section 1979 of the Revised Statutes (42 U.S.C. 1983) in the State in which the
				action is brought.4507.Cause of action by
				the attorney generalThe
				Attorney General is authorized to institute for or in the name of the United
				States a civil action for a violation of this part or the requirements adopted
				to effectuate this part in any appropriate district court of the United States
				against such parties and for such relief as may be appropriate, including
				equitable relief and compensatory damages. Whenever a civil action is
				instituted for a violation of this part, or the requirements adopted to
				effectuate this part, the Attorney General may intervene in such action upon
				timely application and shall be entitled to the same relief as if the Attorney
				General had instituted the action. Nothing in this part shall adversely affect
				the right of any person to sue or obtain relief in any court for any activity
				that violates this part, including requirements adopted to effectuate this
				part.4508.State
				immunity(a)State
				immunityA State shall not be immune under the 11th Amendment to
				the Constitution from suit in Federal court for a violation of this part or the
				requirements adopted to effectuate this part.(b)WaiverAn
				educational agency’s, including a State educational agency’s, receipt or use of
				Federal financial assistance shall constitute a waiver of sovereign immunity,
				under the 11th Amendment or otherwise, to a suit brought by an aggrieved person
				for a violation of section 4504 or the requirements adopted to effectuate
				section 4504.(c)RemediesIn
				a suit against a State for a violation of this part, remedies (including
				remedies both at law and in equity) are available for such a violation to the
				same extent as such remedies are available for such a violation in the suit
				against any public or private entity other than a State.4509.Attorney’s
				feesSection 722(b) of the
				Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting the Student
				Non-Discrimination Act of 2013, after Religious Land Use and
				Institutionalized Persons Act of 2000,.4510.Effect on other
				laws(a)Federal and State
				nondiscrimination lawsNothing in this part or the requirements
				adopted to effectuate this part shall be construed to preempt, invalidate, or
				limit rights, remedies, procedures, or legal standards available to victims of
				discrimination or retaliation, under any other Federal law or law of a State or
				political subdivision of a State, including titles IV and VI of the Civil
				Rights Act of 1964 (42 U.S.C. 2000c et seq., 2000d et seq.), title IX of the
				Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act
				of 1990 (42 U.S.C. 12101 et seq.), or section 1979 of the Revised Statutes (42
				U.S.C. 1983). The obligations imposed by this part are in addition to those
				imposed by titles IV and VI of the Civil Rights Act of 1964 (42 U.S.C. 2000c et
				seq., 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C.
				1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794),
				the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and
				section 1979 of the Revised Statutes (42 U.S.C. 1983).(b)Free speech and
				expression laws and religious student groupsNothing in this part shall be construed to
				alter legal standards regarding, or affect the rights available to individuals
				or groups under, other Federal laws that establish protections for freedom of
				speech and expression, such as legal standards and rights available to
				religious and other student groups under the First Amendment and the Equal
				Access Act (20 U.S.C. 4071 et seq.).4511.
				SeverabilityIf any provision
				of this part, or an amendment made by this part, or any application of such
				provision to any person or circumstance, is held to be unconstitutional, the
				remainder of this part, and the application of the provision to any other
				person or circumstance shall not be impacted.4512.Effective
				dateThis part, and the
				amendments made by this part, shall take effect 60 days after the date of
				enactment of the Student Non-Discrimination Act of 2013 and shall not apply to
				conduct occurring before the effective date of this
				part..4107.21st Century
			 Community Learning CentersPart F of title IV, as redesignated by
			 section 4103(a) of this Act, is amended—(1)in section 4601, as redesignated by section
			 4103(a) of this Act—(A)in subsection (a)—(i)in the matter preceding paragraph
			 (1)—(I)by striking to provide and
			 inserting to assist States in providing; and(II)by striking
			 communities and inserting eligible
			 entities;(ii)in paragraph (1)—(I)by inserting
			 students with before school, after school, or summer learning
			 after provide;(II)by striking ,
			 particularly students; and(III)by striking
			 schools, and inserting schools;(iii)in paragraph
			 (2)—(I)by inserting who
			 attend low-performing schools after offer students;
			 and(II)by striking
			 and after the semicolon; and(iv)by striking paragraph
			 (3) and inserting the following:(3)significantly increase
				the number of hours in a regular school day, week, or year in order to provide
				students with additional time for academic work and for additional subjects and
				enrichment activities that increase student achievement and engagement;
				and(4)comprehensively redesign
				and implement an expanded school day, expanded school week, or expanded school
				year schedule for all students in a high-need school, to provide additional
				time for—(A)instruction in core
				academic subjects;(B)instruction in additional
				subjects and enrichment activities; and(C)teachers and staff to
				collaborate, plan, and engage in professional development within and across
				grades and subjects.;
				and(B)in subsection (b)—(i)in paragraph (1)—(I)in the matter preceding
			 subparagraph (A), by striking that— and inserting that
			 provides 1 or more of the following:;(II)in subparagraph
			 (A)—(aa)by striking
			 assists and inserting Before school, after school, or
			 summer learning programs that assist;(bb)by striking (such
			 as before and after school or during summer recess); and(cc)by striking ;
			 and and inserting a period; and(III)by striking
			 subparagraph (B) and inserting the following:(B)Expanded learning time
				programs that significantly increase the total number of hours in a regular
				school day, week, or year, in order to provide students with the greatest
				academic needs with—(i)additional time to
				participate in academic activities that—(I)are aligned with the
				instruction that such students receive during the regular school day;
				and(II)are targeted to the
				academic needs of such students; and(ii)time to engage in
				enrichment and other activities that complement the academic program and
				contribute to a well-rounded education, which may include music and the arts,
				physical education, and experiential and work-based learning
				opportunities.(C)Expanded learning time
				initiatives that use an expanded school day, expanded school week, or expanded
				school year schedule to increase the total number of school hours for the
				school year at a high-need school by not less than 300 hours and redesign the
				school's program in a manner that includes additional time—(i)for academic work, and to
				support innovation in teaching, in order to improve the proficiency of
				participating students, particularly struggling students, in core academic
				subjects;(ii)to advance student
				learning for all students in all grades;(iii)for additional subjects
				and enrichment activities that contribute to a well-rounded education, which
				may include music and the arts, physical education, and experiential and
				work-based learning opportunities; and(iv)for teachers to engage
				in collaboration and professional planning, within and across grades and
				subjects.;(ii)by striking paragraphs
			 (2) and (3) and inserting the following:(2)Eligible
				Entity(A)In
				GeneralThe term eligible entity means a partnership
				of—(i)1 or more high-need local
				educational agencies in partnership with 1 or more public entities or nonprofit
				organizations with a demonstrated record of success in designing and
				implementing before school, after school, summer learning, or expanded learning
				time activities; or(ii)1 or more public
				entities or nonprofit organizations with a demonstrated record of success in
				designing and implementing before school, after school, summer learning, or
				expanded learning time activities, in partnership with 1 or more high-need
				local educational agencies.(B)Special
				RuleA State educational agency shall deem a rural local
				educational agency applying for a grant under section 4604 without a partnering
				public or nonprofit entity to be an eligible entity if the rural local
				educational agency demonstrates that such agency is unable to partner with a
				public or nonprofit organization in reasonable geographic proximity or of
				sufficient quality to meet the requirements of this
				part.;
				and(iii)by redesignating
			 paragraph (4) as paragraph (3);(2)in section 4602, as
			 redesignated by section 4103(a) of this Act—(A)in subsection (a)—(i)by striking under
			 section 4206 and inserting to carry out this
			 part;(ii)by striking paragraph
			 (1);(iii)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and(iv)in paragraph (2), as
			 redesignated by clause (iii), by striking Bureau of Indian
			 Affairs and inserting Bureau of Indian Education;(B)in subsection (b)(1), by
			 striking under section 4206 and inserting to carry out
			 this part; and(C)in subsection (c)—(i)in paragraph (1), by
			 striking 4204 and inserting 4604;(ii)in paragraph (2)—(I)in subparagraph
			 (B)—(aa)by striking
			 responsible for administering youth development programs and adult
			 learning activities and inserting as applicable;
			 and(bb)by striking
			 4204(b) and inserting 4604(b); and(II)by striking the
			 undesignated matter following subparagraph (B) and inserting the
			 following:(C)supervising the awarding
				of funds to eligible entities (in consultation with the Governor and other
				State agencies responsible for administering youth development programs and
				adult learning activities).;
				and(iii)in paragraph
			 (3)—(I)in subparagraph
			 (A)—(aa)by inserting
			 comprehensive after Monitoring and; and(bb)by inserting
			 (directly, or through a grant or contract) of the effectiveness
			 after evaluation;(II)by striking subparagraph
			 (B) and inserting the following:(B)Providing capacity
				building, training, professional development, and technical assistance under
				this part to eligible entities, relating to activities such as—(i)coordinating activities
				carried out under this part with other Federal, State, and local programs so as
				to implement high-quality programs; and(ii)aligning activities
				carried out under this part with State academic content
				standards.;
				and(III)by striking
			 subparagraphs (C) and (D);(3)in section 4603(a), as
			 redesignated by section 4103(a) of this Act—(A)in the matter preceding
			 paragraph (1), by striking 4202 and inserting
			 4602;(B)in paragraph (3), by striking
			 serve— and all that follows through subparagraph
			 (A) and inserting serve students who primarily attend high-need
			 schools and schools that are identified through a State's accountability and
			 improvement system under subsection (c) or (d) of section 1116;(C)in paragraph (4)—(i)by inserting the
			 State's rigorous, high-quality competition for grants under section 4204,
			 including after describes; and(ii)by striking ,
			 which shall include and all that follows through
			 standards;(D)by striking paragraph (5)
			 and inserting the following:(5)describes how the State educational agency
				will ensure that awards made under this part are of sufficient size and scope
				to support high-quality, effective programs that are consistent with the
				purpose of this
				part;;(E)by striking paragraph (7)
			 and inserting the following:(7)describes how the State
				educational agency will assist eligible entities in coordinating funds received
				through the grant with other funding streams, in order to support a coherent
				and sustainable approach to funding and implementing programs and activities
				under this part and other programs under this
				Act;;(F)in paragraph (8)(A), by
			 striking not less than 3 years and not more than 5 years and
			 inserting not more than 3 years, and may extend a grant for an
			 additional period of not more than 2 years if the eligible entity is achieving
			 the intended outcomes of the grant;(G)in paragraph (10)—(i)by striking
			 4204(b) and inserting 4604(b); and(ii)by inserting , if
			 any, after transportation needs;(H)in paragraph (11), by
			 striking before and after school (or summer school) programs, the heads
			 of the State health and mental health agencies or their designees, and
			 inserting before school, after school, summer learning, and expanded
			 learning time programs and initiatives,;(I)in paragraph (12), by
			 striking before and after school and inserting before
			 school, after school, summer learning, and expanded learning
			 time;(J)in paragraph (13)—(i)in the matter preceding
			 subparagraph (A), by inserting , on a regular basis, and not less than
			 every 3 years after the receipt of the grant, after will
			 evaluate;(ii)by striking subparagraph
			 (A) and inserting the following:(A)a description of the
				benchmarks and performance goals that will be used to hold eligible entities
				accountable and to determine whether to provide eligible entities receiving a
				grant under section 4604 with an additional 2-year period of grant funding
				after the initial 3-year grant; and;
				and(iii)in subparagraph (B), by
			 striking and after the semicolon;(K)in paragraph (14), by
			 striking the period at the end and inserting ; and; and(L)by adding at the end the
			 following:(15)contains an assurance
				that each eligible entity that applies for an award under section 4604 shall
				have the flexibility to apply for funds to carry out programs described in
				subparagraph (A), (B), or (C) of section
				4601(b)(1).;(4)in section 4604, as
			 redesignated by section 4103(a) of this Act—(A)in subsection (a), by
			 striking 4202(c)(1) and inserting
			 4602(c)(1);(B)in subsection
			 (b)(2)—(i)by striking subparagraph
			 (A) and inserting the following:(A)a description of the
				before school, after school, summer learning, or expanded learning time
				activities to be funded, including—(i)evidence that
				research-based strategies for student achievement and engagement will be
				utilized in the program;(ii)as applicable, an
				explanation of how the program will offer students—(I)academic instruction that
				is aligned with the academic needs of the students, including English learners
				and students who are children with disabilities; and(II)engaging enrichment
				activities that are aligned with the developmental needs and interests of the
				students, and that contribute to a well-rounded education;(iii)an assurance that the
				program will take place in a safe learning environment and an easily accessible
				facility;(iv)if applicable, a
				description of how students participating in the program will travel safely to
				and from home; and(v)a description of how the
				eligible entity will disseminate information about the program to the community
				in a manner that is understandable and
				accessible;;(ii)in subparagraph
			 (B)—(I)by striking
			 activity and inserting program; and(II)by adding at the end
			 and help keep students on a path to make sufficient academic
			 growth;(iii)by striking
			 subparagraph (E) and inserting the following:(E)as applicable, an
				explanation of how the program will offer students—(i)academic instruction that
				is aligned with the academic needs of the students; and(ii)engaging enrichment
				activities that are aligned with the developmental needs and interests of the
				students, and that contribute to a well-rounded
				education;;(iv)in subparagraph (F), by
			 striking schools eligible and all that follows through
			 such students and inserting high-need schools and schools
			 that are identified through a State's accountability and improvement system
			 under subsections (c) or (d) of section 1116;(v)by striking subparagraph
			 (H) and inserting the following:(H)a description of the
				capacity of the eligible entity partners described in section 4601(b)(2)(A)(ii)
				to successfully implement the program, including the quality and experience of
				the management team of such
				partners;;(vi)in subparagraph
			 (I)—(I)by striking in the
			 center; and(II)by striking
			 (including the needs of working families);(vii)by striking
			 subparagraph (J) and inserting the following:(J)a description of the
				education and training activities that program staff and teachers, as
				applicable, have received or will receive to effectively administer the
				proposed program;;
				(viii)in subparagraph (K),
			 by inserting and after the semicolon;(ix)by striking
			 subparagraphs (L) and (M); and(x)by redesignating
			 subparagraph (N) as subparagraph (L);(C)by striking subsections
			 (d) and (h) and redesignating subsections (e) through (g) and (i) as
			 subsections (d) through (f) and (g), respectively;(D)in subsection (f), as
			 redesignated by subparagraph (C), by striking not less than 3 years and
			 not more than 5 years and inserting not more than 3 years, and
			 may be extended for an additional period of not more than 2 years, if an
			 eligible entity is achieving the intended outcomes of the grant;(E)by striking subsection
			 (g), as redesignated by subparagraph (C), and inserting the following:(g)Priority(1)In
				GeneralIn awarding grants under this part, a State educational
				agency shall give priority to high-quality applications that—(A)are based on strong
				research evidence for improving student learning, as measured by student
				achievement and other measures of student learning and development that are
				appropriate for, and aligned to, the program’s goals and design;(B)propose to serve the
				highest percentage of students from low-income families;(C)include a partnership
				agreement, signed by each partner of the eligible entity, that—(i)shows that the staff of
				each partner is committed to work collaboratively to implement the proposed
				activities, including through coordinated planning, collaborative
				implementation, and joint professional development and training
				opportunities;(ii)sets clear expectations,
				including measurable goals for each partner;(iii)requires the collection
				and reporting of data about the outcomes of programs funded under this part, in
				order to monitor progress toward achieving such goals and inform
				implementation; and(iv)specifies how student
				information will be shared to advance the goals of the proposed program and
				activities, including student academic achievement and engagement data, as
				appropriate and in accordance with Federal, State, and local laws; and(D)are submitted by eligible
				entities that will provide matching funds to carry out the activities supported
				by the grant, as described in paragraph (2).(2)Matching Funds(A)Amount of Matching
				FundsIn awarding grants under this section, a State educational
				agency shall give priority to applications from eligible entities that, in
				addition to meeting the requirements of paragraph (1), provide matching funds
				in an amount not less than—(i)for the first year of an
				initial grant under this section, 10 percent of the cost of the
				activities;(ii)for the second year of
				such grant, 20 percent of the cost of the activities;(iii)for the third year of
				such grant, and for the first year of a subsequent grant under this section, 30
				percent of the cost of the activities; and(iv)for the second or any
				succeeding year of such subsequent grant, 40 percent of the cost of the
				activities.(B)Cash or
				in-kindThe eligible entity may provide the matching funds
				described in subparagraph (A) in cash or in-kind, fairly evaluated, including
				plant, equipment, or services, but may not provide more than 50 percent of the
				matching funds in-kind.(C)WaiverA
				State educational agency may waive all or part of the matching requirement for
				priority described in this paragraph, on a case-by-case basis, upon a showing
				of serious financial hardship.;
				and(F)by adding at the end the
			 following:(h)Special
				ruleIn implementing programs under this part, the Secretary
				shall not give priority to, show preference for, or provide direction about
				whether communities use funds under this part for eligible entities described
				in subparagraph (A), (B), or (C) of section
				4601(b)(1).;(5)in section 4605, as
			 redesignated by section 4103(a) of this Act—(A)in subsection (a)—(i)in the matter preceding
			 paragraph (1), by striking before and after school activities (including
			 during summer recess periods) and inserting before school, after
			 school, summer learning, or expanded learning time activities;(ii)by redesignating
			 paragraphs (1) through (12) as paragraphs (2) through (13),
			 respectively;(iii)by inserting before
			 paragraph (2), as redesignated by clause (ii), the following:(1)high-quality expanded
				learning time programs or initiatives;;
				(iv)in paragraph (6), as
			 redesignated by clause (ii), by striking (including those provided by
			 senior citizen volunteers); and(v)in paragraph (7), as
			 redesignated by clause (ii), by striking limited English proficient
			 students and inserting English learners; and(B)by striking subsection
			 (b) and inserting the following:(b)Performance
				IndicatorsEach State educational agency that receives a grant
				under this part shall collect, and annually report to the Secretary,
				information on the following performance indicators, disaggregated, as
				appropriate, by the subgroups described in section 1111(a)(2)(B)(x):(1)The average time added to
				the school day, school week, or school year, if applicable.(2)Student participation and
				attendance rates for the programs funded under this part.(3)Student achievement in
				core academic subjects and high school graduation rates, as applicable, for
				students who participate in such
				programs..4108.Promise
			 neighborhoodsTitle IV (20
			 U.S.C. 7101 et seq.) is amended by inserting after part F, as redesignated by
			 section 4103(a) of this Act, the following:GPromise
				neighborhoods4701.Short
				titleThis part may be cited
				as the Promise Neighborhoods Act of 2013.4702.PurposeThe purpose of this part is to significantly
				improve the academic and developmental outcomes of children living in our
				Nation’s most distressed communities from birth through college and career
				entry, including ensuring school readiness, high school graduation, and college
				and career readiness for such children, through the use of data-driven
				decisionmaking and access to a community-based continuum of high-quality
				services, beginning at birth.4703.DefinitionsIn this part:(1)ChildThe
				term child means an individual from birth through age 21.(2)College and career
				readinessThe term college and career readiness
				means the level of preparation a student needs in order to meet the State
				academic content and student academic achievement standards under section
				1111(a)(1).(3)Community of
				practiceThe term community of practice means a
				group of entities that interact regularly to share best practices to address 1
				or more persistent problems, or improve practice with respect to such problems,
				in 1 or more neighborhoods.(4)Comprehensive school
				readiness assessmentThe term comprehensive school
				readiness assessment means an objective tool that—(A)screens for school
				readiness across domains, including language, cognitive, physical, motor,
				sensory, and social-emotional domains, and through a developmental screening;
				and(B)may also include other
				sources of information, such as child observations by parents and others,
				verbal and written reports, child work samples (for children aged 3 to 5), and
				health and developmental histories.(5)Developmental
				screeningThe term developmental screening means the
				use of a standardized tool to identify a child who may be at risk of a
				developmental delay or disorder.(6)Expanded learning
				timeThe term expanded learning time means the
				activities and programs described in subparagraphs (A), (B), and (C) of section
				4601(b)(1).(7)Family and community
				engagementThe term family and community engagement
				means the process of engaging family and community members in education
				meaningfully and at all stages of the planning, implementation, and school and
				neighborhood improvement process, including, at a minimum—(A)disseminating a clear
				definition of the neighborhood to the members of the neighborhood;(B)ensuring representative
				participation by the members of such neighborhood in the planning and
				implementation of the activities of each grant awarded under this part;(C)regular engagement by the
				eligible entity and the partners of the eligible entity with family members and
				community partners;(D)the provision of
				strategies and practices to assist family and community members in actively
				supporting student achievement and child development; and(E)collaboration with
				institutions of higher education, workforce development centers, and employers
				to align expectations and programming with college and career readiness.(8)Family and student
				supportsThe term family and student supports
				includes—(A)health programs
				(including both mental health and physical health services);(B)school, public, and
				child-safety programs;(C)programs that improve
				family stability;(D)workforce development
				programs (including those that meet local business needs, such as internships
				and externships);(E)social service
				programs;(F)legal aid
				programs;(G)financial literacy
				education programs;(H)adult education and
				family literacy programs;(I)parent, family, and
				community engagement programs; and(J)programs that increase
				access to learning technology and enhance the digital literacy skills of
				students.(9)Family
				memberThe term family member means a parent,
				relative, or other adult who is responsible for the education, care, and
				well-being of a child.(10)Integrated student
				supportsThe term integrated student supports means
				wraparound services, supports, and community resources, which shall be offered
				through a site coordinator for at-risk students, that have been shown by
				evidence-based research—(A)to increase academic
				achievement and engagement;(B)to support positive child
				development; and(C)to increase student
				preparedness for success in college and the workforce.(11)NeighborhoodThe
				term neighborhood means a defined geographical area in which there
				are multiple signs of distress, demonstrated by indicators of need, including
				poverty, childhood obesity rates, academic failure, and rates of juvenile
				delinquency, adjudication, or incarceration.(12)Pipeline
				servicesThe term pipeline services means a
				continuum of supports and services for children from birth through college
				entry, college success, and career attainment, including, at a minimum,
				strategies to address through services or programs (including integrated
				student supports) the following:(A)Prenatal education and
				support for expectant parents.(B)High-quality early
				learning opportunities.(C)High-quality schools and
				out-of-school-time programs and strategies.(D)Support for a child’s
				transition to elementary school, including the administration of a
				comprehensive school readiness assessment.(E)Support for a child’s
				transition from elementary school to middle school, from middle school to high
				school, and from high school into and through college and into the
				workforce.(F)Family and community
				engagement.(G)Family and student
				supports.(H)Activities that support
				college and career readiness, including coordination between such activities,
				such as—(i)assistance with college
				admissions, financial aid, and scholarship applications, especially for
				low-income and low-achieving students; and(ii)career preparation
				services and supports.(I)Neighborhood-based
				support for college-age students who have attended the schools in the pipeline,
				or students who are members of the community, facilitating their continued
				connection to the community and success in college and the workforce.1Promise
				neighborhood partnership grants4711.Program
				authorized(a)In general(1)Program
				authorizedFrom amounts appropriated to carry out this subpart,
				the Secretary shall award grants, on a competitive basis, to eligible entities
				to implement a comprehensive, evidence-based continuum of coordinated services
				and supports that engages community partners to improve academic achievement,
				student development, and college and career readiness, measured by common
				outcomes, by carrying out the activities described in section 4714 in
				neighborhoods with high concentrations of low-income individuals and schools
				identified as focus schools or priority schools under subsection (c) or (d) of
				section 1116.(2)Sufficient size and
				scopeEach grant awarded under this subpart shall be of
				sufficient size and scope to allow the eligible entity to carry out the purpose
				of this part.(b)DurationA
				grant awarded under this subpart—(1)shall be for a period of
				not more than 5 years; and(2)may be renewed for not
				more than 1 additional grant period, if the eligible entity demonstrates
				significant improvement in relation to the performance metrics established
				under section 4716(a).(c)Continued
				fundingContinued funding of a grant under this subpart,
				including a grant renewed under subsection (b)(2), after the third year of the
				grant period shall be contingent on the eligible entity’s progress toward
				meeting the performance metrics described in section 4716(a).(d)Matching
				requirement(1)In
				generalEach eligible entity receiving a grant under this subpart
				shall contribute matching funds in an amount equal to not less than 100 percent
				of the amount of the grant. Such matching funds shall come from Federal, State,
				local, and private sources.(2)Private
				sourcesThe Secretary—(A)shall require that a
				portion of the matching funds come from private sources; and(B)may allow the use of
				in-kind donations to satisfy the matching funds requirement.(3)AdjustmentThe
				Secretary may adjust the matching funds requirement for applicants that
				demonstrate high need, including applicants from rural areas or applicants that
				wish to provide services on tribal lands.(e)Financial hardship
				waiver(1)In
				GeneralThe Secretary may waive or reduce, on a case-by-case
				basis, the matching requirement described in subsection (d), for a period of 1
				year at a time, if the eligible entity demonstrates significant financial
				hardship.(2)Private sources
				waiverThe Secretary may waive or reduce, on a case-by-case
				basis, the requirement described in subsection (d) that a portion of matching
				funds come from private sources if the eligible entity demonstrates an
				inability to access such funds in the State.4712.Eligible
				entitiesIn this subpart, the
				term eligible entity means not less than 1 nonprofit entity
				working in coordination with not less than 1 of the following entities:(1)A high-need local
				educational agency.(2)A charter school funded
				by the Bureau of Indian Education that is not a local educational agency,
				except that such school shall not be the fiscal agent for the eligible entity
				partnership.(3)An institution of higher
				education, as defined in section 102 of the Higher Education Act of
				1965.(4)The office of a chief
				elected official of a unit of local government.(5)An Indian tribe or tribal
				organization, as defined under section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).4713.Application
				requirements(a)In
				generalAn eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.(b)Contents of
				applicationAt a minimum, an application described in subsection
				(a) shall include the following:(1)A plan to significantly
				improve the academic outcomes of children living in a neighborhood that is
				served by the eligible entity, by providing pipeline services that address the
				needs of children in the neighborhood, as identified by the needs analysis
				described in paragraph (4) and supported by evidence-based practices.(2)A description of the
				neighborhood that the eligible entity will serve.(3)Measurable annual goals
				for the outcomes of the grant, including—(A)performance goals, in
				accordance with the metrics described in section 4716(a), for each year of the
				grant; and(B)projected participation
				rates and any plans to expand the number of children served or the neighborhood
				proposed to be served by the grant program.(4)An analysis of the needs
				and assets of the neighborhood identified in paragraph (2), including—(A)a description of the
				process through which the needs analysis was produced, including a description
				of how parents, family, and community members were engaged in such
				analysis;(B)an analysis of community
				assets, including programs already provided from Federal and non-Federal
				sources, within, or accessible to, the neighborhood, including, at a
				minimum—(i)early learning programs,
				including high-quality child care, Early Head Start programs, Head Start
				programs, and prekindergarten programs;(ii)the availability of
				healthy food options and opportunities for physical activity;(iii)existing family and
				student supports;(iv)locally owned businesses
				and employers; and(v)institutions of higher
				education;(C)evidence of successful
				collaboration within the neighborhood;(D)the steps that the
				eligible entity is taking, at the time of the application, to address the needs
				identified in the needs analysis; and(E)any barriers the eligible
				entity, public agencies, and other community-based organizations have faced in
				meeting such needs.(5)A description of the data
				used to identify the pipeline services to be provided, including data
				regarding—(A)school readiness;(B)academic achievement and
				college and career readiness;(C)graduation rates;(D)health indicators;(E)rates of enrollment,
				remediation, persistence, and completion at institutions of higher education,
				as available; and(F)conditions for learning,
				including school climate surveys, discipline rates, and student attendance and
				incident data.(6)A description of the
				process used to develop the application, including the involvement of family
				and community members.(7)An estimate of—(A)the number of children,
				by age, who will be served by each pipeline service; and(B)for each age group, the
				percentage of children (of such age group), within the neighborhood, who the
				eligible entity proposes to serve, disaggregated by each service, and the goals
				for increasing such percentage over time.(8)A description of how the
				pipeline services will facilitate the coordination of the following
				activities:(A)Providing high-quality
				early learning opportunities for children, beginning prenatally and extending
				through grade 3, by—(i)supporting high-quality
				early learning opportunities that provide children with access to programs that
				support the cognitive and developmental skills, including social and emotional
				skills, needed for success in elementary school;(ii)providing for
				opportunities, through parenting classes, baby academies, home visits, family
				and community engagement, or other evidence-based strategies, for families and
				expectant parents to—(I)acquire the skills to
				promote early learning, development, and health and safety, including learning
				about child development and positive discipline strategies (such as through the
				use of technology and public media programming);(II)learn about the role of
				families and expectant parents in their child’s education; and(III)become informed about
				educational opportunities for their children, including differences in quality
				among early learning opportunities;(iii)ensuring successful
				transitions between early learning programs and elementary school, including
				through the establishment of memoranda of understanding between early learning
				providers and local educational agencies serving young children and
				families;(iv)ensuring appropriate
				screening, diagnostic assessments, and referrals for children with
				disabilities, developmental delays, or other special needs, consistent with the
				Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), where
				applicable;(v)improving the early
				learning workforce in the community, including through—(I)investments in the
				recruitment, retention, distribution, and support of high-quality
				professionals, especially high-quality professionals with certification and
				experience in child development;(II)the provision of
				high-quality teacher preparation and professional development; or(III)the use of joint
				professional development for early learning providers and elementary school
				teachers and administrators; and(vi)enhancing data systems
				and data sharing among the eligible entity, partners, early learning providers,
				schools, and local educational agencies operating in the neighborhood.(B)Supporting, enhancing,
				operating, or expanding rigorous and comprehensive education reforms designed
				to significantly improve educational outcomes for children in early learning
				programs through grade 12, which may include—(i)operating schools or
				working in close collaboration with local schools to provide high-quality
				academic programs, curricula, and integrated student supports;(ii)providing expanded
				learning time, which may include the integration and use of arts education in
				such learning time; and(iii)providing programs and
				activities that ensure that students—(I)are prepared for the
				college admissions, scholarship, and financial aid application processes;
				and(II)graduate college and
				career ready.(C)Supporting access to a
				healthy lifestyle, which may include—(i)the provision of
				high-quality and nutritious meals;(ii)access to programs that
				promote physical activity, physical education, and fitness; and(iii)education to promote a
				healthy lifestyle and positive body image.(D)Providing social, health,
				and mental health services and supports, including referrals for essential care
				and preventative screenings, for children, family, and community members, which
				may include—(i)dental services;(ii)vision care; and(iii)speech, language, and
				auditory screenings and referrals.(E)Supporting students and
				family members as the students transition from early learning programs into
				elementary school, from elementary school to middle school, from middle school
				to high school, from high school into and through college and into the
				workforce, including through evidence-based strategies to address challenges
				that students may face as they transition, such as the following:(i)Early college high
				schools.(ii)Dual enrollment
				programs.(iii)Career
				academies.(iv)Counseling and support
				services.(v)Dropout prevention and
				recovery strategies.(vi)Collaboration with the
				juvenile justice system and reentry counseling for adjudicated youth.(vii)Advanced Placement or
				International Baccalaureate courses.(viii)Teen parent
				classrooms.(ix)Graduation and career
				coaches.(9)A description of the
				strategies that will be used to provide pipeline services (including a
				description of the process used to identify such strategies and the outcomes
				expected and a description of which programs and services will be provided to
				children, family members, community members, and children not attending schools
				or programs operated by the eligible entity or its partner providers) to
				support the purpose of this part.(10)An explanation of the
				process the eligible entity will use to establish and maintain family and
				community engagement.(11)An explanation of how
				the eligible entity will continuously evaluate and improve the continuum of
				high-quality pipeline services, including—(A)a description of the
				metrics, consistent with section 4716(a), that will be used to inform each
				component of the pipeline; and(B)the processes for using
				data to improve instruction, optimize integrated student supports, provide for
				continuous program improvement, and hold staff and partner organizations
				accountable.(12)An identification of the
				fiscal agent, which may be any entity described in section 4712 (not including
				paragraph (2) of such section).(13)A list of the
				non-Federal sources of funding that the eligible entity will secure to comply
				with the matching funds requirement described in section 4711(d), in addition
				to other programs from which the eligible entity has already secured funding,
				including programs funded by the Department or programs of the Department of
				Health and Human Services, the Department of Housing and Urban Development, the
				Department of Justice, or the Department of Labor.(c)Memorandum of
				understandingAn eligible entity, as part of the application
				described in this section, shall submit a preliminary memorandum of
				understanding, signed by each partner entity or agency. The preliminary
				memorandum of understanding shall describe, at a minimum—(1)each partner’s financial
				and programmatic commitment with respect to the strategies described in the
				application, including an identification of the fiscal agent;(2)each partner’s long-term
				commitment to providing pipeline services that, at a minimum, accounts for the
				cost of supporting the continuum of supports and services (including a plan for
				how to support services and activities after grant funds are no longer
				available) and potential changes in local government;(3)each partner’s mission
				and the plan that will govern the work that the partners do together;(4)each partner’s long-term
				commitment to supporting the continuum of supports and services through data
				collection, monitoring, reporting, and sharing; and(5)each partner’s commitment
				to ensure sound fiscal management and controls, including evidence of a system
				of supports and personnel.4714.Use of funds(a)In
				generalEach eligible entity that receives a grant under this
				subpart shall use the grant funds to—(1)implement the pipeline
				services, as described in the application under section 4713; and(2)continuously evaluate the
				success of the program and improve the program based on data and
				outcomes.(b)Special rules(1)Funds for pipeline
				servicesEach eligible entity that receives a grant under this
				subpart shall, following the second year of the grant and each subsequent year,
				including each year of a renewal grant, use not less than 80 percent of grant
				funds to carry out the activities described in subsection (a)(1).(2)Operational
				flexibilityEach eligible entity that operates a school in a
				neighborhood served by a grant program under this subpart shall provide such
				school with the operational flexibility, including autonomy over staff, time,
				and budget, needed to effectively carry out the activities described in the
				application under section 4713.(3)Limitation on use of
				funds for early childhood education programsFunds under this
				subpart that are used to improve early childhood education programs shall not
				be used to carry out any of the following activities:(A)Assessments that provide
				rewards or sanctions for individual children or teachers.(B)A single assessment that
				is used as the primary or sole method for assessing program
				effectiveness.(C)Evaluating children,
				other than for the purposes of improving instruction, classroom environment,
				professional development, or parent and family engagement, or program
				improvement.4715.Report and publicly
				available data(a)ReportEach
				eligible entity that receives a grant under this subpart shall prepare and
				submit an annual report to the Secretary, which shall include—(1)information about the
				number and percentage of children in the neighborhood who are served by the
				grant program, including a description of the number and percentage of children
				accessing each support or service offered as part of the pipeline
				services;(2)information relating to
				the performance metrics described in section 4716(a); and(3)other indicators that may
				be required by the Secretary, in consultation with the Director of the
				Institute of Education Sciences.(b)Publicly available
				dataEach eligible entity that receives a grant under this
				subpart shall make publicly available, including through electronic means, the
				information described in subsection (a). To the extent practicable, such
				information shall be provided in a form and language accessible to parents and
				families in the neighborhood, and such information shall be a part of statewide
				longitudinal data systems.4716.Performance
				accountability and evaluation(a)Performance
				metricsEach eligible entity that receives a grant under this
				subpart shall collect data on performance indicators of pipeline services and
				family and student supports and report the results to the Secretary, who shall
				use the results as a consideration in continuing grants after the third year
				and in awarding grant renewals. The indicators shall, at a minimum, include the
				following:(1)Evidence of increasing
				qualifications for staff in early care and education programs attended by
				children in the neighborhood.(2)With respect to the
				children served by the grant—(A)the percentage of
				children who are ready for kindergarten, as measured by a comprehensive
				developmental screening instrument;(B)the percentage of
				school-age children proficient in core academic subjects;(C)evidence of narrowing
				student achievement gaps among the categories described in section
				1111(a)(2)(B)(x);(D)the percentage of
				children who are reading at grade level by the end of grade 3;(E)the percentage of
				children who successfully transition from grade 8 to grade 9;(F)for each school year
				during the grant period, the percentage of students in prekindergarten,
				elementary school, and secondary school who miss more than 10 percent of school
				days for any reason, excused or unexcused, and the number and percentage of
				students who are suspended or expelled for any reason, starting in
				prekindergarten;(G)the percentage of
				children who graduate with a high school diploma;(H)the percentage of
				children who enter postsecondary education and remain after 1 year;(I)the percentage of
				children who are healthy, as measured by a child-health index that includes
				cognitive, nutritional, physical, social, mental health, and emotional
				domains;(J)the percentage of
				children who feel safe, as measured by a school climate survey;(K)rates of student mobility
				and homelessness;(L)opportunities for family
				members of children to receive education and job training; and(M)the percentage of
				children who have digital literacy skills and access to broadband internet and
				a connected computing device at home and at school.(b)EvaluationThe
				Secretary shall evaluate the implementation and impact of the activities funded
				under this subpart, in accordance with section 9601.2Promise school
				grants4721.Program
				authorized(a)In general(1)Program
				authorizedFrom amounts appropriated to carry out this subpart,
				the Secretary shall award grants, on a competitive basis, to eligible entities
				to implement school-centered, evidence-based strategies and integrated student
				supports that leverage community partnerships to improve student achievement
				and child development by carrying out the activities described in section 4724
				in schools with high concentrations of low-income children.(2)Sufficient size and
				scopeEach grant awarded under this subpart shall be of
				sufficient size and scope to allow the eligible entity to carry out the purpose
				of this part.(b)General
				provisionsThe requirements of subsections (b), (c), (d), and (e)
				of section 4711 and section 4714(b) shall apply to a grant under this subpart
				in the same manner as such subsections apply to a grant under subpart 1, except
				that the performance metrics used for section 4711(c) shall be the metrics
				under section 4726(a).4722.Definition of
				eligible entityIn this
				subpart, the term eligible entity means—(1)not less than 1 high-need
				local educational agency (including a charter school that is a local
				educational agency) in partnership with 1 or more nonprofit entities or
				institutions of higher education; or(2)a school funded by the
				Bureau of Indian Education that falls under the definition of a local
				educational agency in partnership with 1 or more nonprofit entities or
				institutions of higher education.4723.Application
				requirements; priority(a)In
				generalAn eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.(b)Contents of
				applicationAt a minimum, the application described in subsection
				(a) shall include the following:(1)A description of the
				local educational agency, schools, and students that will be served by the
				grant program.(2)A description of the
				steps that the eligible entity is taking—(A)to meet the needs
				identified in the analysis described in paragraph (4); and(B)to remove any barriers
				that the eligible entity has identified in meeting such needs.(3)The designation of a site
				coordinator, with appropriate qualifications and appropriate time, autonomy,
				and support to provide—(A)leadership in building
				relationships and establishing and sustaining partnerships that support school
				improvement, school turnaround efforts in accordance with section 1116(d),
				increases in student achievement, positive child development, and parent,
				family, and community engagement; and(B)effective coordination of
				student services at all stages of the continuum of high-quality pipeline
				services.(4)An analysis of the needs
				and assets of the schools and communities that will be assisted under the
				grant. Such analysis shall include—(A)student data, including
				information about—(i)kindergarten readiness,
				as measured by a comprehensive developmental screening instrument;(ii)academic
				achievement;(iii)credit
				accumulation;(iv)grade-to-grade
				promotion;(v)graduation;(vi)attendance; and(vii)discipline; and(B)information about the
				assets described in section 4713(b)(4)(B) with respect to such schools and
				communities.(5)An explanation of how the
				eligible entity and its program partners will use evidence-based practice,
				data, research, and partnerships to provide pipeline services that—(A)address the needs
				identified in paragraph (4);(B)conduct family and
				community engagement;(C)enable teachers and
				administrators, including early learning providers, to complement and enrich
				efforts to help children—(i)achieve learning
				gains;(ii)prepare for graduation;
				and(iii)plan for the future,
				including preparing for college and careers; and(D)coordinate and leverage
				other programs that serve children, the schools served by the grant, and the
				neighborhood.(6)An explanation of the
				extent to which the eligible entity and its program partners will serve or
				involve children residing in the neighborhood regardless of whether such
				children attend a school served by the grant, including by carrying out the
				activities described in section 4713(b)(8).(7)A description of the
				capacity of the eligible entity for measuring student outcomes and
				school-specific outcomes.(8)A description of how the
				strategies supported with funds under this subpart will be—(A)coordinated with other
				programs and strategies carried out by the local educational agency; and(B)to the greatest extent
				practicable, coordinated with other agencies, such as agencies that provide
				reentry services to adjudicated youth.(9)A description of the
				strategy the eligible entity will use to—(A)conduct family and
				community engagement; and(B)make schools the centers
				of their respective communities.(10)A list of the
				non-Federal sources of funding that the eligible entity will secure to comply
				with the matching funds requirement pursuant to sections 4711(d) and 4721(b),
				in addition to other programs the eligible entity has already secured funding
				from, including programs funded by the Department, or programs of the
				Department of Health and Human Services, the Department of Housing and Urban
				Development, the Department of Justice, or the Department of Labor.(c)Memorandum of
				understandingAn eligible entity, as part of the application
				described in this section, shall submit a preliminary memorandum of
				understanding that meets the requirements of section 4713(c).(d)PriorityIn
				awarding grants under this subpart, the Secretary shall give priority to
				applicants that—(1)propose to include
				significant investments, as determined by the Secretary, in high-quality early
				learning programs, consistent with section 4713(b)(8)(A); and(2)provide schools served by
				the grant with the operational flexibility, including autonomy over staff,
				time, and budget, needed to effectively carry out the activities described in
				the application under this section.4724.Use of funds(a)In
				generalEach eligible entity
				that receives a grant under this subpart shall use the grant funds to—(1)implement the activities
				described in the application under section 4723; and(2)continuously evaluate the
				success of the grant program and improve the grant program based on data and
				outcomes.(b)Special rule(1)Limitation on use of
				funds for early childhood education programsFunds under this
				subpart that are used to improve early childhood education programs shall not
				be used to carry out any of the following activities:(A)Assessments that provide
				rewards or sanctions for individual children or teachers.(B)A single assessment that
				is used as the primary or sole method for assessing program
				effectiveness.(C)Evaluating children,
				other than for the purposes of improving instruction, classroom environment,
				professional development, or parent and family engagement, or program
				improvement.4725.Report and publicly
				available data(a)ReportEach
				eligible entity that receives a grant under this subpart shall prepare and
				submit an annual report to the Secretary, which shall include—(1)information about the
				number and percentage of children served by the grant program, disaggregated by
				the subgroups described in section 1111(a)(2)(B)(x);(2)information relating to
				the performance metrics described in section 4726(a); and(3)other indicators that may
				be required by the Secretary, in consultation with the Director of the
				Institute of Education Sciences.(b)Publicly available
				dataEach eligible entity that receives a grant under this
				subpart shall make publicly available, including through electronic means, the
				information described in subsection (a). To the extent practicable, such
				information shall be provided in a form and language accessible to parents and
				families in the neighborhood.4726.Performance
				accountability and evaluation(a)Performance
				metricsEach eligible entity receiving a grant under this subpart
				shall collect data on performance indicators of pipeline services and family
				and student supports and report the results to the Secretary, who shall use the
				results as a consideration in continuing grants after the third year and
				awarding grant renewals. The indicators shall, at a minimum, include the
				indicators described in paragraphs (1) and (2) of section 4716(a).(b)EvaluationThe
				Secretary shall evaluate the implementation and impact of the activities funded
				under this subpart, in accordance with section 9601.3General
				provisions4731.National
				activitiesFrom the amounts
				appropriated to carry out this part for a fiscal year, in addition to the
				amounts that may be reserved in accordance with section 9601, the Secretary may
				reserve not more than 8 percent for national activities, which may
				include—(1)research on the
				activities carried out under subparts 1 and 2;(2)identification and
				dissemination of best practices, including through support for a community of
				practice;(3)technical assistance,
				including assistance relating to family and community engagement and outreach
				to potential partner organizations;(4)professional development,
				including development of materials related to professional development;
				and(5)other activities
				consistent with the purpose of this
				part..4109.Parent and family
			 information and resource centersTitle IV (20 U.S.C. 7101 et seq.) is amended
			 by inserting after part G, as added by section 4108 of this Act, the
			 following:HParent and
				family information and resource centers4801.PurposeThe purpose of this part is to increase and
				enhance parent and family engagement in education by—(1)providing support and
				technical assistance to State educational agencies;(2)supporting a community of
				practice related to effective parent and family engagement strategies and
				practices; and(3)as appropriate, providing
				information and training to local educational agencies, schools, parents and
				families, and community members.4802.Definition of
				eligible entityIn this part,
				the term eligible entity means—(1)a nonprofit organization
				(including a statewide nonprofit organization); or(2)a consortium consisting
				of a nonprofit organization (including a statewide nonprofit organization) and
				a State educational agency or local educational agency.4803.Grants
				authorized(a)Parent and family
				information and resource centersThe Secretary is authorized to
				award grants, on a competitive basis, to eligible entities to enable such
				eligible entities to operate State parent and family information and resource
				centers that—(1)assist the State
				educational agency in identifying, implementing, and replicating effective,
				evidence-based parent, family, and community engagement strategies, including
				assisting the State educational agency in carrying out parent and family
				engagement strategies that are funded under section 1118 and other provisions
				of this Act;(2)provide technical
				assistance, training, information, and support regarding parent and family
				engagement, as appropriate (including support in turning around schools), to,
				at a minimum, high-need schools, schools that are served by high-need local
				educational agencies, and early care and education providers that primarily
				serve low-income parents and families; and(3)strengthen partnerships
				among parents, family members, community-based organizations (including
				faith-based organizations), early care and education providers, schools, local
				educational agencies, employers, and other appropriate community members who
				are committed to improving and enhancing parent, family, and community
				engagement in order to improve student achievement and support positive child
				development.(b)DurationGrants
				awarded under this part shall be for a period of 5 years.(c)Geographic
				distributionIn awarding grants under this part, the Secretary
				shall ensure that not less than 1 grant is awarded to an eligible entity in
				each State, except that competitions conducted pursuant to section
				4806(b)(2)(B), or for which no eligible entity from a State applies, shall be
				open to all eligible entities.(d)PriorityIn
				awarding grants under this part, the Secretary shall give priority to
				applications from eligible entities that have a demonstrated record of
				effectiveness in increasing and enhancing the engagement of parents and
				families whose children attend a high-need school or a school that is served by
				a high-need local educational agency.4804.Applications(a)SubmissionEach
				eligible entity that desires a grant under this part shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require.(b)AssurancesEach
				application submitted under subsection (a) shall include, at a minimum, an
				assurance that the eligible entity will—(1)(A)be governed by a
				board of directors, of which not less than 50 percent is comprised of members
				who are—(i)parents or family members
				of school-aged children in the State that the eligible entity serves, including
				educationally and economically disadvantaged parents; and(ii)community stakeholders
				who are committed to improving schools and increasing parent and family
				engagement; or(B)be an organization or
				consortium that represents the interests of parents and family members of
				school-aged children;(2)use not less than 60
				percent of the funds received under this part for each fiscal year to support
				parent and family engagement in high-need local educational areas;(3)reserve not less than 30
				percent of the funds received under this part for each fiscal year to support
				parent and family engagement of low-income parents and family members whose
				children attend early childhood education programs;(4)operate a parent and
				family information and resource center of sufficient size, scope, and quality
				to effectively carry out the purpose of this part;(5)ensure that parents and
				family members, including economically disadvantaged parents and family members
				with children who attend high-need schools or schools that are served by
				high-need local educational agencies, have access to leadership development
				training and other evidence-based strategies that provide the skills and
				resources parents and family members need to support school improvement,
				increase student achievement, and promote positive student development;
				and(6)demonstrate to the
				Secretary that a portion of the services provided by the eligible entity under
				the grant is supported through non-Federal contributions, which contributions
				may be in cash or in-kind.(c)ContentsIn
				addition to the requirements described in subsection (b), each application
				submitted under subsection (a) shall, at a minimum—(1)describe how the eligible
				entity will serve both urban and rural areas throughout the State that is
				served by the eligible entity;(2)demonstrate the eligible
				entity’s record of effectiveness in carrying out parent and family engagement
				activities, including the provision of high-quality technical assistance to
				State educational agencies and local educational agencies;(3)describe the process
				through which the eligible entity will—(A)leverage relationships
				with, and collect and exchange information among, partners; and(B)disseminate information
				about evidence-based best practices to support parent and family engagement
				strategies;(4)describe the eligible
				entity’s strategy for serving parents and family members of children in the
				area served by the eligible entity, including parents and family members of
				students who are served by high-need local educational agencies;(5)describe how the eligible
				entity will assist the State educational agency in effectively supporting
				high-need local educational agencies in—(A)increasing parent and
				family member understanding of, and opportunities to develop, the knowledge and
				skills to engage as full partners in supporting academic achievement, child
				development, and school improvement; and(B)employing evidence-based
				strategies to—(i)increase the
				participation of economically disadvantaged and English learner parents and
				family members, and low-income parents and family members of children with
				disabilities, in school activities; and(ii)improve parent and
				family engagement strategies in low-performing schools served by high-need
				local educational agencies; and(6)describe how the eligible
				entity will coordinate its activities with the parent training and information
				centers assisted under section 671 of the Individuals with Disabilities
				Education Act;(7)identify the Federal,
				State, and local services and programs that prepare children to be ready for
				institutions of higher education and careers with which the eligible entity
				will coordinate, including—(A)programs supported under
				this Act;(B)violence prevention
				programs;(C)programs that serve
				at-risk or out-of-school youth;(D)nutrition
				programs;(E)housing programs;(F)Head Start and other
				early childhood education programs;(G)adult education and
				literacy activities (as defined in section 203 of the Adult Education and
				Family Literacy Act); and(H)workforce development
				programs.4805.Uses of
				funds(a)Required
				activitiesEach eligible entity that receives a grant under this
				part shall use such grant funds to provide services to parents, family members,
				educators, and community members and to assist State educational agencies,
				local educational agencies, and, where applicable, districtwide parent advisory
				committees in supporting parent and family engagement in education by carrying
				out the following activities:(1)Providing technical
				assistance to State educational agencies in—(A)reviewing and responding
				to local parent and family engagement plans described in section 1118(a)
				(including, at a minimum, such plans submitted by high-need local educational
				agencies) in order to support evidence-based strategies and best practices in
				parent and family engagement;(B)the implementation of
				Federal and State laws, regulations, and guidance relating to parent and family
				engagement;(C)the implementation or
				replication of statewide, evidence-based programs and strategies, such as
				professional development for educators related to parent and family engagement,
				especially that impact parents and family members who are educationally and
				economically disadvantaged;(D)ensuring that schools and
				classrooms are welcoming of family and community members; and(E)applicable evaluation,
				reporting, and accountability processes.(2)Obtaining and
				disseminating information about the range of options, programs, services, and
				resources (including curricula) that are available at the national level, the
				State level, and the local level to assist school and local educational agency
				personnel in implementing evidence-based parent and family engagement
				strategies.(3)Coordinating parent and
				family engagement strategies with relevant Federal, State, and local services
				and programs.(4)Working with individuals
				and organizations with expertise in identifying and implementing evidence-based
				practices to improve parent and family engagement.(5)Coordinating and
				integrating early care and education programs with school-age programs,
				especially those programs focusing on supporting the transition of young
				children into kindergarten through grade 3, such as by increasing awareness of
				school readiness expectations among family and community members.(6)Implementing parent
				institutes or other leadership development strategies to ensure that parents
				and family members have the skills and resources needed to understand student
				and school data in order to make decisions, effectively communicate with school
				officials and educators, support school improvement, and increase student
				achievement.(b)Permissive
				activitiesIn addition to the activities required under
				subsection (a), each eligible entity that receives a grant under this part may
				use such grant funds to carry out the following activities:(1)Developing and
				disseminating templates for schools and local educational agencies to use to
				provide information about curricula, academic expectations, academic
				assessments, and the results of academic assessments to family members in a
				manner and a language that such family members can understand.(2)Providing training,
				information, and support to organizations that support partnerships among
				schools, parents, family members, and districtwide parent advisory committees,
				as applicable.(3)Providing professional
				development to, and supporting a community of practice among, school and local
				educational agency staff (which may be provided jointly to educators and family
				members) to assist school and agency staff in developing and implementing
				strategies to increase and strengthen ongoing communication with parents and
				family members, including professional development opportunities that prepare
				teachers to have more focused, goal-oriented, and reciprocal parent-teacher
				conferences.4806.Administrative
				provisions(a)Matching funds for
				grant renewalFor each fiscal year after the first fiscal year
				for which an eligible entity receives assistance under this part, the eligible
				entity shall demonstrate that a portion of the services provided by the
				eligible entity is supported through non-Federal contributions, which
				contributions may be in cash or in-kind.(b)Performance
				accountability(1)Performance
				indicatorsEach eligible entity receiving a grant under this part
				shall submit to the Secretary an annual report regarding the parent and family
				information and resource centers assisted under this part. Such report shall be
				made publicly available, including through electronic means, and shall include,
				at a minimum, a description of how each parent and family information and
				resource center has performed with respect to the following indicators:(A)The number of local
				educational agencies or other entities that received assistance or support in
				the previous academic year.(B)The number of parents and
				family members whose children participated in the previous academic year in
				programs, activities, or strategies supported by the parent and family
				information and resource center, and—(i)the number of such
				parents whose children are eligible to be counted under section
				1124(c)(1)(A);(ii)the number of such
				parents whose children are English learners; and(iii)the number of such
				parents who are parents of children with disabilities.(C)The outcomes directly
				attributable to the provision of assistance or support provided by the parent
				and family information and resource center, such as increased parent and family
				member participation in school planning activities, parent-teacher conferences,
				or the local educational agency budgeting process.(D)Other evidence-based
				indicators that the Secretary may reasonably require.(2)Performance
				goals(A)In
				generalEach eligible entity that is awarded a grant under this
				part shall establish, in consultation with the Secretary, annual performance
				goals for each of the indicators described in paragraph (1). Such performance
				goals shall be made publicly available, including through electronic
				means.(B)Consequences for poor
				performanceIf an eligible entity receiving grant funds under
				this part does not meet the performance goals established under this paragraph
				for 2 consecutive years, after the provision of technical assistance in the
				second consecutive year, the Secretary shall terminate the grant and conduct a
				new competition for the grant.(C)Loss of
				eligibilityIf an eligible entity has received a grant under this
				part and such grant has been terminated in accordance with subparagraph (B),
				the eligible entity shall not be eligible to participate in future grant
				competitions, or receive grant funds, under this part.(3)Technical
				assistanceThe Secretary shall provide technical assistance to
				each eligible entity receiving a grant under this part that does not meet the
				performance goals established under paragraph (2).(c)Report to
				congressThe Secretary shall prepare and submit an annual report
				to the authorizing committees, which shall—(1)include the information
				that each eligible entity submits to the Secretary in accordance with
				subsection (b)(1);(2)summarize and synthesize
				the best practices collected by the parent and family information and resource
				centers for increasing and improving parent, family, and community engagement;
				and(3)be made available to the
				public (including through electronic means).(d)Rule of
				constructionNothing in this part shall be construed to prohibit
				a parent and family information and resource center from—(1)allowing its employees or
				agents to meet with family members at a site that is not on school grounds;
				or(2)working with another
				public or nonprofit agency that serves children.(e)Parental
				rightsNotwithstanding any other provision of this part—(1)no individual (including
				a parent who educates a child at home, parent of a public school student, or
				parent of a private school student) shall be required to participate in any
				program of parent or family education or developmental screening under this
				part; and(2)a program or center
				assisted under this part shall not take any action that infringes in any manner
				on the right of a parent to direct the education of such parent’s
				child..4110.Programs of national
			 significanceThe Act (20
			 U.S.C. 6301 et seq.) is amended—(1)by redesignating subpart
			 1 of part D of title V as part J of title IV, and transferring such part J so
			 as to follow part I of title IV, as redesignated by section 2101(a) of this
			 Act;(2)in part J of title IV, as
			 redesignated under paragraph (1), by striking the heading and inserting the
			 following: programs of national
			 significance;(3)by striking section
			 5414;(4)by redesignating sections
			 5411, 5412, and 5413, as sections 4905, 4906, and 4907, respectively;(5)in section 4905, as
			 redesignated under paragraph (4)—(A)in subsection (a)—(i)by striking
			 challenging State academic content and student academic achievement
			 standards and inserting college and career ready academic
			 content and student academic achievement standards under section
			 1111(a)(1); and(ii)by inserting
			 nonprofit before private;(B)by striking subsection
			 (b) and inserting the following:(b)Uses of
				fundsA nonprofit entity receiving a grant under subsection (a)
				shall use the grant funds to carry out 1 of the following activities:(1)Providing funding for
				economically disadvantaged students, including students from military families
				and recent immigrants, and their teachers, to participate in programs based in
				Washington, D.C. that increase civic responsibility and understanding of the
				Federal Government among young people.(2)Developing, implementing,
				evaluating, and disseminating innovative, research-based approaches to civic
				learning, which may include hands-on civic engagement activities, for
				low-income elementary school and secondary school students that demonstrate
				innovation, scalability, accountability, and a focus on underserved
				populations.(3)Supporting a national
				principal and teacher certification process that provides a framework for
				measuring and improving teaching and instructional leadership with a focus on
				educators working in schools that are eligible for funding under subpart 1 or 2
				of part A of title I, including comprehensive rigorous teaching standards,
				leadership standards, and high-quality metrics designed to reward educator
				effectiveness and inform and deliver high-quality professional development for
				all educators.(4)Creating a national
				teacher corps of outstanding college graduates to teach in underserved
				communities in order to—(A)increase the supply of
				effective teachers in low-income communities; and(B)provide and support the
				retention of teachers for high-need fields.(5)Supporting a national
				network of providers of high-quality, evidence-based professional development
				in writing instruction for teachers across all academic subjects and
				grades.(6)Encouraging parents and
				caregivers to read aloud to their children by supporting programs through
				which, during pediatric exams, doctors and nurses train parents and caregivers
				who may not be skilled readers.(7)Supporting the research
				and implementation of highly effective, evidence-based strategies,
				instructional and otherwise, and the expansion of programs designed to engage
				and support students who are recent immigrants and students with interrupted
				formal education, and families of such students, in order to improve the
				language acquisition and academic achievement of such students.(8)Researching and promoting
				the use of instructional technology and strategies across all content areas
				that will drastically accelerate the language acquisition in English learners
				and will support English learners as they access rigorous academic
				content.(9)Preparing young children
				from low-income families for reading success by grade 3 by—(A)distributing inexpensive
				books;(B)training volunteers to
				serve at-risk children;(C)developing motivational
				literacy activities for at-risk children; and(D)providing information on
				literacy resources, such as those provided by local libraries and other
				community-based organizations.(10)Supporting model
				projects and programs that encourage involvement in the performing and visual
				arts, for—(A)persons with
				disabilities, by—(i)increasing access to all
				forms of the arts for all persons, including those living with intellectual,
				physical, and sensory disabilities; and(ii)fostering a greater
				awareness of the need for arts programs for individuals with disabilities;
				and(B)children, youth, and
				educators.(11)Implementing a
				coordinated program of scientifically based research, demonstration projects,
				innovative strategies, and professional development for teachers and other
				instructional leaders working in high-poverty schools to—(A)enhance the ability of
				educators to meet the special educational needs of gifted and talented
				students, including high-ability students who have not been formally identified
				as gifted; and(B)prioritize students who
				have been underrepresented in gifted education programs, including students who
				are economically disadvantaged, of minority backgrounds, English learners,
				children with disabilities, and students in rural communities.(12)Supporting the research
				and implementation of highly effective, evidence-based strategies and the
				expansion of programs designed to engage and support students who experience
				homelessness, or are at risk of homelessness, and families of such students, in
				order to improve social and emotional well-being, health outcomes, and academic
				achievement of such students.(13)Providing social,
				emotional, and academic support to students from military families, and
				families of such students, by—(A)developing, implementing,
				evaluating, and disseminating innovative, research-based approaches to
				providing early intervening services that mitigate the effect of deployment of
				family members;(B)providing training to
				teachers and volunteers on the unique needs of such students; and(C)supporting model projects
				and programs for tutoring and counseling.(14)Developing,
				implementing, evaluating, and disseminating innovative, research-based
				approaches to teaching financial literacy, which may include curriculum and
				hands-on activities, for low-income elementary school and secondary school
				students that demonstrate innovation, scalability, accountability, and a focus
				on underserved populations.(15)Promoting gender equity
				in education by supporting educational agencies and institutions in meeting the
				requirements of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
				seq.).(16)Other high-quality,
				nationally significant programs that meet the purposes of this
				Act.;(C)in subsection (c), by striking subpart and inserting part both places the term appears; and(D)in subsection (d), by striking subpart and inserting part;(6)in section 4906(c), as
			 redesignated under paragraph (4), by striking and in recognizing States,
			 local educational agencies, and schools under section 5411(b)(3), only if funds
			 are used for such recognition programs;(7)in section 4907, as
			 redesignated under paragraph (4)—(A)in subsection (a)(1), by
			 striking 5412 and inserting 4906; and(B)by striking subsection
			 (d); and(8)in each of sections
			 4906 and 4907, as redesignated under paragraph (4), by striking
			 subpart each place the term appears and inserting
			 part.4111.Competency-based
			 assessment and accountability demonstration authorityTitle IV (20 U.S.C. 7101 et seq.) is amended
			 by inserting after part J, as redesignated under section 4110(1), the
			 following:KCompetency-based assessment and accountability
				demonstration authority4909.Competency-based
				assessment and accountability demonstration(a)DefinitionsIn
				this part:(1)College and career
				ready standardsThe term college and career ready
				standards means the academic content and student academic achievement
				standards adopted by a State under section 1111(a)(1).(2)CompetencyThe
				term competency means a target for student learning representing
				key content-specific concepts and higher order skills, such as critical
				thinking, problem solving, and self-directed learning, that is—(A)applied within or across
				content domains; and(B)aligned with college and
				career ready standards.(3)Core
				indicatorsThe term core indicators means—(A)State academic
				assessments that meet the requirements of section 1111(a)(2)(B) and that
				provide data that can be compared with data regarding the State academic
				assessments required under section 1111(a)(2); and(B)State graduation
				rates.(4)Eligible
				entityThe term eligible entity means a State
				educational agency or consortium of State educational agencies.(5)MasteryThe
				term mastery means a level of knowledge or skill development
				demonstrated by a student signifying that the student has met a standard and is
				prepared to progress to a subsequent standard.(6)Performance
				assessmentThe term performance assessment means a
				multi-step assessment that—(A)includes complex
				activities with clear criteria, expectations, and processes that enable
				students to interact with meaningful content; and(B)measures the depth at
				which students learn content and apply complex skills to create or refine an
				original product or solution.(7)Universal
				designThe term universal design has the meaning
				given the term in section 3 of the Assistive Technology Act of 1998 (29 U.S.C.
				3002).(b)Demonstration
				authority(1)In
				generalThe Secretary may provide eligible entities, in
				accordance with paragraph (3), with the authority to incorporate
				competency-based accountability into the State accountability system required
				under section 1111(a)(3) in accordance with an application approved under
				subsection (c).(2)Demonstration
				periodEach award of demonstration authority under this part
				shall be for a period of 3 years.(3)Initial demonstration
				authority; expansion; renewal(A)Initial
				limitDuring the initial 3-year period of demonstration authority
				under this section, the Secretary may not provide more than 3 eligible entities
				with the authority described in paragraph (1).(B)Expansion of
				demonstration authorityAfter the end of the initial
				demonstration period described in subparagraph (A), the Secretary may provide
				additional eligible entities with demonstration authority described in
				paragraph (1), subject to each of the requirements of this part as applicable,
				if the Secretary determines that the demonstration authority provided under
				this part during the initial demonstration period has effectively supported
				student progress on core indicators among students served by the eligible
				entities, including subgroups of students described in section
				1111(a)(3)(D).(C)Renewal
				requirementsThe Secretary may renew an award of demonstration
				authority under this part for additional 2-year periods if the eligible entity
				demonstrates progress on core indicators.(c)ApplicationsTo
				be eligible to participate in the demonstration under this part, an eligible
				entity shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require, that
				describes the competency-based accountability system that will be used by the
				eligible entity, including—(1)an assurance that the
				competency-based accountability system will only utilize summative assessments
				for accountability purposes that—(A)are determined by the
				Secretary to provide comparable data across the eligible entity, demonstrate
				inter-rater reliability, and meet the requirements for assessments described in
				section 1111(a)(2)(B);(B)have been
				field-tested;(C)are aligned to college
				and career ready standards and State-approved competencies;(D)have been developed in
				collaboration with stakeholders representing the interests of students who are
				children with disabilities, English learners, and civil rights organizations in
				the State, as demonstrated through modifications made to the assessments
				resulting from such collaboration; and(E)incorporate the
				principles of universal design;(2)how the competency-based
				accountability system will—(A)incorporate a system of
				formative, interim, and summative assessments, including the use of performance
				assessments and other sources of evidence of student learning that determine
				mastery of State-approved competencies aligned to college and career ready
				standards and competencies;(B)allow students to
				demonstrate progress toward mastery of such standards and State-approved
				competencies;(C)assess mastery of
				State-approved competencies when students are ready to demonstrate mastery of
				such standards and competencies;(D)provide students with
				multiple opportunities to demonstrate mastery of such standards and
				competencies;(E)ensure that summative
				assessments comply with the requirements for academic assessments, as described
				in section 1111(a)(2)(B), while engaging and supporting teachers in scoring
				assessments, including the use of high-quality professional development,
				standardized and calibrated scoring rubrics, and other strategies to ensure
				inter-rater reliability and comparability of determinations of mastery across
				the State;(F)provide educators,
				students, and parents with real-time data to inform instructional practice and
				continuously improve student performance;(G)be used in conjunction
				with the accountability requirements described in section 1111(a)(3) and
				section 1116 to improve the academic outcomes of focus schools identified under
				section 1116(c), priority schools identified under section 1116(d), and all
				other schools that fail to meet the school performance targets, established in
				accordance with section 1111(a)(3)(C), for any subgroup described in section
				1111(a)(3)(D);(H)require not less than 1
				year of academic growth within a school year for each student and assure
				instructional support and targeted intervention are in place for those students
				performing below their peers; and(I)only utilize a student's
				individualized education program, as defined in section 602 of the Individuals
				with Disabilities Education Act, for purposes specifically allowed under such
				Act;(3)the eligible entity’s
				plan to—(A)ensure that all students,
				including each student subgroup described in section 1111(a)(3)(D)—(i)are held to the same high
				standard;(ii)demonstrate annually, at
				a minimum, at least 1 year of academic growth consistent with the requirement
				in section 1111(a)(3)(B); and(iii)receive the
				instructional support needed to attain mastery of college and career ready
				standards and State-approved competencies;(B)train local educational
				agency and school staff to implement the assessments described in paragraph
				(2)(A);(C)acclimate students to the
				new assessment and accountability systems; and(D)ensure that each local
				educational agency has the technological infrastructure to operate the
				competency-based accountability system described in this section; and(4)a description of how
				instruction and professional development will be enhanced within the
				competency-based system to personalize the educational experience for each
				student to ensure all students graduate college and career ready, as determined
				in accordance with State academic achievement standards under section
				1111(a)(1).(d)Peer
				reviewThe Secretary shall—(1)implement a peer-review
				process, which shall include a review team comprised of practitioners and
				experts who are knowledgeable about competency-based learning systems, to
				inform the awarding of the demonstration authority under this part; and(2)make publicly available
				the applications submitted under subsection (c) and the peer comments and
				recommendations on such applications.(e)Demonstration authority
				withdrawnThe Secretary may withdraw the demonstration authority
				provided to an eligible entity under this part if—(1)at any point after the
				first 2 years of the 3-year demonstration period described in subsection
				(b)(2), the Secretary determines that student performance for all students
				served by the eligible entity or any student subgroup described under section
				1111(a)(3)(D) has declined on core indicators; or(2)after providing a State
				with a renewal of demonstration authority under subsection (b)(3), the
				Secretary makes a determination that student performance has declined on core
				indicators for 2 consecutive years during the State's participation in the
				demonstration under this part.(f)Dissemination of best
				practicesThe Secretary shall disseminate best practices on the
				implementation of competency-based accountability systems, including on—(1)the effective use of
				formative, interim, and summative assessments to inform instruction;(2)the development of
				summative assessments that meet the requirements of section 1111(a)(2)(B), can
				be compared with the State assessments required under section 1111(a)(2), and
				include assessment tasks that determine mastery of State-approved competencies
				aligned to college and career ready standards; and(3)the development of
				standardized and calibrated scoring rubrics, and other strategies to ensure
				inter-rater reliability and comparability of determinations of mastery across
				the
				State..VPromoting
			 innovation5001.Promoting
			 innovationTitle V (20 U.S.C.
			 7201 et seq.) is amended by striking the title heading and inserting the
			 following:VPromoting
				Innovation.ARace to the
			 Top5101.Race to the
			 TopPart A of title V (20
			 U.S.C. 7201 et seq.) is amended to read as follows:ARace to the
				Top5101.PurposesThe purposes of this part are to provide
				incentives for States and high-need local educational agencies to implement
				comprehensive reforms and innovative strategies that are designed to lead
				to—(1)significant improvements
				in outcomes for all students, including improvements in student readiness,
				student academic achievement, high school graduation rates, and rates of
				student enrollment, persistence, and completion in institutions of higher
				education; and(2)significant reductions in
				achievement gaps between the groups of students described in section
				1111(a)(2)(B)(x).5102.Reservation of
				fundsFrom amounts made
				available to carry out this part for a fiscal year, the Secretary may reserve
				not more than 5 percent to carry out activities in accordance with this part
				related to technical assistance, evaluation, outreach, and
				dissemination.5103.Race to the Top
				program(a)Program
				authorized(1)In
				generalFor each fiscal year for which funds are appropriated
				under this part and from such funds that are not reserved under section 5102,
				the Secretary shall, in accordance with paragraph (2), determine the
				educational goals that are the greatest priority for the United States and
				award grants, through a grant competition, to eligible entities to enable such
				eligible entities to carry out comprehensive reforms and innovative strategies
				in furtherance of such goals.(2)Selection of goals and
				categories of entities(A)In
				generalThe Secretary shall determine the priorities for grants
				awarded through a grant competition under this part by selecting in advance of
				the application period—(i)1 or more categories of
				entities described in paragraph (3) that may apply for and receive the grants
				through such grant competition; and(ii)1 or more goals
				described in paragraph (4) to be supported under the grants.(B)AnnouncementThe
				Secretary shall ensure that information regarding the selections of goals and
				categories of entities for the grants under this part for an upcoming grant
				competition is made widely available to eligible entities and that the eligible
				entities will have sufficient time to prepare a grant application based on the
				Secretary's decisions for the upcoming grant competition.(3)Eligible
				entitiesThe categories of entities that may be selected for
				grants under this part are the following:(A)A State.(B)A high-need local
				educational agency.(C)A consortium of
				States.(D)A consortium of high-need
				local educational agencies.(4)Educational
				goalsThe goals that the Secretary shall select to support
				through grants under this part are 1 or more of the following:(A)Increasing the access of
				children from low-income families to highly rated teachers and school leaders,
				including by—(i)developing and
				implementing a professional growth and improvement system;(ii)improving the
				effectiveness of teachers (including early childhood education educators) and
				school leaders, including through high-quality preparation, recruitment,
				professional development, evaluation, and other personnel policies; and(iii)ensuring that all
				teachers are prepared to effectively serve the needs of students who are
				children with disabilities or English learners, particularly through the
				general education curriculum.(B)Strengthening the
				availability and use of high-quality and timely data to improve instructional
				practices, policies, and student outcomes.(C)Implementing—(i)elementary and secondary
				school academic standards that prepare students to be college and career ready,
				in accordance with section 1111(a)(1); and(ii)strategies that
				translate such standards into classroom practice, including in the areas of
				assessment, instructional materials, and professional development.(D)Turning around the
				schools served by the eligible entity that are identified through a State's
				accountability and improvement system under subsection (c) or (d) of section
				1116.(E)Creating successful
				conditions for the creation, expansion, and replication of high-performing
				public charter schools and the creation of new, innovative, and highly
				autonomous public schools that will enroll a large percentage of students from
				low-income families.(F)Providing more equitable
				State and local resources to high-poverty schools.(G)Improving school
				readiness by—(i)increasing the number and
				percentage of children from low-income families, in each age group of infants,
				toddlers, and preschoolers, who are enrolled in high-quality early childhood
				education programs; and(ii)designing and
				implementing an integrated system of high-quality early childhood education
				programs and services that strengthens the coordination and collaboration among
				Federal, State, and local early childhood education programs.(b)Duration of
				grants(1)In
				generalEach grant awarded under this part shall be for a period
				of not more than 4 years.(2)Requirements for
				additional fundingBefore receiving funding under any grant under
				this part for the second or any subsequent year of the grant, the eligible
				entity receiving the grant shall demonstrate to the Secretary that the eligible
				entity is—(A)making progress in
				implementing the plan under section 5104(a)(3) at a rate that the Secretary
				determines will result in full implementation of the plan during the remainder
				of the grant period; and(B)making progress, as
				measured by the annual performance measures and targets established by the
				eligible entity under section 5105, at a rate that the Secretary determines
				will result in reaching the targets and achieving the objectives of the grant,
				during the remainder of the grant period.(c)Interagency
				AgreementThe Secretary shall establish an interagency agreement
				with the Secretary of Health and Human Services to jointly administer any grant
				competition for the goal of improving early childhood education, as described
				in subsection (a)(4)(G), and any grants issued under such grant
				competition.5104.Application
				process(a)In
				generalEach eligible entity
				that desires to receive a grant under this part shall submit an application to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary may reasonably require. At a minimum, each such application shall
				include the following:(1)Documentation of the
				eligible entity’s record, as applicable, in the areas to be measured by the
				performance measures identified by the Secretary under section 5105(2).(2)Evidence of conditions of
				innovation and reform that the eligible entity has established and the eligible
				entity's plan for implementing additional conditions for innovation and reform,
				including—(A)a description of how the
				eligible entity has identified and eliminated ineffective practices in the
				past, and its plan for doing so in the future;(B)a description of how the
				eligible entity has identified and promoted effective practices in the past,
				and its plan for doing so in the future; and(C)steps the eligible entity
				has taken and will take to eliminate statutory, regulatory, procedural, or
				other barriers to facilitate the full implementation of its proposed plan under
				paragraph (3).(3)A comprehensive and
				coherent plan for using funds under this part, and other Federal, State, and
				local funds, to improve the eligible entity's performance on the performance
				measures identified under section 5105(2), including how the applicant will
				implement reforms and innovative strategies to achieve the goals selected by
				the Secretary under section 5103(a)(2).(4)In the case of an
				eligible entity that is described in subparagraph (A) or (C) of section
				5103(a)(3), evidence of collaboration among the eligible entity, local
				educational agencies in the State (including the local educational agencies
				participating in carrying out the plan under paragraph (3)), schools that are
				expected to benefit from the activities under the plan, parents, teachers, and
				other stakeholders, in developing and implementing the plan, including evidence
				of the commitment and capacity to implement such plan.(5)In the case of an
				eligible entity described in subparagraph (B) or (D) of section 5103(a)(3),
				evidence of the eligible entity's collaboration with its school leaders,
				teachers, parents, and other stakeholders in developing the plan under
				paragraph (3), including evidence of the commitment and capacity to implement
				such plan.(6)The eligible entity’s
				annual performance measures and targets, in accordance with the requirements of
				section 5105.(b)Criteria for evaluating
				applications(1)In
				generalThe Secretary shall award grants under this part on a
				competitive basis, based on the quality of the applications submitted by
				eligible entities.(2)Publication of
				explanationThe Secretary shall publish an explanation of how the
				application review process will ensure an equitable, transparent, and objective
				evaluation.(c)PriorityIn
				awarding grants under this part, the Secretary shall—(1)give priority to any
				eligible entity described in subparagraph (B) or (D) of section 5103(a)(3) that
				serves a school designated with a school locale code of 33, 41, 42, or 43, as
				determined by the Secretary; and(2)for any grant competition
				under this part for the goal of improving early childhood education, as
				described in section 5103(a)(4)(G), give priority to any eligible entity that
				provides a full-day kindergarten program to all kindergarten students, or to
				all kindergarten students from low-income families, served by the eligible
				entity.5105.Performance
				measuresEach eligible entity
				receiving a grant under this part shall establish, subject to approval by the
				Secretary, annual performance measures and targets for the programs and
				activities carried out under this part. Such performance measures and targets
				shall, at a minimum, track the eligible entity's progress in—(1)implementing the plan
				described in section 5104(a)(3); and(2)making progress on any
				other performance measure identified by the Secretary.5106.Uses of
				funds(a)Use of State grant
				funds(1)In
				generalEach eligible entity
				described in subparagraph (A) or (C) of section 5103(a)(3) that receives a
				grant under this part shall—(A)except as provided in paragraph (3), use
				not less than 50 percent of the grant funds to award subgrants under paragraph
				(2) to the local educational agencies that will participate in the plan for any
				purpose included in the eligible entity's plan described in section 5104(a)(3);
				and(B)use any amount of the
				grant not distributed under subparagraph (A) for any purpose included in the
				eligible entity's plan.(2)Amount of
				subgrantsFor a fiscal year,
				the amount of a subgrant under paragraph (1)(A) for a local educational agency
				that will participate in the eligible entity's plan shall bear the same
				relation to the amount available for all such subgrants by the eligible entity
				for such year, as the amount made available to the local educational agency
				under part A of title I for the most recent year for which such data are
				available bears to the total amount made available for such year to all local
				educational agencies selected to participate in the eligible entity's
				plan.(3)ExceptionAn
				eligible entity described in subparagraph (A) or (C) of section 5103(a)(3) that
				receives a grant under this part for the goal of improving early childhood
				education, as described in section 5103(a)(4)(G)—(A)shall not be subject to
				the requirements of paragraph (1)(A); and(B)may use grant funds to
				award subgrants to public or private nonprofit agencies and organizations for
				activities consistent with any purpose included in the eligible entity's plan
				described in section 5104(a)(3).(b)Use of subgrant
				fundsEach local educational agency or public or private
				nonprofit agency or organization that receives a subgrant under paragraph
				(1)(A) or (3)(B) of subsection (a) from an eligible entity shall use subgrant
				funds for any purpose included in the eligible entity's plan described in
				section 5104(a)(3), subject to any requirements of the eligible entity.(c)Use of high-need local
				educational agency grant fundsEach eligible entity described in
				subparagraph (B) or (D) of section 5103(a)(3) that receives a grant under this
				part shall use such funds for any purpose included in the eligible entity's
				plan described in section 5104(a)(3).(d)Special rule(1)Limitation on use of
				FundsNotwithstanding any other provision of this section, grant
				or subgrant funds under this part shall only be used to fund a program or
				activity that is an allowable use of funds under another section of this Act
				(excluding this part and section 8007, as amended by section 8004 of the
				Strengthening America’s Schools Act of
				2013), the Individuals with Disabilities Education Act, the Adult
				Education and Family Literacy Act, or the Carl D. Perkins Career and Technical
				Education Act of 2006, except that grant or subgrant funds for the goal of
				improving early childhood education, as described in section 5103(a)(4)(G), may
				also be used to fund a program or activity that is an allowable use of funds
				under the Head Start Act (42 U.S.C. 9831 et seq.) or the Child Care and
				Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.).(2)Limitation of Use of
				Funds for Early Childhood Education ProgramsGrant or subgrant
				funds under this part that are used to improve early childhood education
				programs shall not be used to carry out any of the following activities:(A)Assessments that provide
				rewards or sanctions for individual children or teachers.(B)A single assessment that
				is used as the primary or sole method for assessing program
				effectiveness.(C)Evaluating children,
				other than for the purposes of improving instruction, classroom environment,
				professional development, or parent and family engagement, or program
				improvement.5107.Reporting(a)Annual
				reportAn eligible entity
				that receives a grant under this part shall submit to the Secretary, at such
				time and in such manner as the Secretary may require, an annual report
				including, at a minimum—(1)data on the eligible
				entity’s progress in achieving the targets for the annual performance measures
				and targets established under section 5105; and(2)a description of the
				challenges the eligible entity has faced in implementing its program under this
				part, and how the eligible entity has addressed, or plans to address, such
				challenges.(b)Local
				reportEach local educational agency and each public or private
				nonprofit agency or organization that receives a subgrant from an eligible
				entity under section 5106(a) shall submit to the eligible entity such
				information as the eligible entity may require to complete the annual report
				required by subsection
				(a)..BInvesting in
			 innovation5201.Investing in
			 innovationPart B of title V
			 (20 U.S.C. 7221 et seq.) is amended to read as follows:BInvesting in
				innovation5201.PurposesThe purposes of this part are to—(1)fund the identification,
				development, evaluation, and expansion of innovative, research- and
				evidence-based practices, programs, and strategies in order to
				significantly—(A)increase student academic
				achievement and close achievement gaps;(B)increase high school
				graduation rates;(C)increase college
				enrollment readiness and rates of college enrollment;(D)improve teacher and
				school leader effectiveness; and(E)improve school readiness
				and strengthen collaboration and coordination among elementary schools and
				early childhood care and education; and(2)support the rapid
				development, expansion, adoption, and implementation of tools and resources
				that improve the efficiency, effectiveness, or pace of adoption of such
				educational practices, programs, and strategies.5202.Reservations(a)ARPA-EDThe
				Secretary may reserve not more than 30 percent of the funds appropriated under
				section 3(u) for each fiscal year to carry out the activities of the Advanced
				Research Projects Agency-Education established under section 221 of the
				Department of Education Organization Act, except that the amount so reserved
				for any fiscal year shall not exceed $100,000,000.(b)National
				activitiesThe Secretary may reserve not more than 5 percent of
				the funds appropriated under section 3(u) for any fiscal year to carry out
				activities of national significance. Such activities may include—(1)capacity building;(2)technical
				assistance;(3)dissemination of best
				practices developed with grant funds provided under this part; and(4)carrying out prize awards
				consistent with section 24 of the Stevenson-Wydler Technology Innovation Act of
				1980 (15 U.S.C. 3719).(c)Availability of
				fundsFunds for the activities described in subsection (a), and
				for prize awards under subsection (b)(4), shall be available until
				expended.5203.Program authorized;
				length of grants; priorities(a)Program
				authorization(1)In
				generalFrom amounts made
				available to carry out this part and not reserved under section 5202 for a
				fiscal year, the Secretary shall award grants, on a competitive basis, to
				eligible entities.(2)Eligible
				entityIn this part, the term
				eligible entity means—(A)a local educational
				agency or a consortium of local educational agencies; or(B)a partnership between a
				nonprofit organization or an educational service agency and—(i)1 or more local
				educational agencies; or(ii)a consortium of public
				schools.(b)Duration of
				grantsThe Secretary—(1)shall award grants under
				this part for a period of not more than 3 years; and(2)may extend such grants
				for an additional 2-year period if the grantee demonstrates to the Secretary
				that it is making significant progress on the program performance measures
				identified in section 5206.(c)Rural
				set-asideThe Secretary shall ensure that not less than 22
				percent of the funds awarded under subsection (a) for any fiscal year are for
				projects that meet both of the following requirements, except that the
				Secretary shall not be required to make such awards unless a sufficient number
				of otherwise eligible high-quality applications are received:(1)The eligible entity
				includes—(A)a local educational
				agency with an urban-centric district locale code of 32, 33, 41, 42, or 43, as
				determined by the Secretary;(B)a consortium of such
				local educational agencies; or(C)if the applicant is a
				partnership, an educational service agency or a nonprofit organization with
				demonstrated expertise in serving students from rural areas.(2)A majority of the schools
				to be served by the project are designated with a school locale code of 41, 42,
				or 43, or a combination of such codes, as determined by the Secretary,
				and—(A)are served by a local
				educational agency in which 20 percent or more of the children ages 5 through
				17 years old are from families with incomes below the poverty line;(B)are served by a local
				educational agency in which the total number of students in average daily
				attendance at all of the schools served by the local educational agency is
				fewer than 600; or(C)are served by a local
				educational agency located in a county that has a total population density of
				fewer than 10 persons per square mile.(d)PrioritiesIn
				awarding grants under this part, the Secretary shall give priority to an
				eligible entity that includes, in its application under section 5204, a plan
				to—(1)address the needs of
				high-need local educational agencies;(2)improve school readiness;
				or(3)address the unique
				learning needs of students who are children with disabilities or English
				learners.(e)Standards of
				evidenceThe Secretary shall set standards for the quality of
				evidence that an applicant shall provide in order to demonstrate that the
				activities the applicant proposes to carry out with funds under this part are
				likely to succeed in improving student outcomes, including, where applicable,
				academic achievement and graduation rates. These standards shall include the
				following:(1)Strong evidence that the
				activities proposed by the applicant will have a statistically significant
				effect on student outcomes.(2)Moderate evidence that
				the activities proposed by the applicant will improve outcomes.(3)A rationale based on
				research findings or a reasonable hypothesis that the activities proposed by
				the applicant will improve student outcomes.(f)Support for new
				practices, strategies, or programs(1)In
				generalThe Secretary shall ensure that not less than one-half of
				the funds awarded under subsection (a) for any fiscal year are for projects
				that—(A)meet an evidence standard
				described in paragraph (2) or (3) of subsection (e); and(B)do not meet the evidence
				standard described in paragraph (1) of such subsection.(2)ExceptionThe
				Secretary shall not be required to make the awards described in paragraph (1)
				unless a sufficient number of otherwise eligible high-quality applications are
				received.5204.ApplicationsEach eligible entity that desires to receive
				a grant under this part shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require. At a minimum, each application shall—(1)describe the project for
				which the applicant is seeking a grant and how the evidence supporting that
				project meets the standards of evidence established by the Secretary under
				section 5203(e);(2)describe how the
				applicant will address at least 1 of the areas described in section
				5205(a)(1)(A);(3)provide an estimate of
				the number of children that the applicant plans to serve under the proposed
				project, including the percentage of those children who are from low-income
				families;(4)demonstrate that the
				applicant has established 1 or more partnerships with public or private
				organizations and that the partner or partners will provide matching funds,
				except that the Secretary may waive the matching funds requirement on a
				case-by-case basis, upon a showing of exceptional circumstances;(5)describe the applicant’s
				plan for continuing the proposed project after funding under this part
				ends;(6)if the applicant is a
				local educational agency—(A)document the local
				educational agency’s record during the previous 3 years in—(i)increasing student
				achievement, including achievement for each subgroup of students described in
				section 1111(a)(2)(B)(x); and(ii)closing achievement
				gaps; and(B)demonstrate how the local
				educational agency has made significant improvements in other outcomes, as
				applicable, on the performance measures described in section 5206;(7)if the applicant is a
				partnership that includes a nonprofit organization or educational service
				agency, provide evidence that the nonprofit organization or educational service
				agency has helped at least 1 school or local educational agency, during the
				previous 3 years, significantly—(A)increase student
				achievement, including achievement for each subgroup of students described in
				section 1111(a)(2)(B)(x); and(B)close achievement
				gaps;(8)provide a description of
				the applicant’s plan for independently evaluating the effectiveness of
				activities carried out with funds under this part;(9)provide an assurance that
				the applicant will—(A)cooperate with
				evaluations, as requested by the Secretary;(B)make data available to
				third parties for validation and further study; and(C)participate in
				communities of practice; and(10)if the applicant is a
				partnership that includes a nonprofit organization or educational service
				agency that intends to make subgrants, consistent with section 5205(b), provide
				an assurance that the applicant will apply paragraphs (1) through (9), as
				appropriate, in its selection of subgrantees and in its oversight of those
				subgrants.5205.Uses of
				funds(a)Uses of funds(1)Mandatory
				usesEach eligible entity
				that receives a grant under this part shall carry out the following:(A)Use the grant funds to
				carry out, at a minimum, 1 of the following activities:(i)Improving the
				effectiveness of teachers and school leaders and increasing equity in the
				distribution of effective teachers and school leaders.(ii)Strengthening the use of
				data to improve teaching and learning.(iii)Providing high-quality
				instruction based on college and career ready standards and measuring students’
				mastery of standards using high-quality assessments aligned with those
				standards.(iv)Turning around the
				lowest-performing schools.(v)Improving school
				readiness for students who are low income, English learners, or children with
				disabilities.(vi)Other areas relating to
				school improvement consistent with the purposes of this part, as determined by
				the Secretary.(B)Use the grant funds to
				develop or expand strategies to improve the performance of high-need students
				on the applicable performance measures described in section 5206.(2)Permissive use of
				fundsEach eligible entity that receives a grant under this part
				may use the grant funds for an independent evaluation, as required under
				section 5204(a)(8), of the innovative practice carried out with the
				grant.(b)Authority To
				subgrant(1)In
				generalIf an eligible entity that receives a grant under this
				part includes a nonprofit organization or educational service agency, such
				nonprofit organization or educational service agency may use the grant funds to
				award subgrants to other entities to provide support to 1 or more schools or
				local educational agencies.(2)Compliance with
				requirements of granteesEach entity awarded a subgrant under
				paragraph (1) shall comply with the requirements of this part relating to
				grantees, as appropriate.5206.Performance
				measuresThe Secretary shall
				establish performance measures for the programs and activities carried out
				under this part. These measures, at a minimum, shall track the grantee’s
				progress in improving outcomes for each subgroup of students described in
				section 1111(a)(2)(B)(x) that is served by the grantee, including, as
				applicable, by—(1)increasing student
				achievement and decreasing achievement gaps;(2)increasing high school
				graduation rates;(3)increasing college
				readiness and rates of college enrollment;(4)improving teacher and
				school leader effectiveness;(5)improving school
				readiness; and(6)any other indicator as
				the Secretary or grantee may determine.5207.ReportingAn eligible entity that receives a grant
				under this part shall submit to the Secretary, at such time and in such manner
				as the Secretary may require, an annual report that includes, among other
				things, information on the entity's progress on the performance measures
				established under section 5206, and the data supporting that
				progress..CMagnet schools
			 assistance5301.Findings and
			 purposeSection 5301 (20
			 U.S.C. 7231) is amended—(1)in subsection (a)—(A)by striking paragraph (2) and inserting the
			 following:(2)The use of magnet schools
				has increased dramatically since the inception of the magnet schools assistance
				program under this Act, with more than 1,500,000 students nationwide attending
				such schools.;
				and(B)in paragraph (4), by
			 striking subparagraph (B) and inserting the following:(B)to ensure that all
				students have equitable access to a high-quality public education that will
				prepare them to succeed in a highly competitive economy comprised of people
				from many different racial and ethnic backgrounds;
				and;
				and(2)in subsection (b)—(A)in paragraph (2)—(i)by inserting ,
			 particularly whole-school programs, after magnet school
			 programs; and(ii)by striking
			 challenging State academic content standards and student academic
			 achievement standards and inserting college and career ready
			 State academic content standards and student academic achievement standards
			 under section 1111(a)(1); and(B)by striking paragraphs
			 (3) and (4) and inserting the following:(3)the development and
				design of evidence-based educational methods and practices that promote
				diversity and increase high-quality public educational options;(4)courses of instruction
				within magnet schools that will substantially increase the college and career
				readiness of students attending such
				schools;.5302.Program
			 authorizedSection 5303 (20
			 U.S.C. 7231b) is amended, in the matter preceding paragraph (1), by inserting
			 competitive after to award.5303.Applications and
			 requirementsSection 5305 (20
			 U.S.C. 7231d) is amended—(1)by striking subsection (b) and inserting
			 the following:(b)Information and
				assurancesEach application submitted under subsection (a) shall
				include—(1)a description of—(A)how a grant awarded under
				this part will be used to—(i)improve student academic
				achievement for all students and subgroups of students described in section
				1111(a)(2)(B)(x) attending the magnet school program; and(ii)promote desegregation,
				including how the proposed magnet school program will increase interaction
				among students of different social, economic, ethnic, and racial backgrounds,
				including the policies, programs, and activities aimed at increasing
				interaction among such students;(B)(i)a description of
				the evidence that the magnet school program that the applicant proposes to
				implement would improve student academic achievement and reduce minority group
				isolation; or(ii)if such evidence is not
				available, a rationale, based on current research findings, for how the program
				would improve student academic achievement and reduce minority group
				isolation;(C)how the applicant will
				continue the magnet school program after assistance under this part is no
				longer available, and, if applicable, an explanation of why magnet schools
				established or supported by the applicant with grant funds under this part
				cannot be continued without the use of grant funds under this part;(D)how grant funds under
				this part will be used—(i)to improve student
				academic achievement for all students attending the magnet school programs;
				and(ii)to implement services
				and activities that are consistent with other programs under this Act, and
				other Acts, as appropriate;(E)the student application
				process, and selection criteria, if any, to be used by the proposed magnet
				school program;(F)how the applicant will
				conduct outreach and disseminate information about the proposed magnet school
				program, including the application and selection process, in a timely, clear,
				and accessible manner to all students and their parents and families and, to
				the extent practicable, in a language they can understand; and(G)how the applicant will
				assess, monitor, and evaluate the impact of the activities funded under this
				part on student academic achievement and integration; and(2)assurances that the
				applicant will—(A)use grant funds under
				this part for the purpose specified in section 5301(b);(B)employ highly rated
				school leaders and teachers in the courses of instruction assisted under this
				part;(C)not engage in
				discrimination based on race, religion, color, national origin, sex, or
				disability in—(i)the hiring, promotion, or
				assignment of employees of the applicant or other personnel for whom the
				applicant has any administrative responsibility;(ii)the assignment of
				students to schools, or to courses of instruction within the schools, of such
				applicant, except to carry out the approved plan; and(iii)designing or operating
				extracurricular activities for students;(D)carry out a high-quality
				education program that will result in greater parent and family decisionmaking
				and engagement; and(E)give students residing in
				the local attendance area of the proposed magnet school program equitable
				consideration for placement in the program, consistent with desegregation
				guidelines and the capacity of the applicant to accommodate the
				students.; and
				(2)in subsection (c), by
			 striking will be met and inserting are being
			 met.5304.PrioritySection 5306 (20 U.S.C. 7231e) is amended by
			 striking paragraphs (1), (2), and (3), and inserting the following:(1)have the highest quality
				applications and demonstrate the greatest need for assistance, based on the
				expense or difficulty of effectively carrying out approved desegregation plans
				and the magnet school program for which the grant is sought;(2)propose to carry out new
				magnet school programs, significantly revise existing magnet school programs,
				or significantly expand magnet school programs, in a manner that—(A)is aligned with other
				programs that have demonstrated a record of success in increasing student
				academic achievement and reducing minority group isolation; or(B)has a strong research
				basis for improving student academic achievement and reducing minority group
				isolation;(3)select, or propose to
				select, students to attend magnet school programs solely or primarily by
				lottery, rather than through academic examination or other selective enrollment
				methods; and(4)propose to serve the
				entire student population of a
				school..5305.Use of
			 fundsSection 5307 (20 U.S.C.
			 7231f) is amended—(1)in subsection (a), by striking paragraphs
			 (1) through (7) and inserting the following:(1)for planning, outreach,
				and promotional activities directly related to the development, expansion,
				continuation, or enhancement of academic programs and services offered at
				magnet schools;(2)for the acquisition of
				books, educational technology, materials, and equipment necessary to conduct
				programs in magnet schools;(3)for—(A)the compensation, or
				subsidization of the compensation, of elementary school and secondary school
				teachers, leaders, and other instructional staff who are highly rated;
				and(B)high-quality professional
				development and staff capacity-building activities, including those designed to
				recruit, prepare, support, and retain highly rated school teachers, leaders,
				and other instructional staff;(4)with respect to a magnet
				school program offered to less than the entire student population of a school,
				for instructional activities that are designed to make available the special
				curriculum that is offered by the magnet school program to students who are
				enrolled in the school but who are not enrolled in the magnet school
				program;(5)for activities, which may
				include the formation of partnerships with public or nonprofit organizations,
				to help enhance the program or promote parent and family decisionmaking and
				engagement that will build the recipient's capacity to operate magnet school
				programs once the grant period has ended;(6)to enable the local
				educational agency, or consortium of such agencies, to have more flexibility in
				designing magnet schools for students in all grades; and(7)for other operational
				costs that cannot be met with other State or local
				sources.;
				and(2)in subsection (b), by
			 striking based on the State's challenging academic content standards and
			 student academic achievement standards or directly related to improving student
			 reading skills or knowledge of mathematics, science, history, geography,
			 English, foreign languages, art, or music, or to improving vocational,
			 technological, and professional skills and inserting and making
			 sufficient academic growth.5306.LimitationsSection 5309 (20 U.S.C. 7231h) is
			 amended—(1)in subsection (a), by striking a
			 period that shall not exceed 3 fiscal years and inserting an
			 initial period of not more than 3 fiscal years, and may be renewed for not more
			 than an additional 2 years if the Secretary finds that the grantee is achieving
			 the intended outcomes of the grant and shows improvement in increasing student
			 academic achievement and reducing minority-group isolation, and other
			 indicators of success established by the Secretary; and(2)in subsection (b)—(A)by striking
			 50 and inserting 40; and(B)by striking
			 15 and inserting 10.5307.EvaluationsSection 5310 (20 U.S.C. 7231i) is amended to
			 read as follows:5310.Evaluations(a)Impact of
				activitiesFrom the amount
				reserved for evaluation activities in accordance with section 9601(a), the
				Secretary, acting through the Director of the Institute of Education Sciences,
				shall, in consultation with the relevant program office at the Department,
				evaluate the implementation and impact of the activities supported under this
				part, consistent with section 9601, including—(1)how, and the extent to which, magnet school
				programs lead to educational quality and improvement;(2)the extent to which magnet school programs
				enhance student access to a high quality education;(3)the extent to which magnet school programs
				lead to the elimination, reduction, or prevention of minority group isolation
				in elementary schools and secondary schools with substantial proportions of
				minority students; and(4)the extent to which magnet school programs
				differ from other school programs in terms of the organizational
				characteristics and resource allocations of such magnet school programs.(b)DisseminationThe Secretary shall collect and disseminate
				to the general public information on successful magnet school
				programs..5308.Availability of funds
			 for grants to agencies not previously assistedSection 5311 (20 U.S.C. 7231j) is amended to
			 read as follows:5311.Availability of funds
				for grants to agencies not previously assistedFor any fiscal year for which the amount
				appropriated pursuant to section 3(v) exceeds $75,000,000, the Secretary shall
				give priority in using such amounts in excess of $75,000,000 to awarding grants
				to local educational agencies or consortia of such agencies that did not
				receive a grant under this part for the preceding fiscal
				year..DPublic charter
			 schools5401.Public charter
			 schoolsPart D of title V (20
			 U.S.C. 7241 et seq.) is amended to read as follows:DPublic charter
				schools5401.PurposeThe purpose of this part is to support the
				creation, expansion, and replication of high-performing charter schools that
				serve the needs and increase the academic achievement of all students.5402.Distribution of
				fundsFrom the funds
				appropriated to carry out this part for a fiscal year—(1)85 percent shall be available to carry out
				subpart 1; and(2)15 percent shall be available to carry out
				subpart 2.1Successful
				charter schools program 5411.DefinitionsIn this subpart:(1)Charter
				SchoolThe term charter school means a public school
				that—(A)is governed by a separate
				and independent board that exercises authority over 1 or more schools,
				including authority in the areas of governance, personnel, budget, schedule,
				and instructional program;(B)has ongoing, significant
				autonomy in the areas of—(i)the hiring, replacement,
				and salaries of the school staff;(ii)the school
				budget;(iii)scheduling formats for
				the school day and school year;(iv)the instructional
				programs of the school, including instructional models and curricula;
				and(v)the management and daily
				operation of the school;(C)in accordance with a
				specific State statute authorizing the granting of charters to schools, is
				exempt from significant State or local rules that inhibit the flexible
				operation and management of public schools, but not from any rules relating to
				the other requirements of this paragraph;(D)is created by a developer
				as a public school, or is adapted by a developer from an existing public
				school, and is operated under public supervision and direction;(E)operates in pursuit of a
				specific set of educational objectives determined by the school’s developer and
				agreed to by the charter school authorizer;(F)provides 1 or more
				programs of elementary education, secondary education, or both, including early
				childhood education, and may also provide adult education, in accordance with
				State law;(G)is nonsectarian in its
				programs, admissions policies, employment practices, and all other operations,
				and is not affiliated with a sectarian school or religious institution;(H)does not charge
				tuition;(I)complies with the Age
				Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), title VI of the Civil
				Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education
				Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation
				Act of 1973 (29 U.S.C. 794), title II of the Americans with Disabilities Act of
				1990 (42 U.S.C. 12131 et seq.), and part B of the Individuals with Disabilities
				Education Act;(J)is a school to which
				parents choose to send their children, and that admits students on the basis of
				a lottery if more students apply for admission than can be accommodated, except
				as modified by the Secretary by regulation in accordance with clause (iv) or
				(v) of section 1116(d)(4)(B);(K)complies with the same
				Federal and State audit requirements as do other elementary schools, secondary
				schools, and early childhood education programs and adult education programs,
				as applicable, in the State, unless such requirements are specifically waived
				for the purpose of this program;(L)meets all applicable
				Federal, State, and local health and safety requirements;(M)operates in accordance
				with State law; and(N)has a written performance
				contract with a charter school authorizer that includes—(i)a description of how
				student performance will be measured on the basis of—(I)State assessments that
				are required of other public schools; and(II)any other assessments
				that are mutually agreeable to the charter school authorizer and the charter
				school;(ii)a requirement that
				student academic achievement and growth, consistent with section 1111, for the
				students enrolled at the school as a whole and for each subgroup described in
				section 1111(a)(3)(D) will be used as a primary factor in decisions about the
				renewal or revocation of the charter, in addition to other criteria, as
				appropriate;(iii)the student academic
				achievement and growth, consistent with section 1111, and student retention
				goals, and, in the case of a high school, graduation rate goals for the
				students enrolled at the school as a whole and for each subgroup described in
				section 1111(a)(3)(D), and any other goals to be achieved by the end of the
				contract period;(iv)the obligations and
				responsibilities of the charter school and the charter school authorizer;
				and(v)a description of the
				autonomy that will be granted to the charter school in each area described
				under subparagraph (B).(2)Charter School
				AuthorizerThe term charter school authorizer means
				any public or nonprofit entity that has the authority under State law, and is
				approved by the Secretary, to authorize or approve a public charter
				school.(3)DeveloperThe
				term developer means any individual, group of individuals, or
				public nonprofit organization that—(A)has applied for, or been
				granted, a charter for a charter school; or(B)has received
				authorization to start a charter school.(4)Eligible
				EntityThe term eligible entity means—(A)a State educational
				agency;(B)a local educational
				agency, except a charter school that is considered a local educational agency
				under State law;(C)a charter school
				authorizer; or(D)a charter management
				organization.(5)ExpandThe
				term expand means to increase the student enrollment of an
				existing high-performing charter school by more than 50 percent or through the
				addition of not less than 2 grades to such existing charter school over the
				course of a grant or subgrant under this part.(6)High-performing charter
				schoolThe term high-performing charter school
				means—(A)in the case of a charter
				school that was not open or did not enroll students in the preceding school
				year, a charter school that has a written performance contract with a charter
				school authorizer that includes, for the students enrolled at the school as a
				whole and for each subgroup described in section 1111(a)(3)(D) for the most
				recent year for which such data are available—(i)student academic
				achievement and growth goals (as measured, in the case of a charter school that
				is an elementary school or secondary school, by performance on the statewide
				academic assessments required under section 1111(a)(2) and individual academic
				growth, consistent with section 1111(a)) that are higher than the average
				student academic achievement and growth results, consistent with section 1111,
				in demographically similar schools in the State;(ii)student retention goals
				that are similar to, or greater than, the average student retention rates in
				demographically similar schools in the State; and(iii)if the charter school
				is a high school, goals for graduation rates, rates of student enrollment at
				institutions of higher education, and rates of student persistence at
				institutions of higher education that are higher than such average rates in
				demographically similar schools in the State; or(B)in the case of a charter
				school that was open and enrolled students for the preceding school year, a
				charter school that has, for the students enrolled at the school as a whole and
				for each subgroup described in section 1111(a)(3)(D) for the most recent year
				for which such data are available—(i)student academic
				achievement and growth results (as measured, in the case of a charter school
				that is an elementary school or secondary school, by performance on the
				statewide academic assessments required under section 1111(a)(2) and individual
				academic growth, consistent with section 1111) that are significantly higher
				than the average student academic achievement and growth results, consistent
				with section 1111, in demographically similar schools in the State;(ii)student retention rates
				that are similar to or higher than the average student retention rates in
				demographically similar schools in the State; and(iii)if the school is a high
				school, higher graduation rates, rates of student enrollment at institutions of
				higher education, and rates of student persistence at institutions of higher
				education than such average rates in demographically similar schools in the
				State.(7)ReplicateThe
				term replicate means to open 1 or more new campuses of, or schools
				based on, an existing high-performing charter school under a new or existing
				charter, or both, over the course of a grant or subgrant under this
				part.5412.Program
				authorized(a)In
				generalFrom the amount available to carry out this subpart, the
				Secretary shall award grants, on a competitive basis, to eligible entities to
				enable such eligible entities to award subgrants to developers to create,
				expand, or replicate 1 or more high-performing charter schools, including
				through conversion of an existing public school into a charter school.(b)AllocationsThe
				Secretary shall use not less than 25 percent of funds to award grants to
				eligible entities described in 5411(4)(A).(c)ConsiderationsIn
				awarding grants under this subpart, the Secretary shall consider—(1)the geographic diversity
				of the eligible entities, including the distribution of grants among urban,
				suburban, and rural areas; and(2)the number of eligible
				entities in a State that are receiving grants under this subpart in any fiscal
				year.(d)Grant amount(1)In determining the amount
				of each grant to be awarded under subsection (a), the Secretary shall
				consider—(A)the number of operating
				charter schools under the jurisdiction or in the service area of the eligible
				entity;(B)to the extent
				practicable, the number of students, including students on charter school
				waiting lists, that will be served by high-performing charter schools that
				receive funds under this subpart; and(C)the amount of funds that
				is needed to implement the activities described in the approved
				application.(e)Duration(1)In
				generalEach grant awarded under this subpart shall be for an
				initial period of not more than 3 years.(2)RenewalThe
				Secretary may renew a grant awarded under this subpart for an additional period
				of not more than 2 years, if the eligible entity is achieving the objectives of
				the grant and has shown improvement on the performance measures and targets
				described in section 5417(a).(f)Limitations(1)GrantsAn
				eligible entity described under subparagraph (A) of section 5411(4) may not
				receive more than 1 grant at a time under this section.(2)SubgrantsA
				developer may not receive more than 1 grant or subgrant at a time under this
				section.(g)Reservations(1)Administrative
				ExpensesAn eligible entity that receives a grant under this
				subpart may use not more than a total of 5 percent of grant funds for
				administrative expenses associated with the grant, including for improvement of
				the eligible entity’s oversight or management of charter schools.(2)Improving authorizer
				qualityAn eligible entity described in subparagraph (A), (B), or
				(C) of section 5411(4) shall use 5 percent of grant funds for improving
				authorizer quality, including charter school oversight and monitoring systems
				and procedures for revoking or not renewing charters.(h)WaiverThe
				Secretary may waive a statutory or regulatory requirement over which the
				Secretary exercises administrative authority, except a requirement described in
				section 5411(1), if—(1)the waiver is requested
				in an approved application under this subpart; and(2)the Secretary determines
				that granting the waiver will promote the purpose of this subpart.5413.Applications(a)In
				generalEach eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information and assurances as the Secretary may require.(b)Contents(1)Eligible
				entitiesAt a minimum, the application described in subsection
				(a) shall include a description of—(A)how the eligible entity
				will use grant funds to create, expand, or replicate 1 or more high-performing
				charter schools;(B)the need for the
				high-performing charter schools that the eligible entity seeks to support,
				including information that demonstrates the interest of parents and communities
				in increasing charter school enrollment capacity, such as the number of
				students who are on waiting lists for charter schools under the jurisdiction of
				the eligible entity;(C)the performance measures
				the eligible entity will use to measure outcomes;(D)how the eligible entity
				will provide information and support to parents, families, and students
				regarding the available charter school options in a simple, clear, and easily
				accessible format and, to the extent practicable, in a language that such
				parents, families, and students can understand;(E)how the eligible entity
				will coordinate the grant funds received under this subpart with other Federal,
				State, and local funds;(F)how the eligible entity
				will ensure that each charter school within such eligible entity's jurisdiction
				or service area—(i)meets the requirements of
				section 5411(1); and(ii)provides equitable
				access and effectively serves the needs of all students, including children
				with disabilities and English learners, and implements outreach and recruitment
				practices that include families of such students;(G)how the eligible entity
				will award subgrants to developers, on a competitive basis and through a
				high-quality review process, including a description of the subgrant
				application;(H)how the eligible entity
				will target subgrants to high-performing charter schools that plan to serve
				students who attend schools that have been identified through the State
				accountability and improvement system described in section 1116;(I)the eligible entity's
				record, if applicable, of success in creating, expanding, replicating,
				managing, and overseeing high-performing charter schools, and closing
				unsuccessful schools;(J)how the eligible entity
				will hold charter schools within such eligible entity's jurisdiction
				accountable if such schools do not meet the objectives specified in the
				performance contract described in section 5411(1)(N), including by closing
				unsuccessful schools; and(K)how charter school
				authorizers are approved, monitored, held accountable for establishing rigorous
				standards, periodically reviewed, and re-approved in the State in which the
				eligible entity operates, based on the performance of the charter schools that
				such charter school authorizers authorize, including in the areas of student
				safety, financial management, and compliance with all applicable statutes and
				regulations.(2)State educational
				agenciesEach eligible entity described in section 5411(4)(A)
				shall include in the application described in paragraph (1) (in addition to the
				requirements of such paragraph), the following:(A)A description of the
				State’s laws, policies, or procedures, if applicable, that address—(i)how decisions are made to
				close unsuccessful charter schools, and how student academic achievement and
				growth, consistent with section 1111, for all students and for each subgroup of
				students described in section 1111(a)(3)(D), is a primary factor in such
				decisions;(ii)how charter schools are
				monitored and held accountable for—(I)meeting the requirements
				described in section 5411(1); and(II)providing equitable
				access and effectively serving the needs of all students, including students
				with disabilities and English learners; and(iii)how a charter school
				that is considered a local educational agency under State law, or a local
				educational agency in which a charter school is located, will comply with
				subsections (a)(5) and (e)(1)(B) of section 613 of the Individuals with
				Disabilities Education Act.(B)Information about the
				eligible entity’s record of funding charter schools, including funding charter
				school facilities.(C)Information about the
				number of charter schools in the State that—(i)have been closed or have
				had charters revoked or not renewed in the preceding 5-year period, and the
				reasons for such closures, revocations, or nonrenewals;(ii)have been identified,
				through the State accountability and improvement system, as focus schools or
				priority schools under subsection (c) or (d) of section 1116 in the preceding
				5-year period;(iii)have met objectives
				specified in the performance contract described in section 5411(1)(N);
				and(iv)the charter school
				authorizer has authorized that are high-performing charter schools, and the
				percentage of such charter schools as compared to the total number of charter
				schools that the charter school authorizer has authorized.(3)Local educational
				agenciesEach eligible entity described in section 5411(4)(B)
				shall include in the application described in paragraph (1) (in addition to the
				requirements described in such paragraph), a description of the eligible
				entity’s policies and procedures for—(A)ensuring that charter
				schools under the jurisdiction of such eligible entity have equitable access to
				school facilities and school facilities financing;(B)complying with
				subsections (a)(5) and (e)(1)(B) of section 613 of the Individuals with
				Disabilities Education Act; and(C)supporting public school
				choice.(4)Charter school
				authorizersEach eligible entity described in section 5411(4)(C)
				shall include in the application described in paragraph (1) (in addition to the
				requirements of such paragraph), the following:(A)A demonstration that the
				eligible entity has explicit and clear policies and procedures in place for the
				approval, monitoring, renewal, and closure of charter schools, and an assurance
				that such policies and procedures make student academic achievement and growth,
				consistent with section 1111, for all students and for each subgroup of
				students described in section 1111(a)(3)(D), a primary factor in such
				decisions.(B)A description of how the
				eligible entity will make publicly available (in a clear and uniform format, a
				timely manner, and a form that is easily accessible, and, to the extent
				practicable, in a language that families and students can understand)—(i)information about the
				criteria and procedures for granting, denying, revoking, and renewing charters
				for charter schools; and(ii)the results of decisions
				relating to the granting, denial, revocation, and renewal of charters for
				charter schools, including performance data and other relevant information on
				which each decision is based.(C)Information about the
				number of charter schools that the charter school authorizer has authorized in
				each of the following categories:(i)Charter schools that have
				been closed or have had charters revoked or not renewed by the eligible entity
				in the preceding 5-year period, and the reasons for such closures, revocations,
				or nonrenewals.(ii)Charter schools that
				have been identified as focus schools or priority schools under subsection (c)
				or (d) of section 1116 through the State accountability and improvement
				system.(iii)Charter schools that
				have met objectives specified in the performance contract described in section
				5411(1)(N).(iv)Charter schools that are
				high-performing charter schools, and the percentage of such charter schools as
				compared to the total number of charter schools that the charter school
				authorizer has authorized.(5)Charter management
				organizationsEach eligible entity described in section
				5411(4)(D) shall include in the application described in paragraph (1) (in
				addition to the requirements of such paragraph), a description of—(A)the qualifications of
				such eligible entity's management team; and(B)a multi-year financial
				and operating model for each of the high-performing charter schools that such
				eligible entity will create, expand, or replicate under the grant.(6)Special
				ruleIn the case of a developer that plans to open a charter
				school in a jurisdiction or service area where no eligible entity will be
				awarding subgrants under this subpart for the fiscal year for which the
				developer applies, the Secretary may award a grant to such developer if such
				developer has an approved application that includes the requirements described
				in subparagraphs (A) through (F) of paragraph (1) and paragraph (5). The
				requirements of subsections (b) and (c) of section 5416 and section 5417(c)
				shall apply to a developer receiving a grant under this paragraph in the same
				manner as such sections apply to a developer receiving a subgrant under section
				5416, except that the developer shall submit the data under section 5417(c)
				directly to the Secretary.5414.Selection criteria;
				priority(a)Selection
				Criteria(1)In
				GeneralIn awarding grants to eligible entities under this
				subpart, the Secretary shall consider—(A)the quality of the
				eligible entity's application;(B)the eligible entity’s
				record, if applicable, of success in creating, expanding, replicating,
				managing, and overseeing high-performing charter schools;(C)the eligible entity’s
				record of discontinuing funding or closing low-performing charter schools,
				including, as applicable, by revoking or not renewing the charters of such
				charter schools, and the eligible entity’s commitment to discontinuing funding
				or closing low-performing charter schools in the future;(D)the extent to which the
				eligible entity demonstrates that such eligible entity will award subgrants
				targeted to serving students who attend schools that have been identified as
				focus schools or priority schools under subsection (c) or (d) of section 1116
				through the State accountability and improvement system;(E)the quality of the
				eligible entity’s plan for supporting subgrant recipients, through such
				activities as technical assistance, directly or through grants, contracts, or
				cooperative agreements, in order to—(i)improve student academic
				achievement and growth, consistent with section 1111, for all students and for
				each subgroup of students described in section 1111(a)(3)(D); and(ii)promote effective
				outreach to, and recruitment of, students who are children with disabilities
				and students who are English learners, and the parents and families of such
				students; and(F)the extent to which the
				State in which the eligible entity operates provides for and enforces
				high-quality standards for charter school authorizers, including by
				establishing standards for rigorous and periodic reviews.(2)State Educational
				AgenciesIn the case of an applicant that is an eligible entity
				described in section 5411(4)(A), in addition to the elements described in
				paragraph (1), the Secretary shall also consider the extent to which such
				eligible entity—(A)ensures that charter
				schools receive equitable funding compared to other public schools in the
				State, and a commensurate share of Federal, State, and local revenues compared
				to public schools in the State, including equitable State funding to support
				early childhood education programs operated by charter schools in the State, in
				accordance with State law; and(B)provides charter schools
				with equitable access to funds for facilities (which may include funds for
				leasing or purchasing facilities or for making tenant improvements), assistance
				for facilities acquisition, access to public facilities, the ability to share
				in the proceeds of bonds and levies, or other support related to
				facilities.(3)Local educational
				agenciesIn the case of an applicant that is an eligible entity
				described in section 5411(4)(B) (except for a charter school that is considered
				a local educational agency under State law), in addition to the elements
				described in paragraph (1), the Secretary shall also consider—(A)if charter schools are
				operating within the area served by such eligible entity, the extent to which
				the eligible entity has policies and procedures in place to ensure that—(i)charter schools have
				equitable access to school facilities; or(ii)charter schools are not
				denied access to available public school facilities; and(B)the extent to which the
				eligible entity demonstrates support for public school choice.(4)Charter School
				AuthorizersIn the case of an applicant that is an eligible
				entity described in section 5411(4)(C), in addition to the elements described
				in paragraph (1), the Secretary shall also consider the eligible entity’s
				record of success in authorizing and supporting high-performing charter
				schools.(5)Charter management
				organizationsIn the case of an applicant that is an eligible
				entity described in section 5411(4)(D), in addition to the elements described
				in paragraph (1), as applicable, the Secretary shall also consider—(A)the quality of the
				eligible entity’s management team; and(B)the quality and
				sustainability of the eligible entity’s multi-year financial and operating
				model.(b)Priority(1)Students from
				low-income familiesIn awarding grants under this subpart, the
				Secretary shall give priority to eligible entities that propose to create,
				expand, or replicate high-performing charter schools that plan to enroll a
				large percentage of students from low-income families.(2)DiversityIn
				awarding grants under this subpart, the Secretary may give priority to eligible
				entities that propose to create, expand, or replicate a high-performing charter
				school that will have a diverse student population.(3)State educational
				agenciesIn the case of an applicant that is an eligible entity
				described in section 5411(4)(A), the Secretary shall give priority to such
				eligible entities—(A)from States that do not
				have a law that prohibits, or effectively inhibits, increasing the number of
				high-performing charter schools in the State;(B)from States that—(i)provide for, and
				adequately support, 2 or more charter school authorizers, of which not less
				than 1 is a statewide charter school authorizer; or(ii)in the case of States in
				which local educational agencies are the only charter school authorizers, from
				States that—(I)allow for an appeals
				process through which developers have an opportunity to appeal a denial to
				another authorizer that will issue a final determination regarding whether or
				not to grant the developer a charter; and(II)require charter school
				authorizers to indicate an affirmative interest in serving as charter school
				authorizers; and(C)that have a policy or
				procedure in place that ensures that—(i)charter schools are
				reauthorized or have their charter renewed not less than once every 5 years;
				and(ii)charter schools submit
				independently audited financial statements to the authorizer.5415.Uses of
				funds(a)Required uses of
				fundsEach eligible entity receiving a grant under section
				5412(a) shall—(1)use not less than 95
				percent of the remaining grant funds, after the reservations made under section
				5412(g), to award subgrants to 1 or more developers, as described in section
				5416, to enable such developers to create, expand, or replicate 1 or more
				high-performing charter schools (which may include opening new schools or
				converting existing schools into charter schools) in the area served by the
				eligible entity or under the jurisdiction of the eligible entity;(2)in awarding subgrants,
				give priority to developers that propose to create, expand, or replicate a
				high-performing charter school in which a large percentage of the students
				enrolled are from low-income families;(3)provide developers who
				are receiving a subgrant with support and technical assistance in—(A)improving student
				academic achievement and growth, consistent with section 1111;(B)effectively serving the
				needs of all students, including students who are children with disabilities
				and students who are English learners; and(C)implementing outreach and
				recruitment practices that includes families of students who are children with
				disabilities and English learners;(4)directly, or through a
				partnership with a nonprofit organization (such as a community-based
				organization), develop and implement parent, family, and student information,
				outreach, and recruitment programs to provide information and support to
				parents, families, and students about the public school choice options
				available to them, including students who are children with disabilities and
				students who are English learners, in a simple, clear, and easily accessible
				format and, to the extent practicable, in a language that such parents,
				families, and students can understand.(b)Permissible use of
				fundsEach eligible entity receiving a grant under section
				5412(a) may use not more than 2.5 percent of grant funds to disseminate
				information to public schools in the eligible entity's jurisdiction or service
				area about lessons learned through the grant activities, in order to—(1)successfully address the
				education needs of all students, including students who are children with
				disabilities and students who are English learners; and(2)replicate high-performing
				charter school models.5416.Subgrants(a)ApplicationsEach
				developer that desires to receive a subgrant under this subpart shall submit an
				application to the appropriate eligible entity at such time, in such form, and
				including such information and assurances as the eligible entity may reasonably
				require, which shall include the information required under subparagraphs (A)
				through (F) of paragraph (1) and paragraph (5) of section 5413(b).(b)Use of
				fundsA developer that receives a subgrant under this subpart
				shall use such subgrant funds to create, expand, or replicate 1 or more
				high-performing charter schools, which may include carrying out the following
				activities:(1)If necessary, carrying
				out not more than 12 months of planning and program design, unless such
				developer demonstrates the need for an additional planning period of not more
				than 3 months.(2)Recruiting and providing
				preparation, induction, and professional development for teachers, school
				leaders, and other staff who will work in a charter school that is supported by
				the developer.(3)Acquiring necessary
				equipment, supplies, and educational materials, including curricula,
				assessments, and instructional materials.(4)Professional development
				and implementation of systems for the delivery of appropriate services for
				students who are children with disabilities and students who are English
				learners, including through centralizing, purchasing, or sharing the provision
				of such services with other organizations.(5)Develop transportation
				systems to provide transportation to students to and from the school.(6)Paying operational costs
				for a charter school that cannot be met through State or local funding
				sources.(7)Directly, or through a
				partnership with a nonprofit organization (including a community-based
				organization), developing and implementing parent, family, and student
				information and outreach programs to provide information and support to
				parents, families, and students about each charter school, in a simple, clear,
				and easily accessible format and, to the extent practicable, in a language that
				the parents, families, and students can understand.(8)Developing and
				implementing effective outreach and recruitment strategies to inform families
				of students who are children with disabilities and students who are English
				learners about the charter school, the charter school admissions process, and
				the charter school's plan to effectively provide appropriate educational and
				related services to such students.(9)Evaluating and
				disseminating information, including through technical assistance, about the
				effectiveness of the activities supported by the subgrant.(c)LimitationsNot
				more than 1 percent of subgrant funds may be used to carry out the activities
				described in subsection (b)(9).5417.Performance measures;
				reports(a)Performance Measures
				and TargetsEach eligible entity receiving a grant under this
				subpart shall establish performance measures and annual targets, approved by
				the Secretary, for the charter schools that are created, expanded, or
				replicated with funds provided through a grant or subgrant under this subpart.
				Such measures and targets shall include, at a minimum, in the aggregate and
				disaggregated by each subgroup of students described in section
				1111(a)(3)(D)—(1)the number of students
				enrolled in each charter school;(2)the number of students
				enrolled in each high-performing charter school;(3)the number of students
				enrolled in each high-performing charter school who were formerly attending a
				school that has been identified as a focus school or priority school under
				subsection (c) or (d) of section 1116 through the State accountability and
				improvement system;(4)student academic
				achievement and growth, consistent with section 1111, including, if applicable,
				performance on the State academic assessments required under section
				1111(a)(2), and student growth consistent with section 1111;(5)student retention
				rates;(6)in the case of a public
				charter school that is a high school, student graduation rates, and student
				rates of enrollment and persistence in institutions of higher education;
				and(7)other measures required
				by the Secretary.(b)ReportsEach
				eligible entity receiving a grant under this subpart shall annually prepare and
				submit a report to the Secretary containing the information described under
				subsection (a).(c)DevelopersEach
				developer receiving a subgrant under this subpart from an eligible entity shall
				provide the eligible entity with the data necessary to comply with the
				requirements of this section.5418.Federal formula
				allocation during first year and for successive enrollment expansions(a)In
				generalFor purposes of the allocation to schools by the States
				or their agencies of funds under part A of title I, and any other Federal funds
				which the Secretary allocates to States on a formula basis, the Secretary and
				each State educational agency shall take such measures as are necessary to
				ensure that every charter school receives the Federal funding for which the
				charter school is eligible not later than 5 months after the charter school
				first opens, notwithstanding the fact that the identity and characteristics of
				the students enrolling in that charter school are not fully and completely
				determined until that charter school actually opens. The measures similarly
				shall ensure that every charter school expanding its enrollment in any
				subsequent year of operation receives the Federal funding for which the charter
				school is eligible not later than 5 months after such expansion.(b)Adjustment and late
				openings(1)In
				generalThe measures described in subsection (a) shall include
				provision for appropriate adjustments, through recovery of funds or reduction
				of payments for the succeeding year, in cases where payments made to a charter
				school on the basis of estimated or projected enrollment data exceed the
				amounts that the school is eligible to receive on the basis of actual or final
				enrollment data.(2)RuleFor
				charter schools that first open after November 1 of any academic year, the
				State, in accordance with guidance provided by the Secretary and applicable
				Federal statutes and regulations, shall ensure that such charter schools that
				are eligible for the funds described in subsection (a) for such academic year
				have a full and fair opportunity to receive those funds during the charter
				schools' first year of operation.5419.Records
				transferState educational
				agencies and local educational agencies receiving funds under part A of title I
				or any other Federal funds from the Secretary, shall, in the most timely manner
				possible and to the extent practicable, ensure that a student's records and, if
				applicable, a student's individualized education program as defined in section
				602 of the Individuals with Disabilities Education Act, are transferred to a
				charter school upon the transfer of the student to the charter school, and to
				another public school upon the transfer of the student from a charter school to
				another public school, in accordance with applicable State law.5420.National
				activitiesFrom funds made
				available under this subpart for each fiscal year, the Secretary may reserve
				not more than 5 percent for national activities to carry out (directly or
				through grants, contracts that use a competitive bidding process, or
				cooperative agreements) research, development, data collection, technical
				assistance, outreach, and dissemination activities, including—(1)research, technical
				assistance, and other activities to assist eligible entities receiving a grant
				under this subpart, and other eligible entities in improving the entity's
				capacity to—(A)create, expand,
				replicate, operate, or support high-performing charter schools that meet the
				needs of, and improve the outcomes for, all students, including students who
				are children with disabilities and students who are English learners;(B)support charter school
				authorizers to improve quality through the adoption of research-based policies
				and procedures and increased capacity; and(C)work to turn around
				schools that have been identified as focus schools or priority schools under
				subsection (c) or (d) of section 1116 through the State accountability and
				improvement system;(2)providing for the
				research and dissemination of information about specific charter school models
				and program characteristics for which there is strong evidence of a significant
				impact on improving student academic achievement and growth, consistent with
				section 1111, for all students, including students who are children with
				disabilities and English learners;(3)developing and
				implementing activities that help parents, families, students, and the
				community identify and access high-performing charter schools;(4)providing for the
				collection of information regarding the financial resources available to
				charter schools (including access to private capital) and widely disseminating
				to charter schools any such relevant information and model descriptions of
				successful programs; and(5)carrying out other
				related activities.2Charter school
				facility acquisition, construction, and renovation5431.PurposeThe purpose of this subpart is to provide
				grants to eligible entities to improve access to facilities and facilities
				financing for high-performing charter schools and assist such schools to
				address the cost of acquiring, constructing, and renovating facilities.5432.DefinitionsIn this subpart:(1)Eligible
				entityThe term eligible entity means—(A)a State educational
				agency;(B)a local educational
				agency, except a charter school that is considered a local educational agency
				under State law;(C)a nonprofit
				entity;(D)a State financing
				authority; or(E)a consortium of entities
				described in any of subparagraphs (A) through (D).(2)High-performing charter
				schoolThe term high-performing charter school has
				the meaning given such term in section 5411.(3)Per-Pupil Facilities
				Aid ProgramThe term per-pupil facilities aid
				program means a program—(A)that is specified in
				State law;(B)that provides annual
				financing, on a per-pupil basis, for charter school facilities; and(C)in which a State makes
				payments, on a per-pupil basis, to charter schools to provide such schools with
				financing—(i)that is dedicated solely
				for funding charter school facilities; or(ii)a portion of which is
				dedicated for funding charter school facilities.5433.Grants to eligible
				entities(a)Credit enhancement
				grantsThe Secretary shall use not less than 65 percent of the
				amount available to carry out this subpart to award grants on a competitive
				basis to eligible entities to enable such eligible entities to demonstrate
				innovative credit enhancement methods of assisting high-performing charter
				schools to access private sector capital to address the cost of acquiring,
				constructing, and renovating facilities by enhancing the availability of loans
				or bond financing.(b)Other facilities
				grantsThe Secretary shall use the remainder of the amount
				available to carry out this subpart to award grants on a competitive basis to
				eligible entities to—(1)improve access to
				facilities and facilities financing for high-performing charter schools,
				through methods that may include—(A)leveraging State and
				local facilities funds, including the cost of implementing school bond programs
				that include high-performing charter schools;(B)implementing
				open-facilities-access programs or making available renovated or adapted space
				for high-performing charter schools; and(C)assisting with
				constructing or improving, at low cost, facilities for high-performing charter
				schools through innovative methods; and(2)support an eligible
				entity described in section 5432(1)(A) in the establishment, enhancement, and
				administration of a per-pupil facilities aid program through Federal payments
				that shall be not more than—(A)90 percent of the cost,
				for the first fiscal year for which the program receives assistance under this
				subsection;(B)80 percent in the second
				such year;(C)60 percent in the third
				such year;(D)40 percent in the fourth
				such year; and(E)20 percent in the fifth
				such year.(c)State Share of
				Per-Pupil Facilities Aid ProgramA State receiving a grant under
				subsection (b)(2) may partner with 1 or more organizations to provide not more
				than 50 percent of the State share of the cost of establishing, enhancing, or
				administering the per-pupil facilities aid program.(d)Grant
				amountIn determining the amount of each grant to be awarded
				under this subpart, the Secretary shall consider—(1)the quality of the
				application submitted under section 5435;(2)the number of students
				that are served or may be served by high-performing charter schools that would
				receive assistance under the grant program; and(3)the amount of funds that
				is needed to implement the activities described in the approved
				application.(e)Supplement not
				supplantFunds made available under this section shall be used to
				supplement, and not supplant, State and local public funds expended to provide
				programs for charter schools.5434.Charter school
				objectivesAn eligible entity
				receiving a grant under this subpart shall use the funds to assist 1 or more
				high-performing charter schools to accomplish 1 or both of the following
				objectives:(1)The acquisition (by purchase, lease,
				donation, or otherwise) of an interest (including an interest held by a third
				party for the benefit of a charter school) in improved or unimproved real
				property that is necessary to commence or continue the operation of a charter
				school.(2)The construction of new facilities, or the
				renovation, repair, or alteration of existing facilities, necessary to commence
				or continue the operation of a charter school.5435.Applications;
				selection criteria(a)In
				generalEach eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information and assurances as the Secretary may require.(b)ContentsAn
				application submitted under subsection (a) shall include—(1)a description of the
				activities that the eligible entity proposes to carry out using funds received
				under this subpart;(2)a demonstration that the
				eligible entity will consider the quality of a charter school when
				determining—(A)which charter schools
				will receive assistance under this subpart;(B)how much grant assistance
				will be provided to each charter school; and(C)the type of assistance
				that each charter school will receive;(3)a description of the
				eligible entity’s record of successfully carrying out the activities that such
				eligible entity proposes to carry out;(4)if applicable, the
				eligible entity’s record of leveraging private-sector funding and a description
				of how the proposed activities will leverage the maximum amount of
				private-sector financing capital relative to the amount of government
				funding;(5)an explanation of how the
				eligible entity possesses sufficient expertise in education to evaluate the
				likelihood of success of a charter school for which facilities financing is
				sought;(6)in the case of an
				application submitted by an eligible entity that includes 1 or more State or
				local educational agencies, a description of the agency's policies and
				procedures for ensuring that charter schools have equitable access to school
				facilities; and(7)such other information as
				the Secretary may reasonably require.(c)Selection
				CriteriaIn awarding grants under this subpart, the Secretary
				shall consider—(1)the quality of the
				eligible entity's application;(2)the extent to which the
				eligible entity proposes to support high-performing charter schools that plan
				to enroll a large percentage of students from low-income families;(3)the extent to which the
				eligible entity proposes to support high-performing charter schools that plan
				to enroll a large percentage of students who attend schools that have been
				identified as focus schools or priority schools under subsection (c) or (d) of
				section 1116 through the State accountability and improvement system;(4)the geographic diversity
				of the eligible entities, including the distribution of grants between urban
				and rural areas; and(5)the number of eligible
				entities in a State that are receiving grants under this subpart in any fiscal
				year.5436.Reserve
				account(a)Use of
				fundsTo assist charter schools with addressing the cost of
				acquiring, constructing, and renovating facilities and accessing facilities and
				facilities financing, an eligible entity receiving a grant under section
				5433(a) shall, in accordance with State and local law, directly or indirectly,
				alone or in collaboration with others, deposit the funds received under this
				subpart (other than funds used for administrative costs in accordance with
				section 5437) in a reserve account established and maintained by the eligible
				entity for this purpose. Amounts deposited in such account shall be used by the
				eligible entity for 1 or more of the following purposes:(1)Guaranteeing, insuring,
				and reinsuring bonds, notes, evidences of debt, loans, and interests therein,
				the proceeds of which are used for an objective described in section
				5434.(2)Guaranteeing and insuring
				leases of personal and real property for an objective described in section
				5434.(3)Facilitating financing by
				identifying potential lending sources, encouraging private lending, and other
				similar activities that directly promote lending to, or for the benefit of,
				charter schools.(4)Facilitating the issuance
				of bonds by charter schools, or by other public entities for the benefit of
				charter schools, by providing technical, administrative, and other appropriate
				assistance (including the recruitment of bond counsel, underwriters, and
				potential investors and the consolidation of multiple charter school projects
				within a single bond issue).(b)InvestmentFunds
				received under this subpart and deposited in the reserve account established
				under subsection (a) shall be invested in obligations issued or guaranteed by
				the United States or a State, or in other similarly low-risk securities.(c)Reinvestment of
				earningsAny earnings on funds received under this subpart shall
				be deposited in the reserve account established under subsection (a) and used
				in accordance with such subsection.5437.Limitation on
				administrative costsAn
				eligible entity may use not more than 2.5 percent of the funds received under
				this subpart for the administrative costs of carrying out the eligible entity's
				responsibilities under this subpart.5438.Audits and
				reports(a)Financial record
				maintenance and auditThe financial records of each eligible
				entity receiving a grant under this subpart shall be maintained in accordance
				with generally accepted accounting principles and shall be subject to an annual
				audit by an independent public accountant.(b)Reports(1)Grantee annual
				reportsEach eligible entity receiving a grant under this subpart
				annually shall submit to the Secretary a report of the eligible entity's
				operations and activities under this subpart.(2)ContentsEach
				annual report submitted under paragraph (1) shall include—(A)a copy of the most recent
				financial statements, and any accompanying opinion on such statements, prepared
				by the independent public accountant reviewing the financial records of the
				eligible entity;(B)a copy of any report made
				on an audit of the financial records of the eligible entity that was conducted
				under subsection (a) during the reporting period;(C)if applicable, an
				evaluation by the eligible entity of the effectiveness of the eligible entity's
				use of the Federal funds provided under this subpart in leveraging private
				funds;(D)a listing and description
				of the charter schools served during the reporting period and the performance
				of such charter schools in increasing student achievement and growth,
				consistent with section 1111;(E)a description of the
				activities carried out by the eligible entity to assist charter schools in
				meeting the objectives set forth in section 5434; and(F)a description of the
				characteristics of lenders and other financial institutions participating in
				the activities undertaken by the eligible entity under this subpart during the
				reporting period, if applicable.(3)Secretarial
				reportThe Secretary shall review the reports submitted under
				paragraph (1) and shall provide a comprehensive annual report to Congress on
				the activities conducted under this subpart.5439.No full faith and
				credit for grantee obligationsNo financial obligation of an eligible
				entity entered into pursuant to this subpart (such as an obligation under a
				guarantee, bond, note, evidence of debt, or loan) shall be an obligation of, or
				guaranteed in any respect by, the United States. The full faith and credit of
				the United States is not pledged to the payment of funds which may be required
				to be paid under any obligation made by an eligible entity pursuant to any
				provision of this subpart.5440.Recovery of
				funds(a)In
				generalThe Secretary, in accordance with chapter 37 of title 31,
				United States Code, shall collect—(1)all of the funds in a
				reserve account established by an eligible entity under section 5436(a) if the
				Secretary determines, not earlier than 2 years after the date on which the
				eligible entity first received funds under this subpart, that the eligible
				entity has failed to make substantial progress in carrying out the purposes
				described in such section; or(2)all or a portion of the
				funds in a reserve account established by an eligible entity under section
				5436(a) if the Secretary determines that the eligible entity has permanently
				ceased to use all or a portion of the funds in such account to accomplish any
				purpose described in such section.(b)Exercise of
				authorityThe Secretary shall not exercise the authority provided
				in subsection (a) to collect from any eligible entity any funds that are being
				properly used to achieve 1 or more of the purposes described in section
				5436(a).(c)ProceduresThe
				provisions of sections 451, 452, and 458 of the General Education Provisions
				Act shall apply to the recovery of funds under subsection (a).(d)ConstructionThis
				section shall not be construed to impair or affect the authority of the
				Secretary to recover funds under part D of the General Education Provisions
				Act..EVoluntary
			 public school choice5501.Voluntary public
			 school choiceTitle V (20
			 U.S.C. 7201 et seq.) is further amended by adding at the end the
			 following:EVoluntary
				public school choice programs5501.Grants(a)AuthorizationFrom
				funds made available to carry out this part, the Secretary shall award grants,
				on a competitive basis, to eligible entities to enable the entities to
				establish or expand a program of public school choice (referred to in this part
				as a program) in accordance with this part in order to increase
				student academic achievement and student growth by increasing the educational
				options available to students who are served by high-need local educational
				agencies.(b)DurationGrants
				awarded under subsection (a) may be awarded for a period of 3 years and may be
				renewed for not more than an additional 2 years if the Secretary finds that the
				grantee is achieving the objectives of the grant.5502.Uses of
				funds(a)Required use of
				fundsAn eligible entity that receives a grant under this part
				shall use the grant funds to establish or expand inter- or intra-district
				public school choice programs for students attending the lowest-performing
				schools that enable those students to attend high-quality public elementary
				schools and secondary schools, including charter schools.(b)Permissible uses of
				fundsAn eligible entity that receives a grant under this part
				may use the grant funds for—(1)planning or designing a
				program (for not more than 1 year);(2)transportation services
				to and from high-quality schools for participating students;(3)improving public school
				finance systems to allow school funding to follow students, including tuition
				transfer payments to high-quality public elementary schools or secondary
				schools to which students transfer under the program;(4)capacity-enhancing
				activities that enable high-quality public elementary schools or secondary
				schools to accommodate transfer requests under the program;(5)public education and
				recruitment campaigns to inform students attending the lowest-performing
				schools and their parents about the program and to facilitate their
				participation; and(6)other costs reasonably
				necessary to implement the program, such as the development of lottery
				systems.(c)Nonpermissible uses of
				fundsAn eligible entity that receives a grant under this part
				may not use the grant funds for school construction.(d)Administrative
				expensesThe eligible entity may use not more than 5 percent of
				the funds made available through a grant under this part for any fiscal year
				for administrative expenses.5503.Applications(a)SubmissionAn
				eligible entity that desires a grant under this part shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.(b)ContentsAn
				application submitted under subsection (a) shall include a comprehensive plan
				that describes—(1)the activities to be
				carried out;(2)how the
				activities—(A)will increase access to
				high-quality schools for students attending the lowest-performing
				schools;(B)will increase the student
				academic achievement and student academic growth of students participating in
				the grant activities, including English learners and students with
				disabilities; and(C)if applicable, will
				increase diversity within a school or local educational agency;(3)how students will be
				selected to participate in grant activities, including the design and
				implementation of a lottery system if the program is oversubscribed, and how
				students and parents will be informed of their opportunity to
				participate;(4)how the program will be
				coordinated with and leverage other related Federal and non-Federal funding and
				programs;(5)how the applicant will
				continue to implement the plan after the period of the grant has
				expired;(6)if the activities
				required under section 5505(a)(2) are to be carried out in partnership with a
				public or other nonprofit organization, a description of the organization’s
				experience, capacity, responsibilities, and how the eligible entity will
				monitor the public or other nonprofit organization’s effectiveness in carrying
				out such activities; and(7)such other information as
				the Secretary may require.(c)Selection
				criteriaIn selecting grantees under this part, the Secretary
				shall consider—(1)the quality of the
				applicant’s comprehensive plan;(2)the extent to which the
				applicant can demonstrate that its grant activities will increase student
				academic achievement and student academic growth for students participating in
				the grant activities, including English learners and students who are children
				with disabilities; and(3)the extent to which the
				applicant can demonstrate that its grant activities will ensure that parents
				and students are informed of the program, in a clear and uniform format and, to
				the extent practicable, in a language that the parents and students can
				understand, to increase the likelihood that parents will have their children
				participate in the grantee's program.5504.PrioritiesIn awarding grants under this part, the
				Secretary shall give priority to an eligible entity that proposes to—(1)establish or expand an
				inter-district choice program that serves a large percentage of students from
				low-income families; and(2)establish or expand a
				program that will increase diversity.5505.Requirements and
				voluntary participation(a)Parent and community
				involvement and noticeIn carrying out a program under this part,
				an eligible entity shall carry out the following:(1)Develop the program
				with—(A)the involvement of
				parents and other education stakeholders in the community to be served;
				and(B)individuals who will
				carry out the program, including administrators, teachers, principals, and
				other staff.(2)Develop and carry out the
				following activities, alone or in partnership with a public or other nonprofit
				organization that has a record of success in implementing such
				activities:(A)Disseminating timely and
				accurate information about the program to parents of students attending the
				lowest-performing schools, in a clear and uniform format and, to the extent
				practicable, in a language that parents can understand, including through the
				use of a variety of effective and innovative outreach approaches, such as by
				sending customized letters to each family about available programs.(B)Providing education and
				training to parents of students attending the lowest-performing schools to
				enable the parents to use the information provided under subparagraph (A) in
				their decisions about their children’s education.(b)Selection of
				studentsAn eligible entity that receives a grant under this part
				shall select students to participate in a program on the basis of a lottery, if
				more students apply for admission to the program than can be
				accommodated.(c)Voluntary
				participationStudent participation in a program funded under
				this part shall be voluntary.(d)Performance
				measures(1)In
				generalEach eligible entity awarded a grant under this part
				shall establish performance measures and targets that—(A)are approved by the
				Secretary;(B)are implemented for each
				program established or expanded with funds provided under this part; and(C)at a minimum,
				track—(i)the number of students
				participating;(ii)the participating
				students’ academic achievement and student academic growth;(iii)in the case of
				participating high school students, the graduation rates for the participating
				students;(iv)the extent to which
				students in schools participating in the programs or schools funded under this
				part are being educated in diverse schools and classrooms; and(v)any other measure
				required by the Secretary.(2)ReportsEach
				eligible entity awarded a grant under this part shall annually report to the
				Secretary on its performance on the measures and targets established under
				paragraph (1), and shall provide that information both in the aggregate and
				disaggregated for each subgroup of students described in section
				1111(a)(2)(B)(x).5506.EvaluationsFrom the amount reserved for evaluation
				activities in accordance with section 9601(a), the Secretary, acting through
				the Director of the Institute of Education Sciences, shall, in consultation
				with the relevant program office at the Department, evaluate the implementation
				and impact of the activities supported under this part, consistent with section
				9601, including—(1)how, and the extent to
				which, the programs promote educational equity and excellence;(2)the characteristics of
				the students participating in the programs; and(3)the effect of the
				programs on the academic achievement and student academic growth of students
				participating in the programs both in the aggregate and disaggregated for each
				subgroup of students described in section 1111(a)(2)(B)(x).5507.DefinitionsIn this part:(1)Charter
				schoolThe term charter school has the meaning given
				such term in section 5411.(2)Eligible
				entityThe term eligible entity means—(A)1 or more high-need local
				educational agencies applying with 1 or more other local educational agencies;
				or(B)a State educational
				agency applying with 1 or more high-need local educational agencies.(3)Lowest-performing
				schoolThe term lowest-performing school means a
				public elementary school or secondary school that has been identified as a
				focus school under section 1116(c) or a priority school under section
				1116(d)..FCollege Information Demonstration Program5601.College Information
			 Demonstration ProgramTitle V
			 (20 U.S.C. 7201 et seq.) is further amended by adding at the end the
			 following:FCollege Information Demonstration Program5601.College Information
				Demonstration Program(a)Program
				AuthorizedThe Secretary
				shall establish a model demonstration program that explores the effectiveness
				of services and programs that increase student awareness of and access to
				postsecondary education, by providing cost-effective, semi-customized
				information, as described in subsection (c), to all secondary school students
				at high-need schools that will increase the likelihood that such students
				will—(1)apply to an institution of higher
				education;(2)apply for financial aid;(3)enroll in an institution of higher
				education; or(4)receive financial aid.(b)PriorityIn
				determining which high-need schools to include in the demonstration program
				under this section, the Secretary shall give priority to high-need schools in
				areas that, due to geography or resources, have little or no access to
				postsecondary education counseling services.(c)Information for
				students(1)ContentAs
				part of the demonstration program under this section, the Secretary shall
				develop, using the best available evidence and research, a packet of
				postsecondary education information that will inform students about the net
				price of institutions of higher education and available financial aid and give
				guidance on how to apply to institutions of higher education and how to seek
				financial assistance. The Secretary shall consider including, as applicable,
				the following information for secondary school students at high-need
				schools:(A)Guidance on application
				strategies that is designed to help students understand how to select an
				institution of higher education, how to apply, and how to seek financial
				assistance, and deadlines for applying to institutions of higher education, as
				well as a copy of the common application for use in applying to institutions of
				higher education.(B)Information on Federal
				and State financial aid options, including a description of available grants,
				scholarships, and loans, and the application processes for grants,
				scholarships, and loans.(C)The likely net cost
				at—(i)a flagship State
				institution of higher education; and(ii)a local public
				institution of higher education.(D)A list of the
				institutions of higher education that meet 100 percent of students' financial
				need.(E)Information about
				application fee waivers for qualified students.(2)DevelopmentIn
				developing the information materials described in paragraph (1), the Secretary
				shall consult with State educational agencies, college mentors, college
				admissions staff, financial aid staff, student and parent focus groups, and
				secondary school guidance counselors to ensure that the information provided is
				age-appropriate and easily understood.(3)CustomizationIn
				developing the information materials described in paragraph (1), the Secretary
				shall, to the extent possible, customize such information based on—(A)geographic location;
				and(B)family income.(d)Evaluation;
				Report(1)EvaluationThe Secretary shall evaluate the
				demonstration program established under this section, using both qualitative
				and quantitative methods, to examine the effectiveness of the demonstration
				program on a student's likelihood of—(A)applying to an institution of higher
				education;(B)applying for financial aid;(C)enrolling in an institution of higher
				education; and(D)receiving financial aid.(2)Reports(A)Preliminary
				reportNot later than 2 years after the date of enactment of the
				Strengthening America's Schools Act of 2013, the Secretary shall submit a
				preliminary report to Congress containing the information described in
				subparagraph (B).(B)Final
				reportNot later than 5 years after the date of enactment of the
				Strengthening America's Schools Act of 2013, the Secretary shall submit a
				report to Congress that includes—(i)the information gathered
				from the evaluation described in paragraph (1);(ii)an analysis of the costs
				and benefits of the demonstration program carried out under this section;
				and(iii)recommendations to
				Congress on how the Federal government, States, and schools can improve efforts
				to provide students with information that increases postsecondary education
				access and
				affordability..VIPromoting flexibility;
			 rural education6101.Promoting
			 flexibilityTitle VI (20
			 U.S.C. 7301 et seq.) is amended—(1)by striking the title heading and inserting
			 the following: Promoting
			 Flexibility; Rural Education; and(2)by striking part A and
			 inserting the following:ATransferability6101.Transferability of
				funds(a)Transfers by
				states(1)Authority to
				transferExcept as provided in paragraph (2), in accordance with
				this part, a State may transfer up to 100 percent of the State funds allotted
				to the State for a fiscal year for use for State-level activities described in
				this Act that are carried out as part of a grant program in which funds for the
				grant are distributed by a formula to 1 or more other State formula grant
				programs under this Act for such fiscal year.(2)Prohibition against
				transferring funds out certain titlesA State may not transfer,
				pursuant to paragraph (1), any funds that originate in title I or III out of
				such respective title.(b)Transfers by local
				educational agencies(1)Authority to
				transferExcept as provided in paragraph (2), in accordance with
				this part, a local educational agency may transfer up to 100 percent of the
				funds allocated to it for a fiscal year for use for local-level activities
				described in this Act that are carried out as part of a grant program in which
				funds for the grant are distributed by a formula to 1 or more other local
				educational agency formula grant programs under this Act for such fiscal
				year.(2)Prohibition against
				transferring funds out of certain titlesA local educational
				agency may not transfer, pursuant to paragraph (1), any funds that originate in
				title I, III, or VIII or part A of title VII out of such respective
				title.(3)Special rule with
				respect to rural districtsExcept as provided in paragraph (2), a
				local educational agency that is eligible to receive assistance under part B
				may transfer 100 percent of the funds allocated to it for a fiscal year for use
				for local-level activities described in this Act that are carried out as part
				of a grant program in which funds for the grant are distributed by a formula to
				1 or more other local educational agency formula grant programs under this Act
				for such fiscal year or to carry out activities under a grant program in which
				funds for the grant are distributed by formula to States.(c)Applicable
				rules(1)In
				generalExcept as otherwise provided in this part, funds
				transferred pursuant to this section are subject to each of the rules and
				requirements applicable to the funds under the provision to which the
				transferred funds are transferred.(2)ConsultationEach
				State educational agency or local educational agency that transfers funds under
				this section shall conduct consultations in accordance with section 9501, if
				such transfer transfers funds from a program that provides for the
				participation of students, teachers, or other educational personnel, from
				private schools..
				6102.Rural
			 educationPart B of title VI
			 (20 U.S.C. 7341 et seq.) is amended—(1)by striking section
			 6211;(2)by redesignating sections
			 6212 and 6213 as sections 6211 and 6212, respectively;(3)in section 6211, as
			 redesignated by paragraph (2)—(A)in the section heading,
			 by striking Grant;(B)in subsection (a), by
			 striking activities authorized and all that follows through the
			 period at the end of paragraph (5) and inserting activities consistent
			 with section 6101(b).;(C)in subsection (b)—(i)in paragraph (1)—(I)by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (4);(II)by striking
			 section 6211(b) and inserting subsection (d);
			 and(III)by striking
			 section 6211(c) and inserting subpart 2 of part A of
			 title II; and(ii)by striking paragraph
			 (2) and inserting the following:(2)Determination of
				initial amount(A)In
				GeneralThe initial amount referred to in paragraph (1) is equal
				to $100 multiplied by the total number of students in excess of 50 students, in
				average daily attendance at the schools served by the local educational agency,
				plus $20,000, except that the initial amount may not exceed $60,000.(B)Appropriation more than
				$211,723,832Notwithstanding subparagraph (A), if the
				appropriation for this part is more than $211,723,832, a grant under this part
				shall not be less than $25,000, and the initial amount may not exceed
				$80,000.;
				and(iii)by inserting after
			 paragraph (3) the following:(4)Coalitions of like
				school districts(A)In
				GeneralNotwithstanding paragraph (1) and subject to subparagraph
				(B), in the case of a local educational agency that is eligible under
				subsection (d) and is comprised of 3 or more like school districts, the
				Secretary shall award a grant under subsection (a) to such a local educational
				agency for a fiscal year in an amount equal to the difference between—(i)the initial amount
				determined under paragraph (2) for the fiscal year; and(ii)the quotient that is
				obtained by dividing—(I)the total amount received
				by the agency under the provisions of law described in subpart 2 of part A of
				title II for the preceding fiscal year; by(II)the sum of—(aa)the number of
				constituent districts that comprise such local educational agency; plus(bb)the product of—(AA)the number of
				constituent school districts within such local educational agency; and(BB)4,000.(B)LimitationNotwithstanding
				subparagraph (A), no local educational agency shall receive more than $60,000
				under this
				paragraph.;(D)by redesignating
			 subsection (d) as subsection (e);(E)by inserting after
			 subsection (c) the following:(d)Eligibility(1)In
				generalA local educational agency shall be eligible for a grant
				under this section if—(A)(i)(I)the total number of
				students in average daily attendance at all of the schools served by the local
				educational agency is fewer than 600;(II)in the case of a local
				educational agency described in paragraph (4) of subsection (b), the total
				number of students in average daily attendance at all schools served by the
				local educational agency is fewer than the product of—(aa)600; and(bb)the number of
				constituent school districts within the local educational agency; or(III)each county or locale
				in which a school served by the local educational agency is located has a total
				population density of fewer than 10 persons per square mile; and(ii)each of the schools
				served by the local educational agency is designated with a school locale code
				of 32, 33, 41, 42, or 43, as determined by the Secretary; or(B)the agency meets at least
				1 of the criteria established in subparagraph (A)(i) and the Secretary, in
				accordance with paragraph (2), grants the State educational agency’s request to
				waive the criterion described in subparagraph (A)(ii).(2)CertificationThe
				Secretary shall determine whether to waive the criterion described in paragraph
				(1)(A)(ii) based on a demonstration by the local educational agency, and with
				the concurrence of the State educational agency, that the local educational
				agency is located in an area defined as rural by a governmental agency of the
				State.;
				and(F)by striking subsection
			 (e), as redesignated by subparagraph (D), and inserting the following:(e)Special Eligibility
				RuleA local educational agency may receive grant funding under
				subpart 1 or subpart 2, but may not receive grant funding under both such
				subparts.;(4)by striking section 6212,
			 as redesignated by paragraph (2), and inserting the following:6212.Academic achievement
				assessmentsEach local
				educational agency that uses or receives funds under this subpart for a fiscal
				year shall administer assessments that are consistent with section
				1111(a)(2).;(5)in section 6221—(A)in subsection (a)(1), by
			 striking under section 6234 for and inserting to carry
			 out;(B)in subsection (b)(1)(B),
			 by striking 6, 7, or 8, and inserting 33, 41, 42, or
			 43,; and(C)in subsection (c)—(i)in the matter preceding
			 paragraph (1), by striking under section 6234 for and inserting
			 to carry out; and(ii)in paragraph (1), by
			 striking Bureau of Indian Affairs and inserting Bureau of
			 Indian Education;(6)in section 6222, by
			 striking subsection (a) and inserting the following:(a)Local
				AwardsGrant funds awarded to local educational agencies under
				this subpart shall be used to carry out local-level activities consistent with
				section
				6101(b).;(7)in section 6224—(A)in subsection (c)—(i)in the matter preceding
			 paragraph (1), by striking “the Committee on Education and the Workforce of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate” and inserting “the authorizing committees”; and(ii)by striking local
			 educational agencies and schools and inserting the following:(2)how local educational
				agencies and
				schools;(B)in subsection (d)—(i)in the subsection
			 heading, by striking “Assessment” and inserting “Assessments”; and(ii)by striking an
			 assessment that is consistent with section 1111(b)(3) and inserting
			 assessments that are consistent with section 1111(a)(2);
			 and(C)by striking subsection
			 (e);(8)by striking section
			 6234;(9)by redesignating sections
			 6231 through 6233 as sections 6232 through 6234, respectively;(10)by inserting before section 6232, as
			 redesignated by paragraph (9), the following:6231.Choice of
				participationIf a local
				educational agency is eligible for funding under subpart 1 and subpart 2 of
				this part, such local educational agency may choose to participate in either
				subpart 1 or subpart 2.;
				(11)in section 6232, as redesignated by
			 paragraph (9)—(A)in subsection (a), by
			 striking 6212 and inserting 6211; and(B)in subsection (b)—(i)by striking under
			 section 6212 or subpart 2 each place the term appears and inserting
			 under this part; and(ii)by striking under
			 this section and inserting under this part; and(12)in section 6233, as
			 redesignated by paragraph (9), by striking subpart 1 or subpart
			 2 and inserting this part.6103.General
			 provisionsTitle VI (20 U.S.C.
			 7301 et seq.) is amended by striking part C.VIIIndian,
			 Native Hawaiian, and Alaska Native educationAIndian
			 education7101.PurposeSection 7102 (20 U.S.C. 7402) is amended to
			 read as follows:7102.PurposeIt is the purpose of this part to support
				the efforts of local educational agencies, Indian tribes and organizations,
				postsecondary institutions, and other entities to ensure—(1)the academic achievement
				of American Indian and Alaska Native students by meeting their unique cultural,
				language, and educational needs, consistent with section 1111(a);(2)that Indian and Alaska
				Native students gain knowledge and understanding of Native communities,
				languages, tribal histories, traditions, and cultures; and(3)that principals,
				teachers, and other staff who serve Indian and Alaska Native students have the
				ability to provide culturally appropriate and effective instruction to such
				students..1Formula grants
			 to local educational agencies7111.Formula grant
			 purposeSection 7111 (20
			 U.S.C. 7421) is amended to read as follows:7111.Purpose(a)PurposeIt
				is the purpose of this subpart to support the efforts of local educational
				agencies, Indian tribes and organizations, postsecondary institutions, and
				other entities to improve the academic achievement of American Indian and
				Alaska Native students by meeting their unique cultural, language, and
				educational needs.(b)ProgramsThis
				subpart carries out the purpose described in subsection (a) by authorizing
				programs of direct assistance for—(1)meeting the unique
				educational and culturally related academic needs of Indians and Alaska
				Natives, including gaining knowledge of Native American languages, history,
				traditions, and cultures;(2)the education of Indian
				children and adults;(3)the training of Indian
				persons as educators and counselors, and in other professions serving Indian
				people; and(4)research, evaluation,
				data collection, and technical
				assistance..7112.Grants to local
			 educational agencies, tribes, and Indian organizationsSection 7112 (20 U.S.C. 7422) is
			 amended—(1)in subsection (a), by
			 striking and Indian tribes and inserting , Indian tribes,
			 and Indian organizations;(2)in subsection (b)(2), by
			 striking a reservation and inserting an Indian
			 reservation; and(3)by striking subsection
			 (c) and inserting the following:(c)Indian tribes and
				Indian organizations(1)In
				generalIf a local educational agency that is otherwise eligible
				for a grant under this subpart does not establish a committee under section
				7114(c)(5) for such grant, an Indian tribe, an Indian organization, or a
				consortium of such entities, that represents more than one-half of the eligible
				Indian children who are served by such local educational agency may apply for
				such grant.(2)Unaffiliated Indian
				tribesAn Indian tribe that operates a school and is not
				affiliated with either the local educational agency or the Bureau of Indian
				Education shall be eligible to apply for a grant under this subpart.(3)Special rule(A)In
				generalThe Secretary shall treat each Indian tribe, Indian
				organization, or consortium of such entities applying for a grant pursuant to
				paragraph (1) or (2) as if such Indian tribe, Indian organization, or
				consortium were a local educational agency for purposes of this subpart.(B)ExceptionsNotwithstanding
				subparagraph (A), such Indian tribe, Indian organization, or consortium shall
				not be subject to the requirements of subsections (b)(7) or (c)(5) of section
				7114 or section 7118(c) or 7119.(4)Assurance to serve all
				Indian childrenAn Indian tribe, Indian organization, or
				consortium of such entities that is eligible to apply for a grant under
				paragraph (1) shall include, in the application required under section 7114, an
				assurance that the entity will use the grant funds to provide services to all
				Indian students served by the local educational agency.(d)Indian community-based
				organization(1)In
				generalIf no local educational agency pursuant to subsection
				(b), and no Indian tribe, Indian organization, or consortium pursuant to
				subsection (c), applies for a grant under this subpart, an Indian
				community-based organization serving the community of the local educational
				agency may apply for such grant.(2)Applicability of
				special ruleThe Secretary shall apply the special rule in
				subsection (c)(3) to a community-based organization applying or receiving a
				grant under paragraph (1) in the same manner as such rule applies to an Indian
				tribe, Indian organization, or consortium.(3)Definition of Indian
				community-based organizationIn this subsection, the term
				Indian community-based organization means any organization
				that—(A)is composed primarily of
				Indian parents and community members, tribal government education officials,
				and tribal members from a specific community;(B)assists in the social,
				cultural, and educational development of Indians in such community;(C)meets the unique
				cultural, language, and academic needs of Indian students; and(D)demonstrates
				organizational capacity to manage the grant.(e)Consortia(1)In
				generalA local educational agency, Indian tribe, or Indian
				organization that meets the eligibility requirements under this section may
				form a consortium with other eligible local educational agencies, Indian
				tribes, or Indian organizations for the purpose of obtaining grants and
				operating programs under this subpart.(2)Requirements for local
				educational agencies in consortiaIn any case where 2 or more
				local educational agencies that are eligible under subsection (b) form or
				participate in a consortium to obtain a grant, or operate a program, under this
				subpart, each local educational agency participating in such a consortium
				shall—(A)provide, in the
				application submitted under section 7114, an assurance that the eligible Indian
				children served by such local educational agency will receive the services of
				the programs funded under this subpart; and(B)agree to be subject to
				all requirements, assurances, and obligations applicable to a local educational
				agency receiving a grant under this
				subpart..7113.Amount of
			 grantsSection 7113 (20 U.S.C.
			 7423) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking Bureau of Indian
			 Affairs and inserting Bureau of Indian Education;
			 and(ii)by striking
			 $3,000 and inserting $10,000; and(B)in paragraph (3), by
			 striking $4,000 and inserting $15,000;(2)in subsection (d)—(A)in the subsection
			 heading, by striking Bureau of Indian Affairs and inserting
			 Bureau of Indian
			 Education;(B)in paragraph (1)(A)(i),
			 by striking the Bureau of Indian Affairs and inserting
			 the Bureau of Indian Education; and(C)in paragraph (2), by
			 striking section 7114(c)(4) and inserting section
			 7114(c)(5); and(3)in subsection (e), by
			 striking under section 7152(a) and inserting to carry out
			 this subpart.7114.Applications(a)In
			 generalSection 7114 (20
			 U.S.C. 7424) is amended—(1)in subsection (b)—(A)in paragraph (2)—(i)in subparagraph
			 (A)—(I)by striking is
			 consistent with and inserting supports; and(II)by inserting ,
			 tribal, after State; and(ii)in subparagraph (B), by striking
			 such goals and all that follows through the semicolon at the end
			 and inserting such goals, to ensure such students meet the same college
			 and career ready State academic achievement standards under section
			 1111(a)(1);;(B)by striking paragraph (3)
			 and inserting the following:(3)explains how the local educational agency
				will use the funds made available under this subpart to supplement other
				Federal, State, and local programs that meet the needs of such
				students;;(C)in paragraph (5)—(i)in subparagraph (A), by
			 striking and after the semicolon; and(ii)by adding at the end the
			 following:(C)the parents of Indian
				children, and representatives of Indian tribes, on the committee described in
				subsection (c)(5) will participate in the planning of professional development
				activities;;(D)in paragraph (6)—(i)in subparagraph
			 (B)—(I)in clause (i), by
			 striking subsection (c)(4); and and inserting subsection
			 (c)(5);; and(II)by adding at the end the
			 following:(iii)the Indian tribes whose
				children are served by the local educational agency;
				and;
				and(ii)in subparagraph (C), by
			 striking the period at the end and inserting ; and; and(E)by adding at the end the
			 following:(7)describes—(A)the formal process the
				local educational agency used to collaborate with Indian tribes located in the
				community in the development of the comprehensive programs; and(B)the actions taken as a
				result of the collaboration.;
				(2)in subsection (c)—(A)in paragraph (1), by
			 striking the education of Indian children, and not to supplant such
			 funds and inserting services and activities consistent with
			 those described in this subpart, and not to supplant such funds;(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;(C)by inserting after
			 paragraph (1) the following:(2)the local educational
				agency will use funds received under this subpart only for activities described
				and authorized under this
				subpart;;(D)in paragraph (3), as
			 redesignated by subparagraph (B)—(i)in subparagraph (A), by
			 striking and after the semicolon;(ii)in subparagraph
			 (B)—(I)by inserting , as
			 measured by the State academic assessments required under section 1111(a)(2),
			 high school graduation rates, and other academic outcomes as
			 appropriate, after effective; and(II)by inserting
			 and after the semicolon; and(iii)by adding at the end
			 the following:(C)determine the extent to
				which such activities address the unique cultural, language, and educational
				needs of Indian
				students;;(E)in paragraph (4)(C), as
			 redesignated by subparagraph (B)—(i)by inserting
			 representatives of Indian tribes with reservations located within 50
			 miles of any of the schools that have Indian children in any such
			 school, after Indian children and teachers,; and(ii)by striking
			 and after the semicolon; and(F)in paragraph (5), as
			 redesignated by subparagraph (B)—(i)by inserting and
			 family members after parents each place the term
			 appears;(ii)in subparagraph
			 (A)—(I)by redesignating clauses
			 (ii) and (iii) as clauses (iii) and (iv), respectively; and(II)by inserting after
			 clause (i) the following:(ii)representatives of
				Indian tribes with reservations located within 50 miles of any of the schools
				that have Indian children in any such
				school;;(iii)in subparagraph (B), by
			 adding or representatives of Indian tribes described in subparagraph
			 (A)(ii) after children;(iv)in subparagraph
			 (D)—(I)in clause (i), by
			 striking and after the semicolon; and(II)by adding at the end the
			 following:(iii)determined that the
				program will directly enhance the educational experience of Indian and Alaska
				Native
				students;;(v)in subparagraph (E), by
			 striking the period at the end and inserting a semicolon; and(vi)by adding at the end the
			 following:(F)that shall determine the
				extent to which the activities of the local educational agency will address the
				unique cultural, language, and educational needs of Indian and Alaska Native
				students; and(G)that shall determine the
				extent to which grant funds will directly enhance the educational experiences
				of Indian and Alaska Native students;;
				and(G)by adding at the end the
			 following:(6)the local educational
				agency will coordinate activities under this title with other Federal programs
				supporting educational and related services administered by such agency;
				and(7)the local educational
				agency conducted outreach to parents and family members to meet the
				requirements under subsection (c)(5).;
				and(3)by adding at the end the
			 following:(d)OutreachThe
				Secretary shall monitor the applications for grants under this subpart to
				identify eligible local educational agencies and schools operated by the Bureau
				of Indian Education that have not applied for such grants, and shall undertake
				appropriate outreach activities to encourage and assist eligible entities to
				submit applications for such grants.(e)Technical
				assistanceThe Secretary shall, directly or by contract, provide
				technical assistance to a local educational agency upon request (in addition to
				any technical assistance available under other provisions of this Act or
				available through the Institute of Education Sciences) to support the services
				and activities provided under this subpart, including technical assistance
				for—(1)the development of
				applications under this subpart;(2)improvement in the
				quality of implementation, content, and evaluation of activities supported
				under this subpart; and(3)integration of activities
				under this subpart with other educational activities carried out by the local
				educational
				agency..7115.Authorized services
			 and activitiesSection 7115
			 (20 U.S.C. 7425) is amended—(1)in subsection (a)—(A)by adjusting the margin of paragraph (1) to
			 align with paragraphs (2) and (3); and(B)in paragraph (1), by
			 inserting solely for the services and activities described in such
			 application after section 7114(a);(2)in subsection (b)—(A)by redesignating
			 paragraphs (1) through (11) as paragraphs (2) through (12),
			 respectively;(B)by inserting before
			 paragraph (2), as redesignated by subparagraph (A), the following:(1)activities that support
				Native American language immersion programs and Native American language
				restoration programs, which may be taught by traditional
				leaders;;(C)in paragraph (3), as
			 redesignated by subparagraph (A), by striking early childhood
			 and inserting high-quality early childhood education
			 programs;(D)in paragraph (4), as
			 redesignated by subparagraph (A), by striking challenging State academic
			 content and student academic achievement standards and inserting
			 college and career ready State academic content and student academic
			 achievement standards under section 1111(a);(E)by striking paragraph
			 (5), as redesignated by subparagraph (A), and inserting the following:(5)integrated educational
				services in combination with other programs to meet the unique needs of Indian
				children and their families, including programs that promote parental
				involvement—(A)in school activities;
				and(B)to increase student
				achievement;;(F)by striking paragraph
			 (7), as redesignated by subparagraph (A), and inserting the following:(7)activities to educate
				individuals so as to prevent violence, suicide, and substance
				abuse;;(G)by striking paragraphs
			 (10) and (11), as redesignated by subparagraph (A), and inserting the
			 following:(10)activities that
				incorporate culturally and linguistically relevant curriculum content into
				classroom instruction that is responsive to the unique learning styles of
				Indian and Alaska Native children to ensure that such children are better able
				to meet the student academic achievement standards, consistent with section
				1111(a);(11)family literacy
				activities;;(H)in paragraph (12), as
			 redesignated by subparagraph (A), by striking children and all
			 that follows through the period and inserting children; and;
			 and(I)by adding at the end the
			 following:(13)dropout prevention
				strategies and strategies—(A)to meet the educational
				needs of at-risk Indian students in correctional facilities; and(B)to support Indian
				students who are transitioning from such facilities to schools served by local
				educational
				agencies.;(3)in subsection (c)—(A)in paragraph (1)—(i)by striking
			 section 7114(c)(4) and inserting section
			 7114(c)(5); and(ii)by striking ;
			 and and inserting a semicolon;(B)in paragraph (2), by
			 striking the period and inserting ; and; and(C)by adding at the end the
			 following:(3)the local educational
				agency identifies in the local educational agency's application how the use of
				such funds in a schoolwide program will produce benefits to Indian students
				that would not be achieved if the funds were not used in a schoolwide
				program.;
				and(4)by adding at the end the
			 following:(e)Limitation on use of
				fundsFunds provided to a grantee under this subpart may not be
				used for long-distance travel expenses for training activities available
				locally or regionally..
				7116.Integration of
			 services authorizedSection
			 7116 (20 U.S.C. 7426) is amended—(1)in subsection (d)(9), by
			 striking section 7114(c)(4) and inserting section
			 7114(c)(5);(2)in subsection (g), in the matter preceding
			 paragraph (1)—(A)by striking the No Child Left Behind
			 Act of 2001 and inserting the Strengthening America's Schools
			 Act of 2013;(B)by inserting the Secretary of Health
			 and Human Services, after the Secretary of the
			 Interior,; and(C)by inserting and
			 coordination after providing for the
			 implementation;(3)by striking subsection (o) and inserting
			 the following:(o)Report on statutory
				obstacles to, and best practices for, program integration(1)In
				GeneralNot later than 3 years after the date of enactment of the
				Strengthening America's Schools Act of 2013, the Secretary of Education shall
				submit a report to the authorizing committees, the Committee on Indian Affairs
				of the Senate, and the Committee on Natural Resources of the House of
				Representatives on the results of the implementation of the demonstration
				projects authorized under this section.(2)ContentsSuch
				report shall identify—(A)statutory barriers to the
				ability of participants to integrate more effectively their education and
				related services to Indian students in a manner consistent with the objectives
				of this section; and(B)the best practices for
				program integration that result in increased student proficiency, graduation
				rates, and other relevant academic outcomes for Indian and Alaska Native
				students..7117.Student eligibility
			 formsSection 7117 (20 U.S.C.
			 7427) is amended—(1)in subsection (b)(1)—(A)in subparagraph (A)(ii), by inserting
			 or membership after enrollment; and(B)in subparagraph (B), by
			 inserting or membership after enrollment;(2)by striking subsections
			 (d) and (e) and inserting the following:(d)Documentation and types
				of proof(1)Types of
				proofFor purposes of determining whether a child is eligible to
				be counted for the purpose of computing the amount of a grant award under
				section 7113, the membership of the child, or any parent or grandparent, of the
				child, in a tribe or band of Indians (as so defined) may be established by
				proof other than an enrollment or membership number, notwithstanding the
				availability of an enrollment or membership number for a member of such tribe
				or band. Nothing in subsection (b) shall be construed to require the furnishing
				of an enrollment or membership number.(2)No new or duplicate
				determinationsOnce a child is determined to be an Indian
				eligible to be counted for such grant award, the local educational agency shall
				maintain a record of such determination and shall not require a new or
				duplicate determination to be made for such child for a subsequent application
				for a grant under this subpart.(3)Previously filed
				formsAn Indian student eligibility form that was on file as
				required by this section on the day before the date of enactment of the
				Strengthening America's Schools Act of 2013 and that met the requirements of
				this section, as this section was in effect on the day before the date of
				enactment of such Act, shall remain valid for such Indian
				student.;(3)by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively;(4)in subsection (f), as
			 redesignated by paragraph (3), by striking the Bureau of Indian
			 Affairs and inserting the Bureau of Indian Education;
			 and(5)by inserting after
			 subsection (f), as redesignated by paragraph (3), the following:(g)Technical
				assistanceThe Secretary shall, directly or through contract,
				provide technical assistance to a local educational agency upon request, in
				addition to any technical assistance available under section 1116 or available
				through the Institute of Education Sciences, to support the services and
				activities described under this section, including for the—(1)development of
				applications under this section;(2)improvement in the
				quality of implementation, content of activities, and evaluation of activities
				supported under this subpart;(3)integration of activities
				under this title with other educational activities established by the local
				educational agency; and(4)coordination of
				activities under this title with programs administered by each Federal agency
				providing grants for the provision of educational and related
				services..2Special
			 programs and projects to improve educational opportunities for Indian children
			 and youth7121.Special programs and
			 projects to improve educational opportunities for Indian children and
			 youthSubpart 2 of part A of
			 title VII is amended by inserting and youth after children in the subpart
			 heading.7122.Improvement of
			 educational opportunities for Indian children and youthSection 7121 (20 U.S.C. 7441) is
			 amended—(1)in the heading, by adding
			 and
			 youth after children;(2)in subsection (a), by
			 inserting and youth after children both places
			 the term appears;(3)in subsection (c)—(A)by inserting and
			 youth after children each place the term appears;(B)in paragraph (1)—(i)in subparagraph (D), by
			 inserting emotional, after social,;(ii)by striking subparagraph
			 (G) and inserting the following:(G)high-quality early
				childhood education programs that are effective in preparing young children to
				be making sufficient academic growth by the end of grade 3, including
				kindergarten and prekindergarten programs, family-based preschool programs that
				emphasize school readiness, screening and referral, and the provision of
				services to Indian children and youth with
				disabilities;;(iii)in subparagraph (K), by
			 striking family literacy services and inserting family
			 literacy activities; and(iv)in subparagraph (L), by
			 striking qualified tribal elders and seniors; or and inserting
			 traditional leaders;; and(C)in paragraph (2), by
			 striking Professional development of and inserting
			 High-quality professional development of;(4)in subsection (d)—(A)in paragraph (1)(C), by
			 striking make a grant payment for a grant described in this paragraph to
			 an eligible entity after the initial year of the multiyear grant only if the
			 Secretary determines and inserting award grants for an initial
			 period of not more than 3 years and may renew such grants for not more than an
			 additional 2 years if the Secretary determines; and(B)in paragraph
			 (3)(B)—(i)in clause (i), by
			 striking parents of Indian children and representatives of Indian
			 tribes and inserting family members of Indian children and youth
			 and official representatives designated by the Indian tribes;
			 and(ii)in clause (iii)—(I)by striking
			 information and inserting evidence; and(II)by striking a
			 scientifically based and inserting an evidence-based;
			 and(5)by adding at the end the following:(f)ContinuationNotwithstanding
				any other provision of this section, a grantee that is carrying out activities
				pursuant to a grant awarded under this section prior to the date of enactment
				of the Strengthening America's Schools Act of 2013 may continue to carry out
				such activities under such grant in accordance with the terms of that grant
				award..7123.Professional
			 development for teachers and education professionalsSection 7122 (20 U.S.C. 7442) is
			 amended—(1)in subsection (a), by
			 striking paragraphs (1) and (2) and inserting the following:(1)to increase the number of
				qualified Indian teachers and administrators serving Indian students;(2)to provide training to
				qualified Indian individuals to become educators;
				and;(2)in subsection (d), by
			 adding at the end the following:(3)ContinuationNotwithstanding
				any other provision of this section, a grantee that is carrying out activities
				pursuant to a grant awarded under this section prior to the date of enactment
				of the Strengthening America's Schools Act of 2013 may continue to carry out
				such activities under such grant in accordance with the terms of that
				award.;(3)by striking subsection
			 (e) and inserting the following:(e)ApplicationEach
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and accompanied by such
				information, as the Secretary may reasonably require. At a minimum, an
				application under this section shall describe how the eligible entity
				will—(1)recruit qualified Indian
				individuals, such as students who may not be of traditional college age, to
				become teachers or principals;(2)use funds made available
				under the grant to support the recruitment, preparation, and professional
				development of Indian teachers or principals in local educational agencies that
				serve a high proportion of Indian students; and(3)assist participants in
				meeting the requirements under subsection
				(h).; (4)by striking subsection
			 (g) and inserting the following:(g)Grant
				periodThe Secretary shall award grants under this section for an
				initial period of not more than 3 years, and may renew such grants for not more
				than an additional 2 years if the Secretary finds that the grantee is achieving
				the objectives of the grant.;
				and(5)in subsection (h)(1)(A),
			 by striking clause (ii) and inserting the following:(ii)in a local educational
				agency that serves a high proportion of Indian students;
				or.3National
			 activities7131.National
			 activitiesSubpart 3 of part A
			 of title VII (20 U.S.C. 7451 et seq.) is amended—(1)in section 7131—(A)in subsection (a)—(i)in the matter preceding paragraph (1), by
			 striking under section 7152(b) and inserting to carry out
			 this subpart;(ii)in paragraph (1), by striking the
			 education and inserting improving the academic achievement and
			 development;(iii)by striking paragraph
			 (2);(iv)by redesignating
			 paragraph (3) as paragraph (2);(v)in paragraph (2), as
			 redesignated by clause (iv), by striking Indians; and and
			 inserting Indian students;; and(vi)by inserting after
			 paragraph (2), as redesignated by clause (iv), the following:(3)provide technical
				assistance and logistical support to grantees under this subpart;
				and;
				and(B)by striking subsection
			 (c) and inserting the following:(c)CoordinationResearch
				activities supported under this section—(1)shall be coordinated with
				appropriate offices within the Department; and(2)may include collaborative
				research activities that are jointly funded and carried out by the Bureau of
				Indian Education and the Institute of Education
				Sciences.;
				(2)by striking sections
			 7132, 7133, 7134, 7135, and 7136; and(3)by adding at the end the
			 following:7132.Improvement of
				academic success for students through Native American language(a)PurposeIt is the purpose of this section to
				improve educational opportunities and academic achievement of Indian and Alaska
				Native students through Native American language programs and to foster the
				acquisition of Native American language.(b)Definition of eligible
				entityIn this section, the term eligible entity
				means a State educational agency, local educational agency, Indian tribe,
				Indian organization, federally supported elementary school or secondary school
				for Indian students, Indian institution (including an Indian institution of
				higher education), or a consortium of such entities.(c)Grants
				authorizedThe Secretary shall award grants to eligible entities
				to enable such entities to carry out the following activities:(1)Native American language
				programs that—(A)provide instruction
				through the use of a Native American language for not less than 10 children for
				an average of not less than 500 hours per year per student;(B)provide for the
				involvement of parents, caregivers, and families of students enrolled in the
				program;(C)utilize, and may include
				the development of, instructional courses and materials for learning Native
				American languages and for instruction through the use of Native American
				languages;(D)provide support for
				professional development activities; and(E)include a goal of all
				students achieving—(i)fluency in a Native
				American language; and(ii)academic proficiency in
				mathematics, English, reading or language arts, and science.(2)Native American language
				restoration programs that—(A)provide instruction in
				not less than 1 Native American language;(B)provide support for
				professional development activities for teachers of Native American
				languages;(C)develop instructional
				materials for the programs; and(D)include the goal of
				increasing proficiency and fluency in not less than 1 Native American
				language.(d)Application(1)In
				generalAn eligible entity that desires to receive a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.(2)CertificationAn
				eligible entity that submits an application for a grant to carry out the
				activity specified in subsection (c)(1), shall include in such application a
				certification that assures that such entity has experience and a demonstrated
				record of effectiveness in operating and administering a Native American
				language program or any other educational program in which instruction is
				conducted in a Native American language.(e)Grant
				durationThe Secretary shall make grants under this section only
				on a multi-year basis. Each such grant shall be for a period not to exceed 5
				years.(f)DefinitionIn
				this section, the term average means the aggregate number of hours
				of instruction through the use of a Native American language to all students
				enrolled in a Native American language program during a school year divided by
				the total number of students enrolled in the program.(g)Administrative
				costs(1)In
				generalExcept as provided in paragraph (2), not more than 5
				percent of the funds provided to a grantee under this section for any fiscal
				year may be used for administrative purposes.(2)ExceptionAn
				elementary school or secondary school for Indian students that receives funds
				from a recipient of a grant under subsection (c) for any fiscal year may use
				not more than 10 percent of the funds for administrative purposes.7133.Improving State and
				tribal educational agency collaborationThe Secretary, in consultation with the
				Director of the Bureau of Indian Education, shall conduct a study of the
				relationship among State educational agencies, local educational agencies, and
				other relevant State and local agencies, and tribes or tribal representatives
				to—(1)identify examples of best
				practices in collaboration among those entities that result in the provision of
				better services to Indian students; and(2)provide recommendations
				on—(A)State educational agency
				functions that tribal educational agencies could perform;(B)areas and agency
				functions in which greater State educational agency and tribal educational
				agency collaboration is needed; and(C)other steps to reducing
				barriers to serving Indian students, especially such students who are at risk
				of academic
				failure..4Federal
			 administration7141.National Advisory
			 Council on Indian EducationSection 7141(b)(1) (20 U.S.C. 7471(b)(1)) is
			 amended by inserting and the Secretary of the Interior after
			 advise the Secretary.5Definitions;
			 authorization of appropriations7151.Definitions;
			 authorization of appropriationsSubpart 5 of part A of title VII (20 U.S.C.
			 7491 et seq.) is amended—(1)in the subpart heading,
			 by striking ; Authorizations
			 of Appropriations;(2)by striking section 7152;
			 and(3)in section 7151—(A)by striking paragraph (2);(B)by redesignating
			 paragraph (3) as paragraph (2); and(C)by adding at the end the
			 following:(3)Traditional
				leadersThe term traditional leaders has the meaning
				given the term in the Native American Languages Act (25 U.S.C.
				2902)..BNative
			 Hawaiian education; Alaska Native education7201.Native Hawaiian
			 education and Alaska Native educationTitle VII (20 U.S.C. 7401 et seq.) is
			 amended—(1)in part B, by striking the part heading and
			 inserting the following: Native
			 Hawaiian education; Alaska Native education;(2)by inserting before section 7201 the
			 following:1Native Hawaiian
				education;(3)in section 7201, by
			 striking part and inserting subpart;(4)by redesignating part C
			 as subpart 2 of part B; and(5)in subpart 2 of part B,
			 as redesignated by paragraph (4), by striking the heading and inserting
			 Alaska Native
			 education.1Native
			 Hawaiian education7202.FindingsSection 7202 (20 U.S.C. 7512) is amended to
			 read as follows:7202.FindingsCongress finds the following:(1)Native Hawaiians are a
				distinct and unique indigenous people with a historical continuity to the
				original inhabitants of the Hawaiian archipelago, whose society was organized
				as a nation and internationally recognized as a nation by the United States,
				and many other countries.(2)Native Hawaiians have a
				cultural, historic, and land-based link to the indigenous people who exercised
				sovereignty over the Hawaiian Islands.(3)The political
				relationship between the United States and the Native Hawaiian people has been
				recognized and reaffirmed by the United States, as evidenced by the inclusion
				of Native Hawaiians in many Federal statutes.(4)In 1993, 2005, and 2009,
				the Kamehameha Schools Bishop Estate released the findings of the Native
				Hawaiian Educational Assessment Project, which found that despite the successes
				of the programs established under title IV of the Augustus F. Hawkins-Robert T.
				Stafford Elementary and Secondary School Improvement Amendments of 1988 (Public
				Law 100–297, 102 Stat. 358), many of the same educational needs still existed
				for Native Hawaiians.(5)The percentage of Native
				Hawaiian students served by the State of Hawaii Department of Education rose 30
				percent from 1980 to 2008, and there are and will continue to be geographically
				rural, isolated areas with a high Native Hawaiian population density.(6)The Native Hawaiian
				people are determined to preserve, develop, and transmit to future generations
				their ancestral territory and their cultural identity in accordance with their
				own spiritual and traditional beliefs, customs, practices, language, and social
				institutions.(7)The State of Hawaii, in
				the constitution and statutes of the State of Hawaii—(A)reaffirms and protects
				the unique right of the Native Hawaiian people to practice and perpetuate their
				culture and religious customs, beliefs, practices, and language;(B)recognizes the
				traditional language of the Native Hawaiian people as an official language of
				the State of Hawaii, which may be used as the language of instruction for all
				subjects and grades in the public school system; and(C)promotes the study of the
				Hawaiian culture, language, and history by providing a Hawaiian education
				program and using community expertise as a suitable and essential means to
				further the
				program..7203.PurposesSection 7203 (20 U.S.C. 7513) is amended to
			 read as follows:7203.PurposesThe purposes of this subpart are to—(1)develop, implement,
				assess, expand, and evaluate innovative educational programs, Native Hawaiian
				language medium programs, Native Hawaiian culture-based education programs, and
				other education programs to improve the academic achievement of Native Hawaiian
				students by meeting their unique cultural and language needs to help such
				students meet college and career ready State academic content and student
				academic achievement standards adopted under section 1111(a)(1);(2)provide guidance to
				appropriate Federal, State, and local agencies to more effectively and
				efficiently focus resources, including resources made available under this
				subpart, on the development and implementation of—(A)innovative educational
				programs for Native Hawaiian students;(B)rigorous and substantive
				Native Hawaiian language programs; and(C)Native Hawaiian
				culture-based educational programs; and(3)create a system by which
				information from programs funded under this subpart will be collected,
				analyzed, evaluated, reported, and used in decisionmaking activities with
				respect to the types of grants awarded under this
				subpart..7204.Native Hawaiian
			 Education CouncilSection 7204
			 (20 U.S.C. 7514) is amended to read as follows:7204.Native Hawaiian
				Education Council(a)Grant
				authorized(1)In
				generalIn order to better effectuate the purposes of this
				subpart through the coordination of educational and related services and
				programs available to Native Hawaiian students, including those programs
				receiving funding under this subpart, the Secretary shall award a grant to an
				education council, as described in subsection (b).(2)Duration of
				grantA grant under this section shall be for a period of 5
				years.(3)FundingFor each fiscal year, the Secretary shall
				use the amount described in section 7205(h)(1) to make a payment under the
				grant. Funds made available through the grant shall remain available until
				expended.(b)Composition(1)EligibilityTo
				be eligible to receive the grant under subsection (a), the council shall be an
				education council (referred to in this section as the Education
				Council) that meets the requirements of this subsection.(2)In
				generalThe Education Council shall consist of 15 members, of
				whom—(A)1 shall be the President
				of the University of Hawaii (or a designee);(B)1 shall be the Governor
				of the State of Hawaii (or a designee);(C)1 shall be the
				Superintendent of the State of Hawaii Department of Education (or a
				designee);(D)1 shall be the
				chairperson of the Office of Hawaiian Affairs (or a designee);(E)1 shall be the executive
				director of Hawaii's Charter School Network (or a designee);(F)1 shall be the chief
				executive officer of the Kamehameha Schools (or a designee);(G)1 shall be the
				chairperson of the Queen Liliuokalani Trust (or a designee);(H)1 shall be a member,
				selected by the other members of the Education Council, who represents a
				private grant-making entity (or a designee);(I)1 shall be the mayor of
				the County of Hawaii (or a designee);(J)1 shall be the Mayor of
				Maui County (or a designee from the Island of Maui);(K)1 shall be the Mayor of
				the County of Kauai (or a designee);(L)1 shall be appointed by
				the Mayor of Maui County from the Island of either Molokai or Lanai;(M)1 shall be the Mayor of
				the City and County of Honolulu (or a designee);(N)1 shall be the
				Chairperson of the Hawaiian Homes Commission (or a designee); and(O)1 shall be the
				Chairperson of the Hawaii Workforce Development Council (or a designee
				representing the private sector).(3)RequirementsAny
				designee serving on the Council shall demonstrate, as determined by the
				individual who appointed such designee with input from the Native Hawaiian
				community, not less than 5 years of experience as a consumer or provider of
				Native Hawaiian education or cultural activities, with traditional cultural
				experience given due consideration.(4)LimitationA
				member of the Education Council, including a designee, may not receive, as an
				individual, grant funds awarded under this subpart while serving on the
				Education Council.(5)No
				compensationNone of the funds made available through the grant
				may be used to provide compensation to any member of the Education Council or
				member of a working group established by the Education Council, for functions
				described in this section.(6)Administrative
				provisions relating to education councilThe Education Council
				shall meet at the call of the Chair of the Council, or upon request by a
				majority of the members of the Education Council, but in any event not less
				often than every 120 days.(7)Chair, Vice
				chair(A)SelectionThe
				Education Council shall select a Chair and Vice Chair from among the members of
				the Education Council.(B)ServiceThe
				Chair and Vice Chair selected under subparagraph (A) shall each serve for one
				2-year term.(c)Use of funds for
				technical assistance and assessmentThe Education Council shall
				use funds made available through the grant under this section to carry out,
				directly or through subgrant or contract, the following activities:(1)Providing technical
				assistance to Native Hawaiian organizations that are grantees or potential
				grantees under this subpart.(2)Obtaining from such
				grantees information and data regarding grants awarded under this subpart,
				including information and data about—(A)the effectiveness of such
				grantees in meeting the educational priorities recommended by the Education
				Council under subsection (e)(1)(B), using metrics consistent with such
				priorities; and(B)the effectiveness of such
				grantees in carrying out any of the activities described in section 7205(c)
				that are related to the specific goals and purposes of each grantee’s grant
				project, using metrics consistent with such goals and purposes.(3)Assessing and defining
				the educational needs of Native Hawaiians.(4)Assessing the programs
				and services available to address the educational needs of Native
				Hawaiians.(5)Assessing and evaluating
				the individual and aggregate impact achieved by grantees under this subpart in
				improving Native Hawaiian educational performance and meeting the goals of this
				subpart.(6)Providing direction and
				guidance, through the issuance of reports and recommendations, to appropriate
				Federal, State, and local agencies in order to focus and improve the use of
				resources, including resources made available under this subpart, relating to
				Native Hawaiian student education, and serve, where appropriate, in an advisory
				capacity.(7)Hiring an executive
				director to enable the Education Council to carry out the activities described
				in this subsection.(d)Use of funds for
				community consultationsThe Education Council shall use funds
				made available through the grant under this section to hold not less than 1
				community consultation each year on each of the Islands of Hawaii, Maui,
				Molokai, Lanai, Oahu, and Kauai, at which—(1)not less than 3 members
				of the Education Council shall be in attendance;(2)the Education Council
				shall gather community input regarding—(A)entities that are, at the
				time of the community consultation, receiving a grant under this
				subpart;(B)priorities and needs;
				and(C)other Native Hawaiian
				educational issues; and(3)the Education Council
				shall report to the community on the outcomes of the grants awarded under this
				subpart.(e)Reports(1)Annual education
				council reportThe Education Council shall use funds made
				available through the grant under this section to prepare and submit to the
				Secretary, before the end of each calendar year, annual reports that
				contain—(A)a description of the
				activities of the Education Council during the preceding calendar year;(B)recommendations of the
				Education Council, if any, regarding priorities to be established under section
				7205(b);(C)a description of
				significant barriers to achieving the goals under this subpart;(D)a summary of each
				community consultation session, as described in subsection (d); and(E)recommendations to
				establish funding priorities based on an assessment of—(i)the educational needs of
				Native Hawaiians;(ii)programs and services
				currently available to address such needs, including the effectiveness of such
				programs in improving the educational performance of Native Hawaiians;
				and(iii)priorities for funding
				in specific geographic communities.(2)Report by the
				SecretaryNot later than 2 years after the date of enactment of
				the Strengthening America's Schools Act of 2013, the Secretary shall prepare
				and submit to the Committee on Indian Affairs of the Senate and the authorizing
				committees a report that—(A)summarizes the annual
				reports of the Education Council;(B)describes the allocation
				and use of funds under this subpart and the information gathered since the
				first annual report submitted by the Education Council to the Secretary under
				this section; and(C)contains recommendations
				for changes in Federal, State, and local policy to advance the purposes of this
				subpart..7205.Program
			 authorizedSection 7205 (20
			 U.S.C. 7515) is amended to read as follows:7205.Program
				authorized(a)Grants and
				contractsIn order to carry out programs that meet the purposes
				of this subpart, the Secretary is authorized to award grants to, or enter into
				contracts with—(1)Native Hawaiian
				educational organizations;(2)Native Hawaiian
				community-based organizations;(3)public and private
				nonprofit organizations, agencies, and institutions with experience in
				successfully developing or operating Native Hawaiian education and workforce
				development programs or programs of instruction in the Native Hawaiian
				language;(4)charter schools;
				and(5)consortia of the
				organizations, agencies, institutions, and schools described in paragraphs (1)
				through (4).(b)PriorityIn
				awarding grants and entering into contracts under this subpart, the Secretary
				shall give priority to—(1)programs that meet the
				educational priorities recommended by the Education Council under section
				7204(e)(1)(B);(2)programs designed to
				improve the academic achievement of Native Hawaiian students by meeting their
				unique cultural and linguistic needs in order to help such students meet
				college and career ready academic standards adopted under section 1111(a)(1);
				and(3)programs in which a State
				educational agency, local educational agency, institution of higher education,
				or a State educational agency or local educational agency in partnership with
				an institution of higher education apply for a grant or contract under this
				subpart as part of a partnership or consortium.(c)Authorized
				activitiesActivities provided through programs carried out under
				this subpart may include—(1)the development and
				maintenance of a statewide Native Hawaiian early childhood education system to
				provide a continuum of high-quality services for Native Hawaiian children from
				the prenatal period through the age of kindergarten entry;(2)the operation of
				family-based education centers that provide such services as—(A)programs for Native
				Hawaiian parents and their infants from the prenatal period of infancy through
				age 3;(B)preschool programs for
				Native Hawaiian children; and(C)research on, and
				development and assessment of, family-based early childhood education programs
				for Native Hawaiians;(3)activities that enhance
				beginning reading and literacy in either the Hawaiian or the English language
				among Native Hawaiian students in kindergarten through grade 3 and assistance
				in addressing the distinct features of combined English and Hawaiian literacy
				for Hawaiian speakers in grades 5 and 6;(4)activities to meet the
				special needs of Native Hawaiian students with disabilities, including—(A)the identification of
				such students and their needs;(B)the provision of support
				services to the families of those students; and(C)other activities
				consistent with the requirements of the Individuals with Disabilities Education
				Act;(5)activities that address
				the special needs of Native Hawaiian students who are gifted and talented,
				including—(A)educational,
				psychological, social, emotional, and developmental activities designed to
				assist in the educational progress of such students; and(B)activities that involve
				the parents of such students in a manner designed to assist in the students’
				educational progress;(6)the development of
				academic and career and technical curricula to address the needs of Native
				Hawaiian children, youth, and adults, including curricula materials in the
				Hawaiian language and mathematics, science, engineering, and technology that
				incorporate Native Hawaiian tradition and culture;(7)professional development
				activities for educators, including—(A)the development of
				programs to prepare prospective teachers to address the unique needs of Native
				Hawaiian students within the context of Native Hawaiian culture, language, and
				traditions;(B)in-service programs to
				improve the ability of teachers who teach in schools with concentrations of
				Native Hawaiian students to meet those students’ unique needs; and(C)the recruitment and
				preparation of Native Hawaiian individuals, and other individuals who live in
				communities with a high concentration of Native Hawaiians, to become teachers
				or leaders;(8)the operation of
				community-based learning centers that address the needs of Native Hawaiian
				families and communities through the coordination of public and private
				programs and services, including—(A)early childhood education
				programs, including preschool programs;(B)before- and after-school
				programs and weekend academies;(C)career and technical and
				adult education programs; and(D)programs that recognize
				and support the unique cultural and educational needs of Native Hawaiian
				children and youth and incorporate appropriately qualified Native Hawaiian
				elders and seniors;(9)activities, including
				program colocation, to enable Native Hawaiian individuals to enter and complete
				programs of postsecondary education, including—(A)the provision of full or
				partial scholarships for undergraduate or graduate study that are awarded to
				students based on their academic promise and financial need, with a priority,
				at the graduate level, given to Native Hawaiian students entering professions
				in which Native Hawaiians are underrepresented;(B)family literacy
				activities;(C)counseling and support
				services for students receiving scholarship assistance;(D)counseling and guidance
				for Native Hawaiian secondary school students who have the potential to receive
				scholarships;(E)assistance with
				completing the higher education admissions and financial aid application
				process; and(F)faculty development
				activities designed to promote the matriculation of Native Hawaiian
				students;(10)activities that
				recognize and support the unique needs of Native Hawaiian youth regarding the
				completion of quality workforce preparation and training programs and
				activities, including apprenticeship programs;(11)research and data
				collection activities to determine the educational status and needs of Native
				Hawaiian children and youth;(12)other research and
				evaluation activities related to programs carried out under this subpart;
				and(13)other activities,
				consistent with the purposes of this subpart, to meet the educational needs of
				Native Hawaiian children and youth.(d)Additional
				activitiesFrom funds made available to carry out this subpart,
				the Secretary shall support the following:(1)The development of a body
				of Native Hawaiian law.(2)The repair and renovation
				of public schools that serve high concentrations of Native Hawaiian
				students.(3)Informal education
				programs that present traditional Hawaiian knowledge, science, astronomy, and
				environmental education through State museums or learning centers.(4)Public charter schools
				serving high concentrations of Native Hawaiian students.(5)The perpetuation of, and
				expansion of access to, Hawaiian culture and history through digital
				archives.(e)Special rule and
				conditions(1)Institutions outside
				hawaiiThe Secretary may not establish a policy under this
				section that prevents a Native Hawaiian student enrolled at a 2- or 4-year
				degree-granting institution of higher education outside of the State of Hawaii
				from receiving a scholarship pursuant to subsection (c)(9)(A).(2)Scholarship
				conditionsThe Secretary shall establish conditions for receipt
				of a scholarship awarded under subsection (c)(9)(A). The conditions shall
				require that an individual seeking such a scholarship enter into a contract to
				provide professional services, either during the scholarship period or upon
				completion of a program of postsecondary education, to the Native Hawaiian
				community.(f)Treatment of
				funds(1)In
				generalExcept as provided in paragraph (2), funds made available
				under this subpart shall be used to supplement, and not supplant, any State or
				local funds used to achieve the purposes of this subpart.(2)ExceptionParagraph
				(1) shall not apply to any nonprofit entity or Native Hawaiian community-based
				organization that receives a grant or other funds under this subpart.(g)Administrative
				costs(1)In
				generalExcept as provided in paragraph (2), not more than 5
				percent of funds provided to a recipient of a grant or contract under
				subsection (a) for any fiscal year may be used for administrative
				purposes.(2)ExceptionNot
				more than 10 percent of funds provided under subsection (a) for any fiscal year
				to a nonprofit entity serving the Native Hawaiian community may be used for
				administrative purposes.(h)Reservation;
				Availability of Funds(1)ReservationFrom
				the funds made available to carry out this subpart, the Secretary shall
				reserve, for each of fiscal years 2014 through 2018, not less than $500,000 for
				the Education Council.(2)AvailabilityFunds
				made available to carry out this subpart and funds reserved under this
				subsection shall remain available until
				expended..7206.Administrative
			 provisionsSection 7206 (20
			 U.S.C. 7516) is amended to read as follows:7206.Administrative
				provisions(a)Application
				required(1)In
				generalNo grant may be made under this subpart, and no contract
				may be entered into under this subpart, unless the entity seeking the grant or
				contract submits an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may determine to be necessary
				to carry out the provisions of this subpart.(2)Academic
				projectsApplications submitted under this subpart to carry out
				projects and activities that are academic in nature shall describe—(A)the criteria that will be
				used to ensure that such projects and activities use evidence-based strategies
				and methods; and(B)the process through which
				the applicant will monitor and report such activities, including the
				achievement of identified objectives.(b)Applications to
				Education CouncilThe Secretary shall provide to the Education
				Council a copy of each grant or contract application submitted under this
				subpart.(c)Annual report(1)In
				generalEach entity that receives a grant under this subpart
				(except for section 7204) shall submit to the Secretary an annual report, in
				such form and containing such information as the Secretary may require, that
				determines the extent to which activities carried out with funds provided under
				this subpart are effective in improving the educational achievement of Native
				Hawaiian students served by such funds.(2)ContentAs
				a part of the information reported under paragraph (1), each entity that
				receives a grant under this subpart shall provide data, using information from
				the most recent year for which data are available, on—(A)the academic achievement
				of the Native Hawaiian students the entity serves, as measured by the State
				assessments required under section 1111(a)(2) and the high school graduation
				rates and institution of higher education attendance rates of those students;
				and(B)such other measures as
				the Secretary may
				prescribe..7207.DefinitionsSection 7207 (20 U.S.C. 7517) is
			 amended—(1)in the matter preceding paragraph (1), by
			 striking part and inserting subpart;(2)by redesignating paragraphs (1) through (6)
			 as paragraphs (2) through (7), respectively; and(3)by inserting before
			 paragraph (2), as redesignated by paragraph (2), the following:(1)Community
				consultationThe term community consultation means a
				public gathering—(A)to discuss Native
				Hawaiian education concerns; and(B)about which the public
				has been given not less than 30 days
				notice..2Alaska Native
			 Education7301.Alaska Native
			 educationSubpart 2 of part B
			 of title VII (20 U.S.C. 7541 et seq.), as amended by section 7201, is further
			 amended by striking sections 7301 through 7306 and inserting the
			 following:7301.Short
				titleThis subpart may be
				cited as the Alaska Native Educational Equity, Support, and Assistance
				Act.7302.FindingsCongress finds and declares the
				following:(1)The preservation of
				culture and language is critical to the attainment of educational success, to
				the betterment of the conditions, and to the long-term well-being, of Alaska
				Natives. Alaska Native students must be afforded a culturally relevant
				education.(2)It is the policy of the
				Federal Government to maximize the leadership of and participation by Alaska
				Natives in the planning and the management of Alaska Native education programs
				and to support efforts developed by and undertaken within the Alaska Native
				community to improve educational opportunity for all students.(3)Many Alaska Native
				children enter and exit school with serious educational disadvantages.(4)Overcoming the magnitude
				of the geographic challenges, historical inequities, and other barriers to
				successfully improving educational outcomes for Alaska Native students in
				rural, village, and urban settings is challenging. Significant disparities
				between academic achievement of Alaska Native students and non-Native students
				continues, including lower graduation rates, increased school dropout rates,
				and lower achievement scores on standardized tests.(5)The preservation of
				Alaska Native cultures and languages and the integration of Alaska Native
				cultures and languages into education, positive identity development for Alaska
				Native students, and local, place-based, and culture-based programming are
				critical to the attainment of educational success and the long-term well-being
				of Alaska Native students.(6)Improving educational
				outcomes for Alaska Native students increases access to employment
				opportunities.(7)The programs and
				activities authorized under this subpart give priority to Alaska Native
				organizations as a means of increasing Alaska Native parent and community
				involvement in the promotion of academic success of Alaska Native
				students.7303.PurposesThe purposes of this subpart are as
				follows:(1)To recognize and address
				the unique educational needs of Alaska Natives.(2)To recognize the role of
				Alaska Native languages and cultures in the educational success and long-term
				well-being of Alaska Native students.(3)To integrate Alaska
				Native cultures and languages into education, develop Alaska Native students’
				positive identity, and support local place-based and culture-based curriculum
				and programming.(4)To authorize the
				development, management, and expansion of effective supplemental educational
				programs to benefit Alaska Natives.(5)To provide direction and
				guidance to appropriate Federal, State, and local agencies to focus resources,
				including resources made available under this subpart, on meeting the
				educational needs of Alaska Natives.(6)To ensure the maximum
				participation by Alaska Native educators and leaders in the planning,
				development, management, and evaluation of programs designed to serve Alaska
				Natives students, and to ensure Alaska Native organizations play a meaningful
				role in supplemental educational services provided to Alaska Native
				students.7304.Program
				authorized(a)General
				authority(1)Grants and
				contractsThe Secretary is authorized to make grants to, or enter
				into contracts with, Alaska Native organizations, State educational agencies,
				local educational agencies, educational entities with experience in developing
				or operating Alaska Native educational programs or programs of instruction
				conducted in Alaska Native languages, cultural and community-based
				organizations with experience in developing or operating programs to benefit
				the educational needs of Alaska Natives, and consortia of organizations and
				entities described in this paragraph, to carry out programs that meet the
				purposes of this subpart.(2)Additional
				requirementA State educational agency, local educational agency,
				educational entity with experience in developing or operating Alaska Native
				educational programs or programs of instruction conducted in Alaska Native
				languages, cultural and community-based organization with experience in
				developing or operating programs to benefit the educational needs of Alaska
				Natives, or consortium of such organizations and entities is eligible for an
				award under this subpart only as part of a partnership involving an Alaska
				Native organization.(3)Mandatory
				activitiesActivities provided through the programs carried out
				under this subpart shall include the following:(A)The development and
				implementation of plans, methods, and strategies to improve the education of
				Alaska Natives.(B)The collection of data to
				assist in the evaluation of the programs carried out under this subpart.(4)Permissible
				activitiesActivities provided through programs carried out under
				this subpart may include the following:(A)The development of
				curricula and programs that address the educational needs of Alaska Native
				students, including the following:(i)Curriculum materials that
				reflect the cultural diversity, languages, history, or the contributions of
				Alaska Natives.(ii)Instructional programs
				that make use of Alaska Native languages and cultures.(iii)Networks that develop,
				test, and disseminate best practices and introduce successful programs,
				materials, and techniques to meet the educational needs of Alaska Native
				students in urban and rural schools.(B)Training and professional
				development activities for educators, including the following:(i)Pre-service and
				in-service training and professional development programs to prepare teachers
				to develop appreciation for and understanding of Alaska Native cultures,
				values, and ways of knowing and learning in order to effectively address the
				cultural diversity and unique needs of Alaska Native students.(ii)Recruitment and
				preparation of teachers who are Alaska Native.(iii)Programs that will lead
				to the certification and licensing of Alaska Native teachers, principals, and
				superintendents.(C)Early childhood education
				activities, including—(i)the development and
				operation of home instruction programs for Alaska Native preschool children, to
				ensure the active involvement of parents in their children's education from the
				earliest ages;(ii)activities carried out
				through Head Start programs carried out under the Head Start Act, including the
				training of teachers for programs described in this subparagraph; and(iii)other early learning
				and preschool programs.(D)Family literacy
				activities.(E)The development and
				operation of student enrichment programs, including those in science,
				technology, engineering, and mathematics that—(i)are designed to prepare
				Alaska Native students to excel in such subjects;(ii)provide appropriate
				support services to the families of such students that are needed to enable
				such students to benefit from the programs; and(iii)include activities that
				recognize and support the unique cultural and educational needs of Alaska
				Native children, and incorporate appropriately qualified Alaska Native elders
				and other tradition bearers.(F)Research and data
				collection activities to determine the educational status and needs of Alaska
				Native children and adults.(G)Other research and
				evaluation activities related to programs carried out under this
				subpart.(H)Remedial and enrichment
				programs to assist Alaska Native students to be college or career ready upon
				graduation from high school.(I)Parenting education for
				parents and caregivers of Alaska Native children to improve parenting and
				caregiving skills (including skills relating to discipline and cognitive
				development), including parenting education provided through in-home visitation
				of new mothers.(J)Culturally based
				education programs designed and provided by an entity with demonstrated
				experience in—(i)providing programs of
				study, both on site and in local schools, to share the rich and diverse
				cultures of Alaska Native peoples among youth, elders, teachers, and the larger
				community;(ii)instructing Alaska
				Native youth in leadership, communication, and Native culture, arts, and
				languages;(iii)increasing the high
				school graduation rate of Alaska Native students who are served by the
				program;(iv)providing instruction in
				Alaska Native history and ways of living to students and teachers in the local
				school district;(v)providing
				intergenerational learning and internship opportunities to Alaska Native youth
				and young adults; and(vi)providing cultural
				immersion activities aimed at Alaska Native cultural preservation.(K)A statewide on-site
				exchange program, for both students and teachers, involving schools and culture
				camps that demonstrates effectiveness in facilitating cultural relationships
				between urban and rural Alaskans to build mutual respect and understanding, and
				foster a statewide sense of common identity through host family, school, and
				community cross-cultural immersion. Any grant to carry out this subparagraph
				shall be awarded by the Secretary on a competitive basis.(L)Education programs for
				at-risk urban Alaska Native students in kindergarten through grade 12 operated
				by tribes or tribal organizations that have demonstrated experience in
				increasing graduation rates among such students and that—(i)include
				culturally-informed curriculum intended to preserve and promote Alaska Native
				culture;(ii)partner effectively with
				the local school district by providing a school-within-a-school program
				model;(iii)provide high-quality
				academic instruction, small classroom sizes, and social-emotional support for
				students from elementary school through high school, including residential
				support;(iv)work with parents to
				increase parental involvement in their students’ education;(v)have a proven track
				record of improving academic proficiency and increasing graduation
				rates;(vi)provide college
				preparation and career planning; and(vii)incorporate a strong
				data collection and continuous evaluation component at all levels of the
				program.(M)A statewide program that
				has demonstrated effectiveness in providing technical assistance and support to
				schools and communities to engage adults in promoting the academic progress and
				overall well-being of Alaska Native people through strengths-based approaches
				to child and youth development, positive youth-adult relationships, improved
				conditions for learning (such as school climate and student connection to
				school and community), and increased connections between schools and
				families.(N)Career preparation
				activities to enable Alaska Native children and adults to prepare for
				meaningful employment, including programs providing tech-prep, mentoring,
				training, and apprenticeship activities.(O)Provision of operational
				support and purchasing of equipment, to develop regional vocational schools in
				rural areas of Alaska, including boarding schools, for Alaska Native students
				in grades 9 through 12, or at higher levels of education, to provide the
				students with necessary resources to prepare for skilled employment
				opportunities.(P)Regional leadership
				academies that demonstrate effectiveness in building respect, understanding,
				and fostering a sense of Alaska Native identity to promote Alaska Native
				students' pursuit of, and success in, completing higher education or career
				training.(Q)Other activities,
				consistent with the purposes of this subpart, to meet the educational needs of
				Alaska Native children and adults.(5)Home instruction
				programsHome instruction programs for Alaska Native preschool
				children carried out under paragraph (4)(C)(i) may include the
				following:(A)Programs for parents and
				their infants, from the prenatal period of the infant through age 3.(B)Preschool
				programs.(C)Training, education, and
				support for parents in such areas as reading readiness, observation, story
				telling, and critical thinking.(b)Limitation on
				administrative costsNot more than 5 percent of funds provided to
				an award recipient under this subpart for any fiscal year may be used for
				administrative purposes.(c)PrioritiesIn
				selecting applications to receive grants or contracts to carry out activities
				described in this subpart, the Secretary shall review applications using a
				point system that gives not less than 15 percent of the total available points
				to any application from an Alaska Native organization.7305.Administrative
				provisions(a)Application
				required(1)In
				generalThe Secretary shall not award a grant or enter into a
				contract under this subpart unless the Alaska Native organization or entity
				seeking the grant or contract (either alone or as part of a partnership
				described in section 7304(a)(2)) submits an application to the Secretary in
				such form, in such manner, and containing such information as the Secretary may
				determine necessary to carry out the provisions of this subpart.(2)Requirement for certain
				applicantsAn applicant that is a partnership described in
				section 7304(a)(2) shall, in the application submitted under this
				subsection—(A)demonstrate that an
				Alaska Native organization was directly involved in the development of the
				program for which the applicant seeks funds and explicitly delineate the
				meaningful role that the Alaska Native organization will play in the
				implementation and evaluation of the program for which funding is sought;
				and(B)provide a copy of the
				Alaska Native organization’s governing document.(b)Consultation
				requiredEach applicant for an award under this subpart shall
				provide for ongoing advice from and consultation with representatives of the
				Alaska Native community.(c)Local educational
				agency coordinationEach applicant for a grant or contract under
				this subpart shall inform each local educational agency serving students who
				may participate in the program to be carried out under the grant or contract
				about the application described in subsection (a).(d)Continuation
				awardsAn applicant that is a partnership described in section
				7304(a)(2) that receives funding under this subpart shall periodically
				demonstrate to the Secretary, during the term of the award, that the applicant
				is continuing to meet the requirements of subsection (a)(2)(A).7306.DefinitionsIn this subpart:(1)Alaska
				nativeThe term Alaska Native has the same meaning
				as the term Native  has in section 3(b) of the Alaska Native
				Claims Settlement Act (43 U.S.C. 1602(b)) and includes the descendants of
				individuals so defined.(2)Alaska native
				organizationThe term Alaska Native organization
				means a federally recognized tribe, consortium of tribes, regional nonprofit
				Native association, and an organization, that—(A)has or commits to acquire
				expertise in the education of Alaska Natives; and(B)has Alaska Natives in
				substantive and policymaking positions within the
				organization..VIIIImpact aid8001.PurposeSection 8001 (20 U.S.C. 7701) is amended, in
			 the matter preceding paragraph (1), by striking challenging State
			 standards and inserting college and career ready State academic
			 content and student academic achievement standards under section
			 1111(a)(1).8002.Payments relating to
			 Federal acquisition of real property(a)AmendmentsSection 8002 (20 U.S.C. 7702) is
			 amended—(1)in subsection (b)(1)(B),
			 by striking 8014(a) and inserting
			 3(bb)(1);(2)in subsection (f)—(A)by aligning the margins
			 of paragraphs (2) and (3) with the margins of paragraph (1); and(B)by striking paragraphs
			 (4) and (5);(3)by striking subsection
			 (g) and inserting the following:(g)Former
				districts(1)ConsolidationsFor
				fiscal year 2006 and all succeeding fiscal years, if a local educational agency
				described in paragraph (2) is formed at any time after 1938 by the
				consolidation of 2 or more former school districts, the local educational
				agency may elect to have the Secretary determine its eligibility and any amount
				for which the local educational agency is eligible under this section for any
				fiscal year on the basis of 1 or more of those former districts, as designated
				by the local educational agency.(2)Eligible local
				educational agenciesA local educational agency referred to in
				paragraph (1) is—(A)any local educational
				agency that, for fiscal year 1994 or any preceding fiscal year, applied, and
				was determined to be eligible under section 2(c) of the Act of September 30,
				1950 (Public Law 81–874; 64 Stat. 1102, chapter 1124), as the section was in
				effect for that fiscal year; or(B)a local educational
				agency formed by the consolidation of 2 or more districts, at least 1 of which
				was eligible for assistance under this section for the fiscal year preceding
				the year of consolidation, if—(i)for fiscal years 2006
				through 2013, the local educational agency had notified the Secretary of the
				designation not later than 30 days after the date of enactment of the
				Strengthening America's Schools Act of 2013; and(ii)for fiscal year 2014,
				and any subsequent fiscal year, the local educational agency includes the
				designation in its application under section 8005 or any timely amendment to
				such application.(3)Availability of
				fundsNotwithstanding any other provision of law limiting the
				period during which the Secretary may obligate funds appropriated for any
				fiscal year after 2005, the Secretary may obligate funds remaining after final
				payments have been made from any of such fiscal years to carry out this
				subsection.;(4)in subsection (h)—(A)in the matter preceding
			 paragraph (1), by striking 8014(a) and inserting
			 3(bb)(1);(B)in paragraph (1)(C), by
			 striking 8014(a) and inserting 3(bb)(1);
			 and(C)in paragraph (2)—(i)in subparagraph (C)(ii),
			 by striking 8014(a) and inserting 3(bb)(1);
			 and(ii)in subparagraph (D), by
			 striking 8014(a) of this title and inserting
			 3(bb)(1);(5)by striking paragraph (1)
			 of subsection (i) and inserting the following:(1)In
				generalThe calculation of the foundation payment under
				subsection (h)(1)(B) for a local educational agency described in paragraph (2)
				of this subsection shall be equal to 90 percent of the payment received in
				fiscal year 2005, for fiscal year 2009 and each succeeding fiscal
				year.;(6)by striking subsections
			 (k) and (m);(7)by redesignating
			 subsections (l) and (n) as subsections (j) and (k), respectively;(8)in subsection (j) (as
			 redesignated by paragraph (7)), in the matter preceding paragraph (1), by
			 striking (h)(4)(B) and inserting (h)(3);
			 and(9)by adding at the end the
			 following:(l)RecordsThe
				Secretary may base a determination of eligibility under subsection (a)(1) on
				original records (including facsimiles or other reproductions of those records)
				documenting the assessed value of real property, prepared by a legally
				authorized official as of the time of the Federal acquisition, or other records
				that the Secretary determines to be appropriate and reliable, including Federal
				agency records or local historical
				records..(b)Effective
			 dateNotwithstanding section 5(d), this section, and the
			 amendments made by this section, shall take effect with respect to applications
			 submitted under section 8002 of the Elementary and Secondary Education Act of
			 1965 on or after the date of enactment of this Act.8003.Payments for eligible
			 federally connected childrenSection 8003 (20 U.S.C. 7703) is
			 amended—(1)in subsection (a)—(A)in paragraph (1), in the
			 matter preceding subparagraph (A), by inserting after of such
			 agency the following: (including those children enrolled in a
			 State that has a State open enrollment policy but not including children
			 enrolled in a distance learning program who are not residing within the
			 geographic boundaries of the agency); and(B)in paragraph (5)(A), by
			 striking 1984, and all that follows through the period at the
			 end and inserting or under lease of off-base property under subchapter
			 IV of chapter 169 of title 10, United States Code (10 U.S.C. 2871 et seq.), to
			 be children described in paragraph (1)(B) if the property described is within
			 the fenced security perimeter of the military facility or is attached to, and
			 under any type of force protection agreement with, the military installation
			 where such housing is situated.;(2)in subsection (b)—(A)in each of paragraphs
			 (1)(A) and (2)(A)(i), by striking 8014(b) and inserting
			 3(bb)(2);(B)in paragraph (2)—(i)in subparagraph
			 (B)—(I)in the subparagraph
			 heading, by striking continuing;(II)by striking clauses (i)
			 and (ii) and inserting the following:(i)In
				generalA heavily impacted local educational agency is eligible
				to receive a basic support payment under subparagraph (A) with respect to a
				number of children determined under subsection (a)(1) if the agency—(I)is a local educational
				agency whose boundaries are the same as a Federal military installation, or
				whose boundaries are the same as island property designated by the Secretary of
				the Interior to be property that is held in trust by the Federal Government,
				and that has no taxing authority;(II)is a local educational
				agency that—(aa)has an enrollment of
				children described in subsection (a)(1) that constitutes a percentage of the
				total student enrollment of the agency that is not less than 45 percent;(bb)has a per-pupil
				expenditure that is less than—(AA)for an agency that has a
				total student enrollment of 500 or more students, 125 percent of the average
				per-pupil expenditure of the State in which the agency is located; or(BB)for an agency that has a
				total student enrollment of less than 500 students, 150 percent of the average
				per-pupil expenditure of the State in which the agency is located, or the
				average per-pupil expenditure of 3 or more comparable local educational
				agencies in the State in which the agency is located; and(cc)is an agency
				that—(AA)has a tax rate for
				general fund purposes that is not less than 95 percent of the average tax rate
				for general fund purposes of comparable local educational agencies in the
				State; or(BB)was eligible to receive
				a payment under this subsection for fiscal year 2012 and is located in a State
				that by State law has eliminated ad valorem tax as a revenue source for local
				educational agencies;(III)is a local educational agency that has an
				enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency which is not less than
				30 percent, and has a tax rate for general fund purposes which is not less than
				125 percent of the average tax rate for general fund purposes for comparable
				local educational agencies in the State; or(IV)is a local educational
				agency that has a total student enrollment of not less than 25,000 students, of
				which not less than 50 percent are children described in subsection (a)(1) and
				not less than 5,500 of such children are children described in subparagraphs
				(A) and (B) of subsection (a)(1).(ii)Loss of
				eligibility(I)In
				generalA heavily impacted local educational agency that met the
				requirements of clause (i) for a fiscal year shall be ineligible to receive a
				basic support payment under subparagraph (A) if the agency fails to meet the
				requirements of such clause for the subsequent fiscal year, except that such
				agency shall continue to receive a basic support payment under this paragraph
				for the fiscal year for which the ineligibility determination is made.(II)ExceptionNotwithstanding
				subclause (I) and clause (i), a local educational agency that obtains
				eligibility for a basic support payment under subparagraph (A) by meeting the
				requirements of clause (i)(II) for a fiscal year and, for the subsequent fiscal
				year, meets all of the requirements of such clause except for the requirement
				of item (cc) of such clause, shall be eligible to receive a basic support
				payment under subparagraph (A). If, for the next subsequent fiscal year, such
				local educational agency again fails to meet the requirement of such item (cc),
				the local educational agency shall be ineligible to receive a basic support
				payment under subparagraph (A), except that such agency shall continue to
				receive a basic support payment under this paragraph for the fiscal year for
				which the ineligibility determination is
				made.;
				and(III)by adding at the end
			 the following:(iv)Special
				ruleNotwithstanding clause (i)(II)(aa), a local educational
				agency shall be considered eligible to receive a basic support payment under
				subparagraph (A) with respect to the number of children determined under
				subsection (a)(1) for a fiscal year if the agency—(I)has an enrollment of
				children described in subsection (a)(1), including, for purposes of determining
				eligibility, those children described in subparagraphs (F) and (G) of such
				subsection, that constitutes a percentage of the total student enrollment of
				the agency that is not less than 35 percent;(II)was eligible to receive
				assistance under this paragraph for fiscal year 2001; and(III)meets the requirements
				of items (bb) and (cc) of clause (i)(II) for the fiscal year for which the
				determination is being made.(v)ApplicationWith respect to the first fiscal year for
				which a heavily impacted local educational agency described in clause (i)
				applies for a basic support payment under subparagraph (A), or with respect to
				the first fiscal year for which a heavily impacted local educational agency
				applies for a basic support payment under subparagraph (A) after becoming
				ineligible under clause (i) for 1 or more preceding fiscal years, the agency
				shall apply for such payment at least 1 year prior to the start of that first
				fiscal
				year.;(ii)by striking
			 subparagraphs (C) and (D) and inserting the following:(C)Maximum amount for
				heavily impacted local educational agencies(i)In
				generalExcept as provided for in subparagraph (D), the maximum
				amount that a heavily impacted local educational agency is eligible to receive
				under this paragraph for any fiscal year is the sum of the total weighted
				student units, as computed under subsection (a)(2) and subject to clause (ii),
				multiplied by the greater of—(I)four-fifths of the
				average per-pupil expenditure of the State in which the local educational
				agency is located for the third fiscal year preceding the fiscal year for which
				the determination is made; or(II)four-fifths of the
				average per-pupil expenditure of all of the States for the third fiscal year
				preceding the fiscal year for which the determination is made.(ii)Special rules(I)Calculations for local
				educational agencies with large numbers of certain eligible children(aa)In
				generalIn the case of a local educational agency with respect to
				which 35 percent or more of the total student enrollment of the schools of the
				agency are children described in subparagraph (D) or (E) of subsection (a)(1),
				and that has an enrollment of children described in subparagraph (A), (B), or
				(C) of such subsection equal to at least 10 percent of the agency's total
				enrollment, the Secretary shall calculate the weighted student units of the
				children described in subparagraph (D) or (E) of such subsection by multiplying
				the number of such children by a factor of 0.55.(bb)ExceptionNotwithstanding
				item (aa), any local educational agency that received a payment under this
				clause for fiscal year 2006, shall not be required to have an enrollment of
				children described in subparagraph (A), (B), or (C) of subsection (a)(1) equal
				to at least 10 percent of the agency's total enrollment for purposes of item
				(aa).(II)Calculations for local
				educational agencies with small numbers of eligible childrenFor
				a local educational agency that has an enrollment of 100 or fewer children
				described in subsection (a)(1), the Secretary shall calculate the total number
				of weighted student units for purposes of subsection (a)(2) by multiplying the
				number of such children by a factor of 1.75.(III)Calculations for
				certain other local educational agenciesFor a local educational
				agency that does not qualify under paragraph (2)(B)(i)(I) and has an enrollment
				of more than 100 but not more than 1,000 children described in subsection
				(a)(1), the Secretary shall calculate the total number of weighted student
				units for purposes of subsection (a)(2) by multiplying the number of such
				children by a factor of 1.25.(D)Maximum amount for
				large heavily impacted local educational agencies(i)Applicable
				formula(I)In
				generalSubject to clause (ii), the maximum amount that a heavily
				impacted local educational agency described in subclause (II) is eligible to
				receive under this paragraph for any fiscal year shall be determined in
				accordance with the formula described in paragraph (1)(C).(II)Large heavily impacted
				local educational agenciesA heavily impacted local educational
				agency described in this subclause is a local educational agency that has a
				total student enrollment of not less than 25,000 students, of which not less
				than 50 percent are children described in subsection (a)(1) and not less than
				5,500 of such children are children described in subparagraphs (A) and (B) of
				subsection (a)(1).(ii)FactorFor
				purposes of calculating the maximum amount described in clause (i), the factor
				used in determining the weighted student units under subsection (a)(2) with
				respect to children described in subparagraphs (A) and (B) of subsection (a)(1)
				shall be
				1.35.;(iii)by striking
			 subparagraph (E);(iv)by redesignating
			 subparagraphs (F) through (H) as subparagraph (E) through (G),
			 respectively;(v)in subparagraph (E) (as
			 redesignated by clause (iv))—(I)by striking clause
			 (ii);(II)by striking ;
			 and at the end of clause (i) and inserting a period; and(III)by striking the
			 Secretary and all that follows through shall use and
			 inserting the Secretary shall use;(vi)in subparagraph (F) (as
			 redesignated by clause (iv)), in the matter preceding clause (i), by striking
			 (C)(i)(II)(bb) and inserting
			 (B)(i)(II)(bb);(vii)in subparagraph (G) (as
			 redesignated by clause (iv))—(I)in clause (i)—(aa)by striking (B),
			 (C), (D), or (E),, and inserting (B), (C), or
			 (D),;(bb)by striking by
			 reason of and inserting due to;(cc)by inserting after
			 clause (iii), the following: or as the direct result of
			 base realignment and closure or modularization as determined by the Secretary
			 of Defense, force structure change, or force relocation,; and(dd)by inserting before the
			 period at the end the following: or during such time as activities
			 associated with base realignment and closure, modularization, force structure
			 change, or force relocation are ongoing; and(II)in clause (ii), by
			 striking (D) or (E) in both places such term appears and
			 inserting (C) or (D); and(viii)by adding at the end
			 the following:(H)Special
				ruleThe Secretary shall—(i)deem each local
				educational agency that received a fiscal year 2009 basic support payment for
				heavily impacted local educational agencies under this paragraph as eligible to
				receive a basic support payment for heavily impacted local educational agencies
				under this paragraph for each of fiscal years 2011, 2012, 2013, and 2014;
				and(ii)make a payment to such
				local educational agency under such section for each of fiscal years 2011,
				2012, 2013, and 2014.(I)Continued eligibility
				for a heavily impacted local educational agency entering into an
				intergovernmental cooperative agreement with a State educational
				agencyFor any fiscal year, a heavily impacted local educational
				agency that received a basic support payment under this paragraph for the
				fiscal year prior to the fiscal year for which such local educational agency
				entered into an intergovernmental cooperative agreement with a State
				educational agency shall remain eligible to receive a basic support payment
				under this paragraph for the duration of the intergovernmental cooperative
				agreement, but in no case for more than 5
				years.;
				and(C)in paragraph (3)—(i)in subparagraph (A), by
			 striking 8014(b) and inserting 3(bb)(2);(ii)in subparagraph
			 (B)—(I)by redesignating clause
			 (iv) as clause (v); and(II)by inserting after
			 clause (iii) the following:(iv)In the case of a local
				educational agency that is providing a program of distance learning to children
				not residing within the geographic boundaries of the agency, the Secretary
				shall disregard such children from such agency's total enrollment when
				calculating the percentage under clause (i)(I) and shall disregard any funds
				received for such children when calculating the total current expenditures
				attributed to the operation of such agency when calculating the percentage
				under clause
				(i)(II).;(iii)in subparagraph (C), by
			 striking subparagraph (D) or (E) of paragraph (2), as the case may
			 be and inserting paragraph (2)(D); and(iv)by striking subparagraph
			 (D) and inserting the following:(D)Ratable
				distribution(i)In
				generalFor each fiscal year described in subparagraph (A) for
				which the sums appropriated under section 3(bb)(2) exceed the amount required
				to pay each local educational agency 100 percent of the local educational
				agency’s threshold payment under subparagraph (B) or (C), the Secretary shall
				distribute such excess sums to each eligible local educational agency that has
				not received the agency’s maximum payment amount computed under paragraph (1)
				or (2) (as the case may be) by multiplying—(I)a percentage, the
				denominator of which is the difference between the maximum payment amount
				computed under paragraph (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment (as calculated
				under subparagraphs (B) and (C)) of all local educational agencies, and the
				numerator of which is the aggregate amount of funds appropriated under section
				3(bb)(2) that exceeds the amount of such threshold payments for all local
				educational agencies; by(II)the difference between
				the maximum payment amount computed under paragraph (1) or (2) (as the case may
				be) for the agency and the amount of the threshold payment as calculated under
				subparagraphs (B) and (C) for the agency.(ii)Insufficient
				paymentsFor each fiscal year described in subparagraph (A) for
				which the sums appropriated under section 3(bb)(2) are insufficient to pay each
				local educational agency all of the local educational agency’s threshold
				payment described in clause (i), the Secretary shall ratably reduce the payment
				to each local educational agency under this paragraph.(iii)IncreasesIf
				the sums appropriated under section 3(bb)(2) are sufficient to increase the
				threshold payment above the 100 percent threshold payment described in clause
				(i), then the Secretary shall increase payments on the same basis as such
				payments were reduced, except no local educational agency may receive a payment
				amount greater than 100 percent of the maximum payment calculated under this
				subsection.;
				(3)in subsection (c), by
			 amending paragraph (2) to read as follows:(2)ExceptionCalculation
				of payments for a local educational agency shall be based on data from the
				fiscal year for which the agency is making an application for payment if such
				agency—(A)is newly established by a
				State, for the first year of operation of such agency only;(B)was eligible to receive a
				payment under this section for the previous fiscal year and has had an overall
				increase in enrollment (as determined by the Secretary in consultation with the
				Secretary of Defense, the Secretary of the Interior, or the heads of other
				Federal agencies)—(i)of not less than 10
				percent, or 100 students, of children described in—(I)subparagraph (A), (B),
				(C), or (D) of subsection (a)(1); or(II)subparagraph (F) or (G)
				of subsection (a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense or the Department of the
				Interior; and(ii)that is the direct
				result of closure or realignment of military installations under the base
				closure process or the relocation of members of the Armed Forces and civilian
				employees of the Department of Defense as part of force structure changes or
				movements of units or personnel between military installations or because of
				actions initiated by the Secretary of the Interior or the head of another
				Federal agency; or(C)was eligible to receive a
				payment under this section for the previous fiscal year and has had an overall
				increase in enrollment (as determined by the Secretary)—(i)of not less than 10
				percent of children described in subsection (a)(1), or not less than 100 of
				such children; and(ii)that is the direct
				result of the closure of a local educational agency that received a payment
				under paragraph (1) or (2) of subsection (b) in the previous fiscal
				year.;(4)in subsection (d)(1), by
			 striking 8014(c) and inserting 3(bb)(3);(5)in subsection (e)—(A)by striking paragraphs
			 (1) and (2) and inserting the following:(1)In
				generalSubject to paragraph (2), the total amount the Secretary
				shall pay a local educational agency under subsection (b)—(A)for fiscal year 2014,
				shall not be less than 90 percent of the total amount that the local
				educational agency received under paragraphs (1) and (2) of subsection (b) for
				fiscal year 2013;(B)for fiscal year 2015,
				shall not be less than 85 percent of the total amount that the local
				educational agency received under paragraphs (1) and (2) of subsection (b) for
				fiscal year 2013; and(C)for fiscal year 2016,
				shall not be less than 80 percent of the total amount that the local
				educational agency received under paragraphs (1) and (2) of subsection (b) for
				fiscal year 2013.;
				and(B)by redesignating
			 paragraph (3) as paragraph (2); and(6)by striking subsection
			 (g).8004.ConstructionSection 8007 (20 U.S.C. 7707) is
			 amended—(1)by striking 8014(e) each
			 place the term appears and inserting 3(bb)(4); and(2)in subsection (a)(2), by
			 adding at the end the following:(C)The agency is eligible
				under section 8003(b)(2) or is receiving a basic support payment under
				circumstances described in section
				8003(b)(2)(B)(ii)..8005.FacilitiesSection 8008(a) (20 U.S.C. 7708(a)) is
			 amended by striking 8014(f) and inserting
			 3(bb)(5).8006.Federal
			 administrationSection 8010
			 (20 U.S.C. 7710) is amended—(1)in subsection (c)(2)(E), by striking
			 under section 8003(b) and all that follows through the period at
			 the end and inserting under this title.; and(2)in subsection (d)(2), by striking
			 section 8014 and inserting section 3(bb).8007.DefinitionsSection 8013 (20 U.S.C. 7713) is
			 amended—(1)in paragraph (1), by striking and
			 Marine Corps and inserting Marine Corps, and Coast
			 Guard; and(2)in paragraph
			 (5)(A)(iii)(II), by striking Stewart B. McKinney Homeless Assistance
			 Act and inserting McKinney-Vento Homeless Assistance
			 Act.8008.Conforming
			 amendmentTitle VIII (20
			 U.S.C. 7701 et seq.) is amended by striking section 8014.8009.Eligibility for
			 impact aid payment(a)Local educational
			 agenciesNotwithstanding section 8013(9) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7713(9)), North Chicago Community
			 Unit School District 187, North Shore District 112, and Township High School
			 District 113 in Lake County, Illinois, and Glenview Public School District 34
			 and Glenbrook High School District 225 in Cook County, Illinois, shall be
			 considered local educational agencies as such term is used in, and for purposes
			 of, title VIII of such Act.(b)ComputationNotwithstanding
			 any other provision of law, federally connected children (as determined under
			 section 8003(a) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7703(a))) who are in attendance in the North Shore District 112,
			 Township High School District 113, Glenview Public School District 34, and
			 Glenbrook High School District 225 described in subsection (a), shall be
			 considered to be in attendance in the North Chicago Community Unit School
			 District 187 described in subsection (a) for purposes of computing the amount
			 that the North Chicago Community Unit School District 187 is eligible to
			 receive under subsection (b) or (d) of section 8003 of such Act if—(1)such school districts
			 have entered into an agreement for such students to be so considered and for
			 the equitable apportionment among all such school districts of any amount
			 received by the North Chicago Community Unit School District 187 under such
			 section; and(2)any amount apportioned
			 among all such school districts pursuant to paragraph (1) is used by such
			 school districts only for the direct provision of educational services.8010.Repeal of sunset
			 under the NDAA amendments to Impact AidSection 563(c) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239) is amended—(1)in the heading, by
			 striking ,
			 implementation, and repeal and inserting
			 and
			 implementation;(2)in paragraph (1), by
			 striking for a 2-year period; and(3)by striking paragraph
			 (4).IXGeneral
			 provisions9101.Definitions(a)In
			 generalSection 9101 (20 U.S.C. 7801) is amended to read as
			 follows:9101.DefinitionsExcept as otherwise provided, in this
				Act:(1)Adjusted cohort;
				entering cohort; transferred into; transferred out(A)Adjusted
				cohortSubject to clauses (ii) and (iii) of subparagraph (D) and
				subparagraphs (E) through (G), the term adjusted cohort means the
				difference of—(i)the sum of—(I)the entering cohort;
				plus(II)any students that
				transferred into the cohort in any of grades 9 through 12; minus(ii)any students that are
				removed from the cohort as described in subparagraph (E).(B)Entering
				cohortThe term entering cohort, when used with
				respect to a secondary school, means the number of first-time students in grade
				9 enrolled in the secondary school 1 month after the start of the secondary
				school’s academic year.(C)Transferred
				intoThe term transferred into, when used with
				respect to a secondary school student, means a student who—(i)was a first-time student
				in grade 9 during the same school year as the entering cohort; and(ii)enrolls after the
				entering cohort is calculated as described in subparagraph (B).(D)Transferred
				out(i)In
				generalThe term transferred out when used with
				respect to a secondary school student, means a student who the secondary school
				or local educational agency has confirmed has transferred—(I)to another school from
				which the student is expected to receive a regular secondary school diploma;
				or(II)to another educational
				program from which the student is expected to receive a regular secondary
				school diploma.(ii)Confirmation
				requirements(I)Written verification
				requiredThe confirmation of a student’s transfer to another
				school or educational program described in clause (i) requires written
				verification from the receiving school or program that the student enrolled in
				the receiving school or program.(II)Lack of
				confirmationA student who was enrolled, but for whom there is no
				confirmation of the student having transferred out, shall remain in the cohort
				as a nongraduate for reporting and accountability purposes under this
				Act.(iii)Programs not
				providing creditA student enrolled in a GED or other alternative
				educational program that does not issue or provide credit toward the issuance
				of a regular secondary school diploma shall not be considered transferred out
				and shall remain in the adjusted cohort.(E)Cohort
				removalTo remove a student from a cohort, a school or local
				educational agency shall require documentation to confirm that the student has
				transferred out, emigrated to another country, or is deceased.(F)Treatment of other
				departures and withdrawalsA student who was retained in a grade,
				enrolled in a GED program or other program that provides a recognized
				equivalent of a secondary school diploma, aged out of a secondary school or
				secondary school program, or left secondary school for any other reason,
				including expulsion, shall not be considered transferred out, and shall remain
				in the adjusted cohort.(G)Special
				ruleFor secondary schools that start after grade 9, the entering
				cohort shall be calculated 1 month after the start of the secondary school’s
				academic year in the earliest secondary school grade at the secondary
				school.(2)Advanced Placement or
				International Baccalaureate courseThe term Advanced
				Placement or International Baccalaureate course means—(A)a course of
				postsecondary-level instruction provided to middle school or secondary school
				students, terminating in an Advanced Placement or International Baccalaureate
				examination; or(B)another highly rigorous,
				evidence-based, postsecondary preparatory program terminating in—(i)an examination or courses
				that are widely accepted for credit at institutions of higher education;
				or(ii)another examination or
				courses approved by the Secretary.(3)Advanced Placement or
				International Baccalaureate examinationThe term Advanced
				Placement or International Baccalaureate examination means an Advanced
				Placement examination administered by the College Board, an International
				Baccalaureate examination administered by the International Baccalaureate
				Organization, or another such examination approved by the Secretary.(4)Authorizing
				committeesThe term authorizing committees means the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of
				Representatives.(5)Average daily
				attendance(A)In
				generalExcept as provided otherwise by State law or this
				paragraph, the term average daily attendance means—(i)the aggregate number of
				days of attendance of all students during a school year; divided by(ii)the number of days
				school is in session during that year.(B)ConversionThe
				Secretary shall permit the conversion of average daily membership (or other
				similar data) to average daily attendance for local educational agencies in
				States that provide State aid to local educational agencies on the basis of
				average daily membership (or other similar data).(C)Special
				ruleIf the local educational agency in which a child resides
				makes a tuition or other payment for the free public education of the child in
				a school served by another local educational agency, the Secretary shall, for
				the purpose of this Act—(i)consider the child to be
				in attendance at a school of the agency making the payment; and(ii)not consider the child
				to be in attendance at a school of the agency receiving the payment.(6)Average per-pupil
				expenditureThe term average per-pupil expenditure
				means, in the case of a State or of the United States—(A)without regard to the
				source of funds—(i)the aggregate current
				expenditures, during the most recent fiscal year for which satisfactory data
				are available, of all local educational agencies in the State or, in the case
				of the United States, for all States (which, for the purpose of this paragraph,
				means the 50 States and the District of Columbia); plus(ii)any direct current
				expenditures by the State for the operation of those agencies; divided
				by(B)the aggregate number of
				children in average daily attendance to whom those agencies provided free
				public education during that year.(7)Charter management
				organizationThe term charter management
				organization means a nonprofit organization that operates, manages, or
				oversees multiple charter schools by centralizing or sharing certain functions
				and resources among such schools.(8)ChildThe
				term child means any person within the age limits for which the
				State provides free public education.(9)Child with a
				disabilityThe term child with a disability has the
				same meaning given that term in section 602 of the Individuals with
				Disabilities Education Act.(10)Conditions for
				learningThe term conditions for learning means
				conditions that advance student achievement and positive child and youth
				development by supporting schools that—(A)promote physical, mental,
				and emotional health;(B)ensure the safety of
				students and staff;(C)promote social,
				emotional, and character development; and(D)have the following
				attributes:(i)Provide opportunities for
				physical activity and good nutrition.(ii)Are free of violence,
				harassment, and weapons.(iii)Prevent use and abuse
				of drugs and controlled substances.(iv)Help staff and students
				to model positive social and emotional skills.(v)Employ adults who have
				high expectations for student conduct, character, and academic
				achievement.(vi)Engage parents and
				family members in meaningful and sustained ways to promote positive student
				academic achievement and developmental outcomes.(11)Consolidated local
				applicationThe term consolidated local application
				means an application submitted by a local educational agency pursuant to
				section 9305.(12)Consolidated local
				planThe term consolidated local plan means a plan
				submitted by a local educational agency pursuant to section 9305.(13)Consolidated State
				applicationThe term consolidated State application
				means an application submitted by a State educational agency pursuant to
				section 9302.(14)Consolidated State
				planThe term consolidated State plan means a plan
				submitted by a State educational agency pursuant to section 9302.(15)Core academic
				subjectsThe term core academic subjects means
				English, reading or language arts, mathematics, science, foreign languages,
				civics and government, economics, arts, history, and geography.(16)Covered
				programThe term covered program means each of the
				programs authorized by—(A)part A of title I;(B)part C of title I;(C)part D of title I;(D)part A of title
				II;(E)part A of title
				III;(F)part B of title IV;
				and(G)subpart 2 of part B of
				title VI.(17)Current
				expendituresThe term current expenditures means
				expenditures for free public education—(A)including expenditures
				for administration, instruction, attendance and health services, pupil
				transportation services, operation and maintenance of plant, fixed charges, and
				net expenditures to cover deficits for food services and student body
				activities; but(B)not including
				expenditures for community services, capital outlay, and debt service, or any
				expenditures made from funds received under title I.(18)DepartmentThe
				term Department means the Department of Education.(19)Developmental
				delayThe term developmental delay has the meaning
				given the term in section 632 of the Individuals with Disabilities Education
				Act (20 U.S.C. 1432).(20)Distance
				learningThe term distance learning means the
				transmission of educational or instructional programming to geographically
				dispersed individuals and groups via telecommunications.(21)Early childhood
				education programThe term early childhood education
				program has the meaning given the term in section 103 of the Higher
				Education Act of 1965 (20 U.S.C. 1003).(22)Educational service
				agencyThe term educational service agency means a
				regional public multiservice agency authorized by State statute to develop,
				manage, and provide services or programs to local educational agencies.(23)Elementary
				schoolThe term elementary school means a nonprofit
				institutional day or residential school, including a public elementary charter
				school, that provides elementary education, as determined under State
				law.(24)English
				learnerThe term English learner means an
				individual—(A)who is aged 3 through
				21;(B)who is enrolled or
				preparing to enroll in an elementary school or secondary school;(C)(i)who was not born in
				the United States or whose native language is a language other than
				English;(ii)(I)who is a Native
				American or Alaska Native, or a native resident of the outlying areas;
				and(II)who comes from an
				environment where a language other than English has had a significant impact on
				the individual’s level of English language proficiency; or(iii)who is migratory, whose
				native language is a language other than English, and who comes from an
				environment where a language other than English is dominant; and(D)whose difficulties in
				speaking, reading, writing, or understanding the English language may be
				sufficient to deny the individual—(i)the ability to meet or
				exceed the State student academic achievement standards under section
				1111(a)(1) in a subject for the individual's grade level, as determined based
				on the State academic assessments described in section 1111(a)(2);(ii)the ability to
				successfully achieve in classrooms where the language of instruction is
				English; or(iii)the opportunity to
				participate fully in society.(25)Evidence-basedThe
				term evidence-based, when used with respect to a program,
				practice, or policy, means—(A)based on a comprehensive,
				unbiased review and weighing of 1 or more evaluation studies that—(i)have been carried out
				consistent with the principles of scientific research;(ii)have strong internal and
				external validity; and(iii)support the direct
				attribution of 1 or more outcomes to the program, practice, or policy;
				or(B)in the absence of any
				study described in subparagraph (A), based on a comprehensive, unbiased review
				and weighing of data analysis, research, or 1 or more evaluation studies of
				relevant programs, practices, or policies, that—(i)were carried out
				consistent with the principles of scientifically based research; and(ii)are accompanied by
				strategies to generate more robust evidence over time through research,
				evaluation, and data analysis, including—(I)the measurement of
				performance with reliable process and outcome indicators; and(II)the implementation of
				evaluations with strong internal and external validity where feasible and
				appropriate.(26)Expanded learning
				timeThe term expanded learning time means using a
				longer school day, week, or year schedule to significantly increase the total
				number of school hours, in order to include additional time for—(A)instruction in core
				academic subjects;(B)instruction in other
				subjects and enrichment and other activities that contribute to a well-rounded
				education, including music and the arts, physical education, and experiential
				and work-based learning; and(C)instructional and support
				staff to collaborate, plan, and engage in professional development, including
				on family and community engagement, within and across grades and
				subjects.(27)Family literacy
				activitiesThe term family literacy activities means
				activities that—(A)are of sufficient
				intensity in terms of hours, and of sufficient duration, to make sustainable
				improvements in the literacy rates of a family;(B)better enable parents to
				support their children’s learning needs; and(C)integrate all of the
				following activities:(i)Parent adult education
				and literacy activities that lead to readiness for postsecondary education or
				training, career advancement, and economic self-sufficiency.(ii)Interactive literacy
				activities between parents and their children.(iii)Training for parents
				regarding how to be the primary teacher for their children and full partners in
				the education of their children.(iv)Age-appropriate
				education to prepare children for success in school and life
				experiences.(28)Family
				memberThe term family member means a parent,
				relative, or other adult who is responsible for the care and well-being of a
				child.(29)Former english
				learnerThe term former English learner means a
				student who is proficient in English, as determined by the State assessment of
				English language proficiency under section 1111(a)(2)(D), but previously was an
				English learner, as defined in this section.(30)Free public
				educationThe term free public education means
				education that is provided—(A)at public expense, under
				public supervision and direction, and without tuition charge; and(B)as elementary or
				secondary education, as determined under State law, except that,
				notwithstanding State law, such term—(i)includes preschool
				education; and(ii)does not include any
				education provided beyond grade 12.(31)Gifted and
				talentedThe term gifted and talented, when used
				with respect to students, children, or youth, means students, children, or
				youth who give evidence of high achievement capability in areas such as
				intellectual, creative, artistic, or leadership capacity, or in specific
				academic fields, and who need services or activities not ordinarily provided by
				the school in order to fully develop those capabilities.(32)Graduation
				ratesThe term graduation rates shall, at a minimum,
				include both of the following:(A)A 4-year adjusted cohort
				graduation rate for a school year, defined as the percent obtained by
				calculating the product of—(i)the result of—(I)the number of students
				who—(aa)formed the adjusted
				cohort 4 years earlier; and(bb)graduate in 4 years or
				less with a regular secondary school diploma; divided by(II)the number of students
				who formed the adjusted cohort for that year’s graduating class 4 years
				earlier; multiplied by(ii)100.(B)A cumulative graduation
				rate for a school year, defined as the percent obtained by calculating the
				product of—(i)the result of—(I)the sum of—(aa)the number of students
				who—(AA)form the adjusted cohort
				for that year's graduating class; and(BB)graduate in an extended
				4-year period with a regular secondary school diploma; plus(bb)the number of additional
				students from previous cohorts who graduate with a regular secondary school
				diploma by the end of the school year in—(AA)more than 4 years but
				not more than 6 years; or(BB)before exceeding the age
				for eligibility for a free appropriate public education (as defined in section
				602 of the Individuals with Disabilities Education Act) under State law;
				divided by(II)the sum of—(aa)the number of students
				who form the adjusted cohort for that year’s graduating class; plus(bb)the number of additional
				student graduates described in subclause (I)(bb); multiplied by(ii)100.(33)High
				schoolThe term high school means a secondary school
				that—(A)grants a diploma, as
				defined by the State; and(B)includes, at least, grade
				12.(34)Highly qualified
				teacher(A)In
				generalThe term highly qualified teacher
				means—(i)with respect to any
				public elementary school, middle school, or high school teacher teaching in a
				State, a teacher who—(I)(aa)has obtained State
				certification as a teacher (including certification obtained through
				alternative routes to certification) or passed the State teacher licensing
				examination, and holds a license to teach in the State, except that when used
				with respect to any teacher teaching in a charter school, the term means that
				the teacher meets the requirements set forth in the State’s charter school law;
				or(bb)has passed a rigorous
				State test for subject matter knowledge and is making satisfactory progress
				towards obtaining full certification or licensure within 3 years through
				participation in a high-quality, State-approved alternative certification
				program; and(II)has not had
				certification or licensure requirements waived on an emergency, temporary, or
				provisional basis;(ii)with respect to—(I)an elementary school
				teacher who is new to the profession, that the teacher holds at least a
				bachelor’s degree and—(aa)if teaching more than a
				single subject, has demonstrated, by receiving a passing score on a rigorous
				State test, subject knowledge and teaching skills in reading, writing,
				mathematics, and other areas of the basic elementary school curriculum (which
				may consist of passing a State-required certification or licensing test or
				tests in reading, writing, mathematics, and other areas of the basic elementary
				school curriculum); or(bb)if teaching a single
				subject, meets either the requirement in item (aa) or (bb) of subclause (II);
				and(II)a middle school or high
				school teacher who is new to the profession, that the teacher holds at least a
				bachelor’s degree and has demonstrated a high level of competency in each of
				the academic subjects in which the teacher teaches by—(aa)receiving a passing
				score on a rigorous State academic subject test in each of the academic
				subjects in which the teacher teaches (which may consist of a passing level of
				performance on a State-required certification or licensing test or tests in
				each of the academic subjects the teacher teaches); or(bb)successful completion,
				in each of the academic subjects in which the teacher teaches, of an academic
				major, a graduate degree, coursework equivalent to an undergraduate academic
				major, or advanced certification or credentialing; and(iii)with respect to an
				elementary school, middle school, or high school teacher who is not new to the
				profession, that the teacher holds at least a bachelor’s degree and—(I)has met the applicable
				standard in subclause (I) or (II) of clause (ii), which includes an option for
				a test; or(II)demonstrates competence
				in all the academic subjects in which the teacher teaches based on a high
				objective uniform State standard of evaluation, which may include multiple
				subjects, that—(aa)is set by the State for
				both grade-appropriate academic subject-matter knowledge and teaching
				skills;(bb)is aligned with State
				academic content and student academic achievement standards under section
				1111(a)(1) and developed in consultation with core content specialists,
				teachers, principals, and school administrators;(cc)provides objective,
				coherent information about the teacher’s attainment of core content knowledge
				in the academic subjects in which a teacher teaches;(dd)is applied uniformly to
				all teachers in the same academic subject and the same grade level throughout
				the State;(ee)takes into
				consideration, but is not based primarily on, the time the teacher has been
				teaching the academic subject;(ff)is made available to the
				public on request; and(gg)may involve multiple,
				objective measures of teacher competency.(B)Special
				ruleNotwithstanding the requirements of subparagraph (A), a
				State may deem a teacher to be a highly qualified teacher for purposes of this
				Act, if the teacher is—(i)a teacher with a
				bachelor’s degree who has received and maintained, for the State in which the
				teacher teaches, a rating in the highest categories of a professional growth
				and improvement system;(ii)a teacher in a rural
				local educational agency, as described in section 6211(d), who teaches multiple
				subjects, if the teacher is a highly qualified teacher in 1 of the core
				academic subjects that the teacher teaches and becomes highly qualified in the
				additional subjects in not more than 3 years by meeting the requirements of
				clause (ii) or (iii) of subparagraph (A);(iii)a science teacher who
				holds a broad field science or individual science certification or licensure
				and whom the State determines is highly qualified for purposes of this
				paragraph;(iv)a teacher who has been
				determined to be highly qualified by the State as of the day before the date of
				enactment of the Strengthening America's Schools Act of 2013; or(v)a teacher who is a
				participant in an exchange visitor program and whom the State determines is
				highly qualified for the purposes of this paragraph.(C)Special education
				teachersThe definition of the term highly qualified
				teacher shall also include a special education teacher who is highly
				qualified as determined under section 602(10) of the Individuals with
				Disabilities Education Act.(35)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency—(A)that serves not fewer
				than 10,000 children from families with incomes below the poverty line;(B)for which not less than
				20 percent of the children served by the agency are from families with incomes
				below the poverty line; or(C)that is in the highest
				quartile of local educational agencies in the State, based on student
				poverty.(36)High-need
				school(A)In
				generalThe term high-need school means—(i)an elementary school or
				middle school in which not less than 50 percent of the enrolled students are
				children from low-income families; or(ii)a high school in which
				not less than 40 percent of the enrolled students are children from low-income
				families, which may be calculated using comparable data from feeder
				schools.(B)Low-income
				familyFor purposes of subparagraph (A), the term
				low-income family means a family—(i)in which the children are
				eligible for a free or reduced price lunch under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.);(ii)receiving assistance
				under a State program funded under part A of title IV of the Social Security
				Act (42 U.S.C. 601 et seq.); or(iii)in which the children
				are eligible to receive medical assistance under the Medicaid program.(37)Institution of higher
				educationThe term institution of higher education
				has the meaning given that term in section 101(a) of the
				Higher Education Act of 1965.(38)Leading
				indicatorsThe term leading indicators means areas
				in which a priority school is expected to demonstrate improvement, such
				as—(A)average student
				attendance rates;(B)teacher attendance
				rates;(C)on-time grade
				promotion;(D)credit accumulation
				rates;(E)expulsion, suspension,
				violence, and harassment rates;(F)teacher retention and
				turnover rates;(G)percentage of students
				failing a core, credit-bearing course; and(H)entrance and placement
				examinations, and preparation courses, for postsecondary education.(39)Local educational
				agency(A)In
				generalThe term local educational agency means a
				public board of education or other public authority legally constituted within
				a State for either administrative control or direction of, or to perform a
				service function for, public elementary schools or secondary schools in a city,
				county, township, school district, or other political subdivision of a State,
				or of or for a combination of school districts or counties that is recognized
				in a State as an administrative agency for its public elementary schools or
				secondary schools.(B)Administrative control
				and directionThe term includes any other public institution or
				agency having administrative control and direction of a public elementary
				school or secondary school.(C)Bureau of Indian
				Education schoolsThe term includes an elementary school or
				secondary school funded by the Bureau of Indian Education but only to the
				extent that including the school makes the school eligible for programs for
				which specific eligibility is not provided to the school in another provision
				of law and the school does not have a student population that is smaller than
				the student population of the local educational agency receiving assistance
				under this Act with the smallest student population, except that the school
				shall not be subject to the jurisdiction of any State educational agency other
				than the Bureau of Indian Education.(D)Educational service
				agenciesThe term includes educational service agencies and
				consortia of those agencies.(E)State educational
				agencyThe term includes the State educational agency in a State
				in which the State educational agency is the sole educational agency for all
				public schools.(40)Magnet
				schoolThe term magnet school means a public
				elementary school, public secondary school, public elementary education center,
				or public secondary education center, that offers a special curriculum capable
				of attracting substantial numbers of students of different racial
				backgrounds.(41)Multi-tier system of
				supportsThe term multi-tier system of supports
				means a comprehensive system of differentiated supports that includes
				evidence-based instruction, universal screening, progress monitoring, formative
				assessments, research-based interventions matched to students' needs, and
				educational decisionmaking using student outcome data.(42)Mutual
				consentThe term mutual consent means a process
				through which—(A)the principal or hiring
				team and the teacher agree to the placement at a school;(B)the principal or hiring
				team selects teachers for the school from an unrestricted pool of internal and
				external candidates based on an assessment of the qualifications of the
				individual candidates; and(C)the local educational
				agency ensures that other schools served by the local educational agency are
				not being forced to accept teachers displaced from persistently low-achieving
				schools.(43)Native american and
				native american languageThe terms Native American
				and Native American language have the same meaning given those
				terms in section 103 of the Native American Languages Act (25 U.S.C.
				2902).(44)Outlying
				areaThe term outlying area—(A)means American Samoa, the
				Commonwealth of the Northern Mariana Islands, Guam, and the United States
				Virgin Islands;(B)means the Republic of
				Palau, to the extent permitted under section 105(f)(1)(B)(ix) of the Compact of
				Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2751)
				and until an agreement for the extension of United States education assistance
				under the Compact of Free Association becomes effective for the Republic of
				Palau; and(C)for the purpose of any
				discretionary grant program under this Act, includes the Republic of the
				Marshall Islands and the Federated States of Micronesia, to the extent
				permitted under section 105(f)(1)(B)(viii) of the Compact of Free Association
				Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2751).(45)ParentThe
				term parent includes a legal guardian or other person standing in
				loco parentis (such as a grandparent or stepparent with whom the child lives,
				or a person who is legally responsible for the child's welfare).(46)Positive behavioral
				interventions and supportsThe term positive behavioral
				interventions and supports means a management system and set of
				activities establishing the social culture of a school and the use of
				evidence-based behavioral practices needed for schools to prevent problem
				behaviors and provide effective learning environments for all students.(47)Poverty
				lineThe term poverty line means the poverty line
				(as defined by the Office of Management and Budget and revised annually in
				accordance with section 673(2) of the Community Services Block Grant Act (42
				U.S.C. 9902(2)) applicable to a family of the size involved.(48)Professional
				developmentThe term professional development means
				activities based on scientifically valid research that are coordinated and
				aligned to increase the effectiveness of educators (including teachers,
				principals, other school leaders, specialized instructional support personnel,
				paraprofessionals, and, as applicable, early childhood educators) and are
				regularly assessed to determine the activities’ effectiveness, and that—(A)are designed and
				implemented to improve student achievement and classroom practice;(B)are aligned with—(i)State academic content
				standards and student academic achievement standards developed under section
				1111(a)(1);(ii)related academic and
				school improvement goals of the school, local educational agency, and, as
				appropriate, statewide and local curricula; and(iii)rigorous teaching
				standards;(C)increase
				educators’—(i)knowledge and
				understanding about how students learn;(ii)academic content
				knowledge;(iii)ability to analyze
				student work and achievement data from multiple sources, including how to
				adjust instructional strategies, assessments, and materials based on such
				analysis; and(iv)ability to instruct
				students with disabilities and English learners so that they are able to meet
				the State academic content standards and student academic achievement
				standards;(D)are informed by, and
				aligned with, such educators’ evaluations under the applicable professional
				growth and improvement system;(E)are job-embedded,
				ongoing, collaborative, data-driven, and classroom-focused; and(F)are, as
				appropriate—(i)designed to provide
				educators with the knowledge and skills to work more effectively with parents
				and families; and(ii)provided jointly for
				school staff and other early childhood education program providers, where
				applicable, to address the transition to elementary school, including issues
				related to school readiness across all major domains of early learning.(49)Professional growth
				and improvement system(A)In
				generalThe term professional growth and improvement
				system means a rigorous, transparent, and fair system of evaluation and
				support based on research and best practices for teachers and principals
				that—(i)provides meaningful
				feedback to teachers and principals on the results of their evaluation;(ii)establishes multiple
				categories of teacher and principal performance to ensure that the evaluation
				provides meaningful differentiation and is aligned with student academic
				achievement results;(iii)evaluates teachers and
				principals regularly consistent with research and best practices, including by
				using multiple measures;(iv)is directly aligned with
				professional development activities;(v)is developed and
				implemented with teacher and principal involvement;(vi)provides training for
				the evaluators who are responsible for conducting classroom and school level
				observations;(vii)for principals—(I)is based in significant
				part on evidence of improved student academic achievement and growth and
				student outcomes, including the English language proficiency of English learner
				students, and evidence of providing strong instructional leadership and support
				to teachers and other staff; and(II)may include other
				measures of principal performance such as parent and family engagement;
				and(viii)for teachers, is based
				in significant part on each of the following:(I)Evidence of improved
				student academic achievement and growth that is limited to evidence-based or
				externally validated measures.(II)Observations of
				classroom teaching.(III)Other measures that
				inform teacher performance, which may include student perception
				surveys.(B)Rules of
				constructionNothing in this paragraph shall be construed
				to—(i)require a State or local
				educational agency to change the components of a teacher and principal
				evaluation system that has been approved by the Secretary pursuant to the
				Secretary's waiver authority under section 9401 on the day before the date of
				enactment of the Strengthening America's Schools Act of 2013; or(ii)alter or otherwise
				affect the rights, remedies, and procedures afforded school or school district
				employees under Federal, State, or local laws (including applicable regulations
				or court orders) or under the terms of collective bargaining agreements,
				memoranda of understanding, or other agreements between such employees and
				their employers.(50)Regular secondary
				school diploma(A)In
				generalThe term regular secondary school diploma
				means the standard secondary school diploma awarded to the preponderance of
				students in the State that is fully aligned with State standards, or a higher
				diploma. Such term shall not include a GED or other recognized equivalent of a
				diploma, a certificate of attendance, or any lesser diploma award.(B)Exception for students
				with significant cognitive disabilitiesFor a student who has a
				significant cognitive disability and is assessed using an alternate assessment
				aligned to alternate academic achievement standards under section
				1111(a)(1)(D), receipt of a regular secondary school diploma or a State-defined
				alternate diploma aligned with completion of the student's right to a free
				appropriate public education under the Individuals with Disabilities Education
				Act shall be counted as graduating with a regular secondary school diploma for
				the purposes of this Act, except that not more than 1 percent of students
				served by a State or a local educational agency, as appropriate, shall be
				counted as graduates with a regular secondary school diploma under this
				subparagraph.(51)Scientifically based
				researchThe term scientifically based
				research—(A)means research that
				involves the application of rigorous, systematic, and objective procedures to
				obtain reliable and valid knowledge relevant to education activities and
				programs; and(B)includes research
				that—(i)employs systematic,
				empirical methods that draw on observation or experiment;(ii)involves rigorous data
				analyses that are adequate to test the stated hypotheses and justify the
				general conclusions drawn;(iii)relies on measurements
				or observational methods that provide reliable and valid data across evaluators
				and observers, across multiple measurements and observations, and across
				studies by the same or different investigators;(iv)is evaluated using
				experimental or quasi-experimental designs in which individuals, entities,
				programs, or activities are assigned to different conditions and with
				appropriate controls to evaluate the effects of the condition of interest, with
				a preference for random-assignment experiments, or other designs to the extent
				that those designs contain within-condition or across-condition
				controls;(v)ensures that experimental
				studies are presented in sufficient detail and clarity to allow for replication
				or, at a minimum, offer the opportunity to build systematically on their
				findings; and(vi)has been accepted by a
				peer-reviewed journal or approved by a panel of independent experts through a
				comparably rigorous, objective, and scientific review.(52)Scientifically valid
				researchThe term scientifically valid research
				includes applied research, basic research, and field-initiated research in
				which the rationale, design, and interpretation are soundly developed in
				accordance with principles of scientific research.(53)Secondary
				schoolThe term secondary school means a nonprofit
				institutional day or residential school, including a public secondary charter
				school, that provides secondary education, as determined under State law,
				except that the term does not include any education beyond grade 12.(54)SecretaryThe
				term Secretary means the Secretary of Education.(55)Specialized
				instructional support personnel; specialized instructional support
				services(A)Specialized
				instructional support personnelThe term specialized
				instructional support personnel means school counselors, school social
				workers, school psychologists, school nurses, and other qualified professional
				personnel involved in providing assessment, diagnosis, counseling, educational,
				therapeutic, and other necessary services (including related services as that
				term is defined in section 602 of the Individuals with Disabilities Education
				Act) as part of a comprehensive program to meet student needs.(B)Specialized
				instructional support servicesThe term specialized
				instructional support services means the services provided by
				specialized instructional support personnel.(56)StateThe
				term State means each of the 50 States, the District of Columbia,
				the Commonwealth of Puerto Rico, and each of the outlying areas.(57)State advisory council
				on early childhood education and careThe term State
				Advisory Council on Early Childhood Education and Care means the State
				Advisory Council on Early Childhood Education and Care designated or
				established under section 642B(b)(1)(A) of the Head Start Act (42 U.S.C.
				9837b(b)(1)(A)).(58)State educational
				agencyThe term State educational agency means the
				agency primarily responsible for the State supervision of public elementary
				schools and secondary schools.(59)Student with
				interrupted formal educationThe term student with
				interrupted formal education means a student identified as an English
				learner who—(A)enrolled in a United
				States school after grade 2;(B)has completed
				successfully 2 or more years less of schooling than students of the same
				age;(C)performs 2 years or more
				below grade level, as measured by State college and career ready student
				academic achievement standards; and(D)is preliterate in such
				student’s first language.(60)Teacher
				mentoringThe term teacher mentoring means
				supporting teachers or principals to increase the effectiveness and retention
				of such teachers or principals through a program that—(A)includes clear criteria
				for the selection of mentors that takes into account the mentor’s—(i)effectiveness; and(ii)ability to facilitate
				adult learning;(B)provides high-quality
				training for mentors in how to support teachers or principals
				effectively;(C)provides regularly
				scheduled time for collaboration, examination of student work and achievement
				data, and ongoing opportunities for mentors and mentees to observe each other’s
				teaching or leading, and identify and address areas for improvement; and(D)matches mentees with
				mentors in the same field, grade, grade span, or subject area.(61)Teacher of English
				learnersThe term teacher of English learners means
				a teacher who—(A)teaches students who are
				identified as English learners;(B)has as a primary role to
				support English learners with English language acquisition; and(C)is responsible for
				tracking the progress toward English proficiency of English learners.(62)Turnaround
				partnerThe term turnaround partner means a public
				or private nonprofit organization, institution of higher education, or charter
				management organization, with a demonstrated record of successful school
				improvement.(63)Universal design for
				learningThe term universal design for learning has
				the meaning given the term in section 103 of the Higher Education Act of
				1965.(64)Young
				childThe term young child means an individual who
				has not reached the age at which the State in which the child resides requires
				mandatory school
				attendance..(b)Conforming
			 amendmentsThe Act (20 U.S.C. 6301 et seq.) is amended—(1)in section 1604(b) (20
			 U.S.C. 6574(b)), as redesignated by section 1601(a)(3) of this Act, by striking
			 the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor and Pensions of
			 the Senate and inserting the authorizing committees;
			 and(2)in section 9401(e)(4) (20
			 U.S.C. 7861(e)(4)), by striking the Committee on Education and the
			 Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate and inserting the
			 authorizing committees.9102.Unsafe school choice
			 optionSection 9532(a) (20
			 U.S.C. 7912(a)) is amended by striking attending and all that
			 follows through victim of and inserting who is threatened
			 with, or becomes a victim of,.9103.Geographic
			 diversitySubpart 2 of part E
			 of title IX (20 U.S.C. 7901 et seq.) is amended by adding at the end the
			 following:9537.Geographic
				diversityWhen awarding grants
				on a competitive basis under this Act, the Secretary shall ensure geographic
				diversity..9104.Evaluation
			 authoritySection 9601 (20
			 U.S.C. 7941) is amended to read as follows:9601.Evaluation
				authority(a)Reservation of
				fundsExcept as provided in subsection (b), the Secretary may
				reserve not less than 1 percent and not more than 3 percent of the amount
				appropriated to carry out each categorical program and demonstration project
				authorized under this Act. The reserved amounts shall be used by the Secretary,
				acting through the Director of the Institute of Education Sciences, to—(1)conduct—(A)comprehensive,
				high-quality evaluations of the program or project that—(i)provide information to
				inform policy-making and to support continuous program improvement; and(ii)use methods appropriate
				for the questions being asked; and(B)impact evaluations that
				employ experimental or quasi-experimental designs, where practicable and
				appropriate, and other rigorous methodologies that permit the strongest
				possible causal inferences;(2)provide technical
				assistance to grant recipients on—(A)the conduct of the
				evaluation activities that the grantees carry out under this Act; and(B)the collection and
				reporting of performance data relating to the program or project;(3)evaluate the aggregate
				short- and long-term effects and cost efficiencies across Federal programs
				assisted or authorized under this Act and related Federal preschool,
				elementary, and secondary programs under any other Federal law;(4)increase the usefulness
				of evaluations of grant recipients in order to ensure the continuous progress
				of the program or project by improving the quality, timeliness, efficiency,
				dissemination, and use of information relating to performance under the program
				or project; and(5)identify and disseminate
				research and best practices related to the programs and projects authorized
				under this Act to build the evidence base for the programs and projects that
				effectively meet the goals of this Act.(b)Title
				IThe Secretary shall reserve
				under subsection (a) 1 percent of the funds appropriated to carry out title
				I.(c)Evaluation
				planBeginning not later than 1 year after the date of enactment
				of the Strengthening America's Schools Act of 2013, the Secretary shall
				annually develop and submit to Congress a plan that—(1)describes the timeline
				for evaluation of the programs and projects authorized under this Act;
				and(2)describes the specific
				evaluation activities that the Secretary intends to carry out for such programs
				and projects during the next year.(d)Evaluation activities
				authorized elsewhereIf, under any other provision of this Act
				(other than title I), funds are authorized to be reserved or used for
				evaluation activities with respect to a program or project, the Secretary may
				not reserve additional funds under this section for the evaluation of that
				program or project.(e)Special rule regarding
				allocation for impact evaluationsThe Secretary shall use not
				less than 30 percent of the funds reserved under this section for each of the
				fiscal years 2014 through 2019, in the aggregate for each year, for impact
				evaluations that meet the requirements of subsection
				(a)(1)..9105.Conforming
			 amendments(a)ReorganizationTitle IX (20 U.S.C. 7801 et seq.) is
			 amended by adding at the end the following:GMiscellaneous
				provisions.(b)Conforming
			 amendmentsTitle IX (20
			 U.S.C. 7801 et seq.) is amended—(1)in section 9401 (20 U.S.C. 7861)—(A)in subsection (b)(1)(C), by striking
			 , in accordance with section 1111(b),; and(B)in subsection (c)(8), by striking
			 subpart 1 of part B of title V and inserting subpart 1 of
			 part D of title V;(2)by striking paragraph (1)
			 of section 9501(b) (20 U.S.C. 7881(b)) and inserting the following:(1)In generalThis section applies to programs
				under—(A)part C of title I;(B)part A of title II, to
				the extent provided in paragraph (3);(C)part A of title III;(D)part A of title IV;(E)part B of title IV;(F)part D of title IV; and(G)part F of title
				IV.;
				and(3)in section 9534(b) (20
			 U.S.C. 7914(b)), by striking part B of title V each place the
			 term appears and inserting part D of title V.XCommission on Effective
			 Regulation and Assessment Systems for Public Schools10011.Short
			 titleThis title may be cited
			 as the Commission on Effective
			 Regulation and Assessment Systems for Public Schools
			 Act.10012.DefinitionsIn this title:(1)ChairpersonThe
			 term Chairperson means the Chairperson of the Commission.(2)CommissionThe
			 term Commission means the Commission on Effective Regulation and
			 Assessment Systems for Public Schools.10013.Establishment of
			 Commission on Effective Regulation and Assessment Systems for Public
			 Schools(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall establish a commission to be known as the
			 Commission on Effective Regulation and Assessment Systems for Public
			 Schools.(b)PurposeThe
			 Commission shall—(1)examine Federal, State,
			 and local regulatory requirements on elementary and secondary education;(2)make recommendations on
			 how to align and improve such Federal, State, and local requirements to improve
			 performance and innovation;(3)examine the quality and
			 purpose of current Federal, State, and local assessment requirements;
			 and(4)make recommendations to
			 improve and align assessment systems to provide quality and meaningful
			 information for parents, teachers, and students to improve student achievement,
			 teacher performance, and innovation.(c)Membership(1)CompositionThe
			 Commission shall be composed of—(A)4 Governors;(B)6 State
			 legislators;(C)2 Chief State school
			 officers;(D)2 State officials
			 responsible for administering Federal education programs;(E)4 superintendents;(F)2 principals;(G)2 teachers;(H)2 assessment experts;
			 and(I)2 teacher and principal
			 effectiveness experts.(2)RecommendationsThe
			 Secretary shall solicit input and nominations for appointing members of the
			 Commission from—(A)Governors;(B)members of
			 Congress;(C)State legislators;(D)superintendents,
			 principals, teachers, and other members of the education community; and(E)parents, students, and
			 other members of the general public.(3)DeterminationThe
			 Secretary shall determine the membership of the Commission after considering
			 recommendations submitted under paragraph (2).(d)ChairpersonThe
			 Secretary shall designate a Governor as the Chairperson of the
			 Commission.(e)MeetingsThe
			 Commission shall hold, at the call of the Chairperson, not less than 1 meeting
			 every 6 months. All such meetings shall be open to the public. The Commission
			 may hold, at the call of the Chairperson, such other meetings as the
			 Chairperson sees fit to carry out this title.(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.(g)Initial
			 meetingThe Commission shall hold its first meeting not later
			 than 60 days after the date of enactment of this Act.10014.Powers of the
			 Commission(a)Hearings(1)In
			 generalThe Commission shall hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Commission determines appropriate to carry out this title.(2)ParticipationIn
			 hearings held under this subsection, the Commission shall consider inviting
			 witnesses from, among other groups—(A)teachers;(B)parents;(C)principals;(D)superintendents;(E)Federal, State, and local
			 educational agency personnel;(F)researchers and other
			 experts; and(G)any other individuals
			 determined appropriate by the Commission.(b)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this title. Upon request of the Chairperson, the head of
			 such department or agency shall furnish such information to the
			 Commission.10015.Duties of the
			 Commission(a)Duties(1)In
			 generalThe Commission shall take such actions as it determines
			 necessary to gain a full understanding of the issues of effective regulation
			 and assessment systems for public schools.(2)Areas of
			 emphasisThe Commission shall
			 focus—(A)in examining the
			 over-regulation of public schools, on—(i)examining Federal, State,
			 and local regulations governing public schools;(ii)differentiating between
			 financial, programmatic, general education, special education, and civil rights
			 requirements;(iii)identifying which
			 government entity requires each regulation;(iv)measuring the cost of
			 compliance in terms of funds spent on compliance and time in hours and
			 personnel;(v)identifying duplicative,
			 redundant, or unnecessary regulations at each governmental level; and(vi)investigating how
			 Federal, State, and local interpretations of laws and regulations create an
			 additional or unnecessary burden and are used as a rationale for imposing
			 requirements that are not actually mandated by law; and(B)in examining the
			 effective testing of public schools, on—(i)examining Federal, State,
			 and local testing and standardized assessment requirements for public
			 elementary schools, middle schools, and high schools;(ii)determining the purpose
			 and intent of each such test or assessment, including whether it is intended to
			 measure student achievement and growth, teacher and principal effectiveness, or
			 system accountability;(iii)determining the
			 frequency, length, and scheduling of such tests and assessments, and measuring,
			 in hours and days, the student and teacher time spent on testing;(iv)examining standardized
			 assessments required by Federal, State, or local requirements, excluding
			 teacher-created tests and quizzes and formative assessments;(v)reporting on the quality
			 of standardized assessments;(vi)examining reporting
			 practices of test results and the degree to which such results are returned in
			 a timely manner with sufficient quality to be useful to parents, teachers and
			 principals, and students to inform and improve their work, including targeting
			 instruction to student needs, grading student work, and evaluating teacher and
			 principal effectiveness;(vii)analyzing the ability
			 of quality assessments to measure whether a student is prepared to graduate
			 from high school and pursue college or a career without the need for academic
			 remediation;(viii)examining what factors
			 most contribute to quality assessments and the extent to which high-quality
			 assessments can advance student learning;(ix)determining the
			 technology infrastructure required for next generation assessments; and(x)identifying opportunities
			 to improve assessment practices to better promote parent, teacher and
			 principal, and student understanding of progress toward college and career
			 readiness and public understanding of school performance and educational
			 productivity.(3)SamplesIn
			 conducting its work under this title, the Commission may rely on samples of
			 States and local educational agencies for examples of regulations and testing
			 requirements.(b)Reports(1)In
			 generalSubject to paragraph (2), the Commission shall provide
			 regular reports in a manner and form of the Commission's choosing to—(A)the Secretary; and(B)the members of the
			 authorizing committees.(2)Annual
			 reportNot later than 1 year after the date of the first meeting
			 of the Commission, and annually thereafter, the Commission shall issue a report
			 to—(A)the Secretary; and(B)the members of the
			 authorizing committees.(3)Public
			 reportThe Commission shall—(A)prepare a report—(i)analyzing findings of the
			 Commission; and(ii)making recommendations
			 for Federal, State, and local policy makers; and(B)broadly disseminate such
			 report to the general public.(c)TestimonyThe
			 Chairperson shall annually provide testimony to the authorizing
			 committees.10016.Commission personnel
			 matters(a)Compensation of
			 membersEach member of the Commission shall serve without
			 compensation in addition to any such compensation received for the member's
			 service as an officer or employee of the United States, if applicable.(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter 1 of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.(c)Assistance(1)In
			 generalThe Assistant Secretary of Elementary and Secondary
			 Education shall provide assistance to the Commission, upon request of the
			 Commission, without reimbursement.(2)Detail of government
			 employeesAny Federal Government employee may be detailed to the
			 Commission without reimbursement, and such detail shall be without interruption
			 or loss of civil service status or privilege.XIAmendments to other
			 laws; miscellaneous provisionsAAmendments to
			 other laws1McKinney-Vento
			 Homeless Assistance Act11011.Short
			 titleThis subpart may be
			 cited as the McKinney-Vento Homeless Education Reauthorization Act of
			 2013.11012.Education for
			 homeless children and youthSubtitle B of title VII of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) is amended to
			 read as follows:BEducation for homeless
				children and youth721.Statement of
				policyThe following is the
				policy of Congress:(1)Each State shall ensure
				that each homeless child and youth has access to the same free appropriate
				public education, including a public preschool education, as is provided to
				other children and youth.(2)In any State where
				compulsory residency requirements or other laws, regulations, practices, or
				policies may act as a barrier to the identification, enrollment, attendance, or
				success in school of homeless children and youth, the State shall review and
				revise such laws, regulations, practices, or policies to ensure that homeless
				children and youth are afforded the same free appropriate public education as
				is provided to other children and youth.(3)Homelessness is not a
				sufficient reason to separate students from the mainstream school
				environment.(4)Homeless children and
				youth shall have access to the education and other services that such children
				and youth need to ensure that such children and youth have an opportunity to
				meet the same college and career ready State student academic achievement
				standards to which all students are held.722.Grants for State and
				local activities for the education of homeless children and youth(a)General
				authorityThe Secretary is authorized to make grants to States
				from allotments made under subsection (c) and in accordance with this section
				to enable such States to carry out the activities described in subsections (d)
				through (g).(b)ApplicationIn
				order for a State to be eligible to receive a grant under this section, the
				State educational agency, in consultation with other relevant State agencies,
				shall submit an application to the Secretary at such time, in such manner, and
				containing or accompanied by such information as the Secretary may reasonably
				require.(c)Allocation and
				reservations(1)Allocation(A)In
				generalSubject to subparagraph (C), the Secretary is authorized
				to allot to each State an amount that bears the same ratio to the amount
				appropriated for such year under section 727 that remains after the Secretary
				reserves funds under paragraph (2) and uses funds to carry out section 724 (d)
				and (h), as the amount allocated under section 1122 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6332) to the State for that year
				bears to the total amount allocated under section 1122 of such Act to all
				States for that year, except as provided in subparagraph (B).(B)Minimum
				allotmentsNo State shall receive for a fiscal year less under
				this paragraph than the greater of—(i)$300,000; or(ii)an amount that bears the
				same ratio to the amount appropriated for such year under section 727 that
				remains after the Secretary reserves funds under paragraph (2) and uses funds
				to carry out section 724 (d) and (h), as the amount the State received under
				this paragraph for the preceding fiscal year bears to the total amount received
				by all States under this paragraph for the preceding fiscal year.(C)Reduction for
				insufficient fundsIf there are insufficient funds in a fiscal
				year to allot to each State the minimum amount under subparagraph (B), the
				Secretary shall ratably reduce the allotments to all States based on the
				proportionate share that each State received under this subsection for the
				preceding fiscal year.(2)Reservations(A)Students in
				territoriesThe Secretary is authorized to reserve 0.1 percent of
				the amount appropriated for each fiscal year under section 727 to be allocated
				by the Secretary among the United States Virgin Islands, Guam, American Samoa,
				and the Commonwealth of the Northern Mariana Islands, according to their
				respective need for assistance under this subtitle, as determined by the
				Secretary. Funds allocated under this subparagraph shall be used for programs
				that are consistent with the purposes of the programs described in this
				subtitle.(B)Indian
				students(i)TransferThe
				Secretary shall transfer 1 percent of the amount appropriated for each fiscal
				year under section 727 to the Department of the Interior for programs that are
				for Indian students served by schools funded by the Secretary of the Interior,
				as determined under the Indian Self-Determination and Education Assistance Act
				(25 U.S.C. 450 et seq.), and that are consistent with the purposes of the
				programs described in this subtitle.(ii)AgreementThe
				Secretary of Education and the Secretary of the Interior shall enter into an
				agreement, consistent with the requirements of this subtitle, for the
				distribution and use of the funds described in clause (i) under terms that the
				Secretary of Education determines best meet the purposes of the programs
				described in this subtitle. Such agreement shall set forth the plans of the
				Secretary of the Interior for the use of the funds transferred, including
				appropriate goals, objectives, and milestones for that use.(d)State
				activitiesGrant funds from a grant made to a State under this
				section shall be used for the following:(1)To provide activities for
				and services to improve the identification of homeless children and youth and
				enable such children and youth to enroll in, attend, and succeed in school,
				including in early childhood education programs.(2)To establish or designate
				an Office of the Coordinator for Education of Homeless Children and Youth in
				the State educational agency in accordance with subsection (f) that has
				sufficient knowledge, authority, and time to carry out the duties described in
				this subtitle.(3)To prepare and carry out
				the State plan described in subsection (g).(4)To develop and implement
				professional development activities for liaisons designated under subsection
				(g)(1)(J)(ii), other local educational agency and school personnel, and
				community agencies—(A)to improve their
				identification of homeless children and youth; and(B)to improve their
				awareness of, and capacity to respond to, specific needs in the education of
				homeless children and youth.(e)State and local
				subgrants(1)Minimum disbursements
				by StatesFrom the grant funds made available each year to a
				State under subsection (a) to carry out this subtitle, the State educational
				agency shall distribute not less than 75 percent by making subgrants under
				section 723 to local educational agencies for the purposes of carrying out
				section 723.(2)Use by State
				educational agencyA State educational agency may use any grant
				funds remaining after making subgrants under section 723 to conduct activities
				under subsection (f) directly or through making grants or entering into
				contracts.(3)Prohibition on segregating homeless
				studentsIn providing a free public education to a homeless child
				or youth, no State receiving funds under this subtitle shall segregate such
				child or youth in a separate school, or in a separate program within a school,
				based on such child's or youth's status as homeless.(f)Functions of the Office
				of the CoordinatorThe Coordinator for Education of Homeless
				Children and Youth established in each State shall—(1)gather and make publicly
				available reliable, valid, and comprehensive information on—(A)the nature and extent of
				the problems homeless children and youth have in gaining access to public
				preschool programs, and to public elementary schools and secondary
				schools;(B)the difficulties in
				identifying the special needs and barriers to participation and achievement of
				such children and youth;(C)any progress made by the
				State educational agency and local educational agencies in the State in
				addressing such problems and difficulties; and(D)the success of the
				programs under this subtitle in identifying homeless children and youth and
				allowing homeless children and youth to enroll in, attend, and succeed in,
				school;(2)develop and carry out the
				State plan described in subsection (g);(3)collect data for and
				transmit to the Secretary, at such time and in such manner as the Secretary may
				require, reports containing such information as the Secretary determines is
				necessary to assess the educational needs of homeless children and youth within
				the State, including data requested pursuant to section 724(h);(4)improve the provision of
				comprehensive education and related support services to homeless children and
				youth and their families, and to minimize educational disruption, through
				coordination of activities, and collaboration with—(A)educators, including
				teachers, administrators, special education personnel, and child development
				and preschool program personnel;(B)providers of services to
				homeless children and youth and homeless families, public and private child
				welfare and social services agencies, law enforcement agencies, juvenile and
				family courts, agencies providing mental health services, domestic violence
				agencies, child care providers, runaway and homeless youth centers, and
				providers of services and programs funded under the Runaway and Homeless Youth
				Act (42 U.S.C. 5701 et seq.);(C)providers of emergency,
				transitional, and permanent housing to homeless children and youth, and their
				families, including public housing agencies, shelter operators, operators of
				transitional housing facilities, and providers of transitional living programs
				for homeless youth;(D)local educational agency
				liaisons designated under subsection (g)(1)(J)(ii) for homeless children and
				youth; and(E)community organizations
				and groups representing homeless children and youth and their families;(5)provide professional
				development and technical assistance to and conduct monitoring of local
				educational agencies, in coordination with local educational agency liaisons
				designated under subsection (g)(1)(J)(ii), to ensure that local educational
				agencies comply with the requirements of paragraphs (3) through (8) of
				subsection (g), and subsection (e)(3); and(6)make opportunities
				available for teachers and local educational agency liaisons designated under
				subsection (g)(1)(J)(ii) to participate in ongoing and relevant professional
				development programs and activities.(g)State plan(1)In
				generalEach State shall submit to the Secretary and implement a
				plan to provide for the education of all homeless children and youth within the
				State. Such plan shall include the following:(A)A description of how such
				children and youth are (or will be) given the opportunity—(i)to meet the same college
				and career ready State student academic achievement standards as all students
				are expected to meet; and(ii)to become college and
				career ready.(B)A description of the
				procedures the State educational agency will use, in coordination with local
				educational agencies, to identify such children and youth in the State and to
				assess their needs.(C)A description of
				procedures for the prompt resolution of disputes arising under this subtitle,
				which shall—(i)be developed in
				coordination and collaboration with the liaisons designated under subparagraph
				(J)(ii);(ii)be readily available and
				provided in a written format and, to the extent practicable, in a manner and
				form understandable to the parents and guardians of homeless children and
				youth, and unaccompanied youth;(iii)take into account the
				educational best interest of the homeless child or youth involved; and(iv)ensure that parents and
				guardians of homeless children and youth, and unaccompanied youth, who have
				exhausted the procedures available under this paragraph are able to appeal to
				the State educational agency, and are enrolled in school pursuant to paragraph
				(4)(C) and receive transportation pursuant to subparagraph (J)(iii) pending
				final resolution of the dispute.(D)A description of programs
				for school personnel (including the liaisons, principals, attendance officers,
				teachers, enrollment personnel, and specialized instructional support
				personnel) to increase the awareness of such personnel of the specific needs of
				homeless adolescents, including runaway and homeless youth.(E)A description of
				procedures that ensure that homeless children and youth are able to participate
				in Federal, State, or local nutrition programs.(F)A description of
				procedures that ensure that—(i)homeless children have
				access to public preschool programs, administered by the State educational
				agency or local educational agency, including through the policies and
				practices required under paragraph (3);(ii)homeless youth,
				including youth separated from public schools, are identified and accorded
				equal access to appropriate and available secondary education and support
				services, including receiving appropriate credit for full or partial coursework
				satisfactorily completed while attending a prior school, and for work completed
				after their enrollment in a new school, consistent with State graduation
				requirements and accreditation standards; and(iii)homeless children and
				youth who meet the relevant eligibility criteria are able to participate in
				Federal, State, or local before- and after-school care, magnet schools, summer
				schools, career and technical education, advanced placement, online learning
				opportunities, charter school programs, and relevant workforce investment
				programs.(G)Strategies to address
				problems identified in the reports provided to the Secretary under subsection
				(f)(3).(H)Strategies to address
				other problems with respect to the education of homeless children and youth,
				including enrollment problems related to—(i)immunization and other
				required health records and screenings;(ii)residency
				requirements;(iii)lack of birth
				certificates, school records, or other documentation;(iv)guardianship issues;
				or(v)uniform or dress code
				requirements.(I)A demonstration that the
				State educational agency, and local educational agencies and schools in the
				State, have developed and shall regularly review and revise their policies and
				practices to remove barriers to the identification, enrollment, attendance,
				retention, and success of homeless children and youth in schools, including
				early childhood education programs, in the State.(J)Assurances that the
				following will be carried out:(i)The State educational
				agency and local educational agencies in the State will adopt policies and
				practices to ensure that homeless children and youth are not stigmatized or
				segregated on the basis of their status as homeless.(ii)Local educational
				agencies will designate an appropriate staff person as the local educational
				agency liaison for homeless children and youth, who shall have sufficient
				training and time to carry out the duties described in paragraph (7)(A), and
				who may also be a coordinator for other Federal programs.(iii)The State and local
				educational agencies in the State will adopt policies and practices to ensure
				that transportation is provided at the request of the parent or guardian
				involved (or in the case of an unaccompanied youth, the liaison), to and from
				the school of origin, for as long as the student has the right to attend the
				school of origin as determined in paragraph (4)(A), in accordance with the
				following, as applicable:(I)If the child or youth
				continues to live in the area served by the local educational agency for the
				school of origin, the child’s or youth’s transportation to and from the school
				of origin shall be provided or arranged by the local educational agency for the
				school of origin.(II)If the child’s or
				youth’s living arrangements in the area served by the local educational agency
				of origin terminate and the child or youth, though continuing the child’s or
				youth’s education in the school of origin, begins living in an area served by
				another local educational agency, the local educational agency of origin and
				the local educational agency for the area in which the child or youth is living
				shall agree upon a method to apportion the responsibility and cost for
				providing transportation to and from the school of origin. If the local
				educational agencies are unable to agree upon such method, the responsibility
				and costs for transportation shall be shared equally between the
				agencies.(iv)The State educational
				agency and local educational agencies will adopt policies and practices to
				promote school success for homeless children and youth, including access to
				full participation in academic and extracurricular activities that are made
				available to nonhomeless students.(2)Compliance(A)In
				generalEach plan adopted under this subsection shall also
				describe how the State will ensure that local educational agencies in the State
				will comply with the requirements of paragraphs (3) through (8).(B)CoordinationSuch
				plan shall indicate what technical assistance the State will furnish to local
				educational agencies and how compliance efforts will be coordinated with the
				local educational agency liaisons designated under paragraph (1)(J)(ii).(3)School readiness for
				homeless childrenEach State plan adopted under this subsection
				shall ensure that entities carrying out preschool programs funded,
				administered, or overseen by the agency involved—(A)identify and prioritize
				homeless children for enrollment and increase their enrollment and attendance
				in early childhood education programs, including through policies such
				as—(i)reserving spaces in
				preschool programs for homeless children;(ii)conducting targeted
				outreach to homeless children and their families;(iii)waiving application
				deadlines;(iv)providing ongoing
				professional development for staff regarding the needs of homeless children and
				their families and strategies to serve the children and families; and(v)developing the capacity
				to serve all identified homeless children; and(B)review the educational
				and related needs of homeless children and their families in such agency’s
				service area, in coordination with the liaison designated under paragraph
				(1)(J)(ii).(4)Local educational
				agency requirements(A)In
				generalThe local educational agency serving each child or youth
				to be assisted under this subtitle shall, according to the child's or youth's
				best interest—(i)continue the child's or
				youth's education in the school of origin for the duration of
				homelessness—(I)in any case in which the
				child or youth becomes a homeless child or youth between academic years or
				during an academic year; and(II)for the remainder of the
				academic year, if the child or youth becomes permanently housed during an
				academic year; or(ii)enroll the child or
				youth in any public school that nonhomeless students who live in the attendance
				area in which the child or youth is actually living are eligible to
				attend.(B)Best interest in school
				stabilityIn determining the best interest of the child or youth
				under subparagraph (A), the local educational agency shall—(i)presume that keeping a
				homeless child or youth in the school of origin is in the child’s or youth’s
				best interest, except when doing so is contrary to the wishes of the child’s or
				youth’s parent or guardian or the unaccompanied youth involved;(ii)consider
				student-centered factors related to the child’s or youth’s best interest,
				including factors related to the impact of mobility on achievement, education,
				health, and safety of homeless children and youth, giving priority to the
				wishes of the homeless child’s or youth’s parent or guardian or the
				unaccompanied youth involved;(iii)if, after conducting
				the best interest determination described in clause (ii), the local educational
				agency determines that it is not in the child’s or youth’s best interest to
				attend the school of origin or the school requested by the parent, guardian, or
				unaccompanied youth, provide, in coordination with the local education agency
				liaison, the homeless child's or youth’s parent or guardian or the
				unaccompanied youth, with a written explanation in a manner or form
				understandable to such parent, guardian, or youth, to the extent practicable,
				including a statement regarding the right to appeal under subparagraph
				(E);(iv)in the case of an
				unaccompanied youth, ensure that the local educational agency liaison assists
				in placement or enrollment decisions under this subparagraph, gives priority to
				the views of such unaccompanied youth, and provides notice to such youth of the
				right to appeal under subparagraph (E); and(v)provide transportation
				pursuant to paragraphs (1)(J)(iii) and (5).(C)Enrollment(i)In
				generalThe school selected in accordance with this paragraph
				shall immediately enroll the homeless child or youth, even if the child or
				youth—(I)is unable to produce
				records traditionally required for enrollment, including previous academic
				records, health records, proof of residency or guardianship, or other
				documentation;(II)has unpaid fines or fees
				from prior schools or is unable to pay fees in the school selected; or(III)has missed application
				or enrollment deadlines during any period of homelessness.(ii)Contacting school last
				attendedThe enrolling school shall immediately contact the
				school last attended by the child or youth to obtain relevant academic and
				other records.(iii)Relevant health
				recordsIf the child or youth needs to obtain immunizations or
				other required health records, the enrolling school shall immediately enroll
				the child or youth and immediately refer the parent or guardian of the child or
				youth, or the unaccompanied youth, to the local educational agency liaison
				designated under paragraph (1)(J)(ii), who shall assist in obtaining necessary
				immunizations or screenings, or immunization or other required health records
				in accordance with subparagraph (D).(iv)No
				liabilityWhenever the school selected enrolls an unaccompanied
				youth in accordance with this paragraph, no liability shall be imposed upon the
				school by reason of enrolling the youth without parent or guardian
				consent.(D)RecordsAny
				record ordinarily kept by the school, including immunizations or medical
				records, academic records, birth certificates, guardianship records, and
				evaluations for special services or programs, regarding each homeless child or
				youth shall be maintained—(i)so that the records
				involved are available when a homeless child or youth enters a new school or
				school district, even if the child or youth owes fees or fines or did not
				withdraw from the previous school in conformance with local withdrawal
				procedures; and(ii)in a manner consistent
				with section 444 of the General Education Provisions Act (20 U.S.C.
				1232g).(E)DisputesIf
				a dispute arises over eligibility, enrollment, school selection, or service in
				a public school or public preschool, or any other issue relating to services
				under this subtitle—(i)in the case of a dispute
				relating to eligibility for enrollment or school selection, the child or youth
				shall be immediately enrolled in the school in which enrollment is sought,
				pending final resolution of the dispute including all available appeals;(ii)the parent or guardian
				of the child or youth shall be provided with a written explanation of the
				school’s decision regarding eligibility for enrollment, school selection, or
				services, made by the school or the local educational agency, which shall
				include information about the right to appeal the decision;(iii)the child, youth,
				parent, or guardian shall be referred to the local educational agency liaison
				designated under paragraph (1)(J)(ii), who shall carry out the dispute
				resolution process as described in paragraph (1)(C) as expeditiously as
				possible after receiving notice of such dispute; and(iv)in the case of an
				unaccompanied youth, the liaison shall ensure that the youth is immediately
				enrolled in the school in which the youth seeks enrollment, pending resolution
				of such dispute.(F)Placement
				choiceThe choice regarding placement shall be made regardless of
				whether the child or youth involved lives with the homeless parents or has been
				temporarily placed elsewhere.(G)School of origin
				defined(i)In
				generalIn this paragraph, the term school of origin
				means the school that a child or youth attended when permanently housed or the
				school in which the child or youth was last enrolled.(ii)Receiving
				schoolWhen a child or youth completes the final grade level
				served by the school of origin, as described in clause (i), the term
				school of origin shall include the designated receiving school
				at the next grade level for the feeder school that the child or youth
				attended.(H)Contact
				InformationNothing in this subtitle shall prohibit a local
				educational agency from requiring a parent or guardian of a homeless child to
				submit contact information.(I)PrivacyInformation
				about a homeless child's or youth's living situation shall be treated as a
				student education record under section 444 of the General Education Provisions
				Act (20 U.S.C. 1232g) and shall not be released to housing providers,
				employers, law enforcement personnel, or other persons or agencies not
				authorized to have such information under section 99.31 of title 34, Code of
				Federal Regulations, paying particular attention to preventing disruption of
				the living situation of the child or youth and to supporting the safety of such
				children and youth who are survivors of domestic violence and unaccompanied
				youth.(J)Academic
				achievementThe school selected in accordance with this paragraph
				shall ensure that homeless children and youth have opportunities to meet the
				same college and career ready State student academic achievement standards to
				which other students are held, including implementing the policies and
				practices required by paragraph (1)(J)(iv).(K)School readiness for
				homeless childrenEach local educational agency shall ensure
				school readiness for homeless children as described in paragraph (3).(5)Comparable
				servicesIn addition to receiving services provided for homeless
				children and youth under this subtitle or other Federal, State, or local laws,
				regulations, policies, or practices, each homeless child or youth to be
				assisted under this subtitle also shall be provided services comparable to
				services offered to other students in the school selected under paragraph (4),
				including the following:(A)Transportation
				services.(B)Educational services for
				which the child or youth meets the eligibility criteria, including services
				provided under title I of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 6301 et seq.), similar State or local programs, charter schools,
				magnet schools, educational programs for children with disabilities, and
				educational programs for students with limited English proficiency.(C)Programs in career and
				technical education.(D)Programs for gifted and
				talented students.(E)School nutrition
				programs.(F)Health and counseling
				services, as appropriate.(6)Coordination(A)In
				generalEach local educational agency shall coordinate—(i)the provision of services
				under this subtitle with the services of local social services agencies and
				other agencies or entities providing services to homeless children and youth
				and their families, including services and programs funded under the Runaway
				and Homeless Youth Act (42 U.S.C. 5701 et seq.); and(ii)transportation, transfer
				of school records, and other interdistrict activities, with other local
				educational agencies.(B)Housing
				assistanceEach State educational agency and local educational
				agency that receives assistance under this subtitle shall coordinate, if
				applicable, with State and local housing agencies responsible for developing a
				comprehensive housing affordability strategy described in section 105 of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) to minimize
				education disruption for children and youth who become homeless.(C)Coordination
				purposeThe coordination required under subparagraphs (A) and (B)
				shall be designed to—(i)ensure that all homeless
				children and youth are identified within a reasonable time frame;(ii)ensure that homeless
				children and youth have access to and are in reasonable proximity to available
				education and related support services; and(iii)raise the awareness of
				school personnel and service providers of the effects of short-term stays in a
				shelter and other challenges associated with homelessness.(D)Homeless children and
				youths with disabilitiesFor children and youth who are to be
				assisted both under this subtitle, and under the Individuals with Disabilities
				Education Act (20 U.S.C. 1400 et seq.) or section 504 of the Rehabilitation Act
				of 1973 (29 U.S.C. 794), each local educational agency shall coordinate the
				provision of services under this subtitle with the provision of programs for
				children with disabilities served by such local educational agency and other
				involved local educational agencies.(7)Local educational
				agency liaison(A)DutiesEach
				local educational agency liaison for homeless children and youth, designated
				under paragraph (1)(J)(ii), shall ensure that—(i)all homeless children and
				youth are identified by school personnel and through outreach and coordination
				activities with other entities and agencies;(ii)homeless children and
				youth are enrolled in, and have a full and equal opportunity to succeed in,
				schools of that local educational agency;(iii)homeless families, and
				homeless children and youth, have access to educational services for which such
				families, children, and youth are eligible, including services through Head
				Start, Early Head Start, early intervention, and Even Start programs, and
				preschool programs described in paragraph (3);(iv)homeless families, and
				homeless children and youth, receive referrals to health care services, dental
				services, mental health and substance abuse services, housing services, and
				other appropriate services;(v)homeless children and
				youth are certified as eligible for free meals offered under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), without further
				application;(vi)the parents or guardians
				of homeless children and youth are informed of the educational and related
				opportunities available to their children, including early learning
				opportunities, and are provided with meaningful opportunities to participate in
				the education of their children;(vii)public notice of the
				educational rights of homeless children and youth is incorporated into
				documents related to residency requirements or enrollment, provided upon school
				enrollment and withdrawal, posted on the local educational agency’s website,
				and disseminated in locations frequented by parents or guardians of such
				children and youth, and unaccompanied youth, including schools, shelters,
				public libraries, and soup kitchens, in a manner and form understandable to
				parents and guardians of homeless children and youth and unaccompanied
				youth;(viii)disputes are resolved
				in accordance with paragraph (4)(E);(ix)the parent or guardian
				of a homeless child or youth, and any unaccompanied youth, is fully informed of
				all transportation services, including transportation to the school of origin,
				as described in paragraph (1)(J)(iii), and is assisted in accessing
				transportation to the school that is selected under paragraph (4)(A);(x)school personnel are
				adequately prepared to implement this subtitle and receive professional
				development, resource materials, technical assistance, and other support;
				and(xi)unaccompanied
				youth—(I)are enrolled in
				school;(II)have opportunities to
				meet the same college and career ready State student academic achievement
				standards to which other students are held, including through implementation of
				the policies and practices required by subparagraphs (F)(ii) and (J)(iv) of
				paragraph (1); and(III)are informed of their
				status as independent students under section 480 of the Higher Education Act of
				1965 (20 U.S.C. 1087vv), including through school counselors that have received
				professional development about unaccompanied youth, and receive verification of
				such status for purposes of the Free Application for Federal Student Aid
				described in section 483 of such Act (20 U.S.C. 1090).(B)NoticeState
				Coordinators appointed under subsection (d)(2) and local educational agencies
				shall inform school personnel, service providers, and advocates working with
				homeless families and homeless children and youth of the contact information
				and duties of the local educational agency liaisons, including publishing an
				annually updated list of the liaisons on the State educational agency’s
				website.(C)Local and State
				coordinationThe local educational agency liaisons shall, as a
				part of their duties, coordinate and collaborate with the State Coordinators
				and community and school personnel responsible for the provision of education
				and related support services to homeless children and youth. Such coordination
				shall include collecting and providing to the State Coordinator the reliable,
				valid, and comprehensive data needed to meet the requirements of paragraphs (1)
				and (3) of subsection (f).(D)Professional
				developmentThe local educational agency liaisons shall
				participate in the professional development and other technical assistance
				activities provided by the State Coordinator pursuant to subsection
				(f)(5).(8)School readiness for
				homeless childrenThe State educational agency, and the local
				educational agencies in the State, shall ensure that the programs serving
				public preschool children comply with the requirements of this subtitle.(h)Emergency disaster
				grants(1)In
				generalThe Secretary shall make emergency disaster grants to
				eligible local educational agencies and eligible States described in paragraph
				(2), in order to increase the capacity for such local educational agencies and
				States to respond to major disasters.(2)Eligibility;
				application(A)Eligibility(i)Local educational
				agency eligibilityA local educational agency shall be eligible
				to receive an emergency disaster grant under this subsection, based on
				demonstrated need, if such local educational agency’s enrollment of homeless
				children and youth has increased as a result of a hurricane, flood, or other
				natural disaster for which the President declared a major disaster under title
				IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
				U.S.C. 5170 et seq.).(ii)State
				eligibilityA State, through the Office of the Coordinator for
				Education of Homeless Children and Youths in the State educational agency,
				shall be eligible to receive an emergency disaster grant under this subsection
				if there are 1 or more eligible local educational agencies, as described in
				clause (i), located within the State.(B)ApplicationIn
				order for an eligible State or an eligible local educational agency to receive
				a grant under this subsection, the State educational agency, in consultation
				with other relevant State agencies, or local educational agency shall submit an
				application to the Secretary at such time, in such manner, and containing or
				accompanied by such information as the Secretary may reasonably require.(3)Distribution of
				grantsThe Secretary shall distribute emergency disaster grant
				funds—(A)based on demonstrated
				need, to State educational agencies or local educational agencies for local
				educational agencies whose enrollment of homeless children and youths has
				increased as a result of a hurricane, flood, or other natural disaster for
				which the President has declared a major disaster under title IV of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et
				seq.);(B)expeditiously, and in no
				case later than 75 days after such funds are appropriated to the Secretary;
				and(C)in a manner that enables
				local educational agencies to use such funds for the immediate needs of
				disaster response and ongoing disaster recovery.(4)Amount of
				grantsThe Secretary shall distribute grants under this
				subsection in amounts determined by the Secretary and related to the increase
				in enrollment of homeless children and youths as a result of such major
				disaster.(5)Uses of
				fundsA local educational agency or State educational agency that
				receives an emergency disaster grant under this subsection shall use the grant
				funds to carry out the activities described in section 723(d).(6)RestrictionThe
				Secretary—(A)shall determine the
				amount (if any) by which the funds appropriated under section 727 for fiscal
				year 2009 exceed $70,000,000; and(B)may only use funds from
				that amount to carry out this subsection.723.Local educational
				agency subgrants for the education of homeless children and youth(a)General
				authority(1)In
				generalThe State educational agency shall, in accordance with
				section 722(e), and from amounts made available to such agency under section
				727, make subgrants to local educational agencies for the purpose of
				facilitating the identification, enrollment, attendance, and success in school
				of homeless children and youth.(2)Services(A)In
				generalServices under paragraph (1)—(i)may be provided through
				programs on school grounds or at other facilities; and(ii)shall, to the maximum
				extent practicable, be provided through existing programs and mechanisms that
				integrate homeless children and youth with nonhomeless children and
				youth.(B)Services on school
				groundsIf services under paragraph (1) are provided to homeless
				children and youth on school grounds, the school involved may use funds under
				this subtitle to provide the same services to other children and youth who are
				determined by the local educational agency serving the school to be at risk of
				failing in, or dropping out of, school.(3)RequirementServices
				provided under this section shall not replace the regular academic program and
				shall be designed to expand upon or improve services provided as part of the
				school's regular academic program.(4)Duration of
				grantsSubgrants awarded under this section shall be for terms
				not to exceed 3 years.(b)ApplicationA
				local educational agency that desires to receive a subgrant under this section
				shall submit an application to the State educational agency at such time, in
				such manner, and containing or accompanied by such information as the State
				educational agency may reasonably require. Such application shall include the
				following:(1)An assessment of the
				educational and related needs of homeless children and youth in the area served
				by the local educational agency (which may be undertaken as part of a needs
				assessment for another disadvantaged group).(2)A description of the
				services and programs for which assistance is sought to address the needs
				identified in paragraph (1).(3)An assurance that the
				local educational agency's combined fiscal effort per student, or the aggregate
				expenditures of that agency and the State with respect to the provision of free
				public education by such agency for the fiscal year preceding the fiscal year
				for which the subgrant determination is made, was not less than 90 percent of
				such combined fiscal effort or aggregate expenditures for the second fiscal
				year preceding the fiscal year for which the determination is made.(4)An assurance that the
				applicant complies with, or will use requested funds to comply with, paragraphs
				(3) through (7) of section 722(g).(5)A description of policies
				and procedures that the agency will implement to ensure that activities carried
				out by the agency will not isolate or stigmatize homeless children and
				youth.(6)An assurance that the
				local educational agency will collect and promptly provide data requested by
				the State Coordinator pursuant to paragraphs (1) and (3) of section
				722(f).(7)An assurance that the
				local educational agency has removed the policies and practices that have
				created barriers to the identification, enrollment, attendance, retention, and
				success in school of all homeless children and youth.(c)Awards(1)In
				generalThe State educational agency shall, in accordance with
				the requirements of this subtitle and from amounts made available to it under
				section 722(a), make subgrants on a competitive basis to local educational
				agencies that submit applications under subsection (b). Such subgrants shall be
				awarded on the basis of the need of such agencies for assistance under this
				subtitle and the quality of the applications submitted.(2)Need(A)In
				generalIn determining need under paragraph (1), the State
				educational agency may consider the number of homeless children and youth
				enrolled in preschool, elementary schools, and secondary schools within the
				area served by the local educational agency, and shall consider the needs of
				such children and youth and the ability of the local educational agency to meet
				such needs.(B)Other
				considerationsThe State educational agency may also consider the
				following:(i)The extent to which the
				proposed use of funds will facilitate the identification, enrollment,
				attendance, retention, and educational success of homeless children and
				youth.(ii)The extent to which the
				application reflects coordination with other local and State agencies that
				serve homeless children and youth.(iii)The extent to which the
				applicant exhibits in the application and in current practice (as of the date
				of submission of the application) a commitment to education for all homeless
				children and youth.(iv)Such other criteria as
				the State agency determines to be appropriate.(3)QualityIn
				determining the quality of applications under paragraph (1), the State
				educational agency shall consider each of the following:(A)The applicant's needs
				assessment under subsection (b)(1) and the likelihood that the program
				presented in the application will meet such needs.(B)The types, intensity, and
				coordination of services to be provided under the program.(C)The extent to which the
				applicant will promote meaningful involvement of parents or guardians of
				homeless children or youth in the education of their children.(D)The extent to which
				homeless children and youth will be integrated into the regular education
				program involved.(E)The quality of the
				applicant's evaluation plan for the program.(F)The extent to which
				services provided under this subtitle will be coordinated with other services
				available to homeless children and youth and their families, including housing
				and social services and services provided under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.), title I of the Elementary
				and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and similar State
				and local programs.(G)The extent to which the
				local educational agency will use the subgrant to leverage resources, including
				by maximizing nonsubgrant funding for the position of the liaison described in
				section 722(g)(1)(J)(ii) and the provision of transportation.(H)The local educational
				agency’s use of funds to serve homeless children and youth under section
				1113(c)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6313(c)(3)).(I)The extent to which the
				applicant's program meets such other measures as the State educational agency
				considers to be indicative of a high-quality program, including the extent to
				which the local educational agency will provide services to unaccompanied youth
				and preschool-aged children.(J)The extent to which the
				application describes how the applicant will meet the requirements of section
				722(g)(4).(d)Authorized
				activitiesA local educational agency may use funds awarded under
				this section for activities that carry out the purpose of this subtitle,
				including the following:(1)The provision of
				tutoring, supplemental instruction, and enriched educational services that are
				linked to the achievement of the same college and career ready State academic
				content standards and college and career ready State student academic
				achievement standards as the State establishes for other children and
				youth.(2)The provision of
				expedited evaluations of the strengths, needs, and eligibility of homeless
				children and youth, including needs and eligibility for programs and services
				(including educational programs for gifted and talented students, children with
				disabilities, and students with limited English proficiency, charter school
				programs, magnet school programs, programs in career and technical education,
				and school nutrition programs).(3)Professional development
				and other activities for educators and specialized instructional support
				personnel that are designed to heighten the understanding and sensitivity of
				such educators and personnel to the needs of homeless children and youth, the
				rights of such children and youth under this subtitle, and the specific
				educational needs of runaway and homeless youth.(4)The provision of referral
				services to homeless children and youth for medical, dental, mental, and other
				health services.(5)The provision of
				assistance to defray the cost of transportation under paragraphs (1)(J)(iii)
				and (5)(A) of section 722(g), not otherwise provided through Federal, State, or
				local funding.(6)The provision of
				developmentally appropriate early childhood education programs, not otherwise
				provided through Federal, State, or local funding.(7)The provision of services
				and assistance to attract, engage, and retain homeless children and youth,
				particularly homeless children and youth who are not enrolled in school, in
				public school programs and services provided to nonhomeless children and
				youth.(8)The provision for
				homeless children and youth of before- and after-school, mentoring, and summer
				programs in which a teacher or other qualified individual provides tutoring,
				homework assistance, and supervision of educational activities.(9)If necessary, the payment
				of fees and other costs associated with tracking, obtaining, and transferring
				records necessary to facilitate the appropriate placement of homeless children
				and youth in school, including birth certificates, immunization or other
				required health records, academic records, guardianship records, and
				evaluations for special programs or services.(10)The provision of
				education and training to the parents of homeless children and youth about the
				rights of, and resources available to, such children and youth, and other
				activities designed to increase the meaningful involvement of families of
				homeless children or youth in the education of their children.(11)The development of
				coordination of activities between schools and agencies providing services to
				homeless children and youth, as described in section 722(g)(6).(12)The provision of
				specialized instructional support services (including counseling) and referrals
				for such services.(13)Activities to address
				the particular needs of homeless children and youth that may arise from
				domestic violence and parental mental health or substance abuse
				problems.(14)The adaptation of space
				and purchase of supplies for any nonschool facilities made available under
				subsection (a)(2) to provide services under this subsection.(15)The provision of school
				supplies, including supplies to be distributed at shelters or temporary housing
				facilities, or other appropriate locations.(16)The provision of
				assistance to defray the cost of the position of liaison designated pursuant to
				section 722(g)(1)(J)(ii), not otherwise provided through Federal, State, or
				local funding.(17)The provision of other
				extraordinary or emergency assistance needed to enable homeless children and
				youth to enroll, attend, and succeed in school, including in early childhood
				education programs.724.Secretarial
				responsibilities(a)Review of State
				plansIn reviewing the State plan submitted by a State
				educational agency under section 722(g), the Secretary shall use a peer review
				process and shall evaluate whether State laws, policies, and practices
				described in such plan adequately address the problems of all homeless children
				and youth relating to access to education and placement as described in such
				plan.(b)Technical
				AssistanceThe Secretary shall—(1)provide support and
				technical assistance to State educational agencies to assist such agencies in
				carrying out their responsibilities under this subtitle; and(2)establish or designate a
				Federal Office of the Coordinator for Education of Homeless Children and Youths
				that has sufficient capacity, resources, and support to carry out the
				responsibilities described in this subtitle.(c)Notice(1)In
				generalThe Secretary shall, before the next school year that
				begins after the date of enactment of the McKinney-Vento Homeless Education
				Reauthorization Act of 2013, develop and disseminate a public notice of the
				educational rights of homeless children and youth. The notice shall include
				information regarding the definition of homeless children and youth in section
				726.(2)DisseminationThe
				Secretary shall disseminate the notice nationally. The Secretary also shall
				disseminate such notice to heads of other Department of Education offices,
				including those responsible for special education programs, higher education,
				and programs under parts A, B, C, D, G, and H of title I, title III, title IV,
				and part B of title V of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6311 et seq., 6361 et seq., 6391 et seq., 6421 et seq., 6531 et seq.,
				6551 et seq., 6801 et seq., 7101 et seq., and 7221 et seq.). The Secretary
				shall also disseminate such notice to heads of other Federal agencies, and
				grant recipients and other entities carrying out federally funded programs,
				including Head Start programs, grant recipients under the Health Care for the
				Homeless program of the Health Resources and Services Administration of the
				Department of Health and Human Services, grant recipients under the Emergency
				Food and Shelter National Board Program of the Federal Emergency Management
				Agency, grant recipients under the Runaway and Homeless Youth Act (42 U.S.C.
				5701 et seq.), grant recipients under the John H. Chafee Foster Care
				Independence program, grant recipients under homeless assistance programs
				administered by the Department of Housing and Urban Development, and recipients
				of Federal funding for programs carried out by the Administration on Children,
				Youth and Families of the Department of Health and Human Services.(d)Evaluation and
				disseminationThe Secretary shall conduct evaluation,
				dissemination, and technical assistance activities for programs that are
				designed to meet the educational needs of homeless preschool, elementary
				school, and secondary school students, and may use funds appropriated under
				section 727 to conduct such activities.(e)Submission and
				distributionThe Secretary shall require applications for grants
				under section 722 to be submitted to the Secretary not later than the
				expiration of the 120-day period beginning on the date that funds are available
				for purposes of making such grants and shall make such grants not later than
				the expiration of the 180-day period beginning on such date.(f)Determination by
				SecretaryThe Secretary, based on the information received from
				the States and information gathered by the Secretary under subsection (h),
				shall determine the extent to which State educational agencies are ensuring
				that each homeless child or youth has access to a free appropriate public
				education, as described in section 721(1). The Secretary shall provide support
				and technical assistance to State educational agencies in areas in which
				barriers to a free appropriate public education persist.(g)PublicationThe
				Secretary shall develop, issue, and publish in the Federal Register, not later
				than 90 days after the date of enactment of the McKinney-Vento Homeless
				Education Reauthorization Act of 2013, a summary of the changes enacted by that
				Act and related strategies, which summary shall include—(1)strategies by which a
				State can assist local educational agencies to implement the provisions amended
				by the Act;(2)strategies by which a
				State can review and revise State policies and procedures that may present
				barriers to the identification, enrollment, attendance, and success of homeless
				children and youth in school; and(3)strategies by which
				entities carrying out preschool programs can implement requirements of section
				722(g)(3).(h)Information(1)In
				generalFrom funds appropriated under section 727, the Secretary
				shall, directly or through grants, contracts, or cooperative agreements,
				periodically but not less frequently than every 2 years, collect and
				disseminate publicly data and information regarding—(A)the number of homeless
				children and youth;(B)the education and related
				support services such children and youth receive;(C)the extent to which the
				needs of homeless children and youth are being met;(D)the academic progress
				being made by homeless children and youth, including the percent or number of
				homeless children and youth participating in State assessments; and(E)such other data and
				information as the Secretary determines to be necessary and relevant to carry
				out this subtitle.(2)CoordinationThe
				Secretary shall coordinate such collection and dissemination with other
				agencies and entities that receive assistance and administer programs under
				this subtitle.(i)ReportNot
				later than 4 years after the date of enactment of the McKinney-Vento Homeless
				Education Reauthorization Act of 2013, the Secretary shall prepare and submit
				to the President and the Committee on Education and the Workforce of the House
				of Representatives and the Committee on Health, Education, Labor, and Pensions
				of the Senate a report on the status of the provision of education and related
				support services to homeless children and youth, which shall include
				information on—(1)the education of homeless
				children and youth; and(2)the actions of the
				Secretary and the effectiveness of the programs supported under this
				subtitle.725.Rule of
				constructionNothing in this
				subtitle shall be construed to diminish the rights of parents or guardians of
				homeless children or youth, or unaccompanied youth, otherwise provided under
				State law, policy, or practice, including laws or policies that authorize the
				best interest determination in section 722(g)(3) to be made solely by the
				parent, guardian, or youth involved.726.DefinitionsIn this subtitle:(1)Enroll;
				enrollmentThe terms enroll and
				enrollment include attending classes and participating fully in
				school activities.(2)Homeless children and
				youthThe term homeless children and youth—(A)means individuals who
				lack a fixed, regular, and adequate nighttime residence (within the meaning of
				section 103(a)(1)); and(B)includes—(i)children and youth
				who—(I)are sharing the housing
				of other persons due to loss of housing, economic hardship, or a similar
				reason;(II)are living in motels,
				hotels, trailer parks, or camping grounds due to the lack of alternative
				adequate accommodations;(III)are living in emergency
				or transitional shelters; or(IV)are abandoned in
				hospitals;(ii)children and youth who
				have a primary nighttime residence that is a public or private place not
				designed for or ordinarily used as a regular sleeping accommodation for human
				beings (within the meaning of section 103(a)(2));(iii)children and youth who
				are living in cars, parks, public spaces, abandoned buildings, substandard
				housing, bus or train stations, or similar settings; and(iv)migratory children (as
				such term is defined in section 1312 of the Elementary and Secondary Education
				Act of 1965) who qualify as homeless for the purposes of this subtitle because
				the children are living in circumstances described in clauses (i) through
				(iii).(3)Local educational
				agency; state educational agencyThe terms local
				educational agency and State educational agency have the
				meanings given such terms in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).(4)SchoolThe
				term school includes charter schools, virtual schools, distance
				learning programs, and other public education programs administered by a State
				or local educational agency.(5)SecretaryThe
				term Secretary means the Secretary of Education.(6)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.(7)Unaccompanied
				youthThe term unaccompanied youth means a homeless
				child or youth not in the physical custody of a parent or legal
				guardian.727.Authorization of
				appropriationsFor the purpose of carrying out this
				subtitle, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2014 and each of the 6 succeeding fiscal
				years..2Advanced
			 Research Projects Agency-Education11021.Advanced Research
			 Projects Agency-EducationThe
			 Department of Education Organization Act (20 U.S.C. 3401 et seq.) is amended by
			 inserting after section 220 the following new section:221.Advanced research
				projects agency-education(a)EstablishmentThere
				shall be in the Department an Advanced Research Projects Agency-Education
				(referred to in this section as ARPA-ED).(b)PurposesARPA-ED
				is established under this section for the purposes of pursuing breakthrough
				research and development in educational technology and providing the effective
				use of the technology to improve achievement for all students, by—(1)identifying and promoting
				revolutionary advances in fundamental and applied sciences and engineering that
				could be translated into new learning technologies;(2)developing novel learning
				technologies, and the enabling processes and contexts for effective use of
				those technologies;(3)developing, testing, and
				evaluating the impact and efficacy of those technologies;(4)accelerating
				transformational technological advances in areas in which the private sector,
				by itself, is not likely to accelerate such advances because of difficulties in
				implementation or adoption, or technical and market uncertainty;(5)coordinating activities
				with nongovernmental entities to demonstrate technologies and research
				applications to facilitate technology transfer; and(6)encouraging educational
				research using new technologies and the data produced by the
				technologies.(c)Authorities of
				SecretaryThe Secretary is authorized to—(1)appoint a Director, who
				shall be responsible for carrying out the purposes of ARPA-ED, as described in
				subsection (b), and such additional functions as the Secretary may
				prescribe;(2)establish processes for
				the development and execution of projects and the solicitation of entities to
				carry out the projects in a manner that is—(A)tailored to the purposes
				of ARPA-ED and not constrained by other Department-wide administrative
				requirements that could detract from achieving program results; and(B)designed to heighten
				transparency, and public- and private-sector involvement, to ensure that
				investments are made in the most promising areas;(3)award grants, contracts,
				cooperative agreements, and cash prizes, and enter into other transactions (in
				accordance with such regulations as the Secretary may establish regarding other
				transactions);(4)make appointments of up
				to 20 scientific, engineering, professional, and other mission-related
				employees, for periods of up to 4 years (which appointments may not be renewed)
				without regard to the provisions of title 5, United States Code, governing
				appointments in the competitive service;(5)(A)prescribe the rates
				of basic pay for the personnel described in paragraph (4) at rates not in
				excess of the maximum rate of basic pay authorized for senior-level positions
				under section 5376 of title 5, United States Code, notwithstanding any
				provision of that title governing the rates of basic pay or classification of
				employees in the executive branch, but those personnel shall not receive any
				payment for service (such as an award, premium payment, incentive payment or
				bonus, allowance, or other similar payment) under any other provision of that
				title; and(B)pay any employee
				appointed pursuant to paragraph (4) payments in addition to that basic pay,
				except that the total amount of those payments for any calendar year shall not
				exceed the lesser of—(i)$25,000; or(ii)the difference between
				the employee’s annual rate of basic pay under paragraph (4) and the annual rate
				for level I of the Executive Schedule under section 5312 of title 5, United
				States Code, based on the rates in effect at the end of the applicable calendar
				year (or, if the employee separated during that year, on the date of
				separation);(6)obtain independent,
				periodic, rigorous evaluations, as appropriate, of—(A)the effectiveness of the
				processes ARPA-ED is using to achieve its purposes; and(B)the effectiveness of
				individual projects assisted by ARPA-ED, using evidence standards developed in
				consultation with the Institute of Education Sciences, and the suitability of
				ongoing projects assisted by ARPA-ED for further investment or increased scale;
				and(7)disseminate, through the
				comprehensive centers established under section 203 of the Educational
				Technical Assistance Act of 2002 (20 U.S.C. 9602), the regional educational
				laboratories system established under section 174 of the Education Sciences
				Reform Act of 2002 (20 U.S.C. 9564), or such other means as the Secretary
				determines to be appropriate, information on effective practices and
				technologies developed with ARPA-ED support.(d)Evaluation
				fundsThe Secretary may use funds made available for ARPA-ED to
				pay the cost of the evaluations under subsection (c)(6).(e)Federal advisory
				committee ActNotwithstanding any other provision of law, any
				advisory committee convened by the Secretary to provide advice with respect to
				this section shall be exempt from the requirements of the Federal Advisory
				Committee Act (5 U.S.C. App.) and the definition of employee in
				section 2105 of title 5, United States Code, shall not be considered to include
				any appointee to such a committee.(f)NonduplicationTo
				the maximum extent practicable, the Secretary shall ensure that grants,
				contracts, cooperative agreements, cash prizes, or other assistance or
				arrangements awarded or entered into pursuant to this section that are designed
				to carry out the purposes of ARPA-ED do not duplicate activities under programs
				carried out under Federal law other than this section by the Department or
				other Federal
				agencies..BMiscellaneous
			 provisions11211.Technical and
			 conforming amendments(a)Higher Education Act of
			 1965The Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is
			 amended as follows:(1)Section 103(24)(B) (20
			 U.S.C. 1003(24)(B)) is amended by striking students who are limited
			 English proficient and inserting English
			 learners.(2)Section 200 (20 U.S.C.
			 1021) is amended—(A)in paragraph (6)(B)(x) by
			 striking section 5210 and inserting section
			 5411;(B)by striking paragraph
			 (8);(C)by redesignating
			 paragraphs (9) through (23) as paragraphs (8) through (22),
			 respectively;(D)by striking paragraph
			 (12), as redesignated by subparagraph (C), and inserting the following:(12)Highly qualified
				teacherThe term highly qualified teacher has the
				meaning given such term in section 9101 of the Elementary and Secondary
				Education Act of
				1965.;(E)by striking paragraph
			 (14), as redesignated by subparagraph (C), and inserting the following:(14)English
				learnerThe term English learner has the meaning
				given the term in section 9101 of the Elementary and Secondary Education Act of
				1965.;(F)in paragraph (16)(B)(ii),
			 as redesignated by subparagraph (C), by striking to become highly
			 qualified and inserting to become a highly qualified
			 teacher;(G)in paragraph (21)(D)(i),
			 as redesignated by subparagraph (C), by striking becomes highly
			 qualified and inserting becomes a highly qualified
			 teacher; and(H)in paragraph
			 (22)(D)(iii), as redesignated by subparagraph (C), by striking students
			 who are limited English proficient and inserting English
			 learners.(3)Section 202 (20 U.S.C.
			 1022a) is amended—(A)in subsection
			 (b)(6)—(i)in subparagraph (E)(ii),
			 by striking student academic achievement standards and academic content
			 standards under section 1111(b)(1) and inserting college and
			 career ready State academic content standards and student academic achievement
			 standards under section 1111(a)(1); and(ii)in subparagraph (G), by
			 striking students who are limited English proficient and
			 inserting English learners; and(B)in subsection (d)—(i)in paragraph (1)—(I)in subparagraph
			 (A)(i)(I)—(aa)by inserting
			 teachers after highly qualified; and(bb)by striking
			 students who are limited English proficient and inserting
			 English learners; and(II)in subparagraph
			 (B)—(aa)in clause (ii)(IV)(aa),
			 by striking students who are limited English proficient and
			 inserting English learners; and(bb)in clause (iii), by
			 inserting teachers after highly qualified;
			 and(ii)in paragraph (5)(B), by
			 striking limited English proficient students and inserting
			 English learners.(4)Section 204(a)(4)(D) (20
			 U.S.C. 1022c(a)(4)(D)) is amended by striking limited English proficient
			 students and inserting English learners.(5)Section 205 (20 U.S.C.
			 1022d) is amended—(A)in subsection (a)(1)(G),
			 by striking students who are limited English proficient and
			 inserting English learners; and(B)in subsection
			 (b)(1)—(i)in subparagraph (C), by
			 striking State's challenging academic content standards required under
			 section 1111(b)(1) and inserting college and career ready State
			 academic content standards required under section 1111(a)(1);
			 and(ii)in subparagraph (L), by
			 striking students who are limited English proficient and
			 inserting English learners.(6)Section 206 (20 U.S.C.
			 1022e) is amended—(A)in subsection (a), by
			 striking limited English proficient students and inserting
			 English learners; and(B)in subsection (b)(4), by
			 striking limited English proficient students and inserting
			 English learners.(7)Section 208(b) (20 U.S.C.
			 1022g(b)) is amended—(A)by inserting
			 teachers after are highly qualified; and(B)by striking is
			 highly qualified and inserting is a highly qualified
			 teacher.(8)Section 242(b) (20 U.S.C.
			 1033a(b)) is amended—(A)in the matter preceding
			 paragraph (1), by inserting teachers after highly
			 qualified; and(B)in paragraph (1), by
			 inserting teachers after highly qualified.(9)Section 251(b)(1)(A)(iii)
			 (20 U.S.C. 1034(b)(1)(A)(iii)) is amended by inserting teachers
			 after highly qualified.(10)Section 255(k) (20
			 U.S.C. 1035(k)) is amended—(A)in paragraph (1), by
			 striking section 9101(23)(B)(ii) and inserting section
			 9101(32)(A)(ii)(II); and(B)in paragraph (3), by
			 striking section 9101(23) and inserting section
			 9101(32).(11)Section 258(d) (20
			 U.S.C. 1036(d)) is amended—(A)in paragraph (1)—(i)by striking
			 limited English proficient students and inserting English
			 learners; and(ii)by inserting
			 teachers who will be after highly qualified;
			 and(B)in paragraph (2)(C), by
			 striking limited English proficient students and inserting
			 English learners.(12)Section 402B(c)(7) (20
			 U.S.C. 1070a–12(c)(7)) is amended by striking students who are limited
			 English proficient and inserting English
			 learners.(13)Section 402C(d)(7) (20
			 U.S.C. 1070a–13(d)(7)) is amended by striking students who are limited
			 English proficient and inserting English
			 learners.(14)Section 402D (20 U.S.C.
			 1070a–14) is amended—(A)in subsection (a)(3), by
			 striking students who are limited English proficient and
			 inserting English learners; and(B)in subsection (c)(6), by
			 striking students who are limited English proficient and
			 inserting English learners.(15)Section 402F(b)(11) (20
			 U.S.C. 1070a–16(b)(11)) is amended by striking students who are limited
			 English proficient and inserting English
			 learners.(16)Section 404D (20 U.S.C.
			 1070a–24) is amended—(A)in subsection (b)(10)(K),
			 by striking students who are limited English proficient and
			 inserting English learners; and(B)in subsection
			 (c)(6)(B)(ii), by striking students who are limited English
			 proficient and inserting English learners.(17)Section 428J(b)(1)(B)
			 (20 U.S.C. 1078–10(b)(1)(B)) is amended by striking is highly
			 qualified and inserting is a highly qualified
			 teacher.(18)Section 428K(b)(5) (20
			 U.S.C. 1078–11(b)(5)) is amended—(A)in the heading, by
			 striking students who are
			 limited english proficient and inserting
			 English
			 learners;(B)in subparagraph (A), by
			 striking is highly qualified and inserting is a highly
			 qualified teacher; and(C)in subparagraph (B)(i),
			 by striking students who are limited English proficient and
			 inserting English learners.(19)Section 460(b)(1)(B) (20
			 U.S.C. 1087j(b)(1)(B)) is amended by striking is highly
			 qualified and inserting is a highly qualified
			 teacher.(20)Section 741(a)(10) (20
			 U.S.C. 1138(a)(10)) is amended by striking limited English proficient
			 students and inserting English learners each place the
			 term appears.(21)Section 806(a)(2) (20
			 U.S.C. 1161f(a)(2)) is amended to read as follows:(2)Highly qualified
				teacherThe term highly qualified teacher has the
				meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of
				1965..(b)Individuals with
			 Disabilities Education ActThe Individuals with Disabilities Education
			 Act (20 U.S.C. 1400 et seq.) is amended as follows:(1)Section 602 (20 U.S.C.
			 1401) is amended—(A)in paragraph (10)—(i)in subparagraph
			 (A)—(I)in the matter preceding
			 clause (i), by striking has the meaning given the term in section
			 9101 and inserting means that the teacher is a highly qualified
			 teacher in accordance with subparagraphs (A) and (B) of section
			 9101(32); and(II)in clause (ii), by
			 striking requirements of section 9101 and inserting
			 requirements for a highly qualified teacher as defined in section
			 9101(32)(A);(ii)in subparagraph
			 (C)—(I)in the matter preceding
			 clause (i), by striking section 1111(b)(1) and inserting
			 section 1111(a)(1);(II)clause (i), by striking
			 requirements of section 9101 and inserting requirements
			 for a highly qualified teacher, as defined in section 9101; and(III)in clause (ii), by
			 striking subparagraph (B) or (C) of section 9101(23) and
			 inserting clause (ii) or (iii) of section 9101(32)(A);(iii)in subparagraph
			 (D)—(I)in clause (i), by
			 striking applicable requirements of section 9101 and inserting
			 applicable requirements to be a highly qualified teacher as defined in
			 section 9101; and(II)in each of clauses (ii)
			 and (iii), by striking section 9101(23)(C)(ii) and inserting
			 section 9101(32)(A)(iii)(II); and(iv)in subparagraph (F), by
			 striking highly qualified for purposes of and inserting
			 to be a highly qualified teacher for purposes of; and(B)in paragraph (18), by
			 striking has the meaning given the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 and inserting
			 when used in reference to an individual, means an individual who meets
			 the requirements described in subparagraphs (C) and (D) of section 9101(23) of
			 the Elementary and Secondary Education Act of 1965.(2)Section 611(e)(2)(C) (20
			 U.S.C. 1411(e)(2)(C)) is amended—(A)in clause (x), by
			 striking sections 1111(b) and 6111 and inserting sections
			 1111 and 1131; and(B)in clause (xi)—(i)by striking ,
			 including supplemental educational services as defined in 1116(e) of the
			 Elementary and Secondary Education Act of 1965; and(ii)by striking
			 objectives established by the State under section 1111(b)(2)(G)
			 and inserting targets established by the State under section
			 1111(a)(3)(C) of.(3)Section 612(a) (20 U.S.C.
			 1412(a))—(A)in paragraph (15)—(i)by striking clause (ii)
			 of subparagraph (A);(ii)by redesignating clauses
			 (iii) and (iv) of subparagraph (A) as clauses (ii) and (iii),
			 respectively;(iii)in subparagraph (B), by
			 striking , including measurable annual objectives for progress by
			 children with disabilities under section 1111(b)(2)(C)(v)(II)(cc) of the
			 Elementary and Secondary Education Act of 1965; and(iv)in subparagraph (C), by
			 striking section 1111(h) and inserting section
			 1111(e);(B)in paragraph
			 (16)(C)(ii)(II), by striking section 1111(b)(1) and inserting
			 section 1111(a);(4)Section 654(a)(1)(B) (20
			 U.S.C. 1454(a)(1)(B)) is amended by striking challenging State student
			 academic achievement and functional standards and with the requirements for
			 professional development, as defined in section 9101 and inserting
			 college and career ready State academic achievement and functional
			 standards and with the requirements for professional development, as defined in
			 section 9101.(5)Section 663(b)(2) (20
			 U.S.C. 1463(b)(2)) is amended by striking for assessing adequate yearly
			 progress, as described under section 1111(b)(2)(B) and inserting
			 as described in section 1111(a)(2).(c)Carl D. Perkins Career
			 and Technical Education Act of 2006The Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended as follows:(1)Section 3(8) (20 U.S.C.
			 2302(8)) is amended by striking section 5210 and inserting
			 section 5411.(2)Section 8(e) (20 U.S.C.
			 2306a(e)) is amended by striking section 1111(b)(1)(D) and
			 inserting section 1111(a)(1).(3)Section 113 (20 U.S.C.
			 2323) is amended—(A)in subsection (b)—(i)in paragraph
			 (2)(A)—(I)in clause (i), by
			 striking challenging academic content standards and student academic
			 achievement standards, as adopted by a State in accordance with section
			 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and measured
			 by the State determined proficient levels on the academic assessments described
			 in section 1111(b)(3) of such Act and inserting college and
			 career ready State academic content and student academic achievement standards,
			 as adopted by a State in accordance with section 1111(a)(1) of the Elementary
			 and Secondary Education Act of 1965 and measured by the State-determined
			 proficient levels on the academic assessments described in section 1111(a)(2)
			 of such Act; and(II)in clause (iv), by
			 striking Student graduation rates (as described in section
			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of
			 1965) and inserting Student graduation rates (as described in
			 section 9101 of the Elementary and Secondary Education Act of 1965);
			 and(ii)in paragraph
			 (4)(C)(ii)(I), by striking categories of students described in section
			 1111(h)(1)(C)(i) and inserting categories of students described
			 in section 1111(a)(2)(B)(x); and(B)in subsection (c)(2)(A),
			 by striking categories of students described in section
			 1111(h)(1)(C)(i) and inserting categories of students described
			 in section 1111(a)(2)(B)(x).(4)Section
			 114(d)(4)(A)(iii)(I)(aa) (20 U.S.C. 2324(d)(4)(A)(iii)(I)(aa)) is amended by
			 striking academic content standards and student academic achievement
			 standards, as adopted by States under section 1111(b)(1) and inserting
			 college and career ready State academic content and student academic
			 achievement standards, as adopted by a State in accordance with section
			 1111(a)(1).(5)Section 122(c)(1)(I)(i)
			 (20 U.S.C. 2342(c)(1)(I)(i)) is amended by striking rigorous and
			 challenging academic content standards and student academic achievement
			 standards adopted by the State under section 1111(b)(1) and inserting
			 college and career ready State academic content and student academic
			 achievement standards, as adopted by a State in accordance with section
			 1111(a)(1).(d)National and Community
			 Service Act of 1990The
			 National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) is amended
			 as follows:(1)Section 112(a)(1)(F) (42
			 U.S.C. 12523(a)(1)(F)) is amended by striking attention to schools not
			 making adequate yearly progress for two or more consecutive years under section
			 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et
			 seq.) and inserting attention to schools that are identified as
			 focus schools or priority schools under subsection (c) or (d) of section 1116
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6316).(2)Section
			 119(a)(2)(A)(ii)(II) (42 U.S.C. 12563(a)(2)(A)(ii)(II)) is amended by striking
			 the graduation rate (as defined in section 1111(b)(2)(C)(vi) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(vi)) and inserting the graduation rates (as
			 defined in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801)).(3)Section 120(a)(2)(C) (42
			 U.S.C. 12565(a)(2)(C)) is amended by striking improved graduation rates,
			 as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)) and inserting
			 improved graduation rates, as defined in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)Section 122 (42 U.S.C.
			 12572) is amended—(A)in subsection
			 (a)(1)(C)(iii), by striking secondary school graduation rates as defined
			 in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)(C)(vi)) and inserting secondary
			 school graduation rates as defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801); and(B)in subsection (i)(1), by
			 inserting college and career ready after
			 State.(e)Title VI of the America
			 COMPETES ActThe America
			 COMPETES Act (Public Law 110–69) is amended as follows:(1)Section 6112 (20 U.S.C.
			 9812) is amended—(A)in paragraph (3)(B)(i),
			 by inserting teachers after highly qualified;
			 and(B)by striking paragraph (4)
			 and inserting the following:(4)Highly qualified
				teacherThe term highly qualified teacher has the
				meaning given such term in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C.
				7801)..(2)Section 6113(d)(2)(G)(i)
			 (20 U.S.C. 9813(d)(2)(G)(i)) is amended—(A)by inserting
			 teachers of after highly qualified; and(B)by striking
			 teachers after foreign language.(3)Section 6114(b)(3) (20
			 U.S.C. 9814(b)(3)) is amended—(A)by inserting
			 teachers of after highly qualified; and(B)by striking
			 teachers after foreign language.(4)Section 6122 (20 U.S.C.
			 9832) is amended—(A)in paragraph (3), by
			 striking has the meaning given the term low-income
			 individual in section 1707(3) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6537(3)) and inserting means a student
			 who is from a low-income family, as defined in section 9101(36)(B) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(36)(B));(B)in paragraph (4), by
			 striking has the meaning and all that follows through the period
			 and inserting , used with respect to a school, means a school that
			 serves a student population 40 percent or more of whom are low-income
			 students.; and(C)in paragraph (5), by
			 striking means a local educational agency or educational service agency
			 described in 6112(3)(A) and inserting means a high-need local
			 educational agency, as defined under section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).(5)Section 6123(j)(2)(B) (20
			 U.S.C. 9833(j)(2)(B)) is amended by striking disaggregated in the same
			 manner as information is disaggregated under section 1111(h)(1)(C)(i) of the
			 Elementary and Secondary Education Act of 1965 and inserting
			 disaggregated under section 1111(a)(2)(B)(x) of the Elementary and
			 Secondary Education Act of 1965.(6)Section
			 6201(e)(2)(D)(ii)(I) (20 U.S.C. 9871(e)(2)(D)(ii)(I)) is amended by striking
			 assessments under section 1111(b) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)) and inserting
			 assessments under section 1111(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(a)).(f)The Education of the
			 Deaf Act of 1986Section
			 104(b)(5) of the Education of the Deaf Act of 1986 (20 U.S.C. 4304(b)(5)) is
			 amended—(1)in subparagraph
			 (A)—(A)in clause (i), by
			 striking challenging academic content standards, challenging student
			 academic achievement standards, and academic assessments of a State, adopted
			 and implemented, as appropriate, pursuant to paragraphs (1) and (3) of section
			 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(1) and (3)) and inserting college and career ready State
			 academic content and student academic achievement standards and assessments of
			 a State, adopted and implemented, as appropriate, pursuant to section 1111(a)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(a)); and(B)in clause (ii), by adding
			 and after the semicolon;(2)by striking subparagraph
			 (B);(3)by redesignating
			 subparagraph (C) as subparagraph (B); and(4)in subparagraph (B), as
			 redesignated by paragraph (3), by striking , and whether the programs at
			 the Clerc Center are making adequate yearly progress, as determined under
			 subparagraph (B).(g)The Education Sciences
			 Reform Act of 2002The
			 Education Sciences Reform Act of 2002 (20 U.S.C. 9501 et seq.) is amended as
			 follows:(1)Section 153(a)(1)(F)(ii)
			 (20 U.S.C. 9543(a)(1)(F)(ii)) is amended by striking the percentage of
			 teachers who are highly qualified and inserting the percentage
			 of teachers who are highly qualified teachers.(2)Section 177(a)(5) (20
			 U.S.C. 9567b(a)(5)) is amended by striking section 1111(b) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) and
			 inserting section 1111(a) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311(a)).(h)The Educational
			 Technical Assistance Act of 2002Section 203 of the Educational
			 Technical Assistance Act of 2002 (20 U.S.C. 9602) is amended—(1)in subsection (a)(2)(B),
			 by striking schools identified for school improvement (as described in
			 section 1116(b) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(b)) and inserting schools identified as priority
			 schools (as described in section 1116(d) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316(d)));(2)in subsection (e), by
			 striking paragraph (3) and inserting the following:(3)schools in the region
				identified by the State's accountability system under section 1116 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6316).;
				and(3)in subsection (f)(1)(B),
			 by striking 1116(b) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b)) and inserting 1116 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6316).(i)National Science
			 Foundation Authorization Act of 2002Section 9 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n) is amended—(1)in subsection
			 (a)(10)(A)(iii)(I), by striking are considered highly qualified
			 and inserting are considered highly qualified teachers;
			 and(2)in subsection (b)(3)(A),
			 by striking or a high-need local educational agency in which at least
			 one school does not make adequate yearly progress, as determined pursuant to
			 part A of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311 et seq.).(j)Richard B. Russell
			 National School Lunch ActSection 9 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758) is amended—(1)in subsection (b)—(A)in paragraph (5)(D), by
			 striking section 1309 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6399) and inserting section 1312 of the
			 Elementary and Secondary Education Act of 1965; and(B)in paragraph (12)(A)(vi),
			 by striking section 1309 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6399) and inserting section 1312 of the
			 Elementary and Secondary Education Act of 1965; and(2)in subsection (d)(2)(E),
			 by striking section 1309 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6399) and inserting section 1312 of the
			 Elementary and Secondary Education Act of 1965.(k)America COMPETES
			 Reauthorization Act of 2010Section 553(d)(6) of the America COMPETES
			 Reauthorization Act of 2010 (20 U.S.C. 9903(d)(6)) is amended by striking
			 the requirements under section 9101(23) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(23)) for highly qualified
			 teachers and inserting the requirements for a highly qualified
			 teacher as defined in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801).(l)Violence Against Women
			 Act of 1994Section
			 41403(6)(B)(iii) of the Violence Against Women Act of 1994 (42 U.S.C.
			 14043e–2(6)(B)(iii)) is amended by striking section 1309 of the
			 Elementary and Secondary Education Act of 1965; 20 U.S.C. 6399 and
			 inserting section 1312 of the Elementary and Secondary Education Act of
			 1965.October 11, 2013Reported with an amendment